               Exhibit V:
Inmates in SCDC Custody as of May 5, 2020
                                                                Inmates in SCDC Custody as of May 5, 2020
                                                                                           Incident Date of                             Projected                   Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                         Race          Sex   Custody Level Last Convicted          Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                  entry Date
 366752    AARON MCLEAN, SHAKUR JHALL            29   BLACK        M         CLOSE              10/29/2019 LIEBER                                                                  5/26/2030
 313799    ABANTHEY, ANTONIO MARCUS              32   BLACK        M         MEDIUM                3/6/2020 TYGER RIVER                                                           11/23/2026
 380127    ABBADESSA, ALFRED FRANCIS             38   WHITE        M         MINIMUM                        RIDGELAND                      4/8/2020      4/8/2020     5/13/2021    10/2/2021
 217928    ABBOTT, ANTHONY DALE                  46   WHITE        M         CLOSE                 9/9/2003 PERRY                                                                  9/23/2022
 381071    ABBOTT, PAYTON CHRISTIAN              27   WHITE        M         MINIMUM                        MANNING                       2/26/2020     2/26/2020                  8/11/2020
 266025    ABBOTT, RAYMOND EUGENE                62   WHITE        M         MEDIUM              1/14/2019 LEE
 322255    ABDUL-ALIM, HASAN MUNIR               53   BLACK        M         MEDIUM                4/9/2020 EVANS                                                                 12/25/2023
 191449    ABDULLAH, ALBARR-ALI                  70   BLACK        M         MEDIUM                2/1/2016 KERSHAW                       2/23/2000     7/17/2021                  4/19/2021
 226996    ABDULLAH, MUTTAQIN FATIR              47   BLACK        M         CLOSE               3/30/1999 LIEBER
 220802    ABDULLAH, RAHIM AADIL TAQW            46   BLACK        M         CLOSE                 5/9/2018 LEE                            2/1/2018      5/7/2020    11/22/2020    5/21/2021
 231794    ABEL, BRYAN LEIF                      46   WHITE        M         CLOSE               3/27/2020 LIEBER                                                                 11/25/2030
 176206    ABERCROMBIE V, ERNEST CHARLES         55   BLACK        M         MEDIUM              2/19/1996 WATEREE RIVER                                                           6/14/2027
 339290    ABERCROMBIE, ANTWAIN JERMAINE         31   BLACK        M         MEDIUM              3/12/2020 TRENTON                        3/31/2020     3/11/2021     7/17/2021    1/13/2022
 236714    ABERCROMBIE, JAMES JERMAINE           45   BLACK        M         MINIMUM            12/18/2012 TYGER RIVER                                                              5/2/2021
 267502    ABERCROMBIE, MARK HENRY               58   WHITE        M         MEDIUM                         MACDOUGALL                                  3/25/2010                 10/14/2020
 376596    ABERCROMBIE, RODNEY HAYDEN            42   WHITE        M         CLOSE                          MCCORMICK                     3/13/2020     3/11/2021                  3/29/2021
 376230    ABERCROMBIE, TIMOTHY JUNIOR           30   BLACK        M         MEDIUM              5/19/2019 EVANS                                                                  12/17/2026
 371429    ABERNATHY, JAMES JOHN                 27   WHITE        M         MINIMUM            12/12/2017 LIVESAY                         2/9/2025      2/9/2025                   2/5/2025
 306919    ABERNATHY, JASON MONTE                37   WHITE        M         MEDIUM              2/16/2020 TURBEVILLE                                                              3/22/2021
 366060    ABERNATHY, JUSTIN LEE                 30   WHITE        M         MEDIUM              9/20/2019 EVANS                                                                   4/30/2021
 377871    ABLE III, DAVID                       27   BLACK        M                                        KIRKLAND                      2/13/2020     2/13/2020                  7/20/2020
 351331    ABLES, MARC ANTHONY                   31   BLACK        M         MINIMUM             7/16/2013 GOODMAN                                                                  8/2/2022
 334446    ABNER, MARION FLOYD                   31   BLACK        M         MEDIUM                9/6/2018 EVANS                                                                  9/17/2022
 316024    ABNEY JR, HORACE                      44   BLACK        M         MEDIUM                2/7/2020 LEE                                                                    1/14/2029
 343083    ABNEY, BARRY ALONZO                   27   BLACK        M                             12/2/2014 KIRKLAND                        6/3/2020      6/3/2020                  12/6/2020
 296575    ABRAHAM, FRENCHIS GERALD              35   BLACK        M         CLOSE                 9/3/2019 BROAD RIVER                                                             4/3/2028
 360704    ABRAHAM, KEYMONTRAE DAVONE            22   BLACK        M         MEDIUM              2/22/2019 TURBEVILLE                                                             11/29/2022
 376131    ABRAHAM, STEPHAN NEQUA                24   BLACK        M         MEDIUM             12/13/2019 WATEREE RIVER                                                           9/22/2024
 338148    ABRAHAM, STEVEN KERRY                 39   WHITE        M         MEDIUM                2/3/2020 LEE                                                                    1/19/2027
 356725    ABRAM JR, RONNIE DASHAWN              23   BLACK        M         MEDIUM                5/2/2018 ALLENDALE                                    8/8/2019                  8/23/2020
 346362    ABRAMS, MAURICE LIONEL                31   BLACK        M         CLOSE              12/30/2019 LEE
 376112    ACCETTURO, ANTHONY                    30   WHITE        M         MEDIUM             11/16/2019 WATEREE RIVER                  4/19/2019     4/17/2020     8/28/2020    2/24/2021
 371677    ACEVEDO-LOPEZ, JOSE LUIS              37   OTHER        M         MEDIUM                         KIRKLAND                                                                7/1/2034
 275886    ACKBAR, SUPREME RAHEEM                44   BLACK        M         MEDIUM             12/29/2019 PERRY
 383082    ACKER, MALIK KEVON                    23   BLACK        M                                        KIRKLAND                                                              12/28/2021
 370575    ACKER, THOMAS STEPHEN                 79   WHITE        M         CLOSE                          LEE                                                                    12/5/2031


                                                                             SCDC INMATES MAY 5 000001
                                                                                      Incident Date of                             Projected                    Projected
                                       Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                     Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                   entry Date
 111462    ACKERMAN, JAMES -                 60   WHITE     M         MEDIUM                 5/13/1985 BROAD RIVER                  12/27/1996      7/31/2020
 351633    ACOSTA, JHON MARLON               28   OTHER     M         CLOSE                  2/25/2020 MCCORMICK                                                               7/11/2022
 272670    ACOSTA, MANUEL                    59   OTHER     M         MEDIUM                           LIEBER
 297872    ACREY, JOHN A.                    52   WHITE     M         MEDIUM                           TYGER RIVER                                                            11/7/2020
 361813    ADAIR, ARCHIE THOMAS              60   WHITE     M         MEDIUM                           BROAD RIVER                  5/14/2019      8/21/2021     5/25/2023   11/21/2023
 378524    ADAIR, DAVID MICHAEL              55   WHITE     M         MEDIUM                           EVANS                        6/18/2021      6/18/2021     1/27/2024    7/25/2024
 376317    ADAIR, GUNNER COLE                20   WHITE     M                                          KIRKLAND                                                              11/26/2020
 381707    ADAIR, JODY LYN                   28   WHITE     M         MEDIUM                           BROAD RIVER                   8/9/2020       8/9/2020                  4/26/2021
 234270    ADAIR, JOHN MICHAEL               40   WHITE     M         MEDIUM                 9/21/2001 MACDOUGALL                    4/2/2020       4/2/2020                  2/19/2021
 254906    ADAJAR, JOSHUA MICAH              39   WHITE     M         MINIMUM                 1/2/2019 RIDGELAND                     2/9/2020      2/26/2022      6/5/2023    12/2/2023
 344984    ADAME, ILDEFONSO                  53   OTHER     M         MEDIUM                12/16/2019 ALLENDALE                                                              6/29/2023
 338357    ADAMS JR, WILLIE JAMES            44   BLACK     M         MEDIUM                  1/5/2015 TURBEVILLE                                                             3/29/2048
 294501    ADAMS, ALTON TERELL               43   BLACK     M         MINIMUM                          KERSHAW                     11/16/2020    11/16/2020                    1/1/2021
 331621    ADAMS, ANTHONY QUANTAVIUS         29   BLACK     M         MINIMUM                1/28/2019 KIRKLAND                                                               9/20/2020
 283847    ADAMS, AQUINAS ANDREY             38   BLACK     M         MINIMUM                5/13/2006 MANNING                      7/20/2023      7/20/2023                  8/10/2023
 327035    ADAMS, BILL REX                   31   WHITE     M         MEDIUM                10/16/2018 RIDGELAND                                                             12/12/2024
 222497    ADAMS, BLAIR MARKEITH             45   BLACK     M         MEDIUM                 8/31/2017 TYGER RIVER                                                            1/25/2028
 335764    ADAMS, BLAKE MITCHELL             31   WHITE     M         MEDIUM                  5/1/2019 BROAD RIVER                                                            7/30/2020
 366619    ADAMS, BRANDON DASHUN             27   BLACK     M         CLOSE                  1/13/2020 LIEBER                                                                  2/5/2053
 336691    ADAMS, BRIAN                      44   WHITE     M         CLOSE                   3/9/2017 LIEBER                                                                10/11/2031
 320454    ADAMS, CASEY JERROD               31   BLACK     M         MEDIUM                  1/4/2019 KERSHAW                                                                 6/9/2035
 357661    ADAMS, CHRISTINA LYNN             36   WHITE     F         CLOSE                 11/14/2016 GRAHAM                                                                  4/2/2037
 381712    ADAMS, COREY BRYCE                30   WHITE     M         MINIMUM                          MACDOUGALL                                                             8/30/2024
 297928    ADAMS, DANIEL STEVEN              35   WHITE     M         MINIMUM                1/21/2019 MANNING                      1/29/2020      3/18/2022     5/13/2022    11/9/2022
 271989    ADAMS, DAVID LORANCE              45   BLACK     M         CLOSE                  1/11/2018 LEE                                                                    6/24/2029
 334864    ADAMS, DEMETRIUS                  43   BLACK     M         MINIMUM               11/30/2016 MANNING                                                                2/11/2022
 151343    ADAMS, DONALD PATRICK             49   WHITE     M         MEDIUM                           RIDGELAND                    8/13/2019     7/24/2020       9/7/2020     3/6/2021
 373048    ADAMS, DONOVIN SIMEON             23   BLACK     M         MEDIUM                10/27/2017 ALLENDALE                    5/18/2020     5/18/2020     11/13/2022    5/12/2023
 337376    ADAMS, DRESHAWN MARQUEZ           28   BLACK     M         MINIMUM                2/26/2013 WATEREE RIVER                8/23/2020     8/23/2020                   5/22/2021
 265717    ADAMS, EDMOND                     54   BLACK     M         MEDIUM                  5/7/2019 KERSHAW                     12/11/2054    12/11/2054                  12/11/2054
 366880    ADAMS, ERIC ANTHONY               31   BLACK     M         MINIMUM                          WATEREE RIVER                                                           4/5/2026
 181283    ADAMS, GEORGE MAURICE             54   BLACK     M         CLOSE                  8/16/2019 BROAD RIVER
 361109    ADAMS, GEORGE MAURICE             25   BLACK     M         MEDIUM                  2/3/2016 EVANS                        5/13/2021     5/13/2021      2/12/2023    8/11/2023
 141091    ADAMS, HERMAN                     54   BLACK     M         MEDIUM                  9/4/2019 PERRY                        4/25/2017    11/13/2021
 365023    ADAMS, JAROD LASHAWN              30   BLACK     M         MEDIUM                 4/21/2019 EVANS                         9/1/2020      9/1/2020                  10/24/2020
 275639    ADAMS, JOHN                       49   BLACK     M         CLOSE                  11/8/2019 BROAD RIVER                  1/11/2022     1/11/2022       4/8/2025    10/5/2025
 283839    ADAMS, JOHN SHULER                79   WHITE     M         CLOSE                            LEE
 375412    ADAMS, JOSEPH                     37   BLACK     M         MINIMUM                          MANNING                      4/11/2019      4/18/2020      4/4/2021    10/1/2021
 380074    ADAMS, JOSEPH DENNIS              34   WHITE     M         MEDIUM                 9/18/2019 TYGER RIVER                  1/24/2020       2/4/2021                  3/28/2021

                                                                      SCDC INMATES MAY 5 000002
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 369973    ADAMS, JUSTIN                      28   WHITE     M         CLOSE                              BROAD RIVER                                                              12/2/2038
 248499    ADAMS, KENT RODELL                 54   BLACK     M         MEDIUM                 8/6/2019    KERSHAW                                                                  6/21/2040
 291541    ADAMS, PATRICK MITCHELL            55   WHITE     M         MEDIUM                             MCCORMICK                    8/1/2034          8/1/2034                  1/21/2038
 363032    ADAMS, PORCHAE NYKIA               33   BLACK     F         MINIMUM                3/9/2020    LEATH                        6/9/2016       11/19/2020      9/10/2020     3/9/2021
 304236    ADAMS, RICHARD HAMLIN              42   WHITE     M         MEDIUM                 7/5/2012    EVANS                      11/18/2019         1/22/2021                  12/4/2020
 237392    ADAMS, ROBERT LEE                  63   BLACK     M         MEDIUM                 1/6/2018    LIEBER                                                        1/7/2022    7/6/2022
 130245    ADAMS, SAMMY LEE                   59   BLACK     M         MEDIUM               12/17/2019    LIEBER                       7/27/2003        6/18/2020
 279612    ADAMS, SHANE                       40   WHITE     M         MINIMUM               9/15/2019    ALLENDALE                                                                 4/1/2022
 311258    ADAMS, STEVEN J                    35   BLACK     M         MEDIUM                             EVANS                         9/1/2019      10/16/2021      7/19/2021    1/15/2022
 229165    ADAMS, TERRANCE                    57   BLACK     M         MEDIUM                 8/3/2017    LIEBER
 211022    ADAMS, TOMMY C.                    45   WHITE     M         MEDIUM                4/16/2013    EVANS                         8/2/2024         8/2/2024                  7/25/2024
 311901    ADAMS, TOMMY SWINSON               64   WHITE     M         MEDIUM                             TRENTON                       5/9/2034         5/9/2034                 10/21/2041
 189758    ADAMS, TRACY                       47   BLACK     M         MEDIUM                12/5/2019    TURBEVILLE                                                               3/14/2025
 332744    ADAMS, TRAVIS MARQUELL             35   BLACK     M         MEDIUM                             ALLENDALE                                                                1/22/2026
 381525    ADCOCK, JERRY LEE                  37   WHITE     M         MINIMUM                            MANNING                    11/22/2019       11/22/2019                   6/30/2020
  95373    ADDIS,JR., LEWIS WILLIAM           60   WHITE     M         MINIMUM              11/19/2019    MANNING                                                                  11/1/2022
 381919    ADDISON III, MATTHEW               56   BLACK     M         MEDIUM                             KIRKLAND                      6/6/2020         6/6/2020                   3/1/2021
 243778    ADDISON, JEROME                    66   BLACK     M         MEDIUM                 1/3/2014    LIEBER
 161445    ADDISON, RICARDO                   62   BLACK     M         CLOSE                12/30/2015    LEE                           8/9/1996       8/21/2021
 333413    ADDISON, TERRELL ANTONIA           32   BLACK     M         CLOSE                 7/12/2018    ALLENDALE                                                               11/29/2045
 381239    ADGER III, LARRY EDWARD            30   BLACK     M         CLOSE                              KIRKLAND                                                                 7/22/2039
 374717    ADKINS III, DARRYL GENE            26   WHITE     M         MEDIUM                8/20/2019    KERSHAW                       9/2/2019       8/28/2020                    9/3/2022
 264418    ADKINS III, MURRAY ROGER           40   WHITE     M         MEDIUM                7/12/2018    BROAD RIVER
 351285    ADKINS, BRYAN ALLEN                33   WHITE     M         MINIMUM                            KIRKLAND                      6/1/2020        6/1/2020      4/14/2021   10/11/2021
 376996    ADKINS, DAREN NICHOLAS             31   WHITE     M         MEDIUM                11/1/2019    TYGER RIVER                  7/29/2019       7/23/2020                  10/14/2020
 342091    ADKINS, DERRICK                    35   BLACK     M         CLOSE                 2/19/2019    LEE                                                                       1/9/2034
 355983    ADKINS, KATIE MIRANDA              34   WHITE     F         MEDIUM                 9/4/2019    GRAHAM                       6/5/2019        6/25/2020      8/18/2020    2/14/2021
 371074    ADKINS, MATTHEW THOMAS             21   WHITE     M         MEDIUM               10/12/2017    TURBEVILLE                  6/14/2036        6/14/2036                    6/6/2036
 337142    ADKINS, MICHAEL                    28   WHITE     M         MEDIUM                9/27/2019    EVANS                        7/8/2017       10/30/2021                  10/31/2020
 147810    ADKINS, RICHARD A                  58   WHITE     M         MEDIUM               10/25/1988    TYGER RIVER                 2/13/2018        7/18/2020
 377785    ADKINS, TONY                       28   BLACK     M         CLOSE                              LEE                        12/17/2019        2/11/2021                  11/12/2020
 161869    AGEE, ALLEN K.                     68   WHITE     M         MEDIUM                4/18/2013    KIRKLAND                    2/28/2032        2/28/2032                   8/20/2034
 335355    AGEE, HENRY MATTHEW                38   WHITE     M         MEDIUM                2/28/2020    TYGER RIVER                                                              4/29/2021
 383190    AGNER JR, KARRIEM LUSHON           22   BLACK     M         MEDIUM                             TURBEVILLE                                                                8/6/2023
 380716    AGNEW, KENDALL DANIEL              27   BLACK     M         MINIMUM                            ALLENDALE                                                               11/22/2023
 334342    AGNEW, LABRONTAC                   29   BLACK     M         CLOSE                 3/22/2020    LEE                                                                       1/9/2034
 371903    AGOLD, DANIEL F                    48   WHITE     M         MEDIUM                             EVANS                        6/17/2020       6/17/2020      6/24/2021   12/21/2021
 379956    AGOSTINO, GEANENNE CAMILLA         24   BLACK     F         MEDIUM                4/17/2020    GRAHAM                       4/15/2020       4/15/2020     11/18/2021    5/17/2022
 348546    AGUILAR CABRERA, BONIFACIO         42   OTHER     M         MEDIUM                             ALLENDALE                                                               11/23/2020

                                                                       SCDC INMATES MAY 5 000003
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 340998    AGUILAR, RUBEN SILVA               30   OTHER     M         CLOSE                 11/29/2018 LIEBER                                                                    10/28/2027
 363844    AGUILAR, STEVEN CARLOS             23   WHITE     M         MEDIUM                 1/20/2016 KIRKLAND                        1/8/2020         1/8/2020     9/28/2020    2/28/2021
 371270    AGUILERA, SANTOS A                 31   WHITE     M         MEDIUM                           KERSHAW                                                                    5/29/2023
 368848    AGUIRRE, JUVENAL HERNANDEZ         37   OTHER     M         MEDIUM                           RIDGELAND                    10/16/2018       12/12/2020        2/3/2021    8/2/2021
 365267    AGURS, DAQUECE RASHAN              27   BLACK     M         MEDIUM                 6/27/2019 EVANS                          9/6/2016          4/9/2020                 10/11/2020
 313102    AGURS, DOMINQUE                    33   BLACK     M         CLOSE                  1/15/2019 LIEBER                       12/21/2022       12/21/2022
 254008    AGURS, HORACE                      61   BLACK     M         MEDIUM                  3/8/2018 BROAD RIVER
 369409    AHUMADA, JOSE LUCUS                69   OTHER     M         MEDIUM                           MCCORMICK                                                                  4/11/2028
 105922    AICE, MICHAEL -                    68   BLACK     M         MEDIUM                  8/7/2006 ALLENDALE                      7/14/1999       6/19/2021
 328703    AIGOTTI, ANTHONY JOGAMINO          29   WHITE     M         MEDIUM                 6/11/2019 EVANS                                                                       6/7/2021
 372875    AIKEN, ANTONIO JARRED              35   BLACK     M         MEDIUM                 11/1/2017 EVANS                                                                      12/6/2026
 173947    AIKEN, ESAU L.                     56   BLACK     M         MINIMUM                 9/6/2000 TURBEVILLE                                                                 9/15/2023
 382745    AIKEN, ISAAC JAMES                 26   BLACK     M         MEDIUM                           KERSHAW                         1/3/2020         1/3/2020                   9/5/2020
 251471    AIKEN, JAMES                       44   BLACK     M         MINIMUM                9/10/2018 ALLENDALE                                                                 12/12/2023
 294853    AIKEN, JAMES IVAN                  54   BLACK     M         MEDIUM                 4/26/2017 RIDGELAND                                                                  1/12/2027
 381060    AIKEN, MATTHEW JAMAL               33   BLACK     M         MINIMUM               12/31/2019 KERSHAW                        1/18/2021       1/18/2021                    3/2/2021
 325254    AIKEN, MAURICE                     33   BLACK     M         MEDIUM                 2/12/2020 KERSHAW                                                                    2/25/2025
 299885    AIKEN, MAURICE ANDREA              35   BLACK     M         MINIMUM                6/26/2004 WATEREE RIVER                10/21/2020       10/21/2020     11/17/2021    4/16/2022
 344938    AIKEN, MISTER BERTRAM              27   BLACK     M         MINIMUM                1/25/2020 LIVESAY                        8/4/2020         3/3/2021      11/5/2021     5/4/2022
 186443    AIKEN, RALPH                       66   BLACK     M         MEDIUM                 3/24/2013 BROAD RIVER                                                                7/25/2026
 355853    AIKEN, RANDY                       36   BLACK     M         MEDIUM                           RIDGELAND                                                                 12/24/2021
 299883    AIKEN, STEVE LAMONT                40   BLACK     M         CLOSE                   8/1/2018 LIEBER                                                                     8/31/2039
 183075    AIKEN, STEVEN LEROY                46   WHITE     M         MEDIUM                11/15/2009 EVANS                          1/25/2021       1/25/2021      8/22/2023    2/18/2024
 354198    AIKEN, TIMESHA DEVETTE             31   BLACK     F         MINIMUM                          GRAHAM                         2/28/2020       2/28/2020                   8/15/2020
 244428    AIKEN, TYRONE                      40   BLACK     M         MEDIUM                 8/15/2010 LIEBER
 265025    AIKEN, YOLANDA GOODSON             50   BLACK     F         MINIMUM                 8/7/2013 LEATH                                          7/18/2007                    5/6/2021
 316121    AIKENS, TAMMY S                    42   WHITE     F         MINIMUM                          GRAHAM                                                                    12/15/2021
 300426    AIKENS, VERA DELORES               53   BLACK     F         MEDIUM                           LEATH                                          7/20/2006                  12/16/2021
 314540    AILES, JUSTIN LEONARD              30   BLACK     M                                7/28/2017 KIRKLAND                       12/9/2020       12/9/2020                   1/11/2022
 323907    AIRLINE, SANDRICAS                 31   BLACK     M         MEDIUM                12/20/2019 LEE                                                                        8/12/2023
 339139    AKRIDGE, EDWARD GARY               27   WHITE     M         CLOSE                 10/10/2019 BROAD RIVER                    8/16/2019       8/27/2020      10/3/2020   12/27/2020
  78718    AL RAHIIM, UMAR A                  68   BLACK     M         MEDIUM                 3/13/2020 KERSHAW                        4/24/1984        3/7/2020
 264465    AL-AMIN, RAQUIB ABDUL              51   BLACK     M         MEDIUM                  6/2/2019 PERRY
 126806    AL-HAQQ, BILAL ABDULLAH            54   BLACK     M         MEDIUM                 4/11/2020 TRENTON                        7/13/2028       7/13/2028                   7/13/2028
 382484    ALADIN, STANLEY                    34   BLACK     M                                          KIRKLAND                       12/3/2021       12/3/2021      8/13/2024     2/9/2025
 123435    ALANIZ, HECTOR                     60   OTHER     M         MEDIUM                 1/25/2013 TYGER RIVER                                                                 1/2/2021
 367947    ALANIZ, NEPTALI URBINA             37   OTHER     M         MEDIUM                 3/20/2018 EVANS                           6/5/2023         6/5/2023                   6/3/2023
 319451    ALANSO, ERNESTO                    48   OTHER     M         MEDIUM                 3/18/2016 BROAD RIVER                                                               10/30/2023
 358425    ALATIF, ALI                        33   BLACK     M         MEDIUM                12/30/2018 TURBEVILLE                                                                10/23/2020

                                                                       SCDC INMATES MAY 5 000004
                                                                                           Incident Date of                              Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 328055    ALBANY, TERRIONTA LAMONT               32   BLACK     M         MEDIUM                 8/24/2019 RIDGELAND                                                                   7/7/2026
 378927    ALBERT, RICHARD D                      63   WHITE     M         MEDIUM                           TURBEVILLE                   11/29/2019         1/23/2021     1/20/2021    4/26/2021
 211533    ALBRIGHT, RONALD                       47   WHITE     M         CLOSE                  8/16/2009 LIEBER                       10/12/2012       11/14/2020
 339223    ALCANTARA, MILCIADES MENDOZA           30   OTHER     M         MEDIUM                11/29/2019 MCCORMICK                                                                  6/19/2051
 376905    ALCORN, WILLIAM BRYAN                  34   WHITE     M         MEDIUM                  2/6/2020 WATEREE RIVER                  3/27/2020        3/27/2020                  4/13/2021
 377384    ALDAMA-OCAMPO, ROLANDO                 40   OTHER     M         CLOSE                            LEE                                                                        10/5/2041
 363118    ALDANA CASTANEDA, EXAR ARMANDO         36   OTHER     M         MEDIUM                           KIRKLAND                                                                    7/3/2020
 381825    ALDERMAN, CHRISTINA NICOLE             44   WHITE     F         CLOSE                            LEATH                          3/23/2021        3/23/2021     3/22/2025    9/18/2025
 362932    ALDRIDGE, KEITH HAIDEN                 22   WHITE     M         MEDIUM                 2/10/2020 TRENTON                         2/8/2018        7/31/2020     6/25/2020 12/22/2020
   5059    ALEKSEY, BAYAN                         51   WHITE     M         CLOSE                  5/20/2000 BROAD RIVER
 375287    ALEMAN, LUIS ALONSO PAL                52   OTHER     M         MEDIUM                           LEE                                                                         8/9/2030
 278999    ALESHIRE, DAVID JAMES                  51   WHITE     M         CLOSE                  7/16/2017 BROAD RIVER                    1/13/2018       3/27/2020      4/23/2021   10/20/2021
 267865    ALEWINE, MICHAEL CORY                  43   WHITE     M         MEDIUM                  3/6/2018 ALLENDALE                      9/29/2020       9/29/2020      2/11/2022    8/10/2022
 256177    ALEWINE, TERRY LEE                     61   BLACK     M         CLOSE                  2/24/2009 BROAD RIVER
 375926    ALEXANDER JR, BARRY GORDON             26   WHITE     M         MEDIUM                 10/1/2019 EVANS                          2/19/2019       3/26/2020      8/27/2020    2/23/2021
 250547    ALEXANDER, ALFONZO                     41   BLACK     M         CLOSE                  2/28/2011 LEE                                                                        3/29/2038
 299402    ALEXANDER, ANTONIO MCGARRETT           47   BLACK     M         MEDIUM                 4/10/2020 WATEREE RIVER                   4/8/2020         4/8/2020    11/23/2022    5/22/2023
 263689    ALEXANDER, BENNY                       37   WHITE     M         MINIMUM                 6/1/2003 GOODMAN                                                                    4/27/2022
 379378    ALEXANDER, BRAIDONNIS EUGENE           28   BLACK     M         MINIMUM                          GEORGIA                      12/31/2020       12/31/2020                    1/9/2021
  85792    ALEXANDER, BRUCE                       70   WHITE     M         MEDIUM                           LEE                           6/19/1978        5/16/2020
 270129    ALEXANDER, DENNIS RAY                  43   BLACK     M         CLOSE                            BROAD RIVER                                                                3/11/2033
 155764    ALEXANDER, HARRY                       65   BLACK     M         MINIMUM                 6/6/2012 BROAD RIVER                    9/30/2019      12/11/2020                   9/14/2020
 351837    ALEXANDER, JABRE ONEIL                 26   BLACK     M         MEDIUM                 3/24/2020 RIDGELAND                       6/1/2018       8/14/2020       5/9/2021    11/5/2021
 294834    ALEXANDER, JAMES                       35   BLACK     M         MEDIUM                  2/5/2020 TURBEVILLE                                                                11/28/2023
 317680    ALEXANDER, JAMES WALTER                33   WHITE     M         MEDIUM                12/29/2019 MCCORMICK                                                                   5/7/2027
 198923    ALEXANDER, JEFFREY DALE                55   WHITE     M         MINIMUM                2/13/2012 LIVESAY                        4/10/2020       4/10/2020       7/8/2023     1/4/2024
 381352    ALEXANDER, JEREMY FULTON               29   WHITE     M         MINIMUM                2/25/2020 WATEREE RIVER                   4/9/2020        4/9/2020                   4/25/2021
  95182    ALEXANDER, JOEL PATTERSON              76   WHITE     M         MEDIUM                11/28/1983 RIDGELAND                       7/8/1998       8/21/2021
 194748    ALEXANDER, JOHN DOUGLAS                48   BLACK     M         CLOSE                 10/10/2019 PERRY
 368378    ALEXANDER, LAWRENCE HAKEEM             23   BLACK     M         MEDIUM                  1/8/2019 KERSHAW                        5/11/2020       5/11/2020     12/24/2022    6/22/2023
 293302    ALEXANDER, RODNEY M                    62   BLACK     M         MEDIUM                           BROAD RIVER                    5/22/2019       5/22/2019                   1/18/2023
 378925    ALEXANDER, THOMAS MICHAEL              29   WHITE     M         MINIMUM                          MANNING                                                                    7/20/2020
 379423    ALEXANDER, TYLER KYLE                  26   WHITE     M         MEDIUM                           TRENTON                                                                    8/29/2020
 127634    ALEXANDER, WESLEY H.                   56   WHITE     M         MEDIUM                 7/23/2012 BROAD RIVER                    6/16/1992       2/26/2021
 273459    ALEXANDER, WILLIAM BRYAN               50   WHITE     M         MEDIUM                 3/31/2020 LEE                                                                         4/2/2035
 105175    ALEXANDER,JR., WOODY DEAN              57   WHITE     M         MEDIUM                 4/16/2013 PERRY                          7/17/2000       8/21/2021
 321631    ALEXANDERETTE, JAMEL L                 46   BLACK     M         MEDIUM                 8/17/2017 MACDOUGALL                                                                  6/5/2036
 340229    ALEXANDRE, BREON                       27   BLACK     M         CLOSE                  5/15/2019 BROAD RIVER                                                                10/9/2049
 344582    ALFORD, KAYLE LEVON                    29   BLACK     M         MEDIUM                 3/26/2020 ALLENDALE                                                                  6/16/2029

                                                                           SCDC INMATES MAY 5 000005
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 382852    ALFORD, RICHARD GEORGE            67   WHITE      M         MEDIUM                             RIDGELAND                                                                 9/3/2033
 383095    ALFORD, TREVARIS JAMES            20   BLACK      M                                            KIRKLAND                                                                 5/11/2036
 340500    ALJOE, JACOB RYAN                 28   WHITE      M         CLOSE                12/27/2017    BROAD RIVER                                                              8/22/2020
 276542    ALLAH, LAHBORN                    45   BLACK      M         CLOSE                 3/18/2020    PERRY
 168159    ALLAH, LORD SHAMEAL               51   BLACK      M         CLOSE                 12/6/2013    KIRKLAND                      3/5/2020      10/30/2021
 304669    ALLEGRETTI, ERIC RICHARD          43   WHITE      M         MEDIUM                1/11/2018    ALLENDALE                                                                6/29/2022
 348854    ALLEN JR, BILLY RAY               46   WHITE      M         MINIMUM              12/21/2019    WATEREE RIVER                3/24/2020       3/24/2020      2/23/2021    8/22/2021
 378794    ALLEN JR, CHARLES ANTHONY         25   WHITE      M         CLOSE                11/20/2019    LEE                                                                      2/20/2057
 356532    ALLEN JR, JERRY LEONARD           33   WHITE      M         CLOSE                10/14/2018    MCCORMICK                                                                 8/8/2041
 381044    ALLEN JR, RASHAE LAMAR            20   BLACK      M         MEDIUM                3/15/2020    TURBEVILLE                   6/30/2020       6/30/2020                   4/30/2022
 244358    ALLEN, ADRIAN                     42   BLACK      M         MEDIUM                2/11/2020    RIDGELAND                                                               10/31/2041
 380607    ALLEN, ANGERIA TYNISHA            33   BLACK      F         MEDIUM                 9/1/2019    GRAHAM                     11/27/2019          2/4/2021                  8/16/2020
 367320    ALLEN, ANTHONY BERNARD            27   BLACK      M         CLOSE                              LEE                                                                      5/22/2039
 377634    ALLEN, ANTWAN JAMIL               21   BLACK      M         MEDIUM                 9/9/2019    KERSHAW                    11/20/2018        4/18/2020      9/25/2020    3/24/2021
 375630    ALLEN, CLAUSTIN                   23   BLACK      M         MEDIUM                11/3/2019    TURBEVILLE                  8/13/2021        8/13/2021                   8/10/2021
 300353    ALLEN, COMEST SABATINO            63   BLACK      M         MEDIUM                7/31/2018    ALLENDALE                                                                1/21/2027
 365648    ALLEN, CONRAD ANTONIO             23   BLACK      M         CLOSE                 2/15/2020    BROAD RIVER                                                             11/18/2071
 367495    ALLEN, CORY NETTLES               34   BLACK      M         MEDIUM                             KIRKLAND                                                                 5/26/2054
 326439    ALLEN, CORY VERSHAUN              29   BLACK      M         MINIMUM               1/24/2011    KIRKLAND                    8/29/2020        8/29/2020                   9/30/2021
 281607    ALLEN, DANIEL SHANE               42   WHITE      M         MEDIUM                10/6/2019    KERSHAW                     2/25/2020        2/25/2020     10/22/2022    4/20/2023
 233800    ALLEN, DARVIN WAYNE               45   BLACK      M         MEDIUM                9/18/2008    ALLENDALE                   2/25/2019        6/18/2021
 140170    ALLEN, DAVID WAYNE                56   WHITE      M         MEDIUM               12/31/2009    PERRY                      10/18/2006        7/17/2021
 378304    ALLEN, DAYQUAN VINSINT            25   BLACK      M         MEDIUM                1/22/2020    KERSHAW                                                                  8/11/2023
 376865    ALLEN, DONAVON KENDRICK           19   BLACK      M         MEDIUM                5/22/2019    KIRKLAND                                                                  7/7/2025
 376184    ALLEN, EDGAR DANIEL               47   WHITE      M         MEDIUM                             RIDGELAND                  10/22/2019       10/22/2019     10/28/2020    4/26/2021
 382843    ALLEN, ISAIAH ELIJAH              21   BLACK      M         MINIMUM               4/10/2020    ALLENDALE                  10/15/2020       10/15/2020                    5/2/2023
  83422    ALLEN, JACK LELAND                79   WHITE      M         MEDIUM                11/8/1993    ALLENDALE                   4/23/1987        8/21/2021
 382376    ALLEN, JAMES DAVID                34   WHITE      M         CLOSE                              KIRKLAND                    8/30/2020        8/30/2020                    7/1/2021
 382089    ALLEN, JASON WAYNE                47   WHITE      M         MEDIUM                             ALLENDALE                   5/28/2020        5/28/2020                    1/9/2021
 366714    ALLEN, JEREMY OBRYAN              31   BLACK      M         MEDIUM                             MACDOUGALL                                                               6/18/2021
 231492    ALLEN, JOHN                       60   WHITE      M         MEDIUM               11/28/2018    TURBEVILLE                                                               2/27/2022
 383148    ALLEN, JONATHAN                   29   WHITE      M                                            KIRKLAND                                                                 4/24/2040
 118736    ALLEN, JR., JAMES EDWARD          63   BLACK      M         MEDIUM                             KERSHAW                      6/29/1998         1/8/2021
 285499    ALLEN, LEWIS ANDREUSE             39   BLACK      M         MEDIUM                4/20/2016    EVANS                                                                    1/10/2027
 269378    ALLEN, LINSO                      45   BLACK      M         MEDIUM                3/26/2002    TYGER RIVER                                                              3/11/2030
 308305    ALLEN, LYNDON OBRIAN              37   BLACK      M         CLOSE                10/14/2019    LEE                                                                      12/7/2032
 275028    ALLEN, MARK                       40   BLACK      M         MEDIUM                10/9/2019    EVANS                                                                    12/6/2020
 320035    ALLEN, MAURICE EUGENE             37   BLACK      M         MEDIUM                11/6/2018    TYGER RIVER                                                              8/25/2021
 373076    ALLEN, MICHAEL JEROME             24   BLACK      M                                            KIRKLAND                                                                10/13/2029

                                                                       SCDC INMATES MAY 5 000006
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 306237    ALLEN, MICHAEL RAY                  35   WHITE     M         MINIMUM                 1/9/2016 EVANS                         10/17/2020    10/17/2020                   3/13/2025
 381665    ALLEN, OLAN MARCEL                  30   BLACK     M         MEDIUM                           TYGER RIVER                    5/30/2021      5/30/2021                  7/28/2021
   6019    ALLEN, QUINCY JOVAN                 40   BLACK     M         CLOSE                  6/20/2017 BROAD RIVER
 344004    ALLEN, RASHAD                       28   BLACK     M         CLOSE                   4/2/2020 TURBEVILLE                                                              10/7/2023
 239475    ALLEN, ROBERT CRAIG                 56   BLACK     M         MINIMUM                1/22/2008 LIVESAY                                                                  7/4/2024
 347021    ALLEN, SHAY LAMONT                  29   BLACK     M         CLOSE                 11/12/2019 LIEBER                        5/28/2017    12/10/2020       6/3/2022   11/30/2022
 342526    ALLEN, TAWANDA MACK                 47   BLACK     F         MEDIUM                11/15/2018 LEATH                                                                   5/16/2054
 304107    ALLEN, TODD ANDREW                  39   WHITE     M         CLOSE                   2/6/2012 LIEBER                       10/23/2022    10/23/2022      6/19/2028   12/16/2028
 336406    ALLEN, TRACHRISLE JOAQUIN           32   BLACK     M         MEDIUM                 3/11/2020 TURBEVILLE                    3/17/2020     3/17/2020                    9/1/2020
 297099    ALLEN, TRAVIS LAMONT                35   BLACK     M         MEDIUM                12/17/2018 TYGER RIVER                                                             5/13/2032
 194611    ALLEN, VINCENT RAYNARD              46   BLACK     M         MEDIUM                           TYGER RIVER                                                              6/7/2034
 178666    ALLEN, WILLIAM DALE                 66   WHITE     M         MEDIUM                  6/3/1998 BROAD RIVER                   12/7/2020      12/7/2020
 380521    ALLEN, WILLIE EUGENE                57   BLACK     M         MEDIUM                           EVANS                         6/24/2019      1/28/2021     6/21/2020   12/18/2020
 354190    ALLEY, WALTER CHASE                 37   WHITE     M         MEDIUM                 7/10/2017 MCCORMICK                                                                7/9/2048
 233314    ALLISON, BOBBY DEWAYNE              42   WHITE     M         MEDIUM                 7/20/2019 TYGER RIVER                                                             9/17/2026
 381992    ALLISON, BRISON AKEEM               25   BLACK     M         MINIMUM                          GOODMAN                       3/31/2020     3/31/2020                   7/22/2020
 170512    ALLISON, CHARLES                    57   WHITE     M         MEDIUM                  6/8/2009 LEE                          10/12/1998     8/29/2020                    3/2/2029
 381223    ALLISON, ERIC LAVAR                 37   BLACK     M         MEDIUM                           ALLENDALE                    10/14/2019    10/14/2019                    9/3/2020
 382525    ALLISON, HALEY MICHELLE             21   WHITE     F         MINIMUM                          GRAHAM                        7/13/2021     7/13/2021                   3/30/2021
 222373    ALLISON, JESSIE DEAN                53   WHITE     M         MEDIUM                  2/7/2000 EVANS                          2/2/2000    10/30/2021
 368471    ALLISON, JEVARIUS DEVONTA           25   BLACK     M         MEDIUM                  8/6/2019 KERSHAW                                                                 5/14/2028
 379306    ALLISON, JOHN DAVID                 49   WHITE     M         MINIMUM                          LIVESAY                                                                 2/24/2024
 379595    ALLISON, KELVIN SCOTT               40   WHITE     M         MINIMUM                          TYGER RIVER                   12/5/2020      12/5/2020                   1/5/2022
 308493    ALLISON, KEVIN MOURGUETTE           33   BLACK     M         MINIMUM                9/27/2016 LIVESAY                                                                 6/14/2021
 350669    ALLISON, MARCUS DANIEL              40   WHITE     M         MEDIUM                 2/26/2018 MCCORMICK                                                               6/23/2033
 356182    ALLISON, MICHELLE SLOAN             34   WHITE     F         MINIMUM                          GRAHAM                        2/19/2020      3/3/2021                   7/14/2023
 383066    ALLISON, SHAWN TYLER                29   WHITE     M         MEDIUM                           KIRKLAND                     12/30/2022    12/30/2022                  10/29/2022
 263717    ALLISON, STONEY GLENN               44   WHITE     M         MEDIUM                  1/2/2004 TYGER RIVER                                                            11/29/2038
 242338    ALLISON, TIMOTHY LEE                49   WHITE     M         MINIMUM                2/26/2020 LIVESAY                                                                 6/11/2026
 369108    ALLMAN, ADAM JUSTIN                 31   WHITE     M         MINIMUM                          LIVESAY                       8/19/2020     8/19/2020       8/5/2021     2/1/2022
 247685    ALLMAN, MICHAEL                     40   WHITE     M         MEDIUM                11/13/2018 EVANS                         8/26/2018    11/14/2020       3/9/2021     9/5/2021
 372273    ALLS, JORDAN DANIEL                 29   WHITE     M         MINIMUM                          PALMER                        4/28/2020     4/28/2020                   1/11/2021
 146993    ALLSBROOK, BRUCE L.                 68   WHITE     M         MEDIUM                 3/26/2005 TURBEVILLE                    8/10/2007    10/10/2020
 372842    ALLSBROOKS, DOMERIOUS DEON          22   BLACK     M         CLOSE                 12/16/2018 MCCORMICK                                                               3/12/2030
 382787    ALMAN, JAMES MATTHEW                51   WHITE     M         CLOSE                            BROAD RIVER
 288216    ALMAN, WANDA DENISE                 47   WHITE     F         MEDIUM                 2/13/2010 LEATH                                                                   12/1/2028
 383105    ALMAZAN, MAX FRANKLIN               32   OTHER     M                                          KIRKLAND                      8/18/2021      8/18/2021                 12/18/2021
 359084    ALMODOVAR II, GEORGE DURHAM         26   BLACK     M         CLOSE                  12/6/2019 LEE                                                                     7/30/2025
 373628    ALONSO, JORGE                       23   OTHER     M         CLOSE                            LEE                                                                    11/19/2029

                                                                        SCDC INMATES MAY 5 000007
                                                                                            Incident Date of                              Projected                    Projected
                                         Current                                                                                                        Next Parole                  Projected
Inmate #                     Name                       Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                          Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 272960    ALQUIST, JOHANNES EDWARD            38   WHITE         M         MEDIUM                 4/17/2019 KERSHAW                        1/24/2019      5/15/2021     8/16/2021    2/12/2022
 375435    ALSING, TYLER                       29   WHITE         M         MINIMUM                4/28/2020 LIVESAY                        9/24/2019      1/28/2021                   7/6/2020
 264762    ALSTON, ANDRE BOBBY                 42   BLACK         M         MEDIUM                 4/28/2017 TURBEVILLE                                                               5/26/2036
 378661    ALSTON, CORNEILUS LADERICK          43   BLACK         M         MINIMUM                          WATEREE RIVER                                                            9/20/2027
 312396    ALSTON, CORWIN MAURICE              41   BLACK         M         MEDIUM                 9/24/2017 RIDGELAND                      1/12/2019      4/24/2021     3/12/2022     9/8/2022
 289800    ALSTON, JAMES                       34   BLACK         M         MEDIUM                 5/22/2019 EVANS                                                                    12/1/2044
 345846    ALSTON, JAMES LEVON                 38   BLACK         M         CLOSE                  3/11/2016 LEE                                                                     12/21/2043
 352894    ALSTON, KADEEM                      29   BLACK         M         MEDIUM                 2/26/2020 KERSHAW                                                                 12/23/2024
 311935    ALSTON, KWAME CHAD                  36   BLACK         M         MEDIUM                 8/20/2019 RIDGELAND                                                                4/16/2034
 349045    ALSTON, PREZADIS RASHAUN            30   BLACK         M         MINIMUM               10/14/2019 ALLENDALE                                                                1/16/2021
 299090    ALSTON, RASAAN G                    40   BLACK         M         MINIMUM                4/13/2020 MANNING                        1/10/2020      1/10/2020                   7/6/2020
 381283    ALSTON, RASHON TYRONE               23   BLACK         M         MINIMUM                3/20/2020 TURBEVILLE                     8/14/2020      8/14/2020                   8/1/2022
 197194    ALSTON, ROBERT LEE                  58   BLACK         M         MEDIUM                 3/12/2020 KERSHAW                        9/16/2020      9/16/2020    11/25/2022    5/24/2023
 372809    ALSTON, RYAN SHAQUILLE              25   BLACK         M         CLOSE                  9/14/2018 LEE                                                                     12/13/2050
 357159    ALSTON, STEPHENO LEMAIN             47   BLACK         M         CLOSE                  2/25/2019 LIEBER                                                                   3/10/2035
 306504    ALSTON, TERRANCE                    35   BLACK         M         MEDIUM                 3/23/2020 TURBEVILLE                                                                6/1/2023
 379400    ALSTON, TIBIAS TREVON               19   BLACK         M         MEDIUM                 6/28/2019 TURBEVILLE                     2/23/2020       3/3/2021     6/11/2022    12/8/2022
 286393    ALSTON, WARREN A.                   37   BLACK         M         MEDIUM                 11/6/2019 EVANS                                                                     2/7/2027
 376351    ALTMAN, BRADLEY JACK                31   WHITE         M         CLOSE                            LEE                                                                      8/22/2042
 381099    ALTMAN, CODY SUDD                   29   WHITE         M         MINIMUM                3/18/2020 WATEREE RIVER                  2/29/2020      2/29/2020                  5/13/2021
 353985    ALTMAN, GORDON BERNARD              47   WHITE         M         MINIMUM                1/24/2020 MANNING                                                                  9/11/2023
 380637    ALTMAN, JESSE ANDREA                24   WHITE         M         MINIMUM                          TURBEVILLE                     9/15/2022      9/15/2022                  2/18/2023
 337878    ALVARENGA, JOSE N                   37   OTHER         M         MEDIUM                  8/7/2012 TYGER RIVER                                                             10/16/2026
 381792    ALVAREZ LOPEZ, JOSE ESTARIO         28   OTHER         M         MEDIUM                           ALLENDALE                      3/25/2021      3/25/2021       2/8/2023    8/7/2023
 359650    ALVAREZ, FRANCISCO                  30   OTHER         M         MEDIUM                 7/28/2019 RIDGELAND                                                                4/22/2022
 323599    ALVELO, ANTONIO DEMARCO             30   BLACK         M         MINIMUM                          PALMER                        10/17/2019    10/17/2019                    9/6/2020
 141090    ALVIN, CAVANAUGH                    54   BLACK         M         CLOSE                   6/5/2013 PERRY                            4/7/2017   11/13/2021
 250701    AMADOR, CHRISTOPHE CARLOS           52   AMER INDIAN   M         CLOSE                  8/14/2018 LEE                            2/11/2015      9/11/2021
 377266    AMAKER, JARCUS MAURICE              28   BLACK         M         MEDIUM                 3/15/2020 LIEBER                        12/27/2020    12/27/2020                  10/31/2021
 352017    AMAKER, TRAVON DOMINQUE             25   BLACK         M         CLOSE                 10/12/2018 LIEBER                                                                   6/23/2025
 360937    AMBURN, KEVAN MICHAEL               41   WHITE         M         MEDIUM                  8/2/2017 TRENTON                        2/21/2020      2/21/2020                  3/13/2021
  90517    AMEEN, KOJO SOWETO                  74   BLACK         M         MEDIUM                 4/22/2018 BROAD RIVER                      5/2/2004     6/18/2020
 327139    AMERSON, EDWIN GARRIS               62   WHITE         M         MINIMUM                9/16/2017 ALLENDALE                                                                10/6/2021
 379664    AMEZCUA, ROBERTO FELIPE             30   OTHER         M         MEDIUM                           EVANS                                                                     8/3/2021
 310114    AMICK JR, KENNETH SCOTT             32   WHITE         M         MINIMUM                 4/1/2011 RIDGELAND                     12/31/2020    12/31/2020                   2/14/2021
 376275    AMICK, ISAAC LEE                    33   WHITE         M         MEDIUM                 3/16/2020 TRENTON                          3/5/2019     6/18/2021    12/12/2020    6/10/2021
 357626    AMMONS, CATHERINE                   32   WHITE         F         MEDIUM                 7/24/2018 LEATH                                                                    4/17/2029
 382917    AMMONS, CHRISTOPHE RYAN             35   WHITE         M         MINIMUM                          PALMER                        11/22/2020    11/22/2020                  12/17/2020
 354756    AMOS JR, ROBERT DWADE               34   BLACK         M         MEDIUM                 2/25/2020 MCCORMICK                     12/25/2015      8/14/2020       3/7/2022    9/3/2022

                                                                            SCDC INMATES MAY 5 000008
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 356601    AMOS, LAMAR ALEXANDER                 38   BLACK      M         MEDIUM                             MACDOUGALL                                                               1/17/2025
 378962    AMOUS, MAURICE LECEDRIC               34   BLACK      M         MINIMUM              10/28/2019    ALLENDALE                                                                4/26/2022
 374552    ANCRUM JR, THOMAS DEANGELO            24   BLACK      M         MEDIUM                8/28/2019    LEE                                                                       4/7/2028
 319659    ANCRUM, DERRICK JERMAINE              48   BLACK      M         MEDIUM                             BROAD RIVER                                                               1/7/2039
 267401    ANCRUM, GERALD J                      38   BLACK      M         MEDIUM               11/29/2017    LIEBER                                                                   10/1/2029
 232038    ANCRUM, HAROLD                        42   BLACK      M         MEDIUM               12/23/2019    RIDGELAND                                                               11/29/2025
 374429    ANCRUM, KENNETH LAMAR                 27   BLACK      M         CLOSE                 3/27/2020    BROAD RIVER
 329123    ANCRUM, THOMAS LAMONT                 31   BLACK      M         MINIMUM                9/9/2019    ALLENDALE                                                                 7/4/2022
 131939    ANDERS, ALBERT W                      55   WHITE      M         MEDIUM                1/30/2009    TYGER RIVER                  3/1/2006        6/19/2021
 339244    ANDERS, CASEY DANIELLE                29   WHITE      F         CLOSE                              LEATH                       5/26/2022        5/26/2022                   12/5/2022
 220910    ANDERS, CHRISTOPHE BRUCE              46   WHITE      M         MEDIUM                1/17/2005    LIEBER                     12/16/2028       12/16/2028                  12/12/2028
 256263    ANDERS, GARY CLEVELAND                49   WHITE      M         MINIMUM               2/18/2020    LIVESAY                    11/30/2019         2/4/2021       4/5/2021    6/11/2021
 304803    ANDERSON IV, HERBERT WILLIAM          33   WHITE      M         MEDIUM                6/28/2017    ALLENDALE                   12/7/2020        12/7/2020      5/22/2022   11/18/2022
 208139    ANDERSON JR, ALVIN                    58   BLACK      M         MEDIUM                 6/4/1998    LIEBER                                                                    4/5/2037
 377739    ANDERSON JR, JAMES MICHAEL            38   WHITE      M         CLOSE                 2/14/2019    MCCORMICK                    3/21/2019        5/8/2020      6/30/2020     7/7/2020
 193578    ANDERSON SR, JACKIE                   60   BLACK      M         MINIMUM               4/23/2020    MACDOUGALL                    9/8/2019       8/27/2020                   4/11/2021
 281693    ANDERSON, ABRAHAM RAHMAN              37   BLACK      M         MINIMUM                            KIRKLAND                      7/6/2020        7/6/2020                    8/7/2021
 350278    ANDERSON, ADRIAN LAMAR                30   BLACK      M         MINIMUM                            GOODMAN                      5/29/2020       5/29/2020                   4/23/2021
 284169    ANDERSON, ALEX DAMON                  37   BLACK      M         MEDIUM                9/16/2019    EVANS                                                                     1/8/2028
 374667    ANDERSON, ALVIN                       24   BLACK      M         CLOSE                  4/9/2019    BROAD RIVER                                                             11/24/2033
 256352    ANDERSON, ANDREW OCAINE               44   BLACK      M         MINIMUM                3/5/2020    WATEREE RIVER                                                            8/27/2022
 360666    ANDERSON, ANN M                       53   WHITE      F         CLOSE                 6/25/2017    LEATH                                                                   12/22/2043
 359960    ANDERSON, ANTHONY                     52   BLACK      M         CLOSE                11/22/2017    BROAD RIVER                                                              5/28/2046
 359694    ANDERSON, ANTHONY THOMAS              30   BLACK      M         MEDIUM                9/17/2019    KERSHAW                    12/19/2021       12/19/2021                  12/17/2021
 310221    ANDERSON, ARLENE                      56   BLACK      F         MINIMUM               3/27/2013    GRAHAM                                                                    1/8/2026
 116653    ANDERSON, ARNOLD L                    58   BLACK      M         MEDIUM                6/22/1998    RIDGELAND                                                                6/25/2022
 346881    ANDERSON, CHADWICK DEON               33   BLACK      M         CLOSE                 6/24/2017    BROAD RIVER                                                               3/7/2045
 357163    ANDERSON, CHANING ZACHARY             31   BLACK      M         MEDIUM                 8/9/2018    MCCORMICK                                                               11/20/2021
 338944    ANDERSON, CHARLES L.                  27   BLACK      M         CLOSE                 2/26/2020    PERRY
 237423    ANDERSON, CHRISTOPHE B.               43   BLACK      M         MINIMUM               3/19/2006    GOODMAN                                                                   9/2/2026
 264297    ANDERSON, DAVID SABIN                 49   WHITE      M         CLOSE                 1/13/2020    LIEBER                                                                   8/11/2021
 378280    ANDERSON, DAVID THERELLE              33   BLACK      M         MEDIUM               11/17/2019    WATEREE RIVER                7/10/2020       7/10/2020                   4/18/2021
 362920    ANDERSON, DEMETRIA KARZARIEAS         27   BLACK      M         MEDIUM                             MCCORMICK                                                                2/15/2038
 264678    ANDERSON, DEQUAN                      40   BLACK      M         MINIMUM               1/21/2019    RIDGELAND                                                                 1/5/2022
 269365    ANDERSON, DERRICK L                   44   BLACK      M         MEDIUM                2/26/2020    KERSHAW                                                                   3/4/2027
 366426    ANDERSON, DEVONTE KEWON               25   BLACK      M         CLOSE                 2/10/2017    KIRKLAND                                                                11/12/2033
 162721    ANDERSON, DONALD                      61   BLACK      M         MEDIUM                4/14/2020    ALLENDALE                                                                 8/7/2023
 361471    ANDERSON, DONI TERRELE                52   BLACK      M         CLOSE                              BROAD RIVER                                                              2/11/2048
 298414    ANDERSON, DONOVAN                     35   BLACK      M         MINIMUM                2/9/2019    EVANS                                                                   11/28/2023

                                                                           SCDC INMATES MAY 5 000009
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 124133    ANDERSON, EARNEST D.                58   BLACK      M         MEDIUM                 3/22/2001 EVANS                          3/17/2000    11/13/2020
 382785    ANDERSON, EDDIE CLEVE               19   BLACK      M         MEDIUM                           TURBEVILLE                     7/31/2020      7/31/2020                 10/11/2021
 173165    ANDERSON, EMIAH                     68   BLACK      M         MEDIUM                           ALLENDALE                      3/20/2010      3/20/2021
 348651    ANDERSON, ERIC BRUCE                44   WHITE      M         CLOSE                            BROAD RIVER                   12/15/2040    12/15/2040                    4/7/2043
 350142    ANDERSON, ERICA LEIGH               38   WHITE      F         MEDIUM                 1/21/2020 GRAHAM                                                                   9/10/2024
 344239    ANDERSON, FREDERICK VAN             48   BLACK      M         CLOSE                            PERRY
 358826    ANDERSON, HENRY DELOS               31   BLACK      M         MEDIUM                 11/5/2019 PERRY                                                                   1/26/2030
 288334    ANDERSON, HUGH DELANEY              35   BLACK      M         MINIMUM                          RIDGELAND                      8/3/2025       8/3/2025                  7/31/2025
 356219    ANDERSON, JAMARCUS DEWAYNE          30   BLACK      M         MINIMUM                3/21/2018 LIVESAY                                                                 7/10/2021
 260010    ANDERSON, JAMES                     56   BLACK      M         MEDIUM                  9/7/2018 LIEBER                                                                  8/18/2032
 373309    ANDERSON, JAMES                     27   WHITE      M         MEDIUM                           LIEBER                                                                 10/12/2032
 256077    ANDERSON, JAMES E.                  43   BLACK      M         MEDIUM                  9/6/2018 KIRKLAND                                                                3/14/2021
 319194    ANDERSON, JAMIN JAMAL               31   BLACK      M         CLOSE                  12/7/2019 LEE                                                                      9/7/2025
 352636    ANDERSON, JERALD FRANKLIN           53   WHITE      M         MEDIUM                           KERSHAW                                                                 2/16/2029
 383181    ANDERSON, JOHN JOSEPH               45   WHITE      M                                          KIRKLAND                       9/1/2021       9/1/2021     4/27/2023   10/24/2023
 309630    ANDERSON, JOSHUA LEWIS              31   BLACK      M         MINIMUM                          LIVESAY                                                                  3/2/2023
 153778    ANDERSON, JR., CHARLES              62   BLACK      M         MEDIUM                 9/18/2018 ALLENDALE                     12/7/2017       3/7/2020
 382964    ANDERSON, KELLY LAMONT              23   BLACK      M         MEDIUM                  4/7/2020 RIDGELAND                                                               9/20/2032
 378212    ANDERSON, KEON MARQUELL C           24   BLACK      M         MEDIUM                           EVANS                                                                    5/7/2030
 356652    ANDERSON, KERRY LEE                 27   BLACK      M         MEDIUM                 7/16/2019 TURBEVILLE                   10/12/2017      4/10/2020    10/18/2020    4/16/2021
 340363    ANDERSON, KEVIN LAMONT              31   BLACK      M         MINIMUM                          PALMER                        7/11/2019      8/28/2020                  6/15/2020
 360344    ANDERSON, KRAIG J                   38   BLACK      M         MEDIUM                           BROAD RIVER                                                             5/26/2041
 383125    ANDERSON, LAKESHIA MICHELLE         38   BLACK      F         MINIMUM                          GRAHAM                        3/21/2020     3/21/2020                   9/14/2020
 233856    ANDERSON, LEE ANTONIO               42   BLACK      M         MINIMUM                4/11/2016 MANNING                       8/13/2019     8/13/2019                    7/4/2020
 208619    ANDERSON, LOUIS TYRONE              45   BLACK      M         MEDIUM                 4/21/2007 KERSHAW                      10/17/2020    10/17/2020      4/29/2023   10/26/2023
 378950    ANDERSON, LOVITH DONNELL            38   BLACK      M         MINIMUM                          KIRKLAND                                                                8/25/2020
 374344    ANDERSON, MARK TYLER                20   WHITE      M         CLOSE                  1/29/2020 KIRKLAND                                                                6/19/2020
 292951    ANDERSON, MICHAEL                   49   BLACK      M         MEDIUM                           TURBEVILLE                                                              6/12/2032
 171633    ANDERSON, MSHENDIA REINALDO         47   BLACK      M         MINIMUM               12/22/2018 EVANS                                                                   2/28/2023
  76427    ANDERSON, ODELL                     67   BLACK      M         MEDIUM                  7/6/1983 LEE                           2/21/1984     8/21/2021
 247718    ANDERSON, PATRICK D                 41   WHITE      M         MEDIUM                 11/6/2014 EVANS                        12/17/2019    12/17/2019                   6/20/2020
 372313    ANDERSON, PRESTON PAXTON            43   WHITE      M         MINIMUM                          MACDOUGALL                    1/24/2020     4/23/2021                   8/20/2020
 237452    ANDERSON, RICHARD GEORGE            60   WHITE      M         MEDIUM                11/18/2019 LIEBER                        7/10/2015      1/8/2022
 161048    ANDERSON, RICHARD PAUL              58   WHITE      M         MINIMUM                7/14/2012 WATEREE RIVER                                                           1/17/2022
 133610    ANDERSON, ROBERT L                  64   BLACK      M         MEDIUM                11/23/2001 PERRY                         8/21/2014    11/14/2020
 382242    ANDERSON, ROBERT LEE                20   BLACK      M         MEDIUM                           KIRKLAND                                                                 1/6/2027
 328412    ANDERSON, ROGER                     41   WHITE      M         MEDIUM                 10/9/2018 LIEBER                                                                  11/5/2046
 294824    ANDERSON, SAMMIE ALTON              44   BLACK      M         MEDIUM                 9/29/2017 MACDOUGALL                    2/17/2022      2/17/2022                  2/24/2022
 382384    ANDERSON, SCOTT ANTHONY             20   WHITE      M         MINIMUM                          TURBEVILLE                                                               2/4/2024

                                                                         SCDC INMATES MAY 5 000010
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 210811    ANDERSON, SHAWN FLOYD                63   BLACK     M         MEDIUM                 8/17/2005   RIDGELAND                    9/24/2013      4/17/2020
 250152    ANDERSON, SHERALD K                  43   BLACK     M         CLOSE                   9/7/2019   KERSHAW                      8/25/2011      3/26/2020                  7/11/2020
 180867    ANDERSON, SOLOMAN                    64   BLACK     M         MEDIUM                 3/20/2006   RIDGELAND                      2/7/1999   10/16/2021                   11/9/2022
 223060    ANDERSON, STACY                      47   WHITE     M         MEDIUM                 3/15/2020   TYGER RIVER                    6/1/2023      6/1/2023                  5/29/2023
 262833    ANDERSON, STEVEN MIGUEL              48   BLACK     M         MEDIUM                 9/16/2018   KIRKLAND                     8/19/2028      8/19/2028                   9/2/2028
 334307    ANDERSON, TEVIN DARNARD              28   BLACK     M         MINIMUM                 9/2/2013   LIVESAY                        5/1/2020      5/1/2020     9/11/2022    3/10/2023
 382594    ANDERSON, TREVION ANTONIO            21   BLACK     M         CLOSE                              LEE                                                                     2/4/2034
 362113    ANDERSON, VICTOR MARTIN              60   BLACK     M         MINIMUM               6/25/2017    GOODMAN                                                               10/19/2022
 380071    ANDERSON, WALIKASIIM MARKKIS         20   BLACK     M         MEDIUM                1/10/2020    TYGER RIVER                  4/21/2020      4/21/2020     5/12/2021 10/15/2021
 287674    ANDERSON,JR., JACKIE                 39   BLACK     M         MEDIUM                8/21/2019    KERSHAW                     10/14/2017      2/12/2021                  7/11/2055
 244679    ANDES, MICHAEL C                     42   WHITE     M         MEDIUM                             MACDOUGALL                                                              2/9/2022
 375304    ANDRES, EDUARDO MIGUEL               23   OTHER     M         MEDIUM                 4/6/2020    TURBEVILLE                                                             4/16/2021
 375417    ANDREWS, BRANDON KYLIL               20   WHITE     M         MEDIUM               12/30/2019    EVANS                        8/13/2022      8/13/2022    10/15/2026    4/13/2027
 297587    ANDREWS, BRIAN ONEIL                 35   BLACK     M         MEDIUM                 8/4/2010    KERSHAW                                                                7/13/2022
 371507    ANDREWS, COREY D                     22   BLACK     M         MEDIUM               10/15/2019    ALLENDALE                    2/27/2020      2/27/2020     2/20/2020    8/18/2020
 348113    ANDREWS, DEMORRIS OCTSWAVIOU         29   BLACK     M         CLOSE                 2/25/2020    MCCORMICK                                                             10/22/2056
 350034    ANDREWS, JOHN                        28   WHITE     M         MEDIUM                2/20/2018    MCCORMICK                    6/17/2024      6/17/2024                  6/17/2024
 297372    ANDREWS, RONALD E                    38   WHITE     M         CLOSE                  5/5/2012    MCCORMICK                    8/17/2030      8/17/2030                  8/13/2030
 240905    ANDREWS, VERNON                      53   BLACK     M         MINIMUM               7/29/1998    TYGER RIVER                                                             3/2/2021
 382862    ANGELEDES, DANIEL DAVID              19   WHITE     M         MEDIUM                             ALLENDALE                    1/19/2020      1/19/2020                 10/19/2020
 381708    ANGUIANO, STEVEN JOSE                27   WHITE     M         MEDIUM                 3/3/2020    ALLENDALE                    2/16/2020      2/16/2020                   2/4/2021
 353069    ANNADALE, JOSEPH MATTHEW             29   WHITE     M         MEDIUM                11/2/2019    BROAD RIVER                                                             1/9/2031
 117716    ANTHONY, KURT -                      72   BLACK     M         MEDIUM                             PERRY                        2/14/1991    12/12/2019
 334054    APPLETON, JEFFERY TRAY               37   WHITE     M         MINIMUM               7/14/2019    KERSHAW                        4/3/2020      4/3/2020                   8/7/2020
 226843    AQUIL, YUSUF KARIM                   41   BLACK     M         CLOSE                 11/6/2018    LEE                                                                    9/14/2042
 317196    AQUIRRE, EMILIANO GARCIA             42   OTHER     M         MEDIUM                             ALLENDALE                                                              5/15/2022
 346534    ARANT JR, JEFFREY                    35   WHITE     M                                            KIRKLAND                                                               7/25/2020
 338755    ARANT, BRIAN CHRISTOPHE              60   WHITE     M         MEDIUM                3/10/2020    TRENTON                                                                9/14/2024
 269814    ARCHIE, AZIKIWE                      36   BLACK     M         MEDIUM                 2/4/2016    TURBEVILLE                                                            11/25/2023
 322764    ARCHIE, CYNTHIA H                    41   BLACK     F         MINIMUM               3/21/2015    GRAHAM                       7/13/2020      7/13/2020                  8/14/2021
 311033    ARCHIE, JONATHAN O                   31   BLACK     M         CLOSE                              MCCORMICK                                                              9/22/2048
 372030    ARCHIE, KEMANI DEVONTE               26   BLACK     M         CLOSE                  3/2/2020    LEE                                                                     6/3/2035
 317590    ARCHIE, LEROY                        69   BLACK     M         CLOSE                              PERRY
 330756    ARCHIE, MARVIN DEANGELO              32   BLACK     M         MEDIUM                 3/6/2020    WATEREE RIVER               10/9/2022      10/9/2022                  10/6/2022
 380701    ARCHIE, MELVIN RASHAD                24   BLACK     M         MINIMUM                            ALLENDALE                                                             8/26/2025
 124368    ARCHIE, TOMMY LEE                    65   BLACK     M         MEDIUM               10/17/1994    WATEREE RIVER               4/12/1991    10/16/2020
 217645    ARD, STEWART RANDALL                 45   WHITE     M         CLOSE                 2/21/2017    PERRY
 245645    ARDIS, JAMES WYATT                   42   WHITE     M         MEDIUM                2/19/2020    EVANS                      10/21/2019    10/23/2020     11/26/2020    4/10/2021
 250135    ARDIS, SHANNON RAY                   45   WHITE     M         MEDIUM               12/30/2011    KIRKLAND

                                                                         SCDC INMATES MAY 5 000011
                                                                                       Incident Date of                             Projected                    Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                   entry Date
 375784    ARELLANO, FRANCISCO JAVIER         26   OTHER     M         MEDIUM                12/27/2019 EVANS                         12/2/2027      12/2/2027                 11/28/2027
 351024    AREVALOS, JOSE REYES               48   OTHER     M         MEDIUM                           LIEBER                        7/23/2034      7/23/2034                 12/30/2041
 365273    ARFLIN, BOBBY JOE                  67   WHITE     M         CLOSE                            BROAD RIVER                  12/12/2043    12/12/2043                  11/28/2048
 293283    ARFLIN, JASON MATTHEW              39   WHITE     M         MEDIUM                 8/11/2007 KIRKLAND                                                                8/16/2023
 380463    ARGO III, DANNY THOMAS             27   WHITE     M         MINIMUM                2/11/2020 KIRKLAND                      4/28/2020      4/28/2020    10/15/2022    4/13/2023
 344820    ARGOE JR, JOHN RONALD              31   WHITE     M         MINIMUM                          PALMER                       11/29/2020    11/29/2020      6/26/2023 12/23/2023
 368523    ARGOE, DORIS SPANN                 49   WHITE     F         MEDIUM                12/20/2018 LEATH                                                                   3/24/2030
 360827    ARLEDGE, BILLY THOMAS              43   WHITE     M         MEDIUM                 9/26/2016 EVANS                                                                   11/5/2023
 301843    ARLEDGE, BRANDON ANTWAN            35   BLACK     M         MEDIUM                 8/10/2014 MCCORMICK                     7/16/2019      1/23/2021                   8/3/2021
 375370    ARLEDGE, DAVID E                   78   WHITE     M         MEDIUM                           EVANS                         6/16/2019    11/20/2020                   8/10/2021
 336687    ARMFIELD, ALLEN                    64   BLACK     M         MEDIUM                           TYGER RIVER                                                             5/29/2022
 321707    ARMFIELD, DEAUNTA ANTWAN           36   BLACK     M                                          KIRKLAND                                                                2/23/2021
 323589    ARMSTRONG, DARQUE LEVONE           32   BLACK     M                                          KIRKLAND                                                                 9/6/2021
 348186    ARMSTRONG, JEROME A                28   BLACK     M         MEDIUM                 8/13/2018 TYGER RIVER                                                             6/19/2023
 266535    ARMSTRONG, TARRICK                 46   BLACK     M         MINIMUM                4/21/2016 GOODMAN                                                                  2/8/2021
 381021    ARMSTRONG, TEVIEANE JAQUEZ         19   BLACK     M         MEDIUM                           TURBEVILLE                                                              2/21/2028
 210917    ARMSTRONG, TOBY KHAN               44   WHITE     M         CLOSE                 11/16/2010 LEE                                                                    10/23/2032
 374018    ARNESON, MATTHEW JAMES             29   WHITE     M         MEDIUM                 4/17/2020 EVANS                           1/7/2020      1/7/2020       8/3/2021   1/30/2022
 355658    ARNETT, JOSHUA KYLE                29   WHITE     M         MINIMUM               10/16/2015 WATEREE RIVER                 6/21/2020      6/21/2020                   5/5/2021
 352261    ARNETTE, CODY VERNICE              28   WHITE     M         MINIMUM                          PALMER                        9/26/2019    11/20/2020                   8/31/2020
 357842    ARNOLD, ALVIN DWAYNE               43   WHITE     M         MEDIUM                           LIEBER                                                                  10/8/2038
 280996    ARNOLD, BOBBY EUGENE               46   BLACK     M         MEDIUM                 2/21/2020 ALLENDALE                                                                3/2/2028
 381989    ARNOLD, BRANDON NICHOLAS           20   WHITE     M         MEDIUM                           TURBEVILLE                    2/15/2023      2/15/2023                 12/17/2023
 320526    ARNOLD, JONATHAN                   34   BLACK     M         CLOSE                   2/2/2020 BROAD RIVER                                                             3/16/2021
 352414    ARNOLD, KENDALL DONYALE            25   BLACK     M         CLOSE                  3/30/2020 LEE                                                                     5/23/2033
 251186    ARNOLD, LESTER CURTIS              55   BLACK     M         MEDIUM                 5/22/2004 KERSHAW                                                                 1/10/2036
 366875    ARNOLD, ROBERT TAITINGFON          66   OTHER     M         MEDIUM                           MACDOUGALL                                                              5/18/2021
 333395    ARNOLD, STEVEN JAMES               31   WHITE     M         MEDIUM                 7/25/2019 RIDGELAND                       4/3/2022      4/3/2022                   4/3/2022
 299386    ARNOLD, TOMMY LEE                  36   WHITE     M         MEDIUM                  4/8/2020 TYGER RIVER                                                             11/9/2025
 349878    ARREOLA PENA, LEONEL               37   OTHER     M         MEDIUM                           TYGER RIVER                                                              5/6/2022
 363463    ARREOLA, JOSE ALEXIS               30   OTHER     M         MEDIUM                 4/14/2020 TYGER RIVER                                                             7/11/2020
 381875    ARRIAZA, EDUARDO A                 35   OTHER     M         MEDIUM                           MACDOUGALL                    2/11/2020      2/11/2020       1/2/2021    7/1/2021
 360936    ARROWOOD, CHARLES MICHAEL          32   WHITE     M         MEDIUM                 4/15/2020 TYGER RIVER                                                             3/20/2022
 288403    ARROWOOD, JONATHAN DANIEL          41   WHITE     M         MEDIUM                           EVANS                         5/26/2021      5/26/2021     8/19/2022    2/15/2023
 381579    ARROWOOD, MATTHEW KYLE             33   WHITE     M         MINIMUM                          PALMER                        4/29/2020      4/29/2020                   4/4/2021
 354538    ARROYO, JUAN                       37   OTHER     M         MEDIUM                           LEE                                                                    12/29/2031
 291949    ARTHUR, HENRY JAMES                45   BLACK     M         MEDIUM                  8/6/2019 WATEREE RIVER                   3/1/2022      3/1/2022                   8/9/2022
 301001    ARTHUR, JAMES LAMONT               38   BLACK     M         CLOSE                            BROAD RIVER                   1/12/2039      1/12/2039                   1/5/2039
 361508    ARTHUR, JOSEPH LEE                 36   BLACK     M         MEDIUM                           KERSHAW                                                                 7/15/2024

                                                                       SCDC INMATES MAY 5 000012
                                                                                       Incident Date of                              Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 155585    ARTHUR, LIMMIE                     61   BLACK     M         MEDIUM                  2/9/2011 KIRKLAND                       9/17/2002      9/18/2020
 249975    ARTIS, DOMINICK LEVELL             44   BLACK     M         MINIMUM                3/28/2012 MANNING                        7/15/2019      6/26/2020     10/2/2021    3/31/2022
 374905    ARTISON, JAMES MICHAEL             34   BLACK     M                                          KIRKLAND                                                                  4/2/2021
 365007    ASBELL, CHRISTOPHE TIMOTHY         32   WHITE     M         MEDIUM                 10/5/2018 ALLENDALE                      1/30/2018      6/20/2020     6/30/2021 12/27/2021
 222753    ASHBY, TRAVIS D                    37   WHITE     M         MEDIUM                 8/28/2019 EVANS                                                                     9/9/2023
 318402    ASHE, CHRISTOPHE                   45   WHITE     M         MEDIUM                 11/6/2018 TYGER RIVER                                                              11/6/2027
 365510    ASHE, GERAMY LEE                   42   WHITE     M         MEDIUM                 1/30/2020 WATEREE RIVER                                                            9/15/2023
 382051    ASHE, KATHLEEN GOFORTH             32   WHITE     F         MINIMUM                          GRAHAM                         1/21/2020      1/21/2020                  9/15/2020
 168009    ASHFORD, CALVIN LEVONNE            56   BLACK     M         MEDIUM                  2/7/2001 BROAD RIVER                    7/13/2009      8/29/2020
 382337    ASHFORD, JAREZ ONTONIO             34   BLACK     M                                          KIRKLAND                                                                 11/5/2025
 256638    ASHFORD, RANDOLPH                  54   BLACK     M         MEDIUM                11/21/2014 BROAD RIVER                    2/15/2041      2/15/2041                  2/15/2041
 262482    ASHFORD, RICHARD ALLEN             66   BLACK     M         CLOSE                  8/16/2016 MCCORMICK                                                                5/28/2043
 238768    ASHFORD, ROBERT                    56   BLACK     M         MEDIUM                 4/22/2004 KERSHAW                                                                  6/25/2022
 374139    ASHLEY JR, JIMMY                   28   BLACK     M         CLOSE                   2/5/2018 BROAD RIVER                                                               6/9/2033
 374938    ASHLEY, BRADLEY MARSHALL           25   BLACK     M         MEDIUM                           TURBEVILLE                     9/15/2020      9/15/2020                 11/13/2023
 356433    ASHLEY, DANIEL WATSON              38   WHITE     M         MEDIUM                 1/12/2017 MACDOUGALL                    12/24/2021    12/24/2021      1/22/2026    7/21/2026
 338842    ASHLEY, GREER HAYNIE               51   WHITE     M         MEDIUM                           MCCORMICK                                                                5/21/2030
 246298    ASHLEY, JASPER E                   67   WHITE     M         MEDIUM                           TYGER RIVER                                                             11/16/2023
 340345    ASHLEY, LATERRIUS DEMONTE          27   BLACK     M         CLOSE                  7/23/2019 BROAD RIVER                                                             10/17/2036
 184014    ASHLEY, MICHAEL DWIGHT             48   BLACK     M         CLOSE                  1/25/2012 MCCORMICK                        6/2/2000     3/20/2021
 244714    ASHLEY, RONALD                     40   BLACK     M         MINIMUM                2/27/2009 TRENTON                                                                  7/20/2027
 374900    ASHLEY, ZACHARIA OLAJAWON          20   BLACK     M         MEDIUM                 2/14/2019 TURBEVILLE                     6/30/2021      6/30/2021                  6/25/2021
 256760    ASHLEY, ZACHARY JEVONN             39   BLACK     M         MINIMUM                8/24/2018 LIEBER                        12/24/2017      6/26/2020       6/7/2021   12/4/2021
 327414    ASHMORE, MAURICE                   34   BLACK     M         MEDIUM                 8/15/2019 MCCORMICK                                                                3/14/2029
 316612    ASHWORTH, MICHEAL DAN              42   WHITE     M         MEDIUM                10/21/2019 TRENTON                          5/3/2020      5/3/2020                  5/23/2021
 218399    ASHWORTH, ROGER DALE               60   WHITE     M         MEDIUM                  3/1/2019 KERSHAW                                                                   8/5/2020
 192447    ATCHISON, CRAIG LEVON              52   BLACK     M         MINIMUM                5/31/2008 GOODMAN                                                                   2/7/2027
 371603    ATCHISON, JEFFREY DOUGLAS          27   BLACK     M         MINIMUM                          LIVESAY                        8/16/2020      8/16/2020                   6/7/2021
 344636    ATIENZO PEREZ, RAMON               37   OTHER     M         MEDIUM                 3/26/2020 RIDGELAND                                                               10/16/2026
 343294    ATKINS JR, ALLEN LORING            45   WHITE     M         MEDIUM                           MACDOUGALL                                                                7/1/2028
 361942    ATKINS JR, JOHN                    34   WHITE     M         MINIMUM               10/20/2016 MACDOUGALL                       3/7/2020     6/26/2020                  4/26/2021
 373422    ATKINS, JAMAL                      22   BLACK     M         CLOSE                  1/16/2018 LEE                                                                     12/24/2032
 315566    ATKINS, ROBERT F.                  49   WHITE     M         CLOSE                  8/27/2019 PERRY
 326523    ATKINS, SHAMARD J                  34   BLACK     M         MINIMUM                5/16/2013 WATEREE RIVER                 3/20/2020      3/20/2020                  5/19/2021
 365694    ATKINSON II, JOSEPH WALTER         29   WHITE     M         MINIMUM                10/7/2017 PALMER                                                                 12/28/2022
 210395    ATKINSON, DANIEL SCOTT             47   WHITE     M         MEDIUM                 9/13/2009 ALLENDALE                     5/29/2013       3/7/2020
 350329    ATKINSON, MATTHEW STEPHEN          50   WHITE     M         MINIMUM                2/28/2018 RIDGELAND                                                               3/10/2022
 382216    ATKINSON, MICHAEL WILLIAM          55   WHITE     M         MINIMUM                          GOODMAN                       3/26/2020      3/26/2020                  7/17/2020
 382094    ATKINSON, MITCHELL SHANE           39   WHITE     M         MINIMUM                          GOODMAN                       1/18/2020      1/18/2020                   7/5/2020

                                                                       SCDC INMATES MAY 5 000013
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 308384    ATKINSON, TYLER HILBORN           36   WHITE      M         MEDIUM                 1/31/2019 EVANS                            6/6/2020      6/6/2020     7/20/2023    1/16/2024
 354608    ATTARD, WILLIAM DAVID             37   WHITE      M         MEDIUM                           MACDOUGALL                                                              12/12/2022
 339943    ATTAWAY JR, DANNY EDWARD          40   WHITE      M         MEDIUM                 9/16/2014 EVANS                          3/31/2020      3/31/2020                 11/13/2020
 242599    ATTAWAY, BRIAN O'KEITH            41   BLACK      M         MEDIUM                 7/15/2019 KERSHAW                                                                  2/13/2026
 272962    ATTAWAY, PHILLIP E.               48   BLACK      M         MINIMUM                3/14/2018 KERSHAW                                                                 11/25/2026
 329576    AUBRET, BRANDON S                 38   BLACK      M         MEDIUM                 8/19/2014 EVANS                            6/4/2024      6/4/2024                   6/1/2024
 383044    AUGER, COREY                      31   WHITE      M                                          KIRKLAND                       2/26/2020      2/26/2020                  10/1/2020
 382200    AUGUSTINE, MATTHEW THOMAS         32   WHITE      M         MINIMUM                          GOODMAN                        3/22/2020      3/22/2020                  7/15/2020
 292567    AULS, ANDRE TERRANCE              35   BLACK      M         MEDIUM                 6/21/2019 TURBEVILLE                    11/25/2033    11/25/2033                   5/25/2036
 363556    AUMAN, BRANDON M                  31   WHITE      M         MEDIUM                  8/5/2019 MCCORMICK                                                                 8/3/2022
 227372    AUSTIN, BRENT TYSON               43   WHITE      M         MEDIUM                 9/29/2011 PERRY                            7/4/2019     6/26/2020     4/30/2021 10/27/2021
 327557    AUSTIN, CHRISTOPHE SCOTT          32   WHITE      M         CLOSE                  1/18/2020 LEE                                                                      1/22/2025
 347629    AUSTIN, DEMARCUS RASHON           29   BLACK      M         MEDIUM                 8/16/2018 KERSHAW                          9/4/2018   11/14/2020     10/15/2020    4/13/2021
 367148    AUSTIN, DRAKKAR CORSHAD           26   BLACK      M         CLOSE                   3/1/2020 MCCORMICK                                                                6/21/2030
 327477    AUSTIN, FRANKLIN DEVON            34   BLACK      M         MEDIUM                10/15/2019 EVANS                         12/11/2019    12/11/2019                    8/4/2020
 291134    AUSTIN, GREGORY LEE               55   BLACK      M         CLOSE                   5/3/2010 MCCORMICK
 286971    AUSTIN, JAMES EDWARD              54   BLACK      M         MINIMUM                 1/7/2003 WATEREE RIVER                  5/4/2020       5/4/2020                  6/21/2021
 378759    AUSTIN, JAMISON REMON             44   BLACK      M         MINIMUM                          LIVESAY                       8/18/2019      9/25/2020     8/25/2020    2/21/2021
 286474    AUSTIN, JUSTIN                    37   BLACK      M         MEDIUM                 2/20/2020 KERSHAW                                                                 5/20/2026
 243001    AUSTIN, LEONARD                   39   BLACK      M         MINIMUM                8/14/2017 MANNING                                                                 4/24/2022
 350390    AUSTIN, PARIS SHYHEIM             25   BLACK      M         CLOSE                  5/31/2017 LIEBER                                                                  6/10/2032
 284433    AUSTIN, RANDY ALFRED              37   BLACK      M         MEDIUM                  4/1/2020 TURBEVILLE                   12/31/2017      4/10/2020                   1/5/2021
 383134    AUSTIN, SHAINA NICOLE             29   WHITE      F                                3/31/2020 GRAHAM                        6/18/2020      6/18/2020                  3/19/2021
 259920    AUSTIN, SHERMAN SHANTELL          38   BLACK      M         MEDIUM                11/26/2019 TYGER RIVER                                                              8/7/2023
 357676    AUTREY JR, MARCELLUS              25   BLACK      M         MEDIUM                 3/18/2020 TYGER RIVER                  11/20/2022    11/20/2022                  11/20/2022
 377079    AUTREY, JASPER CYLE               20   WHITE      M         CLOSE                            LEE                                                                      1/9/2031
 352341    AUTRY, DANIEL GENE                32   WHITE      M         MEDIUM                 7/31/2019 EVANS                          3/7/2022       3/7/2022                   3/7/2022
 355444    AUTRY, DUSTIN CLIFFORD            32   WHITE      M         MINIMUM                          WATEREE RIVER                                                           5/30/2025
 326946    AUTRY, ELVIS                      30   BLACK      M         CLOSE                  2/15/2020 BROAD RIVER                  12/28/2024    12/28/2024                   4/19/2025
 383257    AVANT, MAURICE                    37   BLACK      M                                          KIRKLAND                      3/24/2020     3/24/2020                   2/14/2021
 305361    AVANTS JR, OWEN EDGAR             39   WHITE      M         MEDIUM                 5/16/2008 ALLENDALE                                                 11/11/2022    5/10/2023
 361297    AVERY, BOBBY FRANKLIN             54   WHITE      M         MEDIUM                12/21/2014 MACDOUGALL                                                               8/5/2028
 289611    AVERY, CHARLES OTIS               36   WHITE      M         MEDIUM                 4/28/2017 KERSHAW                                                                 7/31/2041
 308110    AVERY, JEREMY                     32   WHITE      M         CLOSE                  3/29/2017 KIRKLAND                                                                9/19/2037
 256338    AYCOCK, RAYMOND DAVID             61   WHITE      M         MEDIUM                 7/24/2010 PERRY                         3/30/1968      3/30/1968
 366171    AYER, RODSHEEN                    36   BLACK      M         CLOSE                  1/24/2019 LEE                                                                     4/10/2039
 223275    AYERS, TONYA BOULER               37   WHITE      F         MINIMUM                          GRAHAM                        11/1/2023     11/1/2023                  10/27/2023
 248780    AYMOND, RICKY JOSEPH              63   WHITE      M         CLOSE                  9/26/2018 KIRKLAND                     12/18/2025    12/18/2025
 353371    AYTON, HAROLD RUBEN               40   BLACK      M         CLOSE                  12/4/2017 MCCORMICK                                                                1/7/2050

                                                                       SCDC INMATES MAY 5 000014
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                      Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 381126    BABB JR, CURTIS ALLEN               44   BLACK      M         CLOSE                              MCCORMICK
 218003    BABB, DOUGLAS LAMON                 45   BLACK      M         MINIMUM                            RIDGELAND                                                               12/31/2026
 353488    BABB, JOSHUA BYRON                  38   WHITE      M         MEDIUM                             KIRKLAND                                                                  5/4/2028
 344863    BABB, JUSTIN KYLE                   38   WHITE      M         MINIMUM                4/5/2012    MACDOUGALL                    2/5/2021         2/5/2021                  5/17/2025
 315173    BACCHUS, DAVID LASHAWN              34   BLACK      M         CLOSE                 1/12/2020    LIEBER                        9/9/2021         9/9/2021                  8/13/2022
 187393    BACCUS, JOHN                        60   BLACK      M         MEDIUM                7/17/2019    PERRY
 355137    BACCUS, KENDALL MARQUISE            27   BLACK      M         CLOSE                  1/6/2020    BROAD RIVER                                                              8/25/2030
 383211    BACHMAN, JASON LEE                  39   WHITE      M                                            KIRKLAND                                                                 7/22/2020
 134910    BACKMAN JR, HENRY EARNEST           56   WHITE      M                                7/2/1995    KIRKLAND                                     7/19/1996                  10/20/2020
 369553    BACON, DONTE ROBERT                 22   WHITE      M         CLOSE                              BROAD RIVER                                                             12/29/2030
 285709    BACON, JACQUELINE P                 43   WHITE      F         MEDIUM                12/3/2019    GRAHAM                                                                   3/22/2027
 376704    BACON, TYREEK RAEKWON               22   BLACK      M         MEDIUM                             TURBEVILLE                                                               12/2/2028
 379154    BADGER III, JAMES                   26   BLACK      M         MEDIUM                             MACDOUGALL                                                               3/25/2021
 371146    BADGER, JALEN TYREA                 20   BLACK      M         CLOSE                 10/3/2019    BROAD RIVER                                                             10/17/2030
 377513    BADIE, TARON ANTHONY                32   BLACK      M         MEDIUM                             MACDOUGALL                                                               4/10/2029
 216091    BAGGETT, MARTY                      58   WHITE      M         MEDIUM                2/15/2017    KIRKLAND                                                                  3/4/2024
 338578    BAGLEY III, CHARLES RICHARD         47   WHITE      M         MEDIUM                             TYGER RIVER                                                              9/16/2038
 175851    BAGLEY, BERNARD                     63   BLACK      M         MEDIUM                2/26/2002    KERSHAW                      8/23/2010       6/19/2021
 326250    BAGWELL, AARON BRADLEY              29   WHITE      M         MEDIUM                6/12/2019    EVANS                         7/8/2018       9/25/2020      10/9/2020     4/7/2021
 373733    BAGWELL, DAVID SCOTT                38   WHITE      M         MEDIUM                             LIEBER                                                                   6/14/2047
 336994    BAGWELL, GRADY                      47   WHITE      M         CLOSE                 3/24/2019    LIEBER                                                                   9/18/2026
 361720    BAGWELL, SKYLER DRAKE               26   WHITE      M         MEDIUM                 3/2/2020    KERSHAW                    10/19/2020       10/19/2020      5/23/2024   11/19/2024
 245844    BAILEY JR, ALEX LEE                 40   WHITE      M         MEDIUM                2/13/2019    KERSHAW                     9/19/2019       10/29/2020      4/29/2022   10/26/2022
 360508    BAILEY JR, RICHARD DEAN             41   WHITE      M         MINIMUM                            WATEREE RIVER               6/21/2020        6/21/2020                    1/7/2021
 373054    BAILEY, ASHLEY NICOLE               32   WHITE      F         MINIMUM                8/7/2019    GRAHAM                     12/16/2019       12/16/2019       1/1/2021    6/25/2021
 375238    BAILEY, AUSTIN JOHN                 23   WHITE      M         MEDIUM                 1/2/2019    TRENTON                                                                  3/22/2021
 335228    BAILEY, CACY MICHELLE               40   WHITE      F         MEDIUM                5/28/2018    GRAHAM                                                                    2/3/2024
 342610    BAILEY, CASSANDRA                   35   BLACK      F         CLOSE                  1/3/2020    GRAHAM                                                                   1/16/2044
  55848    BAILEY, CHARLES -                   71   BLACK      M         MEDIUM                8/17/2003    WATEREE RIVER                4/19/1988       7/17/2021
 363637    BAILEY, CHRISTOPHE SHANE            37   WHITE      M         MINIMUM               3/17/2016    RIDGELAND                                                                11/1/2020
 299235    BAILEY, CORY LEE                    39   WHITE      M         MEDIUM                11/4/2019    LIEBER                                                                  11/28/2025
 318210    BAILEY, DAVID NATHANIEL             34   WHITE      M         MEDIUM                9/26/2017    EVANS                                                                     1/1/2029
 310272    BAILEY, DEMETRIUS                   35   BLACK      M         CLOSE                11/15/2019    LIEBER                       1/26/2030       1/26/2030                   1/26/2030
 339368    BAILEY, ERIC JUSTIN                 29   WHITE      M         MEDIUM                1/23/2020    WATEREE RIVER                                                            7/10/2023
 383157    BAILEY, FREDERICK R                 40   BLACK      M                                            KIRKLAND                                                                 6/26/2020
 368175    BAILEY, JAMES DANIEL                44   WHITE      M         CLOSE                              KIRKLAND                                                                 6/29/2020
 114196    BAILEY, JAMES EDDIE                 56   BLACK      M         CLOSE                 8/13/2008    PERRY
 360463    BAILEY, JARELL MONSHO               26   BLACK      M         CLOSE                 9/27/2018    LIEBER                       4/12/2021       4/12/2021                   4/12/2021
 297620    BAILEY, JEFFERY EUGENE              43   WHITE      M         CLOSE                11/13/2015    KIRKLAND

                                                                         SCDC INMATES MAY 5 000015
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 273714    BAILEY, JOE LOUIS                 65   BLACK      M         MEDIUM                  4/7/2020 RIDGELAND                                                     7/27/2022    1/23/2023
 272470    BAILEY, JOMO RASHAD               42   BLACK      M         MINIMUM                2/23/2018 MANNING                                                                     6/9/2023
 248086    BAILEY, JR., RALPH LEON           56   WHITE      M         CLOSE                  7/19/2013 PERRY
 382197    BAILEY, KHALIL DION               21   BLACK      M         CLOSE                            BROAD RIVER                                                                7/20/2020
 299658    BAILEY, LOUIE GRACIEN             46   WHITE      M         MINIMUM                 1/8/2020 MANNING                        5/26/2019      11/14/2020       6/3/2020     8/9/2020
 356371    BAILEY, MARCUS                    34   BLACK      M         MEDIUM                 8/26/2019 PERRY                                                                       2/3/2063
 334389    BAILEY, MARQUELL                  31   BLACK      M         CLOSE                   3/2/2019 BROAD RIVER                     1/1/2025         1/1/2025                 12/27/2024
 348667    BAILEY, MATTHEW                   49   WHITE      M         MEDIUM                           KIRKLAND                                                                    6/7/2021
 323554    BAILEY, MICHAEL ADAM              37   WHITE      M         MEDIUM                 2/25/2018 RIDGELAND                                                                  9/21/2034
 273498    BAILEY, MICHAEL F.                57   BLACK      M         MEDIUM                 3/22/2020 TURBEVILLE                                                                 8/22/2026
 326814    BAILEY, RASHAWN                   30   BLACK      M         CLOSE                  1/16/2015 MCCORMICK                      8/27/2025       8/27/2025                  10/14/2025
 308201    BAILEY, RYAN ADRON                36   BLACK      M         MEDIUM                           KERSHAW                        2/25/2020       3/10/2021      3/17/2021    9/13/2021
 353114    BAILEY, STEPHANIE LYNN            34   WHITE      F         MEDIUM                 2/15/2020 LEATH                                                                     11/23/2036
 372422    BAIN, JA'QUAN LORENZO             21   BLACK      M         MEDIUM                 4/21/2020 TURBEVILLE                                                                  9/9/2021
 382958    BAIRD, DEWIGHT SHELDON            38   BLACK      M         MEDIUM                  4/6/2020 KIRKLAND                                                                   5/10/2031
 374688    BAISDEN, SCOTT JONCE              37   WHITE      M         MINIMUM                          LIVESAY                                                                     9/3/2023
 380946    BAISDEN, TERRY                    62   WHITE      M         MINIMUM                          RIDGELAND                    10/23/2020       10/23/2020      7/20/2021    1/16/2022
 365436    BAKER II, EDWARD EARL             38   BLACK      M         CLOSE                            BROAD RIVER                                                                6/12/2031
 355673    BAKER JR, ANTWON MICHELE          35   BLACK      M         MEDIUM                 7/12/2018 TYGER RIVER                                                                9/17/2027
 350893    BAKER, AARON                      42   WHITE      M         MINIMUM                          GOODMAN                                                                    4/27/2022
 371619    BAKER, ANTHONY TRAVION            28   BLACK      M         MEDIUM                 11/7/2019 WATEREE RIVER                                                             12/11/2023
 290551    BAKER, ANTONIO LAMONT             50   BLACK      M         MINIMUM                7/15/2008 LIVESAY                         2/3/2020         2/3/2020                 10/29/2020
 335270    BAKER, ANTWON PIERRE              40   BLACK      M         CLOSE                            KIRKLAND                                                                   7/28/2042
 322806    BAKER, BEN W                      34   WHITE      M         MEDIUM                  2/1/2020 KERSHAW                       8/16/2020        8/16/2020      6/12/2022    12/9/2022
 322185    BAKER, CHRISTOPHE DEAN            39   WHITE      M         MEDIUM                 8/12/2013 RIDGELAND                    11/13/2019        4/23/2021      10/6/2020     3/7/2021
 317850    BAKER, CLIFFORD MICHAEL           53   WHITE      M         CLOSE                  6/12/2017 MCCORMICK
 236496    BAKER, DAVID STEWART              52   WHITE      M         MEDIUM                  7/2/2013 TYGER RIVER                                                                 9/7/2021
 275298    BAKER, DEMETRIUS                  38   BLACK      M         MINIMUM                5/19/2019 RIDGELAND                                                                  4/25/2026
 147121    BAKER, DONALD                     64   BLACK      M         MEDIUM                 6/28/2017 LIEBER                         10/7/2007      11/14/2020
 379715    BAKER, DONALD LYNN                56   WHITE      M         MINIMUM                          PALMER                         9/23/2019      11/20/2020                   8/28/2020
 325396    BAKER, HARLAND LEWIS              33   WHITE      M         MEDIUM                 1/21/2020 RIDGELAND                       2/2/2019       2/13/2020     11/23/2021    5/22/2022
 146625    BAKER, HENRY                      69   BLACK      M         MEDIUM                  8/6/1998 BROAD RIVER                    5/10/2004       5/15/2021
 312961    BAKER, JR, SHANNON MONTAE         33   BLACK      M         MINIMUM                 5/5/2012 RIDGELAND                      8/29/2020       8/29/2020      7/30/2024    1/26/2025
 356001    BAKER, MARCUS SENTRELL            27   BLACK      M         MEDIUM                12/14/2019 TURBEVILLE                     1/23/2020       1/23/2020     10/21/2021    4/19/2022
 318851    BAKER, RASHAD MONTRELL            40   BLACK      M         MEDIUM                 3/30/2020 ALLENDALE                                                                  10/9/2036
 307162    BAKER, RICHARD B                  35   BLACK      M         MEDIUM                 9/21/2019 EVANS                                                                     11/11/2022
 341795    BAKER, ROBERT                     39   WHITE      M         CLOSE                  2/19/2016 BROAD RIVER                     9/8/2034         9/8/2034                   9/2/2039
 327260    BAKER, ROBERT EARL                46   WHITE      M         MINIMUM                 1/8/2019 GOODMAN                                                                    3/21/2022
 273528    BAKER, SHANE D                    39   WHITE      M         MEDIUM                  9/7/2018 TRENTON                                                                   12/27/2021

                                                                       SCDC INMATES MAY 5 000016
                                                                                          Incident Date of                              Projected                  Projected
                                           Current                                                                                                  Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                            Age                                                                                                    Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                 entry Date
 246556    BAKER, SYLVESTER                      39   BLACK     M         MEDIUM                  9/5/2018 WATEREE RIVER                                                           9/3/2023
 382795    BALCOMBE, BUNKY WAYNE                 42   WHITE     M         CLOSE                            LEE                           8/22/2021     8/22/2021                  5/21/2023
 314578    BALDREE, ANDREW                       33   BLACK     M         MEDIUM                  8/7/2018 KIRKLAND                                                              11/25/2024
 367055    BALDWIN, CHARLES THOMAS               60   WHITE     M         MINIMUM                          GOODMAN                                                               11/18/2021
 330995    BALDWIN, CHRISTOPHE TIMOTHY           30   WHITE     M         MINIMUM                9/19/2017 KIRKLAND                      5/13/2019     1/23/2021     7/29/2020    1/25/2021
 261285    BALDWIN, GEORGE KENNETH               61   WHITE     M         MINIMUM                7/22/2010 TYGER RIVER                  12/20/2019   12/20/2019                   6/10/2020
 382641    BALDWIN, JAMES                        60   WHITE     M         CLOSE                            MCCORMICK
 280076    BALDWIN, MARIO ANDREAS                41   BLACK     M         MEDIUM                 2/19/2015 EVANS                                                                  11/3/2049
 373552    BALDWIN, RICHARD ISOM                 25   BLACK     M         MINIMUM                3/29/2018 TURBEVILLE                     2/28/2023    2/28/2023                  2/26/2023
 273682    BALDWIN, TONNIE NATHANIEL             42   BLACK     M         CLOSE                  8/16/2015 MCCORMICK
 363260    BALDWIN, TONY LEE ALAN                24   BLACK     M         CLOSE                 12/31/2019 PERRY                          7/27/2023    7/27/2023                 7/26/2023
 376035    BALES, BRADLEY EDWARD                 22   WHITE     M         MINIMUM                1/19/2019 TYGER RIVER                                                          10/18/2023
 379739    BALFOUR, CRAIG S                      43   WHITE     M         MINIMUM                7/22/2019 MANNING                                                               8/11/2020
 355237    BALL, AMANDA GAIL                     46   WHITE     F         MEDIUM                           LEATH                                                                 6/21/2023
 146826    BALL, ANTONIO                         52   BLACK     M         MEDIUM                10/11/2019 RIDGELAND                                                             9/10/2030
 337677    BALL, DETRAIL SANJION                 28   BLACK     M         MEDIUM                 8/21/2019 TURBEVILLE                                                            5/18/2022
 379657    BALL, JOHNNY                          32   BLACK     M         MEDIUM                           LIEBER                         6/12/2032    6/12/2032                 6/12/2034
 383305    BALL, KELLY WYNNE                     41   WHITE     F                                          GRAHAM                         6/17/2020    6/17/2020                 3/12/2021
 351312    BALLANTYNE JR, JAMES CALVERT          66   WHITE     M         MEDIUM                           TURBEVILLE                                                            7/31/2020
 380866    BALLARD-GALLARDO, IDRIS W             19   BLACK     M         MEDIUM                           TURBEVILLE                     3/15/2022    3/15/2022                 3/12/2022
 378412    BALLARD, DAVID SOLOMON                35   BLACK     M         MEDIUM                 1/29/2020 PERRY                           2/9/2021     2/9/2021                  5/2/2025
 312673    BALLARD, JOSHUA WAYNE                 37   WHITE     M                                9/16/2006 KIRKLAND                       4/24/2020    4/24/2020                 1/17/2021
 382642    BALLARD, LEMUEL WILLIAM               43   WHITE     M         MINIMUM                          KIRKLAND                                                             10/22/2020
 374440    BALLARD, MAHUNDRA SCOTT               19   BLACK     M         MINIMUM                9/13/2019 TURBEVILLE                     5/15/2020    5/15/2020                 11/1/2023
 344139    BALLARD, SHERMELL Q                   29   BLACK     M         MEDIUM                12/28/2019 TURBEVILLE                                                             1/7/2022
 342807    BALLARD, WILLIAM BRADLEY              37   WHITE     M                               10/31/2012 KIRKLAND                                                              5/10/2028
 383070    BALLENGER, BAILEY JOSEPH              22   WHITE     M         MEDIUM                           TURBEVILLE                                                            3/11/2022
 283547    BALLENGER, EDDIE                      36   BLACK     M         MINIMUM                 9/4/2019 LIVESAY                                                               8/17/2021
 295058    BALLENGER, ROBERT L.                  52   BLACK     M         MEDIUM                  2/1/2013 TURBEVILLE                                                             8/2/2020
 253456    BALLENGER, TERRY                      47   BLACK     M         MINIMUM                5/25/2018 LIVESAY                        3/19/2021    3/19/2021                  4/3/2021
  71297    BALLEW, WILLIAM DOUGLAS               77   WHITE     M         MEDIUM                 9/27/2001 PERRY                          1/10/1995    2/20/2020
 262042    BALLINGTON, THOMAS RAY                72   WHITE     M         MEDIUM                           BROAD RIVER
 187401    BAMBERG, ALPHONSO                     57   BLACK     M         MEDIUM                           ALLENDALE                    12/22/2011     8/29/2020
 292803    BANAELOS, EDUARDO IBARRA              44   OTHER     M         MEDIUM                  1/8/2008 KERSHAW                                                              12/21/2022
 343494    BANEGAS MALDONADO, OLBIN NOEL         35   OTHER     M         CLOSE                 11/17/2013 LEE                                                                   8/14/2042
 295534    BANKS, ALIM MUHAMMAD                  56   BLACK     M         MEDIUM                 6/17/2005 RIDGELAND                      6/15/2033    6/15/2033                 6/12/2033
 214073    BANKS, ANTHONY STEVENS                47   BLACK     M         MEDIUM                 8/24/2019 LIEBER                                                                 7/1/2032
 381953    BANKS, CHRISTOPHE WAYNE               22   WHITE     M         MEDIUM                           MACDOUGALL                     2/19/2020    2/19/2020                  8/6/2020
 234277    BANKS, JIMMIE LEE                     52   BLACK     M         MEDIUM                  1/3/2019 LIEBER                                                                9/27/2029

                                                                          SCDC INMATES MAY 5 000017
                                                                                         Incident Date of                              Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 355175    BANKS, KASHAUN SHED CHRIS            26   BLACK     M         MEDIUM                  4/2/2020 TURBEVILLE                                                                 1/23/2022
 279904    BANKS, OTIS CARL                     63   WHITE     M         MEDIUM                           TYGER RIVER                                                               12/31/2021
 131804    BANKS, RONNY LARKIN                  60   WHITE     M         CLOSE                 10/20/2006 PERRY                          5/19/2018        5/19/2018
 375165    BANNER, GENUINE TRUTH                29   BLACK     M         CLOSE                  3/19/2020 KIRKLAND                                                                  10/25/2034
 355440    BANNISTER, BRANDON                   32   BLACK     M         MEDIUM                 5/15/2019 LIEBER                                                                      6/9/2032
 354907    BANNISTER, KENYONE OCTAVIUS          32   BLACK     M         MINIMUM                 3/3/2019 LIEBER                                                                      1/3/2026
 363392    BANNISTER, TRAYON C                  30   BLACK     M         MEDIUM                10/30/2019 EVANS                                                                      3/11/2025
 378368    BANOS, VICENTE TREJO                 49   OTHER     M         MEDIUM                           KERSHAW                                                                     3/7/2025
  73461    BANSHEE, MANSA MUSA YUSEF            70   BLACK     M         MEDIUM                10/23/2018 BROAD RIVER                    2/20/1983        4/10/2020
 324515    BANTAN, TITUS                        40   BLACK     M         MEDIUM                 9/17/2019 RIDGELAND                                                                  2/18/2033
 383245    BARAJAS, DAVID M                     42   OTHER     M                                          KIRKLAND                       8/17/2044        8/17/2044                  8/17/2044
 244729    BARBARE, JOHN ALLEN                  49   WHITE     M         MINIMUM               11/22/2013 GOODMAN                                                                    2/11/2025
 339069    BARBER, ANDY TEE                     28   WHITE     M                                          KIRKLAND                                                                    6/3/2021
 324018    BARBER, CARL JAMES                   34   WHITE     M         CLOSE                  3/27/2019 BROAD RIVER                    1/24/2022        1/24/2022                  1/24/2022
 354328    BARBER, DAJAVION ARMONTEY            24   BLACK     M                                1/14/2016 KIRKLAND                                                                   1/25/2021
 355193    BARBER, HAROLD A                     26   BLACK     M         CLOSE                  1/25/2020 LIEBER                                                                     4/17/2022
 376656    BARBER, JAKOREY                      20   BLACK     M                                          KIRKLAND                     12/31/2018       12/31/2018                   2/13/2022
 227051    BARBER, JOHNNY DONNELL               67   BLACK     M         MINIMUM                3/27/2019 LIVESAY                                                                    10/2/2020
 369214    BARBER, MITCHELL TYRELLE             24   BLACK     M         MEDIUM                           EVANS                                                                       9/2/2021
 312744    BARBER, SAMYEIL                      31   BLACK     M         MEDIUM                10/15/2018 PERRY                                                                       9/5/2057
 291757    BARBER, SANDTONYO LAMONT             37   BLACK     M         MEDIUM                11/21/2018 TYGER RIVER                                                                 3/2/2056
 383101    BARBERI, VINNY                       43   WHITE     M                                          KIRKLAND                        8/7/2022         8/7/2022     8/29/2025    2/25/2026
 382301    BARBRE, JACKIE CLYDE                 44   WHITE     M                                          KIRKLAND                       2/11/2022        2/11/2022                  10/5/2021
 380467    BARDI, GAVIN CHRISTOPHE              30   WHITE     M         MINIMUM                 3/2/2020 MANNING                                                                    6/28/2020
 370937    BARGERON, ALAN MICHAEL               28   BLACK     M         MEDIUM                 4/11/2020 KERSHAW                                                                    9/18/2020
 366166    BARGERON, MICHAEL ANTHONY            22   BLACK     M         CLOSE                  8/18/2019 BROAD RIVER                                                                11/3/2020
 382807    BARHAM, CHARLES                      33   WHITE     M         CLOSE                  2/10/2020 MCCORMICK                                                                  7/21/2059
 309337    BARINGER, SANDRA MICHELLE            41   WHITE     F         MINIMUM                 4/1/2009 LEATH                          8/30/2020        8/30/2020                  9/30/2021
 376880    BARKER JR, TERRY CECIL               24   WHITE     M         MINIMUM                          LIVESAY                         2/4/2020        3/11/2021     3/31/2021     5/1/2021
 277819    BARKER, MONTEZ MYHRELL               35   BLACK     M         CLOSE                  4/12/2017 MCCORMICK
 380957    BARKER, SCOTT ALAN                   36   WHITE     M         MINIMUM                          GOODMAN                      10/29/2020       10/29/2020                   2/4/2022
 300841    BARKERS, MARVIN ANTHONY              53   BLACK     M         MEDIUM                 8/31/2009 EVANS                        12/18/2020       12/18/2020                  6/13/2023
 194481    BARKSDALE, CHRISTOPHE                47   BLACK     M         MEDIUM                  9/5/1999 RIDGELAND                      8/6/2020         8/6/2020      8/28/2021   2/24/2022
 354134    BARKSDALE, DEDRISE QUINTAVIS         28   BLACK     M         MEDIUM                           BROAD RIVER                                                               10/3/2040
 371153    BARLET, DANIEL L                     68   WHITE     M         MEDIUM                           EVANS                          5/15/2019       9/11/2021                  11/6/2021
 358934    BARLOW, JACOB COLEMAN                26   WHITE     M         MEDIUM                 1/16/2020 TURBEVILLE                      1/3/2019       4/24/2021      10/6/2021    4/4/2022
 213534    BARLOW, MARKEITH                     47   BLACK     M         MEDIUM                  7/2/2019 EVANS                          4/27/2003       2/26/2022                   3/9/2032
 288332    BARNARD, JOSHUA                      35   WHITE     M                                9/17/2010 KIRKLAND                        3/4/2020        3/4/2020                  7/16/2020
 382895    BARNES, AMANDA LYNN                  40   WHITE     F         MINIMUM                2/27/2020 GRAHAM                          3/7/2020        3/7/2020                   9/7/2020

                                                                         SCDC INMATES MAY 5 000018
                                                                                       Incident Date of                             Projected                      Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                     entry Date
 338781    BARNES, ANTONIO                   27   BLACK      M         MEDIUM                11/19/2019 BROAD RIVER                                                               1/30/2027
 311499    BARNES, CEDRICK                   35   BLACK      M         MINIMUM                3/12/2020 TRENTON                     10/29/2020       10/29/2020      8/31/2022    2/27/2023
 325979    BARNES, DANIEL                    63   WHITE      M         MEDIUM                           BROAD RIVER                                                               12/4/2020
 266974    BARNES, DAVID                     49   WHITE      M         MEDIUM                 10/9/2019 TURBEVILLE                   11/3/2017          3/7/2020     3/23/2022    9/19/2022
 364123    BARNES, JAQUAN DUVALL             24   BLACK      M         MEDIUM                12/14/2016 ALLENDALE                   12/21/2021       12/21/2021                  12/19/2021
 326400    BARNES, KENNETH                   51   WHITE      M         MEDIUM                 10/3/2019 EVANS                                                                    10/14/2020
 318499    BARNES, MICHAEL                   32   BLACK      M         CLOSE                   9/5/2019 BROAD RIVER                                                               9/11/2048
 381649    BARNES, MICHAEL S                 36   WHITE      M         MINIMUM                          MANNING                                                                   8/31/2023
 382547    BARNES, SAMANTHA RENE             36   WHITE      F         MINIMUM                          LEATH                         4/26/2020        4/26/2020                   4/1/2021
 327117    BARNES, STEVE LOUIS               41   BLACK      M         CLOSE                  4/18/2019 MCCORMICK
 362454    BARNES, TRENTON MALIK             23   BLACK      M         CLOSE                  3/25/2020 PERRY                       11/29/2063       11/29/2063                   4/17/2066
 318160    BARNES, WILLIAM KELVIN            34   BLACK      M         MEDIUM                  2/1/2019 TURBEVILLE                    9/9/2023         9/9/2023                    9/9/2023
 383192    BARNETT, CHANDLER LEE             26   WHITE      M         MEDIUM                           KIRKLAND                      8/6/2020         8/6/2020     11/18/2021    5/17/2022
 275346    BARNETT, JAMES JOSEPH             59   WHITE      M         CLOSE                   2/5/2019 BROAD RIVER
 250432    BARNETT, JOHN DAVID               57   BLACK      M         CLOSE                  3/25/2020 PERRY                                                                      7/5/2043
 369850    BARNETT, KEVIN JAMES              32   WHITE      M         MEDIUM                 11/7/2017 TYGER RIVER                                                              11/18/2021
 221135    BARNETT, PHILLIP                  75   WHITE      M         MEDIUM                           TYGER RIVER                                                                1/8/2025
 369555    BARNETTE, LADARIUS                23   BLACK      M         MINIMUM                          MANNING                                                                  10/17/2020
 231516    BARNETTE, SAMUEL LAMONT           46   BLACK      M         MEDIUM                  1/9/2014 LIEBER                       12/3/2020        12/3/2020     11/17/2022    5/16/2023
 362962    BARNHILL, BRADLEY JAMES           34   WHITE      M         MINIMUM                7/23/2015 MANNING                     12/29/2019        1/28/2021                   3/29/2021
 292731    BARNHILL, JASON KYLE              37   WHITE      M         MINIMUM                8/27/2013 GOODMAN                      3/20/2020        3/20/2020                  12/24/2023
 262098    BARR, CALVIN SOLOMON              43   BLACK      M         MINIMUM                6/18/2013 GOODMAN                       5/1/2019        8/14/2020                  12/25/2023
 237746    BARR, DARRYL                      52   BLACK      M         CLOSE                  7/31/2014 KIRKLAND
 381918    BARR, DEANDRA                     55   BLACK      M         MINIMUM                2/15/2020 PALMER                        5/11/2020       5/11/2020                    3/1/2021
 341461    BARR, DEMARCUS KENUWELL           30   BLACK      M         MEDIUM                  5/6/2019 EVANS                         7/17/2019       8/21/2020      8/23/2021    2/19/2022
 329774    BARR, MARKUS                      31   BLACK      M         MEDIUM                  4/4/2019 TRENTON                                                                   1/31/2021
 359338    BARR, SHAQUILLE RYHEEM            25   BLACK      M         CLOSE                  1/18/2020 LEE                           10/8/2037       10/8/2037                   10/1/2037
 342216    BARR, WILLIE ANTAWIN              30   BLACK      M         MINIMUM                          MACDOUGALL                    3/29/2020       3/29/2020                   9/15/2020
 361645    BARR, YANISHA CATILIA             33   BLACK      F         CLOSE                            GRAHAM                                                                    1/14/2039
 382328    BARRERA JR, JOSE                  26   WHITE      M                                          KIRKLAND                      7/10/2022       7/10/2022       8/1/2025    1/28/2026
 382488    BARRETT, DIAMOND CHANAE           28   BLACK      F         MINIMUM                          GRAHAM                        2/13/2020       2/13/2020                   3/13/2021
 299823    BARRETT, LAWRENCE                 60   WHITE      M         MEDIUM                           TRENTON                                                                   11/4/2021
 317983    BARRETT, RAPHAEL                  34   BLACK      M         MEDIUM                 7/11/2019 TURBEVILLE                                                               10/10/2025
 287024    BARRETT, TIMMIE EARL              49   WHITE      M         MEDIUM                 3/15/2009 TYGER RIVER                                                               7/14/2031
 360846    BARRIOS, DANIEL                   28   WHITE      M         MINIMUM                7/12/2016 GOODMAN                                                                    6/1/2020
 337598    BARRON JR, THOMAS FOYE            29   WHITE      M         MEDIUM                11/25/2019 RIDGELAND                     4/29/2026       4/29/2026                   4/29/2026
 311544    BARRS JR, GLENN ALEXANDER         36   WHITE      M         MEDIUM                  9/1/2019 TYGER RIVER                                                                3/3/2024
 343319    BARRS, JAMES ADAM                 38   WHITE      M         MEDIUM                 2/10/2020 KERSHAW                                                                   7/22/2020
 380519    BARSHAW, TYLER JAMES              21   WHITE      M         MEDIUM                           TURBEVILLE                    2/14/2020       2/14/2020                    2/6/2022

                                                                       SCDC INMATES MAY 5 000019
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 364261    BARTLETTE, BRANDON J                28   WHITE      M         MEDIUM                 9/11/2018 EVANS                          2/11/2023      2/11/2023                   2/7/2023
 372964    BARTLEY, BRANDON DAVID              43   WHITE      M         MINIMUM                          LIVESAY                       12/23/2022    12/23/2022                    6/7/2024
 381374    BARTON JR, HOWARD DANIEL            20   WHITE      M         MEDIUM                           TURBEVILLE                    10/15/2020    10/15/2020                    3/4/2023
 237586    BARTON, ANTONIO                     44   BLACK      M         MEDIUM                 9/12/2019 KERSHAW                                                                  1/30/2035
 163629    BARTON, BOBBY                       62   BLACK      M         MEDIUM                 6/13/2019 BROAD RIVER                    11/4/2030      11/4/2030                 10/28/2030
 226153    BARTON, CORNELIUS                   43   BLACK      M         MEDIUM                  6/6/2009 PERRY                            5/5/2003     3/21/2020
 383254    BARTON, CRUZ EDWARD                 33   WHITE      M                                          KIRKLAND                       4/24/2020      4/24/2020                  1/17/2021
 382963    BARTON, DAVID ADAM                  43   WHITE      M         CLOSE                            KIRKLAND                       1/17/2048      1/17/2048                  1/10/2048
 327331    BARTON, DUSTIN LEE                  32   WHITE      M         MEDIUM                           KIRKLAND                                                    11/3/2022     5/2/2023
 343098    BARTON, JEREMY PAUL                 39   WHITE      M         MINIMUM                4/13/2012 LIVESAY                        7/25/2020      7/25/2020       8/6/2021    2/2/2022
 338374    BARTON, JERMAN                      30   BLACK      M         MEDIUM                11/17/2019 EVANS                                                                    7/21/2023
 378804    BARTON, RAKIM A                     21   BLACK      M         CLOSE                            LEE                                                                      5/15/2031
 364165    BARTON, RANDAL BRIAN                47   WHITE      M         MINIMUM                          GOODMAN                                                                  7/18/2023
 295182    BARTON, TROY EUGENE                 55   WHITE      M         MEDIUM                           TYGER RIVER                                                               5/6/2022
 381156    BARTRAM, CHRISTINA JUNE             40   WHITE      F         MEDIUM                  3/5/2020 LEATH                          4/24/2032      4/24/2032                  4/19/2032
 369680    BARTSHE JR, RODNEY LANE             37   WHITE      M         MEDIUM                 9/19/2019 MCCORMICK                                                                2/14/2026
 341948    BASKERVILLE, JAMES M                62   BLACK      M         CLOSE                            PERRY                                                                    1/29/2035
 163287    BASKIN, DONALD JOE                  52   BLACK      M         MEDIUM                 4/13/2020 PERRY
 350958    BASKINS, RASHAWN                    28   BLACK      M         MEDIUM                 9/12/2019 KERSHAW                                                                12/24/2020
 267142    BASKINS, WILLIAM                    43   BLACK      M         MEDIUM                 3/25/2018 ALLENDALE                                                               5/14/2039
 324365    BASLER, DEBORAH                     41   WHITE      F         MINIMUM                3/27/2018 GRAHAM                                                                  8/20/2021
 346771    BASQUETTE, JEREMY LEE               27   WHITE      M         MEDIUM                 10/7/2019 TYGER RIVER                                                             5/21/2021
 378937    BASS III, EDDIE LOUIS               31   BLACK      M         CLOSE                            KIRKLAND                                                               11/26/2041
 356333    BASS, CODRICK DELMAIRE              42   BLACK      M         MEDIUM                  1/6/2014 LEE                                                                     7/22/2027
 335576    BATCHELOR JR, DAWSON DONALD         42   WHITE      M         MEDIUM                 4/25/2018 TURBEVILLE                                                              7/16/2022
 308964    BATCHELOR, MICHAEL R                52   WHITE      M         MEDIUM                  1/1/2010 KERSHAW                       7/20/2026      7/20/2026                 12/26/2033
 284589    BATCHELOR, ROBERT                   56   WHITE      M         MEDIUM                11/25/2019 EVANS                                                                   2/12/2025
 371001    BATEMAN, MARLIN                     22   BLACK      M         MEDIUM                 2/18/2020 RIDGELAND                     9/29/2024      9/29/2024                  9/25/2024
 252284    BATES, BILLY JOE                    54   WHITE      M         MEDIUM                 1/22/2020 BROAD RIVER
 349420    BATES, COLLINS XAVIER MAN           26   BLACK      M         CLOSE                  3/27/2020 BROAD RIVER                                                             7/22/2022
 229906    BATES, EDWARD LEON                  45   BLACK      M         CLOSE                 10/23/2018 BROAD RIVER
 382635    BATES, FRANKIE BLAKE                30   WHITE      M         MINIMUM                          MANNING                      11/23/2019    11/23/2019                   6/27/2020
 285053    BATES, JEFFERY ONEAL                34   BLACK      M         MEDIUM                 12/6/2019 LIEBER                                                                  6/15/2026
 235301    BATES, JEFFREY                      57   WHITE      M         MEDIUM                11/16/2016 EVANS                                                                    1/6/2037
 382413    BATES, MALARY LYNN                  21   WHITE      F         MEDIUM                           GRAHAM                        1/14/2022      1/14/2022                  7/26/2022
 249552    BATES, MARCO DELANEY                50   BLACK      M         MEDIUM                10/12/2018 LIEBER
 297338    BATES, QUINTON LAMONT               40   BLACK      M         MINIMUM                9/11/2019 RIDGELAND                                                               5/23/2024
 382225    BATES, STEVEN DANIEL                34   WHITE      M         MEDIUM                           KIRKLAND                      1/21/2020      1/21/2020                   8/7/2020
 300517    BATES, TRAVIS SENTELLE              34   BLACK      M         MINIMUM                3/17/2014 MACDOUGALL                    2/27/2020      3/11/2021     11/2/2021     5/1/2022

                                                                         SCDC INMATES MAY 5 000020
                                                                                          Incident Date of                               Projected                      Projected
                                          Current                                                                                                        Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location     Initial Parole                 Supervised Re-
                                           Age                                                                                                          Hearing Date*                Maxout Date
                                                                                            Disciplinary                               Hearing Date                     entry Date
 325853    BATISTE, JABEZ                       33   BLACK      M         MEDIUM                  6/7/2019 KERSHAW                                                                     1/13/2047
 383150    BATSON, MARCUS DANTA                 31   BLACK      M                                          KIRKLAND                         3/3/2020         3/3/2020                 10/12/2020
 278116    BATTISTE, RASHAD                     38   BLACK      M         MINIMUM                7/25/2017 PALMER                                                                     11/20/2023
 165247    BATTLE, ERNEST                       59   BLACK      M         MEDIUM                 1/20/2013 MACDOUGALL                       3/1/2022         3/1/2022                  2/25/2022
 281002    BATTLE, JULIAN DEANDRE               37   BLACK      M         MEDIUM                 12/9/2019 EVANS                                                                       3/18/2021
 354044    BATTLE, NATHAN ANDRE                 27   BLACK      M         MEDIUM                  2/2/2020 TYGER RIVER                                                                11/28/2022
 325264    BATTON, GARY KRISTIN                 40   BLACK      M         CLOSE                 11/13/2017 LEE                                                                         4/29/2034
 383286    BATTS, CHARLES WHITNEY               57   WHITE      M                                          KIRKLAND                        9/24/2025        9/24/2025                  9/24/2025
 301883    BATTS, JEREMY                        38   BLACK      M         MEDIUM                 2/13/2019 TURBEVILLE                                                                  2/26/2026
 352802    BATY, CHRISTOPHE ALLEN               25   WHITE      M         MEDIUM                 3/20/2020 KERSHAW                                                                      1/6/2029
 369270    BAUCOM, AUSTIN DRAKE                 21   BLACK      M         MEDIUM                 2/12/2019 TYGER RIVER                                                                  1/5/2025
 363026    BAUCOM, TREVOR GRAYSON               31   WHITE      M         MEDIUM                 2/29/2020 TRENTON                         5/17/2020        5/17/2020     7/13/2021     1/9/2022
 364974    BAUGHMAN JR, TIMOTHY SHANE           28   WHITE      M         MEDIUM                  3/3/2020 TRENTON                         2/21/2020        2/21/2020                  8/25/2020
 376095    BAUGHMAN, JAMES EDWARD               44   WHITE      M         MEDIUM                10/20/2018 TYGER RIVER                                                                 4/21/2021
 352432    BAUGHMAN, ROGER DALE                 45   WHITE      M         MEDIUM                 4/10/2015 RIDGELAND                        7/5/2017        2/12/2021                 10/13/2022
 379384    BAUKOVIC, MICHAEL CHRISTOPHE         46   WHITE      M         MEDIUM                           EVANS                            2/7/2020         3/3/2021     2/27/2021    8/26/2021
 272249    BAUM, UUNO MATTIAS                   51   WHITE      M         CLOSE                   3/5/2015 PERRY
 351233    BAUMAN, JASON ALLEN                  37   WHITE      M         CLOSE                  11/5/2013 KIRKLAND                                                                    6/24/2035
 322711    BAUMGARDNER, DAVID HOWARD            56   WHITE      M         MINIMUM                          MACDOUGALL                      3/27/2020       3/27/2020     10/27/2022    4/25/2023
 363544    BAUMGARTNER, ADRIAN SAMUEL           25   WHITE      M         CLOSE                   4/2/2020 TURBEVILLE                                                                 12/26/2027
 374128    BAXLEY, JAMES PAUL                   24   WHITE      M         MEDIUM                           LIEBER                                                                      5/26/2027
 379159    BAXLEY, RICHARD DWAYNE               26   BLACK      M         MEDIUM                 8/31/2019 KERSHAW                         10/4/2019      11/19/2020      12/4/2020    2/20/2021
 366769    BAXLEY, RODRICUS DESHAWN             37   BLACK      M         MEDIUM                 9/27/2019 ALLENDALE                                                                   1/14/2023
 268252    BAXLEY, SHAYNE JOSEPH                38   WHITE      M         MEDIUM                 6/13/2018 TURBEVILLE                                                                  6/12/2024
  64081    BAXLEY, WILLIE LEE                   75   BLACK      M         MEDIUM                10/22/2010 EVANS                          5/24/1992        8/15/2020
 359840    BAXTER, CHRISTOPHE DAVID             39   BLACK      M         MINIMUM                          MANNING                       10/19/2020       10/19/2020      6/25/2022   12/22/2022
 145040    BAXTER, DAWNN MARIE                  64   BLACK      F         MEDIUM                 4/15/1995 WELLPATH (FORMERLY JUST C     11/17/2006       11/13/2020
 383182    BAXTER, DEWAYNE ANTHONY              50   BLACK      M                                          KIRKLAND                       6/15/2020        6/15/2020      9/27/2021    3/26/2022
 215551    BAXTER, KIRBY                        55   BLACK      M         MEDIUM                11/29/2018 BROAD RIVER                   12/19/2013       10/10/2020
 353613    BAXTER, LENTAVIS DENARD              30   BLACK      M         CLOSE                 11/12/2019 LIEBER                         7/24/2021        7/24/2021                   7/24/2021
 334320    BAYLESS, WILLIAM LLOYD               30   WHITE      M         CLOSE                  3/26/2020 PERRY                                                                       5/21/2026
 345866    BAYLOCK JR, ELIJAH SOLOMON           30   BLACK      M         CLOSE                   4/6/2017 LIEBER                                                                      5/15/2031
 282849    BAYLOR, WILLIAM ROBERT               40   WHITE      M         MEDIUM                 9/22/2010 EVANS                                                                      12/26/2022
 250241    BAYNE, MARK ANTHONY                  49   WHITE      M         MEDIUM                 6/18/2011 PERRY                                                                      10/22/2031
 274649    BAYNE, VALERIE DENISE                45   WHITE      F         MINIMUM                5/17/2019 LEATH                                                                       8/13/2024
 330283    BAZZLE, STEVEN GRADY                 28   WHITE      M         MEDIUM                  3/4/2020 EVANS                                                                       6/14/2021
 327841    BEACH, AARON BENJAMIN                34   WHITE      M         CLOSE                            MCCORMICK
 301270    BEACH, JACOB RAY                     42   WHITE      M         MINIMUM                 6/7/2019 MACDOUGALL                                                                 11/16/2026
 327952    BEACH, ROBERT TRAVIS                 40   WHITE      M         MINIMUM                          TURBEVILLE                      12/1/2019       3/10/2021                   11/1/2020

                                                                          SCDC INMATES MAY 5 000021
                                                                                         Incident Date of                               Projected                    Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted           Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                               Hearing Date                   entry Date
 372019    BEACHAM JR, STEVEN LEE              37   WHITE      M         MINIMUM                            MANNING                       1/15/2020       2/4/2021                 12/10/2020
 328902    BEACHAM, ANTHONY LEE                51   BLACK      M         MEDIUM                7/10/2011    TYGER RIVER                                                             1/30/2021
 369299    BEACHUM JR, TIMOTHY AKEEM           22   BLACK      M         MEDIUM                4/14/2020    KERSHAW                                                                 8/10/2025
 126044    BEACHUM, TERRY -                    61   WHITE      M         MEDIUM                2/26/1996    TYGER RIVER                     6/3/1992     6/18/2020
 354033    BEAM JR, STEVEN OLIVER              28   BLACK      M         CLOSE                 1/13/2020    LIEBER                                                                   4/7/2033
 364374    BEAM, CHRISTOPHE LYNN               50   WHITE      M         CLOSE                              KIRKLAND                      1/19/2029      1/19/2029                  7/14/2031
 278024    BEAN, WALTER DEWAYNE                58   WHITE      M         MINIMUM                            LEE                                                                     9/30/2026
 118977    BEARD, CHARLIE                      54   BLACK      M         MEDIUM                1/31/2011    PERRY
 365316    BEARDEN, DAKOTA SHAWN               21   WHITE      M         MINIMUM               3/14/2019    TURBEVILLE                   1/10/2022      1/10/2022    11/15/2021    5/14/2022
 378941    BEARDEN, WILLIAM GROVER             25   WHITE      M         MEDIUM                3/16/2020    RIDGELAND                                                              2/26/2021
 365065    BEASLEY, CANDICE R                  34   BLACK      F         MINIMUM                            LEATH                                                                  1/17/2024
 377119    BEASLEY, CHRISTOPHE GARY            20   WHITE      M         MEDIUM                             TURBEVILLE                   8/14/2020      8/14/2020                  7/20/2021
 278414    BEASLEY, JAMES MICHAEL              36   BLACK      M                               7/29/2010    KIRKLAND                                    4/22/2010                  4/27/2021
 319522    BEASLEY, LABRIAN                    30   BLACK      M         MINIMUM               3/27/2019    LIVESAY                       2/8/2019      2/11/2021     9/17/2023    3/15/2024
 364245    BEASLEY, NEIL EVAN                  41   WHITE      M                                2/6/2020    KIRKLAND                                                               9/15/2023
 327914    BEATON, ADRIAN KEITH                30   BLACK      M         CLOSE                 1/19/2020    LIEBER                                                                 3/22/2045
 382985    BEATON, TYRELL LAVON                25   BLACK      M         MEDIUM                             EVANS                        12/9/2019      12/9/2019     7/21/2020   12/22/2020
 196947    BEATON, VINCENT JERODE              49   BLACK      M         CLOSE                 3/30/2020    LEE                           3/3/2045       3/3/2045                  5/24/2045
 304446    BEATTY, GENA                        51   WHITE      F         MEDIUM               10/16/2019    GRAHAM                                                                  8/3/2025
 366547    BEATTY, KENYARI SWADARIUS           25   BLACK      M         CLOSE                              LIEBER                       5/25/2020      5/25/2020     7/19/2021    1/15/2022
 362846    BEATY JR, MICHAEL VERNON            36   WHITE      M         CLOSE                              LIEBER
 337153    BEATY, RION                         31   BLACK      M         MEDIUM                1/29/2019    RIDGELAND                                                              6/14/2025
 191955    BEATY, TYRONE                       45   BLACK      M         CLOSE                12/15/2017    MCCORMICK                                                               7/6/2044
 254161    BEAUFORT, SAMMIE GENIEL             45   BLACK      M         MINIMUM                            EVANS                        3/19/2020      3/19/2020     3/11/2021     9/7/2021
 279184    BEAUFORT, SHERWIN                   38   BLACK      M         CLOSE                11/27/2018    LIEBER                        1/5/2026       1/5/2026                  7/23/2027
 355664    BEAUPRE III, TREFFLE EUGENE         55   WHITE      M         MEDIUM                             ALLENDALE                                                               6/3/2020
 381458    BEAVERS, SHAWN GIOANNI              26   BLACK      M         MINIMUM                4/4/2020    EVANS                       11/27/2019    11/27/2019                   1/15/2021
 372329    BECK, ALFRED HOYT                   54   WHITE      M         MEDIUM                12/4/2019    ALLENDALE                   11/16/2018      2/4/2021     11/26/2020    5/25/2021
 313787    BECK, ARTHUR SHANE                  43   WHITE      M         MEDIUM                7/26/2016    PERRY
 378220    BECK, COLLIN TAYLOR                 25   WHITE      M         MEDIUM                6/11/2019    KERSHAW                                                                9/26/2025
 266809    BECK, DANNY JESSE                   41   WHITE      M         MINIMUM               7/21/2017    GOODMAN                      5/28/2022      5/28/2022                  8/17/2023
 373751    BECK, HARLEY SIMMS                  46   WHITE      M         MINIMUM                            LIVESAY                      3/25/2020      3/11/2021                   9/4/2023
 210377    BECK, JR., ROY GENE                 48   WHITE      M         CLOSE                  2/7/2020    PERRY
 378626    BECK, PATRICIA BLACKWELL            68   WHITE      F         MINIMUM               8/10/2019    GRAHAM                                                                12/17/2020
 382344    BECK, RANDALL SCOTT                 59   WHITE      M                                            KIRKLAND                     5/15/2020      5/15/2020                  12/1/2020
 292036    BECK, ROGER ALAN                    53   WHITE      M         MINIMUM               12/5/2019    LIVESAY                                                                5/31/2022
 383468    BECKETT, KANDICE D                  36   WHITE      F                                            GRAHAM                       10/5/2020      10/5/2020                  11/6/2021
 287785    BECKHAM, ANDY MARK                  54   BLACK      M                              12/13/2015    KIRKLAND                      5/1/2023       5/1/2023      2/3/2026     8/2/2026
 383131    BECKHAM, LADIAMOND DEJEWELL         28   BLACK      F                                            GRAHAM                                                                10/25/2021

                                                                         SCDC INMATES MAY 5 000022
                                                                                           Incident Date of                             Projected                    Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                   entry Date
 236548    BECKHAM, STEPHEN ANDREW               60   WHITE      M         MEDIUM                11/20/1996 TYGER RIVER                   7/18/2025      7/18/2025
 368968    BECKMAN, BRUCE A                      52   WHITE      M         MEDIUM                  7/8/2017 KERSHAW                                                                  9/7/2023
 317127    BECKMAN, WILLIAM PETER                54   WHITE      M         MINIMUM                          MACDOUGALL                                                              6/20/2023
 308285    BEDDINGFIELD, DOUGLAS MATTHEW         35   WHITE      M         MEDIUM                 11/1/2016 KIRKLAND                                                                2/25/2044
 267009    BEDWELL, GREGORY                      40   WHITE      M         MEDIUM                 5/24/2018 KERSHAW                       11/7/2019      12/3/2021       3/9/2021    9/5/2021
 358203    BEEBE, ACEY T                         46   WHITE      M         MEDIUM                           TRENTON                       9/27/2019    11/20/2020                    9/1/2020
 347134    BEEKMAN, RICHARD BURTON               64   WHITE      M         CLOSE                  12/6/2016 LEE                             1/6/2037      1/6/2037                  6/11/2044
 259807    BEEKS, JAMES DETRICK                  39   BLACK      M                                1/23/2016 KIRKLAND                     11/29/2020    11/29/2020      5/15/2022 11/11/2022
 284882    BEEKS, JANICE DENISE                  57   WHITE      F         MEDIUM                12/10/2018 LEATH                         4/14/2028      4/14/2028                  4/29/2028
 227332    BEEKS, NATHANIEL BERNARD              56   BLACK      M         CLOSE                  1/11/2019 PERRY
 351802    BEHELER, CANDACE APRIL                45   WHITE      F         MINIMUM                          LEATH                                                                  8/30/2026
 257965    BEHELER, TIMOTHY EARL                 54   WHITE      M         MEDIUM                 5/27/2001 BROAD RIVER                                                            9/14/2026
 381840    BEILER, ALAN EUGENE                   45   WHITE      M         MINIMUM                          PALMER                       4/17/2020      4/17/2020                  3/11/2021
 373894    BELANGER, ADAM JAMES                  27   WHITE      M         MEDIUM                 4/12/2018 EVANS                                                                 10/15/2022
 377923    BELANGER, TAYLOR CRAIG                23   WHITE      M         MEDIUM                 6/29/2019 EVANS                                                                  4/25/2021
 292796    BELCHER, CRANDALL CARLOS              40   BLACK      M         MINIMUM                1/10/2020 KERSHAW                      6/16/2022      6/16/2022                  6/16/2022
 289817    BELCHER, GILES C.                     47   WHITE      M         MEDIUM                           KERSHAW                                                               11/19/2030
 141130    BELCHER, JOHN ALLEN                   54   WHITE      M         MEDIUM                12/16/2015 PERRY
 263654    BELCHER, LUCAS ORON                   41   BLACK      M                                          KIRKLAND                                    7/31/2019                   9/1/2020
 375027    BELCHER, STEPHEN LINWOOD              42   WHITE      M         MINIMUM                          KIRKLAND                                                              10/19/2026
  93740    BELISLE, IRA STEVEN                   61   WHITE      M         MINIMUM                6/24/2017 WATEREE RIVER                                                          5/30/2022
 380860    BELK, ANDREW MARTIN                   29   WHITE      M         MINIMUM               11/24/2019 WATEREE RIVER                 4/5/2020       4/5/2020      6/8/2021    7/28/2021
 353088    BELK, JAMAR LAVERT                    31   BLACK      M         CLOSE                   3/1/2020 LEE                                                                    3/23/2038
 380662    BELK, TRAVIS ONEAL                    27   BLACK      M         MEDIUM                           ALLENDALE                                                              11/3/2027
 355423    BELL II, CHARLES STEVEN               26   WHITE      M         CLOSE                   2/3/2020 MCCORMICK                                                              4/14/2027
 382147    BELL II, OLLIE L                      46   WHITE      M                                          KIRKLAND                     2/21/2020     2/21/2020                    6/5/2020
 237220    BELL JR, JAMES EARL                   42   BLACK      M         MINIMUM                5/20/2009 WATEREE RIVER                 2/7/2021      2/7/2021       2/4/2023     8/3/2023
 381560    BELL JR, JEFFERY EUGENE               18   BLACK      M         MEDIUM                 1/13/2020 TURBEVILLE                  11/15/2022    11/15/2022                   8/29/2023
 346201    BELL JR, RICKY                        31   BLACK      M         MEDIUM                 3/31/2020 EVANS                                                                   5/7/2022
 373116    BELL JR, WILLIAM HENRY                51   BLACK      M         CLOSE                            PERRY                        3/15/2009      1/30/2020
 184840    BELL, ANDRE J.                        46   BLACK      M         CLOSE                  12/7/2018 KIRKLAND                    12/14/2015      7/18/2020
 373294    BELL, ANDREW TYLER                    23   WHITE      M         MINIMUM                 4/7/2020 MANNING                                                               11/27/2020
 310304    BELL, BRAXTON JECORY                  34   BLACK      M         MEDIUM                11/15/2019 TYGER RIVER                                                             5/3/2030
 256994    BELL, BRUCE LEMONT                    41   BLACK      M         MINIMUM                          WATEREE RIVER                                                         12/27/2021
 381312    BELL, BRYAN ALLEN                     32   WHITE      M         MINIMUM                          PALMER                                                                 7/24/2023
 250401    BELL, CHICO JERMAINE                  46   BLACK      M         MEDIUM                10/24/2019 KERSHAW                      1/18/2034      1/18/2034                  1/14/2034
 357083    BELL, CHRISTOPHE RYAN                 34   WHITE      M         MEDIUM                 3/17/2020 KERSHAW                                                                3/10/2022
 308995    BELL, CODIE OSWALT                    38   BLACK      M         CLOSE                   9/7/2008 MCCORMICK                                                              5/22/2030
 284445    BELL, CORLAS LAMON                    48   BLACK      M         MEDIUM                 2/25/2019 ALLENDALE                                                               9/6/2029

                                                                           SCDC INMATES MAY 5 000023
                                                                                      Incident Date of                              Projected                   Projected
                                       Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                     Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                  entry Date
 374795    BELL, DARIUS MALIK                23   BLACK     M         MEDIUM                 4/14/2020 KERSHAW                                                                10/20/2026
 301639    BELL, DEBRA                       57   BLACK     F         MINIMUM               12/18/2008 LEATH                                                                   5/13/2021
 328067    BELL, DEMARCO                     31   BLACK     M         CLOSE                  4/16/2020 MCCORMICK                                                                6/7/2032
 380527    BELL, DENNIS JOMEER               31   BLACK     M         MEDIUM                           BROAD RIVER                                                             6/27/2020
 300611    BELL, DERRICK                     42   BLACK     M         MEDIUM                 5/21/2012 KERSHAW                                                                 8/24/2032
 132646    BELL, HERBERT LEE                 60   BLACK     M         CLOSE                  9/16/2019 PERRY                          9/11/1994     6/19/2020
 315885    BELL, HERBERT LEE                 45   BLACK     M         MEDIUM                 7/30/2018 TURBEVILLE                                                              8/11/2027
 348980    BELL, JAMARION RAHEEM             27   BLACK     M         CLOSE                  12/3/2019 LEE                                                                      4/5/2027
 322466    BELL, JAMIE ORANIE                32   BLACK     M         MEDIUM                 6/12/2019 RIDGELAND                      5/22/2019      5/7/2020     9/28/2021    3/27/2022
 331706    BELL, JERAMY MICHAEL              32   WHITE     M         MEDIUM                 5/28/2010 LIEBER                                                                  12/8/2044
 378141    BELL, JEREMY CHRISTIAN            23   WHITE     M                                          KIRKLAND                       6/14/2019     6/14/2019                  2/28/2022
 373024    BELL, JERMAINE MARQUEL            35   BLACK     M         CLOSE                  3/10/2020 MCCORMICK
 192526    BELL, JOHN JAMES                  71   BLACK     M         MEDIUM                  4/2/2019 ALLENDALE                    11/10/2011     10/24/2020
 356689    BELL, KENNETH JORDAN              28   WHITE     M         MEDIUM                 9/10/2019 ALLENDALE                                                                5/3/2026
 355592    BELL, KENNETH KENDALL             28   BLACK     M         MEDIUM                 7/23/2019 TURBEVILLE                                                             12/12/2023
 344567    BELL, KEVIN DIONTA                31   ASIAN     M         MEDIUM                 4/14/2019 ALLENDALE                                                               2/21/2023
 310927    BELL, MARCUS ALLEN                37   BLACK     M         MEDIUM                 9/11/2018 EVANS                                                                  10/23/2021
 352476    BELL, MICHAEL JEROME              63   BLACK     M         MEDIUM                           MACDOUGALL                                                              3/11/2023
 356384    BELL, OCTAVIA DENISE              34   BLACK     F         MEDIUM                 1/31/2020 GRAHAM                                                                 11/13/2022
 349718    BELL, SHAUN DAVID                 40   WHITE     M         MEDIUM                10/10/2019 KERSHAW                      11/14/2019      10/8/2020                  10/9/2020
 349484    BELL, SHAWN PATRICK               48   BLACK     M         MEDIUM                  6/6/2016 MACDOUGALL                                                              8/12/2026
 226430    BELL, TERRENCE                    54   BLACK     M         MEDIUM                 4/10/2006 LIEBER                                                                 11/17/2032
 340346    BELL, TYSEAN LESLIE               28   BLACK     M         CLOSE                  9/18/2019 LEE                            1/24/2025     1/24/2025                  1/19/2025
 303798    BELL, WILLIAM                     37   WHITE     M         CLOSE                  12/5/2016 MCCORMICK                                                               4/13/2033
 254817    BELL,JR, WILLIE                   51   BLACK     M         MEDIUM                  3/9/2017 RIDGELAND                                                                3/3/2056
 371452    BELLAMY III, GETTIE LEVON         29   BLACK     M         MEDIUM                 1/29/2020 TYGER RIVER                                                              2/7/2024
 309546    BELLAMY JR, GLENN                 33   BLACK     M         CLOSE                  3/11/2020 LIEBER                                                                  3/16/2025
 258625    BELLAMY, ANTHONY JARADE           52   BLACK     M         MINIMUM                4/16/2012 LIVESAY                                                                  3/6/2027
 380058    BELLAMY, ANTHONY LEON             41   BLACK     M         CLOSE                            KIRKLAND                                                                2/17/2034
 383164    BELLAMY, BOBBY STEVEN             30   BLACK     M                                          KIRKLAND                       4/19/2021     4/19/2021                  4/19/2021
 343259    BELLAMY, CLISTON                  33   BLACK     M         CLOSE                   3/4/2019 MCCORMICK                                                               4/29/2032
 284980    BELLAMY, DONALD                   45   BLACK     M         CLOSE                 11/28/2019 MCCORMICK                                                               4/29/2024
 140901    BELLAMY, JR., CLIFTON             69   BLACK     M         MEDIUM                           BROAD RIVER                    4/20/2007     4/17/2020
 351656    BELLAMY, MICHAEL DE VONTE         26   BLACK     M         CLOSE                  1/13/2020 LIEBER                                                                  9/13/2034
 323612    BELLAMY, TRAVIS                   34   BLACK     M         CLOSE                  1/23/2018 MCCORMICK
 211954    BELLAMY, WALTER RICKY             57   WHITE     M         MEDIUM                12/23/2019 TRENTON                                                    7/21/2021    1/17/2022
 272562    BELLE, DEDRICK LOUIS              49   BLACK     M         CLOSE                  8/11/2016 LEE                                                                    10/11/2034
 304884    BELLMAN, LEON V                   40   BLACK     M         MEDIUM                 1/27/2020 RIDGELAND                                                               4/13/2027
 365938    BELLO VAZQUEZ, MARCELINO          23   OTHER     M         CLOSE                  4/12/2018 BROAD RIVER                                                             1/27/2045

                                                                      SCDC INMATES MAY 5 000024
                                                                                        Incident Date of                             Projected                   Projected
                                         Current                                                                                                  Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                    Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                  entry Date
 378555    BELLOWS, CHRISTOPHE BRYAN           42   WHITE     M         MEDIUM                  3/3/2020 LIEBER                                                                  8/6/2031
 379547    BELLUE, ALICIA DANIELLE             35   WHITE     F         MEDIUM                           LEATH                                                                  5/21/2027
 331210    BELSER, CHARLIE                     37   BLACK     M         MEDIUM                 7/23/2019 TURBEVILLE                                                              9/7/2024
 365772    BELT, DARREN KEITH                  33   BLACK     M         MEDIUM                10/11/2016 BROAD RIVER                                                            8/19/2028
 227150    BELT, MICKEY WALKER                 56   WHITE     M         MINIMUM                1/30/2008 MACDOUGALL                    6/10/2020     6/10/2020                  1/22/2021
 381988    BELT, TYLER AUSTIN                  24   WHITE     M         MEDIUM                           ALLENDALE                     7/24/2020     7/24/2020     11/7/2021     5/6/2022
 380540    BELTON, CHANCE ROBERT               20   BLACK     M         MEDIUM                10/12/2019 ALLENDALE                     5/15/2020     5/15/2020                  11/4/2022
 373947    BELTON, CHARLES LAJUAN              30   BLACK     M         MINIMUM                 2/1/2018 KERSHAW                                                               11/17/2022
 256396    BELTON, HERMAN                      70   BLACK     M         MINIMUM               12/21/2019 LEE                                                                    7/28/2027
 261628    BELTON, JEREMIAH FITZGERALD         46   BLACK     M         CLOSE                   8/1/2019 LIEBER
 178271    BELTON, JIMMY LOUIS                 73   BLACK     M         MEDIUM                  3/6/1996 MCCORMICK
 362764    BELTON, LENNIE DEWAYNE              31   BLACK     M         MEDIUM                 3/30/2020 LIEBER                                                                 5/12/2024
 365087    BELTON, TREVON TYREK                24   BLACK     M         MEDIUM                 1/15/2020 TYGER RIVER                   5/19/2018    10/10/2020     7/16/2021    1/12/2022
 375125    BELTRAN, ISIDRO                     48   OTHER     M         MEDIUM                           EVANS                         2/12/2020     2/26/2022     1/26/2022    7/25/2022
 280451    BELUE, CHADWICK                     39   WHITE     M         MEDIUM                 6/25/2019 ALLENDALE                                                              4/15/2026
 380455    BELUE, DYLAN SCOTT                  28   WHITE     M         MEDIUM                           KERSHAW                                                                5/25/2027
 264182    BELUE, JEFFERY RYAN                 39   WHITE     M         MEDIUM                 3/12/2014 KERSHAW                                                               10/30/2027
 272903    BELUE, NOLAN                        55   WHITE     M         MEDIUM                  7/6/2002 TYGER RIVER                                                            8/20/2020
 359125    BENBOW, ANDREW LENARD               28   BLACK     M         MEDIUM                12/12/2018 RIDGELAND                                                              4/28/2022
 101077    BENBOW, JAMES RUSSELL               61   BLACK     M         MEDIUM                  5/3/1985 BROAD RIVER                 11/10/1998     11/13/2021
 142314    BENBOW, TONNIE                      55   BLACK     M         MEDIUM                11/25/2015 ALLENDALE                                                              8/12/2022
 382970    BENDELL, JR, THOMAS ROBERT          42   WHITE     M         MEDIUM                           BROAD RIVER                 10/30/2057     10/30/2057                 10/30/2057
 382932    BENDER, JEREMY LEE                  26   WHITE     M         MINIMUM                          GOODMAN                      12/5/2019      12/5/2019     8/12/2020     2/8/2021
 178953    BENHAM, GARY DARNELL                69   BLACK     M         MEDIUM                 11/3/2014 BROAD RIVER                 11/12/2010      8/21/2021
 381471    BENJAMIN, CLIFTON MARCUS            29   BLACK     M         MINIMUM                          PALMER                       7/31/2020      7/31/2020     8/21/2021    2/17/2022
 383247    BENJAMIN, CREIGHVION HAROLD         23   BLACK     M                                          KIRKLAND                    10/24/2022     10/24/2022                  1/27/2022
 354583    BENJAMIN, DAVID JAMAR               34   BLACK     M         MEDIUM                12/20/2019 LIEBER                       9/19/2051      9/19/2051                   9/2/2056
 245407    BENJAMIN, FRANKLIN A                42   BLACK     M         CLOSE                 10/15/2009 LEE
 234091    BENJAMIN, GREGORY                   57   BLACK     M         CLOSE                  12/5/2015 BROAD RIVER                 12/22/2024     12/22/2024
 314714    BENJAMIN, GREGORY LAMONT            34   BLACK     M         MEDIUM                 3/26/2020 EVANS                        1/16/2020      1/29/2021                  4/16/2021
 369538    BENJAMIN, HERBERT TRYRONE           23   BLACK     M         CLOSE                  3/10/2020 KIRKLAND                     9/17/2018     11/19/2020     1/30/2024    7/28/2024
 305358    BENJAMIN, JOHNNY OMAR               34   BLACK     M         MEDIUM                  7/2/2019 LEE                                                                    1/13/2026
 325180    BENJAMIN, MALACHI T.                37   BLACK     M         MEDIUM                 1/28/2020 RIDGELAND                                                             10/29/2020
 369497    BENJAMIN, WILLIAM VAUGHN            41   BLACK     M         MEDIUM                           EVANS                                                                  5/13/2029
 306805    BENN, TYRONE MALCOLM                33   BLACK     M         CLOSE                  10/7/2019 LIEBER
 256401    BENNEFIELD, TRAVIS T.               39   WHITE     M         MEDIUM                 6/25/2017 LIEBER                                                                10/29/2030
 374629    BENNET, BRYANT A                    21   BLACK     M         CLOSE                            MCCORMICK                                                              7/16/2041
 310514    BENNETT JR, FRED MARTIN             33   BLACK     M         MEDIUM                           MCCORMICK                                                              7/30/2029
 380420    BENNETT, ANTHONY REESE              25   BLACK     M         MEDIUM                           MACDOUGALL                                                            11/26/2020

                                                                        SCDC INMATES MAY 5 000025
                                                                                            Incident Date of                              Projected                    Projected
                                            Current                                                                                                     Next Parole                  Projected
Inmate #                      Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                       Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 177073    BENNETT, CHARLES                       52   BLACK      M         CLOSE                  8/28/2018   PERRY                       11/18/2021    11/18/2021
 250702    BENNETT, CHARMUS CLARENCE              40   BLACK      M         MEDIUM                 2/14/2020   EVANS                                                                  3/14/2024
 274331    BENNETT, CHRISTOPHE                    48   WHITE      M         CLOSE                  7/13/2019   PERRY
 377737    BENNETT, CORTEZ DESHUN                 21   BLACK      M         MEDIUM                 3/12/2020   WATEREE RIVER               9/23/2027      9/23/2027                  9/21/2027
 335147    BENNETT, DANIEL CHRISTOPHE             31   WHITE      M         MEDIUM                 1/22/2010   EVANS                                                                 4/11/2029
 274862    BENNETT, DANIEL G                      42   BLACK      M         MINIMUM                11/6/2012   ALLENDALE                                                             9/14/2023
 337942    BENNETT, DARRELL PATRICK               35   BLACK      M         MEDIUM                 6/24/2019   EVANS                                                                 5/20/2025
 355219    BENNETT, DEVOUN DANIEL                 26   BLACK      M         MEDIUM                 4/13/2020   TURBEVILLE                                                           10/20/2028
 219415    BENNETT, DWAYNE GEORGE                 55   BLACK      M                                5/11/2006   KIRKLAND                                   9/28/2006     10/8/2020     3/9/2021
 319801    BENNETT, IRA JEROME                    32   BLACK      M         MEDIUM                 5/30/2008   RIDGELAND                   4/17/2021      4/17/2021     1/25/2023    7/24/2023
 155453    BENNETT, JAMES LEWIS                   49   BLACK      M         MINIMUM                2/16/2016   WATEREE RIVER               8/31/2019      8/13/2020     8/11/2021     2/7/2022
 275594    BENNETT, JOMAR TARI                    38   BLACK      M         MEDIUM                 1/14/2018   EVANS                                                                  2/9/2028
 365540    BENNETT, JOSHUA ANDREW                 24   WHITE      M                                            KIRKLAND                                                              9/24/2020
 369556    BENNETT, JOSHUA DOMINIQUE              25   BLACK      M         MEDIUM                8/21/2019    TRENTON                                                               7/13/2024
   5023    BENNETT, JR., JOHNNY O' LANDIS         49   BLACK      M         CLOSE                 9/28/2002    BROAD RIVER
 117590    BENNETT, KAREN SMITH                   57   WHITE      F         MEDIUM                3/30/2020    LEATH                       8/29/1999     8/21/2020
 378734    BENNETT, KEITH LOUIS                   50   WHITE      M         MEDIUM                             ALLENDALE                  11/21/2020    11/21/2020                    7/9/2021
 382754    BENNETT, LACIE SOMEILLAN               30   WHITE      F         MINIMUM                            GRAHAM                       2/1/2020      2/1/2020                    9/7/2020
 326565    BENNETT, LARRY ANTHONY                 48   BLACK      M         MEDIUM                5/24/2017    BROAD RIVER                                                           8/18/2020
 153421    BENNETT, LEROY                         55   BLACK      M         CLOSE                  9/8/2019    LEE
 306868    BENNETT, MELISSA                       40   WHITE      F         MINIMUM               9/13/2010    LEATH                                                                 4/26/2021
 326756    BENNETT, MICHAEL DIONNE                32   BLACK      M         MEDIUM                4/25/2020    WATEREE RIVER                                                         1/14/2023
 369695    BENNETT, NIKLAUS ANTHONY               21   BLACK      M                               6/12/2018    GREENVILLE CO               9/20/2019     9/20/2019                   11/6/2021
 134872    BENNETT, RUSSELL DEVALL                59   BLACK      M         MEDIUM                 6/9/2003    LIEBER                      8/26/1993     4/15/2022
 266167    BENNETT, SHEARON LAMAR                 39   BLACK      M         CLOSE                 5/23/2008    BROAD RIVER                 6/13/2018     10/8/2020      5/25/2021   11/21/2021
 366572    BENNETT, SUMMER NEWTON                 31   WHITE      F         MEDIUM                             GRAHAM                     10/28/2020    10/28/2020                   8/29/2021
 381889    BENNETT, TERRELL XAVIER                26   BLACK      M         MEDIUM                             MACDOUGALL                                                             5/4/2023
 359194    BENNETT, THOMASON R                    29   BLACK      M         MEDIUM                7/12/2019    RIDGELAND                                                             9/11/2022
 366892    BENNETT, TIMMY DEANDRE                 26   BLACK      M         MINIMUM                6/5/2018    EVANS                                                                 3/22/2021
 382109    BENNETT, TIMOTHY KYLE                  29   WHITE      M         MINIMUM                4/9/2020    WATEREE RIVER               2/29/2020      2/29/2020                  9/16/2020
 211357    BENNETT, TONY TENELL                   46   BLACK      M         MEDIUM                 1/8/2013    MACDOUGALL                  4/24/2029      4/24/2029                  4/20/2029
 366596    BENNETT, TREVON                        24   BLACK      M         CLOSE                11/15/2019    MCCORMICK                   2/24/2017      8/14/2020      9/3/2020     3/2/2021
 378932    BENNINGER, MATTHEW FRANK               59   WHITE      M         MEDIUM                             MACDOUGALL                                                            7/10/2023
 381024    BENNON, WILLIAM DEREK                  48   BLACK      M         CLOSE                              LEE                                                                    8/3/2036
 114451    BENSON, ANGELO                         64   BLACK      M         MEDIUM                10/5/1994    ALLENDALE                   1/13/2020      1/13/2020                   5/5/2020
 348771    BENSON, BRANDON JERMAINE               35   BLACK      M         MEDIUM                7/11/2019    TYGER RIVER                                                            7/8/2025
 379019    BENSON, CALVIN JEQUAN                  28   BLACK      M         MEDIUM                             MCCORMICK                                                              2/7/2031
 313613    BENSON, JR., WINFRED                   37   BLACK      M         MEDIUM                 2/1/2019    LIEBER
 263838    BENSON, ROBERT MARCELLUS               43   BLACK      M         MINIMUM               7/23/2018    KERSHAW                                                               8/17/2021

                                                                            SCDC INMATES MAY 5 000026
                                                                                            Incident Date of                             Projected                    Projected
                                             Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                              Age                                                                                                     Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
  93873    BENSON, ROBIN -                         59   BLACK     M         MEDIUM                 2/26/2007 ALLENDALE                       8/3/1993     6/19/2021
 337750    BENTLEY, DAVID SHAWN                    56   WHITE     M         MEDIUM                           LIEBER                       12/22/2033    12/22/2033                   6/15/2035
 378223    BENTON, CEDRIC                          32   BLACK     M         CLOSE                  1/31/2019 KIRKLAND                      2/14/2019      3/11/2021                  6/27/2020
 243034    BENTON, MARION WILLIAM                  48   BLACK     M         CLOSE                 11/25/2012 PERRY
 360562    BENTON, RAKYM                           25   BLACK     M         MEDIUM                 9/16/2014 TURBEVILLE                   6/15/2018      6/15/2018                 11/21/2020
 349652    BENTON, RANDAL WILLIAM                  57   WHITE     M         MEDIUM                 4/23/2013 LIEBER
 374826    BENTON, TOMMY LEE                       26   WHITE     M         CLOSE                 10/16/2018 BROAD RIVER
 310249    BERARD, ADAM                            38   WHITE     M         CLOSE                  7/21/2016 LEE
 132766    BERARDI, ROBERT JOSEPH                  51   WHITE     M         MEDIUM                  5/1/1986 KIRKLAND                                                              12/24/2037
 381841    BERENGUER MOLINA, EDGARDO LOUIS         23   OTHER     M         MEDIUM                           KERSHAW                      12/9/2019      12/9/2019                  6/20/2020
 324675    BERGHOLM IV, NORMAN VICTOR              40   WHITE     M         MEDIUM                  1/9/2009 BROAD RIVER                                                            7/25/2024
 272380    BERGIN, KEVIN MICHAEL                   38   WHITE     M         MEDIUM                  4/9/2020 ALLENDALE                                                             10/13/2029
 367788    BERKEY, DONOVAN                         36   WHITE     M         MEDIUM                           ALLENDALE                    3/18/2018      7/24/2020                   8/6/2021
 375476    BERNARDO, TRAVIS SHAWN                  31   WHITE     M         MEDIUM                           ALLENDALE                    1/31/2020      1/31/2020                 11/14/2020
 379048    BERRIDGE, AMY LOFTIS                    37   WHITE     F         MEDIUM                           LEATH                                                                   4/3/2039
 381719    BERRY II, JAMES EARL                    48   WHITE     M         MEDIUM                           TURBEVILLE                                                              7/8/2020
 375115    BERRY II, JEFFERY WALLACE               23   WHITE     M         MEDIUM                  8/8/2018 KIRKLAND                     2/15/2021     2/15/2021                    3/9/2024
 372730    BERRY, ANGELA NICOLE                    43   WHITE     F         MEDIUM                12/19/2019 LEATH                       11/15/2021    11/15/2021                    1/7/2041
 352671    BERRY, BRANDON JOSEPH                   29   BLACK     M         CLOSE                   3/5/2018 LIEBER                       8/22/2033     8/22/2033                   5/26/2035
 363783    BERRY, COURTNEY MICHELLE                25   WHITE     F         MEDIUM                 1/23/2020 GRAHAM                       3/16/2019     3/16/2019     10/22/2020    4/20/2021
 368686    BERRY, KEITH WAYNE                      71   WHITE     M         CLOSE                            BROAD RIVER                                                            2/19/2050
 376040    BERRY, KYLE ELLIOTT                     19   WHITE     M         MEDIUM                 12/2/2019 TURBEVILLE                   3/13/2020     3/13/2020                  11/11/2020
 350665    BERRY, NICHOLAS                         27   WHITE     M         CLOSE                  9/10/2019 LIEBER                       6/15/2021     6/15/2021                   6/15/2021
 315258    BERRY, QUENTIN STAFFORD                 34   WHITE     M         MEDIUM                 1/27/2020 WATEREE RIVER               11/21/2019    11/21/2019      3/22/2021    9/18/2021
 266351    BERRY, ROBERT FRANCIS                   70   WHITE     M         MEDIUM                           MCCORMICK
 350952    BERRY, SAMUEL ELLIOT                    33   BLACK     M         MEDIUM                 4/17/2020 TYGER RIVER                  12/4/2019      12/4/2019     5/14/2021   11/10/2021
 188112    BERRY, STEPHEN DOUGLAS                  47   WHITE     M         MEDIUM                           KERSHAW                                                               10/23/2025
 361134    BERRY, STUART WALTER                    45   WHITE     M         MINIMUM                          WATEREE RIVER                                                           1/3/2021
 375590    BERRYMAN, MICHAEL TONEY                 28   WHITE     M         MINIMUM                          PALMER                                                                11/21/2022
 379618    BERTINO, CHRISTOPHE MICHAEL             41   WHITE     M         MINIMUM               12/23/2019 MANNING                                                                8/20/2020
 333977    BERTOTTY, EDIS ALEXI                    44   OTHER     M         MEDIUM                           MCCORMICK                                                              4/30/2021
 239858    BESS JR, WELDON                         63   BLACK     M         MINIMUM                          GOODMAN                                                                6/24/2022
 300041    BESS, LARON XZAVIER                     40   BLACK     M         MEDIUM                 4/11/2019 TYGER RIVER                  10/5/2017      2/11/2021      7/7/2020     1/3/2021
 289620    BESS, SHAWN HAROLD                      49   BLACK     M         MINIMUM                4/20/2008 KIRKLAND                                    11/9/2006     6/29/2022   12/26/2022
 365780    BESSANT, ZACHARIAH                      21   BLACK     M         MEDIUM                 3/25/2020 KERSHAW                                                                2/21/2023
 375758    BESSELLIEU, TYSHAUN MARIO               20   BLACK     M         CLOSE                  2/17/2020 KIRKLAND                                                               6/11/2031
 376603    BESSENT, JAMAL                          25   BLACK     M                                          KIRKLAND                      5/8/2020       5/8/2020                  9/19/2020
 356401    BESSENT, MANNIE GARRICK                 34   BLACK     M         MINIMUM                          WATEREE RIVER                                                          2/23/2023
 382127    BESSINGER, RILEY STEADLY                54   WHITE     M         MEDIUM                           KIRKLAND                     2/26/2020      2/26/2020                  9/13/2020

                                                                            SCDC INMATES MAY 5 000027
                                                                                             Incident Date of                             Projected                      Projected
                                          Current                                                                                                         Next Parole                  Projected
Inmate #                     Name                        Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                           Hearing Date*                Maxout Date
                                                                                               Disciplinary                             Hearing Date                     entry Date
 372604    BESSINGER, RYAN LAMAR                31   WHITE         M         MEDIUM                12/19/2018 ALLENDALE                                                                  2/7/2021
 263588    BEST, ADRIAN SHONATY                 45   BLACK         M         MEDIUM                 6/12/2017 LIEBER                                                                    8/21/2022
 306578    BEST, JOSHUA ONEIL                   40   BLACK         M         MEDIUM                11/20/2019 EVANS                                                                     8/31/2028
 371912    BETANCOURT JR, GABRIEL               38   OTHER         M         MEDIUM                           LEE                                                                       1/24/2060
 240609    BETENBAUGH, JOHN MICHAEL             41   WHITE         M         MINIMUM                9/14/2019 PERRY                                                                      8/1/2023
 343129    BETHEA JR, RONALD CHRISTOPHE         30   BLACK         M         MEDIUM                  3/8/2020 KERSHAW                                                                  10/25/2020
 365094    BETHEA, ANTWYON SERENTHA             30   BLACK         M         MINIMUM                7/14/2017 PALMER                      12/28/2019       12/28/2019                   8/10/2020
 374479    BETHEA, DEVON                        22   BLACK         M         MINIMUM                          TURBEVILLE                   9/15/2022         9/15/2022                  9/17/2023
 161563    BETHEA, ERIC T.                      47   BLACK         M         MEDIUM                12/12/2015 TURBEVILLE                                                                 5/2/2024
 165821    BETHEA, HEZEKIAH JEROME              56   BLACK         M         MINIMUM                2/21/2010 WATEREE RIVER                 7/10/2020        7/10/2020     3/13/2022     9/9/2022
 340959    BETHEA, JEFFREY                      39   BLACK         M         CLOSE                   6/6/2017 BROAD RIVER                                                               4/27/2024
 260695    BETHEA, JONATHAN ROBERT              39   WHITE         M         MINIMUM                          GOODMAN                     11/15/2019       11/15/2019                   6/30/2020
 342302    BETHEA, KWAJA ALAJAWON               29   BLACK         M         MEDIUM                10/17/2019 RIDGELAND                                                                12/15/2022
 378298    BETHEA, MALIK DEMARIO                27   BLACK         M         MINIMUM                          PALMER                        7/17/2024        7/17/2024                  7/15/2024
 348701    BETHEA, MIKAL                        27   BLACK         M         MEDIUM                  2/3/2020 TURBEVILLE                                                                 9/5/2027
 338877    BETHEA, SHAWN                        29   BLACK         M         MEDIUM                 3/25/2020 TURBEVILLE                                                                12/8/2024
 378385    BETHEA, ZAFIR ABDUL                  24   BLACK         M         MEDIUM                 9/29/2019 LIEBER                                                                    1/16/2044
 357782    BETHEL JR, JAMES KEVIN               29   BLACK         M         CLOSE                 11/27/2017 BROAD RIVER                                                                8/9/2062
 235734    BETHEL, MICHAEL                      61   BLACK         M         MINIMUM                          BROAD RIVER                                                                1/2/2027
 223340    BETHUNE, LAMAR ANDRE                 48   BLACK         M         MEDIUM                 2/27/2020 MACDOUGALL                    5/15/2019        6/25/2020    11/15/2021    5/14/2022
 344061    BEVERLY, ROBERT LEE                  32   WHITE         M         MEDIUM                10/25/2016 EVANS                         8/11/2020        8/11/2020     2/14/2022    8/13/2022
 228004    BEVIS, TIMOTHY SHANE                 45   WHITE         M         MEDIUM                  9/5/2019 RIDGELAND                      8/4/2018      12/11/2020                  10/18/2020
 373516    BEWLEY GOODRIDGE, BROCK              26   BLACK         M         CLOSE                  9/23/2019 MCCORMICK                                                                 9/21/2022
 334222    BEY, MARY                            36   BLACK         F         MEDIUM                           LEATH                         10/8/2031        10/8/2031                  10/1/2032
 302713    BEYAH, JALAL FAHEEM                  42   BLACK         M         MEDIUM                  8/9/2019 TYGER RIVER                   4/11/2028        4/11/2028                  10/4/2030
 277168    BEYLOTTE, TERRY RAUDAL               37   WHITE         M         MINIMUM                3/23/2005 ALLENDALE                                                                  2/8/2025
 275421    BEZER, LEWIS D.                      52   WHITE         M         MEDIUM                 8/14/2010 EVANS                                                                     12/1/2038
 373846    BIANCO, JOHN JOSEPH                  31   WHITE         M         CLOSE                  9/17/2018 KIRKLAND                    11/10/2018         3/25/2021     7/28/2022    1/24/2023
 181091    BICKHAM, ADAM LADD                   47   WHITE         M         MEDIUM                 11/9/2009 TURBEVILLE                                                               12/17/2026
 381238    BICKHAM, DELONTE ALEXANDER           26   BLACK         M         MEDIUM                12/26/2019 MACDOUGALL                     1/2/2020         1/2/2020                  12/6/2020
 326318    BIGGER, OTAVIS LAMAR                 34   BLACK         M         MEDIUM                11/25/2018 LIEBER                                                                    4/26/2028
 310856    BIGGERSTAFF, TRAVIS N.               41   WHITE         M         CLOSE                  3/22/2018 KIRKLAND                                                                  8/29/2028
 375520    BIGGS III, JAMES ALFONZA             26   BLACK         M         CLOSE                  10/6/2019 KIRKLAND
 333242    BIGHAM JR, RICHARD ERIC              37   WHITE         M                                7/30/2012 KIRKLAND                      3/17/2020       3/17/2020                  11/10/2020
 380654    BIGSBY, JEFFREY CURTIS               34   BLACK         M         MEDIUM                           ALLENDALE                      5/4/2021        5/4/2021     12/27/2023    6/24/2024
 375647    BIK, VAN THA                         19   ASIAN         M         CLOSE                  3/11/2020 BROAD RIVER                                                                5/9/2030
 299645    BILLIE, FREDRICK ANTONIO             35   BLACK         M         MINIMUM                1/21/2013 GOODMAN                                                                  11/24/2021
 279903    BILLIE, RAYFORD                      54   BLACK         M         MEDIUM                           MCCORMICK                                                                  8/9/2029
 320175    BILLIOT SR, RAYMOND JEROME           43   AMER INDIAN   M         MINIMUM                          BROAD RIVER                 10/24/2019       11/13/2021       7/3/2020   12/30/2020

                                                                             SCDC INMATES MAY 5 000028
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 380981    BILTON, JONATHAN                  23   WHITE      M         MEDIUM                 2/18/2020   EVANS                        11/5/2020      11/5/2020                  12/8/2022
 199832    BING, ANTONIO                     44   BLACK      M         MEDIUM                 8/27/2019   EVANS                                                                   9/7/2022
 231678    BING, CONTREZ LEON                40   BLACK      M         CLOSE                  8/25/2017   LEE
 308051    BING, JR., LEVI                   38   BLACK      M         MEDIUM                 9/22/2017   MACDOUGALL                                                            11/2/2043
 326954    BING, RIO TYRONE                  32   BLACK      M         MINIMUM               12/11/2018   ALLENDALE                                                             11/1/2026
 365973    BINGHAM, JAMES ANDRE              28   BLACK      M         CLOSE                  9/18/2019   LEE                                                                  10/12/2023
 306247    BINGHAM, JAMES S                  57   WHITE      M         MEDIUM                             MACDOUGALL                                                            6/23/2043
 302749    BINGHAM, JONATHAN DAVID           35   WHITE      M         MINIMUM                            WATEREE RIVER               8/30/2021      8/30/2021     2/28/2023    8/27/2023
 274644    BINNEY, JONATHAN K                45   WHITE      M         MEDIUM                4/21/2020    PERRY
 366492    BINNS, MARCY LYNN                 35   WHITE      F         MEDIUM                3/31/2020    LEATH                       9/12/2020      9/12/2020     2/23/2022    8/22/2022
 382237    BINTLIFF, MICHAEL PATRICK         25   WHITE      M         MINIMUM                            KIRKLAND                    3/18/2020      3/18/2020                  7/30/2020
 372146    BIRCH, DAMEIN MARQUIS             22   BLACK      M         MINIMUM               4/20/2020    LIVESAY                                                               10/7/2025
 378006    BIRCHMORE JR, MICHAEL RAY         39   WHITE      M         MEDIUM                 4/8/2020    LIEBER                                                                12/4/2031
 352433    BISHOP JR, CHARLES ALLEN          31   BLACK      M         MEDIUM                 4/3/2020    KERSHAW                                                               9/24/2024
 365756    BISHOP, AARON ABRAM               30   WHITE      M         MEDIUM                             KERSHAW                                                               8/11/2025
 374701    BISHOP, ALFRED                    59   BLACK      M         CLOSE                              LEE                                                                  12/28/2029
 352922    BISHOP, DARRELL JORDAN            29   WHITE      M         MEDIUM                4/11/2019    LIEBER                                                                7/31/2020
 292476    BISHOP, JAMEL MIKIA               36   BLACK      M         MINIMUM               9/19/2019    WATEREE RIVER               2/12/2020      2/11/2021    12/27/2022    6/25/2023
 338379    BISHOP, JASON ERIC                32   WHITE      M         MEDIUM                2/25/2020    TURBEVILLE                  8/18/2019      8/18/2019     2/15/2021    8/14/2021
 332220    BISHOP, KRISTIE MARTIN            46   WHITE      F         CLOSE                  8/5/2018    GRAHAM                                                                 9/5/2031
 268958    BISHOP, RICHARD ALAN              47   WHITE      M         MEDIUM                 7/5/2013    EVANS                                                                 11/7/2021
 245928    BISHOP, STEVEN RONNIE             62   WHITE      M         MEDIUM                2/17/2019    TYGER RIVER                                                            5/8/2024
 285647    BISHOP, TRACY LEON                38   BLACK      M         MEDIUM                 9/8/2009    EVANS                       8/20/2019     10/9/2021      8/25/2022    2/21/2023
 336040    BISHOP, ZACHARY KEITH             32   WHITE      M         MEDIUM                 3/3/2016    WATEREE RIVER              11/13/2020    11/13/2020                   3/17/2021
 323432    BISNAUTH, SHAWN ROSEBERRY         32   BLACK      M         CLOSE                 3/20/2019    LEE                         6/23/2038     6/23/2038                   6/23/2038
 369115    BIVENS, BRYAN LEIGH               25   WHITE      M         CLOSE                  3/2/2020    BROAD RIVER                                                          12/13/2031
 360257    BIVENS, QUATAVIOUS                25   BLACK      M         CLOSE                10/30/2018    LIEBER                                                                1/20/2029
 308055    BIVINS, JUSTIN RYAN               32   WHITE      M         MINIMUM                            PALMER                      4/21/2020      4/21/2020                  8/22/2021
 354379    BIVINS, WILLIAM BRAXTON           29   WHITE      M         MEDIUM                             KIRKLAND                                   9/11/2014                  7/10/2021
   6024    BIXBY, STEVEN VERNON              52   WHITE      M         CLOSE                10/30/2018    BROAD RIVER
 347467    BLACK JR, ALAN NATHANIEL          28   BLACK      M         MEDIUM                6/13/2019    RIDGELAND                                                             5/30/2021
 356511    BLACK JR, CHESLEY JONES           38   WHITE      M         MEDIUM                3/18/2020    BROAD RIVER                                                           12/5/2032
 365303    BLACK JR, JOHN MURRIEL            55   WHITE      M         MEDIUM                             TYGER RIVER                                                           4/26/2027
 344674    BLACK JR, WILLIAM CALVIN          35   WHITE      M         MEDIUM                4/12/2018    PERRY                        2/5/2020       2/5/2020                   7/7/2021
 381891    BLACK, ANTWAN PERSAY              36   BLACK      M         MINIMUM                            MANNING                                                              12/26/2022
 368269    BLACK, BRAYLIN DAQUAN             25   BLACK      M         MINIMUM               9/15/2016    MANNING                      6/2/2022       6/2/2022                  5/30/2022
 252984    BLACK, BRUCE EDWARD               53   BLACK      M         MEDIUM                6/20/2013    EVANS                                                                 8/28/2028
 143019    BLACK, COLE                       59   BLACK      M         MEDIUM                9/25/2017    RIDGELAND                                                             1/13/2023
 380176    BLACK, JACOB BRIAR                29   WHITE      M         MEDIUM                6/21/2019    EVANS                       5/12/2020      5/12/2020                  4/17/2021

                                                                       SCDC INMATES MAY 5 000029
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 380690    BLACK, JACQUELINE SHERONDA           35   BLACK      F         MINIMUM                            GRAHAM                       4/17/2020      4/17/2020                  7/14/2021
 322628    BLACK, JASON                         41   WHITE      M         MEDIUM                9/10/2013    KERSHAW                                                                 5/6/2023
 383111    BLACK, JOHN M                        81   BLACK      M                                            KIRKLAND                                                               4/11/2023
 323810    BLACK, KEVIN                         46   WHITE      M         MEDIUM                             TYGER RIVER                                                            8/23/2024
 375779    BLACK, LAWRENCE DEVON                27   BLACK      M                                            KIRKLAND                     4/28/2020      4/28/2020                  1/21/2021
 349705    BLACK, MATTHEW MONTEZE               33   BLACK      M         MINIMUM               8/25/2014    GOODMAN                                                               10/25/2023
 366144    BLACK, MISTIE DAWN                   36   WHITE      F         MINIMUM               9/28/2018    LEATH                                                                   9/4/2023
 377615    BLACK, ROBERT WADE                   21   WHITE      M                                            KIRKLAND                     6/29/2020      6/29/2020                  7/30/2021
 265323    BLACK, TERRENCE                      37   BLACK      M         MEDIUM                7/27/2019    KERSHAW                        6/3/2021      6/3/2021                 12/16/2022
 276826    BLACK, TONY JAMES                    53   WHITE      M         MINIMUM              10/21/2014    TYGER RIVER                                                            2/23/2022
 282569    BLACK, TRENTON JAMES                 36   WHITE      M         CLOSE                10/12/2017    LEE                                                                     3/5/2038
 223005    BLACKBURN, NATHAN                    32   WHITE      M         MEDIUM                6/12/2018    RIDGELAND                                                              3/12/2027
 199392    BLACKBURN, RICHARD E.                59   WHITE      M         MEDIUM                6/23/2004    BROAD RIVER                 11/20/2022    11/20/2022
 131056    BLACKBURN, WILLIAM EDWARD            51   WHITE      M         MEDIUM                2/28/2019    PERRY
 357777    BLACKMON, ANDREW LEE                 49   BLACK      M         MINIMUM                            LIVESAY                                                              10/22/2025
 317585    BLACKMON, CHRISTOPHE MICHAEL         33   WHITE      M                                            KIRKLAND                    4/16/2020      4/16/2020                  7/16/2020
 324707    BLACKMON, DEQUAVIS LAQUAIL           30   BLACK      M         CLOSE                 11/7/2010    BROAD RIVER                                                           6/14/2043
 370571    BLACKMON, DEQWON MYKEL               29   BLACK      M         MEDIUM                8/20/2019    RIDGELAND                    5/5/2019       5/8/2020                   2/5/2022
 330905    BLACKMON, KEON MELVIN                31   BLACK      M         MEDIUM                11/5/2009    TRENTON                     8/25/2019      8/25/2019     12/8/2020     6/6/2021
 383249    BLACKMON, RODERICK ANTERIO           33   BLACK      M                                            KIRKLAND                    5/10/2020      5/10/2020                  9/21/2020
 340852    BLACKMON, TERRY                      28   BLACK      M         CLOSE                11/22/2019    BROAD RIVER                                                          12/16/2038
 363457    BLACKSHIRE, IVORY JAMES              34   BLACK      M         CLOSE                 2/11/2020    KIRKLAND                                                              10/8/2031
 372669    BLACKSHIRE, ROBERT FORREST           37   WHITE      M         MEDIUM                             KERSHAW                     10/4/2019      10/4/2019                 12/12/2020
 372742    BLACKSON, JORDAN MARQUEZ             24   BLACK      M         MEDIUM               10/16/2018    PERRY                                                                 7/28/2021
 375493    BLACKSTOCK, NICHOLAS KEITH           32   WHITE      M         CLOSE                  2/6/2020    LEE                                                                   5/26/2033
 331006    BLACKWELDER, BRIAN KEITH             44   WHITE      M         MEDIUM                             RIDGELAND                                                            12/17/2021
 218835    BLACKWELL JR, CECIL EUGENE           44   WHITE      M         MEDIUM                 7/1/2016    PERRY                       1/27/2036      1/27/2036                  1/23/2036
 354508    BLACKWELL SR, WINFRED LEE            72   WHITE      M         MEDIUM                             TYGER RIVER                                                           3/23/2025
 374679    BLACKWELL, ANGELA RENEE              31   WHITE      F         MINIMUM                            LEATH                                                                  1/8/2021
 218728    BLACKWELL, CHARLES PRESTON           62   WHITE      M         MINIMUM               3/15/2016    TYGER RIVER                 6/27/2018    12/12/2020      3/28/2022    9/24/2022
 325994    BLACKWELL, DARRELL EUGENE            54   WHITE      M         CLOSE                              MCCORMICK                                                              1/2/2035
 163972    BLACKWELL, DENNIS FONTAINE           75   WHITE      M         CLOSE                11/13/2003    TYGER RIVER
 220235    BLACKWELL, EDWARD GERALD             45   WHITE      M         MEDIUM                 8/5/2018    LIEBER                      8/11/2021      8/11/2021
 255607    BLACKWELL, ERIC                      39   WHITE      M         CLOSE                12/25/2014    LEE
 348836    BLACKWELL, ERIC SCOTT                26   WHITE      M         MINIMUM               12/7/2015    GOODMAN                    10/11/2021    10/11/2021                  10/23/2021
 371756    BLACKWELL, GREGORY RAY               40   WHITE      M         MINIMUM                            MACDOUGALL                 12/23/2019     2/19/2022                  10/27/2020
 333404    BLACKWELL, JAMES STEPHEN             44   WHITE      M         MEDIUM                9/27/2019    ALLENDALE                   1/18/2020     1/18/2020       1/3/2023     7/2/2023
 366968    BLACKWELL, JASON LEE                 37   WHITE      M         MINIMUM               5/22/2016    LIVESAY                     1/29/2021     1/29/2021       4/9/2024    10/6/2024
 377210    BLACKWELL, KEVIN THOMAS              29   BLACK      M         MEDIUM                6/24/2019    TYGER RIVER                 7/18/2019     7/23/2020      1/17/2021    7/16/2021

                                                                          SCDC INMATES MAY 5 000030
                                                                                            Incident Date of                              Projected                    Projected
                                         Current                                                                                                        Next Parole                  Projected
Inmate #                    Name                        Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                          Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 176790    BLACKWELL, LARRY STEVE              67   WHITE         M         MEDIUM                10/22/1999 TYGER RIVER                    5/22/2012      3/20/2021
 380514    BLACKWELL, MATTHEW TYLER            24   WHITE         M         MEDIUM                 3/20/2020 KERSHAW                                                                  4/28/2023
 320359    BLACKWELL, NEARIM GRACE             53   AMER INDIAN   F         MINIMUM                6/11/2019 GRAHAM                                                                   5/31/2022
 292112    BLACKWELL, PERCY ENNIS              51   BLACK         M         MINIMUM                          GOODMAN                                                                  2/25/2022
 373001    BLACKWELL, RICHARD GREGORY          48   WHITE         M         MINIMUM                          PALMER                         1/29/2020      3/25/2021                 12/19/2020
 319549    BLACKWELL, RONNIE JOE               48   WHITE         M         MINIMUM                3/14/2011 LIVESAY                        4/25/2020      4/25/2020                   6/9/2026
 238915    BLACKWELL, SOMER MARRYE             42   WHITE         F         MEDIUM                 1/27/2015 GRAHAM                                                                   1/21/2021
 303842    BLACKWELL, TONY LARON               53   WHITE         M         MEDIUM                  3/5/2020 RIDGELAND                                                                6/16/2021
 344925    BLACKWELL, TOREY ROBERT             28   BLACK         M         CLOSE                  2/10/2020 LIEBER                         2/14/2035      2/14/2035                   2/6/2035
   6033    BLACKWELL,SR, RICKY LEE             61   WHITE         M         CLOSE                            BROAD RIVER
 381725    BLAIR, COLT JUSTIN                  37   WHITE         M         MEDIUM                 3/18/2020 WATEREE RIVER                12/21/2019    12/21/2019                   8/12/2020
 365423    BLAIR, JAMES MARCELL                27   BLACK         M         CLOSE                  3/12/2020 LEE                                                                      7/5/2026
 364514    BLAIR, JOHN                         29   BLACK         M         MEDIUM                12/10/2019 RIDGELAND                      2/1/2017      8/14/2020     9/17/2020    3/16/2021
 233954    BLAIR, KENNETH J                    41   BLACK         M         MEDIUM                 3/17/2020 KERSHAW                                                                11/29/2023
 329604    BLAIR, MARCUS ANTONIO               32   BLACK         M         MINIMUM                 4/6/2014 KIRKLAND                      7/14/2020     7/14/2020     10/26/2021    4/24/2022
 309480    BLAIR, PHARIS LEON                  36   BLACK         M         MEDIUM                 5/21/2019 KIRKLAND                      3/27/2019     3/24/2021      1/18/2021    7/17/2021
 218028    BLAIR, RODRIQUEZ LATRON             43   BLACK         M         MINIMUM                 2/4/2020 WATEREE RIVER                12/19/2020    12/19/2020                   12/7/2023
 343751    BLAIR, STEVEN MONTREAL              34   BLACK         M         CLOSE                   6/2/2012 KIRKLAND                       4/4/2018      4/4/2018                   4/17/2021
 352956    BLAIS, LEE ROBERT                   29   WHITE         M         MEDIUM                 7/15/2019 TRENTON                       5/25/2021     5/25/2021                   7/29/2023
 348497    BLAKE III, WILLIAM HENRY            33   BLACK         M         CLOSE                   6/1/2018 LEE                                                                    12/24/2030
 378007    BLAKE, BENJAMIN J                   31   BLACK         M         MEDIUM                 4/24/2020 TURBEVILLE                                                              8/26/2029
 122916    BLAKE, CHARLES EDWARD               57   BLACK         M         CLOSE                 12/27/2019 PERRY                         9/27/1999       1/8/2021
 326820    BLAKE, JOSHUA RYAN                  29   WHITE         M         MEDIUM                 1/24/2020 TRENTON                       9/30/2020      9/30/2020                   3/8/2021
 368687    BLAKE, MARK LORENZO                 33   BLACK         M         CLOSE                 11/26/2019 MCCORMICK
 360944    BLAKE, QUINTON TIMOTHY              26   BLACK         M         MEDIUM                  1/1/2020 KERSHAW                       11/8/2020      11/8/2020      2/2/2023     8/1/2023
  77122    BLAKE, WILLIAM ROSCOE               64   WHITE         M         CLOSE                   8/4/2014 LEE                           3/20/1985      7/18/2020
 353085    BLAKELY, DEVONTAE KYSHAWN           25   BLACK         M         MEDIUM                 10/2/2019 RIDGELAND                                                              10/20/2023
 338671    BLAKELY, FRANKIE ANISSA             43   BLACK         F         MINIMUM                6/14/2018 GRAHAM                                                                  9/22/2022
 255623    BLAKELY, JAMES GENE                 71   BLACK         M         MEDIUM                 1/24/2016 BROAD RIVER                    7/2/2023       7/2/2023                  6/20/2028
 362110    BLAKENEY, DONTEL SHYHEEM            23   BLACK         M         MEDIUM                 1/12/2020 KERSHAW                                                                10/28/2023
 329007    BLAKENEY, LISA ANN                  57   BLACK         F         MINIMUM                 3/1/2013 LEATH                                                                   6/12/2025
 326081    BLAKNEY, DOMONIQUE DEVON            32   BLACK         M         MEDIUM                 6/28/2011 ALLENDALE                                                                8/8/2028
 326077    BLAKNEY, KELBY DONTRAE              33   BLACK         M         MEDIUM                 9/10/2013 ALLENDALE                                                                8/8/2028
 380211    BLANCHARD, LEIGHTON MATHEW          36   WHITE         M         MEDIUM                           LIEBER                                                                  3/10/2031
 371220    BLANCO NIEBLAS, HECTOR OMAR         41   OTHER         M         MEDIUM                           KIRKLAND                                                                2/10/2024
 294049    BLAND, CARNELL ANTONIO              33   BLACK         M         MEDIUM                 3/26/2020 RIDGELAND                                                                8/6/2022
 321793    BLAND, TERRANCE LEE                 34   BLACK         M         CLOSE                  3/27/2020 MCCORMICK                                                               9/22/2029
 254916    BLANDIN, AVERY LOUIS                56   BLACK         M         MEDIUM                 1/11/2016 MCCORMICK                    12/12/2041    12/12/2041                    6/4/2044
 382962    BLANDING, CHARLES EDWARD            65   BLACK         M         MINIMUM                          MANNING                       3/14/2020     3/14/2020                   8/30/2020

                                                                            SCDC INMATES MAY 5 000031
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 315632    BLANDING, DEMETRIUS M                32   BLACK      M                                7/30/2014 KIRKLAND                       11/4/2020      11/4/2020                   9/5/2021
 382378    BLANDING, DOMINIQUE GURRELL          28   BLACK      M                                          KIRKLAND                       3/15/2020      3/15/2020                  6/28/2020
 329153    BLANDING, JAMES                      39   BLACK      M         MEDIUM                 8/14/2018 MACDOUGALL                                                               11/4/2031
 105745    BLANDING, KEVIN MAJOR                60   BLACK      M         MEDIUM                  5/3/2017 KERSHAW                                                                  10/1/2029
 283641    BLANDING, RONALD                     57   BLACK      M         CLOSE                 11/27/2006 MCCORMICK
 379383    BLANDING, SHANDREKE JAMAL            31   BLACK      M         MINIMUM                          MANNING                                                                 2/27/2022
 380435    BLANDING, STEPHON JALEEL             25   BLACK      M         MEDIUM                12/30/2019 ALLENDALE                     12/8/2021      12/8/2021    12/22/2023    6/19/2024
 277367    BLANKENSHIP, CHRISTIE E              40   WHITE      F         MINIMUM                 1/3/2017 LEATH                                                                   1/25/2022
 357854    BLANKENSHIP, LANCE ERICK             49   WHITE      M         MEDIUM                           RIDGELAND                                                                5/8/2023
 355939    BLANTON, JARRETT NICKOLAS            27   WHITE      M         MINIMUM                          LIVESAY                       4/17/2020     4/17/2020                  10/19/2020
 375929    BLANTON, JONATHAN DYLAN              21   WHITE      M         MEDIUM                 12/9/2019 TURBEVILLE                   11/30/2021    11/30/2021                  11/18/2021
 361868    BLANTON, JUSTIN LEE                  34   WHITE      M         MEDIUM                           KERSHAW                       9/20/2021     9/20/2021                   6/22/2023
 381481    BLANTON, MICHAEL BARRETT             22   WHITE      M         CLOSE                            TURBEVILLE                                                               7/4/2023
 309120    BLANTON, SINDY V                     52   WHITE      F         MEDIUM                 5/23/2008 LEATH                                                                   7/11/2027
 277603    BLASH, EDDIE                         51   BLACK      M         MEDIUM                           KERSHAW                       4/28/2025      4/28/2025                  4/21/2025
 245211    BLASSINGAME, ALGIAN DENNIS           63   BLACK      M         MEDIUM                12/14/2010 TYGER RIVER                                                              6/1/2032
 358398    BLASSINGAME, MARQUIS SYSHAWN         25   BLACK      M         CLOSE                  1/14/2017 BROAD RIVER                                                             11/7/2020
 246621    BLASSINGAME, ROBBIE T                41   BLACK      M         MEDIUM                10/24/2003 TYGER RIVER                                                            10/25/2026
 213064    BLASSINGAME, TIMOTHY                 46   BLACK      M         MEDIUM                 2/11/2013 TYGER RIVER                                                             9/29/2034
 378752    BLAXTON, JERRY DEAN                  57   WHITE      M         MEDIUM                           TYGER RIVER                  10/12/2020    10/12/2020                    6/5/2021
 372496    BLEDSOE, BRYAN KEITH                 33   WHITE      M         MEDIUM                           ALLENDALE                     1/10/2024     1/10/2024                   12/4/2024
 365341    BLEDSOE, DAVID WAYNE                 54   WHITE      M         MEDIUM                10/11/2019 TRENTON                                                                11/12/2020
 383076    BLEDSOE, MICHAEL NEWTON              62   WHITE      M                                          KIRKLAND                      3/23/2020     3/23/2020                   12/1/2020
 165348    BLEWER, HENRY FRAMPTON               54   WHITE      M         MEDIUM                 6/19/1995 LIEBER                         4/7/2009    10/30/2021
 355461    BLOCK, KRISTOPHER                    27   BLACK      M         CLOSE                 11/14/2019 LIEBER                                                                 11/29/2029
 316594    BLOCKER, ANTONIO ONEAL               33   BLACK      M         MINIMUM                 3/3/2010 MANNING                       6/21/2020      6/21/2020                  8/20/2021
 364746    BLOCKER, CALEB ANDREW                26   BLACK      M         MEDIUM                  4/2/2020 LEE                                                                      7/6/2047
 302546    BLOCKER, ELBERT                      37   BLACK      M         MEDIUM                 6/13/2019 RIDGELAND                      3/8/2021       3/8/2021                  8/22/2025
 216336    BLOCKER, JOHN HENRY                  56   BLACK      M         MEDIUM                  8/1/2012 WATEREE RIVER                                8/17/2006                 10/26/2020
 359349    BLOCKER, JOSHUA                      24   WHITE      M         MEDIUM                  3/4/2020 EVANS                                                                    7/1/2026
 279206    BLOM, WILLIAM JOSEPH                 44   WHITE      M         MEDIUM                 7/29/2015 EVANS                                                                   9/20/2030
 378326    BLOMQUIST, JOSHUA                    42   WHITE      M         CLOSE                  2/20/2020 LIEBER                                                                 10/24/2030
 354735    BLOODSAW, THOMAS L                   28   BLACK      M         CLOSE                  3/27/2020 LEE                                                                      6/6/2027
 376652    BLOUNT, DAVON ERIC                   20   BLACK      M         CLOSE                            TURBEVILLE                   11/30/2020    11/30/2020                   9/17/2021
 352713    BLUE, LAUREN MARIE                   33   WHITE      F         MINIMUM                          GRAHAM                        1/20/2020     2/11/2021      1/24/2021     7/2/2021
 220219    BLUFORD, ALFRED BERNARD              73   BLACK      M         MEDIUM                           KERSHAW                                                                 10/7/2020
 341836    BLUME, ROGER DALE                    71   WHITE      M         MEDIUM                           TYGER RIVER                                                            11/14/2021
 382062    BLUMENSTEIN, CARLY MARIE             26   WHITE      F         MEDIUM                           GRAHAM                       10/20/2031    10/20/2031                  10/17/2031
 325406    BLUNT, DEDRICK LEE                   31   BLACK      M         MEDIUM                  4/4/2020 RIDGELAND                     2/21/2021     2/21/2021     11/11/2022    5/10/2023

                                                                          SCDC INMATES MAY 5 000032
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 316398    BLUNT, JR, MICHAEL ANTHONY            35   BLACK      M         MEDIUM                 3/13/2019   ALLENDALE                      6/6/2024      6/6/2024                  7/14/2027
 233219    BLYTH, JR., RANDY                     44   BLACK      M         MEDIUM                 8/22/2015   LEE                                                                    9/23/2029
  64282    BLYTHE, WILLIAM DOUGLAS               79   BLACK      M         MEDIUM                 2/22/2019   MCCORMICK                    2/23/1992      6/19/2021
 315288    BOAGES, TYRELL                        34   BLACK      M         MEDIUM                12/23/2019   TYGER RIVER                                                             8/8/2026
 279802    BOAN, JOSHUA BRANDON                  39   WHITE      M         MEDIUM                 7/18/2011   KERSHAW                      5/14/2020      5/14/2020       6/9/2021   12/6/2021
 302151    BOAN, NICHOLAS                        39   WHITE      M         CLOSE                   1/3/2013   BROAD RIVER                  6/24/2020      6/24/2020                  6/13/2025
 302220    BOARD, RICHARD LYNN                   50   BLACK      M         CLOSE                  4/30/2019   LIEBER                       9/23/2027      9/23/2027                  9/19/2027
 155747    BOATWRIGHT, CARL BRIAN                52   WHITE      M                                12/3/2013   KIRKLAND                     2/16/2021      2/16/2021     5/31/2022 11/27/2022
 196736    BOATWRIGHT, LEO HOWARD                44   BLACK      M         CLOSE                              LEE                            2/1/2033      2/1/2033                  1/25/2034
 374313    BOATWRIGHT, MARQUIVES                 34   BLACK      M         CLOSE                              BROAD RIVER                                                            7/14/2030
 367956    BOATWRIGHT, RICHARD LEE               53   WHITE      M         MEDIUM                             MCCORMICK                    6/27/2030      6/27/2030                  11/8/2047
 297845    BOBBITT, BARRY                        55   WHITE      M         MEDIUM                 2/9/2004    MACDOUGALL                   5/29/2020      5/29/2020                   6/7/2020
 367299    BOBO, ALLEN ANTOWIAN                  29   BLACK      M         MEDIUM                 8/1/2018    EVANS                                                                   4/4/2024
 296533    BOBO, BRYAN LYNN                      35   WHITE      M         MEDIUM                3/11/2019    EVANS                                                                   8/2/2024
 158278    BOBO, CULLEN THOMAS                   54   BLACK      M         MEDIUM                5/13/2005    KIRKLAND                     7/15/2019      7/24/2020     2/23/2021    8/22/2021
 281268    BOBO, JAMERSON LAMONT                 39   BLACK      M         MEDIUM               12/31/2019    TYGER RIVER                                                            10/5/2020
 258130    BODERICK, LADON KEITH                 44   BLACK      M         CLOSE                10/24/2019    LEE
 377245    BODFISH, JOSHUA PAUL                  28   WHITE      M         MEDIUM                1/22/2020    ALLENDALE                                                             6/28/2024
 382009    BODIFORD, STEPHANIE LOUETTE           38   WHITE      F         MINIMUM                            GRAHAM                     10/26/2020    10/26/2020                   2/27/2021
 371981    BODISON, MICHAEL ANTHONY              61   BLACK      M         MEDIUM               11/25/2017    ALLENDALE                    4/4/2019      5/8/2020      12/3/2021     6/1/2022
 245702    BOGAN, RONALD                         52   WHITE      M         MEDIUM                6/23/2011    TYGER RIVER                                                           6/12/2020
 329609    BOGDANSKY, STEPHAN                    29   WHITE      M         CLOSE                10/23/2018    KIRKLAND                                                             10/16/2036
 380232    BOGGS, CHRISTOPHE KEVIN               30   WHITE      M         MEDIUM                 8/5/2019    KERSHAW                    11/19/2020    11/19/2020                   6/23/2021
 369103    BOGGS, DAVID RONALD                   23   WHITE      M         CLOSE                 10/3/2019    PERRY                                                                  5/5/2036
 374148    BOGGS, GERALD LAMAR                   27   BLACK      M         MEDIUM                2/21/2019    EVANS                       2/16/2020     2/26/2022      4/11/2023    10/8/2023
 379663    BOGUE, WILLIAM JOSEPH                 48   WHITE      M         MINIMUM               9/23/2019    MACDOUGALL                 12/12/2020    12/12/2020                  12/14/2023
 376666    BOHELER, RHETT NELSON                 22   WHITE      M         MEDIUM                             TYGER RIVER                                                          10/21/2029
 377086    BOHLER III, GLENN EUGENE              33   WHITE      M         MEDIUM                             ALLENDALE                                                            10/27/2023
 333156    BOINEAU, DEVIN RICHARD                28   WHITE      M         MEDIUM                 2/2/2017    KERSHAW                     7/21/2020     7/21/2020                   9/11/2021
 252934    BOINEAU, RICHARD MARION               48   WHITE      M         MINIMUM                            MANNING                    12/15/2019    12/15/2019                   9/12/2020
 227575    BOITER, FRANK REID                    43   WHITE      M         MEDIUM                 9/2/2015    TYGER RIVER                                                           10/8/2025
 364027    BOLDEN JR, LARRY CHARLES              46   BLACK      M         MINIMUM                            KIRKLAND                    2/29/2020      2/29/2020                  7/12/2020
 370215    BOLDEN PRESSLEY, BRYCE JAKAEL         25   BLACK      M         MEDIUM                3/24/2020    TURBEVILLE                                                            8/18/2022
 132424    BOLDEN, ANTHONY SYLVESTER             53   BLACK      M         MEDIUM                1/13/2019    LIEBER                       8/5/2028      8/5/2028                   7/31/2028
 135679    BOLDEN, CARL LEWIS                    58   BLACK      M         MEDIUM                2/21/1992    TYGER RIVER                  5/2/2006    10/16/2020
 240810    BOLDEN, CARLOS ROYRICA                49   BLACK      M         MINIMUM               4/21/2009    WATEREE RIVER               1/20/2021     1/20/2021      8/31/2023    2/27/2024
 380682    BOLDEN, MATTHEW KYE                   19   BLACK      M         MEDIUM                3/26/2020    TURBEVILLE                  5/15/2020     5/15/2020                   12/4/2022
 374340    BOLDING, BENJAMIN SEAN                29   WHITE      M         MEDIUM                             ALLENDALE                   4/14/2019     4/30/2020                    1/2/2022
 332770    BOLEN, MATTHEW TREY                   29   WHITE      M         MEDIUM                 4/2/2020    EVANS                                                                10/14/2031

                                                                           SCDC INMATES MAY 5 000033
                                                                                                 Incident Date of                              Projected                      Projected
                                                  Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                               Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                                   Age                                                                                                        Hearing Date*                Maxout Date
                                                                                                   Disciplinary                              Hearing Date                     entry Date
 334704    BOLER, DEVIN RASHAWN                         30   BLACK     M         MEDIUM                 12/4/2019   LEE                                                                      4/16/2022
 317414    BOLIN, BERRY SCOTT                           34   WHITE     M         MEDIUM                 2/24/2009   LEE                                                                      8/14/2031
 370267    BOLIN, DEREK HEYWARD                         29   WHITE     M         MINIMUM                4/11/2017   PALMER                       5/10/2018        8/13/2020     8/27/2020    2/23/2021
 281363    BOLIN, JAMES DEAN                            42   WHITE     M         MEDIUM                  2/4/2018   LIEBER                                                                    1/5/2040
 376561    BOLIN, STACY LEE                             53   WHITE     F         MINIMUM                7/15/2018   LEATH                        7/30/2023        7/30/2023    12/22/2024    6/20/2025
 360859    BOLING, CHRISTOPHE ALLEN                     35   WHITE     M         MEDIUM                 4/24/2019   EVANS                         2/7/2027         2/7/2027                   3/2/2027
 326593    BOLT, CARLOS                                 35   BLACK     M         MEDIUM                 2/25/2020   KERSHAW                                                                  9/12/2025
 356942    BOLT, WILLIAM DONALD                         64   WHITE     M         MEDIUM                             TYGER RIVER                                                              9/20/2024
 304800    BOLTE, MARK                                  56   WHITE     M         MEDIUM                1/20/2006    ALLENDALE                    9/22/2020        9/22/2020                  2/18/2033
 327643    BOLTIN, CHRISTOPHE                           29   WHITE     M         MEDIUM                 5/6/2015    KERSHAW                                                                 10/29/2027
 115095    BOLTON, THURSTON M                           55   BLACK     M         MEDIUM               12/28/2016    EVANS                                                                    3/17/2025
 366176    BOLTON, TYLER LEE                            34   WHITE     M         MEDIUM                             TYGER RIVER                                                              5/14/2024
 332883    BONAPARTE, KIARAND MYRON                     29   BLACK     M         MINIMUM                2/4/2011    PALMER                       4/10/2021        4/10/2021                 11/26/2021
 377102    BOND, JACK PRESSLEY                          26   WHITE     M         MINIMUM                1/1/2019    KERSHAW                                                                  7/18/2021
 304216    BONDS, AHMAD RSHAD                           35   BLACK     M         MEDIUM                3/11/2019    BROAD RIVER                                                              7/18/2025
 344603    BONDS, CHRISTOPHE                            38   BLACK     M         MINIMUM               6/29/2011    GOODMAN                    11/15/2020       11/15/2020     12/25/2021    5/11/2022
 380315    BONDS, JONATHAN                              22   BLACK     M         MEDIUM                 9/3/2019    WATEREE RIVER               12/3/2019         1/29/2021     2/13/2021    8/12/2021
 293431    BONDS, MARION                                33   BLACK     M         MEDIUM                 4/8/2020    TURBEVILLE                                                               2/13/2027
 379294    BONE JR, WALKER DWANE                        26   WHITE     M         MINIMUM                            RIDGELAND                    9/13/2019      10/23/2020                   8/18/2020
 272515    BONE, SABRINA RACHEL                         42   WHITE     F         MEDIUM               11/14/2018    GRAHAM                                                                   4/28/2034
 284773    BONEPARTE, TROY L                            42   BLACK     M         MEDIUM                11/8/2009    KERSHAW                                                                  9/23/2021
 354029    BONEY, JASON COOKE                           35   WHITE     M         MEDIUM                             ALLENDALE                                                                7/17/2021
 383040    BONILLA RODRIGUEZ, LUISITO ALEXANDER         22   OTHER     M         MEDIUM                             KIRKLAND                   11/10/2028       11/10/2028                  11/10/2028
 369324    BONILLA, EDWARD PRIMO                        35   OTHER     M         CLOSE                 9/13/2018    PERRY
 338030    BONNER, JOHN BENDARIAN                       29   BLACK     M         MEDIUM                3/27/2020    TYGER RIVER                                                             5/19/2060
 356226    BONNER, KELVIN DE VONTAY                     27   BLACK     M                                            KIRKLAND                   11/11/2020       11/11/2020                 12/12/2021
 290216    BONNER, NICHOLAS ANDROPLUS                   39   BLACK     M         CLOSE                              PERRY                                                                    3/8/2034
 213069    BONNER, RONNIE LESHANON                      44   BLACK     M         CLOSE                  5/9/2014    PERRY
 236834    BONNER, VINCENT CLASSUS                      47   BLACK     M         MEDIUM                10/8/2000    TYGER RIVER                                                              5/3/2024
 377091    BOOKARD, MAURICE D                           41   BLACK     M         CLOSE                              LEE                                                                    11/19/2030
 228462    BOOKER II, BILL BOYD                         42   WHITE     M         CLOSE                 3/16/2020    LIEBER                                                                  7/25/2036
 352439    BOOKER JR, BRIAN K                           29   BLACK     M         MEDIUM                6/25/2019    ALLENDALE                                                              11/12/2022
 261309    BOOKER, CHRISTOPHE                           40   BLACK     M         MINIMUM              12/12/2018    EVANS                                                                   11/8/2025
 362776    BOOKER, DEMARCUS LIQUAN                      28   BLACK     M         CLOSE                  4/3/2018    KIRKLAND                                                                1/30/2032
 354048    BOOKER, ESAIVEUS FRANTREZ                    28   BLACK     M         MEDIUM                3/30/2020    KERSHAW                                                                 6/16/2029
 305802    BOOKER, JASON                                32   BLACK     M         CLOSE                  2/3/2019    LIEBER                        5/1/2023        5/1/2023                  4/28/2023
 378687    BOOKER, JEFFERY DANIEL                       24   WHITE     M         MINIMUM                            KERSHAW                       7/1/2019       8/28/2020                  9/11/2020
 319767    BOOKER, KEENA                                35   BLACK     M         MEDIUM                8/16/2017    KERSHAW                                                                  6/2/2035
 297590    BOOKER, PATRICK LEE                          35   BLACK     M         CLOSE                  7/4/2019    PERRY                                                                   1/22/2021

                                                                                 SCDC INMATES MAY 5 000034
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 299373    BOOKERT, JOHN G                    50   BLACK     M         MINIMUM                 1/4/2019   MANNING                                                                  6/23/2021
 285649    BOOKERT, PARIS                     50   BLACK     M         MEDIUM                 6/13/2019   MACDOUGALL                   6/19/2020        6/19/2020                 12/15/2020
 357978    BOOKHART, VINCENT ERIC             31   BLACK     M         MEDIUM                 4/17/2019   EVANS                                                                    4/13/2025
 324937    BOOKMAN, DAMEON ANTWON             31   BLACK     M         MINIMUM                2/16/2017   GOODMAN                      2/26/2019        3/13/2020     2/22/2021    8/21/2021
 383185    BOOKMAN, DEMENOUS QUINARD          32   BLACK     M                                            KIRKLAND                      3/3/2020         3/3/2020                  5/10/2020
 349594    BOOKMAN, ZACHERY TRAVIORUS         32   BLACK     M         CLOSE                 9/26/2019    BROAD RIVER                  5/24/2027        5/24/2027                  5/24/2027
 357497    BOONE JR, JOSEPH A                 41   WHITE     M         MEDIUM               12/12/2016    KERSHAW                                                                   5/4/2027
 328364    BOONE, ANDRE T.                    29   BLACK     M         CLOSE                  7/4/2013    BROAD RIVER                                                               9/4/2052
 383025    BOONE, EDWARD BOYCE                31   WHITE     M                                            KIRKLAND                     4/25/2020        4/25/2020                  1/18/2021
 250904    BOONE, GREGORY                     38   BLACK     M         MEDIUM                2/13/2019    TYGER RIVER                  5/18/2028        5/18/2028                 10/23/2035
 368951    BOONE, RONALD JASON                36   WHITE     M         MEDIUM                             KERSHAW                                                                 10/31/2028
 256701    BOONE, RONNIE DARRELL              39   WHITE     M         CLOSE                 8/22/2019    LEE                          1/16/2020      10/22/2020                   10/4/2020
 341082    BOONE, SYLVESTER ANTERRIO          28   BLACK     M         CLOSE                  8/6/2011    LEE                          11/1/2026        11/1/2026                  4/26/2030
 361495    BOONE, TYLER DAVION                24   BLACK     M         CLOSE                 2/15/2020    BROAD RIVER                                                              3/23/2025
 156682    BOOTH, GEORGE                      49   BLACK     M         MINIMUM               5/15/2007    ALLENDALE                  11/14/2019       12/10/2020                  12/12/2020
 383127    BOOTH, HOLLY MICHELE               45   WHITE     F         MINIMUM                            GRAHAM                       3/3/2020          3/3/2020                   6/5/2020
 381106    BOOTH, JASON CARLTON               36   WHITE     M         CLOSE                              MCCORMICK                                                               12/14/2048
 294656    BOOTH, JOSEPH THOMAS               57   WHITE     M         MEDIUM                 1/8/2008    RIDGELAND                                                                6/21/2023
 284310    BOOTH, ROGER TIMOTHY               38   WHITE     M         MEDIUM                3/12/2020    TRENTON                      1/17/2020        1/29/2021       9/7/2022    3/6/2023
 377360    BOOZER, CLIFTON CURTIS             43   BLACK     M         CLOSE                              LEE
 363585    BOOZER, DENZEL J                   27   BLACK     M         MEDIUM                8/20/2019    KERSHAW                       8/6/2024         8/6/2024                   8/4/2024
 214984    BOOZER, JASON KEDRICK              47   BLACK     M         MEDIUM                             KERSHAW                                                                   7/7/2022
 362134    BOOZER, RASHONDRE MONTESE          28   BLACK     M         MEDIUM                3/18/2020    KERSHAW                    12/31/2016         5/8/2020      1/29/2021    7/28/2021
 369360    BOOZER, SHAKEL TYDRA               25   BLACK     M         MEDIUM                3/30/2020    KERSHAW                     12/3/2019        12/3/2019      4/15/2020   10/12/2020
 278545    BORDEAUX, ANTONIO D                36   BLACK     M         MINIMUM               9/13/2018    GOODMAN                                                                  9/23/2024
 363957    BORDEAUX, MICHAEL DANIEL           30   WHITE     M         CLOSE                12/12/2019    LIEBER                                                                    4/4/2030
 379403    BORDELON, KURTIS LEE               26   WHITE     M         MINIMUM               8/29/2019    MANNING                      8/31/2019      10/30/2021      6/24/2020   12/21/2020
 381367    BOREN, OTIS QUINTON                24   OTHER     M         MEDIUM                             BROAD RIVER                  8/13/2029       8/13/2029                    8/8/2029
 372452    BORRERO, JONATHAN                  21   OTHER     M         MEDIUM                6/16/2019    WATEREE RIVER                                                           10/24/2025
 238770    BOSEMAN, BRIAN                     46   BLACK     M         CLOSE                 6/20/2018    MCCORMICK                    11/9/2015       4/17/2020
 271530    BOSEMAN, VINCENT                   53   BLACK     M         CLOSE                 11/5/2019    LIEBER
 289797    BOSTIC JR, BERNARD                 53   BLACK     M         MEDIUM                             TRENTON                      9/20/2020       9/20/2020     11/28/2021    5/27/2022
 347314    BOSTIC, ERIC                       31   WHITE     M         MEDIUM                2/12/2020    KERSHAW                      6/14/2015        2/4/2021      3/23/2022    9/19/2022
 348144    BOSTIC, JOHN ELVIS                 57   BLACK     M         MEDIUM                             EVANS                                                                   11/23/2022
 285611    BOSTIC, RAYMOND                    56   BLACK     M         MINIMUM               12/1/2002    GOODMAN                      8/13/2020       8/13/2020     10/15/2021    11/9/2021
 379626    BOSTIC, STEVEN RASHARD             30   BLACK     M         MEDIUM                 3/2/2020    TRENTON                      6/29/2020       6/29/2020       6/1/2021   11/28/2021
 367786    BOSTICK, DAQUAN                    22   BLACK     M         CLOSE                 5/30/2018    LEE                                                                       1/5/2035
 352194    BOSTICK, FRANKLIN                  31   BLACK     M         MEDIUM                5/18/2019    EVANS                                                                     7/2/2024
 223326    BOSTICK, JAROD                     31   BLACK     M         CLOSE                              BROAD RIVER                                                              7/15/2065

                                                                       SCDC INMATES MAY 5 000035
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 373780    BOSTICK, MALIK LASHON               23   BLACK     M         MINIMUM                            EVANS                                                                   12/26/2025
 339646    BOSTON, DARELL ONEIL                43   BLACK     M         MEDIUM                6/18/2011    LIEBER                       5/18/2032        5/18/2032                  5/15/2032
 360656    BOSTON, JASON THOMAS                37   BLACK     M         MINIMUM               9/27/2017    MANNING                                                                  7/23/2023
 360686    BOSTON, JORDAN KAHLI                23   BLACK     M         MEDIUM                2/28/2019    TURBEVILLE                 11/28/2016         2/27/2021     9/13/2020    3/12/2021
 185615    BOSTON, RANDY                       65   BLACK     M         MEDIUM                1/13/2014    KERSHAW                                                                   2/5/2042
 347753    BOSTON, TAVEIO R B                  25   BLACK     M         CLOSE                 1/12/2020    LEE                                                                     10/17/2044
 328208    BOTCHIE, JOHN THOMAS                43   WHITE     M         MINIMUM                6/8/2016    LIVESAY                                                                 12/19/2025
 364093    BOTELLO, MIGUEL                     35   OTHER     M         MEDIUM                             TURBEVILLE                                                               9/12/2020
 371262    BOUGES, DEJON KYREE                 23   BLACK     M         MEDIUM                7/14/2019    KERSHAW                      6/19/2022        6/19/2022                  6/17/2022
 192452    BOUKNIGHT, ALVIN ODELL              57   BLACK     M         MINIMUM                5/6/2018    KIRKLAND                      9/5/2019        3/25/2021                  6/27/2020
 274574    BOUKNIGHT, ANDRE MONTEL             46   BLACK     M         MINIMUM                            MANNING                      7/11/2020        7/11/2020                   8/3/2020
 263028    BOUKNIGHT, ANTONIO                  40   BLACK     M         MEDIUM                3/23/2019    EVANS                                                                    8/11/2024
 367679    BOUKNIGHT, TERRANCE                 25   BLACK     M         MEDIUM                2/15/2020    BROAD RIVER                                                              8/18/2029
 323183    BOULER, III, ISAAC                  38   BLACK     M         MEDIUM               11/22/2019    RIDGELAND                                                                1/25/2039
 376567    BOULINEAU, JOSEPH LAFEYETTE         40   WHITE     M         MEDIUM                             TYGER RIVER                                                               6/8/2025
 327956    BOULWARE, ANTHONY RYAN              30   WHITE     M                               3/16/2009    KIRKLAND                                                    6/12/2021    12/9/2021
 381673    BOULWARE, COREY CLIFTON             26   WHITE     M         MINIMUM                            GOODMAN                    12/16/2019       12/16/2019                   7/27/2020
 359423    BOULWARE, DEXTER LEE                48   BLACK     M         MEDIUM                 5/3/2018    LIEBER                                                                   10/4/2057
 359849    BOULWARE, ELIJAHWAN DEVONTE         24   BLACK     M         MEDIUM                3/30/2020    RIDGELAND                                                               12/31/2023
 208906    BOULWARE, ELLIOTT                   54   BLACK     M         MEDIUM                12/5/1994    KIRKLAND                     5/15/2013        1/31/2020
 357911    BOULWARE, KADIE ELISA               25   WHITE     F         MINIMUM              11/24/2019    GRAHAM                        1/5/2020         1/5/2020                 12/17/2020
 343541    BOULWARE, MICHAEL J                 37   WHITE     M         MEDIUM                             TYGER RIVER                                                              1/14/2021
 335400    BOULWARE, RICHARD BLAKE             37   WHITE     M         MEDIUM               12/11/2009    KIRKLAND                     10/5/2020        10/5/2020                  11/6/2021
 301370    BOURGOIN, JAMES                     40   WHITE     M         MEDIUM                 2/6/2020    RIDGELAND                                                                7/29/2023
 364837    BOURGOIN, JESSIE ROBERT             25   WHITE     M         CLOSE                  2/4/2019    KIRKLAND                     5/26/2022        5/26/2022                  7/18/2023
 297018    BOURNE, HARRISON WHITLOCK           48   WHITE     M         MEDIUM               11/25/2004    TRENTON                                                                 11/16/2020
 226216    BOVAIN, WILLIE LEE                  44   BLACK     M         CLOSE                 2/19/2016    LEE
 344725    BOWEN JR, KELVIN MICHAEL            42   BLACK     M         MEDIUM                8/22/2019    BROAD RIVER                                                             10/26/2133
 370106    BOWEN, ANTHONY TRAVIS               42   WHITE     M         MEDIUM                8/11/2017    KIRKLAND                     4/18/2020       4/18/2020                   2/20/2021
 334349    BOWEN, DANIELLE                     30   WHITE     F         MEDIUM               12/18/2019    GRAHAM                                                                    1/4/2025
 315521    BOWEN, JESSICA SMITH                39   WHITE     F         MINIMUM               3/31/2016    LEATH                                                                   11/22/2022
 381580    BOWEN, JESSIE LEE                   31   WHITE     M         MINIMUM                            MANNING                    12/20/2019       12/20/2019                    6/7/2020
 365217    BOWEN, JOHN WESTON                  35   WHITE     M         MEDIUM                             KIRKLAND                    1/25/2022        1/25/2022      9/30/2023    3/28/2024
 317288    BOWEN, KENNETH C                    31   WHITE     M         MEDIUM                8/17/2018    PERRY                                                                    9/29/2028
 228067    BOWENS, JAMIE LAMOND                47   BLACK     M         CLOSE                10/30/2018    BROAD RIVER                   1/6/2004       1/23/2021                   5/16/2024
 341051    BOWENS, VINCE ROSHIED               34   BLACK     M         MEDIUM                11/2/2018    MACDOUGALL                                                                9/9/2022
 297723    BOWENS, VINCENT LAMAR               44   BLACK     M         MEDIUM               11/13/2019    WATEREE RIVER                                                            3/24/2026
 298908    BOWENS, WILLIAM CURTIS              61   BLACK     M         MEDIUM                2/25/2020    MCCORMICK                                                                8/28/2028
 378367    BOWERS JR, TIMOTHY RAY              23   WHITE     M         MEDIUM                 1/8/2020    KERSHAW                       1/3/2020         7/9/2020     1/15/2021    7/14/2021

                                                                        SCDC INMATES MAY 5 000036
                                                                                            Incident Date of                             Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                     entry Date
 348252    BOWERS, ARTHUR JASON                   34   WHITE      M         MEDIUM                 2/26/2020 BROAD RIVER                                                               11/8/2063
 302168    BOWERS, BRIAN DALE                     40   WHITE      M         CLOSE                  5/23/2007 PERRY                         1/18/2033        1/18/2033                  1/13/2033
 359869    BOWERS, CALVIN LAROY                   27   BLACK      M         MINIMUM               10/31/2014 KERSHAW                                                                  10/12/2020
 382769    BOWERS, CHRISTOPHE RICKEY              33   WHITE      M         MINIMUM                          PALMER                        7/15/2020        7/15/2020       8/6/2021    2/2/2022
 382121    BOWERS, CODY MACK                      22   WHITE      M         CLOSE                            KIRKLAND                      7/22/2020        7/22/2020     7/22/2021 12/23/2021
 381700    BOWERS, DAION ALI                      34   BLACK      M         MINIMUM                          MACDOUGALL                     2/5/2020         2/5/2020                   6/8/2020
 358706    BOWERS, DAVID ANDREW                   31   WHITE      M         MEDIUM                           LIEBER                                                                   11/26/2038
 353126    BOWERS, JASMINE JANELL                 28   BLACK      F         MEDIUM                  9/9/2019 GRAHAM                                                                     1/4/2022
 361626    BOWERS, JOSEPH                         35   WHITE      M         MINIMUM                          GOODMAN                                                                   3/18/2025
 334448    BOWERS, JR., RONNIE                    30   BLACK      M         MEDIUM                12/22/2019 ALLENDALE                                                                  7/1/2022
 277056    BOWERS, TOUSSAINT L'OVERTURE           47   BLACK      M         MEDIUM                 3/16/2020 KERSHAW                      10/7/2018         3/24/2021     9/13/2022    3/12/2023
 310518    BOWIE, MICHAEL BRANDON                 33   WHITE      M         CLOSE                 10/17/2012 LEE                          1/20/2020         1/20/2020                   7/8/2020
 289057    BOWIE, WILLIAM T                       42   WHITE      M         MINIMUM                3/18/2009 MANNING                     10/16/2021       10/16/2021     11/28/2025    5/27/2026
 284826    BOWLER, JC                             40   BLACK      M         CLOSE                            KIRKLAND
 344208    BOWLES, DAVID                          31   WHITE      M         MEDIUM                 5/28/2019 KERSHAW                                                                  10/20/2022
 351246    BOWLIN, KEVIN MATTHEW                  27   WHITE      M         CLOSE                 11/22/2019 LIEBER                        1/28/2023       1/28/2023                   1/25/2023
 381623    BOWLING, KELLY EUGENE                  41   WHITE      M         MINIMUM                          LEE                           5/18/2020       5/18/2020      9/19/2021    3/18/2022
 369067    BOWMAN III, RICHARD FRANK VERN         33   BLACK      M         MEDIUM                  8/1/2019 KERSHAW                                                                   9/26/2027
 252269    BOWMAN, ANTHONY                        58   BLACK      M         MEDIUM                  9/1/2009 LIEBER
 382151    BOWMAN, DOMINIQUE J                    25   BLACK      M         MEDIUM                           RIDGELAND                    1/11/2029        1/11/2029                    1/6/2029
 162133    BOWMAN, GREGORY LAMAR                  47   BLACK      M         CLOSE                   2/1/2019 BROAD RIVER                 10/27/2008       10/16/2021
 315362    BOWMAN, KEYON                          36   BLACK      M         MEDIUM                 8/31/2018 ALLENDALE                                                                 3/29/2031
 361110    BOWMAN, LARRY A                        38   BLACK      M         MEDIUM                  5/8/2019 RIDGELAND                                                                 2/11/2026
 382198    BOWMAN, LESLIE KENT                    40   WHITE      M         MEDIUM                           ALLENDALE                     2/4/2020          2/4/2020                  7/22/2020
 235986    BOWMAN, MARCUS                         63   BLACK      M         MEDIUM                           MCCORMICK                   10/27/2015          3/7/2020
 348625    BOWMAN, RICKY S                        38   BLACK      M         MEDIUM                 2/19/2020 KERSHAW                                                                   12/9/2026
 181076    BOWMAN, TIMOTHY                        47   BLACK      M         MEDIUM                 11/9/2015 MCCORMICK                     9/28/2010       8/21/2021
 255037    BOWMAN, TYRONE                         43   BLACK      M         MINIMUM                7/18/2017 TURBEVILLE                                                                 6/8/2020
   6006    BOWMAN,JR, MARION                      39   BLACK      M         CLOSE                 12/14/2016 BROAD RIVER
 367504    BOWSER, DERRICK CHAQUELLE              27   BLACK      M         MEDIUM                 8/17/2018 KERSHAW                                                                  11/24/2021
 293406    BOWSER, RICHEZ MARKIVIOUS              37   BLACK      M         CLOSE                  2/10/2020 LEE                                                                       5/16/2038
 300465    BOYCE, JEREMY WYATT                    41   WHITE      M         CLOSE                   5/1/2019 PERRY                                                                     7/14/2028
 266533    BOYCE, JOHN                            53   BLACK      M         MINIMUM                8/13/2015 MANNING                                                                    8/3/2020
 343034    BOYCE, MICHAEL AARON                   34   WHITE      M         MEDIUM                 4/16/2020 TURBEVILLE                                                                 9/3/2022
 349271    BOYD II, DAVID STEVENSON               32   BLACK      M         MEDIUM                10/19/2018 LIEBER                        12/2/2042       12/2/2042                   12/2/2042
 369703    BOYD JR, JOSHUA PAUL                   27   WHITE      M         MINIMUM                          MANNING                        9/1/2019        9/1/2019                   9/17/2020
 374140    BOYD JR, PHILLIP LARON                 25   WHITE      M         MEDIUM                  8/5/2019 EVANS                          3/5/2020        3/5/2020      8/15/2021    2/11/2022
 234274    BOYD, ANTONIO TREMAIN                  46   BLACK      M         MEDIUM                10/13/2017 KERSHAW                                                                   7/18/2026
 171081    BOYD, BENJAMIN BRIAN                   57   BLACK      M         MEDIUM                 7/28/2003 ALLENDALE                     6/29/2035       6/29/2035                   6/25/2035

                                                                            SCDC INMATES MAY 5 000037
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 349065    BOYD, BILLY ROY                    53   BLACK      M         MEDIUM                             TYGER RIVER                                                               3/4/2027
 324653    BOYD, DARREN JARVIOUS              29   BLACK      M         MEDIUM               10/14/2017    GREENVILLE CO                 6/6/2020         6/6/2020                  4/12/2022
 356852    BOYD, DAVID                        58   WHITE      M         MEDIUM                8/24/2016    MCCORMICK                                                               10/25/2038
 328844    BOYD, DEMETRIUS A                  35   BLACK      M         MEDIUM                4/27/2018    TRENTON                                                                   4/9/2023
 257535    BOYD, DERRICK GERARD               43   BLACK      M         MINIMUM                            GOODMAN                      8/27/2020        8/27/2020       1/8/2022    7/7/2022
 336824    BOYD, GLENN DAEWARD                31   BLACK      M         MEDIUM                1/17/2019    KERSHAW                                                                   9/5/2027
 343022    BOYD, HULITT BRANDON               27   WHITE      M         CLOSE                 3/22/2020    KIRKLAND                     3/12/2030        3/12/2030                  5/20/2030
 298278    BOYD, JACKIE                       56   BLACK      M         MEDIUM                3/21/2019    LEE                                                                      2/25/2029
 377736    BOYD, JAMARCUS                     20   BLACK      M         CLOSE                 4/17/2020    LEE                                                                      9/19/2027
 305494    BOYD, JOHNNY JEROME                43   BLACK      M         MEDIUM                4/16/2019    LEE                                                                      5/14/2028
 381967    BOYD, JOHNNY WILSON                70   WHITE      M         MEDIUM                             EVANS                        1/14/2021        1/14/2021     6/13/2022 12/10/2022
 347349    BOYD, JONATHAN ISIAH               29   BLACK      M         MEDIUM               12/15/2019    RIDGELAND                    9/15/2020        9/15/2020                  9/15/2020
 279422    BOYD, KEVIN FITZGERALD             51   BLACK      M         MEDIUM                 3/7/2019    BROAD RIVER                                                 7/14/2021    1/10/2022
 266462    BOYD, KIM                          40   BLACK      M         MEDIUM                             PERRY                                                                    4/12/2029
 353569    BOYD, PRINCETON ALLEN              36   BLACK      M         MEDIUM                1/21/2020    RIDGELAND                                                                11/1/2020
 344612    BOYD, RICHEY                       43   BLACK      M         MEDIUM                1/27/2020    PERRY                                                                   11/28/2041
 200556    BOYD, ROBERT CARL                  57   BLACK      M         MEDIUM                             EVANS                         8/5/2013        2/26/2022
 256689    BOYD, TAMPA ISRAEL                 45   BLACK      M         MINIMUM              10/26/2005    MANNING                                                                   8/7/2021
 274038    BOYD, TELLY SYLVESTER              44   BLACK      M         MINIMUM              12/20/2018    MACDOUGALL                   1/11/2021        1/11/2021                  1/11/2021
 252852    BOYD, TIMOTHY LAMONT               38   BLACK      M         MINIMUM               7/25/2019    RIDGELAND                    8/22/2019      11/20/2020                   9/25/2020
 367470    BOYD, TIRRELL RAMAR                30   BLACK      M         CLOSE                  6/6/2019    LIEBER                                                                    3/1/2044
 267637    BOYD, TYRONE MATTHEW               39   BLACK      M         MEDIUM                 8/5/2018    BROAD RIVER                                                              6/19/2021
 332153    BOYKIN, ANTONIO L                  32   BLACK      M         MEDIUM                             ALLENDALE                                                                4/29/2041
 357028    BOYKIN, BRANDON JOJO               24   BLACK      M         MEDIUM                1/16/2018    LIEBER                                                                    6/6/2021
 303332    BOYKIN, CLARENCE M.                42   BLACK      M         MEDIUM               11/28/2017    RIDGELAND                                                                1/17/2023
 319262    BOYKIN, JASON TYLER                32   BLACK      M         MEDIUM               10/17/2019    RIDGELAND                    12/6/2021        12/6/2021                  7/10/2024
 162666    BOYKIN, JR, JOSEPH                 57   BLACK      M         MEDIUM                             KERSHAW                                                                  7/23/2021
 284399    BOYKIN, MICHAEL                    36   BLACK      M         MINIMUM                9/5/2018    RIDGELAND                  11/25/2020       11/25/2020     10/10/2024     4/8/2025
 370674    BOYKIN, TAVARIS DONTE              32   BLACK      M         CLOSE                              LEE                                                                      8/22/2026
 289784    BOYLES, JASON                      37   BLACK      M         MEDIUM                1/28/2019    WATEREE RIVER                6/18/2019      10/23/2020     12/24/2020    6/22/2021
 192112    BOYNTON, KENNETH RAY               59   BLACK      M         MINIMUM                8/5/2016    MACDOUGALL                   12/3/2017        12/3/2017                  8/21/2021
 156330    BOYS, JEFF                         48   WHITE      M         CLOSE                 6/28/2016    BROAD RIVER                   3/8/2009      11/13/2021
 291106    BRABHAM, AUDIE                     74   WHITE      M         MEDIUM                11/4/2014    TURBEVILLE                   1/16/2023        1/16/2023                  1/16/2023
 359777    BRABHAM, MALCOLM                   36   BLACK      M         CLOSE                 6/11/2019    BROAD RIVER                                                               7/2/2030
 350184    BRACE, GLEN SERGIO                 31   BLACK      M         MEDIUM               11/11/2018    LIEBER                                                                   2/25/2042
 364213    BRACE, LANCE DANIEL                43   WHITE      M         MINIMUM                            LIVESAY                                                                  8/24/2023
 347965    BRACEY, CALDERONE MONDRELL         35   BLACK      M         CLOSE                  7/9/2018    MCCORMICK                                                                 8/6/2035
 322140    BRACEY, CARLTON LEE                33   BLACK      M         CLOSE                 2/13/2018    LEE                                                                      6/10/2035
 382868    BRACEY, GABRIEL JAMIRH             18   BLACK      M         MEDIUM                             WATEREE RIVER                4/16/2020        4/16/2020     7/30/2021    1/26/2022

                                                                        SCDC INMATES MAY 5 000038
                                                                                       Incident Date of                              Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 370386    BRACEY, JAYLEN MALIK               24   BLACK     M         MINIMUM                3/19/2020 MANNING                          3/4/2020      3/4/2020                  4/18/2021
 369867    BRACEY, LATIQUE KAREEM             24   BLACK     M         CLOSE                   5/7/2019 LEE                                                                      4/13/2041
 320786    BRACEY, VINCENT REGINALD           32   BLACK     M         CLOSE                  2/26/2020 LIEBER                                                                  10/28/2030
 376776    BRACHO ISLAS, JOSE FERMIN          32   OTHER     M         CLOSE                            LEE                                                                      11/6/2032
 322937    BRADBERRY, CHARLES R               40   WHITE     M         MEDIUM                           BROAD RIVER                                                               4/8/2034
 368749    BRADBERRY, MARK ALLEN              55   WHITE     M         CLOSE                   3/7/2018 BROAD RIVER
 351992    BRADBURN, CHRISTOPHE LYNN          27   WHITE     M         MEDIUM                12/10/2019 EVANS                          1/1/2020     2/11/2021      5/25/2021   11/21/2021
 381161    BRADBURY, TINA MARIE               44   WHITE     F         MEDIUM                           GRAHAM                       12/16/2019    12/16/2019                   7/29/2020
 381047    BRADDOCK, DEANDRE LAMONT           28   BLACK     M         MINIMUM                          PALMER                         2/6/2020     3/25/2021                   1/11/2021
 350598    BRADDOCK, TRAVIS DAVID             37   WHITE     M         MEDIUM                 1/11/2018 MACDOUGALL                                                              2/18/2024
 180763    BRADFORD, CURTIS L.                61   BLACK     M         MEDIUM                  1/7/2015 MCCORMICK                                                               9/23/2056
 268546    BRADFORD, DOUGLAS                  52   BLACK     M         MEDIUM                 6/17/2019 TYGER RIVER                                                             4/18/2021
 257179    BRADLEY II, JOHN ALBERT            41   BLACK     M         MINIMUM                3/20/2000 MACDOUGALL                                                              7/25/2021
 382519    BRADLEY JR, DARRYL DOUGLAS         20   BLACK     M                                          KIRKLAND                                                                6/28/2040
 360552    BRADLEY JR, JEFFREY TODD           34   WHITE     M         CLOSE                  9/26/2019 MCCORMICK                                                                3/4/2042
 349505    BRADLEY, ADRIAN LAVAR              34   BLACK     M         MINIMUM                1/22/2017 LIVESAY                      10/14/2017    10/14/2017                  10/28/2021
  89376    BRADLEY, AUDREY -                  64   BLACK     M         MEDIUM                           MACDOUGALL                     5/7/1999     4/15/2022
 355475    BRADLEY, BRITTANY ELAINE           28   WHITE     F         CLOSE                  8/22/2019 GRAHAM                        4/22/2020     4/22/2020     12/11/2021     6/9/2022
 358898    BRADLEY, BRYANT                    29   BLACK     M         MEDIUM                  1/5/2020 LEE                                                                      6/2/2024
 341668    BRADLEY, CODY LAWRENCE             34   WHITE     M         MINIMUM                9/18/2018 LIVESAY                        7/9/2021       7/9/2021                  8/21/2023
 311999    BRADLEY, CURTIS ANTHONY            40   BLACK     M         MEDIUM                 12/3/2013 EVANS                         8/13/2022      8/13/2022                 11/10/2022
 234907    BRADLEY, CURTIS WAYNE              55   WHITE     M         MEDIUM                 8/29/2015 ALLENDALE                    10/22/2017      2/12/2021                   3/4/2022
 270875    BRADLEY, DAVID LAMONT              38   BLACK     M         MEDIUM                  7/5/2016 RIDGELAND                                                               3/11/2030
 366250    BRADLEY, DAVONTAY LAMAR            25   BLACK     M         MEDIUM                 10/2/2019 TURBEVILLE                    5/31/2019     6/26/2020                  10/13/2021
 364534    BRADLEY, DOMINIQUE DEVONTE         24   BLACK     M         MEDIUM                  3/6/2020 TURBEVILLE                    7/31/2020     7/31/2020                   1/17/2021
 223294    BRADLEY, ERROL ANDREW              45   WHITE     M         MEDIUM                 9/28/2019 TURBEVILLE                     7/9/2018    11/14/2020       4/7/2020    10/4/2020
 199838    BRADLEY, HAROLD                    44   BLACK     M         MEDIUM                  2/2/2020 MCCORMICK
 141371    BRADLEY, HENRY LEE                 62   BLACK     M         CLOSE                  8/14/2013 BROAD RIVER
 342632    BRADLEY, JAMES MATTHEW             35   WHITE     M         CLOSE                            PERRY                                                                    1/1/2030
 307820    BRADLEY, JUSTIN LAMONT             35   BLACK     M         MEDIUM                 11/8/2019 LIEBER                                                                   4/5/2031
 238111    BRADLEY, KEITH RENARD              43   BLACK     M         CLOSE                 10/28/2014 MCCORMICK
 339031    BRADLEY, KEVIN CHRISTOPHE          30   BLACK     M         CLOSE                 11/28/2018 LIEBER                                                                 12/25/2038
 197170    BRADLEY, LEE DELL                  63   BLACK     M         CLOSE                  2/14/2019 PERRY
 266225    BRADLEY, LIONEL                    39   BLACK     M         MEDIUM                 2/16/2018 TURBEVILLE                                                             11/11/2025
 262526    BRADLEY, NATHANIEL                 68   BLACK     M         MEDIUM                  1/6/2019 TURBEVILLE                                                              5/18/2035
 379799    BRADLEY, NICHOLAS MCCRAY           27   WHITE     M         MINIMUM                          LIVESAY                      12/27/2020    12/27/2020      7/17/2023    1/13/2024
 383051    BRADLEY, ROBERT DWAYNE             37   WHITE     M         MEDIUM                           KIRKLAND                      9/10/2020     9/10/2020      8/24/2021    2/20/2022
 333503    BRADLEY, RYAN CORDELL              33   BLACK     M         CLOSE                   8/4/2017 LEE                           8/19/2033     8/19/2033                   8/12/2035
 366294    BRADLEY, SHILOH ALLEN              34   BLACK     M         MEDIUM                 7/31/2019 WATEREE RIVER                                                           2/23/2023

                                                                       SCDC INMATES MAY 5 000039
                                                                                        Incident Date of                              Projected                   Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 307864    BRADLEY, STANLEY                   56   BLACK      M         MEDIUM                  5/2/2017   MACDOUGALL                                                             7/5/2035
 168724    BRADLEY, THOMAS TONY               49   BLACK      M         CLOSE                   1/1/2020   KERSHAW                                                  7/12/2020     1/8/2021
 317838    BRADLEY, TREVIN JAMAL              33   BLACK      M         MINIMUM                1/28/2015   ALLENDALE                    5/21/2020     5/21/2020       6/5/2021   10/8/2021
 259907    BRADLEY, TYRONE TONY               38   BLACK      M         MEDIUM                 9/20/2019   MCCORMICK                                                              8/2/2036
  85071    BRADSHAW, HAMPTON -                71   WHITE      M         MEDIUM                 3/26/2019   PERRY                         8/9/1994     6/19/2021
 320361    BRADSHAW, TERRENCE                 35   BLACK      M         MEDIUM                 10/1/2019   EVANS                                                                  9/6/2023
 382550    BRADWAY, JENNIFER RAYE             43   WHITE      F         MEDIUM                             LEATH                        9/15/2020     9/15/2020       5/6/2022   11/2/2022
 357967    BRADY JR, RONNIE KENNETH           42   WHITE      M         CLOSE                 6/27/2018    BROAD RIVER                                                           11/9/2032
 313705    BRADY, JERMEY SELDON               33   WHITE      M         CLOSE                 1/22/2020    MCCORMICK
 340353    BRADY, MICHAEL RAY                 49   WHITE      M         MEDIUM                 1/8/2020    ALLENDALE                    5/29/2021     5/29/2021    11/30/2020    5/29/2021
 291841    BRAGG JR, ROBERT SEABORNE          52   WHITE      M         MINIMUM                9/7/2003    KIRKLAND                                                               6/9/2022
 328615    BRAGG, JEREMY                      36   WHITE      M         CLOSE                 1/18/2019    MCCORMICK                    11/9/2029     11/9/2029                  11/6/2029
 371380    BRAGG, MARY ELLEN                  46   WHITE      F         MINIMUM                            LEATH                                                                 11/1/2024
 300947    BRAGG, NORMAN ADGER                54   WHITE      M         MEDIUM                7/19/2012    LIEBER                                                                9/10/2037
 367376    BRAGG, ZACHARY DUANE               24   WHITE      M         MEDIUM                2/28/2018    EVANS                                                                 1/21/2022
 253143    BRAILEY, ALVIN                     56   BLACK      M         MEDIUM                 1/6/2019    TYGER RIVER                                                           12/4/2022
 264172    BRAILSFORD, IKEEF LIONEL           38   BLACK      M         MEDIUM                 8/8/2019    TURBEVILLE                                                            2/28/2021
 370366    BRAKEFIELD, KYLER STORM            23   WHITE      M         CLOSE                  9/5/2018    LEE                                                                    6/3/2031
 307583    BRANCAZIO, VINCENT THOMAS          35   WHITE      M         CLOSE                 2/11/2020    LEE                                                                   6/22/2035
 257167    BRANCH, LEROY DORAL                48   BLACK      M         MEDIUM               12/23/2019    EVANS                                                                 7/10/2023
 170452    BRANCH, MICHAEL                    50   BLACK      M         MEDIUM                             KIRKLAND                                                               5/7/2033
 357438    BRANCH, RONALD S                   29   BLACK      M         MINIMUM              12/17/2019    MCCORMICK                                                             2/14/2025
 349275    BRANDEBERRY, HAROLD N              47   WHITE      M         MEDIUM                             BROAD RIVER                                                          11/29/2020
 382207    BRANDIS, STUART REED               34   WHITE      M         MINIMUM                            KIRKLAND                     3/25/2020     3/25/2020                   7/8/2020
 358896    BRANDON, RASHEED                   30   BLACK      M         MEDIUM                 8/5/2016    KIRKLAND                                                              3/20/2045
 347471    BRANHAM II, GEORGE STANLEY         49   WHITE      M         CLOSE                 12/1/2016    LEE                                                                  11/26/2059
 370032    BRANHAM II, TIMOTHY FLOYD          40   WHITE      M         CLOSE                 8/30/2019    PERRY                                                                 8/12/2036
 363409    BRANHAM, ADAM KEVIN                29   WHITE      M         MEDIUM                3/22/2018    EVANS                       3/28/2019      4/18/2020      9/5/2021     3/4/2022
 380168    BRANHAM, ASHLEY TYLER              26   WHITE      F         MINIMUM               2/18/2020    GRAHAM                      10/7/2019      1/22/2021                  11/1/2020
 378121    BRANHAM, CHARLES ANTHONY           53   WHITE      M         MEDIUM                             KERSHAW                      5/1/2021       5/1/2021     3/28/2024    9/24/2024
 324078    BRANHAM, CHARLIE D                 35   WHITE      M         MINIMUM               9/24/2018    MANNING                    11/18/2019     11/18/2019                  6/23/2020
 381611    BRANHAM, KRISTOPHER LEE            30   WHITE      M         MINIMUM                            KERSHAW                      2/4/2020       2/4/2020                 12/25/2020
 272542    BRANHAM, MARK JAMES                54   WHITE      M         CLOSE                 3/25/2019    BROAD RIVER
 352941    BRANHAM, TARA MARIE                39   WHITE      F         MINIMUM                            GRAHAM                        7/8/2021      7/8/2021     5/21/2022   11/17/2022
 343944    BRANNAN, WALTER                    36   BLACK      M         MEDIUM                7/15/2013    EVANS                                                                 1/20/2021
 184123    BRANNON, DONNIE RAY                66   WHITE      M         MEDIUM                             TYGER RIVER                 3/28/2010      3/20/2021
 324730    BRANNON, DONOVAN TIRRELL           31   BLACK      M         MEDIUM                 6/4/2012    ALLENDALE                  11/25/2019       1/8/2022     7/29/2020    1/25/2021
 233244    BRANNON, JAMIE T                   42   BLACK      M         MEDIUM                9/19/2019    KERSHAW                                                               1/12/2023
 209650    BRANNON, JOHN WAYNE                64   BLACK      M         CLOSE                              MCCORMICK

                                                                        SCDC INMATES MAY 5 000040
                                                                                          Incident Date of                              Projected                   Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                      Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                  entry Date
 338615    BRANNON, LAQUARIUS J              27   BLACK         M         CLOSE                   3/3/2020   BROAD RIVER                                                            3/9/2037
 337969    BRANNON, LASHAWN                  33   BLACK         M         CLOSE                  9/22/2017   LEE                                                                   3/10/2033
 227847    BRANNON, LAZARUS M.               42   BLACK         M         MEDIUM                 8/10/2016   LIEBER                                                                1/17/2021
 281316    BRANNON, NIKITA DEVON             42   BLACK         F         MINIMUM                 3/1/2020   LEATH                        3/28/2020     3/28/2020                  3/12/2021
 179051    BRANNON, RICKY                    51   BLACK         M         CLOSE                 12/25/2013   PERRY
 142026    BRANNON, STACY A.                 58   BLACK         M         MEDIUM                 2/10/2020   PERRY
 371454    BRANNON, XAVIER                   28   BLACK         M         MEDIUM                 1/14/2019   LEE                          12/5/2027     12/5/2027                  5/30/2028
 215955    BRANT, BRANDON C.                 42   WHITE         M         CLOSE                  4/11/2018   LEE
 381645    BRANT, DEANTAY                    22   BLACK         M         MINIMUM                            PALMER                       6/27/2020     6/27/2020    10/25/2022    4/23/2023
 290102    BRANTLEY, JAY RICHARD             41   WHITE         M         MEDIUM               12/18/2018    KIRKLAND                     5/24/2022     5/24/2022                  5/24/2022
 309751    BRANTON, KEVIN                    42   WHITE         M         MEDIUM               10/10/2019    TYGER RIVER                                                           2/28/2021
 262565    BRATCHER, KEITH D.                60   WHITE         M         MEDIUM                 5/1/2000    ALLENDALE                                                             11/7/2029
 350569    BRATSCHI, BRENDA MILES            56   WHITE         F         MEDIUM                             GRAHAM
 362112    BRATTON, JASON COLBY              28   WHITE         M         MEDIUM                2/13/2019    KERSHAW                                                               5/13/2026
 313854    BRATTON, VINCENT                  34   BLACK         M         MEDIUM               10/18/2018    LIEBER                                                                1/18/2053
 228349    BRAVE, TYSON OZART                44   BLACK         M         MEDIUM                7/13/2019    KERSHAW                       5/8/2020      5/8/2020                  2/25/2023
 284787    BRAVEBOY, ABRAM                   37   BLACK         M         MEDIUM                 9/1/2019    KERSHAW                      2/22/2027     2/22/2027                  2/23/2030
 265892    BRAWNER, DONDRAY R                43   BLACK         M         MINIMUM                6/7/2006    KIRKLAND                     4/10/2020     4/10/2020                   1/3/2021
 249198    BRAWNER, JAMES RANDALL            52   BLACK         M         MEDIUM                 1/4/2018    LEE
 379436    BRAXTON, CHRISTOPHE ALLEN         30   WHITE         M         MEDIUM                             KIRKLAND                      3/7/2022      3/7/2022     9/11/2024    3/10/2025
 257792    BRAXTON, JOHN GREGORY             47   BLACK         M         CLOSE                 6/28/2019    LEE
 119081    BRAXTON, MIKE                     56   BLACK         M         MEDIUM                 3/3/1994    KERSHAW                      2/28/1992     5/15/2021                  3/25/2021
 380443    BRAXTON, RYAN TREVOR              29   WHITE         M         MINIMUM              12/27/2019    EVANS                         8/1/2020      8/1/2020     2/21/2022    8/20/2022
 371719    BRAXTON, SAMUEL JOSIAH            22   WHITE         M                                            KIRKLAND                                                              2/11/2021
 106811    BRAXTON, TIMOTHY -                60   BLACK         M         MEDIUM                3/10/1988    KERSHAW                     8/10/1996       1/8/2021
 191062    BRAY, MARTIN EUGENE               56   WHITE         M         CLOSE                 1/16/2018    LEE                        11/13/2021     11/13/2021
 372090    BRAYBOY, GARY                     43   AMER INDIAN   M         MEDIUM               12/17/2019    TYGER RIVER                                                           6/13/2022
 340365    BRAYBOY, JAMIE RASHAD             32   BLACK         M         CLOSE                  2/2/2017    KIRKLAND                                                               3/3/2034
 321615    BRAYBOY, JOHN                     36   BLACK         M         MINIMUM              10/17/2017    KERSHAW                                                                8/4/2022
 336486    BRAYBOY, LARRY BRADLEY            37   BLACK         M         MEDIUM               10/17/2019    BROAD RIVER                                                          11/22/2024
 234445    BRAZELL, ANTHONY D                43   WHITE         M         MINIMUM                6/9/2016    GOODMAN                                                               5/18/2021
  89118    BRAZELL, ROSS -                   65   WHITE         M         MEDIUM                4/25/1995    KERSHAW                      6/8/2014     10/10/2020
 362422    BRAZELL, TODD HAYNES              44   WHITE         M         MINIMUM               1/28/2016    GOODMAN                     7/24/2020      7/24/2020     7/12/2022     1/8/2023
 340421    BRAZZLE, CHRISTOPHE DALE          28   WHITE         M         CLOSE                11/25/2016    KIRKLAND                   12/14/2020     12/14/2020                 12/14/2020
 267785    BRAZZLE, JASON DEANGELO           39   BLACK         M         MEDIUM                1/28/2019    EVANS                                                                 7/14/2023
 330260    BREAKER, DANDRIC LAMAR            32   BLACK         M         MEDIUM                 4/4/2017    MCCORMICK                                                             1/27/2030
 335273    BREAKER, RUSSELL                  34   WHITE         M         MINIMUM                5/4/2016    LEE                                                                   1/15/2027
 380269    BREAUX, FABIAN COLIN              30   BLACK         M         MEDIUM                             ALLENDALE                                                             12/1/2021
 369454    BREAZEAL, AUSTON                  22   WHITE         M         CLOSE                              BROAD RIVER                                                           8/10/2041

                                                                          SCDC INMATES MAY 5 000041
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 378393    BREELAND, ARKEEM YAKEEV              27   BLACK      M         MEDIUM                             EVANS                          2/7/2020      3/3/2021     1/24/2022    7/23/2022
 298259    BREELAND, MARQUIS                    37   BLACK      M         CLOSE                 3/12/2020    MCCORMICK
 315919    BRELAND, BILL DERESE                 37   BLACK      M         CLOSE                  3/8/2020    LIEBER                                                                 1/2/2031
 328237    BREVARD, DONALD CLEVELAND            32   BLACK      M         MEDIUM                9/12/2016    TYGER RIVER                                                            6/8/2035
 274499    BREWER JR, LAWRENCE MENDELL          52   WHITE      M         MEDIUM                 8/3/2007    TRENTON                     1/15/2021      1/15/2021     9/21/2023    3/19/2024
 374893    BREWER, ANGELA DENISE                48   WHITE      F         CLOSE                              GRAHAM                                                               12/13/2031
 382588    BREWER, DOUGLAS RAY                  33   WHITE      M         MINIMUM                            GOODMAN                    10/24/2019    10/24/2019      11/1/2020    4/30/2021
 347482    BREWER, JAQUWN                       33   BLACK      M         CLOSE                12/12/2018    LEE                         6/25/2026     6/25/2026                   6/25/2026
 312036    BREWER, JASON DELANE                 40   WHITE      M         MEDIUM               12/12/2019    TURBEVILLE                  10/9/2019     10/9/2019                    8/3/2020
 257979    BREWER, JOHN ELI                     38   BLACK      M         MEDIUM                2/26/2020    KERSHAW                                                               3/28/2028
 322644    BREWER, JOSEPH                       42   WHITE      M         MINIMUM               4/18/2020    LIVESAY                                                              12/17/2020
 139558    BREWER, TIMOTHY JAMES                53   WHITE      M         MEDIUM                 2/9/1992    EVANS                        3/8/1994      2/27/2021
 338915    BREWINGTON, AUSTIN RYAN              28   WHITE      M         MEDIUM                 7/9/2019    EVANS                                                                  3/5/2026
 379564    BREWINGTON, JAMIR                    24   BLACK      M         MINIMUM               1/31/2020    LEE                        10/21/2019    12/10/2020                   9/13/2020
 257953    BREWINGTON, MARCUS                   59   BLACK      M         CLOSE                  6/6/2019    EVANS                                                                 3/19/2024
 298074    BREWTON, AARON                       35   BLACK      M         MINIMUM               8/23/2013    RIDGELAND                                                              1/8/2022
 308460    BREWTON, ALLEN LEVAR                 35   BLACK      M         MEDIUM                2/11/2020    EVANS                                                                 6/29/2026
 240440    BREWTON, DARRELL TAFOREST            43   BLACK      M         MEDIUM                             KERSHAW                                                                8/8/2021
 272849    BREWTON, LANCE ANTONIO               41   BLACK      M         CLOSE                              PERRY
 125750    BREWTON,JR., JAMES WILLIAM           60   BLACK      M         MEDIUM                7/20/2008    TYGER RIVER                10/10/2001      7/31/2020
 332098    BREYAN, MICHAEL ANTHONY              31   WHITE      M         CLOSE                 9/23/2019    LIEBER                      9/11/2019      4/23/2021                  12/1/2020
 269812    BREZILL, ANTHONY REUBEN              44   BLACK      M                              11/17/2001    KIRKLAND                                   3/14/2014                  4/17/2021
 293771    BRICE III, ROSS GECOBIE              35   BLACK      M         MEDIUM                8/29/2019    EVANS                                                                 2/23/2022
 316445    BRICE, ARTHUR                        32   BLACK      M         MEDIUM                 1/4/2016    RIDGELAND                                                             10/6/2022
 316559    BRICE, CHARRON                       35   BLACK      M         CLOSE                 11/4/2019    MCCORMICK                                                             8/27/2021
 298937    BRICE, DAVID LAMONT JAM              45   BLACK      M         CLOSE                              LEE                                                                   9/12/2037
 241502    BRICE, DERRICK LAMONT                45   BLACK      M         MEDIUM               10/17/2018    TYGER RIVER                                                           4/30/2028
 111021    BRICE, LEROY -                       60   BLACK      M         MEDIUM                 6/2/2008    PERRY                        8/3/1994    10/30/2021
 300700    BRICE, MICHAEL JEROME                38   BLACK      M         CLOSE                12/11/2019    BROAD RIVER                                                           1/28/2027
 382627    BRICE, TYRONE FITZGERALD             34   BLACK      M         CLOSE                              LEE                                                                   9/26/2044
 256021    BRIDENTHAL, CHRISTOPHE ALLEN         52   WHITE      M         CLOSE                 4/28/2014    LIEBER                     12/16/2016      6/18/2021
 377041    BRIDGE, AZRIEL R                     34   BLACK      M         CLOSE                  4/9/2020    LEE                                                                    3/1/2051
 382881    BRIDGES, CHARLES JACOB               21   WHITE      M         CLOSE                  3/2/2020    LEE                                                                  10/31/2052
 376586    BRIDGES, JEREMY NICHOLAS             20   WHITE      M         MEDIUM                             TURBEVILLE                  2/14/2020      2/14/2020                  1/26/2023
 345950    BRIDGES, JOHN HENRY                  25   BLACK      M         CLOSE                 3/20/2020    LIEBER                                                               10/24/2055
 270962    BRIDGES, LARKIN JOHNATHAN            41   WHITE      M         MEDIUM                9/10/2018    KERSHAW                                                              10/26/2026
 342410    BRIGGS, ANTHONY                      36   WHITE      M         MEDIUM                7/11/2017    BROAD RIVER
 267080    BRIGGS, ANTHONY DARNELL              47   BLACK      M         MEDIUM               10/11/2018    EVANS                                                                 10/6/2025
 339710    BRIGGS, DION                         32   BLACK      M         CLOSE                 1/12/2020    LIEBER                                                               10/12/2043

                                                                          SCDC INMATES MAY 5 000042
                                                                                        Incident Date of                              Projected                   Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 325595    BRIGGS, HAROLD DEAN                56   WHITE      M         MEDIUM                 4/30/2010   KERSHAW                                                               8/25/2020
 307255    BRIGGS, JAMALDEN TYSHAWN           32   BLACK      M         MINIMUM               10/11/2018   TRENTON                                                               4/25/2023
 274123    BRIGGS, KEVIN EUGENE               50   BLACK      M         MINIMUM                3/15/2020   LIVESAY                                                               6/21/2025
 356999    BRIGGS, MEGAN MARIE                27   WHITE      F         MEDIUM                11/27/2018   GRAHAM                                                                4/15/2025
 314499    BRIGGS, RALPHAEL LAMONT            46   BLACK      M         MEDIUM                  7/5/2018   TURBEVILLE                                                            8/28/2042
 333068    BRIGGS, SHANTELL LAMONT            42   BLACK      M         MINIMUM                7/13/2012   MANNING                                    5/23/2013                  6/23/2020
 366975    BRIGHT JR, WILLIAM LEE             39   WHITE      M         MINIMUM                 1/2/2019   KERSHAW                                                               6/16/2024
 198666    BRIGHT, BRYON                      52   WHITE      M         MINIMUM               11/27/2018   MANNING                                                                9/9/2020
 165519    BRIGHT, CRAIG                      51   BLACK      M         MEDIUM                  4/7/1995   KERSHAW                                                                8/1/2032
 381369    BRIGHT, DANDRE ANTHONY             19   BLACK      M         CLOSE                 12/30/2019   TURBEVILLE                                                            2/25/2022
 369263    BRIGHT, DEDERICK TARMANYE          39   BLACK      M         MEDIUM                             MACDOUGALL                                                            7/26/2025
 382621    BRIGHT, DERRICK LAMONT             41   BLACK      M         MEDIUM                 1/9/2020    WATEREE RIVER                                                        11/21/2020
 215018    BRIGHT, JAMES LLOYD                53   BLACK      M         CLOSE                              LEE                                                                   3/28/2041
 382085    BRIGHT, JONATHAN RAKIM             24   BLACK      M         MEDIUM                             EVANS                        2/26/2020     2/26/2020       6/9/2021   12/6/2021
 237906    BRIGHT, KELVIN E.                  57   BLACK      M         MEDIUM                6/19/2009    LIEBER
 273013    BRIGHT, KENWOOD                    38   BLACK      M         MEDIUM                8/23/2019    LIEBER
 317023    BRIGHT, LEANDRA LAMONT             34   BLACK      M         CLOSE                              LEE                                                                   3/24/2046
 255384    BRIGHT, MARVIN                     46   BLACK      M         MINIMUM              12/15/2019    RIDGELAND                                                              1/8/2021
 377540    BRIGHT, TAYLOR LOUISE              25   WHITE      F         MINIMUM               5/23/2019    GRAHAM                        4/1/2022      4/1/2022                   7/4/2024
 363948    BRIGMAN, RYAN JAMES                28   BLACK      M         MEDIUM                5/17/2019    RIDGELAND                     5/1/2017     1/28/2021     9/19/2020    3/18/2021
 376600    BRIGMON, RASHAD STEVEN             22   BLACK      M         CLOSE                  4/7/2020    PERRY                                                                11/17/2032
 338690    BRIMFIELD, WENDELL                 30   BLACK      M         MEDIUM                4/24/2018    LEE                                                                    1/8/2024
 260445    BRINSON, BOBBY W                   44   WHITE      M         MINIMUM                5/4/2017    WATEREE RIVER                1/13/2020     1/13/2020                 11/15/2020
 130818    BRINSON, JOSEPH ISSAC              58   WHITE      M         MEDIUM                 3/1/2019    LIEBER                       10/2/2003     4/24/2020
 123235    BRINSON, ORLANDO -                 58   BLACK      M         MEDIUM                1/21/2011    TRENTON                      7/13/1993    11/14/2020                 12/27/2020
 216581    BRISBON, JOHNNIE MILLER            81   BLACK      M         MEDIUM                             LEE                           2/3/2013    11/13/2021
 312254    BRISCOE, STEVEN CHRISTOPHE         48   BLACK      M         MEDIUM                5/21/2016    RIDGELAND                                                             8/11/2034
 145584    BRISSON, DANIEL ELVIN              59   WHITE      M         MEDIUM                             ALLENDALE                     4/9/2003     7/17/2021                  1/30/2026
 379654    BRISTER, ANTHONY                   41   BLACK      M         MINIMUM                            LIVESAY                                                               10/5/2024
 102127    BRISTOL, WALTER DEXTER             64   BLACK      M         MEDIUM                 4/2/2008    KIRKLAND                     4/27/2000     7/31/2021
  97580    BRITT JR, EDWARD                   59   WHITE      M         CLOSE                  8/7/2019    BROAD RIVER                                                           8/15/2056
 317524    BRITT, ANTHONY                     32   BLACK      M         MEDIUM                4/10/2020    TYGER RIVER                                                          12/21/2022
 237557    BRITT, BRANTIE EDWARD              43   WHITE      M         MINIMUM               2/23/2018    MANNING                                                                9/8/2026
 359410    BRITT, KENNETH JAY                 51   WHITE      M         MEDIUM                             MCCORMICK                     8/6/2030      8/6/2030                   8/2/2030
 309314    BRITT, MARTIN GLENN                34   WHITE      M         MINIMUM               4/30/2015    KERSHAW                      3/17/2021     3/17/2021     1/16/2023    7/15/2023
 241665    BRITTEN, DANNY RAY                 55   WHITE      M                               7/30/1998    KIRKLAND                     3/30/2020     3/30/2020                 12/23/2020
 360227    BRITTIAN, ANDREW REX               28   BLACK      M         MEDIUM                1/15/2019    KERSHAW                      1/15/2019     3/24/2021     2/23/2021    8/22/2021
 346679    BRITTON, ROBERT ORLANDO            44   BLACK      M         MEDIUM                4/11/2017    TURBEVILLE                                                           12/30/2024
 367402    BRLETICH, MICHAEL ANDREW           37   WHITE      M         MINIMUM                            ALLENDALE                                                             7/26/2023

                                                                        SCDC INMATES MAY 5 000043
                                                                                          Incident Date of                             Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 274060    BROACH, JASON ALLEN                  41   WHITE      M         MINIMUM               12/12/2001 MANNING                      11/15/2018      2/13/2020                   1/4/2021
 272257    BROACH, WILLIAM                      81   WHITE      M         MEDIUM                           MACDOUGALL                    9/17/2017      12/3/2021                   9/9/2032
 282399    BROADDUS, RASHAMEL                   41   BLACK      M         MEDIUM                 3/27/2019 EVANS                                                                  11/14/2039
  99356    BROADNAX, CHRISTOPHE -               58   BLACK      M         CLOSE                 10/23/2015 LEE
 333028    BROADNAX, GARRICK                    32   BLACK      M         MEDIUM                 1/22/2020 TYGER RIVER                                                            1/13/2025
 183661    BROADWATER JR, ALFRED EUGENE         51   WHITE      M         MEDIUM                 7/18/2007 ALLENDALE                                                             10/10/2022
 376779    BROADWATER, COLBY MATANNER           19   BLACK      M         MEDIUM                 8/13/2019 TYGER RIVER                                                            8/15/2025
 380531    BROADWATER, JONATHAN LEE             34   WHITE      M         MEDIUM                           EVANS                         3/4/2020       3/4/2020                  1/23/2021
 370679    BROADWAY, SAMUEL LEE                 61   WHITE      M         MINIMUM                          MACDOUGALL                                                             9/16/2023
 309641    BROCK IV, DANIEL W                   33   WHITE      M         MEDIUM                 7/12/2019 CHARLESTON CO                 8/5/2019      7/23/2020                  9/21/2020
 373630    BROCK JR, HOLLIS GENE                52   WHITE      M         MEDIUM                           LIEBER                                                                 3/15/2062
 317746    BROCK, ANDY L                        48   WHITE      M         CLOSE                            BROAD RIVER                                                            9/18/2044
 239975    BROCK, BURNELLE                      49   BLACK      M         MEDIUM                           LIEBER
 382549    BROCK, COURTNEY                      25   WHITE      F         CLOSE                            GRAHAM                                                                 7/16/2049
  75054    BROCK, KENNETH EUGENE                66   WHITE      M         MEDIUM                 8/12/2009 TYGER RIVER                  3/11/2002      2/19/2021
 326434    BROCK, KRISTOPHER MARK               34   WHITE      M                                          KIRKLAND                                                               6/13/2036
 261687    BROCK, REGINALD DEMETRIUS            48   BLACK      M         CLOSE                  2/11/2017 LEE                                                                    1/17/2035
 372289    BROCK, TIMOTHY ALLEN                 23   WHITE      M         MEDIUM                 8/13/2019 KERSHAW                                                                 7/6/2023
 367783    BROCKINGTON, CEDRIC ORION            34   BLACK      M         MINIMUM                 6/8/2017 WATEREE RIVER                                                          1/23/2022
 378069    BROCKINGTON, DARREN JAQUEZ           21   BLACK      M         MEDIUM                 3/20/2020 TURBEVILLE                                                             1/12/2024
 356558    BROCKINGTON, DAVON RASHEEN           28   BLACK      M         MINIMUM                8/12/2018 GOODMAN                                                                5/23/2025
 352726    BROCKINGTON, GERALDINE               52   BLACK      F         MEDIUM                 2/25/2018 LEATH                                                                   8/4/2030
 349047    BROCKINGTON, JAVEN MARKISE           32   BLACK      M         MEDIUM                 11/4/2019 KERSHAW                                                                 3/8/2024
 311917    BROCKINGTON, JAWANZA                 31   BLACK      M         CLOSE                  3/13/2020 EVANS                                                                  10/1/2026
 334574    BROCKINGTON, LATRAVIS                31   BLACK      M         MINIMUM               10/22/2019 KERSHAW                      8/11/2019    11/14/2020                   9/10/2020
 359727    BROCKINGTON, LEONARD EUGENE          60   WHITE      M         MEDIUM                           EVANS                        3/15/2018     8/15/2020      4/27/2021   10/24/2021
 240094    BROCKMAN, ADRIAN PAUL                48   BLACK      M                                3/10/2008 KIRKLAND                                   2/13/2009                  10/13/2021
 312862    BROCKMAN, JERRELL TROVASE            32   BLACK      M         CLOSE                   3/7/2008 BROAD RIVER                                                            7/31/2047
 236709    BROCKMAN, WILLIAM THEO               46   BLACK      M         MINIMUM               10/19/2004 TYGER RIVER                   4/2/2020      6/26/2020     4/18/2021   10/15/2021
 347527    BROCKMEYER, WILLIAM MARK             33   WHITE      M         CLOSE                   8/6/2015 KIRKLAND                                                                7/1/2050
 379583    BRODSKY, ADAM NICHOLAS               35   WHITE      M         MINIMUM                1/28/2020 MANNING                      8/10/2019    11/14/2020                   7/30/2020
 380202    BROGDON JR, OSCAR L                  67   WHITE      M         MEDIUM                           ALLENDALE                   12/10/2021    12/10/2021                   7/10/2025
 371873    BROGDON, JOSEPH TYLER                20   WHITE      M         MEDIUM                 2/23/2018 TURBEVILLE                   9/16/2021     9/16/2021      7/20/2025    1/16/2026
 355337    BROMELL, JUSTIN                      30   BLACK      M         MEDIUM                 3/28/2020 TURBEVILLE                                                              1/6/2021
 337888    BROMELL, TRAVIS JOSIAH               31   BLACK      M         MINIMUM                3/17/2020 TRENTON                                                                1/22/2022
 362351    BROOKINS, JOSHUA KENNETH             32   WHITE      M         MINIMUM                 3/2/2020 MANNING                      8/18/2018    11/14/2020                    9/3/2020
 380117    BROOKS JR, CLAY IRVING               33   WHITE      M         MEDIUM                  3/3/2020 WATEREE RIVER                                                          8/26/2027
 382540    BROOKS, AMY MICHELLE                 43   WHITE      F         MINIMUM                          GRAHAM                       1/10/2020      1/10/2020                   9/1/2020
 294496    BROOKS, ANDRE JAMAR                  40   BLACK      M         MEDIUM                 12/2/2019 EVANS                                                                  7/30/2021

                                                                          SCDC INMATES MAY 5 000044
                                                                                             Incident Date of                              Projected                      Projected
                                          Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                         Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                            Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 326977    BROOKS, AUBREY                       37   WHITE         M         MEDIUM                11/30/2018 TYGER RIVER                                                                10/6/2023
 304457    BROOKS, BRUCE JERMAINE               37   BLACK         M                                          KIRKLAND                       5/19/2020        5/19/2020                  9/30/2020
 372450    BROOKS, DAIQUAN LAMONT               22   BLACK         M         CLOSE                  4/21/2018 BROAD RIVER                                                                6/21/2027
 298053    BROOKS, DARRELL SCOTT                52   WHITE         M         MEDIUM                 2/12/2019 EVANS                                                                      5/28/2024
 359223    BROOKS, DEREK RANDOLPH               45   BLACK         M         MEDIUM                           BROAD RIVER                                                                7/18/2030
 364670    BROOKS, EMONTE ANTONIO               23   BLACK         M         CLOSE                  6/12/2019 BROAD RIVER                                                                7/24/2029
 332018    BROOKS, FRANKIE HUGH                 32   WHITE         M         CLOSE                            PERRY                                                                      8/17/2029
 342118    BROOKS, GREGORY LAMONT               26   BLACK         M         MEDIUM                  9/5/2019 LEE                                                                        7/16/2049
  94546    BROOKS, HARRALSON -                  61   AMER INDIAN   M         MEDIUM                12/25/2009 KIRKLAND                       12/8/1997        1/23/2021
 329953    BROOKS, HEATHER NICOLE               30   WHITE         F         MEDIUM                 4/21/2009 GRAHAM                         4/25/2020        4/25/2020                  2/26/2021
 251665    BROOKS, IRA DEWAYNE                  49   BLACK         M         MINIMUM                9/18/2019 WATEREE RIVER                                                              6/11/2023
 375746    BROOKS, JANET SMOAT                  65   BLACK         F         MINIMUM                          GRAHAM                         1/27/2020         2/4/2021     9/15/2022    3/14/2023
 361436    BROOKS, JONATHAN                     47   WHITE         M         MEDIUM                           ALLENDALE                       9/2/2017        3/24/2021                   4/8/2021
 217761    BROOKS, JR., BOBBY                   44   BLACK         M         MEDIUM                 10/4/2019 LIEBER                         8/17/2015        2/19/2022
 273967    BROOKS, MICHAEL DONTA                38   BLACK         M         CLOSE                 12/27/2019 PERRY                                                                       9/6/2039
 363864    BROOKS, MISTY NICOLE                 29   WHITE         F         MINIMUM                3/28/2020 LEATH                           2/5/2022         2/5/2022     11/6/2025     5/5/2026
 372744    BROOKS, PEREZ ANTWAN                 35   BLACK         M         CLOSE                   8/7/2018 KIRKLAND                                                                   1/14/2035
 322308    BROOKS, PHILLIP NAPOLEON             41   BLACK         M         MEDIUM                10/15/2018 TURBEVILLE                                                                 5/17/2036
 281193    BROOKS, RASHAUN                      38   BLACK         M         MEDIUM                 3/28/2020 RIDGELAND                                                                   9/8/2042
 356491    BROOKS, RODRIKUS                     28   BLACK         M         CLOSE                 12/30/2019 LIEBER                         4/13/2025        4/13/2025                   4/9/2025
 269931    BROOKS, ROGER                        51   BLACK         M         MINIMUM                          LIVESAY                                                                   10/23/2020
 128313    BROOKS, ROY DAVID                    73   WHITE         M         MEDIUM                           ALLENDALE                       1/9/1999        4/24/2020
 367658    BROOKS, SHAQUILLE DEVONTE SH         24   BLACK         M         MEDIUM                 4/21/2020 LEE                            1/27/2019        3/25/2021                 10/22/2021
 358949    BROOKS, STEFANO TYSHAWN              35   BLACK         M         CLOSE                   3/8/2018 LEE                                                                        1/25/2035
 361904    BROOKS, SYLEDRIAN JERRA              31   BLACK         M         CLOSE                  3/30/2019 LIEBER                                                                    11/10/2030
 292645    BROOKS, TIMOTHY                      69   BLACK         M         CLOSE                            BROAD RIVER
 352900    BROOKS, ZIREEK                       24   BLACK         M         CLOSE                  8/30/2019 LIEBER                                                                      8/5/2025
 302799    BROOME JR, BILLY RAY                 33   WHITE         M         MINIMUM                1/28/2020 EVANS                          4/19/2020       4/19/2020                   4/29/2021
 299819    BROOME, BENJAMIN ANDREW              49   WHITE         M         MINIMUM               12/10/2012 PALMER                         6/24/2020       6/24/2020                   1/15/2021
 381782    BROOME, TYLER MARK                   27   WHITE         M         CLOSE                            LEE                                                                        4/26/2036
 337151    BROUGHTON, COLIN JAMES               35   BLACK         M         CLOSE                            KIRKLAND
 380738    BROWDER JR, JERRY CALHOUN            46   WHITE         M         MEDIUM                           WATEREE RIVER                  1/18/2020       3/11/2021       4/8/2021    7/23/2021
 262514    BROWDER, CHRISTOPHE DAVID            41   WHITE         M         MINIMUM                7/31/2010 MACDOUGALL                     9/28/2018      11/19/2020       8/8/2020     2/4/2021
 284027    BROWDER, DAVID ALLEN                 37   WHITE         M         MEDIUM                  4/3/2020 PERRY                                                          1/9/2021     7/8/2021
 378736    BROWN II, BOBBY RAY                  43   WHITE         M         CLOSE                            LEE                                                                        11/9/2030
 373227    BROWN JR, ACIE LORENZO               24   BLACK         M                                 2/6/2018 KIRKLAND                                                                   5/22/2024
 378116    BROWN JR, ANTHONY FLOYD              30   BLACK         M         CLOSE                  4/14/2020 LEE                             6/8/2019       8/13/2020     10/24/2020    2/19/2021
 294883    BROWN JR, DAVID ALLEN                34   BLACK         M         MEDIUM                 12/5/2019 LIEBER                                                                     9/26/2022
 270397    BROWN JR, FLOYD                      48   BLACK         M         MEDIUM                12/16/2019 EVANS                           9/4/2019      11/14/2020     11/13/2020   12/17/2020

                                                                             SCDC INMATES MAY 5 000045
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 247126    BROWN JR, JOHN THOMAS               58   BLACK      M         MINIMUM                            GOODMAN                        4/3/2020      4/3/2020     4/24/2021 10/21/2021
 378211    BROWN JR, JOSEPH LAMAR              21   BLACK      M         CLOSE                 1/22/2020    BROAD RIVER                                                            5/29/2070
 188062    BROWN JR, JOSEPH MYLES              50   WHITE      M         MEDIUM                9/10/2012    TRENTON                      3/25/2020      3/25/2020     2/26/2022    8/25/2022
 382295    BROWN JR, KERN OSTIEN               25   BLACK      M         CLOSE                              KIRKLAND                                                                2/4/2024
 381056    BROWN JR, MARION WENDELL            34   WHITE      M         MEDIUM                 1/6/2020    ALLENDALE                    3/30/2020      3/30/2020       5/9/2021 10/17/2021
 307682    BROWN JR, RAYMOND L                 42   WHITE      M         MEDIUM                4/18/2013    TYGER RIVER                                                             8/7/2027
 381581    BROWN JR, RONALD                    49   BLACK      M         CLOSE                              LEE                                                                     1/1/2041
 374156    BROWN JR, RONALD ANTHONY            25   BLACK      M         MEDIUM                3/16/2020    TRENTON                      9/15/2021      9/15/2021                  9/14/2021
 254907    BROWN JR, SAMUEL                    46   BLACK      M         MEDIUM                 4/9/2020    ALLENDALE                                                             12/11/2021
 378348    BROWN JR, WILBERT EVANS             41   BLACK      M         CLOSE                 2/23/2019    LIEBER                                                                 8/21/2031
 381485    BROWN SR, DONALD WAYNE              50   WHITE      M         MEDIUM                             ALLENDALE                    3/25/2020      3/25/2020    11/24/2020    5/23/2021
 329661    BROWN-YOUNG, JERMALE DEJUAN         31   BLACK      M         MEDIUM                5/28/2018    ALLENDALE                                                              4/20/2021
 382024    BROWN, A J RASHEID                  20   BLACK      M         MEDIUM                             TURBEVILLE                  11/30/2020    11/30/2020                  10/22/2023
 372577    BROWN, AARON ALONZO                 29   BLACK      M         CLOSE                 2/15/2020    BROAD RIVER                                                            4/18/2037
 153674    BROWN, ALFONZO                      53   BLACK      M         CLOSE                 2/22/2016    LEE                          10/4/2019    12/10/2020                    9/7/2020
 359102    BROWN, ALIZA LEE                    60   BLACK      F         MINIMUM                            GRAHAM                                                                12/17/2020
 168758    BROWN, ALLEN WILLIAM                55   BLACK      M         MEDIUM                7/21/2017    TURBEVILLE                   10/7/2018    12/11/2020     12/11/2022     6/9/2023
 329384    BROWN, ALTON CLAY                   52   BLACK      M         MEDIUM                             ALLENDALE                                                               7/6/2042
 352246    BROWN, ANDREW JAMES                 59   BLACK      M         MEDIUM                3/18/2019    RIDGELAND                                                              1/30/2025
 312248    BROWN, ANGELA LEIGH                 43   WHITE      F         MINIMUM                            GRAHAM                      11/15/2019    11/15/2019                    6/8/2020
 246405    BROWN, ANGELO BERNARD               56   BLACK      M         MEDIUM                2/25/2020    TURBEVILLE                  10/25/2022    10/25/2022                   9/18/2030
 318976    BROWN, ANTAWN MARKELL JU            40   BLACK      M         MINIMUM                            TRENTON                                                                8/30/2027
 153895    BROWN, ANTHONY                      49   BLACK      M         MEDIUM               11/16/2001    ALLENDALE                    7/22/2018    11/14/2020
 253806    BROWN, ANTHONY JEROME               62   BLACK      M         CLOSE                  2/7/2019    PERRY
 138214    BROWN, ANTHONY L.                   52   BLACK      M         MEDIUM                6/16/2004    KIRKLAND                   12/16/1994      4/24/2020
 251490    BROWN, ANTHONY LAMAR                38   BLACK      M         MEDIUM                7/30/2019    EVANS                                                                 4/18/2044
 341644    BROWN, ANTHONY MAURICE              29   BLACK      M         MEDIUM                 4/4/2019    LIEBER                      2/24/2044      2/24/2044                  3/17/2044
 343443    BROWN, ANTHONY QUINTON              40   BLACK      M         MINIMUM               10/7/2017    KIRKLAND                                                              3/13/2022
 320539    BROWN, ANTHONY TEREZ                35   BLACK      M         MEDIUM                 2/1/2020    RIDGELAND                   1/24/2030      1/24/2030                  1/24/2030
 270211    BROWN, ANTONIE LAMONT               36   BLACK      M         MEDIUM                2/22/2017    EVANS                                                                  2/2/2023
 348668    BROWN, ANTONIO                      46   BLACK      M         MINIMUM               6/13/2017    LIVESAY                                                               7/31/2022
 337592    BROWN, ARIES RASHWAN                28   BLACK      M         MEDIUM                 8/5/2019    TURBEVILLE                  1/28/2032      1/28/2032                  1/23/2032
 339610    BROWN, BARRY LEONARD                45   BLACK      M         MEDIUM                 5/5/2019    KIRKLAND                                                              6/21/2026
 142535    BROWN, BERNARD                      51   BLACK      M         MINIMUM              11/27/2018    ALLENDALE                   2/12/2025      2/12/2025                  2/12/2025
 234970    BROWN, BERTRAM MERLE                57   BLACK      M         MEDIUM                5/25/2004    LEE                                                                   9/18/2033
 380961    BROWN, BOBBY JAHEIM                 18   BLACK      M         MEDIUM               12/18/2019    WATEREE RIVER                                                         8/11/2022
 282904    BROWN, BRAD ALAN                    37   BLACK      M                                            KIRKLAND                    4/26/2020      4/26/2020                 12/24/2020
 286326    BROWN, BRANDON L.                   40   BLACK      M         MEDIUM                9/30/2019    RIDGELAND                                                            10/28/2022
 363652    BROWN, BRETT ALAN                   44   WHITE      M         MINIMUM                            MACDOUGALL                                                             7/4/2024

                                                                         SCDC INMATES MAY 5 000046
                                                                                      Incident Date of                             Projected                    Projected
                                      Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                   entry Date
 199143    BROWN, CALVIN                    61   BLACK      M         MINIMUM                1/14/1996 GOODMAN                       6/17/2018      8/28/2020     1/25/2021    7/24/2021
 318350    BROWN, CAMERON                   41   BLACK      M         MEDIUM                12/10/2018 BROAD RIVER                                                              8/6/2021
 254757    BROWN, CARLTON ION               64   BLACK      M         MEDIUM                 2/25/2005 TURBEVILLE                                                              8/15/2022
 381462    BROWN, CARLTON PATRICK           24   BLACK      M         MINIMUM                          PALMER                       11/28/2024    11/28/2024                  11/25/2024
 382063    BROWN, CARMEN TIFFANY            32   WHITE      F         MINIMUM                          GRAHAM                          9/6/2020      9/6/2020                   6/5/2021
 363605    BROWN, CARRIE ASHLEY             31   BLACK      F         MINIMUM                9/25/2018 GRAHAM                                                                  9/26/2026
 288056    BROWN, CHAD LAMONT               41   BLACK      M         MINIMUM                11/9/2019 TYGER RIVER                   1/10/2021      1/10/2021                  7/29/2022
 312538    BROWN, CHARLES THOMAS            33   WHITE      M         CLOSE                  8/21/2019 LIEBER
 340894    BROWN, CHARLIE                   58   BLACK      M         MEDIUM                           ALLENDALE                                                              8/22/2020
 352518    BROWN, CHARLIE DANIEL            35   BLACK      M         MINIMUM                          MANNING                                                                4/16/2022
 334443    BROWN, CHAZMOTE L.               32   BLACK      M         MEDIUM                 10/1/2018 KERSHAW                                                                9/25/2022
 374127    BROWN, CHAZZ LAMONT              33   BLACK      M         MEDIUM                 8/26/2018 KERSHAW                                                                12/4/2027
 197064    BROWN, CHRIS -                   52   BLACK      M         MEDIUM                 1/25/2017 LEE
 287330    BROWN, CONNIE JEAN               45   WHITE      F         MEDIUM                 4/14/2015 LEATH
 368883    BROWN, COREY ANDREW              45   BLACK      M         CLOSE                            LEE                                                                    1/29/2046
 246396    BROWN, COREY DEWAYNE             50   BLACK      M         MEDIUM                10/15/2019 TURBEVILLE                                                             4/27/2025
 361112    BROWN, COREY JERMAINE            41   BLACK      M         CLOSE                  5/21/2019 BROAD RIVER                                                            11/8/2034
 378946    BROWN, COREY LATEFF              42   BLACK      M         MINIMUM                          WATEREE RIVER                                                          7/21/2027
 238979    BROWN, CURTIS                    68   BLACK      M         MEDIUM                  2/8/2019 KERSHAW                                                                3/26/2047
 377090    BROWN, DAMIEN MALEKE             22   BLACK      M         MEDIUM                  3/5/2019 TURBEVILLE                                                             2/19/2023
 357300    BROWN, DAMON T                   36   BLACK      M         MINIMUM                          KIRKLAND                                                               8/24/2025
 353357    BROWN, DAMON TYLER               36   WHITE      M         MEDIUM                 3/10/2020 LIEBER                                                                 3/24/2034
 278345    BROWN, DANA LEE RUBIN            41   BLACK      M         MEDIUM                 8/20/2012 EVANS                         2/3/2020       2/3/2020                  7/10/2020
 317608    BROWN, DANNY CORTEZ              52   BLACK      M         MEDIUM                12/28/2018 EVANS                                                                  12/7/2027
 253693    BROWN, DANNY THOMAS              62   BLACK      M         CLOSE                 11/12/2008 BROAD RIVER                                                           12/20/2030
 334139    BROWN, DARNELL                   31   BLACK      M         CLOSE                  4/15/2020 MCCORMICK                                                             11/11/2021
 292900    BROWN, DAVID ANDREW              35   BLACK      M         MEDIUM                 7/27/2019 KERSHAW                                                               12/30/2022
 166900    BROWN, DAVID RAY                 47   WHITE      M         CLOSE                 10/11/2016 PERRY                                                                 10/31/2039
 308583    BROWN, DEANGELO                  34   BLACK      M         CLOSE                  10/1/2019 LEE                                                                    5/16/2025
 317618    BROWN, DEANGELO LAPRINCE         34   BLACK      M         MEDIUM                11/17/2017 RIDGELAND                                                              4/11/2028
 381941    BROWN, DEANGELO LASHON           22   BLACK      M         MEDIUM                           ALLENDALE                                                             11/24/2031
 361477    BROWN, DEONTE STEVEN             26   BLACK      M         CLOSE                   3/2/2020 LEE                                                                     7/4/2062
 297592    BROWN, DEREK J.                  41   BLACK      M         CLOSE                 11/26/2019 PERRY
 315942    BROWN, DERRICK                   31   BLACK      M         CLOSE                  4/18/2018 LIEBER                                                                 4/14/2030
 314773    BROWN, DERRICK THOMAS            34   BLACK      M         MEDIUM                 8/30/2018 EVANS                                                                  1/11/2022
 338318    BROWN, DESHAWN                   29   BLACK      M         MEDIUM                 9/27/2019 RIDGELAND                                                              3/10/2038
 327309    BROWN, DEVON MILES               46   BLACK      M         MEDIUM                 6/23/2015 KERSHAW                                                                6/10/2029
 349011    BROWN, DEWITT                    64   WHITE      M         MEDIUM                           RIDGELAND                                                             12/11/2023
 330278    BROWN, DEXTER                    29   BLACK      M         CLOSE                  7/27/2018 LEE                                                                     4/9/2041

                                                                      SCDC INMATES MAY 5 000047
                                                                                     Incident Date of                              Projected                    Projected
                                     Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                      Age                                                                                                       Hearing Date*                Maxout Date
                                                                                       Disciplinary                              Hearing Date                   entry Date
 264308    BROWN, DIANA NICOLE             46   WHITE      F         MINIMUM                 2/1/2002 LEATH                            6/2/2020      6/2/2020                  7/30/2020
 344449    BROWN, DIANNE ELIZABETH         58   WHITE      F         MEDIUM                           GRAHAM                                                                   3/28/2021
 381658    BROWN, DIONTE DONALD            22   BLACK      M         MEDIUM                           TURBEVILLE                     8/14/2020      8/14/2020                  1/15/2023
 336455    BROWN, DOMONIQUE                31   BLACK      M         MEDIUM                 5/12/2017 ALLENDALE                                                                 1/4/2037
 311291    BROWN, DONNEL GEOFFREY          37   BLACK      M         MEDIUM                 5/20/2019 PERRY                                                                    11/2/2041
 314818    BROWN, DONTE SAMAR              32   BLACK      M         CLOSE                  5/23/2019 LIEBER                                                                  12/22/2062
 369372    BROWN, DONYELL MARICO           26   BLACK      M         CLOSE                  1/15/2020 BROAD RIVER                    2/10/2022      2/10/2022                   2/5/2022
 141015    BROWN, DYONZDRIA                53   BLACK      M         CLOSE                   8/3/2018 PERRY                          9/17/2006      6/18/2021
 329923    BROWN, EDGAR                    29   BLACK      M         MINIMUM                11/7/2019 TYGER RIVER                                                             10/23/2021
 285140    BROWN, EDMONDS TENNET           48   WHITE      M         MEDIUM                 2/17/2011 LIEBER
  97409    BROWN, ELIJAH                   60   BLACK      M         MEDIUM                  3/9/2017 BROAD RIVER                   7/27/2014      1/22/2021                   8/6/2020
 304631    BROWN, ELIJAH ANTONIO           35   BLACK      M         MINIMUM               12/12/2019 LIEBER                                                                   6/7/2025
 353338    BROWN, ELIJAH MAHAMMID          50   BLACK      M         CLOSE                  3/21/2020 BROAD RIVER                                                            10/19/2032
 340901    BROWN, ELIZAH CHARLTON          29   BLACK      M         MEDIUM                10/22/2019 WATEREE RIVER                                                           1/18/2022
 180056    BROWN, ERIC CHRISTOPHE          55   BLACK      M         MINIMUM                 7/5/2004 LIVESAY                                                                12/20/2023
 363734    BROWN, ERIC LEE                 43   BLACK      M         MEDIUM                  2/6/2020 KERSHAW                        2/5/2020       7/9/2020    10/29/2020    4/27/2021
 272336    BROWN, ERIC LESTER              41   BLACK      M         MEDIUM                11/30/2019 MACDOUGALL                                                              1/31/2025
 359613    BROWN, FRANK ANTHONY            40   BLACK      M         MINIMUM                5/14/2018 LIVESAY                                                                 11/8/2021
 281794    BROWN, FRANKLIN DOUGLAS         51   BLACK      M         MEDIUM                 11/4/2016 RIDGELAND                                                               2/24/2023
 293046    BROWN, FREDRICK O.              39   BLACK      M         MEDIUM                  6/5/2017 RIDGELAND                                                               4/12/2021
 373813    BROWN, GABRIEL JACOB            37   BLACK      M         MINIMUM                          KIRKLAND                      6/27/2021      6/27/2021                  6/24/2021
 349391    BROWN, GABRIEL LEON             29   BLACK      M         MINIMUM                3/27/2019 MANNING                                                                 7/16/2020
 196362    BROWN, GARY                     62   BLACK      M         MEDIUM                           ALLENDALE                                                               11/9/2029
 357892    BROWN, GEORGE ELLIS             35   BLACK      M         MINIMUM                11/2/2017 MACDOUGALL                                                               5/4/2023
 301460    BROWN, GEORGE LAGRANDE          46   WHITE      M         MEDIUM                  8/3/2018 KERSHAW                                                                11/24/2027
 174505    BROWN, GERALD                   46   BLACK      M         MEDIUM                 3/17/2020 PERRY
 297244    BROWN, GIFFORD                  50   BLACK      M         CLOSE                  1/13/2020 LEE                           1/30/2029      1/30/2029                  1/30/2029
 332305    BROWN, HAROLD JERMAINE          44   BLACK      M         MEDIUM                           EVANS                                                                   3/22/2028
 349831    BROWN, HARRISON B               30   BLACK      M         MEDIUM                 6/18/2019 KERSHAW                                                                  5/7/2021
 308467    BROWN, HENRY JAMES              42   BLACK      M         MINIMUM               10/11/2009 KIRKLAND                     10/31/2020    10/31/2020                    1/4/2022
 161888    BROWN, HUBERT FLOYD             50   WHITE      M         CLOSE                   2/1/2017 KIRKLAND
 187795    BROWN, III, WILLIE              55   BLACK      M         MEDIUM                 4/11/2014 LIEBER                        6/18/2011      4/10/2020
 347241    BROWN, ISAIAH MARCUS            26   BLACK      M         CLOSE                   8/8/2019 LIEBER                                                                  5/19/2055
 290630    BROWN, ISHAMEL                  47   BLACK      M         MEDIUM                  7/3/2012 BROAD RIVER                                                            11/29/2031
 350182    BROWN, JABARRIE                 37   BLACK      M                                10/3/2016 KIRKLAND                       2/4/2021       2/4/2021                  1/23/2022
 313764    BROWN, JACKIE B.                58   WHITE      F         MEDIUM                           GRAHAM                        7/21/2021      7/21/2021                  7/11/2026
 373706    BROWN, JACOB ALAN               22   WHITE      M         MEDIUM                 9/27/2019 TURBEVILLE                   11/20/2019      1/22/2021                  11/4/2020
 322838    BROWN, JAMAL RASHAD             32   BLACK      M         MINIMUM                 4/2/2020 WATEREE RIVER                                                            9/5/2022
 370156    BROWN, JAMEEL JAKE              22   BLACK      M         MEDIUM                12/14/2019 EVANS                         1/24/2021      1/24/2021      6/9/2024    12/6/2024

                                                                     SCDC INMATES MAY 5 000048
                                                                                     Incident Date of                              Projected                    Projected
                                     Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                      Age                                                                                                       Hearing Date*                Maxout Date
                                                                                       Disciplinary                              Hearing Date                   entry Date
 284051    BROWN, JAMES                    53   WHITE      M         CLOSE                   8/5/2018 MCCORMICK                        7/7/2027      7/7/2027                   7/7/2027
 210256    BROWN, JAMES                    57   BLACK      M         CLOSE                   7/2/2014 PERRY                          6/17/2022      6/17/2022
 273380    BROWN, JAMES                    51   BLACK      M         MINIMUM                          RIDGELAND                                                                7/10/2024
 259311    BROWN, JAMES ALFRED             64   BLACK      M         MEDIUM                 3/27/2000 BROAD RIVER
 282981    BROWN, JAMES ARTHUR             43   BLACK      M         CLOSE                  7/22/2013 PERRY
 361745    BROWN, JAMES EDWARD             36   WHITE      M         CLOSE                  2/25/2015 LEE                                                                     8/30/2034
 330617    BROWN, JAMES LEE                54   BLACK      M         MEDIUM                  5/8/2013 EVANS                                                                   1/23/2033
 252370    BROWN, JAMES MICHAEL            52   WHITE      M         MEDIUM                 4/10/2013 EVANS                                                                   3/18/2046
 372906    BROWN, JAMES STEVEN             38   WHITE      M         MEDIUM                 1/21/2020 LEE                          11/16/2020    11/16/2020                    1/6/2021
 311914    BROWN, JAMIE EUGENE             32   WHITE      M         CLOSE                  1/29/2020 EVANS                        11/14/2020    11/14/2020     11/18/2021    5/17/2022
 360259    BROWN, JANOBLIN M B             27   BLACK      M         CLOSE                  12/5/2019 PERRY                                                                    2/6/2025
 363554    BROWN, JAQUEZ                   23   BLACK      M         MEDIUM                 2/24/2020 TURBEVILLE                    9/30/2020      9/30/2020                  3/10/2022
 367942    BROWN, JASON ANTHONY            38   WHITE      M                               10/21/2018 KIRKLAND                                     3/26/2020                   2/4/2021
 325561    BROWN, JASON ARNOLD             38   BLACK      M         MEDIUM                10/23/2015 EVANS                                                                  12/28/2036
 380438    BROWN, JASON ASHLEY             40   WHITE      M         MINIMUM                          LIVESAY                        5/3/2020       5/3/2020                 11/25/2020
 279034    BROWN, JASON MICHAEL            37   WHITE      M         MINIMUM                          PALMER                         2/7/2020       2/7/2020                  1/11/2021
 316400    BROWN, JASON WILLIAM            41   WHITE      M         MEDIUM                 11/5/2013 ALLENDALE                                                  12/3/2020     6/1/2021
 331774    BROWN, JAVON JAMAR              29   BLACK      M         CLOSE                  3/19/2020 MCCORMICK                                                               5/31/2021
 274295    BROWN, JEANNE MICHELLE          46   WHITE      F         MEDIUM                 5/12/2019 GRAHAM                        5/25/2023      5/25/2023                  5/24/2023
 347789    BROWN, JEFFREY D                47   WHITE      M         CLOSE                  1/10/2020 BROAD RIVER                                                             7/10/2022
 338329    BROWN, JEFFREY THOMAS           28   WHITE      M         MEDIUM                 2/26/2020 KERSHAW                        6/8/2026       6/8/2026                   6/5/2026
 370242    BROWN, JERRARD FELDER           35   WHITE      M                                          KIRKLAND                       4/2/2020       4/2/2020                  6/23/2020
 344142    BROWN, JERROD LEE               31   BLACK      M         CLOSE                   9/1/2017 LIEBER                                                                  5/18/2040
 379421    BROWN, JERRY LEE                46   WHITE      M         MEDIUM                 1/29/2020 TRENTON                                                                  7/8/2023
 359475    BROWN, JOE LOUIS                31   BLACK      M         MEDIUM                  2/5/2019 BROAD RIVER                                                             8/17/2027
 268565    BROWN, JOHN                     38   BLACK      M         CLOSE                  1/19/2020 MCCORMICK
 129372    BROWN, JOHN HENRY               62   BLACK      M         MEDIUM                10/26/2014 BROAD RIVER                   5/20/1993      10/9/2020
 187755    BROWN, JOHNNIE LEE              46   BLACK      M         CLOSE                  2/28/2018 PERRY                         4/11/2012      1/23/2021
 244979    BROWN, JOHNNY TAMAR             40   BLACK      M         CLOSE                   4/4/2005 LEE
 353046    BROWN, JONATHAN                 39   BLACK      M         MEDIUM                  6/6/2016 KIRKLAND                                                                 6/3/2022
 376875    BROWN, JONATHAN DOUGLAS         27   WHITE      M         CLOSE                   9/8/2019 LEE                                                                      5/2/2031
 360660    BROWN, JONATHAN MICHAEL         38   WHITE      M         CLOSE                 10/18/2019 PERRY
 357523    BROWN, JOSEPH ANTHONY           36   BLACK      M         MEDIUM                 5/20/2019 TRENTON                                                                11/13/2024
 341901    BROWN, JOSEPH DAVID             43   WHITE      M                                11/9/2013 KIRKLAND                      3/16/2020     3/16/2020                   7/13/2020
 241966    BROWN, JOSEPH JUNIOR            42   BLACK      M         MINIMUM                          LIVESAY                      10/21/2020    10/21/2020     11/20/2024    5/19/2025
 377774    BROWN, JOSEPH LEONARD           39   BLACK      M         MEDIUM                 4/24/2019 LIEBER                                                                 11/24/2041
 342840    BROWN, JOSHUA                   29   BLACK      M         MEDIUM                 2/12/2020 LIEBER                        1/11/2023      1/11/2023                  1/11/2023
 355937    BROWN, JOSHUA EMMANUEL          30   BLACK      M         MEDIUM                 3/13/2020 RIDGELAND                                                               5/25/2029
 286520    BROWN, JOSHUA THOMAS            34   BLACK      M         CLOSE                  6/10/2011 BROAD RIVER                    3/1/2035       3/1/2035                  2/23/2035

                                                                     SCDC INMATES MAY 5 000049
                                                                                     Incident Date of                             Projected                      Projected
                                     Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                    Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                      Age                                                                                                        Hearing Date*                Maxout Date
                                                                                       Disciplinary                             Hearing Date                     entry Date
 318577    BROWN, JR, CALVIN               32   BLACK      M         CLOSE                  1/25/2020 LIEBER                                                                    8/28/2036
 383031    BROWN, JR, KENNETH              19   BLACK      M         MEDIUM                           KIRKLAND                                                                  2/17/2024
 334066    BROWN, JR, MARK                 30   BLACK      M         MEDIUM                 1/27/2019 EVANS                                                                     8/19/2048
 302968    BROWN, JR., ALVIN KEITH         44   BLACK      M         CLOSE                   1/7/2007 BROAD RIVER
 258868    BROWN, JULIUS TERRELL           39   BLACK      M         CLOSE                 10/22/2019 LIEBER                                                                    5/11/2036
 377066    BROWN, JUWAN MAURICE            22   BLACK      M         CLOSE                  8/15/2018 LEE                                                                       5/30/2034
 173109    BROWN, KALVIN ROPEL             51   BLACK      M         MEDIUM                 3/30/2020 PERRY                                                                     5/19/2037
 320613    BROWN, KARIM GOLDEN             34   BLACK      M         MINIMUM                5/14/2008 LEE                            8/6/2020         8/6/2020      9/1/2022    2/28/2023
 374146    BROWN, KARRIE LAMARCUS          22   BLACK      M         MEDIUM                 2/23/2020 LIEBER                                                                    3/18/2025
 382410    BROWN, KAYLA DEANN              30   WHITE      F         MEDIUM                           LEATH                         5/16/2020       5/16/2020                    7/9/2020
 317360    BROWN, KEDRICK BERNARD          34   BLACK      M         MINIMUM                          GOODMAN                                                                   3/16/2024
 380967    BROWN, KEENA JEROME             34   BLACK      M         MEDIUM                           LIEBER                                                                     4/2/2030
 367345    BROWN, KEITH EVERETT            26   BLACK      M         MEDIUM                 11/2/2019 BROAD RIVER                                                               5/25/2034
 295762    BROWN, KEITH VINCENT            52   BLACK      M         CLOSE                  1/13/2014 TURBEVILLE                                                                 8/5/2020
 136851    BROWN, KELLER                   53   BLACK      M         MEDIUM                10/24/2014 ALLENDALE                      4/9/1994       5/15/2020
 348837    BROWN, KENDRELL JEROME          34   BLACK      M         MINIMUM                9/10/2019 MANNING                                                                    9/6/2020
 355055    BROWN, KENDRIS RICHARD          24   BLACK      M         MEDIUM                11/25/2019 KIRKLAND
 257742    BROWN, KENYON JEMEL             38   BLACK      M         MEDIUM                 11/8/2019 LIEBER                                                                    1/10/2024
 380099    BROWN, KEON TYSHAWN             26   BLACK      M         MEDIUM                11/13/2019 ALLENDALE                      1/8/2020         3/3/2021     8/13/2021     2/9/2022
 156201    BROWN, KEVIN                    50   BLACK      M         MEDIUM                 2/12/2019 RIDGELAND                                                                 2/10/2040
 352266    BROWN, KEVIN CHRISTOPHE         31   BLACK      M         MEDIUM                  4/2/2020 ALLENDALE                                                                 4/22/2024
 313255    BROWN, KEVIN RYAN               39   WHITE      M         MINIMUM                 4/7/2020 MANNING                                                                   8/15/2025
 380809    BROWN, KHEALI GREGORY           20   BLACK      M         MEDIUM                 11/4/2019 KERSHAW                                                                   3/30/2026
 328957    BROWN, LAMAR                    30   BLACK      M         MEDIUM                 10/9/2019 TURBEVILLE                                                                8/28/2027
 367779    BROWN, LARRY                    45   BLACK      M         MINIMUM                1/23/2018 RIDGELAND                                                                 3/24/2022
 244139    BROWN, LARRY DEAN               40   WHITE      M         CLOSE                  6/27/2002 MCCORMICK                                                                  6/4/2037
 265525    BROWN, LATROY DEMONT            42   BLACK      M         MEDIUM                 3/30/2018 LIEBER                                                                    5/30/2027
 275487    BROWN, LC                       39   BLACK      M         CLOSE                  1/28/2020 BROAD RIVER                                                                5/3/2023
 380481    BROWN, LENA ANN                 25   WHITE      F         MINIMUM                          GRAHAM                        5/22/2020       5/22/2020                  10/14/2020
 337164    BROWN, LEONARD                  31   BLACK      M         MEDIUM                  4/9/2020 TYGER RIVER                    6/8/2020        6/8/2020                    5/4/2021
 155199    BROWN, LEROY                    64   BLACK      M         MEDIUM                10/10/2003 KERSHAW                                                                   2/15/2023
 276305    BROWN, LESLEY JEROME            36   WHITE      M         MINIMUM                7/12/2007 GOODMAN                       7/18/2020       7/18/2020      7/24/2021    1/20/2022
 336419    BROWN, LETROY TERRELL           32   BLACK      M         MEDIUM                  8/6/2019 WATEREE RIVER                                                              9/7/2025
 346543    BROWN, MALLORY BELLAMY          37   BLACK      M         MEDIUM                12/18/2019 WATEREE RIVER                                                             1/14/2022
 293381    BROWN, MANFRED JAMES            51   BLACK      M         MINIMUM                          WATEREE RIVER                  7/9/2019       8/13/2020      4/26/2021   10/23/2021
 318025    BROWN, MARION LAMONT            30   BLACK      M         CLOSE                  3/26/2020 PERRY                                                                     10/5/2038
 101074    BROWN, MARK ALLAN               59   BLACK      M         CLOSE                  7/11/2019 PERRY
 313740    BROWN, MARK E.                  53   WHITE      M         MEDIUM                           LEE                         11/18/2030       11/18/2030                   8/22/2040
 381929    BROWN, MARYELLEN SHEA           34   WHITE      F         MINIMUM                 3/7/2020 LEATH                         2/4/2020         2/4/2020                   6/30/2020

                                                                     SCDC INMATES MAY 5 000050
                                                                                     Incident Date of                             Projected                    Projected
                                     Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                      Age                                                                                                      Hearing Date*                Maxout Date
                                                                                       Disciplinary                             Hearing Date                   entry Date
 274575    BROWN, MATTHEW                  53   BLACK      M         MEDIUM                 5/14/2002 LEE                          10/17/2025    10/17/2025                   9/23/2039
 370550    BROWN, MATTHEW RYAN             37   WHITE      M         MEDIUM                           LIEBER                                                                  2/10/2033
 233795    BROWN, MICHAEL ALLEN            48   BLACK      M         MEDIUM                           ALLENDALE                       3/8/2021      3/8/2021                  3/15/2021
 295408    BROWN, MICHAEL ORLANDO          38   BLACK      M         CLOSE                  9/18/2019 LIEBER
 370883    BROWN, MITWAIN SHOMARI          26   BLACK      M         MINIMUM                8/26/2018 KERSHAW                                                                9/24/2021
 347523    BROWN, MONTRE DESEAN            28   BLACK      M         CLOSE                  3/10/2020 MCCORMICK                                                              4/28/2030
 368664    BROWN, NATHANIEL WALTER         29   BLACK      M         MEDIUM                 3/30/2020 RIDGELAND                    1/10/2020      1/10/2020                   7/2/2020
 357289    BROWN, NEQUAN G                 25   BLACK      M         MEDIUM                  8/2/2017 EVANS                                                                 12/10/2020
 377838    BROWN, NICHOLAS KYLE            27   WHITE      M         MEDIUM                           TYGER RIVER                                                            2/10/2022
 381879    BROWN, NICHOLAS SAMUEL          42   WHITE      M         MINIMUM                          PALMER                       3/13/2020      3/13/2020                   2/1/2021
 381299    BROWN, NYQUAN TYKIE             24   BLACK      M         CLOSE                   2/5/2020 MCCORMICK                                                             12/15/2062
 312533    BROWN, OLIN WADE                33   WHITE      M         MEDIUM                10/10/2018 LIEBER                        2/6/2019      2/11/2021     6/10/2023    12/7/2023
 263009    BROWN, PAUL                     55   BLACK      M         MEDIUM                 6/22/2016 TURBEVILLE                                                            10/20/2024
 118100    BROWN, PHILLIP ANSEL            62   WHITE      M         MEDIUM                 8/30/2005 KIRKLAND                     1/27/2001      2/19/2021
 376843    BROWN, QUENTEL DAVON            30   BLACK      M         MEDIUM                 3/30/2020 RIDGELAND                    11/2/2020      11/2/2020     2/19/2023    8/18/2023
 365193    BROWN, QWINTON JERMAINE         26   BLACK      M         CLOSE                  4/10/2020 PERRY                        8/20/2027      8/20/2027                 12/20/2027
 219882    BROWN, RAFAEL                   42   BLACK      M         MEDIUM                 1/29/2010 ALLENDALE                     8/6/2014      2/20/2021
 331855    BROWN, RAHN A.                  57   BLACK      M         MEDIUM                           TYGER RIVER                                                           10/15/2020
 216706    BROWN, RAYMOND LEWIS            61   BLACK      M         CLOSE                  1/30/2009 MCCORMICK                                                               2/9/2025
 264654    BROWN, REGINALD A               39   BLACK      M         CLOSE                  7/12/2019 MCCORMICK
 211789    BROWN, RICKY NATHANIEL          59   BLACK      M         MEDIUM                 2/18/2006 BROAD RIVER                 12/22/2001    10/10/2020
 274857    BROWN, ROBERT                   75   BLACK      M         MEDIUM                           LEE                         12/22/2009     9/18/2021                    2/3/2160
 318385    BROWN, ROBERT                   37   WHITE      M         MEDIUM                  9/9/2018 LEE                          3/20/2020     3/20/2020                   11/1/2020
 329874    BROWN, ROBERT DESTER            62   BLACK      M         CLOSE                  8/24/2019 LEE
 255067    BROWN, ROBERT LEE               62   BLACK      M                               10/17/2007 KIRKLAND                     3/21/2020      3/21/2020                  10/6/2020
 373837    BROWN, ROBERT SHANE             32   WHITE      M         MEDIUM                  1/2/2020 TYGER RIVER                                                            10/6/2023
 185544    BROWN, ROMEO ANTHONY            52   BLACK      M         CLOSE                  1/18/2014 LEE
 314096    BROWN, RONALD CORNELIUS         44   BLACK      M         MINIMUM                 7/5/2015 GOODMAN                      4/21/2020      4/21/2020      4/3/2022    9/30/2022
 361682    BROWN, RONALD EARL              25   BLACK      M         CLOSE                  12/4/2019 LEE                                                                    7/12/2051
 248843    BROWN, RONNIE                   40   BLACK      M         MEDIUM                 5/29/2018 MCCORMICK                                                              9/25/2035
 378262    BROWN, SAMIR                    25   BLACK      M         MEDIUM                 2/20/2020 BROAD RIVER                  9/16/2020     9/16/2020                   6/24/2022
 300200    BROWN, SCOTTY EUGENE            43   WHITE      M         MEDIUM                 2/25/2020 EVANS                       11/14/2019    11/14/2019                   8/16/2020
 257869    BROWN, SCOTTY MAURICE           42   BLACK      M         MEDIUM                  3/5/2018 PERRY                                                                   2/1/2030
 240543    BROWN, SEXTON JERMAINE          44   BLACK      M         MEDIUM                 5/24/2015 TYGER RIVER                                                            2/18/2052
 335216    BROWN, SHARVECE KASAN           28   BLACK      M         MEDIUM                 2/10/2020 TRENTON                      11/8/2023      11/8/2023                  11/4/2023
 345782    BROWN, SHELTON                  26   BLACK      M         MEDIUM                11/26/2018 ALLENDALE                                                               4/7/2021
 359674    BROWN, SHYIEM M                 25   BLACK      M         MEDIUM                 8/28/2019 KERSHAW                      2/25/2021      2/25/2021                  2/25/2021
 238401    BROWN, STACY L                  49   BLACK      M         MINIMUM                 8/2/2012 MACDOUGALL                                                             1/12/2026
 293743    BROWN, STANFORD LEVELLE         39   BLACK      M         MEDIUM                 3/23/2018 LIEBER                                                                 4/30/2032

                                                                     SCDC INMATES MAY 5 000051
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 269252    BROWN, STEPHANO SHANTEL             37   BLACK      M         MEDIUM                 8/27/2019 EVANS                                                                      2/23/2026
 354320    BROWN, STEPHAWN                     26   BLACK      M         CLOSE                   4/1/2020 LIEBER                                                                     2/26/2061
 376555    BROWN, TAMMY DIANE                  50   BLACK      F         CLOSE                            LEATH                                                                      2/11/2031
 341915    BROWN, TAQUAN                       32   BLACK      M         CLOSE                  7/12/2019 MCCORMICK                                                                  2/14/2040
 316418    BROWN, TERAZ LEVERN                 40   BLACK      M         MEDIUM                 1/30/2020 WATEREE RIVER                11/12/2019       11/12/2019                   6/24/2020
 341207    BROWN, TERRELL ANTONIO              30   BLACK      M         MEDIUM                  9/8/2016 KERSHAW                        6/2/2026          6/2/2026                  5/30/2026
 360812    BROWN, TEVIN CARRELL                28   BLACK      M         MEDIUM                           ALLENDALE                      8/9/2019         3/10/2021                  6/26/2020
 293828    BROWN, THOMAS EARL                  38   BLACK      M         MEDIUM                 12/7/2019 MACDOUGALL                   10/28/2019         3/24/2021     11/9/2020     5/8/2021
 258775    BROWN, TIMOTHY SCOTT                43   BLACK      M         MINIMUM                 9/7/2001 LIVESAY                                                                    3/26/2022
 118788    BROWN, TOBY -                       72   WHITE      M         CLOSE                  6/10/2018 BROAD RIVER                    1/28/2000        1/23/2020
 217914    BROWN, TODD VIRGIL                  52   WHITE      M         CLOSE                            LEE                                                                         3/9/2052
 306614    BROWN, TRAVIS RONDALL               35   BLACK      M         MEDIUM                  2/7/2020 TURBEVILLE                                                                  3/4/2050
 367262    BROWN, TREY CHAVEZ                  45   BLACK      M         MEDIUM                 7/16/2017 KIRKLAND                                                                   8/31/2041
 319481    BROWN, TROY                         41   BLACK      M         MEDIUM                10/25/2017 MACDOUGALL                                                                  2/8/2021
 381467    BROWN, TYRELL NIGEL                 22   BLACK      M         MINIMUM                3/17/2020 TURBEVILLE                     5/15/2020        5/15/2020                   8/6/2021
 258365    BROWN, TYRONE                       62   BLACK      M         CLOSE                   1/1/2014 LIEBER
 322819    BROWN, VINCENT                      34   BLACK      M         CLOSE                  7/22/2019 BROAD RIVER                    3/13/2021       3/13/2021                   3/13/2021
 310400    BROWN, WALTER L                     32   WHITE      M         MINIMUM                 8/9/2017 EVANS                          12/2/2012       7/23/2020                    7/5/2020
 321378    BROWN, WILLIAM CLIFFORD             63   WHITE      M         MEDIUM                 3/18/2010 TYGER RIVER                                                                2/22/2028
 270823    BROWN, WILLIAM ERNEST               53   WHITE      M                               10/12/2014 KIRKLAND                                       7/26/2018                   3/31/2021
  92654    BROWN, WILLIE JAMES                 72   BLACK      M         MEDIUM                 7/10/1999 ALLENDALE                       9/1/1986       2/27/2021
 250578    BROWN, WILLIE JAMES                 41   BLACK      M         MEDIUM                 4/14/2019 TURBEVILLE                                                                 7/13/2027
 248576    BROWN, WILLIE LEROY                 62   BLACK      M         MINIMUM                          BROAD RIVER                     9/1/2022        9/1/2022                    9/2/2025
 360080    BROWN, WILLIE MARION                63   WHITE      M         CLOSE                  1/25/2015 MCCORMICK                      3/10/2038       3/10/2038                   1/27/2053
 383068    BROWN, ZAREE TYVELL                 20   BLACK      M         MEDIUM                           KIRKLAND                                                                    9/3/2023
 380133    BROWNING, DAVID MAURICE             57   BLACK      M         MEDIUM                           KIRKLAND                     10/25/2019        12/3/2021      5/31/2020   11/27/2020
 352319    BROWNING, MICHAEL D                 44   WHITE      M         CLOSE                            BROAD RIVER                                                                6/12/2037
 280089    BROWNING, TRAVIS K                  38   BLACK      M         CLOSE                            MCCORMICK                      12/8/2033       12/8/2033                   12/3/2033
 366915    BROWNLEE, LACHAVIA QUANESHA         30   BLACK      F         MEDIUM                 3/26/2018 LEATH                          7/22/2021       7/22/2021                  12/21/2022
 367851    BROYLES, GILBERT EVAN               28   WHITE      M         MEDIUM                 9/24/2018 ALLENDALE                      3/12/2019       6/18/2021       5/9/2022    11/5/2022
 330214    BRUCE, DAUNTE                       28   BLACK      M         CLOSE                  2/24/2020 LEE                                                                        10/3/2039
 276972    BRUCE, JAMES MICHAEL                64   WHITE      M         MEDIUM                 2/24/2013 TYGER RIVER                                                               11/28/2042
 370530    BRUCE, MICHELLE RENE                48   WHITE      F         MEDIUM                 10/9/2019 LEATH                          3/28/2020       3/28/2020                  12/19/2021
 347288    BRUCE, ROGER                        63   BLACK      M         CLOSE                            BROAD RIVER
 378370    BRUCE, TYLER RAY                    28   WHITE      M         MEDIUM                 2/13/2020 ALLENDALE                                                                 10/24/2022
 355395    BRUNDAGE, DILLON ARTHUR             29   WHITE      M         MEDIUM                10/28/2019 TYGER RIVER                                                                 3/7/2023
 244946    BRUNNER, EDWARD RAYMOND             56   WHITE      M         MINIMUM                9/21/2002 LIEBER                       11/18/2020       11/18/2020                   6/15/2021
 342615    BRUNSON JR, ROBERT LEE              29   BLACK      M         MEDIUM                12/12/2019 BROAD RIVER                                                                5/27/2024
 192642    BRUNSON, DANIEL EVERS               45   BLACK      M         MEDIUM                  5/2/2018 BROAD RIVER                                                                9/23/2020

                                                                         SCDC INMATES MAY 5 000052
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 187033    BRUNSON, DEWAYNE LOMAR             45   BLACK      M         MINIMUM                3/29/2020 ALLENDALE                                                                   8/1/2021
 344719    BRUNSON, HERMAN J                  36   BLACK      M         MEDIUM                  5/4/2011 EVANS                                                                      1/27/2033
 281590    BRUNSON, MASTER SAMMIE             48   BLACK      M         MEDIUM                12/10/2008 MACDOUGALL                     5/20/2019        5/23/2020     8/22/2021    2/18/2022
 382926    BRUNSON, NAQUAWN TEON              22   BLACK      M         MEDIUM                           EVANS                           3/3/2020         3/3/2020                  7/15/2020
 185630    BRUNSON, RICKY                     57   BLACK      M         CLOSE                   5/7/2008 LIEBER                                                                    11/19/2025
 351887    BRUNSON, ROEMAIN J                 34   BLACK      M         MEDIUM                 4/21/2017 LIEBER                                                                     11/1/2034
 350431    BRUNSON, TAVARIO DORMELL           26   BLACK      M         MEDIUM                 11/5/2014 KIRKLAND                       1/19/2075        1/19/2075                  1/19/2075
 304997    BRUNSON, TYRONE                    37   BLACK      M         CLOSE                  1/28/2020 BROAD RIVER                                                                3/12/2022
 342228    BRUNSON, WILLIAM JOHNATHAN         36   WHITE      M         CLOSE                  11/5/2019 KIRKLAND                                                                   1/10/2040
 354229    BRUSTER, DAQUAN LAMAR              27   BLACK      M         MEDIUM                 3/25/2020 TURBEVILLE                                                                 6/18/2024
 325971    BRUTON, EVETTE ANN                 40   BLACK      F         MEDIUM                 6/18/2015 GRAHAM                                                                     2/28/2021
 227598    BRUTON, KELLY EMMANUEL             50   BLACK      M         CLOSE                  6/25/2013 LEE                                                                        8/18/2030
 365656    BRYAN, LAQUAN DAMON                24   BLACK      M         MEDIUM                 1/31/2020 LEE                                                                        3/30/2037
 372962    BRYAN, MARVIN DONTE                32   BLACK      M         CLOSE                   2/3/2020 MCCORMICK                                                                 12/28/2065
 282448    BRYAN, MIQUELL LUTRON              42   BLACK      M         MEDIUM                  9/7/2009 RIDGELAND                       4/5/2041         4/5/2041                  3/30/2041
 329517    BRYAN, RODNEY                      46   WHITE      M         MEDIUM                 1/16/2018 LEE                                                                       12/13/2028
 360135    BRYAN, SHAYLA JEREA                31   BLACK      F         CLOSE                  7/31/2017 GRAHAM                                                                     6/13/2037
 254638    BRYAN, TERANCE                     42   BLACK      M         CLOSE                  8/18/2019 LIEBER                        9/11/2025         9/11/2025                  9/11/2025
 273625    BRYANT JR, THOMAS TYRONE           59   WHITE      M         MEDIUM                 4/18/2019 ALLENDALE                     8/11/2020         8/11/2020                  8/11/2020
 368817    BRYANT, AMANDA GAYLE               36   WHITE      F         CLOSE                 11/10/2018 GRAHAM                       10/21/2031       10/21/2031                   4/17/2034
 291720    BRYANT, ANTWUAN SHURONE            34   BLACK      M         MEDIUM                  8/6/2019 EVANS                                                                      8/21/2026
 330492    BRYANT, ASHLIE LEEANN              34   WHITE      F         MINIMUM                          LEATH                          9/15/2020        9/15/2020     10/6/2021     4/4/2022
 282842    BRYANT, BRANNON                    39   BLACK      M         CLOSE                 11/22/2016 LEE                                                                        5/29/2052
 189164    BRYANT, CALVIN BERNARD             48   BLACK      M         CLOSE                  2/27/2018 MCCORMICK                    10/18/2011         6/20/2020
 359519    BRYANT, CHRIWANTA CYNTONIO         25   BLACK      M         MEDIUM                 8/30/2019 LEE                                                                         2/1/2023
 327567    BRYANT, DAVID SEAN                 43   BLACK      M         MINIMUM                5/13/2013 PALMER                         1/20/2020        1/20/2020    10/12/2020 12/19/2020
 380361    BRYANT, DOMINIQUE RASHAD           23   BLACK      M         MEDIUM                           KIRKLAND                                                                    8/6/2027
 377849    BRYANT, DYLAN STONE                22   WHITE      M         CLOSE                            BROAD RIVER                                                                10/8/2030
 376900    BRYANT, FAISON DEANTRE             20   BLACK      M         MEDIUM                  4/8/2020 TURBEVILLE                                                                 7/16/2024
 140669    BRYANT, FRANKIE                    56   WHITE      M         CLOSE                   3/7/2001 PERRY
 295763    BRYANT, GARY EUGENE                35   BLACK      M         CLOSE                   3/8/2018 BROAD RIVER                    8/26/2016       3/27/2020                  10/3/2020
 362200    BRYANT, HOUSTON MAURICE            24   BLACK      M         MEDIUM                 7/16/2018 KIRKLAND                        4/9/2022        4/9/2022                   4/9/2022
 315781    BRYANT, JAMES ARTHUR               53   BLACK      M         MEDIUM                           MACDOUGALL                      6/8/2027        6/8/2027                  11/1/2028
 368884    BRYANT, JAMES EDWARD               44   BLACK      M         MEDIUM                 9/24/2018 VIRGINIA                                                                  1/10/2024
 331924    BRYANT, JEREMEY PERCIVAL           28   BLACK      M         CLOSE                   1/9/2020 LEE                            11/3/2019      11/20/2020                  9/29/2021
 257305    BRYANT, KENNETH BOYCE              63   WHITE      M         MEDIUM                 9/27/2010 RIDGELAND                                                                 8/17/2020
 346659    BRYANT, KENYATTA                   31   BLACK      M         CLOSE                 11/18/2018 LIEBER                                                                    3/13/2055
 232541    BRYANT, KEVIN                      47   BLACK      M         MEDIUM                10/22/2014 ALLENDALE                                                                  6/4/2024
 343324    BRYANT, KEVIN TYRONE               35   BLACK      M         CLOSE                  2/15/2020 BROAD RIVER

                                                                        SCDC INMATES MAY 5 000053
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 367890    BRYANT, KIRA MARIE                28   WHITE      F         MINIMUM               11/22/2019   LEATH                                                                    2/14/2024
 336700    BRYANT, LATRON ANTWON             28   BLACK      M         MEDIUM                10/21/2019   LEE                                                                      8/28/2023
 237144    BRYANT, LAVAR K.                  43   BLACK      M         CLOSE                 10/23/2019   LEE
 327281    BRYANT, LEROY DRONTERL            37   BLACK      M         MINIMUM                12/6/2016   LIVESAY                                                                  2/24/2024
 363764    BRYANT, MARTINE ALEXANDER         26   WHITE      M         CLOSE                   8/6/2019   LIEBER                                                                  12/20/2027
 373150    BRYANT, MATTHEW ELEC              26   WHITE      M         MEDIUM                  8/8/2019   TURBEVILLE                                                                6/2/2021
 376069    BRYANT, MATTHEW JAMIE             38   WHITE      M         MEDIUM                             TYGER RIVER                                                               1/3/2029
 285123    BRYANT, MICHAEL TROY              35   WHITE      M         MEDIUM               10/26/2015    EVANS                        1/15/2021       1/15/2021      4/12/2023    10/9/2023
 362713    BRYANT, ODOM                      29   BLACK      M         CLOSE                11/23/2019    BROAD RIVER
 215212    BRYANT, PATRICK                   54   BLACK      M         CLOSE                11/27/2019    PERRY
 242370    BRYANT, PETE SHALAMAR             42   BLACK      M         MEDIUM                 5/8/2014    MCCORMICK
 322918    BRYANT, RANDY                     45   BLACK      M         MEDIUM                3/21/2019    RIDGELAND                                                                 6/1/2021
 306474    BRYANT, RANDY EUGENE              33   WHITE      M         CLOSE                  2/1/2020    MCCORMICK                    1/27/2028       1/27/2028                   1/24/2028
 256582    BRYANT, REGINALD CLYDE            38   BLACK      M         MEDIUM               12/13/2019    TYGER RIVER                                                              1/19/2024
 243438    BRYANT, ROBERT LAMONT             42   BLACK      M         CLOSE                  2/9/2017    PERRY                                                                    2/12/2035
 240024    BRYANT, SHANNON RANDOLPH          44   WHITE      M         MEDIUM                3/31/2008    ALLENDALE                                                                12/7/2027
 382023    BRYANT, SHAUN DOUGLAS             38   WHITE      M         MINIMUM                            MANNING                      3/15/2020       3/15/2020                   8/16/2020
   5252    BRYANT, STEPHEN CORY              39   WHITE      M         CLOSE                  2/9/2009    BROAD RIVER
 352106    BRYANT, STEVEN ALAN               30   WHITE      M         MEDIUM               10/14/2019    RIDGELAND                    10/3/2023       10/3/2023      4/23/2023    10/3/2023
 354710    BRYANT, TAMAR YARON               26   BLACK      M         CLOSE                 5/17/2019    LEE                                                                      3/16/2046
 359341    BRYANT, TERRIUS JAMAL             24   BLACK      M         MEDIUM                3/23/2015    EVANS                       6/22/2020        6/22/2020      10/9/2021   12/26/2021
 307848    BRYANT, TIMOTHY ELIE              36   BLACK      M         MEDIUM                6/23/2005    EVANS                      10/13/2019         3/3/2021                   9/13/2020
 363807    BRYANT, TREVANTE RESHAAD          22   BLACK      M         MEDIUM                 4/4/2020    TURBEVILLE                                   5/25/2018                   3/20/2022
 351161    BRYANT, TREY B                    31   WHITE      M         MINIMUM              12/13/2016    PALMER                       10/5/2020       10/5/2020     12/20/2021    6/18/2022
 353211    BRYANT, TUPAC SHAKEUR             26   BLACK      M         MEDIUM                1/14/2020    RIDGELAND                                                                 6/5/2022
 380169    BRYANT, VERONICA CHAMBERS         44   WHITE      F         MEDIUM                             LEATH                                                                    3/10/2030
 355281    BRYANT, WAYNE PATRICK             33   WHITE      M         MEDIUM                9/14/2014    KERSHAW                                                                   8/4/2020
 248296    BRYANT, WILLIAM EARL              52   BLACK      M         MEDIUM                 7/6/2019    MCCORMICK
   6001    BRYANT,III, JAMES N.              49   BLACK      M         CLOSE                              BROAD RIVER
 349828    BRYSON JR, STANLEY ANZLE          30   WHITE      M         MEDIUM                 9/1/2017    KERSHAW                     3/17/2020        3/17/2020      3/24/2021    9/20/2021
 328840    BRYSON, CHRISTIAN KELLY           50   WHITE      M         CLOSE                 3/25/2018    PERRY                       4/10/2045        4/10/2045                   4/10/2045
 276161    BRYSON, JEREMY L.                 38   BLACK      M         MEDIUM                1/21/2014    TURBEVILLE                 10/26/2025       10/26/2025                   4/19/2028
 364349    BUCHANAN, MARQUEAS ISSALE         25   BLACK      M         CLOSE                10/11/2015    LEE                                                                      1/23/2043
  69848    BUCHANAN, STEWART RUSSELL         64   WHITE      M         CLOSE                 7/16/2019    PERRY                         2/3/1982      10/11/2018
 378953    BUCHANON, DEMARIO RANDELL         37   BLACK      M         MEDIUM               12/31/2019    WATEREE RIVER                                                             2/7/2024
 277262    BUCHANON, TERRELL L.              46   BLACK      M         MEDIUM                5/25/2013    RIDGELAND                                                                8/23/2035
 350611    BUCK, JOSEPH RAKEEM               28   BLACK      M         MEDIUM                1/19/2018    WATEREE RIVER              10/12/2019       10/12/2019     10/15/2020    4/13/2021
 378335    BUCK, KYLE DANIEL                 20   WHITE      M         CLOSE                              KIRKLAND                   10/31/2019       10/31/2019                   5/26/2024
 279546    BUCKETT, ANTHONY                  52   BLACK      M         MEDIUM                12/8/2014    TYGER RIVER                                                             11/12/2026

                                                                       SCDC INMATES MAY 5 000054
                                                                                            Incident Date of                             Projected                      Projected
                                         Current                                                                                                         Next Parole                  Projected
Inmate #                     Name                       Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                           Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                     entry Date
 309884    BUCKLE, EVELYN                      63   BLACK         F         CLOSE                   6/2/2011 GRAHAM
 363538    BUCKLEY, SARAH                      31   WHITE         F         MEDIUM                12/25/2019 LEATH                         4/17/2021       4/17/2021      7/21/2022    1/17/2023
 347823    BUCKMASTER, JAMES FRANKLIN          40   WHITE         M         MEDIUM                           KIRKLAND                      1/14/2020       1/14/2020                   10/4/2020
 235058    BUCKMON, MICHAEL PAUL               42   BLACK         M         CLOSE                  2/12/2020 BROAD RIVER
 315811    BUCKNER, EMMANUEL                   36   BLACK         M         MEDIUM                  7/8/2013 EVANS                         5/24/2020       5/24/2020                  10/30/2020
 381598    BUCKSON, PHILLIP JERARD             33   BLACK         M         MEDIUM                           EVANS                                                                     3/30/2028
 326432    BUDDIN, EDWARD LEE                  33   WHITE         M         MINIMUM                2/22/2013 PALMER                        9/13/2020       9/13/2020     10/10/2021     4/3/2022
 327733    BUFF, ANDREW DONOVAN                33   WHITE         M         MINIMUM                12/6/2019 MANNING                                                                    7/1/2020
 208089    BUFF, ROY LEE                       72   WHITE         M         MEDIUM                  8/2/2008 BROAD RIVER                   9/21/2011       8/29/2020
 357241    BUFFKIN, CHRISTOPHE CHARLES         42   WHITE         M         MINIMUM                          WATEREE RIVER                  4/9/2020        4/9/2020                  11/28/2020
 336931    BUFFKIN, MICHAEL LANE               46   WHITE         M         MEDIUM                  1/7/2019 EVANS                         7/23/2019       8/14/2020     12/22/2021    6/20/2022
 256043    BUFKIN JR, ROBBIE LEE               38   BLACK         M         CLOSE                  2/14/2019 MCCORMICK                                                                10/28/2028
 381910    BUFORD, MARC ANGELLUS               31   BLACK         M         MEDIUM                           KERSHAW                       9/27/2020       9/27/2020                   1/14/2021
 265630    BUGGS, ARIMATIA A.                  45   BLACK         M         MEDIUM                 1/24/2011 TYGER RIVER                                                                8/6/2028
 377067    BUGGS, MAKIL MONTERO                20   BLACK         M         MEDIUM                 3/16/2020 RIDGELAND                     2/11/2022       2/11/2022                   4/22/2023
 344591    BUIE, ANTONIO D                     42   BLACK         M         MEDIUM                 9/15/2019 KERSHAW                                                                  12/13/2022
 380401    BUIE, ELANI ELIZABETH               26   WHITE         F         MINIMUM                          GRAHAM                                                                   10/24/2020
 284386    BULLARD, CHRISTOPHE                 39   WHITE         M         MEDIUM                 5/22/2017 RIDGELAND                                                                  4/8/2025
 359069    BULLIS, JOSHUA EDWARD               31   WHITE         M         CLOSE                  9/20/2015 GREENVILLE CO                  3/1/2020        3/1/2020                  11/24/2020
 377602    BULLOCK, DEBORAH R                  36   WHITE         F         MINIMUM               10/14/2019 LEATH                          8/2/2019       7/23/2020      12/8/2020     6/6/2021
 312052    BULLOCK, EDDIE LEE                  39   WHITE         M                               11/11/2005 KIRKLAND                                      5/16/2013                   12/2/2020
 146196    BULLOCK, MARTIN                     56   BLACK         M         MEDIUM                 3/30/2018 PERRY
 357427    BULLOCK, ZACHARY BRAXTON            26   WHITE         M         MEDIUM                  4/4/2020 WATEREE RIVER                                                             2/20/2026
 215588    BUMCOMBE,III, HENRY                 56   BLACK         M         CLOSE                  3/11/2019 KIRKLAND                       4/6/2013        1/8/2022
 374555    BUMPERS, ERIC MATTHEW               27   BLACK         M         MEDIUM                           EVANS                         4/14/2023       4/14/2023                   4/12/2023
 325732    BUN, CHAN SOHEAP                    36   OTHER         M         MEDIUM                12/27/2019 KERSHAW                                                                  10/13/2036
 324006    BUN, SOK                            30   ASIAN         M         CLOSE                  5/30/2019 LIEBER
 337649    BUN, THEA                           29   ASIAN         M         MEDIUM                10/11/2019 TYGER RIVER                                                               12/9/2026
 288057    BUNCH, CHRISTOPHE                   56   BLACK         M         CLOSE                            MCCORMICK                     10/9/2019       1/28/2021                   8/29/2020
 381326    BUNCH, DANIEL ELIJAH                21   BLACK         M         MEDIUM                 1/16/2020 TYGER RIVER                                                               10/7/2024
 377573    BUNCH, KRISTOPHER CARL              27   WHITE         M         MEDIUM                           ALLENDALE                      4/9/2020        4/9/2020                   5/28/2020
 352590    BUNCH, SAM LEE COPELAND             41   BLACK         M         MINIMUM                3/31/2020 MANNING                       11/9/2022       11/9/2022                    3/8/2024
 376957    BUNCHE, KADO SHYHEIM XA             24   BLACK         M         MEDIUM                 7/14/2019 LIEBER                                                                    4/24/2030
 314326    BUNDRICK, STEPHEN EARL              32   WHITE         M         MEDIUM                  3/6/2020 TURBEVILLE                                                               10/19/2026
 339867    BUNKLEY, CAMERON ISSAC              31   AMER INDIAN   M                                 3/6/2018 KIRKLAND                       4/2/2020         4/2/2020    10/30/2020    11/5/2020
 259730    BUNN, BRADLEY                       41   WHITE         M         MINIMUM               12/15/2018 WATEREE RIVER                                                              3/7/2027
 381358    BUNNER, MICHAEL BERNARD             68   WHITE         M         MEDIUM                           MACDOUGALL                    1/14/2020       1/14/2020     12/18/2020    5/19/2021
 330765    BUNTON, CHARLES JOSEPH              31   WHITE         M         MINIMUM                6/21/2019 GOODMAN                       5/30/2020       5/30/2020      5/26/2022   11/22/2022
 363178    BURBAGE, CHARLES NICHOLAS           32   WHITE         M         MEDIUM                           ALLENDALE                                                                 7/18/2028

                                                                            SCDC INMATES MAY 5 000055
                                                                                        Incident Date of                             Projected                  Projected
                                        Current                                                                                                  Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole             Supervised Re-
                                         Age                                                                                                    Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                 entry Date
 249790    BURBAGE, DYRL EDWARD               42   WHITE      M         MEDIUM                 2/18/1999 EVANS                                                                 8/21/2027
 280154    BURBAGE, HAMPTON                   53   WHITE      M         MEDIUM                 8/22/2015 KERSHAW                                                               2/13/2021
 360904    BURBAGE, JOSHUA KEVIN              34   WHITE      M         MINIMUM                4/19/2019 GOODMAN                     10/22/2018   11/19/2020      4/24/2022 10/21/2022
 361066    BURCH, BILLY WAYNE                 49   WHITE      M         CLOSE                            PERRY
 381799    BURCH, DEREK L                     27   WHITE      M         MEDIUM                           ALLENDALE                                                             2/12/2028
 356310    BURCH, ERIK JAMARL                 31   BLACK      M                                10/7/2013 KIRKLAND                      3/22/2020     3/22/2020                12/15/2020
 336234    BURCH, KENTRELL RASHAUN            27   BLACK      M         MEDIUM                 5/15/2018 KERSHAW                       12/2/2023     12/2/2023                11/29/2023
 350403    BURCHFIELD JR, JOHN EDWARD         57   WHITE      M         MEDIUM                 8/24/2017 RIDGELAND                                                            10/22/2020
 306662    BURDEN, THYRONE TERMAINE           35   BLACK      M         MEDIUM                12/31/2005 KIRKLAND                    10/21/2020     10/21/2020    2/17/2023    8/16/2023
 368053    BURDETTE, GREGORY MELVIN           55   WHITE      M         MEDIUM                           LIEBER                                                                3/14/2032
 237974    BURDETTE, JOHN S.                  62   WHITE      M         CLOSE                  4/21/2002 MCCORMICK
 368327    BURDETTE, MICHAEL EDWARD           68   WHITE      M         CLOSE                            LEE                                                                    2/6/2040
 381667    BURDETTE, RODNEY DELL              46   WHITE      M         MINIMUM                          PALMER                         3/6/2020      3/6/2020    3/21/2021     9/9/2021
 355148    BURGER, SABRINA KERRY              31   WHITE      F         MEDIUM                11/18/2019 GRAHAM                                                                 3/2/2025
 319056    BURGER, TERRY                      52   WHITE      M         MEDIUM                           ALLENDALE                                                             10/4/2024
 311554    BURGESS, BRANDON L                 33   BLACK      M         MEDIUM                 5/17/2019 LEE                                                                   12/2/2020
 265544    BURGESS, DARRELL                   41   BLACK      M         CLOSE                 12/20/2019 LEE
 231417    BURGESS, DARRELL L.                55   BLACK      M         MEDIUM                 2/25/2020 RIDGELAND                                                             3/20/2025
 304353    BURGESS, DEMOND DERRICK            43   BLACK      M         MEDIUM                 9/10/2005 ALLENDALE                      3/1/2032      3/1/2032                 2/24/2032
 270568    BURGESS, ERICK GERMAINE            42   BLACK      M                                2/21/2005 KIRKLAND                       9/6/2022      9/6/2022                 3/18/2023
 374174    BURGESS, FASHUN                    38   BLACK      M         CLOSE                            LEE                                                                   4/13/2038
 294411    BURGESS, HENRY ANTONIO             50   BLACK      M         MEDIUM                           KERSHAW                                                               8/13/2022
 144433    BURGESS, II, DAVID LEROY           61   WHITE      M         CLOSE                  1/28/2019 PERRY                          9/2/1995     2/27/2021
 256144    BURGESS, JOHNNY LEE                39   WHITE      M         MINIMUM                          GOODMAN                       1/20/2020     1/20/2020                 8/24/2020
 340269    BURGESS, JOSEPH                    46   WHITE      M         MEDIUM                           MACDOUGALL                                                            9/18/2022
 382202    BURGESS, KARATINA LATISHA          26   BLACK      F         MINIMUM                          GRAHAM                        5/21/2022     5/21/2022                11/30/2022
 340226    BURGESS, KENNETH SHANE             33   WHITE      M                                          KIRKLAND                       4/3/2020      4/3/2020                10/19/2020
 210758    BURGESS, KEVIN                     44   BLACK      M         MINIMUM                1/23/2018 GOODMAN                                                               7/24/2024
 353672    BURGESS, NORMAN KEITH              55   WHITE      M         CLOSE                            BROAD RIVER                   10/7/2025     10/7/2025                 6/10/2035
 375410    BURGESS, PARIS DAISHARD            21   BLACK      M         MINIMUM                          TURBEVILLE                    6/15/2020     6/15/2020                 2/18/2024
 370849    BURGESS, RAHEEM CORNELIUS          27   BLACK      M         MEDIUM                 2/20/2019 KERSHAW                                                               5/24/2025
 374244    BURGESS, SADIQQ AMONEE             22   BLACK      M         MEDIUM                 3/10/2020 LIEBER                                                                2/25/2033
 314924    BURGESS, SHAQUAN V.                31   BLACK      M         MEDIUM                 6/16/2019 ALLENDALE                                                             8/16/2026
 354554    BURGESS, SHAQUILLE TYISTER         26   BLACK      M         CLOSE                   4/1/2020 MCCORMICK                     5/28/2021     5/28/2021                 6/19/2021
 283059    BURGESS, TRAYAWN LASHAWN           36   BLACK      M         MEDIUM                  4/3/2020 WATEREE RIVER                  9/5/2018    11/19/2020    1/31/2021    7/30/2021
 261325    BURGESS, TROY L.                   47   BLACK      M         MEDIUM                  9/5/2016 PERRY
 296661    BURGESS, TYWAN                     36   BLACK      M         MEDIUM                 1/20/2019 TRENTON                                                               6/14/2023
 286435    BURKE, CHRISTOPHE                  36   WHITE      M         MEDIUM                 9/16/2014 KERSHAW                                                               8/11/2020
 304613    BURKE, ROGER DALE                  46   WHITE      M         MEDIUM                           BROAD RIVER

                                                                        SCDC INMATES MAY 5 000056
                                                                                            Incident Date of                              Projected                  Projected
                                            Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                             Age                                                                                                     Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                 entry Date
 272240    BURKES, CHRISTOPHE                     38   BLACK      M         MEDIUM                  1/7/2020 TURBEVILLE                                                            12/11/2026
 258306    BURKETT, JAMES                         43   BLACK      M         MEDIUM                  2/1/2020 TURBEVILLE                    2/19/2019     3/13/2020       9/5/2020    3/4/2021
 382604    BURKEY, ADAM RAYMUNDUS                 32   WHITE      M         CLOSE                            MCCORMICK                                                             12/30/2031
 379581    BURKHART, BRANDON JASON                32   WHITE      M         MEDIUM                           ALLENDALE                    10/29/2019     1/22/2021                  10/3/2020
 323165    BURKHART, TROY                         52   WHITE      M         CLOSE                            KIRKLAND
 160726    BURKS, TROY LUKE                       68   BLACK      M         MEDIUM                 1/11/2020 PERRY                        12/23/1998     10/30/2021
 382422    BURNETT, BRANDI NICOLE                 32   WHITE      F         MINIMUM                          GRAHAM                         9/7/2020       9/7/2020                 10/9/2021
 171713    BURNETT, JAMES LEROY                   68   BLACK      M         CLOSE                  8/14/2008 MCCORMICK
 374354    BURNETT, NATHAN JAMES                  32   BLACK      M         CLOSE                  10/1/2018 LIEBER                                                                 4/21/2026
 341129    BURNETTE, RAYMOND                      54   WHITE      M         CLOSE                  4/25/2014 PERRY
 143218    BURNS, ALAN L                          55   BLACK      M         CLOSE                  10/1/2014 BROAD RIVER                     5/1/2036      5/1/2036                 2/25/2051
 318252    BURNS, ARTIE TYRONE                    51   BLACK      M         MEDIUM                 1/30/2017 LEE                                                                    5/24/2027
 264621    BURNS, JIMMY DEAN                      49   WHITE      M         MEDIUM                 8/24/2019 WATEREE RIVER                   5/8/2018    10/23/2020     2/2/2021     8/1/2021
 380706    BURNS, JONATHAN MATHEW                 32   BLACK      M         MINIMUM                          PALMER                         2/16/2020     2/16/2020                 1/21/2021
 124829    BURNS, LEON                            60   BLACK      M         MINIMUM                6/18/2019 ALLENDALE                      8/21/2019    10/22/2020    7/18/2021    1/14/2022
 383308    BURNS, NICOLLE AILENE                  33   WHITE      F                                          GRAHAM                         4/16/2020     4/16/2020                 8/28/2020
 373437    BURNS, RAYMOND EDWARD                  25   WHITE      M         MEDIUM                           MCCORMICK                                                              1/30/2029
 290654    BURNS, SHELLY DEEANNE                  51   WHITE      F         MINIMUM                4/15/2003 LEATH                        12/30/2019     12/30/2019                 8/10/2020
 155744    BURNS, WAYNE SCOTT                     55   WHITE      M         MEDIUM                  6/4/1989 KERSHAW                                                                9/22/2022
 328129    BURNSIDE, ANDREW DAVION                33   BLACK      M         CLOSE                  4/13/2020 LIEBER                                                                 5/23/2033
 367588    BURNSIDE, DEBY LEE                     65   BLACK      M         MEDIUM                           PERRY                                                                  7/30/2044
 382831    BURNSIDE, DERRICK                      47   WHITE      M         CLOSE                            LEE
 271070    BURNSIDE, JOHNNY                       56   BLACK      M         MEDIUM                           TURBEVILLE                                                             2/26/2040
 362031    BURNSIDE, JR., SAMUEL LEE MARK         34   BLACK      M         CLOSE                   5/3/2019 MCCORMICK                                                              7/24/2026
 377638    BURNSIDE, NICHOLAS ANDROPOLOU          39   BLACK      M         MINIMUM                          LIVESAY                                                                2/24/2023
 382128    BURNSIDE, SAMUEL LAMAR                 31   BLACK      M         MEDIUM                           KIRKLAND                                                               7/27/2062
 350912    BURR II, EARL MALCOLM                  43   WHITE      M         MEDIUM                  3/2/2020 LIEBER                                                                  1/1/2030
 283646    BURRAGE, JESSE                         52   WHITE      M         MEDIUM                  8/8/2008 TYGER RIVER                                                            4/29/2023
 372714    BURRELL, CHRISTOPHE EDWARD             27   WHITE      M         MINIMUM                          TYGER RIVER                                                           10/13/2020
 310485    BURRELL, DAVID LUKE                    57   WHITE      M         MEDIUM                  9/2/2008 TYGER RIVER                                                            5/22/2022
 172124    BURRELL, KENNETH BERNARD               52   BLACK      M         MEDIUM                12/31/2014 EVANS                          8/23/1997     8/29/2020                 5/29/2021
 323283    BURRIS JR, TERRELL LEE                 30   WHITE      M         MEDIUM                 8/26/2007 BROAD RIVER                                                            8/19/2030
 294089    BURRIS, DAVID ONEAL                    47   WHITE      M         MINIMUM                          MANNING                        2/25/2020     2/25/2020    4/25/2021    5/23/2021
 334207    BURRIS, DEON KENTRALL                  39   BLACK      M         MINIMUM                          WATEREE RIVER                  1/20/2020     2/19/2022     4/2/2021    9/29/2021
 306335    BURRIS, DERRICK KENDELL                32   BLACK      M         CLOSE                  2/24/2012 MCCORMICK                                                              8/14/2034
 351194    BURRIS, JEMARCUS TYBREE                26   BLACK      M         CLOSE                  1/21/2020 LEE                                                                    3/11/2031
 262319    BURRIS, PAUL CHRISTOPHE                54   BLACK      M         MINIMUM                11/9/2000 MANNING                                                                 9/6/2020
 313793    BURRIS, RICCO ANTHONY                  31   BLACK      M         MINIMUM                4/21/2018 GOODMAN                                                                7/25/2021
 291626    BURRIS, SHERWONE ENIK                  37   BLACK      M         MINIMUM               12/17/2014 RIDGELAND                       2/7/2022      2/7/2022     5/8/2025    11/4/2025

                                                                            SCDC INMATES MAY 5 000057
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 326030    BURRIS, ZACHARY S                    35   BLACK     M         MINIMUM                            MACDOUGALL                   12/9/2020      12/9/2020    10/27/2022    4/25/2023
 373114    BURRISON, JR, BENJAMIN               48   BLACK     M         MEDIUM                             TYGER RIVER                                                            5/12/2022
 213569    BURRISS, BILLY RAY                   55   BLACK     M         MEDIUM                             MCCORMICK                                                              12/2/2038
 265839    BURRISS, MARCUS ANTONIO              41   BLACK     M         MEDIUM                3/26/2019    RIDGELAND                                                              5/10/2026
 365444    BURROS, TRAVELLE LAMAR               47   BLACK     M         MEDIUM                             TRENTON                                                                1/16/2027
 378068    BURROUGHS JR, RONNIE                 23   BLACK     M         MEDIUM                 3/4/2020    EVANS                        5/25/2020      5/25/2020     6/21/2023 12/18/2023
 380349    BURROUGHS, DERRICK SPENCER           29   BLACK     M         MEDIUM                3/15/2020    TRENTON                                                                 4/2/2024
 383303    BURROW, WHITNEY SUZANNE              40   WHITE     F                                            GRAHAM                      10/16/2020    10/16/2020      1/28/2022    7/27/2022
 380069    BURRUS, ROBBIE                       53   BLACK     M         MINIMUM                            LIVESAY                                                                7/22/2020
 381277    BURSON, JAMES OLIVER                 41   WHITE     M         MINIMUM                            LIVESAY                      4/15/2021      4/15/2021    11/24/2023    5/22/2024
 381092    BURT, AMBER LINSEY                   27   WHITE     F         MINIMUM                            GRAHAM                       3/21/2021      3/21/2021                 12/26/2021
 141532    BURT, SAM                            62   WHITE     M         MEDIUM                9/29/2014    EVANS                       11/27/1994      3/21/2020                  7/24/2034
  71287    BURTON JR, JOHNNY -                  66   BLACK     M         MEDIUM                 9/2/2004    RIDGELAND                    9/19/1989      3/20/2021
 382104    BURTON JR, ROGER YOUNG               32   WHITE     M         MINIMUM                            GOODMAN                      3/26/2020      3/26/2020                   8/5/2020
 362848    BURTON, CHARELLE ANTONIO             31   BLACK     M         MINIMUM               7/11/2018    TYGER RIVER                                                            9/20/2022
 353689    BURTON, DARIUS DEMONT                28   BLACK     M         MEDIUM               11/11/2014    PERRY                        6/12/2018      9/19/2020                  6/26/2020
 332821    BURTON, RANDOLPH MARTINEZ            31   BLACK     M         CLOSE                11/20/2019    LEE                                                                     4/4/2033
 141841    BURTON, RONNIE LEE                   53   WHITE     M         MEDIUM               12/10/2018    MCCORMICK
 381303    BURTS, ERIC RASHAAD                  24   BLACK     M         MINIMUM               1/20/2020    MANNING                     9/18/2019      9/18/2019                  9/17/2020
 380421    BURTS, TERRICO DAMARCUS              23   BLACK     M         MINIMUM               3/17/2020    TURBEVILLE                  5/15/2020      5/15/2020                  4/27/2023
 382282    BUSBY, ELISHA REID                   19   BLACK     M         MEDIUM                             KIRKLAND                    5/29/2026      5/29/2026                  5/29/2026
 380822    BUSBY, JAMES DAVID                   33   WHITE     M         MEDIUM               11/13/2019    MCCORMICK                                                              9/8/2060
 332215    BUSBY, JASON                         37   BLACK     M         MEDIUM                5/30/2019    LEE                                                                   10/3/2022
 381777    BUSBY, JOE LEWIS                     46   BLACK     M         MINIMUM                            PALMER                       3/5/2021       3/5/2021     1/17/2023    7/16/2023
 273524    BUSBY, PAUL GLENN                    53   WHITE     M         CLOSE                 11/7/2018    MCCORMICK
 298833    BUSH JR, SAMUEL SHANE                48   WHITE     M         MEDIUM               12/15/2010    TURBEVILLE                  1/28/2020       2/4/2021     10/3/2021     4/1/2022
 369164    BUSH JR, WILLIAM                     30   BLACK     M         MEDIUM                 1/6/2019    TURBEVILLE                                                           10/15/2024
 366920    BUSH, DEMETRIUS TRAMAL               30   BLACK     M         CLOSE                 9/22/2019    KERSHAW                     4/13/2021      4/13/2021                  4/11/2021
 153342    BUSH, GERALD                         56   BLACK     M         MEDIUM                4/24/2010    LIEBER                      6/29/2008      6/18/2021
 321490    BUSH, JERRY                          34   BLACK     M         MINIMUM              10/24/2019    TRENTON                                                              12/12/2021
 208722    BUSH, TITUS GILBERT                  72   BLACK     M         MEDIUM                 2/4/2005    LEE                          6/7/2002      2/27/2021                  1/12/2027
 366263    BUSH, WILLIAM REX                    51   WHITE     M         MEDIUM                 9/2/2018    KERSHAW                                                                5/1/2023
 281945    BUSKEY, KEYONA                       38   BLACK     F         CLOSE                 3/20/2018    GRAHAM
 191961    BUSQUES, MICHAEL ANGELO              48   WHITE     M         MINIMUM               4/22/2020    TURBEVILLE                  9/11/2018      3/12/2020     3/11/2021    7/20/2021
 375380    BUSSE, CRAIG CARL                    58   WHITE     M         MEDIUM                 3/8/2019    MCCORMICK                                                             11/3/2030
 116130    BUSSEY, LARRY                        58   BLACK     M         MEDIUM                4/14/2006    BROAD RIVER                                                           3/26/2029
 251034    BUSTAMANTE, CARRIE ELIZABETH         42   WHITE     F         MINIMUM                            GRAHAM                     11/27/2020    11/27/2020                    1/1/2021
 318925    BUSTOS, LADISLOA                     35   OTHER     M         MEDIUM                 6/3/2019    RIDGELAND                                                             6/26/2028
 354755    BUTLER JR, DANA ANDREW               28   BLACK     M         CLOSE                  5/8/2018    KIRKLAND                                                             12/22/2041

                                                                         SCDC INMATES MAY 5 000058
                                                                                       Incident Date of                             Projected                    Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                   entry Date
 227746    BUTLER JR, SAMUEL ALONZO          51   BLACK      M         MEDIUM                 10/4/1997 KIRKLAND                        6/7/2019     9/11/2021                  3/19/2022
 339834    BUTLER JR, SHELTON LATHAL         29   BLACK      M         CLOSE                  2/15/2020 BROAD RIVER                                                             6/12/2042
 342958    BUTLER JR, TYRONE MARQUIS         28   BLACK      M         MEDIUM                 3/27/2020 RIDGELAND                                                               4/28/2022
 275060    BUTLER, ANTHONY LEON              52   BLACK      M         MINIMUM                          MACDOUGALL                    4/14/2020      4/14/2020     3/15/2021    9/11/2021
 372377    BUTLER, ANTWAUN LEE               30   BLACK      M         CLOSE                            LIEBER                                                                  3/11/2021
 378129    BUTLER, ASHLEY RENEE              30   BLACK      F         MEDIUM                           LEATH                                                                   5/26/2031
 380095    BUTLER, BERRY HARVEY              18   BLACK      M         MEDIUM                           TURBEVILLE                                                              2/28/2027
 382592    BUTLER, BRANDON JAMES             23   WHITE      M         MINIMUM                 2/6/2020 TRENTON                      11/30/2019    11/30/2019                    7/9/2020
 351545    BUTLER, CHRISTOPHE LEON           39   BLACK      M         MEDIUM                           MACDOUGALL                                                             12/15/2028
 377105    BUTLER, DAVEON ANTONIO            19   BLACK      M         MEDIUM                           TURBEVILLE                                                              4/16/2022
  88456    BUTLER, FREDDIE JEROME            60   BLACK      M         CLOSE                  9/28/2019 PERRY                         5/18/2009      5/16/2020
 147116    BUTLER, GARY DELINO               59   BLACK      M         CLOSE                  1/14/2013 LEE                           4/24/2011    11/13/2021
 180476    BUTLER, HORACE                    61   BLACK      M         MEDIUM                 9/11/2003 BROAD RIVER                     9/1/2000     7/17/2021
 358715    BUTLER, IRENE                     23   BLACK      F         MINIMUM                7/31/2017 GRAHAM                                                                   4/5/2022
 349914    BUTLER, JAMES BENTHAM             38   WHITE      M         MINIMUM               10/31/2019 KERSHAW                       7/12/2020      7/12/2020                  7/12/2020
 232706    BUTLER, JAMES EARNEST             60   BLACK      M         MEDIUM                 6/30/2018 LEE                                                                      1/5/2028
 276570    BUTLER, JAMES KELVIN              46   BLACK      M         MEDIUM                 9/21/2013 TYGER RIVER                   9/16/2028      9/16/2028                  9/11/2028
 372527    BUTLER, JARED JAMAL               23   BLACK      M         MEDIUM                 3/19/2020 TURBEVILLE                   11/15/2021    11/15/2021                   11/2/2021
 368538    BUTLER, JUSTIN ANTONIO            28   BLACK      M         MEDIUM                           LIEBER                                                                   5/1/2069
 243002    BUTLER, KEEON DEJARVACE           39   BLACK      M         CLOSE                  7/30/2019 MCCORMICK                                                               3/22/2046
 308862    BUTLER, KENNETH J                 33   BLACK      M         MEDIUM                  8/7/2016 KERSHAW                      11/18/2013       2/4/2021                   5/5/2021
 261096    BUTLER, KENNETH JOHN              44   WHITE      M         MEDIUM                           MCCORMICK                     3/13/2018      7/18/2020
 364611    BUTLER, KRISTOPHER DEAN           24   WHITE      M         CLOSE                 12/24/2019 MCCORMICK                     11/5/2018      2/19/2022                 11/28/2020
 303325    BUTLER, LATRONE                   35   BLACK      M         CLOSE                  5/21/2019 BROAD RIVER                                                              3/1/2084
 337779    BUTLER, LAVADRE DASHUUN           30   BLACK      M         MEDIUM                  3/3/2020 BROAD RIVER                                                             1/10/2025
 229641    BUTLER, LEON                      41   BLACK      M         MEDIUM                 3/18/2020 KERSHAW                                                                 5/19/2023
 370681    BUTLER, MARQUES LAMONT            23   BLACK      M         CLOSE                   2/1/2020 LEE                                                                     6/30/2049
 348585    BUTLER, MARQUEZ DEVIN             27   BLACK      M         MEDIUM                 1/24/2020 EVANS                                                                   1/11/2028
 176969    BUTLER, PRESTON                   68   BLACK      M         MINIMUM                3/27/1994 KIRKLAND                                                                4/27/2023
 339254    BUTLER, SHAKEIA                   42   BLACK      F         MEDIUM                 9/15/2018 GRAHAM                                                                  4/14/2030
 233704    BUTLER, STANLEY L.                47   BLACK      M         MEDIUM                 3/17/2020 KERSHAW                                                                 6/19/2039
 257552    BUTLER, THOMAS                    61   BLACK      M         MEDIUM                  1/6/2004 LIEBER
 325328    BUTLER, THOMAS                    34   BLACK      M         MEDIUM                  4/8/2020 TRENTON                      9/28/2027      9/28/2027                  9/21/2027
 323438    BUTTERFIELD, ELDON                34   BLACK      M         MINIMUM                8/22/2019 TYGER RIVER                                                            6/28/2024
 348484    BUTTS, ERICA                      34   BLACK      F         CLOSE                  3/11/2019 GRAHAM
 348307    BUTTS, WILLIAM ANTHONY            29   BLACK      M         MEDIUM                 7/30/2019 MCCORMICK                                                             11/14/2026
 382576    BYARS SR, JERRY BLAINE            60   WHITE      M         MEDIUM                           BROAD RIVER                                                            9/25/2027
 351482    BYARS, ANTWON                     35   BLACK      M         MINIMUM                4/27/2018 MANNING                                                                 1/4/2021
 377359    BYARS, ARSENIO LAMARCUS           28   BLACK      M         CLOSE                            LEE                                                                    6/16/2033

                                                                       SCDC INMATES MAY 5 000059
                                                                                       Incident Date of                              Projected                   Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 369173    BYARS, CHRISTOPHE ANTOINE         36   BLACK      M         CLOSE                              KIRKLAND                                                              7/26/2032
 333776    BYARS, DERRICK E                  31   BLACK      M         MEDIUM                5/24/2019    KERSHAW                                                               9/11/2020
 323437    BYERS, BRANDON                    37   BLACK      M         MEDIUM                2/25/2020    MCCORMICK                                                             7/27/2030
 263041    BYERS, CHARLES                    60   BLACK      M         MEDIUM               12/16/2004    TYGER RIVER                  7/18/2019     9/18/2021
 354507    BYERS, FRANKLIN LATWAN            28   BLACK      M         MEDIUM                 3/2/2020    KERSHAW                                                                2/2/2025
 293715    BYERS, JAMES R.                   37   BLACK      M         CLOSE                 8/14/2019    MCCORMICK
 324474    BYERS, JONATHAN LEON              31   BLACK      M         CLOSE                 2/21/2020    KIRKLAND
 276680    BYERS, JOSHUA ELLIS               38   WHITE      M         MEDIUM               11/20/2019    TYGER RIVER                                                            6/8/2022
 310267    BYERS, JUSTIN                     32   BLACK      M         MEDIUM                11/2/2018    BROAD RIVER
 349729    BYERS, TEDDY LAMONT               41   BLACK      M         MINIMUM                            LIVESAY                                                                9/6/2023
 235743    BYERSON, ZACHERY LATEFF           43   BLACK      M         MEDIUM                7/29/2018    KERSHAW                      4/14/2017     10/8/2020                  5/11/2025
 284966    BYNUM, JERRY LEE                  42   BLACK      M         MINIMUM               2/12/2020    KERSHAW                                                                6/5/2022
 276163    BYNUM, MARCUS                     39   BLACK      M         MEDIUM                             KERSHAW                                                               7/11/2042
 155347    BYRD III, FORREST HALCET          51   WHITE      M         MEDIUM                 4/3/2013    KERSHAW                    10/21/2020     10/21/2020                  5/10/2021
 197193    BYRD III, WILLIE EDWARD           48   BLACK      M         CLOSE                 2/15/2020    MCCORMICK                                                             5/26/2035
 352108    BYRD JR, ANTHONY L                26   BLACK      M         MEDIUM                1/10/2020    RIDGELAND                    8/19/2019     8/13/2020    12/14/2020    6/12/2021
 375392    BYRD JR, CHARLES JAMES            26   BLACK      M         MEDIUM                6/21/2019    EVANS                                                                11/16/2022
 380033    BYRD JR, DEMARCUS WENDELL         20   BLACK      M         MEDIUM                             TYGER RIVER                                                           9/19/2026
 351821    BYRD JR, KENNETH ERIC             27   BLACK      M         MEDIUM               12/10/2019    MANNING                                                                9/6/2020
 318426    BYRD JR, RANSOM EDGAR             52   BLACK      M         MINIMUM               4/17/2007    PALMER                       3/29/2020     3/29/2020     5/22/2021    6/23/2021
 210857    BYRD, ALEX ANTHONY                51   BLACK      M         MEDIUM                8/11/2015    LEE                                                                    1/2/2031
 383237    BYRD, BENJAMIN T                  32   WHITE      M                                            KIRKLAND                     4/30/2021     4/30/2021     8/12/2022     2/8/2023
  73479    BYRD, BOBBY J                     63   BLACK      M         MEDIUM                             TURBEVILLE                                                            10/5/2023
 305294    BYRD, BRYAN                       36   BLACK      M         CLOSE                 2/15/2020    BROAD RIVER                                                           4/11/2028
 382725    BYRD, DANIEL ONEAL                34   BLACK      M         MEDIUM                 3/4/2020    WATEREE RIVER                1/16/2021     1/16/2021                  9/14/2021
 295532    BYRD, DAVID                       55   BLACK      M         MEDIUM                             RIDGELAND                                                              1/3/2022
 377015    BYRD, DEANDRE DEVANTE             25   BLACK      M         MEDIUM                4/28/2019    KERSHAW                                                              10/31/2026
 317466    BYRD, JAIRUS MICKALE              34   BLACK      M         CLOSE                 1/22/2020    LIEBER                        9/4/2020      9/4/2020                 10/29/2020
  98230    BYRD, JAMES ROBERT                64   BLACK      M         CLOSE                11/14/1996    BROAD RIVER                   1/8/1989     4/24/2020
 245120    BYRD, JOHN EARL                   56   BLACK      M         MEDIUM                 4/3/2020    RIDGELAND                                                             8/26/2028
 162237    BYRD, JOSEPH                      52   BLACK      M         CLOSE                 7/31/2019    PERRY                         5/4/2018    10/10/2020
 274816    BYRD, LASHAWN                     37   BLACK      M         MEDIUM                5/24/2017    EVANS                                                                 4/14/2045
 281812    BYRD, PHILLIP A.                  38   BLACK      M         MEDIUM                 7/3/2019    EVANS                                                                  9/6/2030
 312569    BYRD, QUINCY D                    37   BLACK      M         MEDIUM                             ALLENDALE                                                             6/22/2028
 371066    BYRD, RALPHAEL L                  22   BLACK      M         MEDIUM                 3/1/2020    TYGER RIVER                                                            1/9/2022
 209137    BYRD, REGINALD                    51   BLACK      M         CLOSE                 4/16/2016    PERRY                      11/24/2013      2/19/2022
 366738    BYRD, RONELL ANTONIO              30   BLACK      M         MEDIUM                11/1/2018    TYGER RIVER                                                           8/29/2023
  71851    BYRD, THEODORE -                  70   BLACK      M         MEDIUM                9/15/1997    BROAD RIVER                  2/26/1983     3/20/2021
 319760    BYRD, WILLIE TERREL               37   BLACK      M         CLOSE                  4/3/2020    LEE                                                                  11/23/2022

                                                                       SCDC INMATES MAY 5 000060
                                                                                          Incident Date of                              Projected                   Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                  entry Date
 337394    BYRD, XAVIER LEMAR                    30   BLACK     M         MEDIUM                  1/8/2020   EVANS                                                                 8/16/2029
 240690    BYRON, MIKE GLENN                     66   WHITE     M         MEDIUM                11/26/2017   KERSHAW                       7/7/2025      7/7/2025
 333835    BYSON, EMANUEL                        29   BLACK     M         MEDIUM                 12/9/2019   RIDGELAND                                                              2/4/2025
 342601    CABARRUVIAS, JOSE LUIS LUNA           54   OTHER     M         MEDIUM                  5/7/2012   TYGER RIVER                                                           5/11/2026
 295567    CABBAGESTALK, SHAHEEN                 36   BLACK     M         MEDIUM                  6/6/2019   BROAD RIVER                                                          11/12/2023
 228061    CABLE, BRIAN                          45   WHITE     M         CLOSE                   8/8/2018   LEE                           6/1/2014     2/27/2021
 265665    CABRERA PENA, REYES                   49   OTHER     M         CLOSE                  9/25/2015   PERRY
 287877    CADDELL, MARK STEVEIN                 52   WHITE     M         MINIMUM                 1/2/2015   RIDGELAND                                                             5/27/2024
 197569    CADES, GOWNDELL DEON                  45   BLACK     M         MINIMUM                8/19/2017   EVANS                         6/7/2016     2/12/2021                   5/5/2021
 356612    CAGLE, MARC ANTHONY                   65   WHITE     M         MEDIUM                             LIEBER                                                                 3/7/2023
 367994    CAGLE, NORMAN WAYNE                   56   WHITE     M         MEDIUM                1/11/2019    MACDOUGALL                 12/19/2019     12/19/2019     4/24/2023   10/21/2023
 165207    CAGLE, WILLIAM DAVID                  56   WHITE     M         MEDIUM                3/11/2020    TURBEVILLE                  2/28/2018      6/26/2020      4/1/2021    9/28/2021
 109789    CAIN, SAMUEL                          66   BLACK     M         CLOSE                              LEE
 259493    CAIN, WILLIAM ELTON                   45   BLACK     M         MINIMUM                            KIRKLAND                                    3/8/2001     9/25/2022    3/24/2023
 345705    CALDRON, CESAR JAIMES                 30   OTHER     M         MEDIUM                 4/4/2018    KERSHAW                                                               8/12/2020
 341078    CALDWELL JR, CHARLES                  28   BLACK     M         MINIMUM                7/1/2019    RIDGELAND                   12/5/2023      12/5/2023                  12/1/2023
 336144    CALDWELL JR, WILLIE RAY               31   BLACK     M         MEDIUM                             KERSHAW                    12/10/2019      2/26/2022                 12/23/2020
 372531    CALDWELL, ALFRED ANTHONY              24   BLACK     M         MEDIUM                             TYGER RIVER                 8/12/2024      8/12/2024                  8/10/2024
 241240    CALDWELL, BILLY RAY                   40   WHITE     M         MINIMUM               7/29/2019    MACDOUGALL                                                           10/15/2021
 327650    CALDWELL, CHRISTOPHE                  33   WHITE     M         MEDIUM                2/28/2020    BROAD RIVER                                                           3/31/2056
 266708    CALDWELL, DARRIN                      46   BLACK     M         MEDIUM                 9/5/2018    KERSHAW                                                               5/14/2021
 317010    CALDWELL, DAVID EUGENE                32   BLACK     M         MINIMUM              10/25/2018    RIDGELAND                     1/1/2023      1/1/2023                 12/27/2022
 383145    CALDWELL, DEMOND EMMANUEL             18   BLACK     M         MEDIUM                             KIRKLAND
 379869    CALDWELL, ELLIOTT O                   26   BLACK     M         MEDIUM                             EVANS                                                                 6/12/2020
 303519    CALDWELL, GERALD EDWARD               55   WHITE     M         CLOSE                12/15/2014    BROAD RIVER                                                          11/10/2038
 351376    CALDWELL, KEITH                       37   BLACK     M                                1/8/2019    KIRKLAND                                                             11/12/2020
 324817    CALDWELL, KOPPALA DEMARQUIS           34   BLACK     M         MINIMUM                1/1/2019    GOODMAN                                                              12/21/2020
 363237    CALDWELL, MALIK LAMAR                 29   BLACK     M         MEDIUM                5/28/2019    EVANS                                                                  4/1/2023
 235551    CALDWELL, MARIO LEONARD               41   BLACK     M         MEDIUM                5/17/2018    ALLENDALE                                                             9/29/2027
 371397    CALDWELL, MATTHEW QUANTEL             33   BLACK     M         MEDIUM                8/20/2017    TRENTON                      1/22/2020     3/18/2022                 10/27/2020
 294001    CALDWELL, PERCELL M A                 41   BLACK     M         MEDIUM               10/24/2018    EVANS                         3/7/2019     3/27/2020      3/5/2022     9/1/2022
 172148    CALDWELL, RICKY TIM                   64   WHITE     M         CLOSE                 9/10/2014    LEE
 269122    CALDWELL, STANLEY BERNARD             59   BLACK     M                              11/20/2003    KIRKLAND                     10/2/2020     1/23/2021     10/3/2021     3/3/2022
 382572    CALDWELL, TOMTARIUS MALIK             24   BLACK     M         MEDIUM                             MACDOUGALL                    6/3/2020      6/3/2020                  12/7/2021
 340547    CALDWELL, UNDREAS                     28   BLACK     M         CLOSE                 2/25/2020    MCCORMICK                                                             4/22/2022
 241535    CALDWELL, WILLIE JOE                  47   BLACK     M         MEDIUM                3/31/2009    LEE                                                                   9/15/2047
 382678    CALES JR, CALVIN ELVIN                53   WHITE     M         MINIMUM                            KERSHAW                                                               8/22/2020
 382234    CALHOUN JR, JEFFREY CORNELIUS         27   BLACK     M                                            KIRKLAND                     2/27/2020     2/27/2020                  7/10/2020
 382809    CALHOUN, JOHN COLLION                 40   BLACK     M         MEDIUM                             LEE                          5/16/2021     5/16/2021                 12/15/2021

                                                                          SCDC INMATES MAY 5 000061
                                                                                         Incident Date of                              Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 355330    CALHOUN, JORDY WAYNE                 26   WHITE     M         MEDIUM                11/26/2019 RIDGELAND                                                                  3/21/2021
 295449    CALHOUN, WALTER                      43   BLACK     M         MEDIUM                 2/20/2014 ALLENDALE                                                                  10/7/2029
 356866    CALIHUA MACUIXTLE, EL PIDIO          34   OTHER     M         MEDIUM                 12/9/2013 MCCORMICK                                                                 10/29/2037
 379098    CALIHUA PANZO, CARLOS                21   OTHER     M         MEDIUM                           TYGER RIVER                     4/3/2019      10/29/2020        4/3/2020   9/30/2020
 351107    CALL V, LUTHER PERRY                 39   WHITE     M         CLOSE                  10/9/2019 ALLENDALE                                                                  3/15/2024
 328469    CALLAHAM, CARRIE                     38   BLACK     F         MEDIUM                 5/14/2019 GRAHAM                                                                     2/18/2025
 379116    CALLAWAY, JAMAHN MYKAI               21   BLACK     M         MEDIUM                 1/15/2020 LEE                             9/1/2028         9/1/2028                  8/28/2028
 292090    CALLES, GERARDO ZALETA               53   OTHER     M         MEDIUM                           WATEREE RIVER                                                               9/5/2022
 362696    CALLIHAM, OCTAVIOUS VASHON           28   BLACK     M         CLOSE                  10/1/2019 KERSHAW                                                                     7/1/2020
 343102    CALLOWAY, ANTONIO COURVESIER         27   BLACK     M         CLOSE                   3/2/2020 MCCORMICK                                                                   9/5/2033
 379872    CALLUM, WESLEY MALCOLM               23   BLACK     M         MEDIUM                  2/2/2020 WATEREE RIVER                   1/8/2020        1/29/2021     4/18/2021 10/15/2021
 379388    CALVARY, DESEAN XAUNDRE              23   BLACK     M         MEDIUM                 9/29/2019 TRENTON                        8/15/2019      10/22/2020        9/7/2020    3/6/2021
 293417    CALVERT, JAMES WAYNE                 52   WHITE     M         MINIMUM                          MACDOUGALL                     4/11/2020        4/11/2020                 11/24/2020
 323038    CALVERT, WILLIAM TRAVIS              36   WHITE     M         MEDIUM                 4/24/2018 KERSHAW                                                                    8/15/2026
 233130    CAMDEN, STEVE BLAIR                  60   WHITE     M         MEDIUM                           KERSHAW                        1/10/2023        1/10/2023                   1/6/2023
 374739    CAMERON, BENJAMIN JAMES              34   WHITE     M         MEDIUM                           MACDOUGALL                     9/29/2019      10/30/2020      8/15/2022    2/11/2023
 377341    CAMERON, JUSTIN BRADLEY              25   WHITE     M         CLOSE                            BROAD RIVER                                                                7/18/2042
 379830    CAMERON, KANDEN MICHAEL              29   WHITE     M         MINIMUM                2/15/2020 TRENTON                                                                    4/19/2023
 329976    CAMERON, ROBERT B.                   62   WHITE     M         MEDIUM                10/14/2013 ALLENDALE                                                                 11/27/2020
 279627    CAMERON, RONNIE                      51   WHITE     M         CLOSE                  12/5/2018 BROAD RIVER                                                                7/18/2029
 289629    CAMP, DAVID ALLEN                    41   WHITE     M         MINIMUM               11/28/2017 ALLENDALE                                                                  6/16/2023
 382156    CAMP, JEFFREY JAMES                  52   WHITE     M         MINIMUM                          EVANS                          4/18/2020        4/18/2020                  10/4/2020
 378512    CAMP, KENDARIUS JULQUAY              21   BLACK     M                                 7/8/2019 KIRKLAND                        7/3/2020         7/3/2020                   8/4/2021
 213509    CAMP, MICHAEL                        44   BLACK     M         MEDIUM                 8/31/1995 PERRY                                                                     12/13/2035
 374538    CAMP, WESLEY LEE                     48   BLACK     M         MEDIUM                           ALLENDALE                       3/8/2019        3/10/2021    10/20/2020    4/18/2021
 240141    CAMP, WILLIAM SHEROID                44   BLACK     M         MEDIUM                  4/2/2019 KERSHAW                                                                   12/29/2027
 371586    CAMPBELL II, DONNY ODELL             22   BLACK     M         MEDIUM                 1/24/2020 RIDGELAND                                                                  3/13/2021
 383199    CAMPBELL JR, DANNY EVAN              31   WHITE     M         MEDIUM                           KIRKLAND                                                                  12/29/2020
 376860    CAMPBELL JR, JAMES ALBERT            22   BLACK     M         MEDIUM                  4/7/2020 TRENTON                                                                    8/25/2020
 365925    CAMPBELL JR, KENNETH                 29   BLACK     M         CLOSE                            LEE
 320298    CAMPBELL, ADRIAN LAMAR               31   BLACK     M         MINIMUM                6/23/2010 LIVESAY                                                                    11/3/2025
 283765    CAMPBELL, ALFONZO TROMANE            39   BLACK     M         MINIMUM                7/17/2015 ALLENDALE                                                                  11/6/2027
 273652    CAMPBELL, ANTONIO                    40   BLACK     M         MEDIUM                 4/25/2006 MACDOUGALL                      7/8/2029         7/8/2029                   7/5/2029
 330129    CAMPBELL, BERNARD                    34   BLACK     M         CLOSE                  4/16/2019 KERSHAW                                                                    3/25/2028
 382506    CAMPBELL, BOBBI JO                   44   WHITE     F         MINIMUM                          GRAHAM                         4/30/2020       4/30/2020                   9/11/2020
 355928    CAMPBELL, BRIAN KEITH                27   WHITE     M         MINIMUM               10/27/2015 BROAD RIVER                     5/8/2020        5/8/2020      5/15/2021   11/11/2021
 353482    CAMPBELL, BRIAN KEITH                28   BLACK     M         CLOSE                 11/25/2019 LEE                                                                        3/25/2034
 354152    CAMPBELL, CARL EUGENE                46   WHITE     M         MINIMUM                          LIVESAY                                                                   11/15/2024
 338442    CAMPBELL, CHRISTOPHE BRIAN           44   WHITE     M         CLOSE                  7/15/2010 LEE                            11/8/2027       11/8/2027                    5/5/2030

                                                                         SCDC INMATES MAY 5 000062
                                                                                         Incident Date of                              Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 361841    CAMPBELL, CHRISTOPHE D               34   BLACK     M         MEDIUM                 8/10/2016   MACDOUGALL                                                               3/22/2029
 339515    CAMPBELL, CRAIG RYDELL               33   BLACK     M         MEDIUM                 4/12/2018   MACDOUGALL                                                               1/30/2029
 332961    CAMPBELL, CULLEN BLAKE               29   BLACK     M         MEDIUM                  3/5/2020   TYGER RIVER                                                              8/27/2029
 379260    CAMPBELL, DARLA                      62   WHITE     F         MINIMUM                3/18/2019   LEATH                         1/7/2021         1/7/2021                  2/26/2023
 265686    CAMPBELL, DAVID HAROLD               37   BLACK     M         CLOSE                   1/6/2019   LIEBER                                                                   11/4/2041
 307976    CAMPBELL, DEBREZIO MENDES            36   BLACK     M         CLOSE                   2/5/2019   LIEBER                                                                   6/23/2034
 308351    CAMPBELL, DENTON                     36   BLACK     M         MINIMUM                5/18/2013   GOODMAN                                                                  7/16/2021
 377575    CAMPBELL, DRAKE EDWARD               23   BLACK     M         CLOSE                  3/25/2019   LEE                                                                      8/24/2034
 372618    CAMPBELL, DWNTRAQUIS RASHAAD         35   BLACK     M         CLOSE                  4/10/2020   LIEBER                                                                  12/25/2028
 380185    CAMPBELL, JACORIUS DEVONTAE          23   BLACK     M         MINIMUM                            PALMER                       7/22/2020        7/22/2020     3/28/2022    9/24/2022
 377331    CAMPBELL, JAMES RASHUN               33   BLACK     M         MEDIUM                8/12/2019    WATEREE RIVER                                                           12/25/2023
 253275    CAMPBELL, JAMES WILLIAM              49   BLACK     M         MINIMUM                            MANNING                                     10/21/2000                   8/23/2020
 349454    CAMPBELL, JEROME RENALDO             44   BLACK     M         MEDIUM                             MCCORMICK                                                                8/21/2041
 228072    CAMPBELL, JOHN B.                    42   BLACK     M         MEDIUM                9/11/2019    LEE                                                                      1/10/2022
 350964    CAMPBELL, JOHNATHAN MARCEL           37   WHITE     M         MINIMUM                5/3/2016    BROAD RIVER                                                              6/23/2024
 379280    CAMPBELL, JOHNNY RAY                 54   WHITE     M         MINIMUM                            PALMER                       12/9/2021        12/9/2021                  5/23/2022
 236007    CAMPBELL, JONATHAN M.                47   WHITE     M         MEDIUM               12/22/2017    BROAD RIVER                                                              8/29/2050
 333956    CAMPBELL, JOSEPH EARL                46   WHITE     M                                            KIRKLAND                     6/20/2021        6/20/2021     7/12/2024     1/8/2025
 372199    CAMPBELL, JOSHUA CHARLES             32   WHITE     M         MINIMUM                            LIVESAY                                                                  6/13/2026
 362307    CAMPBELL, KENDRA LEIGH               27   WHITE     F         MINIMUM                            GRAHAM                       7/20/2020        7/20/2020                  4/14/2021
 382730    CAMPBELL, KENNETH T                  75   WHITE     M         MINIMUM                            ALLENDALE                    9/28/2022        9/28/2022                  9/28/2022
 383155    CAMPBELL, KSONE MARQUAIL             26   BLACK     M         MEDIUM                             KIRKLAND                      1/1/2057         1/1/2057                 12/20/2056
 382552    CAMPBELL, MARION JAVON               26   BLACK     M         MEDIUM                             LEE                          3/20/2043        3/20/2043                  3/15/2043
 381141    CAMPBELL, MITCHELL THOMAS            28   WHITE     M         MEDIUM               10/19/2019    MACDOUGALL                   8/15/2019        3/11/2021                   6/6/2020
 276819    CAMPBELL, MONTRELLE LAMONT           38   BLACK     M         CLOSE                 3/19/2019    LEE
 131941    CAMPBELL, ROBERT BERNARD             52   BLACK     M         MEDIUM                 9/3/2019    LEE                           6/1/1995       5/15/2020
 354302    CAMPBELL, ROBERT LEE                 32   BLACK     M         MINIMUM                1/7/2017    MACDOUGALL                   7/12/2020       7/12/2020       5/9/2021    11/5/2021
 383290    CAMPBELL, ROBERT TODD                32   WHITE     M                                            KIRKLAND                     7/10/2020       7/10/2020                   5/30/2021
 367290    CAMPBELL, SABRINA PROPST             36   WHITE     F         MEDIUM                 1/8/2019    GRAHAM                                                                    9/2/2021
 360837    CAMPBELL, SAMUEL LANE                35   WHITE     M         CLOSE                              MCCORMICK                                                               10/23/2035
 273011    CAMPBELL, SHEDRICK                   41   BLACK     M         MINIMUM                            PALMER                       7/25/2020       7/25/2020      9/24/2021    3/23/2022
 381771    CAMPBELL, STEVEN COLE                30   WHITE     M         MINIMUM                            PALMER                       3/29/2020       3/29/2020                    1/6/2021
 366460    CAMPBELL, TERRELL RAYSHAWN           37   BLACK     M         MEDIUM                 5/8/2018    RIDGELAND                                                                7/28/2021
 228533    CAMPBELL, TOMMY                      50   BLACK     M         MEDIUM                4/18/2018    LEE                          9/28/2025       9/28/2025
 181184    CAMPEN, DANNY                        49   WHITE     M         CLOSE                 5/12/2019    MCCORMICK                    5/21/2011        1/8/2022
 339691    CAMPFIELD, ROBERT                    41   BLACK     M         MEDIUM                 9/3/2019    RIDGELAND                                                                 6/2/2026
 319633    CAMPOS, DIEGO REYES                  30   OTHER     M         MEDIUM                6/15/2017    LEE                                                                      4/30/2026
 364268    CAMPOS, FILIBERTO GARCIA             40   OTHER     M         CLOSE                 2/22/2017    LEE
 330216    CANADA, BOBBY SENTEIL                36   BLACK     M         CLOSE                10/30/2018    MCCORMICK                    8/17/2023       8/17/2023                   8/17/2023

                                                                         SCDC INMATES MAY 5 000063
                                                                                       Incident Date of                             Projected                    Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                   entry Date
 373508    CANADA, KELVIN                     48   BLACK     M         CLOSE                   9/9/2017 BROAD RIVER                  10/13/2014    10/13/2014
 378720    CANARD, BRIAN W                    41   WHITE     M         MEDIUM                  3/1/2020 WATEREE RIVER                 3/10/2020      3/10/2020       7/4/2022 12/31/2022
 376736    CANNIMORE, JR., JONATHAN           31   BLACK     M         MEDIUM                           KERSHAW                                                                11/11/2027
 343339    CANNON JR, TIM MCNEIL              33   WHITE     M         MEDIUM                 9/29/2019 KERSHAW                       9/22/2019    10/16/2020      12/8/2021     6/6/2022
 370134    CANNON, AMY MARIE                  30   WHITE     F         MINIMUM                          LEATH                         6/12/2020      6/12/2020                  3/22/2021
 257968    CANNON, ANDRE DEMETRIUS            44   BLACK     M         MEDIUM                           TYGER RIVER                                                             3/12/2023
 317657    CANNON, DONTELLE DEMETRIUS         34   BLACK     M         MEDIUM                 11/2/2019 BROAD RIVER                                                            12/25/2035
 360841    CANNON, GEORGE RASHON              25   BLACK     M         CLOSE                 11/23/2019 LIEBER                          4/6/2024      4/6/2024                   4/3/2024
 298854    CANNON, JAMES ARTHUR               37   BLACK     M         MINIMUM                2/18/2009 MCCORMICK                     9/24/2020      9/24/2020    12/17/2021     1/9/2022
 104555    CANNON, JOSEPH MICHAEL             64   BLACK     M         MEDIUM                 1/25/2011 PERRY                         9/15/1989      7/17/2021
 376288    CANNON, MELISSA SUE                35   WHITE     F         MINIMUM                          GRAHAM                        3/16/2020      3/16/2020                  6/13/2020
 296787    CANNON, MYRON AMADEUS              34   BLACK     M         CLOSE                  2/28/2017 LEE                                                                     7/22/2037
 328347    CANNON, ROBERT                     31   BLACK     M         MEDIUM                  4/5/2020 KERSHAW                                                                 12/7/2041
 280307    CANNON, SYDNOR RONEATHER           56   BLACK     F         MINIMUM                          GRAHAM                                                                   2/4/2023
 245214    CANNON, TERRANCE PATRICK           43   BLACK     M         MEDIUM                12/12/2018 ALLENDALE                                                               4/27/2029
 223155    CANNUPP, JIMMIE                    58   WHITE     M         MEDIUM                  1/7/2016 MACDOUGALL                                                               9/6/2029
 374248    CANO LOPEZ, BYRON ALBERTO          35   OTHER     M         MEDIUM                           MCCORMICK                                                                8/2/2045
 381710    CANO, MIGUEL ANGEL                 18   OTHER     M         MEDIUM                           KIRKLAND                      3/19/2035      3/19/2035                  3/14/2035
 120021    CANO, RICHARD ERVIN                59   WHITE     M         MEDIUM                 1/17/2020 LEE                             6/7/1993      2/4/2021                   1/4/2026
 296190    CANTEY, DAMIEAN LAMONT             41   BLACK     M         CLOSE                  2/25/2020 MCCORMICK                                                                5/6/2034
 119771    CANTEY, JOHN FRANKLIN              54   BLACK     M         CLOSE                 10/14/2018 PERRY
 262661    CANTRELL, LARRY G.                 62   WHITE     M         MEDIUM                 7/10/2014 EVANS                        5/19/2025     5/19/2025                    5/7/2030
 379630    CANTRELL, MARC-ANTON               22   WHITE     M         MEDIUM                10/16/2019 KIRKLAND                    12/31/2019    12/31/2019                   5/11/2022
 340632    CANTRELL, SHANE NICKALAS           31   WHITE     M         CLOSE                  4/14/2016 PERRY                                                                  4/12/2030
 378886    CANTRELL, ZACHERY WARREN           21   WHITE     M         CLOSE                            LEE                                                                    7/31/2030
 338458    CANTY, ANTHONY MARION              47   BLACK     M                                8/31/2012 KIRKLAND                     4/19/2020      4/19/2020     4/24/2022   10/21/2022
 189912    CANTY, DARRYL EDWARD               51   BLACK     M                                          KIRKLAND                     7/21/2020      7/21/2020                   2/7/2021
 196262    CANTY, ERIC                        50   BLACK     M         MEDIUM                           KERSHAW                       2/4/2013      6/18/2021
 382925    CANTY, JAMARI ASIR                 21   BLACK     M         MINIMUM                          TURBEVILLE                    7/5/2020       7/5/2020                   6/1/2021
 359795    CANTY, KEVIN TAL                   34   BLACK     M         CLOSE                  2/27/2019 LIEBER                                                                 4/23/2024
 347341    CANTY, REGINALD                    29   BLACK     M         CLOSE                 11/11/2019 PERRY                                                                  2/19/2038
 282613    CAPAZZI, JAMES JOSEPH              40   WHITE     M         MINIMUM               11/27/2007 TYGER RIVER                                                            5/18/2023
 371999    CAPELL, DAVID DOMINICK             28   BLACK     M         MEDIUM                           BROAD RIVER                                                            9/24/2031
 369607    CAPELL, THOMAS DEVAN               29   WHITE     M         MEDIUM                12/21/2019 WATEREE RIVER               12/22/2019    12/22/2019                   3/22/2021
 358300    CAPERS JR, RONALD LEE              31   BLACK     M         MINIMUM               11/14/2019 EVANS                        1/19/2023     1/19/2023                   1/16/2023
 379561    CAPERS, AARON MCKENZIE             20   BLACK     M         CLOSE                            LEE                                                                   11/25/2085
 318977    CAPERS, DAVID LEONARD              32   BLACK     M         MEDIUM                 3/31/2020 ALLENDALE                                                              4/30/2026
 296357    CAPERS, DONTE                      34   BLACK     M         CLOSE                  10/8/2018 MCCORMICK                                                              6/15/2031
 360079    CAPERS, LYWONE S                   32   BLACK     M         MEDIUM                 9/16/2019 KERSHAW                       8/1/2024       8/1/2024                  7/27/2024

                                                                       SCDC INMATES MAY 5 000064
                                                                                        Incident Date of                             Projected                      Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                     entry Date
 372170    CAPERS, RASHAD GERROD               23   BLACK     M         MEDIUM                 4/18/2020 EVANS                                                                     5/17/2021
 137327    CAPERS, RASHEEN                     51   BLACK     M         CLOSE                  6/11/2015 LEE                         11/23/2097       11/23/2097                   5/23/2100
 380929    CAPERS, WILLIAM BLAIR               40   BLACK     M         MINIMUM                          MANNING                      11/2/2020         11/2/2020                  5/29/2021
 103980    CAPLES JR, JAMES CECIL              59   WHITE     M         MEDIUM                 3/22/2007 EVANS                                                        3/22/2021    9/18/2021
 278302    CAPPITELLI, BRIAN                   41   WHITE     M         MEDIUM                11/25/2017 KERSHAW                                                                   11/4/2024
 362507    CAPPS II, RONALD WAYNE              34   WHITE     M         MINIMUM                 5/5/2019 KERSHAW                       1/20/2021        1/20/2021     4/22/2024 10/19/2024
  82570    CAPPS, JESSIE JUBAL                 62   WHITE     M         MEDIUM                  9/3/2004 TYGER RIVER                   6/11/1989        1/23/2021
 363037    CARDENAS, IMER SANCHEZ              37   OTHER     M         MEDIUM                  2/5/2020 ALLENDALE                                                                  9/3/2020
 380322    CARDIN, ALJA TERRELL                20   BLACK     M         MEDIUM                  4/4/2020 TURBEVILLE                    5/15/2020        5/15/2020                  7/11/2023
 353182    CARDWELL, MICHAEL LEE               50   WHITE     M         MEDIUM                           KIRKLAND                                                                  1/15/2026
 247250    CARELOCK, JONATHAN M                51   BLACK     M         MINIMUM                 1/5/2008 ALLENDALE                     9/11/2019      12/11/2020                   6/21/2020
 382162    CARELOCK, KELLY                     37   BLACK     M                                2/20/2020 KIRKLAND                      4/14/2020        4/14/2020                  9/15/2020
 337868    CAREY, PHILIP KEATHE                34   WHITE     M         MEDIUM                10/14/2016 MACDOUGALL                                                                7/29/2020
 332866    CARITHERS, ORYAN PERRY              30   WHITE     M         MEDIUM                 9/23/2010 LIEBER                      10/14/2019       11/19/2020        2/4/2021    8/3/2021
 366097    CARLEN, WILLIAM HOLT                32   WHITE     M         MEDIUM                 4/25/2020 TURBEVILLE                                                                11/2/2020
 374298    CARLETTA III, MICHAELANG            27   WHITE     M         MEDIUM                           EVANS                         3/11/2022        3/11/2022       3/9/2024    9/5/2024
 380284    CARLILE, XAVIER ANDREUS             21   BLACK     M         MEDIUM                 8/11/2019 TYGER RIVER                                                                9/1/2023
 381561    CARLISLE, KENNETH WAYNE             31   WHITE     M         CLOSE                            LIEBER
 343968    CARLOS, DEMETRIUS                   31   BLACK     M         MEDIUM                  3/1/2020 TURBEVILLE                                                               7/12/2029
 378926    CARLOS, MARQUEZ DEANDRE             21   BLACK     M                                          KIRKLAND                                                                 1/17/2023
 349650    CARLTON, ANTHONY BRUCE              29   WHITE     M         MINIMUM                 2/7/2017 PALMER                         2/5/2020         2/5/2020                 4/18/2021
 295568    CARMICHAEL, DAMION ANTWON           37   BLACK     M         MEDIUM                  2/3/2020 KERSHAW                                                                  10/3/2028
 344580    CARMICHAEL, DANNIE G                72   BLACK     M         CLOSE                            LEE                                                                     12/22/2030
 291960    CARMICHAEL, JOSHUA                  35   BLACK     M         MEDIUM                 5/31/2017 EVANS                       10/16/2024       10/16/2024                 10/12/2024
 110832    CARNES, MICHAEL EDWARD              63   WHITE     M         MEDIUM                  3/8/1999 TYGER RIVER                  7/28/2005        9/11/2020
 370853    CARON, THOMAS JAMES                 23   WHITE     M         CLOSE                  3/16/2020 KERSHAW                      8/17/2023        8/17/2023                  8/16/2023
 367780    CARPENTER JR, JAMES RANDALL         40   WHITE     M         CLOSE                  3/10/2020 BROAD RIVER                                                              9/15/2042
 181783    CARPENTER, CHARLES EUGENE           66   WHITE     M         MEDIUM                 3/23/1999 RIDGELAND                                                                 4/7/2040
 370459    CARPENTER, JOSEPH AUSTIN            47   WHITE     M         MINIMUM                3/12/2020 TRENTON                                                                   8/3/2023
 220799    CARPENTER, ODELL JOHN               65   BLACK     M         MEDIUM                 4/16/2019 KERSHAW                                                                  8/27/2023
 377639    CARPENTER, WILLIAM LEE              59   WHITE     M         CLOSE                            LEE                                                                       7/2/2048
 324642    CARPIO, JORGE ANTONIO               43   WHITE     M         MEDIUM                  3/4/2019 RIDGELAND                                                                5/16/2023
 357798    CARR, BRANDON                       33   BLACK     M         MEDIUM                10/28/2019 ALLENDALE                                                                4/16/2027
 323555    CARR, MICHAEL                       33   BLACK     M         MEDIUM                  9/6/2018 TURBEVILLE                                                               9/21/2034
 313818    CARR, OCTAVIOUS LEON                31   BLACK     M         CLOSE                  7/18/2019 BROAD RIVER                                                              8/23/2035
 316318    CARR, SCOTT                         50   WHITE     M         MEDIUM                 5/18/2013 RIDGELAND                                                                5/24/2029
 356110    CARRANZA, SAUL ISAIAS               42   OTHER     M         MEDIUM                 10/3/2018 TYGER RIVER                                                              2/23/2022
 348351    CARREKER, OZZIE TOBIAS              33   BLACK     M         MEDIUM                 4/16/2019 LEE                                                                       5/4/2038
 364797    CARRERA, MARIA BARRERA              35   OTHER     F         MEDIUM                           GRAHAM                        5/14/2025       5/14/2025                  5/11/2025

                                                                        SCDC INMATES MAY 5 000065
                                                                                           Incident Date of                             Projected                      Projected
                                           Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                     entry Date
 382071    CARRIGG, KACIE LYNELL                 36   WHITE      F         MEDIUM                 2/26/2020 LEATH                                                                     6/13/2025
 365983    CARRION, AARON MICHAEL                27   WHITE      M         CLOSE                  1/28/2020 LEE                           3/25/2020        3/25/2020                  4/28/2021
 381829    CARRION, MARIAH JADE                  23   WHITE      F         MINIMUM                          LEATH                         7/28/2020        7/28/2020     12/5/2021    1/31/2022
 276860    CARRISAL, MARK                        43   WHITE      M         MEDIUM                 5/15/2017 TYGER RIVER                                                               5/29/2022
 377903    CARROLL, CHELSEA LYNN                 28   WHITE      F         MINIMUM               10/18/2018 LEATH                         5/31/2020        5/31/2020                 12/16/2020
 347422    CARROLL, DELONTE BERNARD              36   BLACK      M         MEDIUM                11/22/2019 TYGER RIVER                                                              12/24/2027
 318733    CARROLL, DEMARCUS JEROME              35   BLACK      M         MINIMUM                          MANNING                       1/11/2020        1/11/2020                  6/30/2020
 359855    CARROLL, DUSTIN ANDREW                26   WHITE      M         MINIMUM                          GOODMAN                                                                   5/19/2026
 208446    CARROLL, JAMES DAVID                  50   BLACK      M         MEDIUM                 7/24/2019 KERSHAW                                                                   5/26/2024
 262455    CARROLL, JAMIE LEE                    41   WHITE      M         CLOSE                   1/8/2008 LEE                                                                       8/18/2032
 325570    CARROLL, JR., EDWARD PRESTLEY         50   BLACK      M         MINIMUM                7/17/2015 TYGER RIVER                                                              11/23/2023
 382007    CARROLL, TIFFANY JENAE                33   BLACK      F         MEDIUM                           GRAHAM                         9/2/2022         9/2/2022                  7/24/2032
 371826    CARROWAY, DESHAWN JEREL               24   BLACK      M         CLOSE                   2/8/2018 KIRKLAND                       1/9/2020         1/9/2020       2/1/2021   7/31/2021
 326809    CARRUTHERS, ALAN BRUCE                68   WHITE      M         MEDIUM                           LEE                                                                      12/29/2029
 375600    CARSON, CHARLES EDWARD                40   BLACK      M         MINIMUM                6/29/2019 WATEREE RIVER                                                              7/4/2025
 367432    CARSON, CHRISTOPHE MICHAEL            41   WHITE      M         MINIMUM                          WATEREE RIVER                 2/27/2020        2/27/2020                  4/17/2021
 250533    CARSON, DAVID CORTEZ                  53   BLACK      M         MEDIUM                           BROAD RIVER                                                                9/9/2038
 328152    CARSON, DENON DEVON                   33   BLACK      M         CLOSE                  11/9/2017 KIRKLAND                                                                  12/4/2029
 370192    CARSON, RASHAWN TREMAYNE              40   BLACK      M         CLOSE                  8/31/2019 BROAD RIVER                                                               12/2/2032
 381101    CARSON, RASHEEM TYREAK                19   BLACK      M         MEDIUM                 2/18/2020 TURBEVILLE                    9/15/2022        9/15/2022                  3/12/2023
 383158    CARSON, RICHARD LEE DESHON            44   BLACK      M                                          KIRKLAND                      8/14/2020        8/14/2020                  7/19/2020
 304289    CARSON, SHERRONE DONELL               42   BLACK      M         MEDIUM                 10/1/2019 RIDGELAND                      9/6/2022         9/6/2022     3/10/2022     9/6/2022
 249334    CARSON, STEPHEN PAUL                  46   WHITE      M         CLOSE                  6/30/2000 KIRKLAND
 381386    CARSWELL, DANNA CHASSION              30   WHITE      F         MINIMUM                          GRAHAM                        3/18/2020       3/18/2020                    5/1/2021
 373201    CARSWELL, NANCY ELAINE                57   WHITE      F         MINIMUM                          LEATH                         1/26/2021       1/26/2021       3/6/2024     9/2/2024
 338890    CARTEE, FLOYD                         50   WHITE      M         MEDIUM                           TYGER RIVER                                                              10/11/2024
 233958    CARTEE, GEORGE WASHINGTON             64   WHITE      M         CLOSE                  6/29/2004 BROAD RIVER
 299132    CARTEE, TIMOTHY BRYAN                 43   WHITE      M         MINIMUM                4/16/2019 MANNING                                                                   4/30/2026
 347784    CARTER SR, JONATHON ANDREW            36   WHITE      M         MEDIUM                 9/22/2016 EVANS                         8/29/2020       8/29/2020       9/5/2021     3/4/2022
 329765    CARTER, ALPHONZO GREGORY              32   BLACK      M         MEDIUM                 11/5/2019 RIDGELAND                     1/18/2018       5/22/2020      6/26/2021   12/23/2021
 353252    CARTER, ANTHONY R                     29   BLACK      M         MINIMUM                          MACDOUGALL                                                                5/14/2021
 292039    CARTER, ANTHONY RODRIEKUS             38   BLACK      M         MEDIUM                 2/27/2018 LEE                                                                       6/30/2042
 361389    CARTER, ANTWAIN LAMARIES              29   BLACK      M         MEDIUM                  7/9/2018 KERSHAW                                                                  10/30/2028
 382069    CARTER, BRITTANY                      32   WHITE      F         MINIMUM                          GRAHAM                         2/8/2020        2/8/2020                   7/25/2020
 379953    CARTER, CHRISTINA J                   36   WHITE      F         MINIMUM               11/22/2019 LEATH                         2/19/2020       3/10/2021      4/10/2021    10/7/2021
 247431    CARTER, CLIFFORD BERNARD              52   BLACK      M         CLOSE                            BROAD RIVER                                                               7/21/2032
 292328    CARTER, DAVID                         67   BLACK      M         MEDIUM                11/30/2016 ALLENDALE                                                                 7/28/2024
 376585    CARTER, DAVID MATTHEW                 35   WHITE      M         CLOSE                            BROAD RIVER                                                                4/8/2057
 381396    CARTER, DENNIS CHAD                   25   WHITE      M         MEDIUM                           ALLENDALE                     6/26/2021       6/26/2021       2/4/2024     8/2/2024

                                                                           SCDC INMATES MAY 5 000066
                                                                                           Incident Date of                              Projected                  Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                 entry Date
 275938    CARTER, DEREK SHANE                   49   WHITE      M         MINIMUM                            BROAD RIVER                                                          4/19/2026
 220162    CARTER, DERRICK LAMONT                44   BLACK      M         MEDIUM               10/17/2007    LEE                        12/22/2003     2/27/2021                 11/15/2045
 310582    CARTER, DOMONIC KANTRELL              34   BLACK      M         MINIMUM              12/17/2017    KIRKLAND                                12/13/2018                   4/22/2022
 325307    CARTER, DONALD EUGENE                 62   WHITE      M         MINIMUM               3/12/2015    LIVESAY                                                              8/22/2024
 374476    CARTER, DUSTIN ROBERT                 35   WHITE      M         MEDIUM                             LIEBER                      4/10/2020     4/10/2020       6/7/2021    8/8/2021
 361461    CARTER, GARRET MAURICE                54   BLACK      M         MINIMUM                            WATEREE RIVER                                                        11/3/2026
 175348    CARTER, GERALD STEPHON                49   BLACK      M         MEDIUM                7/17/2012    BROAD RIVER                 1/14/2010     1/23/2021
 276333    CARTER, ILA MICHELLE                  49   WHITE      F         CLOSE                12/31/2019    LEATH
 348699    CARTER, JAMES CURTIS                  39   WHITE      M         MINIMUM               2/14/2020    KERSHAW                     6/13/2021      6/13/2021                  4/8/2021
 139409    CARTER, JAMES GARFIELD                62   BLACK      M         MEDIUM                12/4/2019    PERRY                      11/19/2006     10/16/2021
 369574    CARTER, JAMES LORENZO                 22   BLACK      M         MEDIUM                6/14/2019    EVANS                        5/4/2019       5/7/2020    7/10/2024     1/6/2025
 296282    CARTER, JAMES MICHAEL                 60   WHITE      M         MEDIUM                             EVANS                       6/17/2020      6/17/2020                  8/5/2020
 341510    CARTER, JAY ANTHON DYRELL             30   BLACK      M         CLOSE                 11/8/2019    LIEBER                                                               9/19/2030
 100716    CARTER, JOEL DENNIS                   61   WHITE      M         MEDIUM                1/18/2004    MCCORMICK                                                            1/30/2028
 261454    CARTER, JON J.                        48   BLACK      M         MEDIUM                10/7/2003    ALLENDALE                                                            5/16/2029
 252159    CARTER, JR., RAYMOND LEWIS            46   BLACK      M         CLOSE                 3/21/2019    LEE
 380453    CARTER, KENNETH BLAIR                 36   WHITE      M         MEDIUM                             MACDOUGALL                 12/24/2020     12/24/2020   11/23/2022    5/22/2023
 296132    CARTER, KOBE                          41   BLACK      M         MINIMUM               3/26/2019    GOODMAN                                                              12/1/2024
 377663    CARTER, MARCELLUS ANTONIO             31   BLACK      M         MEDIUM                 9/4/2019    TRENTON                      9/20/2019    10/16/2021    7/13/2020     1/9/2021
 340614    CARTER, MARTAVIOUS S                  28   BLACK      M         CLOSE                10/10/2014    LEE                                                                  6/11/2038
 352923    CARTER, MATTHEW RYAN                  27   WHITE      M         MEDIUM                7/31/2019    TYGER RIVER                                                         12/27/2023
 122392    CARTER, MILES JAY                     66   BLACK      M         MEDIUM                5/31/2002    KERSHAW                    12/17/2000     10/16/2020
 290290    CARTER, RAHIM F.                      37   BLACK      M         CLOSE                 3/27/2020    BROAD RIVER
 383091    CARTER, RANDY CALVIN                  28   BLACK      M                                            KIRKLAND                     2/28/2020     2/28/2020                  3/6/2021
 382954    CARTER, RAPHEAL SIDIQUE               22   BLACK      M         MEDIUM                             KIRKLAND                                                             3/11/2041
 357744    CARTER, RASHAWN VERTEZ                30   BLACK      M         CLOSE                  4/2/2019    MCCORMICK                                                             1/9/2047
 235165    CARTER, ROBERT BURKE                  45   WHITE      M         MEDIUM                2/20/2007    LEE                           9/6/2005     8/29/2020
 326093    CARTER, RODRIQUES THYHENE             35   BLACK      M         CLOSE                12/11/2016    LEE
 201202    CARTER, RONALD                        50   BLACK      M         MEDIUM                4/23/2020    WATEREE RIVER                2/22/2020     2/22/2020                 2/11/2021
 238244    CARTER, RONDELL LEON                  41   BLACK      M         MEDIUM                 3/1/2019    LIEBER
 262605    CARTER, SALLY HUGHES                  48   WHITE      F         MINIMUM               5/13/2015    GRAHAM                                                               12/2/2020
 299041    CARTER, SHANNON RAY                   36   WHITE      M                                8/2/2012    KIRKLAND                                   3/22/2018                 7/20/2020
 362862    CARTER, STEPHON MORRELL               27   BLACK      M         CLOSE                              BROAD RIVER
 242441    CARTER, TONY NATHANIEL                53   BLACK      M                               5/10/2010    KIRKLAND                                                            10/20/2020
 332679    CARTER, TORRANCE DESHUN               30   BLACK      M         MEDIUM                1/29/2020    EVANS                       7/18/2018     11/14/2020    10/3/2021     4/1/2022
 382133    CARTER, TRAVIS                        30   WHITE      M         MINIMUM                            KIRKLAND                     2/6/2020       2/6/2020                 8/23/2020
 349595    CARTER, VICTOR MAURICE                31   BLACK      M         MEDIUM                7/11/2019    LEE                          1/8/2027       1/8/2027                  1/4/2027
 199766    CARTER, WILLIE                        54   BLACK      M         MEDIUM                 1/3/2019    ALLENDALE                    3/5/2013      10/9/2021
 355084    CARTWRIGHT III, HAROLD BENNON         55   WHITE      M         MEDIUM                             MCCORMICK                  10/18/2038     10/18/2038                  5/8/2041

                                                                           SCDC INMATES MAY 5 000067
                                                                                          Incident Date of                              Projected                    Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 365009    CARVER, ANDREW LANE                   27   WHITE     M         MEDIUM                 11/8/2019 EVANS                          2/21/2020      1/29/2021                  1/26/2021
 381372    CARVER, EDWARD LEON                   41   BLACK     M         MEDIUM                           EVANS                          4/25/2025      4/25/2025                  4/22/2025
 373660    CARVER, JASON FRANKLIN                42   WHITE     M         MEDIUM                           MCCORMICK                                                                 4/4/2046
 331042    CARVER, JOSHUA CRAIG                  29   WHITE     M         MEDIUM                 2/17/2020 WATEREE RIVER                  9/15/2019      8/27/2020                  6/12/2022
 141212    CARVER, MATTHEW                       50   WHITE     M         MEDIUM                 9/17/2015 TYGER RIVER                    8/12/2016      1/23/2021
 362205    CARY, SKYLAR WOLFGANG                 22   WHITE     M         MEDIUM                 10/1/2017 KIRKLAND                                                                  2/8/2021
 374989    CASCIO, JARAH LOGAN                   30   WHITE     F         MINIMUM                          GRAHAM                         3/13/2020      3/13/2020                   8/9/2020
 305097    CASE, BENJAMIN                        36   WHITE     M         CLOSE                  8/29/2019 LEE
 151839    CASE, DAVID EARLE                     61   WHITE     M         CLOSE                  10/3/2019 LEE                                                                    10/21/2028
 374811    CASE, DUSTIN LEE                      29   WHITE     M                                          KIRKLAND                                                                1/13/2026
 363117    CASES CARRERAS, HECTOR JAVIER         48   OTHER     M         CLOSE                            LEE                                                                      6/2/2030
 382967    CASEY, DAVE HUNTER                    58   WHITE     M         MINIMUM                          MANNING                       12/2/2019      12/2/2019     2/15/2020    8/13/2020
 349715    CASEY, KEVIN CHARLES                  48   BLACK     M         MEDIUM                           PERRY                                                                    1/7/2033
 336472    CASEY, LARRY DEAN                     65   WHITE     M         MEDIUM                           BROAD RIVER                                                            10/11/2029
 280088    CASEY, MICHAEL                        57   BLACK     M         MEDIUM                 9/12/2009 RIDGELAND                                                                6/7/2022
 322272    CASEY, PHYLLIS LYNN                   43   WHITE     F         MEDIUM                           LEATH                                                                   10/3/2023
 292822    CASEY, TRAVIS                         38   BLACK     M         MINIMUM               10/23/2018 MANNING                                                                  2/9/2024
 284694    CASH, C D                             36   BLACK     M         CLOSE                   9/1/2017 MCCORMICK                                                               5/30/2035
 347420    CASH, JASON ANDREW                    29   WHITE     M         CLOSE                  3/12/2019 LIEBER
 378515    CASH, JESSE CLAYTON                   36   WHITE     M         MEDIUM                           ALLENDALE                                                                1/5/2024
 250242    CASH, MICHAEL EDWARD                  51   WHITE     M         MEDIUM                 4/21/2012 TYGER RIVER                                                             4/27/2023
 303969    CASH, RONNIE LEE                      50   WHITE     M         CLOSE                   8/6/2011 PERRY
 323215    CASILLO, STEPHEN                      60   WHITE     M         MINIMUM                          LIVESAY                        3/2/2023       3/2/2023                  4/26/2023
 379969    CASKEY JR, LEON                       22   BLACK     M         CLOSE                            MCCORMICK                                                               4/13/2040
 371178    CASKEY, LAUREN NICHOLE                26   WHITE     F         MINIMUM                5/14/2019 GRAHAM                                                                  11/8/2020
 352893    CASKEY, RODRICKA DARNELL              27   BLACK     M         CLOSE                  1/14/2020 MCCORMICK                                                               7/17/2037
 327859    CASON JR, GAREY EMIL                  43   WHITE     M         CLOSE                 10/15/2019 MCCORMICK                     6/19/2020      6/19/2020                  3/28/2024
 300687    CASON JR., EDWARD FELIX               42   BLACK     M         MINIMUM               10/17/2006 MACDOUGALL                    3/12/2020      3/12/2020     2/10/2021     8/9/2021
 382119    CASON, BOBBY MCGILL                   20   BLACK     M         MEDIUM                           KIRKLAND                                                                 1/8/2040
 217655    CASON, CHARLIE                        47   BLACK     M         CLOSE                   9/4/2018 MCCORMICK                                                               9/13/2045
 346386    CASON, JERAMIE LEE                    40   WHITE     M         CLOSE                  8/12/2011 BROAD RIVER                                                            10/23/2034
 189910    CASON, JR., CHARLES                   69   WHITE     M         CLOSE                  3/14/2013 LEE
 293163    CASON, TERESA BELINDA                 57   BLACK     F         MEDIUM                           GRAHAM                                                                 10/26/2027
 358881    CASSELL, DAVID LINCOLN                32   BLACK     M         CLOSE                 11/20/2019 LEE                                                                     6/28/2026
 378135    CASSISTA, DILLON TYLER                21   WHITE     M         MEDIUM                  8/7/2019 TURBEVILLE                    8/31/2021     8/31/2021                   8/16/2021
 380444    CASTILE, DENNIS TYRONE                26   BLACK     M         MEDIUM                           EVANS                         5/29/2022     5/29/2022                   5/28/2022
 379674    CASTILLO SOLEDAD, JOSE LUIS           30   OTHER     M         MEDIUM                 3/11/2020 LEE                           9/21/2019    11/20/2020     11/22/2021    5/21/2022
 371697    CASTILLO-VASQUEZ, ACACIO              59   OTHER     M         MEDIUM                           RIDGELAND                                                               4/17/2024
 382847    CASTILLO, JULIO ANDRES                38   WHITE     M         MEDIUM                           MCCORMICK                                                               1/29/2030

                                                                          SCDC INMATES MAY 5 000068
                                                                                       Incident Date of                              Projected                   Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 253523    CASTINERA, JOSE                    73   WHITE     M         MEDIUM                             RIDGELAND                                                            10/28/2022
 346016    CASTRO CASTILLO, JAVIER            27   OTHER     M         CLOSE                 8/16/2017    LEE                                                                   11/3/2031
 353472    CASTRO-ORTEGA, YERY HERNAN         38   OTHER     M         MEDIUM                             KERSHAW                                                               6/22/2020
 340257    CASTRO, NELSON                     38   OTHER     M         MEDIUM                9/17/2019    ALLENDALE                                                             11/7/2022
 352370    CASTRO, SAIRE JERREL               31   BLACK     M         CLOSE                 4/16/2019    LIEBER                                                               10/24/2036
 276045    CASTRO, SHANNON                    38   BLACK     M         MINIMUM               2/10/2020    WATEREE RIVER                                                         4/20/2024
 308944    CATCHINGS, AARON RAINES            33   BLACK     M         MEDIUM                10/1/2019    TYGER RIVER                                                           5/18/2022
 374875    CATER, WESTLEY ADAM                33   WHITE     M         MEDIUM                             TYGER RIVER                                                           5/28/2025
 341443    CATES, MICHAEL EUGENE              69   WHITE     M         MEDIUM                2/25/2018    ALLENDALE                                                             2/25/2023
 303063    CATHCART, DARIUS TAVARES           34   BLACK     M         CLOSE                 4/26/2017    KIRKLAND                                                               9/7/2054
 249565    CATHCART, WILLIAM ANTHONY          46   WHITE     M         MINIMUM                3/8/2015    MACDOUGALL                                                            4/17/2027
 316535    CATO, ARDON P.                     41   BLACK     M         MEDIUM                9/11/2018    EVANS                                                                  4/1/2047
 217862    CATO, WILLIAM                      49   WHITE     M         MEDIUM               12/19/2019    LIEBER                        4/3/2015     9/18/2021
 349476    CATOE, CORY SETH                   36   WHITE     M         MEDIUM                 4/5/2020    TYGER RIVER                                                           1/10/2026
 242500    CATOE, LINDA MICHELLE              43   OTHER     F         MEDIUM                12/1/2015    LEATH
 216913    CATOE, TERRY                       47   BLACK     M         CLOSE                              BROAD RIVER
 303326    CATTLES, RICHARD                   51   WHITE     M         MEDIUM                8/30/2006    MACDOUGALL                  2/25/2018     10/23/2020                  4/18/2021
 242187    CAUGHMAN, BOBBY DONNAIL            59   BLACK     M         MEDIUM                12/4/2014    MCCORMICK                  12/26/2022     12/26/2022                  6/19/2025
 353143    CAUGHMAN, JERMAINE                 27   BLACK     M         MEDIUM                8/31/2019    ALLENDALE                                                              1/3/2022
 367817    CAUGHMAN, MALCOLM LAKEEM           24   BLACK     M         MEDIUM                7/16/2018    BROAD RIVER                                                           1/12/2022
 355503    CAUGHMAN, WILLIAM CRAIG            55   WHITE     M         CLOSE                              BROAD RIVER                                                            1/4/2030
 381536    CAULDER, BARRETT JAMES             38   WHITE     M         MINIMUM                            KIRKLAND                                                              10/9/2020
 336973    CAULDER, JEFFREY                   37   WHITE     M         MINIMUM                            EVANS                      11/15/2015      8/28/2020                  7/17/2025
 270717    CAUSA, WALLACE                     40   BLACK     M         MEDIUM                 6/3/2019    RIDGELAND                                                            12/31/2021
 137834    CAUSEY, GEORGE FREEMAN             74   WHITE     M         MEDIUM                 2/2/2011    RIDGELAND                    5/20/1994    10/24/2020                   8/5/2033
 381067    CAUSEY, HAYDEN                     23   WHITE     M         MEDIUM                3/30/2020    TYGER RIVER                  2/13/2020     2/13/2020                  2/20/2021
 172046    CAUSEY, JIMMY                      49   WHITE     M         CLOSE                  4/8/2020    PERRY
 321237    CAUSEY, JOSHUA                     37   WHITE     M         MEDIUM                 3/2/2018    LIEBER                                                                5/11/2021
 375966    CAUTHEN, ARKEVUS JIMON             32   BLACK     M         CLOSE                              LEE                           9/3/2018    11/19/2020     2/10/2021     8/9/2021
 145563    CAUTHEN, DAVID ROLLINGS            55   WHITE     M         CLOSE                  5/5/2019    KIRKLAND
 338567    CAUTHEN, DUSTIN ERIC               30   WHITE     M         MEDIUM                1/26/2020    KERSHAW                       1/6/2020      1/6/2020                 12/25/2020
 132374    CAUTHEN, LARRY DAVID               67   BLACK     M         MEDIUM                 6/6/1991    KIRKLAND                     10/6/2005     8/15/2020
 189002    CAVE JR, ALBERT J                  51   BLACK     M         CLOSE                 3/12/2020    LIEBER                                                                8/30/2033
 377708    CAWTHON, LEE MIKEAL                43   WHITE     M         CLOSE                 3/14/2020    LEE                                                                    5/1/2062
 375428    CEARFOSS, DONNA                    64   WHITE     F         MINIMUM                            GRAHAM                                                               11/10/2020
 217220    CEASAR, DAVID                      43   BLACK     M         CLOSE                  9/4/2016    LEE
 378654    CEELY, CHARLENE MARIE              36   WHITE     F         MEDIUM                1/30/2020    GRAHAM                     10/19/2021     10/19/2021                 10/16/2021
 258464    CEO, RONALD                        43   BLACK     M         MINIMUM              11/13/2013    MACDOUGALL                                                           12/22/2027
 381713    CERILLO, TIMOTHY RICHARD           61   WHITE     M         MINIMUM                            GOODMAN                                                               5/23/2025

                                                                       SCDC INMATES MAY 5 000069
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 366042    CERVANTES PAVON, DENNIS             38   OTHER     M         MEDIUM                  5/7/2018 LIEBER                                                                      8/6/2044
 372186    CHABOT, KENNETH EVAN                31   WHITE     M         MEDIUM                 10/4/2019 EVANS                        10/17/2019       10/30/2021      4/24/2022 10/21/2022
 383024    CHACE, WILLIAM ROBERT               62   WHITE     M         MINIMUM                          KIRKLAND                     10/14/2023       10/14/2023                  10/14/2023
 288981    CHALK, ANTONIO DEMOND               36   BLACK     M         MINIMUM                3/30/2008 LIVESAY                       8/16/2020         8/16/2020       8/4/2022   1/31/2023
 326543    CHALK, DARION LEVONNE               35   BLACK     M         MEDIUM                 3/27/2020 TURBEVILLE                    4/11/2018         8/13/2020    11/24/2020    5/23/2021
 382611    CHAMBERS JR, DEXTER CONNELL         21   BLACK     M         MEDIUM                           TURBEVILLE                    6/30/2020         6/30/2020                   5/6/2022
 376213    CHAMBERS JR, GETTIS ANDRE           21   BLACK     M         CLOSE                            MCCORMICK                                                                   6/7/2041
 382396    CHAMBERS, CHRISTOPHE KEITH          20   WHITE     M         MEDIUM                           KIRKLAND                      2/28/2026         2/28/2026                  2/28/2026
 376172    CHAMBERS, CURTIS DION               24   BLACK     M         MINIMUM                          PALMER                       12/13/2019         3/19/2022     5/28/2021 11/24/2021
 355693    CHAMBERS, DARRIELL MONTREAL         27   BLACK     M         MINIMUM                          MACDOUGALL                     4/7/2020          4/7/2020                  9/24/2020
 379689    CHAMBERS, GARRARD ERIC              21   BLACK     M         MEDIUM                 12/9/2019 RIDGELAND                                                                   7/8/2027
 381010    CHAMBERS, HAYLINE TONI              25   BLACK     F         MEDIUM                 4/18/2020 LEATH                                                                       7/8/2020
 353490    CHAMBERS, HAYWORD TONY              60   BLACK     M         MINIMUM                 3/6/2014 GOODMAN                                                                     1/7/2023
 154627    CHAMBERS, JIMMY RAY                 53   WHITE     M         MEDIUM                 11/4/2019 WATEREE RIVER                 6/15/2020         6/15/2020    11/27/2021    5/26/2022
 176924    CHAMBERS, WILLIAM DEMPSEY           71   WHITE     M         MEDIUM                 9/14/2009 LIEBER                       11/25/2010         10/9/2021
 363238    CHAMPAIGNE, ANTWAIN JERIEL          33   BLACK     M         MEDIUM                11/18/2017 MACDOUGALL                                                                 10/1/2028
 382300    CHAMPAIGNE, HAROLD                  20   BLACK     M         MEDIUM                           KIRKLAND
 175410    CHANCE, JR., ANDREW                 55   BLACK     M         CLOSE                  8/12/1995 MCCORMICK
 369242    CHANDLER, ANTWAN                    20   BLACK     M         MEDIUM                10/28/2019 LEE                                                                        5/22/2027
  78401    CHANDLER, BECKET -                  67   BLACK     M         CLOSE                 12/11/2019 BROAD RIVER                  10/21/1984        5/16/2020
 231279    CHANDLER, BENJAMIN O                43   BLACK     M         MINIMUM                          WATEREE RIVER                 3/15/2024        3/15/2024                   3/13/2024
 326951    CHANDLER, EDWARD TERRELL            32   BLACK     M         CLOSE                 12/14/2019 LEE                                                                        2/11/2066
 127853    CHANDLER, OLIVER                    55   BLACK     M         MINIMUM                7/31/2002 MANNING                        10/7/2019       10/7/2019                   8/11/2020
 313697    CHANDLER, RANDALL DAVID             37   WHITE     M         MEDIUM                  3/9/2020 EVANS                          3/15/2019       3/24/2021      5/30/2022   11/26/2022
 300938    CHANDLER, TERRELL                   33   BLACK     M         CLOSE                   2/1/2019 LEE                                                                         6/7/2059
 375742    CHANDLER, WILLIAM TIAY              21   BLACK     M         CLOSE                  4/12/2020 LEE                                                                        4/11/2034
 379699    CHANEY, CANDICE COLSON              56   WHITE     F         MEDIUM                  2/2/2020 LEATH                          6/19/2027       6/19/2027                   6/17/2027
 363674    CHANTA, TONY                        32   ASIAN     M         MEDIUM                           TYGER RIVER                                                                 3/6/2023
 210667    CHAPLIN, CARL C                     65   WHITE     M         MEDIUM                11/28/2018 ALLENDALE                                                                  9/23/2024
 359870    CHAPLIN, DARNELL RASHAD             30   BLACK     M         MINIMUM                1/13/2020 LIVESAY                      10/15/2020       10/15/2020     11/20/2021    5/19/2022
 330338    CHAPLIN, DEMETRIO                   29   BLACK     M         MEDIUM                 3/28/2019 TURBEVILLE                                                                 3/10/2024
 328767    CHAPLIN, MATTHEW                    31   WHITE     M         CLOSE                  9/26/2017 LEE                             5/8/2019        5/7/2020                  10/26/2023
 313947    CHAPLIN, MICHAEL BRYAN              35   WHITE     M         CLOSE                   1/7/2020 BROAD RIVER                    1/27/2022       1/27/2022                  11/17/2028
 371569    CHAPLIN, SHYMAN                     21   BLACK     M         MEDIUM                 4/19/2019 TURBEVILLE                     2/15/2021       2/15/2021                   10/6/2021
 376633    CHAPLIN, TYECLIA                    25   BLACK     F         MINIMUM                          GRAHAM                         5/25/2019        5/8/2020      5/20/2021   11/16/2021
 251075    CHAPMAN, ANTHONY B.                 47   BLACK     M         MINIMUM                 3/8/2011 LIVESAY                                                                    9/21/2027
 185661    CHAPMAN, DAVID                      64   BLACK     M         MEDIUM                  1/6/2018 LIEBER                                                                     12/9/2032
 372429    CHAPMAN, DEDRIC MYCHEL              23   BLACK     M         MEDIUM                 7/30/2019 WATEREE RIVER                                                              7/30/2024
 375307    CHAPMAN, DOUGLAS LOGAN              21   WHITE     M         MEDIUM                 2/18/2020 TURBEVILLE                     9/30/2021       9/30/2021      5/26/2024   11/22/2024

                                                                        SCDC INMATES MAY 5 000070
                                                                                        Incident Date of                              Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 269280    CHAPMAN, GENTRY ONEAL               42   BLACK     M         MEDIUM                 5/11/2002   LIEBER                                                               11/19/2049
 380186    CHAPMAN, HANNAH MARIE               25   WHITE     F         MINIMUM                2/15/2020   LEATH                        11/4/2021     11/4/2021    11/18/2023    5/16/2024
 301725    CHAPMAN, JAMES DEAN                 51   WHITE     M         CLOSE                   4/5/2017   PERRY
 209674    CHAPMAN, JEROME                     47   BLACK     M                                 8/6/2014   KIRKLAND                                                               9/5/2021
 382254    CHAPMAN, JOHNNY RAY                 49   WHITE     M         MEDIUM                             KIRKLAND                   12/10/2027     12/10/2027                 12/10/2027
 310303    CHAPMAN, RICHARD LEE                33   WHITE     M         MINIMUM               12/5/2019    TRENTON                     1/15/2020      3/11/2021     3/14/2021    4/15/2021
 273467    CHAPMAN, RONNIE DWAYNE              38   WHITE     M         MEDIUM                7/17/2019    KIRKLAND                                                              12/2/2025
 341146    CHAPMAN, RYAN ANTONIO               27   BLACK     M         MEDIUM                1/13/2020    ALLENDALE                                                             4/10/2022
 349174    CHAPMAN, STEPHEN WAYNE              39   WHITE     M         MEDIUM                             MACDOUGALL                 12/18/2019      1/23/2021    12/23/2020    6/21/2021
 178448    CHAPMAN, WILEY                      54   BLACK     M         MEDIUM                7/19/2005    EVANS                       2/12/1999     10/30/2021                  11/8/2021
 245501    CHAPMAN, WILLIAM CHARLES            42   BLACK     M         MEDIUM                1/14/2020    RIDGELAND                                                            10/13/2022
 350406    CHAPMAN, YURI RICHARD               26   WHITE     M         MEDIUM                 3/6/2020    WATEREE RIVER              10/29/2019       3/3/2021                 10/30/2020
 214069    CHAPPELL, FREDRICK ROBERT           52   WHITE     M         MEDIUM               11/30/2019    PERRY
 127359    CHAPPELL, JOHN EDDIE                69   BLACK     M         MEDIUM                 9/1/2003    LIEBER                       7/18/2001     2/19/2021
 179150    CHAPPELL, JOSEPH                    51   BLACK     M         CLOSE                12/25/2000    LEE                                                                   12/1/2029
 379322    CHAPPELL, MATTHEW JASON             27   WHITE     M         MEDIUM                             LEE                                                                  11/13/2051
 208956    CHAPPELL, MICHAEL EDWARD            49   BLACK     M         MINIMUM                            TURBEVILLE                    5/4/2021      5/4/2021                  10/1/2025
 292871    CHAPPELL, NOAH DEMTRESS             38   BLACK     M         MEDIUM                 2/4/2019    LEE                          7/28/2022     7/28/2022                  7/27/2022
 354506    CHAPPELL, PRENTISS CHARLES          31   BLACK     M         MEDIUM                4/23/2020    EVANS                                                                 2/24/2025
 382002    CHARLES, ADAM MICHAEL               36   WHITE     M         MEDIUM                             MACDOUGALL                   2/23/2020     2/23/2020                  8/10/2020
 316873    CHARLES, CLIFTON                    33   BLACK     M         MEDIUM                6/12/2019    BROAD RIVER                                                           4/15/2024
 162826    CHARLES, CLIFTON                    63   BLACK     M         MINIMUM               6/25/2018    GOODMAN                                                               5/25/2023
 357516    CHARLES, GORDON                     37   WHITE     M         MEDIUM                             TRENTON                                                               8/20/2027
 382291    CHARLES, SETH JEROME                23   BLACK     M         MINIMUM                            KIRKLAND                     4/28/2020     4/28/2020                 11/14/2020
 352142    CHARLES, SHANE G                    34   BLACK     M         MEDIUM                             TYGER RIVER                                                           11/9/2020
 326994    CHARLEY JR, JAMES LESTER            31   BLACK     M         MEDIUM                5/16/2015    KIRKLAND                                    6/3/2016     1/13/2021    7/12/2021
 357460    CHARLEY, ORIENTHAL JERMAINE         38   BLACK     M         MEDIUM                7/23/2018    ALLENDALE                                                              4/9/2029
 351491    CHARLTON, JACKIE MAURICE            29   BLACK     M         MINIMUM                            LIVESAY                                    5/31/2018                  1/13/2021
 340135    CHARPING, JAMES MICHAEL             52   WHITE     M         MEDIUM                             MCCORMICK
 379415    CHASE, JOSEPH ANTHONY               38   WHITE     M         MINIMUM              11/27/2019    MACDOUGALL                                                           11/15/2020
 368933    CHASTAIN, JAMES                     31   WHITE     M         MINIMUM                            GREENVILLE CO                                                         3/23/2021
 251082    CHASTAIN, JOSEPH KEITH              40   WHITE     M         MEDIUM                9/15/2004    TYGER RIVER                                                          11/23/2025
 368999    CHASTAIN, REBECCA NICOLE            27   WHITE     F         MINIMUM                8/7/2019    GRAHAM                       4/15/2020     4/15/2020                  3/23/2022
 304964    CHASTAIN, WARREN                    36   WHITE     M         MEDIUM                 4/5/2020    LIEBER                                                               12/15/2026
 349303    CHASTEEN, CHRISTOPHE JAY            39   WHITE     M         MINIMUM               7/12/2012    MANNING                     9/29/2019     11/14/2020                 10/23/2020
 378894    CHATMAN, ALONZO HAYES               28   BLACK     M         MINIMUM                            PALMER                     10/17/2019     10/23/2020                  1/20/2021
 281640    CHATMAN, DARNELL DEMARCO            40   BLACK     M         MINIMUM                            PALMER                       7/4/2020       7/4/2020     3/10/2022     9/6/2022
 172972    CHATMAN, DAWAN                      45   BLACK     M         MEDIUM                9/30/2017    EVANS                                                                  1/4/2038
 357009    CHAVEZ ORTIZ, NICOLAS               30   OTHER     M         MEDIUM                7/27/2017    TYGER RIVER                                                           2/14/2026

                                                                        SCDC INMATES MAY 5 000071
                                                                                            Incident Date of                              Projected                      Projected
                                         Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                        Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                            Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 343691    CHAVEZ, DAVID J                     34   OTHER         M         CLOSE                              PERRY
 364681    CHAVEZ, FELIPE                      29   OTHER         M         MEDIUM                2/13/2020    TURBEVILLE                                                               7/16/2020
 372883    CHAVIOUS, DEVON LAMONT              30   BLACK         M         MEDIUM                 4/6/2020    WATEREE RIVER                                                             3/4/2022
 381241    CHAVIOUS, SHAWN LAMARCUS            43   WHITE         M         MEDIUM                2/25/2020    TYGER RIVER                  8/23/2019       8/23/2019                   7/19/2020
 363789    CHAVIS III, ARTHUR RAY              31   WHITE         M         CLOSE                              KIRKLAND                                                                11/25/2033
 343258    CHAVIS, BRENSON S                   31   AMER INDIAN   M         MEDIUM                             KIRKLAND                     2/13/2021       2/13/2021       4/8/2023    10/5/2023
 342079    CHAVIS, CHRISTOPHE LEE              29   WHITE         M         MINIMUM                3/6/2020    ALLENDALE                     1/9/2020        1/9/2020                  12/25/2020
 235867    CHAVIS, DAVID SHAWN                 50   BLACK         M         MEDIUM                 9/6/2016    KERSHAW                      5/24/2016        2/4/2021      7/31/2020    1/27/2021
 322258    CHAVIS, JAMES WESLEY                39   WHITE         M         MINIMUM                            KERSHAW                                                                  4/20/2024
 314007    CHAVIS, JEREMY CHRISTOPHE           35   WHITE         M         MEDIUM                4/12/2017    MCCORMICK                                                                 1/4/2029
 373951    CHAVIS, JOHN                        63   WHITE         M         MEDIUM                             LEE                                                                      5/31/2030
 379279    CHAVIS, JUSTIN MICHAEL              26   WHITE         M         MINIMUM                            WATEREE RIVER                                                            3/31/2022
 381298    CHAVIS, NADIYAH                     20   BLACK         F         MEDIUM                             GRAHAM                       7/31/2020       7/31/2020                   8/26/2023
 244661    CHAVIS, TRAVIS DAVID                39   WHITE         M         CLOSE                  3/8/2020    LIEBER                                                                   8/22/2022
 289213    CHEATHAM, DAVID JEROME              58   BLACK         M         MEDIUM                             KIRKLAND                                                                 1/28/2021
 375694    CHEATHAM, MITCHEL DOUGLAS           25   WHITE         M         MEDIUM                             LIEBER                                                                   1/17/2045
 335372    CHEATWOOD, MICHAEL RICHARD          30   WHITE         M         MINIMUM              11/22/2010    LIVESAY                      11/8/2019      12/11/2020      6/12/2022    12/9/2022
 377042    CHEEK, CHRISTOPHE MANSFIELD         44   WHITE         M         MINIMUM               11/2/2018    MANNING                      5/23/2020       5/23/2020                    1/8/2021
 379620    CHEEK, JUSTIN TURNER                34   WHITE         M         MEDIUM                             ALLENDALE                    7/26/2019      11/14/2020      7/30/2020    1/26/2021
 268041    CHEEK, MELVIN CURTIS                61   BLACK         M         MEDIUM                8/28/2004    BROAD RIVER                   2/1/2033        2/1/2033                   1/26/2033
 343108    CHEEKS, DERRICK LAMAR               40   BLACK         M         CLOSE                  8/2/2012    LEE                                                                       3/8/2031
 242354    CHEEKS, RECHELL MICHAEL             42   BLACK         M         MEDIUM                4/22/2020    TURBEVILLE                                                               3/28/2027
 343107    CHEEKS, RICKY DWIGHT                60   BLACK         M         MEDIUM                             ALLENDALE                    11/2/2031       11/2/2031                  10/27/2031
 382142    CHEESEBORO, ANTHONY ROBERT          23   BLACK         M         MEDIUM                             RIDGELAND                    9/25/2025       9/25/2025                   9/21/2025
 237564    CHEESEBORO, FELIX                   51   BLACK         M         CLOSE                 5/10/2019    LIEBER
 350879    CHEESEBORO, TAJH                    30   BLACK         M         MEDIUM                             ALLENDALE                                                                2/22/2025
 344209    CHEN, DEQING                        44   OTHER         M         MEDIUM                             BROAD RIVER                                                              6/17/2027
 383189    CHERRY, ALEXANDER JUNIOR            23   BLACK         M         MINIMUM                            KIRKLAND                                                                 1/10/2021
 318668    CHERRY, ANTONIO DEMOND              38   BLACK         M         MEDIUM               10/25/2018    EVANS                                                                    5/11/2022
 347027    CHERRY, DONJUAN TAURICE             28   BLACK         M         MEDIUM                9/25/2011    WATEREE RIVER              12/15/2025       12/15/2025                  12/13/2025
 361510    CHERRY, TYRELL                      29   BLACK         M         MEDIUM               12/17/2014    KIRKLAND                   12/20/2019       12/20/2019                   11/8/2020
 348724    CHESSER, JR, WILLIAM LEE            30   WHITE         M         MEDIUM                10/9/2014    KIRKLAND                    9/23/2020        9/23/2020       1/5/2022     7/4/2022
 307904    CHESTERMAN, JOHN DAVID              49   WHITE         M         MEDIUM                             KIRKLAND                                                                 5/31/2034
 295641    CHESTNUT, ANTOINE                   43   BLACK         M         CLOSE                 6/26/2016    LIEBER                                                                    4/8/2032
 228621    CHESTNUT, ARMANDO                   43   BLACK         M         CLOSE                 2/22/2018    LIEBER
 374596    CHESTNUT, DONAVON LAMAR             32   BLACK         M         MEDIUM                11/6/2019    EVANS                                                                    7/27/2025
 304420    CHESTNUT, JEFF                      36   BLACK         M         CLOSE                 1/22/2018    MCCORMICK                                                               10/16/2037
 378938    CHESTNUT, KENDRICK L                41   BLACK         M         MINIMUM                            KIRKLAND                   11/20/2021       11/20/2021      1/24/2026    7/23/2026
 352116    CHESTNUT, LARRY T                   41   BLACK         M         MEDIUM                             MACDOUGALL                                                                4/1/2029

                                                                            SCDC INMATES MAY 5 000072
                                                                                            Incident Date of                              Projected                    Projected
                                             Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                              Age                                                                                                      Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 381990    CHESTNUT, NY'QUAN ZY'QUEZ               20   BLACK     M         MINIMUM                            TURBEVILLE                   9/15/2020      9/15/2020                  5/30/2023
 382192    CHESTNUT, PORCIA SEEMONE                29   WHITE     F         MINIMUM                            GRAHAM                       2/19/2020      2/19/2020                 11/13/2020
 327615    CHESTNUT, RANDY                         29   BLACK     M         CLOSE                 1/25/2020    LIEBER
 276955    CHESTNUT, SHYNEEK ALSTON                38   BLACK     M         CLOSE                 1/27/2020    BROAD RIVER                11/28/2020    11/28/2020      9/29/2022    3/28/2023
 381251    CHEWNING, DONALD RALPH                  54   WHITE     M         CLOSE                              MCCORMICK                                                            11/25/2037
 381163    CHEWNING, KATHY LAINE                   50   WHITE     F         CLOSE                              LEATH                                                                  5/6/2030
 370880    CHHITH BERRY, NICHOLAS BENJAMIN         23   WHITE     M         CLOSE                  8/7/2019    LEE                                                                    5/9/2054
 379021    CHIEVES, DARRINE NATHANIEL              46   BLACK     M         MEDIUM                             KIRKLAND                                                              8/25/2021
 355884    CHILDERS, AMANDA LEE                    41   BLACK     F         CLOSE                              NORTH CAROLINA                                                        3/16/2028
 357305    CHILDERS, ANTHONY SCOTT                 39   WHITE     M         MEDIUM                             TYGER RIVER                                                           4/13/2022
 376268    CHILDERS, BRANDON DEAN                  35   WHITE     M         CLOSE                 9/26/2019    BROAD RIVER                                                           1/19/2031
 366079    CHILDERS, GARY DEWAYNE                  40   WHITE     M         CLOSE                              BROAD RIVER                                                           8/13/2031
 290091    CHILDERS, HASKELL LEE                   42   WHITE     M         MEDIUM               12/20/2006    KERSHAW                                                              10/28/2020
 380187    CHILDERS, HEATHER RENE                  35   WHITE     F         MEDIUM                             GRAHAM                                                                11/5/2027
 373291    CHILDERS, ISSAC LEWIS                   22   BLACK     M         MEDIUM                             TURBEVILLE                  4/15/2020     4/15/2020                   7/17/2022
 380072    CHILDERS, JOHN CURTIS                   41   WHITE     M         MINIMUM                            PALMER                     11/21/2019    11/21/2019                  10/25/2020
 379800    CHILDERS, KADELLE DALLAS                20   WHITE     M         MEDIUM                2/22/2020    WATEREE RIVER                                                          3/3/2021
 333760    CHILDERS, SHASTA HADDEN                 43   WHITE     F         MEDIUM                             LEATH                                                                 6/30/2027
 356648    CHILDERS, SKYLER LOGAN                  27   WHITE     M         MEDIUM                2/12/2020    KERSHAW                                                              10/12/2022
 382504    CHILDERS, TANYA GAIL                    44   WHITE     F         MINIMUM                            GRAHAM                       7/4/2020       7/4/2020                  1/19/2021
 365529    CHILDERS, TAYLOR WILLIAM                25   WHITE     M         MEDIUM                12/9/2016    BROAD RIVER                                                           5/27/2021
 278419    CHILDERS, WILLIAM L.                    51   WHITE     M         MEDIUM                 2/9/2017    LIEBER
 383014    CHILDRESS JR, JODY MACK                 23   WHITE     M         MEDIUM                             KIRKLAND                    3/23/2024      3/23/2024                  3/23/2024
 321188    CHILDS, JESSE                           33   WHITE     M         CLOSE                  6/9/2017    LEE                                                                    8/3/2026
 143976    CHILDS, JR, KEITH ALLEN                 52   BLACK     M         MEDIUM                7/23/2008    TYGER RIVER                  2/8/2017      7/17/2021
 382283    CHILDS, MICHAEL ED BLANDON              41   WHITE     M         MINIMUM                            KIRKLAND                    1/29/2022      1/29/2022     2/20/2025    8/19/2025
 383242    CHILES III, ROBERT LEE                  41   BLACK     M                                            KIRKLAND                    5/18/2028      5/18/2028                  5/18/2028
 362035    CHILES JR, DAVID WINCE                  26   BLACK     M         CLOSE                12/11/2019    BROAD RIVER                                                            4/6/2032
 220242    CHILES, FRED RODRICK                    49   BLACK     M         MEDIUM                8/23/1997    EVANS                       7/10/2019       7/9/2020                  7/15/2022
 167250    CHILES, KENNETH WAYNE                   57   BLACK     M         MINIMUM                            TYGER RIVER                                                           10/4/2024
 175247    CHINA, LARRY                            54   BLACK     M         MEDIUM                1/18/1994    BROAD RIVER                 8/16/1999      2/15/2019
 359443    CHINAS, MARIO                           31   OTHER     M         MEDIUM                2/25/2019    EVANS                                                                 1/15/2029
 370233    CHIQUITA PEAK, ANDRENA LACEY            30   BLACK     F         MEDIUM                4/16/2020    LEATH                       2/28/2020      2/28/2020                  7/31/2020
 377781    CHIRILLO, CHRISTOPHE MICHAEL            47   WHITE     M         MEDIUM                             MACDOUGALL                  5/19/2020      5/19/2020                   2/8/2021
 380731    CHISHOLM, ANTONIO J                     32   BLACK     M         MINIMUM                            LIVESAY                     3/16/2020      3/16/2020     6/26/2021   12/23/2021
 314317    CHISHOLM, JAQUAN FLOYD                  31   BLACK     M         MEDIUM                 3/6/2019    RIDGELAND                   6/11/2014      6/25/2020                   9/1/2020
 335354    CHISHOLM, JEROME                        57   BLACK     M         MEDIUM                             TYGER RIVER                                                           3/12/2031
 365268    CHISOLM, ANTHONY TERRELL                27   BLACK     M         MEDIUM                9/14/2019    EVANS                        9/4/2019      8/28/2020     4/24/2021   10/21/2021
 367590    CHISOLM, BERNARD                        29   BLACK     M         MEDIUM                3/26/2020    KERSHAW                                                                3/4/2025

                                                                            SCDC INMATES MAY 5 000073
                                                                                          Incident Date of                              Projected                    Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 382806    CHISOLM, BRYANT KEITH                 57   BLACK     M         MINIMUM                            PALMER                       4/15/2020      4/15/2020                  3/16/2021
 185789    CHISOLM, CARL                         54   BLACK     M         CLOSE                  6/4/2019    PERRY                          4/7/2011     2/19/2022
 347831    CHISOLM, DONSURVI                     40   BLACK     M         MEDIUM                 4/6/2020    LIEBER
 367292    CHISOLM, LAQUANA CHERE                33   BLACK     F         MINIMUM                            GRAHAM                      9/24/2018    11/14/2020      3/10/2023     9/6/2023
 196380    CHISOLM, LEWIS                        56   BLACK     M         MEDIUM                1/15/2020    ALLENDALE                                                              3/8/2024
 371665    CHISOLM, NAIJUWUAN S                  25   BLACK     M         MEDIUM                             LIEBER                                                                 6/3/2060
 368859    CHISOLM, NATALIA                      37   OTHER     F         CLOSE                 7/17/2019    GRAHAM                                                               10/17/2031
 372446    CHISOLM, SAIVON MATEEL                25   BLACK     M         MEDIUM                6/28/2019    TRENTON                      8/1/2024       8/1/2024                 10/30/2024
 382600    CHISOLM, STEVEN JAVON                 32   BLACK     M         MEDIUM                 2/6/2020    KERSHAW                                                               8/28/2020
 250707    CHISOLM, TERRANCE LENARD              39   BLACK     M         MEDIUM                5/13/2009    PRISMA HEALTH TUOMEY        2/17/2021      2/17/2021    11/30/2022    5/29/2023
 359298    CHISOLM, TREYVON TYRE                 23   BLACK     M                                            KIRKLAND                    2/13/2020      2/13/2020      8/3/2020    1/30/2021
 324528    CHOCKLEY, JASON PATRICK               38   WHITE     M         MINIMUM               1/16/2020    KERSHAW                     4/29/2020      4/29/2020                  9/13/2020
 332000    CHOEURN, PANID JIMMY                  30   ASIAN     M         MEDIUM                4/25/2019    ALLENDALE                                                             10/6/2036
 242100    CHOICE, JAMES EDWARD                  66   BLACK     M         MINIMUM               7/16/2018    TYGER RIVER                 7/17/2022      7/17/2022                   7/6/2027
 283071    CHOICE, JERAKA JEROME                 39   BLACK     M         MINIMUM                9/4/2019    LIVESAY                     7/25/2020      7/25/2020    10/20/2024    4/18/2025
 257223    CHOICE, KEVIN LAMONT                  44   BLACK     M         CLOSE                  3/2/2020    LEE
 284387    CHOICE, MARVIN                        35   BLACK     M         MEDIUM                3/16/2020    RIDGELAND                                                             10/3/2026
 322286    CHRISTENBURY, MYRA                    59   WHITE     F         MEDIUM                9/30/2019    LEATH                                                                 11/3/2035
 343453    CHRISTENSEN III, PETER CARL           32   WHITE     M         MINIMUM              10/26/2016    KIRKLAND                                                              9/10/2021
 363773    CHRISTENSEN, MICHAELA PAIGE           26   WHITE     F         MINIMUM               9/18/2019    GRAHAM                                                                4/23/2022
 354019    CHRISTENSEN, STEPHEN J                51   WHITE     M         MEDIUM                             MACDOUGALL                                                            9/12/2024
 350508    CHRISTIAN, BRANDON JABAR              27   BLACK     M         CLOSE                  1/2/2020    LEE                                                                   8/19/2033
 381650    CHRISTIAN, DAVID LEE                  46   WHITE     M         MINIMUM                            KERSHAW                      1/5/2020       1/5/2020                  6/22/2020
 373541    CHRISTIAN, JAVON TYRESE               21   BLACK     M         MEDIUM                4/27/2020    LEE                         2/19/2020      3/25/2021     3/12/2021    8/13/2021
 211122    CHRISTIAN, SAMUEL                     52   BLACK     M         CLOSE                  7/6/2019    PERRY                       1/12/2025      1/12/2025
 359048    CHRISTMAS JR, RONALD LINWOOD          50   WHITE     M         MEDIUM                 9/1/2017    BROAD RIVER                                                          11/26/2030
 269130    CHRISTOPHER, REGINALD MANFRED         56   WHITE     M         MINIMUM                5/3/2019    MANNING                                    6/18/2004                  6/23/2020
 376638    CHRISTOPHER, SCOTT ANTHONY            51   WHITE     M         MEDIUM                             KERSHAW                     4/27/2022      4/27/2022                  2/25/2028
 189827    CHRONISTER, LYNN JEFFREY              70   WHITE     M         MEDIUM                6/12/2013    KIRKLAND                    2/14/2012      1/23/2021
 358578    CHUM JUAREZ, ELMO                     37   OTHER     M         MEDIUM                9/17/2017    MACDOUGALL                                                           12/25/2020
 363004    CHURCHWELL, TIMOTHY                   55   WHITE     M         MEDIUM                             EVANS                                                                 6/12/2028
 382312    CIRELLO, VINCENT MAURICE              54   WHITE     M                                            KIRKLAND                     3/5/2020       3/5/2020    10/29/2021    4/27/2022
 377080    CISNEROS, ESTEBAN                     24   OTHER     M         MEDIUM               12/19/2019    ALLENDALE                                                            11/24/2025
 367868    CISSON, JAMES MITCHELL                46   WHITE     M         MEDIUM                             MACDOUGALL                                                           10/25/2023
 342353    CLAEYS, KEVIN BRIAN                   45   WHITE     M         CLOSE                 7/26/2019    LIEBER                                                                 9/2/2033
 299538    CLAMP, EDDIE STEVE                    65   WHITE     M         MEDIUM                             RIDGELAND                   12/3/2019      12/3/2019                   7/4/2020
 265418    CLARDY, ROBERT                        54   WHITE     M         MEDIUM                             TYGER RIVER                                                           3/29/2022
 372023    CLARK JR, ANTHONY LEWIS               70   BLACK     M         MINIMUM                            MACDOUGALL                                                            9/15/2022
 383056    CLARK JR, WILLIAM BRUCE               36   WHITE     M         MEDIUM                             KIRKLAND                                                              11/9/2069

                                                                          SCDC INMATES MAY 5 000074
                                                                                       Incident Date of                              Projected                   Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 346284    CLARK SR, WILLIAM HEYWARD         57   WHITE      M         MEDIUM                             TRENTON                                                              12/26/2027
 343240    CLARK, ANDREW W                   29   WHITE      M         MINIMUM               1/11/2016    GOODMAN                      8/27/2020     8/27/2020    10/20/2021 11/21/2021
 313474    CLARK, ANTHONY                    34   BLACK      M         MEDIUM                 4/2/2020    PERRY
 298444    CLARK, ANTHONY ROY                39   WHITE      M         MEDIUM                1/24/2017    MCCORMICK                    9/13/2022     9/13/2022                  6/30/2024
 308220    CLARK, ANTOINE                    34   BLACK      M         CLOSE                 3/18/2020    LEE                                                                   6/27/2027
 285908    CLARK, ANTONIO DEMETRIUS          42   BLACK      M         MEDIUM                4/16/2020    ALLENDALE                                                 8/9/2020     2/5/2021
 309428    CLARK, AVERY C                    33   WHITE      M         MEDIUM                7/24/2017    KIRKLAND                      7/5/2017    12/11/2020                  3/16/2021
 324029    CLARK, BLAKE MARCEL               31   BLACK      M         MEDIUM                6/23/2019    TURBEVILLE                   7/28/2019     7/23/2020                  2/15/2021
 336351    CLARK, BRANDON HEATH              35   WHITE      M         MEDIUM                 1/5/2017    BROAD RIVER                                                          10/25/2049
 381213    CLARK, BRANDON JEROME             28   BLACK      M         CLOSE                              LEE                                                                  10/21/2039
 349624    CLARK, CAMERON                    27   WHITE      M         MEDIUM                4/16/2020    EVANS                       9/23/2019     10/22/2020                  5/31/2021
 324100    CLARK, CHARLES CHIRVON            40   BLACK      M         MINIMUM                            MANNING                     10/2/2019      10/2/2019                  6/27/2020
 214865    CLARK, CHARLES CHRISTOPHE         51   WHITE      M         MEDIUM                2/13/2019    TRENTON                      4/7/2020       4/7/2020     3/22/2022    9/18/2022
 381788    CLARK, CORI MEGHAN                34   WHITE      F         MINIMUM                4/1/2020    GRAHAM                     10/21/2019     10/21/2019                   9/6/2020
 314335    CLARK, DAVON ARTJUAWN             35   BLACK      M         CLOSE                10/14/2019    LEE                         1/29/2022      1/29/2022     2/14/2027    8/13/2027
 360332    CLARK, DERRICK JERROLD            44   BLACK      M         MINIMUM              12/16/2017    MACDOUGALL                                                            1/28/2022
 358043    CLARK, DERRICK LADON              31   BLACK      M         MINIMUM               9/15/2017    EVANS                                                                 2/27/2027
 338315    CLARK, DWAYNE RYAN                32   BLACK      M         MEDIUM                9/26/2019    RIDGELAND                     5/7/2033      5/7/2033                   5/1/2033
 347706    CLARK, ELLIOT JERMAINE            31   BLACK      M         MINIMUM               7/18/2017    LIVESAY                                                                6/6/2021
 271335    CLARK, FREDWARD T.                41   BLACK      M         MEDIUM                 8/1/2011    TYGER RIVER                                                           7/13/2040
 295250    CLARK, GARY                       42   WHITE      M         MINIMUM                3/9/2005    RIDGELAND                                                             1/28/2022
 339289    CLARK, GEORGE ANTHONY             46   BLACK      M         MEDIUM                1/23/2020    KERSHAW                       6/6/2020      6/6/2020     11/8/2023     5/6/2024
 368587    CLARK, GIONI NAJEE                22   BLACK      M         CLOSE                 7/24/2018    BROAD RIVER                                                            1/4/2032
 373965    CLARK, ISMAEL JERROD              28   BLACK      M         MINIMUM                4/9/2020    TRENTON                                                               7/19/2021
 321633    CLARK, JACOB RONALD               40   WHITE      M                               8/10/2016    KIRKLAND                      3/3/2020      3/3/2020      3/3/2021     8/4/2021
 236671    CLARK, JERVON RODRIGUEZ           53   BLACK      M         CLOSE                  1/3/2020    LIEBER
 187595    CLARK, JOEY                       49   WHITE      M         MEDIUM                             BROAD RIVER                                                          11/25/2055
 382139    CLARK, JOHN PAUL                  51   WHITE      M         MINIMUM                            GOODMAN                                                               2/21/2021
 381818    CLARK, JOSEPH ANDREW              49   WHITE      M         CLOSE                              KIRKLAND                     9/17/2020     9/17/2020                 11/18/2020
 313898    CLARK, KEITH                      58   BLACK      M         MEDIUM                             EVANS                                                                 8/10/2031
 358450    CLARK, KENDRICK DEANTE            30   BLACK      M         MINIMUM              12/26/2015    MACDOUGALL                                                            6/22/2021
 381008    CLARK, LAURA WILKERSON            45   WHITE      F         MINIMUM              11/22/2019    GRAHAM                                                                6/13/2020
 356227    CLARK, MARCELLOUS RASHAWN         31   BLACK      M         CLOSE                 6/21/2018    LEE                                                                   6/16/2033
 335713    CLARK, MARCO ANDRE                37   BLACK      M         MEDIUM               10/18/2013    KIRKLAND                                                              8/12/2027
 378154    CLARK, MARQUIS TYRONE             28   BLACK      M         MEDIUM                2/29/2020    TRENTON                    10/29/2019     11/20/2020      1/2/2021     7/1/2021
 277574    CLARK, MATTHEW                    38   WHITE      M         CLOSE                  1/7/2019    MCCORMICK
 337626    CLARK, MATTHEW RAY                36   WHITE      M                                            KIRKLAND                                                              9/12/2021
 325856    CLARK, MONTREZ MICHAEL            30   BLACK      M         MEDIUM                             EVANS                                                                  5/8/2028
 226228    CLARK, SHAWN ANTHONY              51   BLACK      M         CLOSE                 4/17/2018    LEE                          4/15/2014    10/24/2020

                                                                       SCDC INMATES MAY 5 000075
                                                                                             Incident Date of                              Projected                      Projected
                                          Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                         Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                            Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 329580    CLARK, STEPHEN                       60   WHITE         M         CLOSE                              BROAD RIVER
 313134    CLARK, STERLING PAUL                 32   WHITE         M         MINIMUM               1/29/2019    BROAD RIVER                   6/6/2024        6/6/2024                    6/3/2024
 214956    CLARK, STEVEN LEWIS                  46   BLACK         M                               12/9/1994    KIRKLAND                     11/6/2019       11/6/2019                   8/21/2020
 295774    CLARK, TARELL SHANDO                 35   BLACK         M         MEDIUM                 2/3/2020    KERSHAW                                                                  8/12/2031
 297311    CLARK, THOMAS EARL                   58   AMER INDIAN   M         MEDIUM               10/30/2019    RIDGELAND                                                                7/25/2020
  92678    CLARK, TOM                           72   WHITE         M         CLOSE                 1/26/2020    LEE
 374639    CLARKE JR, JEROME CAMILLUS           37   BLACK         M         MEDIUM                             LEE                                                                     12/17/2027
 367733    CLARKE, DALTON ELLIS                 30   WHITE         M         MEDIUM               10/23/2017    RIDGELAND                                                                11/5/2028
 381419    CLARKSON, TIJAH M                    21   BLACK         M         MEDIUM                12/5/2019    TRENTON                      8/23/2020       8/23/2020      9/28/2021    3/27/2022
 295937    CLAYPOOLE, KERMIT D.                 68   WHITE         M         CLOSE                  5/4/2011    LEE
 331402    CLAYTON, KENT                        62   WHITE         M         MEDIUM                3/28/2013    MCCORMICK                                                                3/15/2027
 382064    CLAYTON, LANA SUE                    53   WHITE         F         MEDIUM                             LEATH                        12/1/2039       12/1/2039                  11/24/2039
 272806    CLEA, JAMES OMAR                     59   BLACK         M         MEDIUM                             ALLENDALE                                                                 9/4/2022
 297878    CLEA, JOHN FITZGERALD                55   BLACK         M         MEDIUM                 2/5/2014    BROAD RIVER                                                              8/24/2027
 309063    CLEA, REGINALD TYRELL                40   BLACK         M         MEDIUM                             KIRKLAND                                                                 2/17/2034
 374485    CLELAND II, JESSIE LEE               30   WHITE         M         MEDIUM               12/12/2019    KERSHAW                      7/10/2019       10/9/2021      7/24/2021    1/20/2022
 321068    CLEM, MATTHEW TALMADGE               33   WHITE         M         MEDIUM                4/18/2018    KERSHAW                      5/27/2019       5/22/2020      10/6/2021     4/4/2022
 378533    CLEMENS, MICHAEL W                   69   WHITE         M         CLOSE                              PERRY                                                                     3/5/2040
 342426    CLEMENT, JERRICK JEARAN              32   BLACK         M         MINIMUM               3/31/2019    MANNING                      10/4/2019      11/20/2020                    9/1/2020
 326507    CLEMENT, RASHARD XAVIER              32   BLACK         M         MEDIUM                 4/4/2014    MACDOUGALL                    1/8/2021        1/8/2021       6/9/2024    12/6/2024
 320509    CLEMENT, TIMOTHY                     35   BLACK         M         CLOSE                  1/9/2009    KIRKLAND                                                                 3/16/2034
 236008    CLEMENT, TYRONE DEMETRESS            41   BLACK         M         MINIMUM               3/10/2020    LIVESAY                                                                  1/14/2027
 298780    CLEMENTS, FARON MAURICE              39   BLACK         M         MEDIUM                6/30/2015    ALLENDALE                                                                8/12/2023
 261888    CLEMMONS, NAKIA ANTHONY              45   BLACK         M         MEDIUM                9/12/2017    RIDGELAND                                                                 1/1/2040
 266944    CLEMONS, ANDREW ANTONIO              39   BLACK         M         CLOSE                 4/16/2018    LIEBER                                                                   8/25/2038
 297894    CLEMONS, CLYDE EDWARD                63   BLACK         M         MEDIUM                9/12/2006    ALLENDALE                                                                7/18/2028
 351309    CLEMONS, QUINZEZ ZERAKUS             28   BLACK         M         MINIMUM               4/14/2020    WATEREE RIVER                                                           12/15/2020
 362253    CLEMONS, SHAWNDELL MAURICE           28   BLACK         M         MINIMUM                7/7/2019    MANNING                                                                   8/3/2020
 309938    CLEOFAS, LUIS FRANCISCO              38   OTHER         M         MEDIUM                3/10/2008    TYGER RIVER                                                               6/2/2020
 110746    CLEVELAND, JR., BILLY -              59   BLACK         M         MEDIUM                11/6/2003    BROAD RIVER                   8/2/1999       9/18/2020
 360829    CLEVELAND, LAQUAVIUS TYSHAWN         23   BLACK         M         CLOSE                 7/28/2019    ALLENDALE                                                               12/15/2038
 338198    CLEVELAND, MICHAEL ERVIN             39   BLACK         M         MINIMUM                            TYGER RIVER                                                               3/9/2022
 374619    CLEVINGER, JIMMY LEE                 51   WHITE         M         MEDIUM                             KIRKLAND                                                                 5/30/2021
 383266    CLIBURN, CHAD WILLIS                 30   WHITE         M                                            KIRKLAND                      1/5/2021         1/5/2021                   3/6/2022
 336809    CLIFFORD, KENNETH GIRRARD            32   BLACK         M         MEDIUM                             LIEBER                                                                    6/6/2024
 380925    CLIFTON, DEVONTE RASHOD              25   BLACK         M         CLOSE                              MCCORMICK                                                                7/14/2029
 363002    CLIFTON, RAEKWON DESHAWN             23   BLACK         M         MINIMUM                            MACDOUGALL                                                                2/3/2026
 259310    CLIFTON, WAYDEE AMEEN                41   BLACK         M         CLOSE                  3/8/2018    BROAD RIVER                                                              2/27/2030
 286356    CLINKSCALES, CEDRICK                 41   BLACK         M         MEDIUM               10/18/2017    ALLENDALE                                                                8/13/2049

                                                                             SCDC INMATES MAY 5 000076
                                                                                             Incident Date of                              Projected                    Projected
                                             Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                              Age                                                                                                       Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                   entry Date
 380546    CLINKSCALES, SIGMUND TREMAIN LA         28   BLACK      M         MINIMUM                            LIVESAY                      5/29/2020      5/29/2020                 11/24/2020
 317521    CLINTON, DEVATEE                        32   BLACK      M         CLOSE                  4/6/2020    LIEBER
 381120    CLINTON, JACKEL MARQUISE                24   BLACK      M         MEDIUM                             LIEBER                                                                 9/3/2035
 358111    CLINTON, LAVAR ANTHONY                  27   BLACK      M         MINIMUM                6/1/2017    EVANS                                                                 6/20/2021
 354348    CLINTON, QUINTERIUS L                   25   BLACK      M         MINIMUM               3/15/2020    WATEREE RIVER               5/10/2020      5/10/2020     3/11/2021    7/12/2021
 271537    CLOBES, CHRISTOPHE STEVEN               41   BLACK      M         MINIMUM                4/6/2003    MANNING                                                              11/29/2020
 188308    CLOBES, RICHARD                         56   WHITE      M         MEDIUM               10/15/1999    EVANS                        4/3/2020       4/3/2020                 11/15/2020
 276073    CLOWNEY, RICHARD VANDALE                44   BLACK      M         MINIMUM                            MANNING                      2/6/2020       2/6/2020                  7/14/2020
 335275    CLOWNEY, YESMINE JAMEL                  31   BLACK      M         MEDIUM               11/15/2017    KERSHAW                                                               1/23/2021
 344364    CLOWSER, JONATHAN DAVID                 32   WHITE      M         MEDIUM                 4/7/2020    LIEBER                                                                5/23/2050
 272025    CLYBURN, BRIAN K.                       47   BLACK      M         MEDIUM                 2/5/2013    TYGER RIVER                                                           3/24/2024
 375204    CLYBURN, CHRISTOPHE CORTRELL            37   BLACK      M         MEDIUM                             TYGER RIVER                                                           1/22/2028
 382839    CLYBURN, DAVID LAMAR                    26   BLACK      M         MINIMUM                            PALMER                      9/15/2020      9/15/2020     10/7/2021     4/5/2022
 382574    CLYBURN, ERIC MARKEE                    30   BLACK      M         MINIMUM                            LIVESAY                     4/16/2020      4/16/2020                  6/10/2021
 359953    CLYBURN, JAMES RAHEIM                   26   BLACK      M         CLOSE                 11/9/2019    LEE                                                                  12/27/2022
 348997    COAKLEY JR, LEROY LARRY                 39   BLACK      M         MINIMUM               10/5/2018    WATEREE RIVER                                                         12/6/2023
 372117    COAKLEY, JAMES DESHAE                   25   BLACK      M         MINIMUM               3/28/2019    TYGER RIVER                                                           8/27/2024
 358058    COAKLEY, KEENAN                         29   BLACK      M         MEDIUM                3/20/2020    TYGER RIVER                                                            2/4/2025
 372871    COALE, NATASHA ANN                      38   WHITE      F         MINIMUM                            GRAHAM                     10/18/2019    10/18/2019                   8/12/2020
 309745    COAN, RODERICK                          53   BLACK      M         CLOSE                  6/6/2006    KIRKLAND
 285944    COARD, JOSEPH ALAN                      39   BLACK      M         MEDIUM                 6/4/2019    TRENTON                     9/26/2020      9/26/2020      2/8/2021     8/7/2021
 381773    COATS, DANIEL STEVEN                    27   WHITE      M         MINIMUM                            MANNING                      5/7/2020       5/7/2020                  7/10/2020
 327616    COAXUM SR, WILLIAM ANTONIO              38   BLACK      M         MEDIUM                6/24/2019    BROAD RIVER
 383232    COAXUM, ALBERT LATHEL                   28   BLACK      M                                            KIRKLAND                    5/25/2020      5/25/2020                  2/17/2021
 361814    COAXUM, ROBERT NATHANIEL                32   BLACK      M         MINIMUM                8/8/2018    GOODMAN                                                               8/25/2025
 273704    COBB JR., THOMAS                        58   BLACK      M         MEDIUM                 5/5/2010    MACDOUGALL                                                            12/3/2020
 245130    COBB MACK, COLLETTE                     57   BLACK      F         MINIMUM               1/13/2020    GRAHAM                      1/21/2021      1/21/2021                  2/13/2022
 300653    COBB, ANQUAN                            42   BLACK      M         MINIMUM               4/19/2019    GOODMAN                     3/14/2021      3/14/2021                   4/9/2021
 297611    COBB, ERIC PAUL                         36   WHITE      M         MINIMUM              11/17/2017    LIVESAY                                                                2/6/2027
 253332    COBB, JAMES HOLLEY                      41   WHITE      M         MEDIUM                2/23/2015    EVANS                                                                 8/14/2028
 174484    COBB, JAMIE LEE                         47   WHITE      M         MINIMUM               7/24/2009    WATEREE RIVER               1/22/2020       3/3/2021      1/7/2021     7/4/2021
 228645    COBB, JOSEPH EDWARD                     53   BLACK      M         MEDIUM                3/31/2020    MACDOUGALL                                                           11/13/2024
 183773    COBB, JOSEPH GABRIEL                    55   WHITE      M         MEDIUM                6/21/2017    PERRY
 362754    COBB, JOSHUA CHARLES                    28   WHITE      M         MEDIUM                5/11/2018    EVANS                        3/2/2020       3/2/2020                  9/21/2020
 349400    COBB, JOSHUA HAROLD                     30   WHITE      M         MEDIUM                5/25/2017    MACDOUGALL                  9/17/2020      9/17/2020                   8/2/2021
 211014    COBB, NATHANIEL                         64   BLACK      M         CLOSE                 9/12/2018    PERRY                                                                 1/13/2032
 320148    COBB, QUINCY LAMONT                     30   BLACK      M         MEDIUM                4/20/2017    BROAD RIVER                                                           6/28/2023
 252807    COBB, STEPHANIE NICOLE                  41   WHITE      F         MEDIUM               12/14/2004    GRAHAM                      7/26/2019      3/10/2021                  7/26/2020
 255377    COBB, STEVEN                            40   WHITE      M         MEDIUM                 3/4/2020    PERRY                       1/28/2031      1/28/2031                  1/21/2031

                                                                             SCDC INMATES MAY 5 000077
                                                                                        Incident Date of                              Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 236678    COBB, THOMAS LEMAR                  46   BLACK     M         MEDIUM                 1/17/2020   LEE                                                                  11/15/2021
 333826    COBB, TRACY LEE                     49   WHITE     M                                4/18/2010   KIRKLAND                     5/21/2020     5/21/2020    12/15/2021     3/1/2022
 293798    COBBERT, JAMES                      35   BLACK     M         MEDIUM                 9/13/2019   KERSHAW                      5/16/2027     5/16/2027                   5/5/2032
 268054    COBBS, DARRIEL L.                   51   BLACK     M         CLOSE                  1/14/2019   LEE
 353719    COBBS, JERMAINE L                   45   BLACK     M         MINIMUM                3/14/2019   GOODMAN                                                                1/4/2026
 300645    COBBS, KEUNTE D                     38   BLACK     M         CLOSE                              BROAD RIVER                                                            9/1/2032
 330717    COBBS, THEODORE                     48   BLACK     M         MEDIUM                1/20/2009    PERRY                       9/15/2025      9/15/2025                  3/18/2031
 382663    COBLE, LISA EDGE                    47   WHITE     F         MINIMUM                            LEATH                       3/13/2020      3/13/2020                  11/9/2020
 276622    COBLE, RONALD JOSEPH                39   WHITE     M         MINIMUM                2/4/2019    GOODMAN                     9/23/2019      6/26/2020    10/29/2020    4/27/2021
 382928    COBOS, JUAN DANIL                   23   OTHER     M         MEDIUM                             EVANS                      12/25/2022     12/25/2022                 12/23/2022
 329567    COBURN, JONATHON                    29   WHITE     M         CLOSE                  6/5/2018    KIRKLAND                                                             10/28/2036
 379071    COCHRAN II, KHALID EDWARD           30   BLACK     M         MEDIUM                 3/6/2019    KERSHAW                       2/6/2019    10/29/2020     5/15/2020   11/11/2020
 356734    COCHRAN III, ROGER CLIFFORD         60   WHITE     M         CLOSE                              LIEBER
 362365    COCHRAN IV, RICHARD LEE             26   BLACK     M         CLOSE                 6/28/2019    PERRY                                                                 8/17/2036
 281518    COCHRAN, BETTY ANN                  72   WHITE     F         MINIMUM                            LEATH                        6/14/2020     6/14/2020                  9/14/2021
 364252    COCHRAN, CHAD THOMAS                33   WHITE     M         MEDIUM                8/14/2019    RIDGELAND                                                             7/23/2025
 246355    COCHRAN, JADA LYNN                  52   WHITE     F         MINIMUM               6/22/2007    LEATH                                                                 3/16/2023
 343301    COCHRAN, LATISHA LEE                35   BLACK     F         MINIMUM              10/10/2017    GRAHAM                                                                11/3/2021
 364765    COCKFIELD, GARRETT TREY             26   BLACK     M         MINIMUM                            GOODMAN                    10/29/2019     10/29/2019                  9/20/2020
 342857    COCKFIELD, HARRY ANTHONY            28   BLACK     M         MINIMUM               8/23/2018    MANNING                     6/16/2022      6/16/2022                  6/16/2022
 383061    COCKMAN, LEOPOLD MALACHI            18   WHITE     M                                            KIRKLAND                    4/28/2020      4/28/2020                   9/9/2020
 138436    COCKRELL SR, CHAD ANTHONY           55   WHITE     M         MEDIUM                             EVANS                                                     9/7/2020     3/6/2021
 382871    COCKRELL, JOHN STEVEN               41   WHITE     M         MINIMUM                            MANNING                      7/14/2020     7/14/2020                  7/24/2020
 236908    COCKRELL, JONOTHAN EDWARD           49   WHITE     M         MINIMUM                            KIRKLAND                                                              6/18/2020
 369558    CODDINGTON, JOHN VINCENT            27   WHITE     M         MEDIUM               10/22/2019    LIEBER                                                               11/28/2060
 357127    CODREY, XZAVION FITZGERALD          30   BLACK     M         CLOSE                12/10/2018    KIRKLAND                                                             12/10/2029
 269400    CODY, CHRISTOPHE JOE                39   WHITE     M         MEDIUM                1/11/2018    EVANS                                                                 2/26/2021
 366943    COFFEY, DEMAYUS                     25   BLACK     M         CLOSE                 7/26/2019    EVANS                         8/1/2018    10/29/2020      8/1/2020    1/28/2021
 382618    COFFEY, FELICIA SHONTELL            28   BLACK     F         MEDIUM                             LEATH                                                                 1/22/2028
 226897    COFFEY, PETER LYNN                  46   WHITE     M         CLOSE                11/24/2000    LEE
 236693    COFFIN, MICHAEL                     58   WHITE     M         CLOSE                              BROAD RIVER
 374361    COFFMAN III, STEWART EUGENE         22   WHITE     M         MEDIUM               10/23/2019    TURBEVILLE                  6/15/2020      6/15/2020                  6/12/2023
 362876    COFIELD JR, TODD ANTHONY            28   BLACK     M         MEDIUM                9/26/2017    LIEBER                     12/24/2029     12/24/2029                 12/20/2029
 295902    COGDILL JR, ROBERT BROCK            41   WHITE     M         MINIMUM              10/31/2013    EVANS                       9/27/2021      9/27/2021                   4/8/2022
 376233    COGDILL, BRIAN NEIL                 41   WHITE     M         MEDIUM                             ALLENDALE                                                            11/14/2021
 143750    COGDILL, ROBERT LEE                 55   WHITE     M         MEDIUM                11/2/2000    ALLENDALE                                                             3/19/2022
 382323    COGGINS, CHRISTOPHE TYLER           29   WHITE     M         MEDIUM                             KIRKLAND                                                             11/28/2024
 382248    COGGINS, PATRICK JAMES              26   WHITE     M         CLOSE                              KIRKLAND                                                              4/29/2045
 380278    COHEN JR, CARLYLE HUGH              24   BLACK     M         CLOSE                              LEE                           4/5/2039      4/5/2039                  3/31/2039

                                                                        SCDC INMATES MAY 5 000078
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 362970    COHEN JR, KARRAS CASCELLE          26   BLACK      M         CLOSE                 11/25/2019 LEE                                                                        11/7/2032
 375572    COHEN, ANTHONY                     60   BLACK      M         CLOSE                  3/18/2020 PERRY
 314256    COHEN, KELVIN EUGENE               34   BLACK      M         CLOSE                  8/30/2019 LEE                                                                         2/1/2024
 356349    COHEN, KEYLN JARMAND               37   BLACK      M         MINIMUM                          PALMER                       10/17/2019       10/17/2019      8/31/2020    2/27/2021
 382053    COHEN, MARISSA                     45   BLACK      F         MEDIUM                           GRAHAM                        4/11/2046        4/11/2046                    4/3/2046
 260201    COHEN, MICHAEL LATROY              40   BLACK      M         MEDIUM                 5/19/2015 KERSHAW                       1/23/2021        1/23/2021      6/13/2023   12/10/2023
 364351    COHEN, SHAIDERIUS DEMARCK          26   BLACK      M         MEDIUM                 7/25/2019 LIEBER                                                                     1/24/2043
 263273    COHEN, TERRELL ANTONIO             39   BLACK      M                               10/20/2017 KIRKLAND                                       11/8/2018                  10/27/2020
 339349    COHEN, TYQUAN MARQUIS              29   BLACK      M         MEDIUM                 3/17/2020 WATEREE RIVER                                                              6/11/2022
 360733    COHN, JAVEAS WESLEY                26   BLACK      M         MEDIUM                 4/24/2018 EVANS                                                                      3/30/2028
 297345    COIT, TED                          35   BLACK      M         MEDIUM                  9/1/2018 EVANS                                                                       7/5/2023
 380692    COKER, ASHLEY BROOKE               27   WHITE      F         MEDIUM                           GRAHAM                         6/10/2020       6/10/2020                    7/5/2020
 364357    COKER, BARRETT HAYES               22   WHITE      M         MEDIUM                 12/7/2017 TYGER RIVER                                                                1/18/2027
 363176    COKER, COLBY                       32   BLACK      M         MINIMUM                3/24/2020 TYGER RIVER                                                                11/6/2026
 381923    COKER, DYLAN CHRISTOPHE            26   WHITE      M         MINIMUM                          PALMER                         11/1/2020       11/1/2020      6/22/2022   12/19/2022
 317344    COKER, JACQUELINE MARIE            37   WHITE      F         MINIMUM                1/21/2020 LEATH                          3/29/2020       3/29/2020      5/11/2021    7/12/2021
 256859    COKER, JOHN WESLEY                 55   WHITE      M         MEDIUM                           KERSHAW                                                                     9/4/2028
 370482    COKER, JOSEPH WILLIAM              32   WHITE      M         MEDIUM                 3/15/2020 EVANS                                                                     11/30/2026
 342929    COKER, LANZY LAMAR                 61   BLACK      M         MEDIUM                           EVANS                          5/20/2013       5/20/2013                   2/28/2021
 291587    COKER, SHAMEEN                     37   BLACK      M         MEDIUM                 3/10/2020 TYGER RIVER                                                                 7/7/2046
 311592    COKLEY, GENSING                    42   BLACK      M         MEDIUM                 1/22/2006 KIRKLAND                                                                   1/21/2070
 299840    COLBERT, RASCHAUN                  43   BLACK      M         MEDIUM                 10/3/2018 RIDGELAND                                                                   9/2/2064
 244635    COLBERTH, JEFFREY                  42   BLACK      M         CLOSE                   4/9/2020 PERRY
 291614    COLCLOUGH JR, JOHN CHARLES         34   BLACK      M         MEDIUM                 11/6/2019 TURBEVILLE                                                                 5/14/2025
 326969    COLCLOUGH, ARSENIO DONTA C         32   BLACK      M         CLOSE                  5/30/2019 LEE
 319852    COLCLOUGH, MARVIN LEVAN            48   BLACK      M         MEDIUM                 6/21/2019 RIDGELAND                                                                  8/20/2021
 305733    COLDEN, CEDRIC ALI                 48   BLACK      M         CLOSE                  1/11/2020 PERRY
 368628    COLDITZ, CHRISTOPHE                36   WHITE      M         MEDIUM                 10/8/2019 EVANS                          1/19/2019       5/15/2021      7/21/2021    1/17/2022
 380919    COLDREN, MICHAEL BRIAN             61   WHITE      M         MEDIUM                           EVANS                                                                     12/20/2020
 379236    COLE JR, OBIE NA                   35   WHITE      M         MINIMUM               10/30/2019 EVANS                          1/25/2020       3/18/2022      12/8/2020    3/25/2021
 376368    COLE, BRANNON CHRISTOPHE           25   WHITE      M         MEDIUM                11/25/2019 TURBEVILLE                     5/31/2021       5/31/2021                   5/25/2021
 380952    COLE, COOPER JOSEPH                19   WHITE      M         MEDIUM                           TURBEVILLE                                                                10/30/2020
 343070    COLE, DAEQUAN TAVOL                26   BLACK      M         MEDIUM                  2/6/2020 TRENTON                         6/3/2019      11/14/2020      6/25/2021   12/22/2021
  81665    COLE, DEAN HENRY                   63   BLACK      M         MINIMUM                8/10/2017 ALLENDALE                                                                 10/11/2020
 364060    COLE, DOMINIC ANTHONY              26   WHITE      M         MEDIUM                 10/4/2019 EVANS                                                                      4/19/2025
 377025    COLE, ETHAN PARKS                  29   WHITE      M         MINIMUM                          PALMER                                                                    10/19/2020
 311136    COLE, FRED KIRBERY                 49   WHITE      M         MEDIUM                           LIEBER                                                                     10/4/2031
 380474    COLE, JAIME LYNN                   35   WHITE      F         MINIMUM                          GRAHAM                       11/20/2020       11/20/2020      4/21/2023   10/18/2023
 369007    COLE, JEFFERY WILLIAM              48   WHITE      M         MINIMUM               10/22/2019 LIVESAY                                                                     7/2/2022

                                                                        SCDC INMATES MAY 5 000079
                                                                                       Incident Date of                             Projected                    Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                   entry Date
 371415    COLE, JOSHUA GLENN                 29   WHITE     M         MEDIUM                 10/1/2019 LEE                           8/10/2019      8/14/2020    11/27/2023    5/25/2024
 362873    COLE, MARQUISE ANTON               27   BLACK     M         MEDIUM                           LIEBER                                                                   8/9/2030
 242249    COLE, RANDY MICHAEL                46   WHITE     M         MEDIUM                 3/20/2020 ALLENDALE
 288042    COLE, TIMOTHY PRESTON              41   WHITE     M         MINIMUM                 3/6/2020 MANNING                                                                 7/1/2020
  84434    COLE, WILLIAM GARY                 64   WHITE     M         MEDIUM                11/10/2013 PERRY                        12/2/1992      7/31/2021
 340535    COLECIO, ISRAEL                    43   OTHER     M         MEDIUM                 10/1/2019 RIDGELAND                                                              1/31/2025
 364217    COLELLA, STEPHEN                   39   WHITE     M         CLOSE                  2/29/2020 BROAD RIVER                 12/27/2023    12/27/2023                   8/23/2026
 298192    COLEMAN, ANTONIO FERNANDO          56   BLACK     M         MEDIUM                 1/22/2020 KERSHAW                                                                 7/6/2028
 351972    COLEMAN, ANTONIO ONEAL             30   BLACK     M         MEDIUM                 10/4/2018 TURBEVILLE                                                             9/25/2020
 275599    COLEMAN, BENJAMIN FRANKLIN         55   BLACK     M         MEDIUM                 6/29/2017 PERRY
 369157    COLEMAN, BRANDON ELLIOTT           46   WHITE     M         MINIMUM                          MANNING                     10/18/2019      3/25/2021                  11/2/2020
 362475    COLEMAN, BRANDON SHAITRELL         26   BLACK     M         MEDIUM                 7/17/2019 LIEBER                        4/1/2033       4/1/2033                  3/26/2033
 344192    COLEMAN, CHRISTIAN                 30   BLACK     M         CLOSE                  12/5/2018 LEE                                                                    3/13/2055
 368747    COLEMAN, CODY ALEXANDER            28   WHITE     M                                8/13/2019 KIRKLAND                                                              10/28/2020
 282685    COLEMAN, CURTIS                    48   BLACK     M         MEDIUM                 8/25/2015 TURBEVILLE                                                             11/8/2024
 242613    COLEMAN, DANIEL                    49   WHITE     M         CLOSE                 10/12/2009 KIRKLAND
 380184    COLEMAN, DARRYL EUGENE             48   BLACK     M         CLOSE                            LEE                                                                    4/14/2030
 194028    COLEMAN, DAVID CHRISTOPHE          46   WHITE     M         MEDIUM                 4/18/2003 ALLENDALE                    12/6/2022      12/6/2022                  3/15/2023
 283532    COLEMAN, DERRICK                   38   BLACK     M         MINIMUM                12/9/2006 KIRKLAND                                                  3/18/2022    9/14/2022
 186185    COLEMAN, FRANK ANTONIO             46   BLACK     M         CLOSE                 11/30/2017 PERRY
 146422    COLEMAN, GERALD                    55   BLACK     M         MEDIUM                10/28/2015 PERRY                        3/28/2008      1/23/2021
 283512    COLEMAN, JANICE                    60   BLACK     F         MEDIUM                           LEATH                                                                  9/17/2027
 337895    COLEMAN, JAVARIS LAWREN            30   BLACK     M         MEDIUM                 8/23/2019 EVANS                                                                  9/28/2021
 347816    COLEMAN, JOEY DEAN                 29   BLACK     M         MEDIUM                           KIRKLAND                                                                3/3/2046
 192771    COLEMAN, JR, CHARLIE M.            58   BLACK     M         MEDIUM                12/26/1996 KERSHAW                      1/14/2013      10/9/2021
 269494    COLEMAN, JR., ARTHUR               66   BLACK     M         CLOSE                   3/1/2019 PERRY
 380342    COLEMAN, JUSTIN THOMAS             29   WHITE     M         MINIMUM                          WATEREE RIVER                 7/8/2021       7/8/2021                   7/7/2021
 365446    COLEMAN, KAREEM DAVIER             32   BLACK     M         MEDIUM                  3/1/2017 KERSHAW                                                                1/10/2026
 359333    COLEMAN, KEIRON                    51   BLACK     M         MEDIUM                           MCCORMICK                                                               4/7/2035
 333008    COLEMAN, LARRY EUGENE              44   BLACK     M         CLOSE                            MCCORMICK                                                             12/18/2031
 363390    COLEMAN, ORLANDO MARTINEZ          26   BLACK     M         CLOSE                   3/6/2020 LEE                                                                    10/1/2038
 248639    COLEMAN, PAMELA BYARS              54   WHITE     F         CLOSE                            GRAHAM                                                                  8/7/2025
 246558    COLEMAN, PAUL                      43   BLACK     M         MINIMUM               12/10/2018 ALLENDALE                                                              7/10/2022
 344173    COLEMAN, RALPH BERNARD             32   BLACK     M         CLOSE                  11/7/2018 MCCORMICK                                                              3/11/2055
 145748    COLEMAN, RALPH DONNELL             69   BLACK     M         MEDIUM                 3/29/2006 ALLENDALE                    7/12/2007      7/18/2020
 350680    COLEMAN, RICHARD JAMES             42   BLACK     M         MINIMUM                          WATEREE RIVER                                                          7/30/2020
 186795    COLEMAN, RICHARD L.                43   BLACK     M         MEDIUM                 1/29/2016 PERRY                        4/20/2012      3/20/2021
 273472    COLEMAN, ROBERT JAMES              43   BLACK     M         MEDIUM                  6/2/2007 MACDOUGALL                                                             4/14/2022
 237333    COLEMAN, RODNEY                    60   BLACK     M         MEDIUM                 7/19/2012 TURBEVILLE                                                             3/30/2031

                                                                       SCDC INMATES MAY 5 000080
                                                                                              Incident Date of                              Projected                      Projected
                                              Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                             Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                               Age                                                                                                         Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                     entry Date
 285800    COLEMAN, SABRIENN                        41   BLACK      M         MINIMUM                5/25/2013   ALLENDALE                                                               11/10/2020
 349048    COLEMAN, SAMUEL TYRICE                   30   BLACK      M         CLOSE                  9/28/2019   LIEBER                                                                   5/27/2022
 379546    COLEMAN, SHARON                          37   BLACK      F         MINIMUM                4/27/2019   GRAHAM                        9/4/2021         9/4/2021     4/11/2027    10/8/2027
 348117    COLEMAN, TARAKUS OTAZEO                  27   BLACK      M         MINIMUM                 6/8/2017   PALMER                       3/19/2020        3/19/2020                  11/1/2020
 271048    COLEMAN, TERRY LEE                       60   WHITE      M         MEDIUM                12/20/2011   MACDOUGALL                                                                2/8/2024
 288863    COLEMAN, TORRANCE ANTWAN F               35   BLACK      M         MEDIUM                11/20/2018   KERSHAW                                                                  4/10/2021
 305878    COLEMAN, TRAVIS MAX                      37   WHITE      M         MEDIUM                 11/2/2008   TYGER RIVER                                                              1/17/2027
 358384    COLEMAN, TREY LORRENZO                   27   BLACK      M         CLOSE                              LIEBER                                                                   8/14/2055
 365658    COLES, IKEEM                             24   BLACK      M         MINIMUM                4/9/2019    PALMER                                                                    4/4/2024
 363771    COLEY, BRICE DI VON                      25   BLACK      M         MEDIUM                12/6/2019    PERRY                                                                     1/5/2063
 301912    COLLAZO, JASON                           34   BLACK      M         MEDIUM                 4/1/2020    TYGER RIVER                                                              6/13/2024
 142429    COLLETON, DARRELL                        53   BLACK      M         MEDIUM                2/11/2020    PERRY                        2/27/2007      10/30/2021
 381330    COLLETTE, DONALD JOSEPH                  39   WHITE      M         MINIMUM                            PALMER                       2/29/2020        2/29/2020                   2/3/2021
 322476    COLLEY, SHANNON DAVID                    47   WHITE      M         MEDIUM                 4/3/2016    TRENTON                                                                  4/16/2022
 376762    COLLIER CANNADY, MARTHA MICHELLE         39   WHITE      F         MINIMUM               3/13/2020    GRAHAM                                                                  11/20/2025
 379313    COLLIER III, LEON EDWARD                 49   WHITE      M         MEDIUM                             BROAD RIVER                                                              5/17/2041
 319743    COLLIER, AARON W                         46   WHITE      M         MINIMUM               12/5/2014    GOODMAN                                                                  7/28/2023
 353742    COLLIER, DEREK VANDER                    35   BLACK      M         MEDIUM                1/23/2020    KERSHAW                      9/24/2017        12/3/2021     5/18/2021 11/14/2021
 260292    COLLIER, LAQUAN D.                       38   BLACK      M         MEDIUM                 8/8/2019    TYGER RIVER                                                             10/23/2073
 379182    COLLIER, RICHMOND CLAYTON                20   BLACK      M         MINIMUM               4/10/2019    TYGER RIVER                                                              2/13/2027
 182535    COLLIER, ROBERT                          57   WHITE      M         MINIMUM               9/29/2016    EVANS                                                                    9/10/2022
 317313    COLLIER, ROBIN SCOTT                     31   WHITE      M         MINIMUM              11/29/2019    WATEREE RIVER              10/20/2018         2/20/2021                  1/10/2022
 334220    COLLINGTON, LADORREAN C                  33   BLACK      F         MEDIUM                 3/6/2019    GRAHAM                                                                   7/26/2027
 380123    COLLINGWOOD, CHRISTOPHE C                34   WHITE      M         MINIMUM                            KIRKLAND                     1/16/2026        1/16/2026                  1/12/2026
 357630    COLLINS, ANTONIO                         43   BLACK      M         CLOSE                 9/26/2019    LIEBER                                                                  10/31/2044
 371245    COLLINS, BRANDON MICHAELE                25   WHITE      M         MEDIUM                 3/2/2020    KERSHAW                                                                 11/19/2020
 236778    COLLINS, BRIAN                           43   WHITE      M         MEDIUM                             TYGER RIVER                                                              8/25/2026
 375263    COLLINS, COLETTE                         38   WHITE      F         MINIMUM               9/18/2019    GRAHAM                       7/22/2020        7/22/2020     9/18/2024    3/17/2025
 286825    COLLINS, CURTIS                          40   BLACK      M         MINIMUM               6/27/2011    RIDGELAND                                     8/16/2007                  6/16/2020
 371167    COLLINS, DAKOTA SHYANNE                  23   WHITE      F         MINIMUM              10/14/2019    LEATH                        5/17/2020        5/17/2020       6/7/2021   12/4/2021
 341403    COLLINS, DANIEL JAMES                    34   WHITE      M         MEDIUM                4/12/2020    TRENTON                                                                  5/27/2027
 381570    COLLINS, DAVID WESLEY                    43   WHITE      M         MEDIUM                1/22/2020    MACDOUGALL                   1/18/2020        1/18/2020                 10/23/2020
 382726    COLLINS, DEMARIEIA QUARTEZ               19   BLACK      M         MEDIUM                             RIDGELAND                     9/6/2026         9/6/2026                   9/2/2026
 265060    COLLINS, DESMOND SHAMAINE                38   BLACK      M         CLOSE                 3/19/2019    LEE                                                                       2/8/2039
 352095    COLLINS, FRANK PERKINS                   49   BLACK      M         MEDIUM                1/29/2020    WATEREE RIVER                                                             1/2/2021
 280601    COLLINS, GARY                            52   BLACK      M         CLOSE                 9/26/2018    PERRY                                                                     3/1/2025
 347252    COLLINS, GREGORY                         29   WHITE      M         CLOSE                 5/22/2017    PERRY                                                                    3/14/2034
 374251    COLLINS, GUY M                           43   WHITE      M         MEDIUM                11/8/2019    TRENTON                      1/30/2019        2/11/2021    10/28/2020    4/26/2021
 292963    COLLINS, IVAN DOUGLAS                    39   BLACK      M         CLOSE                  7/1/2018    LEE

                                                                              SCDC INMATES MAY 5 000081
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 358694    COLLINS, JAMES                      26   WHITE     M         MEDIUM                  2/1/2020 TYGER RIVER                      8/3/2017   11/13/2021        1/2/2021    7/1/2021
 302353    COLLINS, JAMES DAVID                46   WHITE     M         CLOSE                  12/2/2012 PERRY                          4/11/2023      4/11/2023                  2/15/2026
 274599    COLLINS, JOHNNY A                   46   WHITE     M         MEDIUM                           KIRKLAND                         8/6/2020      8/6/2020                  6/24/2021
 128446    COLLINS, JOHNNY DWAYNE              55   WHITE     M         MINIMUM                          PALMER                         7/19/2020      7/19/2020                  8/30/2022
 306665    COLLINS, JUSTIN ANTWAN              33   BLACK     M         MINIMUM                 3/1/2020 MANNING                          8/8/2019     4/30/2020                   6/9/2020
 379974    COLLINS, JYRELL TREVON              24   BLACK     M         MEDIUM                 11/2/2019 WATEREE RIVER                                                            3/28/2022
 373702    COLLINS, KAREN LEE                  42   WHITE     F         MINIMUM                          LEATH                            9/7/2019      9/7/2019    11/30/2022    5/29/2023
 381091    COLLINS, KELLIE LYNN                32   WHITE     F         CLOSE                            GRAHAM                                                                    2/5/2044
 352545    COLLINS, KENNETH STROTHER           29   WHITE     M         CLOSE                  9/28/2013 MCCORMICK                                                               12/31/2061
 369294    COLLINS, LACHIE T                   41   BLACK     M         MINIMUM                          EVANS                            7/1/2020      7/1/2020     9/19/2022    3/18/2023
 322086    COLLINS, MARSHALL HEATH             44   WHITE     M         CLOSE                   5/9/2015 BROAD RIVER                                                              2/24/2032
 378191    COLLINS, MICHAEL ALEXANDER          34   WHITE     M         CLOSE                  4/23/2019 BROAD RIVER                                                              3/27/2042
 369991    COLLINS, MISTY MICHELLE             32   WHITE     F         MEDIUM                           GRAHAM                         2/12/2020      2/12/2020                   6/5/2020
 303278    COLLINS, OCTAVIOUS OMAR             34   BLACK     M         MINIMUM                8/16/2006 WATEREE RIVER                                                            8/20/2027
 378293    COLLINS, RANDY                      49   BLACK     M         MEDIUM                           LIEBER                                                                  10/22/2043
 371239    COLLINS, RICKY JAMES                46   WHITE     M         MEDIUM                           LIEBER                                                                    3/3/2029
 290946    COLLINS, ROBBIE                     37   BLACK     M         CLOSE                   9/5/2019 BROAD RIVER
 374299    COLLINS, SAMUEL                     42   WHITE     M         CLOSE                            PERRY                                                                  10/26/2050
 366579    COLLINS, STEVE                      73   WHITE     M         MEDIUM                           MACDOUGALL                   11/23/2018      4/24/2021      2/9/2022     8/8/2022
 141257    COLLINS, STEVE                      53   BLACK     M         MEDIUM                  2/8/2013 MCCORMICK
 338147    COLLINS, TYREL RASHONE              32   BLACK     M         CLOSE                  10/5/2019 LIEBER
 382952    COLLINS, TYRONE SHAMANE             44   BLACK     M         MINIMUM                          TURBEVILLE                    12/4/2019      12/4/2019     11/1/2020    1/25/2021
 279462    COLLINS, TYSON MAURICE              47   BLACK     M         MINIMUM               10/13/2016 TYGER RIVER                                                             1/12/2021
 368482    COLLUM, MICHAEL LAWRENCE            48   WHITE     M         MEDIUM                           LIEBER                                                                  12/1/2059
 378787    COLON, JOBANY                       42   WHITE     M         MEDIUM                           MCCORMICK                                                              12/15/2039
 346199    COLORADO, AURELLIO CASTILLO         33   OTHER     M         MEDIUM                           ALLENDALE                                                               6/16/2025
 261982    COLQUITT, BARRY TYE                 45   WHITE     M         MINIMUM               10/24/2017 LIVESAY                                                                 4/28/2023
 361598    COLSTON, D'AARON BOYD               24   BLACK     M         MEDIUM                 4/20/2020 EVANS                          7/3/2022       7/3/2022      1/3/2026     7/2/2026
 281616    COLSTON, DANIEL                     42   BLACK     M         MEDIUM                  4/3/2020 TYGER RIVER                                                              9/4/2022
 251491    COLSTON, JARRATE MARKESE            38   BLACK     M                                          KIRKLAND                                                                1/29/2022
 370956    COLSTON, TAVIS ANDRE                23   BLACK     M                                 6/9/2017 KIRKLAND                                                                2/11/2021
 240843    COLSTON, TRAVIS                     39   BLACK     M         MEDIUM                 8/26/2018 RIDGELAND                      3/1/2024       3/1/2024                  2/23/2024
 382865    COLTER, DEONDRE LONTREZ             21   BLACK     M         MINIMUM                3/21/2020 BROAD RIVER                   7/31/2020      7/31/2020                  9/24/2023
 287442    COLTER, LAVORIS                     36   BLACK     M         MINIMUM               10/14/2019 LIEBER                                                                  2/27/2027
 360821    COLTER, UZOMAH THEOPHILUS           41   BLACK     M         MINIMUM               10/15/2019 MANNING                                                                 9/29/2020
 184047    COLWELL, JOHN                       47   BLACK     M         CLOSE                  2/17/2020 BROAD RIVER
 236337    COMBS, ERNEST E.                    61   WHITE     M         MEDIUM                 8/24/2017 MCCORMICK                     10/6/2005    12/12/2020                   5/27/2089
 318173    COMMANDER, CHRISTOPHE SAM           47   BLACK     M         MEDIUM                 9/10/2019 LIEBER
 307466    COMMANDER, PHILLIP F                35   BLACK     M         MEDIUM                 8/16/2017 EVANS                                                                    5/7/2025

                                                                        SCDC INMATES MAY 5 000082
                                                                                             Incident Date of                              Projected                    Projected
                                              Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                               Age                                                                                                      Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                   entry Date
 366011    COMPTON, JACOB LEE                       23   WHITE     M         MINIMUM                            KERSHAW                        8/5/2020      8/5/2020     3/12/2022     9/8/2022
 331364    COMPTON, JASON DUSTIN                    39   WHITE     M         CLOSE                 1/28/2020    BROAD RIVER
 379232    COMPTON, JESSIE SHAN                     22   WHITE     M         CLOSE                              TURBEVILLE                  1/29/2021      1/29/2021                 11/20/2022
 262807    COMPTON, OTIS JAMES                      51   WHITE     M         MEDIUM                6/11/2012    MCCORMICK
 174398    COMPTON, RONALD LYNN                     48   WHITE     M         MEDIUM                6/23/2019    EVANS                        8/2/2021       8/2/2021                   8/2/2021
 251719    COMPTON, TIMOTHY LOGAN                   48   WHITE     M         MEDIUM                             TYGER RIVER                                             10/20/2021    11/5/2021
 362238    CONE, JUSTIN RYAN                        34   WHITE     M         CLOSE                              BROAD RIVER                                                          10/27/2044
 314566    CONLEY, MICHAEL LEE                      31   WHITE     M         MINIMUM                            KIRKLAND                   11/19/2023    11/19/2023       4/9/2025    10/6/2025
 344864    CONN, DEVON MICHAEL                      27   WHITE     M                               6/27/2018    KIRKLAND                    3/20/2020     3/20/2020                   10/5/2020
 338488    CONNER, DIREON AIKEEM                    33   BLACK     M         MINIMUM               1/14/2020    KERSHAW                                                               7/13/2020
 245197    CONNER, JESSIE GENE                      48   WHITE     M         MEDIUM               10/10/2019    TYGER RIVER                                                            5/5/2023
 314803    CONNER, RICKY                            33   BLACK     M         MEDIUM               11/19/2012    KERSHAW                                                               6/29/2022
 319090    CONNOR, CHARLES WILLIAM                  54   WHITE     M         CLOSE                  8/8/2007    PERRY
 329222    CONNOR, PATRICK BOUVIER                  31   BLACK     M         MEDIUM                1/16/2020    TURBEVILLE                                                             8/3/2023
 370357    CONQUEST, SCOTT THOMAS                   48   WHITE     M         MINIMUM               9/24/2019    GOODMAN                                                                4/4/2022
 297849    CONRAD, JUSTIN THOMAS                    34   WHITE     M         MEDIUM                9/17/2018    KIRKLAND                                                              1/24/2024
 110613    CONSTANCE, WILLIAM                       63   WHITE     M         MEDIUM                2/25/2019    LIEBER
 350183    CONTRERAS JR, RAUL EDGARDO               29   WHITE     M         MEDIUM                1/14/2015    MCCORMICK                                                             7/16/2032
 369079    CONTRERAS-LOPEZ, JESUS BONIFACIO         33   OTHER     M         MEDIUM                             RIDGELAND                                                             10/3/2021
 372653    CONTRERAS, PAMELA ANN                    72   WHITE     F         MINIMUM                            GRAHAM                                                               12/15/2021
 220884    CONWELL, JERRY DUANE                     54   WHITE     M         MEDIUM                9/28/2019    PERRY                                                                 8/12/2047
 349447    CONYERS, JACOBIE GENESIS                 27   BLACK     M         MEDIUM                8/20/2014    TURBEVILLE                                                            10/8/2023
 382124    CONYERS, KAMAR                           18   BLACK     M         MEDIUM                             ALLENDALE                                                             7/11/2022
 317737    CONYERS, KING CHEVAIS                    36   BLACK     M         CLOSE                              LEE
 383240    CONYERS, MATTHEW ALLEN                   31   WHITE     M                                            KIRKLAND                     9/9/2022       9/9/2022                  3/21/2023
 217667    CONYERS, ROBERT JASON                    46   WHITE     M         MEDIUM                 1/7/2020    TYGER RIVER                                                           9/15/2020
 191207    CONYERS, ROBERT LEWIS                    45   BLACK     M         MEDIUM               10/24/2011    MCCORMICK
 293532    COOK III, WORTH EDWARD                   33   WHITE     M         MEDIUM                 3/8/2018    ALLENDALE                                                             3/26/2048
 379572    COOK JR, RAY GENE                        66   WHITE     M         MEDIUM                             ALLENDALE                   1/14/2021      1/14/2021      9/8/2023     3/6/2024
 383124    COOK, AMBER                              32   WHITE     F         MINIMUM                            GRAHAM                      4/11/2020      4/11/2020                   7/9/2020
 328485    COOK, ANTHONY                            31   WHITE     M         MEDIUM                 3/6/2020    EVANS                        3/1/2017      8/21/2021                   3/2/2022
 115157    COOK, ANTHONY -                          59   WHITE     M         MEDIUM                4/12/2018    LIEBER                      7/14/1997      7/31/2020
 338240    COOK, BRANDON                            30   BLACK     M         CLOSE                 3/26/2020    LEE                                                                   12/3/2037
 375892    COOK, BRANDON DEION                      21   BLACK     M         MEDIUM                11/1/2019    TURBEVILLE                                                            10/9/2027
 373884    COOK, DAMON EUGENE                       45   BLACK     M         MINIMUM                            LIVESAY                                                               8/17/2023
 199883    COOK, DAN HOWARD                         54   WHITE     M         MEDIUM                1/29/1996    LIEBER                                                                2/25/2036
 267867    COOK, DARRYL                             36   BLACK     M         MEDIUM                12/4/2019    RIDGELAND                                                            11/15/2046
 381709    COOK, DAVID ALBERT                       45   WHITE     M         MEDIUM                             KERSHAW                     12/8/2019      12/8/2019                  1/10/2021
 335004    COOK, DAVID LEE                          28   WHITE     M         MEDIUM                8/14/2017    EVANS                       8/19/2021      8/19/2021     3/29/2024    9/25/2024

                                                                             SCDC INMATES MAY 5 000083
                                                                                       Incident Date of                             Projected                  Projected
                                       Current                                                                                                  Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole             Supervised Re-
                                        Age                                                                                                    Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                 entry Date
 330173    COOK, DERRICK BERNARD             39   BLACK      M         MINIMUM                 5/5/2018 WATEREE RIVER                                                         5/29/2021
 324471    COOK, JAMAL CANTRELL              31   BLACK      M         MEDIUM                           KIRKLAND                                                   9/9/2021   2/10/2022
 309401    COOK, JASON ALLEN                 37   WHITE      M         MEDIUM                 3/15/2019 EVANS                                                                12/19/2034
 328695    COOK, JASON ONEIL                 31   BLACK      M         MEDIUM                           WATEREE RIVER                3/24/2020     3/11/2021     8/18/2022    2/14/2023
 337103    COOK, JERON ALONDO                38   BLACK      M         MEDIUM                 1/12/2020 WATEREE RIVER                                                        12/26/2033
 376949    COOK, JOHN JAMES                  55   WHITE      M         MINIMUM                          RIDGELAND                     9/3/2020      9/3/2020       7/7/2022    1/3/2023
 245736    COOK, JOHN WAYNE                  49   WHITE      M         MEDIUM                 8/22/2019 RIDGELAND                                                            11/15/2021
 381075    COOK, JOHN WESLEY                 68   BLACK      M         MINIMUM                          PALMER                      11/27/2019   11/27/2019                   6/22/2020
 356956    COOK, JOSHUA ALLEN                30   WHITE      M         MEDIUM                  4/2/2020 TYGER RIVER                                                           2/11/2023
 381148    COOK, KAYLA MARIE                 28   WHITE      F         CLOSE                 12/23/2019 GRAHAM
 262905    COOK, LEE ROY                     41   BLACK      M         MEDIUM                           BROAD RIVER                   2/19/2040     2/19/2040                 2/12/2040
 313206    COOK, RICHARD                     35   BLACK      M         CLOSE                   4/1/2020 PERRY                                                                 1/19/2023
 261587    COOK, RODERQUEZ                   39   BLACK      M         CLOSE                  9/11/2013 LEE                                                                   11/9/2040
 369011    COOK, SUZANNE                     54   WHITE      F         CLOSE                            LEATH                                                                 8/26/2031
 381729    COOK, TABITHA                     32   WHITE      F         MINIMUM                          LEATH                         6/22/2021     6/22/2021    4/17/2025   10/14/2025
 366916    COOK, TERRY ASHTON                26   WHITE      F         CLOSE                  1/27/2019 GRAHAM                                                                 7/2/2035
 281987    COOK, TERRY LEN                   36   WHITE      M         MEDIUM                           ALLENDALE                                                              4/9/2026
 370734    COOK, ZACHERY ANDREW              22   WHITE      M         MEDIUM                  4/7/2020 RIDGELAND                     9/23/2020     9/23/2020    7/25/2022    1/21/2023
 382417    COOKE, ALISON                     29   WHITE      F         MINIMUM                          GRAHAM                        3/27/2020     3/27/2020                  8/8/2020
 320091    COOKE, CLIFTON DELANE             42   BLACK      M         MEDIUM                12/22/2019 TYGER RIVER                                                          12/17/2021
 268901    COOKE, KEVIN                      40   BLACK      M         MEDIUM                  2/8/2018 RIDGELAND                                                              3/6/2025
 378690    COOKS, DEANTRE LAMONT             22   BLACK      M         MINIMUM                2/19/2020 KERSHAW                       11/4/2019    12/11/2020                10/14/2020
 378545    COOKS, TARECE LAMARK              24   BLACK      M         CLOSE                  3/25/2020 LIEBER                                                                 6/4/2032
 233237    COOLEY, DAVID JEFFERY             50   WHITE      M         MEDIUM                10/10/2019 TRENTON                                                                2/4/2022
 377574    COOLEY, VERNON LAMARR             60   BLACK      M         CLOSE                            BROAD RIVER                                                            3/6/2033
 168807    COOLEY, WAYNE LOUIS               53   BLACK      M         MEDIUM                 8/16/2017 LEE                                                                    1/8/2027
 373614    COOMBS, DEVON                     23   BLACK      M         MEDIUM                10/29/2019 LEE                         12/11/2028     12/11/2028                 12/5/2028
 371019    COON, DAVID WALTER                56   WHITE      M         MEDIUM                 1/14/2018 LEE                                                                   3/17/2037
 275926    COOPER, ANTONIO SHERMAINE         40   BLACK      M                                 2/6/2013 KIRKLAND                      6/10/2020     6/10/2020    9/22/2021    3/21/2022
 381544    COOPER, ASHLEY ELIZABETH          32   WHITE      F         MEDIUM                12/30/2019 GRAHAM                         1/7/2020      1/7/2020                 8/29/2020
 351790    COOPER, COREY BLAINE              32   WHITE      M         MINIMUM                          PALMER                         6/4/2020      6/4/2020    5/22/2022   11/18/2022
 356197    COOPER, DARREN                    49   BLACK      M         MEDIUM                12/10/2013 ALLENDALE                                                            10/28/2020
 379779    COOPER, DARRLY LAMAR              31   BLACK      M         MEDIUM                           MACDOUGALL                     9/5/2019    11/20/2020                  8/4/2020
 377734    COOPER, DESMOND MAZZINI           23   BLACK      M         MEDIUM                           TRENTON                                                               9/22/2027
 383045    COOPER, DONALD                    19   BLACK      M         MEDIUM                           KIRKLAND                                                              2/25/2024
 340970    COOPER, DUVAL                     51   BLACK      M         CLOSE                  3/19/2011 BROAD RIVER                                                           5/25/2031
 366402    COOPER, FELICIA NICOLE            31   BLACK      F         MINIMUM                          GRAHAM                                                                 1/4/2026
  84279    COOPER, GENE                      61   WHITE      M         MEDIUM                  3/3/2005 MCCORMICK
 382317    COOPER, HASSIEM                   24   BLACK      M                                          KIRKLAND                    10/15/2020     10/15/2020    1/27/2022    7/26/2022

                                                                       SCDC INMATES MAY 5 000084
                                                                                          Incident Date of                             Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                     entry Date
 325923    COOPER, JASON                        36   BLACK      M         MEDIUM                 6/26/2018 KIRKLAND                                                                  6/20/2027
 383178    COOPER, JOSHUA LEE                   32   WHITE      M                                          KIRKLAND                      3/2/2020          3/2/2020                   6/2/2020
 145333    COOPER, KAMATHENE ADONIA             55   BLACK      M         MEDIUM                           ALLENDALE                    3/19/2000          1/8/2021
 229912    COOPER, KELVIN GARDELL               51   BLACK      M         MEDIUM                  3/3/1996 BROAD RIVER                  3/14/2015         5/16/2020
 255298    COOPER, KRISTOPHER                   42   WHITE      M         MEDIUM                 6/10/2018 WATEREE RIVER                3/11/2017         7/23/2020     4/28/2020 10/25/2020
 371773    COOPER, KYLAN TYLIK                  21   BLACK      M         MEDIUM                 2/24/2020 TURBEVILLE                  10/31/2022       10/31/2022                  12/13/2022
 232398    COOPER, NELSON                       74   BLACK      M         MEDIUM                           FLORENCE CO                                                               5/27/2021
 343155    COOPER, PHILLIP BRADLEY              30   WHITE      M         MEDIUM                 10/6/2019 TRENTON                       8/14/2019        7/24/2020     12/7/2020     6/5/2021
 268601    COOPER, RODNEY LEVAN                 40   BLACK      M         MINIMUM                          PALMER                                                                    1/11/2021
 350524    COOPER, SHANNON DE VANTE             28   BLACK      M         CLOSE                   1/2/2020 BROAD RIVER                   2/8/2033          2/8/2033                  1/31/2033
 309665    COOPER, SHOWN LORENZO                34   BLACK      M         MEDIUM                 8/23/2019 EVANS                       10/10/2018       11/20/2020      8/10/2021     2/6/2022
 286396    COOPER, TERMAIN OMAR                 38   BLACK      M         CLOSE                  7/18/2019 LEE                                                                      12/19/2034
 118061    COOPER, TERRY                        57   BLACK      M         MEDIUM                 6/10/2019 BROAD RIVER                                                               3/15/2039
 260497    COOPER, THADDEUS CONRAD              46   BLACK      M         MINIMUM                          MANNING                      1/10/2020         1/10/2020                  8/24/2020
 354895    COOPER, TIMOTHY CHARLES              52   WHITE      M         MINIMUM                          PALMER                       5/16/2020         5/16/2020                  7/26/2020
 135174    COOPER, TONY SCOTT                   52   WHITE      M         MEDIUM                10/12/2019 RIDGELAND                     9/7/2018       11/14/2020                   7/17/2022
 376033    COOPER, TRAVIS LEE                   38   WHITE      M         MINIMUM                          TYGER RIVER                  5/10/2021         5/10/2021                  7/16/2022
 117073    COOPER, TYRONE                       76   WHITE      M         CLOSE                  1/25/2003 BROAD RIVER                  2/28/2000          1/8/2021
 296700    COOPER, WILLIAM                      44   WHITE      M         MEDIUM                 2/23/2004 LIEBER                      11/20/2018         1/29/2021     7/19/2021    1/15/2022
 237109    COPE JR., LANNY R                    48   WHITE      M         MEDIUM                 8/27/2015 KERSHAW                     12/29/2019       12/29/2019                    7/9/2020
 219191    COPE, MICHAEL                        47   WHITE      M         MEDIUM                 10/9/2003 EVANS                        7/22/2014         2/20/2021
 370432    COPELAN, JAMES BENJAMIN              32   WHITE      M         MEDIUM                 1/11/2018 ALLENDALE                                                                  5/5/2025
 309993    COPELAND III, JOHN BAILEY            31   BLACK      M         MEDIUM                11/29/2014 KERSHAW                       6/28/2020        6/28/2020     7/25/2021    1/21/2022
 316500    COPELAND, O'BRYAN                    33   BLACK      M         CLOSE                  1/20/2019 LEE                                                                        2/2/2037
 375692    COPELAND, RANARDUS                   29   BLACK      M         MINIMUM               10/14/2019 WATEREE RIVER                                                             9/11/2026
 372158    COPELAND, SHIQUAN ANTWAIN            22   BLACK      M         MEDIUM                 4/22/2020 EVANS                                                                      7/7/2021
 355676    COPELAND, WENFRED DORAN              28   BLACK      M         MEDIUM                 2/21/2019 TURBEVILLE                                                               10/10/2021
 283692    COPLAND, KENDALLE CHRISTOPHE         36   BLACK      M         MEDIUM                 3/15/2018 EVANS                                                                     9/10/2025
 382140    CORBETT IV, LOUIS                    22   BLACK      M         MEDIUM                           KIRKLAND                                                                  12/9/2040
 260982    CORBETT, GARY ALLEN                  38   WHITE      M         MEDIUM                  4/1/2010 TYGER RIVER                                                               1/27/2039
 274114    CORBETT, JOHN EDWARD                 59   BLACK      M         MEDIUM                 2/22/2007 RIDGELAND                                                                 5/31/2027
 280660    CORBETT, JR, JAMES RAY               43   WHITE      M         MEDIUM                 1/16/2020 KIRKLAND                                                                  3/31/2043
 323681    CORBETT, KENDALL LATROY              44   BLACK      M         MEDIUM                 11/9/2012 MACDOUGALL                                                                7/22/2028
 380346    CORBIN, MATTHEW ETHAN                25   WHITE      M         MEDIUM                 2/10/2020 TRENTON                       8/9/2019         1/29/2021                  6/26/2020
 292858    CORBIN, VIKKI MASON                  48   WHITE      F         MINIMUM               10/19/2010 GRAHAM                      11/23/2021       11/23/2021                   1/15/2023
 270866    CORBITT, ANTOINE S.                  38   BLACK      M         MEDIUM                  2/9/2020 TRENTON                                                                  10/23/2037
 348641    CORBITT, KENDRIX DEON                27   BLACK      M         MEDIUM                 3/15/2019 EVANS                          6/1/2024         6/1/2024                 11/26/2024
 360575    CORDEW, DESTIL LAVER                 33   BLACK      M         CLOSE                  1/24/2020 LIEBER                                                                     6/7/2033
 296976    CORDLE, DAVID PAUL                   52   WHITE      M         MEDIUM                           MACDOUGALL                    3/30/2020        3/30/2020       4/6/2021   10/3/2021

                                                                          SCDC INMATES MAY 5 000085
                                                                                            Incident Date of                             Projected                      Projected
                                             Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                       Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                     entry Date
 356641    COREANO, ALEXANDER MALDONADO            32   OTHER     M         MEDIUM                 12/2/2019 RIDGELAND                                                                  7/7/2021
 173528    COREY, TIMOTHY E.                       53   WHITE     M         CLOSE                 10/12/2019 PERRY
 331168    CORLEY, JENNIFER LYNN                   39   WHITE     F         MINIMUM                2/14/2020 LEATH                         5/10/2020       5/10/2020                   4/11/2021
 337703    CORLEY, LEE ANTHONY                     40   WHITE     M         CLOSE                            KIRKLAND
 252484    CORLEY, MARCUS J                        43   BLACK     M         MEDIUM                 1/24/2020 KERSHAW                       11/7/2006      11/20/2020                   6/28/2025
 305985    CORLEY, MARCUS MARQUIS                  37   BLACK     M         MEDIUM                           KIRKLAND                      2/10/2020       2/10/2020                   7/13/2020
 178392    CORLEY, NAMIE TERESA                    55   BLACK     F         MINIMUM                9/29/2013 GRAHAM                        4/18/2020       4/18/2020                    8/4/2020
 336304    CORLEY, RICCARDO LAMORRIUS              32   BLACK     M         MEDIUM                11/18/2019 KERSHAW                       10/9/2019       10/9/2019      1/13/2021    7/12/2021
 347938    CORLEY, STEPHEN                         48   BLACK     M         MEDIUM                           BROAD RIVER                                                               1/12/2049
 329107    CORNELIUS, EDWIN LEE                    38   BLACK     M         MEDIUM                 1/12/2015 LIEBER
 210317    CORNELIUS, MICHAEL PAUL                 45   BLACK     M         CLOSE                   8/3/2017 BROAD RIVER
 373539    CORNIEL, GILVERTO JOSUE                 27   WHITE     M         CLOSE                   9/5/2019 BROAD RIVER                                                               6/18/2032
 294218    CORNISH, LARRY                          34   BLACK     M         MEDIUM                 6/27/2018 BROAD RIVER                   1/19/2047       1/19/2047                   7/19/2049
 382294    CORONILLA, SILVESTERE                   19   WHITE     M         MEDIUM                           KIRKLAND
 230613    CORRY, IRIS                             44   BLACK     F         MINIMUM                          LEATH                       12/19/2021       12/19/2021       8/6/2024     2/2/2025
 381249    COSBY, VICKIE JEAN                      56   WHITE     F         MINIMUM                          GRAHAM                        6/5/2020         6/5/2020                    3/4/2021
 273571    COSTA, CHRISTOPHE J.                    52   WHITE     M         CLOSE                 12/11/2006 LEE
 312879    COSTA, PRESTON JAMEL                    33   BLACK     M         MINIMUM                6/21/2019 WATEREE RIVER                                                              4/4/2026
 382070    COSTIGAN, ELIZABETH CARTER              30   WHITE     F         MINIMUM                          LEATH                         1/10/2020       1/10/2020                  11/25/2020
 365290    COTA, RICKY ALLEN                       31   WHITE     M         MEDIUM                 10/3/2017 MCCORMICK                                                                11/30/2028
 382356    COTE, FALICIA MARIE                     25   WHITE     F         MINIMUM                          GRAHAM                                                                     6/6/2021
 368624    COTHRAN, MICHAEL RAY                    51   WHITE     M         MEDIUM                  3/6/2020 TURBEVILLE                    4/18/2018       7/23/2020                  12/11/2021
 141791    COTO, MILTON ERNESTO                    59   WHITE     M         MEDIUM                 7/12/1990 BROAD RIVER                    8/5/2007       4/10/2020
 377686    COTTEN, KIMBERLY JANE                   45   WHITE     F         MINIMUM                          LEATH                                                                      8/1/2024
 359012    COTTON, DAMYON MARQUISE                 27   BLACK     M         CLOSE                  9/12/2019 KERSHAW                     11/12/2025       11/12/2025                   11/9/2025
 381711    COTTON, DIQUANN ADONIS                  24   BLACK     M         MINIMUM                          TURBEVILLE                   5/29/2020        5/29/2020                   3/10/2023
 380254    COTTON, HUNTER CALEB                    21   WHITE     M         MEDIUM                           TURBEVILLE                   6/15/2020        6/15/2020                   9/13/2021
 383239    COTTRELL, AUSTIN BRADLEY                18   WHITE     M                                          KIRKLAND                                                                 10/15/2023
   6020    COTTRELL, LUZENSKI ALLEN                42   BLACK     M         CLOSE                            BROAD RIVER
 376020    COUCH, BOYCE KAY                        45   WHITE     M         MEDIUM                 1/22/2020 ALLENDALE                                                                 4/10/2025
 218869    COUCH, FRED BRANDON                     44   WHITE     M         MINIMUM                3/18/1995 GOODMAN                       6/29/2020       6/29/2020                    6/4/2021
 282654    COUCH, MICHAEL LAMAR                    40   WHITE     M         MEDIUM                  1/7/2020 TRENTON                                                                  11/11/2023
 381294    COULTER, CHARLES ODELL                  29   BLACK     M         MINIMUM                          WATEREE RIVER                 6/23/2023       6/23/2023                   6/20/2023
 344310    COULTER, DESMOND                        28   BLACK     M         MINIMUM                          MANNING                                                                    2/1/2021
 300410    COULTER, RONALD                         55   BLACK     M         MEDIUM                           RIDGELAND                                                                 8/17/2029
   5049    COUNCIL, DONNIE S.                      54   BLACK     M         CLOSE                  10/3/2005 BROAD RIVER
 363299    COUNTEE III, WILLIAM THEOPHILUS         24   BLACK     M         MEDIUM                           MACDOUGALL                                                                 9/5/2026
 355942    COUNTS, ADAM                            25   WHITE     M         MEDIUM                           LEE                                                                       4/13/2029
 242366    COUNTS, KENNY                           49   BLACK     M         MEDIUM                 8/24/2011 BROAD RIVER                                                              11/23/2021

                                                                            SCDC INMATES MAY 5 000086
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 359073    COUSAR, ANTWONE LEON                  36   BLACK      M         MINIMUM                1/18/2018   TURBEVILLE                                                              11/10/2023
 301972    COUSAR, JAVARIUS ANTWAN               34   BLACK      M         MEDIUM                 9/23/2019   WATEREE RIVER                1/25/2021        1/25/2021     8/20/2023    2/16/2024
 285541    COUSAR, JERRY RODERICK                44   BLACK      M         CLOSE                  6/23/2004   BROAD RIVER                                                              1/29/2039
 316748    COUSAR, JOHN PATRICK                  30   BLACK      M         MEDIUM                 12/7/2019   KERSHAW                                                                  1/31/2028
 350976    COUSINS, GEORGE                       52   WHITE      M         MEDIUM                             LIEBER                                                                   6/23/2033
 382640    COUTSOS, JAYE DANIEN                  30   WHITE      M         MEDIUM                             EVANS                        4/30/2021        4/30/2021                   5/4/2021
 344614    COVINGTON, BRANDON MICHAEL            29   BLACK      M         CLOSE                 3/23/2020    ALLENDALE                                                               11/10/2048
 381472    COVINGTON, CLARENCE                   23   BLACK      M         MINIMUM                            PALMER                     12/26/2020       12/26/2020      8/31/2022    2/27/2023
 156487    COVINGTON, CLAYTON                    55   BLACK      M         MEDIUM               10/18/2004    LEE                         7/19/2022         7/19/2022
 332839    COVINGTON, DONNIE LAMAR               30   BLACK      M         MINIMUM                9/5/2018    EVANS                                                                   11/25/2023
 286685    COVINGTON, JONATHAN                   34   BLACK      M         MINIMUM               8/14/2009    PALMER                      3/15/2020         3/15/2020     4/29/2021    5/30/2021
 199805    COVINGTON, LARRY                      63   BLACK      M         MEDIUM                9/10/2003    LEE                        11/19/2013         7/18/2020
 103753    COVINGTON, LOUIS -                    69   BLACK      M         MEDIUM                             LEE                         11/2/1987         2/20/2021
 327545    COVINGTON, SAMUEL BIKO-ELON           34   BLACK      M         MEDIUM                8/18/2018    KERSHAW                                                                   4/6/2024
 381997    COVINGTON, STEPHEN TYREK              19   BLACK      M         MINIMUM                            TURBEVILLE                 11/30/2020       11/30/2020                   12/9/2023
 382752    COVINGTON, ZIQUAVIOUS KEANDRE         21   BLACK      M         MINIMUM               2/24/2020    TURBEVILLE                                                                8/1/2020
 299119    COWAN, DEMETRIC MONTRICUS             43   BLACK      M         MINIMUM               4/20/2016    LIVESAY                                                                  11/7/2022
 227678    COWAN, LANDRECUS ORLANDO              43   BLACK      M         MEDIUM                3/29/2018    PERRY
 214656    COWAN, SAMMY KAY                      48   BLACK      M         CLOSE                  9/1/2019    LEE
 264858    COWANS, JR, JOHN DAVID                47   BLACK      M         MINIMUM               5/20/2015    EVANS                                                                    5/16/2027
 381922    COWARD, DAKIM SHABAZZ                 28   BLACK      M         MEDIUM                             EVANS                        6/11/2020       6/11/2020                    5/2/2021
 332888    COWARD, DAVID                         33   WHITE      M         MEDIUM                 8/7/2017    LIEBER                                                                   8/24/2021
 382081    COWARD, TIMOTHY MICHAEL               40   WHITE      M         MINIMUM               4/13/2020    MACDOUGALL                   1/25/2020       1/25/2020                   7/11/2020
 360294    COWART, MELANIE DAWN                  45   WHITE      F         MEDIUM                             LEATH                                                                   11/16/2026
 379474    COWART, RONALD LEROY                  54   WHITE      M         MEDIUM                             TRENTON                    10/14/2019        1/23/2021      8/31/2021    2/27/2022
 381961    COX II, CLYDE REESE                   30   WHITE      M         MEDIUM                             EVANS                       6/17/2021        6/17/2021      2/10/2023     8/9/2023
 376019    COX, ASHTON PARKER                    22   WHITE      M         CLOSE                  2/6/2020    LIEBER                      11/6/2019       11/19/2020                   7/30/2020
 372972    COX, BRANDON                          29   WHITE      M         CLOSE                              BROAD RIVER                                                              5/19/2040
 349385    COX, CHANCE JAMES                     29   WHITE      M         CLOSE                 4/10/2020    LEE                                                                       6/9/2030
 327335    COX, CHAVIS                           30   BLACK      M         MEDIUM                5/29/2019    MCCORMICK                                                               10/19/2050
 354100    COX, CHRISTOPHE TERRY                 39   WHITE      M         MEDIUM                             KERSHAW                    10/20/2019        1/22/2021     10/26/2020    4/24/2021
 382348    COX, CRYSTAL DANIELLE                 41   WHITE      F         MINIMUM                            GRAHAM                     10/31/2020       10/31/2020                   12/1/2021
 327880    COX, DASHAWN CONNELL                  35   BLACK      M         MEDIUM                2/17/2020    TURBEVILLE                                                               11/2/2021
 340742    COX, ERIC LATRON                      33   BLACK      M         MINIMUM               11/9/2013    LIVESAY                     5/10/2020        5/10/2020      6/13/2022   12/10/2022
  87308    COX, JAMES -                          69   WHITE      M         MEDIUM                10/8/2004    KIRKLAND                    3/26/1987        8/15/2020                   4/14/2052
 379914    COX, JASON VELDEED                    38   WHITE      M         MEDIUM                 4/3/2020    WATEREE RIVER              11/18/2020       11/18/2020                   2/27/2022
 271065    COX, JERRITT                          38   WHITE      M         MEDIUM                1/28/2020    KIRKLAND                                                                 3/19/2021
 375517    COX, JESSE LOGAN                      21   WHITE      M         MEDIUM                12/9/2019    TURBEVILLE                  8/31/2021        8/31/2021                   8/29/2021
 363111    COX, JUSTIN RYAN                      28   WHITE      M         MEDIUM                1/15/2020    WATEREE RIVER              10/26/2019       10/26/2019                  11/11/2020

                                                                           SCDC INMATES MAY 5 000087
                                                                                      Incident Date of                              Projected                    Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 242603    COX, KEITH ALLEN                  42   WHITE     M                               12/11/2017 KIRKLAND                       4/29/2021      4/29/2021                   8/9/2022
 232745    COX, KEVIN DEVON                  44   BLACK     M         MEDIUM                11/12/2012 EVANS                                                                   11/15/2029
 382503    COX, KIMBERLY FRANCES             31   WHITE     F         MINIMUM                          GRAHAM                         5/20/2020      5/20/2020                  6/21/2021
 319497    COX, KRYSTALL ELAINE              33   BLACK     F         MEDIUM                 4/19/2020 LEATH                                                                     9/7/2022
  75206    COX, LESLIE -                     64   WHITE     M         CLOSE                 11/29/2016 KIRKLAND
 375999    COX, MATT SAMUEL                  50   BLACK     M         MEDIUM                 1/20/2020 TYGER RIVER                                                             12/1/2023
 227341    COX, MICKEY EDWARD                52   WHITE     M         MINIMUM                 3/7/1996 WATEREE RIVER                 8/15/2026      8/15/2026                  8/14/2026
 350527    COX, RAY CHARLES                  65   BLACK     M         MINIMUM                          GOODMAN                                                                 11/5/2023
 348957    COX, TERRELL A                    31   BLACK     M         MEDIUM                10/18/2018 EVANS                                                                   5/25/2023
 297349    COX, TERRENCE                     56   WHITE     M         MINIMUM                 2/5/2020 MANNING                                                                 9/30/2020
 232219    COX, TERRENCE L                   48   BLACK     M         MEDIUM                  8/6/2009 ALLENDALE                                                               4/14/2033
 348999    COX, TONYA ELAINE                 31   WHITE     F         MEDIUM                           LEATH                         5/23/2020      5/23/2020                  6/24/2021
 322035    COXEY, MICHAEL                    44   WHITE     M         MEDIUM                 4/20/2008 TYGER RIVER                                                             5/31/2021
 257353    COXUM, KENNETH LAVERN             40   BLACK     M         CLOSE                 10/25/2018 PERRY
 382671    COZAR MARTINEZ, ISIDRO            37   OTHER     M         MEDIUM                           EVANS                         7/18/2021     7/18/2021      6/18/2023   12/15/2023
 325250    CRABB, WESLEY                     43   WHITE     M         MINIMUM                9/27/2019 MANNING                       8/17/2019    11/20/2020                   7/24/2020
 323233    CRABTREE, STEVEN                  34   WHITE     M         MEDIUM                 12/6/2019 TYGER RIVER                  10/26/2018     2/20/2021      2/12/2021    8/11/2021
 364250    CRADDOCK JR, LARRY DENNIS         25   WHITE     M         MINIMUM                 4/3/2020 MANNING                      12/18/2016     8/28/2020                  10/21/2020
 222687    CRADLE, DWAYNE PHILLIP            59   BLACK     M         MEDIUM                 2/22/2019 ALLENDALE                     1/21/2039     1/21/2039                   1/21/2039
 382918    CRAFT, BRIAN LEE                  62   WHITE     M         MEDIUM                           KERSHAW                       4/20/2023     4/20/2023       7/1/2026   12/28/2026
 344130    CRAFT, THOMAS BRUCE               26   WHITE     M         CLOSE                  10/6/2017 PRISMA HEALTH RICHLAND                                                  7/19/2026
 295712    CRAIG, DANIEL WILLIAM             49   WHITE     M         MEDIUM                           KERSHAW                                                                 4/28/2032
 154269    CRAIG, GRETCHEN JUANITA           60   BLACK     F         MEDIUM                 4/30/2013 GRAHAM                       10/10/2018      2/27/2021
 310521    CRAIG, KENNETH JOWAN              37   BLACK     M         CLOSE                  2/15/2018 LIEBER                                                                  7/17/2037
 375713    CRAIG, MARTAVIOUS SHAMON          22   BLACK     M         MEDIUM                  4/4/2019 EVANS                         4/22/2024      4/22/2024                  4/19/2024
 338214    CRAIG, RENAE ELAINE               39   WHITE     F         MEDIUM                12/19/2019 GRAHAM                        3/15/2019      3/26/2020     5/22/2020    7/23/2020
 374032    CRAIG, SABREE                     33   BLACK     M         MEDIUM                 2/10/2020 EVANS                          7/7/2019       7/9/2020     10/1/2022    3/30/2023
 146795    CRAIN, DWANYE ALBERT              55   WHITE     M         MEDIUM                  9/2/2019 KERSHAW                                                                 9/14/2026
 145253    CRAIN,JR, DONALD E.               58   WHITE     M         MEDIUM                 1/19/2018 LIEBER
 220381    CRAINE, CARL BRIAN                45   WHITE     M         MEDIUM                 10/9/2019 EVANS                                                                  11/18/2027
 251406    CRAMER, JOSHUA KERR               41   WHITE     M         MEDIUM                 7/29/2015 LIEBER
 334131    CRANE JR, TEDDY WALTON            55   WHITE     M         MINIMUM                3/10/2010 LIVESAY                      11/30/2019     4/22/2021      3/26/2021     6/3/2021
 117855    CRANE, CYNTHIA MARIE              60   WHITE     F         MEDIUM                 8/17/2018 LEATH                          6/6/1991    10/30/2020
 312677    CRANE, MELISSA ANN                36   WHITE     F         MEDIUM                 3/31/2020 GRAHAM                        3/19/2019      5/8/2020                  12/23/2020
 356305    CRANE, MICHAEL JAMES              44   WHITE     M         CLOSE                  8/15/2016 LEE                                                                     1/25/2037
 381978    CRANK, BOOKER THOMAS              28   BLACK     M         CLOSE                            MCCORMICK                    12/19/2019    12/19/2019                    4/9/2021
 227541    CRATE, KANDIA                     41   BLACK     M         MEDIUM                 1/29/2020 TYGER RIVER                   6/14/2027     6/14/2027                    6/7/2027
 325150    CRAVEN, ANGEL DAWN                42   WHITE     F         MINIMUM                          LEATH                         9/11/2019     9/11/2019                  11/14/2020
 370749    CRAVEN, CHRISTOPHE LOGAN          21   WHITE     M         MEDIUM                 1/25/2018 RIDGELAND                                                               8/15/2028

                                                                      SCDC INMATES MAY 5 000088
                                                                                          Incident Date of                             Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                     entry Date
 321219    CRAVEN, MATTHEW                      33   WHITE      M         CLOSE                   4/3/2019 KIRKLAND                                                                  7/23/2027
 299876    CRAVER, RUSTY LEE                    39   WHITE      M         MINIMUM                          WATEREE RIVER                 10/5/2020        10/5/2020                   6/9/2021
 356739    CRAWFORD JR, DAVID ANTHONY           25   BLACK      M         MEDIUM                 5/20/2019 BROAD RIVER                                                              10/26/2029
 376867    CRAWFORD, ANDRE NICHOLAS             27   BLACK      M         CLOSE                  12/6/2018 LEE                                                                        1/1/2057
 115423    CRAWFORD, BERNARD -                  58   BLACK      M         CLOSE                  6/25/2012 LEE                           8/20/1998        2/19/2021
 372867    CRAWFORD, BRANDON SCOTT              24   WHITE      M         MEDIUM                  3/6/2020 KERSHAW                                                                   6/30/2025
 379406    CRAWFORD, DARIAN                     22   BLACK      M         CLOSE                  9/26/2019 LEE                            2/8/2020        3/18/2022     5/22/2022 11/18/2022
 231730    CRAWFORD, DEXTER LAMONT              42   BLACK      M         MINIMUM               12/30/2018 GOODMAN                                                                   6/23/2020
 353323    CRAWFORD, DRAKKARR RASHAD            27   BLACK      M         CLOSE                  8/27/2019 MCCORMICK                                                                 6/14/2021
 319030    CRAWFORD, ERIC CORNELIUS             47   BLACK      M         MEDIUM                  5/6/2012 KIRKLAND                                                                   1/6/2037
 260171    CRAWFORD, GREGORY M. J.              41   BLACK      M         MINIMUM                8/15/2014 EVANS                                                                     8/23/2022
 364937    CRAWFORD, GREGORY QUENTIN            33   BLACK      M         MINIMUM                4/14/2017 MANNING                       3/28/2018         5/8/2020     12/7/2020     6/5/2021
 382624    CRAWFORD, JA TECE BREON TRAI         17   BLACK      M         MEDIUM                           TURBEVILLE
 337202    CRAWFORD, JABRIEL DEVON              27   BLACK      M         MEDIUM                 11/3/2017 EVANS                                                                     5/23/2024
 382768    CRAWFORD, JEFFERY SCOTT              30   WHITE      M         MEDIUM                           LEE                            1/8/2025         1/8/2025      6/5/2032    12/2/2032
 357938    CRAWFORD, JERREIT                    25   BLACK      M         MEDIUM                 1/13/2020 LIEBER                                                                    12/8/2028
 200825    CRAWFORD, JOHN                       55   BLACK      M         MEDIUM                  4/4/2014 KERSHAW                                                       9/6/2021     3/5/2022
 327691    CRAWFORD, KELVIN ANDREW              36   BLACK      M         MINIMUM                 2/5/2019 EVANS                       10/16/2020       10/16/2020                  12/27/2022
 315962    CRAWFORD, KEVIN                      32   BLACK      M         MEDIUM                 9/26/2019 TURBEVILLE                                                               12/16/2020
 300839    CRAWFORD, LAWRENCE LAMAR             58   BLACK      M         CLOSE                  2/27/2019 LEE
 322820    CRAWFORD, QUADIR                     31   BLACK      M         MEDIUM                 3/17/2020 RIDGELAND                                                                  5/2/2023
 267022    CRAWFORD, RICHARD ALAN               41   BLACK      M         MEDIUM                 11/5/2019 EVANS                                                                      7/5/2034
 369715    CRAWFORD, ROBERT JOSHUA              30   WHITE      M         MINIMUM                12/9/2017 KIRKLAND                      8/23/2020       8/23/2020      8/23/2021    1/24/2022
 208505    CRAWFORD, ROOSEVELT R.               59   BLACK      M         MEDIUM                           LEE                            6/4/2013        1/8/2022
 351631    CRAWFORD, SEAN LORENZO               28   BLACK      M         CLOSE                  8/12/2019 LIEBER                         6/5/2031        6/5/2031                    6/2/2031
 293901    CRAWFORD, THERESA DEAN               46   WHITE      F         CLOSE                  1/14/2009 GRAHAM                                                                     7/3/2032
 312528    CRAWFORD, WILLIAM KEVIN              37   WHITE      M         MINIMUM                 9/7/2016 WATEREE RIVER                 3/23/2025       3/23/2025                   3/21/2025
  85378    CRAWFORD, WILLIE                     64   BLACK      M         CLOSE                   4/9/1997 PERRY                                                                     9/26/2031
 133639    CRAWFORD, WILLIE LEE                 65   BLACK      M         MEDIUM                           TYGER RIVER                                                              12/29/2021
 268125    CRAWLEY, SANDRA KAY                  58   WHITE      F         MEDIUM                12/31/2019 LEATH                          1/2/2019       6/18/2021
 375439    CRAWLEY, TERRELL                     37   BLACK      M         MINIMUM                4/25/2018 MACDOUGALL                                                               10/17/2023
 383208    CREASON, JAMES EUGENE                20   WHITE      M                                          KIRKLAND                      3/14/2036       3/14/2036                   3/14/2036
 325188    CREECH, JOSEPH CALVIN                48   WHITE      M         CLOSE                   1/4/2019 KIRKLAND                                                                  4/16/2050
 375768    CREECH, MARQUIS AKEEM                27   BLACK      M         MINIMUM                          GOODMAN                       8/27/2020       8/27/2020      8/14/2023    2/10/2024
 381487    CREECH, TERRY JEROME                 59   WHITE      M         MINIMUM                          MANNING                       2/12/2020       3/24/2021                   9/26/2020
 215201    CREEL, MARVIN DARLENO                46   BLACK      M         MEDIUM                 9/10/2019 LIEBER                                                                    2/13/2023
 355091    CRENSHAW JR, DONALD LEE              52   WHITE      M         MINIMUM                          MANNING                                                                   7/18/2020
 365426    CRENSHAW, KURT                       33   WHITE      M         MINIMUM                6/28/2019 WATEREE RIVER                                                            10/18/2023
 319360    CRENSHAW, STEVE ASHLEY               47   WHITE      M         MEDIUM                           ALLENDALE                                                                 1/13/2028

                                                                          SCDC INMATES MAY 5 000089
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 365133    CRESWELL, DONALD EDWARD            50   WHITE      M         MINIMUM                            GOODMAN                      3/18/2019      8/14/2020     1/19/2023    7/18/2023
 381963    CREVELING, JONATHAN TODD           48   WHITE      M         MEDIUM                             WATEREE RIVER                11/4/2020      11/4/2020     10/6/2022     4/4/2023
 367441    CREWS IV, JAMES ARCHIE             52   WHITE      M         CLOSE                11/30/2017    MCCORMICK                                                              9/25/2029
 377495    CRIBB JR, ROBERT CLEVELAND         24   WHITE      M         CLOSE                 8/12/2019    KIRKLAND                                                               10/9/2044
 290362    CRIBB, CHADWICK                    44   WHITE      M         MINIMUM               5/27/2015    PALMER                         2/3/2020     4/17/2020    12/27/2021    6/25/2022
 238796    CRIBB, FRED W.                     53   WHITE      M         MEDIUM                1/13/2016    MACDOUGALL                                                            12/16/2029
 376787    CRIM, DAEMON MICHAEL               25   WHITE      M         CLOSE                 3/20/2020    LEE                                                                     6/6/2035
 311833    CRISP, ANGELA DAWN                 41   WHITE      F         MINIMUM                            GRAHAM                       1/14/2021      1/14/2021                 10/25/2022
 245549    CRISP, DENISONA                    39   WHITE      M         CLOSE                 8/24/2016    MCCORMICK
 375594    CRITCHLEY, ROBERT STEVEN           35   WHITE      M         MINIMUM               5/15/2019    MANNING                      1/9/2020      2/12/2021                  9/27/2020
 266744    CRITTENDON, CLARENCE               51   BLACK      M         MEDIUM                9/19/2018    KERSHAW                                                              10/16/2031
 188929    CROCKER JR, GEORGE EDWARD          52   WHITE      M         MINIMUM                            KERSHAW                     5/29/2019      5/22/2020     6/14/2020   12/11/2020
 366653    CROCKER, DARNELL DONTE             29   BLACK      M         MEDIUM                3/19/2019    LEE                                                                   5/28/2061
 298423    CROCKER, PHILLIP HENRY             49   BLACK      M         MEDIUM                2/13/2020    TURBEVILLE                 12/13/2031    12/13/2031                    6/6/2034
 374902    CROCKETT, ANTONIO LAMONT           44   BLACK      M         MEDIUM                             MACDOUGALL                 10/10/2020    10/10/2020      9/26/2021    3/25/2022
 264794    CROCKETT, GARY BERNARD             44   BLACK      M         MEDIUM                4/19/2020    WATEREE RIVER                                            2/10/2021     8/9/2021
 119518    CROCKETT, JR., JAMES OSCAR         61   WHITE      M         CLOSE                  3/1/2020    PERRY                      12/25/1990    10/16/2020
 350090    CROFT, BRANDON CORNELIUS           28   BLACK      M         MEDIUM                1/14/2020    MCCORMICK                                                             7/27/2030
 270869    CROFT, CHRISTOPHE                  40   BLACK      M         MINIMUM                3/9/2020    MANNING                                                               6/12/2022
 271217    CROLLEY, GREGORY MARK              53   WHITE      M         MEDIUM                12/2/2010    ALLENDALE                   6/17/2021      6/17/2021      9/2/2022     3/1/2023
 362323    CROLLEY, TANNER MCCOY              24   WHITE      M         CLOSE                  5/9/2019    EVANS                        1/1/2044       1/1/2044                  4/23/2044
 294206    CROMEDY, MALCOLM JOHN              43   BLACK      M         MINIMUM               3/21/2019    WATEREE RIVER                                                          2/5/2025
 254183    CROMER, DERRICK ANTONIO            42   BLACK      M         MEDIUM                             ALLENDALE                  10/21/2023    10/21/2023                  10/18/2023
 373671    CROMER, DEVON MARQUECA             27   BLACK      M         MEDIUM                11/7/2019    KERSHAW                     5/26/2020     5/26/2020     10/12/2024    4/10/2025
 197498    CROMER, JEFFREY DARRELL            45   BLACK      M         MEDIUM                 9/4/2019    KERSHAW                                                               7/21/2021
 361148    CROMER, MARIA                      50   WHITE      F         MINIMUM                            LEATH                                                                  9/3/2023
 379721    CRONE, THOMAS JOHN                 36   WHITE      M         MEDIUM                             ALLENDALE                                                              9/2/2027
 210762    CRONELL, EDWARD                    54   WHITE      M         CLOSE                 3/28/2015    BROAD RIVER                 5/23/2014      1/23/2021
 327021    CROOK, GREGORY SCOTT               33   WHITE      M         MEDIUM                 8/5/2018    TYGER RIVER                                                            4/5/2025
 373988    CROOK, JOSEPH DANIEL               33   WHITE      M         MINIMUM                            WATEREE RIVER                                                         11/1/2020
 312925    CROOKS, JONATHAN DAVID             35   WHITE      M         MEDIUM                3/10/2020    TRENTON                                                               2/18/2024
 339407    CROOM, CHARLES                     50   WHITE      M         MEDIUM                             PERRY                                                                  6/8/2030
 369250    CROSBY JR, RANDY MILTON            41   WHITE      M         MEDIUM                             MACDOUGALL                 11/29/2019      1/29/2021     4/21/2021   10/18/2021
 171588    CROSBY, ANTHONY C                  48   BLACK      M         CLOSE                 4/15/2019    PERRY                       6/17/1999      7/18/2020
 220128    CROSBY, DAVID DEWAYNE              43   BLACK      M         MEDIUM                             MCCORMICK                   3/13/2015      8/21/2021
 173073    CROSBY, JERRY D.                   50   WHITE      M         MEDIUM                5/18/2003    KERSHAW                     9/23/2009      1/23/2021
 362588    CROSBY, JOSHUA DAVID SHAW          40   WHITE      M         MEDIUM                9/27/2017    ALLENDALE                                                            12/22/2020
 321275    CROSBY, PARIS TERRAC               32   BLACK      M         CLOSE                 5/28/2019    BROAD RIVER                 8/29/2023      8/29/2023                  8/29/2023
 215620    CROSBY, RAINEY HOPE                43   BLACK      M         MEDIUM                5/13/2019    KIRKLAND                                                              2/14/2032

                                                                        SCDC INMATES MAY 5 000090
                                                                                            Incident Date of                              Projected                      Projected
                                         Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                        Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                            Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 363282    CROSBY, RIDGE FRANKLIN              28   BLACK         M         MINIMUM                6/28/2016 MANNING                                                                    9/11/2024
 247353    CROSBY, TIMOTHY                     43   BLACK         M         MEDIUM                           TRENTON                         1/8/2021         1/8/2021                   7/5/2022
 377179    CROSBY, WILLIAM C                   41   WHITE         M                                          KIRKLAND                                                                   8/23/2020
 383288    CROSKEY, SHAUN CEDRIC               37   BLACK         M                                          KIRKLAND                       9/15/2020        9/15/2020                  2/16/2022
 142677    CROSS, BOBBY LEE                    67   BLACK         M         MEDIUM                           EVANS                          8/24/2017         1/8/2022
 304786    CROSS, DANIEL                       34   WHITE         M         MEDIUM                 8/18/2013 BROAD RIVER                                                                12/2/2030
 312071    CROSS, EDWARD LEE                   55   BLACK         M         MEDIUM                           ALLENDALE                                                                  12/7/2025
 261862    CROSS, LORENZO                      62   BLACK         M         CLOSE                  4/26/2001 PERRY                                                                       7/9/2031
 346192    CROSSMAN, ANDREA SHAUNTAE           32   BLACK         F         MEDIUM                 3/19/2020 GRAHAM                       12/19/2019       12/19/2019                   7/29/2020
 367355    CROW, DALE CLARK                    55   WHITE         F         MINIMUM                          LEATH                                                                     12/11/2023
 281105    CROWDER, CHRISTOPHE MICHAEL         41   WHITE         M         MEDIUM                  3/5/2020 TYGER RIVER                                                                3/23/2021
 214019    CROWDER, JAMISON LEVI               44   WHITE         M         MEDIUM                  4/5/2019 EVANS                           4/1/2024         4/1/2024                  3/28/2024
 379912    CROWDER, JAQUAN BRYHEEN             25   BLACK         M         MEDIUM                 3/18/2020 WATEREE RIVER                                                              8/20/2022
 379883    CROWE KEY, BOWDY CHANCE             23   AMER INDIAN   M         MEDIUM                 4/21/2020 TYGER RIVER                  12/16/2022       12/16/2022                   4/11/2024
 250759    CROWE, DANIEL LEWIS                 61   WHITE         M         MEDIUM                  1/6/2015 PERRY
 303350    CROWE, DENNIS HAROLD                54   WHITE         M         MEDIUM                 11/6/2013 PERRY                                                                     12/30/2028
 355844    CROWE, MICHAEL EDWARD               29   WHITE         M         MINIMUM                2/27/2020 KERSHAW                       6/16/2021        6/16/2021                    7/3/2025
 282245    CRUELL, DAVID FITZGERALD            48   BLACK         M         MEDIUM                10/18/2019 TYGER RIVER                  11/27/2021       11/27/2021                  12/15/2021
 328674    CRUELL, JOE LEWIS                   38   BLACK         M         MINIMUM                          KERSHAW                       1/27/2020        1/27/2020                   7/26/2020
 374132    CRUM, JAMES WILLIAM                 29   WHITE         M         MEDIUM                 5/28/2019 EVANS                        10/26/2019       10/30/2021       1/7/2022     7/6/2022
 286124    CRUM, KEITH PRESTON                 38   WHITE         M         MEDIUM                  1/3/2018 KIRKLAND                       1/1/2022         1/1/2022      3/25/2024    9/21/2024
 381499    CRUMLEY, CATHERINE L.               55   WHITE         F         CLOSE                  1/21/2020 GRAHAM                                                                     5/13/2036
 383209    CRUMMEY, DAQUAN JAVOR               21   BLACK         M                                          KIRKLAND                     10/13/2033       10/13/2033                  10/13/2033
 377549    CRUMP JR, WILLIAM SIDNEY            48   WHITE         M         MINIMUM                          KERSHAW                       12/7/2020        12/7/2020                   8/25/2024
 363272    CRUMP, LEON DWIGHT                  56   BLACK         M         MINIMUM                          TYGER RIVER                                                                 2/7/2027
 383132    CRUMP, TAMMY RENA                   42   WHITE         F         MINIMUM                          GRAHAM                          4/3/2020         4/3/2020                  6/18/2020
 302366    CRUMPTON, JOHNATHON BLAKE           36   WHITE         M         MEDIUM                  3/2/2020 WATEREE RIVER                   7/3/2020         7/3/2020     2/22/2022    8/21/2022
 309702    CRUMPTON, JR, WILLIE B              34   BLACK         M         MEDIUM                 12/9/2005 LIEBER                                                                     7/20/2034
 311812    CRUMPTON, KEVIN HAMILTON            36   WHITE         M         MINIMUM                7/20/2010 WATEREE RIVER                  4/29/2020       4/29/2020                  11/15/2020
 155503    CRUMPTON, REGINALD                  50   BLACK         M         MEDIUM                  7/5/2018 ALLENDALE                                                                 12/18/2030
 339594    CRUMPTON, TERRANCE CHARLES          34   BLACK         M         MINIMUM                4/10/2018 LIVESAY                                                                     5/4/2025
 277111    CRUMPTON, WANDA JANE                65   WHITE         F         MINIMUM                 5/3/2003 GRAHAM                        4/11/2020        4/11/2020                   5/12/2021
 380239    CRUSE, MICHAEL S                    48   WHITE         M         MINIMUM                          LIVESAY                       4/29/2020        4/29/2020                  11/22/2020
 356894    CRUTCHFIELD, JUSTIN CARTER          29   WHITE         M         MEDIUM                 3/27/2020 KERSHAW                      12/24/2018        1/30/2020                   1/17/2021
 306636    CRUZ-REYES, PAMELA JANE             37   WHITE         F         MINIMUM                          GRAHAM                        8/16/2019        3/11/2021                    8/1/2020
 341525    CRUZ, ARTURO ANGELES                44   OTHER         M         MEDIUM                 9/19/2017 TYGER RIVER                                                                9/26/2022
 374630    CRUZ, EDWIN JAVIER CAB              40   OTHER         M         MEDIUM                12/26/2019 RIDGELAND                                                                  12/5/2020
 345246    CRUZ, ERIK PONCE                    33   OTHER         M         MEDIUM                 6/28/2019 EVANS                                                                      11/7/2022
 329094    CRUZ, ESTEVE                        44   OTHER         M         MINIMUM                7/31/2018 MANNING                                                                    6/17/2020

                                                                            SCDC INMATES MAY 5 000091
                                                                                          Incident Date of                              Projected                    Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 379289    CRUZ, FRANCISCO BENITEZ               55   OTHER     M         MEDIUM                             ALLENDALE                    12/7/2020      12/7/2020     11/7/2022     5/6/2023
 334125    CRUZ, ISMAEL R.                       48   OTHER     M         CLOSE                              LEE                          2/14/2050      2/14/2050                  6/14/2052
 381907    CRUZ, JULIO SANCHEZ                   20   WHITE     M         MEDIUM                             TURBEVILLE                                                             6/29/2023
 363270    CRUZ, MANUEL                          44   OTHER     M         MEDIUM                9/21/2018    ALLENDALE                                                              6/11/2020
 339901    CRUZ, REX EVERETT                     64   WHITE     M         MEDIUM                             RIDGELAND                                                             10/10/2021
 377226    CRYER, WESLEY SCOTT                   40   WHITE     M         MEDIUM                 7/1/2019    WATEREE RIVER                                                          6/25/2020
 377483    CUBBAGE, JR, WILLIAM DAVID            37   WHITE     M         MEDIUM                             ALLENDALE                    6/13/2020      6/13/2020                  1/22/2021
 355804    CULBERSON, RICHARD TODD               53   WHITE     M         CLOSE                              BROAD RIVER                                                           11/15/2030
 172373    CULBREATH, ARNOLD                     66   BLACK     M         MEDIUM                2/24/2020    EVANS                        1/22/1999      2/12/2021                 12/27/2022
 278399    CULBREATH, CEDRIC DERANN              37   BLACK     M         MEDIUM                8/18/2015    EVANS                          8/5/2034      8/5/2034                  8/26/2043
 256740    CULBREATH, JERMAINE NELSON            39   BLACK     M         CLOSE                 2/28/2020    LIEBER                         6/4/2019      5/7/2020                   8/4/2020
 312299    CULBREATH, MAURICE LORENZO            33   BLACK     M         MEDIUM                 3/4/2019    MCCORMICK                                                              4/26/2029
 308372    CULBREATH, ROGER SENTEL               35   BLACK     M         CLOSE                11/12/2019    LEE                                                                    4/19/2030
 274174    CULBRETH, JOSHUA D                    37   WHITE     M         MEDIUM                11/5/2001    KERSHAW                      10/7/2019    11/14/2020                   8/27/2020
 376650    CULICK, HARVEY LARUE                  51   WHITE     M         MINIMUM                            GOODMAN                     11/30/2019      2/26/2022       5/6/2021   11/2/2021
 381607    CULLER, RASHEED                       21   BLACK     M         MEDIUM                1/21/2020    TURBEVILLE                   8/14/2020      8/14/2020                  9/16/2023
 185539    CULLER, WILMA A                       50   BLACK     F         MINIMUM              11/15/1992    GRAHAM                       6/10/2020      6/10/2020     7/25/2021 11/11/2021
  92329    CULLUM, JESSIE M                      79   BLACK     M         MEDIUM                 1/5/1992    LEE                          1/20/1995      2/26/2022
 175645    CULP, BRODERICK                       47   BLACK     M         CLOSE                12/14/2019    LEE                            6/5/2025      6/5/2025                   6/5/2025
 301273    CULP, JAMES HENRY                     64   BLACK     M         MINIMUM                6/1/2008    GOODMAN                                                                6/17/2023
 370848    CUMBEE, DENNIS                        27   BLACK     M         CLOSE                  4/5/2018    LEE                                                                     4/1/2050
 258502    CUMBEE, JAMES                         68   WHITE     M         MEDIUM                 3/8/2019    LIEBER
 340481    CUMMINGS, DARIUS DEONTE               27   BLACK     M         CLOSE                  4/4/2019    KIRKLAND                                                               5/4/2032
 250649    CUMMINGS, EDDIE L                     46   BLACK     M         MEDIUM                8/28/2018    KERSHAW                                                               5/27/2023
 320128    CUMMINGS, MELVIN                      38   BLACK     M         MINIMUM               5/29/2019    LIVESAY                                                               1/28/2024
 344693    CUMMINGS, TRISTIAN XAVIER MAR         29   BLACK     M         MEDIUM                             BROAD RIVER                                                           2/26/2051
 365428    CUNNINGHAM JR, MCKENZIE REMEL         22   BLACK     M         MINIMUM               4/10/2020    ALLENDALE                   9/18/2019      9/18/2019                  6/26/2020
 323680    CUNNINGHAM, ANTONIO DEMARCUS          33   BLACK     M         MEDIUM                 1/3/2020    KERSHAW                                    2/27/2009                   2/7/2022
 349660    CUNNINGHAM, AUDRA NICOLE              29   BLACK     F         CLOSE                 2/12/2020    GRAHAM                                                               10/14/2032
 359810    CUNNINGHAM, BRANDON TYRELL            24   BLACK     M         CLOSE                 7/28/2019    BROAD RIVER                 7/16/2022      7/16/2022                  7/16/2022
 362287    CUNNINGHAM, CASSIE TERRELL            42   WHITE     F         CLOSE                              GRAHAM                                                                8/24/2033
 348171    CUNNINGHAM, CATHY                     57   BLACK     F         MINIMUM               8/21/2018    GRAHAM                                                                 1/5/2026
 246939    CUNNINGHAM, DAVID LEE                 44   BLACK     M         MEDIUM                 6/5/2018    TRENTON                                                               8/23/2023
 296848    CUNNINGHAM, DEMARIO JAMEL             35   BLACK     M         MINIMUM               5/21/2019    GOODMAN                                                               1/22/2022
 362485    CUNNINGHAM, DESMOND LAMONT            27   BLACK     M         MEDIUM                 9/5/2018    KERSHAW                                                               10/6/2025
 329697    CUNNINGHAM, DETAVIOUS LAMON           32   BLACK     M         MINIMUM               4/13/2020    MANNING                                                                6/1/2020
 314850    CUNNINGHAM, FREDDIE                   64   BLACK     M         MEDIUM                             KERSHAW                                                               5/20/2031
 135003    CUNNINGHAM, GARY                      59   WHITE     M         MEDIUM                             BROAD RIVER                                                           9/19/2032
 157109    CUNNINGHAM, JOSEPH ANTHONY            54   BLACK     M         MEDIUM                7/29/2009    WATEREE RIVER                              2/18/2010                  7/26/2021

                                                                          SCDC INMATES MAY 5 000092
                                                                                               Incident Date of                              Projected                      Projected
                                               Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                               Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                                Age                                                                                                         Hearing Date*                Maxout Date
                                                                                                 Disciplinary                              Hearing Date                     entry Date
 379970    CUNNINGHAM, KESHAWN                       20   BLACK      M         CLOSE                              LEE                                                                      7/29/2038
 351325    CUNNINGHAM, MARCUS CLIFFORD               27   BLACK      M         MEDIUM                9/17/2019    RIDGELAND                                                                6/20/2026
 181550    CUNNINGHAM, MICHAEL -                     67   BLACK      M         MEDIUM                6/12/2016    LEE
 103850    CUNNINGHAM, NED -                         57   BLACK      M         MEDIUM                 6/5/2013    ALLENDALE                  11/18/1992        12/3/2020
 383218    CUNNINGHAM, NYKEITHOUS GEORMOJHAE         20   BLACK      M                                            KIRKLAND                    3/12/2020        3/12/2020                   7/24/2020
 368579    CUNNINGHAM, QUAY HAKEEM                   27   BLACK      M         MEDIUM                 8/5/2017    TRENTON                     1/17/2020        1/17/2020                   7/28/2020
 310695    CUNNINGHAM, SHAMIKA DANIELLE              35   BLACK      F         MEDIUM                2/10/2020    GRAHAM                                                                   7/17/2036
 348485    CUNNINGHAM, SHANITA LATRICE               34   BLACK      F         CLOSE                 3/23/2020    LEATH
 377583    CUNNINGHAM, TERRENCE                      37   BLACK      M         MEDIUM                             BROAD RIVER                  8/31/2018       8/31/2018      7/19/2020    9/16/2020
 161005    CUNNINGHAM, TONY                          51   BLACK      M         CLOSE                 1/15/2019    MCCORMICK
 274318    CUNNINGHAM, TRACY M                       54   BLACK      M         MINIMUM               11/2/2010    WATEREE RIVER              11/19/2021       11/19/2021                   2/12/2022
 351010    CUNNINGHAM, VASHON MALIKE                 27   BLACK      M         MEDIUM                9/16/2019    TRENTON                                                                  1/11/2024
 334305    CUNUPP, DAVID MICHAEL                     32   WHITE      M         CLOSE                 7/14/2012    BROAD RIVER                                                              5/18/2032
 333002    CUNUPP, FRANKLIN                          51   WHITE      M         MINIMUM                            RIDGELAND                                                                7/19/2021
 376009    CURBOW, CHARLES LEE                       62   WHITE      M         MEDIUM                             TYGER RIVER                  8/14/2026       8/14/2026                   8/13/2026
 302263    CURENTON, DWAYNE THOMAS                   50   BLACK      M         MEDIUM                3/31/2020    EVANS                                                                    7/16/2021
 312745    CURETON III, JOHN MARK                    36   BLACK      M         CLOSE                 6/15/2018    MCCORMICK                     6/5/2029         6/5/2029                   6/2/2029
 338400    CURETON, JAMES DEMOND                     30   BLACK      M         MEDIUM                3/13/2020    TRENTON                                                                 10/31/2024
 380068    CURETON, PATRICK MICHAEL                  21   WHITE      M         MEDIUM                 4/8/2020    TYGER RIVER                 10/3/2019        1/22/2021     10/22/2020    3/18/2021
 318281    CURETON, SANTURON DEMMORIO                38   BLACK      M         MINIMUM               3/23/2007    PALMER                      5/24/2020        5/24/2020      6/15/2021   12/12/2021
 166852    CURLEE, ROBERT DARYL                      55   WHITE      M         CLOSE                  2/4/2019    MCCORMICK                  10/29/2000        2/27/2021
 289485    CURNELL, DWAYNE                           39   BLACK      M         MINIMUM               4/18/2019    RIDGELAND                  10/14/2025       10/14/2025                  10/10/2025
 353006    CURNELL, ROBERT                           27   WHITE      M         MEDIUM                8/14/2019    RIDGELAND                                                               11/27/2026
 315404    CURRENCE II, SAMUEL MICHAEL               41   BLACK      M         MEDIUM                3/26/2020    TYGER RIVER                                                             10/31/2021
 374445    CURRENCE, JAQUARIAN DANZAI                20   BLACK      M         MINIMUM                            MANNING                    11/26/2019       11/26/2019                    9/4/2020
 166577    CURRY JR, PHILLIP                         49   BLACK      M         MINIMUM               6/13/2016    ALLENDALE                   1/22/2018        4/30/2020                  11/28/2023
 336259    CURRY-PRESCOTT JR, JEFFERY D              28   BLACK      M         MINIMUM               4/14/2020    EVANS                       6/14/2021        6/14/2021      4/10/2024    10/7/2024
 191718    CURRY, BEN                                47   BLACK      M         MINIMUM               6/16/2016    MANNING                                                                  7/26/2020
 327689    CURRY, BRANDON                            33   BLACK      M         MEDIUM                1/10/2019    TYGER RIVER                                                              10/1/2021
 302374    CURRY, DAMIEN                             39   BLACK      M         MEDIUM                3/25/2019    KERSHAW                                                                  7/10/2022
 290810    CURRY, EDDY BERNARD                       34   BLACK      M         MEDIUM               10/23/2003    RIDGELAND                     2/2/2019       2/12/2021      6/27/2021   12/24/2021
 186737    CURRY, JAMES B.                           51   BLACK      M         MEDIUM                 9/9/2018    LEE                                                                      8/29/2028
 339446    CURRY, JAMES JYSU                         33   BLACK      M         MINIMUM                            MANNING                                                                   2/6/2025
 353456    CURRY, JAVALL RADRICKUS                   28   BLACK      M         CLOSE                  3/6/2020    LEE                                                                      6/17/2021
 269523    CURRY, JEFFREY                            52   BLACK      M         CLOSE                10/10/2019    KIRKLAND                                                                 9/16/2036
 327963    CURRY, JULIUS                             51   BLACK      M         MINIMUM                7/3/2009    MANNING                      3/14/2018       8/14/2020      11/2/2023    4/30/2024
 374133    CURRY, KEITH RICHARD                      23   WHITE      M         MEDIUM                7/23/2018    TYGER RIVER                                                             11/22/2024
 151935    CURRY, MALE                               49   BLACK      M         CLOSE                 8/16/2017    PERRY                        4/13/2024       4/13/2024                    4/8/2024
 381764    CURRY, MONTAVIS LAMONT                    21   BLACK      M         MEDIUM                4/16/2020    MACDOUGALL                   4/12/2020       4/12/2020      5/22/2021    6/11/2021

                                                                               SCDC INMATES MAY 5 000093
                                                                                         Incident Date of                              Projected                  Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                 entry Date
 214250    CURRY, RODNEY                       51   BLACK      M         MEDIUM                 4/28/2005   TYGER RIVER                                                          4/27/2024
 306833    CURRY, RON JERMAINE                 38   BLACK      M         MEDIUM                  1/2/2020   TYGER RIVER                12/13/2022   12/13/2022                  12/10/2022
 377556    CURRY, TAVARIS                      18   BLACK      M         MEDIUM                 6/24/2019   TURBEVILLE                                                           8/28/2022
 301924    CURRY, THADDEUS LORENZO             41   BLACK      M         CLOSE                  1/16/2018   LEE
 377632    CURRY, WOODROW WALTER               48   WHITE      M         CLOSE                              LEE                                                                  1/17/2040
 175064    CURTIS JR, JOSEPH                   52   BLACK      M         MEDIUM               10/21/1996    TURBEVILLE                   3/25/2021     3/25/2021                 2/28/2022
 352072    CURTIS, BRIAN MICHEAL               41   WHITE      M         MEDIUM                             MACDOUGALL                                                           2/12/2021
 252356    CURTIS, CLIFTON                     44   BLACK      M         MEDIUM               10/18/2017    ALLENDALE                                                           11/21/2022
 285730    CURTIS, DON                         38   BLACK      M         MEDIUM                4/11/2020    RIDGELAND                   6/21/2018      8/28/2020                 2/28/2021
 383306    CURTIS, JOSHUA VERNON               37   WHITE      M                                            KIRKLAND                    3/13/2020      3/13/2020                 8/22/2020
 175139    CURTIS, PATRICK WAYNE               52   BLACK      M         MEDIUM                4/16/2019    TYGER RIVER                12/29/2022     12/29/2022                12/29/2022
 323059    CURTIS, RICHARD GENE                30   WHITE      M         MEDIUM                 1/5/2017    MACDOUGALL                                                            9/8/2026
 143635    CURTIS, ROGER DALE                  55   WHITE      M         MEDIUM                4/25/2014    TYGER RIVER                12/25/1994      5/15/2021
 373259    CURTISS, BRETT THOMAS               48   WHITE      M         MEDIUM                             TYGER RIVER                                                          11/5/2024
 185864    CUTNER, LAMONT WESLEY               46   BLACK      M         CLOSE                  8/4/2019    LIEBER
 212971    CUTRO, BRENDA GAIL                  60   WHITE      F         MEDIUM                             LEATH                         9/1/2004     4/24/2021
 222532    CUTSHAW JR, CHARLIE ELLIS           42   WHITE      M         MEDIUM                3/20/2020    BROAD RIVER                                                         11/23/2036
 348311    CUTTER, DEREK RAY                   37   WHITE      M                               6/14/2013    KIRKLAND                   12/23/2022     12/23/2022    3/16/2025    9/12/2025
 377804    CUTTINO JR, GREGORY SANFORD         30   BLACK      M         MEDIUM                9/13/2019    TYGER RIVER                 10/5/2019     12/10/2020                 1/17/2021
 360085    CUTTINO, MONTREAL JONTAE            23   BLACK      M         MEDIUM                 4/3/2019    PERRY                       9/14/2020      9/14/2020    5/13/2024    11/9/2024
 365746    CWIKLINSKI, SHIQUAN TYON            25   BLACK      M         CLOSE                  4/1/2020    PERRY                                                                2/19/2030
 326980    DABNEY, DEWAYNE                     40   BLACK      M         MEDIUM                8/14/2017    TURBEVILLE                                                           8/28/2026
 322465    DABNEY, EUGENE RYAN                 55   BLACK      M         MEDIUM                8/26/2019    ALLENDALE                                                           10/22/2026
 188628    DACUS, DANNIE L.                    61   BLACK      M         MEDIUM                4/24/2001    TYGER RIVER                  3/22/2022     3/22/2022
 249597    DADISMAN, SHAY WILLIAM              41   WHITE      M         MINIMUM                            LIVESAY                      12/8/2019      2/4/2021   11/13/2020    5/12/2021
 129065    DAEGER, MICHAEL RAYMOND             57   WHITE      M         MEDIUM                5/23/2017    MCCORMICK                                                             7/9/2025
 379529    DAGOSTINO, DAVID MARK               43   WHITE      M         MEDIUM                             EVANS                                                                9/28/2020
 131662    DAIGLE, LEONARD JOSEPH              54   WHITE      M         MEDIUM                7/28/2015    PERRY                      10/24/2005      6/18/2020
 382597    DAIGREPONT, JASON PAUL              54   WHITE      M         MINIMUM                            RIDGELAND                   8/29/2020      8/29/2020    9/19/2021    3/18/2022
 287516    DAISE, EARNEST                      37   BLACK      M         CLOSE                10/28/2003    BROAD RIVER
 328807    DALE, CHARLES LEE                   32   WHITE      M         MEDIUM                 3/9/2017    TYGER RIVER                11/27/2020     11/27/2020   11/15/2022    5/14/2023
 375190    DALE, JENNIFER LYNN                 28   WHITE      F         MINIMUM                1/4/2019    GRAHAM                                                               8/21/2024
 337646    DALEGRAND, STEPHANE                 35   BLACK      M         MEDIUM                             KIRKLAND                     8/29/2020     8/29/2020    4/30/2021    10/1/2021
 266889    DALLIS, WILLIAM BRENT               44   WHITE      M         CLOSE                 1/13/2020    BROAD RIVER                  9/28/2025     9/28/2025                 4/12/2027
 228523    DALTON JR, HEYWARD                  58   WHITE      M         MEDIUM                 1/8/2015    EVANS                        5/11/2020     5/11/2020    1/23/2023    7/22/2023
 289070    DALTON JR, JOHNNY WILBUR            46   WHITE      M         MEDIUM                4/16/2014    KERSHAW                       1/9/2020      1/9/2020                  6/9/2020
 361991    DALTON, JARON BRADLEY               31   WHITE      M         CLOSE                 2/12/2016    MCCORMICK                                                            12/8/2029
 352130    DALTON, JEREMY ROBERT               27   WHITE      M         MEDIUM                             KERSHAW                    10/29/2019      1/28/2021                 9/19/2020
 361993    DALTON, JORDAN CHARLES              26   WHITE      M         CLOSE                              MCCORMICK                                                            12/8/2029

                                                                         SCDC INMATES MAY 5 000094
                                                                                             Incident Date of                             Projected                    Projected
                                             Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                              Age                                                                                                      Hearing Date*                Maxout Date
                                                                                               Disciplinary                             Hearing Date                   entry Date
 352997    DAMERON, ROBERT ALLEN                   41   WHITE      M                               10/23/2014 KIRKLAND                      3/22/2021      3/22/2021     1/21/2022     3/9/2022
 379784    DAMIANO III, CRESCENZIO ANTHONY         44   WHITE      M         MEDIUM                           RIDGELAND                                                              11/14/2022
 347259    DAMON, ALLEN RICARDO                    29   BLACK      M         MEDIUM                 1/31/2020 KERSHAW                       7/20/2020      7/20/2020                  7/20/2020
 134996    DAMON, DARREN                           53   BLACK      M         MEDIUM                 1/22/2013 RIDGELAND                    11/21/2005      4/24/2020
 192324    DAMON, SHELLIE                          61   BLACK      M         CLOSE                  3/27/2019 PERRY                         6/27/2001    10/16/2020
 158325    DANDY, BOBBY LEWIS                      50   BLACK      M         MEDIUM                 8/18/2017 TYGER RIVER                   8/17/2018    11/19/2020                   8/27/2021
 379919    DANDY, KEVIN JAYSHAWN                   26   BLACK      M         MEDIUM                           WATEREE RIVER                12/26/2019    12/26/2019                   9/12/2020
 383097    DANGERFIELD, CHRISTOPHE ROBYN           44   WHITE      M                                          KIRKLAND                                                                10/7/2020
 344145    DANGERFIELD, MICHAEL HARRY              32   WHITE      M         MEDIUM                           KIRKLAND                                                                 7/2/2030
 378040    DANIEL JR, WINFORD GERALD LEE           34   WHITE      M         MEDIUM                           ALLENDALE                                                               7/16/2023
 255530    DANIEL, KEITH                           54   BLACK      M         CLOSE                  8/29/2019 PERRY
 302463    DANIELS III, HERMAN JOSEPH              43   BLACK      M         MEDIUM                 6/25/2019 KERSHAW                                                                8/20/2028
 311245    DANIELS JR, JAMES ELBERT                32   BLACK      M         CLOSE                   1/7/2020 LEE
 348595    DANIELS, AHMAD RASHAD                   32   BLACK      M         MINIMUM                          WATEREE RIVER                 4/5/2020       4/5/2020                 11/12/2020
 302461    DANIELS, AVEDA DEVOL                    39   BLACK      M         MEDIUM                 2/26/2020 KERSHAW                                                                8/20/2028
 253205    DANIELS, BRIAN                          43   BLACK      M         MEDIUM                10/11/2018 RIDGELAND                                                              6/11/2022
 364280    DANIELS, DARRELL LEE                    43   BLACK      M         CLOSE                  1/10/2019 LIEBER                       7/22/2023      7/22/2023                  7/21/2023
 297449    DANIELS, GREGORY                        43   BLACK      M         CLOSE                   1/7/2019 LEE
 369092    DANIELS, KABARIS ABDUL                  24   BLACK      M         CLOSE                  2/28/2020 LEE                                                                   12/14/2027
 256138    DANIELS, KELLY                          38   BLACK      M         CLOSE                   2/2/2018 LIEBER                       7/11/2021      7/11/2021                  7/11/2021
 247291    DANIELS, KEVIN JEROME                   57   BLACK      M         MINIMUM                3/29/2020 MACDOUGALL                   2/14/2020      2/14/2020                   6/4/2021
 329048    DANIELS, LATERRANCE ANTWAIN             28   BLACK      M         MEDIUM                 4/30/2012 KERSHAW                     12/15/2019      2/12/2021    12/21/2020    6/19/2021
 310775    DANIELS, MCKINLEY LEE                   38   BLACK      M         CLOSE                  3/22/2014 MCCORMICK                                                              1/21/2060
 381656    DANIELS, MEKEL ANTOIN                   31   BLACK      M         MINIMUM                          PALMER                       8/29/2020      8/29/2020     10/7/2021    2/21/2022
 319408    DANIELS, MICHAEL                        30   BLACK      M         CLOSE                  9/14/2019 LEE
 301697    DANIELS, MITCHELL                       54   BLACK      M         MEDIUM                11/30/2016 ALLENDALE                                                              4/20/2036
 289315    DANIELS, MONROE LINWOOD                 59   BLACK      M         MINIMUM                 1/1/2015 GOODMAN                                                                8/10/2023
 196284    DANIELS, QUINTIN                        55   BLACK      M         MEDIUM                 8/20/2018 LIEBER                      11/25/2011      6/20/2020
 328216    DANIELS, QUINTON CAWAN                  33   BLACK      M         MEDIUM                 1/14/2020 MCCORMICK
 380387    DANIELS, RON JERMAINE                   44   BLACK      M         CLOSE                            MCCORMICK                                                              6/12/2036
 274866    DANIELS, TRACY WILLARD                  76   WHITE      M         MINIMUM                5/15/2010 KIRKLAND                                                               5/26/2023
 375340    DANIELS, TREMAINE VANTRELL              30   BLACK      M         MEDIUM                  7/6/2018 MACDOUGALL                    4/9/2023       4/9/2023                  3/24/2027
 336336    DANLEY, BRADLEY MARQUAIL                30   BLACK      M         MEDIUM                 1/13/2020 RIDGELAND                                                              9/20/2026
 256952    DANLEY, LAMONT                          47   BLACK      M         MINIMUM               12/21/2017 MANNING                                                               12/11/2023
 309607    DANTZLER, CLEAVON ONEAL                 36   BLACK      M         MEDIUM                11/25/2010 EVANS                       10/21/2023    10/21/2023                  10/20/2023
 352387    DANTZLER, DIYOUNG HAHEEM                31   BLACK      M         MINIMUM               10/23/2014 PERRY                        4/23/2025     4/23/2025                   4/20/2025
 377869    DANTZLER, JADEN NAHSHON                 20   BLACK      M         MEDIUM                 10/4/2019 TURBEVILLE                                                             12/3/2027
 375684    DANTZLER, VICTOR                        19   BLACK      M         MINIMUM                 4/4/2020 TURBEVILLE                   1/13/2023      1/13/2023                  6/22/2023
 374002    DAPIRAN, SHANNAN MARIE                  39   WHITE      F         MEDIUM                 3/24/2018 LEATH                        2/14/2019      3/25/2021     8/14/2021    2/10/2022

                                                                             SCDC INMATES MAY 5 000095
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 375805    DARAZS, MATTHEW R                 41   WHITE      M         MEDIUM                             LEE                          7/19/2050      7/19/2050                  7/13/2055
 258193    DARBY JR, JOHNNY WILLIAM          50   BLACK      M         MINIMUM               1/29/2014    MANNING                      9/24/2020      9/24/2020     8/12/2024     2/8/2025
 342254    DARBY, ADRIAN JERMAINE            36   BLACK      M                               1/24/2013    KIRKLAND                                                               4/11/2023
 377444    DARBY, ALAN GODFREY               59   WHITE      M                                            KIRKLAND                    11/22/2019    11/22/2019                  12/22/2020
 312651    DARBY, ANTONIO                    41   BLACK      M         MINIMUM                            GOODMAN                                                                7/24/2021
 263162    DARBY, CHRISTOPHE G               38   BLACK      M         MEDIUM               10/27/2012    LIEBER
 366339    DARBY, DERRICK ANTWAN             25   BLACK      M         CLOSE                 2/25/2020    MCCORMICK                                                             2/24/2030
 246173    DARBY, ERVIN                      42   BLACK      M         MEDIUM                 4/9/2019    TYGER RIVER                                                          10/22/2025
 307068    DARBY, JAMES BERNARD              33   BLACK      M         MEDIUM                 1/6/2020    TURBEVILLE                                                             7/8/2022
 325446    DARBY, JOHNNY RAY                 31   WHITE      M                              12/16/2015    KIRKLAND                    8/19/2020      8/19/2020                  9/20/2021
 138908    DARBY, LEROYAL                    74   BLACK      M         MEDIUM                4/28/2013    TYGER RIVER                10/22/2006      7/31/2021
 374434    DARBY, LILREG SHAKQUAN            23   BLACK      M         MEDIUM                 3/3/2018    EVANS                                                                  6/1/2020
 272140    DARBY, TIM                        41   BLACK      M         MEDIUM                 2/5/2019    EVANS                                                                 5/25/2026
 368191    DARGAN, DIKEEM                    22   BLACK      M         CLOSE                 1/10/2020    LEE                                                                  11/24/2045
 247773    DARGAN, GARY R                    39   BLACK      M         CLOSE                 9/28/2019    MCCORMICK
 370197    DARGAN, RICARDO MORTEZ            34   BLACK      M         CLOSE                 3/22/2020    LEE                                                                   8/28/2033
 275549    DARIEN, ERIC                      45   BLACK      M         MINIMUM               8/12/2019    EVANS                                                                 8/19/2021
 260064    DARNELL, ROBERT LYNN              52   WHITE      M         CLOSE                 2/29/2020    BROAD RIVER                                                           5/10/2027
 375308    DARNELL, WYATT BLAYNE             23   WHITE      M         MINIMUM               2/19/2019    LIVESAY                     2/19/2019      8/13/2020                 11/30/2020
 366929    DARRIEUX, JOHN                    41   WHITE      M         MEDIUM                 4/3/2020    PERRY                                                                 4/14/2040
 365862    DASH, FALONZO                     26   BLACK      M         MEDIUM                9/25/2019    KERSHAW                                                                8/5/2022
 175515    DASH, FRANK LEE                   53   BLACK      M         MINIMUM               3/11/2020    MANNING                                                               8/18/2020
 336826    DASH, GREGORY O                   28   BLACK      M         MEDIUM                 1/6/2020    EVANS                       7/31/2018      9/25/2020     9/12/2020    3/11/2021
 371783    DAUGHERTY, BRIAN                  41   WHITE      M         MEDIUM                             LIEBER                                                               12/10/2041
 378281    DAVENPORT JR, CHARLES             25   WHITE      M         CLOSE                              KIRKLAND                                                              11/3/2035
 286094    DAVENPORT JR, JOHN HENRY          40   BLACK      M         MEDIUM                             KIRKLAND                                    8/6/2004     8/12/2025     2/8/2026
 166732    DAVENPORT, AVERY JEDICE           49   BLACK      M         CLOSE                 10/8/2004    PERRY
 330626    DAVENPORT, DENNIS PATRICK         33   WHITE      M         MEDIUM                             KIRKLAND                     8/2/2020       8/2/2020    11/14/2021    5/13/2022
 381899    DAVENPORT, KELVIN KAHLIL          23   BLACK      M         MEDIUM                4/21/2020    TURBEVILLE                                                            3/26/2022
 157816    DAVENPORT, TROY                   54   BLACK      M         MEDIUM                11/3/2017    ALLENDALE                   9/11/2022      9/11/2022                  9/28/2025
 240689    DAVID, RUSSELL LEON               59   WHITE      M         CLOSE                 8/20/2019    PERRY                        7/5/2025       7/5/2025
 374564    DAVID, T KEEYA TYESHA SHA         26   BLACK      F         MINIMUM               4/14/2020    LEATH                                                                10/16/2024
 351872    DAVIDSON, BRIAN LEE               44   WHITE      M         MINIMUM                2/7/2018    LIVESAY                                                                3/5/2024
 366818    DAVIDSON, CAMERON JOHN            23   WHITE      M                               6/28/2019    KIRKLAND                    1/15/2020      1/15/2020                  1/14/2022
 381107    DAVIDSON, CARLOS JEROME           58   BLACK      M         MINIMUM                            MACDOUGALL                  5/27/2021      5/27/2021    10/10/2023     4/7/2024
 342077    DAVIDSON, JOHN ALLEN              50   WHITE      M         MEDIUM                7/30/2014    MCCORMICK                                                             9/17/2034
 382218    DAVIDSON, RAKEEL JAYSHAUN         25   BLACK      M         MEDIUM                             KIRKLAND                    1/22/2020      1/22/2020                  9/13/2020
 379092    DAVIDSON, ROBERT JOE              29   BLACK      M         CLOSE                  3/2/2020    LEE                                                                  12/14/2028
 232552    DAVIES, STEVEN PHILLIP            67   WHITE      M         MEDIUM                             MACDOUGALL                  6/26/2020      6/26/2020     5/24/2023   11/20/2023

                                                                       SCDC INMATES MAY 5 000096
                                                                                            Incident Date of                             Projected                   Projected
                                            Current                                                                                                   Next Parole                  Projected
Inmate #                      Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                             Age                                                                                                     Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                  entry Date
 340501    DAVIS III, BILLY LEE                   28   BLACK      M         MINIMUM                12/9/2019 EVANS                                                                   3/1/2023
 357417    DAVIS JR, BILLY EDWARD                 32   WHITE      M         MEDIUM                 10/3/2015 MACDOUGALL                    1/25/2021     1/25/2021     12/8/2021     4/9/2022
 288558    DAVIS JR, DENNIS RODGER                37   BLACK      M         MEDIUM                  8/7/2019 KERSHAW                                                                3/24/2023
 382669    DAVIS JR, GLENN                        27   BLACK      M         MINIMUM                          GOODMAN                        7/8/2020      7/8/2020     8/25/2021    1/21/2022
 359868    DAVIS JR, GREGORY LEVI                 25   BLACK      M         CLOSE                  10/5/2014 MCCORMICK
 355180    DAVIS JR, JAMES N                      35   WHITE      M         MINIMUM                          WATEREE RIVER                                                          2/14/2021
 381881    DAVIS JR, KERWIN LEONARD               35   BLACK      M         MINIMUM                          MANNING                       3/21/2020     3/21/2020                   9/7/2020
 373345    DAVIS JR, ROBERT MARION                23   WHITE      M         MEDIUM                           ALLENDALE                     9/16/2019     8/28/2020                 10/17/2021
 357843    DAVIS JR, RODNEY MAURICE               27   BLACK      M         CLOSE                  11/4/2015 KIRKLAND                                                               9/17/2046
 377477    DAVIS SR, EDWARD                       61   BLACK      M         MEDIUM                           ALLENDALE                     5/23/2020     5/23/2020     8/25/2021    2/21/2022
 341232    DAVIS-KOCSIS, GABRIELLE OLIVIA         40   WHITE      F         MEDIUM                           GRAHAM                                                                  3/2/2067
 381100    DAVIS, ALBERT MONTED                   34   BLACK      M         MEDIUM                 1/23/2020 WATEREE RIVER                  1/9/2021      1/9/2021    12/12/2024    6/10/2025
 371052    DAVIS, ALTREVION TIMONE                20   BLACK      M         MEDIUM                10/30/2017 TRENTON                        2/5/2021      2/5/2021                  8/29/2022
 301734    DAVIS, ALVIN                           53   BLACK      M         MEDIUM                 8/22/2016 KIRKLAND                                                               11/1/2032
 373518    DAVIS, ANTHONY C                       40   BLACK      M         MEDIUM                11/18/2019 WATEREE RIVER                                                          4/26/2024
 328487    DAVIS, ANTONIO DEVON                   32   BLACK      M         MEDIUM                 3/31/2015 EVANS                         4/15/2020     4/15/2020                 10/23/2020
 299074    DAVIS, BERNARD                         48   BLACK      M         MEDIUM                12/31/2010 KIRKLAND                      1/31/2020     1/31/2020                   3/3/2021
 348800    DAVIS, BRANDON ALEXANDER               25   BLACK      M         CLOSE                  2/18/2020 BROAD RIVER                                                           12/15/2047
 372610    DAVIS, BRANDON LEE                     28   WHITE      M         MEDIUM                 3/27/2018 ALLENDALE                                                              7/30/2024
 372638    DAVIS, BRANDON SCOTT                   30   WHITE      M         CLOSE                  5/17/2019 LIEBER                                                                 1/29/2033
 371473    DAVIS, BRANDY CHANEL                   38   WHITE      F         MEDIUM                           LEATH                         2/26/2025     2/26/2025                  2/21/2025
 354996    DAVIS, BRENTON XAVIER                  30   BLACK      M         CLOSE                  6/15/2015 LIEBER                                                                 10/3/2032
 339313    DAVIS, CARDELL                         55   BLACK      M         MINIMUM                          GOODMAN                                                                1/10/2021
 219174    DAVIS, CARLANDO                        55   BLACK      M         MEDIUM                 5/24/2012 ALLENDALE                     9/15/2002    10/16/2021
  96323    DAVIS, CARLTON -                       60   BLACK      M         MEDIUM                10/28/1998 EVANS                         5/12/1995     1/23/2021
 179330    DAVIS, CARNELL                         46   BLACK      M         MEDIUM                11/23/2015 LIEBER                         3/8/2011    11/13/2021
 353402    DAVIS, CATRELL DEVAUN                  28   BLACK      M         CLOSE                   3/1/2020 MCCORMICK                      9/1/2021      9/1/2021                 11/28/2021
 314208    DAVIS, CEDRIC                          37   BLACK      M         CLOSE                  6/12/2019 LEE                                                                    7/31/2034
 299511    DAVIS, CHARLES HENRY                   52   BLACK      M         MEDIUM                           KERSHAW                       3/12/2026     3/12/2026                   3/9/2026
 326311    DAVIS, CHARLES JEFFERY                 31   BLACK      M         CLOSE                 11/22/2019 BROAD RIVER                                                           10/30/2033
 183956    DAVIS, CHARLES T.                      59   BLACK      M         CLOSE                 10/31/2019 PERRY                        6/22/2020      6/22/2020
 231377    DAVIS, CHARLTON                        68   WHITE      M         MEDIUM                 10/7/2002 KERSHAW                     10/15/2003      12/3/2021                  7/17/2036
 297467    DAVIS, CHRISTIE                        37   WHITE      F         MINIMUM                7/20/2017 GRAHAM                                      2/21/2020                 11/20/2020
 300138    DAVIS, CHRISTOPHE LEONARD              41   BLACK      M         MEDIUM                 3/16/2020 TYGER RIVER                                                            5/26/2021
 376138    DAVIS, CHRISTOPHE LESLIE               31   WHITE      M         MEDIUM                           TYGER RIVER                                                           10/20/2026
 173825    DAVIS, CLARENCE JOE                    48   BLACK      M         MINIMUM                1/19/1998 PALMER                        3/11/2020     3/11/2021     3/21/2021    8/22/2021
 352310    DAVIS, CLARENCE JOSHUA                 32   BLACK      M         MINIMUM                 1/7/2019 GOODMAN                                                                5/27/2025
 303235    DAVIS, CLARENCE LADALE                 35   BLACK      M                                11/9/2005 KIRKLAND                      11/5/2021     11/5/2021     11/8/2023     5/6/2024
 252751    DAVIS, CLARENCE P.                     59   BLACK      M         MINIMUM                          GOODMAN                                                               12/14/2025

                                                                            SCDC INMATES MAY 5 000097
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 357153    DAVIS, CLYDE BOWEN               42   BLACK      M         CLOSE                 10/25/2018   PERRY                                                                    12/7/2034
 342488    DAVIS, COLTON JAMIL              30   BLACK      M         MEDIUM                 4/10/2020   WATEREE RIVER              12/19/2019         3/25/2021     2/21/2021    4/22/2021
 358938    DAVIS, CORNELUIS KIOPHEU         37   BLACK      M         MEDIUM                  7/6/2018   LEE                                                                      10/9/2026
 371163    DAVIS, CURT A                    45   WHITE      M         MEDIUM                 1/23/2020   KERSHAW                      10/3/2018      12/12/2020      5/25/2021 11/21/2021
 371526    DAVIS, DANIEL OYON               21   BLACK      M                                            KIRKLAND                     2/21/2022        2/21/2022     5/15/2024 11/11/2024
 294778    DAVIS, DAREL GORDON              53   WHITE      M         MINIMUM                            WATEREE RIVER                 8/5/2020         8/5/2020                  8/29/2020
 233384    DAVIS, DARON DUANE               52   BLACK      M         CLOSE                  1/2/2002    PERRY
 383015    DAVIS, DAVID ISAIAH              30   WHITE      M         MEDIUM                             KIRKLAND                                                                 4/25/2025
 370864    DAVIS, DELSHAWN ANTHONY          35   BLACK      M         CLOSE                              LEE                                                                      9/10/2035
 313803    DAVIS, DELVIN LAMAR              37   BLACK      M         MINIMUM              11/26/2019    TYGER RIVER                  2/27/2018       6/20/2020     10/31/2020    4/29/2021
 350780    DAVIS, DEMARCUS LEWIS            30   BLACK      M         MINIMUM               4/18/2017    GOODMAN                                                                  5/27/2023
 382368    DAVIS, DEMETRIUS TEYON           33   BLACK      M                                            KIRKLAND                      8/9/2020        8/9/2020                    5/4/2021
 335401    DAVIS, DEMORRIS KESHUN           29   BLACK      M                               6/12/2015    KIRKLAND                                      2/3/2017                    7/3/2021
 251381    DAVIS, DERRICK TIMOTHY           39   BLACK      M         CLOSE                 7/12/2019    BROAD RIVER                   2/9/2018       4/30/2020      6/12/2022    12/9/2022
 337005    DAVIS, DOMINIQUE JARELL          31   BLACK      M         CLOSE                 1/24/2020    BROAD RIVER                  4/22/2014       8/27/2020                   7/20/2022
 326904    DAVIS, DONNELL LAKEITH           31   BLACK      M         MEDIUM                2/24/2020    TURBEVILLE                                                               8/27/2028
 364690    DAVIS, DONQUAVIOU DASHON         25   BLACK      M         CLOSE                 4/16/2020    PERRY                                                                    9/24/2050
 117072    DAVIS, DOUGLAS CARROLL           55   WHITE      M         MINIMUM                            ALLENDALE                     3/3/2020         3/3/2020                  12/1/2020
 335822    DAVIS, DRIVYEEL T                27   BLACK      M         MEDIUM                12/5/2018    KERSHAW                                                                  8/14/2022
 334047    DAVIS, DWAYNE FORSHEE            32   BLACK      M         MEDIUM                 9/4/2013    EVANS                                                                    3/19/2028
 372464    DAVIS, EDDIE CHRISTOPHE          31   WHITE      M         MEDIUM               11/12/2019    TYGER RIVER                   1/7/2019       6/18/2021      11/4/2020     5/3/2021
 354336    DAVIS, EDWARD LORENZO            28   BLACK      M         CLOSE                  4/1/2020    LEE                                                                     12/18/2022
 213487    DAVIS, ERNEST LEROY              63   WHITE      M         MEDIUM                             TURBEVILLE                 11/30/2034       11/30/2034                  11/30/2034
 252831    DAVIS, EUGENE                    48   BLACK      M         MEDIUM                1/19/2018    RIDGELAND                   4/25/2018        9/11/2020      1/16/2022    7/15/2022
 219079    DAVIS, FLOYD GERMAINE            43   BLACK      M         MEDIUM                9/23/2019    RIDGELAND                    9/8/2019        8/13/2020     12/15/2020    6/13/2021
 244944    DAVIS, FURMAN N                  46   BLACK      M         MEDIUM               11/30/2017    LIEBER                     10/29/2027       10/29/2027
 163445    DAVIS, GEORGE ANTHONY            59   BLACK      M         MINIMUM                4/6/2020    LIVESAY                     11/2/2019       11/19/2020      4/18/2023   10/15/2023
 248301    DAVIS, GREGORY                   55   BLACK      M         CLOSE                  3/4/2015    LEE                                                                      2/18/2039
 290404    DAVIS, HAKEEM                    37   BLACK      M         MINIMUM                4/7/2020    MACDOUGALL                                                               1/30/2021
 355527    DAVIS, HARRY JUNIOR              28   BLACK      M         MEDIUM               12/19/2015    KIRKLAND                      5/8/2021         5/8/2021                  7/25/2021
 226273    DAVIS, HENRY LEE                 66   BLACK      M         MEDIUM                9/22/2009    ALLENDALE                                                                6/23/2025
 371874    DAVIS, HENRY LEE                 72   BLACK      M         CLOSE                              LEE                                                                      9/14/2028
 321720    DAVIS, HEYWARD                   48   BLACK      M         MEDIUM                 4/4/2014    MACDOUGALL                                                                2/9/2028
 262046    DAVIS, HUBERT L                  40   BLACK      M         MINIMUM               2/24/2020    PALMER                       7/24/2020       7/24/2020                   9/27/2021
 380454    DAVIS, JALEN SHAQUILLE           26   BLACK      M         CLOSE                              KIRKLAND                                                                11/23/2029
 362823    DAVIS, JAMES A                   30   BLACK      M         MEDIUM                3/23/2020    WATEREE RIVER                                                            3/16/2021
 359426    DAVIS, JARQUIS B                 28   BLACK      M         MEDIUM                 1/4/2020    TRENTON                                                                  4/27/2023
 376319    DAVIS, JAVIAN KEISHON            20   BLACK      M         CLOSE                              LEE                                                                      10/7/2029
 379660    DAVIS, JAVON BARTEZ              19   BLACK      M         MEDIUM                 4/8/2020    TURBEVILLE                   8/25/2020       8/25/2020     12/13/2023    6/10/2024

                                                                      SCDC INMATES MAY 5 000098
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 271810    DAVIS, JEFFREY                      52   BLACK      M         CLOSE                  1/20/2016   LEE
 246318    DAVIS, JEFFREY ANDRE                51   BLACK      M         MEDIUM                 5/18/2000   LEE                                                                      8/11/2028
 327779    DAVIS, JEREL LAMAR                  29   BLACK      M         CLOSE                   8/7/2017   MCCORMICK                                                                11/8/2038
 377828    DAVIS, JERMICHAEL BRANDON           20   BLACK      M         CLOSE                  8/21/2019   BROAD RIVER                                                              4/26/2026
 370091    DAVIS, JERRY CHRISTOPHE             53   WHITE      M         MEDIUM                  4/2/2020   ALLENDALE                                                               11/14/2021
 304100    DAVIS, JERRY JEROME                 37   BLACK      M                                4/25/2017   KIRKLAND                      2/6/2023         2/6/2023     4/30/2025   10/27/2025
 310480    DAVIS, JERVEY LAMAR                 36   BLACK      M         MINIMUM                3/16/2020   KERSHAW                                                                  7/21/2024
 358628    DAVIS, JESSIE WAYNE                 29   WHITE      M         CLOSE                  3/12/2014   LEE
 373391    DAVIS, JOHN ALLEN                   70   BLACK      M         MEDIUM                             BROAD RIVER                   5/1/2022        5/1/2022       9/6/2026     3/5/2027
 330292    DAVIS, JOHN ALLEN                   52   WHITE      M         MEDIUM                             KERSHAW                      7/16/2020       7/16/2020      8/13/2021   10/16/2021
 308929    DAVIS, JOHN BENJAMIN                33   BLACK      M         CLOSE                 2/25/2020    MCCORMICK                                                    8/1/2021    1/28/2022
 293752    DAVIS, JOHNNY                       49   BLACK      M         MEDIUM                 8/5/2019    KERSHAW                                                                  6/13/2021
 192259    DAVIS, JOHNNY                       56   BLACK      M         MEDIUM                8/28/2015    MCCORMICK                  11/28/2003       10/24/2020
 316520    DAVIS, JOHNNY ANDRE                 38   BLACK      M         CLOSE                 12/5/2018    LIEBER
 240374    DAVIS, JOHNNY ODELL                 72   BLACK      M         MINIMUM               2/10/2015    TYGER RIVER                                                              2/26/2027
 301860    DAVIS, JONATHAN ANDREW              39   WHITE      M         MINIMUM                            WATEREE RIVER                3/18/2021       3/18/2021      3/18/2024    9/14/2024
 354300    DAVIS, JONTAE                       26   BLACK      M         MEDIUM                             BROAD RIVER                                                               3/9/2029
 262813    DAVIS, JOSEPH                       39   BLACK      M         CLOSE                 2/21/2020    BROAD RIVER
 184428    DAVIS, JOSEPH ANTHONY               56   WHITE      M                                            KIRKLAND                     3/18/2020       3/18/2020                  11/11/2020
 339512    DAVIS, JUSTIN DENNIS                30   WHITE      M         MEDIUM                6/30/2019    KERSHAW                                                                  7/23/2022
 379300    DAVIS, KALIJAH MALIK                20   BLACK      M                                7/6/2019    KIRKLAND                                                                 9/14/2021
 318674    DAVIS, KAVIN ANTJWON                40   BLACK      M         MEDIUM                11/1/2019    KERSHAW                                                                  1/18/2021
 371843    DAVIS, KEENAN RAYCHARD              40   BLACK      M         MINIMUM                4/2/2019    MANNING                                                                  4/22/2023
 359184    DAVIS, KEON ARQUIS                  25   BLACK      M         CLOSE                 1/23/2020    LEE                           9/5/2018       1/23/2021       1/5/2021     7/4/2021
 308569    DAVIS, KEVIN                        56   BLACK      M         MEDIUM               11/15/2019    RIDGELAND                                                               10/30/2021
 368590    DAVIS, KIRBY LEE                    36   BLACK      M         CLOSE                 4/10/2019    LEE                                                                      12/4/2024
 271815    DAVIS, LAQUINCES DELVECCHIO         43   BLACK      M         MINIMUM               12/8/2019    RIDGELAND                                                                5/13/2026
 359221    DAVIS, LEON MARQUIS                 40   BLACK      M         MEDIUM                11/3/2019    MCCORMICK                                                                4/13/2041
 259350    DAVIS, LEON NAPOLEAN                42   BLACK      M         MEDIUM                3/24/2020    EVANS                                                                   11/10/2025
 378750    DAVIS, LESLIE                       50   WHITE      M         MEDIUM                             MCCORMICK                                                                 3/7/2046
 327125    DAVIS, LEWIS CHRISTOPHE             32   BLACK      M         MEDIUM                7/29/2017    KERSHAW                                                                  7/30/2020
 366106    DAVIS, LINDELL                      60   BLACK      M         MEDIUM                             EVANS                                                                    8/10/2028
 372226    DAVIS, MALIK                        23   BLACK      M         CLOSE                  5/8/2019    LEE                         7/13/2031        7/13/2031                    7/9/2031
 376302    DAVIS, MALIK TRASHAWN               20   BLACK      M         MEDIUM                2/24/2020    EVANS                      11/17/2019        1/23/2021                    3/8/2021
 267850    DAVIS, MARCUS M.                    45   BLACK      M         MEDIUM               11/17/2018    TYGER RIVER                                                               1/5/2021
 300478    DAVIS, MARQUES                      34   BLACK      M         MEDIUM                 9/1/2019    EVANS                                                                    9/12/2028
 380536    DAVIS, MARVIN JEROME                33   BLACK      M         MINIMUM                            MANNING                       6/1/2025         6/1/2025                  5/28/2025
 316686    DAVIS, MAURICE NEQUAWN              34   BLACK      M         MINIMUM               7/10/2019    TRENTON                                                                  8/16/2021
 357672    DAVIS, MELISSA                      42   BLACK      F         MINIMUM                            GRAHAM                       9/20/2015      10/16/2020                   2/18/2025

                                                                         SCDC INMATES MAY 5 000099
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 374718    DAVIS, MICHAEL EUGENE             46   WHITE      M         CLOSE                              LIEBER                       12/4/2019      12/4/2019                  11/6/2020
 352610    DAVIS, MIKELL C                   50   BLACK      M         MEDIUM                4/23/2013    KERSHAW                                                                3/23/2021
 273096    DAVIS, MODRIQUES RODELL           44   BLACK      M         MEDIUM                10/5/2008    TYGER RIVER                                                             8/9/2026
 343135    DAVIS, MORRIS EDWARD              57   BLACK      M         MEDIUM                             TYGER RIVER                                                             2/9/2028
 330353    DAVIS, OSCAR OCTAVIOUS            30   BLACK      M         MEDIUM                             ALLENDALE                                                              6/23/2024
 346636    DAVIS, PATRICK L                  29   BLACK      M         CLOSE                 4/28/2020    LEE                                                                   11/27/2029
 280087    DAVIS, PAUL RAY                   42   WHITE      M         MEDIUM               12/24/2018    MCCORMICK                   11/19/2021    11/19/2021                  11/13/2021
 286422    DAVIS, QUARNDRELL                 41   BLACK      M         MEDIUM                4/14/2020    TURBEVILLE                                                              8/5/2026
 319891    DAVIS, RAY ANDREW                 33   BLACK      M         MEDIUM                9/26/2019    TURBEVILLE                   6/14/2020      6/14/2020                  4/27/2021
 288067    DAVIS, REGINALD ARNOLD            48   BLACK      M         MEDIUM               11/15/2018    ALLENDALE                      3/3/2019     3/13/2020     8/13/2021     2/9/2022
 380307    DAVIS, RENAS ISIOM                20   BLACK      M         MEDIUM                             MACDOUGALL                                                             9/21/2027
 200580    DAVIS, RICHARD LEWIS              59   BLACK      M         MINIMUM               3/31/1995    PALMER                       4/26/2020      4/26/2020       9/8/2021    3/7/2022
 163989    DAVIS, RICHARD NEIL               63   BLACK      M         CLOSE                              PERRY                                                                  4/15/2036
 309818    DAVIS, ROBERT AUSTIN              34   WHITE      M         MINIMUM              11/22/2019    BROAD RIVER                    7/4/2020      7/4/2020     5/20/2022 11/16/2022
 272165    DAVIS, RONALD DUYANE              44   BLACK      M         MEDIUM                 4/4/2008    BROAD RIVER                                                            9/26/2037
 380680    DAVIS, RONDARIUS RASHEED          21   BLACK      M         MEDIUM                             TURBEVILLE                   5/15/2020      5/15/2020                  12/6/2022
 340623    DAVIS, SCOTT BRENT                33   WHITE      M                                            KIRKLAND                     8/14/2020      8/14/2020                  9/15/2021
 377954    DAVIS, SEAN-CLAY KENT             21   WHITE      M         MINIMUM               3/24/2019    TURBEVILLE                   3/14/2026      3/14/2026                  3/13/2026
 263908    DAVIS, SHA DERRIC ROMAIZE         37   BLACK      M         MINIMUM               8/20/2015    KIRKLAND                     8/26/2020      8/26/2020                  9/27/2021
 380229    DAVIS, SHABORN                    19   BLACK      M         MEDIUM                             TURBEVILLE                   5/15/2020      5/15/2020                  8/26/2022
 378417    DAVIS, SHAMEEK                    21   BLACK      M         MEDIUM                2/19/2020    TRENTON                     10/22/2020    10/22/2020                  10/20/2020
 357847    DAVIS, SHAQUILLE LAMAR            26   BLACK      M         MINIMUM                            LEE                                                                   11/14/2025
 342092    DAVIS, SHAWN LEONARD              34   BLACK      M         CLOSE                  8/7/2013    BROAD RIVER                                                           10/18/2035
 359781    DAVIS, SHELLIE LAVETTE            47   BLACK      F         CLOSE                              GRAHAM                                                                 9/30/2040
 277744    DAVIS, STANLEY SHAWN              45   WHITE      M         CLOSE                 2/24/2009    LEE                                                                    1/17/2043
 346504    DAVIS, STEVEN DOUGLAS             55   WHITE      M         MEDIUM                 4/3/2018    TYGER RIVER                 10/13/2015       3/7/2020                 11/11/2020
 306869    DAVIS, SYLVESTER                  36   BLACK      M         CLOSE                12/11/2014    LEE                                                                    12/2/2034
 326984    DAVIS, TAMEL                      32   BLACK      M         CLOSE                 7/19/2019    LIEBER
 319709    DAVIS, TERESA ANNETTE             53   WHITE      F         MEDIUM                9/28/2018    GRAHAM                                                                6/11/2030
 383081    DAVIS, TERREZ                     17   BLACK      M         MEDIUM                             KIRKLAND
 197349    DAVIS, TERRY                      47   BLACK      M         MINIMUM               4/25/2013    MANNING                                                               9/27/2020
 300867    DAVIS, TERRY LAMONT               33   BLACK      M         MEDIUM                4/21/2020    TURBEVILLE                                                           11/10/2022
 127037    DAVIS, TERRY LEE                  59   BLACK      M         MEDIUM                4/11/2006    BROAD RIVER
 369727    DAVIS, TERRY SHAWN                47   BLACK      M         CLOSE                 6/23/2019    MCCORMICK                                                             8/11/2020
 217549    DAVIS, THEODORE                   43   BLACK      M         MEDIUM                3/25/2020    TRENTON                                                               7/31/2033
 351299    DAVIS, THOMAS EDWARD              36   BLACK      M         CLOSE                 4/18/2019    LEE                                                                   9/27/2041
 206819    DAVIS, THOMAS LEE                 58   BLACK      M         MEDIUM                             MCCORMICK                   5/14/2010      6/19/2021
 380816    DAVIS, TIMOTHY ALLEN              58   WHITE      M         MEDIUM                             TYGER RIVER                                                           3/12/2021
 291299    DAVIS, TIMOTHY DARRELL            56   WHITE      M         MEDIUM               12/17/2014    PERRY

                                                                       SCDC INMATES MAY 5 000100
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 290170    DAVIS, TONY                         41   BLACK      M         CLOSE                 10/12/2019 PERRY
 369309    DAVIS, TONYA NICOLE                 40   WHITE      F         MINIMUM                          LEATH                                                                     12/12/2023
 229218    DAVIS, TRACY A                      41   BLACK      M         MEDIUM                 3/22/2020 TURBEVILLE                                                                 4/30/2023
 297237    DAVIS, TRAVIS MARQUIS               35   BLACK      M         MEDIUM                 8/13/2018 EVANS                          3/15/2020       3/15/2020       5/4/2022   10/31/2022
 313423    DAVIS, TRAVIS NAPOLEON              37   BLACK      M         MINIMUM                2/27/2020 RIDGELAND                                                                  3/22/2027
 348543    DAVIS, TREMAIN ORLANDO              33   BLACK      M         CLOSE                  3/20/2013 PERRY
 234123    DAVIS, TREVOR PAUL                  41   BLACK      M         MINIMUM                 2/9/2020 EVANS                                                                      5/25/2024
 375315    DAVIS, TYRIN MONDRE                 25   BLACK      M         MINIMUM                 3/5/2020 TURBEVILLE                     7/31/2020       7/31/2020                   4/12/2021
 232416    DAVIS, TYRONE DESHAWN               43   BLACK      M         MEDIUM                  2/7/2018 TURBEVILLE                                                                12/26/2026
 364843    DAVIS, VELVIN LAMOUNT               37   BLACK      M         MINIMUM                3/27/2018 LIVESAY                                                                    10/4/2022
 288486    DAVIS, WAYNE ORLANDO                44   BLACK      M         CLOSE                  6/16/2010 KIRKLAND                                       9/18/2014                   6/16/2020
 266328    DAVIS, WILBERT RAY                  69   BLACK      M         MEDIUM                 8/14/2014 PERRY                           2/8/2019       8/21/2021
 373032    DAVIS, WILLIAM LAMONT               45   BLACK      M         MEDIUM                           KERSHAW                         5/8/2023        5/8/2023      5/21/2029   11/17/2029
 242660    DAVIS, WILLIE ALTON                 70   BLACK      M         MEDIUM                 10/9/2019 EVANS                                                                      5/28/2027
 340341    DAVIS, WILLIE ROGER                 30   BLACK      M         MEDIUM                 9/17/2019 KERSHAW                                                                    9/27/2021
 381522    DAVIS, ZAKEE ANTWON                 26   BLACK      M         MEDIUM                           BROAD RIVER                  11/23/2039       11/23/2039                  11/16/2039
 383171    DAWKINS JR, CHARLES EDWARD          48   BLACK      M         MEDIUM                           KIRKLAND                                                                  10/18/2024
 222478    DAWKINS, AARON                      56   BLACK      M         MINIMUM                          LIVESAY                                                                     7/5/2027
 365740    DAWKINS, BRAD BERNARD               49   BLACK      M         MEDIUM                12/28/2018 ALLENDALE                                                                   9/8/2021
 379848    DAWKINS, CALEB MATTHEW              19   WHITE      M         CLOSE                            TURBEVILLE                     7/31/2020       7/31/2020                   4/10/2022
 319867    DAWKINS, CHARLES QUANTRAL           32   BLACK      M         MEDIUM                 2/21/2020 LIEBER                                                                     3/13/2029
 382258    DAWKINS, CONNOR AARON               21   WHITE      M         CLOSE                            KIRKLAND                     12/12/2020       12/12/2020      3/26/2022    9/22/2022
 351499    DAWKINS, DENIA ZSIRITA ON           29   BLACK      F         MINIMUM                4/27/2020 LEATH                                                                     12/16/2024
 345172    DAWKINS, JAMES                      29   BLACK      M         MINIMUM                9/17/2018 LIVESAY                                                                    4/10/2027
 341055    DAWKINS, JEFFERY                    31   BLACK      M         MEDIUM                  3/5/2020 LIEBER                                                                     5/28/2047
 296494    DAWKINS, KELVIN LAMAR               36   BLACK      M         CLOSE                  7/26/2019 MCCORMICK                                                                  9/19/2029
 371351    DAWKINS, MAURICE VASHAUN            22   BLACK      M         CLOSE                  3/21/2020 MCCORMICK                                                                  7/13/2024
 312067    DAWKINS, TERRY WAYNE                40   BLACK      M         MEDIUM                           LEE                                                                         4/4/2028
 270477    DAWKINS, TOWNSEND ONEAL             38   BLACK      M         MEDIUM                 8/30/2018 RIDGELAND                                                                   5/8/2025
 377533    DAWKINS, TRAVIS ORLANDO             34   BLACK      M         MEDIUM                 1/12/2020 RIDGELAND                                                                  4/23/2021
 227319    DAWKINS, WALTER                     55   BLACK      M         CLOSE                  1/25/2019 MCCORMICK                      9/15/2031       9/15/2031                   2/21/2034
 359466    DAWSON JR, DEMETRIUS ANTWAN         25   BLACK      M         MINIMUM                 6/5/2019 TYGER RIVER                                                                9/30/2022
 276472    DAWSON, DAMIEN                      39   BLACK      M         MEDIUM                  4/7/2016 RIDGELAND                     8/26/2034        8/26/2034                   8/19/2035
 382971    DAWSON, DEQUIAN MALIK               20   BLACK      M         MEDIUM                 2/18/2020 TURBEVILLE                   10/30/2020       10/30/2020                  10/16/2022
 350640    DAWSON, JOEL EDWARD                 42   WHITE      M         MEDIUM                 4/21/2020 TURBEVILLE                                                                 9/16/2024
 257870    DAWSON, JOHNNY MAURICE              40   BLACK      M         MEDIUM                 9/29/2018 TRENTON                                                                   11/30/2022
 350852    DAWSON, MISTY DAWN                  38   WHITE      F         MINIMUM                3/17/2015 GRAHAM                                                                     9/23/2020
 380036    DAWSON, RANDY DEONARD               36   BLACK      M         MINIMUM                          WATEREE RIVER                  5/15/2021       5/15/2021      1/17/2023    7/16/2023
 381886    DAWSON, RICKY MANIGO                39   BLACK      M         MEDIUM                           RIDGELAND                      2/18/2041       2/18/2041                   2/10/2041

                                                                         SCDC INMATES MAY 5 000101
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 161707    DAWSON, RUSSELL                     52   BLACK      M         MEDIUM                11/27/2019 BROAD RIVER                    9/18/1999      2/27/2021                 10/27/2027
 248371    DAWSON, WILLIAM DOUGLAS             48   BLACK      M         MINIMUM                3/15/2020 KERSHAW                                                                  10/5/2024
 181471    DAY II, GILBERT EDWARD              51   WHITE      M         MINIMUM                          LIVESAY                        7/22/2020      7/22/2020    11/20/2022    5/19/2023
 372468    DAY, ARCHIE LEE                     57   WHITE      M         MEDIUM                           RIDGELAND                        9/1/2019     10/9/2021                  8/18/2020
 304819    DAY, JONATHAN                       47   WHITE      M         MINIMUM                          MANNING                       12/22/2027    12/22/2027                  12/19/2027
 318713    DAY, MICHAEL                        37   WHITE      M         MEDIUM                 3/25/2011 MACDOUGALL                                                              11/30/2031
 358379    DAYS, ANTOINE STAFFON               30   BLACK      M         MINIMUM                 6/2/2016 GOODMAN                                                                  6/16/2022
 294446    DEAL, DENNIS THOMAS                 56   BLACK      M         MEDIUM                12/11/2019 MACDOUGALL                     9/11/2015      8/13/2020     6/29/2021 12/26/2021
 380763    DEAL, JONATHAN LOGAN                36   WHITE      M         MEDIUM                 10/8/2019 KERSHAW                        7/16/2019      2/12/2021                   7/2/2020
 301062    DEAL, JR, ROBERT                    48   BLACK      M         CLOSE                  1/23/2010 MCCORMICK                                                                12/9/2029
 281843    DEAL, MARCUS EUGENE                 47   BLACK      M         MEDIUM                  7/1/2012 KIRKLAND                                                                 6/28/2032
 336895    DEAL, TOMAINE ROSHOND               35   BLACK      M         MINIMUM                12/3/2016 GOODMAN                                                                  8/24/2022
 337898    DEAN, BRENAN JOE                    40   WHITE      M         MINIMUM                 2/7/2019 LIVESAY                                                                  7/29/2023
 342070    DEAN, CHARLES RAY                   58   WHITE      M         CLOSE                  4/28/2019 LIEBER                                                                   10/7/2034
 228313    DEAN, JOSEPH ALLEN                  42   WHITE      M         MEDIUM                 11/4/2019 KERSHAW                                                                  5/29/2025
 358589    DEAN, JUSTIN ALEXANDER              40   WHITE      M         MEDIUM                           RIDGELAND                      6/22/2017    12/12/2020      9/16/2020    3/15/2021
 337033    DEAN, ROBERT LEE                    57   WHITE      M         MEDIUM                           TYGER RIVER                                                              9/19/2026
 373519    DEAN, WILLIE O                      46   BLACK      M         MINIMUM                          MANNING                        1/14/2019      1/16/2020                  7/18/2020
 382755    DEANGELO, KYLA IRENA                32   WHITE      F         MINIMUM                          GRAHAM                         1/13/2020      1/13/2020                   7/1/2020
 291101    DEARDORFF, DORAN                    47   WHITE      M         MEDIUM                  6/7/2012 TYGER RIVER                                                              2/22/2023
 335544    DEARING, DEMARCUS LAKEVIOUS         30   BLACK      M         CLOSE                  4/12/2020 LEE                                                                      10/8/2030
 362057    DEAS GREEN, DAISHON JAVON           24   BLACK      M         MEDIUM                 12/8/2019 KERSHAW                                                                  6/27/2028
 295025    DEAS, DARRELL FAQUWAN               36   BLACK      M         MEDIUM                  7/6/2019 MCCORMICK                                                                5/29/2028
 362106    DEAS, HERBERT ANTONIO               34   BLACK      M         MEDIUM                 3/30/2019 LIEBER                                                                   4/14/2030
 332943    DEAS, RICHARD                       31   BLACK      M         CLOSE                  10/7/2019 EVANS                                                                   10/13/2047
 320013    DEAS, WARREN                        44   WHITE      M         MEDIUM                           ALLENDALE                                                                3/26/2040
 382622    DEASE, JR, DONALD RAY               31   WHITE      M         MINIMUM                3/28/2020 LIVESAY                        3/29/2020      3/29/2020                  3/18/2021
 356876    DEASE, RONHEIM SYRON                26   BLACK      M         CLOSE                  3/16/2020 WATEREE RIVER                  6/14/2022      6/14/2022     6/18/2026 12/15/2026
 381164    DEATON, KRISTIN SHAWN               39   WHITE      F         MINIMUM                          GRAHAM                         5/28/2020      5/28/2020                  9/16/2020
 340130    DEATON, WILLIAM PATRICK             51   WHITE      M         MINIMUM                          GOODMAN                                                                   5/1/2022
 360482    DEBERRY JR, RAY MITCHELL            39   WHITE      M         MEDIUM                 2/22/2019 ALLENDALE                                                                 6/4/2020
 177313    DEBNAM, ALAN C.                     52   BLACK      M         MEDIUM                 5/10/2007 KERSHAW                        5/29/2010      3/20/2021
 355553    DECARLO, JOHN                       26   WHITE      M         CLOSE                 10/22/2019 LEE                            7/14/2024      7/14/2024                  7/14/2024
 381904    DECHERT, MICHAEL RYAN               26   WHITE      M         MEDIUM                           EVANS                                                                    3/24/2021
 359841    DEEL, RICKY LANCE                   42   WHITE      M         CLOSE                   9/4/2018 MCCORMICK                                                               11/14/2029
 381994    DEESE JR, JOHNNY RAY                33   WHITE      M         MINIMUM                          RIDGELAND                     11/11/2021    11/11/2021                    8/8/2022
 291387    DEGRAFFENREID, KEEWON D.            36   BLACK      M         MEDIUM                11/15/2019 WATEREE RIVER                                                            5/16/2021
 308714    DEGREE, JEFFERY                     52   BLACK      M         MEDIUM                11/17/2019 KIRKLAND                                                                12/10/2027
 378047    DEGUZMAN, WILLIAM                   37   WHITE      M         MEDIUM                11/15/2018 BROAD RIVER                                                               8/2/2036

                                                                         SCDC INMATES MAY 5 000102
                                                                                        Incident Date of                             Projected                   Projected
                                         Current                                                                                                  Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                    Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                  entry Date
 336126    DEHART, III, STANLEY B              40   WHITE     M         MEDIUM                 8/14/2014 LEE                                                                   10/12/2045
 193726    DEITZ, JAMES LARRY                  79   WHITE     M         MEDIUM                           LEE                                                                    1/23/2023
 373349    DEJEAN, NEIL J                      52   WHITE     M         CLOSE                            KIRKLAND                                                                3/4/2030
 370193    DEJESUS, CARLOS RAFAEL              49   OTHER     M         MEDIUM                12/25/2019 ALLENDALE                     3/17/2021     3/17/2021                   6/6/2022
 382261    DEJESUS, JAMES JACKSON              20   WHITE     M         MEDIUM                 3/11/2020 TURBEVILLE                    9/30/2020     9/30/2020                  3/30/2022
 370670    DEJESUS, KEVIN MAURICIO             26   OTHER     M         MEDIUM                 3/12/2020 ALLENDALE                                                              6/11/2026
 270426    DELACRUZ JR, LINO                   42   WHITE     M         MEDIUM                 1/16/2006 PERRY
 374839    DELACRUZ SIMAJ, CARLOS              35   WHITE     M         MEDIUM                 9/10/2019 ALLENDALE                      1/7/2019     4/24/2021    12/24/2019    6/21/2020
 381946    DELACRUZ, LINDSEY BARNES            27   WHITE     F         MINIMUM                          GRAHAM                        5/12/2020     5/12/2020                  3/25/2021
 298183    DELANE, FONNELZE TRAVIS             37   BLACK     M         CLOSE                  4/17/2018 LEE
 248921    DELANEY, LAMONT                     41   BLACK     M         MEDIUM                  1/7/2016 RIDGELAND                                                              8/13/2029
 316993    DELARGE, WENDELL GIRARD             33   BLACK     M         MEDIUM                  6/7/2017 LEE                                                                     6/3/2050
 362468    DELAROSA, ROBERTO                   35   OTHER     M         MINIMUM                10/5/2017 TYGER RIVER                                                            9/15/2020
 227848    DELAROSA, SANTOS JR                 67   OTHER     M         CLOSE                 11/26/2013 LEE                                          7/1/1998                   5/9/2032
 281345    DELEE, CHARLES ARDELL               38   BLACK     M         MEDIUM                  9/1/2005 TRENTON                                                                4/30/2027
 307106    DELESTON, RYAN                      38   BLACK     M         CLOSE                 10/17/2018 LEE
 353361    DELL, ANTHONY PAUL                  40   WHITE     M         MEDIUM                 9/19/2019 TURBEVILLE                     2/5/2020      2/5/2020                   3/5/2021
 359062    DELLINGER, STEPHEN ANDREW           40   WHITE     M         MINIMUM                 9/6/2019 PALMER                         7/4/2019     6/26/2020    10/17/2020    4/15/2021
 351745    DELLY, KEITH BERNARD                28   BLACK     M         MEDIUM                 1/22/2016 EVANS                          8/1/2019     3/10/2021                   7/1/2020
 380656    DELOACH, JOQUAVIAN JAVON            17   BLACK     M         MEDIUM                 3/24/2020 TURBEVILLE                    5/15/2020     5/15/2020                  4/17/2023
 380723    DELOACH, JOSEPH JOQUAN              20   BLACK     M         MEDIUM                           TURBEVILLE                    6/15/2020     6/15/2020                  4/17/2023
 382141    DELOACH, TEVIN XAVIER               27   BLACK     M         MEDIUM                           KIRKLAND                       5/3/2033      5/3/2033                   5/3/2033
 211012    DELOACH, TONY                       51   BLACK     M         MEDIUM                  1/3/2010 LIEBER                                                                  7/2/2023
 372720    DELSIGNORE, JOSHUA ANDREW           20   WHITE     M         MEDIUM                 7/11/2019 TURBEVILLE                                                             8/19/2023
 332727    DELUCA, SCOTT MICHAEL               31   WHITE     M         CLOSE                   3/2/2020 LEE                                                                    6/20/2028
 115800    DEMMIRIO, HAMID WASIM               56   BLACK     M         MEDIUM                 3/20/2020 PERRY                          8/2/2017    11/13/2021
 375522    DEMORE, MICHAEL R                   45   BLACK     M         MINIMUM                          WATEREE RIVER                                                          9/22/2025
 352160    DEMPSEY, ANTHONY ALLEN              27   WHITE     M         MINIMUM                8/22/2018 PALMER                                                                 9/22/2024
 345156    DEMPSEY, DANIEL JAMES               53   WHITE     M         MEDIUM                           TYGER RIVER                                                            3/22/2023
 366923    DEMPSEY, DAVID PAUL                 33   WHITE     M         MEDIUM                 6/20/2017 KIRKLAND                                                               8/21/2028
 134171    DEMPSEY, HEYWARD C.                 60   WHITE     M         MEDIUM                  6/6/2018 TRENTON                                                               10/13/2023
 271524    DEMPSEY, III, DOUGLAS               39   WHITE     M         MEDIUM                           EVANS                                                                  4/25/2039
 233366    DENDY, EDDIE                        50   BLACK     M         MEDIUM                 6/20/2008 MCCORMICK                      2/1/2015     9/11/2021
 376729    DENDY, JR, CHRISTOPHE LEWIS         22   BLACK     M         MEDIUM                 2/25/2020 MCCORMICK                                                               4/2/2025
 214587    DENDY, NICHOLOUS C                  45   BLACK     M         MINIMUM                7/17/1996 MANNING                                                                 7/1/2020
 252581    DENDY, NIKIM                        44   BLACK     M         MEDIUM                 7/28/2001 TYGER RIVER                   7/20/2017    11/13/2021
 336620    DENNIS, ADARIUS QUANTE              34   BLACK     M         MEDIUM                 12/4/2019 RIDGELAND                                                             11/20/2028
 128392    DENNIS, ALONZA                      55   BLACK     M         MEDIUM                           PERRY
 175530    DENNIS, ANTHONY                     60   BLACK     M         MEDIUM                 4/11/2016 EVANS                          6/8/2003     9/11/2021                  4/14/2045

                                                                        SCDC INMATES MAY 5 000103
                                                                                           Incident Date of                             Projected                  Projected
                                           Current                                                                                                  Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole             Supervised Re-
                                            Age                                                                                                    Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                 entry Date
 353622    DENNIS, BRYAN JAMES                   30   WHITE      M         MEDIUM                 2/13/2020 TYGER RIVER                                                           12/2/2021
 364628    DENNIS, CHAD HARRISON                 42   WHITE      M         CLOSE                            LEE                                                                   9/13/2030
 360314    DENNIS, DILLON PATRICK                28   WHITE      M         MEDIUM                           ALLENDALE                   10/16/2019   11/20/2020      5/22/2021 11/18/2021
 341757    DENNIS, JR, ERNEST DEAN               29   BLACK      M         MEDIUM                 12/2/2019 EVANS                                                                 10/7/2023
 381230    DENNIS, KIERIN MARCELLUS              25   BLACK      M         CLOSE                            KIRKLAND                                                              3/22/2049
 199175    DENNIS, TYRONE                        58   BLACK      M         MEDIUM                 12/7/2017 RIDGELAND                                                             9/26/2023
 295321    DENNISON, CARLOS ANTHONY              44   BLACK      M         MEDIUM                 1/29/2020 MACDOUGALL                                               3/18/2023    9/14/2023
 376578    DENT, CHARLES                         63   WHITE      M         CLOSE                            KIRKLAND                                                               5/8/2048
 323948    DENTON, GREGORY SCOTT                 50   WHITE      M         CLOSE                            PERRY
 348374    DENTON, MATTHEW ORRY                  33   WHITE      M         MINIMUM                 2/6/2012 GOODMAN                        3/4/2021     3/4/2021                  9/22/2021
 376065    DENTON, WHITNEY COLEMAN               43   WHITE      F         MINIMUM                          LEATH                                                                  7/8/2023
 379923    DENUNCIO, LAWRENCE SEAN               35   BLACK      M         MEDIUM                           KERSHAW                                                                6/4/2027
 364758    DEPEW, JAMIE                          34   WHITE      M         MINIMUM                          WATEREE RIVER                 2/24/2020    2/24/2020                  9/17/2020
 326037    DEPRIEST, JAMES                       62   WHITE      M         MEDIUM                           MCCORMICK                                                              1/3/2033
 374130    DERER, SIMON DAVID                    41   WHITE      M         CLOSE                 11/25/2018 KIRKLAND                     12/5/2018     12/5/2018                  1/22/2021
  94241    DEROIN, ALLEN -                       69   WHITE      M         MEDIUM                  1/3/1996 KIRKLAND                    11/22/1998     9/18/2021
 379559    DEROSSETT, RONALD LEE                 59   WHITE      M         CLOSE                            LEE                                                                  10/11/2032
 364000    DERRICK, DONALD EDWARD                55   WHITE      M         MEDIUM                  3/1/2017 KERSHAW                                                              10/10/2026
 326281    DERRICOTT, JR., DARONE A.             31   BLACK      M         CLOSE                  3/21/2020 BROAD RIVER                                                          12/15/2023
 326024    DERRICOTTE, DOMINIC M.                35   BLACK      M         CLOSE                   9/9/2019 PERRY
 365234    DERVIN, ANTHONY T                     54   BLACK      M         MEDIUM                           MACDOUGALL                                                           10/22/2028
 142994    DESAUSSURE, ALONDA                    58   BLACK      M         CLOSE                  10/1/2019 PERRY
 378668    DESAUSSURE, MARQUIS DOMINIQUE         31   BLACK      M         MINIMUM                          GOODMAN                                                               5/25/2025
 298745    DESIR, JUDEX                          43   BLACK      M         MEDIUM                  6/9/2012 MACDOUGALL                                                           12/31/2021
 293304    DESORCY, JOSHUA                       35   WHITE      M         MEDIUM                 1/14/2020 TURBEVILLE                                                            7/15/2020
 382189    DESPOTOVIC, CHRISTINE                 35   WHITE      F         MINIMUM                4/15/2020 LEATH                          3/1/2020     3/1/2020                   7/4/2020
 349222    DESUE, KEITH ANTRAVUS                 37   BLACK      M         CLOSE                   1/8/2015 BROAD RIVER                                                          11/14/2036
 355334    DETRES, EDDIE                         26   WHITE      M         MINIMUM                          MANNING                       2/11/2020    2/11/2020                   7/9/2020
 333134    DEVALL, JEFFREY BRIAN                 56   WHITE      M         MEDIUM                 5/24/2018 EVANS                                                                 5/10/2027
 109601    DEVEAUX, PERRY -                      62   BLACK      M         MEDIUM                 7/25/2014 PERRY                         1/25/1990    3/20/2020
 153883    DEVEAUX, ROBERT                       49   BLACK      M         MEDIUM                 5/31/2019 KIRKLAND                                                               2/8/2027
 332501    DEVINE, DAVID JOHN                    53   WHITE      M         MEDIUM                           EVANS                          6/1/2021     6/1/2021      5/1/2023   10/28/2023
 261767    DEVLIN, CLARENCE WILLIAM              61   BLACK      M         MEDIUM                 7/24/2017 RIDGELAND                      5/6/2020     5/6/2020      7/8/2021     8/2/2021
 380266    DEVOE, RAHEM LAQUAN                   29   BLACK      M         MEDIUM                 9/24/2019 WATEREE RIVER                                                        10/14/2020
 288059    DEVORE, EDDIE DWAYNE                  50   BLACK      M         MINIMUM                7/13/2006 RIDGELAND                     3/24/2020    3/24/2020      8/9/2022     2/5/2023
 326410    DEWALT, SHERMAN                       51   BLACK      M         MEDIUM                 3/27/2017 PERRY                                                                 7/13/2033
 278949    DEWBERRY, BERNARD                     41   BLACK      M         CLOSE                            MCCORMICK                                                             7/31/2036
 354780    DEWBERRY, TAVARIS JAQUEZ              28   BLACK      M         MEDIUM                 2/15/2020 BROAD RIVER                                                          10/27/2030
 234636    DEWEESE, MAURICE                      42   BLACK      M         MEDIUM                 8/30/2017 KERSHAW                                                               6/20/2024

                                                                           SCDC INMATES MAY 5 000104
                                                                                        Incident Date of                              Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 308358    DEWESE, JARRID R.                   34   BLACK     M         MINIMUM                5/18/2018   RIDGELAND                                                             2/14/2021
 374789    DEWITT, JIMMY ANTRONE               43   BLACK     M         MEDIUM                  9/7/2018   EVANS                                                                  2/2/2025
 323997    DEY, MARY CHRISTINA                 34   BLACK     F         MINIMUM                 6/3/2018   LEATH                                                                10/30/2024
 334495    DEYOUNG, BOBBY JOE                  28   WHITE     M         CLOSE                  3/26/2020   LIEBER                                                               12/26/2032
 349084    DEYTON, WILLIAM BRANDON             26   WHITE     M         CLOSE                  1/19/2020   BROAD RIVER                   5/4/2018     9/19/2020                  8/12/2023
 381909    DHAITI, KEVIN                       25   BLACK     M         MEDIUM                             EVANS                                                                 2/23/2028
 200602    DIAGO, JAMES ENRICO                 46   BLACK     M         CLOSE                 6/22/2017    PERRY                                                                12/26/2051
 345711    DIAL III, LEXIE                     28   WHITE     M         MEDIUM               12/20/2019    PERRY
 368673    DIALS JR, CHARLES EDWARD            31   BLACK     M         CLOSE                 2/15/2020    MCCORMICK                                                            11/14/2032
 280259    DIAS II, WILLIAM THOMAS             52   WHITE     M                               6/18/2002    KIRKLAND                     9/28/2020     9/28/2020                 10/30/2021
 380543    DIAZ BARRIENTOS, ROMALDO            65   OTHER     M         MEDIUM                             RIDGELAND                     7/6/2019     1/28/2021                   6/8/2020
 377748    DIAZ, ANTONIO LEONARDO              22   WHITE     M         MEDIUM                 4/9/2020    TURBEVILLE                   8/31/2021     8/31/2021                  8/30/2021
 372664    DIAZ, GUSTAVO RODRIGUEZ             41   OTHER     M         MEDIUM                             ALLENDALE                    5/25/2020     5/25/2020     5/20/2024   11/16/2024
 381591    DIAZ, JESUS A                       38   OTHER     M         MINIMUM               3/18/2020    KERSHAW                      11/1/2019     11/1/2019                   7/2/2020
 371978    DIAZ, RAMON LUIS                    39   OTHER     M         MINIMUM                2/9/2019    GOODMAN                                                               2/10/2021
  87850    DIAZ, ROBERT                        72   WHITE     M         CLOSE                 7/17/1985    LEE                          6/28/2014     1/22/2021                  11/5/2023
 356140    DICE, NICHOLAS                      25   WHITE     M         MEDIUM                3/13/2015    TURBEVILLE                    6/8/2020      6/8/2020                   6/8/2020
 309414    DICKARD, TONY DALE                  53   WHITE     M         MEDIUM                             ALLENDALE                    4/12/2020     4/12/2020                 11/14/2020
 338323    DICKERSON, ARMON                    39   BLACK     M         MINIMUM               8/15/2017    MACDOUGALL                                                            5/25/2023
 369461    DICKERSON, DAVID ALDEAN             43   WHITE     M         CLOSE                              BROAD RIVER                                                          11/12/2046
 349365    DICKERSON, ERIC RYAN                29   WHITE     M         MEDIUM               12/27/2019    BROAD RIVER                10/13/2019      1/22/2021     1/22/2021    7/21/2021
 339621    DICKERSON, JAMES THEODORE           52   WHITE     M         MEDIUM                             PERRY
 265946    DICKERSON, JOHNNY LEE               39   BLACK     M         MEDIUM                 3/4/2020    TURBEVILLE                   2/14/2018     6/26/2020    11/16/2020    5/15/2021
 186877    DICKERSON, JOSEPH LEE               46   BLACK     M         MEDIUM               12/18/2012    LEE                                                                   1/25/2036
 340337    DICKERSON, LEGERALD                 31   BLACK     M         CLOSE                 2/26/2020    RIDGELAND                                                             3/12/2025
 374906    DICKERSON, MARANDA JEANETTE         32   WHITE     F                                            GRAHAM                       4/16/2020     4/16/2020                  9/25/2020
 380375    DICKERSON, QUENTIN TYRONE           20   BLACK     M         MEDIUM                8/19/2019    LEE                           7/3/2020      7/3/2020    11/19/2022    5/18/2023
 113793    DICKERSON, ROBERT LAWRENCE          61   BLACK     M         CLOSE                              LEE                                                                   5/29/2049
   6030    DICKERSON, WILLIAM                  43   BLACK     M         CLOSE                 7/19/2019    BROAD RIVER
 349963    DICKERT JR, JUNIOR MICHAEL          33   WHITE     M         CLOSE                  2/3/2014    KIRKLAND                     7/28/2021     7/28/2021      8/2/2023    1/29/2024
 362210    DICKEY, ALEXANDER DEVANTE           25   BLACK     M         MEDIUM                3/14/2017    ALLENDALE                    2/15/2020     2/15/2020     2/17/2021    4/18/2021
 383090    DICKEY, DARIUS GRANT                20   BLACK     M         CLOSE                              KIRKLAND                                                              1/26/2024
 374872    DICKEY, KRISTEN BRIANNA             22   WHITE     F         MEDIUM                 1/8/2020    GRAHAM                        2/5/2020      2/5/2020                   8/1/2020
 378443    DICKEY, RALPH J                     45   WHITE     M         CLOSE                              KIRKLAND                     12/6/2039     12/6/2039                   7/5/2075
 133454    DICKINSON, JOHN CARROLL             51   WHITE     M         CLOSE                  5/1/2016    MCCORMICK                    1/16/2006     6/27/2018
 378452    DICKINSON, WADE ALLAN               64   WHITE     M         MEDIUM                             EVANS                        8/13/2020     8/13/2020                  9/21/2020
 252824    DICKMAN, KEITH                      50   WHITE     M         MEDIUM                6/23/2003    LEE                                                                  10/14/2027
 321492    DICKSON JR, LEVERN                  40   BLACK     M         MINIMUM              11/18/2012    KIRKLAND                                                              6/22/2027
 239991    DICKSON, MICHAEL                    57   BLACK     M         MEDIUM               10/13/2019    BROAD RIVER

                                                                        SCDC INMATES MAY 5 000105
                                                                                      Incident Date of                             Projected                      Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                     entry Date
 336982    DICKSON, NATHANIEL CASEY          30   WHITE     M         CLOSE                  8/19/2019 LEE
 312129    DICKSON, SHAWN MITCHELL           43   WHITE     M         MEDIUM                 9/24/2018 BROAD RIVER                                                               2/15/2029
 155562    DIDDLEMEYER, GERALD               68   WHITE     M         MEDIUM                           MCCORMICK                     4/22/2006       6/19/2021
 339548    DIEBOLD, CHRISTOPHE               44   WHITE     M         MEDIUM                           BROAD RIVER                                                                1/5/2021
 367758    DIEGO, BALTAZER BALTAZER          37   OTHER     M         MEDIUM                           KERSHAW                                                                   5/30/2022
 248964    DIGGS, BRIAN ANSELM               43   BLACK     M         MEDIUM                11/24/2015 BROAD RIVER                   1/20/2025       1/20/2025
 217114    DIGGS, DEANDRE LEROY              44   BLACK     M         CLOSE                   8/8/2019 KIRKLAND                                                                   3/4/2028
 223017    DIGGS, LLORD KAMRON               35   BLACK     M         MEDIUM                 8/12/2018 TURBEVILLE                                                                 3/5/2022
 256656    DIGGS, SAMUEL BRIAN               43   WHITE     M                                 6/2/2005 KIRKLAND                                                                   8/7/2020
 166936    DILDINE, DAVID EUGENE             69   WHITE     M         MEDIUM                  5/3/1995 PERRY
 292714    DILL, ANTHONY DUSTIN              34   WHITE     M         MEDIUM                  4/1/2020 TYGER RIVER                    6/6/2020         6/6/2020    10/11/2023     4/8/2024
 377082    DILL, TIMOTHY CLEVELAND           34   WHITE     M         CLOSE                            KIRKLAND                                                                  3/19/2032
 360442    DILLARD, ALEXANDER TUCKEY         28   BLACK     M         MEDIUM                 8/18/2017 TYGER RIVER                                                               6/25/2028
  73223    DILLARD, ARTHUR -                 65   BLACK     M         CLOSE                  12/4/2004 PERRY
 307628    DILLARD, BUDDY EVERETT            34   WHITE     M         MINIMUM                12/9/2019 KERSHAW                       8/29/2020       8/29/2020      10/5/2021     3/6/2022
 363438    DILLARD, JENNIFER LEIGH           40   WHITE     F         MEDIUM                 9/27/2019 LEATH                                                                      3/9/2027
 378277    DILLARD, JEROME KEVIN             57   BLACK     M         MEDIUM                           ALLENDALE                      6/7/2019        7/9/2020                   3/22/2022
 220045    DILLARD, ROBERT EARL              63   BLACK     M         MEDIUM                  2/3/1997 PERRY                          3/2/2015       9/11/2021
 325461    DILLARD, STANLEY ANTOINE          35   BLACK     M         MEDIUM                 3/15/2019 WATEREE RIVER                                               10/29/2020    4/27/2021
 324656    DILLARD, THOMAS MATTHEW           37   WHITE     M         MINIMUM                          MANNING                                                                   7/13/2020
 171949    DILLARD, TOY MIKE                 61   BLACK     M         MINIMUM                 6/5/2009 MANNING                       6/10/2019       5/22/2020                  12/18/2020
 379783    DILLESHAW, BRYAN EUGENE           26   WHITE     M         MEDIUM                  4/2/2020 WATEREE RIVER                                                             1/25/2027
 383103    DILLS, JOSHUA RICHARD             37   WHITE     M         MEDIUM                           KIRKLAND                      8/27/2028       8/27/2028                   8/23/2028
 371190    DILONE, BUENAVENTU JESUS          63   OTHER     M         MEDIUM                           KIRKLAND                                                                  11/8/2023
 364188    DIMSDALE, JAMES                   46   WHITE     M         MEDIUM                           ALLENDALE                     6/11/2046       6/11/2046                   6/11/2046
 356021    DINGLE, HENRY ONEAL               25   BLACK     M         CLOSE                  4/15/2019 MCCORMICK                                                                 9/22/2031
 311767    DINGLE, JARON JERMAIN             34   BLACK     M         MEDIUM                           ALLENDALE                                                                11/18/2027
 361404    DINGLE, LERON                     26   BLACK     M         CLOSE                  2/20/2020 MCCORMICK                                                                  4/7/2043
 306290    DINGLE, ROLLINE DAMEIN            40   BLACK     M         MINIMUM                 9/5/2006 WATEREE RIVER                                                             1/26/2021
 200958    DINGLE, RONALD DONALD             45   BLACK     M         MEDIUM                 5/26/2015 MCCORMICK                     2/14/2023       2/14/2023
 118673    DINGLE, SAMUEL CLAY               60   BLACK     M         CLOSE                  2/10/1999 LEE                                                                       4/25/2027
 298989    DINGLE, TIMOTHY DONALD            60   BLACK     M         CLOSE                   3/9/2018 LIEBER
 309766    DINKINS JR, HERBERT               39   BLACK     M         MINIMUM                          PALMER                         7/6/2019       6/26/2020      3/10/2021     9/6/2021
 155371    DINKINS, ALBERT ALEXANDER         49   BLACK     M         MEDIUM                 3/27/2019 MCCORMICK
 382590    DINKINS, CODY ALLEN               29   WHITE     M         MINIMUM                          KERSHAW                       7/12/2021       7/12/2021                   8/16/2021
 293951    DINKINS, SAMUEL                   49   BLACK     M         MEDIUM                 2/12/2007 TYGER RIVER                                                               6/28/2021
 381666    DINKINS, SINCERE                  19   BLACK     M         MEDIUM                           LEE                                                                      11/23/2047
 303481    DINKINS, TIMOTHY                  50   BLACK     M         MINIMUM                2/20/2018 RIDGELAND                      6/6/2012       2/27/2021                   7/17/2022
 353288    DIRECTO, ASHLEY DAWN              31   WHITE     F         MEDIUM                 8/11/2016 GRAHAM                        8/20/2020       8/20/2020     11/24/2021    5/23/2022

                                                                      SCDC INMATES MAY 5 000106
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 349472    DIRECTO, JARED VICENT                36   WHITE      M         MINIMUM                            LIVESAY                                                                   9/4/2025
 383092    DIRTON, KENTRAVOUS CHRISHAWN         25   BLACK      M                                            KIRKLAND                     2/27/2022        2/27/2022                  1/28/2021
 279733    DIRTON, LESLIE                       45   BLACK      M         CLOSE                 6/27/2005    LIEBER                                                                   6/16/2032
 254809    DIRTON, TALMADGE ATWAN               43   BLACK      M         MEDIUM                4/10/2019    ALLENDALE                                                                8/22/2020
 380760    DIX, BRIAN CHRISTOPHE                22   WHITE      M         MEDIUM                2/18/2020    TRENTON                    12/31/2019          3/3/2021       3/7/2021    9/3/2021
 356932    DIX, DILLON DEAN                     25   WHITE      M         CLOSE                 1/16/2018    KIRKLAND                     5/4/2020          5/4/2020       5/4/2021   10/5/2021
 358889    DIXON JR, RAYMOND LENNARD            26   BLACK      M         MEDIUM                4/10/2020    RIDGELAND                   4/11/2019         7/31/2021    12/10/2024     6/8/2025
 363894    DIXON JR, RICHARD LEE                34   WHITE      M         MEDIUM                             TYGER RIVER                12/26/2017         2/11/2021     12/1/2021    5/30/2022
 382309    DIXON, ALAN MICHAEL                  22   BLACK      M                                            KIRKLAND                    12/8/2029         12/8/2029                  12/8/2029
 362957    DIXON, ANDREW JORDAN                 32   WHITE      M         CLOSE                              LEE                         8/22/2028         8/22/2028     4/26/2036 10/23/2036
 372855    DIXON, APRIL                         30   BLACK      F         MEDIUM               12/21/2019    LEATH                       6/15/2017         1/23/2021       4/5/2021   10/2/2021
 334567    DIXON, CLASTIMILE JARASZ             38   BLACK      M         MEDIUM                2/15/2020    WATEREE RIVER                3/2/2013       11/19/2020                   4/30/2021
 370095    DIXON, DARIUS                        20   BLACK      M         MEDIUM                4/21/2020    TURBEVILLE                                                              12/19/2023
 331496    DIXON, DAVID                         29   WHITE      M         CLOSE                 7/19/2019    LIEBER                                                                  12/11/2052
 383201    DIXON, DAVID MARK                    38   WHITE      M                                            KIRKLAND                   12/20/2027       12/20/2027                  12/20/2027
 380986    DIXON, DEANGELO RAMON                31   BLACK      M         MINIMUM               2/16/2020    LIVESAY                     9/10/2020         9/10/2020       2/9/2022    8/8/2022
 355830    DIXON, JAMES AARON                   42   WHITE      M         MEDIUM                4/20/2019    PERRY                       12/3/2020         12/3/2020                   2/2/2022
 328123    DIXON, JARRAH                        30   BLACK      M         CLOSE                 3/10/2020    LIEBER                      4/17/2023         4/17/2023                  3/24/2024
 324155    DIXON, JOHN ANTWON                   33   BLACK      M         MINIMUM               2/13/2012    WATEREE RIVER               1/11/2020         1/11/2020                 11/19/2020
 294667    DIXON, JONATHAN DAVID                34   BLACK      M         CLOSE                 1/26/2020    MCCORMICK                   2/27/2019         1/29/2021    11/12/2020    5/11/2021
 364091    DIXON, JONATHAN WAYNE                24   WHITE      M         CLOSE                10/10/2017    MCCORMICK                   1/14/2021         1/14/2021                  9/13/2022
 316746    DIXON, LORENZO                       33   BLACK      M         MINIMUM              10/23/2009    MANNING                      9/4/2019         12/3/2021                  6/15/2020
 242549    DIXON, TAMMY LYNN                    50   WHITE      F         MEDIUM                10/8/2003    LEATH                        7/9/2022          7/9/2022                   3/4/2027
 380800    DIXON, UNDRAIZE ANTONIO              21   BLACK      M         MEDIUM                             TRENTON                     1/29/2027         1/29/2027                  1/26/2027
 359480    DIZZLEY, TERRON GERHARD              42   BLACK      M         MEDIUM                1/25/2018    BROAD RIVER                                                             11/19/2048
 356736    DLUGON, JAYCION RASHIE               30   BLACK      M         CLOSE                 2/15/2020    BROAD RIVER                                                              8/21/2020
 301293    DOBBINS, CEDRIC                      41   BLACK      M         MINIMUM                            KIRKLAND                      2/6/2023         2/6/2023                 10/15/2024
 373477    DOBBS, DELAMONTA CHRISTOPHE          20   BLACK      M         CLOSE                  1/2/2020    LEE                                                                       8/8/2029
 229457    DOBY, ROBERT TERRENCE                48   BLACK      M         CLOSE                11/26/2019    PERRY                       5/21/2015       10/30/2021
 287150    DOBY, TREVOR BRANDON                 37   BLACK      M         MINIMUM               9/19/2011    KIRKLAND                    2/13/2020       10/23/2020                   6/25/2020
 314263    DOCHERTY, ALTON                      64   WHITE      M         MEDIUM               12/15/2010    ALLENDALE                  10/27/2032       10/27/2032                    4/2/2040
 339801    DOCKERY, RICKEY TYRONE               28   BLACK      M         MINIMUM               8/30/2011    KERSHAW                     10/8/2023         10/8/2023                  10/6/2023
 164493    DOCTOR, FRANKIE                      49   BLACK      M         MINIMUM              10/31/2018    GOODMAN                                                                  2/20/2027
 106049    DOCTOR, RAYMOND                      66   BLACK      M         MEDIUM                 7/9/1981    PRISMA HEALTH RICHLAND                                                   2/12/2021
 186661    DOCTOR, ROSEVELT                     70   BLACK      M         CLOSE                              BROAD RIVER                                                              3/16/2030
 375042    DOCTOR, TRAEVON JAMAL                25   BLACK      M         MEDIUM                3/16/2019    EVANS                        12/9/2021        12/9/2021     3/31/2025    9/27/2025
 280808    DOCTOR, TREMON                       42   BLACK      M         MEDIUM                             BROAD RIVER                                                              1/15/2028
 379158    DODD, CHADRICK SANCHEZ               32   BLACK      M         MINIMUM                            LIVESAY                                                                 10/20/2026
 280943    DODD, JIMMY JUNIOR                   51   BLACK      M         MEDIUM                5/23/2016    PERRY

                                                                          SCDC INMATES MAY 5 000107
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                      Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 381745    DODD, JOVANTE DOMINIQUE              23   BLACK     M         MINIMUM                2/20/2020 MANNING                          6/4/2020      6/4/2020                   8/7/2021
 377727    DODES, JOSHUA MICHAEL                34   WHITE     M         MINIMUM                          LIVESAY                                                                 12/24/2020
 382008    DODSON, PAMELA JEANETTE              33   WHITE     F         MEDIUM                           LEATH                                                                    1/18/2024
 153675    DOE, DWAN                            49   BLACK     M         MEDIUM                10/15/2019 KERSHAW                       12/13/2019      1/28/2021                 10/15/2020
 379473    DOGAN, CHARLES ALEXANDER             62   BLACK     M         MINIMUM                          MANNING                        6/14/2019      10/8/2020     6/21/2020    8/22/2020
 265738    DOGAN, JOHNNY EARNEST                59   BLACK     M         MEDIUM                           KERSHAW                        7/25/2018      7/25/2018     1/21/2022    7/20/2022
 256596    DOGAN, JR., EDDIE DEAN               55   BLACK     M         MEDIUM                  9/9/2010 TYGER RIVER                                                              7/15/2036
 285040    DOGAN, RANDOLPH ROY                  62   BLACK     M         MEDIUM                  2/9/2013 TYGER RIVER                                                              3/16/2023
  93124    DOGGETT, TERRY -                     63   BLACK     M         CLOSE                 12/10/2019 PERRY
 279538    DOLL, BRYAN SCOTT                    45   WHITE     M         MEDIUM                  3/9/2020 TYGER RIVER                                                              6/4/2025
 319114    DOLL, ROBERT                         55   WHITE     M         MEDIUM                12/31/2010 TYGER RIVER                                                             2/22/2028
 361803    DOLLARD, DONALD ROY                  64   BLACK     M         CLOSE                            LEE                                                                     3/13/2035
 139878    DOLLARD, KENNETH                     59   BLACK     M         MEDIUM                 9/11/1998 TURBEVILLE                    1/28/2021      1/28/2021    11/21/2020    5/20/2021
 375596    DOLLISON, HOUSTON LEWIS              33   BLACK     M         MINIMUM                4/12/2019 LIVESAY                                                                 7/19/2020
 368299    DOMINICK JR, RAY LEE                 35   BLACK     M         MEDIUM                 3/11/2020 RIDGELAND                                                               4/26/2028
 334038    DOMINICK, CHARLES MICHAEL            35   BLACK     M         MEDIUM                 7/19/2019 TYGER RIVER                                                             10/5/2031
 337875    DOMINICK, JONATHAN SENTEL            35   BLACK     M         CLOSE                  12/6/2018 MCCORMICK                                                              10/16/2035
 145812    DOMINICK, RODNEY                     54   WHITE     M         MEDIUM                 8/15/1996 BROAD RIVER                  10/17/2009    10/24/2020
 365937    DOMINQUEZ, JOSE VALENCIA             42   OTHER     M         MEDIUM                           ALLENDALE                     5/15/2018    10/24/2020      7/12/2021     1/8/2022
 322178    DONALD, TRAVIS ALONZO                38   WHITE     M         MINIMUM                2/27/2020 LIVESAY                                                                 8/21/2025
 344945    DONALD, ZACHARY ALLEN                30   WHITE     M         CLOSE                  9/25/2018 BROAD RIVER                                                             8/28/2028
 322276    DONALDSON, AARON GRANT               55   BLACK     M         MEDIUM                           KERSHAW                       10/1/2073      10/1/2073                   9/4/2083
 355077    DONALDSON, AARON JAMI                27   BLACK     M         MINIMUM                8/14/2014 KIRKLAND                                                                4/16/2021
 251646    DONALDSON, ANTWAN                    38   BLACK     M         MEDIUM                 2/12/2019 MACDOUGALL                                                              11/6/2024
 309481    DONERSON, TOMMY                      63   BLACK     M         MEDIUM                           TYGER RIVER                                                              9/4/2033
 351033    DONNELLY, DEWEY ROBERT               30   WHITE     M         MEDIUM                 8/14/2018 RIDGELAND                                                              10/30/2020
 378799    DONOVAN, JASON GRADY                 49   WHITE     M         MINIMUM                          ALLENDALE                     5/23/2020      5/23/2020     5/19/2022   11/15/2022
 338574    DONOVAN, MICHAEL PATRICK             30   WHITE     M         MEDIUM                           BROAD RIVER                                                            10/16/2032
 382579    DONOVAN, ROBERT COREY                31   WHITE     M         MEDIUM                           ALLENDALE                     11/8/2021      11/8/2021    10/27/2023    4/24/2024
 381609    DONOVAN, SEAN MICHAEL                29   WHITE     M         MEDIUM                           BROAD RIVER                                                              8/5/2025
 284153    DOOLEY, DONNIE ALLEN                 47   WHITE     M         MEDIUM                           TYGER RIVER                                                              1/6/2026
 352325    DOOLITTLE, RYAN KEITH                32   WHITE     M         MEDIUM                 11/1/2014 LEE                                                                     4/24/2029
 339026    DORCH, MORRIS LAYTRELL               32   BLACK     M         MEDIUM                 4/26/2017 KERSHAW                                                                 9/15/2025
 382345    DORKO, MARK JEFFREY                  29   WHITE     M                                          KIRKLAND                      2/10/2020     2/10/2020                    7/1/2020
 382513    DORN, MICHAEL WALLACE                44   BLACK     M         MINIMUM                          KIRKLAND                      2/14/2020     2/14/2020                   8/31/2020
 372757    DORN, WOODROW WILSON                 41   WHITE     M         MINIMUM                          TRENTON                      12/12/2019    12/12/2019                   7/24/2020
 349839    DORNBERG II, CHARLES JEFFERY         31   WHITE     M         MEDIUM                11/26/2019 RIDGELAND                                                                2/4/2026
 260760    DORRIES, JOHNNY RAY                  46   WHITE     M         MINIMUM                7/20/2017 LIVESAY                                                                  8/3/2024
 331622    DORSETT, PHILLIP                     37   WHITE     M         CLOSE                  6/19/2017 BROAD RIVER                                                             5/30/2036

                                                                         SCDC INMATES MAY 5 000108
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 367251    DORSEY II, JOHNNY OSCAR           38   WHITE      M         MEDIUM                  4/6/2020 MACDOUGALL                     11/4/2020      11/4/2020                   7/2/2022
 302988    DORSEY, MARK FORD                 56   WHITE      M         MEDIUM                 1/23/2008 TYGER RIVER                                                              9/10/2048
 284813    DORSEY, THOMAS                    59   BLACK      M         CLOSE                  5/17/2019 LIEBER
 381542    DOSS, BRITA JORDAN                31   WHITE      F         MINIMUM                          GRAHAM                        1/16/2020      1/16/2020                   7/4/2020
 188487    DOTSON, JR., HULON                56   BLACK      M         MEDIUM                 1/30/2018 MCCORMICK                      9/8/2013      4/17/2020
 266276    DOUGLAS, BILLY RON                54   BLACK      M         MINIMUM                9/20/2001 WATEREE RIVER                                                           12/8/2027
 366647    DOUGLAS, BREZERIO RAHEE           23   BLACK      M         MEDIUM                 4/23/2020 MANNING                       2/20/2018      8/13/2020                  7/15/2020
 361576    DOUGLAS, DOMINICK JACOB           25   WHITE      M         MEDIUM                 1/15/2019 RIDGELAND                                                              12/11/2022
 249516    DOUGLAS, GEORGE LANGFORD          62   WHITE      M         MEDIUM                10/23/2017 LIEBER
 274937    DOUGLAS, HELEN MARIE              74   WHITE      F         CLOSE                  5/23/2017 PRISMA HEALTH RICHLAND
 183320    DOUGLAS, JAMES ALLEN              47   WHITE      M         CLOSE                  6/25/2007 KIRKLAND                       1/5/2019      3/24/2021                   8/4/2021
 145323    DOUGLAS, JAMES ONEAL              49   BLACK      M         MINIMUM                2/20/1998 KIRKLAND                                     7/22/2000                  9/10/2020
 290270    DOUGLAS, JR., JAMES OSCAR         46   BLACK      M         MINIMUM                 3/1/2017 KERSHAW                                                                  9/7/2020
 378722    DOUGLAS, WILBERT K                22   BLACK      M         MINIMUM                6/22/2019 WATEREE RIVER                  6/8/2022       6/8/2022                   6/5/2022
 293267    DOUGLASS, RONALD LYNN             63   WHITE      M         MEDIUM                           MACDOUGALL                    3/21/2019      7/23/2020      6/4/2020    12/1/2020
 319969    DOVE, ROBERT E                    36   WHITE      M         MEDIUM                 5/24/2018 KERSHAW                                                                 1/21/2021
 358839    DOVE, TORE MICHAEL                27   BLACK      M         CLOSE                  7/14/2019 LIEBER                        2/19/2021      2/19/2021                  2/19/2021
 382724    DOVER JR, BRYANT KEITH            25   BLACK      M         MEDIUM                 3/29/2020 WATEREE RIVER                                                           1/20/2027
 382529    DOVER, AMY NICOLE                 32   WHITE      F         MINIMUM                          LEATH                         12/7/2019      12/7/2019                  11/3/2020
 382659    DOVER, BRITTANY LAUREN            33   WHITE      F         MINIMUM                3/22/2020 LEATH                                                                   7/21/2023
 286658    DOVER, CHARLES MITCH              37   WHITE      M         MEDIUM                 8/20/2003 WATEREE RIVER                  2/8/2021       2/8/2021     8/12/2020     2/8/2021
 380802    DOVER, FRANKLIN PIERRE            34   BLACK      M         CLOSE                            PERRY
 360882    DOVER, JASON KYLE                 30   WHITE      M         MEDIUM                 7/15/2019 TYGER RIVER                  10/22/2019    10/22/2019     11/20/2021    5/19/2022
 273336    DOVER, MICKEY                     44   BLACK      M         MEDIUM                 3/11/2020 TYGER RIVER                                                             9/19/2021
 381739    DOW, JAMEL                        29   BLACK      M         CLOSE                            BROAD RIVER                                                            11/12/2060
 326446    DOW, WILLIE                       59   BLACK      M         MEDIUM                           TURBEVILLE                                                              4/18/2023
 378149    DOWD JR, BILLY E                  46   WHITE      M         MEDIUM                           ALLENDALE                                                                3/4/2022
 361367    DOWD, BARRON EDWIN                40   WHITE      M         MINIMUM               11/22/2014 RIDGELAND                     6/17/2020      6/17/2020      6/3/2021   11/30/2021
 214196    DOWDLE, ODELL LAMAR               47   BLACK      M         MINIMUM                1/15/2020 RIDGELAND                                                              10/29/2020
 331151    DOWDY, AARYON B                   30   BLACK      M         MINIMUM               10/25/2014 TRENTON                                                                 3/21/2021
 376660    DOWE, DONTA MALIK                 21   BLACK      M         MEDIUM                 9/11/2019 TRENTON                                                                 7/18/2021
 323837    DOWELL, TRACY                     48   WHITE      F         MEDIUM                           LEATH                                                                    2/3/2035
 383173    DOWER, MICHAEL LAWRENCE           30   WHITE      M         MEDIUM                           KIRKLAND                       1/4/2021       1/4/2021     9/12/2021     3/8/2022
 382931    DOWN, JASON EVAN                  48   WHITE      M         MEDIUM                           KIRKLAND                                                                3/31/2034
 346507    DOWNER, FRED DOUGLAS              29   BLACK      M         MEDIUM                 6/27/2018 TYGER RIVER                                                             9/30/2022
 358992    DOWNEY, KIMBERLY ANN              31   WHITE      F         MINIMUM                5/20/2018 LEATH                                                                    5/2/2026
 318869    DOWNS, TAVARUS DEMONTAE           42   BLACK      M         MEDIUM                12/17/2007 WATEREE RIVER                                                          11/29/2028
 171431    DOWNS, TIMOTHY FITZGERALD         49   BLACK      M         MINIMUM               12/23/2016 LIVESAY                                                                 6/24/2022
 373045    DOYLE, KENDALL LEE                40   WHITE      M         MEDIUM                           LIEBER                                                                  7/11/2033

                                                                       SCDC INMATES MAY 5 000109
                                                                                          Incident Date of                              Projected                  Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                 entry Date
 368186    DOYLE, MICHAEL CLARENCE              53   WHITE      M         MINIMUM                            KIRKLAND                                                            11/13/2024
 269493    DOYLEY, ANWAR DONTAUE                41   BLACK      M         MEDIUM                 8/9/2019    TYGER RIVER                 2/25/2020      3/3/2021                   5/6/2021
 376819    DOZIER, BRYAN MATTHEW                26   WHITE      M         MEDIUM                             BROAD RIVER                10/27/2019   11/13/2021      8/23/2022    2/19/2023
 373169    DOZIER, DAVID ROHAN                  23   BLACK      M         CLOSE                 2/13/2018    BROAD RIVER                                                          4/14/2030
 291040    DOZIER, JERREN ROSHARD               36   BLACK      M         MEDIUM                4/17/2020    MACDOUGALL                 12/14/2019     3/24/2021       1/7/2021   2/20/2021
 255343    DOZIER, JOSEPH                       49   BLACK      M         MEDIUM                2/19/2016    BROAD RIVER
 318145    DOZIER, MARQUEZ TYREE                34   BLACK      M         MINIMUM               6/28/2015    GOODMAN                                                             12/29/2021
 257697    DOZIER, PRESTON                      60   BLACK      M         MINIMUM                            GOODMAN                      3/19/2020    3/19/2020                 10/20/2020
 372093    DOZIER, QUINDELL TYQUAN              26   BLACK      M         MEDIUM                 1/9/2020    LIEBER                        9/7/2019    8/27/2020    11/28/2020    5/27/2021
 334052    DOZIER, RIKAM IKKESH                 28   BLACK      M         MEDIUM                 4/8/2020    KERSHAW                                                             11/24/2020
 381193    DOZIER, SHAQUILLE BRADON             27   BLACK      M         CLOSE                              KIRKLAND                                                             2/26/2032
 359751    DRACHSLIN SR, JOSEPH ANTHONY         83   WHITE      M         MEDIUM                             BROAD RIVER                                                           3/6/2038
 358211    DRAFTS, DESHUAN ANTONIO              27   BLACK      M         CLOSE                 1/25/2020    LIEBER                                                               3/10/2039
 379881    DRAIN, DEXTER CORNELIUS              34   BLACK      M         MEDIUM               12/22/2019    WATEREE RIVER                                                       11/10/2020
 332148    DRAKE, ALJAQUON                      31   BLACK      M         MINIMUM              11/15/2016    BROAD RIVER                  3/23/2021    3/23/2021                  3/19/2021
 308080    DRAKE, JR., HOBART                   32   WHITE      M         MEDIUM                8/30/2017    EVANS                                                                9/18/2042
 318461    DRAKE, RONNIE MICKELL                32   BLACK      M         MEDIUM                6/20/2018    MCCORMICK                                                             6/5/2027
 351808    DRAKE, SANDRA FAY                    53   BLACK      F         MINIMUM                            GRAHAM                       6/14/2020    6/14/2020                  1/26/2021
 375564    DRAWDY, BROOKS                       38   WHITE      M         MEDIUM                7/19/2019    TYGER RIVER                  7/12/2021    7/12/2021     5/15/2025   11/11/2025
 157689    DRAWDY, DAVID ROY                    52   WHITE      M         MEDIUM                12/8/1989    TURBEVILLE                                                           4/17/2022
 372322    DRAWDY, JUSTIN MATTHEW               27   WHITE      M         MEDIUM                             MACDOUGALL                  9/23/2020     9/23/2020      6/9/2021    12/6/2021
 102658    DRAWDY, WAYNE GADSON                 66   WHITE      M         MEDIUM                 8/6/2001    TYGER RIVER                12/22/1998     7/31/2021
 314832    DRAYTON, ADRIAN ANTONIO              33   BLACK      M         MEDIUM                 6/1/2009    TRENTON                                                              9/23/2028
 380984    DRAYTON, DANGELO JAQUON              22   BLACK      M         MINIMUM                            TURBEVILLE                   9/15/2022    9/15/2022                  4/30/2023
 238403    DRAYTON, DARRYL                      42   BLACK      M         CLOSE                 1/28/2020    LIEBER
 336531    DRAYTON, DEMETRIUS                   30   BLACK      M         CLOSE                 9/25/2019    PERRY                         4/4/2034     4/4/2034                   8/4/2034
 318647    DRAYTON, DERRICK WALDO               52   BLACK      M         MEDIUM                             RIDGELAND                    5/11/2019    6/25/2020      9/9/2020     3/8/2021
 247432    DRAYTON, ELROY LAMONT                40   BLACK      M         MEDIUM                 1/7/2020    TURBEVILLE                                                          10/20/2025
 381133    DRAYTON, JAMES DOUGLAS               22   BLACK      M         MEDIUM                3/20/2020    ALLENDALE                    4/13/2020    4/13/2020    10/13/2021    4/11/2022
 382680    DRAYTON, JASON LEON                  29   BLACK      M         MEDIUM                             EVANS                        7/30/2020    7/30/2020                 10/26/2021
 137499    DRAYTON, JOHN                        56   BLACK      M         MEDIUM                10/1/2010    RIDGELAND                                                            4/16/2022
 355344    DRAYTON, JUSTIN LAMAR                29   BLACK      M         MEDIUM                             RIDGELAND                    12/1/2022    12/1/2022      6/5/2022    12/2/2022
 312611    DRAYTON, KEITH                       41   BLACK      M         CLOSE                 9/30/2019    MCCORMICK
 280545    DRAYTON, MARK DEANGELO               37   BLACK      M         MEDIUM                9/27/2018    ALLENDALE                                                             8/9/2024
 288113    DRAYTON, MARKO                       37   BLACK      M         MEDIUM               12/11/2018    BROAD RIVER
 318373    DRAYTON, MICHAEL                     32   BLACK      M         CLOSE                  7/3/2019    LIEBER                       2/20/2019    3/26/2020                  7/18/2020
 280585    DRAYTON, ROBERT S                    38   BLACK      M                              10/10/2016    KIRKLAND                     2/26/2020    2/26/2020      3/4/2021    8/31/2021
 215833    DRAYTON, TONY                        43   BLACK      M         MEDIUM                1/22/2019    EVANS                                                                 6/5/2026
 312702    DREHER JR, BRYAN KEITH               31   BLACK      M                               9/27/2018    KIRKLAND                     8/25/2020    8/25/2020                  9/26/2021

                                                                          SCDC INMATES MAY 5 000110
                                                                                           Incident Date of                             Projected                  Projected
                                            Current                                                                                                 Next Parole                  Projected
Inmate #                      Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole             Supervised Re-
                                             Age                                                                                                   Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                 entry Date
 368425    DREHER, CLIFTON DEAARON                24   BLACK     M         CLOSE                   1/6/2018 BROAD RIVER                                                            6/7/2029
 381883    DREHER, ELIZAH LEEKWAN                 19   BLACK     M         MEDIUM                           TURBEVILLE                  10/30/2020   10/30/2020                   11/4/2022
 370360    DREHER, JERMAZ JAMES                   20   BLACK     M         MEDIUM                  2/4/2020 TURBEVILLE                                                            2/21/2024
 249267    DRENNON, LEE                           44   WHITE     M         MINIMUM                3/15/2012 WATEREE RIVER                                                        10/20/2023
 368982    DREW, DANTE ROBERT                     30   BLACK     M         CLOSE                  12/6/2019 LEE                                                                   8/26/2025
 301545    DREW, JASON ROBERT                     37   WHITE     M         CLOSE                  2/25/2020 MCCORMICK
 369019    DREW, RAMONE KARIM                     26   BLACK     M         CLOSE                            LEE                           5/29/2038     5/29/2038                 5/24/2038
 379025    DREW, TIMOTHY EARL                     33   WHITE     M         MEDIUM                           KIRKLAND                                                              1/27/2032
 307431    DRIGGERS, ANTHONY                      34   WHITE     M         MEDIUM                  5/4/2013 EVANS                                                                12/31/2032
 315299    DRIGGERS, CHRISTOPHE                   43   WHITE     M         MINIMUM               10/13/2018 KERSHAW                     12/28/2023     12/28/2023                12/23/2023
 357250    DRIGGERS, JAMES EDWARD                 45   WHITE     M         MEDIUM                10/21/2015 EVANS                                                                 1/22/2023
 362152    DRIGGERS, JASON LAMONT                 46   OTHER     M         MEDIUM                           ALLENDALE                                                             6/13/2023
 324473    DRIGGERS, JR., CHARLES RANDALL         30   WHITE     M         MEDIUM                 5/17/2018 BROAD RIVER                   7/22/2025     7/22/2025                 7/18/2025
 291264    DRIGGERS, KEVIN DANIEL                 48   WHITE     M         MEDIUM                 1/14/2019 PERRY                                                                 7/31/2028
 368318    DRIGGERS, LESLIE JOE                   33   WHITE     M         MINIMUM                          PALMER                                                                 9/3/2023
 359524    DRIGGERS, MARGARET MARIE               35   WHITE     F         MEDIUM                 8/21/2018 GRAHAM                                                                6/19/2038
 383466    DRIGGERS, ROSE MARIE                   31   WHITE     F                                          GRAHAM                        9/22/2020     9/22/2020                10/24/2021
 380712    DRINKARD, SHUNDREZ JERVINO             33   BLACK     M         MINIMUM                          WATEREE RIVER                                                        10/13/2025
 370157    DROTNING, JACOB DANIEL                 44   WHITE     M         MEDIUM                           MCCORMICK                                                            10/30/2059
 317950    DRUMMOND, DONEZ SHAQUAR                35   BLACK     M         CLOSE                  4/16/2015 LEE                                                                   1/18/2037
 294499    DRUMMOND, WILLIE GAGE                  43   BLACK     M         MEDIUM                           EVANS                                                                  6/8/2028
 324004    DUARTE, FREDDY                         34   OTHER     M         MEDIUM                  1/1/2015 ALLENDALE                                                             9/16/2020
 379061    DUARTE, NOE                            30   OTHER     M         MEDIUM                           KIRKLAND                    12/15/2019      1/28/2021    1/14/2021    6/10/2021
 373801    DUBE, JOSEPH PAUL                      33   WHITE     M         MEDIUM                 3/17/2020 KERSHAW                       6/8/2019      6/25/2020    7/16/2022    1/12/2023
 344596    DUBERRY, MARCUS DEWAYNE                33   BLACK     M                                10/3/2017 KIRKLAND                     8/26/2021      8/26/2021                  3/7/2022
 270834    DUBLIN, CHARLES D                      52   BLACK     M         CLOSE                   7/8/2018 LIEBER
 295690    DUBOIS III, BEMJAMIN WALTER            36   WHITE     M         CLOSE                  3/31/2020 PERRY                                                                 2/18/2023
 373903    DUBOSE III, MAJOR DONNARD              31   BLACK     M         MEDIUM                 3/17/2020 KERSHAW                                                               3/10/2026
 383196    DUBOSE, JERMAINE L                     31   BLACK     M                                          KIRKLAND                                                              9/10/2022
 253422    DUBOSE, STEVEN ASHLEY                  38   WHITE     M         MEDIUM                 1/23/2001 LIEBER                                                               12/29/2034
 166218    DUBOSE, THOMAS EDWARD                  50   BLACK     M         CLOSE                   5/2/2002 LEE                                                                   7/15/2030
 357890    DUCK, JAMES MICHAEL                    36   WHITE     M         MEDIUM                11/22/2019 EVANS                                                                11/17/2020
 332229    DUCKETT, GWENETTA ALEASE               38   BLACK     F         MINIMUM                9/20/2017 LEATH                                                                10/10/2027
 270743    DUCKETT, JOHN ANTHONY                  47   BLACK     M         MINIMUM                1/19/2019 WATEREE RIVER                                                         5/31/2025
 344153    DUCKETT, QUANTARENS DAJOUR             27   BLACK     M         CLOSE                  3/11/2020 BROAD RIVER                   1/22/2025     1/22/2025                 1/18/2025
 363489    DUCKETT, SKYLER L                      42   WHITE     M         MEDIUM                           TRENTON                       6/25/2020     6/25/2020                 5/31/2021
 382517    DUCKSON, ERIC                          45   BLACK     M                                          KIRKLAND                      10/4/2020     10/4/2020                 11/5/2021
 355200    DUDLEY, JERRY EDWARD                   49   WHITE     M         CLOSE                  10/4/2017 BROAD RIVER
 381767    DUDLEY, REGINALD ANDRE                 27   BLACK     M         MEDIUM                 3/30/2020 EVANS                                                                11/20/2028

                                                                           SCDC INMATES MAY 5 000111
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 356300    DUE, RYAN THOMAS                     32   WHITE      M         MINIMUM               10/21/2013   MACDOUGALL                                                               5/12/2024
 364333    DUFFINA, SHANE                       43   WHITE      M         MEDIUM                 9/28/2015   KERSHAW                                                                  8/31/2022
 357941    DUFFY, EVERETTE RASHAD               29   BLACK      M         MEDIUM                 3/16/2020   RIDGELAND                  11/14/2019       11/14/2019                    6/5/2020
 379683    DUGGER, KEVIN LEE HUBERT             35   WHITE      M         MEDIUM                  3/6/2020   ALLENDALE                   3/27/2020         3/27/2020     6/17/2023 12/14/2023
 126601    DUGGINS, MARVIN EDWARD               60   BLACK      M         MEDIUM                  5/9/2006   ALLENDALE                  12/27/2000         2/19/2021
 371349    DUGGINS, SAMPSON POLO                23   BLACK      M         MEDIUM                  9/1/2019   KERSHAW                      4/9/2028          4/9/2028                   4/4/2028
 383287    DUKE, STEVEN CHAD                    43   WHITE      M                                            KIRKLAND                    9/16/2020         9/16/2020                  6/11/2021
 356175    DUKES, ANGELA                        41   BLACK      F         MEDIUM                             GRAHAM                                                                   10/6/2028
 347234    DUKES, HENRY JERMAINE                37   BLACK      M         CLOSE                 2/13/2018    LEE                                                                      10/5/2056
 368984    DUKES, JORDAN CONTRELL               29   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                                                               10/5/2024
 191045    DUKES, KEVIN LAMAR                   46   BLACK      M         MEDIUM                8/18/2011    EVANS                        4/16/2012        2/20/2021
 341822    DUKES, KEYNOW LETWINE                38   BLACK      M         MEDIUM                 9/9/2019    RIDGELAND                                                                 7/5/2025
 311176    DUKES, MICHAEL ANDRE                 41   BLACK      M         MEDIUM                7/23/2016    EVANS                                                                     8/5/2023
 377251    DUKES, ROBERT EDWARD                 43   WHITE      M         CLOSE                 3/19/2020    LIEBER                                                                   6/26/2030
 350317    DULEY, SHAQUAN                       38   BLACK      F         MEDIUM                             LEATH                                                                     8/7/2045
 346178    DUMAS, CONNIE MURRAY                 49   BLACK      F         MINIMUM                            LEATH                                                                     9/2/2026
 339745    DUNAGIN, CLAUDE DANIEL               62   WHITE      M         MINIMUM                            LIVESAY                                                                  7/19/2023
 373785    DUNAWAY, ERIN                        41   WHITE      F         MINIMUM                            LEATH                                                                    4/30/2025
 301417    DUNBAR JR, JIMMY                     38   BLACK      M         CLOSE                 8/16/2017    KIRKLAND                                                                 9/13/2042
 348569    DUNBAR JR, JOSEPH WADELL             29   BLACK      M         CLOSE                  3/9/2020    LEE                                                                      7/19/2037
 382155    DUNBAR, BENJAMIN CURTIS              35   WHITE      M         MEDIUM                             KIRKLAND                     7/22/2020        7/22/2020     7/22/2021 12/23/2021
 309011    DUNBAR, DORIEN CEDRIC                40   BLACK      M         MEDIUM                4/11/2020    ALLENDALE                    5/17/2019        8/21/2021       8/7/2022    2/3/2023
 380783    DUNBAR, JANEAN LATEEFAH              43   BLACK      F         MINIMUM                            GRAHAM                        4/8/2021         4/8/2021                  5/13/2022
 289121    DUNBAR, JASON                        43   BLACK      M         MEDIUM                9/12/2018    EVANS                                                                    8/22/2023
 288463    DUNBAR, NORMAN                       39   BLACK      M         MEDIUM                4/16/2019    TYGER RIVER                  10/5/2021        10/5/2021                  2/22/2023
 294996    DUNBAR, RUSTY                        46   WHITE      M         CLOSE                 4/16/2019    PERRY                                                                     4/4/2034
 190843    DUNCAN, BRADLEY DARRIN               48   WHITE      M                               8/20/2008    KIRKLAND                                                                 10/6/2020
 362298    DUNCAN, CAMERON CONVIE               23   WHITE      M         MINIMUM                            MANNING                       7/9/2020         7/9/2020     7/31/2021    1/27/2022
 359359    DUNCAN, CAMERON JOE                  28   WHITE      M                                            KIRKLAND                     11/4/2020        11/4/2020                  12/5/2021
 304259    DUNCAN, CHARLES MARCUS               36   WHITE      M         CLOSE                11/16/2019    MCCORMICK                     1/3/2019        4/24/2021     3/16/2021    9/12/2021
 350475    DUNCAN, JASON W                      38   WHITE      M         MEDIUM                8/15/2013    EVANS                         9/2/2019        8/14/2020                   5/3/2022
 302449    DUNCAN, JIMMY EDWARDS                50   WHITE      M         MEDIUM                             LIEBER                                                                  11/12/2040
 344423    DUNCAN, JOHN BROOKS HAL              29   WHITE      M         CLOSE                10/25/2019    LIEBER                       8/13/2019        7/24/2020                   9/6/2025
 382670    DUNCAN, JOHN IRA                     20   BLACK      M         CLOSE                 1/28/2020    LEE                                                                      7/11/2052
 222135    DUNCAN, JOHN WILLIAM                 63   WHITE      M         CLOSE                 10/5/2016    PERRY
 335280    DUNCAN, JOHNTRAIL LORQUARIUS         29   BLACK      M         MEDIUM                1/22/2015    EVANS                                                                    3/6/2021
 381766    DUNCAN, JONATHAN CHANDLER            25   WHITE      M         MINIMUM                            KERSHAW                       5/4/2020         5/4/2020                  4/9/2021
 377959    DUNCAN, JONATHAN WILLIAM             40   WHITE      M         MEDIUM                             BROAD RIVER                                                             5/13/2039
 306666    DUNCAN, JOSHUA                       33   BLACK      M         CLOSE                 7/19/2018    LEE                        11/13/2022       11/13/2022                 11/13/2022

                                                                          SCDC INMATES MAY 5 000112
                                                                                     Incident Date of                             Projected                    Projected
                                     Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                      Age                                                                                                      Hearing Date*                Maxout Date
                                                                                       Disciplinary                             Hearing Date                   entry Date
 292775    DUNCAN, JOSHUA MICHAEL          37   WHITE      M         MEDIUM                11/30/2019 BROAD RIVER                     3/9/2020     3/10/2021                   1/2/2021
 374149    DUNCAN, JUSTIN DAVID            28   BLACK      M         MEDIUM                 4/14/2020 KERSHAW                                                                 1/17/2025
 381644    DUNCAN, MARTIN WILLIAM          65   WHITE      M         MEDIUM                           MACDOUGALL                    9/15/2020      9/15/2020     1/25/2022    7/24/2022
 123736    DUNCAN, MICHAEL DARREN          54   WHITE      M         MEDIUM                           TYGER RIVER                                                             6/26/2026
 281714    DUNCAN, ROBERT BRANDON          36   WHITE      M         MEDIUM                 11/4/2019 EVANS                                                                   4/24/2040
 381638    DUNCAN, TROY LAMAR              41   BLACK      M         MINIMUM                          WATEREE RIVER                 3/10/2027      3/10/2027                   3/9/2027
 249302    DUNHAM, LAGERALD L              39   BLACK      M         MEDIUM                 3/20/2020 LIEBER                                                                 12/18/2034
 271304    DUNHAM, LARRY GEORGE            37   BLACK      M         MINIMUM                8/31/2003 WATEREE RIVER                 1/27/2019      3/25/2021    10/31/2020    4/29/2021
 241770    DUNHAM, LEVANCE                 53   BLACK      M         MEDIUM                 3/12/2020 TYGER RIVER                   8/10/2019      8/14/2020    10/28/2020    4/26/2021
 313860    DUNHAM, MICHAEL B               33   BLACK      M         CLOSE                   6/4/2019 LIEBER
 356458    DUNHAM, TRAVIS JAVEZ            33   BLACK      M         MEDIUM                  8/7/2019 EVANS                        12/7/2019      1/23/2021      3/7/2022     9/3/2022
 326099    DUNHAM, WINSTON ELLIOT          29   BLACK      M         MEDIUM                 11/2/2019 LIEBER                                                                  9/1/2021
 374134    DUNKIN, ALFRED QUINTE           25   BLACK      M         MINIMUM                          RIDGELAND                    9/29/2027     9/29/2027                   9/26/2027
 376304    DUNLAP, QUENTICO JASON          27   BLACK      M         MEDIUM                           RIDGELAND                   10/28/2020    10/28/2020                   10/4/2021
 382951    DUNLOP, KEVON DEMARCUS          20   BLACK      M         MEDIUM                           MACDOUGALL                   6/23/2020     6/23/2020       9/6/2021     3/5/2022
 351031    DUNN JR, EDWARD MAURICE         26   BLACK      M         CLOSE                   4/6/2020 PERRY                                                                  5/18/2038
 104377    DUNN, CHARLES STEWART           61   WHITE      M         CLOSE                  2/12/2019 PERRY                        9/11/2000      8/29/2020
 374922    DUNN, IESHAUN JAYDEE`           24   BLACK      M         MEDIUM                 6/28/2018 EVANS                                                                  4/11/2022
 342827    DUNN, ISLAM UEIQUE              28   BLACK      M         CLOSE                   4/2/2020 MCCORMICK                                                             12/13/2026
 362136    DUNN, ROBERT MELLETTE           73   WHITE      M         MEDIUM                           MCCORMICK                                                              8/11/2027
 303450    DUNN, TASHOCA                   44   BLACK      F         MINIMUM                6/17/2019 GRAHAM                                                                  8/4/2020
 381379    DUNN, VALERIE                   47   WHITE      F         MINIMUM                1/14/2020 GRAHAM                        8/8/2020       8/8/2020      9/8/2021     2/9/2022
 334019    DUNOVANT, TERRY ARNAIL          56   BLACK      M         MEDIUM                 7/31/2013 TYGER RIVER                                                           10/25/2032
 115968    DUNSIL, JEFFREY -               60   WHITE      M         MEDIUM                 7/12/2011 PERRY                        8/10/1998    10/30/2020
 235404    DUPREE, CHARLES EDWARD          45   BLACK      M                               12/29/2017 KIRKLAND                     2/22/2022     2/22/2022                    9/3/2022
 272316    DUPREE, DERRICK D               37   BLACK      M         CLOSE                  2/15/2020 BROAD RIVER                                                             3/6/2044
 269076    DUPREE, JOHN WILLIE             55   BLACK      M         MEDIUM                 7/18/2013 BROAD RIVER
 347062    DURANT, JEREMY TERRELL          29   BLACK      M         CLOSE                  8/31/2017 BROAD RIVER                                                            5/10/2052
 138605    DURANT, LARRY                   65   BLACK      M         CLOSE                  3/16/2018 PERRY                                                                  8/11/2034
 319613    DURANT, MARQUES ANTHONY         32   BLACK      M         MEDIUM                 4/12/2020 EVANS                                                                   9/7/2028
 177063    DURANT, MELVIN                  57   BLACK      M         CLOSE                            LEE                                                                    11/7/2031
 319157    DURANT, TERRY TERILL            42   BLACK      M         MINIMUM                4/22/2014 WATEREE RIVER                7/28/2020      7/28/2020     12/7/2021     6/5/2022
 332552    DURDICK, THOMAS                 57   WHITE      M         MEDIUM                 12/5/2014 ALLENDALE                                                             11/20/2033
 181965    DUREN JR, DAVID ABRAHAM         61   BLACK      M         CLOSE                   1/3/2004 PERRY
 274498    DURHAM, ANDREW SCOTT            45   WHITE      M         MINIMUM                          WATEREE RIVER                6/28/2027      6/28/2027                  6/26/2027
 336459    DURHAM, DAVID SCOTT             30   WHITE      M         MEDIUM                           TYGER RIVER                                                           12/29/2026
 320515    DURHAM, DONNELL SHAMANE         32   BLACK      M         MINIMUM                4/21/2020 EVANS                        1/17/2018    10/29/2020      1/27/2021    7/26/2021
 229406    DURHAM, EDDIE J                 50   BLACK      M         MEDIUM                           LIEBER                                                                  3/5/2031
 268367    DURHAM, JAMES ANTHONY           42   BLACK      M         MEDIUM                           EVANS                                                                  7/13/2031

                                                                     SCDC INMATES MAY 5 000113
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 270393    DURHAM, JEROME ROSEBORO           64   BLACK      M         MEDIUM                 6/19/2010 LIEBER
 382106    DURHAM, JUSTIN MAURICE            29   BLACK      M         MEDIUM                           KIRKLAND                       4/27/2021       4/27/2021                   7/28/2020
 347264    DURHAM, KEYLAN J                  27   BLACK      M         CLOSE                  6/22/2019 LEE                                                                        7/17/2035
 334347    DURHAM, KRISTIE MICHELLE          41   WHITE      F         MINIMUM               12/31/2019 LEATH                                                                      8/28/2026
 381624    DURHAM, ROBERT WAYNE              28   WHITE      M         MINIMUM                          MANNING                        12/4/2019       12/4/2019                   7/12/2020
 285316    DURHAM, SHAWN DAVID               34   BLACK      M         MEDIUM                 6/24/2012 LEE                             7/3/2020        7/3/2020                    9/9/2020
 343694    DURHAM, WILLIAM FRANKLIN          49   WHITE      M         MINIMUM                 6/3/2011 LIVESAY                        4/18/2021       4/18/2021                   5/23/2021
 337733    DURHAM, XZAVEUS AYNTONIO          30   BLACK      M         MEDIUM                 8/19/2019 LEE                                                                        3/27/2026
 378505    DURKIN, DIANE MARIE               52   WHITE      F         MEDIUM                           LEATH                                                                     12/27/2029
 221137    DURRAH, KENNETH MATTHEW           51   BLACK      M         MEDIUM                10/28/2014 TYGER RIVER                                                                2/12/2022
 382516    DURRANT, MELVIN                   26   BLACK      M         MINIMUM                          KIRKLAND                       7/30/2020       7/30/2020      8/22/2023    2/18/2024
 363354    DUSO, LAWRENCE CHESTER WI         33   WHITE      M         MEDIUM                 1/13/2020 ALLENDALE                                                                  5/19/2022
 272780    DUTTON, CLAYTON ALLAN             51   WHITE      M         MEDIUM                 2/12/2003 TYGER RIVER                                                                 7/4/2021
 382420    DUTTON, SHERRY K                  55   WHITE      F         MINIMUM                          LEATH                          1/31/2020       1/31/2020                  12/16/2020
 334729    DUVALL, GARVIN                    61   WHITE      M         MEDIUM                           LEE                             5/6/2044        5/6/2044                   9/29/2046
 380040    DUVALL, JUSTIN PAUL               31   WHITE      M         MEDIUM                 5/28/2019 ALLENDALE                                                                  9/21/2026
 376564    DUVANT, WARREN TREMAINE           28   BLACK      M         CLOSE                 12/18/2019 LEE                                                                        8/15/2039
 355433    DWIGHT, DEMETRIUS                 28   BLACK      M         MEDIUM                 2/21/2020 TURBEVILLE                                                                 6/12/2021
 261494    DWIGHT, DOUGLAS                   51   BLACK      M         MEDIUM                  1/2/2019 TRENTON                                                                    3/25/2023
 249973    DWIGHT, VINCENT                   38   BLACK      M         MEDIUM                 8/18/2019 KERSHAW                                                                   11/14/2022
 302693    DWYER, DEVAN JEVON                35   BLACK      M         MEDIUM                  1/7/2020 BROAD RIVER                                                                 4/1/2033
 346172    DWYER, MATTHEW CORY               26   BLACK      M         CLOSE                  3/27/2020 ALLENDALE                       2/4/2060        2/4/2060                   6/24/2062
 383278    DYAKOV, ANATOLIY                  50   WHITE      M                                          KIRKLAND                        5/8/2020        5/8/2020                   9/19/2020
 381985    DYAR, JONATHAN MICHAEL            33   WHITE      M         MEDIUM                           EVANS                          8/11/2020       8/11/2020                   7/17/2021
 181668    DYAR, TAFFORD LEE                 59   WHITE      M         MEDIUM                           TYGER RIVER                    5/29/2020       5/29/2020
 359623    DYCHES II, LENNELL                24   BLACK      M         CLOSE                 11/30/2016 MCCORMICK                                                                  2/25/2031
 314762    DYE, BRADLEY EUGENE               51   WHITE      M         MEDIUM                           ALLENDALE                                                                  3/30/2023
 349822    DYE, KEJUAN DEANGELO              27   BLACK      M         MEDIUM                 7/11/2016 KERSHAW                                                                    4/14/2025
 379700    DYE, KIM                          57   WHITE      F         MINIMUM                          GRAHAM                          4/8/2021        4/8/2021                  10/14/2023
 381423    DYE, ROBERT MUNRO                 77   WHITE      M         MEDIUM                           EVANS                           1/1/2022        1/1/2022     12/16/2023    6/13/2024
 382620    DYER, BRANDY LEIGH                35   WHITE      F         MINIMUM                          LEATH                          7/14/2021       7/14/2021                   3/30/2021
 363766    DYER, BRIAN STEPHEN               34   WHITE      M         MINIMUM                5/29/2019 RIDGELAND                                                                  7/15/2022
 381291    DYER, NADIR RASHEED               24   BLACK      M         CLOSE                            MCCORMICK                    11/27/2019       11/27/2019                  10/23/2020
 347604    DYKE, ROGER ALLEN                 33   WHITE      M         MEDIUM                 2/24/2016 MCCORMICK                                                                  6/27/2028
 245443    DYKEMAN, JOHN                     57   WHITE      M         CLOSE                  3/13/2019 PERRY
 383027    DYKES, HENRY MACKIE               20   BLACK      M         MINIMUM                          KIRKLAND                                                                   12/3/2021
 357796    DYSON, JERMAINE                   30   BLACK      M         MINIMUM                9/21/2017 PALMER                                                                      6/3/2021
 330627    DYTRYCH, JOHN I                   33   WHITE      M         CLOSE                  1/26/2020 LIEBER                                                                    10/18/2023
 235959    EADDIE, ALVIN                     40   BLACK      M         MINIMUM                2/15/2019 RIDGELAND                                                                  8/11/2025

                                                                       SCDC INMATES MAY 5 000114
                                                                                         Incident Date of                              Projected                   Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                  entry Date
 271442    EADDY JR, NATHANIEL                  42   BLACK     M         MINIMUM                10/6/2004 WATEREE RIVER                                                            2/5/2027
  72722    EADDY SR, NATHANIEL                  70   BLACK     M         MINIMUM                          LEE                                                                      7/1/2025
 260499    EADDY, BENNIE JUNIOR                 58   BLACK     M         MEDIUM                  8/7/2013 MACDOUGALL                                                   6/1/2021 11/28/2021
 177888    EADDY, CLEVELAND                     53   BLACK     M         CLOSE                   8/5/2013 LEE                            10/5/2020     10/5/2020
 275457    EADDY, JEFFREY                       37   BLACK     M         CLOSE                 10/17/2019 LEE
 301404    EADDY, MARVIN KENNETH                56   BLACK     M         MINIMUM                          PALMER                         6/25/2021     6/25/2021      6/9/2023    12/6/2023
 279038    EADDY, ROBERT DAN                    52   WHITE     M         MINIMUM               10/15/2013 WATEREE RIVER                  12/1/2020     12/1/2020                 12/14/2020
 353542    EADDY, RODERIC SHABAZZ               45   BLACK     M         MINIMUM                          GOODMAN                                                                  7/2/2020
 305838    EADDY, WILLIAM                       32   BLACK     M         MEDIUM                12/29/2017 KERSHAW                                                                 4/17/2025
 118625    EADY, JOHNNY JAMES                   62   BLACK     M         MEDIUM                 7/28/2001 KIRKLAND                       12/6/2000     7/31/2020
 358893    EADY, TORREN MARQUIZ                 28   BLACK     M         MEDIUM                11/26/2018 MCCORMICK                                                               5/26/2057
 373509    EAGEN, VICTOR ALLEN                  34   WHITE     M         MEDIUM                 7/29/2019 EVANS                                                                  10/24/2028
 234269    EAGLIN, COREY JORELL                 40   BLACK     M         CLOSE                   3/5/2020 BROAD RIVER                  12/31/2019      1/28/2021     8/22/2023    2/18/2024
 327698    EAKER, KEVIN MICHAEL                 48   WHITE     M                                          KIRKLAND                      9/19/2021      9/19/2021                  3/31/2022
 298691    EARGLE, MATTHEW JENNINGS             42   WHITE     M         MEDIUM                12/10/2014 BROAD RIVER                   8/21/2033      8/21/2033                  8/14/2033
 379091    EARLS JR, MARK ANTONIO               21   BLACK     M         CLOSE                 11/18/2019 LEE                                                                     6/23/2045
 309727    EARNHART, CHRISTY N.                 36   WHITE     F         MINIMUM                          GRAHAM                          1/3/2020      1/3/2020     6/11/2022    12/8/2022
 330237    EARP, TRACY LAMONT                   48   BLACK     M         MEDIUM                11/17/2016 EVANS                                                                   2/18/2023
 382830    EASLER, BENJAMIN LUKE                18   BLACK     M         MEDIUM                 3/29/2020 TURBEVILLE                                                             11/20/2031
 294791    EASON, MICHAEL LEE                   35   BLACK     M                                4/16/2011 KIRKLAND                        8/2/2020      8/2/2020                  6/22/2021
 366609    EAST, MARKESE DEQUAM                 26   BLACK     M         CLOSE                   4/2/2019 BROAD RIVER                                                             5/22/2043
 381655    EAST, TERRY RECARDO                  41   BLACK     M         MINIMUM                          PALMER                         4/21/2020     4/21/2020                  3/26/2021
 245490    EASTER, CLYDE                        50   BLACK     M         MEDIUM                 11/5/2018 LIEBER
 272337    EASTERLIN, CHARLES DONALD            61   WHITE     M         MEDIUM                10/29/2008 RIDGELAND                                                                7/7/2039
 300418    EASTERLING, BROOKS KENYATTA          38   BLACK     M         CLOSE                 11/28/2004 LIEBER                       12/20/2036     12/20/2036                 12/13/2036
 376000    EASTERLING, JAYSHAWN DEONTAY         20   BLACK     M         MEDIUM                 1/22/2020 BROAD RIVER                                                              3/9/2031
 379690    EASTON, MICHAEL J                    36   BLACK     M         MEDIUM                 9/30/2019 BROAD RIVER                                                             6/15/2029
 325003    EASTON, MICHAEL JOSEPH               48   WHITE     M         MEDIUM                 5/12/2008 KERSHAW                       8/24/2019      2/12/2021     8/23/2020   11/22/2020
 270089    EATON SR, MARK DWIGHT                53   WHITE     M         MINIMUM                6/12/2014 LIVESAY                        3/2/2019      1/23/2021     11/2/2020     5/1/2021
 285931    EATON, ANDREW CHRISTOPHE             39   WHITE     M         MINIMUM               10/30/2018 MANNING                      12/17/2019      1/29/2021                  2/19/2023
 356444    EATON, BRANDON HARLEY                25   WHITE     M         CLOSE                  1/19/2020 LIEBER                                                                   1/5/2029
 333303    EATON, JAMIE MICHAEL                 39   WHITE     M         MINIMUM                4/30/2020 LIVESAY                         9/5/2019     2/14/2020                   9/9/2020
 364297    EATON, LARRY NOAL                    78   WHITE     M         MEDIUM                           MCCORMICK                                                                5/7/2030
 258159    EATON, QUINTON GLENN                 40   WHITE     M         MINIMUM                9/18/1999 GOODMAN                        8/21/2020     8/21/2020     9/21/2022    3/20/2023
 261097    EATON, RONALD JEFFERY                53   WHITE     M         MEDIUM                           LEE                                                                      9/1/2032
 381468    EAVES, ROBERT WAYNE                  54   WHITE     M         MEDIUM                           KERSHAW                      12/18/2020     12/18/2020     9/19/2021    3/18/2022
 279130    ECHEVARRIA, JULIO                    70   OTHER     M         MEDIUM                  4/9/2014 MCCORMICK                                                               1/21/2030
 364255    ECHEVERRY, JASON                     32   OTHER     M         MEDIUM                 9/13/2019 EVANS                                                                  12/20/2022
 312969    ECHOLS, LAVERN MARIO                 39   BLACK     M         MEDIUM                           KIRKLAND                                                                1/16/2021

                                                                         SCDC INMATES MAY 5 000115
                                                                                              Incident Date of                              Projected                   Projected
                                              Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                             Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                               Age                                                                                                      Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                  entry Date
 319039    EDDINGTON, DARNELL LAMAR                 33   BLACK      M         CLOSE                 12/22/2008   LEE                                                                   9/13/2038
 367296    EDDLEMAN, NOAH COLLINS                   31   WHITE      M         MEDIUM                12/13/2016   KIRKLAND                     1/27/2021     1/27/2021                  5/29/2022
 347542    EDEN, TAMIKA YVETTE                      48   BLACK      F         CLOSE                  8/27/2016   GRAHAM                                                                3/25/2032
 268980    EDENFIELD, ALFRED                        57   WHITE      M         MINIMUM                3/20/2010   LIVESAY                                                               1/24/2021
 169182    EDENS, DAVID W.                          49   WHITE      M         CLOSE                  8/27/2009   BROAD RIVER
 190322    EDENS, TIMOTHY ENOS                      65   WHITE      M         MEDIUM                             KIRKLAND                   11/19/2011      7/18/2020
 189102    EDGAR, DENISE                            60   WHITE      F         MEDIUM                             LEATH                                                                  9/1/2029
 261866    EDGAR, HARLON EUGENE                     52   WHITE      M         MEDIUM               10/25/2009    TYGER RIVER                11/25/2032     11/25/2032                 11/19/2037
 339831    EDGE, ANDREA JERMAINE                    34   BLACK      M         MINIMUM               2/28/2017    KERSHAW                                                               6/16/2026
 358376    EDGE, DARYL LEO                          30   BLACK      M         MINIMUM                            KIRKLAND                   10/14/2020     10/14/2020                 11/15/2021
 369247    EDGECOMBE-PHILLIPS, MONTEZ LAMAR         22   BLACK      M         MEDIUM                 8/5/2018    ALLENDALE                   7/31/2020      7/31/2020                  5/20/2023
 244519    EDGENS, JACKIE BENJAMIN                  59   WHITE      M         CLOSE                 6/22/2011    PERRY
 344484    EDGER, TIMOTHY WAYNE                     30   WHITE      M         MEDIUM                4/23/2020    TYGER RIVER                                                           7/16/2023
 287838    EDITH, THEODORE                          37   BLACK      M         MEDIUM                7/28/2018    EVANS                         8/6/2020      8/6/2020                  2/18/2022
 217657    EDMOND, COREY                            47   BLACK      M         MEDIUM                 7/9/2018    RIDGELAND                                                              4/8/2025
 135322    EDMOND, JESSIE RAY                       56   BLACK      M         MEDIUM                6/26/2016    LIEBER                        7/4/2002     2/19/2021
 302199    EDMONDS JR, CHARLES EDWARD               35   BLACK      M         MEDIUM               10/17/2019    WATEREE RIVER                                                        11/27/2020
 273383    EDMONDS, CARVIN                          58   BLACK      M         CLOSE                 5/19/2012    LEE
 152624    EDMONDS, DAVID                           56   BLACK      M         CLOSE                11/28/2019    KIRKLAND                     2/12/2008    11/14/2020
 304228    EDMONDS, JR., RAYMOND                    47   BLACK      M         MINIMUM               3/21/2012    GOODMAN                                                              10/29/2025
 367493    EDMONDS, MICHAEL                         43   BLACK      M         MEDIUM                4/29/2019    ALLENDALE                                                             3/14/2025
 380145    EDMONDS, PERRY                           29   BLACK      M         CLOSE                  6/3/2019    BROAD RIVER                                                           2/26/2034
 372301    EDMONDSON, TYSEAN JAVAR                  24   BLACK      M         CLOSE                 11/5/2019    LEE                                                                   11/2/2029
 347544    EDMUNDS, DOMINIC                         28   BLACK      M         MEDIUM                4/10/2020    TRENTON                      8/3/2017       2/4/2021                 11/20/2021
  71688    EDMUNDS, WILLIAM -                       66   BLACK      M         CLOSE                 4/26/2017    BROAD RIVER                 10/6/1998      9/11/2021
 375215    EDWARD, MATTHEW                          23   WHITE      M         MINIMUM                            MANNING                    11/11/2026     11/11/2026                  11/7/2026
 246040    EDWARDS III, LESLIE COPELAND             62   BLACK      M         MINIMUM               1/12/1998    GOODMAN                                                              11/11/2021
 359169    EDWARDS JR, BRUCE RANDALL                24   WHITE      M         MEDIUM                             EVANS                        1/28/2020     1/28/2020                  9/20/2020
 353276    EDWARDS JR, FREDDIE                      29   BLACK      M         CLOSE                 2/20/2020    LIEBER                                                                10/4/2036
 231322    EDWARDS JR, HAYWARD                      50   BLACK      M         MEDIUM                11/7/2019    WATEREE RIVER                                                          6/8/2022
 374668    EDWARDS JR, KEVIN OLIN                   23   BLACK      M         CLOSE                 3/23/2020    EVANS                                                                 7/29/2025
 274377    EDWARDS JR, WILLIE JAMES                 39   BLACK      M         CLOSE                10/16/2018    BROAD RIVER                                                           3/25/2035
 295387    EDWARDS, ANTHONY                         36   BLACK      M         MINIMUM              10/15/2014    MANNING                                                                4/3/2025
  71352    EDWARDS, ARTHUR KEITH                    65   WHITE      M         MEDIUM                 1/4/2011    LEE                                                                    9/5/2022
 375012    EDWARDS, BRIAN DELQUEZ                   22   BLACK      M         MEDIUM                4/18/2019    EVANS                        6/11/2018     8/14/2020      1/3/2020     7/1/2020
 353561    EDWARDS, CLEOPHAS                        32   BLACK      M         CLOSE                 11/4/2018    LIEBER
 357106    EDWARDS, CLYDE LEMAR                     44   BLACK      M         MEDIUM               12/19/2019    TYGER RIVER                                                           3/15/2022
 377945    EDWARDS, CURTIS DAQUAN                   25   BLACK      M         MINIMUM                2/6/2020    MANNING                                                                6/4/2020
 328212    EDWARDS, DAMIEN                          31   BLACK      M         MEDIUM                11/5/2019    RIDGELAND                                                              9/4/2044

                                                                              SCDC INMATES MAY 5 000116
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 161145    EDWARDS, DANIEL SUMPTER              59   BLACK      M         MEDIUM                             MACDOUGALL                                                               9/15/2022
 239055    EDWARDS, DENISE                      49   BLACK      F         MEDIUM                1/18/2016    LEATH                       9/23/2003         6/18/2020
 351139    EDWARDS, DEQUAN TYREIK               26   BLACK      M         MINIMUM                            PALMER                     10/20/2019       12/11/2020                   9/24/2020
 252624    EDWARDS, DONALD                      49   WHITE      M         MEDIUM                             KERSHAW                     9/21/2020         9/21/2020                  9/24/2020
 372764    EDWARDS, EMERSON JIMEL               23   BLACK      M         CLOSE                  9/4/2019    BROAD RIVER                 5/31/2019         5/31/2019                  7/27/2020
 317346    EDWARDS, FREDDIE                     72   BLACK      M         MEDIUM                             RIDGELAND                                                               10/31/2036
 181243    EDWARDS, GENE AUTRY                  54   BLACK      M         MINIMUM               8/20/2018    LIVESAY                                                                  7/11/2024
 173780    EDWARDS, GERALD DEMETRICE            52   BLACK      M         MEDIUM               12/28/2019    MCCORMICK                    1/11/2031        1/11/2031                   1/7/2031
 308545    EDWARDS, GREGORY UNDRELL             36   BLACK      M         MINIMUM               5/31/2005    PALMER                        4/5/2020         4/5/2020     12/9/2021     6/7/2022
 322689    EDWARDS, JAMES                       33   BLACK      M         MEDIUM                4/23/2020    TRENTON                       1/9/2019        7/24/2020       4/3/2020   9/30/2020
  84148    EDWARDS, JAMES A.                    69   WHITE      M         CLOSE                 3/22/1997    BROAD RIVER                                    1/4/1996
 374495    EDWARDS, JAMIE LEE                   29   WHITE      F         MINIMUM               1/20/2018    GRAHAM                                                                   1/16/2023
 382639    EDWARDS, JAQUAN                      20   BLACK      M         MEDIUM                             LEE                        11/20/2034       11/20/2034                  11/16/2034
 313642    EDWARDS, JASON SINATRA               40   BLACK      M         MEDIUM                9/16/2019    TURBEVILLE                                                              12/13/2027
 244553    EDWARDS, JIMMY                       50   BLACK      M         MEDIUM                             TYGER RIVER                                                              5/12/2029
 332797    EDWARDS, JOSEPH ROBERT               33   WHITE      M                                4/6/2011    KIRKLAND                     5/15/2021        5/15/2021     1/15/2022    4/12/2022
 356134    EDWARDS, JOSH                        40   WHITE      M         MEDIUM                7/22/2019    EVANS                         9/5/2019        7/23/2020       3/6/2022    9/2/2022
 301098    EDWARDS, JOSHUA LAMAR                35   BLACK      M         MEDIUM                 5/2/2019    EVANS                                                                    10/9/2025
 300506    EDWARDS, JOSHUA LEE                  44   WHITE      M         CLOSE                 2/10/2020    PERRY                                                                   10/28/2029
 306129    EDWARDS, JR., DANIEL                 51   WHITE      M         MEDIUM                9/25/2013    EVANS                                                                    9/30/2033
 322667    EDWARDS, KARLA NICOLE                49   BLACK      F         MINIMUM                            LEATH                                                                    3/31/2023
 354515    EDWARDS, KURTIS LEE                  36   WHITE      M         MINIMUM              12/17/2018    GOODMAN                                                                 10/12/2026
 314138    EDWARDS, LAMICK KAREEM               43   BLACK      M         MEDIUM                 2/7/2020    RIDGELAND                                                                8/28/2029
 355685    EDWARDS, LEON EMMETT                 29   BLACK      M         CLOSE                12/23/2019    PERRY                                                                    10/1/2023
 328235    EDWARDS, MARQUIS JERMAINE            37   BLACK      M         MINIMUM               8/10/2009    LIVESAY                                                                  3/26/2023
 368274    EDWARDS, RODNEY SHERARD              29   BLACK      M         MEDIUM                1/23/2020    KERSHAW                                                                 10/22/2026
 199012    EDWARDS, STANLEY                     59   BLACK      M         MEDIUM               10/30/2019    LIEBER                        2/1/2021         2/1/2021       8/5/2020    2/1/2021
 267920    EDWARDS, STEVEN SCOTT                48   WHITE      M         MEDIUM                6/28/2018    KERSHAW                                                                  7/12/2022
 323814    EDWARDS, TARRAN MARTEIOUS            32   BLACK      M         MEDIUM                3/16/2018    MCCORMICK                                                                5/13/2039
 287305    EDWARDS, TERRANCE                    35   BLACK      M         MEDIUM                6/15/2015    PERRY                                                                    12/7/2052
 327700    EDWARDS, TIMOTHY JAMES               34   WHITE      M         CLOSE                 8/29/2018    MCCORMICK                                                               12/23/2027
 365620    EDWIN, HAKEEM                        23   BLACK      M         CLOSE                 3/25/2020    BROAD RIVER                                                               6/9/2044
 376849    EFAW, BRITTANY LOGAN                 28   WHITE      F         MINIMUM                            GRAHAM                       5/10/2020        5/10/2020                  9/21/2020
 322883    EFIRD, DARRELL                       60   WHITE      M         MEDIUM                             TYGER RIVER                                                               1/1/2033
 342465    EFRID, ADAM CHRISTOPHE               33   WHITE      M         MEDIUM                7/10/2019    ALLENDALE                                                                8/23/2023
 226936    EGGLESTON, MICHAEL                   47   BLACK      M         MEDIUM                             ALLENDALE                     8/2/2015        2/26/2022
 374516    EGYPT IV, THURMAN VON LESTER         24   BLACK      M         MINIMUM                6/1/2019    MANNING                       2/2/2020         2/2/2020                   6/3/2020
 296200    EHRHARDT, JOHN LEE                   72   WHITE      M         MEDIUM                             BROAD RIVER                                                              4/12/2054
 382010    EICH, MICHELE ELIZABETH              21   WHITE      F         MEDIUM                             GRAHAM                     11/26/2022       11/26/2022                  11/24/2022

                                                                          SCDC INMATES MAY 5 000117
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 208977    EICHER, KENNETH E.                   47   WHITE      M         MEDIUM                 12/3/1998   KERSHAW                      5/11/2013       1/8/2022
 359439    EICHMAN, JOSH GARRETT                29   WHITE      M         MEDIUM                 7/29/2018   EVANS                          3/1/2021      3/1/2021                 11/15/2021
 375223    EIGES, JASON EDWARD                  40   WHITE      M         MEDIUM                 6/18/2018   EVANS                                                                 12/17/2025
 154825    EISON, JR., ROOSEVELT                53   BLACK      M         MEDIUM                 2/18/1994   TYGER RIVER                  1/10/1997    10/30/2021
 313485    EISON, TALLAH LAVON                  36   BLACK      M         MINIMUM                8/29/2012   LIVESAY                     12/16/2020    12/16/2020     11/12/2023    5/10/2024
 363615    EKPUNOBI, JOSHUA OBINNA              30   BLACK      M         MEDIUM                 8/30/2019   KERSHAW                                                                1/29/2025
 175837    EL SHABAZZ, YAKUB NAJEE ULLA         44   BLACK      M         MEDIUM                 2/20/2019   EVANS                                                                  3/19/2028
 315406    EL, JAMUL RATUB                      51   BLACK      M         MINIMUM                5/28/2015   GOODMAN                                                                4/27/2023
 378473    ELAM, LANCE R                        32   BLACK      M         CLOSE                              MCCORMICK
 330339    ELAYDA, MICHAEL                      32   WHITE      M         MEDIUM                 4/5/2018    RIDGELAND                                                              4/9/2028
 240940    ELDER, JAMES AARON                   44   WHITE      M         MEDIUM                 7/8/2011    MCCORMICK                                                             9/13/2030
 345023    ELDER, MICHAEL RAY                   56   WHITE      M         MEDIUM                             BROAD RIVER                                                            7/8/2039
 263032    ELDERS, RANDY                        45   WHITE      M         MEDIUM                6/15/2018    RIDGELAND                                                             6/29/2035
 378067    ELEY, TONY                           57   BLACK      M         MEDIUM                             RIDGELAND                   7/12/2019     8/14/2020                   1/22/2021
 374358    ELGIN, CHRISTOPHE NICHOLAS           32   WHITE      M         MINIMUM                            PALMER                       1/8/2022      1/8/2022                    3/8/2022
 258179    ELGIN, CURTIS                        46   BLACK      M         MEDIUM                3/13/2020    KERSHAW                     6/14/2015    11/13/2021                   12/1/2033
 274309    ELGIN, JOE SAMUEL                    58   WHITE      M         MEDIUM                2/12/2013    TRENTON                                                               2/21/2023
 354847    ELI, EUGENE TYQUAN                   27   BLACK      M         MEDIUM                12/8/2016    KERSHAW                                                               6/21/2022
 375683    ELKINS, HUNTER ASHTON                21   WHITE      M         MEDIUM                11/6/2018    MACDOUGALL                  3/30/2020      3/30/2020                  8/31/2020
 358484    ELKINS, MATTHEW PHILLIP              38   WHITE      M         CLOSE                10/22/2015    LEE                                                                  11/16/2032
 370294    ELKINS, TYLER MCKENZIE               26   WHITE      M         CLOSE                              BROAD RIVER                                                          10/29/2036
 275057    ELLEBY, EMMANUEL BASHAN              39   BLACK      M         CLOSE                  9/5/2019    MCCORMICK
 248374    ELLEBY, RONALD                       41   BLACK      M         MEDIUM                 8/5/2019    KERSHAW                                                               1/25/2027
 324583    ELLEDGE JR, JAMES RICHARD            30   WHITE      M         CLOSE                 10/1/2019    LEE                                                                    2/2/2037
 364003    ELLERBE JR, CRAIG EMANUEL            26   BLACK      M         CLOSE                  3/6/2020    PERRY                                                                 11/4/2022
 365655    ELLERBE, AMONTRE HAKEEM              23   BLACK      M         MEDIUM                 8/3/2018    ALLENDALE                                                             6/30/2023
 297877    ELLERBE, LEE EDWARD                  78   BLACK      M         MEDIUM                 4/1/2020    TURBEVILLE                                                           11/13/2023
 353517    ELLINGER, ALFRED WM                  72   WHITE      M         MEDIUM                             LIEBER                                                                3/27/2029
 336795    ELLIOT, DANIEL RAY                   31   WHITE      M         MEDIUM                8/30/2018    EVANS                                                                 2/24/2022
 281947    ELLIOT, IBN KASIM JONE               43   BLACK      M         MINIMUM              12/31/2019    ALLENDALE                                                              8/5/2022
 350683    ELLIOTT III, ELDON DALE              26   WHITE      M         MEDIUM                 3/4/2020    RIDGELAND                                                            10/18/2023
 376970    ELLIOTT JR, PAUL XAVIER              30   WHITE      M         MEDIUM                             ALLENDALE                   5/27/2020      5/27/2020      1/5/2023     7/4/2023
 156305    ELLIOTT, CARLOS DOUGLAS              55   BLACK      M         MEDIUM                3/31/1994    ALLENDALE                   2/14/2018      7/18/2020
 302350    ELLIOTT, DALE LEE                    66   WHITE      M         MEDIUM                             MACDOUGALL                                                            2/21/2021
 268619    ELLIOTT, DENNIS P.                   62   WHITE      M         MEDIUM                6/19/2015    PERRY
 343763    ELLIOTT, MARK A                      46   BLACK      M         CLOSE                 6/25/2019    LEE                                                                  12/23/2034
 222429    ELLIOTT, SANTANA LAGERO              49   BLACK      M         MEDIUM                 3/2/2019    TURBEVILLE                                                            2/27/2024
 379079    ELLIOTT, TAJ'VARIUS ANTONIO          20   BLACK      M         MINIMUM               2/26/2020    TURBEVILLE                                                             5/1/2024
 214245    ELLIOTT, TERRY JOE                   59   WHITE      M         CLOSE                 7/17/2015    MCCORMICK                   10/3/2039      10/3/2039                 10/21/2045

                                                                          SCDC INMATES MAY 5 000118
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 368297    ELLIOTT, TREVARIOUS TYQUAN         22   BLACK      M         MINIMUM                 3/3/2020 MANNING                        1/29/2020      1/29/2020                  8/24/2020
 376121    ELLIS JR, RODNEY LAMONT            21   BLACK      M         MEDIUM                 11/9/2018 TURBEVILLE                     3/13/2020      3/13/2020                   9/3/2022
 298393    ELLIS, ADAM                        61   WHITE      M         MEDIUM                 6/26/2004 EVANS                                                                    7/15/2032
 373122    ELLIS, BRYAN JEFFREY               33   WHITE      M         CLOSE                            BROAD RIVER
 339615    ELLIS, CHARLES MORRIS              34   WHITE      M         MEDIUM                 4/21/2020 WATEREE RIVER                 6/26/2020      6/26/2020    11/27/2021    5/26/2022
 220333    ELLIS, CHRISTOPHE CALVIN           47   BLACK      M         CLOSE                  7/17/2019 PERRY
 243769    ELLIS, CHRISTOPHE MARK             48   WHITE      M         MEDIUM                10/31/2019 TYGER RIVER                                                             7/31/2026
 253681    ELLIS, CLARA JEAN                  60   BLACK      F         MINIMUM                          GRAHAM                                                                   1/4/2022
 282084    ELLIS, DOUGLAS MAURICE             49   BLACK      M         MINIMUM                 7/1/2014 MANNING                       9/12/2019      8/13/2020                  8/26/2020
 382236    ELLIS, DYLAN BRICE                 24   WHITE      M         MEDIUM                           LEE                                                                     9/12/2036
 350832    ELLIS, JAMES ANTHONY               52   WHITE      M         MEDIUM                           EVANS                         4/18/2021      4/18/2021                  4/25/2022
 302141    ELLIS, JAMES HARRISON              48   WHITE      M         MINIMUM                1/10/2019 MANNING                       4/25/2020      4/25/2020                   6/6/2022
 376104    ELLIS, JOSHUA CALEB                31   WHITE      M         CLOSE                            LEE                                                                     6/15/2057
 382947    ELLIS, JUSTIN                      35   WHITE      M         MINIMUM                2/13/2020 MANNING                      10/13/2021    10/13/2021                   6/15/2022
 123174    ELLIS, LUTHER LEE                  66   BLACK      M         CLOSE                  7/23/2017 PERRY                         1/18/1992     2/20/2020
 355715    ELLIS, MARCUS ANTONIO              26   BLACK      M         MEDIUM                12/11/2019 KERSHAW                                                                  2/6/2022
 302484    ELLIS, MARK ARTISTO                45   BLACK      M         MEDIUM                 3/16/2020 WATEREE RIVER                                                           3/28/2021
 372499    ELLIS, RAEQWAN DIANTE              23   BLACK      M         CLOSE                   4/6/2018 LIEBER                                                                  12/2/2030
 382897    ELLIS, SAKEITA ANN TANET           29   BLACK      F         MINIMUM                3/23/2020 LEATH                          6/5/2020       6/5/2020                   9/1/2021
 374250    ELLIS, SR, CHARLES                 64   BLACK      M         MEDIUM                           RIDGELAND                                                               10/4/2022
 261479    ELLIS, TOMMY LEWIS                 56   BLACK      M         MINIMUM               11/25/2015 LIVESAY                       9/23/2024      9/23/2024                  9/20/2024
 365224    ELLISON JR, THOMAS EARL            27   BLACK      M         MINIMUM                2/14/2019 EVANS                                                                   9/28/2021
 318944    ELLISON, ANTHONY CLYDE             43   BLACK      M         CLOSE                  2/21/2019 BROAD RIVER                                                              1/7/2053
 268187    ELLISON, IRA LEROY                 45   BLACK      M         MEDIUM                           RIDGELAND                                                               9/25/2031
 287202    ELLISON, SCOTT L.                  50   BLACK      M         MEDIUM                  1/5/2016 MACDOUGALL                                                             10/31/2064
 324947    ELLISON, TYRONE DARIUS             30   BLACK      M         CLOSE                  1/14/2018 LEE
 209164    ELMORE, CURTIS                     49   BLACK      M         MEDIUM                  5/9/2002 TURBEVILLE                                                              8/20/2020
 374129    ELMORE, EVAN ANTONIO               29   BLACK      M         CLOSE                            LEE                                                                      7/9/2031
 379738    ELMORE, ISAIAH GIANNI              21   WHITE      M         MEDIUM                           WATEREE RIVER                  1/4/2020       1/4/2020                   4/1/2021
 292689    ELMORE, JAMES T                    40   WHITE      M                                10/4/2012 KIRKLAND                      1/27/2020      1/27/2020                  7/27/2020
 280946    ELMORE, KENTON OMAR                37   BLACK      M         MEDIUM                 3/16/2019 TYGER RIVER                                                            10/14/2023
 259317    ELMORE, LARRY DONNELL              59   BLACK      M         MEDIUM                12/10/2008 EVANS                         6/14/2024     6/14/2024      9/27/2031    3/25/2032
 138418    ELMORE, MICHAEL LORENZO            56   BLACK      M         CLOSE                 10/16/2019 MCCORMICK                     9/19/2006    10/16/2021
 370737    ELMORE, MITCHELL EARL              28   BLACK      M         MEDIUM                  4/6/2020 TURBEVILLE                                                              7/13/2027
 271353    ELMORE, MITCHELL TWAN              42   BLACK      M         MEDIUM                 6/19/2019 TYGER RIVER                                                            12/28/2027
 246418    ELMORE, STEVIE JAMES               49   BLACK      M         MINIMUM               10/16/1998 LIVESAY                      10/14/2024    10/14/2024                  10/10/2024
 312487    ELMORE, TIFFANY DIANE              36   WHITE      F         MINIMUM                          LEATH                                                                   3/24/2022
 346529    ELY, PAUL LYNN                     45   WHITE      M         MEDIUM                  8/9/2019 EVANS                                                                   8/13/2022
 350210    EMBREE, WILLIAM THOMAS             42   WHITE      M         MEDIUM                 3/22/2019 BROAD RIVER                                                             3/31/2033

                                                                        SCDC INMATES MAY 5 000119
                                                                                       Incident Date of                             Projected                  Projected
                                        Current                                                                                                 Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole             Supervised Re-
                                         Age                                                                                                   Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                 entry Date
 329924    EMERICK, BRIAN                     31   WHITE     M         MEDIUM                 7/21/2019 KERSHAW                                                              12/27/2023
 383170    EMERSON, RANDY JON                 50   WHITE     M                                          KIRKLAND                    10/12/2022   10/12/2022                    3/9/2022
  89994    EMERSON, STEVE -                   61   WHITE     M         MEDIUM                11/21/2007 PERRY
 375112    EMERY, KAYSOM                      22   BLACK     M         CLOSE                 10/22/2019 LEE                           5/30/2022     5/30/2022   12/15/2024    6/13/2025
 290395    EMERY, RANDAL JOSEPH               34   WHITE     M         MEDIUM                 8/24/2019 KERSHAW                       12/9/2019     1/28/2021    1/15/2022    7/14/2022
 351006    EMERY, THOMAS WESLIE               26   WHITE     M         MEDIUM                11/17/2019 RIDGELAND                                                              2/2/2022
 350618    EMMANUEL, ABBDUL OMAR              25   BLACK     M         CLOSE                 10/17/2019 BROAD RIVER                    1/6/2048      1/6/2048                  7/6/2051
 357044    EMMONS, CHRISTOPHE                 34   WHITE     M         MINIMUM                7/27/2018 GOODMAN                                                               1/13/2021
 217850    EMORY, DARRELL KEITH               48   WHITE     M         MEDIUM                  3/9/2017 KIRKLAND                                                              9/12/2020
 358532    EMRICH JR, GARY WAYNE              27   WHITE     M         MEDIUM                 4/24/2020 RIDGELAND                                                            10/18/2026
 343999    ENGLE, SHERRY G                    64   WHITE     F         MEDIUM                 8/11/2014 LEATH                                                                  7/6/2034
 353584    ENGLISH, CHRISTOPHE DELTON         40   WHITE     M         MEDIUM                12/10/2019 EVANS                       12/26/2019     12/26/2019                  2/7/2021
 375952    ENGLISH, ERIC EMANUEL              32   BLACK     M         CLOSE                  9/11/2019 BROAD RIVER                                                           11/5/2056
 317507    ENGLISH, HERBERT                   38   BLACK     M         CLOSE                  9/19/2017 LEE                                                                    1/4/2027
 264151    ENGLISH, IVORY DWIGHT              41   BLACK     M         MEDIUM                 8/22/2019 RIDGELAND                                                             5/14/2026
 379713    ENGLISH, JESSICA RENEE             38   WHITE     F         MINIMUM                 4/8/2020 LEATH                          9/9/2020      9/9/2020    2/16/2023    8/15/2023
 301507    ENGLISH, RODERICK                  43   BLACK     M         CLOSE                  3/31/2020 LEE                                                                   6/29/2020
 341841    ENLOW, BILLIE RAE                  37   WHITE     F         MINIMUM                 1/2/2020 LEATH                       10/19/2018      12/3/2021                 12/3/2020
 345712    ENNIS JR, JOSEPH P                 37   WHITE     M         MEDIUM                 8/22/2011 MCCORMICK                                                             3/14/2030
 321299    ENNIS, TRACEY S                    30   BLACK     M         MINIMUM                          GOODMAN                                                               1/30/2026
 215961    ENRIQUEZ, ANTHONY M.               44   OTHER     M         CLOSE                  8/25/2013 BROAD RIVER                   1/23/2014     1/23/2021
 319465    ENWRIGHT, JOSHUA OLANDO            34   BLACK     M                                 8/4/2010 KIRKLAND                                     8/6/2009                11/21/2021
 298136    EPPENGER, STANLEY                  42   BLACK     M         MEDIUM                 6/17/2008 TYGER RIVER                                                          12/18/2024
 354157    EPPERSON, AUSTIN RYAN              28   WHITE     M         MEDIUM                  2/7/2020 RIDGELAND                                                             5/24/2025
 346522    EPPS, ANDREW LEE                   35   WHITE     M                                          KIRKLAND                                    11/8/2018                  4/2/2021
 374798    EPPS, ANTHONY RECHE                24   BLACK     M         MEDIUM                 8/18/2018 EVANS                         4/26/2020     4/26/2020     6/6/2021     8/7/2021
 369462    EPPS, BRITTANY EMOESHA             22   BLACK     F         CLOSE                   9/4/2017 GRAHAM                                                                5/11/2059
 227893    EPPS, DALE                         52   BLACK     M         CLOSE                   6/8/2018 LIEBER
 296492    EPPS, DANNY RAY                    47   WHITE     M         MEDIUM                10/20/2019 TYGER RIVER                   8/28/2019    11/20/2020    8/18/2020    2/14/2021
 169181    EPPS, JAMES ERWIN                  56   BLACK     M         CLOSE                   5/5/2011 PERRY                         6/19/2010     9/18/2021
 287865    EPPS, JESSE                        39   BLACK     M         MEDIUM                11/13/2012 TYGER RIVER                                                           6/19/2036
 374808    EPPS, LARENZOE TYSHAWN             23   BLACK     M         MEDIUM                           LEE                                                                  10/22/2029
 298817    EPPS, MANTSON                      41   BLACK     M         MEDIUM                 1/11/2016 KERSHAW                     11/17/2021     11/17/2021                 1/22/2025
 271443    EPPS, RAYSHAWN JERMAINE            37   BLACK     M         MEDIUM                 6/28/2002 KERSHAW                      2/27/2021      2/27/2021     4/8/2024    10/5/2024
 287394    EPPS, RODNEY                       51   BLACK     M         MEDIUM                 1/25/2010 TYGER RIVER                                                          12/17/2027
 309609    EPPS, SHELDON C                    42   BLACK     M         MEDIUM                  8/5/2019 KERSHAW                                                               6/16/2025
 245196    EPTING, KEVIN S.                   57   WHITE     M         MINIMUM                1/15/2016 TYGER RIVER                                                           11/9/2025
 222035    EPTING, SR, ROBIN DARR             62   WHITE     M         CLOSE                            PERRY                                                                 2/21/2031
 247539    ERBIE, HERBERT JEROME              41   BLACK     M         CLOSE                   2/3/2020 KIRKLAND                      5/25/2019      7/9/2020    11/8/2020     5/7/2021

                                                                       SCDC INMATES MAY 5 000120
                                                                                             Incident Date of                             Projected                    Projected
                                              Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                               Age                                                                                                     Hearing Date*                Maxout Date
                                                                                               Disciplinary                             Hearing Date                   entry Date
 368365    ERMENEGILDO CORTEZ, MARCO A              38   OTHER     M         MEDIUM                 7/29/2018 KERSHAW                         5/2/2017   11/14/2020      3/12/2020     9/8/2020
 382110    ERTZBERGER, JACOB THOMAS                 26   WHITE     M         MINIMUM                          WATEREE RIVER                 8/21/2021      8/21/2021                  3/24/2023
 286517    ERVIN, AARON DEVON                       39   BLACK     M         MEDIUM                12/19/2019 WATEREE RIVER                                                           11/7/2022
 265443    ERVIN, BARRY LEON                        59   BLACK     M         MEDIUM                 12/7/2015 MCCORMICK
 277596    ERVIN, BRITNEY                           35   BLACK     M         MEDIUM                  4/3/2020 TURBEVILLE                   8/21/2033      8/21/2033                  2/13/2036
 328731    ERVIN, JAMIE NICOLE                      34   WHITE     F         MEDIUM                           LEATH                                                                  11/7/2023
 376322    ERVIN, JARNELLE LADARIUS                 25   BLACK     M         CLOSE                 11/20/2019 LEE                                                                    4/12/2071
 356337    ERVIN, MANWELL JABAAR                    39   BLACK     M         MEDIUM                10/20/2018 EVANS                        6/22/2019       7/9/2020                   2/6/2021
 358755    ERVIN, MARK DWAYNE                       50   WHITE     M         MINIMUM                          TYGER RIVER                                                            7/13/2025
 369100    ERVIN, RAEKWON LAMONT                    22   BLACK     M         MEDIUM                  6/5/2017 TYGER RIVER                                                            5/22/2021
 336079    ERVIN, VINSON MONTRAY                    29   BLACK     M         MINIMUM                 8/5/2013 MANNING                                      8/7/2015                  8/22/2020
 236907    ERVIN, WILLIE JAMES                      63   BLACK     M         MEDIUM                 11/2/2018 BROAD RIVER
 369921    ERWIN, TURNER ARTHUR                     28   WHITE     M         MEDIUM                  3/8/2020 KERSHAW                      5/10/2019       5/7/2020     9/22/2020   10/23/2020
 273842    ESAW, RICKY LAMONT                       45   BLACK     M         CLOSE                   1/7/2020 LIEBER
 379597    ESCANDON, EDDIE                          27   OTHER     M         MEDIUM                           ALLENDALE                     8/5/2020       8/5/2020     1/22/2022    7/21/2022
 371780    ESCOBAR, VICTOR MANUEL                   27   OTHER     M         MEDIUM                 4/21/2020 TURBEVILLE                                                             7/13/2020
 368162    ESKEW, DARRIN TERRELL                    27   BLACK     M         CLOSE                            KIRKLAND                                                                3/2/2045
 214739    ESKEW, HENRY DOUGLAS                     58   WHITE     M         MEDIUM                           MCCORMICK                   11/23/2001      2/27/2021
 287811    ESKEW, JOSEPH BENJAMIN                   53   WHITE     M         MEDIUM                           MCCORMICK                                                               6/4/2021
 364194    ESPINO, ALEJANDRO BECERRA                33   OTHER     M         MEDIUM                  8/9/2019 RIDGELAND                                                               8/1/2020
 377625    ESPINOZA-GARCIA, RODRIGO DELFINO         18   OTHER     M         MEDIUM                           TURBEVILLE                   7/15/2019      6/26/2020      3/5/2021     9/1/2021
 370892    ESSING III, CHARLES FRANCES              48   WHITE     M         MINIMUM                          TYGER RIVER                  2/11/2023      2/11/2023                 12/18/2025
 379327    ESSKEW, JOSHUA KELLY                     29   WHITE     M         MEDIUM                  1/9/2020 EVANS                                                                  5/22/2022
 373654    ESTES JR, RICHARD DAVID                  35   WHITE     M         MINIMUM                3/29/2018 WATEREE RIVER                10/1/2022      10/1/2022                  9/29/2022
 381320    ESTES, JONATHAN SHANE                    38   WHITE     M         MINIMUM                          MANNING                       4/2/2020       4/2/2020                   3/8/2021
 212376    ESTES, KIZZY SHANELLA                    43   BLACK     F         MINIMUM                7/21/2018 GRAHAM                      11/17/2001      1/23/2021                  10/9/2023
 277230    ESTES, MIKE LEWIS                        44   BLACK     M                                12/8/2018 KIRKLAND                                    8/22/2019                 12/26/2021
 334714    ESTRADA, ERNESTO                         39   OTHER     M         MEDIUM                 8/22/2016 EVANS                                                                 11/22/2020
 340550    ESTRADA, JUAN CARLOS CRU                 50   OTHER     M         MEDIUM                           BROAD RIVER                                                             7/2/2038
 382412    ESUARY, BRIDGET RENEE                    42   WHITE     F         MEDIUM                           LEATH                        1/10/2021      1/10/2021                  1/10/2021
 381984    ESUARY, ETHAN CHANTZ                     22   WHITE     M         CLOSE                            MCCORMICK                    11/7/2021      11/7/2021                  11/5/2021
 373580    ETHEREDGE, CHANCE NOAH                   41   BLACK     M         MINIMUM                          GOODMAN                       4/2/2019       5/8/2020                   5/3/2021
 236635    ETHEREDGE, KIRLAN                        42   BLACK     M         CLOSE                  2/22/2016 LEE                          4/26/2015      10/9/2021
 231770    ETHERIDGE, CHRISTOPHE B                  46   WHITE     M         MEDIUM                 3/17/2003 TRENTON                      4/12/2018      8/29/2020      1/9/2020     7/7/2020
 252357    ETHERIDGE, JR., LAWRENCE                 52   BLACK     M         MEDIUM                10/11/2009 KERSHAW                                                                2/16/2023
 368243    EUBANKS, BRANDON LEE                     26   WHITE     M         MEDIUM                 2/21/2020 EVANS                                                                  4/29/2028
 377248    EUBANKS, MICHAEL CLIFF                   34   WHITE     M         CLOSE                            LEE                                                                    7/20/2043
 379603    EUBANKS, REGINA ELAINE                   27   WHITE     F         MINIMUM                          GRAHAM                       4/14/2020      4/14/2020                  3/14/2021
 339587    EUDY, PATRICIA COLLINS                   47   WHITE     F         MINIMUM                6/29/2018 GRAHAM                                                                 10/4/2020

                                                                             SCDC INMATES MAY 5 000121
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 305367    EUNICE, JOHN                      39   WHITE      M         MEDIUM                 2/13/2020 TYGER RIVER                    7/21/2025      7/21/2025                  2/27/2026
 376221    EURE, ROBERT JABBER               36   BLACK      M         MEDIUM                  2/2/2020 WATEREE RIVER                                                            3/14/2023
 374941    EVANGELISTA, NICK RUSSELL         59   WHITE      M         CLOSE                            KIRKLAND                                                                  1/7/2062
 308918    EVANS II, KENNETH BRYANT          36   WHITE      M         CLOSE                  6/22/2019 KIRKLAND                                                                  2/5/2030
 375509    EVANS JR, GENE DAVID              49   WHITE      M         MEDIUM                           KERSHAW                        6/21/2027      6/21/2027                  6/18/2027
 373700    EVANS JR, KEITH LAMONT            25   BLACK      M         MINIMUM                          LIVESAY                        11/6/2021      11/6/2021                  11/3/2021
 382324    EVANS JR, TERRY WAYNE             32   WHITE      M                                          KIRKLAND                                                                 7/16/2020
 381921    EVANS, AARON SCOTT                45   WHITE      M         MEDIUM                           RIDGELAND                      5/14/2020      5/14/2020                 12/15/2020
 260409    EVANS, ALBERT LEE                 56   BLACK      M         MEDIUM                           PERRY
 304375    EVANS, ANTONIO                    34   BLACK      M         MEDIUM                 9/17/2018 EVANS                                                                  10/18/2021
 381846    EVANS, ARICK ROGER                26   BLACK      M         MEDIUM                           KERSHAW                       8/11/2020      8/11/2020    11/24/2021    5/23/2022
 361706    EVANS, BERNARDO JOSEPH            37   BLACK      M         MEDIUM                10/23/2017 MACDOUGALL                                                               7/4/2027
 356986    EVANS, BILLY MICHAEL              30   WHITE      M         MINIMUM                4/27/2020 LIVESAY                       6/23/2019    11/20/2020                    7/6/2020
 338854    EVANS, BOYD RASHAEEM              31   BLACK      M         MEDIUM                  7/1/2019 TURBEVILLE                                                              9/16/2025
 111059    EVANS, BRIAN FRANKLIN             55   WHITE      M         CLOSE                   7/7/2017 KIRKLAND                                                                1/26/2041
 374540    EVANS, BRYAN QUARTES              35   BLACK      M         MINIMUM                2/15/2020 LIVESAY                       5/16/2020      5/16/2020     9/25/2024    3/24/2025
 303704    EVANS, CHARLES DANIEL             48   WHITE      M         MINIMUM                          MANNING                       6/27/2019      9/18/2021     6/24/2021   12/21/2021
 234454    EVANS, DARNELL                    65   BLACK      M         CLOSE                  1/14/2014 PERRY                          1/1/2015      7/31/2021
 380162    EVANS, DARRIS LEARNARD            22   BLACK      M         MINIMUM                          MANNING                       8/11/2019      3/25/2021                  6/19/2020
 251541    EVANS, DAVID EARL                 51   WHITE      M         MEDIUM                 3/12/2016 EVANS                         6/12/2020      6/12/2020     9/24/2021    3/23/2022
 115563    EVANS, DELANO                     60   BLACK      M         CLOSE                   6/1/2018 LIEBER                                                     7/19/2021    1/15/2022
 360465    EVANS, DEVIN                      27   BLACK      M         MEDIUM                12/10/2018 KIRKLAND                                                               11/19/2025
 367165    EVANS, DONTREZ KAYSHRAWN          23   BLACK      M         MINIMUM                          LIVESAY                        3/1/2020       3/1/2020                  1/18/2021
 322078    EVANS, DUPREE                     43   BLACK      M         CLOSE                   6/4/2019 PERRY
 328054    EVANS, DUSTIN L.                  35   WHITE      M         MEDIUM                  6/9/2013 ALLENDALE                     6/15/2046     6/15/2046                   6/15/2046
 321150    EVANS, JAMES FOSTER               37   WHITE      M         MINIMUM                2/26/2020 KERSHAW                      11/14/2020    11/14/2020      1/29/2026    7/28/2026
 335635    EVANS, JEFFERY RONALD             47   WHITE      M         CLOSE                            MCCORMICK                     4/24/2029     4/24/2029                   4/22/2029
 220077    EVANS, JEFFERY SCOTT              51   WHITE      M         CLOSE                  4/27/2011 PERRY
 377917    EVANS, JUSTIN MICHAEL             32   WHITE      M         MEDIUM                 3/27/2020 TYGER RIVER                    6/6/2020       6/6/2020     1/31/2022    7/30/2022
 374914    EVANS, JUSTIN TYRECK              21   BLACK      M         MEDIUM                 3/26/2020 WATEREE RIVER                 8/12/2018      8/27/2020                  7/27/2020
 369070    EVANS, KAMELL DELSHAWN            43   BLACK      M         CLOSE                  6/22/2008 PERRY
 355900    EVANS, KAVIN QUANTEZ              25   BLACK      M         CLOSE                  10/4/2019 LIEBER                                                                   3/3/2030
 355770    EVANS, LEON QUINTON               28   BLACK      M         MINIMUM               11/28/2017 MANNING                       9/27/2019    11/14/2020                   7/19/2020
 380389    EVANS, LOGAN BRADFORD             30   WHITE      M         MINIMUM                          PALMER                                                                  7/23/2020
 346001    EVANS, MICHAEL ELLIS              31   BLACK      M         MINIMUM                 2/1/2019 PRISMA HEALTH RICHLAND                                                 12/23/2024
 359479    EVANS, MICHAEL GLEN               28   WHITE      M         CLOSE                  4/21/2019 LIEBER                                                                   1/4/2052
 295171    EVANS, NEHEMIAH JAMES             35   BLACK      M         CLOSE                 10/15/2016 LEE                                                                     8/17/2042
 312878    EVANS, PATRICK CORDELL            35   BLACK      M         MEDIUM                 1/19/2019 EVANS                         6/14/2022      6/14/2022                   7/8/2023
 275526    EVANS, PHILLIP JEROME             48   BLACK      M         MINIMUM                1/14/2009 TYGER RIVER                                                            11/15/2026

                                                                       SCDC INMATES MAY 5 000122
                                                                                      Incident Date of                              Projected                   Projected
                                      Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                       Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                  entry Date
 363391    EVANS, QUENTIN JARVIS            31   BLACK      M         MEDIUM                 1/23/2019 MCCORMICK                                                               4/14/2052
 381950    EVANS, QUINDELL                  35   BLACK      M         MEDIUM                           EVANS                          8/16/2028     8/16/2028                  8/12/2028
 151302    EVANS, RICHARD SYLVESTER         56   BLACK      M         MEDIUM                12/24/2013 PERRY
 326031    EVANS, ROBERT VANCE              42   BLACK      M         MINIMUM                          KIRKLAND                      3/14/2021      3/14/2021      7/9/2022     1/5/2023
 377538    EVANS, RUSSELL LEWIS             37   WHITE      M         MEDIUM                           ALLENDALE                     11/4/2021      11/4/2021     12/1/2024    5/30/2025
 336314    EVANS, RUSTY TIMMY               38   WHITE      M         MEDIUM                 2/12/2019 EVANS                        10/18/2019      2/11/2021      8/9/2021     2/5/2022
 152040    EVANS, STACY -                   52   WHITE      M         CLOSE                  5/23/2019 PERRY
 352798    EVANS, STEVEN JEROME             41   BLACK      M         MEDIUM                           ALLENDALE                                                                8/1/2021
 291768    EVANS, TERRELL ANTWAN            38   BLACK      M         MINIMUM                 1/3/2014 LIVESAY                        11/7/2019    11/19/2020                  4/16/2021
 328618    EVANS, THOMAS                    37   BLACK      M         CLOSE                   8/9/2017 LEE
 128262    EVANS, TIMOTHY                   55   BLACK      M         MEDIUM                 4/11/2020 EVANS                        11/25/1995      6/19/2021                 12/24/2020
 380010    EVANS, TYRE ALPHONSO             19   BLACK      M         MEDIUM                  2/8/2020 TURBEVILLE                   12/31/2019     12/31/2019                   2/4/2023
 362523    EVANS, VERNON GLEN               56   WHITE      M         CLOSE                  1/27/2019 MCCORMICK                                                              10/23/2044
 264712    EVANS, WILLIAM STROTHER          62   WHITE      M         MEDIUM                           MCCORMICK                                    5/14/2004                   8/1/2034
 267837    EVANS,JR., JAMES E.              47   WHITE      M         MEDIUM                 7/18/2019 RIDGELAND                                                              10/21/2029
  86476    EVATT, RONALD WAYNE              62   WHITE      M         MEDIUM                10/16/2019 MACDOUGALL                                                               9/5/2021
 102055    EVATT, WALLACE EUGENE            60   WHITE      M         CLOSE                            BROAD RIVER
 220185    EVETT, NATHAN EUGENE             54   BLACK      M         MEDIUM                 10/5/2019 EVANS                          1/20/2020     3/24/2021                 12/27/2020
 362481    EVINS, FREDRICK ANTONIO          52   BLACK      M         CLOSE                  1/22/2009 MCCORMICK
 367386    EXALL, MICHAEL ANTHONY           47   WHITE      M         MEDIUM                 9/14/2018 EVANS                                                                   3/19/2024
 377825    FABIAN, AUSTIN ANTHONY           22   WHITE      M         MINIMUM                5/22/2019 KIRKLAND                        6/5/2020      6/5/2020                 12/21/2020
 211203    FABIAN, TRACY ALLAN              56   WHITE      M         MEDIUM                 5/15/1999 ALLENDALE                                                               4/13/2021
 371906    FABOR, LAVONTE ANDREA            25   BLACK      M         CLOSE                  3/16/2020 LIEBER                                                                   5/8/2029
 383227    FACENDA, JOHN WINFREE            41   WHITE      M                                          KIRKLAND                                                                 2/1/2025
 358438    FAEHNRICH, LESLIE OWEN           41   WHITE      M         MINIMUM                          LIVESAY                      11/21/2019     12/10/2020     1/28/2021    2/16/2021
 142939    FAIL, RANDY DARRELL              55   WHITE      M         MEDIUM                 11/5/1990 MACDOUGALL                    6/22/2021      6/22/2021                  7/10/2021
 327263    FAILE, ADAM JOSEPH               38   WHITE      M         MEDIUM                 2/11/2020 TURBEVILLE                     4/3/2019       7/9/2020                  6/20/2020
 334730    FAILE, ANDREW                    29   WHITE      M         MINIMUM               12/12/2018 LIEBER                                                                  5/31/2021
 365424    FAILE, DUSTY                     34   WHITE      M         MINIMUM                 4/9/2020 LIVESAY                                                                  6/1/2023
 363027    FAILE, JUSTIN DRU                29   WHITE      M         MINIMUM                          LIVESAY                                                                  8/5/2021
 382387    FAILE, MICHAEL LINDSEY           56   WHITE      M         MINIMUM                          KIRKLAND                       2/14/2020     2/14/2020     2/14/2022    8/13/2022
 383142    FAILE, VIRGINIA LEIGHANN         23   WHITE      F         MINIMUM                          GRAHAM                         3/17/2020     3/17/2020                  8/30/2020
 128850    FAILE,JR, BILL E                 63   WHITE      M         MEDIUM                 9/13/2011 TYGER RIVER                    9/17/2001     5/15/2020
 355380    FAIN, MATTHEW OLIN               34   WHITE      M         MEDIUM                           TYGER RIVER                                                             7/24/2023
 374851    FAIR, JAMARI TRAYVAR             22   BLACK      M         CLOSE                  1/31/2019 LEE                                                                     6/29/2034
 367337    FAIR, JOMILTRON SENTELL          30   BLACK      M         MINIMUM                4/28/2020 LIVESAY                        3/29/2020     3/29/2020     7/26/2022    1/22/2023
 335993    FAIR, MARK ADAM                  34   WHITE      M         CLOSE                            KIRKLAND                       5/14/2020     5/14/2020                  9/25/2020
 368055    FAIR, XAVIER DOMINIQUE           32   BLACK      M         MEDIUM                 8/16/2018 RIDGELAND                      8/21/2022     8/21/2022                  6/28/2025
  75721    FAIR,JR, THOMAS MARTIN           63   BLACK      M         MEDIUM                  2/2/2018 PERRY                          9/21/1992     4/17/2020                   8/5/2024

                                                                      SCDC INMATES MAY 5 000123
                                                                                           Incident Date of                              Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 276486    FAIREY, ANTONIO DEMOND                 40   BLACK     M         MEDIUM                 4/22/2019 ALLENDALE                                                                   7/1/2027
 363321    FALCON, EMMANUEL IGNACIO               33   OTHER     M         CLOSE                  6/11/2019 LEE                                                                        2/23/2038
 378387    FALKOWSKI, ALLEN CASHMIERE             27   WHITE     M         MEDIUM                           EVANS                                                                      1/10/2025
 362081    FALL, LISA CHEREE                      48   WHITE     F         MINIMUM                          LEATH                                                                      6/28/2025
 375065    FALLS, BRIAN AUSTIN                    20   WHITE     M                                          KIRKLAND                       8/15/2018        8/15/2018                  4/10/2023
 347321    FALLS, JEFFREY BERNARD                 57   BLACK     M         MEDIUM                           MCCORMICK                                                                 10/26/2032
 357299    FANNING JR, FRANKLIN RICHARD           40   WHITE     M         MEDIUM                           ALLENDALE                     6/29/2020         6/29/2020                  9/27/2020
 369899    FANNING, DANIEL BART                   36   WHITE     M         MINIMUM                4/11/2020 MACDOUGALL                   12/11/2019       12/11/2019                   3/14/2021
 299272    FANT, HEATHER KATHRYN                  36   WHITE     F         MINIMUM                          GRAHAM                        7/22/2020         7/22/2020                  4/16/2021
 325425    FANT, MAURICE                          39   BLACK     M         MEDIUM                 8/29/2019 KIRKLAND                                                                   6/22/2028
 367546    FARGIS, JAMES                          38   WHITE     M         MINIMUM                          LIVESAY                       8/13/2018       12/12/2020      1/25/2021    7/24/2021
 380097    FARLEY, AUSTIN CRUZ                    22   WHITE     M         MINIMUM                7/20/2019 EVANS                        11/10/2019         3/25/2021                 10/16/2020
 380390    FARMER, ANTHONY TYLER                  22   BLACK     M         MEDIUM                  4/6/2020 WATEREE RIVER                 6/10/2019         1/22/2021    10/18/2021    4/16/2022
 369610    FARMER, CALEB M                        22   BLACK     M         MEDIUM                 9/23/2017 EVANS                          1/2/2023          1/2/2023                 11/20/2023
 150814    FARMER, ERNEST STEVE                   55   WHITE     M         MEDIUM                           EVANS                         5/12/2020         5/12/2020                  1/25/2021
 278952    FARMER, JAMEY LEE                      47   WHITE     M         MEDIUM                 3/12/2019 RIDGELAND                     1/16/2019         8/14/2020     4/11/2020    10/8/2020
 373836    FARMER, JASON REED                     35   WHITE     M         MEDIUM                 4/23/2020 RIDGELAND                                                                   1/7/2025
 285007    FARMER, ROBERT MICHAEL                 36   WHITE     M         MEDIUM                 8/27/2015 EVANS                         8/22/2026         8/22/2026                  8/19/2026
 361716    FARMER, STEVEN H                       64   WHITE     M         MEDIUM                 1/23/2020 TYGER RIVER                  10/24/2026       10/24/2026                  10/21/2026
 242978    FARR, CORNELUS                         48   BLACK     M         MINIMUM                6/11/2006 PALMER                        8/15/2020         8/15/2020     4/20/2022 10/17/2022
 378994    FARR, DAMION DEONDRA                   22   BLACK     M         MINIMUM                4/17/2020 KERSHAW                                                                    5/29/2022
 257565    FARR, ERIC DEVON                       42   BLACK     M                                4/25/2003 KIRKLAND                       1/11/2021        1/11/2021     1/11/2022    6/12/2022
 364644    FARR, HERMAN PHILLIP                   24   WHITE     M         MEDIUM                 2/10/2020 TRENTON                                                                     2/6/2021
 337673    FARR, MARCUS                           32   BLACK     M         MEDIUM                 4/22/2019 KERSHAW                                                                    5/20/2029
 381615    FARR, TRAYVON DEVITO                   19   BLACK     M         MEDIUM                           TURBEVILLE                     6/25/2024        6/25/2024                  8/10/2027
 373533    FARRELL VILLARREAL, JOHN ASHER         27   WHITE     M         CLOSE                            LEE
 339611    FARRILL, JESSE DWIGHT                  34   WHITE     M         MINIMUM                          MANNING                         9/9/2019         9/9/2019     7/12/2020    9/13/2020
 266398    FARROW, JAMES                          57   BLACK     M         CLOSE                  9/28/2018 BROAD RIVER
 293833    FASHAW, MARCUS M.                      43   BLACK     M         MEDIUM                 1/26/2019 RIDGELAND                                                                   7/2/2025
 375571    FAULK, DIALLO LAWRENCE                 26   BLACK     M         MEDIUM                10/29/2019 ALLENDALE                                                                  7/19/2025
 231331    FAULK, TRAVIS                          40   BLACK     M         MINIMUM                1/16/2019 EVANS                        12/19/2019        1/28/2021      3/12/2023     9/8/2023
 377924    FAULKNER III, RONALD KERMIT            31   WHITE     M                                          KIRKLAND                      5/18/2020        5/18/2020                   12/3/2020
 383052    FAULKNER, MARKEY TERRILL               40   BLACK     M                                          KIRKLAND                      10/8/2029        10/8/2029                   10/8/2029
 382675    FAULKNER, WILLIAM CORTEZ               25   BLACK     M         MINIMUM                 2/8/2020 PALMER                        10/1/2022        10/1/2022                   9/27/2022
 197178    FAULLING, SHELLY THOMAS                49   WHITE     M         CLOSE                  9/23/1998 BROAD RIVER                                                                7/27/2042
 325320    FAUST III, JOHN CLIFTON                35   BLACK     M         MEDIUM                 12/4/2019 WATEREE RIVER                                                             12/20/2027
 138981    FAUST, DWIGHT                          59   BLACK     M         MEDIUM                10/24/1987 KIRKLAND                                                                   4/13/2021
 291655    FAUST, GARY DEMETRIS                   36   BLACK     M         MEDIUM                 1/27/2004 KERSHAW                        9/25/2019      10/22/2020      4/30/2021   10/27/2021
 305759    FAUST, OTIS BERNARD                    34   BLACK     M         MEDIUM                12/26/2019 KERSHAW                        5/10/2020       5/10/2020      5/11/2022    11/7/2022

                                                                           SCDC INMATES MAY 5 000124
                                                                                              Incident Date of                              Projected                    Projected
                                              Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                             Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                               Age                                                                                                       Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                   entry Date
 233026    FAVORS, ERNEST J                         48   BLACK      M         MEDIUM                  9/6/2014 TRENTON                        2/12/2020      2/12/2020                  11/8/2020
 330622    FAWMI, LEKAN                             56   BLACK      M         MEDIUM                           ALLENDALE                                                                 9/6/2025
 272524    FAYALL III, WALTER                       38   BLACK      M         MEDIUM                10/12/2019 PERRY
 294830    FEAGIN, CHRISTOPHE MATTHEW               35   WHITE      M         MINIMUM                 5/7/2009 MANNING                      11/18/2019      2/4/2021                  10/17/2020
 373139    FEAGIN, DAVID ALLEN                      27   WHITE      M         MEDIUM                 2/25/2020 TRENTON                       1/16/2020     3/11/2021      6/16/2021   12/13/2021
 380231    FEAGINS, KERRION DAQUAN                  19   BLACK      M         MEDIUM                 3/19/2020 TYGER RIVER                  10/28/2019    10/28/2019                   12/6/2020
 342959    FEASTER JR, TREZE JAMES                  39   WHITE      M         CLOSE                  7/11/2017 LEE                                                                      8/2/2024
 248820    FEASTER, CHRISTOPHE CLEVON               44   BLACK      M         MEDIUM                 6/13/2000 KERSHAW                                                                 8/13/2030
 382400    FEATHERS, KAYLA MCKENZIE                 28   WHITE      F         MINIMUM                          GRAHAM                        1/27/2020      1/27/2020                  6/15/2020
 372869    FEATHERS, SHAHIID EMMANUEL               19   BLACK      M         MEDIUM                12/22/2019 TYGER RIVER                                                             3/20/2029
 377108    FEDEE, SIMEON J                          38   BLACK      M         MINIMUM                          LIVESAY                        3/2/2020       3/2/2020     5/14/2021   11/10/2021
 383297    FEES, BRUCE LAMAR                        52   WHITE      M                                          KIRKLAND                      3/20/2021      3/20/2021      7/2/2022   12/29/2022
 213892    FELDER II, CLIFTON EUGENE                45   BLACK      M         MEDIUM                 11/5/1997 TYGER RIVER                   8/24/2021      8/24/2021                  4/11/2022
 177595    FELDER JR, CARL RICHARD                  53   BLACK      M         MINIMUM                11/4/1991 MACDOUGALL                                                              1/26/2021
 309617    FELDER, ANTRELL RASHAWN                  38   BLACK      M         MEDIUM                12/17/2018 KIRKLAND                                                                6/16/2036
 122099    FELDER, BERNARD -                        64   BLACK      M         MEDIUM                 11/9/1990 ALLENDALE                      4/9/2000     2/19/2021
 382842    FELDER, CHRIS ALEXANDER                  21   BLACK      M         MEDIUM                           ALLENDALE                    10/15/2020    10/15/2020                    9/5/2023
 232828    FELDER, DANNY                            57   BLACK      M         MEDIUM                10/20/2015 MCCORMICK                     6/22/2014     2/27/2021
 382886    FELDER, DEION LEVANTE                    23   BLACK      M         MEDIUM                           LEE                           1/18/2032     1/18/2032                   1/13/2032
 326803    FELDER, DEMETRICE SHONTE                 32   BLACK      M         MEDIUM                11/16/2019 EVANS                         6/14/2019     1/22/2021     10/22/2020    4/20/2021
 348313    FELDER, HENRY LEE                        56   BLACK      M         MEDIUM                 1/21/2015 RIDGELAND                                                                7/9/2024
 383195    FELDER, JAMES RYAN                       19   BLACK      M         MEDIUM                           KIRKLAND                                                                11/4/2021
 250219    FELDER, RECO RAMONE                      44   BLACK      M         MEDIUM                  7/8/2000 RIDGELAND                    11/14/2024    11/14/2024                  11/14/2024
 376816    FELDER, RONALD CHARLES                   23   BLACK      M         MEDIUM                10/18/2019 KERSHAW                                                                  7/3/2026
 301116    FELDER, TRAVIS MARICEE                   35   BLACK      M         MINIMUM                7/31/2017 MACDOUGALL                                                               4/3/2023
 381974    FELDER, VASHON DEMON                     17   BLACK      M         MEDIUM                           TURBEVILLE                   11/30/2020    11/30/2020                   8/24/2022
 211381    FELL, HAROLD                             71   BLACK      M         MEDIUM                  9/1/1994 EVANS                          7/7/2012     6/18/2021
 376080    FELL, JOHN PAUL                          44   WHITE      M         CLOSE                   8/9/2019 LEE                            8/8/2025      8/8/2025     12/27/2031    6/24/2032
 369480    FEMIA, JASMINE NICOLE                    27   WHITE      F         CLOSE                  3/17/2019 GRAHAM                                                                   1/6/2060
 376283    FENDLEY, KINSLEY LENORA                  21   WHITE      F         MINIMUM                          GRAHAM                        3/18/2020      3/18/2020                  2/11/2021
 348157    FENDLEY, STEVEN EUGENE                   40   WHITE      M         MEDIUM                11/18/2015 LIEBER                         8/5/2019      7/23/2020      8/5/2020     2/1/2021
 244084    FENNELL, JOHN                            72   WHITE      M         CLOSE                  7/27/2015 KIRKLAND
 291006    FENNELL, LLOYD                           39   BLACK      M         MEDIUM                 9/20/2018 EVANS                                                                  10/18/2029
 370050    FEREBEE, PATRICK JERENE                  34   BLACK      M         MINIMUM                4/12/2019 ALLENDALE                     2/26/2025      2/26/2025                  2/21/2025
 366597    FERGUSON GATES, ELIJAHWON JORDAN         23   BLACK      M         MEDIUM                 5/20/2019 BROAD RIVER                   4/23/2020      4/23/2020                  2/15/2021
 382587    FERGUSON, ADRIAN REESE                   31   WHITE      M         MINIMUM                          KERSHAW                       8/17/2020      8/17/2020                  2/24/2021
 346854    FERGUSON, BRYAN                          28   BLACK      M         MEDIUM                 2/19/2020 EVANS                                                                   3/23/2022
 320263    FERGUSON, DESHAWN                        47   BLACK      M         MEDIUM                 4/12/2012 LIEBER                                                                  6/29/2030
 322458    FERGUSON, GLENN                          36   BLACK      M         MINIMUM                1/25/2017 PALMER                                                                  10/1/2020

                                                                              SCDC INMATES MAY 5 000125
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 363986    FERGUSON, JAVIER D                 25   BLACK     M         CLOSE                  5/15/2019 BROAD RIVER                                                               11/25/2021
 327586    FERGUSON, JESSIE LEE               38   WHITE     M         MEDIUM                           TRENTON                                         12/6/2018                 12/22/2020
 268480    FERGUSON, JOSHUA RANDALL           43   WHITE     M         MINIMUM                11/5/2006 TYGER RIVER                                                                8/13/2026
 298672    FERGUSON, JULIAN                   39   BLACK     M         CLOSE                  4/20/2020 PERRY
 379812    FERGUSON, LAKEITH                  32   BLACK     M         MINIMUM                9/23/2019 RIDGELAND                      4/14/2020       4/14/2020      5/15/2021   11/11/2021
 371385    FERGUSON, RICHARD MAXWELL          58   WHITE     M         MEDIUM                           LEE                                                                         9/8/2030
 382100    FERGUSON, STUART DALE              45   WHITE     M         MEDIUM                           KERSHAW                        7/12/2021       7/12/2021      7/12/2022     1/8/2023
 377338    FERNANDERS, JAJUAN ANTHONY         25   BLACK     M         MEDIUM                 5/12/2019 TURBEVILLE                                                                10/11/2020
 316384    FERNANDERS, MARCUS LEIGH           39   BLACK     M         MEDIUM                           MCCORMICK                                                                   6/1/2036
 257211    FERNANDERS, MARION LEON            46   BLACK     M         MEDIUM                 9/25/2015 MCCORMICK                                                                  8/25/2021
 275710    FERNANDEZ, DALE CASSIDY            41   BLACK     M         MINIMUM                          TRENTON                                                                    6/17/2024
 341239    FERNANDEZ, LEVAR TERRELL           37   BLACK     M         MINIMUM                          TYGER RIVER                                                                7/18/2027
 304296    FERRELL, CHARLES ALEXANDER         52   BLACK     M         MEDIUM                10/16/2019 KERSHAW                                                                    2/28/2023
 239855    FERRELL, DALLAS                    61   WHITE     M         MEDIUM                 9/30/2003 BROAD RIVER
 344628    FERRELL, JAMARRIEL                 32   BLACK     M         CLOSE                  8/21/2019 MCCORMICK                    12/18/2022       12/18/2022                  12/18/2022
 214549    FERRELL, MICHAEL EDDIE             54   BLACK     M         MEDIUM                 8/12/2010 TYGER RIVER                                                                 8/6/2029
 377126    FERRELL, NAZJIER L                 21   BLACK     M         MEDIUM                 1/13/2020 TURBEVILLE                                                                  9/6/2027
 330595    FERRELL, WILLIAM L                 38   WHITE     M         MEDIUM                           MACDOUGALL                      2/8/2029        2/8/2029                    2/2/2029
 372646    FERRER, MILAN MONET                25   BLACK     F         MEDIUM                 7/17/2019 GRAHAM                         6/15/2020       6/15/2020                    9/7/2021
 379819    FERRERA, ROQUE JACINTO             66   OTHER     M         MEDIUM                           ALLENDALE                      4/30/2019      11/14/2020      4/29/2020    7/11/2020
 127392    FICKENS, ALFRED                    59   BLACK     M         MEDIUM                12/11/2013 BROAD RIVER
 363960    FICKLING, CASEY WILLIAM            24   WHITE     M         CLOSE                   8/8/2019 BROAD RIVER                                                                7/30/2030
 199724    FICKLING, HENRY JAMES              60   WHITE     M         CLOSE                  4/18/1997 BROAD RIVER
 326840    FIELDER, LEWIS WAYNE               34   BLACK     M         MINIMUM                          ALLENDALE                                                                  8/30/2027
 368754    FIELDS JR, MICHAEL RICHARD         29   WHITE     M         MEDIUM                  3/9/2018 KERSHAW                                                                    7/17/2027
 259294    FIELDS, ALLEN ANGELO               40   BLACK     M         MEDIUM                 8/25/2001 KIRKLAND                                                                  10/19/2027
 200592    FIELDS, ANTHONY                    52   BLACK     M         CLOSE                   4/3/2020 BROAD RIVER
  97017    FIELDS, BERT                       63   BLACK     M         CLOSE                  1/30/2019 PERRY                          5/24/1987      10/24/2020
 360311    FIELDS, COREY HUNTER               24   WHITE     M         MEDIUM                  1/7/2020 TURBEVILLE                                                                12/10/2026
 376147    FIELDS, DAJAA                      29   BLACK     F         MINIMUM                          GRAHAM                         3/14/2019       3/24/2021       8/1/2020    1/28/2021
 381186    FIELDS, DONDRE LEONARD             29   BLACK     M         MINIMUM                1/24/2020 LIVESAY                                                                     7/5/2023
 213231    FIELDS, JERRY L.                   50   WHITE     M         MEDIUM                 2/12/2005 ALLENDALE                    12/17/2003       10/10/2020                   1/22/2031
 367582    FIELDS, JOHNNY CHRISTOPHE          43   BLACK     M         MEDIUM                           RIDGELAND                     3/29/2020        3/29/2020      4/20/2021   10/17/2021
 365547    FIELDS, KALVIN MARQUISE            25   BLACK     M         CLOSE                 12/18/2018 BROAD RIVER                                                                2/20/2022
 380293    FIELDS, LATESHA DANIELLE           26   BLACK     F         MINIMUM                          GRAHAM                         8/10/2024       8/10/2024                    8/7/2024
 131768    FIELDS, MARSHALL TERRY             55   WHITE     M         CLOSE                  8/25/2017 PERRY                           1/1/2013      12/12/2020
 380416    FIELDS, MICHAEL RONELL             38   BLACK     M         MEDIUM                           KERSHAW                                                                    7/16/2025
 330031    FIELDS, SHAEMONN MARQUE            32   BLACK     M         MEDIUM                 8/29/2018 TRENTON                                                                     6/9/2024
 254392    FIELDS, SIDNEY DARNELL             54   BLACK     M         CLOSE                            BROAD RIVER

                                                                       SCDC INMATES MAY 5 000126
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                      Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 314282    FIELDS, WILLIAM                       36   WHITE      M         MEDIUM                 3/20/2020   KERSHAW                                                                  11/5/2021
 364669    FILYAW, CORY ADAM                     33   WHITE      M                                8/20/2015   KIRKLAND                                                                 4/22/2021
 363427    FILYAW, KELLY EARL                    37   WHITE      M         MINIMUM               10/21/2019   GOODMAN                      8/26/2019      11/20/2020                    8/8/2020
 324082    FILYAW, VINSON WAYNE                  50   WHITE      M         MEDIUM                 9/26/2013   MCCORMICK                    12/4/2345        12/4/2345                  5/18/2353
 362733    FINCANNON, HAROLD G                   81   WHITE      M         MEDIUM                             ALLENDALE                    5/21/2019         5/8/2020                   7/3/2022
 317760    FINCH, JOHN ANDREW                    45   WHITE      M         MEDIUM               11/24/2008    LIEBER                                                                    7/9/2038
 346022    FINCH, LEONARD HERBERT                29   WHITE      M                                4/8/2019    KIRKLAND                                      1/29/2020                  7/21/2020
 361502    FINCH, LEWIS EDWARD                   31   WHITE      M                              10/23/2016    KIRKLAND                                      11/4/2016                  3/19/2021
 382338    FINCH, RICHARD LEE                    43   WHITE      M                                            KIRKLAND                     6/18/2020        6/18/2020                  3/13/2021
 227466    FINCH, STEVEN HENRY                   50   WHITE      M                                3/4/1996    GREENVILLE CO                8/21/2019        8/21/2019                  7/10/2020
 289550    FINCH, TRACY                          47   WHITE      M         MEDIUM                1/20/2015    LEE                                                                      8/21/2026
 377032    FINCHAM IV, RUSSELL MEADE             23   WHITE      M         MINIMUM               7/12/2019    MANNING                      11/5/2018        2/13/2020                   6/1/2020
 321427    FINCHER, STEPHEN TRASE                41   WHITE      M         CLOSE                 3/31/2020    LIEBER                                                                   5/10/2038
 355554    FINDLEY, CHASE                        25   WHITE      M         MEDIUM                 8/6/2019    KERSHAW                                                                  5/10/2024
 351061    FINDLEY, ZACK JOHN                    28   WHITE      M         CLOSE                  5/1/2019    LIEBER                                                                    8/9/2028
 377147    FINK JR, DAVID KEITH                  28   WHITE      M         MINIMUM                            KIRKLAND                                                                 9/19/2026
 309722    FINK, APRIL MAE                       48   WHITE      F         MINIMUM                            GRAHAM                       2/16/2020        2/16/2020                   8/4/2020
 324677    FINKLEA II, TODD WAYNE                30   BLACK      M         CLOSE                  5/8/2017    LEE                                                                      1/23/2028
 254552    FINKLEA, MARIO JEREL                  42   BLACK      M         MEDIUM                3/20/2020    TURBEVILLE                   1/12/2167        1/12/2167                  1/29/2179
   6025    FINKLEA, RON ONEAL                    46   BLACK      M         CLOSE                  8/6/2010    BROAD RIVER
 311489    FINKLEY, WILLIAM D.                   37   BLACK      M         MEDIUM               12/11/2019    EVANS                                                                    6/12/2044
 359586    FINLEY, DAVID NORTON                  31   WHITE      M         MEDIUM                2/17/2020    TURBEVILLE                 11/21/2018          4/9/2020     3/26/2021    9/22/2021
 243324    FINLEY, JR., CHARLES MITCHELL         40   WHITE      M         CLOSE                 12/9/2019    MCCORMICK                                                                4/17/2039
 198062    FINLEY, MICHAEL JAY                   47   WHITE      M         CLOSE                10/31/2017    MCCORMICK                     8/9/2022        8/9/2022
 171665    FINLEY, PAUL LAMAR                    51   WHITE      M         MEDIUM                4/16/2020    TYGER RIVER                   6/1/1999       8/27/2020                    4/6/2023
 352128    FINLEY, ZACHARY SCOTT                 28   WHITE      M         CLOSE                 6/13/2017    PERRY                                                                    9/11/2024
 360193    FINNEY, JONATHAN ALLEN                38   WHITE      M         MEDIUM               10/22/2019    RIDGELAND                                                                3/31/2027
 374661    FISCHER, MATTHEW JOSEPH               22   WHITE      M         CLOSE                              KIRKLAND                                                                 1/25/2033
 304588    FISCHER, SHAINE DAVID                 41   WHITE      M         MEDIUM               12/23/2011    KIRKLAND                     3/10/2019       3/11/2021       8/4/2027    1/31/2028
 264287    FISHBURNE, CLARENCE J                 41   BLACK      M         MEDIUM                4/12/2013    MACDOUGALL                                                                8/3/2027
 341860    FISHBURNE, DERRICK PHILLIP            35   BLACK      M         CLOSE                 6/20/2019    MCCORMICK                                                                3/31/2049
 279661    FISHBURNE, RECARDO                    38   BLACK      M         MEDIUM                10/7/2019    MCCORMICK                                                                4/11/2027
 246165    FISHBURNE, SHAWN                      45   BLACK      M         MEDIUM                 4/2/2019    RIDGELAND                                                                8/28/2026
 340902    FISHBURNE, TREVOR                     30   BLACK      M         CLOSE                  3/1/2019    LEE                                                                      7/17/2030
 362984    FISHER, CHRISTOPHE BRANDON            29   WHITE      M         MINIMUM              10/18/2015    WATEREE RIVER                                                             6/5/2023
 281146    FISHER, JOHNNY WAYNE                  53   WHITE      M         MINIMUM               4/20/2004    KIRKLAND                   11/30/2018        1/29/2021                   5/12/2020
 377131    FISHER, JOSHUA KEITH                  24   WHITE      M         CLOSE                 7/24/2019    LEE                                                                      1/15/2028
 330873    FISHER, MICHAEL TIMOTHY               32   WHITE      M         MINIMUM              11/24/2008    LIVESAY                                                                 11/24/2023
 353189    FISHER, TIMOTHY RICARDO               33   BLACK      M         CLOSE                 3/26/2018    MCCORMICK                                                                12/2/2036

                                                                           SCDC INMATES MAY 5 000127
                                                                                         Incident Date of                             Projected                    Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                   entry Date
 377776    FISHERS, MICHAEL LEEMONT             29   BLACK     M         MEDIUM                11/23/2019 TYGER RIVER                   1/18/2020       2/4/2021     9/15/2021    3/14/2022
 371407    FISKEAUX, ZACKARY EDWIN              31   WHITE     M                                          KIRKLAND                                                   1/20/2022    7/19/2022
 328503    FITCH, DAVID                         59   WHITE     M         MEDIUM                           RIDGELAND                                                               10/9/2028
 295932    FITTS, JOSHUA JAMES                  35   BLACK     M         MEDIUM                 4/21/2020 TURBEVILLE                      8/3/2017     2/11/2021    12/22/2021    6/20/2022
 365400    FITZGERALD II, LEO JOHN              56   WHITE     M         MINIMUM                6/10/2016 MANNING                                      3/30/2018                  7/17/2020
 345545    FITZGERALD, KEITH ALAN               62   WHITE     M         MEDIUM                           MCCORMICK                                                              12/15/2043
 373819    FLAGLER, TERRANCE TYRIC JERV         22   BLACK     M         MEDIUM                 1/12/2019 TRENTON                                                                  7/9/2022
 378105    FLEEMAN, JACOB TALMADGE              24   WHITE     M         MINIMUM               11/21/2019 TURBEVILLE                    9/15/2020      9/15/2020                   2/1/2022
 380867    FLEISCHMAN, WILLIAM EUGENE           60   WHITE     M         MINIMUM                          MACDOUGALL                   11/29/2019      3/18/2022    11/21/2020    5/20/2021
 313402    FLEMING III, DAVID ALEXANDER         31   BLACK     M         MEDIUM                 8/13/2019 RIDGELAND                     7/15/2020      7/15/2020                   3/9/2021
 309632    FLEMING, CLIFTON                     34   BLACK     M         MEDIUM                  2/6/2020 TYGER RIVER                                                              7/5/2030
 346092    FLEMING, DOMINICK AMOND              28   BLACK     M         MEDIUM                 1/29/2013 RIDGELAND                     6/19/2019    10/16/2021                  11/17/2020
 370574    FLEMING, DONALD LYNN                 52   WHITE     M         MINIMUM                          MANNING                      10/13/2021    10/13/2021     11/24/2024    5/23/2025
 254114    FLEMING, DOUGLAS BLANE               44   WHITE     M         MEDIUM                 7/16/2011 KIRKLAND                                                                1/19/2023
  98367    FLEMING, FRANKLIN DELANO             62   WHITE     M         MEDIUM                 5/28/2009 PERRY                         8/11/1988      4/17/2020
 150479    FLEMING, JAMES A.                    55   WHITE     M         MEDIUM                  2/3/2019 PERRY                        10/10/2006      10/8/2020                   7/8/2029
 333153    FLEMING, JEREMY                      32   BLACK     M         CLOSE                   2/7/2020 LEE                                                                    10/10/2045
 382293    FLEMING, JEREMY ALLEN                37   WHITE     M                                          KIRKLAND                                                                7/13/2021
 328946    FLEMING, MICHAEL BRYANT              32   WHITE     M         MINIMUM                2/13/2012 PERRY                           3/5/2021      3/5/2021     1/14/2023    7/13/2023
 341199    FLEMING, MICHAEL JERAMINE            36   BLACK     M         MINIMUM                4/25/2014 MANNING                         3/4/2020      3/4/2020                  8/21/2020
 352794    FLEMING, SHANDERUS ERVIN             27   BLACK     M         MEDIUM                 2/19/2020 TURBEVILLE                                                             11/27/2020
 250908    FLEMING, TAURINE L.                  38   BLACK     M         MEDIUM                 11/5/2019 EVANS                           6/4/2026      6/4/2026                   6/4/2026
 360908    FLEMING, XAVIER ALONTE               27   BLACK     M         MEDIUM                 3/12/2019 KERSHAW                                                                 4/30/2021
 241983    FLEMMING, EDGAR THELONIOUS           55   BLACK     M         MEDIUM                  5/2/2001 MACDOUGALL                      3/5/2020      3/3/2021    11/22/2021    5/21/2022
 229516    FLEMMINGS, JAMES MICHAEL             44   BLACK     M         MEDIUM                10/15/2018 KIRKLAND                                                                7/26/2032
 369384    FLETCHER, BRANDON DIEGO TYME         23   BLACK     M         MINIMUM                 4/4/2020 TURBEVILLE                   10/15/2020    10/15/2020                   2/28/2023
 368935    FLETCHER, MICHAEL SHAWN              34   WHITE     M         MEDIUM                 3/22/2019 EVANS                         3/24/2018      6/25/2020     4/19/2021 10/16/2021
 379888    FLETCHER, RONALD                     32   WHITE     M         MEDIUM                10/18/2019 ALLENDALE                                                               2/21/2024
 378010    FLEURY, SETH AARON                   25   WHITE     M         MEDIUM                           WATEREE RIVER                                                          12/16/2028
 377514    FLEWWELLIN, MATTHEW ZACHARY          26   WHITE     M         MEDIUM                 3/17/2020 KIRKLAND                                                                1/24/2024
 366569    FLONNORY, ALAIN COTTRELL             36   BLACK     M         MINIMUM                9/24/2017 EVANS                                                                   8/19/2023
 217089    FLOOD, CEDRIC                        48   BLACK     M         MEDIUM                 9/22/2004 LIEBER
 302995    FLOOD, TERRELL CLIFFORD              38   BLACK     M         MEDIUM                 7/29/2012 KERSHAW                       8/8/2025       8/8/2025                   2/8/2028
 356914    FLORES-GUERRERO, FRANSISCO           37   OTHER     M         MEDIUM                  8/8/2018 KERSHAW                                                               12/31/2022
 378147    FLORES, CARLOS OSVADO                23   OTHER     M         CLOSE                  4/23/2019 LEE                                                                    7/21/2059
 357156    FLORES, FELIPE SANDOVAL              37   OTHER     M         MEDIUM                           TYGER RIVER                                                             5/7/2026
 334404    FLORES, JOEY PACO                    38   WHITE     M         MEDIUM                10/12/2018 MCCORMICK                    12/1/2026      12/1/2026                  12/1/2026
 240563    FLORES, JOSE RAFAEL                  53   OTHER     M         CLOSE                 11/12/1997 MCCORMICK                                                              2/25/2022
 173599    FLORES, JR., FRED                    72   WHITE     M         MEDIUM                 1/26/2014 ALLENDALE                     8/1/2010      7/17/2021

                                                                         SCDC INMATES MAY 5 000128
                                                                                      Incident Date of                             Projected                    Projected
                                       Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                     Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                   entry Date
 345430    FLORES, RAYMOND                   33   OTHER     M         MEDIUM                 4/26/2018 RIDGELAND                       8/5/2016     2/12/2021                   2/4/2026
 354935    FLORES, RICARDO PEREZ             41   OTHER     M         MEDIUM                           ALLENDALE                                                                2/6/2021
 362616    FLOWERS JR, CHRISTOPHE G          38   BLACK     M         CLOSE                   1/3/2020 LEE                                                                     4/17/2031
 208833    FLOWERS, ANDREW                   43   BLACK     M         MEDIUM                 10/8/2019 LIEBER                        10/9/2013      4/17/2020
 383280    FLOWERS, CHRISTINA M              30   WHITE     F                                          GRAHAM                        8/31/2020      8/31/2020    12/13/2021    6/11/2022
 369969    FLOWERS, DARRYL EDWARD            41   BLACK     M         MEDIUM                           LIEBER                                                                  5/26/2054
 352185    FLOWERS, FREDERICK LAMAR          27   BLACK     M         CLOSE                  3/23/2020 LEE                                                                      3/1/2051
 381104    FLOWERS, JEREMY TYONN             20   BLACK     M         MEDIUM                 3/18/2020 TRENTON                                                                  3/3/2027
 375098    FLOWERS, LAPARIS S                29   BLACK     M         MEDIUM                           LEE                                                                      9/6/2066
 325384    FLOWERS, MARCUS DEMETRIC          50   BLACK     M         MINIMUM                12/9/2015 MANNING                                                                 7/12/2020
 166047    FLOWERS, MATTHEW                  48   BLACK     M         MEDIUM                 7/23/2018 MCCORMICK
 365223    FLOWERS, MICHAEL EDWARD           52   WHITE     M         MEDIUM                           BROAD RIVER                                                            3/21/2029
 300861    FLOWERS, MICHAEL RAY              58   WHITE     M         CLOSE                   1/8/2008 LEE
 373430    FLOYD III, KEDRON LENIER          38   WHITE     M         MEDIUM                           MACDOUGALL                   2/17/2019      2/11/2021      2/7/2021     8/6/2021
 268608    FLOYD JR, DAVID EDWARD            39   WHITE     M         MINIMUM                 2/8/2020 WATEREE RIVER                 5/9/2019      2/11/2021     6/21/2020   12/18/2020
 151470    FLOYD, BOBBY D.                   70   WHITE     M         CLOSE                   4/2/2013 KIRKLAND                      9/6/2008      7/31/2021
 347052    FLOYD, GREGORY ANTONIO            33   BLACK     M         MEDIUM                  3/7/2018 EVANS                                                                   6/1/2021
 282474    FLOYD, JAMES JEREL                39   BLACK     M         MEDIUM                  4/1/2020 TYGER RIVER                  11/1/2021      11/1/2021                 10/26/2021
 377974    FLOYD, JAMIE LEAH                 27   WHITE     F         MINIMUM                          LEATH                         8/2/2020       8/2/2020                  3/13/2021
 320604    FLOYD, JOHN WILLIAM               53   WHITE     M         MEDIUM                           ALLENDALE                                                               5/7/2023
 346565    FLOYD, JOSHUA A                   30   WHITE     M         MEDIUM                 1/28/2020 TURBEVILLE                   12/6/2019       2/4/2021     3/28/2022    9/24/2022
 303800    FLOYD, LENTIGUS KENTA             42   BLACK     M         CLOSE                  11/2/2018 BROAD RIVER
 290265    FLOYD, MARTIN DAMEON              43   WHITE     M         CLOSE                   8/4/2018 LIEBER
 369520    FLOYD, MARVIN AUGUSTUS            39   BLACK     M         MEDIUM                  8/6/2019 TYGER RIVER                                                           11/11/2021
 380106    FLOYD, QUIENTIN SHARROD           29   BLACK     M         MEDIUM                           ALLENDALE                                                               8/9/2028
 147442    FLOYD, WESLEY                     50   WHITE     M         CLOSE                  2/21/2020 LIEBER
 266391    FLOYD, WILLIAM PATRICK            59   WHITE     M         MEDIUM                           KERSHAW                                                                 8/7/2034
 378414    FLUDD, DANIEL LEE                 26   BLACK     M         MEDIUM                 1/10/2020 LIEBER                                                                 3/19/2034
 210668    FLUDD, DESELLE                    51   BLACK     M         CLOSE                  3/23/2018 LIEBER                      10/26/2013      5/16/2020
 366463    FLUDD, MARKUIS JOSEPH             22   BLACK     M         MEDIUM                12/11/2018 EVANS                        11/8/2023      11/8/2023                  12/4/2023
 269379    FLUDD, ONEZEAN OTEA               43   BLACK     M         MEDIUM                  4/1/2016 MACDOUGALL                                                             3/11/2030
 255258    FLUITT, CORNELIUS LORENZO         40   BLACK     M         MEDIUM                 6/20/2018 KERSHAW                                                               12/17/2022
 248578    FLYNN JR, ROBERT WAYNE            46   WHITE     M         MEDIUM                10/13/2000 WATEREE RIVER               12/13/2019    12/13/2019                  11/23/2020
 354468    FLYNN, ISSAC CLAUDE               45   WHITE     M         MEDIUM                  7/4/2014 PERRY                                                                  3/18/2029
 237807    FLYNN, MICHAEL JAMES              42   WHITE     M         MEDIUM                10/26/2019 WATEREE RIVER                6/17/2020      6/17/2020     7/11/2021     1/7/2022
 264825    FLYNN,II, MICHAEL BRIAN           39   WHITE     M         CLOSE                  10/7/2016 MCCORMICK
 262557    FOGGIE, CHRISTOPHE DIONNE         48   BLACK     M         MEDIUM                           TYGER RIVER                  8/13/2020      8/13/2020                  1/18/2028
 337743    FOGLE, WARREN SENNTELL            40   BLACK     M         MINIMUM                 8/9/2019 TYGER RIVER                                                             3/3/2021
 216506    FOLKES, CLINTON                   57   BLACK     M         CLOSE                  3/15/2019 LEE

                                                                      SCDC INMATES MAY 5 000129
                                                                                            Incident Date of                              Projected                      Projected
                                            Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 298608    FOLKES, LEROY                          61   BLACK      M         CLOSE                   8/9/2019   BROAD RIVER                                                              3/17/2025
 345833    FOLKS, GEORGE O                        33   BLACK      M         MEDIUM                11/14/2018   WATEREE RIVER                                                             8/3/2023
 245463    FOLKS, LEON D.                         41   BLACK      M         MEDIUM                 9/18/2019   TYGER RIVER                                                              4/26/2023
  92340    FOLKS,JR, GEORGE                       64   BLACK      M         MEDIUM                  7/4/2012   BROAD RIVER                                 12/14/1996
 370248    FOLLANSBEE, GREGORY D                  53   WHITE      M         MINIMUM                2/18/2017   ALLENDALE                                                                 7/7/2022
 382074    FOLLOWAY, JOY                          33   WHITE      F         MINIMUM                            LEATH                        4/29/2020        4/29/2020                 10/14/2020
 377412    FONTAVO DUCON, ANTHONY ALFONSO         22   WHITE      M         CLOSE                              LEE                                                                       3/9/2030
 377920    FOOTE, CHRISTOPHE DEVIN                20   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                 10/15/2020       10/15/2020                   1/15/2024
 375592    FOOTE, CHRISTOPHE JEROME               22   BLACK      M         CLOSE                 2/13/2020    LEE                                                                       6/6/2029
 377862    FORD JR, KENNETH CARL                  33   WHITE      M         MINIMUM                8/1/2019    MANNING                      6/14/2019        9/11/2021     7/15/2020     9/7/2020
 299977    FORD JR, ROCHESTER ROY                 62   BLACK      M         MINIMUM              12/13/2018    MACDOUGALL                    2/5/2020         2/5/2020    12/31/2020    6/29/2021
 307166    FORD, BRIAN KEITH                      38   BLACK      M         MINIMUM               2/17/2020    KIRKLAND                     3/16/2021        3/16/2021                 10/21/2021
 342303    FORD, CALVIN D                         33   BLACK      M         CLOSE                 2/17/2013    LIEBER
 305490    FORD, CALVIN JERON                     34   BLACK      M         MEDIUM                 3/2/2019    EVANS                                                                     4/4/2021
 235586    FORD, CHRIS                            49   WHITE      M         CLOSE                 12/6/2019    LIEBER                       9/27/2020       9/27/2020
 379392    FORD, CHRISTOPHE DWAYNE                24   BLACK      M         MEDIUM                             KIRKLAND                                                                  4/9/2029
 359232    FORD, DAN DEMETRI                      27   BLACK      M         CLOSE                  4/9/2020    PERRY                                                                    4/23/2028
 343820    FORD, DASHAWN JAMEL                    29   BLACK      M         MEDIUM                8/13/2019    BROAD RIVER                   7/5/2022         7/5/2022                   7/7/2022
 371497    FORD, DESHAWN KHALIL                   21   BLACK      M         CLOSE                 3/26/2019    BROAD RIVER                                                             12/10/2039
 312731    FORD, DEVON MICHAEL                    35   BLACK      M         MEDIUM                3/10/2020    RIDGELAND                                                                12/1/2041
 353829    FORD, DEVONTE DAQUAN                   28   BLACK      M         MINIMUM               3/21/2020    WATEREE RIVER                                                           11/13/2024
 368646    FORD, FELIPE                           40   BLACK      M         MEDIUM                             MACDOUGALL                    7/1/2021         7/1/2021                  6/28/2021
 311139    FORD, JAMES ANTHONY                    40   WHITE      M         MINIMUM                3/9/2020    MANNING                      2/22/2020         4/9/2020                  9/12/2024
 215591    FORD, JAMES EDWARD                     47   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                                                              11/22/2021
 251883    FORD, JERMAINE                         47   BLACK      M         MEDIUM                7/28/2013    BROAD RIVER                                                              1/10/2039
 236845    FORD, JIMMY ALLEN                      53   WHITE      M         CLOSE                 8/18/2017    BROAD RIVER                                                              9/22/2025
  99435    FORD, LUTHER J                         63   BLACK      M         MEDIUM                             KIRKLAND
 370781    FORD, MONTREAL JOSEPH                  28   BLACK      M         MEDIUM                3/18/2019    LEE                                                                      9/10/2028
 270532    FORD, QUENTON LAMAR                    49   BLACK      M         MEDIUM                4/16/2013    BROAD RIVER
 261216    FORD, ROOSEVELT                        55   BLACK      M         MEDIUM                9/13/2019    EVANS                        11/4/2018      12/10/2020      6/18/2021   12/15/2021
 285740    FORD, TRAVIS                           37   BLACK      M         MEDIUM                2/19/2020    TURBEVILLE                                                               1/14/2022
 359716    FORD, TYLOR DESTEFFINO                 28   BLACK      M         MEDIUM                1/21/2019    TURBEVILLE                                                                1/3/2026
 232122    FORD, WILLIAM                          57   WHITE      M         MEDIUM                 9/9/2014    MACDOUGALL                                                               4/25/2023
 340328    FORDE, JASON J                         39   BLACK      M         MEDIUM                3/11/2020    EVANS                                                                    4/26/2028
 345422    FORDHAM BROWN, WILLIAM SHANE           27   BLACK      M         CLOSE                              MCCORMICK                                                                1/15/2062
 262332    FORDHAM, ANTRELL JERMAINE              43   BLACK      M         MEDIUM                7/29/2018    EVANS                                                                    6/12/2022
 342917    FORDHAM, DESHAWN                       26   BLACK      M         CLOSE                 1/25/2020    LIEBER                                                                   6/14/2042
 379330    FORDHAM, RASHAWN QUENTIN               26   BLACK      M         CLOSE                  3/6/2020    TURBEVILLE                   2/28/2020       3/25/2021      4/21/2023   10/18/2023
 382170    FOREMAN, DARKEL RAMEEK                 36   BLACK      M         MEDIUM                             BROAD RIVER                                                              5/18/2051

                                                                            SCDC INMATES MAY 5 000130
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 210168    FORNEY, DWAYNE ERIC                   53   BLACK      M         MEDIUM                 3/13/2020 BROAD RIVER                    9/25/2022      9/25/2022
 346850    FORREST, DAESHAUN ALEXANDER           30   BLACK      M         CLOSE                  1/22/2020 PERRY                                                                    6/16/2033
 274525    FORREST, JOSHUA                       39   BLACK      M         CLOSE                   7/3/2014 MCCORMICK
 350575    FORREST, LEAH J                       52   WHITE      F         MINIMUM                          LEATH                                                                   7/26/2027
 185619    FORT, JAMES SHANNON                   49   WHITE      M         MEDIUM                 2/18/2020 TRENTON                       4/29/2026      4/29/2026                  4/27/2026
 352326    FORTENBERRY, DOMINIQUE LEMOND         29   BLACK      M         MEDIUM                 12/4/2019 RIDGELAND                                                              12/30/2026
 382658    FORTENBERRY, MARY ANN                 42   WHITE      F         MEDIUM                           GRAHAM                                                                  7/29/2021
 372534    FORTNER, JAMES MARVIN                 46   WHITE      M         MEDIUM                           ALLENDALE                      5/3/2019      4/30/2020     10/6/2021     4/4/2022
 381617    FORTNER, STEVEN K                     29   WHITE      M         MINIMUM                          LIVESAY                       2/27/2020      2/27/2020                   2/1/2021
 210227    FORTNER, WILLIE JAMES                 49   WHITE      M                                5/18/2006 KIRKLAND                                                                 9/2/2020
 383147    FORTNEY, BRANDON MICHAEL              20   WHITE      M         MEDIUM                           KIRKLAND                                                                1/27/2023
 347020    FORTUNATO, JOHN MATTHEW               31   WHITE      M         MEDIUM                11/22/2019 TURBEVILLE                    6/29/2014      8/28/2020                  8/22/2022
 301471    FORTUNE, ROGER LEON                   37   BLACK      M         MEDIUM                 3/10/2020 RIDGELAND                                                                9/3/2023
 132291    FOSSICK, JAMES DONALD                 52   WHITE      M         MEDIUM                 10/6/1999 PERRY                         9/18/2001      5/15/2020
 249609    FOSTER, BENJAMIN                      47   WHITE      M         MEDIUM                  6/3/2019 TURBEVILLE                                                              6/30/2027
 169555    FOSTER, BERNARD CHARLES               48   BLACK      M         MEDIUM                 9/24/2018 KERSHAW                                                                11/25/2025
 325398    FOSTER, BERT WAYNE                    32   WHITE      M         MEDIUM                 1/16/2019 LIEBER                                                                   3/6/2030
 339744    FOSTER, BRADFORD ANTONIO              28   BLACK      M         MINIMUM                 9/1/2018 GOODMAN                                                                 6/13/2022
 371789    FOSTER, BRIAN CORNELIUS               20   BLACK      M         CLOSE                            LEE
 372413    FOSTER, BRITTANY CASSANDRA            25   WHITE      F         CLOSE                 10/11/2019 GRAHAM                                                                  5/23/2056
 380300    FOSTER, CARLEA ELIZABETH              20   WHITE      F         MEDIUM                           GRAHAM                        5/22/2020      5/22/2020      6/6/2021    12/3/2021
 381200    FOSTER, CARLOTTA                      57   BLACK      M         MINIMUM                          KIRKLAND                       1/8/2020       1/8/2020                  8/21/2020
 331438    FOSTER, CHRISTOPHE C.                 34   BLACK      M         MEDIUM                 2/22/2016 TYGER RIVER                                                            11/18/2028
 372302    FOSTER, DEANDRE TYSHUN                24   BLACK      M         MEDIUM                 6/10/2019 LIEBER                                                                  3/23/2033
 328197    FOSTER, DEMARCUS                      32   BLACK      M         CLOSE                  5/14/2019 PERRY
 358161    FOSTER, DYESHAWN                      26   BLACK      M         CLOSE                   3/3/2020 LIEBER                                                                  5/24/2028
 366895    FOSTER, EZRA JOHN                     35   WHITE      M         MEDIUM                           TURBEVILLE                                                             11/24/2026
 353381    FOSTER, HEIRBERONE HEAVA              58   BLACK      M         CLOSE                            BROAD RIVER                                                              5/3/2046
 335911    FOSTER, JACORY SHAROD                 29   BLACK      M         CLOSE                  6/24/2016 LEE
 335320    FOSTER, JAMARCUS DELEON               31   BLACK      M         CLOSE                   4/6/2020 PERRY                                                                   11/6/2032
 273124    FOSTER, JAMES O'NEAL                  58   BLACK      M         MEDIUM                 3/25/2003 TYGER RIVER                   8/12/2017      1/23/2021                  7/31/2022
 306356    FOSTER, JEREMY ALLEN                  40   WHITE      M         MEDIUM                 3/25/2018 TYGER RIVER                                                             11/5/2023
 190067    FOSTER, JIMMY DAVID                   50   WHITE      M         MEDIUM                           EVANS                         4/26/2019      4/30/2020                  5/17/2022
 289698    FOSTER, JODY ALLEN                    44   WHITE      M         MINIMUM                8/10/2003 MANNING                       1/24/2020      1/24/2020                  7/14/2020
 349544    FOSTER, JOHNNY SAMUEL                 38   BLACK      M         MEDIUM                10/21/2012 LIEBER                                                                  9/16/2029
 356143    FOSTER, JR, BLAKELY LEE               33   BLACK      M         MEDIUM                 7/15/2019 MACDOUGALL                    5/29/2016    12/12/2020     12/27/2020    6/25/2021
 135199    FOSTER, JR., GUY CLEVELAND            52   WHITE      M         MEDIUM                  6/1/2013 MCCORMICK                     6/15/2016     2/27/2021
 335996    FOSTER, JUSTIN PRELO                  34   BLACK      M         CLOSE                  1/19/2012 BROAD RIVER                                                             4/28/2041
 271782    FOSTER, KARLIN RAMON                  40   BLACK      M         MINIMUM                9/27/2018 MANNING                                                                 3/19/2022

                                                                           SCDC INMATES MAY 5 000131
                                                                                          Incident Date of                              Projected                    Projected
                                       Current                                                                                                        Next Parole                  Projected
Inmate #                     Name                     Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                          Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 179576    FOSTER, LEONARD LEE               46   BLACK         M         MEDIUM                 9/14/2015 TURBEVILLE                     2/12/2022      2/12/2022                   2/3/2029
 382171    FOSTER, MARCUS ANTONIO            24   BLACK         M         MEDIUM                           TURBEVILLE                                                               10/2/2023
 188510    FOSTER, MICHAEL EUGENE            47   WHITE         M         MEDIUM                 2/15/1993 ALLENDALE                      6/24/2022      6/24/2022                  9/13/2023
 379349    FOSTER, MICHAEL JARROD            26   WHITE         M         MEDIUM                           TURBEVILLE                     8/20/2019      9/25/2020                   8/3/2020
 346808    FOSTER, NETHANEEL AARON           37   WHITE         M         MINIMUM                7/21/2017 GOODMAN                                                                  3/12/2023
 321616    FOSTER, NIKITA HAHSHAA            34   BLACK         M         MEDIUM                  1/7/2013 TYGER RIVER                      8/9/2020      8/9/2020       8/6/2022    2/2/2023
 320680    FOSTER, RAJSHUN BERNARD           33   BLACK         M         CLOSE                            MCCORMICK                                                               11/21/2050
 194085    FOSTER, ROBERT LEE                55   BLACK         M         MINIMUM                 3/3/2017 TRENTON                                                                  9/28/2024
 267984    FOSTER, RUSSELL KENTA             40   BLACK         M         MINIMUM               12/20/2016 TYGER RIVER                                                             11/12/2023
 352120    FOSTER, STEPHANEY NICHOLE         32   WHITE         F         MEDIUM                 6/13/2019 GRAHAM                         6/26/2020      6/26/2020                  2/19/2021
 210467    FOSTER, THOMAS COLUMBUS           44   AMER INDIAN   M         MEDIUM                 9/17/2019 KERSHAW                        8/23/2019      10/9/2021     10/9/2020     4/7/2021
 269961    FOSTER, THOMAS EARL               38   BLACK         M         MINIMUM                8/21/2019 TRENTON                       11/29/2018      1/29/2021    11/11/2022    5/10/2023
 298060    FOSTER, TOBIOUS JERMAINE          39   BLACK         M         MEDIUM                 3/12/2020 TURBEVILLE                                                               2/14/2021
 375081    FOURNEY SR, MELVIN                72   BLACK         M         MINIMUM                          GOODMAN                                                                  2/28/2024
 257044    FOURNEY, CHRISTOPHE LEE           44   BLACK         M         MEDIUM                11/20/2018 PERRY                            7/7/2029      7/7/2029                   7/4/2029
 211458    FOUST, BRAD                       45   WHITE         M         MEDIUM                 9/11/2019 EVANS                          5/18/2024      5/18/2024                  5/18/2024
 359421    FOWLER JR, JOSEPH MICHAEL         28   WHITE         M                                5/15/2015 KIRKLAND                                       8/5/2016                  11/4/2021
 314366    FOWLER, BOBBY DARYEL              34   BLACK         M         MEDIUM                  6/1/2006 KIRKLAND                                       8/9/2018                  6/29/2026
 313250    FOWLER, BRAD RAY                  44   WHITE         M         MINIMUM                4/27/2006 LIVESAY                        6/30/2020      6/30/2020                  7/11/2021
 378086    FOWLER, CHRISTOPHE RAY            33   WHITE         M         MINIMUM                          KERSHAW                                                                   5/8/2023
 301167    FOWLER, CLAYTON RAMSEY            35   WHITE         M         MINIMUM                 2/8/2005 TRENTON                                                                   4/2/2026
 277071    FOWLER, CURTIS TIWAN              36   BLACK         M         CLOSE                   8/8/2018 LEE                                                                      5/29/2030
 264645    FOWLER, DAVID                     51   WHITE         M         CLOSE                  2/11/2019 LEE                                                                      3/14/2032
 331044    FOWLER, HORACE ANTWAN             31   BLACK         M         MINIMUM                 7/8/2015 PALMER                         10/7/2019    12/11/2020     10/27/2020    4/25/2021
 353327    FOWLER, KELOPE                    38   BLACK         M         MINIMUM                6/10/2019 LIVESAY                        11/2/2019      11/2/2019     12/7/2020     6/5/2021
 318040    FOWLER, KENNETH DALE              35   WHITE         M         MEDIUM                 9/13/2010 LIEBER
 271686    FOWLER, KWAN RAYLEE               37   BLACK         M         MEDIUM                  8/2/2003 MACDOUGALL                                                              1/20/2029
 220068    FOWLER, LUCIUS                    51   BLACK         M         CLOSE                  7/24/2006 PERRY                                                                    9/1/2029
 344340    FOWLER, MICHAEL JAMAL             28   BLACK         M         CLOSE                   8/5/2019 MCCORMICK                                                               4/22/2028
 347053    FOWLER, TIMOTHY WAYNE             34   WHITE         M         MINIMUM                3/27/2019 KIRKLAND                       6/4/2027       6/4/2027                  5/31/2027
 323544    FOWLER, ZACHARY                   34   BLACK         M         CLOSE                  3/25/2020 PERRY
 172955    FOX, CECIL ERIC                   55   WHITE         M         MEDIUM                 4/27/2012 KERSHAW                       9/16/1999    12/10/2020                   7/19/2020
 380729    FOX, JAMES CODY                   26   WHITE         M         MINIMUM                          TURBEVILLE                    5/15/2020     5/15/2020                   1/12/2022
 330290    FOX, JAQUETIN ARQWELLE            29   BLACK         M         CLOSE                  1/21/2020 LIEBER                        2/10/2031     2/10/2031                    2/3/2031
 381892    FOX, JUSTIN ROBERT                28   WHITE         M         MINIMUM                          MANNING                       1/11/2020     1/11/2020                   6/28/2020
 165189    FOX, REGINALD BISHOP              59   WHITE         M         MEDIUM                           KERSHAW                       9/16/2020     9/16/2020                   9/26/2022
 200256    FOXWORTH, DAVID                   70   BLACK         M         MEDIUM                 3/18/2001 ALLENDALE                     4/17/2004    12/13/2018                   12/3/2021
 383203    FOXWORTH, JAMES DEREK             36   WHITE         M                                          KIRKLAND                      8/15/2023     8/15/2023                  11/16/2022
 293753    FOXWORTH, SHANE                   35   WHITE         M         MEDIUM                 3/13/2020 BROAD RIVER                                                              6/1/2024

                                                                          SCDC INMATES MAY 5 000132
                                                                                          Incident Date of                              Projected                      Projected
                                           Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 363194    FOXWORTH, TYLER COLE                  24   WHITE     M         MEDIUM                             TURBEVILLE                                                               5/16/2021
 372609    FOY, SIDNEY LAMAR                     33   BLACK     M         CLOSE                 8/14/2019    LIEBER                                                                   8/25/2029
 317328    FRADY, JAMES RANDOLPH                 56   WHITE     M         CLOSE                  3/8/2018    PERRY
 369699    FRADY, JOHN MATTHEW                   43   WHITE     M         MINIMUM                            LIVESAY                                                                  11/1/2023
 278007    FRADY, ROBERT JASON                   44   WHITE     M         MEDIUM               10/26/2008    TYGER RIVER                                                              8/28/2025
 327062    FRADY, TAMMY ROCHELLE                 40   WHITE     F         MINIMUM               3/12/2020    LEATH                        4/17/2020       3/11/2021       4/6/2023    10/3/2023
 364802    FRALEY, GARY CURTIS                   53   WHITE     M         CLOSE                              LEE                                                                      1/15/2091
 257790    FRANCIS, MIKEL                        39   BLACK     M         CLOSE                11/16/2019    MCCORMICK                                                                2/27/2031
 289122    FRANCIS, TERENCE                      45   BLACK     M         MEDIUM                6/29/2017    ALLENDALE                                                                9/24/2021
 372693    FRANCISCO, JOSHUA R                   31   ASIAN     M         MEDIUM                             KIRKLAND                                                                 11/1/2020
 213363    FRANCISCO, RICHARD KENNETH            45   BLACK     M         MEDIUM                9/10/2018    KERSHAW                                                                  6/13/2021
 381072    FRANCISO, FRANCISO YOVANI             36   OTHER     M         MEDIUM                             KERSHAW                       9/2/2019       3/18/2022       5/3/2020    8/11/2020
 382869    FRANCO URRUTIA, CESAR ALBERTO         33   OTHER     M         MEDIUM                             KERSHAW                       4/7/2020        4/7/2020                    2/8/2021
 345325    FRANCOIS, STEPHEN HORACE              30   BLACK     M         MEDIUM                 5/5/2018    LIEBER                       8/28/2035       8/28/2035                   8/23/2035
 276389    FRANK, JASON RAY                      38   WHITE     M         CLOSE                 5/21/2017    LEE
 371650    FRANKLIN III, TIMOTHY LAMAR           24   BLACK     M         MEDIUM                2/12/2020    KERSHAW                       8/8/2018       10/8/2020      1/13/2022    7/12/2022
 229450    FRANKLIN JR, WILBERT JOHNSON          56   BLACK     M         MEDIUM                             KIRKLAND                     9/17/2020       9/17/2020                   2/27/2028
 308486    FRANKLIN, ANTHONY MACK                37   BLACK     M         MEDIUM                12/3/2019    LEE                                                                      2/28/2028
 351886    FRANKLIN, ARTHUR                      27   BLACK     M         CLOSE                 3/18/2020    LEE                         7/18/2019        7/24/2020     11/26/2020    5/25/2021
 381931    FRANKLIN, ASHLEY AMANDA               37   WHITE     F         MINIMUM                            GRAHAM                      6/18/2020        6/18/2020                   9/18/2020
 172253    FRANKLIN, CHRISTOPHE LEE              45   WHITE     M         MEDIUM                7/20/2018    LIEBER                       5/1/2010        3/20/2021
 345361    FRANKLIN, ELLIS                       50   BLACK     M         MEDIUM                 1/3/2020    KIRKLAND                   11/27/2011       10/24/2020
 284514    FRANKLIN, EVETTE LAVAE                37   BLACK     M         MEDIUM                 2/5/2008    LIEBER                                                                   5/27/2040
 273831    FRANKLIN, JOEY                        40   BLACK     M         MINIMUM               3/23/2020    WATEREE RIVER                                                             6/6/2021
 275454    FRANKLIN, JOHN ROBERT DEN             39   BLACK     M         CLOSE                  9/6/2013    KIRKLAND                     2/12/2030       2/12/2030                    2/6/2030
 328509    FRANKLIN, KENDRIAN PARIS              30   BLACK     M         MINIMUM                            WATEREE RIVER                9/21/2020       9/21/2020                   6/21/2021
 222409    FRANKLIN, MARION                      80   BLACK     M         MEDIUM                 1/4/2018    PERRY                                                                   10/19/2026
 142180    FRANKLIN, WILLIE EDWARD               53   BLACK     M         MEDIUM                 8/7/2019    PERRY                        7/16/2007       5/16/2020
 370250    FRANKS, DESHANNDON MARKELLE           32   BLACK     M         CLOSE                  3/8/2018    BROAD RIVER                                                              1/25/2059
 380550    FRANKS, HASAN JAQUIVIOUS              19   BLACK     M         MEDIUM                11/6/2019    TURBEVILLE                   4/30/2021       4/30/2021                  11/29/2022
 340543    FRANKS, JERRY DEAN                    52   WHITE     M         MEDIUM                             TYGER RIVER                                                             11/17/2020
 356571    FRANKS, LADARIUS DURWAND              28   BLACK     M         MEDIUM                1/29/2019    EVANS                                                                   11/11/2022
 318181    FRANKS, PAMELLA ANN HARRIS            49   WHITE     F         MINIMUM               1/27/2013    GRAHAM                       6/30/2022       6/30/2022                   8/22/2023
 369084    FRANZ, BRIAN PAUL                     41   WHITE     M         MEDIUM                             ALLENDALE                     2/3/2020        2/3/2020                    8/3/2020
 345007    FRASER, ANTHONY LAMAR                 27   BLACK     M         CLOSE                 11/7/2019    KIRKLAND                                                                 4/21/2032
 238350    FRASIER III, HASKELL                  46   WHITE     M         MEDIUM                1/26/2020    LEE                                                                       9/4/2044
 215880    FRASIER JR, MICHAEL N                 48   BLACK     M         MEDIUM                5/21/1998    LIEBER                                                                    8/8/2037
 221115    FRASIER, ARCHIE JOSEPH                51   BLACK     M         CLOSE                  3/5/2014    MCCORMICK                    1/27/2020       2/11/2021       2/9/2021     8/8/2021
 373644    FRASIER, HERBERT LOUIS                27   BLACK     M         MEDIUM                3/11/2020    KERSHAW                                                                  1/12/2025

                                                                          SCDC INMATES MAY 5 000133
                                                                                            Incident Date of                             Projected                    Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                       Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
 334770    FRASIER, MARK LEE                   28   BLACK         M         MEDIUM                  2/8/2019 EVANS                           2/9/2018     6/25/2020                 11/13/2020
 317940    FRASIER, MOSES                      38   BLACK         M         MEDIUM                 3/19/2013 BROAD RIVER                                                             7/29/2029
 381368    FRASIER, PARRIS                     38   BLACK         M         MEDIUM                           KERSHAW                       1/20/2020      1/20/2020                 10/12/2020
 103775    FRASIER, ROBERT CORNELL             63   BLACK         M         MEDIUM                 7/22/1996 MACDOUGALL                                                               3/1/2027
 383295    FRASIER, TRAVIS LAMONT              39   BLACK         M                                          KIRKLAND                      12/6/2021      12/6/2021                   7/7/2021
 292190    FRASURE, TIMOTHY                    39   WHITE         M         MEDIUM                 11/6/2003 ALLENDALE                                                               10/5/2020
 156762    FRAYER, CALVIN ANTHONY              52   BLACK         M         CLOSE                  2/26/2019 MCCORMICK
 325483    FRAZEE, CHRISTOPHE EUGENE           38   WHITE         M                                4/21/2011 KIRKLAND                     9/25/2020      9/25/2020                 10/19/2021
 278385    FRAZIER SR, FRANK                   68   BLACK         M         MINIMUM                          GOODMAN                                                                 7/2/2026
 316203    FRAZIER, ALLEN MARKAE               32   BLACK         M         MINIMUM                 1/6/2012 PALMER                        6/9/2020       6/9/2020                 12/27/2021
 381146    FRAZIER, ANTONIO ANTWAN             36   BLACK         M         MINIMUM                          PALMER                       4/22/2020      4/22/2020     5/12/2021    11/8/2021
 344675    FRAZIER, CHANUCEY S                 29   BLACK         M         CLOSE                 11/20/2019 LEE                                                                   11/15/2029
 307012    FRAZIER, CHRISTOPHE                 32   BLACK         M         MEDIUM                 7/23/2019 TURBEVILLE                   12/3/2018      3/25/2021                  9/16/2020
 237617    FRAZIER, DAGGART BERNARD            42   BLACK         M         MEDIUM                 8/23/2014 TYGER RIVER                                                            9/13/2026
 367983    FRAZIER, DEUNDRAY                   22   BLACK         M         MEDIUM                 4/14/2017 TURBEVILLE                   3/31/2021      3/31/2021                   6/7/2022
 275410    FRAZIER, ECKERIN O.                 56   BLACK         M         CLOSE                   9/8/2019 LEE                                                                    3/10/2021
 366645    FRAZIER, GARY DEAN                  30   WHITE         M         MEDIUM                 8/31/2019 EVANS                                                                 11/14/2024
 326964    FRAZIER, HERBERT TIMOTHY            57   BLACK         M         CLOSE                  8/28/2015 LEE                                                                     7/4/2024
 215421    FRAZIER, JAMES                      45   BLACK         M         MEDIUM                 8/12/2004 LIEBER                       1/26/2014      6/20/2020
 360797    FRAZIER, JAMES ANTONIO              24   BLACK         M         CLOSE                 12/11/2019 BROAD RIVER                                                           12/17/2021
 264488    FRAZIER, JOHN BOYD                  50   WHITE         M         MEDIUM                 3/26/2017 TYGER RIVER                                                           10/19/2029
 265586    FRAZIER, JOHNNY                     49   WHITE         M         CLOSE                 10/31/2019 PERRY
 305986    FRAZIER, JOHNNY LAMONT              41   BLACK         M         MINIMUM                1/22/2019 RIDGELAND                                                              3/12/2026
 380989    FRAZIER, KEANDRE HAKEIM             25   BLACK         M         CLOSE                   4/9/2020 WATEREE RIVER                3/28/2020      3/28/2020                  4/15/2021
 363527    FRAZIER, MARVIN ELLIS               53   BLACK         M         CLOSE                  1/16/2018 LEE                                                                     1/6/2031
 346254    FRAZIER, MATTHEW                    38   BLACK         M         MINIMUM                          RIDGELAND                    5/22/2016      1/28/2021                  7/10/2023
 343611    FRAZIER, RENALDO                    36   BLACK         M         MINIMUM                 4/2/2019 GOODMAN                     11/20/2018      6/26/2020    11/14/2020    5/13/2021
  92264    FRAZIER, RUDOLPH                    60   BLACK         M         MEDIUM                10/10/2008 RIDGELAND                    3/23/1994       1/8/2022
 324410    FRAZIER, SHAROD                     38   BLACK         M         CLOSE                  1/28/2020 LIEBER
 334278    FRAZIER, TERRANCE ONEIL             30   BLACK         M         MEDIUM                 9/23/2019 BROAD RIVER                   7/9/2032       7/9/2032                   7/4/2032
 199803    FRAZIER, TURICK                     47   BLACK         M         CLOSE                  6/26/1999 BROAD RIVER                                                            4/30/2033
 378059    FRAZIER, TYSHAWN DYWARALL           22   BLACK         M         MEDIUM                11/10/2019 WATEREE RIVER               12/21/2019      2/19/2022     5/15/2021   11/11/2021
 219272    FRAZIER, WILLIE                     43   BLACK         M         MEDIUM                  4/2/2020 MCCORMICK
 352002    FREDERICK, BENJAMIN MICHAEL         29   WHITE         M         MEDIUM                           ALLENDALE                    8/31/2021      8/31/2021    10/27/2024    4/25/2025
 288077    FREDERICK, DWAYNE                   36   BLACK         M         MEDIUM                 1/31/2019 EVANS                                                                  7/28/2024
 287451    FREDERICK, JETT                     39   WHITE         M         MEDIUM                 8/28/2017 KERSHAW                                                                8/31/2028
 263382    FREDRICK, EVON L                    55   BLACK         M         CLOSE                  10/2/2007 PERRY
 292242    FREDRICK, JOHNOVAN OMAR             36   BLACK         M         MEDIUM                 9/16/2013 KERSHAW                                                                 3/5/2021
 278076    FREEMAN, BRUCE WAYNE                41   AMER INDIAN   M         MEDIUM                 2/25/2020 TURBEVILLE                    3/2/2019      6/18/2021    10/29/2020    4/27/2021

                                                                            SCDC INMATES MAY 5 000134
                                                                                        Incident Date of                             Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                     entry Date
 342990    FREEMAN, DAVID MATTHEW             38   WHITE      M                                3/26/2015 KIRKLAND                                                                 12/11/2023
 382146    FREEMAN, DEKOVEAN DRESHAWN         25   BLACK      M         MEDIUM                           TURBEVILLE                  12/15/2020       12/15/2020                   7/12/2023
 328569    FREEMAN, DETRICK                   30   BLACK      M         MEDIUM                 2/15/2020 BROAD RIVER                                                                9/6/2026
 265674    FREEMAN, DONALD A                  53   WHITE      M         MEDIUM                 4/10/2020 TRENTON                                                                  12/29/2024
 375134    FREEMAN, DYLAN                     27   WHITE      M         MEDIUM                 9/11/2019 WATEREE RIVER                 7/28/2019        10/9/2021     3/25/2021    9/21/2021
 235180    FREEMAN, FRED                      63   BLACK      M         MEDIUM                 1/25/2011 LIEBER                                                                   12/28/2053
 367270    FREEMAN, JAMES KEITH               53   WHITE      M                                          KIRKLAND                       4/9/2020         4/9/2020                  7/17/2020
 367114    FREEMAN, JANE ELAINE               28   BLACK      F         MINIMUM                          GRAHAM                        10/9/2018        1/22/2021     9/12/2022    3/11/2023
 240894    FREEMAN, JEFFREY SCOTT             45   WHITE      M         CLOSE                  11/6/2018 MCCORMICK
 324521    FREEMAN, JORONNIE                  36   BLACK      M         MEDIUM                 5/14/2018 RIDGELAND                                                                 8/23/2020
 287918    FREEMAN, JR, NATHANIEL             50   BLACK      M         MINIMUM               10/29/2014 TYGER RIVER                                                                9/7/2027
 377918    FREEMAN, JYQUEZ JULIUS             21   BLACK      M         CLOSE                  12/9/2019 LEE                                                                       3/28/2057
 312428    FREEMAN, KARACUS KOREAN            33   BLACK      M         MEDIUM                 1/15/2018 MCCORMICK                                                                 8/25/2023
 123210    FREEMAN, RODNEY                    59   WHITE      M         MEDIUM                 7/10/2008 PERRY                         10/1/2003      12/12/2020
 320516    FREEMAN, STEVEN                    43   WHITE      M         MEDIUM                  5/1/2007 TYGER RIVER                                                               8/16/2056
 303061    FREEMAN, STONEY                    37   BLACK      M         MINIMUM                1/16/2020 GOODMAN                                                                   9/15/2020
 376156    FREEMAN, TERRELL                   33   BLACK      M         MINIMUM                          ALLENDALE                   10/12/2019       11/20/2020                  12/13/2020
 342402    FREEMAN, TRACI L                   44   WHITE      F         MINIMUM                          LEATH                                                                    10/31/2020
 383084    FREEMAN, TYSHAUN ALONZO            19   BLACK      M         MEDIUM                           KIRKLAND                                                                  9/23/2023
 380928    FREEMAN, WENDELL                   62   BLACK      M         MINIMUM                          PALMER                        5/24/2021       5/24/2021                    6/4/2021
 379093    FRENCH, CODY ANDREW                28   WHITE      M         MINIMUM                          ALLENDALE                      5/3/2020        5/3/2020      8/28/2021    2/24/2022
 361004    FREY, CHRISTOPHE CHARLES           39   WHITE      M         MINIMUM                4/11/2015 TRENTON                       11/3/2019       11/3/2019     10/23/2020    4/21/2021
 364382    FREY, RYAN MICHAEL                 27   WHITE      M         MEDIUM                 8/22/2016 TURBEVILLE                    12/3/2019      12/10/2020                  10/17/2020
 240008    FREYTA, CHARLES                    47   WHITE      M         MEDIUM                  5/8/2018 EVANS                          7/6/2004       10/9/2021                   6/28/2020
 306551    FRICKS, DANNY RAY                  49   WHITE      M                                4/16/2012 KIRKLAND                                                                  9/10/2020
 273926    FRICKS, NICKY RAY                  59   WHITE      M         MEDIUM                  7/6/2018 EVANS                                                                     4/21/2022
  81423    FRICKS, WAYNE CURTIS               69   WHITE      M         MEDIUM                  4/7/2000 BROAD RIVER                    3/1/1984      10/10/2020
 353989    FRIDAY, JEREMIAH CAIN              33   BLACK      M         MINIMUM               10/29/2019 WATEREE RIVER                                                            11/26/2024
 265864    FRIDAY, STACEY ELIZABETH           40   WHITE      F         MINIMUM                9/18/2019 GRAHAM                        7/1/2019       12/11/2020      7/15/2021    1/11/2022
 279220    FRIEDEWALD, MARCUS ALLEN           47   WHITE      M         MEDIUM                  2/3/2017 KIRKLAND                     12/5/2020        12/5/2020      11/5/2021     5/4/2022
 336466    FRIERSON, DARRYL                   34   BLACK      M         CLOSE                 10/13/2019 BROAD RIVER                 11/16/2032       11/16/2032                    5/7/2035
 239920    FRIERSON, MICHAEL                  43   BLACK      M         MEDIUM                12/22/2014 RIDGELAND                                                                 3/31/2058
 348968    FRIERSON, RANDY                    55   BLACK      M         MEDIUM                           MACDOUGALL                                                                6/23/2022
 272091    FRIERSON, ROSHELL                  41   BLACK      M         MEDIUM                12/31/2015 RIDGELAND                                                                  4/4/2058
 343608    FRIERSON, TYRONE KEITH             51   BLACK      M         CLOSE                  1/27/2014 BROAD RIVER                                                                3/4/2030
 332328    FRIESEL JR, ROBERT JAMES           40   WHITE      M         MINIMUM                          MACDOUGALL                     7/8/2021         7/8/2021      5/6/2023    11/2/2023
 355560    FRINKS JR, DAYTON CARANDO          26   BLACK      M         CLOSE                  4/21/2020 MCCORMICK                                                                 11/3/2025
 379029    FRIPP, DALANTE MARQUISE            21   BLACK      M         CLOSE                   6/4/2019 BROAD RIVER                                                              10/24/2030
 252365    FRIPP, GERALD CLARK                54   BLACK      M         CLOSE                   6/7/2011 LEE                                                          1/21/2023    7/20/2023

                                                                        SCDC INMATES MAY 5 000135
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 295622    FRIPP, MARREESE                     38   BLACK      M         MEDIUM                             MACDOUGALL                   1/16/2020      3/18/2021     4/25/2021 10/22/2021
 327664    FROSE, LISA M                       40   WHITE      F         MINIMUM               10/9/2008    LEATH                        7/23/2020      7/23/2020                  12/5/2020
 297859    FROST, DOMINIC                      40   BLACK      M         MINIMUM                            PALMER                         5/9/2020      5/9/2020                  7/20/2020
 171218    FROST, ROBERT JOE                   57   WHITE      M         CLOSE                 6/27/1994    LEE
 133769    FROST, STEVEN GREGORY               52   WHITE      M         CLOSE                11/27/2017    MCCORMICK                                                             2/27/2052
 300528    FRUSTER, ANDREW                     41   BLACK      M         MEDIUM                7/19/2018    EVANS                                                                 8/20/2028
 363830    FRYAR, FUQUAN KENNETH               26   BLACK      M         MEDIUM                 1/6/2020    RIDGELAND                                                              4/7/2021
 375354    FRYE, MARION WADE                   34   WHITE      M         MEDIUM                1/27/2019    BROAD RIVER                                                           9/13/2034
 382395    FRYE, MICHAEL W                     54   WHITE      M                                            KIRKLAND                                                             12/22/2020
 382187    FRYE, SHAINIA NEANN                 19   BLACK      F         MINIMUM                            GRAHAM                       4/1/2020       4/1/2020                  8/12/2020
 378838    FUEWELL, JADONI DELANI              18   BLACK      M         MEDIUM                9/19/2019    TURBEVILLE                                                           12/17/2022
 279287    FUEWELL, RANDY MORRIS               67   BLACK      M         MEDIUM               11/13/2019    ALLENDALE                                                             5/27/2031
 362869    FULBRIGHT, JOSHUA MICHAEL           34   WHITE      M         MEDIUM                             KIRKLAND                                                              9/19/2032
 349468    FULLBRIGHT, MATTHEW BRANDON         40   WHITE      M         MEDIUM                1/25/2013    LIEBER
 242866    FULLER, ANGELA                      50   BLACK      F         MEDIUM                2/29/2016    GRAHAM                                                               12/23/2022
 374470    FULLER, DARQUARIOU TREMAINE         25   BLACK      M         CLOSE                 8/20/2019    MCCORMICK                                                            12/14/2036
 325001    FULLER, DARRYL A.                   34   BLACK      M         CLOSE                10/29/2018    LIEBER                                                                2/15/2036
 361685    FULLER, EDDRICK RASHAD              30   BLACK      M         MEDIUM                6/14/2019    TYGER RIVER                                                            8/2/2022
 236679    FULLER, HENRY                       45   BLACK      M         MEDIUM                1/14/2019    ALLENDALE                                                             8/30/2026
 381498    FULLER, HOPE ASHLEY                 33   WHITE      F         MINIMUM               1/17/2020    LEATH                       1/29/2020      1/29/2020                  1/29/2021
 236982    FULLER, JAMES OLANDO                43   BLACK      M         MINIMUM                8/7/2019    MANNING                                                               8/25/2020
 253694    FULLER, LOUIS ENGLISH               43   WHITE      M         CLOSE                  9/1/1999    MCCORMICK
 382998    FULLER, MARKA JEAN                  47   WHITE      F         MINIMUM                            LEATH                                                                10/10/2023
 381511    FULLER, MICHAEL                     57   BLACK      M         MEDIUM                             MACDOUGALL                 11/28/2019    11/28/2019                    7/1/2020
 367220    FULLER, MICHAEL ANTWON              29   BLACK      M         MEDIUM                 9/9/2016    KIRKLAND                                                              6/14/2039
 240127    FULLER, PHILBERT RONALD             54   BLACK      M         MEDIUM                 5/2/2008    TYGER RIVER                                                            5/4/2026
 341779    FULLER, ROBERT                      29   BLACK      M         MEDIUM                8/14/2019    MCCORMICK                                                              9/2/2038
 358498    FULLER, RUSSELL COREY               34   WHITE      M         MINIMUM                3/1/2017    LIVESAY                     3/19/2023      3/19/2023                  3/18/2023
 381795    FULLER, RYMESKUS EMMANUEL           26   BLACK      M         MINIMUM                            LIVESAY                     9/17/2021      9/17/2021     8/15/2024    2/11/2025
 373890    FULLER, SHANE RAY                   46   WHITE      M         MINIMUM               6/30/2019    TRENTON                     3/18/2020      3/11/2021     6/24/2024   12/21/2024
 286286    FULLER, WILLIAM MORRISZIE           40   BLACK      M         MINIMUM               11/8/2011    GOODMAN                     11/8/2020      11/8/2020      7/1/2022   12/28/2022
 381046    FULLER, ZACHARY SCOTT               36   BLACK      M         MINIMUM                            WATEREE RIVER               4/19/2020      4/19/2020                   1/5/2021
 375809    FULLWOOD, SHAMAR DERAYAN            22   BLACK      M         CLOSE                 12/9/2019    LIEBER                                                               10/15/2024
 345664    FULMER, MATTHEW R                   36   WHITE      M         MINIMUM              10/20/2014    PALMER                                                                9/14/2023
 317783    FULMER, ROBERT MATTHEW              31   WHITE      M         CLOSE                 9/17/2019    LIEBER                                                                5/11/2040
 375466    FULMER, TONY CALHOUN                69   WHITE      M         MEDIUM                             PERRY                       1/16/2030      1/16/2030                  7/11/2033
 320476    FULMORE, WENDELL                    54   BLACK      M         MEDIUM                 2/9/2017    RIDGELAND                                                             1/25/2036
 317943    FULTON, BENJAMIN                    54   BLACK      M         MEDIUM               11/28/2006    TURBEVILLE                                                           10/28/2021
 156618    FULTON, BOBBY JOE                   57   BLACK      M         CLOSE                  1/3/2019    MCCORMICK                                                             2/16/2024

                                                                         SCDC INMATES MAY 5 000136
                                                                                              Incident Date of                                 Projected                    Projected
                                              Current                                                                                                        Next Parole                  Projected
Inmate #                   Name                              Race       Sex   Custody Level    Last Convicted          Current Location      Initial Parole               Supervised Re-
                                               Age                                                                                                          Hearing Date*                Maxout Date
                                                                                                Disciplinary                                 Hearing Date                   entry Date
 381409    FULTON, JUSTIN PATRICK                   28   BLACK      M         MINIMUM                            WATEREE RIVER                   8/19/2025      8/19/2025                  8/17/2025
 252773    FULTON, KEVIN                            44   BLACK      M         MINIMUM               5/30/2018    TURBEVILLE                                                               12/12/2025
 358475    FULTON, WARREN                           48   BLACK      M         CLOSE                              KIRKLAND                                                                  9/30/2030
 372551    FUNCHES, GRADY LENDARIN                  31   BLACK      M         CLOSE                 5/21/2019    BROAD RIVER                                                              11/28/2037
 382303    FUNCHESS MCCLAM, DEANDRE MARKELL         19   BLACK      M         MEDIUM                             KIRKLAND                                                                  3/30/2023
 382788    FUNCHESS-MCCLAM, DARIUS THERALD          18   BLACK      M         MEDIUM                3/25/2020    WATEREE RIVER                   1/28/2021      1/28/2021     1/20/2023    7/19/2023
 358169    FUNCHESS, DIETRICH TREMAYNE              27   BLACK      M         MEDIUM                4/25/2019    LIEBER                                                                     7/9/2027
 297581    FUNDERBURK, RETRICE LAMONT               43   BLACK      M         MEDIUM                1/12/2015    RIDGELAND                                                                12/31/2024
 360759    FURLOUGH, ANTHONY                        51   BLACK      M         MEDIUM                             LIEBER                                                                    2/27/2029
 382646    FURMAN II, LAWRENCE WALTER               26   WHITE      M         MEDIUM                 4/2/2020    TURBEVILLE                     10/15/2020    10/15/2020                    3/2/2022
 361526    FURMAN JR, RALEIGH                       54   BLACK      M         CLOSE                              LEE                                                                       9/13/2054
 373199    FURMAN, BRYAN DEAN                       60   WHITE      M         CLOSE                              ALLENDALE COUNTY HOSPITAL                                                 3/29/2034
 382672    FURMAN, RICHARD                          22   BLACK      M         MINIMUM               2/24/2020    TURBEVILLE                      6/15/2020      6/15/2020                  7/30/2021
 208844    FURNISS JR, JOHN ALLEN                   48   WHITE      M         MINIMUM               10/5/1994    LIVESAY                         4/27/2020      4/27/2020     6/29/2021 12/26/2021
 267318    FURR, NICKALUS D                         40   WHITE      M         MINIMUM               3/15/2002    WATEREE RIVER                  12/29/2019    12/29/2019      1/31/2021    2/13/2021
 231663    FURTICK, JR., FRANK                      61   BLACK      M         CLOSE                 2/15/2011    LEE
 282923    FURTICK, RODNEY JEROME                   52   BLACK      M         MEDIUM               12/15/2002    PERRY                                                                     3/3/2034
 376558    FURUBOTTEN, BRITTANY MICHELLE            35   WHITE      F         MINIMUM               3/18/2020    GRAHAM                        11/20/2020    11/20/2020     12/31/2023    6/28/2024
 377934    FUSSELL, CHRISTOPHE                      44   WHITE      M         MEDIUM                3/18/2020    TYGER RIVER                    8/16/2019     7/24/2020                   7/19/2020
 366839    GABLE, JAMES A                           46   WHITE      M         MEDIUM                             ALLENDALE                                                                 3/8/2023
 372083    GABLE, ROBERT LEE                        41   WHITE      M         MEDIUM                3/28/2018    ALLENDALE                                                                7/18/2025
 139455    GABLE, STEPHON LANCE                     60   WHITE      M         MEDIUM                 4/1/2020    MCCORMICK                     12/11/2006      4/10/2020
 297546    GADDIST, ANTWAN                          41   BLACK      M         MEDIUM                 8/7/2019    BROAD RIVER                                                              12/5/2030
 382077    GADDIST, DELMONTAE                       17   BLACK      M         MINIMUM                            TURBEVILLE                    11/30/2020    11/30/2020                   6/16/2023
 323551    GADDY, CALVIN LYNDALE                    56   BLACK      M         MEDIUM                1/20/2013    KERSHAW                                                                  9/21/2028
 379186    GADDY, DECOREA DEVON                     28   BLACK      M         MINIMUM               3/31/2020    PERRY                                                                     8/4/2020
 164264    GADDY, HERBERT BRUCE                     49   WHITE      M         MEDIUM                3/31/2020    TYGER RIVER                     9/4/2020       9/4/2020                  7/15/2021
 311217    GADSDEN, CHRISTOPHE R                    34   BLACK      M         MEDIUM                2/11/2020    RIDGELAND                      10/6/2021      10/6/2021                  10/6/2021
 383210    GADSDEN, DAQUINTEZ JERMONT               20   BLACK      M                                            KIRKLAND                                                                 3/31/2027
 327003    GADSDEN, GERALD AKEEM                    30   BLACK      M         CLOSE                11/21/2018    LEE
 113516    GADSDEN, HERMAN -                        59   BLACK      M         CLOSE                11/11/2018    BROAD RIVER                   12/29/1991      6/18/2020
 376751    GADSDEN, JR, EDDIE JAMES                 23   BLACK      M         MEDIUM                 2/7/2020    TURBEVILLE                                                               6/18/2027
 350463    GADSDEN, KEITH FRANCIS                   57   BLACK      M         MEDIUM                             ALLENDALE                      4/20/2018      8/28/2020                  7/13/2027
 328280    GADSDEN, LEO                             33   BLACK      M         CLOSE                 8/31/2018    MCCORMICK
 381954    GADSDEN, QUONTRELL ANTONIO LA            25   BLACK      M         MEDIUM                             TURBEVILLE                                                              12/15/2023
 187527    GADSDEN, RAY S.                          57   BLACK      M         MEDIUM               11/13/2002    PERRY                         10/28/2011      5/16/2020
 360616    GADSON JR, RANDALL                       27   BLACK      M         CLOSE                              MCCORMICK                                                                3/22/2030
 239626    GADSON, DERRICK                          45   BLACK      M         CLOSE                  5/2/2019    BROAD RIVER
 308222    GADSON, ERICK J                          35   BLACK      M         MINIMUM               4/15/2020    TYGER RIVER                                                              6/27/2024

                                                                              SCDC INMATES MAY 5 000137
                                                                                        Incident Date of                             Projected                    Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                   entry Date
 373198    GADSON, IBN                         23   BLACK     M         CLOSE                  1/25/2020 LEE                             5/4/2039      5/4/2039                  5/18/2040
 235912    GADSON, ISAIAH                      67   BLACK     M         CLOSE                            PERRY                         6/23/2024      6/23/2024                   9/2/2041
 312314    GADSON, JOHN HENRY                  35   BLACK     M         MINIMUM                5/17/2015 GOODMAN                         4/9/2023      4/9/2023    10/11/2022     4/9/2023
 333510    GADSON, MICHEAL OBRIAN              32   BLACK     M         CLOSE                  3/27/2020 LIEBER                                                                 12/11/2030
 354670    GADSON, RICHARD                     27   BLACK     M         MEDIUM                 7/31/2018 ALLENDALE                                                               11/9/2026
 312164    GADSON, SHAWN TERRELL               33   BLACK     M         MEDIUM                 4/15/2020 RIDGELAND                                                               9/27/2028
 373953    GAFFNEY, TYRIK LINNARD              21   BLACK     M         MEDIUM                  8/6/2018 TURBEVILLE                    4/30/2020      4/30/2020                  12/5/2021
 382950    GAGNE, BRIAN JEFFREY                33   WHITE     M         MEDIUM                           EVANS                         12/5/2019      12/5/2019       7/4/2020 10/21/2020
 378719    GAGUM JR, JAMES CHARLES             34   BLACK     M         MINIMUM                          PALMER                       10/16/2020    10/16/2020        4/4/2023   10/1/2023
 268010    GAHAGAN, GARY WARNER                57   WHITE     M         MEDIUM                  5/3/2009 EVANS                           2/1/2022      2/1/2022                  9/17/2025
 381962    GAILEY JR, RAY TURNER               52   WHITE     M         MINIMUM                          EVANS                         1/14/2021      1/14/2021     10/1/2021    3/30/2022
 369453    GAILLARD, DEVONTE RENARD            26   BLACK     M         CLOSE                  9/27/2019 MCCORMICK                                                               6/21/2038
 331557    GAILLARD, JOE                       59   WHITE     M         MEDIUM                  8/3/2013 ALLENDALE                                                               2/17/2047
 376956    GAINES III, LORENZO FREEMAN         33   BLACK     M         MEDIUM                 10/4/2019 RIDGELAND                                                              12/27/2024
 293395    GAINES, BRIAN EDISON                36   BLACK     M         CLOSE                   4/5/2018 BROAD RIVER                                                              9/4/2030
 297512    GAINES, CASEY D                     41   BLACK     M         MEDIUM                           TYGER RIVER                                                             6/13/2029
 368144    GAINES, CEDRICK KAVON               41   BLACK     M         CLOSE                  9/14/2019 LEE                                                                     1/15/2054
 346524    GAINES, DAMORIUS DONTAVIS           35   BLACK     M         CLOSE                            LEE                                                                    12/10/2029
 222430    GAINES, GERALD RUSSELL              60   WHITE     M         MEDIUM                           PERRY                                                                   8/11/2028
 323168    GAINES, MONTAVIS KENTRALL           32   BLACK     M         MEDIUM                 9/11/2019 RIDGELAND                                                               10/9/2023
 301726    GAINES, MONTEZ RECARDO              34   BLACK     M         MEDIUM                 1/12/2020 TYGER RIVER                                                             5/28/2024
 327287    GAINES, MUJAHID A.                  38   BLACK     M         CLOSE                  6/23/2016 LEE                           2/21/2023      2/21/2023                  2/21/2023
 377362    GAINES, RICKEY ALLEN                65   WHITE     M         MEDIUM                           ALLENDALE                    11/14/2019      12/3/2021     11/3/2020     5/2/2021
 220061    GAINES, ROBERT DALE                 49   WHITE     M         MEDIUM                 3/19/2019 TYGER RIVER                   3/13/2018      8/13/2020     10/6/2020     4/4/2021
 315124    GAINEY, CURTIS                      37   WHITE     M         MEDIUM                 3/26/2019 EVANS                                                                   6/26/2031
 185519    GAINEY, LOUIS                       63   BLACK     M         CLOSE                  7/15/2001 MCCORMICK
 377140    GAINEY, ROBERT LEN                  41   WHITE     M         MEDIUM                  7/3/2019 MACDOUGALL                   1/14/2022      1/14/2022      8/7/2025     2/3/2026
 264419    GAINEY, SANDY                       47   WHITE     M         MEDIUM                 3/13/2020 PERRY
 363289    GAINYARD, PRESTON MARQUELLE         24   BLACK     M         CLOSE                  6/26/2019 LEE                                                                     2/3/2022
 248769    GAITHER, DONTAVIUS                  46   BLACK     M                                          KIRKLAND                    10/16/2020    10/16/2020                    9/5/2021
 319227    GAITHER, ERIC J                     33   BLACK     M         CLOSE                   4/4/2013 BROAD RIVER                   5/9/2020      5/9/2020                  12/21/2020
 306761    GAITHER, ERNEST                     35   BLACK     M         MEDIUM                 9/13/2018 KERSHAW                                                                3/17/2027
 339064    GAITHER, LADARRIUSE ANTHONY         30   BLACK     M         MINIMUM               12/18/2018 RIDGELAND                                                              6/28/2021
 300752    GALANTE, ROBERT                     52   WHITE     M         MEDIUM                 9/23/2019 KERSHAW                                                                 8/6/2020
 374675    GALARZA, KARINA                     21   WHITE     F         CLOSE                  10/7/2019 GRAHAM                                                                 9/10/2031
 381906    GALAVIZ, ARTHUR DANIEL              40   OTHER     M         MINIMUM                          GOODMAN                     12/16/2019    12/16/2019                   11/7/2020
 131740    GALBREATH, JERRY MARVIN             66   WHITE     M         MEDIUM                 8/10/2004 TYGER RIVER                                                           12/20/2032
 349239    GALES, RAMONA MONTEAL               45   BLACK     F         MEDIUM                           GRAHAM                                                                12/28/2030
 332336    GALIMORE, RODNEY                    51   BLACK     M         MEDIUM                           TYGER RIVER                 11/12/2028    11/12/2028                    7/4/2033

                                                                        SCDC INMATES MAY 5 000138
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 380864    GALL, ROBERT ANTHONY                 28   WHITE     M         MINIMUM                            LIVESAY                      2/18/2022      2/18/2022                  5/24/2022
 254162    GALLIARD, KEITH BERNARD              51   BLACK     M         CLOSE                 2/25/2020    MCCORMICK                                                             10/20/2025
 380651    GALLIGAN, DAVID PRESTON              24   WHITE     M         MINIMUM                            MACDOUGALL                     2/3/2020     3/25/2021     3/26/2021    4/27/2021
 267833    GALLISHAW, DWAYNE A                  38   BLACK     M         MEDIUM                 4/1/2020    KERSHAW                                                   2/27/2024    8/25/2024
 341905    GALLISHAW, JIMMY                     42   BLACK     M         CLOSE                              BROAD RIVER                                                            1/23/2059
 262426    GALLISHAW, MATTHEW                   39   BLACK     M         MEDIUM                4/17/2020    KERSHAW                                                                 2/1/2026
 313796    GALLMAN, DAVID TERRELL               35   BLACK     M         CLOSE                12/19/2018    MCCORMICK                                                             12/31/2039
 234627    GALLMAN, DOMINIC A.                  43   BLACK     M         CLOSE                  9/5/2019    BROAD RIVER
 251434    GALLMAN, FORREST                     40   BLACK     M         MEDIUM               11/14/2019    ALLENDALE                    7/9/2026       7/9/2026                   8/6/2030
 254546    GALLMAN, MICHAEL DARNELL             41   BLACK     M         MEDIUM                 1/5/2015    EVANS                                                                 4/13/2024
 382222    GALLMAN, TAUNDRE AIMMORIAN           19   BLACK     M         MEDIUM                             TURBEVILLE                                                           10/27/2023
 382977    GALLOWAY JR, KENNETH ANTHONY         51   BLACK     M         MINIMUM                            EVANS                       3/23/2020      3/23/2020                  4/24/2021
 223300    GALLOWAY, DAVID ALAN                 32   WHITE     M         MINIMUM                            MACDOUGALL                                                            2/24/2024
 381474    GALLOWAY, DONNIE                     54   BLACK     M         MINIMUM                            PALMER                       3/8/2020       3/8/2020                  2/11/2021
 186152    GALLOWAY, GREG THOMAS                49   WHITE     M         MEDIUM                             PERRY                        8/7/2011      8/15/2020
 236967    GALLOWAY, HENRY JUNIOR               45   BLACK     M         MEDIUM                2/10/1998    TYGER RIVER                                                           12/7/2024
  82166    GALLOWAY, JAMES                      68   BLACK     M         MEDIUM               12/12/1980    BROAD RIVER                 3/10/1985    10/10/2020
 273164    GALLOWAY, JASON RILEY                37   WHITE     M                                            KIRKLAND                    10/5/2064     10/5/2064                   9/23/2064
 373729    GALLOWAY, JONATHAN W                 36   WHITE     M         CLOSE                              PERRY                       9/13/2084     9/13/2084                   2/13/2097
 366898    GALLOWAY, JOSEPH ANDREW              27   WHITE     M         MEDIUM                             MCCORMICK                                                              1/5/2041
 302135    GALLOWAY, KEITH JEROME               35   BLACK     M         MEDIUM                 9/3/2004    WATEREE RIVER                2/5/2020       2/5/2020                 12/19/2020
 382772    GALLOWAY, RAHEEM JAMAR               22   BLACK     M         MINIMUM                            WATEREE RIVER                9/7/2021       9/7/2021     7/12/2025     1/8/2026
 376354    GALLOWAY, RICHARD KENNETH            70   WHITE     M         CLOSE                              PERRY                       12/1/2024      12/1/2024                  2/22/2037
 269159    GALLOWAY, RICKY TONY                 53   WHITE     M         MINIMUM                6/6/2001    RIDGELAND                   4/26/2020      4/26/2020                  5/27/2021
 244863    GALLOWAY, STEVEN                     51   BLACK     M         MEDIUM                5/30/2019    EVANS                       9/16/2021      9/16/2021                  3/23/2022
 193419    GALMAN, RONNIE LEE                   52   BLACK     M         MINIMUM               11/1/2006    GOODMAN                                                               9/28/2021
 317730    GALMER, TIMOTHY OBRYAN               34   BLACK     M         MEDIUM                3/28/2014    LIEBER                                                               10/20/2037
 370389    GALO, WILTON                         50   OTHER     M         MEDIUM                             KERSHAW                                                              10/28/2027
 380921    GAMBLE III, ANTHONY                  27   BLACK     M         MEDIUM                3/30/2020    ALLENDALE                                                             9/13/2020
 344426    GAMBLE JR, CHARLES E                 37   BLACK     M         CLOSE                 2/19/2019    LEE
 257354    GAMBLE, AJARON                       40   BLACK     M         MINIMUM                9/5/2018    KERSHAW                                                               10/5/2023
 136856    GAMBLE, CHARLES JR.                  62   BLACK     M         CLOSE                 12/4/2009    LEE                          3/7/1994      2/27/2021
 382314    GAMBLE, EDWARD JOSEPH                24   BLACK     M         MEDIUM                             KIRKLAND                     2/8/2020       2/8/2020                  6/21/2020
 356776    GAMBLE, JAYME DELSHON                35   BLACK     M         CLOSE                  1/3/2020    LIEBER                                                                 1/9/2060
 377230    GAMBLE, KENDELL ALLEN                32   BLACK     M         MEDIUM                             LIEBER                                                                 1/9/2060
 332993    GAMBLE, ROBERT ANTWON                43   BLACK     M         MEDIUM                             KERSHAW                                                               12/9/2020
 368756    GAMBLE, TERENCE JERROD               29   BLACK     M         MEDIUM                             ALLENDALE                                                             10/3/2029
 381748    GAMBRELL, ADRIAN LAVON               38   BLACK     M         MINIMUM                            PALMER                       2/1/2021       2/1/2021    10/14/2022    4/12/2023
 233879    GAMBRELL, ANTHONY D.                 42   BLACK     M         MINIMUM               8/11/2017    RIDGELAND                   3/26/2024      3/26/2024                  9/15/2026

                                                                         SCDC INMATES MAY 5 000139
                                                                                        Incident Date of                              Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 334671    GAMBRELL, BRIAN                     58   WHITE     M         MEDIUM                 5/23/2010 ALLENDALE                                                              12/31/2023
 375474    GAMBRELL, DEMETRIUS JUAN            34   BLACK     M         MEDIUM                 9/17/2019 MCCORMICK                                                               7/25/2031
 190939    GAMBRELL, JAMES                     61   BLACK     M         MINIMUM                          LIVESAY                        7/26/2020     7/26/2020       3/6/2023    9/2/2023
 213682    GAMBRELL, JOHNNY RAY                59   WHITE     M         MEDIUM                 4/11/2018 BROAD RIVER
 227643    GAMBRELL, MICHAEL ADOLPH            56   BLACK     M         MEDIUM                 4/17/2019 TYGER RIVER                    7/24/2019     7/24/2020                   6/1/2023
 366143    GAMBRELL, REGINA                    46   WHITE     F         MINIMUM                          LEATH                                                                  12/17/2021
 334888    GAMBRELL, RICKY TYLER               30   WHITE     M         MEDIUM                 4/17/2012 KERSHAW                      12/16/2019     12/16/2019                  9/15/2020
 323635    GANNAWAY, MATTHEW MORGAN            31   WHITE     M         CLOSE                   4/1/2020 LEE                                                                     5/13/2034
 349522    GANNON, WYNTER OLIVIA               32   WHITE     F         MEDIUM                 12/2/2019 GRAHAM                         1/25/2020      2/4/2021                  2/12/2021
 306785    GANSON, BENECO ANTWON               35   BLACK     M         CLOSE                  3/20/2019 LIEBER                                                                   1/5/2031
 291734    GANT, CEDRIC WENDELL                40   BLACK     M         MINIMUM               10/14/2015 MANNING                      10/16/2020     10/16/2020                  9/29/2021
 261629    GANTT, BENJAMIN LOUIS               43   BLACK     M         MEDIUM                  7/6/2015 MCCORMICK                                                              10/30/2038
 197653    GANTT, BRYAN                        47   BLACK     M         MEDIUM                 5/28/2015 BROAD RIVER                    8/17/2005     4/10/2020                  5/29/2031
 346723    GANTT, CHELLIS BERNARD              32   BLACK     M         MEDIUM                  1/6/2020 BROAD RIVER                                                             1/10/2029
 242890    GANTT, CRAIG DANIEL                 42   BLACK     M         MEDIUM                 3/21/2020 TRENTON                      11/17/2020     11/17/2020     3/30/2024    9/26/2024
 360648    GANTT, DEANGELO SANCHEZ             25   BLACK     M         CLOSE                  7/16/2019 BROAD RIVER                                                             7/13/2022
 337539    GANTT, DEVIN SIM                    31   BLACK     M         MEDIUM                 7/31/2018 ALLENDALE                                                               2/28/2024
 334445    GANTT, FRANKIE LAMOND               30   BLACK     M         MEDIUM                 11/1/2018 LIEBER                                                                  1/11/2053
 220801    GANTT, JAMES TI                     44   BLACK     M         MEDIUM                11/19/2017 KERSHAW                                                                 1/25/2025
 256178    GANTT, JR, CHARLES G.               61   WHITE     M         MEDIUM                           MCCORMICK                                                               9/16/2022
 380542    GANTT, KELVIN                       31   BLACK     M         MEDIUM                           LIEBER                                                                  9/10/2035
 313351    GANTT, LABRON A                     34   BLACK     M         MINIMUM                7/22/2019 TRENTON                                                                10/17/2022
 357616    GANTT, MARCUS SINCLAIRE             28   BLACK     M         MEDIUM                 8/25/2019 KERSHAW                                                                 9/18/2023
 376178    GANTT, NICHOLAS AARON               31   WHITE     M         MINIMUM                          MANNING                        2/17/2020     3/10/2021                  10/5/2020
 346346    GANTT, WILLIE LEON                  57   BLACK     M         MEDIUM                           LEE                                                                    11/14/2027
 365526    GANTT, ZACHARY DEMOND               25   BLACK     M         CLOSE                  3/13/2020 BROAD RIVER                                                             3/14/2031
 379243    GARBACKI, DAMIAN                    28   WHITE     M         MINIMUM                9/13/2019 MANNING                       9/21/2019     12/10/2020    12/19/2020    3/27/2021
 379562    GARBER, CAMERON BAILEY              20   WHITE     M         MINIMUM                 8/1/2019 WATEREE RIVER                11/23/2020     11/23/2020     5/12/2023    11/8/2023
 369467    GARCIA GARCIA, ALEJANDRO            29   OTHER     M         MEDIUM                12/30/2019 ALLENDALE                                                                9/1/2027
 382882    GARCIA, ANTHONY CRUZ                36   OTHER     M         MEDIUM                           MACDOUGALL                      1/1/2044      1/1/2044                 12/24/2043
 272356    GARCIA, CUJAN FERN AUJUSTIN         62   OTHER     M         MEDIUM                 4/13/2012 RIDGELAND                                                               1/16/2052
 378265    GARCIA, DEADRIAN DEPAUL             22   BLACK     M         CLOSE                  5/13/2019 LIEBER                                                                   4/5/2067
 359444    GARCIA, EDGAR                       27   OTHER     M         MEDIUM                  2/1/2016 KERSHAW                                                                 1/15/2029
 359253    GARCIA, HUMBERTO ALONSO             46   OTHER     M         MEDIUM                  6/8/2016 RIDGELAND                                                               5/16/2022
 382603    GARCIA, JOSE AMBROCIO               48   OTHER     M         MEDIUM                           MACDOUGALL                      3/9/2021      3/9/2021    12/15/2022    6/13/2023
 345610    GARCIA, JOSE ANTONIO                31   OTHER     M         MEDIUM                  6/6/2018 ALLENDALE                                                               10/1/2025
 237383    GARCIA, JOSEPH ELLIOT               48   OTHER     M         MEDIUM                 1/27/2020 KERSHAW                         6/2/2021      6/2/2021     6/30/2024   12/27/2024
 379931    GARCIA, JUAN LUIS ONFRE             27   OTHER     M         MEDIUM                           MCCORMICK                                                               6/18/2030
 381864    GARCIA, JUSTIN MICHAEL              26   WHITE     M         MEDIUM                           EVANS                                                                   7/17/2020

                                                                        SCDC INMATES MAY 5 000140
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 339203    GARCIA, MIGUEL ANGEL                29   OTHER     M         CLOSE                  9/14/2019   LEE                          10/2/2026      10/2/2026                  9/29/2026
 334325    GARCIA, PEDRO LUIS                  31   OTHER     M         MEDIUM                 2/12/2020   EVANS                        9/24/2019    12/11/2020                  10/18/2020
 373103    GARCIA, RICARDO                     22   OTHER     M         CLOSE                  1/18/2020   LEE                                                                     1/2/2022
 333612    GARCIA, ROGELIO MENDES              34   OTHER     M         MEDIUM                 3/12/2018   ALLENDALE                                                              1/24/2025
 356008    GARDNER III, RICHARD ONLEY          47   WHITE     M         CLOSE                              BROAD RIVER                                                             5/5/2030
 342641    GARDNER, CHAD D                     31   BLACK     M         MEDIUM                 2/1/2017    TYGER RIVER                                                            3/18/2025
 178124    GARDNER, FREDDIE                    47   BLACK     M         MEDIUM                2/14/2020    PERRY                        4/18/2013    11/13/2021
 177263    GARDNER, JAMES                      72   BLACK     M         MEDIUM                             LIEBER                                                                 4/21/2034
 377899    GARDNER, KENDRA DENISE              34   BLACK     F         MEDIUM                 9/1/2019    LEATH                        8/15/2019      7/23/2020     9/25/2020    3/24/2021
 381746    GARDNER, KHALLIL AMAR RAJAN         20   BLACK     M         CLOSE                 3/24/2020    TURBEVILLE                                                              5/6/2027
 377427    GARDNER, LEKENDRYCK MARQUES         19   BLACK     M         MEDIUM                             MACDOUGALL                   4/12/2029      4/12/2029                   4/9/2029
 314973    GARDNER, QUENTIN TYRONE             38   BLACK     M         MEDIUM                6/14/2016    TURBEVILLE                                                              7/1/2029
 238517    GARDNER, SALATHIA MASHAN            43   BLACK     M         MEDIUM                4/23/2020    TURBEVILLE                   8/30/2020      8/30/2020     10/5/2021     4/3/2022
 366371    GARLAND, SHANASIA UNIQUE            28   BLACK     F         MEDIUM                             GRAHAM                                                                  7/6/2028
 287177    GARLAND, SHANNON EARL               47   WHITE     M         CLOSE                              BROAD RIVER                                                             9/8/2044
 383144    GARLOCK, KEVIN STONEWALL            18   WHITE     M         MEDIUM                             KIRKLAND
 301985    GARNER, ANTHONY                     54   BLACK     M         MINIMUM                3/4/2020    WATEREE RIVER                3/1/2020      4/22/2021     2/25/2022    8/24/2022
 216643    GARNER, ANTHONY TERRELL             44   BLACK     M         MINIMUM               9/13/1995    KIRKLAND                                                              4/11/2022
 371523    GARNER, DASHON AMIN                 29   BLACK     M         MEDIUM               10/24/2018    LEE                                                                   4/13/2030
 293720    GARNER, JAMES                       61   WHITE     M         MINIMUM                            TYGER RIVER                                                          10/28/2023
 382878    GARNER, JUAN MARICHELLE             40   BLACK     M         MEDIUM                1/19/2020    KIRKLAND                    8/26/2020     8/26/2020     12/28/2021    6/26/2022
 323724    GARNER, LEON JEROME                 30   BLACK     M         MEDIUM                3/16/2019    TRENTON                     10/7/2019    12/10/2020      1/29/2021    7/28/2021
 118889    GARNER, LEONARD -                   54   BLACK     M         MEDIUM                3/13/2008    BROAD RIVER                12/16/2017     8/29/2020
 379031    GARNER, NATHAN ESTRICH              28   BLACK     M         MINIMUM                            KIRKLAND                                                             11/28/2026
 337101    GARNER, STEVEN MICHAEL              35   BLACK     M         MEDIUM               11/18/2018    LEE                         6/13/2024      6/13/2024                   6/8/2024
 316953    GARNER, TIMOTHY G                   35   WHITE     M         MEDIUM                1/27/2020    ALLENDALE                                                             3/26/2025
 369834    GARNER, TREVELL                     23   BLACK     M         MEDIUM               11/27/2019    LEE                         6/29/2020      6/29/2020      4/6/2024    10/3/2024
 248321    GARNER, TREY                        42   BLACK     M         MEDIUM                4/26/2017    LEE                                                                    6/9/2031
 263013    GARNES, HENRY ANDRE                 40   BLACK     M         MINIMUM                4/2/2013    MANNING                     9/26/2019      1/29/2021     4/20/2021   10/17/2021
 363220    GARNETT, ADRIEL NICHOLAS            33   BLACK     M         CLOSE                 1/30/2020    LIEBER
 111602    GARNETT, PETER S.                   63   BLACK     M         MEDIUM                5/10/2010    TYGER RIVER                                                           1/27/2025
 354160    GARREN, BRANDON KEVIN               57   WHITE     M         MINIMUM               8/16/2016    TYGER RIVER                                                           3/23/2025
 357311    GARREN, CODY LEE                    27   WHITE     M         MEDIUM                4/22/2020    WATEREE RIVER               5/10/2020      5/10/2020                  5/29/2021
 301994    GARRETT JR, RAYMOND                 56   BLACK     M         MEDIUM                 9/6/2011    TYGER RIVER                                               4/6/2021    10/3/2021
 370506    GARRETT, BESSIE OLIVIA              35   WHITE     F         MEDIUM                             GRAHAM                      3/19/2020      3/19/2020                  2/22/2021
 327236    GARRETT, CARLA JEAN                 43   WHITE     F         MINIMUM               6/25/2008    GRAHAM                       4/7/2020       4/7/2020                  3/17/2021
 333334    GARRETT, DAVID VIRON                30   BLACK     M         CLOSE                 4/11/2020    PERRY
 372109    GARRETT, DERRILL LEVON              28   BLACK     M         MEDIUM                1/18/2020    TYGER RIVER                 11/5/2021      11/5/2021                   5/1/2024
 309371    GARRETT, GARY J.                    32   BLACK     M         MEDIUM                 1/9/2014    LEE                                                                   7/30/2034

                                                                        SCDC INMATES MAY 5 000141
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 167452    GARRETT, JOEL FRANCIS                53   BLACK      M         MEDIUM                 6/23/2015 EVANS                                                                       4/5/2027
 381654    GARRETT, JOHN BUTLER                 52   WHITE      M         MINIMUM                          PALMER                         5/22/2020        5/22/2020                   6/4/2021
 359066    GARRETT, JR, BARRY STEVEN            28   WHITE      M         MEDIUM                 5/29/2019 PERRY                                                                       9/3/2028
 291096    GARRETT, JR., ROBERT LOUIS           43   BLACK      M         MEDIUM                 3/25/2020 TURBEVILLE                      1/7/2025         1/7/2025                  2/18/2026
 330451    GARRETT, SHAWN THOMAS                34   WHITE      M         MINIMUM                 9/1/2013 LIVESAY                        7/20/2020        7/20/2020       6/9/2022   12/6/2022
 269538    GARRETT, TROY CORNELIUS              42   BLACK      M         MEDIUM                 7/26/2009 KIRKLAND                                                      5/11/2021    11/7/2021
 364619    GARRETT, WALTER SCOTT                60   WHITE      M         MEDIUM                           PERRY                           5/1/2017        7/17/2021                  9/14/2022
 333338    GARRETTE, ANTWON                     31   BLACK      M         MINIMUM                7/24/2018 RIDGELAND                                                                   1/5/2025
 262872    GARRICK, BENJAMIN GREGG              41   BLACK      M         MEDIUM                12/23/2017 LIEBER                                                                     8/24/2021
 345457    GARRICK, RYAN JOSEPH                 31   WHITE      M         MEDIUM                12/11/2019 KERSHAW                       7/30/2020         7/30/2020                  5/30/2022
 330406    GARRIS, BRIAN RASHARD                31   BLACK      M         MEDIUM                11/26/2019 KERSHAW                      12/22/2040       12/22/2040                  12/19/2044
 143053    GARRIS, ROBERT JEFFREY               60   WHITE      M         MEDIUM                 5/26/2006 LEE                            5/6/2017       10/16/2021
 326686    GARRISON, CAMERON OBRIEN             30   BLACK      M         MEDIUM                 9/30/2019 RIDGELAND                                                                  9/10/2021
 367439    GARRISON, DOMINIQUE JOVAN            29   BLACK      M         MEDIUM                 4/12/2016 LIEBER                                                                     3/11/2033
 373292    GARRISON, DOMINIQUE MONTRELL         28   BLACK      M         MEDIUM                12/22/2019 TYGER RIVER                    5/30/2019        7/23/2020     1/31/2022    7/30/2022
 179191    GARRISON, JAMES ANTONIO              48   BLACK      M         MEDIUM                 7/27/2018 LIEBER                         12/1/2020        12/1/2020
 329826    GARRISON, RICKY EUGENE               31   BLACK      M         MEDIUM                 6/14/2013 KERSHAW                        9/29/2026        9/29/2026                  9/25/2026
 380501    GARRISON, ROBERT HAGAN               36   WHITE      M         MINIMUM                          PALMER                         5/24/2020        5/24/2020     6/15/2021 12/12/2021
 357343    GARRISON, STEVEN LOUIS               38   WHITE      M                                6/15/2016 KIRKLAND                                         9/7/2017                  12/7/2020
 294553    GARTMAN, JOE ALLEN                   34   WHITE      M         CLOSE                   3/2/2010 LEE                                                                         2/6/2045
 367559    GARVIN IV, JAMES EDWARD              29   WHITE      M         MEDIUM                           MACDOUGALL                                                                 1/16/2021
 379684    GARVIN, BERNARD                      28   BLACK      M         MEDIUM                           RIDGELAND                      5/28/2019      11/14/2020      5/27/2020     8/6/2020
 197220    GARVIN, DARREN DESHON                45   BLACK      M         MINIMUM                9/27/1996 GOODMAN                        10/9/2019        10/9/2019     3/24/2022    9/20/2022
 373091    GARVIN, HUNTER                       21   WHITE      M         MEDIUM                 10/1/2019 BROAD RIVER                    2/14/2020        2/14/2020                   3/9/2023
 355509    GARVIN, JOHN                         49   BLACK      M         MEDIUM                10/29/2019 LIEBER                                                                      9/9/2034
 349095    GARVIN, JUSTIN CENTIL                32   BLACK      M         MEDIUM                 2/20/2020 RIDGELAND                    11/29/2021       11/29/2021                    1/2/2024
 272550    GARVIN, LEWIS                        50   BLACK      M         MEDIUM                 4/24/2019 LIEBER                                                                    11/30/2039
 170363    GARVIN, RONALD                       52   BLACK      M         MEDIUM                10/29/1990 EVANS                                                                     10/10/2028
 368075    GARVIN, TYEQUAN                      21   BLACK      M         CLOSE                  7/27/2018 KIRKLAND                     12/13/2019       12/13/2019                    4/8/2022
 154638    GARY, CALVIN EUGENE                  54   BLACK      M         MEDIUM                  9/8/1999 BROAD RIVER                    3/6/2019         6/18/2021
 231045    GARY, EUGENE                         44   BLACK      M         MEDIUM                 7/17/2019 PERRY
 369165    GARY, KEVIN                          31   BLACK      M         MEDIUM                 11/8/2019 WATEREE RIVER                                                              1/21/2025
 296099    GARY, SAMUEL TIMOTHY                 33   BLACK      M         MEDIUM                 4/11/2020 TYGER RIVER                                                               11/30/2023
 359865    GASH, KENTRELL LAMAR                 32   BLACK      M         CLOSE                   8/7/2019 PERRY                                                                      2/22/2043
 381111    GASKIN, KEVIN WILLIAM                26   BLACK      M         MINIMUM                          PALMER                        11/1/2020        11/1/2020       7/8/2022     1/4/2023
 229336    GASKINS, CHRISTOPHE LEON             43   BLACK      M         MINIMUM                8/30/2011 MANNING                      12/19/2019       12/19/2019                    6/3/2020
 362923    GASKINS, JERALD DENTON               38   WHITE      M         MEDIUM                           MCCORMICK                      2/3/2032         2/3/2032                   7/30/2034
 313590    GASKINS, JOHNNY WALKER               39   BLACK      M         CLOSE                  7/11/2018 BROAD RIVER
 345415    GASKINS, SASHA                       28   BLACK      F         MINIMUM                 1/3/2020 GRAHAM                                                                      5/2/2026

                                                                          SCDC INMATES MAY 5 000142
                                                                                      Incident Date of                             Projected                    Projected
                                      Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                   entry Date
 137164    GASKINS, TIMOTHY                 63   WHITE      M         MEDIUM                 11/9/2009 LIEBER                       12/28/1993      2/26/2021
 297175    GASPER, WILLARD                  68   WHITE      M         MEDIUM                           MACDOUGALL                                                               4/9/2024
 273906    GASPERSON, JENNIFER GAIL         42   WHITE      F         MINIMUM                 3/8/2018 GRAHAM                                                                  6/23/2022
 270977    GASQUE, JASON                    40   WHITE      M         MEDIUM                 3/29/2019 EVANS                         10/6/2021      10/6/2021                  10/6/2021
 373328    GASQUE, WILLIAM FRANCIS          45   WHITE      M         MINIMUM                          TYGER RIVER                   9/16/2018      3/11/2021     3/16/2021    9/12/2021
 329856    GASS, REGINALD ANTONIO           31   BLACK      M         MEDIUM                12/12/2019 KIRKLAND                                                                6/21/2024
 153004    GASTER, FRANK MITCHELL           74   WHITE      M         MEDIUM                  1/5/1994 EVANS                         4/18/2020      4/18/2020     10/4/2024     4/2/2025
 285867    GASTON, JOSHUA DEVON             36   BLACK      M         MEDIUM                 9/19/2019 KERSHAW                                                                  4/9/2025
 246056    GASTON, SHELDON D                44   BLACK      M         MEDIUM                10/13/2017 TURBEVILLE                                                               1/6/2023
 365877    GATES, LEON D                    29   BLACK      M         MEDIUM                 7/28/2018 EVANS                                                                  12/20/2022
 289775    GATEWOOD, FREDRICK               46   BLACK      M         MINIMUM               12/19/2012 GOODMAN                                                                 6/29/2023
 249034    GATHERS, CORY SHLORD             42   BLACK      M         MINIMUM                 5/3/2014 KERSHAW                       6/22/2020      6/22/2020                   4/8/2022
 273092    GATHERS, CYNTHIA BAYLOR          64   BLACK      F         MINIMUM                1/20/2004 LEATH                                                                   6/27/2021
 168209    GATHERS, DEMETRIUS               52   BLACK      M         MEDIUM                10/25/2015 PERRY                         9/17/2016      6/18/2021
 325134    GATHERS, DESHAWN LAMAR           33   BLACK      M         MEDIUM                           WATEREE RIVER                 7/26/2019    11/20/2020        1/5/2022    7/4/2022
 161538    GATHERS, GREGORY QUINN           57   BLACK      M         CLOSE                  3/22/2015 PERRY
 315874    GATHERS, MELVIN LAURANCE         33   BLACK      M         CLOSE                  10/3/2019 LEE                                                                    4/17/2032
 162072    GATHERS, VINCENT                 55   BLACK      M         MEDIUM                  1/8/2020 LEE                                         2/26/2004
 279208    GATHINGS, ALLEN JOE              48   WHITE      M         CLOSE                 12/18/2018 BROAD RIVER
 381224    GATLIFF, CHANDLER STONE          20   WHITE      M         MINIMUM                          PALMER                       12/5/2020      12/5/2020     6/26/2023   12/23/2023
 375419    GATLING, MALCOLM JAMEL           29   BLACK      M         MEDIUM                 1/24/2020 LIEBER                                                                 4/28/2030
 172585    GATSON, MARCELIUS DION           47   BLACK      M         MEDIUM                12/10/2017 ALLENDALE                                                               2/6/2024
 330953    GAULDIN, DANNY                   55   WHITE      M         MEDIUM                           LEE                                                                    8/22/2029
 264351    GAULT, JAMOND RASHAD             39   BLACK      M         MEDIUM                  2/4/2020 TURBEVILLE                                                              7/7/2021
 187864    GAUSE, ABEL DEWAYNE              47   BLACK      M         CLOSE                  5/29/2000 LEE                                                                     1/8/2044
  77753    GAUSE, DANIEL -                  63   BLACK      M         MEDIUM                 5/13/1979 EVANS                        1/21/1989      12/3/2020
 300340    GAUSE, EDWIN EARL                37   BLACK      M         MINIMUM                5/13/2016 MACDOUGALL                   10/8/2020      10/8/2020     2/18/2023    8/17/2023
 341309    GAUSE, ERIC DIMITRI              34   BLACK      M         MEDIUM                 1/14/2020 RIDGELAND                     7/6/2023       7/6/2023                   7/3/2023
 215742    GAUSE, PATRICK JAMAR             43   BLACK      M         MEDIUM                 4/10/2020 KERSHAW                                                                 6/9/2020
 300054    GAUSE, QUENTIN                   39   BLACK      M         CLOSE                 10/13/2016 LEE                                                                    4/22/2050
 358147    GAUSE, TEVIN DAIWAN              27   BLACK      M         MEDIUM                 3/26/2020 TURBEVILLE                   1/31/2019     3/10/2021     11/18/2022    5/17/2023
 297571    GAVIN, JULIAN QUETIN             45   WHITE      M         MEDIUM                 5/17/2012 KIRKLAND                    10/20/2028    10/20/2028                  10/16/2028
 244300    GAY, DONALD W.                   64   WHITE      M         CLOSE                 12/16/2019 PERRY                         1/5/2016     5/16/2020
 378552    GAY, MICHAEL BRENT               36   WHITE      M         CLOSE                            LEE                                                                    1/24/2043
 199214    GAY,JR, AARON                    45   BLACK      M         MEDIUM                 3/28/2020 ALLENDALE                                                              4/12/2025
 341480    GEATHERS, CRAIG                  54   BLACK      M         MEDIUM                  9/6/2019 LIEBER                                                                 1/12/2031
 357875    GEDDIE, COREY D                  27   BLACK      M         CLOSE                  3/18/2020 LEE                                                                    4/16/2042
 351166    GEDDIE, THOMAS LEE               53   BLACK      M         CLOSE                            LIEBER
 231919    GEDDINGS, DAVID L                43   WHITE      M         MINIMUM                          GOODMAN                       9/7/2019      3/12/2020                  8/12/2020

                                                                      SCDC INMATES MAY 5 000143
                                                                                      Incident Date of                             Projected                    Projected
                                       Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                     Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                   entry Date
 275249    GEDDINGS, JOSEPH PAUL             36   WHITE     M         MINIMUM                2/13/2019 TRENTON                         7/5/2022      7/5/2022                   6/8/2023
 381557    GEDDINGS, RUSSELL WILLIAM         35   WHITE     M         MEDIUM                 2/10/2020 WATEREE RIVER                10/20/2023    10/20/2023                   9/17/2026
 216679    GEDDIS, CALVIN                    55   BLACK     M         MINIMUM                          MACDOUGALL                                                               2/5/2026
  83238    GEDDIS, MARION -                  63   BLACK     M         MEDIUM                 3/17/1981 BROAD RIVER                   9/13/1984      6/19/2021
 183851    GEDDIS, REGINALD                  56   BLACK     M         MEDIUM                 1/20/2013 TYGER RIVER                   8/11/1999      4/15/2022                  5/22/2022
 193709    GEDEIST, JEFFERY EARL             47   WHITE     M         MINIMUM                7/28/2017 KIRKLAND                      8/19/2020      8/19/2020                   7/9/2021
 380565    GEE, DESMOND JERMAINE             27   BLACK     M         MINIMUM                          BROAD RIVER                   4/13/2020      4/13/2020                   3/9/2021
 368177    GEE, JUSTEN MICHAEL               31   WHITE     M         CLOSE                  2/15/2020 BROAD RIVER                     2/3/2020      2/3/2020                   7/9/2020
 362296    GEE, TERRELL DEMETRIUS            23   BLACK     M         CLOSE                   4/2/2020 LEE                                                                    12/15/2022
 296577    GEE, VINCENT                      41   BLACK     M         MEDIUM                 7/10/2016 KIRKLAND                                                                2/28/2036
 259072    GEER, HAROLD LAZZERICK            45   BLACK     M         MEDIUM                 3/18/2006 TYGER RIVER                                                            11/14/2028
 227443    GEER, NICHOLAS MASHUEN            42   BLACK     M         CLOSE                  8/20/2019 PERRY                        10/11/2015      6/19/2021
  87256    GEER, WILLIAM -                   59   BLACK     M         MEDIUM                 3/21/2020 TYGER RIVER                                                            11/10/2030
 189551    GEIGER, CHARLES M.                80   BLACK     M         MINIMUM                          BROAD RIVER                   3/29/2000      6/19/2020                  8/28/2024
 146796    GEIGER, CHRISS B                  49   BLACK     M         MEDIUM                 12/2/1998 TYGER RIVER                  12/10/2019    12/10/2020      7/31/2021    1/27/2022
 380552    GEIGER, CLAYTON HENRY             28   BLACK     M         MINIMUM                          MACDOUGALL                    11/1/2020      11/1/2020       7/7/2022    1/3/2023
 381583    GEIGER, CODY LEE                  31   WHITE     M         MINIMUM                          ALLENDALE                     12/7/2019      12/7/2019                 10/27/2020
 189709    GEIGER, EDDIE DARNELLE            47   BLACK     M         MEDIUM                 9/13/2011 LEE
 375953    GEIGER, ROBERT TYLER              32   WHITE     M         CLOSE                            LEE                                                                    12/8/2030
 348975    GEIGER, WILLIE                    29   BLACK     M         MINIMUM                7/15/2016 MACDOUGALL                   8/14/2020      8/14/2020      3/4/2022    8/31/2022
 369685    GEISENDORFF, BILLY JOHN           55   WHITE     M         CLOSE                            BROAD RIVER
 343563    GENOVE II, RUBEN JAVIER           39   OTHER     M         MINIMUM                          MACDOUGALL                                                              5/8/2023
 337900    GENSEL, MICHAEL CLAYTON           37   WHITE     M         CLOSE                  1/27/2019 LEE                                                                    8/10/2041
 343802    GENTILE, KEVIN MAURICE            29   BLACK     M                                          KIRKLAND                     9/15/2020      9/15/2020                 10/17/2021
 199938    GENTILE, MAURICE EUGENE           52   BLACK     M         MINIMUM                          GOODMAN                                                                2/17/2026
 364416    GENTILE, MICHAEL EDWARD           40   WHITE     M         MEDIUM                           MACDOUGALL                   4/13/2018      7/23/2020                  6/15/2022
 289079    GENTILE, OMAR SHARIFF             46   BLACK     M         MEDIUM                 12/9/2007 LIEBER                                                                 3/31/2037
 165803    GENTILE, ROBERT JAY               51   WHITE     M         MEDIUM                 2/12/2020 MACDOUGALL                    8/1/2020      8/1/2020      8/13/2023     2/9/2024
 372803    GENTILUCCI, MICHAEL PAUL          22   WHITE     M         MEDIUM                 1/25/2019 TURBEVILLE                   4/30/2019     4/30/2019                   6/13/2020
 326306    GENTRY, DEMARIO ANTWOINE          31   BLACK     M         MEDIUM                12/26/2019 RIDGELAND                                 11/19/2010                   9/18/2020
 376267    GENTRY, JOHN ANDREW               28   WHITE     M         MINIMUM                          MANNING                     11/17/2020    11/17/2020       4/1/2022    9/28/2022
 261188    GENTRY, JR., JAMES THOMAS         55   BLACK     M         MEDIUM                  1/7/2014 TYGER RIVER                                                             3/4/2028
 346548    GENTRY, MARQUET DEON              28   BLACK     M         CLOSE                  2/18/2020 KERSHAW                       6/9/2021      6/9/2021                    6/9/2021
 287215    GENTRY, RICKY DENNIS              38   BLACK     M         MEDIUM                 6/22/2019 TRENTON                      12/3/2027     12/3/2027                  11/26/2027
 382135    GENTRY, ROBERT TYRELL             26   BLACK     M         MEDIUM                           KIRKLAND                     8/12/2021     8/12/2021                  12/12/2020
 304789    GENTRY, ROCKFORD SHAWN            34   WHITE     M         MEDIUM                 8/20/2010 KERSHAW                      8/12/2020     8/12/2020                   9/27/2022
 372363    GENTRY, STEVEN MATTHEW            32   WHITE     M         MEDIUM                           ALLENDALE                   11/29/2020    11/29/2020                   3/25/2022
 285791    GEORGE III, GEORGE G              42   WHITE     M         MINIMUM                1/24/2018 KERSHAW                                                                6/17/2020
 363815    GEORGE, BRYAN WAYNE               35   WHITE     M         MINIMUM                 4/3/2017 GOODMAN                                                                9/17/2022

                                                                      SCDC INMATES MAY 5 000144
                                                                                        Incident Date of                             Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                   entry Date
 320348    GEORGE, CEDRICK DEANDRE            37   BLACK      M         MINIMUM               10/25/2007 EVANS                         10/7/2019    10/23/2020     10/29/2020    4/27/2021
 241851    GEORGE, DERRICK                    45   BLACK      M         MEDIUM                  4/1/2020 EVANS                                                                   2/24/2022
 290621    GEORGE, FREDERICK DOUGLASS         50   BLACK      M                                          KIRKLAND                      2/27/2020      2/27/2020                 12/15/2020
 206817    GEORGE, RICKY                      56   BLACK      M         MEDIUM                  5/1/2018 LIEBER                        1/12/2025      1/12/2025
 376662    GEORGE, SHELDWIN JVON              26   BLACK      M         MINIMUM                          PALMER                          6/6/2020      6/6/2020                  7/25/2022
 306671    GEORGE, STACEY                     38   BLACK      M         CLOSE                  1/13/2020 LIEBER                        6/14/2024      6/14/2024                  6/14/2024
 228230    GEORGE, TIMMY DEAN                 57   WHITE      M         MEDIUM                 2/13/2020 KERSHAW                      10/12/2020    10/12/2020      10/5/2022     4/3/2023
 283668    GEORGE, VERNON ROBERT              38   WHITE      M         MINIMUM               11/30/2009 TYGER RIVER                  11/27/2021    11/27/2021                    3/6/2022
 343745    GEORGIA, TERRANCE JAMAAL           37   BLACK      M         MINIMUM                 4/3/2011 WATEREE RIVER                 8/10/2020      8/10/2020                  2/12/2021
 346249    GERALD, ISAAC LEVON                27   BLACK      M         MEDIUM                11/25/2019 EVANS                           6/6/2021      6/6/2021     9/23/2025    3/22/2026
 362199    GERALD, JEREMY JAMES               28   BLACK      M         CLOSE                  12/3/2019 BROAD RIVER                  11/20/2016      6/25/2020       6/5/2022   12/2/2022
 286815    GERALD, MATTHEW                    48   BLACK      M         MEDIUM                 9/15/2015 LIEBER                                                                 12/23/2036
 383017    GERLACH, CHARLES FREDERICK         32   WHITE      M                                          KIRKLAND                      9/16/2020      9/16/2020                  4/18/2021
 369515    GERMAN, JAKOBE                     21   BLACK      M         CLOSE                 12/11/2019 KIRKLAND                                                                 2/6/2030
 357894    GERMAN, JOSEPH JAROD               25   BLACK      M         MEDIUM                 1/11/2020 TURBEVILLE                    9/23/2016      2/14/2020     12/9/2021     6/7/2022
 378319    GERMAN, MARY ANN                   48   WHITE      F         MEDIUM                           LEATH                                                                   3/15/2028
 165940    GERRICK, SAMMIE LEE                48   BLACK      M         CLOSE                  7/22/1994 LIEBER
 352410    GERRISH, MATTHEW CHARLES           51   WHITE      M         MEDIUM                           MCCORMICK                                                              1/19/2041
 318103    GETER, AL M                        33   BLACK      M         MINIMUM                 4/9/2019 KERSHAW                                                                4/30/2026
 357157    GETER, CORINTHIAN LEE              25   BLACK      M         CLOSE                 11/17/2019 LEE                         10/30/2018      2/20/2021     12/7/2022     6/5/2023
 272123    GETER, DESMOND DION                41   BLACK      M         MEDIUM                 2/12/2020 ALLENDALE                    4/17/2021      4/17/2021      8/3/2024    1/30/2025
 200720    GETER, EUGENE LARENZO              48   BLACK      M         CLOSE                            KIRKLAND                                                              12/10/2031
 379798    GETER, KWAME T                     30   BLACK      M         MEDIUM                           KIRKLAND                                                                4/6/2028
 288401    GETER, LONNIE                      59   BLACK      M         MEDIUM                 5/27/2014 PERRY
 251680    GETER, ROBERT XAVIER               40   BLACK      M         MEDIUM                 10/4/2019 BROAD RIVER                                                            2/24/2055
 322150    GETER, TERRELL                     34   BLACK      M         MEDIUM                 3/31/2020 RIDGELAND                                                              3/19/2028
 228241    GETHERS, COREY L                   43   BLACK      M                                          KIRKLAND                                                                3/9/2022
 379178    GETHERS, CORY TYLIEK               20   BLACK      M         MEDIUM                 4/10/2020 ALLENDALE                   11/30/2020    11/30/2020                   2/11/2023
  82348    GETHERS, HERMAN MARTIN             72   BLACK      M         MEDIUM                  8/9/2016 PERRY
 379886    GETHERS, JEFFEREN JAYVON           22   BLACK      M         MINIMUM                3/31/2020 PERRY                        4/23/2019      10/8/2020    12/19/2021    6/17/2022
 343706    GETHERS, TREVEE J                  31   BLACK      M         CLOSE                  8/14/2017 LIEBER                                                                 9/20/2052
 293207    GETSINGER, CHRISTOPHE              35   WHITE      M         MINIMUM                7/10/2017 KERSHAW                       4/4/2022       4/4/2022     10/6/2021     4/4/2022
 372682    GETTER, JULIOUS ROGET              34   BLACK      M         MEDIUM                           KERSHAW                      6/21/2027      6/21/2027                  6/19/2027
 367453    GHENT JR, JOHN MARION              60   WHITE      M         MEDIUM                           BROAD RIVER                                                           10/15/2072
 376641    GIBBENS, JESSIE MATTHEW            29   WHITE      M         CLOSE                            BROAD RIVER                                                            5/17/2041
 197969    GIBBIE, DANIEL E.                  46   WHITE      M         MEDIUM                10/21/2019 TYGER RIVER                                                             1/8/2042
 253569    GIBBONS, DERRICK MAURICE           42   BLACK      M                                8/13/2013 KIRKLAND                                  12/16/2010     10/12/2020    4/10/2021
 375491    GIBBS JR, DENNIS EZELL             23   BLACK      M         MEDIUM                           MACDOUGALL                    6/7/2019     6/25/2020      6/20/2023   12/17/2023
 374817    GIBBS JR, REGINALD                 19   BLACK      M         MEDIUM                  5/5/2019 ALLENDALE                    9/30/2021     9/30/2021                   9/16/2021

                                                                        SCDC INMATES MAY 5 000145
                                                                                         Incident Date of                               Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                      Name                      Race       Sex   Custody Level    Last Convicted         Current Location     Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                               Hearing Date                     entry Date
 351751    GIBBS, BRANDON MICHAEL               31   BLACK     M         MINIMUM               10/19/2018 GOODMAN                                                                    12/30/2024
 228119    GIBBS, CHARLES J.                    56   BLACK     M         MEDIUM                10/26/2008 LEE                           10/29/2013         6/20/2020
 289369    GIBBS, CLARENCE                      65   BLACK     M         MEDIUM                 8/10/2017 RIDGELAND                                                                   4/15/2027
 290588    GIBBS, ERIC S                        39   BLACK     M         MEDIUM                           MACDOUGALL                                                                 12/17/2024
 222138    GIBBS, FAREN                         49   BLACK     M         CLOSE                   9/4/2018 MCCORMICK                     11/10/2019          1/8/2022
 283212    GIBBS, GEORGE                        39   BLACK     M         MEDIUM                  4/6/2020 KERSHAW                                                                     8/11/2020
 366858    GIBBS, JARON LAMONT                  28   BLACK     M         CLOSE                            MCCORMICK                                                                   7/25/2050
 255871    GIBBS, JARVIS DEQUAN                 41   BLACK     M         MEDIUM                 5/16/2019 EVANS                                                                        2/4/2024
 187431    GIBBS, JONATHAN                      46   BLACK     M         MEDIUM                11/12/1996 BROAD RIVER                      2/8/2022         2/8/2022                   2/7/2022
 185709    GIBBS, JOSEPH                        65   WHITE     M         MEDIUM                           BROAD RIVER                     11/3/2011        8/15/2020
 367618    GIBBS, LESHONDRA CHENAE              35   BLACK     F         MINIMUM                4/13/2017 GRAHAM                                                                      4/28/2021
 215548    GIBBS, TERRY                         65   WHITE     M         MEDIUM                 6/23/2017 ALLENDALE                                                                   8/10/2026
 374812    GIBERT, JAQUEA QUINTEZ               26   BLACK     M         MEDIUM                  3/5/2020 MEDICAL UNIV SC-CHARLESTO                                                    1/9/2027
 194379    GIBERT, MICHAEL                      48   BLACK     M         CLOSE                  6/27/2019 MCCORMICK
 379746    GIBSON JR, MICHAEL ALAN              31   WHITE     M         MINIMUM                          KERSHAW                       10/23/2019       11/20/2020                   9/22/2020
 215934    GIBSON, ALONZA KING                  68   BLACK     M         MEDIUM                 2/12/2004 EVANS                          2/10/2020         3/3/2021       3/3/2021    8/30/2021
 287029    GIBSON, ALONZA VICTORLON             40   BLACK     M         MEDIUM                  2/8/2019 KERSHAW                        5/26/2019        8/28/2020                   6/26/2020
 381955    GIBSON, CHAD DEWAYNE                 38   WHITE     M         MEDIUM                           EVANS                          6/24/2020        6/24/2020                   1/17/2021
 270612    GIBSON, DONNELL L                    43   BLACK     M         MEDIUM                  2/3/2020 WATEREE RIVER                  7/14/2021        7/14/2021      1/15/2021    7/14/2021
  82710    GIBSON, DONNIE                       70   WHITE     M         CLOSE                  7/20/2014 PERRY
 301385    GIBSON, JAMES                        60   BLACK     M         MEDIUM                  2/1/2011 KERSHAW                                                                    11/27/2020
 380379    GIBSON, JERRY SCOTT                  50   WHITE     M         MEDIUM                           MACDOUGALL                                                                 12/22/2026
 369018    GIBSON, JOEY LATWAN                  30   BLACK     M         CLOSE                            KIRKLAND                                                                     8/5/2069
 337094    GIBSON, JONATHAN                     30   BLACK     M         MEDIUM                 2/25/2019 RIDGELAND                                                                   8/12/2026
 383104    GIBSON, JOSHUA WAYNE                 42   WHITE     M                                          KIRKLAND                                                                   10/16/2020
 171440    GIBSON, JR., BOBBY                   59   BLACK     M         MEDIUM                 1/23/2018 EVANS                                                                        9/2/2030
 286205    GIBSON, JR., CHARLES RICHARD         68   WHITE     M         CLOSE                            BROAD RIVER
 348573    GIBSON, KEION                        41   BLACK     M         MINIMUM                2/16/2020 TRENTON                                                                     3/14/2022
 281815    GIBSON, KENNY RYAN                   46   WHITE     M                                7/20/2012 KIRKLAND                         4/9/2021        4/9/2021      8/14/2023    2/10/2024
 340880    GIBSON, LAWRENCE LAMAR               38   BLACK     M         MINIMUM                          BROAD RIVER                      2/5/2020       3/24/2021      9/10/2021     3/9/2022
 334061    GIBSON, MAURICE SHERROD              30   BLACK     M                                          KIRKLAND                        5/31/2020       5/31/2020                   3/29/2021
 382934    GIBSON, OTIS EDWARD                  50   BLACK     M         CLOSE                            KERSHAW                                                                    11/18/2042
 379347    GIBSON, TIFFANY BROOKE               31   WHITE     F         MINIMUM                          GRAHAM                           9/2/2020        9/2/2020                    3/7/2022
 265764    GIBSON, TRAVIS WAYNE                 39   WHITE     M         MINIMUM                9/16/2019 MANNING                         9/27/2019       3/25/2021                   7/19/2020
 337496    GIBSON, TROY TEREAL                  28   BLACK     M         MEDIUM                 1/17/2020 TURBEVILLE                                                                   2/5/2029
 190521    GIBSON, WINFRED LAMAR                76   WHITE     M         MEDIUM                10/18/1992 TYGER RIVER                     9/10/2012       8/21/2021
 345451    GIL, JESSE                           46   OTHER     M         CLOSE                   8/8/2012 KIRKLAND                                                                    2/14/2024
 287022    GILBERT, ANTONIO DEON                43   BLACK     M         MEDIUM                 9/20/2019 EVANS                                                                       7/17/2027
 219284    GILBERT, BOBBY A.                    43   BLACK     M         CLOSE                  4/10/2019 LIEBER

                                                                         SCDC INMATES MAY 5 000146
                                                                                              Incident Date of                              Projected                      Projected
                                              Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                               Age                                                                                                         Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                     entry Date
 254456    GILBERT, CHARLES                         51   BLACK      M         MINIMUM                 5/4/2009 MANNING                                                                   10/23/2021
 321212    GILBERT, JAMES FRANKLIN                  36   WHITE      M         CLOSE                   8/3/2019 EVANS                         8/31/2018       11/14/2020                   4/12/2021
 335126    GILBERT, JAMIE                           30   BLACK      M         CLOSE                 10/28/2019 MCCORMICK                     2/24/2027         2/24/2027                  2/24/2027
 365812    GILBERT, JESSE JAMES                     29   WHITE      M         MEDIUM                           MACDOUGALL                     3/1/2021          3/1/2021     8/18/2022    2/14/2023
 381407    GILBERT, TYRESE                          19   BLACK      M         MEDIUM                 3/17/2020 TRENTON                      12/11/2020       12/11/2020      7/22/2023    1/18/2024
 364477    GILCHRIST, DERRON AARRON                 26   BLACK      M         MINIMUM                          GOODMAN                        1/3/2020          1/3/2020                 11/23/2020
 342485    GILCHRIST, WARREN                        64   WHITE      M         CLOSE                            MCCORMICK                                                                 11/10/2039
 264478    GILES, JAMES ALBERT                      57   BLACK      M         MEDIUM                 4/10/2014 TYGER RIVER                                                                7/13/2023
 324946    GILES, JAMIE                             46   BLACK      M         CLOSE                  4/28/2010 LIEBER                                                                    11/30/2031
 367763    GILES, RICKEY ARCHIE                     21   BLACK      M         MEDIUM                  3/1/2019 MCCORMICK                                                                  6/21/2028
 266335    GILFORD, RICARDO                         44   BLACK      M         CLOSE                  9/19/2018 PERRY
 382837    GILFORD, TYRONE LAMAR                    19   BLACK      M         MEDIUM                 4/23/2020 MACDOUGALL                      6/2/2020        6/2/2020      7/28/2021    9/29/2021
 328905    GILKEY, KING SOLOMON                     32   BLACK      M         MEDIUM                 5/26/2009 TYGER RIVER                    9/26/2021       9/26/2021      2/25/2024    8/23/2024
 370660    GILL JR, KEITH                           23   BLACK      M         CLOSE                  12/6/2019 LEE                                                                        9/22/2020
 253315    GILL, DAVID                              49   BLACK      M         MEDIUM                12/23/2017 EVANS                                                                      5/23/2022
 383263    GILL, MARCUS KENTRELL                    36   BLACK      M                                          KIRKLAND                      3/20/2020        3/20/2020                   7/11/2020
 369667    GILL, OCTAVIA AMORETTE                   31   BLACK      F         MINIMUM                2/22/2020 LEATH                        12/16/2024       12/16/2024                   3/12/2025
 379860    GILL, WILLIE CHARLES                     34   BLACK      M         MINIMUM                          TURBEVILLE                     6/5/2020         6/5/2020                  12/23/2020
 314249    GILLARD, BERNARD                         32   BLACK      M         MEDIUM                 7/11/2018 BROAD RIVER                   7/23/2030        7/23/2030                   7/17/2030
 318700    GILLARD, KENNETH GENERISH                61   BLACK      M         MINIMUM                          RIDGELAND                    10/21/2020       10/21/2020      6/11/2022    12/8/2022
 222898    GILLEO,JR, DAVID E.                      56   WHITE      M         MINIMUM               10/31/2017 BROAD RIVER                                                                1/10/2026
 314306    GILLESPIE JR, ROBERT L                   35   BLACK      M         MEDIUM                           KIRKLAND                     10/24/2020       10/24/2020                  11/25/2021
 348773    GILLESPIE, JOEL LAMAR                    72   WHITE      M         MINIMUM                          LIVESAY                        6/4/2019        5/23/2020                   6/20/2021
 381307    GILLIAM, DAMIRIQUAN DEROZE DEY           24   BLACK      M         MEDIUM                 1/23/2020 WATEREE RIVER                                                             11/10/2025
 183100    GILLIAM, DANNY RAY                       51   WHITE      M         CLOSE                 11/13/2019 PERRY
 240626    GILLIAM, DEANGELO                        52   BLACK      M         CLOSE                   5/5/2000 LEE                                                                       11/25/2050
 381281    GILLIAM, DEREK WAYNE                     30   WHITE      M         MINIMUM                          MANNING                                                                     7/9/2020
 368973    GILLIAM, EZAKIEL MASTAFA IS              25   BLACK      M         MEDIUM                 10/7/2019 BROAD RIVER                    1/13/2020       1/29/2021                  11/15/2020
 341912    GILLIAM, GABRIEL DIRANTE                 28   BLACK      M         CLOSE                  2/19/2020 KIRKLAND                                                                   7/14/2021
 327598    GILLIAM, JAMES CALE                      31   WHITE      M         MEDIUM                 3/17/2020 RIDGELAND                      10/6/2018         5/7/2020     7/15/2021    1/11/2022
 217034    GILLIAM, MICHAEL JAMES                   43   WHITE      M         MEDIUM                 12/4/2019 ALLENDALE                                                                  8/12/2021
 287756    GILLIAM, MICHAEL KEITH                   59   WHITE      M         CLOSE                  8/30/2018 MCCORMICK                                                                 12/14/2022
 240636    GILLIAM, REGINALD MANVEL                 45   BLACK      M         MEDIUM                 7/23/2018 PERRY
 367737    GILLIAM, RI'SHON KELTARIAN               29   BLACK      M         MINIMUM                1/29/2020 TYGER RIVER                     7/8/2020         7/8/2020                  2/11/2023
 282336    GILLIAN, STEVEN __B                      38   WHITE      M         CLOSE                  8/12/2009 KIRKLAND
 381567    GILLIARD SMALLS, ANTHONY TERRELL         27   BLACK      M         MEDIUM                           EVANS                          4/11/2020       4/11/2020                   3/13/2021
 330132    GILLIARD, BRIAN SVENLEE                  40   BLACK      M         MEDIUM                  5/9/2018 MACDOUGALL                                                                  8/6/2028
 305883    GILLIARD, CHRISTIAN                      35   BLACK      M         CLOSE                   7/2/2019 LEE                                                                        6/21/2033
 373507    GILLIARD, DAQUAN HENRY                   25   BLACK      M         MINIMUM                3/11/2020 TYGER RIVER                    12/3/2021       12/3/2021                  11/30/2021

                                                                              SCDC INMATES MAY 5 000147
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 275605    GILLIARD, KANDY                       42   BLACK      F         CLOSE                   2/9/2018 GRAHAM
 248415    GILLIARD, KARRY MATTHEW               53   BLACK      M         MEDIUM                 4/27/2018 ALLENDALE                                                                   4/8/2031
 275357    GILLIARD, KEVIN JEROME                45   BLACK      M         CLOSE                  8/24/2018 LEE                                                                        7/14/2030
 383028    GILLIARD, MICHAEL TERRELL             32   BLACK      M                                          KIRKLAND                                                                   5/10/2021
 298362    GILLIARD, PHILLIP MATTHEW             58   BLACK      M         MEDIUM                 3/19/2004 TURBEVILLE                                                                 7/22/2023
 342808    GILLIARD, SANCHEZ                     30   BLACK      M         MEDIUM                 12/9/2019 EVANS                                                                       1/1/2024
 260867    GILLIARD, TONY                        39   BLACK      M         CLOSE                 12/16/2019 LEE
 214943    GILLIARD,III, MATTHEW WILLIAM         47   BLACK      M         MEDIUM                 8/12/2019 RIDGELAND                                                                  6/23/2035
 320677    GILLIE, THEUS ALPANCHINO              33   BLACK      M         MINIMUM               12/13/2008 PALMER                         8/30/2019       8/13/2020      3/19/2021    9/15/2021
 278636    GILLIKIN, JONATHAN FRANKLIN           36   WHITE      M         MEDIUM                 6/20/2007 EVANS                          5/19/2020       5/19/2020                    1/5/2021
 335786    GILLILAND, JEFFREY DOYLE              49   WHITE      M         MEDIUM                  9/1/2016 MCCORMICK                                                                   9/7/2028
 341020    GILLYARD JR, DAVID                    35   BLACK      M         MINIMUM                2/20/2020 MANNING                                                                     8/3/2020
 370504    GILMORE JR, TROY ANTHONY              23   BLACK      M         MEDIUM                 3/13/2020 TURBEVILLE                                                                 2/17/2026
 348386    GILMORE, BERMONTE EDWARD              27   BLACK      M         MEDIUM                 1/10/2018 KIRKLAND                                                                  10/25/2021
 375945    GILMORE, DMARRION JAQUAY              23   BLACK      M         CLOSE                 11/11/2019 MCCORMICK
 382233    GILMORE, JAMES MICHAEL                26   BLACK      M         MINIMUM                          GOODMAN                      12/12/2021       12/12/2021      7/26/2024    1/22/2025
 273273    GILMORE, LATRELL                      39   BLACK      M         MEDIUM                  7/9/2019 TRENTON                                                                     2/8/2025
 294297    GILMORE, MARKCO                       37   BLACK      M         MEDIUM                 3/12/2004 MACDOUGALL                     5/16/2020       5/16/2020      8/20/2021   11/18/2021
 296554    GILMORE, NATHANIEL DE MORRIS          35   BLACK      M         MINIMUM                3/15/2018 LIVESAY                                                                    2/19/2023
 369421    GILMORE, RAMONA DELORES               37   BLACK      F         CLOSE                            GRAHAM                                                                     11/1/2029
 226335    GILMORE, ROGER CRAIG                  56   WHITE      M         MEDIUM                  1/2/1996 TRENTON                                                                    11/9/2020
 357484    GILMORE, SHELDON                      33   BLACK      M         CLOSE                  7/11/2019 MCCORMICK                    11/19/2018        3/11/2021       7/6/2020     1/2/2021
 377585    GILMORE, TONY                         21   BLACK      M         MEDIUM                 8/29/2019 EVANS                                                                       2/7/2023
 281735    GILMORE, WILLIE A.                    71   BLACK      M         CLOSE                  2/19/2016 PERRY
 253413    GILREATH, LOUIE STEPHEN               61   WHITE      M         MEDIUM                 10/2/2016 ALLENDALE                      8/27/2019       8/27/2020                    8/9/2025
 318795    GILREE, BRANDON ROCHARD               34   BLACK      M         MEDIUM                  4/5/2019 TURBEVILLE                                                                12/26/2020
 340603    GILREE, MAYRON RASHAD                 28   BLACK      M         MEDIUM                12/11/2019 TYGER RIVER                                                                5/22/2026
 350835    GILSTRAP JR, RICKY DALE               29   WHITE      M         MINIMUM               12/22/2017 MANNING                                                                    12/9/2022
 382219    GILSTRAP, ALBERT RYAN                 26   WHITE      M         MEDIUM                           KIRKLAND                                                                   3/18/2030
 356834    GILSTRAP, TYLER LEE                   30   WHITE      M         MEDIUM                 3/31/2020 LEE                                                                       10/22/2020
 253497    GILYARD, AUDREY DION                  40   BLACK      M         MEDIUM                 3/30/2020 RIDGELAND                                                                  3/30/2022
 362807    GILYARD, ERNEST SHUNDELL              45   BLACK      M         MEDIUM                 7/31/2018 ALLENDALE                                                                  7/19/2023
 256932    GILYARD, JULIUS                       61   BLACK      M         MEDIUM                  2/9/2000 TYGER RIVER                                                               12/20/2029
 378502    GINGERICH, KELLY NICOLE               34   WHITE      F         MINIMUM               12/12/2019 LEATH                        11/23/2019       12/10/2020                    7/5/2021
 378357    GINN JR, HENRY JAROD                  23   BLACK      M         CLOSE                  3/13/2020 LIEBER                                                                     4/15/2031
 379791    GINTHER, JAMES LEE                    29   WHITE      M         CLOSE                            PERRY
 348688    GINYARD, MARVIN JACQUAN               29   BLACK      M         CLOSE                  8/20/2019 MCCORMICK                                                                 10/27/2020
 338028    GIROUX, CHRISTOPHE                    29   WHITE      M         MEDIUM                  7/5/2018 TYGER RIVER                                                                9/21/2025
 199188    GIST, CARLOS MARCELLUS                44   BLACK      M         MEDIUM                 11/4/2017 TURBEVILLE                                                                 6/11/2029

                                                                           SCDC INMATES MAY 5 000148
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 345890    GIST, CHRISTOPHE DEAUNTRAY         27   BLACK      M         MEDIUM                  4/9/2019   KERSHAW                      5/22/2019      8/13/2020     7/11/2020 10/30/2020
 120614    GIST, KENNETH DWAYNE               52   BLACK      M         MEDIUM                 10/4/2018   BROAD RIVER                  6/30/1997       5/8/2020                  6/13/2021
 327471    GIST, RYAN ONEAL                   34   BLACK      M         CLOSE                  4/14/2020   MCCORMICK                                                              4/29/2032
 314379    GIST, TERRANCE                     32   BLACK      M         MEDIUM                 1/16/2020   TURBEVILLE                                                             12/2/2034
 259770    GIST, TIMOTHY FOSTER               46   BLACK      M         MINIMUM               12/15/1999   WATEREE RIVER                2/26/2020      3/11/2021     4/23/2021    5/24/2021
 360192    GIST, TRISTAN R                    30   BLACK      M         CLOSE                 11/28/2017   MCCORMICK                                                              2/17/2073
 223323    GIULIANO, MICHAEL                  33   WHITE      M         MEDIUM                             KERSHAW                      4/21/2019      5/23/2020                 10/20/2020
 371947    GIVENS, DONDRE RHAHEEM             27   BLACK      M         MINIMUM                            LIVESAY                      1/10/2021      1/10/2021     1/10/2021    3/21/2021
 377103    GIVENS, JERMAINE JULIUS            25   BLACK      M         MEDIUM                8/10/2018    MACDOUGALL                                                             9/22/2023
 283123    GIVENS, LORENZO KEVIN              46   BLACK      M         MINIMUM                            MANNING                                                               10/15/2025
 300027    GIVENS, MICHAEL WAYNE              36   WHITE      M         CLOSE                 1/27/2020    PERRY                                                                  6/19/2041
 294844    GIVENS, WESLEY LAMONT              38   BLACK      M         CLOSE                 3/10/2020    LIEBER                                                                  6/8/2032
 231803    GLADDEN, BOBBY RAY                 63   BLACK      M         MEDIUM                 9/3/1996    TYGER RIVER                    2/9/2015     2/19/2022
 342504    GLADDEN, JAMES                     34   BLACK      M         MEDIUM                2/19/2019    TRENTON                        1/6/2025      1/6/2025                  2/20/2025
 377721    GLADDEN, TONI LASHAY               29   BLACK      F         MINIMUM                            LEATH                                                                 11/21/2020
 375871    GLADNEY, JONATHAN                  38   BLACK      M         MEDIUM                             ALLENDALE                                                              3/22/2025
 381538    GLADNEY, MICHAEL SANTONIO          38   BLACK      M         MEDIUM                             ALLENDALE                    10/1/2019      10/1/2019     7/28/2020    1/24/2021
 217498    GLANTON, TIMOTHY WAYNE             47   WHITE      M         CLOSE                 2/10/2020    PERRY                                                                   8/9/2032
 267554    GLANTON, TRAVIS ALLEN              43   WHITE      M         MEDIUM                10/8/2005    TURBEVILLE                   4/15/2019      4/18/2020       6/6/2020    7/7/2020
 277297    GLASBY, HENRI                      36   BLACK      M         MEDIUM                7/24/2018    MACDOUGALL                     6/2/2029      6/2/2029                  5/26/2029
 382792    GLASCHO, TYRESE DWAN               21   BLACK      M                                            KIRKLAND                     9/23/2021      9/23/2021    12/16/2023    6/13/2024
 362033    GLASIER, ANDREW JOSEPH             33   WHITE      M         MEDIUM                             KIRKLAND                                                                2/9/2022
 366379    GLASS, WALTER                      48   WHITE      M         CLOSE                 12/5/2018    PERRY
 210658    GLASSCHO, PEARLYN DEWAYNE          44   BLACK      M         CLOSE                 4/15/2020    BROAD RIVER                                                            5/1/2034
 381078    GLAUNER, TIMOTHY D                 51   WHITE      M         MEDIUM                             RIDGELAND                   3/11/2021      3/11/2021                 10/12/2021
 371290    GLEASON, APRIL VICTORIA            35   WHITE      F         MINIMUM                            GRAHAM                       7/9/2020       7/9/2020      8/6/2025     2/2/2026
 371334    GLEASON, PHILLIP BRYAN             34   WHITE      M         MEDIUM                             LEE                          7/1/2042       7/1/2042                  6/24/2046
 326283    GLEATON, DARRELL C.                31   BLACK      M         CLOSE                  4/7/2020    RIDGELAND                   9/19/2036      9/19/2036                 12/17/2036
 359009    GLEATON, DAVID ALLEN               34   WHITE      M         MINIMUM               10/9/2014    WATEREE RIVER               7/28/2020      7/28/2020                  9/27/2021
 334946    GLEATON, DESI ARNAZ                29   BLACK      M         CLOSE                  3/9/2015    LEE                                                                   10/6/2038
 360432    GLEATON, JAMES WILLIAM             34   WHITE      M         MEDIUM                11/8/2014    TURBEVILLE                  9/14/2020      9/14/2020     7/21/2022    1/17/2023
 290601    GLEATON, KENNETH RAY               40   WHITE      M         CLOSE                 8/15/2003    LIEBER
 343187    GLEATON, MIKEL LEE                 26   WHITE      M         MEDIUM                2/13/2017    MACDOUGALL                                                            3/18/2025
 347585    GLEATON, QUINTEN ONEAL             26   BLACK      M         MEDIUM                             TRENTON                                                               9/18/2028
 339238    GLEATON, TYRONE                    29   BLACK      M         MEDIUM                3/24/2020    KERSHAW                                                                2/9/2028
 326282    GLEATON, WILLIAM A.                38   BLACK      M         MEDIUM                4/12/2018    TURBEVILLE                                                           12/11/2040
 285587    GLENN, ADRIAN                      37   BLACK      M         MEDIUM                 3/8/2005    KERSHAW                      9/1/2032       9/1/2032                   2/9/2040
 275644    GLENN, DEMETRIUS                   37   BLACK      M         CLOSE                 8/30/2019    BROAD RIVER
 331953    GLENN, DOUGLAS                     55   BLACK      M         MEDIUM                             KERSHAW                                                               4/14/2021

                                                                        SCDC INMATES MAY 5 000149
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 373655    GLENN, ISRAEL TAMAHJEA             20   BLACK      M         MEDIUM                 4/22/2020   TURBEVILLE                     8/7/2019     8/27/2020                   2/6/2021
 253072    GLENN, JAMES W                     61   BLACK      M         MEDIUM                 12/2/2003   KERSHAW                                                                5/15/2022
 285708    GLENN, JOHN EDWARD                 57   BLACK      M                                2/13/2007   KIRKLAND                     2/12/2020      2/12/2020                  3/15/2021
 374814    GLENN, KITORIA SHAPEL              28   BLACK      F         MEDIUM                11/18/2019   LEATH                                                                   3/8/2037
 364955    GLENN, MARQUEZ DEVON               31   BLACK      M         MEDIUM                 7/17/2019   TRENTON                                                                9/19/2023
 262778    GLENN, MONDRECCO DEVORIA           46   BLACK      M         MEDIUM                 4/14/2020   KERSHAW                                                                 9/2/2026
 303563    GLENN, NATHANIEL                   50   BLACK      M         MINIMUM                11/1/2019   RIDGELAND                                                             11/26/2026
 140243    GLENN, RANDY                       55   BLACK      M         CLOSE                  8/24/2018   PERRY
 317772    GLENN, SEAN L                      31   BLACK      M         MEDIUM                  4/2/2019   LEE                                                                    8/6/2028
 167193    GLENN, TAVO                        50   BLACK      M         MEDIUM                 11/5/2018   KERSHAW                     4/27/2027      4/27/2027                  5/26/2027
 361480    GLENN, TERRENCE GERMAINE           39   BLACK      M         MINIMUM                8/30/2015   KERSHAW                                                               8/14/2020
 376811    GLEW, MARK WAYNE                   54   WHITE      M         MEDIUM                             RIDGELAND                                                            12/27/2023
 280853    GLINES JR, TIMOTHY FRED            39   WHITE      M         CLOSE                12/31/2019    RIDGELAND                                                             2/25/2024
 382986    GLOVER IV, JOHN JONNY              25   BLACK      M         MEDIUM                             LEE                         9/12/2021      9/12/2021                  4/11/2022
 354112    GLOVER JR, DANNY                   38   WHITE      M         MINIMUM               8/16/2019    RIDGELAND                                                             4/28/2025
 314746    GLOVER JR, LEROY                   32   BLACK      M         CLOSE                  8/1/2016    LEE
 352409    GLOVER, ANTHONY                    41   BLACK      M                                            KIRKLAND                                                             12/28/2021
 336005    GLOVER, ANTHONY D                  33   BLACK      M         MEDIUM                1/15/2019    KERSHAW                                                              10/11/2022
 319206    GLOVER, BRANDON                    31   BLACK      M         MINIMUM               7/29/2016    LIVESAY                                                              11/25/2023
 365358    GLOVER, BREON ISIAH                24   BLACK      M         CLOSE                  4/3/2020    MCCORMICK                                                             1/22/2030
 364163    GLOVER, DAVID                      59   BLACK      M         MEDIUM                             LIEBER                                                                 5/4/2036
 349353    GLOVER, DONTA SHIR JAMES           28   BLACK      M         MEDIUM                             TRENTON                                                               8/29/2028
 369645    GLOVER, EDWARD MC                  23   BLACK      M         MEDIUM                 3/9/2020    TYGER RIVER                 4/18/2019      4/17/2020    12/16/2023    6/13/2024
 175829    GLOVER, EUGENE                     59   BLACK      M         CLOSE                 8/24/2016    BROAD RIVER                 8/21/1999      4/10/2020
 181163    GLOVER, FREDDIE LEE                69   BLACK      M         MEDIUM               12/10/2012    PERRY
 310880    GLOVER, HERBERT                    32   BLACK      M         MEDIUM                1/22/2016    RIDGELAND                                                             4/19/2024
 372344    GLOVER, JAIRUS DERRELL             24   BLACK      M         CLOSE                 2/26/2020    PERRY                                                                  6/5/2033
 366412    GLOVER, JASON                      30   BLACK      M         MEDIUM                10/4/2019    RIDGELAND                   3/11/2017     8/28/2020      3/15/2022    9/11/2022
 293115    GLOVER, JIMMY                      58   BLACK      M         MEDIUM                5/31/2019    MACDOUGALL                  9/27/2018    12/12/2020     11/29/2021    5/28/2022
 350636    GLOVER, JOHNATHAN TREMAINE         36   BLACK      M         CLOSE                 7/10/2015    LIEBER                                                                7/28/2024
 377670    GLOVER, JOHNNIE                    41   BLACK      M         MINIMUM                            MANNING                                                               3/28/2024
 366922    GLOVER, JOSEPH DEAN                26   WHITE      M         CLOSE                10/19/2019    MCCORMICK                                                             9/23/2031
 308308    GLOVER, JOSHUA RASHAD              33   BLACK      M                                6/5/2015    KIRKLAND                                                              7/28/2025
 327001    GLOVER, KEYTON JOEL                39   BLACK      M         MINIMUM                9/2/2019    RIDGELAND                                                             3/20/2028
 353973    GLOVER, KYEON TRESEAN              25   BLACK      M         MEDIUM                2/22/2020    LIEBER                                                                4/22/2040
 356327    GLOVER, MARION                     38   BLACK      M         MEDIUM                7/22/2016    KIRKLAND                                                              6/14/2022
 292936    GLOVER, MICHAEL ANTHONY            48   BLACK      M         MEDIUM                 1/6/2019    EVANS                                                                11/20/2027
 239033    GLOVER, PATRICIA                   52   BLACK      F         MEDIUM                9/25/2018    LEATH                       2/19/2016      7/18/2020
 367438    GLOVER, RASHEED TAMIR              24   BLACK      M         CLOSE                 1/25/2019    LEE                                                                   5/20/2037

                                                                        SCDC INMATES MAY 5 000150
                                                                                       Incident Date of                             Projected                      Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                     entry Date
 297793    GLOVER, RODNEY J                   35   BLACK     M         MEDIUM                 9/17/2019 RIDGELAND                                                                 3/12/2021
 341167    GLOVER, RODRICK CEDERICK           28   BLACK     M         CLOSE                  7/27/2014 KIRKLAND                                                                  8/19/2044
 383252    GLOVER, TAYLOR LYNNETTE            28   WHITE     F                                          GRAHAM                        3/18/2020        3/18/2020                   7/1/2020
 296957    GLOVER, TERRENCE SYVODDA           41   BLACK     M         MEDIUM                 12/4/2019 TYGER RIVER                   11/9/2017        1/30/2019     4/13/2021 10/10/2021
 374845    GLOVER, THEODORE                   67   BLACK     M         MEDIUM                           LEE                                                                       3/11/2022
 231429    GLOVER, WALLACE                    53   BLACK     M         MINIMUM                 1/5/2018 WATEREE RIVER                                                              6/1/2025
 382082    GLYMPH JR, AARON BERNARD           37   BLACK     M         MEDIUM                           MACDOUGALL                  10/22/2020       10/22/2020                  10/24/2020
 216638    GOAD, JONATHAN WAYNE               54   WHITE     M         CLOSE                  1/25/1998 LEE                                                                       6/12/2027
 381315    GOBBEL, JACOB PATRICK              27   WHITE     M         MEDIUM                11/15/2019 WATEREE RIVER                 2/23/2020        2/23/2020     6/12/2021    9/12/2021
 377344    GODBEE JR, ROBBIE JOE              27   WHITE     M         MEDIUM                           ALLENDALE                     6/24/2019        3/18/2022       8/5/2020    9/6/2020
 269298    GODBOLD, EARNAIL MICHAEL           59   BLACK     M         MINIMUM                          MACDOUGALL                    1/27/2022        1/27/2022                  1/25/2022
 371009    GODBOLD, STANLEY ALI               45   BLACK     M         CLOSE                            LEE                                                                        8/2/2033
 317300    GODBOLT, EMMANUEL JERMAINE         34   BLACK     M         MEDIUM                  3/6/2020 KERSHAW                        1/6/2020         1/6/2020                   2/2/2021
 359718    GODBOLT, FREDERICK ANTONIO         30   BLACK     M         MEDIUM                 6/20/2019 TURBEVILLE                                                                2/27/2025
  84938    GODBOLT, KENNETH BERNARD           66   BLACK     M         MEDIUM                 5/17/2004 LEE                          4/15/2014         4/15/2014
 382371    GODBOLT, KENNETH MAURICE           33   BLACK     M                                          KIRKLAND                     2/26/2020         2/26/2020                 11/20/2020
 349654    GODBOLT, MYSHAUN                   27   BLACK     M         MINIMUM               11/24/2014 MANNING                     12/26/2019       12/26/2019      7/17/2021    1/13/2022
 342149    GODBOLT, RECO ANTONIO              31   BLACK     M         CLOSE                  8/22/2019 LEE                                                                       1/23/2033
 276002    GODFREY, JAMES MARKHAM             59   WHITE     M         MEDIUM                           MACDOUGALL                    4/21/2021        4/21/2021       1/4/2023    7/3/2023
 311732    GODFREY, JOEY JAMES                38   WHITE     M         MEDIUM                 3/31/2020 TYGER RIVER                   9/30/2019        1/23/2021     1/18/2021    7/17/2021
 369993    GODFREY, KALIYAH                   21   BLACK     F         MEDIUM                 12/6/2019 GRAHAM                        7/31/2018        10/8/2020       8/7/2022    2/3/2023
 192166    GODFREY, MICHAEL SEAN              48   WHITE     M         CLOSE                  1/12/2015 LEE
 231169    GODFREY, WILLIAM LEVON             42   BLACK     M         MEDIUM                11/24/2019 LIEBER                      12/15/2019        2/26/2022                  10/14/2020
 323300    GODINEZ, FITO                      37   OTHER     M         CLOSE                   1/2/2020 BROAD RIVER                                                               10/5/2045
 377094    GODINO JR, DAVID                   32   OTHER     M         MINIMUM                          KIRKLAND                                                                  8/17/2023
 178793    GODWIN, JAMES EDWARD               56   WHITE     M         MEDIUM                  9/6/2013 PERRY                          8/5/2020        8/5/2020
 360505    GOFF, CAMERON OBRIANE              30   WHITE     M         MEDIUM                 12/8/2019 EVANS                         2/27/2021       2/27/2021                    4/9/2021
 138526    GOFF,JR., ROBERT WAYNE             53   WHITE     M         MEDIUM                 11/3/1996 TYGER RIVER                                                               2/28/2029
 327091    GOFFE, TROY                        52   WHITE     M         MEDIUM                 8/30/2016 ALLENDALE                                                                 10/2/2028
 240294    GOGGINS, CALVIN JEROME             53   BLACK     M         MEDIUM                11/18/2006 BROAD RIVER                   2/28/2021       2/28/2021                   6/15/2021
 350435    GOGGINS, JESSE                     66   BLACK     M         MEDIUM                           PERRY                                                                      4/8/2041
 271068    GOGGINS, MICHAEL ANTHONY           49   BLACK     M         MEDIUM                 6/13/2019 MACDOUGALL                                                                 4/4/2025
 264540    GOGGINS, RONNIE LEANEAR            39   BLACK     M         MEDIUM                 2/12/2020 TYGER RIVER                                                                7/8/2021
 376332    GOINGS, CLINTON MARION LEE         42   WHITE     M         MINIMUM                8/29/2019 MANNING                        7/9/2019       8/27/2020                   9/29/2020
 382528    GOINGS, MEAGAN V                   29   WHITE     F         MINIMUM                          GRAHAM                         2/9/2020        2/9/2020                   9/22/2020
 381945    GOINGS, MICHELLE ANDREA            47   WHITE     F         MINIMUM                3/18/2020 LEATH                         10/9/2020       10/9/2020     12/29/2021    1/26/2022
 268132    GOINS, DALLION DUANE               42   WHITE     M         MEDIUM                 2/10/2020 ALLENDALE                                                                10/20/2020
 210510    GOINS, DAVID                       46   BLACK     M         MEDIUM                  3/9/2018 KIRKLAND                                                                  11/6/2025
 266093    GOINS, EARL E.                     60   WHITE     M         CLOSE                            BROAD RIVER                                                               1/28/2033

                                                                       SCDC INMATES MAY 5 000151
                                                                                             Incident Date of                              Projected                      Projected
                                              Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                               Age                                                                                                        Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 276905    GOINS, JR., EDMUND                       63   OTHER     M         CLOSE                  7/22/2019   LIEBER
 327613    GOINS, KEITH                             32   BLACK     M         CLOSE                  11/5/2015   KIRKLAND                     5/19/2020       5/19/2020                    4/8/2021
 318903    GOLDEN, ANTONIO DAVID                    35   BLACK     M         MEDIUM                 1/19/2020   TURBEVILLE                   12/7/2020       12/7/2020      6/15/2020   12/12/2020
 286204    GOLDEN, JOSEPH                           46   WHITE     M         MEDIUM                 3/15/2020   TYGER RIVER                                                               7/4/2031
 257183    GOLDEN, STEVEN A.                        40   BLACK     M         MEDIUM                 8/27/2019   BROAD RIVER                 5/25/2024        5/25/2024                  12/26/2025
 371434    GOLDSMITH, JERRAL AHMAD                  21   BLACK     M         CLOSE                 11/15/2019   LEE                        10/13/2023       10/13/2023                  10/12/2023
 281165    GOLDSMITH, JOHN WILLIS                   40   BLACK     M         MINIMUM               11/17/2015   LIVESAY                                                                  1/23/2022
 371908    GOLDSMITH, ROBERT DARNELL                27   BLACK     M         MEDIUM                 1/14/2020   KERSHAW                      1/22/2020       1/22/2020      3/24/2022    9/20/2022
 357442    GOLDSMITH, TREGINALD TYRELL              36   BLACK     M         MEDIUM                  9/5/2019   TRENTON                      8/11/2017       3/21/2020       6/2/2021   11/29/2021
 371936    GOLIGHTLY, BARRY MITCHELL                57   WHITE     M         MEDIUM                             MACDOUGALL                                                               1/12/2021
 303012    GOLSON, EDDIE CLAY                       53   BLACK     M         MEDIUM               12/13/2019    EVANS                                                                     9/8/2029
 266765    GOLSON, JOSEPH                           66   BLACK     M         MEDIUM                             LIEBER
 200479    GOLSON, STANLEY -                        62   BLACK     M         MEDIUM                6/16/2017    MCCORMICK
 269590    GOLSTON, TRAVIS                          39   BLACK     M         MINIMUM               10/8/2018    RIDGELAND                    1/22/2019         4/9/2020    11/14/2020    5/13/2021
 377204    GOMAR CONTRERAS, JOSE WILLIAM            46   OTHER     M         CLOSE                              KIRKLAND                                                                12/12/2036
 379719    GOMEZ GARCIA, ROGELIO                    44   OTHER     M         MEDIUM               11/12/2019    ALLENDALE                    9/27/2020       9/27/2020                    7/7/2024
 367794    GOMEZ VAZQUEZ, FELIPE                    23   OTHER     M         MEDIUM                             RIDGELAND                    8/25/2020       8/25/2020     12/31/2024    6/29/2025
 319935    GOMEZ-NARAISO, OSIEL                     41   OTHER     M         MEDIUM                2/21/2019    RIDGELAND                                                               10/27/2026
 317852    GOMEZ-ROMERO, JOSE LOUIS                 39   OTHER     M         MEDIUM                             TYGER RIVER                                                               3/7/2027
 379343    GOMEZ, ESTELLA RUIZ                      21   OTHER     F         MEDIUM                             GRAHAM                                                                  11/10/2026
 353029    GOMEZ, SERGIO CHAVARRIA                  50   OTHER     M         MEDIUM                12/5/2015    ALLENDALE                                                                5/31/2023
 363507    GONZALES-GARCIA, HERBERT LEE             29   OTHER     M         MINIMUM               5/15/2019    TYGER RIVER                                                               2/5/2021
 293139    GONZALES, JR., RICARDO                   43   WHITE     M         MEDIUM                6/22/2016    TYGER RIVER                                                              6/22/2021
 375680    GONZALEZ BERNAL, JORGE LUIS              26   OTHER     M         MEDIUM               10/29/2019    ALLENDALE                                                               10/11/2028
 361963    GONZALEZ HERNANDEZ, MARIO VALERO         47   OTHER     M         MEDIUM                             ALLENDALE                                                                1/31/2027
 350615    GONZALEZ JR, CELESTINO ANTHONY           27   BLACK     M                                5/1/2018    KIRKLAND                                       9/7/2017                   8/7/2020
 304380    GONZALEZ JR, HECTOR TAVORIS              34   BLACK     M         MEDIUM                3/23/2020    WATEREE RIVER                                                            6/21/2023
 351316    GONZALEZ, ANNA LAURA ELVI                45   OTHER     F         MEDIUM                             LEATH                                                                   11/27/2025
 374622    GONZALEZ, ARMANDO G                      68   WHITE     M         MEDIUM                             TURBEVILLE                    3/5/2023         3/5/2023                  5/21/2027
 371388    GONZALEZ, FELEPE AYONA                   40   OTHER     M         MEDIUM                3/10/2020    LIEBER                                                                    2/7/2048
 380110    GONZALEZ, JESSE TONY                     22   OTHER     M         MINIMUM                            TRENTON                      2/26/2021       2/26/2021                   5/15/2023
 359453    GONZALEZ, ROBERTO MEDINA                 49   OTHER     M         MEDIUM                             KERSHAW                                                                   4/2/2022
 376196    GONZALEZ, SAMUEL                         28   OTHER     M         CLOSE                              KIRKLAND                                                                 7/30/2053
 142213    GOOD, CARL FRAZIER                       55   BLACK     M         CLOSE                12/24/2013    PERRY                        6/29/1996       8/29/2020
 166898    GOOD, CRAIG LAYMAN                       47   WHITE     M         CLOSE                 1/23/2020    PERRY                        6/28/2009       4/17/2020
 338366    GOOD, JAMEL DWAYNE                       40   BLACK     M         CLOSE                 2/18/2017    BROAD RIVER
 321536    GOOD, PAUL EUGENE                        53   WHITE     M         MEDIUM                             ALLENDALE                                                                 9/8/2026
 166899    GOOD, TIMOTHY SEAN                       47   WHITE     M         MEDIUM                2/12/2020    KERSHAW                      5/17/1998       2/27/2021                   10/1/2023
 345159    GOOD, WARREN                             54   WHITE     M         MEDIUM                             RIDGELAND                                                                8/30/2021

                                                                             SCDC INMATES MAY 5 000152
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 366501    GOODE, BOBBY DEWAYNE               43   WHITE      M         MEDIUM                 3/27/2019 EVANS                            5/9/2019     8/21/2021                 10/23/2020
 303911    GOODE, DAVID WAYNE                 34   WHITE      M         CLOSE                  7/25/2019 KERSHAW                                                                  1/31/2028
 133473    GOODE, RANDY LAMAR                 53   WHITE      M         MEDIUM                           MACDOUGALL                       5/7/2020      5/7/2020                  1/18/2021
 372362    GOODE, RONALD KEITH                46   WHITE      M         MINIMUM                          LIVESAY                                                                   6/9/2023
 269484    GOODE, TIMOTHY                     61   WHITE      M         MINIMUM                1/31/2017 LIVESAY                        9/20/2021      9/20/2021                  9/13/2021
 377724    GOODE, TROY L                      32   BLACK      M         MEDIUM                           EVANS                          6/15/2019      8/28/2020       7/3/2020 12/30/2020
 191688    GOODEN, RONALD E                   51   BLACK      M         MEDIUM                  4/9/2018 PERRY                                                                   10/18/2027
 381660    GOODENOW, JAMES KENNETH            49   WHITE      M         MEDIUM                           KERSHAW                       10/10/2019    10/10/2019      9/24/2020    3/23/2021
 268285    GOODMAN JR, ISAAC                  54   BLACK      M         MINIMUM               12/19/2011 RIDGELAND                      9/27/2021      9/27/2021                  3/21/2024
 297501    GOODMAN, ANTWAN RASHAWN            37   BLACK      M         MINIMUM                 9/9/2007 KIRKLAND                       7/14/2020      7/14/2020                  12/6/2020
 337857    GOODMAN, ARTHUR ROCHESTER          31   BLACK      M         MINIMUM               12/31/2019 KIRKLAND                         9/2/2021      9/2/2021     11/4/2022     5/3/2023
 371069    GOODMAN, AVEON ANTWOIN             32   BLACK      M         MEDIUM                           RIDGELAND                                                                9/23/2028
 270466    GOODMAN, CALVIN                    56   BLACK      M         MEDIUM                 4/16/2015 LEE                            3/22/2013      6/26/2020                   9/4/2033
 343969    GOODMAN, CHARVIS ANTHONY           33   BLACK      M                                          KIRKLAND                                                                12/16/2021
 271444    GOODMAN, EDMOND                    43   BLACK      M         MEDIUM                 5/28/2019 PERRY                                                                   10/10/2038
 259786    GOODMAN, JAMES ASANTE              39   BLACK      M         MEDIUM                  7/5/2018 TYGER RIVER                                                               6/2/2020
 377399    GOODMAN, JOSHUA JAHI               33   BLACK      M         MINIMUM                          MACDOUGALL                     10/9/2025      10/9/2025                  10/6/2025
 363468    GOODMAN, KELVON                    23   BLACK      M         CLOSE                 11/12/2019 PERRY                                                                    6/26/2027
 369824    GOODMAN, KEVIN                     48   BLACK      M         MEDIUM                 7/27/2019 KERSHAW                                                                  10/5/2022
 249987    GOODMAN, MARTY DEAN                50   WHITE      M         MEDIUM                10/16/2002 KIRKLAND                         3/7/2020      3/7/2020                   4/8/2021
 359819    GOODMAN, SHELDON MAURICE           30   BLACK      M         CLOSE                            MCCORMICK                                                                7/15/2031
 351723    GOODMAN, TERRANCE JAMINE           27   BLACK      M         MEDIUM                10/27/2019 EVANS                                                                    6/16/2024
 329973    GOODMAN, TERVIN                    29   BLACK      M         CLOSE                  8/11/2016 BROAD RIVER
 288496    GOODSON, MARTIN CHRISTOPHE         38   BLACK      M         MEDIUM                 8/24/2019 EVANS                                                                   9/10/2022
 377346    GOODWIN JR, ROBERT                 31   BLACK      M         CLOSE                            MCCORMICK                                                               9/29/2055
 327792    GOODWIN, ANTONIO                   32   BLACK      M         MEDIUM                  1/7/2020 KERSHAW                        6/8/2027       6/8/2027                   6/8/2027
 249157    GOODWIN, ANTWON DEANGELO           41   BLACK      M         CLOSE                  11/2/2018 BROAD RIVER
 258658    GOODWIN, BENJAMIN JEROME           45   BLACK      M         MINIMUM                          PERRY                         3/22/2023      3/22/2023                  3/21/2023
 314086    GOODWIN, BRANDON                   33   BLACK      M         MEDIUM                 11/7/2019 TRENTON                       4/23/2020      4/23/2020                 10/23/2020
 345308    GOODWIN, DEMETRIUS A               34   BLACK      M         MEDIUM                  9/7/2016 BROAD RIVER                                                             6/10/2032
 242746    GOODWIN, KEVIN                     43   BLACK      M         CLOSE                 10/21/2016 LEE
 143201    GOODWIN, LEONARD B                 66   BLACK      M         CLOSE                            LEE
 373506    GOODWIN, MALIK TAWON               23   BLACK      M         MEDIUM                  1/6/2020 KERSHAW                       5/23/2024      5/23/2024                  5/20/2024
 257407    GOODWIN, PAUL KEVIN                41   BLACK      M         MINIMUM                4/23/2020 TRENTON                                                                 1/28/2021
 281540    GOODWIN, STEVEN GEROLD             38   BLACK      M         MEDIUM                           ALLENDALE                     12/4/2019       1/8/2022                   1/7/2021
 295362    GOODWIN, TEREK RASHEED             37   BLACK      M         CLOSE                 11/13/2003 LEE                                                                     7/26/2042
 311752    GOODWIN, VERNON                    32   BLACK      M         CLOSE                  1/10/2020 BROAD RIVER                   2/19/2044      2/19/2044                  2/11/2044
 127396    GOODWIN, WILLIE EARL               50   BLACK      M         CLOSE                 10/21/2001 PERRY                          3/1/2001      6/19/2020
 107239    GOODWIN, WILLIE JAMES              58   BLACK      M         MEDIUM                  4/4/2015 PERRY                         8/16/1989      7/31/2020

                                                                        SCDC INMATES MAY 5 000153
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 356938    GOODWINE, LANELL                   28   BLACK     M         CLOSE                 10/30/2019 LIEBER                                                                     4/18/2023
 370329    GOOKINS, JULIE LYNN                49   WHITE     F         CLOSE                 10/29/2017 GRAHAM                                                                     2/27/2040
 377129    GORD0N, JEREAMY FLASH              38   WHITE     M         CLOSE                            LEE                                                                        6/20/2035
 307576    GORDILLO LOPEZ, JOSE LUIS          38   OTHER     M         MEDIUM                 3/15/2009 TYGER RIVER                                                                3/27/2026
 382385    GORDON WRIGHT, KAVON AKEEM         18   BLACK     M         MINIMUM                          TURBEVILLE                                                                11/26/2023
 323003    GORDON, ANNE LOUISE                61   WHITE     F         MEDIUM                10/11/2019 LEATH
 259798    GORDON, ANTONIO                    38   BLACK     M         MEDIUM                 3/20/2019 KERSHAW                                                                    1/11/2037
 281212    GORDON, DAVID MICHAEL              45   WHITE     M         MEDIUM                 8/29/2018 KERSHAW                       12/5/2019        12/5/2019                   11/7/2020
 192487    GORDON, HENRY WARREN               50   BLACK     M         MEDIUM                 4/25/2017 PERRY                        12/20/2046       12/20/2046
 368991    GORDON, JACOB WAYNE                32   WHITE     M         MINIMUM                 2/8/2017 WATEREE RIVER                 6/25/2020        6/25/2020                   5/13/2021
 236509    GORDON, JIMMY                      41   BLACK     M         MEDIUM                 3/27/2012 KERSHAW                                                                     8/7/2022
 179165    GORDON, JOHN DELANO                47   WHITE     M         CLOSE                   1/4/2019 LEE                          12/15/2021       12/15/2021                  12/15/2021
 294433    GORDON, JOSHUA DEVAR               35   BLACK     M         MINIMUM                 4/6/2020 RIDGELAND                                                                   8/7/2028
 259797    GORDON, MONTA                      39   BLACK     M         CLOSE                  10/5/2017 LEE                                                                        7/15/2028
 342932    GORDON, REGINALD LANARD            30   BLACK     M         CLOSE                  2/15/2020 BROAD RIVER                                                                 4/6/2043
 103101    GORDON, WILLIE ED                  61   BLACK     M         MEDIUM                 3/19/2020 TURBEVILLE                                                                  9/2/2026
 322597    GORE JR, ALTON WESLEY              37   BLACK     M         CLOSE                   7/5/2018 LEE                                                                        9/25/2032
 317879    GORE, GARIT DEMETRIUS              44   BLACK     M         MINIMUM                          MANNING                                                                    9/24/2020
 297309    GORE, III, DAVID NORMAN            55   WHITE     M         MEDIUM                 2/24/2005 KIRKLAND                                                                   3/30/2031
 381896    GORE, LADONNIE JAMAR               27   BLACK     M         MEDIUM                12/27/2019 WATEREE RIVER                  4/11/2020       4/11/2020                  12/15/2020
 360372    GORE, ROBERT G                     67   WHITE     M         MEDIUM                           BROAD RIVER                                                                10/1/2028
 262800    GORE, TONY                         41   BLACK     M         MINIMUM                4/27/2020 LIVESAY                        6/21/2016       7/23/2020                   1/17/2021
 184534    GORE, TREVOR                       48   BLACK     M         MINIMUM                7/28/1998 MANNING                         1/2/2020        1/2/2020                   6/20/2020
 369592    GOREE, KENNY EDWARD                47   BLACK     M         MEDIUM                           KIRKLAND                                                                    3/6/2028
 252618    GORMAN, JESSIE                     41   WHITE     M         MEDIUM                  4/9/2013 EVANS                                                                       9/4/2047
 348815    GORMAN, JULIA SHAWNETTE            49   WHITE     F         MEDIUM                10/18/2019 LEATH                                                                       9/2/2039
 361808    GORNY, CURTIS BRENT                61   WHITE     M         CLOSE                            LIEBER                                                                      5/8/2039
 381965    GORSKI, ANTHONY ROY                35   WHITE     M         MEDIUM                           EVANS                                                                     11/12/2020
 123219    GORY, CHARLES EDWARD               63   BLACK     M         MEDIUM                 3/12/2015 MACDOUGALL                                                                 5/12/2027
 274585    GOSNELL, BENJAMIN WAYNE            43   WHITE     M         CLOSE                  1/28/2020 BROAD RIVER                                                                8/21/2027
 340557    GOSNELL, BRANDON EARL              31   WHITE     M         MEDIUM                  8/5/2015 EVANS                          9/13/2021       9/13/2021                   7/25/2021
 382341    GOSNELL, CURTIS                    50   WHITE     M         MEDIUM                           KIRKLAND                        7/1/2021        7/1/2021      12/5/2022     6/3/2023
 135877    GOSNELL, GREGORY                   55   WHITE     M         MEDIUM                12/10/1987 TYGER RIVER                     3/6/2023        3/6/2023                    3/4/2023
 347074    GOSNELL, KAYLA LYNN                27   WHITE     F         MINIMUM                          LEATH                                                                       2/9/2025
 380171    GOSNELL, KERRY VAUGHN              46   WHITE     F         CLOSE                            LEATH                                                                      1/19/2032
 329304    GOSS JR, RALPH JAKE                36   WHITE     M         MEDIUM                  3/6/2020 ALLENDALE                    10/16/2020       10/16/2020      3/21/2023    9/17/2023
 305517    GOSS, DARRELL LEE                  34   BLACK     M         CLOSE                   2/5/2019 LIEBER                        9/12/2025        9/12/2025                   9/12/2025
 351314    GOSS, DEVON ROCHELL                29   BLACK     M         MEDIUM                 7/22/2017 LIEBER                        8/18/2020        8/18/2020                   8/18/2020
 232374    GOSS, FRANCIS                      55   BLACK     M         CLOSE                  3/23/2019 KIRKLAND                     10/21/2014        7/31/2021

                                                                       SCDC INMATES MAY 5 000154
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 294885    GOSS, JAMIE                          38   BLACK      M         MEDIUM                 1/18/2019   RIDGELAND                                                               11/23/2030
 333316    GOSS, JERMAINE ANTONIO               34   BLACK      M         MEDIUM                 9/14/2010   BROAD RIVER                   9/7/2021         9/7/2021     11/4/2024     5/3/2025
 346544    GOSS, JOHNATHON ANTONIO              28   BLACK      M         MEDIUM                 4/23/2019   EVANS                                                                    5/18/2021
 369408    GOSS, MARQUEZ TAVAROUS L             23   BLACK      M         MEDIUM                 5/30/2019   LEE                                                                       3/7/2027
 340914    GOSS, TERRANCE JAREL                 31   BLACK      M         MEDIUM                 10/4/2019   TYGER RIVER                                                             11/16/2020
 372699    GOSSETT, JOTTI ALLEN                 22   BLACK      M         MEDIUM                 1/11/2020   PERRY                                                                     9/3/2029
 342165    GOSSETT, SAMUEL PHILLIP              28   BLACK      M         CLOSE                  2/20/2020   KIRKLAND                                                                 5/15/2030
 194202    GOSSETT, TIMOTHY WAYNE               55   WHITE      M         MEDIUM                 3/30/2020   TYGER RIVER                   4/4/2019         5/7/2020                  3/14/2021
 328041    GOTTSHALL, STEPHEN FREDERICK         33   WHITE      M         MEDIUM                 4/22/2020   WATEREE RIVER                                                            8/29/2023
 365196    GOUDY, RICHARD EUGENE                56   WHITE      M         MEDIUM                11/20/2019   ALLENDALE                                                                 2/5/2024
 335171    GOULD, DALE                          59   WHITE      M         MINIMUM                            MANNING                                                                  4/26/2023
 189007    GOULD, DARIUS MICHAEL                45   BLACK      M         MINIMUM              12/10/1995    MANNING                                                                  5/29/2023
 307312    GOVAN, CORNELIUS                     49   BLACK      M         MEDIUM                9/25/2018    EVANS                                                                    5/27/2027
 315974    GOWAN, KIMBERLY CHRISTINE            50   WHITE      F         MINIMUM               9/19/2018    GRAHAM                                        5/23/2008                 12/20/2020
 378954    GOWANS, ANTONIO DEQUON               29   BLACK      M         MEDIUM                 6/8/2019    EVANS                      11/22/2019         1/22/2021     1/16/2021    7/15/2021
 115479    GRACE, WILLIAM DARRYL                64   BLACK      M         MEDIUM                3/14/2019    BROAD RIVER                11/15/1990       12/12/2019
 297721    GRACELY, ROBERT ANTHONY              47   WHITE      M         CLOSE                  5/8/2019    LEE                                                                      4/29/2031
 250313    GRADDICK, ARTHUR EUGENE              59   BLACK      M         MEDIUM               12/15/2013    LIEBER                       6/10/2018        9/19/2020
 358060    GRADDICK, JARRET                     32   BLACK      M         MEDIUM                 8/2/2019    TURBEVILLE                                                               8/29/2028
 262619    GRADDICK, JOSEPH R                   40   BLACK      M         CLOSE                10/16/2018    EVANS                        3/19/2024        3/19/2024                  3/16/2024
 308245    GRADDICK, TYRONE                     38   BLACK      M         MEDIUM                2/28/2015    RIDGELAND                                                                6/23/2029
 257479    GRADY, DARRELL WAYNE                 52   WHITE      M         MINIMUM               8/31/2005    WATEREE RIVER                 4/6/2020         4/6/2020                  5/23/2021
 371896    GRADY, MATTHEW COLE                  27   WHITE      M         MEDIUM               12/16/2019    WATEREE RIVER                4/15/2020        4/15/2020                  8/20/2021
 380060    GRAHAM III, CHARLES                  33   BLACK      M         MINIMUM                            WATEREE RIVER                 4/3/2020        3/11/2021     4/25/2021 10/22/2021
 312443    GRAHAM JR, ANTONIO CARLOS            35   BLACK      M         MINIMUM               7/11/2018    WATEREE RIVER                 2/1/2023         2/1/2023                  1/27/2023
 357726    GRAHAM, ALEX ANTWAIN                 31   BLACK      M         MEDIUM                 6/3/2019    RIDGELAND                                                                7/11/2026
 337040    GRAHAM, ALEX BRICE                   41   BLACK      M         MINIMUM                2/4/2019    LIVESAY                       3/1/2022         3/1/2022                  2/24/2022
 304093    GRAHAM, CARNAIL MARCHINDLA           33   BLACK      M         CLOSE                 12/6/2018    LIEBER                                                                   4/19/2044
 324674    GRAHAM, CHARLES DEWAYNE              35   WHITE      M         MEDIUM                9/21/2019    TYGER RIVER                                                              3/13/2026
 229439    GRAHAM, CHEVELLE                     40   BLACK      M         MEDIUM                 2/2/2020    LIEBER                     11/29/2014         9/11/2021
 312034    GRAHAM, CHRISTOPHE DALE              40   WHITE      M         MINIMUM               10/1/2016    LIVESAY                                                                   6/1/2020
 362931    GRAHAM, CHRISTOPHE LEON              55   BLACK      M         MINIMUM                            GOODMAN                                                                  8/29/2024
 378791    GRAHAM, CLENORD JAMES                36   WHITE      M         CLOSE                  3/2/2020    LEE
 362765    GRAHAM, DARRIN LARELL                29   BLACK      M         CLOSE                 11/4/2019    BROAD RIVER                                                             7/10/2023
 211121    GRAHAM, DAVID                        49   BLACK      M         CLOSE                 1/16/2018    LEE                          1/12/2025       1/12/2025
 262804    GRAHAM, DAVID LEVON                  44   BLACK      M         MEDIUM                9/12/2016    EVANS                                                                  11/23/2027
 241924    GRAHAM, DOMINIQUE S.                 41   BLACK      M         MEDIUM                8/28/2015    KERSHAW                                                                 1/26/2037
 251687    GRAHAM, ERIC                         40   BLACK      M         MEDIUM                9/29/2019    LIEBER
 305817    GRAHAM, ERIC LEE                     36   WHITE      M         MEDIUM                 8/3/2015    KIRKLAND                     5/14/2017      12/12/2020                  12/8/2022

                                                                          SCDC INMATES MAY 5 000155
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 181891    GRAHAM, ERNEST C                     49   WHITE     M         MEDIUM                 4/13/2015   TYGER RIVER                  6/26/1999      8/15/2020                 11/14/2024
 360582    GRAHAM, IAN ALEXANDER                29   WHITE     M         CLOSE                  3/17/2020   MCCORMICK                                                              7/14/2028
 345988    GRAHAM, JAMES SHONDEL                28   BLACK     M         MEDIUM                 3/23/2020   ALLENDALE                                                             12/19/2022
 314554    GRAHAM, JOSHUA MARKEL                34   BLACK     M         CLOSE                  3/11/2019   BROAD RIVER                                                           10/19/2026
 178039    GRAHAM, JR, ROBERT                   51   BLACK     M         MEDIUM                 8/27/2018   PERRY
 296078    GRAHAM, KEITH BRADLEY                38   OTHER     M         MEDIUM                 7/21/2018   KIRKLAND                                                             12/30/2032
 357332    GRAHAM, LAROSS ANTONIO               37   BLACK     M         CLOSE                  1/11/2020   LIEBER                      9/11/2039      9/11/2039                  8/28/2044
 382318    GRAHAM, MONTRELL                     23   BLACK     M         CLOSE                              KIRKLAND                                                              3/17/2022
 313241    GRAHAM, QUANTRELL DESHAWN            32   BLACK     M         MEDIUM                 7/7/2019    TRENTON                                                               6/18/2026
 343960    GRAHAM, QUINTNEY EUGENE              29   BLACK     M         MEDIUM                 2/5/2019    TURBEVILLE                                                           11/20/2026
 380882    GRAHAM, RAEKWON                      21   BLACK     M         MEDIUM                             TURBEVILLE                  5/15/2020      5/15/2020                  9/13/2022
 382098    GRAHAM, RAEQUAWN                     21   BLACK     M         MEDIUM                2/12/2020    TURBEVILLE                                                           12/26/2021
 367185    GRAHAM, ROBERT ISAIAH                23   BLACK     M         CLOSE                 1/28/2020    BROAD RIVER                                                            7/6/2059
 362145    GRAHAM, RYAN NICHOLAS                30   WHITE     M         CLOSE                  8/1/2016    LEE                                                                   6/19/2034
 331200    GRAHAM, SHERMAN                      37   BLACK     M         MINIMUM               1/28/2009    PALMER                      6/10/2020      6/10/2020     4/11/2022    10/8/2022
 326450    GRAHAM, SHERMAN                      43   BLACK     M         MINIMUM               1/17/2020    WATEREE RIVER                                                        11/13/2024
 280824    GRAHAM, STANYELL DEBARGE             37   BLACK     M         MINIMUM               9/13/2010    WATEREE RIVER               4/26/2020      4/26/2020                  12/1/2020
 296626    GRAHAM, TRAVIS                       41   BLACK     M         CLOSE                 8/15/2017    LEE
 377821    GRAHAM, TYRIC RAKEEM                 21   BLACK     M         MEDIUM                9/15/2019    TURBEVILLE                                                            9/30/2027
 361770    GRAHAM, WILLIAM JO PIERRE            31   BLACK     M         MEDIUM                 1/3/2019    KERSHAW                                                               4/10/2029
 280706    GRAHAM, WILLIAM THADDEUS             39   BLACK     M         MEDIUM                6/25/2003    MACDOUGALL                  2/17/2022      2/17/2022                  2/14/2022
 370109    GRAINGER, ALLARD DONALD              36   WHITE     M         MEDIUM                6/20/2018    EVANS                                                                 4/15/2024
 299963    GRAINGER, MYRA P LANGSTON            43   WHITE     F         MINIMUM                            GRAHAM                                                                11/9/2025
 363572    GRAMPUS, MARQUIS PARIS               26   BLACK     M         CLOSE                 3/17/2020    LIEBER                       2/8/2020      2/26/2022      6/8/2025    12/5/2025
 336502    GRANADOS, JOHN                       27   OTHER     M         MEDIUM                9/14/2019    KERSHAW                                                                8/1/2024
 364899    GRANADOS, MANUEL NICOLAS             25   BLACK     M         MEDIUM                6/12/2019    EVANS                                                                 5/21/2028
 268929    GRANDISON JR, RICHARD ANTWAN         40   BLACK     M         MEDIUM                             LIEBER                                                                8/22/2029
 211669    GRANDISON, ANTONIO M.                44   BLACK     M         MINIMUM              12/14/2009    LIVESAY                                                               1/11/2021
 382929    GRANGER, JOSEPH                      56   WHITE     M         MINIMUM                            MANNING                                                               8/21/2020
 374066    GRANGER, MATTHEW JOSEPH              35   WHITE     M         CLOSE                 6/26/2018    MCCORMICK                                                             6/18/2048
 374414    GRANGER, SHANNAN NICOLE              37   WHITE     F         MEDIUM                             LEATH                       5/28/2027      5/28/2027                  5/25/2027
 323192    GRANT III, CLIFF                     32   BLACK     M         MINIMUM                9/6/2018    KERSHAW                                                               1/28/2025
 329464    GRANT III, JOSEPH                    49   BLACK     M         MINIMUM                            PALMER                      2/29/2020     2/29/2020      3/21/2021    9/17/2021
 332270    GRANT III, WILLIE OCTAVIAN           34   BLACK     M         MINIMUM              11/11/2019    TURBEVILLE                   3/2/2021      3/2/2021                    3/1/2021
 382273    GRANT JR, PAUL WESLEY                36   BLACK     M         MEDIUM                             KIRKLAND                   10/29/2020    10/29/2020                  11/30/2021
 357443    GRANT, ABRAM                         37   BLACK     M         MEDIUM                8/26/2019    ALLENDALE                                                             4/23/2024
 374098    GRANT, ANDREW                        53   BLACK     M         MEDIUM                             TYGER RIVER                  2/4/2019      2/11/2021     4/30/2021   10/27/2021
 379671    GRANT, AVON HEYWARD                  29   BLACK     M         CLOSE                  8/4/2019    LEE                                                                    4/4/2031
 375088    GRANT, BARRINGTON WAYNE              31   BLACK     M         MEDIUM                1/12/2020    LIEBER                                                                5/22/2029

                                                                         SCDC INMATES MAY 5 000156
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
  81314    GRANT, BOBBY -                      64   WHITE      M         MEDIUM                  8/7/2006   EVANS                        3/12/1985    10/10/2020
 361858    GRANT, BRADLEY W                    29   BLACK      M         MEDIUM                 3/30/2020   RIDGELAND                                                              6/22/2022
 111265    GRANT, CHARLES M.                   84   BLACK      M         MEDIUM                 2/26/2016   LIEBER                       2/23/1996       1/8/2021
 107188    GRANT, CHRISTOPHE R                 60   BLACK      M         CLOSE                  10/7/2009   PERRY                        5/20/1990      6/18/2020
 285741    GRANT, D'EL JAVON                   36   BLACK      M         MEDIUM                12/10/2018   KIRKLAND
 304627    GRANT, DERMAINE                     38   BLACK      M         MEDIUM                 10/3/2010   MACDOUGALL                                                            7/20/2020
 300073    GRANT, DERRICK                      49   BLACK      M         CLOSE                  8/28/2015   LEE
 373442    GRANT, DEVANTE ANTONIO              21   BLACK      M         CLOSE                   2/6/2019   BROAD RIVER                                                           7/30/2041
 335173    GRANT, DOMINIQUE JAMAL              29   BLACK      M         MEDIUM                 6/24/2019   EVANS                                                                 1/13/2025
 328814    GRANT, DOMINIQUE LOWELL             30   BLACK      M         CLOSE                  6/20/2019   LIEBER                                                                 5/8/2024
 329565    GRANT, EMANUEL L                    34   BLACK      M         MINIMUM                 4/6/2019   KIRKLAND                                                              8/31/2020
 280988    GRANT, GARY                         37   BLACK      M         CLOSE                   4/1/2020   PERRY
 374660    GRANT, HENRY KEVIN                  45   BLACK      M         MINIMUM                 2/1/2020   TURBEVILLE                  4/26/2019    12/10/2020                   10/1/2020
 362404    GRANT, ISAIAH RAKEESH               28   BLACK      M                                1/15/2017   KIRKLAND                                                              8/16/2020
 297181    GRANT, JARIAN KIKI                  39   BLACK      M         MEDIUM                  2/9/2019   KERSHAW                                                               8/11/2024
 299038    GRANT, JOSEPH BENJAMIN              36   BLACK      M         MINIMUM                 3/6/2004   GOODMAN                    12/13/2020    12/13/2020      5/15/2022   11/11/2022
 352697    GRANT, KESHA                        32   BLACK      F         MEDIUM                12/22/2018   LEATH                                                                12/31/2033
 290062    GRANT, KEVIN LAMAR                  37   BLACK      M         MEDIUM                12/23/2017   ALLENDALE                                                             11/2/2035
 365921    GRANT, KYLE STERLING                24   BLACK      M         MEDIUM                 5/14/2019   MACDOUGALL                                                             9/5/2029
 232380    GRANT, LANIER JAMAAR                42   BLACK      M         MINIMUM                 3/3/2020   MACDOUGALL                 10/30/2021    10/30/2021      1/27/2025    7/26/2025
 357137    GRANT, LEVELL LEONARD               31   BLACK      M         CLOSE                   6/7/2019   LIEBER                                                                4/15/2035
 140961    GRANT, PERRY                        51   BLACK      M         MEDIUM                 7/18/2018   TYGER RIVER                 4/16/2016    10/10/2020       2/3/2021     8/2/2021
 340019    GRANT, PETER JERON                  31   BLACK      M         MEDIUM                  8/7/2019   KERSHAW                                                               1/15/2022
 365055    GRANT, QUINTRELL CHRISTOPHE         23   BLACK      M         CLOSE                  4/10/2020   MCCORMICK                                                             10/3/2023
 317032    GRANT, RANDY                        35   WHITE      M         MEDIUM                 1/21/2014   TYGER RIVER                                                          12/26/2037
 362313    GRANT, RASHEEM LOPEZ                26   BLACK      M         MEDIUM                 2/21/2020   KERSHAW                    12/19/2019      2/12/2021     3/20/2021    6/16/2021
 369243    GRANT, RHAKEEM DEVON                20   BLACK      M         MEDIUM                 4/11/2020   KERSHAW                                                               4/26/2022
 361778    GRANT, RUSSELL ANDREW               40   WHITE      M         MINIMUM                 6/3/2015   PALMER                      11/6/2019      11/6/2019     6/18/2021   12/15/2021
 341331    GRANT, TRAVOURS TERRELL             29   BLACK      M         CLOSE                   3/1/2019   LEE                         3/12/2022      3/12/2022                  3/11/2022
 382176    GRANT, TRAYQUAN RAKAMI              20   BLACK      M         MEDIUM                  4/8/2020   ALLENDALE                                                              7/2/2024
 381527    GRANT, WILLIAM JEROD                36   BLACK      M         MINIMUM                            KIRKLAND                                                              4/25/2021
 272139    GRATE, ANTHONY J                    40   BLACK      M         CLOSE                 1/25/2020    BROAD RIVER                                                            8/6/2035
 232524    GRATE, CHRISTOPHE LEMAR             53   BLACK      M         MEDIUM                12/5/2007    LIEBER
 324943    GRATE, DAMIEN CHVERE                29   BLACK      M         CLOSE                 4/28/2013    LIEBER                                                                8/27/2036
 370847    GRATE, DASHON CORTEZ                29   BLACK      M         CLOSE                  7/7/2019    KERSHAW                      3/2/2021       3/2/2021    10/15/2023    4/12/2024
 269208    GRATE, DEWAYNE                      42   BLACK      M         MEDIUM                12/7/2017    RIDGELAND                                                             8/29/2035
 379507    GRATE, ROGER D                      54   BLACK      M         MEDIUM                             LIEBER                                                               12/18/2051
 308378    GRATE, SHAWN                        42   BLACK      M         MEDIUM                 5/3/2015    EVANS                                                                11/17/2022
 363659    GRATTO, GABRIEL LEE                 35   WHITE      M         MINIMUM               7/31/2018    KIRKLAND                                                               1/3/2028

                                                                         SCDC INMATES MAY 5 000157
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 136990    GRATTON, STEPHEN ROY             71   WHITE      M         MEDIUM                 4/25/1987   KIRKLAND                     12/6/1993      6/18/2020
 380244    GRAVES, CHURISTIA BROOKS         28   WHITE      F         MINIMUM                3/17/2020   GRAHAM                      12/12/2020    12/12/2020                  12/10/2020
 272024    GRAVES, LAMAR ANTONIO            36   BLACK      M         MINIMUM                7/17/2018   MANNING                        9/3/2020      9/3/2020                   9/3/2020
 208580    GRAVES, MAURICE                  44   BLACK      M         MEDIUM                 6/22/2012   LEE
 325268    GRAVES, WILLIAM KEITH            33   WHITE      M         MINIMUM                4/26/2020   WATEREE RIVER                                                          6/6/2025
 331136    GRAY JR, JAMES GARY              59   WHITE      M         MEDIUM                 3/25/2019   PERRY                                                                 10/4/2027
 353500    GRAY, BRANDON RONELL             28   BLACK      M         MEDIUM                  2/6/2020   TRENTON                                                               5/12/2021
  95269    GRAY, CALVIN LEVAN               64   BLACK      M         MEDIUM                 1/17/1990   TYGER RIVER                 2/18/1987    10/24/2020
 229922    GRAY, CHARLES                    64   BLACK      M         MEDIUM                12/30/2016   LIEBER                                                               12/28/2020
 330061    GRAY, COLE BROOKS                38   WHITE      M         CLOSE                  9/28/2019   MCCORMICK                                                             8/14/2038
 382634    GRAY, DANNY ISAIAH               19   WHITE      M         MEDIUM                             TURBEVILLE                                                            9/18/2023
 347572    GRAY, DARRIUS MARQUIS            30   BLACK      M         MEDIUM                4/17/2020    ALLENDALE                   5/17/2020      5/17/2020     10/9/2021     4/7/2022
 317285    GRAY, DARYL                      37   BLACK      M         MEDIUM                7/11/2018    BROAD RIVER                                                           9/21/2031
 274231    GRAY, DEANGLO MAUREE             37   BLACK      M         MINIMUM               3/13/2009    TRENTON                     3/21/2021      3/21/2021                  4/25/2021
 301190    GRAY, GEORGE EVERETT             38   BLACK      M         MEDIUM                 4/8/2020    WATEREE RIVER               5/16/2022      5/16/2022     1/25/2027    7/24/2027
 381131    GRAY, HARLEY DAKOTA              27   WHITE      M         CLOSE                              LIEBER                                                                6/19/2048
 162134    GRAY, HENRY LAMONT               47   BLACK      M         MEDIUM                 6/3/2014    MCCORMICK                                                              7/7/2041
 350248    GRAY, JAMES CONWAY               39   WHITE      M         MEDIUM                             MCCORMICK                                                             7/14/2046
 312414    GRAY, JAY DENNARIO               38   BLACK      M         MINIMUM               9/12/2019    KERSHAW                                                               7/13/2027
 311734    GRAY, JEFFERY ALLAN              35   WHITE      M         CLOSE                  4/3/2018    LIEBER                                                                9/18/2022
 358320    GRAY, JEFFERY JOSEPH             30   WHITE      M         MEDIUM                 4/3/2020    MACDOUGALL                  5/20/2019      6/25/2020    10/13/2020    4/11/2021
 307590    GRAY, JR., NOEL EUGENE           49   WHITE      M         MEDIUM                             BROAD RIVER
 360601    GRAY, MARCUS ALLEN               40   BLACK      M         MINIMUM                            LIVESAY                                                               4/13/2026
 306062    GRAY, MICHAEL                    34   BLACK      M         CLOSE                 2/28/2020    ALLENDALE
 313935    GRAY, MICHAEL TIM                33   WHITE      M         MEDIUM                2/19/2020    KERSHAW                     1/29/2016       9/6/2019    10/23/2023    4/20/2024
 369450    GRAY, MICHALL JUSTUN             31   WHITE      M         MINIMUM               11/2/2017    KIRKLAND                                                              7/29/2025
 275880    GRAY, NAKIA KINTE                42   BLACK      M         MINIMUM               12/1/2001    WATEREE RIVER                                                        11/30/2024
 371612    GRAY, NICHOLAS ANTWAN            27   BLACK      M                                            KIRKLAND                    3/16/2020      3/16/2020                  7/28/2020
 216316    GRAY, PATRICK ZANE               48   WHITE      M         MEDIUM               11/11/2017    MACDOUGALL                                                             9/5/2022
 373679    GRAY, ROBERT MATTHEW             21   BLACK      M         CLOSE                 6/12/2018    KIRKLAND                    7/31/2018      7/31/2018                  6/15/2024
 361221    GRAY, ROSHAWN KEITH              29   BLACK      M         MEDIUM                 2/7/2020    TRENTON                     4/15/2020      4/15/2020                  2/20/2021
 383041    GRAY, SAMUEL SCOTT               20   WHITE      M                                            KIRKLAND                                                              5/24/2028
 380998    GRAY, SCOTTIE LANE               51   WHITE      M         MINIMUM                            WATEREE RIVER                                                         3/17/2025
 371907    GRAY, SHANNON D                  46   WHITE      M         MEDIUM                             BROAD RIVER                                                           9/25/2032
 380067    GRAY, TAKEEM CALYNA              30   BLACK      M         MINIMUM                            KERSHAW                     5/15/2021      5/15/2021     4/29/2023   10/26/2023
 346485    GRAY, TOM RUSS                   48   WHITE      M         CLOSE                 4/17/2018    MCCORMICK                                                             1/24/2055
 350280    GRAY, TOMMY LEE                  29   BLACK      M         MEDIUM               12/27/2019    WATEREE RIVER                3/1/2019       5/7/2020      8/9/2020    9/30/2020
 154107    GRAY, WILLIE THOMAS              58   BLACK      M         CLOSE                12/10/2018    MCCORMICK                                                            12/22/2028
 325069    GRAY, XZARIERA OKEVIS            31   BLACK      M         CLOSE                 9/29/2019    LIEBER                                                                8/18/2057

                                                                      SCDC INMATES MAY 5 000158
                                                                                         Incident Date of                             Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                  entry Date
 335773    GRAYER, BRANDON CHRISTOPHE          31   BLACK      M                                 2/5/2015 KIRKLAND                                                              11/29/2052
 382195    GRAYSON III, RANDY JARON            21   BLACK      M         MEDIUM                           KIRKLAND                      3/17/2021     3/17/2021     6/29/2022 12/26/2022
 290628    GRAYSON, DEAN                       56   BLACK      M         MEDIUM                           RIDGELAND                                                               8/8/2042
 382690    GRAYSON, HERVON SHYHEIM             21   BLACK      M         MEDIUM                  3/5/2020 TRENTON                       4/29/2020     4/29/2020                 11/15/2020
 163610    GRAYSON, JERRY LEE                  53   BLACK      M         MINIMUM               11/20/2014 WATEREE RIVER                  5/5/2020      5/5/2020                  3/21/2021
  89931    GRAYSON, RAY ANTHONY                61   BLACK      M         CLOSE                 12/11/1979 BROAD RIVER
 372297    GRAYSON, TELVIN                     29   BLACK      M         MEDIUM                  5/7/2019 EVANS                                                                  6/17/2021
 382243    GRAYSON, WILLIAM JAMES              33   BLACK      M         MEDIUM                           KIRKLAND                       9/4/2020      9/4/2020     7/18/2021    1/14/2022
 299555    GRAYTON, CHARLES ANDRAE             53   BLACK      M         MEDIUM                 7/26/2019 ALLENDALE                                                              4/14/2025
 370818    GRAZIANI, DANIEL LEVI               30   WHITE      M         MINIMUM                          GOODMAN                       4/22/2027     4/22/2027                  4/20/2027
 356610    GREELY, TYVON JERVAISE              25   BLACK      M         MEDIUM                 9/12/2016 MCCORMICK                                                              3/16/2029
 334917    GREEN JR, DAVID EVERETT             31   WHITE      M         CLOSE                  6/29/2017 KIRKLAND                      3/25/2022     3/25/2022     3/29/2024    9/25/2024
 241921    GREEN JR, DAVID WILBUR              48   WHITE      M         MEDIUM                 4/25/2019 RIDGELAND                     3/17/2018     8/29/2020     2/28/2020    8/26/2020
 296840    GREEN JR, GERALD ANTHONY            40   WHITE      M         MINIMUM                          PALMER                         8/8/2020      8/8/2020                  11/8/2020
 304431    GREEN JR, JAMES JAMEAL              37   BLACK      M         MINIMUM                          PALMER                        3/28/2020     3/28/2020                  2/13/2021
 379647    GREEN JR, STACY LAVALE              27   BLACK      M         CLOSE                 11/20/2019 LEE                                                                    11/6/2043
 313126    GREEN JR, WALTER JAMES              32   BLACK      M         CLOSE                  9/17/2019 LEE                                                                    4/16/2033
 382982    GREEN JR, WILLIAM NATHANIEL         20   BLACK      M         MEDIUM                 2/25/2020 TURBEVILLE                  10/30/2020     10/30/2020                  5/22/2023
 380968    GREEN SR, THEODORE KEITH            36   WHITE      M         CLOSE                            KIRKLAND                                                              10/14/2029
 363464    GREEN, AARON DEVAUGHN               28   BLACK      M         MEDIUM                10/20/2017 KERSHAW                                                               11/28/2021
 359254    GREEN, AL MARTINEZ                  27   BLACK      M         CLOSE                   1/7/2020 LEE
 355016    GREEN, AL VONTA                     27   BLACK      M                               12/29/2016 KIRKLAND                      2/27/2023     2/27/2023     9/29/2026    3/28/2027
 283773    GREEN, ANDRE                        36   BLACK      M         MEDIUM                 10/5/2018 EVANS                          1/1/2022      1/1/2022                 12/26/2021
 301221    GREEN, ANDRE                        38   BLACK      M         MEDIUM                 4/12/2019 LEE                            2/1/2018     4/17/2020      4/4/2025    10/1/2025
 311128    GREEN, ANTJUAN TOBIAS               40   BLACK      M         MEDIUM                  7/5/2019 LEE                                                                    6/11/2027
 310966    GREEN, AUTHUR L                     32   BLACK      M         CLOSE                  2/22/2020 LIEBER                                                                 8/17/2026
 352810    GREEN, BENJAMIN ANTWAN              27   BLACK      M         MEDIUM                 2/22/2020 WATEREE RIVER                                                          12/2/2028
 238099    GREEN, CALVIN LEE                   52   BLACK      M         MEDIUM                 5/19/2013 RIDGELAND                     1/25/2022     1/25/2022      3/9/2025     9/5/2025
 360903    GREEN, CARLOS ANTWAN                25   BLACK      M         CLOSE                   1/6/2020 LEE                            2/8/2021      2/8/2021                   2/8/2021
 279047    GREEN, CHARLENE                     49   BLACK      F         MINIMUM                6/24/2015 GRAHAM                                                                11/18/2020
 320693    GREEN, CHARLES                      41   BLACK      M         MEDIUM                 4/21/2020 RIDGELAND                                                              3/23/2025
 170364    GREEN, CHARLES                      55   BLACK      M         MEDIUM                  2/2/1999 RIDGELAND                     4/21/1998     1/31/2020
 366717    GREEN, CHEO                         26   BLACK      M         CLOSE                  3/20/2020 BROAD RIVER                                                           10/19/2057
 266158    GREEN, CHRISTOPHE LEE               41   WHITE      M         MEDIUM                12/27/2019 ALLENDALE                     11/6/2018     2/20/2021      5/6/2020    11/2/2020
 292603    GREEN, CLARENCE EVERETTE            35   BLACK      M         MEDIUM                  8/8/2007 WATEREE RIVER                 5/25/2021     5/25/2021                  5/25/2021
 327288    GREEN, COLIE                        30   BLACK      M         MEDIUM                 7/30/2019 KERSHAW                                                                4/11/2023
 321145    GREEN, CURTIS                       32   BLACK      M         MEDIUM                 3/24/2020 BROAD RIVER                                                            10/5/2024
 371631    GREEN, CYNTHIA CURTIS               54   WHITE      F         MINIMUM                          GRAHAM                                                   12/14/2019    6/11/2020
 381235    GREEN, DAREN MARQUECE               27   BLACK      M         MEDIUM                10/21/2019 TRENTON                       6/18/2020     6/18/2020    12/27/2021    6/25/2022

                                                                         SCDC INMATES MAY 5 000159
                                                                                     Incident Date of                              Projected                      Projected
                                     Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                      Age                                                                                                         Hearing Date*                Maxout Date
                                                                                       Disciplinary                              Hearing Date                     entry Date
 354407    GREEN, DARIUS L                 27   BLACK      M         CLOSE                 11/18/2019   LIEBER                                                                  12/22/2032
 295874    GREEN, DARRELL                  39   BLACK      M         MEDIUM                 11/4/2019   EVANS                       12/3/2017         3/27/2020     9/12/2020    3/11/2021
 249354    GREEN, DARRELL                  44   BLACK      M         MINIMUM                8/16/2017   TURBEVILLE                   1/9/2026          1/9/2026                   1/4/2026
 226113    GREEN, DAVID                    50   BLACK      M         MEDIUM                10/17/2006   ALLENDALE                  10/18/2013         7/18/2020
 326384    GREEN, DEMETRIUS                30   BLACK      M         CLOSE                 10/29/2019   EVANS                       8/11/2016         2/12/2021                  4/14/2021
 349381    GREEN, DEMORICK KORTNEY         30   BLACK      M         CLOSE                 12/26/2018   BROAD RIVER                 12/2/2020         12/2/2020                  12/2/2020
 371724    GREEN, DEOSHEA JERMAINE         28   BLACK      M         MEDIUM                 8/23/2018   EVANS                                                                     2/2/2025
 370440    GREEN, DEREK MICHAEL            30   BLACK      M         MEDIUM                11/19/2019   MACDOUGALL                                                              11/30/2022
 348146    GREEN, DERELL                   24   BLACK      M         CLOSE                  11/5/2019   LEE                                                                      1/26/2050
 354245    GREEN, DOUGLAS                  29   BLACK      M         CLOSE                  3/17/2015   KIRKLAND                                                                 5/10/2051
 198810    GREEN, DOUGLAS EDWARD           56   WHITE      M         MEDIUM                 10/1/2015   MCCORMICK                                                                6/30/2026
 331708    GREEN, DUJUEN                   30   BLACK      M         MEDIUM                 2/20/2020   KIRKLAND                                                                  1/7/2021
 241835    GREEN, DWAYNE LAMAR             46   BLACK      M         MEDIUM                 12/2/2013   BROAD RIVER                 6/18/2019         10/8/2020     6/23/2020    9/24/2020
 234770    GREEN, ELIJAH                   56   BLACK      M         MINIMUM                4/15/2019   GOODMAN                    12/25/2018          2/4/2021     4/26/2022 10/23/2022
 326911    GREEN, ELIJAH                   31   BLACK      M         MEDIUM                 8/17/2018   RIDGELAND                                                                2/22/2026
 275500    GREEN, EUGENE DWAYNE            41   BLACK      M         MEDIUM                  4/5/2019   KERSHAW                                                                  9/17/2037
 343359    GREEN, EUJEAN                   32   BLACK      M         MEDIUM                 3/10/2020   TYGER RIVER                                                              4/23/2023
 372509    GREEN, FABIAN LAMICHAEL         23   BLACK      M         CLOSE                 11/22/2019   LEE                                                                      5/16/2061
 187172    GREEN, GERALD CORNELL           55   BLACK      M         MEDIUM                 5/15/2012   MACDOUGALL                                                               1/24/2026
 196495    GREEN, GREGORY                  52   BLACK      M         MINIMUM                5/23/2019   MANNING                                                                  3/13/2022
 299039    GREEN, GREGORY KYLE             39   BLACK      M         CLOSE                              LEE                                                                      2/26/2059
 126515    GREEN, HENRY L.                 53   BLACK      M         CLOSE                 1/16/2019    PERRY
 378730    GREEN, JACOB ONAY               29   BLACK      M         MEDIUM                8/27/2019    KERSHAW                                                                  6/28/2020
 268147    GREEN, JACQUBA TURNER           40   BLACK      M                               6/17/2016    KIRKLAND                                     9/16/2016                   1/17/2023
 381258    GREEN, JAHMAL JEROME            21   BLACK      M         CLOSE                              MCCORMICK                                                                 5/7/2076
 371514    GREEN, JAMARIO ALEXIS           34   BLACK      M         MINIMUM                6/7/2018    LIVESAY                     3/13/2019        6/18/2021     12/28/2020    6/26/2021
 156295    GREEN, JAMES                    64   BLACK      M         CLOSE                 3/16/2020    BROAD RIVER                  7/4/2008        3/20/2021
 321061    GREEN, JAMES ALLEN              36   BLACK      M         MINIMUM                            PALMER                     12/16/2021       12/16/2021                  11/13/2023
 184664    GREEN, JAMES EDWARD             56   BLACK      M         MINIMUM               9/14/1992    KIRKLAND                    7/14/2020        7/14/2020                    4/8/2021
 179081    GREEN, JAMES HOLLIS             48   WHITE      M         MEDIUM                11/1/2005    TRENTON                     4/22/2020        4/22/2020      4/19/2022   10/16/2022
 200970    GREEN, JAMES T.                 61   BLACK      M         MEDIUM                3/17/2020    KERSHAW                     8/27/2022        8/27/2022
 229373    GREEN, JAMIE BERNETT            43   BLACK      M         MINIMUM                5/1/2018    WATEREE RIVER                                                            10/9/2022
 352039    GREEN, JARED ALEXANDER          28   WHITE      M                                            KIRKLAND                    1/11/2021        1/11/2021                   9/13/2020
 328585    GREEN, JARRELL DANTE            31   BLACK      M         MEDIUM                3/10/2020    TYGER RIVER                10/28/2019        1/29/2021       3/9/2021     4/4/2021
 381564    GREEN, JERALD                   22   BLACK      M         MEDIUM                             LIEBER                                                                    1/3/2029
 284721    GREEN, JESSE ANDRA              38   BLACK      M         MEDIUM               11/14/2019    LEE                          10/3/2020       10/3/2020      5/22/2025   11/18/2025
 295201    GREEN, JIMMY                    61   BLACK      M         MINIMUM                            MANNING                                                                  8/10/2020
 304794    GREEN, JOEL H                   42   BLACK      M         CLOSE                 5/25/2019    BROAD RIVER                                                              3/16/2029
 340180    GREEN, JOERAAD DEMOYE           27   BLACK      M         MEDIUM                2/18/2012    KERSHAW                    12/24/2021       12/24/2021       1/1/2025    6/30/2025

                                                                     SCDC INMATES MAY 5 000160
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 161101    GREEN, JOHN                      48   BLACK      M         MINIMUM                8/29/2013   LIVESAY                                                                  8/26/2023
 292772    GREEN, JOHN ALBERT               34   BLACK      M         MEDIUM                  4/7/2020   BROAD RIVER                                                               6/9/2026
 278705    GREEN, JOHN F.                   56   BLACK      M         MEDIUM                 2/11/2020   RIDGELAND                                                                4/12/2021
 219696    GREEN, JOHN JABAR                43   BLACK      M         MEDIUM                 3/16/2020   RIDGELAND                                                                10/8/2033
 370274    GREEN, JOHNATHAN                 34   BLACK      M         CLOSE                   2/7/2020   LEE                                                                       5/6/2043
 249793    GREEN, JONATHAN                  51   BLACK      M         MEDIUM                             TYGER RIVER                                                             10/26/2026
 340485    GREEN, JONTA EMBRAY              36   BLACK      M         MINIMUM                8/9/2019    TRENTON                                                                  1/21/2027
 363562    GREEN, JOSH LAMAR                30   BLACK      M         MEDIUM                10/8/2019    TYGER RIVER                                                               2/2/2025
 369896    GREEN, KELVINISHA LATOYA         27   BLACK      F         MINIMUM                8/6/2019    LEATH                                                                    9/23/2026
 315971    GREEN, KENDALL                   33   BLACK      M         CLOSE                 3/30/2020    LEE
 336827    GREEN, KENNETH BERNARD           32   BLACK      M         MEDIUM               11/29/2012    BROAD RIVER                                                              9/22/2028
 381943    GREEN, KINDLE NICOLE             35   WHITE      F         MEDIUM                             GRAHAM                        2/8/2020        2/8/2020                   6/22/2020
 350518    GREEN, KWMANE JUTEI              30   BLACK      M         MINIMUM                            GOODMAN                      11/4/2020       11/4/2020     11/26/2021    5/25/2022
 152901    GREEN, LARRY                     58   BLACK      M         CLOSE                 7/22/2009    LEE
 288597    GREEN, LEE EARNEST               35   BLACK      M         CLOSE                 9/18/2019    BROAD RIVER                11/19/2029       11/19/2029                  11/15/2029
 307679    GREEN, LEONARD                   55   BLACK      M         MEDIUM                9/23/2010    RIDGELAND                   2/24/2038        2/24/2038                   8/24/2040
 354087    GREEN, LUTHER BRANDELL           34   BLACK      M         MEDIUM                3/28/2019    TRENTON                                                                   1/1/2024
 241530    GREEN, MALCOLM                   39   BLACK      M         MEDIUM               11/26/2019    KIRKLAND                                                                 12/1/2024
 336765    GREEN, MARCUS ALLEN              33   BLACK      M         MEDIUM               12/23/2019    LIEBER                                                                  10/31/2084
 346650    GREEN, MARVIN BOWENS             28   BLACK      M         MEDIUM                 3/5/2020    LIEBER
 200769    GREEN, MICHAEL LORENZO           56   BLACK      M         CLOSE                 8/18/1995    LIEBER
 307622    GREEN, NATHANIEL                 42   BLACK      M         MINIMUM                            LIVESAY                                                                  5/11/2026
 319579    GREEN, NATHANIEL TROY            33   WHITE      M         MEDIUM                1/21/2020    MANNING                                                                  8/12/2020
 352685    GREEN, NICHALOUS DONTA           27   BLACK      M         MEDIUM                3/27/2020    TYGER RIVER                                                              4/26/2021
 380761    GREEN, RAHEEM TYWAND             23   BLACK      M         CLOSE                              MCCORMICK                                                                 7/2/2033
 366038    GREEN, RAMANE QUATERAIUS         38   BLACK      M         MINIMUM              11/16/2018    LIVESAY                                                                   5/4/2025
 266784    GREEN, RAMON WILLIAM             41   BLACK      M         MEDIUM                             MACDOUGALL                   9/27/2019       8/27/2020     12/15/2021    6/13/2022
 314030    GREEN, RENAULDO                  34   BLACK      M         MEDIUM               11/22/2019    EVANS                                                                    1/24/2023
 186774    GREEN, RICHARD                   48   BLACK      M         MEDIUM               10/24/1995    EVANS                        7/30/2021       7/30/2021      1/13/2023    7/12/2023
 291708    GREEN, RICHARD AVON              55   BLACK      M         MINIMUM              10/26/2003    PALMER                       8/30/2014       9/25/2020                   6/11/2020
 335829    GREEN, RODNEY R                  37   BLACK      M         CLOSE                11/27/2019    LIEBER
 367321    GREEN, ROSHAWN DEANGELO          31   BLACK      M         MINIMUM               10/9/2019    WATEREE RIVER                                                             4/6/2021
 366678    GREEN, SHERROD ALGERNON          31   BLACK      M         MEDIUM                3/29/2016    EVANS                         9/6/2020         9/6/2020    11/19/2021    5/18/2022
 365577    GREEN, SHERWIN ALFONZO           54   BLACK      M         MEDIUM                10/2/2019    MCCORMICK                                                                 3/9/2023
 382143    GREEN, SKYLUR ARMOND             21   BLACK      M         MEDIUM                             KIRKLAND                   10/16/2032       10/16/2032                  10/16/2032
 267656    GREEN, STEPHON                   45   BLACK      M         CLOSE                12/29/2015    BROAD RIVER                  7/8/2027         7/8/2027                    7/8/2027
 197293    GREEN, STEVEN RAMON              48   BLACK      M                               7/16/2014    KIRKLAND                                     4/18/2019       2/3/2022     7/4/2022
 340000    GREEN, TAPPIA DANGELO            29   BLACK      M         MEDIUM                9/30/2018    RIDGELAND                                                                5/14/2028
 312087    GREEN, THOMAS JAMES JOHN         34   BLACK      M         MEDIUM                9/26/2019    TURBEVILLE                                                               2/27/2023

                                                                      SCDC INMATES MAY 5 000161
                                                                                         Incident Date of                             Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                     entry Date
 371712    GREEN, TIMOTHY ALLEN                30   BLACK      M         MEDIUM                  1/7/2018 MCCORMICK                                                                 6/14/2031
 324607    GREEN, TIMOTHY EARL                 33   BLACK      M         MEDIUM                           TRENTON                                                                    7/3/2035
 113830    GREEN, TIMOTHY F.                   56   BLACK      M         CLOSE                  10/1/2018 BROAD RIVER                  9/24/2005         4/24/2020
 382884    GREEN, TIMOTHY QUINTEL              18   BLACK      M         MEDIUM                 4/21/2020 TURBEVILLE                  10/30/2020       10/30/2020                  10/24/2022
 285267    GREEN, TORIANO                      46   BLACK      M         MEDIUM                 10/6/2008 KERSHAW                                                                  12/24/2030
 311928    GREEN, TRAVIS LAMONT                35   BLACK      M         MEDIUM                 11/9/2018 KERSHAW                                                                    7/7/2021
 360924    GREEN, TRAVIS LEE                   35   BLACK      M         MINIMUM                5/13/2015 GOODMAN                       9/29/2020        9/29/2020       8/6/2024    2/2/2025
 342953    GREEN, TYRONE                       43   BLACK      M         MEDIUM                 7/22/2019 PERRY                          3/7/2031         3/7/2031                   3/2/2031
 361941    GREEN, WHITNEY                      29   BLACK      F         MINIMUM               11/23/2016 GRAHAM                        1/29/2020        1/29/2020                 11/19/2020
 378376    GREEN, WILLIAM ANTHONY              25   BLACK      M         MEDIUM                12/31/2019 TRENTON                                                                   5/12/2021
 281805    GREEN, WILLIAM ROSCOE               48   WHITE      M                                          KIRKLAND                                                                  5/27/2021
 334538    GREEN, WILLIE                       58   BLACK      M         MEDIUM                           KERSHAW                       7/23/2042        7/23/2042                  3/23/2047
 367583    GREEN, WILLIE OLANDA                41   BLACK      M                               11/14/2017 KIRKLAND                                     11/29/2019                    1/5/2021
 116977    GREEN,JR., FRANK -                  60   BLACK      M         CLOSE                  4/10/2020 PERRY                                                                     3/23/2027
 283651    GREENE JR, REUBEN VIRGIL            39   WHITE      M         MEDIUM                 4/15/2020 EVANS                          4/8/2020         4/8/2020     1/24/2022    7/23/2022
 373621    GREENE, ANDREW DEMOND               30   BLACK      M         MEDIUM                 9/12/2019 KERSHAW                       1/14/2020        1/14/2020     9/30/2022    3/29/2023
 289919    GREENE, BRANDON                     39   BLACK      M         MEDIUM                 10/8/2003 LIEBER                                                                    9/22/2049
 363952    GREENE, BRANDON MICHAEL             29   WHITE      M         MINIMUM                2/24/2020 MANNING                       5/21/2018        8/14/2020     7/26/2021    1/22/2022
 382075    GREENE, CAMERON ZACKERY             19   BLACK      M         MEDIUM                           MACDOUGALL                                                               11/10/2020
 371440    GREENE, DAVID                       76   BLACK      M         MEDIUM                           LIEBER                                                                    1/27/2037
 365022    GREENE, DWIGHT                      48   BLACK      M         MINIMUM                          BROAD RIVER                                                               7/13/2027
 380642    GREENE, GREGORY SCOTT               53   WHITE      M         CLOSE                            MCCORMICK                                                                 11/2/2040
 349768    GREENE, JOSHUA TRAVIS               32   WHITE      M                                7/20/2015 KIRKLAND                                        1/6/2017                   6/1/2020
 297478    GREENE, KENNETH ANTHONY             59   BLACK      M         MEDIUM                 12/4/2012 LIEBER                                                                    12/5/2033
 292916    GREENE, LATOREY JERMAINE            41   BLACK      M         CLOSE                   7/1/2019 LEE
 309647    GREENE, MARCUS                      32   BLACK      M         MEDIUM                  3/6/2020 TURBEVILLE                     1/4/2017       8/28/2020       6/7/2025   12/4/2025
 278527    GREENE, MICHAEL JUNIOR              51   WHITE      M         MEDIUM                  3/4/2019 LIEBER                                                                   9/30/2028
 231557    GREENE, MICHAEL SHAWN               42   WHITE      M         MEDIUM                 7/21/2019 TYGER RIVER                   8/23/2021       8/23/2021      2/24/2021   8/23/2021
 354505    GREENE, RAY DOUGLAS                 78   WHITE      M         MEDIUM                           MACDOUGALL                                                               8/12/2020
 359489    GREENE, STEPHANIE IRENE             45   WHITE      F         MEDIUM                 7/31/2014 LEATH                                                                     3/5/2031
 344540    GREENE, TERRANCE                    27   BLACK      M         CLOSE                   6/6/2019 LIEBER                                                                   11/1/2033
 119718    GREENE, THOMAS ALLEN                68   BLACK      M         MEDIUM                 4/18/2008 EVANS                          6/3/1992       3/24/2021
 372280    GREENE, TIMOTHY MICHAEL             28   WHITE      M         MINIMUM                          PALMER                         4/6/2020        4/6/2020                  1/24/2021
 185664    GREENE, WALLACE                     58   BLACK      M         MEDIUM                  4/5/2019 TURBEVILLE                                                               4/27/2021
 338643    GREENE, WILLIAM RICHARD             37   WHITE      M         CLOSE                  3/31/2020 BROAD RIVER
 351286    GREENE, WILTON Q                    31   BLACK      M         CLOSE                  1/10/2019 KIRKLAND                                                                 5/18/2029
 358333    GREENFIELD, CYNTHIA MANSELL         57   WHITE      F         MINIMUM                          GRAHAM                                                                   7/29/2021
 260753    GREENWAY, MARTHA COBB               41   WHITE      F         MINIMUM                          LEATH                                         6/15/2017                   7/7/2020
 378051    GREENWOOD, EDWARD MORRIS            34   BLACK      M         MEDIUM                  1/9/2020 KERSHAW                                                                  3/13/2028

                                                                         SCDC INMATES MAY 5 000162
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 311472    GREER, JOSHUA                       41   WHITE      M         MEDIUM                  1/9/2012   TYGER RIVER                                                               8/9/2049
 334882    GREER, PHILLIP EUGENE               33   BLACK      M         MEDIUM                  6/4/2010   MACDOUGALL                                                               6/22/2020
 295769    GREER, RUEBEN                       44   WHITE      M         MEDIUM                 9/14/2011   TYGER RIVER                                                              1/29/2030
 137038    GREGG III, DOUGLAS DAVID            52   BLACK      M         CLOSE                 11/18/1995   LEE
 337041    GREGG JR., JOHNNY NICKOLAS          29   BLACK      M         MEDIUM                  4/3/2019   MCCORMICK                     3/3/2047         3/3/2047                   9/3/2049
 296199    GREGG SR, DAVID                     62   WHITE      M         MINIMUM                 6/6/2017   LIVESAY                                                                  12/3/2024
 115038    GREGG, CALVIN                       57   BLACK      M         MEDIUM                 2/13/2018   LEE                                                                      5/23/2031
 306739    GREGG, CASEY KEON                   34   BLACK      M         CLOSE                   1/2/2020   KERSHAW                                                                   9/9/2020
 334137    GREGG, JAMES                        35   BLACK      M         MEDIUM                 5/30/2015   TURBEVILLE                                                               5/28/2024
 346585    GREGG, JOEQUEZ DONAVIAN             25   BLACK      M         MEDIUM                 8/28/2019   EVANS                        4/23/2019       5/22/2020     12/28/2020    6/26/2021
 282642    GREGG, ROBBIE LARRY                 43   WHITE      M         MEDIUM                  2/7/2020   WATEREE RIVER                                                            1/15/2026
 274507    GREGG, WILLIAM                      54   BLACK      M         MEDIUM                12/10/2018   RIDGELAND                                                                 2/7/2042
 382987    GREGORICH, BRANDON CRAIG            22   WHITE      M         MINIMUM                            TURBEVILLE                   7/31/2020       7/31/2020                    7/1/2023
 366249    GREGORY JR, MICHAEL ANTHONY         23   BLACK      M         MEDIUM                11/7/2019    TRENTON                                                                  6/20/2021
 316087    GREGORY, BRANDON RAY                36   WHITE      M         MINIMUM                            PALMER                       5/20/2021       5/20/2021                   7/29/2021
 383013    GREGORY, CHRISTOPHE DAVID           30   WHITE      M                                            KIRKLAND                     2/20/2020       2/20/2020      3/13/2021    4/29/2021
 374546    GREGORY, CHRISTOPHE SHAWN           45   WHITE      M         MEDIUM                             ALLENDALE                                                                4/24/2023
 227394    GREGORY, CLARENCE                   57   BLACK      M         MEDIUM                8/23/2008    BROAD RIVER                  11/3/2015       4/17/2020
 357812    GREGORY, GENA MARIE                 36   WHITE      F         MEDIUM                 3/5/2020    LEATH                        5/20/2019       8/13/2020       8/5/2020    10/6/2020
 368934    GREGORY, JACOBY JAMAR               31   BLACK      M         CLOSE                  9/9/2018    LEE                                                                      12/1/2058
 340518    GREGORY, JAMAR                      33   BLACK      M         MINIMUM              11/19/2019    MANNING                    12/10/2020       12/10/2020      1/29/2021    7/28/2021
 327104    GREGORY, JESSE                      31   WHITE      M                               3/19/2017    KIRKLAND                    1/24/2021        1/24/2021       5/8/2022    11/4/2022
 334343    GREGORY, JESSIE TYSON               45   BLACK      M         MEDIUM                             TYGER RIVER                                                             10/29/2021
 308976    GREGORY, MARCUS CHAD                35   WHITE      M         CLOSE                12/11/2019    BROAD RIVER                  7/21/2020       7/21/2020      1/10/2024     7/8/2024
 383179    GREGORY, MATTHEW SHANE              30   WHITE      M                                            KIRKLAND                     9/16/2020       9/16/2020     11/27/2021   12/18/2021
 270220    GREGORY, MICHAEL BRANDON            46   WHITE      M                              12/19/2001    KIRKLAND                                                                 9/11/2020
 382866    GREGORY, PATRICK LEE                30   WHITE      M         CLOSE                  2/8/2020    LIEBER                                                                   11/5/2031
 343733    GREGORY, RASHAAD                    30   BLACK      M         MINIMUM                9/9/2018    EVANS                                                                     3/8/2022
 381949    GREGORY, ROBERT DAVID               52   WHITE      M         MINIMUM                            RIDGELAND                     3/4/2020         3/4/2020                  10/4/2020
 360614    GREGORY, RONALD FRED                73   WHITE      M         CLOSE                              LIEBER
 344834    GREGORY, SHAWN MICHAEL              35   WHITE      M         MINIMUM               3/10/2020    ALLENDALE                                                                2/20/2026
 218750    GREGORY, TELLY SAVALES              44   BLACK      M         MEDIUM                9/24/2019    KERSHAW                       8/6/2021         8/6/2021     3/10/2024     9/6/2024
 279488    GREGORY, THOMAS                     42   BLACK      M         MEDIUM               12/16/2019    TRENTON                                                                 10/11/2028
 378504    GREIN, STACEY HEATHER               46   WHITE      F         MINIMUM                            GRAHAM                                                                    6/6/2020
 208590    GRESHAM, JR, GARY                   44   BLACK      M         MEDIUM                2/26/2020    PERRY                        5/25/2025       5/25/2025
 362566    GRESHAM, RICHARD LEE                28   WHITE      M                               5/27/2015    KIRKLAND                                     12/2/2016     11/11/2021    4/12/2022
 381253    GRESHAM, STERLING CHANDLER          29   WHITE      M         CLOSE                              LIEBER                       5/16/2020       5/16/2020      5/23/2021   11/19/2021
 349177    GRESHAM, WILLIAM CANNON             34   WHITE      M         CLOSE                              PERRY
 378206    GRETTON, RUEBEN ALTON               41   BLACK      M         MEDIUM                             MACDOUGALL                                                               8/20/2021

                                                                         SCDC INMATES MAY 5 000163
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 317773    GREY, DAVID DEVON                   35   BLACK      M         MINIMUM                3/23/2020 EVANS                                                                     12/19/2024
 335705    GRICE, MARCEL DEMARIO               30   BLACK      M         MINIMUM                 7/2/2018 WATEREE RIVER                                                              6/24/2020
 250764    GRIER JR, LOUIS                     56   BLACK      M         MINIMUM                9/25/2003 MANNING                        6/14/2020        6/14/2020                   7/9/2020
 376891    GRIER, CARL LEWIS                   35   BLACK      M         MEDIUM                           RICHLAND CO                    10/6/2019        10/6/2019     4/14/2021 10/11/2021
 300718    GRIER, JERMAINE DEMARCUS            35   BLACK      M         CLOSE                  3/17/2017 KIRKLAND                       7/23/2021        7/23/2021     1/12/2024    7/10/2024
 372015    GRIER, KEVIN GERARD                 30   BLACK      M         MEDIUM                           KIRKLAND                       8/13/2020        8/13/2020                  9/14/2021
 280148    GRIER, SAMUEL JAMAR                 37   BLACK      M         MEDIUM                 1/11/2019 EVANS                                                                       9/2/2021
 335532    GRIER, TERRENCE LAMONT              30   BLACK      M         CLOSE                   1/7/2020 MCCORMICK                       3/8/2021         3/8/2021     9/29/2020    3/28/2021
 383465    GRIFFEN, COCO ROSE                  29   WHITE      F                                          GRAHAM                         1/10/2021        1/10/2021                  2/12/2022
 356282    GRIFFIN JR, BENNIE LEE              33   BLACK      M         MINIMUM               12/18/2016 MACDOUGALL                                                                  7/8/2024
 375591    GRIFFIN, BENNIE LEE                 60   BLACK      M         MEDIUM                           PERRY                                                                     11/22/2030
 333333    GRIFFIN, BRIAN KEITH                46   WHITE      M         MEDIUM                 1/17/2018 EVANS                                                                      8/24/2025
 176548    GRIFFIN, CHARLES LERMAINE R         48   BLACK      M         MEDIUM                 9/23/2018 LIEBER                                                                      6/3/2028
 353560    GRIFFIN, DANIEL DEMOND              28   BLACK      M         MEDIUM                 3/18/2020 LIEBER                                                                     8/11/2021
 363902    GRIFFIN, DARRELL LYDELL             56   BLACK      M         CLOSE                            LEE                                                                        7/31/2042
 344776    GRIFFIN, DEMON ALFONZO              29   BLACK      M         CLOSE                   8/5/2019 BROAD RIVER                                                                7/27/2022
 175349    GRIFFIN, DONALD EUGENE              67   WHITE      M         CLOSE                  6/23/2017 BROAD RIVER                    4/18/1998        2/27/2021
 376285    GRIFFIN, FELICIA IESHIA             28   BLACK      F         MINIMUM                 3/1/2020 LEATH                           3/8/2020         3/8/2020                  4/14/2021
 285643    GRIFFIN, GARY J                     43   WHITE      M         MINIMUM                2/22/2019 LIVESAY                                                                     9/5/2023
 383231    GRIFFIN, GRAYSON BRANDT             33   WHITE      M                                          KIRKLAND                       8/15/2027        8/15/2027                  8/15/2027
 231859    GRIFFIN, JAMES                      43   WHITE      M         CLOSE                  8/22/2018 LIEBER                                                                     8/16/2028
 188751    GRIFFIN, JAMES DWARF                56   BLACK      M         MEDIUM                10/25/2017 ALLENDALE                    11/16/2019         1/22/2021                  10/2/2020
 327734    GRIFFIN, JAVERUS                    34   BLACK      M         CLOSE                   4/1/2020 MCCORMICK                                                                   9/7/2033
 302364    GRIFFIN, JEFFERY LAMONT             43   BLACK      M         MINIMUM                 8/3/2017 GOODMAN                        4/29/2021        4/29/2021     7/28/2023    1/24/2024
 337833    GRIFFIN, KEION MONTRELL             30   BLACK      M         CLOSE                  6/29/2019 LEE
 228219    GRIFFIN, KEVIN SHARON               45   BLACK      M         MINIMUM                3/25/2014 LIVESAY                      10/14/2019        1/23/2021      9/28/2020    3/27/2021
 382649    GRIFFIN, LARRY GENE                 56   WHITE      M         MINIMUM                          MANNING                       12/1/2019        12/1/2019                   7/17/2020
 380544    GRIFFIN, MARCUS                     19   BLACK      M         MEDIUM                 3/31/2020 RIDGELAND                                                                  8/26/2024
 358328    GRIFFIN, MARQUAL DEVINE             29   BLACK      M         CLOSE                   7/7/2019 BROAD RIVER                                                                1/23/2061
 329917    GRIFFIN, MICHAEL                    46   WHITE      M         MEDIUM                 7/11/2013 KERSHAW                                                                    8/26/2022
 379514    GRIFFIN, OWEN RICHARD               30   WHITE      M         MINIMUM                          PALMER                         9/16/2019      11/14/2020                   8/21/2020
 310299    GRIFFIN, RANDY ROMAN                37   BLACK      M         MEDIUM                 7/23/2019 KERSHAW                                                                     6/4/2022
 365488    GRIFFIN, ROBERT ALAN                23   WHITE      M         MEDIUM                  2/8/2016 LIEBER                                                                     6/27/2032
 383223    GRIFFIN, ROBERT COTHATIES           29   BLACK      M                                          KIRKLAND                     11/23/2020       11/23/2020                  12/24/2021
 238894    GRIFFIN, SCOTT FITZGERALD           47   BLACK      M         CLOSE                   2/4/2004 BROAD RIVER
 381926    GRIFFIN, STEPHANIE BROOKE           21   WHITE      F         MINIMUM                          GRAHAM                          5/9/2020         5/9/2020                  4/11/2021
 121940    GRIFFIN, STEVE LEON                 59   BLACK      M         MEDIUM                 2/13/2019 TYGER RIVER                                                                7/23/2025
 363710    GRIFFIN, SYDNEY QUATEZ              28   BLACK      M         CLOSE                   4/3/2020 BROAD RIVER                    3/31/2017      11/14/2020      2/28/2023    8/27/2023
 327735    GRIFFIN, TERRANCE                   33   BLACK      M         MEDIUM                11/30/2018 LIEBER                                                                     5/15/2032

                                                                         SCDC INMATES MAY 5 000164
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 354352    GRIFFIN, TERRANCE MARQUIS           26   BLACK      M         CLOSE                  8/24/2019 MCCORMICK                      8/24/2019      10/9/2021                  5/21/2021
 379574    GRIFFIN, THOMAS BRADLEY             24   WHITE      M         MINIMUM                 7/5/2019 MANNING                          9/7/2019   11/14/2020                   8/17/2020
 364636    GRIFFIN, TYLER TERRELL              26   BLACK      M         MEDIUM                 2/26/2020 KERSHAW                          3/5/2022      3/5/2022                   3/4/2022
 383205    GRIFFITH, CHARLTON ROSS             34   WHITE      M                                          KIRKLAND                       7/23/2026      7/23/2026                  7/23/2026
 358482    GRIFFITH, JOSHUA                    29   WHITE      M         CLOSE                  2/25/2020 MCCORMICK                                                                8/31/2039
 376809    GRIFFITT, AUSTIN HUNTER             23   WHITE      M         MEDIUM                12/14/2018 EVANS                            5/1/2022      5/1/2022                   8/1/2023
 350190    GRIGG, JERRY WAYNE                  36   WHITE      M         MINIMUM                1/27/2018 MANNING                        8/24/2015      5/23/2020                  6/14/2020
 323841    GRIGGS, BETTY KENDRA                34   WHITE      F         MEDIUM                 12/8/2018 LEATH                          9/26/2019      8/27/2020    11/17/2020     1/4/2021
 364853    GRIGGS, BRANDON CHARLES             28   WHITE      M         MEDIUM                  4/9/2020 TYGER RIVER                                                              12/3/2022
 365868    GRIGGS, SAMMY JOE                   36   WHITE      M         MEDIUM                           KIRKLAND                                                                  5/6/2028
 282374    GRIGGS, WILLIAM HORACE              47   WHITE      M         MEDIUM                 11/8/2014 WATEREE RIVER                                                            4/15/2022
 248500    GRIM, MARCUS                        42   BLACK      M         MEDIUM                 5/26/2009 KERSHAW                                                                  1/15/2027
 353213    GRIMES, JEFFREY NIKO                46   BLACK      M         MINIMUM                          GOODMAN                                                                  9/16/2027
 292588    GRIMMAGE, RODDREKIUS M.             35   BLACK      M         MEDIUM                 1/22/2019 LEE                                                                      8/10/2031
 284328    GRIMMAGE, TERRANCE LEVON            39   BLACK      M         MEDIUM                  3/6/2020 KERSHAW                          2/5/2019     2/12/2021     2/19/2022    8/18/2022
 319064    GRINDLE, JR., JAMES KEITH           44   WHITE      M         MEDIUM                           ALLENDALE                                                                2/15/2032
 355289    GRISSETT, ISIAH DEVON               26   BLACK      M         MINIMUM               10/17/2018 EVANS                                                                     5/4/2024
 333457    GRISSETT, TWAIN SAJO                35   BLACK      M         MEDIUM                 4/11/2020 TRENTON                        4/15/2020      4/15/2020       6/8/2021    9/9/2021
 368415    GRISWOLD, AARON BAYNARD             39   WHITE      M         MEDIUM                 12/8/2019 ALLENDALE                      4/10/2018      8/28/2020                   6/1/2021
 223312    GRISWOLD, ADAM LEM                  34   WHITE      M         MINIMUM                          LIVESAY                                                                  1/14/2024
 127739    GRIZZLE,JR., JOSEPH WALTER          59   WHITE      M         MEDIUM                 4/16/1986 ALLENDALE                        4/7/2000     9/18/2020
 370039    GROENE, TREMMIL CALEB               25   BLACK      M         MEDIUM                           KERSHAW                                                                  9/17/2020
 332801    GROFFEN, JEROME PATRICK             47   WHITE      M         CLOSE                  7/25/2016 LEE                            9/12/2019    12/10/2020      4/16/2021 10/13/2021
 383010    GROGAN, BRIANNA DOROTHY             25   WHITE      F         MINIMUM                          GRAHAM                         6/14/2020      6/14/2020                  5/20/2021
 367318    GROGAN, DUFFY CHARLES               31   WHITE      M         MEDIUM                  3/2/2019 KIRKLAND                                                                 6/25/2044
 350871    GROOMS JR, RONALD J                 34   BLACK      M         CLOSE                   3/8/2018 BROAD RIVER                                                             12/11/2030
 366351    GROOMS, JAYQUANI JOHN               23   BLACK      M         MEDIUM                 8/19/2016 LIEBER                                                                   6/18/2020
 197805    GROOMS, JOSEPH -                    59   BLACK      M         CLOSE                  8/24/2000 BROAD RIVER                                                              6/30/2026
 245046    GROOMS, RODRIGUES TRAIMAINE         41   BLACK      M         CLOSE                  7/22/2019 MCCORMICK                                                               10/24/2031
 335271    GROOMS, RYAN                        29   BLACK      M         MEDIUM                11/26/2018 RIDGELAND                                                                2/18/2022
 255189    GROOMS, TAMIKA                      43   BLACK      F         MINIMUM                11/7/2013 LEATH                                                                   12/26/2022
 142525    GROOMS, VERNON                      52   WHITE      M         MEDIUM                 7/10/2018 MACDOUGALL                                                               6/15/2025
 364584    GROSS III, LONNIE BURT              50   WHITE      M         MEDIUM                           LIEBER                                                                    3/4/2031
 373545    GROUBERT, SEAN                      36   WHITE      M         MINIMUM                          MACDOUGALL                                                               6/10/2020
 380174    GROVE, CLINETH                      44   BLACK      M         MINIMUM                          ALLENDALE                      3/21/2020      3/21/2020                 12/15/2020
 244109    GROVE, PATRICIA ANN                 60   BLACK      F         MEDIUM                 1/18/2018 LEATH
 382827    GROVER, WALTER ALAN                 30   WHITE      M         MEDIUM                           KERSHAW                        8/1/2027      8/1/2027                   7/29/2027
 358972    GRUBBS III, CLARENCE LEROY          34   BLACK      M         MEDIUM                           MCCORMICK                    12/25/2019    12/25/2019                   6/14/2020
 148263    GRUBBS, RAYMOND                     51   WHITE      M         CLOSE                  6/16/2014 PERRY                                                                    7/1/2031

                                                                         SCDC INMATES MAY 5 000165
                                                                                            Incident Date of                             Projected                      Projected
                                             Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                       Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                     entry Date
 374208    GUDERYON, PHILIP DAVID                  36   WHITE     M         MEDIUM                 1/16/2020 TURBEVILLE                                                                4/16/2024
 375405    GUDGER, ERIC LAMAR                      41   BLACK     M         MINIMUM               12/18/2018 EVANS                                                                      5/6/2022
 215643    GUERERE, MICHAEL                        45   WHITE     M         CLOSE                   3/5/2020 PERRY                         1/23/2014        5/16/2020
 380279    GUERRERO VILLAR, SERGIO                 19   OTHER     M         MEDIUM                           TYGER RIVER                                                               3/20/2027
 377510    GUERRERO, ALEJANDRO PERALES             30   WHITE     M         MEDIUM                           MACDOUGALL                                                                2/20/2022
 381626    GUEVARA, JOSE LUIS                      38   OTHER     M         MEDIUM                           ALLENDALE                      1/3/2020         1/3/2020       2/4/2021    8/3/2021
 319112    GUEVARA, JOSE MENDEZ                    42   OTHER     M         MEDIUM                 6/21/2018 ALLENDALE                                                                 3/26/2022
 320011    GUIDER JR, ALPHONSO                     39   BLACK     M         MEDIUM                 11/1/2018 KERSHAW                      5/29/2018         10/8/2020                   7/1/2020
 383137    GUIDER, CHARROW                         23   BLACK     F         MINIMUM                          GRAHAM                      11/13/2020       11/13/2020                   2/22/2023
 340041    GUIDER, WILBERT                         30   BLACK     M         MEDIUM                11/22/2019 EVANS                                                                     4/13/2021
 351591    GUIGOU, MITCHELL ALLAN                  58   WHITE     M         CLOSE                            MCCORMICK                                                                 7/12/2032
 361958    GUILLEN, MIGUEL                         42   OTHER     M         MEDIUM                           KIRKLAND                                                                   3/8/2022
 366808    GUIN, JUSTIN DOUGLAS                    37   WHITE     M         MINIMUM                          PALMER                        2/28/2020        2/28/2020     5/30/2023 11/26/2023
 145399    GUINYARD, EDDIE                         55   BLACK     M         MEDIUM                 2/12/1997 ALLENDALE                     9/11/2018      12/11/2020      3/23/2022    9/19/2022
 360127    GUINYARD, ROBERT ANTONIO                34   BLACK     M         CLOSE                 12/11/2019 BROAD RIVER
 377915    GULE JR, WILLIAM THOMAS                 33   BLACK     M         MEDIUM                           LIEBER                                                                    7/26/2055
 238001    GULLEDGE, CLINT ERIC                    42   WHITE     M         MINIMUM               12/10/2013 WATEREE RIVER                                                            10/22/2021
 382482    GULLEDGE, NICHOLOUS EUGENE              27   WHITE     M                                          KIRKLAND                      5/14/2020       5/14/2020                   6/15/2021
 293589    GUNNELLS, CRANDAL EDWARD                36   WHITE     M         MEDIUM                 1/23/2018 KERSHAW                                                                   8/26/2022
 305475    GUNNELLS, JAMES ALLAN                   41   WHITE     M         CLOSE                  8/19/2019 LEE
 370043    GUNTER III, MANUEL WAYNE                30   WHITE     M         MEDIUM                 1/12/2020 ALLENDALE                                                                12/28/2022
 360346    GUNTER, BILLY WAYNE                     43   WHITE     M         MEDIUM                 1/20/2016 WATEREE RIVER               10/21/2021       10/21/2021     10/25/2023    4/22/2024
 340548    GUNTER, KEVIN TYRONE                    29   BLACK     M         CLOSE                  9/10/2019 MCCORMICK
 313275    GUNTER, LINDA DENISE                    51   WHITE     F         MINIMUM                          LEATH                         3/20/2020       3/20/2020                    2/8/2021
 380910    GUNTER, MORGAN CASEY                    31   WHITE     F         MEDIUM                           LEATH                                                                     6/21/2028
 294605    GUNTER, SHERRY ANN                      56   WHITE     F         MEDIUM                 3/11/2011 LEATH                                                                     5/22/2031
 358682    GUNTER, TYHEEM MARQUELLE                25   BLACK     M         MEDIUM                 10/1/2019 LEE                                                                       3/20/2026
 299126    GUNTER, WILLIE                          50   BLACK     M         MEDIUM                 2/11/2020 EVANS                                                                    10/24/2023
 383241    GUTIERREZ AJQUI, FRANCISCO RENE         20   OTHER     M                                          KIRKLAND                                                                   4/3/2021
 347727    GUTIERREZ IBERRA, JORGE LUIS            40   OTHER     M         MEDIUM                 9/28/2018 RIDGELAND                                                                  5/8/2024
 372153    GUTIERREZ, ANDRES CAMILO                22   OTHER     M         MINIMUM                          TURBEVILLE                    9/15/2020       9/15/2020                   2/11/2023
 336491    GUTIERREZ, DANNY                        29   OTHER     M         MEDIUM                 7/18/2019 KERSHAW                                                                   6/22/2024
 373885    GUTIERREZ, FRANCISCO BRAVO              57   OTHER     M         MEDIUM                           KIRKLAND                                                                  6/20/2024
 325762    GUTIERREZ, ISAIAS DIAZ                  39   OTHER     M         CLOSE                 11/27/2019 LIEBER
 349577    GUY, FREDRICK NATHANIEL                 26   BLACK     M         MEDIUM                 8/22/2019 ALLENDALE                     9/13/2019      10/30/2021      4/27/2023   10/24/2023
 317756    GUY, JOHN ANTHONY                       32   BLACK     M         MINIMUM                 2/7/2008 PALMER                        7/25/2020       7/25/2020      2/18/2023    8/17/2023
 296652    GUY, RODNEY WAYNE                       36   BLACK     M         MINIMUM                2/18/2020 EVANS                                                                    10/16/2022
 359896    GUYTON, DEMOND JABARR                   27   BLACK     M         MEDIUM                  3/4/2020 TRENTON                      7/20/2024        7/20/2024                   7/16/2024
 382835    GUYTON, SONNY MARK                      27   WHITE     M         MINIMUM                          GOODMAN                     12/20/2019       12/20/2019     12/22/2020    6/20/2021

                                                                            SCDC INMATES MAY 5 000166
                                                                                           Incident Date of                             Projected                      Projected
                                            Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                     entry Date
 352756    GUZMAN GABRIEL, HENRY WILFREDO         38   OTHER     M         MEDIUM                12/29/2019 TRENTON                                                                  12/12/2024
 370555    GUZMAN MEDINA, AGUSTIN                 34   OTHER     M         MEDIUM                 2/26/2020 ALLENDALE                                                                11/18/2022
 262854    GUZMAN, ALFONSO                        42   WHITE     M         MEDIUM                  8/5/2019 KERSHAW                                                                    8/7/2020
 377957    GUZMAN, OBED MENDOZA                   31   OTHER     M         MEDIUM                           RIDGELAND                                                                11/16/2022
 375801    GWINN, JACOB LEE                       22   WHITE     M         MEDIUM                12/29/2018 TURBEVILLE                                                               12/24/2025
 370796    GWINN, TOBY LEE                        43   WHITE     M         MINIMUM                          GOODMAN                       4/16/2020        4/16/2020       3/3/2021    4/4/2021
 326752    HABERSHAM, JUJUAN ANDRE                30   BLACK     M         CLOSE                   8/1/2019 LIEBER                                                                    4/15/2039
 370016    HACKELBERG, DAVID ALLEN                37   WHITE     M         MEDIUM                           KERSHAW                                                                  12/14/2020
 379160    HACKETT, DARRIAL                       59   BLACK     M         MEDIUM                           LEE                                                                       5/10/2036
 133127    HACKETT, JERRY                         61   BLACK     M         MEDIUM                12/29/2007 PERRY                         3/17/2006      11/13/2021
 337919    HACKNEY, DORLISA                       43   BLACK     F         MEDIUM                 2/21/2020 LEATH                          2/8/2023         2/8/2023    10/28/2028    4/26/2029
 343463    HACKSHAW, ANTHONY                      44   BLACK     M         CLOSE                 10/24/2013 LIEBER                                                                    7/19/2051
 383174    HADDEN JR, ROCKY LANE                  30   WHITE     M                                          KIRKLAND                    10/18/2020       10/18/2020                  11/19/2021
 382756    HADDEN, DESTINY MARIE                  24   WHITE     F         MINIMUM                2/18/2020 GRAHAM                      10/15/2020       10/15/2020                   3/25/2023
 332800    HADDON, WERNER SCOTT                   60   WHITE     M         MEDIUM                           ALLENDALE                                                                 5/20/2042
 381081    HADSELL, AMANDA MICHELLE               30   WHITE     F         MINIMUM                          LEATH                         4/11/2020        4/11/2020    10/17/2021    4/15/2022
 343529    HAGGAN, ROBERT GEORGE                  71   WHITE     M         CLOSE                            PERRY                                                                     2/17/2045
 379255    HAGGARD, MICHAEL DEE ZANE              28   WHITE     M         MINIMUM                          PALMER                         2/6/2020         2/6/2020    10/18/2021    4/16/2022
 379653    HAGGINS, BOYD DAVID                    41   BLACK     M         MINIMUM                          MANNING                       9/10/2019      11/14/2020                   8/15/2020
 343140    HAGGINS, JOHNNY                        33   BLACK     M         CLOSE                  3/22/2020 LEE                                                                       7/27/2035
 243097    HAGGINS, QUARNIK TIRELLE               39   BLACK     M                                 6/4/2005 KIRKLAND                    11/22/2021       11/22/2021     11/25/2023    5/23/2024
 300382    HAGGOOD, VIRGIL                        33   BLACK     M         MEDIUM                11/15/2019 KERSHAW                                                                  11/24/2021
 330101    HAGGSTROM, ERIC JOHN                   32   WHITE     M         CLOSE                   3/4/2020 LEE                           6/12/2016        1/23/2021                   6/1/2021
 298528    HAGINS, DEWAYNE C                      34   BLACK     M         MEDIUM                12/17/2019 RIDGELAND                                                                 12/7/2026
 252152    HAGINS, RICHARD ANDREW                 62   WHITE     M         MEDIUM                  2/1/2020 LIEBER                                                                    3/24/2039
 331812    HAGLER, STANLEY                        59   BLACK     M         MEDIUM                           KERSHAW                                                                   3/25/2022
 373666    HAGMAN, DANIEL JOSEPH                  39   WHITE     M         MEDIUM                           ALLENDALE                     1/30/2021        1/30/2021                  6/22/2022
 308020    HAGOOD, DEMETRIUS ANTWAN               36   BLACK     M         MEDIUM                 1/29/2019 RIDGELAND                                                                 10/1/2030
 383043    HAGOOD, JAMAR                          20   BLACK     M                                 3/2/2020 KIRKLAND                                                                  12/8/2022
 123067    HAGOOD, JOHN ALLEN                     58   BLACK     M         MEDIUM                11/29/2017 PERRY
 380818    HAGOOD, LARENZO TYANDRE                22   BLACK     M         MEDIUM                           LIEBER                                                                  11/26/2034
 270850    HAGOOD, ROGER FRANK                    59   BLACK     M         MEDIUM                           KERSHAW                                                                   2/1/2027
 314159    HAGOOD, STEVEN BENARD                  39   BLACK     M         CLOSE                   5/5/2016 LEE                                                                      2/20/2035
 239913    HAIGLER, BRADFORD                      40   BLACK     M         MEDIUM                  7/6/1997 MCCORMICK
 175035    HAIGLER, DWAYNE                        51   BLACK     M         MEDIUM                 6/19/2019 MCCORMICK                      4/3/2018       3/20/2021
 248402    HAIR, ANTONIO                          39   BLACK     M         MEDIUM                 2/25/2020 TURBEVILLE                                                               8/28/2022
 311486    HAIR, IZELL                            33   BLACK     M         MEDIUM                 2/26/2020 LIEBER                                                                   4/29/2030
 107829    HAIR, MARION JR                        67   BLACK     M         MINIMUM                5/20/1984 RIDGELAND                      4/9/2022         4/9/2022                  4/8/2022
 283042    HAIR, TRAVIS                           57   WHITE     M         MINIMUM               10/10/2016 GOODMAN                                                                  8/21/2026

                                                                           SCDC INMATES MAY 5 000167
                                                                                      Incident Date of                             Projected                      Projected
                                      Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                        Hearing Date*                Maxout Date
                                                                                        Disciplinary                             Hearing Date                     entry Date
 370950    HAITHCOCK, APRIL LEWIS           39   WHITE      F         MINIMUM                9/21/2019 LEATH                                                                     2/10/2025
 297661    HAITHCOCK, WANDA WARD            67   WHITE      F         MEDIUM                11/28/2009 GRAHAM                                                                   10/28/2033
 364712    HAKEEM, JAMAL                    54   BLACK      M         CLOSE                            LEE                                                                       10/1/2036
 164234    HAKIM, MATIN ABDULLAH I          58   BLACK      M         MEDIUM                 6/18/2013 LIEBER                        5/6/2009         4/10/2020
 380854    HALDORF, LUKE ANTHONY            19   WHITE      M         MEDIUM                 2/27/2020 KERSHAW                     12/14/2019          3/3/2021                  9/13/2020
 303062    HALE, AARON C                    35   WHITE      M         CLOSE                  6/15/2014 KIRKLAND                                       3/13/2015                  2/22/2021
 223337    HALE, DEIDRA LEIGH               31   WHITE      F         CLOSE                   3/5/2020 LEATH                                                                     9/30/2022
 383018    HALE, RANDALL LEE                52   WHITE      M         MINIMUM                          KIRKLAND                       3/9/2020         3/9/2020     6/21/2021 12/18/2021
 375421    HALE, ROGER L                    63   WHITE      M         MEDIUM                           EVANS                                                                      1/8/2025
 335774    HALL II, JEROME DAVID            31   BLACK      M         MEDIUM                  4/1/2020 KERSHAW                                                                   7/24/2025
 248235    HALL JR, TONY                    41   WHITE      M         MINIMUM                3/29/2020 WATEREE RIVER                 1/28/2021        1/28/2021                  5/20/2021
 372408    HALL SR, JARVIS CENTEAR          39   BLACK      M         CLOSE                            MCCORMICK
 372491    HALL, AHMADGYAI DEMARCUS         21   BLACK      M         CLOSE                            KIRKLAND                       2/3/2022        2/3/2022       6/7/2024    12/4/2024
 256718    HALL, ANTHONY LEE                53   WHITE      M         MEDIUM                           TRENTON                        5/6/2025        5/6/2025                   4/13/2029
 231037    HALL, ANTONIO L                  42   BLACK      M         MEDIUM                11/21/2014 LEE                           12/6/2019       12/6/2019                   6/25/2020
  61524    HALL, BENNY ALLEN                72   WHITE      M         MEDIUM                 8/22/1995 TYGER RIVER                   7/16/1989       6/18/2020
 328252    HALL, BRUCE DWAYNE               53   WHITE      M         MEDIUM                           BROAD RIVER                   1/28/2025       1/28/2025                   1/17/2030
 287791    HALL, CHARLES OLIVER             50   BLACK      M         MEDIUM                 7/11/2003 MACDOUGALL                                                                8/30/2032
 383265    HALL, CHRISTOPHE RAY             31   WHITE      M                                          KIRKLAND                       4/6/2020         4/6/2020                   2/7/2021
 314917    HALL, CLIFTON LOUDEAN            41   BLACK      M         MINIMUM               12/10/2019 GOODMAN                                                                   3/30/2025
 285401    HALL, COREY DUPREE               36   BLACK      M         MINIMUM                          MANNING                       3/19/2021       3/19/2021      5/23/2025   11/19/2025
 371798    HALL, DAVEON LAMAR               24   WHITE      M         MINIMUM                 4/9/2020 WATEREE RIVER                                                              9/9/2024
 359731    HALL, DEATRIC JAKIEL             26   BLACK      M         MINIMUM                7/31/2018 ALLENDALE                      9/4/2018      11/14/2020       4/6/2024    10/3/2024
 352879    HALL, DENORRIS                   28   BLACK      M         CLOSE                 11/14/2019 LEE                                                                       5/18/2029
 382828    HALL, DEQUAN ROSMAND             22   BLACK      M         MINIMUM                          MANNING                       2/11/2020       2/11/2020                   6/20/2020
 258409    HALL, ERNEST LUTHER              72   WHITE      M         CLOSE                            BROAD RIVER
 210253    HALL, FREDDIE LEE                53   BLACK      M         CLOSE                  6/23/2016 PERRY                          3/6/2015       9/11/2021
 382182    HALL, GERALD W                   38   WHITE      M         MINIMUM                          KIRKLAND                      6/10/2020       6/10/2020                    3/5/2021
 354573    HALL, JOSHUA ANTHONY             30   WHITE      M         MEDIUM                           KIRKLAND
 371285    HALL, KELSEY NOEL                23   WHITE      F         MEDIUM                 9/24/2019 GRAHAM                                                                    2/28/2021
 293318    HALL, KENNETH WAYNE              43   WHITE      M         MINIMUM                9/27/2014 MANNING                       9/27/2019       2/12/2021                   8/29/2020
 344565    HALL, KRYSTAL DAWN               30   WHITE      F         MINIMUM                4/20/2020 GRAHAM                                                                     6/2/2022
 289440    HALL, LAKEITHAN MANDRELL         36   BLACK      M         MEDIUM                 8/29/2019 RIDGELAND                                                                 2/21/2040
 112241    HALL, LARRY EUGENE               58   WHITE      M         CLOSE                  7/18/2011 KIRKLAND
 383160    HALL, MATTHEW BURTON             33   WHITE      M                                          LEXINGTON CO                  3/13/2020       3/13/2020                    5/5/2020
 359825    HALL, MICHAEL JOHN               66   WHITE      M         MEDIUM                           RIDGELAND                     6/11/2018      10/16/2021      5/13/2022    11/9/2022
 283470    HALL, NORMA PATRICK              57   WHITE      F         MEDIUM                12/31/2019 LEATH                                                                     4/14/2035
 374883    HALL, PAMELA MELTON              48   WHITE      F         MINIMUM                3/13/2019 LEATH                                                                     5/30/2026
 200398    HALL, RANDY TUCKER               44   BLACK      M         MEDIUM                 1/26/2011 EVANS                                                                    10/18/2026

                                                                      SCDC INMATES MAY 5 000168
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 354063    HALL, RASHAD JAMEL                   30   BLACK      M         CLOSE                  8/13/2019   MCCORMICK                    3/12/2042      3/12/2042                  3/11/2043
 369961    HALL, RICKY ALLEN                    24   WHITE      M         MEDIUM                 9/30/2019   RIDGELAND                      9/9/2018   11/20/2020      8/28/2021    2/24/2022
 377355    HALL, RYAN JOEY                      30   WHITE      M         MEDIUM                11/21/2019   WATEREE RIVER                12/4/2019      1/29/2021                  12/5/2020
 360700    HALL, SHYHEEM                        25   BLACK      M         MEDIUM                 11/1/2019   TURBEVILLE                                                            10/24/2021
 376820    HALL, STACY EDMOND                   24   WHITE      M         MINIMUM                2/21/2019   KERSHAW                      6/26/2020      6/26/2020                  7/14/2021
 378000    HALL, STEPHANIE FAYE                 36   WHITE      F                                2/21/2019   GRAHAM                         8/6/2020      8/6/2020                   5/1/2021
 302384    HALL, STEVEN R.                      47   WHITE      M         MEDIUM                             BROAD RIVER                                                            6/21/2024
 210770    HALL, TERRY                          64   BLACK      M         MINIMUM              11/21/2019    BROAD RIVER                                                            9/28/2021
 146895    HALL, TONY                           60   WHITE      M         MEDIUM                5/14/2012    MACDOUGALL                                                            12/26/2029
 348917    HALL, ZANTRAVIOU RANDELL             26   BLACK      M         CLOSE                 2/11/2019    MCCORMICK
 282883    HALLMAN, CHRISTOPHE                  38   BLACK      M         MEDIUM                 8/7/2018    EVANS                                                                 7/18/2026
 331691    HALSTEAD III, DONALD FRANK           35   WHITE      M         CLOSE                 9/13/2012    PERRY
 314454    HALTIWANGER, GERALD BERNARD          32   BLACK      M         CLOSE                10/19/2018    LEE
 363903    HAM JR, CECIL CARY                   52   WHITE      M         MEDIUM                             ALLENDALE                                                             6/26/2020
 315014    HAM, ANGELO                          31   BLACK      M         CLOSE                  9/5/2019    MCCORMICK
 253653    HAM, ANTWINE                         39   BLACK      M         CLOSE                10/26/2000    KIRKLAND                                                               2/1/2034
 282165    HAM, ARNESS                          40   BLACK      M         MEDIUM                6/18/2019    EVANS                                                                 7/25/2026
 275719    HAM, DANNY L                         55   WHITE      M         MEDIUM                8/22/2008    KERSHAW                                                                6/7/2029
 305314    HAM, LARRY                           35   BLACK      M         MEDIUM               11/28/2019    RIDGELAND                   7/29/2019       3/3/2021     7/24/2021    1/20/2022
 340941    HAM, MICHAEL DAVID                   28   WHITE      M         CLOSE                12/10/2015    LEE                                                                   1/22/2042
 217263    HAMBRICK, MARCUS XAVIER              43   BLACK      M         MEDIUM                3/17/2020    KERSHAW                                                               1/20/2025
 338188    HAMBY, JOHN ANDREW                   31   WHITE      M         MINIMUM                7/7/2010    KERSHAW                      7/7/2020       7/7/2020      5/6/2021    6/21/2021
 373534    HAMBY, JONATHAN EDWARD               33   WHITE      M         MINIMUM                            TYGER RIVER                                                           9/11/2026
 119083    HAMBY, RICKY -                       55   WHITE      M         MEDIUM                1/17/1999    BROAD RIVER                 4/10/2000      6/19/2020
 328149    HAMER, RAVON                         30   BLACK      M         CLOSE                  4/1/2020    LEE                                                                   4/16/2033
 322393    HAMES, GENEVA ELAINE                 59   WHITE      F         MEDIUM                             LEATH                                                                 11/2/2023
 378511    HAMES, JOBE SAMULE                   26   WHITE      M         MEDIUM                             LEE                                                                   8/22/2038
 282238    HAMES, MITCHELL LEON                 41   WHITE      M         MINIMUM               7/29/2019    TRENTON                                                                2/3/2028
 304527    HAMILTON JR, MARTELL ANTWANE         36   BLACK      M         MEDIUM                10/4/2008    KIRKLAND                    6/24/2020      6/24/2020                  4/25/2021
 374926    HAMILTON JR, REGINALD JEROME         28   BLACK      M         CLOSE                              BROAD RIVER                                                            3/8/2054
 327010    HAMILTON, ALVIN MAURICE              30   BLACK      M         MINIMUM               9/20/2019    GOODMAN                                                              10/26/2021
 314436    HAMILTON, BRIAN MCDONALD             34   BLACK      M         MEDIUM                6/28/2018    RIDGELAND                                                              3/9/2027
 235282    HAMILTON, CLINT                      48   BLACK      M         MEDIUM               11/25/2019    LIEBER                                                                8/22/2033
 367247    HAMILTON, DANNIE ISAIAH              29   BLACK      M         MEDIUM                 1/7/2019    MCCORMICK                   7/29/2030      7/29/2030                  7/25/2030
 378157    HAMILTON, DARIUS DARNELL             22   BLACK      M         CLOSE                              MCCORMICK                                                              4/2/2031
 381140    HAMILTON, DEVIN DEMAR                28   BLACK      M         MINIMUM                            MANNING                     11/6/2019      11/6/2019                  6/18/2020
 374693    HAMILTON, DONNIE WAYNE               27   WHITE      M         MEDIUM                9/24/2018    LIEBER                                                                8/23/2034
 360860    HAMILTON, GARY CLIFTON               62   WHITE      M         CLOSE                 1/30/2015    MCCORMICK                                                             1/10/2046
 355142    HAMILTON, HEATHER                    29   WHITE      F         MEDIUM                3/31/2020    GRAHAM                      2/12/2020      3/24/2021                  4/26/2021

                                                                          SCDC INMATES MAY 5 000169
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 374807    HAMILTON, HOUSTON DALE             33   WHITE      M                                            KIRKLAND                     3/30/2020      3/30/2020                  2/17/2021
 381178    HAMILTON, JAHMEIR JERMAINE         18   BLACK      M         MEDIUM                             TURBEVILLE                   9/15/2022      9/15/2022                 12/20/2022
 382625    HAMILTON, JAVONTE MALEEK           17   BLACK      M         MEDIUM                             TURBEVILLE
 381322    HAMILTON, JEREMY LAMARK            25   BLACK      M         MEDIUM                             TRENTON                     2/26/2021      2/26/2021     1/27/2022    7/26/2022
 103968    HAMILTON, JOHN                     58   BLACK      M         CLOSE                  7/5/2019    LEE
 365401    HAMILTON, JOSHUA                   28   BLACK      M         MEDIUM                 8/9/2018    MACDOUGALL                  2/12/2017    11/19/2020                    7/3/2020
 343875    HAMILTON, JOSHUA SPENCER           37   BLACK      M         MINIMUM               3/11/2020    TRENTON                                                               4/30/2026
 196804    HAMILTON, MARK                     46   BLACK      M         CLOSE                 12/5/2019    PERRY                      10/22/2011      1/23/2021
 292766    HAMILTON, MARVIN D                 36   BLACK      M         MEDIUM               12/27/2019    KERSHAW                                                                2/5/2027
 232196    HAMILTON, NATHANIEL D              43   BLACK      M         MEDIUM               12/12/2019    LIEBER                      9/29/2018      1/29/2021                  10/7/2020
 374838    HAMILTON, RYAN                     27   WHITE      M         MEDIUM                4/25/2019    KERSHAW                      2/9/2025       2/9/2025                   2/5/2025
 381999    HAMILTON, SHAIHIEM                 19   BLACK      M         MINIMUM                            TURBEVILLE                   1/5/2024       1/5/2024     3/11/2026     9/7/2026
 344512    HAMILTON, SHAQUILLE MONTRE         26   BLACK      M         MINIMUM               2/12/2019    GOODMAN                                                               1/14/2022
 161339    HAMILTON, THOMAS                   57   BLACK      M         CLOSE                  9/8/2019    LIEBER
 314031    HAMLET, DESMOND ASBERRY OT         34   BLACK      M         MINIMUM               1/26/2020    KERSHAW                      8/4/2019     7/24/2020      5/28/2022   11/24/2022
 301222    HAMLET, STEVEN                     61   BLACK      M         MEDIUM                7/13/2013    TYGER RIVER                10/10/2019    10/23/2020       4/7/2021    10/4/2021
 363698    HAMM, MARGIE R                     41   BLACK      F         MEDIUM                             GRAHAM                                                                 7/2/2029
 323271    HAMMETT, BENJAMIN BRADLEY          35   WHITE      M         MEDIUM                9/17/2010    EVANS                        3/2/2021       3/2/2021                   9/2/2021
 381854    HAMMETT, ROSS WESTON               29   WHITE      M         MINIMUM                            ALLENDALE                   4/27/2020      4/27/2020                  3/25/2021
 381268    HAMMETT, SHANDON PAIGE             31   WHITE      M         MINIMUM                            MANNING                     1/11/2020      1/11/2020                  8/25/2020
 362283    HAMMITT, ASHLEY LOUISE             34   WHITE      F         MEDIUM               11/23/2019    LEATH                                                                 9/25/2030
 363379    HAMMITT, CHRISTOPHE DWAYNE         32   WHITE      M         MINIMUM              12/17/2015    GOODMAN                                                               4/13/2023
 330458    HAMMITT, DAVID LEE                 31   WHITE      M         MEDIUM                             KIRKLAND                    4/12/2019      4/18/2020                 10/25/2020
 380446    HAMMOCK, JAMES OAKLEY              47   WHITE      M         MINIMUM                            PALMER                       9/8/2020       9/8/2020      8/3/2022    1/30/2023
 133504    HAMMOND, JAMES ALLEN               62   WHITE      M         MEDIUM                9/13/2006    PERRY                       2/14/2010      1/23/2021
 319170    HAMMOND, JAMES CLIFTON             65   WHITE      M         MEDIUM                             ALLENDALE                                                             10/8/2022
 122180    HAMMOND, JOHN EDWARD               60   BLACK      M         CLOSE                  6/7/2018    MCCORMICK                   9/23/1993      3/18/2021                  3/10/2034
 333772    HAMMOND, MOKEIA                    32   BLACK      F         MINIMUM               9/22/2017    GRAHAM                                                                8/28/2021
 265325    HAMMONDS, BRANDON WILLIAM          38   WHITE      M                               1/17/2007    KIRKLAND                     2/4/2020       2/4/2020                 11/24/2020
 338191    HAMMONDS, CAMERON                  39   BLACK      M         CLOSE                 10/8/2015    BROAD RIVER
 277439    HAMMONDS, NORMAN                   48   BLACK      M                              12/20/2009    KIRKLAND                                   5/19/2011                  8/24/2021
 333406    HAMMONDS, TIMARK                   30   BLACK      M         CLOSE                  4/6/2020    KERSHAW                                                                1/9/2028
 364904    HAMPLETON, NATHANIEL               39   BLACK      M         MEDIUM                4/22/2019    ALLENDALE                                                             8/23/2027
 379906    HAMPTON JR, STANLEY DEAN           55   BLACK      M         MEDIUM                             LIEBER                                                                12/9/2031
 287587    HAMPTON, APRIL                     37   BLACK      F         MINIMUM               8/20/2010    LEATH                                                                 8/14/2027
 314697    HAMPTON, CHRISTOPHE                40   BLACK      M         MEDIUM                3/13/2019    BROAD RIVER
 308601    HAMPTON, CHRISTOPHE LEON           39   BLACK      M         MINIMUM               9/12/2008    WATEREE RIVER               11/5/2018    11/28/2019       7/8/2021     1/4/2022
 336348    HAMPTON, GREGORY ANTHONY           33   BLACK      M         CLOSE                 5/24/2019    LIEBER                                                                8/23/2020
 376248    HAMPTON, MICKEY DEON               34   BLACK      M         MEDIUM                 1/3/2020    ALLENDALE                                                              8/6/2022

                                                                        SCDC INMATES MAY 5 000170
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 359931    HAMPTON, RAQUAN                     23   BLACK      M         MEDIUM                 3/24/2020   RIDGELAND                                                                10/4/2024
 354453    HAMPTON, RASHAD QUAMAIN             28   BLACK      M         MEDIUM                 3/16/2020   RIDGELAND                                                                 9/5/2027
 250043    HAMPTON, SEDRICK                    46   BLACK      M         CLOSE                  3/27/2019   LIEBER
 309759    HAMPTON, TIMOTHY JOSEPH             35   WHITE      M         MEDIUM                 7/12/2019   RIDGELAND                                                                3/30/2022
 378766    HAMPTON, ZACHARY TY                 27   WHITE      M         MEDIUM                11/19/2019   MACDOUGALL                    4/3/2020         4/3/2020                  2/17/2023
 193482    HAMRICK, ARLEN JERMAIN              46   BLACK      M         MEDIUM                 1/22/1993   TYGER RIVER                                                              5/22/2023
 379858    HAMRICK, JAMES MATTHEW              40   WHITE      M         MINIMUM                            WATEREE RIVER                                                            5/25/2026
 268655    HANCOCK, DAVID MILLS                51   WHITE      M         CLOSE                 2/29/2004    LEE                          4/7/2022         4/7/2022     12/18/2024    6/16/2025
 379736    HANCOCK, JEREMY ANDREW              40   WHITE      M         MEDIUM                             KIRKLAND                    3/27/2021        3/27/2021                    7/1/2021
 380886    HANER, RENDALE EARL AMZI            55   WHITE      M         MEDIUM                             EVANS                      10/31/2020       10/31/2020       1/1/2022    6/30/2022
 353471    HANEY, CHRISTOPHE JARED             32   WHITE      M                                            KIRKLAND                    7/29/2020        7/29/2020                   6/18/2021
 303888    HANEY, EDDIE O'NEAL                 61   WHITE      M         MINIMUM               7/11/2013    MCCORMICK                                                                6/27/2024
 121225    HANEY, FRANKIE LANE                 64   BLACK      M         MEDIUM                11/4/1998    KERSHAW                      1/12/1999       9/11/2020
 169432    HANEY, JIMMY ROVELL                 52   WHITE      M         MEDIUM                2/11/1994    ALLENDALE                                                                 8/7/2024
 377375    HANEY, SHAWN THOMAS CAR             32   WHITE      M         MEDIUM                 6/9/2019    EVANS                        7/10/2019       6/26/2020     12/16/2020    6/14/2021
 377115    HANEY, THOMAS DYLAN                 24   WHITE      M         MEDIUM                             TRENTON                      3/17/2020       3/17/2020                   3/25/2021
 375978    HANEY, TORODD JAQUEL                21   BLACK      M                               2/13/2019    KIRKLAND                     3/15/2019       3/15/2019                   2/23/2024
 282094    HANEY, TRON L                       38   BLACK      M         MEDIUM               10/30/2019    TYGER RIVER                                                              2/13/2027
 346286    HANKINSON, DASHAWN TREVALLE         26   BLACK      M         MEDIUM                2/19/2020    TYGER RIVER                                                              5/26/2021
 373802    HANKINSON, WAYNE                    33   BLACK      M         MEDIUM                6/21/2018    EVANS                                                                    8/17/2026
 370638    HANLEY, LAYQUAN PATRICK             28   BLACK      M         CLOSE                              MCCORMICK                    6/13/2022       6/13/2022                  10/18/2022
 254983    HANNA, BILLY JACK                   48   WHITE      M         MEDIUM                7/22/2013    MACDOUGALL                   5/11/2020       5/11/2020      5/10/2022    11/6/2022
 381599    HANNAH, ANDY JAMES                  47   WHITE      M         MEDIUM                3/16/2020    TYGER RIVER                  4/13/2020       4/13/2020                    3/5/2021
 348206    HANNAH, BILLY JOE                   43   WHITE      M         MINIMUM                            LIVESAY                                                                  7/15/2021
 381335    HANNAH, DEMOND MARQUISE             23   BLACK      M         CLOSE                              KIRKLAND                                                                 10/7/2035
 189885    HANNAH, ELIJAH                      46   BLACK      M         MEDIUM                1/23/2013    BROAD RIVER
 352885    HANNAN, MICHAEL JOHN                28   WHITE      M         MEDIUM                 3/6/2020    TURBEVILLE                                                               6/25/2023
 381663    HANSON, JORDAN TREVON               18   BLACK      M         MINIMUM                            TURBEVILLE                   5/29/2020       5/29/2020                    5/1/2023
 356650    HANSON, SCOTT PARKER                49   WHITE      M         MEDIUM                 3/8/2019    LIEBER                                                                   8/19/2034
 176187    HANVEY, CARL EDWARD                 67   WHITE      M         MEDIUM                             PERRY                         6/1/1995       2/27/2021
 382763    HAPNER, DILLAN JESSE                27   WHITE      M         MEDIUM                             ALLENDALE                                                               12/21/2027
 303214    HARBIN, KEVIN                       45   BLACK      M         MEDIUM               11/19/2008    TYGER RIVER                                                              6/24/2030
 369560    HARBUCK, ROBERT CLINTON             31   WHITE      M         MEDIUM                2/15/2019    ALLENDALE                                                                 2/9/2024
 331639    HARBUCK, TODD                       44   WHITE      M         MEDIUM                 1/6/2020    EVANS                        6/12/2013       8/14/2020                   11/4/2020
 110256    HARDAMAN, ARTIS JOCKTON             59   BLACK      M         MEDIUM                7/20/2012    KIRKLAND                                                                  4/8/2025
 330891    HARDAWAY, DEMETRIC                  34   BLACK      M         MINIMUM                2/3/2012    MACDOUGALL                                                                4/6/2024
 381162    HARDEE, CHRISTINA LYNN              34   WHITE      F         MINIMUM                            GRAHAM                     10/26/2019       10/26/2019                    6/6/2020
 325174    HARDEMAN, STEVEN                    52   WHITE      M         MEDIUM                11/1/2013    MACDOUGALL                                                               8/17/2022
 374678    HARDEN, BRIDGET NICOLE              36   WHITE      F                                            GRAHAM                                                                   12/3/2020

                                                                         SCDC INMATES MAY 5 000171
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 331962    HARDESTY, RICHARD                  38   BLACK      M         MEDIUM                 5/31/2017   EVANS                                                                     4/7/2021
 374594    HARDIE, ANDRE VELT                 32   BLACK      M         MINIMUM                2/26/2018   WATEREE RIVER                5/14/2026        5/14/2026                  5/13/2026
 337729    HARDIN, ANDREW WILBURN             29   WHITE      M         MINIMUM               10/30/2017   MANNING                                                                  8/20/2020
 363195    HARDIN, ARCHIE MORE                60   BLACK      M         MEDIUM                 6/27/2018   LIEBER                                                                   11/6/2044
 275030    HARDIN, JAMES EDWARD               39   BLACK      M         MEDIUM                 3/18/2020   KERSHAW                                                                   8/3/2026
 264975    HARDIN, TYRE DEMARTIZEE            40   BLACK      M         MINIMUM                 8/3/2019   LIVESAY                      9/30/2020        9/30/2020    10/11/2022     4/9/2023
 335832    HARDISON, JOEY WATSON              31   WHITE      M         MEDIUM                 1/19/2020   KERSHAW                      8/17/2020        8/17/2020                 10/17/2020
 342803    HARDISON, MICHAEL DAVID            30   WHITE      M         MEDIUM                 9/28/2018   KERSHAW                      1/28/2020        1/28/2020                  7/14/2020
 375056    HARDWICK, MICHAEL JEREMY           42   WHITE      M         MEDIUM                 6/26/2019   EVANS                                                                     9/9/2020
 383230    HARDY, DWAYNE RASHAWN              24   BLACK      M                                            KIRKLAND                                                                 3/10/2024
 238491    HARDY, EUGENE                      53   BLACK      M         CLOSE                              LEE                                                                      6/10/2030
 335620    HARDY, KEVIN T                     41   BLACK      M         MEDIUM                             LEE                                                                      8/19/2030
 283221    HARDY, QUENTIN DUPREE              38   BLACK      M         MEDIUM                 4/6/2020    WATEREE RIVER                                                            10/2/2021
 358435    HARDY, RASHID TARVAROUS            28   BLACK      M         MEDIUM                8/21/2019    EVANS                       1/19/2019       11/19/2020                  10/17/2020
 321387    HARDY, TAIWAN                      44   BLACK      M         CLOSE                 2/26/2020    BROAD RIVER                11/14/2022       11/14/2022
 373172    HARE, BRAXTON LAVON                21   BLACK      M         CLOSE                 1/10/2020    MCCORMICK                                                                 2/6/2033
 310752    HARE, JOSHUA FREDERICK             33   WHITE      M         MINIMUM              11/22/2017    KIRKLAND                     1/25/2021        1/25/2021                  8/27/2021
 292371    HARFIELD, AUGUSTA LEE              59   BLACK      M         MINIMUM               3/17/2020    RIDGELAND                                                                9/12/2023
 145147    HARGETT, JR., WILLIAM A            51   WHITE      M         MEDIUM                 2/3/2020    KERSHAW                      8/16/2059        8/16/2059                  8/16/2059
 198048    HARGRAVE, RAYMOND EDWARD           48   WHITE      M         MEDIUM                             TYGER RIVER                  9/13/2012        7/17/2021
 368905    HARGROVE, ANTONIO DOUGLAS          35   BLACK      M         MEDIUM                1/17/2020    BROAD RIVER                   7/8/2020         7/8/2020    12/24/2028    6/22/2029
  97651    HARKIN, YISIN ABUDDER              65   BLACK      M         MEDIUM                4/24/2014    LIEBER                       3/29/1989        3/18/2022
 379911    HARKLEY, KELVIN DRAY               30   BLACK      M         MINIMUM               2/23/2020    LIVESAY                      6/10/2020        6/10/2020    11/12/2021    5/11/2022
 342775    HARKNESS, ZACHARY TREMAYNE         32   BLACK      M         MEDIUM                5/14/2017    TYGER RIVER                                                               7/8/2020
 303186    HARLEY, ANTHONY PEATRO             37   BLACK      M         MEDIUM                6/21/2019    KERSHAW                                                                   4/5/2025
 353537    HARLEY, CEDRICK STEVEN             28   BLACK      M         CLOSE                 2/20/2020    LIEBER                                                                   9/12/2020
 324375    HARLEY, CRUZ EMMANUEL              30   BLACK      M         MEDIUM                12/5/2019    EVANS                        4/21/2019        2/13/2020       6/5/2021   12/2/2021
 358999    HARLEY, EDWARD LAMAR               28   BLACK      M         MEDIUM                8/19/2019    ALLENDALE                                                                3/15/2025
 307812    HARLEY, ERICKO                     41   BLACK      M         MINIMUM               1/24/2018    RIDGELAND                                                                5/22/2026
 371046    HARLEY, ROY MARQUIRE               22   BLACK      M         CLOSE                 3/17/2020    LIEBER                        1/9/2020         1/9/2020                  7/24/2020
 282822    HARLEY, TERRELL JEROME             40   BLACK      M         MEDIUM               10/19/2017    EVANS                                                                   10/17/2024
 162293    HARLEY, THOMAS                     72   BLACK      M         MEDIUM                6/28/2019    PERRY                         9/9/2008        4/17/2020
 138333    HARLEY, TROY H                     55   WHITE      M         MINIMUM                            KIRKLAND                                                                 5/29/2020
 311488    HARMON, CHARLES NOBLE              41   BLACK      M         MINIMUM              12/10/2018    MACDOUGALL                                                              11/25/2026
 382021    HARMON, CHRISTOPHE BRIAN           26   BLACK      M         CLOSE                              KIRKLAND                     1/16/2036        1/16/2036                  1/16/2036
 381900    HARMON, CHRISTOPHE MYLES           32   WHITE      M                                            KIRKLAND                     5/17/2020        5/17/2020                   2/9/2021
 333877    HARMON, HEATHER DENISE             38   WHITE      F         MINIMUM               9/14/2015    GRAHAM                                                                   9/16/2023
 352839    HARMON, KYLE ANDREW                35   WHITE      M         MINIMUM                3/5/2017    WATEREE RIVER                 6/4/2020         6/4/2020     8/22/2021 12/20/2021
 328335    HARMON, SAMUEL                     31   BLACK      M         CLOSE                              BROAD RIVER

                                                                        SCDC INMATES MAY 5 000172
                                                                                               Incident Date of                              Projected                  Projected
                                               Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                              Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                                Age                                                                                                     Hearing Date*                Maxout Date
                                                                                                 Disciplinary                              Hearing Date                 entry Date
 382199    HARMS, BENJAMIN RAYMOND                   28   WHITE      M         MEDIUM                             KIRKLAND                                                            10/12/2020
 371436    HARNESS, TONY ANTHONY                     43   WHITE      M         MINIMUM               6/30/2017    KIRKLAND                    3/18/2020     3/18/2020                  8/31/2020
 329802    HARPER JR, DONALD KENT                    29   BLACK      M         MEDIUM                1/26/2014    LIEBER                                                               8/12/2035
 309405    HARPER, DAVID RAY                         56   WHITE      M         MEDIUM                9/29/2017    ALLENDALE                                                           12/19/2034
 376154    HARPER, ERIC JORDAN                       19   BLACK      M         CLOSE                12/18/2018    KIRKLAND                                                              5/3/2030
 345507    HARPER, HOWARD JUNIOR                     28   BLACK      M         MEDIUM                 8/7/2019    KIRKLAND                                                             1/30/2035
 380205    HARPER, JOSEPH CODY ALAN                  24   WHITE      M         MEDIUM                2/23/2020    KERSHAW                    11/14/2019   11/14/2019                   2/27/2021
 270763    HARPER, LEON CHARLES                      43   BLACK      M         MEDIUM                5/28/2006    KIRKLAND
 289752    HARPER, MARK                              43   BLACK      M         MINIMUM               5/20/2010    MANNING                                                              1/16/2024
 369700    HARPER, MARKEVIUS GRAFTON                 27   BLACK      M         MEDIUM                4/19/2020    WATEREE RIVER                                                        7/21/2022
 369543    HARPER, QUANCEY KELLIE                    23   BLACK      M         CLOSE                 1/29/2020    PERRY                                                                7/17/2032
 265799    HARPER, STEVEN                            53   BLACK      M         MEDIUM                 3/2/2011    KERSHAW                                                              5/10/2029
 214828    HARPER, WILLIE JAMES                      61   BLACK      M         CLOSE                  5/7/2019    PERRY                                                                2/18/2033
 236584    HARPER, WYATT EARP                        63   BLACK      M         MEDIUM                1/27/2011    KERSHAW                                                              7/29/2021
 368892    HARPER, ZYKEIA MOET                       21   BLACK      F         MEDIUM                4/20/2020    GRAHAM                                                               7/26/2026
 382066    HARRELL, ASHLEY DAWN                      38   WHITE      F         MINIMUM                            LEATH                        2/24/2020     2/24/2020                 8/11/2020
 200988    HARRELL, EDDIE WALTER                     61   BLACK      M         MEDIUM                3/16/2007    LEE                           2/1/2013     10/9/2021
 331713    HARRELL, PAUL                             35   BLACK      M         CLOSE                 1/30/2019    KIRKLAND                                                            12/16/2020
 375222    HARRELL, RYAN JOBE                        22   BLACK      M         CLOSE                  4/7/2020    LIEBER                                                              12/18/2021
 380105    HARRINGTON, DAQUON                        25   BLACK      M         CLOSE                  2/3/2020    BROAD RIVER                                                           8/2/2035
 381231    HARRINGTON, JONATHAN ERIC                 34   WHITE      M         MINIMUM                            GOODMAN                    11/13/2019     11/13/2019                 10/3/2020
 383226    HARRINGTON, LANCE CHARLES                 32   BLACK      M                                            KIRKLAND                    3/11/2020      3/11/2020                 7/15/2020
 208438    HARRINGTON, SAM                           61   WHITE      M         MEDIUM                8/26/2008    EVANS                                                               10/22/2024
 369793    HARRINGTON, TAVARES A                     32   BLACK      M         MEDIUM                4/14/2020    EVANS                                                                 7/7/2022
 331760    HARRIOTT, DERRICK D.                      40   BLACK      M         CLOSE                  5/3/2016    BROAD RIVER
  89164    HARRIOTT, MILTON ARCHIE                   71   BLACK      M         MEDIUM                3/31/2009    BROAD RIVER                   5/4/1986     5/16/2020
 363362    HARRIS II, MILFORD                        26   BLACK      M         MINIMUM               9/21/2018    EVANS                                                                 2/3/2021
 379817    HARRIS III, WILLARD LEON                  20   WHITE      M         MEDIUM                1/27/2020    TURBEVILLE                   5/10/2020     5/10/2020    1/18/2022    7/17/2022
 214355    HARRIS JR, CHARLES L                      45   BLACK      M                                5/9/2002    KIRKLAND                                                             4/24/2026
 370809    HARRIS NELSON, JAMAL RASHAD               26   BLACK      M         MINIMUM               4/16/2020    LIVESAY                                                             12/14/2022
 380812    HARRIS SWEENEY, DAQUAVIOUS RIQUEL         21   BLACK      M         MINIMUM               2/14/2020    TURBEVILLE                   5/15/2020     5/15/2020                 3/12/2023
 296543    HARRIS, ALBERT T                          43   BLACK      M         CLOSE                 3/12/2018    MCCORMICK                                                           12/18/2028
 381726    HARRIS, AMBER NICOLE                      28   WHITE      F         MINIMUM                            GRAHAM                       6/30/2020     6/30/2020    7/17/2021   12/17/2021
 357430    HARRIS, ANCEL RAMON                       26   BLACK      M         CLOSE                 11/7/2019    LIEBER                                                               2/22/2027
 269113    HARRIS, ANTHONY BERNARD                   52   BLACK      M         MINIMUM               2/22/2020    TYGER RIVER                                                          7/24/2021
 316524    HARRIS, ANTHONY TREMAIN                   31   BLACK      M         CLOSE                 7/17/2018    MCCORMICK                                                             1/8/2024
 171863    HARRIS, BARRETT BERNARD                   54   BLACK      M         MEDIUM                8/30/2005    TYGER RIVER                                                          2/13/2029
 320025    HARRIS, BLAKE ALLAN                       31   WHITE      M         MEDIUM                 9/5/2018    KERSHAW                                                              4/24/2025
 367764    HARRIS, BRAD LEE                          27   WHITE      M         MEDIUM                             BROAD RIVER                                                           1/8/2031

                                                                               SCDC INMATES MAY 5 000173
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                      Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 318117    HARRIS, BRANDON LAMONT               32   BLACK      M         MEDIUM                  9/2/2018   RIDGELAND                    11/5/2017      5/22/2020     7/17/2020    1/13/2021
 373799    HARRIS, BRANDON TERRELL              24   BLACK      M         MINIMUM                3/13/2020   WATEREE RIVER                                                           8/1/2023
 339791    HARRIS, CEDRIC ANTWAIN               41   BLACK      M         MEDIUM                10/11/2018   MACDOUGALL                   4/23/2020      4/23/2020     9/30/2022    3/29/2023
 324331    HARRIS, CHRISTIAN                    44   BLACK      M         MEDIUM                  3/6/2020   TURBEVILLE                                                             9/12/2031
 248358    HARRIS, CONVERSE                     42   BLACK      M         MEDIUM                 12/6/2018   KERSHAW                                                               10/30/2023
 368290    HARRIS, CORTEZ DEVONTA               27   BLACK      M         MEDIUM                 4/15/2020   TYGER RIVER                                                            6/27/2028
 324605    HARRIS, CURTIS MCARTHUR              31   BLACK      M         MEDIUM                10/31/2018   ALLENDALE                                                              6/29/2050
 213354    HARRIS, DARRELL LENN                 54   BLACK      M         MEDIUM                 6/26/2003   MCCORMICK                   12/18/2002      3/21/2020                  12/5/2027
 373627    HARRIS, DAVID BRYON                  48   WHITE      M         MEDIUM                11/22/2017   ALLENDALE                                                              4/20/2025
 382920    HARRIS, DAVID RICHARD                48   WHITE      M         MEDIUM                             ALLENDALE                    1/20/2027      1/20/2027                  1/16/2027
 365821    HARRIS, DEMARKUS JAYQUAN             24   BLACK      M         MEDIUM                 5/2/2019    KERSHAW                        5/2/2021      5/2/2021                  5/24/2021
 383110    HARRIS, DEON DONTA                   29   BLACK      M                                            KIRKLAND                     2/28/2020      2/28/2020                 10/20/2020
 324320    HARRIS, DONALD JERRY                 38   WHITE      M         CLOSE                  5/8/2008    KIRKLAND                                                               1/28/2034
 272786    HARRIS, FRANKLIN BERNARD             36   BLACK      M         MEDIUM                11/9/2018    EVANS                        5/25/2018      8/28/2020                  1/31/2021
 371196    HARRIS, HAROLD NELLO                 26   WHITE      M         MEDIUM                             MACDOUGALL                   6/29/2020      6/29/2020     8/11/2022     2/7/2023
 363106    HARRIS, III, CHARLES SIMMONS         28   BLACK      M         MEDIUM                 8/7/2015    MACDOUGALL                                                            12/15/2022
 378258    HARRIS, IVAN LAMAR TYRE              30   BLACK      M         MINIMUM                            MANNING                      9/21/2020      9/21/2020                  5/10/2021
 320835    HARRIS, JAMES                        34   BLACK      M         MEDIUM                4/22/2019    LIEBER                                                                 8/20/2022
 192544    HARRIS, JAMES FRANKLIN               55   WHITE      M         MEDIUM                3/17/2020    TYGER RIVER                                                             5/9/2023
 312667    HARRIS, JARVIS                       47   BLACK      M         MINIMUM                8/5/2016    LIVESAY                                                                4/15/2023
 281203    HARRIS, JERMAINE                     35   BLACK      M         MEDIUM                 9/3/2019    TURBEVILLE                                                            11/23/2035
 336851    HARRIS, JERMAINE C                   29   BLACK      M         MEDIUM                 4/8/2020    BROAD RIVER                                                             3/3/2026
 255423    HARRIS, JEROD K                      38   BLACK      M         MEDIUM                 2/1/2019    TYGER RIVER                                                            9/27/2023
 313035    HARRIS, JR, CALVIN WAYNE             38   WHITE      M         MEDIUM                3/29/2019    EVANS                                                                  1/24/2023
 337614    HARRIS, JUSTIN DWAIN                 30   WHITE      M         MEDIUM                 1/6/2020    EVANS                                                                 11/24/2020
 381389    HARRIS, KATELYN DELEA                31   WHITE      F         MINIMUM                            LEATH                                                                   2/2/2021
 370317    HARRIS, KATIE WHEELER                37   WHITE      F         MINIMUM              12/19/2018    LEATH                                                                  4/12/2025
 328401    HARRIS, KENNETH LEMUEL               51   BLACK      M         MEDIUM                             EVANS                          3/4/2020      3/4/2020                 10/16/2020
 240853    HARRIS, KENNETH MONROE               46   WHITE      M         MEDIUM                 8/4/2019    EVANS                                                                  4/29/2023
 381595    HARRIS, LADARIUS JQUAN               24   BLACK      M         MEDIUM                4/17/2020    TURBEVILLE                   1/21/2020      1/21/2020                 11/21/2020
 335683    HARRIS, LASHAY SHANTA                41   BLACK      F         CLOSE                 2/10/2017    GRAHAM                      11/12/2019    11/12/2019                   6/12/2020
 157334    HARRIS, MATTHEW SCOTT                54   WHITE      M         MEDIUM               10/24/2013    EVANS                        9/12/2008      7/31/2021
 191538    HARRIS, MAURICE                      52   BLACK      M         MEDIUM                             ALLENDALE                      7/1/2012     6/19/2021
 343799    HARRIS, MAURICE M                    50   BLACK      M         MEDIUM                             PERRY                                                                 11/22/2030
 366076    HARRIS, MELVIN WAYNE                 59   BLACK      M         MINIMUM                            RIDGELAND                                                             10/19/2021
 292040    HARRIS, MORRIS CALVIN                47   BLACK      M         MEDIUM                11/3/2018    KERSHAW                                                               11/29/2032
 345208    HARRIS, NATHANIEL                    59   BLACK      M         MEDIUM                8/25/2015    ALLENDALE                                                              12/3/2026
 257350    HARRIS, PATRICK DELVON               50   BLACK      M         CLOSE                 9/16/2014    MCCORMICK
 338922    HARRIS, PATRICK T                    34   WHITE      M         MEDIUM                             MACDOUGALL                                                            8/22/2023

                                                                          SCDC INMATES MAY 5 000174
                                                                                             Incident Date of                              Projected                      Projected
                                             Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                         Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 297734    HARRIS, PAUL LAVAR                      40   BLACK      M         MEDIUM                  5/5/2005 MCCORMICK                                                                  9/24/2030
 375643    HARRIS, ROBERT MICHAEL                  47   BLACK      M         MEDIUM                           BROAD RIVER                                                               10/21/2033
 331177    HARRIS, RODNEY ONEAL                    36   BLACK      M         CLOSE                   9/1/2009 MCCORMICK                      9/10/2034        9/10/2034                   9/6/2034
 382959    HARRIS, ROGER CURTIS                    30   WHITE      M         MINIMUM                          ALLENDALE                      7/13/2020        7/13/2020    10/26/2021    4/24/2022
 325366    HARRIS, RONNIE EUGENE                   68   WHITE      M         MEDIUM                 1/18/2019 MCCORMICK                                                                  1/19/2057
 364719    HARRIS, SHANTEL                         26   BLACK      M         MEDIUM                 11/4/2019 RIDGELAND                      4/17/2026        4/17/2026                   9/7/2026
 210718    HARRIS, SHERIDAN LEONARD                48   BLACK      M                               10/17/2008 KIRKLAND                                                                   8/26/2021
 208563    HARRIS, STEFEN E.                       46   BLACK      M         MEDIUM                 6/30/2019 KERSHAW                                                                    11/1/2020
 337970    HARRIS, STEVIE LARON                    28   BLACK      M         CLOSE                   4/6/2020 PERRY                                                         7/31/2023    1/27/2024
 371847    HARRIS, TAMMY G                         50   WHITE      F         MINIMUM                 7/5/2019 GRAHAM                                                                     5/20/2027
 382050    HARRIS, TASHA MICHELLE                  26   WHITE      F         MINIMUM                          GRAHAM                          5/1/2020         5/1/2020                  12/4/2020
 295018    HARRIS, TERRENCE LEVON                  47   BLACK      M         MINIMUM                          TURBEVILLE                     4/23/2019         4/9/2020                  10/6/2020
 119665    HARRIS, TERRY                           58   BLACK      M         MEDIUM                 1/20/1991 TYGER RIVER                                                                 1/1/2029
 383128    HARRIS, THOMASINA VIRGINIA              36   WHITE      F                                          GRAHAM                          3/6/2020         3/6/2020                   7/4/2020
 369900    HARRIS, TIQUAN DEVONTE                  22   BLACK      M         MEDIUM                 2/16/2020 TURBEVILLE                                                                12/25/2023
 345287    HARRIS, TITO FERNANDO                   47   BLACK      M         MEDIUM                           LIEBER
 348790    HARRIS, TRAUREESE LAMOND                34   BLACK      M         MEDIUM                           TYGER RIVER                                                               11/29/2025
 349116    HARRIS, TRAVIS JAVON                    31   BLACK      M         CLOSE                  1/30/2020 LIEBER
 377749    HARRIS, TREMAINE DANARD                 27   BLACK      M         MEDIUM                  4/2/2019 TYGER RIVER                                                                8/21/2023
 377328    HARRIS, TREY LAREN                      27   BLACK      M         MINIMUM               12/10/2018 MANNING                         1/1/2020       1/29/2021                   1/17/2021
 196644    HARRIS, WALTER                          60   BLACK      M         MEDIUM                10/11/1999 MACDOUGALL                                                                  2/9/2024
 344193    HARRIS, WALTER LEE                      31   BLACK      M         CLOSE                  2/20/2020 ALLENDALE                                                                   3/8/2045
 296676    HARRIS, WILLIAM HENRY DERR              42   BLACK      M         MINIMUM                          LIVESAY                                                                    2/18/2023
 282520    HARRIS, WINSTON ANDREW                  49   BLACK      M         MEDIUM                 8/22/2019 TRENTON                                                                    8/10/2027
 381321    HARRISON JR, WILLIAM HUEY               32   BLACK      M         MINIMUM                          GOODMAN                      10/27/2020       10/27/2020      11/8/2022     5/7/2023
 383138    HARRISON-ELMORE, ELLA LAQUARLES         31   BLACK      F                                          GRAHAM                         9/6/2036         9/6/2036                    9/6/2036
 380555    HARRISON, AIKEL LEETREZ                 22   BLACK      M         CLOSE                            BROAD RIVER                                                                8/18/2029
 154972    HARRISON, ANDREW LEE                    51   BLACK      M         MEDIUM                 2/22/2019 KERSHAW                                                                    9/18/2026
 323385    HARRISON, BRYAN                         48   WHITE      M         MEDIUM                 6/12/2017 BROAD RIVER                                                                 9/5/2023
 372114    HARRISON, CHARLES JAMES                 29   WHITE      M         MINIMUM                3/13/2020 TURBEVILLE                    6/25/2019       11/20/2020                   7/31/2020
 288191    HARRISON, CHRISTY LANISHA               46   BLACK      F         MINIMUM                8/10/2019 GRAHAM                        9/21/2019       11/14/2020                   8/27/2020
 291401    HARRISON, CLARENCE A.                   39   BLACK      M         MEDIUM                  9/6/2018 KERSHAW                       8/21/2021        8/21/2021                   8/17/2021
 379816    HARRISON, DANIEL HUTCHINSON             32   WHITE      M         MINIMUM                          KERSHAW                      10/20/2019        12/3/2021      6/24/2020   12/21/2020
 379536    HARRISON, DEASHAWN VICTOR               26   BLACK      M         MEDIUM                  3/2/2020 LEE                           3/15/2019       10/29/2020                   10/2/2020
 368829    HARRISON, DONALD LENDELL                45   BLACK      M         MINIMUM                          MACDOUGALL                                                                  1/1/2026
 241473    HARRISON, DUANE ARNESS                  46   BLACK      M         MEDIUM                  3/4/2020 KERSHAW                                                                    4/14/2025
 268443    HARRISON, GREGORY LAMONT                46   BLACK      M         MINIMUM                2/14/2019 TYGER RIVER                     6/8/2021         6/8/2021                  8/17/2025
 323256    HARRISON, JAMES                         37   BLACK      M         MEDIUM                 2/19/2020 KERSHAW                                                                    5/30/2022
 208856    HARRISON, JR., JAMES MCKINLEY           79   BLACK      M         MEDIUM                 3/18/2000 LEE                            12/4/2022       12/4/2022

                                                                             SCDC INMATES MAY 5 000175
                                                                                         Incident Date of                             Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                  entry Date
 296229    HARRISON, LARRY LAMONT              45   BLACK      M         MEDIUM                  3/9/2020 KERSHAW                                                                7/30/2033
 379767    HARRISON, LUKE MALACHI              25   WHITE      M         MINIMUM                          KIRKLAND                      7/26/2020     7/26/2020                  4/20/2021
 307968    HARRISON, MARQUISE WILLIAM          36   BLACK      M         MINIMUM               10/31/2016 EVANS                         4/25/2026     4/25/2026                  12/1/2026
 301982    HARRISON, RAY                       33   BLACK      M         MEDIUM                 4/30/2018 LIEBER                                                                 5/13/2029
 294705    HARRISON, SCOTT                     37   BLACK      M         CLOSE                  8/30/2019 LEE                                                                    9/19/2020
 155651    HARRISON, THEODORE                  48   BLACK      M         CLOSE                  9/29/1992 PERRY
 380525    HARRISON, TIMOTHY JEROME            24   BLACK      M         MINIMUM                          TURBEVILLE                    4/29/2022     4/29/2022                  4/30/2022
 361541    HARRISON, TIMOTHY ROBERT            26   WHITE      M         MEDIUM                           RIDGELAND                     1/21/2026     1/21/2026                  1/17/2026
 333555    HARRISON, VERNON T.                 34   BLACK      M         MEDIUM                  2/5/2016 KERSHAW                                                                5/10/2033
 354303    HARRY, KAREEM SHAMEL                36   BLACK      M         CLOSE                  6/12/2019 LEE                                                                    2/23/2042
 340170    HARSHA, ELISABETH LUCILLE           43   WHITE      F         MINIMUM                          LEATH                          4/1/2020      4/1/2020                 11/14/2020
 377479    HART, CHRISTOPHE BRADFORD           29   WHITE      M         MEDIUM                 4/28/2019 LIEBER                                                                  2/7/2032
 345081    HART, ERICK LANDON                  41   WHITE      M         MINIMUM                2/27/2019 GOODMAN                       3/10/2020     3/10/2020    10/31/2022    4/29/2023
 285303    HART, GENE FREDERICK                53   WHITE      M         MINIMUM               10/29/2013 ALLENDALE                                                             12/26/2022
 171217    HART, JAMES KEITH                   56   WHITE      M         MEDIUM                 5/16/2012 ALLENDALE                     7/14/2010     3/20/2021
 371075    HART, JAVON DONELL                  26   BLACK      M         CLOSE                  2/15/2020 BROAD RIVER                                                            4/12/2025
 334197    HART, JOHN CHRISTOPHE               31   BLACK      M         CLOSE                  7/11/2017 PERRY                                                                   4/6/2063
 256267    HART, JOHN HENRY                    65   BLACK      M         CLOSE                  1/17/2014 BROAD RIVER
 377681    HART, JORDAN MICHAELA               25   WHITE      F         MINIMUM               12/18/2019 GRAHAM                      10/21/2018      4/18/2020     4/12/2021    10/9/2021
 376133    HART, JOSEPH                        40   BLACK      M         CLOSE                            KIRKLAND                                                               9/27/2029
 374163    HART, LEONARD MATTHEW               36   WHITE      M         MINIMUM                          GOODMAN                                                                9/15/2024
 381003    HART, MELISSA LEANNE                28   WHITE      F         MINIMUM                          GRAHAM                        4/24/2020     4/24/2020                   3/8/2021
 382818    HART, SHELBY LYNN                   26   WHITE      F         MEDIUM                           GRAHAM                        6/24/2020     6/24/2020                  5/30/2021
 358579    HART, TEVIN SHAQUILLE               26   BLACK      M         CLOSE                 11/10/2019 BROAD RIVER                                                            4/30/2046
 153549    HARTER, JERRY LEE                   50   WHITE      M         MEDIUM                 10/4/1991 MACDOUGALL                                                            12/12/2020
 353318    HARTGRAVES, JOHN DAVID              49   WHITE      M         MEDIUM                           MACDOUGALL                                                              2/4/2023
 287036    HARTLEY, CHARLES N.                 64   WHITE      M         MEDIUM                           LIEBER
 231149    HARTLEY, DONNY HAROLD               42   WHITE      M         CLOSE                  3/18/2020 LIEBER                                                                 4/18/2030
 172055    HARTLEY, JAMIE                      48   WHITE      M         CLOSE                  3/30/2016 PERRY                       10/16/2009     10/24/2020
 377489    HARTLEY, TIMOTHY WINSTON            47   WHITE      M         MINIMUM                          PALMER                       5/30/2019       5/7/2020                  8/25/2020
 380517    HARTMAN, STEPHEN ADAM               23   WHITE      M         MEDIUM                           WATEREE RIVER                6/29/2021      6/29/2021                   7/5/2021
 301073    HARTNETT, JOSEPH CHRISTOPHE         41   WHITE      M         MEDIUM                 4/12/2020 TRENTON                      9/28/2019      1/22/2021                  1/29/2021
 333273    HARTS JR, TYRONE LOUIS              31   BLACK      M         MEDIUM                  3/6/2020 RIDGELAND                   11/12/2022     11/12/2022                  11/9/2022
 381039    HARTSELL JR, RICHARD WAYNE          24   WHITE      M         MEDIUM                  4/1/2020 WATEREE RIVER                6/26/2020      6/26/2020     4/18/2022   10/15/2022
 378812    HARTSOE, MELISSA L                  51   WHITE      F         MEDIUM                           GRAHAM                       8/15/2020      8/15/2020                 10/21/2020
 323738    HARTWELL, JERMAINE                  38   BLACK      M         MEDIUM                  4/9/2020 RIDGELAND                                                              10/2/2036
 261299    HARTWELL, RICO ARDEEN               49   BLACK      M         MEDIUM                 6/10/2018 EVANS                       10/28/2019     10/28/2019      6/8/2020    12/5/2020
 356614    HARVEY JR, FREDRICK DALE            34   BLACK      M         MEDIUM                           LIEBER                                                                11/12/2033
 375619    HARVEY, AUSTIN DRAKE                23   WHITE      M         MEDIUM                           MCCORMICK                      4/4/2028      4/4/2028                  3/31/2028

                                                                         SCDC INMATES MAY 5 000176
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 378317    HARVEY, CODY ALLEN                  24   WHITE     M         MEDIUM                             MACDOUGALL                   4/26/2020      4/26/2020                 12/22/2020
  99655    HARVEY, EDDIE JAMES                 60   BLACK     M         CLOSE                  9/5/2019    LEE                         11/10/2008      6/18/2020                  2/11/2024
 381350    HARVEY, JENNIFER BROOKE             33   WHITE     F         MINIMUM              11/30/2019    GRAHAM                         1/7/2020      1/7/2020                  7/12/2020
 332613    HARVEY, JESSE                       38   WHITE     M         MEDIUM                2/18/2020    EVANS                                                                  11/4/2020
 305916    HARVEY, JOHN                        45   BLACK     M         MEDIUM                             TYGER RIVER                                                            11/7/2032
 291176    HARVEY, RONALD GENE                 40   WHITE     M         CLOSE                  9/8/2019    LIEBER                                                                 5/21/2026
 377644    HARVEY, RONALD KYLE                 23   WHITE     M         MEDIUM                             MACDOUGALL                     2/6/2021      2/6/2021     5/18/2024 11/14/2024
 240138    HARVEY, STEVEN RAY                  48   WHITE     M         MEDIUM                9/10/2018    TYGER RIVER                                                            8/10/2026
 374917    HARVEY, TREVOR CHRISTOPHE           23   WHITE     M         MEDIUM                             TURBEVILLE                   3/15/2021      3/15/2021                  1/10/2024
 157738    HARVIN, ALONZO DEMETRIC             48   BLACK     M         CLOSE                 12/9/2019    PERRY
 363941    HARVIN, CURTIS                      30   BLACK     M         CLOSE                11/20/2019    LEE                        11/20/2024    11/20/2024                  11/17/2024
 376032    HARVIN, DELVON WAITEL               23   BLACK     M         MEDIUM               10/24/2019    TURBEVILLE                  9/30/2021     9/30/2021                   9/29/2021
 253468    HARVIN, LARRY GERMAINE              43   BLACK     M         MEDIUM                7/20/2018    MCCORMICK
 347294    HARVIN, RAYSHANA LEE                30   BLACK     F         MINIMUM                1/6/2020    LEATH                                                                  1/6/2027
 381195    HARVIN, TERRYION LACOURSIER         22   BLACK     M         MEDIUM                             TURBEVILLE                  9/15/2022      9/15/2022                 10/15/2022
 355456    HASELDEN, JEFFREY THOMAS            51   WHITE     M         CLOSE                 9/22/2015    KIRKLAND
 361805    HASKELL, MONTELLIS VASHAWN          24   BLACK     M                               10/7/2017    KIRKLAND                                                             11/14/2020
 379298    HASTIE, RASAUN MALIEK               24   BLACK     M         CLOSE                 4/10/2020    LEE                                                                    1/6/2027
 254414    HASTINGS, TONY DALE                 41   WHITE     M         MEDIUM                9/15/2016    ALLENDALE                                                             1/22/2021
 372631    HASTINGS, ZACHARY BLAISE            27   WHITE     M         MEDIUM                             KIRKLAND                                                              1/21/2029
 103144    HATCHELL, MIDDLETON                 85   WHITE     M         MEDIUM                5/23/2010    LEE                          6/3/2042       6/3/2042                 10/25/2054
 114745    HATCHELL, RICHARD ONEIL             65   WHITE     M         CLOSE                 1/11/2008    PERRY
 256598    HATCHER, JASON COLLIN               39   WHITE     M         MINIMUM              12/28/2016    PALMER                                                                 7/1/2021
 349111    HATFIELD, MATTHEW RYAN              32   WHITE     M         MEDIUM                10/7/2019    MCCORMICK                    7/4/2018    10/25/2019      7/17/2022    1/13/2023
 382541    HATHAWAY, DAWN MARIE                40   WHITE     F         MINIMUM               3/25/2020    LEATH                      12/29/2020    12/29/2020      6/11/2022    12/8/2022
 321975    HATHAWAY, GREGORY                   59   WHITE     M         MEDIUM                             TYGER RIVER                                                          12/16/2021
 370255    HATTAR, SOLEIMAN H                  52   OTHER     M         CLOSE                12/27/2016    PERRY                                                                10/21/2033
 158373    HATTON, ELLIOTT                     57   BLACK     M         MEDIUM                8/27/2006    PERRY
 281988    HAUGHT, DANNY EUGENE                44   WHITE     M         MEDIUM                2/21/2020    KERSHAW                     1/27/2020      3/25/2021     2/15/2021    5/26/2021
 345471    HAWAY, TYLER SEBASTIAN              29   WHITE     M         MEDIUM                 1/4/2019    EVANS                       7/11/2019      6/26/2020                   6/7/2022
 300355    HAWES JR, LARRY                     37   BLACK     M         MEDIUM                             ALLENDALE                   8/19/2019      8/19/2019                  8/10/2020
 344461    HAWES, ALONZO CRAIG                 47   BLACK     M         MINIMUM                6/3/2019    LIVESAY                     6/23/2012      10/9/2020                 12/10/2025
 361739    HAWES, HANK                         46   WHITE     M         CLOSE                              KIRKLAND
 299694    HAWES, WILLIAM HENRY                53   BLACK     M         MEDIUM               12/15/2014    KERSHAW                                                                7/9/2029
 271051    HAWKINS JR, SAMUEL                  40   BLACK     M         MEDIUM                             BROAD RIVER                                                          10/23/2058
 290682    HAWKINS, ALAN LEE                   39   WHITE     M         MEDIUM                7/10/2014    PERRY                                                                12/16/2037
 375046    HAWKINS, BILLY RAY                  25   BLACK     M         MINIMUM               1/15/2019    KERSHAW                                                               7/21/2025
 142151    HAWKINS, CALVIN                     56   BLACK     M         CLOSE                11/12/2018    PERRY                      11/17/2005      5/15/2020
 382524    HAWKINS, CHAD JUSTIN                40   WHITE     M                                            KIRKLAND                    5/12/2020      5/12/2020                  9/16/2020

                                                                        SCDC INMATES MAY 5 000177
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 378056    HAWKINS, KAREEM ELGIN                 45   BLACK      M         MINIMUM                            WATEREE RIVER                4/13/2024      4/13/2024                  4/10/2024
 243652    HAWKINS, KEVIN JERMAINE               47   BLACK      M         MEDIUM               12/21/2006    RIDGELAND                                                              6/15/2034
 316547    HAWKINS, MICHAEL EUGENE               31   BLACK      M         MEDIUM                12/1/2019    RIDGELAND                                                             12/14/2024
 313780    HAWKINS, STEVEN GUY                   47   WHITE      M         MINIMUM               4/16/2017    WATEREE RIVER                3/27/2021      3/27/2021                  2/25/2022
 381061    HAWKINS, TANIKEOL DARTE               22   BLACK      M         MINIMUM                            TURBEVILLE                   7/15/2020      7/15/2020                   9/7/2021
 349984    HAWORTH, NANCY                        59   WHITE      F         MINIMUM              10/12/2017    GRAHAM                                    12/10/2016                   8/27/2020
 369745    HAWTHORNE, BRANDON KHRISTOPHE         24   BLACK      M         MEDIUM                 1/2/2020    RIDGELAND                   11/22/2018      3/20/2021     4/14/2021 10/11/2021
 291590    HAWTHORNE, BRYANT                     46   BLACK      M         MEDIUM                             ALLENDALE                                                              4/26/2022
 382194    HAY JR, JOHN ORLANDO                  33   WHITE      M         MINIMUM                            KIRKLAND                       7/9/2020      7/9/2020                   4/3/2021
 343013    HAY, CHARLESTON MARICE                28   BLACK      M         MEDIUM                7/13/2018    TURBEVILLE                                                             6/18/2020
 286944    HAY, PHILLIP                          47   BLACK      M         CLOSE                 9/27/2019    LEE                                                                     6/4/2037
 369098    HAYDEN, ADRIAN CHRISTOPHE             33   BLACK      M         MEDIUM                             TYGER RIVER                    7/5/2020      7/5/2020     7/12/2021     1/8/2022
 344033    HAYDEN, JAMES EDWARD                  62   BLACK      M                              10/21/2012    KIRKLAND                                     2/6/2015     9/30/2021    3/29/2022
 278541    HAYDEN, KIM                           44   BLACK      M         MEDIUM                1/15/2019    KERSHAW                                                                5/22/2027
 348704    HAYDEN, NACHON JAKEH                  26   BLACK      M         CLOSE                 4/15/2020    LEE                                                                    10/9/2030
 317881    HAYES II, TONY DARIN                  30   BLACK      M         MEDIUM                 4/5/2020    KERSHAW                                                                2/12/2021
 325554    HAYES JR, TIMOTHY WAYNE               31   WHITE      M         MINIMUM               12/4/2018    EVANS                                                                  6/22/2027
 360913    HAYES, CHAD STEPHEN                   48   WHITE      M         MEDIUM                             LIEBER                                                                 8/20/2051
 237422    HAYES, CHARLES                        46   BLACK      M         MEDIUM                 5/2/2018    TURBEVILLE                                                             7/23/2035
 366854    HAYES, CHARLES DAVID                  29   BLACK      M         MEDIUM                7/25/2019    TURBEVILLE                   5/28/2020      5/28/2020     4/15/2026 10/12/2026
 293544    HAYES, FAVIAN ALPHONZO                34   BLACK      M         CLOSE                 3/18/2020    LEE                                                                     4/9/2029
 315053    HAYES, FRANKLIN DELL                  34   WHITE      M         MEDIUM                4/21/2020    TURBEVILLE                  10/17/2019    10/23/2020      10/9/2022     4/7/2023
 284580    HAYES, GREGORY LEE                    55   BLACK      M         MEDIUM                 7/5/2019    EVANS                                                                  11/2/2020
 290036    HAYES, HARLON                         43   WHITE      M         MEDIUM                4/17/2020    KERSHAW                                                                7/28/2027
 305351    HAYES, JAMES ERIC                     34   WHITE      M         CLOSE                 1/16/2019    LEE                                                                     3/2/2024
 247518    HAYES, JOHN ASHLEY                    38   WHITE      M         MEDIUM                8/11/2015    KIRKLAND                                                  6/10/2025    12/7/2025
 320369    HAYES, RALPH BEVERLY                  62   BLACK      M         MEDIUM                             LIEBER
 306531    HAYES, RICKY LAMONT                   38   BLACK      M         MEDIUM                3/31/2020    LIEBER                                                                8/28/2039
 329512    HAYES, SHAHEED                        29   BLACK      M         CLOSE                 3/25/2019    MCCORMICK
 376067    HAYES, SHAZEEM TYRELL                 21   BLACK      M         MINIMUM                4/5/2019    BROAD RIVER                  7/7/2019      7/23/2020     9/27/2021    3/26/2022
 355250    HAYES, TERENCE OMAR                   36   BLACK      M         MEDIUM                             KERSHAW                                                                7/1/2027
 366300    HAYES, TYREEK DASHAWN                 25   BLACK      M         CLOSE                 2/25/2020    MCCORMICK                                                             6/15/2085
 183501    HAYMES, JOEY CHARLES                  63   WHITE      M         MEDIUM               12/19/2013    PERRY
 377829    HAYNES II, ANTHONY CURTIS             35   WHITE      M         MINIMUM                2/6/2020    LIVESAY                     1/15/2021      1/15/2021      8/2/2023    1/29/2024
 323505    HAYNES, CHRISTOPHE                    31   BLACK      M         MEDIUM               10/16/2018    TRENTON                                                              10/10/2024
 199416    HAYNES, DENNIS                        54   BLACK      M         MEDIUM                3/24/2007    MCCORMICK
 309200    HAYNES, EZEKIAL                       34   BLACK      M         MEDIUM                4/17/2019    TURBEVILLE                                                           11/29/2044
 288289    HAYNES, GARY LEE                      58   BLACK      M         MEDIUM                5/10/2016    RIDGELAND                                                             1/26/2023
 376707    HAYNES, JACOB DAKWAN                  19   BLACK      M         MEDIUM                             TURBEVILLE                 12/31/2020    12/31/2020                    2/2/2024

                                                                           SCDC INMATES MAY 5 000178
                                                                                       Incident Date of                             Projected                      Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                     entry Date
 320287    HAYNES, JAMES ANTHONY             33   BLACK      M         MEDIUM                 4/15/2019 EVANS                                                                     2/20/2028
 300800    HAYNES, JAYNE MARIE               46   WHITE      F         MINIMUM                2/27/2015 GRAHAM                        3/16/2020        3/16/2020                   2/1/2021
 354464    HAYNES, JOHN EDWARD               47   BLACK      M         MEDIUM                           MCCORMICK                      4/8/2027         4/8/2027                   8/4/2029
 349549    HAYNES, JR, GARY DONALD           34   BLACK      M         MINIMUM                          MACDOUGALL                                                                11/3/2027
 314804    HAYNES, KALIEF                    34   BLACK      M         MEDIUM                  5/2/2013 TURBEVILLE                                                                6/29/2022
 296982    HAYNES, MICHAEL BRENT             34   WHITE      M         MEDIUM                  6/6/2014 WATEREE RIVER               12/14/2026       12/14/2026                  12/10/2026
 363953    HAYNES, OLICE                     81   WHITE      M         CLOSE                            PERRY                                                                     2/25/2048
 299404    HAYNES, RON C.                    39   BLACK      M         CLOSE                  7/30/2019 LIEBER                        11/8/2036        11/8/2036                  11/8/2037
 370611    HAYNES, SABRINA LAVERNE           33   BLACK      F         MEDIUM                           LEATH                                                                     2/26/2028
 311436    HAYNES, SHAWN LAMONT              42   BLACK      M         MEDIUM                 3/14/2018 EVANS                                                                     3/27/2025
 375663    HAYNES, SYDNEY KEITH              51   WHITE      M         MINIMUM                          WATEREE RIVER                                                             6/17/2025
 382557    HAYNES, WILLIAM DONNELL           44   BLACK      M         MINIMUM                          GOODMAN                        4/9/2021         4/9/2021     9/17/2022    3/16/2023
 360072    HAYNESWORTH, BILAL                24   BLACK      M         MINIMUM                6/26/2017 EVANS                                                                     8/23/2024
 376799    HAYS, ROBERT WILLIAM              37   WHITE      M         MEDIUM                           ALLENDALE                                                                 6/13/2021
 245224    HAYWARD, CHARLES                  47   BLACK      M         MEDIUM                12/26/2017 EVANS                                                                     4/21/2050
 314451    HAYWARD, JERENE                   40   BLACK      M         CLOSE                  8/30/2019 LIEBER                        9/17/2030        9/17/2030                  9/11/2035
 291763    HAYWARD, JOHN                     41   BLACK      M         CLOSE                   3/8/2018 MCCORMICK                                                                11/17/2054
 344733    HAYWARD, RAY DONNELLE             29   BLACK      M         MINIMUM                 4/4/2017 PALMER                                                                    12/1/2021
 376094    HAYWARD, TAQUAE TYQUAN            28   BLACK      M                                          KIRKLAND                      7/15/2020        7/15/2020                  4/25/2022
 366107    HAYWARD, VALENTINO M              30   BLACK      M         CLOSE                 11/14/2017 LEE                                                                       12/3/2051
 245569    HAYWOOD, MICHAEL J                47   BLACK      M         MEDIUM                 3/27/2020 TURBEVILLE                                                                8/15/2025
 298142    HAYWOOD, NEO DESMOND              34   BLACK      M         MEDIUM                10/12/2015 KIRKLAND                                       2/14/2008                  7/12/2021
 320251    HAZEL III, EDWIN REEVES           53   WHITE      M         MINIMUM               12/13/2010 GOODMAN                                      10/13/2011                   7/26/2020
 261496    HAZEL, JOSEPH L.                  40   BLACK      M         MEDIUM                 1/16/2020 TURBEVILLE                                                                6/23/2024
 381849    HAZLETT, JACOB ROBERT             30   WHITE      M         MEDIUM                           KIRKLAND                                                                   4/3/2094
 264899    HEAD JR, ALEXANDER                44   BLACK      M         MEDIUM                 1/10/2002 RIDGELAND                                                                  5/9/2023
 359807    HEAD JR, GLEN ROSS                47   WHITE      M         MINIMUM                3/15/2015 KIRKLAND                                                                  1/10/2024
 369099    HEAD, CAMERON JAMES               22   WHITE      M         MEDIUM                 11/5/2019 TYGER RIVER                   6/27/2018      12/12/2020      2/22/2021    8/21/2021
 372560    HEAD, JEREMY JUNIOR               27   BLACK      M         CLOSE                   3/8/2018 BROAD RIVER                                                                3/1/2036
 378109    HEAD, KWANTE ANTHONY              21   BLACK      M                                6/26/2019 KIRKLAND                      9/13/2019        9/13/2019                   9/1/2022
 356127    HEAD, RONNIE                      60   BLACK      M         MEDIUM                           KIRKLAND                       5/6/2018        8/28/2020                   5/3/2021
 303482    HEAD, TIMOTHY ODELL               60   WHITE      M         CLOSE                   4/6/2020 BROAD RIVER                                                               5/21/2030
 378956    HEALD, CHRISTOPHE RAYMOND         24   WHITE      M         MINIMUM                7/25/2019 KERSHAW                                                                  10/31/2024
 376103    HEARD, CORNELIUS D                34   BLACK      M         MEDIUM                           RIDGELAND                      6/9/2020         6/9/2020                  1/27/2023
 373296    HEARD, JERRY DEAN                 68   WHITE      M         CLOSE                            BROAD RIVER                                                               4/28/2040
 367692    HEARD, TYWAUN KIAHEEM             28   BLACK      M         MINIMUM                8/26/2019 GOODMAN                       7/15/2019        7/24/2020     8/19/2022    2/15/2023
 274664    HEARD, WILLIAM ANTHONY            37   BLACK      M         CLOSE                 11/17/2015 MCCORMICK                      7/7/2033         7/7/2033                   7/4/2033
 145356    HEARN, JOHN WAYNE                 74   WHITE      M         MEDIUM                 3/19/1999 PERRY                          6/1/2000         6/1/2000
 380188    HEARN, RAELENE BROWN              52   WHITE      F         MINIMUM                          GRAHAM                                                                    7/10/2020

                                                                       SCDC INMATES MAY 5 000179
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 383281    HEARNE, JUSTIN EDWARD            39   WHITE      M                                            KIRKLAND                     6/18/2020      6/18/2020                  3/13/2021
 374444    HEATH, ANTONIO W                 30   BLACK      M         MEDIUM                9/10/2019    TRENTON                                                                4/20/2023
 279280    HEATH, AONTRE MAURICE            37   BLACK      M         MINIMUM               5/20/2009    WATEREE RIVER                  8/9/2021      8/9/2021     1/11/2023    7/10/2023
 263884    HEATH, DANTONYO                  38   BLACK      M         CLOSE                 4/21/2015    LIEBER                                                                 12/3/2036
 128440    HEATH, DAVID                     53   BLACK      M         MEDIUM                 4/5/1990    RIDGELAND                    4/10/2024      4/10/2024                   5/5/2024
 333258    HEATH, DECORIAN                  30   BLACK      M         CLOSE                10/26/2019    BROAD RIVER                 12/25/2031    12/25/2031                  12/25/2031
 304128    HEATH, MARQUES QUANTEZ           36   BLACK      M         CLOSE                  1/9/2017    MCCORMICK
 304748    HEATH, TRAVYON DEONTRE           38   BLACK      M         MINIMUM                9/7/2016    MANNING                                                              12/12/2025
 376266    HEATH, WILLIAM HOWARD            52   WHITE      M         CLOSE                              LEE
 380276    HEATHERLY, WESLEY FORD           40   WHITE      M         MEDIUM               12/27/2019    KERSHAW                                                               5/20/2026
 378998    HEATLEY JR, ANDRE TYRONE         26   BLACK      M         MEDIUM                             KIRKLAND                                                              7/16/2074
 379040    HEATON, ERIC QUINTIN             50   WHITE      M         MEDIUM               11/19/2019    KERSHAW                    10/22/2019    10/22/2019                   6/15/2020
 249607    HEATON, KIMMIE SHIPES            43   WHITE      F         MEDIUM               10/28/2010    LEATH                                                                 4/13/2047
 380652    HEAVENER, AMBROSE EDWARD         34   WHITE      M         CLOSE                 2/26/2020    BROAD RIVER                                                          11/28/2028
 378798    HEBNER, JERIMIAH JOHN            29   WHITE      M         MINIMUM               1/14/2020    MANNING                     5/23/2019      7/24/2020                   6/2/2020
 367306    HECHT, MICHAEL JOHN              42   WHITE      M         MEDIUM                             MACDOUGALL                   3/8/2021       3/8/2021                   6/2/2021
 359847    HECK, CHRISTOPHE MARTIN          36   WHITE      M         MEDIUM                 3/9/2018    LIEBER                                                               11/17/2046
 268884    HEDGEPATH, ROBERT DANIEL         41   WHITE      M         MEDIUM                1/19/2010    KERSHAW                    10/23/2019    11/20/2020     10/14/2020    4/12/2021
 382353    HEDRICK, KELLY NICOLE            29   WHITE      F         MINIMUM                            GRAHAM                                                                 5/3/2021
 379771    HEFLIN, TYEKA AJA                23   BLACK      F         CLOSE                 10/1/2019    GRAHAM                                                               12/30/2024
 381531    HEFNEY, JONATHAN JERROD          35   BLACK      M         MINIMUM                            MANNING                     1/21/2022      1/21/2022    10/21/2023    4/18/2024
 380892    HEHL, SAMANTHA C                 24   WHITE      F         CLOSE                              GRAHAM                      3/28/2020      3/28/2020                  1/19/2021
 306037    HEIDT, KENDRELL                  36   BLACK      M         MINIMUM               5/23/2011    MANNING                                                               6/29/2020
 362423    HEIN, ZACHARY TYLER GENE         26   WHITE      M         MINIMUM               2/23/2020    LIVESAY                     3/14/2020      3/14/2020                  2/17/2021
 383298    HEINRICH, ANDREW DUSTIN          21   WHITE      M                                            KIRKLAND                     5/4/2022       5/4/2022                  6/16/2020
 376251    HELLAMS, JONATHA DASHON          37   BLACK      M         CLOSE                              BROAD RIVER                                                           1/15/2039
 258244    HELLAMS, TORIANO                 37   BLACK      M         MEDIUM                2/13/2020    KERSHAW                                                                3/6/2022
 332997    HELLER, CHRISTOPHE               41   BLACK      M         MEDIUM                 8/7/2019    LEE
 382605    HELLER, RICARDO MAURICIO         21   WHITE      M         MINIMUM                            TURBEVILLE                  9/15/2020      9/15/2020                 10/15/2023
 358639    HELLMAN, MATTHEW MORGAN          28   WHITE      M         MEDIUM               10/13/2019    TRENTON                                                               7/26/2022
 348021    HELLWEG, KELLY ANN               31   WHITE      F         MINIMUM               1/28/2013    GRAHAM                       4/7/2020       4/7/2020                  6/22/2020
 372168    HELMS, GRANT                     30   WHITE      M         MEDIUM                             ALLENDALE                   12/1/2018      4/24/2021    11/30/2021    5/29/2022
 359447    HELMS, PHILLIP EARL              53   WHITE      M         MINIMUM               9/25/2014    EVANS                                                                 9/26/2022
 288845    HELMUTH, MELVIN                  36   WHITE      M         CLOSE                 8/19/2019    EVANS                                                                 5/22/2026
 370733    HELSEL, RONALD EUGENE            55   WHITE      M         MINIMUM                            MACDOUGALL                                                           12/20/2022
 358001    HELTON SR, ROBERT STEVEN         66   WHITE      M         MEDIUM                             TYGER RIVER                                                           10/4/2023
 381250    HELTON, ANNA MARIE               49   WHITE      F         MINIMUM                            LEATH                        6/9/2021       6/9/2021                  1/25/2022
 209006    HELTON, DONNIE FRANKLIN          56   WHITE      M         MEDIUM                12/6/2019    TYGER RIVER                                                           3/31/2022
 353571    HELTON, JAMAL DAJOHN             31   BLACK      M         MEDIUM                6/21/2018    EVANS                                                                 7/29/2024

                                                                      SCDC INMATES MAY 5 000180
                                                                                            Incident Date of                              Projected                      Projected
                                            Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 326415    HELTON, SHONTA                         37   BLACK      F         MEDIUM                 9/13/2019 LEATH                                                                      2/21/2049
 379924    HEMBREE, ALEXANDER DAVIS               26   WHITE      M         MEDIUM                 3/20/2020 KERSHAW                        11/4/2019         3/3/2021                  3/16/2021
 367087    HEMBREE, AUSTIN TRENT                  28   WHITE      M         MINIMUM                          MACDOUGALL                                                                  5/6/2021
 371599    HEMBREE, CHRISTOPHE NICHOLAS           35   WHITE      M         MINIMUM                          TURBEVILLE                                                                 8/29/2020
 379918    HEMBREE, JACOB                         21   BLACK      M         CLOSE                   6/7/2019 BROAD RIVER                                                                 3/7/2033
 264536    HEMBREE, TONY DWIGHT                   52   WHITE      M         MEDIUM                12/28/2005 ALLENDALE                      8/26/2019      10/22/2020                   8/21/2020
 329131    HEMINGWAY COX, GREGORY SHELTON         29   BLACK      M         MEDIUM                 9/20/2013 EVANS                                                                      10/9/2020
 290037    HEMINGWAY, ERIC                        36   BLACK      M         MEDIUM                 3/28/2016 ALLENDALE                                                                   3/3/2049
 244257    HEMINGWAY, ISREAL                      40   BLACK      M         MEDIUM                  9/7/2019 PERRY                                                                     10/21/2027
 357728    HEMINGWAY, JAMES EARL                  26   BLACK      M         CLOSE                  9/30/2019 BROAD RIVER                                                                 7/7/2021
 364195    HEMINGWAY, QUARTIS NAQUAN              23   BLACK      M         CLOSE                  2/25/2020 MCCORMICK                                                                  8/16/2029
 286667    HEMINGWAY, TIMOTHEUS ELIJAH            37   BLACK      M         MEDIUM                 7/25/2019 RIDGELAND                                                                  1/21/2027
 248498    HEMINGWAY, TRAVIS S.                   41   BLACK      M         MEDIUM                11/18/2019 KERSHAW                        5/24/2023        5/24/2023                  5/24/2023
 362315    HEMINGWAY, XAVIER RAYSHAWN             25   BLACK      M         MEDIUM                 9/22/2018 EVANS                                                                      1/17/2026
 361898    HEMPHILL, DEWAYNE SCOTT                30   BLACK      M         MEDIUM                  3/6/2020 TURBEVILLE                                                                 12/7/2024
 376832    HEMPHILL, ISAIAH ISHMAEL               23   BLACK      M         CLOSE                  8/26/2019 BROAD RIVER                                                               11/12/2034
 141723    HEMPHILL, JOHNNY JAMES                 50   BLACK      M         MEDIUM                 2/26/2019 BROAD RIVER                    5/27/2019         5/8/2020     1/14/2025    7/13/2025
 322581    HEMPHILL, KENTHY DWAYNE                34   BLACK      M         MEDIUM                10/28/2019 ALLENDALE                                                                  1/18/2025
 371743    HEMPHILL, MATTHEW JAY VAN              22   BLACK      M         CLOSE                  12/1/2019 KERSHAW                                                                    3/15/2026
 301409    HEMPHILL, QUINCY LAKEITH               42   BLACK      M         CLOSE                            PERRY                                                                      3/27/2031
 190648    HEMPHILL, ROBERT MILTON                70   WHITE      M         MINIMUM               11/28/1992 MANNING                                                                    7/13/2020
 353716    HENDERSON III, BOBBY CHARLES           27   BLACK      M         MEDIUM                 7/20/2018 ALLENDALE                                                                  7/13/2027
 381837    HENDERSON, AARON PAUL                  36   WHITE      M         MEDIUM                           TRENTON                        8/16/2020        8/16/2020     7/18/2021    1/14/2022
 324811    HENDERSON, ANTONIO MAURICE             34   BLACK      M         MEDIUM                  4/3/2020 LEE                            1/10/2019        4/30/2020       8/1/2020   1/28/2021
 295985    HENDERSON, ANTWUAN TERRELL             38   BLACK      M         MINIMUM                10/8/2015 MACDOUGALL                     5/20/2021        5/20/2021                  6/24/2021
 237887    HENDERSON, ARYEE                       42   BLACK      M         CLOSE                   3/6/2020 LEE                                                                        8/18/2026
 303584    HENDERSON, BETTY                       49   WHITE      F         MINIMUM                          GRAHAM                          8/5/2022         8/5/2022                 10/25/2023
 338707    HENDERSON, DAMION QUINTEL              28   BLACK      M         MEDIUM                 9/24/2018 RIDGELAND                                                                 12/23/2020
 357492    HENDERSON, DAVID LEE                   42   WHITE      M         MINIMUM               12/31/2017 LIVESAY                         3/3/2020         3/3/2020       7/2/2023 12/29/2023
 363944    HENDERSON, DEMETRIUS DERRICK           29   BLACK      M         CLOSE                   3/9/2020 LEE                            8/26/2032        8/26/2032                  9/15/2036
 199129    HENDERSON, DONOVAN PIERRE              44   BLACK      M         MEDIUM                 3/19/2016 KERSHAW                                                                     7/3/2023
 333987    HENDERSON, JEFFREY BRYAN               34   WHITE      M         MEDIUM                10/17/2019 PERRY                        12/24/2020       12/24/2020      3/10/2025     9/6/2025
  68856    HENDERSON, JERRY LEE                   73   BLACK      M         MEDIUM                 6/29/2009 MCCORMICK                    12/10/2009          1/8/2022
 380329    HENDERSON, JOHN ANDREW                 55   WHITE      M         MEDIUM                           KERSHAW                                                                   12/18/2020
 296885    HENDERSON, JUSTIN                      34   WHITE      M         MEDIUM                 6/10/2019 LIEBER                                                                    11/28/2035
 137774    HENDERSON, LARRY                       55   BLACK      M         MEDIUM                           MCCORMICK                                                                  2/18/2030
 328599    HENDERSON, MICHAEL L                   47   BLACK      M         CLOSE                  4/23/2014 LEE                                                                        4/19/2046
 227692    HENDERSON, PAUL DAVID                  41   WHITE      M         CLOSE                   3/3/2020 PERRY
 276571    HENDERSON, ROBERT DEMONZO              47   BLACK      M         MEDIUM                 11/1/2010 KERSHAW                         4/5/2020         4/5/2020                 2/24/2021

                                                                            SCDC INMATES MAY 5 000181
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 342665    HENDERSON, RONTRELL D             29   BLACK      M         CLOSE                  2/22/2018 MCCORMICK                      3/24/2015    10/22/2020                    6/8/2020
 333474    HENDERSON, RUFUS                  40   BLACK      M                                          KIRKLAND                                                                 6/22/2020
 355033    HENDERSON, SAMUEL GEORGE          48   WHITE      M         CLOSE                            LEE                                                                      7/29/2056
 361500    HENDERSON, WILLIAM EUGENE         24   WHITE      M         MEDIUM                 2/13/2020 ALLENDALE                                                                5/19/2026
 382732    HENDERSON, XAVIER O               27   BLACK      M         MEDIUM                           TRENTON                                                                  7/11/2024
 366233    HENDLEY, JAZZ AYENDAY             22   BLACK      M         CLOSE                  12/7/2019 LEE                                                                     10/26/2023
 369154    HENDRICKS, JACOB MICHAEL          30   WHITE      M         CLOSE                  3/22/2020 BROAD RIVER                                                             12/25/2039
 382041    HENDRICKS, KAYLA MARLENE          36   WHITE      F                                          GRAHAM                         8/28/2020      8/28/2020                 10/29/2020
 355210    HENDRICKS, SUSAN DIANE            56   WHITE      F         MEDIUM                           GRAHAM
 366876    HENDRIX, AARON VAN                32   WHITE      M         MEDIUM                 8/26/2017 LIEBER                       11/24/2039    11/24/2039                   11/7/2045
 231316    HENDRIX, CALVIN                   42   BLACK      M         MINIMUM               11/29/2015 LIVESAY                                                                 7/15/2021
 162183    HENDRIX, JAMES TIMOTHY            62   WHITE      M         CLOSE                 12/23/2001 MCCORMICK                      5/6/1998      5/15/2021
 332893    HENDRIX, JEREMY JAMES             38   WHITE      M         MEDIUM                 6/27/2017 TYGER RIVER                                                             11/5/2024
 382647    HENDRIX, MARK THOMAS              44   WHITE      M         MINIMUM                          MANNING                        4/2/2020      4/2/2020       4/9/2021    10/6/2021
 351362    HENDRIX, SHAKIEM                  29   BLACK      M         MINIMUM                12/8/2019 MANNING                      11/26/2019    11/26/2019                   6/19/2020
 346978    HENDSBEE, MATTHEW SCOTT           33   WHITE      M         MEDIUM                  3/8/2020 KERSHAW                                                                  6/3/2025
 361160    HENLEY, ANFERNEE J                24   BLACK      M         MEDIUM                 7/12/2019 RIDGELAND                     3/29/2019      4/18/2020                  7/25/2020
 290970    HENLEY, RICKEY SANTOINE           38   BLACK      M         CLOSE                  4/13/2018 KIRKLAND                                                                2/22/2037
 378307    HENNING, SCOTT ALAN               27   WHITE      M         MINIMUM                          LIVESAY                                                                11/10/2025
 354751    HENNINGS, ALJAWAN MARTICE         30   BLACK      M         MEDIUM                12/26/2019 TURBEVILLE                                                               3/5/2025
 312383    HENRY III, LEVI                   33   BLACK      M         MEDIUM                           KERSHAW                        7/5/2019      1/22/2021     10/2/2020    3/31/2021
 324823    HENRY, AKEEM O                    33   BLACK      M         MEDIUM                 9/12/2016 BROAD RIVER                                                            11/18/2037
 362577    HENRY, CHASITY L.                 32   BLACK      F         MEDIUM                 5/18/2015 LEATH                         6/15/2020     6/15/2020                   8/14/2021
 174445    HENRY, CHRISTOPHE SCOTT           51   WHITE      M         MEDIUM                  2/4/1998 TYGER RIVER                  12/18/2019    12/18/2019                   6/18/2020
 375947    HENRY, DEMETRIUS ANTWON           20   BLACK      M         MEDIUM                           LEE                                                                    10/12/2028
 368648    HENRY, IDRIS MARQUIS              24   BLACK      M         CLOSE                   7/7/2019 BROAD RIVER                                                             1/16/2025
 383088    HENRY, JACE ALLEN                 20   WHITE      M                                          KIRKLAND                      3/14/2020      3/14/2020                  12/7/2020
 299199    HENRY, JOHN                       38   BLACK      M         CLOSE                  3/10/2020 MCCORMICK
 301450    HENRY, KENNETH WAYNE              38   WHITE      M         MEDIUM                 8/22/2017 KERSHAW                        4/5/2020       4/5/2020                 10/21/2020
 378404    HENRY, PATRICK KRISTAIN           28   BLACK      M         MEDIUM                  3/9/2020 TYGER RIVER                   4/15/2026      4/15/2026                  4/13/2026
 383050    HENRY, SHADRICK JONTAE            24   BLACK      M                                          KIRKLAND                                                                10/1/2025
 336127    HENRY, SR, TARAS TRAMAINE         38   BLACK      M         MEDIUM                 1/11/2017 LIEBER                                                                  6/15/2042
 350553    HENRY, TYHEEM                     28   BLACK      M         CLOSE                   2/1/2020 BROAD RIVER                   7/10/2024      7/10/2024                  7/10/2024
 276767    HENRY, WILLIAM J.                 40   BLACK      M         MEDIUM                 2/11/2020 RIDGELAND                                                               3/12/2056
 347362    HENSLEY II, STEVEN VANCE          31   WHITE      M         MEDIUM                           KIRKLAND                                                                9/28/2020
 380865    HENSLEY, DAVID MARK               62   WHITE      M         MEDIUM                 7/31/2019 ALLENDALE                                                               4/12/2025
 242989    HENSON, ALFRED GUY                48   WHITE      M         MEDIUM                 9/15/2016 TYGER RIVER                                                             11/4/2027
 348736    HENSON, DAVONTAY DARRELL          28   BLACK      M         CLOSE                  9/19/2019 LIEBER                                                                  8/31/2040
 382493    HEO, JACINDA CHOO                 23   ASIAN      F         MINIMUM                          GRAHAM                         8/5/2021       8/5/2021                  12/5/2023

                                                                       SCDC INMATES MAY 5 000182
                                                                                              Incident Date of                             Projected                      Projected
                                           Current                                                                                                         Next Parole                  Projected
Inmate #                    Name                          Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                           Hearing Date*                Maxout Date
                                                                                                Disciplinary                             Hearing Date                     entry Date
 243604    HEPBURN, SAMUEL                       45   BLACK         M         MINIMUM                9/10/2018 WATEREE RIVER                                                              5/6/2027
 370764    HERBERT SR, JASON LEON                36   BLACK         M         MEDIUM                           TRENTON                       12/8/2019        3/18/2022    10/24/2020    4/22/2021
 231709    HERBERT, ROBERT FLETCHER              49   BLACK         M         MINIMUM                9/29/2017 KERSHAW                       9/22/2017        12/3/2021     2/14/2022    8/13/2022
 357902    HERION, LORENZO JUQUEL                28   BLACK         M         MEDIUM                12/25/2019 EVANS                                                                      8/7/2028
 374781    HERKO, CARL WILLIAM                   75   WHITE         M         MEDIUM                           EVANS                         5/29/2020        5/29/2020                  7/18/2021
 373962    HERMANS, BRENT ALEXANDER              24   WHITE         M                                          KIRKLAND                                                                  9/26/2021
 341783    HERNANDEZ BASALDUA, ALBERTO           54   OTHER         M         MEDIUM                  1/6/2018 BROAD RIVER                                                                9/9/2030
 375207    HERNANDEZ MENDEZ, FRANCISCO           33   OTHER         M         MEDIUM                  3/5/2020 RIDGELAND                                                                  4/3/2028
 357067    HERNANDEZ, ADRIAN RAUL                35   OTHER         M         MEDIUM                10/21/2019 TYGER RIVER                                                               4/25/2026
 274132    HERNANDEZ, ANTHONY                    58   BLACK         M         MEDIUM                 8/25/2005 ALLENDALE                                                                 10/3/2025
 367274    HERNANDEZ, BENJAMIN CERVANTES         40   OTHER         M         MEDIUM                           EVANS                                                                      5/5/2028
 349821    HERNANDEZ, EDUARDO VALENCIA           35   OTHER         M         MEDIUM                 3/10/2020 RIDGELAND                                                                  7/9/2023
 352808    HERNANDEZ, ERICK                      42   OTHER         M         MEDIUM                           TURBEVILLE                    6/16/2024        6/16/2024                  9/12/2024
 364959    HERNANDEZ, GUILLERMO                  51   OTHER         M         MEDIUM                           ALLENDALE                                                                 7/22/2023
 378039    HERNANDEZ, HECTOR                     24   OTHER         M         MEDIUM                  3/6/2020 KERSHAW                        4/2/2019        5/22/2020     5/27/2020 11/23/2020
 362518    HERNANDEZ, JAVIER ESPINOBARR          22   OTHER         M         MEDIUM                 6/23/2019 TURBEVILLE                     4/4/2018        7/18/2020       8/3/2022   1/30/2023
 358344    HERNANDEZ, JESUS JOSE                 43   OTHER         M         MEDIUM                 10/3/2019 KERSHAW                       9/12/2019      10/22/2020      11/6/2020     5/5/2021
 345192    HERNANDEZ, JOSE ASENCIO               54   OTHER         M         MEDIUM                           BEAUFORT CO                                                               4/19/2021
 326877    HERNANDEZ, JOSE GUTIERREZ             46   OTHER         M         MEDIUM                  6/7/2017 TURBEVILLE                                                               10/31/2027
 316641    HERNANDEZ, JUAN DIMINGO               41   WHITE         M         MEDIUM                 9/26/2017 EVANS                                                                    11/15/2022
 357634    HERNANDEZ, KENNETH XAVIER             32   OTHER         M         MEDIUM                10/27/2019 ALLENDALE                     7/15/2018      12/12/2020                   7/27/2023
 372606    HERNANDEZ, LAURO ACIACIA              44   WHITE         M         CLOSE                            KIRKLAND                                                                  6/13/2031
 381417    HERNANDEZ, LUIS ANGEL                 21   OTHER         M         MINIMUM                          TURBEVILLE                    7/31/2020        7/31/2020                   6/1/2023
 378115    HERNANDEZ, MICHAEL RAMON              47   OTHER         M         MEDIUM                           EVANS                         11/3/2019      11/13/2021      7/20/2020    1/16/2021
 337952    HERNANDEZ, OSCAR                      31   OTHER         M         CLOSE                  1/25/2020 LIEBER                                                                   11/23/2022
 176273    HERNANDEZ, PETER FRED                 57   OTHER         M                                          KIRKLAND                      10/4/1998        10/9/2021
 324014    HERNANDEZ, RAMON                      39   OTHER         M         MEDIUM                           LEE                                                                        4/3/2026
 348548    HERNANDEZ, RICARDO GOMEZ              42   OTHER         M         MEDIUM                           MACDOUGALL                                                               11/23/2020
 323235    HERNANDEZ, VICTOR MANUEL              41   OTHER         M         MEDIUM                           KIRKLAND                                                                  1/18/2046
 168106    HERNDON, CHRISTOPHE MICHEAL           48   WHITE         M         MINIMUM                7/31/1991 KERSHAW                       3/13/2021        3/13/2021       3/3/2023   8/30/2023
 274924    HERNDON, DONALD EUGENE                42   AMER INDIAN   M         MINIMUM                          MANNING                                                                   6/19/2020
 368111    HERNDON, ROBIN RENEE                  47   WHITE         F         MEDIUM                           LEATH                         1/18/2020         1/8/2021                  4/16/2032
 269219    HERNDON, VERNON CURTIS                54   BLACK         M         MEDIUM                10/26/2019 EVANS                         11/9/2018         2/4/2021     11/2/2020     5/1/2021
 333836    HERRERA, JOSE ANGEL                   37   OTHER         M         MEDIUM                 1/28/2020 LIEBER
 353438    HERRERA, MIGUEL                       42   OTHER         M         MEDIUM                           ALLENDALE                                                                 3/5/2021
 353435    HERRERA, ROBERTO LEE                  40   OTHER         M         MEDIUM                           KIRKLAND                                                                 3/17/2033
 382505    HERRING, APRIL                        33   WHITE         F         MINIMUM                          GRAHAM                        10/7/2020       10/7/2020                   8/8/2021
 321951    HERRING, H. DEWAIN                    76   WHITE         M         MEDIUM                10/13/2016 PERRY                                                                    5/13/2037
 334804    HERRING, JAMES                        35   WHITE         M         MEDIUM                11/28/2017 TURBEVILLE                                                               4/26/2038

                                                                              SCDC INMATES MAY 5 000183
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 377562    HERRING, JASON LEE                  50   WHITE      M         CLOSE                              LEE                                                                      11/9/2041
 312179    HERRING, JEREMY DELL                47   WHITE      M         CLOSE                              KIRKLAND                                                                  2/7/2031
 378112    HERRING, JUSTIN TYLER               20   WHITE      M         MEDIUM               11/24/2019    TURBEVILLE                                                              10/10/2025
 257715    HERRING, LARRY D.                   39   BLACK      M         MEDIUM                2/18/2020    TURBEVILLE                                                               7/20/2042
 375342    HERRING, QUANTARIUS                 19   BLACK      M         MEDIUM                10/8/2019    KERSHAW                                                                  2/13/2023
 313862    HERRIOTT, KEVIN                     32   BLACK      M         CLOSE                 9/23/2019    KIRKLAND                                                                 4/11/2032
 366443    HERRIOTT, TERRANCE ANTHONY          27   BLACK      M         MINIMUM               11/9/2016    GOODMAN                      1/10/2020        1/10/2020                  12/7/2020
 378461    HERRIS, DENNIS C                    69   WHITE      M         MEDIUM                             KERSHAW                                                                   9/3/2020
 338692    HERRMANN, JEFFREY M                 39   WHITE      M         MEDIUM                3/12/2018    RIDGELAND                                                                7/28/2053
 173775    HERRON, CHRISTOPHE C.               48   WHITE      M         MEDIUM                 1/8/2019    RIDGELAND                                                                5/20/2023
 380152    HERRON, DAVID GRANT                 41   WHITE      M         MINIMUM                            GOODMAN                      5/28/2020        5/28/2020     7/29/2021    1/25/2022
 196023    HERRON, ROY EUGENE                  52   WHITE      M         CLOSE                 7/11/2018    MCCORMICK                    3/28/2003      10/30/2021
 371225    HERSHBERGER, ZACHARY DANIEL         30   WHITE      M         CLOSE                10/14/2017    MCCORMICK                                                                7/16/2029
 312840    HERTZOG, JASON ALAN                 37   WHITE      M         MINIMUM               4/21/2017    MANNING                                                                 10/15/2025
 358374    HESS, ANTHONY JOSHUA                25   WHITE      M         MEDIUM                1/24/2019    EVANS                        3/21/2021        3/21/2021                  3/21/2021
 371209    HESTER SR, TIMOTHY ADAM             33   WHITE      M         MEDIUM                             TYGER RIVER                                                               9/2/2028
 381727    HESTER, BRITTNEY LYNN               31   WHITE      F         MINIMUM                            LEATH                        2/13/2020        2/13/2020                  12/6/2020
 380725    HESTER, JAMES C                     62   WHITE      M         MEDIUM                             RIDGELAND                    8/14/2022        8/14/2022    10/24/2025    4/22/2026
 243651    HESTER, JR., HARVEY                 66   BLACK      M         MEDIUM                             LEE                                                                       9/9/2021
 379742    HESTER, STEPHEN ALEXIS              33   BLACK      M         MINIMUM                            PALMER                       9/27/2019      12/11/2020                    7/6/2020
  80686    HETT, PAUL RICHARD                  65   WHITE      M         MINIMUM                            MCCORMICK                                                                1/16/2027
 302059    HEUPEL, DAVID COLIN                 50   WHITE      M         CLOSE                              KIRKLAND
 226093    HEWITT JR, ROGER EUGENE             45   WHITE      M         MEDIUM                             ALLENDALE                  10/14/2019       12/11/2020      9/25/2021    3/24/2022
 358167    HEWITT JR, TERRY LEE                34   WHITE      M         MEDIUM                             ALLENDALE                   2/17/2030        2/17/2030                   5/11/2031
 336897    HEWITT, RONNIE D                    33   BLACK      M         CLOSE                  6/5/2013    KIRKLAND                    8/30/2029        8/30/2029                   8/30/2029
 303283    HEWITT, STEVEN LEE                  49   WHITE      M         MEDIUM                1/22/2020    BROAD RIVER                                                              12/1/2020
 381097    HEWITT, WILLIAM GLEN                26   WHITE      M         MINIMUM               2/14/2020    WATEREE RIVER                                                           10/16/2024
 330872    HEYDMAN, ROBERT                     60   WHITE      M         CLOSE                 2/15/2009    PERRY
 370010    HEYWARD JR, JAMES CHARLES           24   WHITE      M         MEDIUM                             EVANS                      11/11/2020       11/11/2020                    4/7/2022
 279106    HEYWARD, ANTHONY ANDREW             56   BLACK      M         CLOSE                 10/1/2019    LEE
 280546    HEYWARD, ANTHONY CLAYTON            50   BLACK      M         MEDIUM                 8/9/2009    KIRKLAND                                                                11/27/2029
 358645    HEYWARD, ANTHONY Z                  26   BLACK      M         MEDIUM                 9/9/2016    BROAD RIVER                                                              4/13/2021
 248702    HEYWARD, BARRY L.                   40   BLACK      M         MEDIUM                7/26/2019    KERSHAW                                                                   8/1/2020
 165514    HEYWARD, BENJAMIN                   52   BLACK      M         MEDIUM                 5/7/2018    MACDOUGALL                                                               4/14/2024
 382779    HEYWARD, DAIQUAN MONTRELL           17   BLACK      M         MEDIUM                 4/7/2020    TURBEVILLE                   2/15/2023       2/15/2023                   2/17/2023
 381528    HEYWARD, DARRON LAVAL               20   BLACK      M         MEDIUM                             TYGER RIVER                   7/4/2020        7/4/2020                  12/20/2021
 365097    HEYWARD, DESHAWN DONTE              27   BLACK      M         CLOSE                 6/25/2016    BROAD RIVER                                                               2/7/2030
 170239    HEYWARD, DURRELL LAMAR              53   BLACK      M         MEDIUM                3/29/2016    KERSHAW                     6/30/2020        6/30/2020                   9/16/2020
 362935    HEYWARD, ERNEST NATHANIEL           24   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                 11/23/2019       11/23/2019                   10/5/2020

                                                                         SCDC INMATES MAY 5 000184
                                                                                         Incident Date of                             Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                     entry Date
 374238    HEYWARD, GEORDI JERELL              27   BLACK      M         MEDIUM                12/15/2019 KERSHAW                                                                    4/9/2029
 329625    HEYWARD, JACOB                      40   BLACK      M         MEDIUM                  9/2/2019 RIDGELAND                                                                 7/11/2022
 373035    HEYWARD, JAMES                      46   BLACK      M         CLOSE                   6/1/2018 MCCORMICK
 375836    HEYWARD, JORDAN MONTEL              27   BLACK      M         MEDIUM                           KIRKLAND                       1/9/2020         1/9/2020      7/3/2020   12/30/2020
 238182    HEYWARD, JOSEPH GEORGE              53   BLACK      M         MEDIUM                 1/31/1999 RIDGELAND                                                                 3/21/2022
 378301    HEYWARD, LAMAR JUSTIN               20   BLACK      M         MEDIUM                 2/19/2020 TURBEVILLE                   6/21/2023        6/21/2023      3/22/2027    9/18/2027
 369902    HEYWARD, LARRY                      59   BLACK      M         MEDIUM                           MACDOUGALL                  10/10/2020       10/10/2020      12/8/2023     6/5/2024
 379537    HEYWARD, MAULIQUE ALEXANDER         23   BLACK      M         CLOSE                            KIRKLAND                                                                   7/7/2062
 268271    HEYWARD, PHINZY WILLIAM             55   BLACK      M         MEDIUM                           ALLENDALE                                                                 7/10/2032
 382888    HEYWARD, TERRANCE CORDERO           30   BLACK      M         MINIMUM                          GOODMAN                     12/29/2019       12/29/2019      8/29/2020   11/30/2020
 378880    HEYWARD, TYBURIOUS M                22   BLACK      M         MEDIUM                 8/13/2019 EVANS                         9/5/2019        12/3/2020      3/20/2021    9/16/2021
 215441    HEYWARD, WILLIAM                    61   BLACK      M         MEDIUM                 2/15/2018 EVANS                        4/19/2003        3/18/2022                   2/19/2021
 196263    HICKENBOTTOM, STEVEN                51   WHITE      M         MEDIUM                 3/12/2009 MACDOUGALL                  12/16/2000        8/27/2020                    4/5/2029
 359360    HICKERSON, JONATHAN LEE             26   WHITE      M         MEDIUM                 11/5/2018 KERSHAW                      5/21/2021        5/21/2021     10/15/2020    4/13/2021
 354389    HICKLIN, BRANDON DIQUAN             29   BLACK      M         MEDIUM                12/30/2019 LEE                          2/27/2017       11/19/2020                   5/15/2021
 239994    HICKMAN, CHARLES                    64   BLACK      M         CLOSE                   3/8/2018 BROAD RIVER
 369135    HICKMAN, EERON                      20   BLACK      M         MEDIUM                 3/13/2017 KIRKLAND                      11/7/2021       11/7/2021                   3/10/2021
 297441    HICKMAN, KAREEN                     36   BLACK      M         MEDIUM                 8/16/2019 TRENTON                                                                  11/14/2026
 382306    HICKMAN, LANDER LEE                 20   BLACK      M         CLOSE                  2/16/2020 KIRKLAND                                                                  3/28/2048
 244874    HICKMAN, MICHAEL                    44   BLACK      M         CLOSE                  2/14/2020 LIEBER                                                                    6/29/2025
 368633    HICKMAN, MONTRAE                    26   BLACK      M         CLOSE                  3/31/2020 LEE                                                                       8/18/2028
 293942    HICKMAN, WILLIAM LAVAR              37   BLACK      M         MEDIUM                           TYGER RIVER                                                               9/15/2023
 355602    HICKS JR, JOHN WESTLY               27   BLACK      M         MEDIUM                           MCCORMICK                                                                 5/26/2042
 343592    HICKS, ALICIA NICOLE                27   WHITE      F         MEDIUM                 6/11/2017 GRAHAM                                                                   11/27/2028
 368410    HICKS, ANTHONY                      43   BLACK      M         MEDIUM                 2/18/2018 RIDGELAND                                                                 6/28/2026
  86863    HICKS, DALE EDWARD                  60   WHITE      M         MEDIUM                  3/8/2018 BROAD RIVER                                                                2/6/2049
 376961    HICKS, GERALD LINWOOD               49   WHITE      M         MINIMUM                          GOODMAN                       8/15/2019       8/14/2020                  10/17/2021
 295424    HICKS, LORENZO                      39   BLACK      M         MEDIUM                  7/3/2018 LIEBER                                                                    6/17/2023
 325172    HICKS, MARQUIS DEVON                29   BLACK      M         MEDIUM                 1/15/2017 BROAD RIVER                   7/14/2031       7/14/2031                   7/11/2031
 310402    HICKS, OLIVER WILLIAM               33   BLACK      M         CLOSE                   5/3/2019 LIEBER                                                                   12/16/2021
 355960    HICKS, PRESTON MONTRELL             25   BLACK      M         CLOSE                   1/7/2020 LEE                                                                       8/17/2022
 313182    HICKS, REGINALD                     54   BLACK      M         MEDIUM                           RIDGELAND                                                                  8/2/2034
 147825    HICKS, RODENBURG 'RODNEY'           50   WHITE      M         MEDIUM                  1/6/2020 BROAD RIVER                    1/6/1996       6/19/2021
 297333    HICKS, RODNEY                       47   WHITE      M         MEDIUM                 1/18/2019 TRENTON                       3/16/2022       3/16/2022      9/17/2021    3/16/2022
 300273    HICKS, RUEBEN KENNETH               58   WHITE      M         MEDIUM                 2/22/2018 KERSHAW                                                                   1/14/2027
 310671    HICKS, TRAVIS SCOTT                 34   WHITE      M         MEDIUM                 3/14/2020 TYGER RIVER                                                               5/19/2030
 295094    HICKS, WILLIE                       55   BLACK      M         MEDIUM                  8/6/2019 KERSHAW                                                                    1/1/2024
 303239    HICKSON JR, GROVER                  55   BLACK      M         MEDIUM                 3/11/2013 BROAD RIVER                                                              12/14/2051
 343019    HICKSON, ARTRELL JABAR              30   BLACK      M         CLOSE                  9/23/2018 LIEBER                                                                    3/26/2034

                                                                         SCDC INMATES MAY 5 000185
                                                                                        Incident Date of                                 Projected                  Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted           Current Location     Initial Parole             Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                                 Hearing Date                 entry Date
 306715    HICKSON, JAVIER                    36   BLACK      M         CLOSE                              MCCORMICK                                                               3/25/2034
 145317    HICKSON, MICHAEL                   53   BLACK      M         MEDIUM                7/27/2014    LIEBER                        10/26/2007     6/20/2020
 341459    HICKSON, MORRIS                    29   BLACK      M         CLOSE                 3/18/2020    BROAD RIVER                                                              1/3/2031
 329238    HICKSON, NATHANIEL                 33   BLACK      M         MEDIUM                 1/2/2020    KIRKLAND                                                                 1/1/2052
 345243    HIERS, ANTWAN LAMAR                28   BLACK      M         MEDIUM                 1/1/2020    KERSHAW                         4/1/2017     10/8/2020                 12/14/2021
 354018    HIERS, BRENT LEWIS                 34   WHITE      M         MEDIUM                9/13/2019    EVANS                                                                  12/30/2022
 237685    HIGGINBOTHAM, STEVEN LEE           57   WHITE      M         MEDIUM                6/12/2018    TYGER RIVER                    4/19/2047     4/19/2047                  3/15/2057
 288112    HIGGINS, JAMES EDWARD              50   BLACK      M         MEDIUM                3/30/2020    KERSHAW                                                                 9/12/2027
 247499    HIGGINS, MICHAEL RICHARD           55   WHITE      M         MINIMUM               6/10/2014    LIVESAY                                                                 5/11/2026
 363565    HIGGINS, RONTREVIOU TYRONE         26   BLACK      M         MEDIUM                 2/7/2020    KIRKLAND                                                                 2/8/2022
 273161    HIGGINS, WILLIAM EDWARD            50   BLACK      M         CLOSE                 4/26/2019    LIEBER                                                                  4/29/2021
 376123    HIGHTOWER, ANTOINE LAKIDA          42   BLACK      M         MEDIUM                             PERRY                                                                  11/15/2038
 377548    HIGHTOWER, CHARLES LEE             42   WHITE      M         MINIMUM                            GOODMAN                                                                  6/5/2020
 256047    HIGHTOWER, DAVID                   64   BLACK      M         CLOSE                  5/2/2014    KIRKLAND
 199706    HIGHTOWER, HERBERT                 64   BLACK      M         MEDIUM                6/23/2008    BROAD RIVER                     11/5/2013     5/16/2020
 364616    HIGHTOWER, JALLEN JAMALL           24   BLACK      M         CLOSE                  2/6/2019    BROAD RIVER                                                            10/15/2022
 314158    HIGHTOWER, JOSHUA DARUIS           32   BLACK      M         CLOSE                              MCCORMICK                       1/13/2029     1/13/2029                  1/8/2029
 382500    HIGHTOWER, STEPHANIE C             44   WHITE      F         MINIMUM                            GRAHAM                          2/21/2020     2/21/2020                 6/30/2020
 381914    HIGHTOWER, STEVEN LEE              23   WHITE      M         MEDIUM                             ALLENDALE                        2/4/2020      2/4/2020                  6/2/2020
 201243    HIGHTOWER, TIMOTHY                 46   WHITE      M         CLOSE                 9/18/2019    LIEBER
 244577    HILAND, JULIUS FRANK               49   WHITE      M         MEDIUM                 5/9/2019    BROAD RIVER                   10/25/2020     10/25/2020                10/25/2020
 310348    HILBURN, KIMBERLY                  49   WHITE      F         MEDIUM                             LEATH                                                                  11/23/2020
 131643    HILL III, BOOKER THOMAS            51   BLACK      M         MEDIUM                5/13/2019    TURBEVILLE                                                              5/15/2025
 341946    HILL III, DANIEL PAUL              29   WHITE      M         MINIMUM               7/30/2019    LIVESAY                         11/2/2020     11/2/2020                 7/15/2021
 341279    HILL JR, DONALD HAMILTON           57   WHITE      M         CLOSE                              PERRY                                                                   11/7/2034
 372625    HILL JR, JAMES RAYMOND             30   WHITE      M         MINIMUM                            MANNING                        8/10/2019      3/11/2021                 7/10/2020
 380012    HILL MORGAN, IRA DEQUINCY          23   BLACK      M         MINIMUM                            GOODMAN                        8/22/2020      8/22/2020                  1/8/2022
 378377    HILL, ALEXANDER MAURICE            33   BLACK      M         MINIMUM                            RIDGELAND                      12/2/2019       2/4/2021    3/16/2021    9/12/2021
 351434    HILL, BENJAMIN ANDREW              44   WHITE      M         MINIMUM                            WATEREE RIVER                 12/14/2020     12/14/2020    1/27/2025    7/26/2025
 376828    HILL, BERNARD                      55   BLACK      M         CLOSE                              BROAD RIVER                                                             10/1/2033
 168989    HILL, BERNARD                      56   BLACK      M         MEDIUM                3/30/2003    LIEBER                                                                 10/29/2020
 229758    HILL, BOBBY                        45   WHITE      M         MEDIUM               11/17/2015    WELLPATH (FORMERLY JUST C                                                4/5/2036
 316768    HILL, BRAHEIM JAMALL               35   BLACK      M         MEDIUM                2/27/2020    PERRY                           5/17/2033     5/17/2033                 6/26/2033
 223106    HILL, BRUCE ANTWAIN                35   BLACK      M         CLOSE                 1/10/2020    PERRY
 372718    HILL, CHASE RICHARD                36   WHITE      M         MINIMUM                            LIVESAY                                                                 4/27/2025
 382289    HILL, DAKWON TYRELL                22   BLACK      M                                            KIRKLAND                       12/5/2020      12/5/2020                  8/6/2020
 381614    HILL, DAMARIS RAY                  31   BLACK      M         MEDIUM                             TRENTON                        10/9/2019      10/9/2019    7/21/2021    1/17/2022
 330483    HILL, DANIEL LEVON                 38   WHITE      M         MINIMUM                            KIRKLAND                       7/13/2020      7/13/2020                  4/7/2021
 164593    HILL, DANIEL R.                    52   WHITE      M         CLOSE                11/20/2013    MCCORMICK                     10/28/2009     10/23/2021

                                                                        SCDC INMATES MAY 5 000186
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 367057    HILL, DARIAN SHAUNDRE              28   BLACK      M         MEDIUM                 12/1/2016   LIEBER                                                                   5/12/2029
 135153    HILL, DOUGLAS JAMES                65   BLACK      M         CLOSE                 11/10/2016   MCCORMICK                                     3/24/1994
 328534    HILL, DRAKE EDWARD                 29   WHITE      M         MEDIUM                 11/8/2019   EVANS                      10/30/2020       10/30/2020        9/4/2024    3/3/2025
 367627    HILL, HALEY KRISTEN DA             22   WHITE      F         CLOSE                   9/2/2019   LEATH                                                                    11/7/2031
 374559    HILL, IRVEN                        21   WHITE      M         MEDIUM                 1/27/2019   TYGER RIVER                  9/24/2021        9/24/2021                  5/23/2023
 372882    HILL, JAMES BRUCE                  53   WHITE      M         MEDIUM                             ALLENDALE                                                                7/12/2025
 264230    HILL, JOMAR                        41   BLACK      M         CLOSE                  3/1/2020    MCCORMICK                                                               11/18/2054
 372529    HILL, JOMONTE BERNARD              23   BLACK      M         MEDIUM               12/12/2017    TURBEVILLE                   6/30/2020        6/30/2020                  9/22/2022
 152778    HILL, JR., CHARLTON L.             58   WHITE      M         CLOSE                 8/24/2016    LEE                                                                      5/21/2041
 342757    HILL, JUSTIN MONTRAIL              26   BLACK      M         MINIMUM                3/4/2019    MCCORMICK                    8/21/2019        10/9/2021     2/20/2022    8/19/2022
 382824    HILL, KOLLIN STEPHEN               21   WHITE      M         CLOSE                              TURBEVILLE                   8/31/2020        8/31/2020                   3/1/2022
 381925    HILL, KYMBERLI DIANE               28   BLACK      F         MINIMUM                4/6/2020    GRAHAM                       3/27/2020        3/27/2020                  7/17/2020
 370974    HILL, LATERRIA DOMINIQUE           35   BLACK      F         MINIMUM                            LEATH                                                                    3/28/2021
 330303    HILL, LEON                         62   BLACK      M         MEDIUM                6/25/2019    ALLENDALE                     1/1/2032         1/1/2032                 12/16/2036
 311795    HILL, MARCUS LASHUN                36   BLACK      M         MINIMUM               2/20/2020    LIVESAY                                                                   5/7/2022
 380554    HILL, MATTHEW EDWARD               23   WHITE      M         MINIMUM               3/16/2020    TRENTON                      2/20/2020        3/11/2021     2/28/2021    8/27/2021
 270805    HILL, RADRICK QUAREZ               41   BLACK      M         MINIMUM              12/29/2017    TYGER RIVER                                                               8/8/2024
 355085    HILL, RAKEEM SHALI                 28   BLACK      M         MEDIUM                9/22/2018    EVANS                                                                   12/12/2027
 292722    HILL, RECO ORLANDO                 42   BLACK      M         CLOSE                 1/12/2020    LIEBER
 265223    HILL, ROBERT ORLANDO               41   BLACK      M         MEDIUM                6/29/2019    TRENTON                                                                  1/26/2031
 344029    HILL, TEDRIC DELVION               28   BLACK      M         CLOSE                 1/30/2020    LEE                                                                      2/15/2027
 300734    HILL, TONY LUTHER                  52   WHITE      M         MINIMUM               10/2/2014    KERSHAW                      10/2/2019      10/30/2021      6/10/2020    8/31/2020
 256248    HILL, TUESDAY NICOLE               42   WHITE      F         MINIMUM                8/9/2019    LEATH                        3/10/2021       3/10/2021       7/1/2024   12/28/2024
 370893    HILL, TYLER JERMAINE               26   BLACK      M         MEDIUM                4/17/2020    ALLENDALE                                                                11/6/2024
 353906    HILL, WARREN ANDRE                 35   BLACK      M         MEDIUM                 7/3/2015    BROAD RIVER                                                              5/17/2028
 230873    HILL, WENDY R                      55   BLACK      F         MINIMUM              12/12/2019    LEATH                         4/8/2018       6/26/2020       3/7/2021     9/3/2021
 236189    HILL,JR., JAMES EDWARD             55   BLACK      M         MEDIUM                6/14/2005    ALLENDALE                    3/27/2016       8/15/2020
 380462    HILLARY, JOHNATHAN LAMAR           33   BLACK      M         CLOSE                              BROAD RIVER
 377925    HILLER, ILDEFONSO GIOVANNI         44   BLACK      M         MINIMUM                            GOODMAN                                                                   7/4/2022
 373417    HILLER, QUADAEA MICKEAL            26   BLACK      M         MINIMUM                            GOODMAN                                                                  10/4/2021
 339543    HILLERBY, JUSTIN R                 38   WHITE      M         MEDIUM                 3/8/2018    BROAD RIVER
 378471    HILLEY, ROBERT BRANDON             31   WHITE      M         MEDIUM                             TURBEVILLE                   7/10/2019       8/13/2020      7/11/2020   12/24/2020
 229008    HILLIAN, LAWRENCE                  67   BLACK      M         MEDIUM                9/28/2007    EVANS                        5/23/2070       5/23/2070                   5/23/2070
 314721    HILLIARD, THOMAS PATRICK           38   WHITE      M         MINIMUM               12/1/2017    KIRKLAND                                                                 10/3/2020
 364310    HILLIARD, VAUGHN                   62   BLACK      M         CLOSE                              LEE                                                                      8/29/2053
 381461    HILLIARD, WILLIAM MATT             34   WHITE      M         MINIMUM                            MANNING                    12/28/2019       12/28/2019                   6/15/2020
 383154    HILLS, DELANTE VASHANE             27   BLACK      M                                            KIRKLAND                                                                 5/29/2021
 316233    HILLSTOCK-JONES, JONATHAN          31   BLACK      M         CLOSE                 1/16/2020    BROAD RIVER                12/16/2023       12/16/2023                    9/2/2025
 279722    HILTERBRANDT, BRANDON KARL         36   WHITE      M         MEDIUM                 1/2/2020    TYGER RIVER                11/21/2021       11/21/2021      5/25/2021   11/21/2021

                                                                        SCDC INMATES MAY 5 000187
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 353945    HILTON JR, GUSSIE HENRY            32   BLACK     M         CLOSE                  1/18/2014 BROAD RIVER
 208293    HILTON, EDDIE                      57   BLACK     M         MEDIUM                  4/4/2008 PERRY                           1/1/2001       2/27/2021
 355069    HILTON, JOSEPH D                   69   WHITE     M         CLOSE                            LEE                                                                         5/7/2034
 354034    HILTON, KENNETH LEE                57   WHITE     M         CLOSE                            BROAD RIVER                                                                4/14/2051
 320363    HILTON, MICHAEL                    37   BLACK     M         MEDIUM                           LEE                                                                        3/22/2026
 241611    HILTON, SHON EDWARD                43   WHITE     M         CLOSE                  4/10/2012 BROAD RIVER
 344458    HIMES, CHRISTIAN ANTHONY           26   WHITE     M         CLOSE                 11/13/2019 KIRKLAND
 368615    HIMES, CONAN JEREL                 34   WHITE     M         MEDIUM                  4/2/2018 ALLENDALE                                                                   3/1/2022
 317714    HINDMAN II, DARREL STEPHEN         33   WHITE     M         MEDIUM                 2/28/2020 KERSHAW                         3/3/2020         3/3/2020                  8/24/2020
 383228    HINES, CLAYTON THOMAS              39   WHITE     M                                          KIRKLAND                        5/9/2020         5/9/2020                 11/25/2020
 341198    HINES, DAVID CARL                  36   BLACK     M         MINIMUM                          LIVESAY                                                                    11/6/2021
 318736    HINES, DAVID L.                    32   BLACK     M         MEDIUM                 9/28/2019 KERSHAW                                                                    2/12/2051
 372357    HINES, KEENEN LABREECE             26   BLACK     M         MEDIUM                 3/13/2020 TYGER RIVER                  12/16/2018        2/11/2021      3/29/2022    9/25/2022
 298597    HINES, LAJUANE                     43   BLACK     M         MEDIUM                  4/6/2020 TRENTON                      11/29/2021       11/29/2021      4/23/2024   10/20/2024
 310504    HINES, TRAVIS LAMONT               34   BLACK     M         MINIMUM                1/23/2019 GOODMAN                                                                    11/6/2027
 371134    HINES, TYWAUN MARQUISE             26   BLACK     M         MEDIUM                11/16/2019 WATEREE RIVER                                                               7/2/2023
 166888    HINGLETON, PHILLIP A               57   BLACK     M         MEDIUM                10/17/1998 BROAD RIVER                                                               12/13/2025
 377222    HINOJOS, EMILIO RAMOS              39   OTHER     M         MEDIUM                           KIRKLAND                                                                    9/6/2022
 301870    HINOJOS, MARIO                     36   OTHER     M         CLOSE                  2/13/2018 LEE
 283817    HINSON, BILLY RAY                  57   BLACK     M         CLOSE                  2/23/2015 PERRY
 272766    HINSON, GARTHAREE JEQUA            37   BLACK     M         CLOSE                  8/16/2017 BROAD RIVER                                                                6/27/2031
 325190    HINSON, JAMAAL                     29   BLACK     M         CLOSE                 11/27/2019 LIEBER                                                                      6/5/2051
 359037    HINSON, JUSTIN WAYNE               30   WHITE     M         MINIMUM               10/29/2014 GOODMAN                      10/12/2020       10/12/2020       9/9/2022     3/8/2023
 271082    HINTON, CHICK DAVAN                52   WHITE     M         CLOSE                  7/28/2017 LEE                                                                        8/11/2034
 346826    HINTON, DYTAVIS LAQUAN             32   BLACK     M         MEDIUM                 3/12/2020 TYGER RIVER                                                                9/25/2027
 345044    HINTON, MATTHEW TAYLOR             33   WHITE     M         MEDIUM                           MCCORMICK                                                                  6/22/2045
 285473    HINTON, ROBERT DALE                48   WHITE     M         MINIMUM               10/10/2003 TYGER RIVER                                                               10/26/2026
 372320    HINZO, JUSTIN                      44   OTHER     M         MEDIUM                 7/25/2018 EVANS                                                                      3/14/2028
 380815    HIOTT, SEDRICK TYLER               20   BLACK     M         CLOSE                  10/1/2019 BROAD RIVER                  12/15/2021       12/15/2021                  12/12/2021
 350200    HIPP, TRAVIS FRANKILN              38   WHITE     M         MEDIUM                 1/23/2014 MCCORMICK                                                                  1/20/2037
 140142    HIPPS, DUANE CARROLL               56   WHITE     M         MINIMUM                3/13/2002 KIRKLAND                        1/4/2021        1/4/2021                    3/6/2021
 377891    HIRSCH, JEREMY DOUGLAS             30   WHITE     M         MEDIUM                 10/8/2019 KIRKLAND                       6/17/2019       6/26/2020      8/10/2020    1/10/2021
 346890    HITCHCOCK, KYLE DAVID              28   WHITE     M         CLOSE                 11/20/2019 MCCORMICK                                                                  2/14/2028
 109662    HITOPOLOUS, GEORGE JAMES           56   WHITE     M         MEDIUM                10/16/1997 BROAD RIVER                    4/20/2000       9/18/2020
 333999    HITZLER, BRUCE                     50   WHITE     M         MEDIUM                           MACDOUGALL                                                                12/26/2021
 350592    HOBBS, ADAM CURTIS                 29   WHITE     M         MEDIUM                 1/16/2020 TURBEVILLE                      4/1/2021         4/1/2021                 10/31/2024
 359097    HOBSON, STACY                      45   WHITE     F         MEDIUM                           LEATH                                                                      6/19/2025
 300997    HODGE, BRYAN KENNETH               35   WHITE     M         MEDIUM                10/24/2019 EVANS                                                                       6/8/2023
 373129    HODGE, DANIEL                      20   BLACK     M         MEDIUM                 3/17/2020 TURBEVILLE                     8/14/2020       8/14/2020                   1/27/2022

                                                                       SCDC INMATES MAY 5 000188
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 380852    HODGE, GREGORY LAVELLE             31   BLACK      M         MEDIUM                             BROAD RIVER                    7/4/2031      7/4/2031                   7/1/2031
 339593    HODGE, HOWARD ALEXANDER            27   WHITE      M         MEDIUM               10/31/2018    PERRY                        4/17/2019      8/28/2020       7/4/2022 12/31/2022
 304232    HODGE, JAY ALLEN                   51   WHITE      M         MINIMUM                            GOODMAN                                                               10/26/2025
 302270    HODGE, JAYSEN RANDALL              39   BLACK      M         MEDIUM                 1/9/2018    EVANS                                                                  9/28/2027
 367147    HODGE, JEHRODE WILLIAM             32   BLACK      M         MINIMUM                            RIDGELAND                    10/9/2019    11/19/2020      11/3/2020     5/2/2021
 273774    HODGE, JERMAINE ANTONIO            37   BLACK      M         MEDIUM                 5/2/2017    TURBEVILLE                                                             6/23/2028
 381543    HODGE, JORDAN MARIE                24   WHITE      F         CLOSE                              LEATH
 382276    HODGE, LOUIS ELLIS                 38   WHITE      M         MINIMUM                            KIRKLAND                     5/3/2020       5/3/2020                  9/14/2020
 312065    HODGE, MARC LOVE                   60   WHITE      M         MINIMUM                            GOODMAN                     4/26/2020      4/26/2020                  7/31/2021
 278832    HODGE, MICHAEL S                   49   WHITE      M         MEDIUM               11/28/2011    MCCORMICK
 278872    HODGE, MONICA D.                   43   WHITE      F         MINIMUM               9/18/2013    GRAHAM                                                                 3/3/2027
 382325    HODGES, DESHAWN                    18   BLACK      M                               2/12/2020    KIRKLAND
 277376    HODGES, JOHN PATTERSON             35   WHITE      M         CLOSE                 3/19/2015    LEE                                                                   12/8/2030
 360495    HODGES, NICHOLAS VAN               38   WHITE      M         CLOSE                              KIRKLAND                     7/7/2019      3/11/2021                   8/5/2021
 307839    HODGES, STEPHEN RAY                61   WHITE      M         MEDIUM                             KIRKLAND                    2/28/2020      2/28/2020                   4/1/2021
 340782    HODSDEN, MARK FRANCIS              28   BLACK      M         MEDIUM                1/28/2019    EVANS                                                                  2/4/2022
 367540    HODSON, JORDAN R                   40   WHITE      M         MEDIUM                             MCCORMICK                                                             12/7/2029
 367533    HODSON, SARA ELIZABETH             39   WHITE      F         MEDIUM                8/23/2019    GRAHAM                                                                 6/2/2030
 371901    HOE, SAVON D                       26   BLACK      M         MEDIUM                 5/7/2017    EVANS                        1/2/2021       1/2/2021                  1/19/2022
 268890    HOEFER, TARA L.                    55   BLACK      F         MINIMUM               2/20/2018    GRAHAM                                                                6/27/2024
 326691    HOEPFL, NEIL                       36   ASIAN      M         MEDIUM                             TYGER RIVER                                                            2/2/2025
 262431    HOFFMAN, BETTY DELAINE             48   WHITE      F         MEDIUM                7/30/2000    LEATH                                                    1/16/2021    7/15/2021
 180275    HOFFMAN, BRIAN A.                  55   WHITE      M         MEDIUM                 1/3/2015    LEE                        11/11/2010      8/21/2021
 349628    HOGAN, JOHN L                      46   WHITE      M         CLOSE                 1/16/2018    LEE
 354171    HOGAN, SHAQUILLE ANTWAN            26   BLACK      M         CLOSE                  2/7/2019    EVANS                                                                 9/30/2020
 363045    HOGUE, NICOLE RENEE                36   WHITE      F         MINIMUM                4/4/2020    LEATH                                                                 9/10/2026
 383256    HOKE, RONALD PAUL                  62   WHITE      M                                            KIRKLAND                     6/3/2020      6/3/2020                   7/29/2020
 383115    HOLBERT, JEFFREY ADAM              40   WHITE      M                                            KIRKLAND                   10/22/2021    10/22/2021                    5/3/2022
 369696    HOLCOMB, DEAN ALTON                50   WHITE      M         MINIMUM                            KIRKLAND                    9/22/2018    11/14/2020     10/25/2022    4/23/2023
 339673    HOLCOMB, JEFFERY SCOTT             51   WHITE      M         MEDIUM                7/11/2012    ALLENDALE                                                              9/1/2021
 364942    HOLCOMBE, JEREMIAH BRANDON         43   WHITE      M         MINIMUM                            WATEREE RIVER                                                         7/10/2021
 373202    HOLCOMBE, JOANIE FAITH             27   WHITE      F         CLOSE                              GRAHAM                                                                6/29/2058
 380956    HOLDEN JR, KEVIN BERNARD           19   BLACK      M         MEDIUM                3/27/2020    WATEREE RIVER                                                          5/6/2025
 383259    HOLDEN, BOBBY RAY                  30   WHITE      M                                            KIRKLAND                    3/25/2020      3/25/2020                   6/9/2020
 377851    HOLDEN, BRIAN KEITH                57   WHITE      M         MEDIUM                             EVANS                                                                 6/14/2021
 302030    HOLDEN, JAMES DEMARCUS             36   BLACK      M         MINIMUM               2/28/2020    KERSHAW                      7/1/2014     8/28/2020                   7/17/2020
 330391    HOLDEN, JOHNATHAN E.               31   WHITE      M         MEDIUM               10/21/2019    LIEBER                      3/27/2022     3/27/2022                    8/3/2022
 236016    HOLDEN, KEVIN BERNARD              50   BLACK      M         MINIMUM                6/1/1998    MACDOUGALL                   5/8/2020      5/8/2020      5/12/2021   10/18/2021
 265560    HOLDEN, REGINALD LEON              39   BLACK      M         MEDIUM               11/27/2006    KIRKLAND                   10/13/2021    10/13/2021      8/11/2023     2/7/2024

                                                                        SCDC INMATES MAY 5 000189
                                                                                             Incident Date of                              Projected                      Projected
                                             Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                         Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 337574    HOLDER, BRYAN MARION                    28   WHITE      M         CLOSE                  1/24/2020 BROAD RIVER                                                                6/28/2034
 364105    HOLDER, JONATHAN MATTHEW                38   WHITE      M         MEDIUM                           TYGER RIVER                                                               11/17/2023
 309940    HOLDER, MARK                            45   WHITE      M         MEDIUM                11/18/2013 TURBEVILLE                     6/23/2022        6/23/2022                 12/19/2024
 290241    HOLIDAY, CARLOS                         43   BLACK      M         MINIMUM                 5/8/2015 TRENTON                                                                    6/20/2025
 372046    HOLIDAY, EVELYN JANE                    25   WHITE      F         MINIMUM               10/26/2019 LEATH                                                                      3/29/2022
 172783    HOLLABAUGH, DONALD LEE                  64   WHITE      M         MEDIUM                 3/21/2020 BROAD RIVER                    7/25/2000        7/18/2020
 322379    HOLLAND, LEMOND C.                      46   BLACK      M         MEDIUM                 10/2/2019 BROAD RIVER                                                               12/17/2060
 331025    HOLLAND, MARCUS                         32   BLACK      M         MEDIUM                 3/23/2020 TURBEVILLE                                                                12/29/2020
 331302    HOLLAND, MARCUS SENTRELL                28   BLACK      M         MEDIUM                  1/3/2020 KERSHAW                                                                    11/6/2024
  67761    HOLLAND, WILLIAM RONALD                 68   WHITE      M         MEDIUM                 7/13/1976 KERSHAW                       12/8/1980          1/8/2022
 379385    HOLLANDSWORTH, ERIC RANDOLPH            32   WHITE      M         MEDIUM                           ALLENDALE                    11/19/2019         1/22/2021                  8/17/2020
 326970    HOLLERBACH, BRIAN KEITH                 45   WHITE      M         MEDIUM                  3/8/2019 RIDGELAND                     5/15/2020         5/15/2020     11/7/2023     5/5/2024
 314437    HOLLERMAN, DANE                         36   BLACK      M         MEDIUM                 7/10/2018 RIDGELAND                                                                  7/29/2035
 332439    HOLLEY, QUINCEY                         33   BLACK      M         MEDIUM                10/25/2019 RIDGELAND                                                                  6/11/2027
 286362    HOLLEY, RUSSELL                         52   BLACK      M         MEDIUM                 7/28/2007 LEE
 326546    HOLLIDAY, TAMIKA                        32   BLACK      F         MEDIUM                 3/19/2020 GRAHAM                                                                      8/3/2036
 361354    HOLLIFIELD, CHRISTOPHE LEE              51   WHITE      M         MEDIUM                           TYGER RIVER                                                                12/8/2028
 329827    HOLLIFIELD, JUSTIN WESLEY               32   WHITE      M                                9/27/2016 KIRKLAND                                                                   9/24/2022
 354168    HOLLINGSWORTH III, JAMES MILTON         33   WHITE      M         MINIMUM                6/13/2017 KIRKLAND                                                                  11/28/2026
 382944    HOLLINGSWORTH JR, WILL JAMES            32   WHITE      M         MINIMUM                          MANNING                      12/30/2021       12/30/2021                    2/6/2024
 342333    HOLLINGSWORTH, ANA MARIA                55   WHITE      F                                          GRAHAM                        4/25/2020        4/25/2020                   1/18/2021
 335649    HOLLINGSWORTH, BRIAN MILTON             37   WHITE      M         MINIMUM                          LIVESAY                                                                    1/21/2022
 258392    HOLLINGSWORTH, CHAD EDWARD              41   WHITE      M         MEDIUM                  3/6/2020 LIEBER                                                                    12/28/2034
 265683    HOLLINGSWORTH, DERRICK MARCEL           43   BLACK      M         CLOSE                 12/18/2018 PERRY
 382984    HOLLINGSWORTH, JUTWA ESQUAN             20   BLACK      M         MEDIUM                           TRENTON                        1/2/2020         1/2/2020     11/13/2020    5/12/2021
 236200    HOLLINGSWORTH, ROBERT SAM               42   WHITE      M         MEDIUM                  1/5/2020 MCCORMICK                    12/30/2018        3/11/2021      12/7/2020     6/5/2021
 382593    HOLLINGSWORTH, TYLER EUGENE             24   WHITE      M         MINIMUM                          TURBEVILLE                    6/15/2020        6/15/2020                   8/12/2022
 366651    HOLLINS JR, TYRONE CANNON               27   BLACK      M         MEDIUM                           KIRKLAND                       2/4/2020         2/4/2020      2/14/2022    8/13/2022
 307596    HOLLINS, KERRY                          34   BLACK      M         MEDIUM                  2/7/2020 TURBEVILLE                                                                12/29/2022
 300696    HOLLINSHEAD, WAYNE A                    36   BLACK      M         MEDIUM                 2/20/2020 TURBEVILLE                                                                  9/6/2028
 250418    HOLLIS, BRETT BLAIR                     40   WHITE      M         MEDIUM                 12/5/2003 LIEBER
 267561    HOLLIS, KEVIN CHANCE                    37   BLACK      M         MEDIUM                 2/21/2020 PERRY                                                                      9/22/2024
 352710    HOLLIS, LAURIE DANIELLE                 35   BLACK      F         CLOSE                  2/28/2020 GRAHAM                                                                      4/2/2041
 301075    HOLLIS, OCTAVIOUS ZAMON                 35   BLACK      M         MINIMUM                2/13/2020 RIDGELAND                                                                 10/29/2023
 349955    HOLLIS, TIMOTHY MICHAEL                 35   WHITE      M         MEDIUM                 1/14/2019 EVANS                                                                      7/17/2024
 354491    HOLLMAN, HALDEN                         33   BLACK      M         MEDIUM                10/30/2018 BROAD RIVER                                                                12/2/2033
 377937    HOLLMAN, RICHARD BRANDON                30   WHITE      M         MINIMUM                          MANNING                                                                    6/19/2020
 351220    HOLLOMAN, DEVIERRE DIVONTE              27   BLACK      M         MEDIUM                           EVANS                          4/13/2020       4/13/2020      4/20/2021   10/17/2021
 349764    HOLLOWAY, ASHERDON FARI                 29   BLACK      M         CLOSE                 11/14/2017 LEE                                                                        8/24/2069

                                                                             SCDC INMATES MAY 5 000190
                                                                                         Incident Date of                             Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                   entry Date
 382733    HOLLOWAY, DESMOND DEVON             20   BLACK      M         MEDIUM                 3/17/2020 TURBEVILLE                   12/15/2022    12/15/2022                   11/5/2023
 273291    HOLLOWAY, JAMES                     56   BLACK      M         MEDIUM                           TYGER RIVER                                                             7/20/2030
 316269    HOLLOWAY, JENNIFER                  42   WHITE      F         MEDIUM                10/25/2010 LEATH
 365776    HOLLOWAY, JIMMIE MARKESE            31   BLACK      M         CLOSE                            KIRKLAND                     4/14/2016      2/12/2021                  9/14/2021
 277261    HOLLOWAY, JOHN                      38   WHITE      M         MEDIUM                 9/26/2016 KERSHAW                                                                8/25/2023
 353405    HOLLOWAY, JOHNATHAN JAMEL           29   BLACK      M         CLOSE                  9/19/2018 LIEBER                                                                 6/16/2031
 245099    HOLLOWAY, LANCE Q.                  44   WHITE      M         MINIMUM                1/31/2017 MANNING                                                                6/17/2020
 379523    HOLLOWAY, LAWTON LEROY              51   BLACK      M         MEDIUM                           LIEBER                                                                 8/27/2034
 383058    HOLLOWAY, TYQUARIUS DEVON           26   BLACK      M                                          KIRKLAND                     1/25/2021      1/25/2021      5/9/2022    11/5/2022
 316554    HOLLOWAY, TYRONE QUINTAVIUS         34   BLACK      M         MEDIUM                 12/6/2019 WATEREE RIVER                                                          7/26/2024
 301502    HOLLOWAY, WILLIE JAMES              36   BLACK      M         MEDIUM                 3/28/2020 RIDGELAND                                                             10/21/2021
 338101    HOLMAN, ANTHONY TYRONE              46   BLACK      M         MINIMUM                2/10/2010 GOODMAN                                                                4/24/2021
 352870    HOLMAN, CARVIN                      54   BLACK      M         CLOSE                            BROAD RIVER
 343894    HOLMES JR, CHARLES EDWARD           31   BLACK      M         MEDIUM                 3/30/2020 WATEREE RIVER                                                          3/28/2028
 323793    HOLMES, AARON                       33   BLACK      M         MINIMUM                 1/7/2020 TRENTON                                                               10/14/2022
 250422    HOLMES, BOBBY LEE                   48   BLACK      M         MEDIUM                11/17/2018 BROAD RIVER                                 1/31/2002
 235488    HOLMES, CHRISTOPHE LEE              44   WHITE      M         CLOSE                  5/29/1997 LIEBER                                                                 9/27/2042
 340207    HOLMES, CLYDE LEON                  52   BLACK      M                                          KIRKLAND                                                  6/15/2024   12/12/2024
 364360    HOLMES, DAQUARIS ALEXANDER          23   BLACK      M         CLOSE                  7/18/2019 MCCORMICK                                                              6/29/2026
 188540    HOLMES, DARRYL LAMONT               46   BLACK      M         MINIMUM                7/20/2014 BROAD RIVER                                                             3/4/2022
 139850    HOLMES, HERBERT LEROY               54   BLACK      M         MEDIUM                11/26/2013 ALLENDALE                     4/5/2019      7/31/2021
 300526    HOLMES, JAMAL                       41   BLACK      M         CLOSE                  10/8/2019 BROAD RIVER                                                            9/22/2028
 286544    HOLMES, JAMAR ABDUL                 42   BLACK      M         MINIMUM                4/12/2011 WATEREE RIVER                 6/4/2021       6/4/2021      5/5/2023    11/1/2023
 216587    HOLMES, JAMISON DAUDI               44   BLACK      M         CLOSE                  9/26/1998 LEE                                                                    11/4/2031
 344283    HOLMES, JARED LEVON                 27   BLACK      M         MEDIUM                 7/13/2019 BROAD RIVER                                                            1/12/2028
 372820    HOLMES, JEREMY NOLAND               24   BLACK      M         MEDIUM                           KIRKLAND                     5/15/2018      5/15/2018                  7/17/2023
 244813    HOLMES, JOE LEWIS                   56   BLACK      M         CLOSE                   8/6/2009 PERRY
 298643    HOLMES, JOHN HENRY                  62   BLACK      M         CLOSE                            KIRKLAND                                                              11/10/2029
 243583    HOLMES, JOSEPH ERIC                 58   BLACK      M         MEDIUM                 3/10/2018 BROAD RIVER                                                            3/17/2021
 373170    HOLMES, JOSHUA DEANGELO             31   BLACK      M         CLOSE                 10/24/2017 BROAD RIVER                   9/3/2020       9/3/2020                   9/3/2020
 193203    HOLMES, LARRY                       47   BLACK      M         MINIMUM                7/18/2013 GOODMAN                                                                4/19/2024
 276440    HOLMES, LAVERN                      40   BLACK      M         MEDIUM                  6/8/2019 EVANS                                                                  3/12/2028
 279493    HOLMES, LEANDER BLAND               44   BLACK      M                                9/12/2015 KIRKLAND                     8/16/2020      8/16/2020                  9/17/2021
 381529    HOLMES, LEON GINUWINE               26   BLACK      M         CLOSE                            BROAD RIVER                                                             8/7/2052
 310276    HOLMES, MELVIN SAMUEL               35   BLACK      M         MEDIUM                  8/3/2019 EVANS                                                                   7/2/2022
 156963    HOLMES, NATHANIEL                   50   BLACK      M         MEDIUM                 5/24/2012 MCCORMICK                     1/8/2019      6/19/2021
 303469    HOLMES, QUINCY                      36   BLACK      M         CLOSE                 11/28/2018 LIEBER                       7/11/2026      7/11/2026                   7/6/2026
 288621    HOLMES, RICKY ANTONIO               38   BLACK      M         MEDIUM                  5/1/2016 KIRKLAND                                                 12/14/2027    6/11/2028
 335918    HOLMES, SIDNEY ANTOINE              30   BLACK      M         MEDIUM                 2/25/2018 MCCORMICK                    7/24/2060      7/24/2060                  7/24/2063

                                                                         SCDC INMATES MAY 5 000191
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 354230    HOLMES, TAVARUS DEANN               28   BLACK      M         MEDIUM                10/15/2019 TURBEVILLE                                                                12/18/2022
 338962    HOLMES, TEQUAN MARTELL              30   BLACK      M         CLOSE                   2/9/2020 BROAD RIVER                                                                 6/9/2056
 382373    HOLMES, VINCEDRIC QUAMEL            26   BLACK      M                                          KIRKLAND                                                                   10/3/2033
 275110    HOLMES, WILLIAM                     38   BLACK      M         MEDIUM                 4/18/2011 LIEBER                                                                     8/18/2035
 383152    HOLMES, ZACTRAVIOU LAVONTE          18   BLACK      M         MEDIUM                           TURBEVILLE                                                                  1/9/2024
 379625    HOLMES, ZION GEDI                   21   BLACK      M         MEDIUM                 9/26/2019 MCCORMICK                                                                 11/12/2026
 288828    HOLSTON, DARRIN                     44   BLACK      M         CLOSE                  3/25/2003 MCCORMICK
 360074    HOLT, JUSTIN JAMES                  30   WHITE      M         MEDIUM                 4/11/2020 TRENTON                        8/25/2020       8/25/2020                   4/16/2021
 343450    HOLT, KEVIN LESHON                  39   BLACK      M         MEDIUM                 2/25/2019 TRENTON                                                                   12/15/2020
 369331    HOLT, MICHAEL PATTON                46   WHITE      M         CLOSE                  1/28/2019 PERRY                                                                      3/10/2037
 371525    HOLT, QUADARRIUS RASHAWN            33   BLACK      M         MEDIUM                           ALLENDALE                                                                  4/12/2028
 268198    HOLT, QUENTIN                       41   BLACK      M         MEDIUM                 2/22/2020 LIEBER                         11/2/2031       11/2/2031                  12/10/2033
 383042    HOLYFIELD, PATRICK CRAGEN           33   WHITE      M         MEDIUM                           ALLENDALE                       9/6/2020        9/6/2020                   10/5/2020
 382313    HONEYCUTT, JAMES CHADWICK           50   WHITE      M                                          KIRKLAND                        2/6/2020        2/6/2020      8/22/2021    2/18/2022
 380610    HONEYCUTT, LINDSEY DANIELLE         33   WHITE      F         MEDIUM                           LEATH                                                                      1/25/2030
 333563    HOOD, DONQUES                       37   BLACK      M         MEDIUM                 3/10/2020 RIDGELAND                      11/6/2025       11/6/2025                   11/2/2025
 380661    HOOD, KENNETH JEROME                23   BLACK      M         CLOSE                            LEE                                                                         4/1/2030
 379967    HOOD, LAJAMEION                     20   BLACK      M         MEDIUM                  3/5/2020 TRENTON                         5/1/2019      11/20/2020      11/6/2020     5/5/2021
 340441    HOOD, MALLORY                       32   WHITE      F         MINIMUM                9/17/2019 GRAHAM                                                                      8/1/2025
 331196    HOOD, MONTERIO                      30   BLACK      M         CLOSE                  4/14/2020 EVANS                                                                       8/2/2023
 262515    HOOK, WILLIAM EUGENE                57   BLACK      M         MINIMUM               11/26/2010 MANNING                       6/23/2020        6/23/2020                   8/20/2020
 371008    HOOPER, CHANCE EVAN                 35   WHITE      M         MEDIUM                  9/6/2017 KIRKLAND                       9/9/2020         9/9/2020                  10/11/2021
 369616    HOOPER, COLUMBUS ALVIN              24   WHITE      M         MEDIUM                           TRENTON                      10/19/2018       12/12/2020     11/16/2021    5/15/2022
 368564    HOOPER, PERRY DUSTIN                32   WHITE      M         MINIMUM                 6/3/2017 TRENTON                       5/28/2019        5/23/2020                   6/12/2021
 383126    HOOSTAL, CRYSTAL DAWN               45   WHITE      F         MINIMUM                          GRAHAM                        5/30/2020        5/30/2020                   2/22/2021
 345238    HOOVER JR, DAVID MURRY              46   WHITE      M         MINIMUM                          TURBEVILLE                    3/23/2024        3/23/2024                   1/18/2026
 297402    HOOVER, ARCHIE EUGENE               41   BLACK      M         MEDIUM                 9/21/2017 ALLENDALE                                                                  2/20/2046
 222758    HOOVER, CHRISTOPHE                  39   WHITE      M         MEDIUM                           ALLENDALE                                                                 10/16/2020
 293173    HOOVER, JENNIFER                    46   WHITE      F         CLOSE                 10/25/2018 GRAHAM
 296309    HOOVER, STEVEN DEONTAE              38   BLACK      M         MINIMUM                9/24/2004 LIVESAY                         5/4/2020         5/4/2020                 12/14/2021
 292285    HOPE, MAURICE                       34   BLACK      M         MEDIUM                 8/14/2017 EVANS                                                                      11/4/2033
 266138    HOPKINS, ANTHONY BERNARD            60   BLACK      M         MEDIUM                 7/29/2001 TYGER RIVER                                                                7/15/2022
 367209    HOPKINS, CONTESSA LACHE             31   BLACK      F         MINIMUM                1/23/2020 GRAHAM                       10/26/2017        3/24/2021                    9/4/2021
 144622    HOPKINS, JAMES ARTHUR               58   BLACK      M                                5/13/1991 KIRKLAND                      5/11/2020        5/11/2020                    2/3/2021
 377008    HOPKINS, JOSHUA GLENN               44   WHITE      M         MEDIUM                10/22/2019 LEE                                                                        3/24/2028
 361473    HOPKINS, JOSHUA WARREN              33   BLACK      M         CLOSE                 10/14/2019 MCCORMICK
 235915    HOPKINS, ROHAIME JAMAR              40   BLACK      M         CLOSE                  6/21/2006 LEE
 381882    HOPKINS, SETH DAVID                 29   WHITE      M         MEDIUM                           KIRKLAND                                                                  12/15/2036
 252133    HOPKINS, SHANNON TREMELL            43   BLACK      M         MINIMUM                3/21/2018 KERSHAW                                                                    7/16/2023

                                                                         SCDC INMATES MAY 5 000192
                                                                                        Incident Date of                              Projected                   Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 381246    HOPKINS, STEPHANIE LYNN            41   WHITE      F         MEDIUM                             LEATH                                                                  8/7/2023
 369743    HOPKINS, TERELL ANTWAN             25   BLACK      M         MINIMUM               12/3/2018    MANNING                                                              12/31/2020
 367610    HOPPER, MISTY DIANNE               32   WHITE      F         MINIMUM               6/25/2017    LEATH                        10/1/2018   11/20/2020      5/27/2024 11/23/2024
 337449    HORAN, JEFFREY TODD                35   WHITE      M         CLOSE                 1/26/2020    LEE                                                                   11/3/2034
 368056    HORD, ROBERT JUSTIN                34   WHITE      M         MEDIUM                             LIEBER                                                                3/23/2046
 323394    HORLBACK, RAFAEL                   33   BLACK      M         CLOSE                11/10/2015    KIRKLAND
 373817    HORNE, BRANDON CURTIS              40   WHITE      M         MEDIUM                3/11/2020    TURBEVILLE                                                            3/16/2027
 315318    HORNE, CHARLES ROBERT              52   WHITE      M         MINIMUM                2/1/2011    LEE                                                                   4/29/2023
 233580    HORNE, JR., CHARLES R.             41   WHITE      M         MEDIUM                             TYGER RIVER                                                           9/26/2027
 375141    HORNE, THOMAS RAY                  23   WHITE      M         MINIMUM               1/30/2019    ALLENDALE                  12/31/2021     12/31/2021                 12/25/2021
 375169    HORNER, KAYLA DEANNE               27   WHITE      F         MINIMUM                1/9/2020    LEATH                       5/21/2020      5/21/2020     6/26/2021   12/23/2021
 216578    HORNSBY, BRENT                     65   WHITE      M         MEDIUM               11/11/2009    LEE                        11/18/2012      5/24/2019
 363715    HORNSBY, MATTHEW LEE               32   WHITE      M                                            KIRKLAND                    9/12/2020      9/12/2020                 10/14/2021
 346781    HORTON JR, RUSSELL WILLIAM         29   WHITE      M         MEDIUM                11/8/2019    TRENTON                     6/15/2019      8/28/2020     8/20/2020    2/16/2021
 337278    HORTON, ANTHONY BLAKE              36   WHITE      M         MINIMUM                3/7/2017    MACDOUGALL                 10/16/2019     10/16/2019     9/23/2020   11/23/2020
 308801    HORTON, CANISKY LAFAZE             45   BLACK      M         MEDIUM                7/16/2012    TURBEVILLE                                                           12/13/2037
 353956    HORTON, DANIEL LEE                 28   WHITE      M         MEDIUM                8/23/2015    KERSHAW                    12/26/2020     12/26/2020    12/28/2021    6/26/2022
 209908    HORTON, JAMES MARCUS               50   WHITE      M         MINIMUM               8/18/2009    GOODMAN                      2/3/2020       2/3/2020                   1/8/2021
 329065    HORTON, LARRY BRENT                49   WHITE      M         CLOSE                 2/16/2012    MCCORMICK
 351540    HORTON, ROBERT STEPHEN             49   WHITE      M         MEDIUM                             TYGER RIVER                                                          10/12/2027
 321003    HORTON, RODNEY                     56   BLACK      M         MEDIUM                 2/2/2015    KERSHAW                                                               6/16/2022
 109013    HORTON, WILLIAM ROBERT             58   WHITE      M         MEDIUM               10/12/1999    ALLENDALE                    3/17/1998     5/15/2020
 377559    HOSEY, JORDAN LAMARR               21   BLACK      M         MEDIUM                 4/7/2020    RIDGELAND                                                              8/3/2024
 380445    HOSKINS, DANIEL LEE                28   WHITE      M         MINIMUM                            LIVESAY                                                               6/30/2026
 380942    HOSKINS, JACOB PETER               33   WHITE      M         MINIMUM                            LIVESAY                       3/2/2020      3/2/2020    12/31/2020    2/14/2021
 313717    HOUGH, JOSEPH RANDALL              30   WHITE      M         CLOSE                11/15/2019    BROAD RIVER                  5/24/2023     5/24/2023                   5/6/2024
 316098    HOUGH, JR., RONNIE                 32   BLACK      M         MINIMUM               3/19/2020    TURBEVILLE                                                            12/9/2022
 255832    HOUGH, MICHAEL                     55   BLACK      M         MEDIUM                4/28/2017    RIDGELAND                                                              3/5/2028
 367325    HOUGH, TYZHE LASHOWN               25   BLACK      M         MEDIUM                6/11/2019    EVANS                                                                  7/2/2023
 243356    HOUSER, BRUCE                      46   BLACK      M         MEDIUM                 4/4/2014    MCCORMICK
 245628    HOUSER, DARRIN ANTHONY             53   BLACK      M         MEDIUM               11/21/2019    EVANS                                                                11/19/2033
 381750    HOUSER, JEREMY                     29   BLACK      M         MEDIUM                             LEE                        10/11/2019     10/11/2019    12/18/2019    6/15/2020
 328012    HOUSEY, DWAYNE                     39   BLACK      M         CLOSE                12/29/2019    MCCORMICK                                                              8/8/2028
 332602    HOUSTON, DEVON                     34   BLACK      M         MEDIUM                 3/4/2019    PERRY
  99260    HOUSTON, MARK -                    59   BLACK      M         CLOSE                  5/8/1990    PERRY
 163585    HOUSTON, TERRANCE                  52   BLACK      M         MINIMUM                7/6/2011    MACDOUGALL                                                           12/14/2026
 222477    HOUSTON, TIMOTHY R                 51   BLACK      M         MEDIUM                6/29/2018    TRENTON                                                                6/1/2026
 378312    HOUZE, DEMETRIC LEON ANDRA         28   BLACK      M         CLOSE                              LIEBER                                                                1/22/2031
 358909    HOVEY, JOSEPH ED                   28   WHITE      M                                            KIRKLAND                     8/11/2020     8/11/2020                  9/12/2021

                                                                        SCDC INMATES MAY 5 000193
                                                                                         Incident Date of                             Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                     entry Date
 374137    HOWARD JR, ALVIN DOMINIQUE          27   BLACK      M         CLOSE                  1/23/2019 MCCORMICK                                                                 5/19/2033
 333399    HOWARD, ALFONZO JEROME              47   BLACK      M         MEDIUM                 2/16/2018 BROAD RIVER
 382656    HOWARD, ALICIA DIANE                26   WHITE      F         MINIMUM                          GRAHAM                        4/19/2020       4/19/2020       8/2/2021    1/29/2022
 317074    HOWARD, ARON LYRON                  42   BLACK      M         MINIMUM                          PALMER                        2/17/2020       2/17/2020                    5/1/2021
 383274    HOWARD, BRANDI STARR                30   WHITE      F                                          GRAHAM                                                                    2/10/2021
 350845    HOWARD, BRETT                       31   BLACK      M         MEDIUM                10/21/2015 LIEBER                                                                   11/30/2054
 262237    HOWARD, CHRISTOPHE B.               37   BLACK      M         CLOSE                  10/9/2019 LEE                                                                      11/14/2027
 296216    HOWARD, CHRISTOPHE JAMES            35   BLACK      M         CLOSE                   2/9/2020 BROAD RIVER                                   7/18/2013                   6/12/2020
 382668    HOWARD, CYNTONIO TYROSSI            32   BLACK      M         MEDIUM                           KERSHAW                       4/29/2028       4/29/2028                   4/26/2028
 211836    HOWARD, DARRYL                      43   BLACK      M         MEDIUM                 6/25/2018 TRENTON                        7/1/2003        1/8/2022                   9/28/2025
 343607    HOWARD, DEQUINCY CHRISTOPHE         26   BLACK      M         CLOSE                  1/16/2020 BROAD RIVER                                                                5/1/2025
 252636    HOWARD, GABRIEL WILLIAM             39   BLACK      M         MEDIUM                  3/3/2020 WATEREE RIVER               10/14/2019        1/22/2021                   9/12/2020
 380868    HOWARD, JERALD JERMAINE             38   BLACK      M         CLOSE                  2/20/2020 LIEBER
 332798    HOWARD, JORDAN                      30   WHITE      M         MEDIUM                 4/29/2019 EVANS                                                                      2/8/2024
 316475    HOWARD, JUSTIN ALLEN                32   WHITE      M                                 7/9/2019 KIRKLAND                                      3/27/2020                  12/11/2020
 359291    HOWARD, KEVIN LAMAR                 34   BLACK      M         CLOSE                   3/3/2020 LIEBER
 381121    HOWARD, LAWRENCE EDWARD             26   BLACK      M         MEDIUM                 2/26/2020 WATEREE RIVER                 10/6/2020       10/6/2020      6/17/2022   12/14/2022
 368758    HOWARD, MICHAEL DUANE               41   WHITE      M         MEDIUM                           EVANS                         9/15/2024       9/15/2024                   9/12/2024
 333507    HOWARD, QUINCY LEMONT               31   BLACK      M         MEDIUM                 6/10/2018 RIDGELAND                                                                 6/20/2033
 381116    HOWARD, RAEKWON                     22   BLACK      M         MINIMUM                3/27/2020 MANNING                       12/3/2019       12/3/2019                   6/28/2020
 311172    HOWARD, RANDALL THOMAS              44   WHITE      M         MINIMUM                 1/5/2019 MANNING                       1/28/2020       1/28/2020                   6/30/2020
 383362    HOWARD, RICHARD CALUB               29   WHITE      M                                          KIRKLAND                      11/8/2020       11/8/2020                   9/28/2021
 380559    HOWARD, RONQUAVIS JAMES             20   BLACK      M         CLOSE                            LEE                                                                       7/17/2030
 371295    HOWARD, STEPHANIE LEIGH             50   WHITE      F         MINIMUM                4/23/2017 LEATH                                                                      4/2/2027
 367689    HOWARD, TAYLOR BRIAN                30   WHITE      M         MEDIUM                  8/9/2019 TURBEVILLE                    7/27/2020       7/27/2020      9/24/2020    3/23/2021
 283888    HOWARD, TERRELL                     37   BLACK      M         CLOSE                  7/10/2019 LIEBER                                                                    4/30/2022
 303313    HOWARD, TRELAIN                     35   BLACK      M         MEDIUM                 2/23/2019 MCCORMICK                                                                  7/4/2022
 247952    HOWARD, UNTERIO J                   58   BLACK      M         CLOSE                   1/6/2020 BROAD RIVER                                                              11/16/2024
 380672    HOWELL JR, ROBERT LEWIS             20   BLACK      M         MEDIUM                           TURBEVILLE                                                               12/24/2022
 321078    HOWELL, ANTONIO EUGENE              38   BLACK      M         CLOSE                   8/1/2007 LEE                                                                       6/12/2032
 353433    HOWELL, BRYAN MICHAEL               26   BLACK      M         CLOSE                  3/15/2019 MCCORMICK                      1/6/2025         1/6/2025                   1/1/2025
 327494    HOWELL, CHRISTOPHE JOSHUA           33   WHITE      M         MEDIUM                  9/5/2016 KERSHAW                                                                    8/6/2056
 331442    HOWELL, DEVAUGHN LERON              31   BLACK      M         MEDIUM                  3/2/2020 LIEBER                                                                    7/28/2022
 310890    HOWELL, FREDERICK                   48   BLACK      M         MEDIUM                10/15/2019 TURBEVILLE                                                               12/14/2023
 347665    HOWELL, GERALD                      27   BLACK      M         CLOSE                  2/19/2020 TURBEVILLE                                                                6/13/2027
 339805    HOWELL, JOHNNY                      31   BLACK      M         MEDIUM                  2/4/2020 TURBEVILLE                                                               12/10/2024
 342120    HOWELL, KYNDRA LEANN                30   WHITE      F         MEDIUM                 12/7/2019 LEATH                                                                     9/20/2050
 297612    HOWELL, MICHAEL ANTHONY             59   BLACK      M         CLOSE                 12/27/2012 LEE
 227090    HOWELL, MICHAEL SHANE               45   WHITE      M         MEDIUM                 2/15/2020 EVANS                                                                    12/12/2020

                                                                         SCDC INMATES MAY 5 000194
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 260660    HOWELL, SANK JAMES                38   WHITE      M         MEDIUM                 3/10/2019   KERSHAW                                                                   2/3/2027
 346409    HOWELL, SELVYN DAVID              28   BLACK      M         MEDIUM                12/28/2019   TURBEVILLE                   11/9/2023        11/9/2023                  11/9/2023
 313469    HOWELL, WILLIAM ANTHONY           34   WHITE      M         MEDIUM                 7/29/2015   KIRKLAND                      2/3/2020         2/3/2020                   8/6/2020
 145258    HOWELL, WILLIE A                  72   BLACK      M         MEDIUM                 6/10/2005   MCCORMICK                    8/18/2017         1/8/2022
 379053    HOWIE, CASSIDY NEELY              32   WHITE      F         MINIMUM                 8/9/2019   GRAHAM                        5/8/2020         5/8/2020     5/18/2021 11/14/2021
 372001    HOWLE, IRA CHRISTIAN              22   WHITE      M         MEDIUM                  4/8/2019   TURBEVILLE                    8/4/2019        7/23/2020                  4/30/2022
 382955    HOWZE, ARTARIUS MAURICE           33   BLACK      M         MINIMUM                2/15/2020   MANNING                      5/24/2020        5/24/2020     6/30/2021    8/20/2021
 382901    HOWZE, ELIZABETH LEANNE           35   WHITE      F         MEDIUM                             LEATH                                                                   10/13/2029
 289631    HOWZE, TRAVIS D                   40   BLACK      M         MINIMUM               11/9/2016    EVANS                        3/22/2022        3/22/2022                  3/20/2022
 326979    HOYLE, CHRISTOPHE MATTHEW         36   WHITE      M                               3/16/2013    KIRKLAND                     3/29/2020        3/29/2020                  8/10/2020
 318949    HUBBARD, DANIEL DEWAYNE           33   WHITE      M         MINIMUM              10/13/2009    LIVESAY                                                                  6/30/2025
  80267    HUBBARD, DEBRA VIDETTO            73   WHITE      F         MEDIUM                6/20/2015    GRAHAM
 278899    HUBBARD, JR, WILLIAM              50   WHITE      M         MEDIUM               12/23/2017    MCCORMICK                  12/20/2011        8/13/2020                    3/3/2021
 286922    HUBNER, JOHN GLEASON              72   WHITE      M         MEDIUM                             EVANS                       10/8/2010        3/10/2021                    4/4/2021
 355895    HUCKABEE, ALEXANDER C             37   WHITE      M         MEDIUM                1/16/2018    MCCORMICK                    8/9/2027         8/9/2027                    8/9/2027
 275354    HUCKABEE, KENNETH LEE             38   WHITE      M         MEDIUM                 5/3/2019    TYGER RIVER                                                              1/10/2033
 382643    HUCKEBA, LARRY W                  39   WHITE      M         MINIMUM                            MANNING                      4/26/2020       4/26/2020                    6/1/2021
 280071    HUCKELBERRY, MICHAEL              49   WHITE      M         MINIMUM               5/10/2019    GOODMAN                                                                  7/11/2023
 363581    HUDGINS, ERIC SHAWN               45   WHITE      M         MEDIUM                             KERSHAW                                                                 10/22/2024
 276817    HUDGINS, JOSEPH PAUL              44   WHITE      M         MEDIUM                6/14/2015    MCCORMICK
 381313    HUDSON, ANTHONY MARKELL           31   BLACK      M         CLOSE                              BROAD RIVER                                                              10/6/2041
 252936    HUDSON, ANTONIO DARRELL           44   BLACK      M         MEDIUM                10/1/2001    RIDGELAND                                                                8/19/2033
 352247    HUDSON, CHRISTINA RAY             30   WHITE      F         MEDIUM                2/25/2020    GRAHAM                                                                    2/3/2029
 227328    HUDSON, DARNELL EAST              43   BLACK      M         CLOSE                10/22/2018    PERRY
 382381    HUDSON, EDWARD ALAN               31   WHITE      M         MEDIUM                             KIRKLAND                     6/14/2020       6/14/2020                   1/16/2021
 363316    HUDSON, ELIJAH T                  27   BLACK      M         MEDIUM                6/20/2016    LIEBER                                                                    5/2/2030
 370457    HUDSON, ELLISON DEVON             31   BLACK      M         MEDIUM                 4/6/2020    WATEREE RIVER                                                            5/12/2029
 382578    HUDSON, HOLDEN MICHAEL            34   WHITE      M         MINIMUM                            PALMER                       3/19/2020       3/19/2020                   1/25/2021
 376128    HUDSON, JAMES MARTIN              29   WHITE      M         MINIMUM                            ALLENDALE                                                                7/17/2026
 297720    HUDSON, JOSEPH ANTHONY            54   BLACK      M         MINIMUM                            LIVESAY                                                                  1/28/2026
 324517    HUDSON, MARQUES ANTONIO           41   BLACK      M         MINIMUM               3/21/2018    MANNING                                                                   7/4/2020
 349699    HUDSON, MATTHEW FREDERICK         39   WHITE      M         MINIMUM                            TRENTON                       1/1/2021         1/1/2021                  7/20/2021
 332818    HUDSON, PAUL JAMES                36   WHITE      M         MEDIUM                1/11/2017    KERSHAW                       2/3/2024         2/3/2024                  2/18/2025
 343188    HUDSON, QUAZEK RAYSHAD            27   BLACK      M         CLOSE                  3/5/2020    PERRY                                                                    3/18/2032
 347952    HUDSON, REO DANTE                 29   BLACK      M         MINIMUM                2/4/2019    PALMER                        8/8/2024         8/8/2024                   8/6/2024
 317491    HUDSON, SHANE DEWITT              31   WHITE      M         MEDIUM                 9/2/2019    EVANS                        2/28/2018         5/8/2020                   8/5/2020
 279544    HUELL, CLARENCE                   71   BLACK      M         MEDIUM               10/26/2007    ALLENDALE                                                                9/26/2031
 314456    HUFF JR, RICHARD STEVEN           36   WHITE      M         CLOSE                 4/29/2016    KIRKLAND                                     4/20/2018       5/2/2021    10/3/2021
 382939    HUFF, DONTRELL LORENZO            18   BLACK      M         CLOSE                 2/18/2020    TURBEVILLE                                                               5/25/2022

                                                                       SCDC INMATES MAY 5 000195
                                                                                              Incident Date of                              Projected                      Projected
                                              Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                               Age                                                                                                         Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                     entry Date
 299830    HUFF, ROOSEVELT                          54   BLACK      M         MEDIUM                  9/8/2004   BROAD RIVER                                                             12/27/2027
 268805    HUFF, WILLIE JAMES                       70   BLACK      M         CLOSE                 12/30/2013   MCCORMICK
 315018    HUFFMAN, DETREL                          34   BLACK      M         MINIMUM                2/21/2013   EVANS                                                                    12/4/2022
 371199    HUFFMAN, ZACHARY                         26   BLACK      M         CLOSE                  11/1/2018   BROAD RIVER                                                              5/14/2037
 349480    HUFFSTETLER JR, MICHAEL LEGRANDE         27   WHITE      M         CLOSE                  11/2/2019   BROAD RIVER                                                               2/7/2028
 307985    HUFHAM, MATTHEW SCOTT                    34   WHITE      M         MEDIUM                             RIDGELAND                                                                 8/1/2029
 303793    HUGER, SHELDON LAMARC                    44   BLACK      M         MEDIUM                11/8/2019    PERRY                                                                    3/10/2037
 247565    HUGGINS JR, LEE MARK                     47   BLACK      M         MEDIUM                4/10/2002    WATEREE RIVER                                                             1/5/2028
 301831    HUGGINS, BERNARD                         42   BLACK      M         MEDIUM                7/20/2018    EVANS                                                                    7/29/2042
 381014    HUGGINS, CHRISTY ROGERS                  44   WHITE      F         MEDIUM                4/25/2020    LEATH                         3/4/2021         3/4/2021      9/6/2023     3/4/2024
 343605    HUGGINS, DORENE                          52   BLACK      F         MEDIUM                10/2/2018    LEATH                         9/8/2019         1/8/2021                  1/22/2029
 130099    HUGGINS, EDDIE ANTHONY                   51   BLACK      M         CLOSE                 5/21/1986    LEE
 373736    HUGGINS, GREGORY DAYTRON                 25   BLACK      M         MEDIUM                 7/3/2019    TURBEVILLE                   9/16/2019       12/3/2020                  10/30/2020
 361445    HUGGINS, JAMAR ANTONIO                   39   BLACK      M         MEDIUM                3/29/2020    TURBEVILLE                                                                5/9/2027
 251549    HUGGINS, JASON WILLIAM                   40   WHITE      M         MINIMUM               12/3/2019    PALMER                       2/20/2020       2/20/2020                    2/9/2021
 127788    HUGGINS, JOHNNIE                         56   BLACK      M         MEDIUM                7/21/1988    RIDGELAND                                                                 4/7/2027
 304363    HUGGINS, JOHNNY LEE                      41   WHITE      M         MEDIUM                 9/4/2015    TRENTON                      8/25/2020       8/25/2020      9/16/2021    3/15/2022
 362565    HUGGINS, MYRON LEORICK                   32   BLACK      M         MINIMUM               3/28/2015    RIDGELAND                                                                1/14/2027
 361715    HUGGINS, NATHAN PAUL                     23   WHITE      M         CLOSE                 2/10/2020    LIEBER                                                                   7/11/2030
 364756    HUGGINS, TITUS                           50   BLACK      M         CLOSE                 4/24/2019    LEE                          3/11/2024       3/11/2024
 377756    HUGGINS, TYKEIL DAEQWAN                  23   BLACK      M         CLOSE                 1/31/2020    LIEBER                                                                  10/25/2020
 354680    HUGHES, BARRY ADAM                       31   WHITE      M         MINIMUM               1/31/2019    EVANS                                                                     3/9/2022
 306182    HUGHES, BRADLEY                          34   WHITE      M         MEDIUM                6/13/2019    KERSHAW                                                                  12/6/2023
 382073    HUGHES, BRANDIE RENEE                    35   WHITE      F         MINIMUM                            LEATH                        6/20/2020       6/20/2020                    5/9/2021
 242931    HUGHES, CHARLES EDWARD                   43   WHITE      M         MEDIUM                 5/2/2013    MCCORMICK
 340850    HUGHES, DAVID ROBERT                     28   WHITE      M         MEDIUM                7/22/2019    TURBEVILLE                   6/24/2020       6/24/2020                    6/7/2021
 348707    HUGHES, DEANDREA WILLIE                  26   BLACK      M         CLOSE                 7/31/2017    KIRKLAND                                                                 5/17/2037
 256862    HUGHES, DON LOUIS                        64   WHITE      M         MEDIUM                             ALLENDALE                                                                3/30/2032
 364900    HUGHES, GEORGE WILLIAM                   74   WHITE      M         MEDIUM                9/18/2018    LIEBER                                                                  10/29/2044
 206816    HUGHES, HERMAN                           42   BLACK      M         CLOSE                 1/11/2013    BROAD RIVER                   8/1/2014       2/27/2021
 343752    HUGHES, JACOB LEE                        28   WHITE      M         MEDIUM                             KERSHAW                                                                  1/31/2024
 375988    HUGHES, JANE KATHERINE                   38   WHITE      F         MEDIUM               11/13/2019    LEATH                                                                    4/30/2045
 381189    HUGHES, JARED RANDOLPH                   51   WHITE      M         MINIMUM                            MACDOUGALL                   6/25/2021       6/25/2021       8/1/2023    1/28/2024
 280975    HUGHES, JARVIS TYRONNE                   37   BLACK      M         CLOSE                10/22/2019    LEE                                                                      8/15/2032
 374791    HUGHES, JOHN MICHAEL                     62   WHITE      M         MEDIUM                             LEE                          1/15/2065       1/15/2065                   7/15/2067
 367815    HUGHES, JONATHAN CHRISTIAN               24   BLACK      M         CLOSE                 4/16/2019    LEE                                                                       2/6/2049
   5021    HUGHES, MAR-REECE                        54   BLACK      M         CLOSE                 8/12/2019    BROAD RIVER
 283588    HUGHES, MICHAEL EUGENE                   51   WHITE      M         MEDIUM                9/28/2018    LEE                        12/24/2023       12/24/2023                  12/21/2023
 357092    HUGHES, MILLEDGE EDWIN                   41   WHITE      M         MEDIUM                 6/6/2019    EVANS                                                                    3/13/2021

                                                                              SCDC INMATES MAY 5 000196
                                                                                          Incident Date of                             Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 240449    HUGHES, MITCHELL WAYNE               47   WHITE      M                                11/5/1997 KIRKLAND                        6/7/2020      6/7/2020                 12/23/2020
 317047    HUGHES, RAMESES JAMES                30   BLACK      M         CLOSE                            LIEBER                        7/27/2020      7/27/2020                  1/29/2021
 210373    HUGHES, ROBERT DALE                  59   WHITE      M         CLOSE                  1/12/2016 LIEBER                        12/9/2019      12/9/2019                  6/12/2020
 331213    HUGHES, RUSSELL A                    31   BLACK      M         MINIMUM                4/19/2018 RIDGELAND                                                               7/31/2026
 381890    HUGHES, RYAN DYLAN                   27   WHITE      M         MINIMUM                          WATEREE RIVER                                                           7/17/2020
 382129    HUGHES, TYRIK LORENZO                26   BLACK      M         MINIMUM                          KIRKLAND                     10/21/2019    10/21/2019                   7/15/2020
 142530    HUGHES, VINCENT                      57   WHITE      M         MINIMUM                3/31/2014 MACDOUGALL                                                              7/19/2023
 286186    HUGHES, WALKER MANNING               48   WHITE      M         CLOSE                  8/14/2017 KIRKLAND
 361863    HUGHES, WILLIAM                      78   WHITE      M         MEDIUM                           TURBEVILLE                                                             4/25/2023
 380707    HUGHEY, JAMAL TRUTUS                 26   BLACK      M         MEDIUM                           KERSHAW                                                                 2/4/2025
 125393    HUGHEY, JOHN ALPHONSO                54   BLACK      M         MEDIUM                 3/21/2013 PERRY                       10/15/1993      6/19/2020
 169373    HUGHEY, JOHN KENNEDY                 50   BLACK      M         CLOSE                  5/31/2017 PERRY                        11/1/2017       3/7/2020
 335417    HUGUE JR, DAVID ERIC                 31   BLACK      M         CLOSE                  12/4/2015 BROAD RIVER                                                            2/16/2047
 379469    HUGUENIN JR, SAMUEL                  38   BLACK      M         MINIMUM                          LEE                                                                    6/28/2025
 381730    HUITT, TAMMY DARLENE                 54   WHITE      F         MEDIUM                           LEATH                                                                   1/9/2029
 379786    HULL II, VINCENT ALBERT              33   WHITE      M         MEDIUM                 5/26/2019 KERSHAW                                                               12/31/2025
 340853    HULL KILGORE, JCOREY SUAVE           29   BLACK      M         CLOSE                  2/28/2020 MCCORMICK
 297580    HULL, ANDREA LEON                    37   BLACK      M         MEDIUM                10/30/2017 TYGER RIVER                                                             6/5/2033
 320258    HULL, CASEY ANDREW                   32   WHITE      M         MEDIUM                 6/19/2019 TURBEVILLE                   5/26/2019       7/9/2020     3/22/2021    9/18/2021
 266866    HULL, RICKY                          49   BLACK      M         MEDIUM                  3/7/2018 EVANS                                                                  6/19/2029
 383261    HULLETT, DILLON CODY                 23   WHITE      M                                          KIRKLAND                                                               9/14/2020
 374123    HUMAN, AUSTIN GRADY                  24   WHITE      M         MEDIUM                 7/15/2018 TRENTON                      6/15/2020     6/15/2020                  10/16/2020
 382495    HUMAN, HALEIGH MARIE                 21   WHITE      F         MINIMUM                          GRAHAM                      11/13/2020    11/13/2020                  10/24/2021
 373353    HUMPHREYS JR, BRIAN WILSON           39   WHITE      M         MEDIUM                  3/9/2020 TURBEVILLE                    8/1/2025      8/1/2025                   7/31/2025
 377936    HUMPHREYS, WILLIAM MASON             42   WHITE      M         CLOSE                   3/2/2020 LEE                                                                   11/21/2030
 378027    HUMPHRIES SR, ANTHONY EUGENE         53   WHITE      M         MEDIUM                11/19/2019 TRENTON                                                               10/10/2020
 299724    HUMPHRIES, CHAD CARSON               43   WHITE      M         MINIMUM                 7/9/2015 KERSHAW                      8/27/2020      8/27/2020     8/24/2022    2/20/2023
 381512    HUMPHRIES, JACOB LEE                 32   WHITE      M         MEDIUM                12/17/2019 KERSHAW                                                                 8/4/2020
 383168    HUMPHRIES, JAMES KELLY               49   WHITE      M                                          KIRKLAND                     2/24/2032      2/24/2032                  2/24/2032
 348601    HUMPHRIES, JAMYN LEE                 37   WHITE      M         MEDIUM                 7/26/2016 TRENTON                      1/11/2021      1/11/2021     2/18/2022    8/17/2022
 123188    HUMPHRIES, MICHAEL DYONNE            57   WHITE      M         MINIMUM                9/26/2017 MANNING                                                                 8/8/2022
 357456    HUMPHRIES, SAMANTHA DIANE            38   WHITE      F         MEDIUM                12/23/2019 GRAHAM                                                                  3/1/2022
 338592    HUNDLEY, MARVIN BERT                 41   WHITE      M         MEDIUM                           EVANS                                                                 11/14/2021
 379275    HUNEYCUTT, DANIEL TYLER              27   WHITE      M         CLOSE                   3/3/2020 TYGER RIVER                   7/4/2022       7/4/2022                  3/17/2026
 298346    HUNNEYCUTT, TJ                       35   WHITE      M         MEDIUM                 5/21/2019 ALLENDALE                                                             12/31/2021
 378256    HUNSINGER, SCOTT MICHAEL             37   WHITE      M         MEDIUM                           MACDOUGALL                   2/13/2026      2/13/2026                   2/9/2026
 368035    HUNSUCKER JR, JOHN EDWARD            42   WHITE      M         MINIMUM                3/27/2020 MANNING                                                                 8/6/2020
 380604    HUNSUCKER, ASHLEY RENEE              27   WHITE      F         MINIMUM                          GRAHAM                      12/18/2020    12/18/2020     12/18/2021    6/16/2022
 305675    HUNSUCKER, JR., GARY R.              35   WHITE      M         MINIMUM                9/18/2018 ALLENDALE                                                              7/23/2022

                                                                          SCDC INMATES MAY 5 000197
                                                                                            Incident Date of                              Projected                    Projected
                                         Current                                                                                                        Next Parole                  Projected
Inmate #                    Name                        Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                          Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 316022    HUNT JR, LESLIE CENTELL             35   BLACK         M         MEDIUM                 1/28/2020   RIDGELAND                   12/14/2014      7/31/2021                  7/10/2020
 151418    HUNT, ALARIC WAYNE                  50   WHITE         M         CLOSE                  4/21/2017   LEE                         10/11/2018      3/20/2021
 354565    HUNT, ATELIA                        34   AMER INDIAN   F         MEDIUM                 9/27/2017   LEATH                                                                  3/15/2026
 359183    HUNT, BREON DOVONTE                 24   BLACK         M         CLOSE                   4/9/2019   BROAD RIVER                                                            9/20/2035
 376106    HUNT, CLYDE WILSON                  21   BLACK         M         MEDIUM                 2/24/2020   RIDGELAND                                                              7/20/2022
 352397    HUNT, DAVION ALEXANDER              24   BLACK         M         MEDIUM                 3/16/2020   KERSHAW                     10/14/2019    10/14/2019                   7/27/2020
 151417    HUNT, JASON HUGH DINALT             51   WHITE         M         MEDIUM                 9/10/2018   PERRY                       10/11/2018      3/20/2021
 375961    HUNT, JENNI MIRAND                  28   AMER INDIAN   F         MINIMUM                            GRAHAM                         4/9/2018   11/14/2020     11/29/2021    5/28/2022
 213456    HUNT, JOEL LEVERN                   47   WHITE         M         MEDIUM                 2/5/2018    TYGER RIVER                  4/28/2019      4/17/2020     5/23/2022 11/19/2022
 367645    HUNT, JOHN MILTON                   30   WHITE         M         MEDIUM                1/14/2020    TURBEVILLE                   3/26/2019      3/25/2021     1/20/2022    7/19/2022
 309147    HUNT, MATTHEW                       44   WHITE         M         MINIMUM                            MACDOUGALL                                                             11/2/2025
 380287    HUNT, MAURICE KENTRELL              21   BLACK         M         MINIMUM               3/27/2020    TYGER RIVER                  6/22/2020      6/22/2020                  8/25/2022
 359940    HUNT, NORMAN QUINTON                74   WHITE         M         CLOSE                 2/28/2015    LIEBER
 329021    HUNT, STEPHEN EARL                  38   AMER INDIAN   M         MEDIUM                 9/8/2017    KIRKLAND                    8/25/2023      8/25/2023                 12/12/2028
 285251    HUNT, TERRENCE L.                   37   BLACK         M         MEDIUM                             PERRY                                                                 2/13/2037
 353788    HUNT, TRAVIS SCOTT                  28   WHITE         M                               10/4/2016    KIRKLAND                                   11/4/2016                   9/3/2020
 287574    HUNT, WILLIAM R                     68   WHITE         M         MINIMUM               6/26/2015    MANNING                                                               12/6/2023
 383020    HUNTER JR, LARRY GENE               34   BLACK         M                                            KIRKLAND                    2/13/2022      2/13/2022    10/19/2023    4/16/2024
 377478    HUNTER JR, WILLIE EARL              21   BLACK         M         CLOSE                 10/2/2019    MCCORMICK                                                             9/16/2027
 323705    HUNTER, ALEXANDER ONEIL             30   BLACK         M         MEDIUM               11/23/2019    WATEREE RIVER               5/15/2020      5/15/2020                 10/25/2021
 309804    HUNTER, BRIAN KEITH                 39   WHITE         M         MEDIUM                9/25/2017    KERSHAW                                                                9/7/2021
 288097    HUNTER, DEMETRIUS DARNELL           37   BLACK         M         MEDIUM                 3/1/2017    KERSHAW                                                                7/4/2027
 315015    HUNTER, DENNIS                      33   BLACK         M         MEDIUM               12/26/2019    EVANS                                                                 8/31/2044
 298145    HUNTER, DERON                       36   BLACK         M         MEDIUM                9/25/2017    LIEBER
 362439    HUNTER, DURRELL ANTONIO             33   BLACK         M         MINIMUM                            GOODMAN                      4/1/2020       4/1/2020                   1/2/2021
 227204    HUNTER, EVERETT                     54   BLACK         M         MEDIUM                             PERRY                                                                 12/7/2022
 307290    HUNTER, GREGORY LEE                 37   BLACK         M         MEDIUM                2/12/2019    KERSHAW                                                                2/7/2029
 381165    HUNTER, HART ANDERSON               61   WHITE         F         MINIMUM                            GRAHAM                      1/27/2020      1/27/2020                   9/9/2020
 381867    HUNTER, JORDAN KEVON                19   BLACK         M         MEDIUM                             ALLENDALE                    3/4/2029       3/4/2029                   3/1/2029
 379239    HUNTER, JOSEPH                      75   WHITE         M         MEDIUM                             LIEBER                      11/2/2033      11/2/2033                  4/12/2041
 377640    HUNTER, JR, AUNDRA                  31   BLACK         M         CLOSE                              BROAD RIVER                                                            9/7/2045
 146504    HUNTER, JR., WILLIAM LOOPER         56   WHITE         M         MEDIUM                 6/2/2004    TYGER RIVER                 9/17/2017      5/16/2020
 377111    HUNTER, JUSTIN GORDON               36   BLACK         M         CLOSE                11/25/2019    LEE                                                                   5/13/2039
 378783    HUNTER, KAMEREN ARMOND              22   BLACK         M         MEDIUM               10/31/2019    TRENTON                    12/15/2020    12/15/2020      4/10/2024    10/7/2024
 240774    HUNTER, KENYATTA SHONTWAN           41   BLACK         M         MEDIUM                2/28/2019    TRENTON                      5/2/2021      5/2/2021                    6/8/2023
 354341    HUNTER, MALACHI DELFIELD            30   BLACK         M         MINIMUM              12/31/2013    KIRKLAND                    3/22/2018    10/16/2021       4/4/2020    10/1/2020
 273701    HUNTER, MARIO DEMANUEL              38   BLACK         M         MEDIUM               12/30/2019    TURBEVILLE                                                           11/24/2023
 372378    HUNTER, NATHANIEL ANTRON            37   BLACK         M         CLOSE                 6/23/2018    MCCORMICK                                                              7/6/2052
 379513    HUNTER, RASHAAD WILLIAM             24   BLACK         M         MEDIUM                 4/9/2019    EVANS                       7/10/2020      7/10/2020     4/16/2021   10/13/2021

                                                                            SCDC INMATES MAY 5 000198
                                                                                        Incident Date of                              Projected                   Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 255942    HUNTER, RICHARD ALLEN              55   BLACK      M         MEDIUM                 8/12/2016 TYGER RIVER                                                            10/12/2024
 128283    HUNTER, RODNEY LEE                 55   BLACK      M         CLOSE                 10/12/2017 PERRY                          9/16/1994     9/11/2021
 295064    HUNTER, SOLOMAN                    40   BLACK      M         MINIMUM                          WATEREE RIVER                  3/27/2020     3/27/2020                   1/3/2021
 335789    HUNTER, TERRANCE LAMAR             31   BLACK      M         MEDIUM                 7/13/2018 RIDGELAND                                                               4/13/2028
 314488    HUNTER, TIMOTHY MARCUS             33   WHITE      M         MINIMUM               12/16/2012 LIVESAY                         8/1/2020      8/1/2020                   8/7/2023
 226094    HUNTER, TROY D                     44   BLACK      M         MEDIUM                 3/19/2020 LEE                                                                     6/11/2037
 377892    HUNTER, TROY JEROME                32   BLACK      M         MINIMUM                          GOODMAN                                                                 9/11/2024
 373250    HUNTER, WILLIAM TIMYAN             21   BLACK      M         CLOSE                 10/25/2019 LEE                                                                     1/24/2023
 268632    HUNTLEY, VICTOR LEWIS              57   BLACK      M         CLOSE                  1/16/2016 BROAD RIVER
 348615    HURELL, KEENAN KUMAINE             28   BLACK      M         MINIMUM                 6/5/2018 KERSHAW                                                                 1/30/2024
 304037    HURELL, PATRICK DURELL             36   BLACK      M         MEDIUM                12/20/2014 KIRKLAND                                                                3/26/2035
 320499    HURELL, TASHON EARL                31   BLACK      M         CLOSE                   1/8/2020 LIEBER                                                                  6/11/2040
 368099    HURKES, ERIC TYLER                 25   WHITE      M         MEDIUM                 1/20/2019 TRENTON                                                                 5/14/2028
 360981    HURL, ROBERT JOHN                  50   WHITE      M         MEDIUM                           MCCORMICK                                                                7/9/2053
 375452    HURLEY, BERNARD ANTONIO            35   BLACK      M         MEDIUM                 4/10/2020 WATEREE RIVER                12/16/2025     12/16/2025                 12/13/2025
 380890    HURLEY, COLTON DAVID               22   WHITE      M         MINIMUM                          MANNING                                                                 12/1/2025
 383026    HURST JR, JOHN WAYNE               23   WHITE      M         MINIMUM                          TURBEVILLE                    9/30/2020      9/30/2020                 12/15/2022
 333818    HURT, DANIEL MASON                 33   WHITE      M         MEDIUM                  8/2/2019 EVANS                        12/27/2017      2/12/2021     12/8/2020     6/6/2021
 259537    HURT, JR, WILLIAM EUGENE           42   WHITE      M         MINIMUM                 8/5/2011 LIVESAY                                                                 6/30/2021
 284037    HUSKEY, PATRICIA GAIL              56   WHITE      F         MINIMUM                          GRAHAM                       10/22/2019     10/22/2019                  8/26/2020
 365533    HUSTON JR, ANTHONY                 24   BLACK      M         MEDIUM                 11/3/2019 EVANS                                                                    7/6/2026
 114528    HUTCHENS, WILLIAM GARVIN           57   BLACK      M         CLOSE                 10/18/2019 LIEBER                         1/15/2016     3/20/2020
 239670    HUTCHERSON, WILLIAM JASON          45   WHITE      M         MINIMUM                1/24/2017 LEE                                                                     7/26/2026
 282438    HUTCHINS, ANN CHERIE               59   WHITE      F         MINIMUM                          LEATH                        12/19/2019      3/24/2021                  10/4/2020
 342433    HUTCHINS, RODNEY JAMICHAEL         28   BLACK      M         MEDIUM                 3/16/2020 RIDGELAND                                                               2/23/2022
 287673    HUTCHINSON, EMMANUEL SHAI          39   BLACK      M         MEDIUM                  4/6/2020 KERSHAW                         1/8/2018     3/24/2021                   8/2/2026
 266948    HUTCHINSON, JAMAAR                 42   BLACK      M         MEDIUM                 7/22/2017 ALLENDALE                                                               11/7/2032
 258003    HUTCHINSON, JAMES EDGAR            49   WHITE      M         CLOSE                   6/2/2014 LEE                                                                     5/19/2040
 339378    HUTCHINSON, KENNETH EDWARD         61   WHITE      M         MEDIUM                 3/20/2017 PERRY                                                                    7/3/2029
 371683    HUTCHINSON, MATTHEW                24   WHITE      M         MINIMUM                 4/2/2020 TURBEVILLE                     9/15/2020     9/15/2020                  10/2/2022
 245544    HUTCHINSON, TRAVIS SEMAJ           40   BLACK      M         MEDIUM                           MCCORMICK                      11/3/2029     11/3/2029                  4/30/2030
 240707    HUTLEY, MARLIN JAMELLE             47   BLACK      M         MEDIUM                 1/10/2020 LIEBER                                                                  8/11/2031
 358702    HUTLEY, WILLIAM TERRELL            30   BLACK      M         MEDIUM                 12/4/2014 KIRKLAND                      8/27/2026      8/27/2026                  8/24/2026
 187361    HUTSON, FRANKLIN                   77   WHITE      M         MEDIUM                12/11/2017 ALLENDALE                      9/8/2011      8/29/2020
 374349    HUTTO, DEVAN ALLEN                 29   WHITE      M         MINIMUM                3/25/2020 RIDGELAND                    12/27/2019      3/11/2021                  8/17/2021
 275739    HUTTO, JOSEPH                      42   WHITE      M         MEDIUM                           BROAD RIVER                                                            12/14/2024
 291812    HUTTO, RANDOLPH                    53   BLACK      M         MINIMUM               12/15/2005 MANNING                                                                  1/2/2021
 276637    HUTTO, STEPHEN                     37   WHITE      M         MEDIUM                 5/24/2019 LIEBER                                                                   8/5/2029
 120283    HUTTO, TERRY L.                    60   WHITE      M         MEDIUM                 5/19/2016 LIEBER                                       4/17/2020

                                                                        SCDC INMATES MAY 5 000199
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 138992    HUTTO, TOMMY ALLEN                   50   WHITE      M         CLOSE                  7/31/2014   KIRKLAND
 282611    HUTTON, ERRIN LAMONT                 50   BLACK      M         CLOSE                  12/7/2015   MCCORMICK
 380538    HYATT II, ANTHONY RAY                37   WHITE      M         MINIMUM                4/15/2020   MANNING                       6/6/2021         6/6/2021                  7/14/2021
 363113    HYATT, JAQUESE                       33   BLACK      M         MEDIUM                 5/15/2019   LEE                                                                       7/9/2027
 358395    HYATT, MICHAEL                       69   WHITE      M                                            KIRKLAND                                                                  8/1/2021
 109143    HYATT, RONALD YATES                  55   WHITE      M         CLOSE                 7/25/2017    BROAD RIVER                  4/26/1998       5/15/2020
 121482    HYDER, CURTIS LEE                    58   WHITE      M         MEDIUM                4/28/1994    TYGER RIVER                  1/14/2000       7/31/2020
 366170    HYDER, TRAVIS JAY                    33   WHITE      M         MEDIUM                             KIRKLAND                      9/5/2021        9/5/2021       2/9/2023     8/8/2023
 366890    HYDER, WESLEY GAINES                 23   WHITE      M         MEDIUM                3/30/2020    ALLENDALE                                                                7/24/2021
 381639    HYLEMAN, ZACHARIA MATHEW             41   WHITE      M         MINIMUM                            PALMER                        6/8/2022        6/8/2022                   8/17/2023
 242848    HYMAN, ANDY EUGENE                   45   WHITE      M         MEDIUM               10/22/2018    EVANS                        8/27/2018       3/20/2021      8/20/2020    2/16/2021
 325815    HYMAN, DEMETRIC TYRICE               30   BLACK      M         MEDIUM                6/25/2019    EVANS                                                                   12/14/2023
 340459    HYMAN, JAMELL RASHAWN                28   BLACK      M         MEDIUM                3/25/2020    TURBEVILLE                   4/13/2022       4/13/2022                   4/20/2022
 231340    HYMAN, JEFFERY LYNN                  44   WHITE      M         MEDIUM               10/15/1996    KIRKLAND                     1/17/2020       1/17/2020                   8/14/2020
 245605    HYMAN, JODY CLIFTON                  47   WHITE      M                               5/15/2005    KIRKLAND                                    12/12/2008                   9/15/2021
 340458    HYMAN, LAQUAN RAMEL                  29   BLACK      M         MEDIUM                11/2/2019    RIDGELAND                                                                9/29/2021
 362470    HYMAN, MARK WAYNE                    34   WHITE      M         MEDIUM                 1/5/2020    TRENTON                                                                  11/3/2020
 331280    IGNERI, JOHN                         48   WHITE      M         MEDIUM                             TYGER RIVER                                                              9/17/2037
 277756    ILLINGSWORTH, JONATHAN KEITH         37   WHITE      M         MEDIUM                6/13/2014    EVANS                      12/12/2019       12/12/2019      12/3/2020     6/1/2021
 328370    INABINET, KACIE LAWSON               41   WHITE      F         MEDIUM                2/21/2016    LEATH                        9/8/2021         9/8/2021      2/11/2023    8/10/2023
 358470    INABINETT, ROBERT THEOTIS            45   BLACK      M         MINIMUM               1/15/2020    KERSHAW                                                                  1/21/2022
 366383    INGLE, CODY SEAN                     26   WHITE      M         MEDIUM                             KIRKLAND                     8/15/2021       8/15/2021                   10/7/2022
 383225    INGLE, DALLAS EUGENE                 37   WHITE      M                                            KIRKLAND                      4/8/2033        4/8/2033                    4/8/2033
 383462    INGLE, JENNIFER RUBY                 45   WHITE      F                                            GRAHAM                       9/21/2020       9/21/2020                   6/16/2021
 383163    INGRAM JR, SCOTT THOMAS              32   BLACK      M                                            KIRKLAND                      5/8/2020        5/8/2020                   9/19/2020
 305732    INGRAM, DAVID                        35   BLACK      M         MEDIUM               12/11/2019    EVANS                                                                     9/1/2023
 326768    INGRAM, LAWRENCE                     29   BLACK      M         MEDIUM                 1/6/2020    MCCORMICK                                                                5/15/2023
 336938    INGRAM, TERRENCE RONNELL             38   BLACK      M         MEDIUM                6/13/2019    TURBEVILLE                                                               3/31/2025
 344143    INMAN, DAMIAN                        27   BLACK      M         CLOSE                11/23/2019    BROAD RIVER
 360164    INMAN, DOUGLAS EUGENE                28   BLACK      M         CLOSE                 3/24/2019    PERRY                                                                    7/19/2050
   5256    INMAN, JERRY BUCK                    49   WHITE      M         CLOSE                              BROAD RIVER
 343510    INMAN, LORENZO                       29   BLACK      M         CLOSE                 8/13/2019    LEE
 298283    INMAN, QUINTON                       33   BLACK      M         CLOSE                  1/7/2019    MCCORMICK
 233308    IRBY, ANTROWN                        44   BLACK      M         MEDIUM                1/18/2020    TYGER RIVER                                                             10/22/2023
 381355    IRBY, BRADLEY ONEAL                  23   BLACK      M         MINIMUM                            TURBEVILLE                   7/15/2020       7/15/2020                  10/16/2022
 209096    IRBY, CHARLES H.                     58   BLACK      M         CLOSE                 7/12/2003    MCCORMICK                                                                 8/8/2031
 290079    IRBY, DON CORNELIUS                  46   BLACK      M         MINIMUM                1/2/2020    LIVESAY                                                                   2/5/2024
 354577    IRBY, DONNELL                        26   BLACK      M         MEDIUM                4/12/2019    EVANS                         5/9/2020         5/9/2020                  10/1/2020
 339195    IRBY, FREDERICK ALPHONSO             44   BLACK      M         CLOSE                  1/8/2020    PERRY                                                                   10/15/2037

                                                                          SCDC INMATES MAY 5 000200
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 352507    IRBY, JAMES BENJAMIN             50   BLACK      M         MEDIUM                             EVANS                                                                     5/6/2027
 360844    IRBY, JOHNNY LEE                 68   BLACK      M         MEDIUM                             LIEBER                                                                   8/10/2042
 316545    IRBY, RASHAD KINTREL             32   BLACK      M         MEDIUM               10/23/2019    LIEBER                                                                    3/8/2023
 328586    IRBY, RASHON JAVAROUS            28   BLACK      M         MEDIUM                2/12/2019    EVANS                      11/22/2018         3/10/2021                  5/20/2021
 338705    IRBY, ROBERT EMORY               56   BLACK      M         MEDIUM                             PERRY                                                                     5/2/2048
 298917    IRBY, RYAN D                     35   BLACK      M         CLOSE                 8/15/2019    LIEBER                                                                    9/9/2043
 367324    IRELAND, ASHLEY MICHAEL          36   WHITE      M         CLOSE                  9/9/2019    LEE                           4/1/2016        1/29/2021    12/12/2020    6/10/2021
 320139    IRICK, ANTOINE                   39   BLACK      M         MEDIUM                             KERSHAW                                                                  4/15/2026
 340218    IRICK, MARCUS CHARLES            31   BLACK      M         MEDIUM                2/11/2020    RIDGELAND                                                                8/24/2020
 138528    IRIEL, JIMMY CURTIS              51   WHITE      M         MEDIUM                 4/2/2011    ALLENDALE                    11/5/2006        9/11/2021
 367486    IRVIN, RODNEY ERIC               52   WHITE      M         MEDIUM                4/22/2020    MACDOUGALL                   12/5/2020        12/5/2020                  7/25/2021
 266079    ISAAC, ANTWAN JEROME             43   BLACK      M         MINIMUM                7/8/2019    EVANS                        1/16/2020        3/11/2021       3/7/2021    9/3/2021
 356233    ISAAC, DWAYNE LAVON              34   BLACK      M         MEDIUM                             TURBEVILLE                   5/13/2021        5/13/2021     11/7/2022     5/6/2023
 331813    ISAAC, GREG KELVIN               33   BLACK      M         CLOSE                  3/8/2018    BROAD RIVER
 339555    ISAAC, KEVIN D                   36   BLACK      M         MEDIUM                 7/8/2016    LEE                                                                      5/26/2030
 175037    ISAAC, LLOYD                     48   BLACK      M         CLOSE                12/22/2018    PERRY
 295563    ISAAC, QUINCY AARON              38   BLACK      M         MEDIUM                11/9/2019    TURBEVILLE                                                               2/18/2022
 366517    ISAAC, RASHAWN JAMES             28   BLACK      M         CLOSE                12/19/2018    MCCORMICK                                                               11/21/2038
 379170    ISAAC, RIAS ODELL                54   BLACK      M         CLOSE                              LEE
 118040    ISAAC, ROOSEVELT -               62   BLACK      M         CLOSE                  9/7/2016    PERRY                        6/21/1993       6/19/2020
 352658    ISAAC, SHAYLAN CHARVORIS         25   BLACK      M         MEDIUM                1/30/2019    EVANS                        10/1/2018      11/19/2020      6/29/2021   12/26/2021
 380796    ISAAC, XAVIER TAQUANN            29   BLACK      M         MEDIUM                             EVANS                        4/13/2020       4/13/2020                   1/11/2021
 351277    ISAKSON, MICHAEL JOSEPH          57   WHITE      M         MEDIUM                             MCCORMICK                                                               12/30/2031
 379377    ISDELL II, CHARLES GABLE         40   WHITE      M         MEDIUM                 6/4/2019    BROAD RIVER                11/14/2021       11/14/2021      6/21/2027   12/18/2027
 181155    ISLAM, MUTTALIB MALIK            47   BLACK      M         MEDIUM                1/27/2020    TYGER RIVER                 9/29/2019       11/20/2020      10/3/2020     3/3/2021
 172041    ISLAR, WILBERT                   47   BLACK      M         MEDIUM                4/23/1991    ALLENDALE                                                                7/24/2021
 356819    ISOM, ANTHONY OBRIAN             31   BLACK      M         MEDIUM                 7/7/2019    EVANS                                                                   11/21/2025
 352772    ISOM, JONATHAN LEE               37   WHITE      M         CLOSE                              WATEREE RIVER                5/17/2020       5/17/2020                   5/21/2022
 297314    ISOM, JR., ROBERT                47   BLACK      M         MEDIUM                 3/8/2020    LIEBER
 312758    ISRAEL, CLIFTON EMANUEL          32   BLACK      M                                1/1/2007    KIRKLAND                     2/11/2020       2/11/2020                   9/23/2020
 267815    ISRAEL, VERNELL WILLIAM          45   BLACK      M         MEDIUM                 4/8/2020    RIDGELAND                                                                9/21/2030
 131131    IVERY, GREG ALLAN                65   BLACK      M         CLOSE                  3/3/2019    KIRKLAND                                                                 11/1/2032
 375250    IVESTER JR, RUSSELL LEE          20   WHITE      M                                8/8/2019    KIRKLAND                   12/31/2019       12/31/2019                   9/23/2021
 284243    IVESTER, JOSHUA SCOTT            35   WHITE      M         CLOSE                 3/10/2020    MCCORMICK                                                               12/21/2020
 345147    IVEY JR, DOMINIQUE K             29   BLACK      M         MEDIUM                1/20/2019    RIDGELAND                    2/9/2023         2/9/2023                    2/3/2023
 295779    IVEY JR, MELVIN                  46   WHITE      M         MEDIUM                1/11/2017    MACDOUGALL                 10/17/2020       10/17/2020                    5/4/2021
 278951    IVEY, BILLY WAYNE                37   WHITE      M                               2/20/2020    KIRKLAND                     4/1/2020         4/1/2020                    2/5/2021
 278185    IVEY, CRAIG CLIFFORD             40   BLACK      M         MEDIUM                7/10/2003    MACDOUGALL                  9/24/2020        9/24/2020                   4/17/2021
 273607    IVEY, RAHSAAN DUANE              43   BLACK      M         MINIMUM               4/18/2020    TYGER RIVER                  5/8/2026         5/8/2026                   9/20/2026

                                                                      SCDC INMATES MAY 5 000201
                                                                                          Incident Date of                                 Projected                      Projected
                                          Current                                                                                                          Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted           Current Location     Initial Parole                 Supervised Re-
                                           Age                                                                                                            Hearing Date*                Maxout Date
                                                                                            Disciplinary                                 Hearing Date                     entry Date
 324929    IVEY, RODNEY                         33   WHITE      M         CLOSE                 11/28/2018   KIRKLAND
 370108    IVORY, CARLOS DEANDRE                22   BLACK      M         MEDIUM                 3/30/2020   ALLENDALE                       8/25/2028       8/25/2028                   8/21/2028
 314861    IZARD, ERIC ANDREW                   35   WHITE      M         MEDIUM                  5/6/2019   WATEREE RIVER                                                               8/31/2022
 378599    JACINTHE, JUNIOR                     22   BLACK      M         MEDIUM                 4/21/2020   TURBEVILLE                    10/28/2019       10/28/2019      7/29/2020   10/30/2020
 366534    JACK, JAREL K                        41   BLACK      M         MINIMUM                7/24/2016   WATEREE RIVER                                                               9/28/2022
 340086    JACKSON II, ERNEST FLOYD             32   BLACK      M         MEDIUM                             BROAD RIVER                                                                 2/28/2032
 267203    JACKSON III, CARL JEROME             45   BLACK      M         MEDIUM                11/7/2007    MACDOUGALL                                                                  10/6/2021
 333093    JACKSON JR, CHARLES KEVIN            28   BLACK      M         MEDIUM                6/25/2019    EVANS                         11/21/2019         1/8/2022     10/10/2021     4/8/2022
 378669    JACKSON JR, DONALD LAMONT            22   BLACK      M         MEDIUM               11/28/2019    EVANS                          8/20/2021        8/20/2021                   8/20/2021
 372461    JACKSON JR, DWIGHT LARAY             25   BLACK      M         MEDIUM                4/18/2020    TURBEVILLE                    10/18/2018        1/29/2021      5/23/2022   11/19/2022
 226360    JACKSON JR, JAMES DOUGLAS            58   BLACK      M                                            KIRKLAND                       7/19/2021        7/19/2021      3/14/2023    9/10/2023
 338358    JACKSON JR, LEVARN MARCELLUS         33   BLACK      M         MINIMUM               8/23/2019    GOODMAN                                                                      4/2/2025
 360581    JACKSON JR, LLOYD JOHN               33   BLACK      M         MEDIUM                 2/7/2018    LIEBER                                                                      1/11/2038
 199243    JACKSON JR, LOUIS                    48   BLACK      M         MEDIUM                 6/8/2018    EVANS                            9/9/2021         9/9/2021                  9/26/2021
 351672    JACKSON JR, WILLIAM ROLAND           30   BLACK      M         CLOSE                 3/30/2020    RIDGELAND                                                                    4/4/2028
 178827    JACKSON, ALLEN                       52   BLACK      M         MEDIUM                1/29/2019    PERRY                            1/2/2011      10/16/2021
 381610    JACKSON, ALTONINAL DANGLO            19   BLACK      M         MEDIUM                             NORTH CAROLINA                  5/29/2020       5/29/2020                   7/24/2024
 138454    JACKSON, ANTHONY JEROME              53   BLACK      M         MEDIUM                7/22/2011    LIEBER
 353436    JACKSON, ANTONIO                     31   BLACK      M         CLOSE                 12/1/2014    KIRKLAND                                                                    11/8/2041
 368536    JACKSON, ANTONIO DE VONTE            22   BLACK      M         CLOSE                 8/15/2017    LEE                                                                         1/15/2032
 247789    JACKSON, ARCHIE LEE                  47   BLACK      M         MINIMUM              11/14/2019    RIDGELAND                                                                   7/20/2023
 284897    JACKSON, AVIS TIUN                   37   BLACK      M         MEDIUM                9/26/2019    MCCORMICK                       3/10/2043       3/10/2043                    3/1/2043
 298617    JACKSON, BARRY LEE                   46   WHITE      M         CLOSE                  3/7/2016    MCCORMICK                                                                   4/18/2025
 338036    JACKSON, BENJAMIN                    34   BLACK      M         MEDIUM               11/30/2018    LIEBER                                                                     11/25/2035
 341244    JACKSON, BENNIE RAMONE               33   BLACK      M                               3/21/2015    KIRKLAND                       9/30/2020        9/30/2020                   11/1/2021
 381105    JACKSON, BERNARD EMMANUEL            39   BLACK      M         MEDIUM                             TRENTON                       11/29/2019        3/24/2021                  10/22/2020
 210745    JACKSON, BERNARD STACY               46   BLACK      M         MEDIUM                9/24/2017    PERRY                         11/22/2021       11/22/2021
 150552    JACKSON, BETTY RUTH                  75   WHITE      F         MEDIUM               10/13/2002    WELLPATH (FORMERLY JUST C      8/17/2007        2/20/2021
 343197    JACKSON, BRANDON DONNELL             31   BLACK      M         MINIMUM                6/3/2011    MACDOUGALL                      5/1/2027         5/1/2027                   4/28/2027
 314044    JACKSON, BRANDON LEE                 36   WHITE      M         MEDIUM                             TRENTON                        3/31/2020        3/31/2020      6/26/2021    9/10/2021
 249296    JACKSON, BRUCE STEVEN                56   WHITE      M         MEDIUM                1/12/2018    MACDOUGALL                      3/4/2020         3/4/2020                  12/12/2020
 270649    JACKSON, CALVIN                      51   BLACK      M         MEDIUM                 7/8/2003    ALLENDALE                       1/8/2020         1/8/2020                  10/17/2020
 220129    JACKSON, CHARLES ADRIAN              45   BLACK      M         MEDIUM                2/16/1999    MCCORMICK                     10/24/2014        8/21/2021
 377790    JACKSON, CHERYL L                    29   BLACK      F         MEDIUM               10/28/2019    GRAHAM                         4/30/2019        5/23/2020                   8/19/2020
 352719    JACKSON, CHRISTI JANELLE             37   BLACK      F         MINIMUM               1/22/2020    LEATH                                                                      11/20/2020
 294183    JACKSON, CHRISTOPHE                  34   BLACK      M         CLOSE                10/13/2018    BROAD RIVER                     4/11/2033       4/11/2033                    2/3/2035
 336849    JACKSON, CHRISTOPHE MICHAEL          30   BLACK      M         CLOSE                 3/15/2020    BROAD RIVER                     8/14/2019       7/24/2020      8/16/2022    2/12/2023
 368762    JACKSON, CHRISTOPHE RICARDO          25   BLACK      M         MEDIUM                10/3/2019    EVANS                           6/12/2019       6/12/2019                   7/12/2020
 348198    JACKSON, CODDIE RYELL                27   BLACK      M         MINIMUM               2/26/2012    PALMER                                                                      9/22/2022

                                                                          SCDC INMATES MAY 5 000202
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 304116    JACKSON, COREY LAMONT                34   BLACK      M         MEDIUM                  9/9/2019   EVANS                        9/18/2019      8/28/2020       3/1/2022   8/28/2022
 278215    JACKSON, CURTIS JERMAINE             40   BLACK      M                               12/31/2015   KIRKLAND                                                              12/12/2030
 210638    JACKSON, DAMON L.                    43   BLACK      M         MEDIUM                 1/25/2017   RIDGELAND                   12/19/2026    12/19/2026                   12/2/2032
 323881    JACKSON, DANIEL DEANGELO             32   BLACK      M         CLOSE                  6/18/2019   LEE                                                                    4/21/2038
 265760    JACKSON, DEFRANSCO                   39   BLACK      M         MEDIUM                12/14/2017   TYGER RIVER                                                             9/6/2021
 272043    JACKSON, DENNIS JAMES                50   BLACK      M         MEDIUM                 5/31/2016   KERSHAW                                                                6/24/2026
 317971    JACKSON, DERRIK LEMAR                38   BLACK      M         MINIMUM               12/15/2016   MANNING                                      8/3/2017                   8/6/2020
 349566    JACKSON, DESMOND MONTEZ              28   BLACK      M         MEDIUM                 11/4/2019   KERSHAW                      6/10/2020      6/10/2020                  1/23/2021
 335676    JACKSON, DEVONTRE CORTELL            28   BLACK      M         CLOSE                  2/15/2020   BROAD RIVER                                                            8/19/2046
 241391    JACKSON, DIONDRAE EMANUEL            42   BLACK      M         CLOSE                  2/14/2012   LEE                                                                    2/15/2042
 332027    JACKSON, DOMINIQUE DEMETRIUS         31   BLACK      M         MEDIUM                 4/28/2019   TURBEVILLE                                                             4/27/2021
 343868    JACKSON, DONTAVIUS HUGO              28   BLACK      M         MEDIUM                 1/30/2020   LEE                                                                    9/27/2032
 334411    JACKSON, HAROLD LEE                  50   BLACK      M         MEDIUM                  6/8/2009   RIDGELAND                                                             12/22/2056
 340845    JACKSON, HARVESTER                   26   BLACK      M         MEDIUM                  9/3/2019   BROAD RIVER                                                            3/13/2021
 258271    JACKSON, JAMES RAY                   51   BLACK      M         MINIMUM                            KERSHAW                                                                7/26/2020
 362852    JACKSON, JAMIROQUAN SYMIAL           24   BLACK      M         MEDIUM                9/17/2019    KERSHAW                      7/12/2020      7/12/2020                  7/12/2020
 132293    JACKSON, JARVIS                      66   BLACK      M         MEDIUM                9/17/1993    ALLENDALE                   12/21/2001      2/19/2021
 375167    JACKSON, JASON PAUL                  44   WHITE      M         MEDIUM                9/30/2018    EVANS                          5/6/2020      5/6/2020    10/16/2022    4/14/2023
 331447    JACKSON, JASPER                      31   BLACK      M         CLOSE                 3/12/2020    ALLENDALE                    9/16/2024      9/16/2024                  9/16/2024
 209031    JACKSON, JAY BRADLEY                 49   WHITE      M         MINIMUM               7/20/2009    MANNING                                                                3/24/2022
 363012    JACKSON, JAYVIS JAMES                26   BLACK      M         MEDIUM                4/26/2019    EVANS                                                                 10/25/2027
 363218    JACKSON, JERELL                      40   BLACK      M         CLOSE                              LEE                                                                    7/11/2030
 346000    JACKSON, JEREMY TYRONE               32   BLACK      M         CLOSE                 7/24/2017    LEE                                                                     8/7/2036
 378064    JACKSON, JERMAINE TAURN              44   BLACK      M                                            KIRKLAND                    10/23/2020    10/23/2020                   4/18/2021
 369484    JACKSON, JESSICA BLAIR               24   WHITE      F         MINIMUM              11/28/2019    GRAHAM                         1/1/2027      1/1/2027                 12/25/2026
 375813    JACKSON, JORDAN DUVAL                20   BLACK      M         CLOSE                  4/1/2020    LEE                                                                    4/23/2031
 231396    JACKSON, JOSEPH                      61   BLACK      M         MEDIUM                             BROAD RIVER                  5/25/2013      6/20/2020
 214546    JACKSON, JOSHUA CHAD                 43   WHITE      M         MEDIUM                6/23/1999    MCCORMICK                      1/9/2036      1/9/2036                   1/5/2036
 382168    JACKSON, JOSHUA EARL                 36   WHITE      M         MINIMUM                            KIRKLAND                       8/1/2020      8/1/2020                  6/21/2021
 378346    JACKSON, JOSHUA NOEL                 20   BLACK      M         CLOSE                 11/1/2019    LIEBER                       4/14/2020      4/14/2020     4/19/2021 10/16/2021
 293777    JACKSON, JUAN TYRAE                  49   BLACK      M         MINIMUM               4/29/2016    MACDOUGALL                   6/17/2020      6/17/2020                   2/2/2021
 227374    JACKSON, KEITH VERNON                53   BLACK      M                               3/12/2015    KIRKLAND                                    8/26/2016                  6/18/2020
 382058    JACKSON, KELLY M                     45   WHITE      F         MINIMUM                            GRAHAM                       2/20/2020      2/20/2020                  6/14/2020
 356452    JACKSON, KELVIN                      40   BLACK      M         CLOSE                  9/8/2015    LEE                                                                    5/21/2056
 211906    JACKSON, KENNETH                     60   BLACK      M         MEDIUM               11/30/2018    LIEBER                                                                  7/6/2023
 350150    JACKSON, KENNY                       38   BLACK      M         MEDIUM                12/5/2018    LIEBER                                                                 9/21/2031
 313339    JACKSON, KEVIN MAURICE               37   BLACK      M         MEDIUM               11/25/2018    EVANS                                                                   2/1/2023
 333860    JACKSON, LAGEORGE R                  29   BLACK      M         MINIMUM               1/10/2020    TYGER RIVER                  4/30/2019      5/22/2020       4/1/2021   9/28/2021
 276735    JACKSON, LARRY EUGENE                61   WHITE      M         MEDIUM                9/16/2002    BROAD RIVER                                                             9/3/2027

                                                                          SCDC INMATES MAY 5 000203
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 344829    JACKSON, LORENZO AZIA              29   BLACK      M         CLOSE                  1/28/2020   LIEBER                                                                   9/10/2030
 342045    JACKSON, MARQUESE LADARIUS         28   BLACK      M         MEDIUM                12/11/2019   LIEBER                                                                    9/5/2029
 339242    JACKSON, MATTHEW LAMAR             33   BLACK      M         CLOSE                 12/23/2018   LEE                                                                       2/8/2028
 329032    JACKSON, MATTHEW LEGRANDE          30   WHITE      M         CLOSE                   4/6/2020   LEE                                                                      5/29/2032
 312864    JACKSON, MICHAEL                   33   BLACK      M         CLOSE                   3/5/2020   LEE                                                                     12/25/2029
 294410    JACKSON, MICHAEL DAVID             61   BLACK      M         CLOSE                  1/16/2020   LEE
 246661    JACKSON, MICHAEL DEMARIO           40   BLACK      M         MEDIUM                  4/8/2019   EVANS                                                                    5/19/2022
 210570    JACKSON, ONTANEY VENTRELL          44   BLACK      M         MINIMUM                4/22/2017   MACDOUGALL                                                                6/9/2024
 216722    JACKSON, PATRICK O.                49   BLACK      M         MEDIUM                 6/21/2017   EVANS                        7/27/2048       7/27/2048                   1/12/2049
  73467    JACKSON, PAUL MATTHEW              65   BLACK      M         MEDIUM                 7/27/2003   TYGER RIVER                  8/18/1986       7/31/2021
  83239    JACKSON, PHILLIP                   65   BLACK      M         CLOSE                  3/22/2019   BROAD RIVER
 317505    JACKSON, PHILLIP HAROLD            32   BLACK      M         MEDIUM                 6/23/2017   LEE                           1/4/2031         1/4/2031                  6/28/2032
 138725    JACKSON, ROBERT                    78   BLACK      M         CLOSE                  2/21/1989   LEE                                                                      6/13/2040
 382739    JACKSON, ROBERT PATRICK            29   BLACK      M         MINIMUM                            WATEREE RIVER              12/18/2020       12/18/2020                   8/25/2021
 216302    JACKSON, RUSSELL B                 45   BLACK      M         MEDIUM                7/23/2019    RIDGELAND                                                                2/26/2021
 286531    JACKSON, SANCHEZ                   39   BLACK      M         MEDIUM                4/10/2020    TYGER RIVER                                                               6/7/2023
 266619    JACKSON, STEVEN TRANCIE            41   BLACK      M         MEDIUM                             TYGER RIVER                                                              1/12/2029
 334394    JACKSON, TERON HAKEEN              30   BLACK      M         CLOSE                  6/9/2018    PERRY                                                                     6/8/2044
  96574    JACKSON, TERRY LEE                 66   WHITE      M         MEDIUM                             BROAD RIVER                  4/16/1999       8/21/2021
 321102    JACKSON, THOMAS DURAND             34   BLACK      M         MEDIUM                8/13/2012    KIRKLAND                     2/25/2020       2/25/2020                    6/9/2020
 353621    JACKSON, THOMAS TYRONE             31   BLACK      M         CLOSE                 4/27/2019    BROAD RIVER                                                              7/18/2032
 245656    JACKSON, TIMMY                     40   BLACK      M         MEDIUM                1/25/2020    EVANS                        7/24/2030       7/24/2030                   8/11/2036
 214371    JACKSON, TIMOTHY LAMONT            46   BLACK      M         CLOSE                  6/9/2017    PERRY
 240222    JACKSON, TOBY CHARMAINE            43   BLACK      M         MINIMUM               1/23/2018    LIVESAY                                                                  1/23/2022
 350085    JACKSON, TONY WILLIAM              34   BLACK      M         MEDIUM                4/30/2018    KERSHAW                      6/24/2017       2/12/2021      8/18/2022    2/14/2023
 349787    JACKSON, TREVAUGHN ZIONTAE         25   BLACK      M         MEDIUM                11/5/2018    LIEBER                                                                   8/18/2064
  91774    JACKSON, WALTER                    78   BLACK      M         MEDIUM                             BROAD RIVER                  9/13/1993       3/20/2021
 266954    JACKSON, WILLIAM ALEXANDER         53   BLACK      M         MEDIUM                6/13/2019    LIEBER                        9/2/2020        9/2/2020                   9/26/2021
 118156    JACKSON, WILLIE JAMES              66   BLACK      M         MEDIUM                3/27/1990    BROAD RIVER                  4/15/1991       3/18/2021
 331662    JACOB, BRANDON                     28   WHITE      M         MINIMUM                            WATEREE RIVER                6/24/2020       6/24/2020       6/4/2021    12/1/2021
 338933    JACOBS JR, ABEL                    30   BLACK      M         MEDIUM                12/4/2019    WATEREE RIVER                                                           11/17/2021
 379003    JACOBS JR, DAVID JEROME            27   BLACK      M         MEDIUM               10/21/2019    WATEREE RIVER                                                            9/24/2025
 382789    JACOBS JR, GABRIEL SENTEL          19   BLACK      M         MEDIUM                4/11/2020    TURBEVILLE                                                               9/19/2023
 306881    JACOBS, ANTONIO TERRELL            42   BLACK      M         MEDIUM                1/13/2020    LEE                                                                     12/16/2032
 373264    JACOBS, CELENA RAE                 23   WHITE      F         MINIMUM                7/3/2019    GRAHAM                                                                  10/16/2021
 246313    JACOBS, DARLENE                    45   WHITE      F         MEDIUM                 8/7/2012    GRAHAM                       7/15/2015      11/15/2019
 331644    JACOBS, DENNIS                     35   BLACK      M         MEDIUM                7/13/2018    KERSHAW                                                                 10/31/2020
 383094    JACOBS, DYAMOND RHOMIR             19   BLACK      M                                            KIRKLAND                                                                  1/9/2024
 372717    JACOBS, HUNTER LEE                 20   WHITE      M         CLOSE                10/11/2019    LIEBER                                                                   8/21/2023

                                                                        SCDC INMATES MAY 5 000204
                                                                                           Incident Date of                              Projected                    Projected
                                        Current                                                                                                        Next Parole                  Projected
Inmate #                    Name                       Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                          Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 272259    JACOBS, JASON                      38   BLACK         M         MEDIUM                 3/22/2019   TYGER RIVER                 12/31/2025    12/31/2025                  12/31/2025
 361772    JACOBS, JEREMY DARNELL             28   BLACK         M         MEDIUM                 10/8/2018   RIDGELAND                      1/1/2021      1/1/2021     6/12/2025    12/9/2025
 372739    JACOBS, JOSEPH LEIGH               22   AMER INDIAN   M         MEDIUM                10/13/2019   EVANS                                                                  10/6/2022
 283610    JACOBS, JULIUS MARVIN              39   BLACK         M         CLOSE                 12/29/2018   BROAD RIVER                                                             8/4/2029
 335658    JACOBS, KENDRICK L                 34   BLACK         M         MEDIUM                 3/17/2020   KERSHAW                                                                7/14/2023
 226988    JACOBS, RONALD                     49   BLACK         M         MEDIUM                11/14/2018   KERSHAW                      6/27/2022      6/27/2022                  6/27/2022
 328542    JACOBS, TYRONE                     37   BLACK         M         MEDIUM                12/11/2019   EVANS                                                                 12/10/2036
 310037    JACQUES, JARROD                    33   BLACK         M         MEDIUM                 1/24/2019   TRENTON                                                                1/23/2024
 315687    JAKES, CHRISTOPHE CHARLES          32   BLACK         M         MEDIUM                 3/18/2020   WATEREE RIVER                6/12/2020      6/12/2020     11/7/2021     5/6/2022
 347615    JAKES, DAVID JAYQUON               29   BLACK         M         CLOSE                   3/2/2020   LEE                                                                    10/6/2037
 196633    JAMES III, JOHN                    45   BLACK         M         CLOSE                 10/15/2018   LEE                                                                    5/22/2035
 370888    JAMES JR, DERRICK                  22   BLACK         M         MEDIUM                 2/24/2018   TYGER RIVER                                                            5/27/2022
 165544    JAMES JR, EDDIE HARMON             49   WHITE         M         MEDIUM                 7/31/1991   EVANS                       12/22/2018      8/14/2020                  6/30/2020
 376076    JAMES JR, STEVEN WATSON            25   BLACK         M         MEDIUM                 2/10/2020   TYGER RIVER                  9/26/2019    10/23/2020      10/3/2021     4/1/2022
 310987    JAMES, ANTHONY GLENN               35   BLACK         M         MEDIUM                  4/1/2020   RIDGELAND                    8/14/2020      8/14/2020                  8/14/2020
 257494    JAMES, CALVIN                      38   BLACK         M         CLOSE                  2/24/2018   LIEBER                                                                11/10/2030
 272896    JAMES, CARLOS A.                   42   BLACK         M         MEDIUM                10/25/2018   ALLENDALE                                                             10/25/2029
 222169    JAMES, DANIEL BAXTER               44   WHITE         M         MEDIUM                 1/30/2020   WATEREE RIVER                  2/8/2020     3/25/2021     6/16/2021    9/27/2021
 181333    JAMES, DAVID                       54   BLACK         M         CLOSE                  9/20/2019   PERRY
 361608    JAMES, DEMETRICE ROOSEVELT         25   BLACK         M         CLOSE                  2/25/2020   MCCORMICK                                                            12/13/2039
 374943    JAMES, DEVANDRE                    27   BLACK         M         MEDIUM                  2/8/2019   TYGER RIVER                                                           6/20/2025
 286275    JAMES, DONELL LAMONT DEW           35   BLACK         M         CLOSE                  1/20/2020   MCCORMICK                                                             5/13/2022
 248742    JAMES, FRANK ROOSEVELT             42   BLACK         M         MEDIUM                 2/11/2020   WATEREE RIVER                                                        11/22/2023
 302355    JAMES, GERRY BRENT                 45   BLACK         M         MEDIUM                 9/26/2019   KERSHAW                                                               2/18/2023
 222998    JAMES, HOMER                       47   BLACK         M         MINIMUM                            TYGER RIVER                                                           11/2/2020
 234214    JAMES, HOMER ARTHUR                60   BLACK         M         CLOSE                11/26/2008    LIEBER
 356399    JAMES, JARRELL LORENZO             25   BLACK         M         CLOSE                              LEE                                                                   2/27/2035
 289115    JAMES, JERMEL VOSHAWN              35   BLACK         M         MEDIUM                6/14/2019    TYGER RIVER                                                           3/18/2022
 379302    JAMES, JONATHAN DANIEL             49   WHITE         M         MEDIUM                             ALLENDALE                                                             12/4/2020
 364209    JAMES, JOSHUA BRENT                42   WHITE         M         MINIMUM               3/25/2020    TYGER RIVER                                                           2/27/2021
 197141    JAMES, JR, CHARLES EDWARD          49   BLACK         M         MEDIUM                3/23/2018    LIEBER                     10/17/2012      9/11/2021
 261378    JAMES, KENNETH                     44   BLACK         M         MEDIUM                6/24/2010    KERSHAW                                                               12/5/2030
 295827    JAMES, KYLE JACOB                  43   BLACK         M         MEDIUM                11/6/2018    RIDGELAND                                                              2/9/2042
 333730    JAMES, LAQUINN ROCHIO              40   BLACK         M                               7/14/2018    KIRKLAND                    4/29/2020      4/29/2020                   6/1/2021
 291860    JAMES, LEON AMOS JASON             34   BLACK         M         CLOSE                10/21/2018    LEE
 294004    JAMES, MICHAEL                     39   BLACK         M         MINIMUM               4/10/2019    LIVESAY                    12/13/2024    12/13/2024                    3/7/2026
 368743    JAMES, MICHAEL D                   55   WHITE         M         MEDIUM                9/15/2017    MACDOUGALL                                                             6/5/2021
 210639    JAMES, MICHAEL STEPHON             46   BLACK         M         MEDIUM                9/14/2017    KERSHAW                                                               3/26/2028
 261393    JAMES, ROBERT                      45   BLACK         M         MEDIUM                6/20/2019    KERSHAW                                                                4/5/2030

                                                                           SCDC INMATES MAY 5 000205
                                                                                         Incident Date of                              Projected                  Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                 entry Date
 365690    JAMES, RODERICK                     37   BLACK      M         MINIMUM                 3/7/2018   ALLENDALE                                                             4/8/2024
 361800    JAMES, THOMAS BOOKER                31   BLACK      M         MEDIUM                 8/24/2018   MCCORMICK                                                            10/6/2044
 234029    JAMES, TRAVIS ALBERT                54   BLACK      M         CLOSE                  6/16/2017   EVANS                       4/22/2015     10/9/2021
 257689    JAMES, TRELON VISHINSKI             40   BLACK      M                                12/9/2011   KIRKLAND                    6/21/2020     6/21/2020                   1/6/2021
 187370    JAMES, TYRONE MICHAEL               59   BLACK      M         MEDIUM                             LEE                        12/11/2011     3/20/2021
 249221    JAMES, WILLIE LEE                   69   BLACK      M         MEDIUM                 3/1/2013    BROAD RIVER
 360119    JAMES, ZAJHUN                       23   BLACK      M         CLOSE                  4/6/2020    LEE                                                                  4/11/2032
 280500    JAMISON, JOEY LAMONT                38   BLACK      M         MEDIUM                8/25/2018    LEE                                                                  1/20/2026
 382630    JAMISON, JOHNNY BRUCE               65   BLACK      M         MEDIUM                             MACDOUGALL                                                           2/14/2029
 327094    JAMISON, JONATHAN                   35   BLACK      M         MEDIUM                9/13/2019    RIDGELAND                                                            5/15/2027
 210828    JAMISON, KEVIN LAMAR                45   BLACK      M         MEDIUM                4/10/2020    EVANS                                                               11/13/2026
 271666    JAMISON, RAHEME KEMDO               41   BLACK      M         MEDIUM                 2/9/2020    TYGER RIVER                                                         12/27/2022
 239647    JAMISON, RICKY                      60   BLACK      M         MEDIUM                9/19/2019    ALLENDALE                    10/3/2020     10/3/2020                 1/29/2021
 345773    JAMISON, TOCARA DIVONN              38   BLACK      M         MEDIUM               11/16/2017    EVANS                                                                12/8/2022
 291035    JAMISON, VERNON LEE                 67   BLACK      M         MEDIUM                             RIDGELAND                                                            9/25/2023
 277038    JAMISON, WILLIE JAMES               59   BLACK      M         CLOSE                 7/21/2016    MCCORMICK
 270156    JANES, PHILLIP ALAN                 51   WHITE      M         MEDIUM                1/14/2009    WATEREE RIVER                                                        1/27/2025
 382896    JANIS, ALLISON MARIE                59   WHITE      F         MINIMUM                            LEATH                        4/18/2021     4/18/2021                11/20/2021
 256858    JANT, DAMON LASHAE                  42   BLACK      M         MEDIUM                 9/2/2019    MCCORMICK                                                            8/15/2038
 382980    JANULIS, JUDSON MILLS               28   WHITE      M         MINIMUM                            MANNING                     2/13/2020      2/13/2020                  8/1/2020
 381482    JARNAGIN, KEVIN GRANT               24   WHITE      M         MINIMUM                            PALMER                     12/14/2019     12/14/2019                  9/7/2020
 243625    JARRAD SR, JON W                    67   WHITE      M         MEDIUM                             MACDOUGALL                                                           6/16/2024
 370396    JARRELL, BRIAN TODD                 36   WHITE      M         MINIMUM                            KIRKLAND                                                             1/15/2027
 227790    JARRELL, DONALD PERRY               44   WHITE      M         CLOSE                 5/19/2014    PERRY
 250416    JARRELL, SHARRON BLASKY             49   WHITE      F         CLOSE                12/11/2013    GRAHAM
 369207    JARRELLS, KELVIN                    44   BLACK      M         MEDIUM                             TRENTON                      3/15/2019     3/15/2019    8/21/2021    2/17/2022
 222736    JAVINS, JIMMY CLERF                 45   WHITE      M         MINIMUM               1/22/2018    GOODMAN                                                              7/15/2022
 303872    JECKEL, JASON EDWARD                42   WHITE      M         MEDIUM                             KERSHAW                                                              8/19/2020
 367542    JEFFCOAT, CHRISTIAN D               27   BLACK      M         MEDIUM                2/22/2019    TYGER RIVER                  1/12/2018     4/17/2020     7/5/2020     1/1/2021
 284796    JEFFCOAT, GREGORY                   36   BLACK      M         MEDIUM               10/29/2018    TRENTON                      12/1/2026     12/1/2026                 5/22/2029
 300010    JEFFCOAT, HAROLD                    42   BLACK      M         MEDIUM                9/26/2017    KERSHAW                                                               1/9/2024
 154606    JEFFCOAT, KAREN M.                  58   WHITE      F         MEDIUM                12/9/1992    LEATH                        2/26/2009      1/8/2022
 257930    JEFFCOAT, MICHAEL WAYNE             52   WHITE      M         MEDIUM                7/10/2015    BROAD RIVER
 379332    JEFFCOAT, SPENCER MACKENZIE         23   BLACK      M         MINIMUM                            GOODMAN                      6/18/2021     6/18/2021                12/13/2021
 306630    JEFFCOAT, TIFFANY J.                40   BLACK      F         MINIMUM               3/10/2016    GRAHAM                                                               6/26/2024
 343042    JEFFCOAT, TRAVIS RAY                28   WHITE      M         MEDIUM                4/20/2020    WATEREE RIVER                                                       10/31/2021
 367241    JEFFERIES, DEMORRIS JUQUAN          25   BLACK      M         CLOSE                 2/23/2020    LEE                                                                  6/20/2023
 275751    JEFFERIES, EDWARD THOMAS            42   BLACK      M         MINIMUM                            KERSHAW                      3/22/2025     3/22/2025                 3/21/2025
 348891    JEFFERIES, LLOYD RYAN               28   BLACK      M         MEDIUM               12/31/2018    KERSHAW                                                               8/9/2024

                                                                         SCDC INMATES MAY 5 000206
                                                                                           Incident Date of                             Projected                   Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                  entry Date
 350491    JEFFERSON JR, CURTIS RASHAAD          31   BLACK      M                                4/11/2016 KIRKLAND                                                              12/11/2041
 381316    JEFFERSON, DAMARIUS MARQUEZ           28   BLACK      M         MEDIUM                           RIDGELAND                                                             11/11/2034
 376155    JEFFERSON, ELEKI ANDREA               52   BLACK      M         MEDIUM                           KIRKLAND                                                               9/11/2020
 377107    JEFFERSON, JR, ERNEST JOSEPH          32   BLACK      M         MINIMUM                          EVANS                          5/3/2022      5/3/2022     11/5/2021     5/4/2022
 356456    JEFFERSON, KENTRELL LACHONE           41   BLACK      M         CLOSE                  10/2/2019 BROAD RIVER                                                            1/27/2025
 319684    JEFFERSON, KENYETTA MARKEITH          32   BLACK      M         CLOSE                  1/11/2020 PERRY
 167871    JEFFERSON, MARSHALL LEWIS             56   BLACK      M         MEDIUM                 3/25/2007 KERSHAW                     12/19/2020     12/19/2020                 10/22/2021
 162896    JEFFERSON, RICHARD A.                 49   BLACK      M         CLOSE                 12/28/2018 PRISMA HEALTH RICHLAND      11/24/2018     11/24/2018
 329790    JEFFERSON, STARKREN TYRISE            35   BLACK      M         CLOSE                   3/9/2018 LIEBER                                                                 11/5/2050
 271255    JEFFERSON, WILLIE                     52   BLACK      M         MEDIUM                  2/8/2002 EVANS                                                     7/12/2021     1/8/2022
 367789    JEFFERSON, ZAVIE LONDON               24   BLACK      M         MINIMUM                          GOODMAN                      3/18/2021      3/18/2021                 10/20/2021
 381770    JEFFERY, JARVIS TARIO                 21   BLACK      M         MEDIUM                           TURBEVILLE                  12/30/2022     12/30/2022                  8/21/2023
 374931    JEFFERY, RICHARD LEE                  53   BLACK      M         CLOSE                            LEE                                                                    9/29/2034
 380605    JEFFORDS, BRITTANY NICOLE             26   WHITE      F         MEDIUM                 7/23/2019 GRAHAM                       7/31/2019      1/28/2021                  7/18/2020
 380325    JEFFORDS, GEORGE ALLEN                33   WHITE      M         MEDIUM                 1/19/2020 WATEREE RIVER               12/10/2019      1/29/2021                  1/16/2021
 379775    JELKS, DOMINIQUE ANDREA               26   BLACK      F         MINIMUM               12/31/2019 GRAHAM                                                                 4/18/2022
 281446    JENERETTE, BRYAN                      39   BLACK      M         MINIMUM                8/19/2014 WATEREE RIVER                                                           4/1/2025
   6034    JENKINS JR, JEROME                    26   BLACK      M         CLOSE                            BROAD RIVER
 380039    JENKINS JR, KENNETH ALLEN             26   BLACK      M         MINIMUM                          PALMER                        12/3/2020     12/3/2020     5/16/2023   11/12/2023
 363239    JENKINS JR, ROBERT STEPHENSON         37   WHITE      M         MINIMUM                4/24/2016 ALLENDALE                                                             12/26/2022
 368255    JENKINS JR, TERRY GLENN               30   BLACK      M         MEDIUM                  2/5/2020 WATEREE RIVER                                                           3/5/2024
 165472    JENKINS JR, THEODORE                  54   BLACK      M                                          KIRKLAND                                                               6/28/2020
 273602    JENKINS, ADRIAN LARON                 38   BLACK      M         MEDIUM                  3/9/2018 LIEBER                                                                 9/15/2032
 364749    JENKINS, AKEEM SHAMAR                 25   BLACK      M         MEDIUM                 4/10/2020 TRENTON                       4/25/2027     4/25/2027                  4/23/2027
 268654    JENKINS, ANDREW TERREL                38   BLACK      M         MEDIUM                           MACDOUGALL                    8/14/2020     8/14/2020    10/27/2023    4/24/2024
 323767    JENKINS, ANTHONY RASHAWN              34   BLACK      M         MINIMUM               10/13/2019 MANNING                       1/15/2019     4/17/2020     4/27/2020   10/24/2020
 355755    JENKINS, ATRINE KAPIECE               28   BLACK      M         MEDIUM                  9/8/2018 TRENTON                                                                8/24/2025
 364365    JENKINS, BERNARD                      27   BLACK      M         MEDIUM                 11/8/2018 LIEBER                                                                 5/11/2035
 271240    JENKINS, BOBBY C.                     50   BLACK      M         MEDIUM                  7/2/2019 BROAD RIVER                   9/21/2041     9/21/2041                  9/21/2041
 280553    JENKINS, BURTON SCOTT                 36   WHITE      M         MEDIUM                  4/6/2020 TURBEVILLE                     6/8/2020      6/8/2020                  9/18/2020
 350658    JENKINS, CARMAN MAJOR                 32   BLACK      F         MEDIUM                 2/18/2014 LEATH                                                                   4/1/2048
 249488    JENKINS, CHARLES ALEXANDER            56   BLACK      M         MINIMUM                          MANNING                                                    7/8/2021     1/4/2022
 309361    JENKINS, CHAVIS JAHMAL                35   BLACK      M         CLOSE                  7/16/2007 MCCORMICK                                                               9/4/2032
 300829    JENKINS, CLARENCE OBRIAN              35   BLACK      M         MEDIUM                  4/2/2020 WATEREE RIVER                                                          5/13/2026
 323856    JENKINS, CLARENCE WILLIAMS            36   BLACK      M         CLOSE                  5/20/2014 BROAD RIVER
 380734    JENKINS, COLLIN RIVERS                20   WHITE      M         CLOSE                            LEE                                                                     5/6/2031
 381513    JENKINS, COURTNEY CARMEL              21   BLACK      M         MEDIUM                           TRENTON                     10/23/2019     10/23/2019                  7/23/2020
 274033    JENKINS, DANIEL JEROME                62   BLACK      M         MEDIUM                 7/31/2017 MCCORMICK
 298402    JENKINS, DANIEL LEROY                 60   BLACK      M         MINIMUM                          MANNING                     11/30/2019     11/30/2019                   7/9/2020

                                                                           SCDC INMATES MAY 5 000207
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 287262    JENKINS, DANNY LEE                 64   BLACK      M         MEDIUM                  7/4/2010 BROAD RIVER                                                                 6/8/2023
 367598    JENKINS, DASHAWN RAYQUAN           25   BLACK      M         CLOSE                  12/9/2019 MCCORMICK                                                                   6/2/2026
 289283    JENKINS, DAVID                     38   BLACK      M         MEDIUM                 7/24/2012 RIDGELAND                                                                 10/25/2031
 337787    JENKINS, DEAVAN ANTWAN             33   BLACK      M         MINIMUM                          LIVESAY                                                                     9/2/2023
 350600    JENKINS, DEMETRESSE JAMMAL         29   BLACK      M         MEDIUM                 3/16/2020 BROAD RIVER                                                               10/27/2020
 333353    JENKINS, DESMAND                   30   BLACK      M         MEDIUM                 12/3/2019 WATEREE RIVER                                                               1/8/2023
 338782    JENKINS, DEVION                    27   BLACK      M         MEDIUM                12/22/2019 KERSHAW                                                                    1/30/2027
 376748    JENKINS, DEVON JAMAHL              23   BLACK      M         MINIMUM                 4/8/2019 KERSHAW                      11/25/2019         1/28/2021    10/26/2022    4/24/2023
 380275    JENKINS, DION RICHARD              22   BLACK      M         MINIMUM                 4/8/2020 EVANS                                                                     10/20/2024
 185504    JENKINS, DONNIE                    49   BLACK      M         MEDIUM                  2/4/2007 ALLENDALE                                                                  6/16/2023
 359239    JENKINS, DONTRAIG KYRELL           28   BLACK      M         CLOSE                  6/25/2019 MCCORMICK                                                                   8/2/2020
 301303    JENKINS, ERNEST ONEAL              35   BLACK      M         MEDIUM                 5/23/2018 EVANS                        11/16/2026       11/16/2026                  11/10/2026
 340220    JENKINS, ETHRUM HENRI-K            28   BLACK      M         MEDIUM                 8/23/2019 BROAD RIVER                                                                12/5/2020
 115592    JENKINS, GORDON -                  63   BLACK      M         CLOSE                  2/25/2020 MCCORMICK                       5/5/2008      10/30/2020
 196454    JENKINS, HERMAN NATHANIEL          48   BLACK      M         MINIMUM                10/9/2017 ALLENDALE                      4/22/2020        4/22/2020     6/21/2020 12/18/2020
 318917    JENKINS, JACKIE                    34   BLACK      M         CLOSE                  11/8/2019 MCCORMICK                                                                  2/25/2023
 381212    JENKINS, JAMEL ANTOINE             42   BLACK      M         MEDIUM                 2/24/2020 WATEREE RIVER                   8/2/2021         8/2/2021                   7/9/2022
 355352    JENKINS, JAMES GERALD              27   BLACK      M         MEDIUM                 3/25/2020 RIDGELAND                                                                  1/21/2028
 296278    JENKINS, JOE NATHAN                33   BLACK      M         MINIMUM                10/8/2019 PALMER                                                                     4/16/2024
 327011    JENKINS, JUSTIN KYLE               31   BLACK      M         CLOSE                  2/21/2020 LEE                                                                        7/10/2032
 284945    JENKINS, KEVIN MAURICE             54   BLACK      M         MEDIUM                 8/29/2019 RIDGELAND                                                                 12/27/2027
 373308    JENKINS, KYSHON                    27   BLACK      M         MEDIUM                           LIEBER                                                                      6/7/2039
 376915    JENKINS, MARK TRAVIS               54   WHITE      M         MEDIUM                           EVANS                        11/12/2023       11/12/2023                  11/10/2023
 370240    JENKINS, MARTINA AIESHA            26   BLACK      F         MEDIUM                 3/17/2020 GRAHAM                       12/27/2025       12/27/2025                  12/24/2025
 362534    JENKINS, MAURICE LARON             25   BLACK      M         MEDIUM                 9/13/2019 EVANS                         8/10/2018       11/14/2020      5/20/2022 11/16/2022
 305741    JENKINS, MYRON LAVAL               43   BLACK      M         MINIMUM                1/29/2011 PALMER                         9/4/2020          9/4/2020     8/31/2022    2/27/2023
 239595    JENKINS, NIAKAL L.                 41   BLACK      M         MINIMUM                12/7/2017 MANNING                                                                    6/11/2026
 326584    JENKINS, QUENTIN                   31   BLACK      M         MEDIUM                12/10/2018 RIDGELAND                                                                   1/1/2047
 333126    JENKINS, RONALD LYNN               52   BLACK      M         MINIMUM                          WATEREE RIVER                                                              8/28/2024
 370814    JENKINS, RUBIN NATHANIEL           22   BLACK      M         MEDIUM                 3/31/2020 TURBEVILLE                     3/31/2021        3/31/2021                  7/10/2021
 354881    JENKINS, SHANE                     31   BLACK      M         CLOSE                  1/28/2020 LIEBER                                                                      7/9/2021
 361338    JENKINS, SHAQUILLE                 26   BLACK      M         MEDIUM                 1/10/2016 RIDGELAND                                                                  9/13/2022
 373553    JENKINS, TONY PARMEL               32   WHITE      M         MINIMUM               11/28/2018 ALLENDALE                                                                  6/15/2022
 373775    JENKINS, TRESHAWN MARKEESE         26   BLACK      M         CLOSE                            LEE                          12/28/2066       12/28/2066                  12/28/2066
 328294    JENKINS, TYQUIN TERRELL            33   BLACK      M         CLOSE                  1/30/2020 LEE                                                                        1/20/2043
 373025    JENKINS, TYREK LAMAR               22   BLACK      M         MEDIUM                 1/28/2019 EVANS                                                                      6/13/2024
 260214    JENKINS, TYRONE                    46   BLACK      M         CLOSE                  4/12/2018 LIEBER
 373590    JENKINS, TYSKI JERMAINE            28   BLACK      M         MEDIUM                11/25/2018 EVANS                          1/19/2022       1/19/2022                  1/19/2022
 333480    JENKINS, WILLIAM H.                71   BLACK      M         MEDIUM                           MCCORMICK                                                                10/21/2066

                                                                        SCDC INMATES MAY 5 000208
                                                                                         Incident Date of                              Projected                   Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                  entry Date
 370029    JENKINS, ZACHARY JEREMY             29   BLACK      M         MEDIUM                  3/9/2020   ALLENDALE                                                            11/15/2021
 381399    JENKINS, ZOSAR KHEOPS               23   BLACK      M         MEDIUM                 1/16/2020   TYGER RIVER                                                          10/12/2020
 368355    JENNINGS, ANTHONY RESHUN            31   BLACK      M         CLOSE                  8/16/2019   LEE                                                                   8/12/2032
 308307    JENNINGS, CHRISTOPHE JODY           48   BLACK      M         CLOSE                  2/18/2015   LIEBER                                                                 2/2/2038
 329197    JENNINGS, ERIC JOSHUA               32   BLACK      M         MEDIUM                 1/30/2019   TURBEVILLE                    3/3/2019     3/10/2021    12/31/2020    6/29/2021
 298443    JENNINGS, JAMES ERNEST              38   BLACK      M         MINIMUM                11/6/2009   WATEREE RIVER                3/26/2020     3/26/2020                  1/29/2021
 337232    JENNINGS, JEFFREY RAY               38   WHITE      M         CLOSE                   3/7/2020   LEE
 383054    JENNINGS, JOSHUA J                  40   WHITE      M         MEDIUM                             KIRKLAND                      2/4/2034      2/4/2034                  2/25/2035
 239361    JENNINGS, MICHELLE LYNN             45   BLACK      F         MINIMUM               9/11/1999    GRAHAM                                                                1/16/2022
 377921    JENNINGS, MONTELL MARQUIS           25   BLACK      M         MEDIUM                             ALLENDALE                                                            10/19/2022
 259845    JENNINGS, RANDY E.                  42   WHITE      M         MEDIUM                8/17/2018    EVANS                                                                  9/4/2023
 329264    JENNINGS, TERRANCE                  30   BLACK      M         MEDIUM                 4/1/2020    PERRY                                                                10/28/2046
 113378    JENNINGS, THOMAS FLOYD              60   BLACK      M         MEDIUM                11/1/2001    KIRKLAND                     7/10/1991     6/18/2020
 380252    JENNINGS, TRAVIS M                  39   BLACK      M         MINIMUM                            WATEREE RIVER                5/22/2023     5/22/2023                  5/22/2023
 222139    JEPSEN, DAVID A                     61   WHITE      M         MEDIUM               11/21/2016    LIEBER                       8/22/2017    11/13/2021                  5/19/2025
 294661    JERIDO, JERMAINE                    38   BLACK      M         MEDIUM               12/11/2019    EVANS                                                                 4/25/2028
 301237    JERIDO, TERRENCE LEVERN             42   BLACK      M         MEDIUM                7/23/2019    TURBEVILLE                                                            9/11/2024
 115314    JERNIGAN, DARYL                     57   BLACK      M         CLOSE                 7/10/2018    PERRY                        1/11/1990     2/26/2021
 374468    JERRY, QUENTIN CORTEZ               24   BLACK      M         MEDIUM                8/29/2019    EVANS                                                                 9/12/2027
 298462    JESKE, RANDY LOGAN                  36   WHITE      M         MEDIUM                7/29/2019    RIDGELAND                                                             3/29/2024
 309007    JESTER, STEPHEN JAMES               45   WHITE      M         MINIMUM               4/12/2015    WATEREE RIVER                2/23/2020     2/23/2020                  2/22/2021
 282902    JETER III, ALONZO COLUMBUS          42   BLACK      M         MEDIUM                 3/8/2006    TYGER RIVER                                                          12/26/2027
 372420    JETER, AKELLO CHINARA               24   BLACK      M         CLOSE                 11/2/2019    BROAD RIVER                                                            2/2/2056
 307200    JETER, ALONZO TEREZ                 32   BLACK      M         CLOSE                 3/31/2020    EVANS                        9/11/2021     9/11/2021                  9/11/2021
 233386    JETER, FREDERICK FITZGERALD         56   BLACK      M         MEDIUM               11/11/2000    TYGER RIVER                                                           4/26/2032
 144910    JETER, GERALD JEROME                63   BLACK      M         MINIMUM               5/21/1991    GOODMAN                      8/18/2020     8/18/2020     10/1/2024    3/30/2025
 131471    JETER, JEFFERY EUGENE               53   BLACK      M         MEDIUM                7/27/2018    LIEBER                       3/10/2019     3/25/2021                  1/19/2033
 335454    JETER, JEREMY JAMAL                 30   BLACK      M         MEDIUM                4/28/2019    EVANS                                                                 7/12/2022
 314407    JETER, JOSHUA                       32   BLACK      M         CLOSE                  3/3/2020    BROAD RIVER
 330134    JETER, JOSHUA JABOTT                31   BLACK      M         MEDIUM                1/21/2020    WATEREE RIVER                1/10/2020     1/29/2021      7/8/2021     1/4/2022
 334807    JETER, KEITH JEROME                 41   BLACK      M         MEDIUM                 6/9/2017    TYGER RIVER                                                           8/17/2021
 361267    JETER, KESHAUN DONTE                25   BLACK      M         MEDIUM                9/29/2019    EVANS                                                                 7/21/2028
 383285    JETER, MALIK EUGENE                 21   BLACK      M                                            KIRKLAND                                                             10/21/2023
 322715    JETER, MANUEL RASHON                35   BLACK      M         MEDIUM                 1/9/2020    RIDGELAND                                                              7/6/2027
 311417    JETER, MICHAEL CHRISTOPHE           31   BLACK      M         CLOSE                11/12/2019    BROAD RIVER                                                           1/19/2051
 372822    JETER, PAUL EARL                    72   BLACK      M         CLOSE                              BROAD RIVER                                                           2/12/2037
 242979    JETER, SAMUEL JEREMIAH              45   BLACK      M         CLOSE                 1/30/2014    PERRY
 381028    JETER, WILLIAM TERRY                69   WHITE      M         MEDIUM                             RIDGELAND                  10/28/2020     10/28/2020                   4/7/2025
 358650    JETT, ANTWAN JAMAL                  24   BLACK      M         CLOSE                 12/2/2019    BROAD RIVER                                                           6/24/2039

                                                                         SCDC INMATES MAY 5 000209
                                                                                            Incident Date of                              Projected                   Projected
                                            Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                             Age                                                                                                      Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                  entry Date
 369502    JETT, RESHAD L                         27   BLACK      M         MEDIUM                  3/8/2018 RIDGELAND                                                               11/4/2021
 381601    JETTER, ANTHONY DALE                   28   BLACK      M         MEDIUM                           MACDOUGALL                     3/10/2035     3/10/2035                   3/6/2035
 273718    JILES, COREY MAURICE                   48   BLACK      M         CLOSE                  8/27/2015 LEE                                                                    10/26/2029
 375106    JOE, JEFFREY DEMONTA                   22   BLACK      M         MEDIUM                  4/1/2020 TURBEVILLE                      7/6/2019     9/18/2021     8/10/2020     2/6/2021
 261405    JOHNICAN, CARLOS                       41   BLACK      M         MINIMUM                 4/4/2017 KIRKLAND                       1/17/2025     1/17/2025                  1/12/2025
 340693    JOHNICAN, SAMUAL BRUCE                 54   BLACK      M         CLOSE                  3/10/2020 PERRY
 323466    JOHNS, MATTHEW SANDERS                 30   WHITE      M         MEDIUM                 4/22/2020 TRENTON                                                                 1/13/2021
 359719    JOHNSON II, KEVIN BOYD                 27   WHITE      M         MINIMUM                 7/6/2018 MANNING                        6/17/2025     6/17/2025                  6/15/2025
 380062    JOHNSON II, VINCENT BERNARD            20   BLACK      M         MEDIUM                 2/28/2020 TURBEVILLE                                                               5/7/2023
 353481    JOHNSON III, ANDREW LEVETTE            26   BLACK      M         MEDIUM                  1/6/2014 KERSHAW                                                                 2/13/2022
 355528    JOHNSON III, ROOSEVELT EMANUEL         26   BLACK      M         MEDIUM                 1/26/2016 MACDOUGALL                     7/18/2020     7/18/2020     5/18/2022   11/14/2022
 244522    JOHNSON JR, ARTHUR LEE                 48   BLACK      M         CLOSE                   4/7/2020 LIEBER                                                                  6/18/2026
 155635    JOHNSON JR, BERNARD                    51   BLACK      M         MEDIUM                  6/4/1996 TYGER RIVER                    11/1/2020     11/1/2020                  5/13/2021
 343186    JOHNSON JR, DWAINE L                   26   BLACK      M         MEDIUM                 4/10/2020 PERRY                                                                   8/26/2025
 316156    JOHNSON JR, GEORGE TILLMAN             35   BLACK      M         MINIMUM                3/12/2011 WATEREE RIVER                  3/18/2019     4/18/2020                  10/3/2020
 365767    JOHNSON JR, HENRY NORRIS               32   BLACK      M         CLOSE                            LEE                                                                     6/16/2045
 287397    JOHNSON JR, JAMES HENRY                40   BLACK      M         MINIMUM                 1/9/2020 LIVESAY                         3/9/2020     3/11/2021    10/11/2021     4/9/2022
 291499    JOHNSON JR, MARION                     54   BLACK      M         CLOSE                  4/13/2003 MCCORMICK                                                               5/13/2026
 326753    JOHNSON JR, RICHARD DOUGLAS            35   BLACK      M         MINIMUM                1/24/2019 LIVESAY                        4/14/2020     4/14/2020                  5/16/2021
 246386    JOHNSON JR, ROBERT LEE                 46   BLACK      M         MEDIUM                 6/21/2017 ALLENDALE                                                              11/11/2020
 361864    JOHNSON JR, TIMOTHY DARRELL            33   BLACK      M         MEDIUM                 11/5/2019 LEE                                                                     1/10/2029
 363219    JOHNSON JR, TOMMIE JUNER               33   BLACK      M         MEDIUM                11/19/2019 RIDGELAND                                                               1/11/2022
 358094    JOHNSON JR, TONY E                     26   BLACK      M         MEDIUM                 3/30/2020 LIEBER                                                                   6/8/2021
 370588    JOHNSON JR, TYRONE                     26   BLACK      M         MINIMUM                 6/5/2017 WATEREE RIVER                                                           7/30/2022
 381415    JOHNSON JR, WILLIAM JAMES              17   BLACK      M         MEDIUM                  1/3/2020 TURBEVILLE                                                              1/23/2021
 299403    JOHNSON, ADRIAN L.                     40   BLACK      M         MEDIUM                10/25/2019 RIDGELAND                                                               7/30/2036
 236176    JOHNSON, ALEXANDER SANTEE              44   BLACK      M         MEDIUM                  7/9/2019 BROAD RIVER                    7/19/2017    11/13/2021
 272357    JOHNSON, ALLEN D                       51   BLACK      M         MINIMUM                2/15/2015 KIRKLAND                        5/4/2003     3/21/2020                  9/14/2027
  72011    JOHNSON, ALVIN BERNARD                 62   BLACK      M         MEDIUM                  3/6/2012 TRENTON                                                    8/20/2020    2/16/2021
 245448    JOHNSON, ALVIN DWAYNE                  39   BLACK      M         CLOSE                  5/18/2017 KIRKLAND                                    10/26/2017     8/14/2024    2/10/2025
 365933    JOHNSON, ANDRE                         24   BLACK      M         MEDIUM                12/15/2019 LIEBER                                                                 12/10/2026
 321191    JOHNSON, ANDRE                         43   BLACK      M         MEDIUM                 2/27/2019 TURBEVILLE                                                              4/21/2036
 298068    JOHNSON, ANDREW JACOB                  37   WHITE      M         MEDIUM                12/30/2019 RIDGELAND                                                               4/25/2022
 261882    JOHNSON, ANTHONY JESUS                 51   BLACK      M         MEDIUM                 11/7/2018 MCCORMICK
 381851    JOHNSON, ANTHONY LEON                  21   BLACK      M         CLOSE                            KIRKLAND                                                                9/24/2020
 375535    JOHNSON, ANTOIN D                      46   BLACK      M         MEDIUM                           BROAD RIVER                                                              6/4/2026
 366454    JOHNSON, ANTONIO LAMONT                30   BLACK      M         MEDIUM                11/28/2016 BROAD RIVER                                                             2/11/2032
 383162    JOHNSON, ANTWAN CHAUNTINAH             30   BLACK      M                                          KIRKLAND                        4/7/2021      4/7/2021      1/9/2025     7/8/2025
 375233    JOHNSON, AUSTIN                        23   BLACK      M         MEDIUM                 1/28/2020 KERSHAW                        1/22/2023     1/22/2023                  1/21/2023

                                                                            SCDC INMATES MAY 5 000210
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 350158    JOHNSON, AUSTIN BLAKE               63   WHITE      M         MEDIUM                             LIEBER                      12/12/2019    12/10/2020                   7/14/2031
 275623    JOHNSON, BENJAMIN                   41   BLACK      M         MEDIUM                3/16/2020    TYGER RIVER                                                           12/31/2029
 318219    JOHNSON, BENJAMIN JAMAL             32   BLACK      M         MEDIUM                10/4/2019    MACDOUGALL                     1/7/2020     2/11/2021                 12/19/2020
 297693    JOHNSON, BERNARD CORNELIUS          38   BLACK      M         MEDIUM                8/29/2016    TRENTON                      1/24/2020      1/24/2020                  1/29/2021
 321109    JOHNSON, BRANDON                    33   BLACK      M         MEDIUM                1/26/2017    RIDGELAND                                                               9/5/2022
 376640    JOHNSON, BRANDON KELLY              32   WHITE      M         MEDIUM                             LEE                                                                     8/1/2028
 372668    JOHNSON, BRANDON LAMAR              31   BLACK      M         MEDIUM               12/19/2017    EVANS                                                                  4/15/2027
 338272    JOHNSON, BRANDON TYRENE             32   BLACK      M         MEDIUM                 9/2/2019    WATEREE RIVER                11/4/2022      11/4/2022    11/26/2027    5/24/2028
 330654    JOHNSON, BRANDON VERNARD            36   BLACK      M         CLOSE                  5/8/2019    BROAD RIVER                                                            5/24/2021
 261196    JOHNSON, BRIAN VINCENT              39   BLACK      M         MEDIUM                 6/5/2009    KERSHAW                                                                 6/4/2026
 344910    JOHNSON, BRITTANY ALEXIS            28   BLACK      F         CLOSE                11/24/2018    GRAHAM                                                                 6/25/2038
 253516    JOHNSON, BYRON L.                   44   BLACK      M         MEDIUM                 3/2/2020    KERSHAW                     12/22/2031    12/22/2031                  12/22/2031
 372787    JOHNSON, CALEB TREMAINE             20   BLACK      M         MINIMUM               3/11/2020    TURBEVILLE                  12/31/2020    12/31/2020                   3/17/2024
 354452    JOHNSON, CARL DONTE                 29   BLACK      M         MEDIUM                9/17/2018    ALLENDALE                                                              5/28/2024
 382948    JOHNSON, CARLTON LAMONT             29   BLACK      M         MEDIUM                             KERSHAW                      5/31/2020      5/31/2020                  2/23/2021
 338411    JOHNSON, CHADWICK WAYNE             41   WHITE      M         CLOSE                12/11/2017    PERRY                                                                  5/10/2031
 344307    JOHNSON, CHANIN RASHAD              31   BLACK      M         CLOSE                 1/11/2018    KIRKLAND                                                               8/14/2020
 243842    JOHNSON, CHARLES CLYDE              52   WHITE      M         MEDIUM               12/26/2008    EVANS                                                                   5/3/2031
 268863    JOHNSON, CHARLES E                  58   BLACK      M         MINIMUM               9/21/2017    KIRKLAND                                    1/24/2019                  5/30/2020
 252248    JOHNSON, CHARLES EDWARD             59   BLACK      M         MEDIUM                10/7/2019    TYGER RIVER                                                            1/13/2024
 350769    JOHNSON, CHARLES HAKEEM             29   BLACK      M                                            KIRKLAND                     7/16/2021      7/16/2021     7/21/2023    1/17/2024
 363256    JOHNSON, CHRISTOPHE BRICE           31   BLACK      M         MEDIUM               12/25/2019    RIDGELAND                                                               8/5/2022
 343032    JOHNSON, CHRISTOPHE DEAN            37   WHITE      M         MEDIUM                3/17/2018    TURBEVILLE                                                             7/16/2022
 275703    JOHNSON, CHRISTOPHE LEE             39   BLACK      M         MINIMUM              10/25/2019    KIRKLAND                     7/12/2020      7/12/2020                   4/5/2021
 332825    JOHNSON, CHRISTOPHE WILLIAM         32   BLACK      M         MINIMUM               12/8/2014    KIRKLAND                     6/11/2022      6/11/2022                  9/30/2024
 237253    JOHNSON, CLARENCE                   58   BLACK      M         MEDIUM                10/9/2018    EVANS                                                                  4/17/2021
 370925    JOHNSON, CLARENCE SHYHEIM           25   BLACK      M         CLOSE                 11/1/2018    BROAD RIVER                                                            4/14/2030
 353838    JOHNSON, CODY                       26   BLACK      M         MEDIUM                 8/6/2019    KERSHAW                                                                4/16/2023
 361983    JOHNSON, CODY ARRINGER              26   BLACK      M         MEDIUM                8/15/2019    TURBEVILLE                                                             9/24/2022
 351275    JOHNSON, COREY D                    29   BLACK      M         MEDIUM                1/27/2020    ALLENDALE                                                             11/14/2023
 337543    JOHNSON, CURTIS T                   33   BLACK      M         MEDIUM                             KERSHAW                                                                5/13/2037
 316909    JOHNSON, DADRIN                     34   BLACK      M         MEDIUM                2/27/2020    PERRY
 375416    JOHNSON, DANIEL RAY                 24   WHITE      M         MEDIUM                             TURBEVILLE                 10/31/2022    10/31/2022                  12/16/2023
 351891    JOHNSON, DAQWAN M                   30   BLACK      M         CLOSE                 3/16/2019    LIEBER                                                                6/12/2060
 378020    JOHNSON, DARIUS QUINN               25   BLACK      M         MEDIUM               12/19/2019    TURBEVILLE                 12/28/2019      1/29/2021      2/5/2022     8/4/2022
 247790    JOHNSON, DARRYL                     57   BLACK      M         MINIMUM                            EVANS                                                                10/25/2022
 306195    JOHNSON, DARRYL LEE                 36   BLACK      M         MINIMUM               4/26/2006    TRENTON                     3/29/2020      3/29/2020                 11/11/2020
 231821    JOHNSON, DARRYL TERRENCE            58   BLACK      M         MEDIUM                9/21/2009    TURBEVILLE                                               1/10/2023     7/9/2023
 312138    JOHNSON, DAVID GERRARD              34   BLACK      M         MEDIUM                             BROAD RIVER

                                                                         SCDC INMATES MAY 5 000211
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 280460    JOHNSON, DAVID L.                   40   BLACK      M         MEDIUM                11/26/2018   RIDGELAND                   12/26/2023    12/26/2023                   6/21/2026
 350868    JOHNSON, DAVID LEE                  27   BLACK      M         CLOSE                  8/29/2019   BROAD RIVER                                                            1/10/2029
 269185    JOHNSON, DAVID MARIO                38   BLACK      M         CLOSE                  8/16/2019   MCCORMICK                                                               6/2/2035
 329149    JOHNSON, DAWUD KWAMIR               30   BLACK      M         CLOSE                 11/12/2019   LIEBER                                                                 6/11/2023
 381416    JOHNSON, DAYQUAN DEVON              24   BLACK      M         MINIMUM                            PALMER                       6/17/2020      6/17/2020                  9/13/2021
 376209    JOHNSON, DEANNA LYNNETHIA           30   BLACK      F         MINIMUM                            GRAHAM                                                                 4/21/2022
 382682    JOHNSON, DECHAE LAMARR              24   BLACK      M         MINIMUM                            TURBEVILLE                   6/30/2020      6/30/2020                  7/18/2023
 241438    JOHNSON, DEMARCO                    40   BLACK      M         CLOSE                  7/8/2001    PERRY
 306180    JOHNSON, DEMARIO ALEE HARRY         38   BLACK      M         MINIMUM              11/21/2018    MANNING                                                               7/25/2022
 373118    JOHNSON, DEMETRI RAHMER             25   BLACK      M         CLOSE                              BROAD RIVER                                                            7/9/2020
 317626    JOHNSON, DEMOND PEREZ               37   BLACK      M         MEDIUM                7/18/2019    KERSHAW                    10/14/2025    10/14/2025                  10/10/2025
 241940    JOHNSON, DESMOND                    42   BLACK      M         MEDIUM                4/19/2020    EVANS                      12/23/2004     3/24/2021                   5/14/2022
 347745    JOHNSON, DETRIC DELONTE             31   BLACK      M         MEDIUM                8/27/2019    KERSHAW                                                               3/14/2024
 378560    JOHNSON, DEVAN ANTHONY              19   BLACK      M         CLOSE                 4/13/2020    LEE                                                                   3/19/2028
 359432    JOHNSON, DEVIN JAMEL                36   BLACK      M         MEDIUM                2/28/2020    MCCORMICK                                                              2/7/2048
 363221    JOHNSON, DIQUAN MALICK              22   BLACK      M         MINIMUM               4/15/2019    LIEBER                                                               12/20/2021
 367310    JOHNSON, DOMINIQUE EDWARD           28   BLACK      M         MEDIUM                             TURBEVILLE                  6/25/2019      8/14/2020     7/18/2020    8/19/2020
 362300    JOHNSON, DOMINIQUE ROSCELL          30   BLACK      M         MEDIUM                 2/8/2019    EVANS                       1/15/2025      1/15/2025                  1/11/2025
 322348    JOHNSON, DONALD HUGH                79   WHITE      M         MEDIUM                             BROAD RIVER                                                           9/25/2022
 359854    JOHNSON, DONALD RICHARD             34   WHITE      M         MEDIUM                             RIDGELAND                                                            10/27/2027
 377051    JOHNSON, DONZETTE FREDRICK          20   BLACK      M         MEDIUM                7/27/2019    TURBEVILLE                                                            7/21/2026
 380210    JOHNSON, EMANDRE                    20   BLACK      M         MEDIUM                             TURBEVILLE                  7/15/2022      7/15/2022                  4/12/2023
 325695    JOHNSON, ERIC                       39   BLACK      M         MEDIUM                             EVANS                                                                 7/31/2022
 303903    JOHNSON, ERIC                       49   BLACK      M         MEDIUM                             KERSHAW                                                                1/3/2033
 298877    JOHNSON, ERIC LAMONTE               43   BLACK      M         MINIMUM               2/12/2004    WATEREE RIVER               6/14/2020      6/14/2020     6/21/2021   12/18/2021
 361844    JOHNSON, ERIC PAUL                  40   WHITE      M         MEDIUM               11/27/2018    MACDOUGALL                                                            4/17/2026
 321394    JOHNSON, FLETCHER                   30   BLACK      M         MEDIUM                 2/5/2020    TRENTON                     7/25/2021      7/25/2021                  7/22/2021
 381723    JOHNSON, FRED RONALD                29   BLACK      M         MINIMUM                4/9/2020    MANNING                     3/18/2020      3/18/2020     8/21/2021    2/17/2022
 163457    JOHNSON, FREDRICK EUGENE            49   BLACK      M         CLOSE                  4/3/2008    MCCORMICK                                                             7/22/2047
 338386    JOHNSON, GARY EDWARD                40   WHITE      M                                8/4/2018    KIRKLAND                    12/7/2020      12/7/2020                   1/9/2022
 344629    JOHNSON, GARY ORVIS                 75   WHITE      M         MEDIUM                             MACDOUGALL                                                             5/9/2022
 307835    JOHNSON, HARRY                      32   BLACK      M         MEDIUM                1/15/2017    RIDGELAND                                                            10/21/2022
 377950    JOHNSON, HARRY L                    49   BLACK      M         MINIMUM                            LIVESAY                     6/13/2020      6/13/2020                  1/11/2021
 293526    JOHNSON, HERMAN JEROME              34   BLACK      M         CLOSE                10/20/2015    KIRKLAND                     5/6/2033       5/6/2033                  4/29/2033
 265332    JOHNSON, HEYWARD                    61   BLACK      M         MEDIUM               11/27/2001    TURBEVILLE                                                            6/23/2027
 381228    JOHNSON, IRICK DURELL               35   BLACK      M         MINIMUM                            MANNING                     8/17/2020      8/17/2020                 11/17/2020
 338330    JOHNSON, IRVIN                      55   BLACK      M         MEDIUM                             MACDOUGALL                  6/11/2021      6/11/2021                  12/7/2021
 375740    JOHNSON, JACOB EUGENE               20   BLACK      M         CLOSE                  4/6/2020    LEE                                                                  11/23/2030
 326568    JOHNSON, JAMAR                      35   BLACK      M         MINIMUM                            PALMER                      9/11/2019    11/20/2020      11/4/2020    12/2/2020

                                                                         SCDC INMATES MAY 5 000212
                                                                                            Incident Date of                             Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                            Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                     entry Date
 355670    JOHNSON, JAMES ALLEN                   35   WHITE      M         CLOSE                   2/9/2020 LIEBER                                                                    1/30/2064
 353643    JOHNSON, JAMES EDWARD                  34   BLACK      M         CLOSE                   4/3/2018 MCCORMICK                                                                  3/7/2050
 291133    JOHNSON, JAMES ERIC                    41   BLACK      M         CLOSE                   8/9/2006 KIRKLAND
 296028    JOHNSON, JAMES LESTER                  51   BLACK      M         MINIMUM                          BROAD RIVER                   12/5/2019       12/5/2019                    8/7/2020
 340206    JOHNSON, JAMES MICHAEL                 31   WHITE      M         CLOSE                  5/29/2019 MCCORMICK                                                                 2/26/2044
 378012    JOHNSON, JAMONE RAKIM                  23   BLACK      M         MINIMUM                7/31/2019 PALMER                      11/28/2021       11/28/2021                  10/20/2021
 369642    JOHNSON, JAQUWEZ                       20   BLACK      M         CLOSE                  6/10/2019 MCCORMICK                                                                12/13/2030
 216908    JOHNSON, JARVIS DEMONT                 43   BLACK      M         MEDIUM                 12/2/2004 KERSHAW                     12/22/2013        8/15/2020
 289062    JOHNSON, JASON                         37   BLACK      M         MEDIUM                 12/7/2019 WATEREE RIVER                                  5/7/2015                  10/27/2020
 231457    JOHNSON, JASON ALAN                    41   WHITE      M         CLOSE                 11/26/2019 LEE                                                                       12/9/2034
 383235    JOHNSON, JAVAUGHN DEANGELO             23   BLACK      M                                          KIRKLAND                       5/4/2021         5/4/2021     5/26/2024   11/22/2024
 303825    JOHNSON, JEREMIAH CHRISTIAN            39   BLACK      M         CLOSE                   3/7/2019 MCCORMICK                                                                12/29/2050
 379020    JOHNSON, JEREMY KEITH                  51   BLACK      M         MEDIUM                           LEE                         12/12/2024       12/12/2024                   12/9/2024
 316392    JOHNSON, JERMAINE TWAHE                40   BLACK      M         MINIMUM                6/22/2011 GOODMAN                       8/7/2020         8/7/2020                   6/25/2021
 226020    JOHNSON, JEROME CHRISTOPHE             45   BLACK      M         MEDIUM                 1/20/2019 EVANS                                                                    12/14/2020
 163914    JOHNSON, JIMMY COLON                   54   BLACK      M         CLOSE                 12/13/2014 LEE
 356608    JOHNSON, JODECI JAQUANIS               27   BLACK      M         MEDIUM                 4/20/2018 BROAD RIVER                                                               8/21/2020
 155235    JOHNSON, JOE LEWIS                     58   BLACK      M         MINIMUM                3/22/1996 MANNING                                                                   10/7/2024
 241019    JOHNSON, JOEY                          58   BLACK      M         MEDIUM                 3/25/2020 TURBEVILLE                    7/12/2020       7/12/2020      11/8/2021     5/7/2022
 363660    JOHNSON, JOHN                          29   BLACK      M         MEDIUM                           LEE                                                                       9/16/2028
 129570    JOHNSON, JOHN FITZGERALD               53   BLACK      M         MEDIUM                 8/19/2018 BROAD RIVER
 302624    JOHNSON, JOHN PATRICK                  35   BLACK      M         MEDIUM                  2/1/2020 WATEREE RIVER                 4/11/2020       4/11/2020       4/8/2021    10/5/2021
 355353    JOHNSON, JOHNATHAN CHARLES             25   BLACK      M         MEDIUM                 9/12/2019 KERSHAW                                                                   1/10/2028
 382167    JOHNSON, JOHNATHAN RAHEEM              27   BLACK      M         MINIMUM                          GOODMAN                       1/16/2020       1/16/2020                    7/1/2020
 253526    JOHNSON, JOHNNIE L.                    47   BLACK      M         MEDIUM                10/25/2017 EVANS                                                                     6/13/2029
  67520    JOHNSON, JOHNNY ROBERT                 74   WHITE      M         MEDIUM                 12/8/2008 PERRY                         8/20/1992       8/21/2021
 302066    JOHNSON, JONATHAN                      49   BLACK      M         MEDIUM                 5/25/2015 ALLENDALE                     5/10/2027       5/10/2027                    5/9/2027
 245630    JOHNSON, JONATHAN                      47   BLACK      M         CLOSE                  9/30/2009 BROAD RIVER
 375868    JOHNSON, JONATHAN CLEODIS              27   BLACK      M         CLOSE                  7/11/2018 BROAD RIVER                                                              10/21/2038
 282885    JOHNSON, JOSEPH BRYAN                  50   BLACK      M         MEDIUM                 7/17/2018 ALLENDALE                    9/15/2019        10/8/2020     10/17/2020    4/15/2021
 370427    JOHNSON, JOSHUA ANTWAINE               26   BLACK      M         MINIMUM                1/30/2020 MANNING                     11/14/2019        3/10/2021                  10/19/2020
 319689    JOHNSON, JR., JIMMY LEE                37   BLACK      M         MEDIUM                  6/3/2019 EVANS                                                                      6/7/2035
 359323    JOHNSON, JUSTIN JERMAINE               30   BLACK      M         CLOSE                            BROAD RIVER
 359398    JOHNSON, JUSTIN LAMAR                  31   BLACK      M         MEDIUM                 2/19/2020 RIDGELAND                                                                10/22/2022
 350533    JOHNSON, KADEEM S                      27   BLACK      M         CLOSE                   2/9/2020 BROAD RIVER                                                               10/8/2031
 343489    JOHNSON, KATHERINE MICHELLE            41   WHITE      F         MEDIUM                  5/3/2019 GRAHAM                                                                     7/1/2020
 252251    JOHNSON, KEITH ANTHONY                 44   BLACK      M         CLOSE                   2/5/2018 MCCORMICK                                                                 9/12/2024
 299562    JOHNSON, KELVIN                        36   BLACK      M         MEDIUM                 5/11/2019 LEE                            3/4/2035         3/4/2035                  8/25/2035
 382336    JOHNSON, KENDARRIOU ANTWAN RYK         18   BLACK      M                                2/16/2020 KIRKLAND                                                                  9/28/2028

                                                                            SCDC INMATES MAY 5 000213
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 377191    JOHNSON, KENDRICK DEMETRIUES         34   BLACK      M         MEDIUM                             ALLENDALE                      9/4/2019   10/16/2021        2/2/2021    8/1/2021
 380214    JOHNSON, KENNETH L                   42   BLACK      M         MEDIUM                             WATEREE RIVER                                                          8/31/2021
 237416    JOHNSON, KEVIN K.                    48   BLACK      M         CLOSE                12/11/2016    LEE                         11/22/2015    11/13/2021
 379336    JOHNSON, KEYSHA ANTRANEE             22   BLACK      F         MEDIUM               12/15/2019    LEATH                                                                   6/6/2021
 365449    JOHNSON, KORDELL                     31   BLACK      M         MINIMUM               5/14/2018    LIVESAY                                                                2/12/2023
 325996    JOHNSON, KYRIE                       30   BLACK      M         CLOSE                 4/12/2019    LIEBER                                                                 7/10/2036
 382174    JOHNSON, LAKIM DESHAUN               24   BLACK      M         MEDIUM                             KIRKLAND                     9/19/2020      9/19/2020       1/1/2022   6/30/2022
 262147    JOHNSON, LAMONT                      39   BLACK      M         MINIMUM                7/2/2015    KIRKLAND                                                               8/15/2026
 275692    JOHNSON, LANCE STEVEN                42   BLACK      M         MEDIUM                4/25/2002    KERSHAW                      3/19/2025      3/19/2025                  3/17/2025
 372798    JOHNSON, LAROY ANTOINE               30   BLACK      M         MINIMUM                8/6/2019    BROAD RIVER                    9/9/2020      9/9/2020                   9/6/2020
 353166    JOHNSON, LARRY DONNELL               39   BLACK      M                                            KIRKLAND                    10/21/2020    10/21/2020      12/6/2021    1/22/2022
 373027    JOHNSON, LASSIAN DIXON               42   BLACK      M         MEDIUM                             ALLENDALE                                                             11/24/2022
 361783    JOHNSON, LE VAUGHN QUAYON            32   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                                                              4/3/2026
 298683    JOHNSON, LEO L.                      64   BLACK      M         MEDIUM               11/12/2009    TYGER RIVER                                                            8/29/2043
 381455    JOHNSON, LEROY                       48   BLACK      M         MEDIUM                             KERSHAW                                                                12/1/2020
 343771    JOHNSON, LEWIS                       29   BLACK      M         MEDIUM                 6/7/2017    KIRKLAND                     6/18/2026      6/18/2026                  6/14/2026
 366344    JOHNSON, MARCUS                      23   BLACK      M         CLOSE                10/23/2019    LIEBER                       9/24/2017      1/22/2021     4/12/2021    10/9/2021
 382922    JOHNSON, MARCUS ARJECTRICK           38   BLACK      M         MINIMUM                            EVANS                          3/7/2027      3/7/2027                   3/6/2027
 371396    JOHNSON, MARCUS CHANNING             41   BLACK      M         CLOSE                 2/13/2020    PERRY
 366625    JOHNSON, MARQUESAS ALEXEI            25   BLACK      M         MEDIUM                8/22/2019    LEE                                                                    6/8/2027
 362459    JOHNSON, MARSHALL                    31   WHITE      M         MINIMUM               2/14/2019    PALMER                                                                7/24/2022
 372695    JOHNSON, MARTELL LEE                 23   BLACK      M         MINIMUM               4/21/2020    TURBEVILLE                  8/31/2020     8/31/2020                  11/11/2021
 374504    JOHNSON, MATTHEW TYRELL              26   BLACK      M         MINIMUM               6/20/2018    MACDOUGALL                  12/2/2022     12/2/2022                  11/30/2022
 173931    JOHNSON, MAURICE                     59   BLACK      M         MEDIUM                             LIEBER                      7/28/1998     8/21/2021
 341410    JOHNSON, MELDRICK                    28   BLACK      M         MEDIUM                4/10/2020    TYGER RIVER                12/13/2022    12/13/2022                  12/13/2022
 347171    JOHNSON, MELVIN CORDARO              32   BLACK      M         MINIMUM                            KIRKLAND                                                              5/16/2026
 380766    JOHNSON, MESHACH ALEXANDER           28   BLACK      M         MEDIUM                3/14/2020    TRENTON                     11/2/2020      11/2/2020     10/2/2021    3/31/2022
 258485    JOHNSON, MICHAEL L.                  61   BLACK      M         CLOSE                              MCCORMICK
 193733    JOHNSON, MICHAEL RONALD              59   BLACK      M         CLOSE                 3/27/2019    BROAD RIVER
 315435    JOHNSON, MICHAEL SHANE               34   WHITE      M         MEDIUM                 9/6/2018    KERSHAW                                                              11/11/2033
 235184    JOHNSON, MICKEY                      61   WHITE      M         CLOSE                 6/25/2019    BROAD RIVER                                                          12/21/2023
 298814    JOHNSON, MICKEY MARKELL              36   BLACK      M         CLOSE                 3/20/2020    BROAD RIVER
 243939    JOHNSON, MITCHELL                    47   BLACK      M         MEDIUM                3/10/2020    RIDGELAND                                                            11/10/2030
 351916    JOHNSON, MYKEL                       24   BLACK      M         CLOSE                 2/10/2020    EVANS                                                                 9/26/2025
 364541    JOHNSON, NAKIA KARREIM               45   BLACK      M         MEDIUM                             MCCORMICK                   6/26/2019      6/26/2019      8/6/2022     2/2/2023
 211574    JOHNSON, NATHANIEL                   53   BLACK      M         MEDIUM                 6/8/2010    ALLENDALE                                                              8/8/2031
 284521    JOHNSON, NATHANIEL ALEXANDER         37   BLACK      M         CLOSE                10/22/2017    LIEBER                       3/8/2024       3/8/2024                   3/8/2024
 355343    JOHNSON, OMARI SHAQUIEL              25   BLACK      M         CLOSE                  4/9/2020    MCCORMICK                                                             5/12/2033
 347290    JOHNSON, OSHA A                      25   BLACK      M         CLOSE                  4/5/2020    LIEBER                                                               10/21/2025

                                                                          SCDC INMATES MAY 5 000214
                                                                                             Incident Date of                              Projected                  Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                          Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                 entry Date
 228911    JOHNSON, PATRICK JAMES               44   BLACK         M         MEDIUM                11/13/2017   EVANS                                                                 4/1/2022
 293479    JOHNSON, PATRICK MICHAEL             53   BLACK         M         MINIMUM               12/10/2008   MACDOUGALL                 11/13/2020   11/13/2020                  10/24/2021
 155215    JOHNSON, PHILLIP                     56   BLACK         M         CLOSE                   7/2/2017   KIRKLAND
 236860    JOHNSON, PORTER HENRY                47   BLACK         M         CLOSE                  8/14/2016   PERRY                      12/15/2025     12/20/2025
 268169    JOHNSON, PRESTON DEVON               56   BLACK         M         MEDIUM                  3/2/2020   PERRY
 380659    JOHNSON, QUINDARREU OMAR             23   BLACK         M         MINIMUM                4/29/2020   LIVESAY                    11/21/2019     11/21/2019    5/21/2021   11/17/2021
 380627    JOHNSON, QUINTAVIOU DEVONTAY         20   BLACK         M         MEDIUM                 4/21/2020   TURBEVILLE                  4/30/2020      4/30/2020                10/24/2022
 345999    JOHNSON, RAKEEM R                    28   BLACK         M         CLOSE                  7/31/2018   BROAD RIVER                                                          7/24/2023
 215758    JOHNSON, RANDOLPH                    46   BLACK         M         MEDIUM                10/23/2017   LIEBER                     10/19/2014      7/31/2021
 302500    JOHNSON, RANDY LEE                   47   BLACK         M         MINIMUM                2/22/2018   GOODMAN                    11/10/2023     11/10/2023                  5/3/2024
 375317    JOHNSON, RASHAD ANTERIUS             21   BLACK         M         MEDIUM                 3/29/2019   TYGER RIVER                                                          11/5/2027
 328390    JOHNSON, RASHAD DAVON                28   BLACK         M         MEDIUM                 12/9/2019   RIDGELAND                                                            3/29/2024
 314730    JOHNSON, RASHAD DEMOND               32   BLACK         M         CLOSE                  7/25/2019   LEE                                                                   9/9/2036
 311461    JOHNSON, RAY SEAN                    31   BLACK         M         MEDIUM                 4/23/2020   TYGER RIVER                  1/31/2021     1/31/2021                 10/1/2022
 287589    JOHNSON, RAYBURN ARNEL               49   BLACK         M         MEDIUM                  1/2/2020   RIDGELAND                    10/6/2017     2/12/2021    7/12/2020     1/8/2021
 257396    JOHNSON, RAYMOND                     40   BLACK         M         MEDIUM                 1/27/2019   KERSHAW                                                              6/29/2025
 260291    JOHNSON, RICARDO                     43   BLACK         M         MEDIUM                  7/3/2013   BROAD RIVER                  1/26/2021     1/26/2021                 1/26/2021
 331959    JOHNSON, RICHARD                     47   BLACK         M         MEDIUM                  9/8/2009   TYGER RIVER                                                          4/19/2021
 296026    JOHNSON, RICHARD LEE                 45   AMER INDIAN   M         MEDIUM                  4/5/2019   TURBEVILLE                 10/29/2019     11/13/2021     3/5/2022     9/1/2022
 374157    JOHNSON, RICKEY JAMES                34   BLACK         M         MINIMUM                 6/8/2018   GOODMAN                     4/26/2019      7/17/2021    10/3/2020     4/1/2021
 211854    JOHNSON, ROBERT                      50   BLACK         M         MEDIUM                             MCCORMICK                                                            11/9/2043
 262974    JOHNSON, ROBERT CAMERON              41   BLACK         M         MEDIUM                 3/9/2009    TYGER RIVER                                                         11/24/2032
 329585    JOHNSON, ROBERT CHRISTOPHE           49   WHITE         M         MEDIUM                             BROAD RIVER                                                          9/22/2035
 270197    JOHNSON, ROBERT DUMON                38   BLACK         M         CLOSE                 2/23/2015    MCCORMICK
 259282    JOHNSON, ROBERT KEITH                57   WHITE         M         MEDIUM                3/17/2001    TURBEVILLE                                                           6/18/2028
 378427    JOHNSON, ROBERT MATTHEW              27   WHITE         M         MEDIUM                3/16/2020    EVANS                                                               11/11/2023
 362122    JOHNSON, ROBERT WALLACE              57   WHITE         M         MEDIUM                             TRENTON                                                              8/26/2029
 383060    JOHNSON, RODRICK MYRON               18   BLACK         M                                            KIRKLAND                                                             1/23/2026
 210623    JOHNSON, ROGER N.                    42   BLACK         M         MEDIUM                3/31/2020    LIEBER
 263495    JOHNSON, RONDRICK KAKENTAE           37   BLACK         M         MEDIUM                7/10/2015    TYGER RIVER                  6/19/2020     6/19/2020    3/19/2022    9/15/2022
 311281    JOHNSON, RONNIE EDWARD               36   WHITE         M         MEDIUM                 7/7/2019    KIRKLAND                                                            10/26/2020
 335360    JOHNSON, ROY                         41   BLACK         M         MEDIUM                 7/3/2019    KERSHAW                                                               4/3/2029
 261420    JOHNSON, ROY CHICO                   46   BLACK         M         MEDIUM                10/3/2019    PERRY
 374557    JOHNSON, RUSSELL LEVON               40   BLACK         M         MINIMUM               4/24/2018    WATEREE RIVER                7/14/2019     7/17/2021    6/19/2021   12/16/2021
 332718    JOHNSON, SAMUEL TRAVIS               35   BLACK         M         CLOSE                 3/25/2019    BROAD RIVER                                                          6/30/2026
 376206    JOHNSON, SHAMIKA NICOLE              34   BLACK         F         MINIMUM               4/17/2020    LEATH                        1/18/2021     1/18/2021                 6/15/2021
 347777    JOHNSON, SHANE ISAAC                 32   BLACK         M         MEDIUM                             BROAD RIVER                                                         10/14/2032
 375607    JOHNSON, SHANE MCKINLEY              41   WHITE         M         MEDIUM                8/13/2018    MACDOUGALL                   5/30/2020     5/30/2020    4/26/2022   10/23/2022
 374975    JOHNSON, SHAWN MICHAEL               25   WHITE         M         MEDIUM                 4/1/2020    WATEREE RIVER                1/25/2019     2/11/2021   11/14/2021    5/13/2022

                                                                             SCDC INMATES MAY 5 000215
                                                                                         Incident Date of                              Projected                  Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                 entry Date
 379389    JOHNSON, SOLOMON DALE               54   WHITE      M         CLOSE                              LEE                                                                  10/8/2035
 220833    JOHNSON, STACEY LEE                 52   BLACK      M         MEDIUM                8/18/2007    LIEBER                     11/14/2014     7/31/2021
 331539    JOHNSON, STEPHEN KRISTOPHER         50   WHITE      M         MEDIUM                             KERSHAW                      9/8/2019     8/28/2020       8/5/2021    2/1/2022
 334914    JOHNSON, STEPHON SIMONE             31   BLACK      M         MEDIUM                12/1/2018    LIEBER                                                               11/9/2043
 245428    JOHNSON, STEVEN                     51   WHITE      M         MEDIUM                11/5/2018    MACDOUGALL                  10/8/2023     10/8/2023                   4/4/2024
 292997    JOHNSON, SYLVESTER                  36   BLACK      M         MEDIUM                12/2/2012    KIRKLAND                                                              4/4/2029
 323094    JOHNSON, TALVIN                     34   BLACK      M         MEDIUM                12/8/2019    LEE                                                                   4/7/2042
 260921    JOHNSON, TARONE DEVALE              47   BLACK      M         CLOSE                 5/15/2017    MCCORMICK
 352445    JOHNSON, TAYLOR ROBERT              26   WHITE      M         MEDIUM                3/23/2019    MACDOUGALL                                                           7/31/2025
 156066    JOHNSON, TERRANCE                   54   BLACK      M         MEDIUM                1/15/1991    LIEBER
 326086    JOHNSON, TERRANCE ANTHONY           30   BLACK      M         CLOSE                 1/21/2020    LEE                          5/28/2024     5/28/2024                 5/26/2024
 369581    JOHNSON, TEVIS CHRISTOPHE           28   BLACK      M         MEDIUM                7/30/2018    TYGER RIVER                                                          1/10/2022
 346270    JOHNSON, TIMOTHY J                  32   BLACK      M         CLOSE                 2/19/2020    LEE                                                                 11/11/2026
 370487    JOHNSON, TIMOTHY LEVERNE            41   BLACK      M         CLOSE                 5/30/2019    LEE                                                                  11/4/2031
 329987    JOHNSON, TIMOTHY W                  37   WHITE      M         MEDIUM                1/18/2020    TYGER RIVER                   7/8/2019     6/26/2020                 6/28/2022
 179347    JOHNSON, TODD LAMAR                 47   BLACK      M         CLOSE                              PERRY                                                               12/29/2020
 361769    JOHNSON, TODD ONEAL                 53   WHITE      M         MEDIUM               12/12/2014    TRENTON                      6/11/2020     6/11/2020    1/30/2022    7/29/2022
 283694    JOHNSON, TOMMY                      55   BLACK      M         MEDIUM                5/24/2018    BROAD RIVER
 300104    JOHNSON, TONY STEVENSON             44   BLACK      M         MEDIUM                7/27/2018    LIEBER
 256772    JOHNSON, TORYAST JERMAINE           39   BLACK      M         CLOSE                  3/4/2016    BROAD RIVER                                                          3/10/2046
 358261    JOHNSON, TRAVIS SENTELL             36   BLACK      M         MINIMUM              10/25/2016    MANNING                     9/15/2023      9/15/2023                 9/12/2023
 269564    JOHNSON, TRAVIS SENTELL             38   BLACK      M         MEDIUM                4/20/2008    TYGER RIVER                11/28/2020     11/28/2020                  2/2/2027
 371036    JOHNSON, TREVANTE RASHON            27   BLACK      M                                            KIRKLAND                     4/8/2021       4/8/2021     1/9/2025     7/8/2025
 251600    JOHNSON, TREVIS EUGENE              46   BLACK      M         MEDIUM                 7/7/2019    TRENTON                                                               1/3/2030
 168706    JOHNSON, TROY                       48   BLACK      M         CLOSE                11/13/2019    LIEBER                                     3/20/1997
 360729    JOHNSON, TYKEEM                     24   BLACK      M         MEDIUM                 3/3/2020    TRENTON                                                              10/7/2020
 382589    JOHNSON, TYKELL JAQUAN              18   BLACK      M         MEDIUM                             TURBEVILLE                   12/4/2019     12/4/2019                  7/5/2020
 217138    JOHNSON, UNTONYO                    43   BLACK      M         CLOSE                 6/26/2004    LIEBER                                                               2/22/2038
 319872    JOHNSON, VAUGHN                     35   BLACK      M         MEDIUM                11/7/2019    WATEREE RIVER                                                         8/2/2022
 288126    JOHNSON, WAYNE E.                   37   BLACK      M         MEDIUM                1/21/2020    RIDGELAND                                                           12/27/2040
 372528    JOHNSON, WILLIAM THAD               50   WHITE      M         CLOSE                              MCCORMICK                                                             1/3/2046
 127069    JOHNSON, WILLIE -                   70   BLACK      M         MEDIUM                10/1/2013    BROAD RIVER                  9/26/2000     9/18/2020
 353060    JOHNSTON II, DANNY                  41   WHITE      M         MEDIUM                4/25/2019    ALLENDALE                                                            9/28/2020
 375258    JOHNSTON, JESSICA CARRIE            26   WHITE      F         MEDIUM                             LEATH                                                                2/10/2032
 268617    JOHNSTON, SCOTT ALLEN               39   WHITE      M         MINIMUM               1/21/2004    KIRKLAND                     1/14/2021     1/14/2021                10/25/2022
 243081    JOINER, JOHN WILLIE                 49   BLACK      M         MEDIUM                6/11/2016    WATEREE RIVER                8/25/2020     8/25/2020    9/10/2021     3/9/2022
 382855    JOINES, KEVON                       17   BLACK      M         MEDIUM                             TURBEVILLE
 375455    JOLLY, SAMUEL                       62   WHITE      M         MEDIUM                             PERRY                                                                11/1/2041
 333328    JONAS, KENNETH MICHAEL              32   WHITE      M         MEDIUM                1/27/2020    KERSHAW                       8/6/2028      8/6/2028                  8/1/2028

                                                                         SCDC INMATES MAY 5 000216
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 375921    JONES HUBBARD, LEON BOBBY          26   BLACK      M         MEDIUM                  4/5/2019   TYGER RIVER                  7/19/2019      9/25/2020     10/4/2020     4/2/2021
 370783    JONES II, ANTHONY ALAN             21   BLACK      M         MEDIUM                 5/31/2018   KIRKLAND                                                                5/8/2028
 362921    JONES II, DEMETRIUS LAMON          28   BLACK      M         MEDIUM                  7/6/2019   TYGER RIVER                                                            10/1/2022
 358555    JONES JR, ARTHUR Q                 24   BLACK      M         MEDIUM                  4/7/2020   EVANS                                                                   3/7/2052
 381332    JONES JR, BARRY ANTHONY            22   BLACK      M         CLOSE                   4/1/2020   LEE                          3/11/2020      3/11/2020    12/19/2021    6/17/2022
 335084    JONES JR, CASEY KASON              34   BLACK      M         MEDIUM                  1/8/2019   LIEBER                                                                 7/14/2065
 375347    JONES JR, CHRISTOPHE DALE          24   BLACK      M         MEDIUM                             KERSHAW                        6/7/2018      6/7/2018                  8/29/2020
 363550    JONES JR, DOUGLAS ALEX             53   WHITE      M         MINIMUM               4/21/2020    TYGER RIVER                  1/18/2018      4/17/2020       3/8/2021    9/4/2021
 352737    JONES JR, GEORGE DEATRON           29   BLACK      M         MEDIUM               10/31/2019    TYGER RIVER                                                             7/3/2026
 355661    JONES JR, GREGORY LAWRENCE         31   BLACK      M         MEDIUM                3/14/2020    TRENTON                                                                9/19/2020
 363980    JONES JR, HAROLD LEE               26   BLACK      M         CLOSE                  4/8/2019    LEE                         12/31/2039    12/31/2039                    1/3/2043
 360134    JONES JR, SONNY RAY                44   WHITE      M         MEDIUM                             LIEBER                                                                 2/19/2043
 290238    JONES LINEN, DEBRA JANICE          61   BLACK      F         MEDIUM                8/15/2019    GRAHAM                                                                 1/13/2022
 377012    JONES SR, BOBBY                    61   BLACK      M         MEDIUM                             LEE                                                                     3/7/2029
 249444    JONES, ABDUL AL RAHIM              41   BLACK      M         MINIMUM                            MACDOUGALL                   10/2/2021      10/2/2021                  9/29/2021
 260800    JONES, ALWIN T.                    40   BLACK      M         MINIMUM                3/6/2020    KERSHAW                                                                7/22/2024
 256194    JONES, ANDRE CRAIG                 58   BLACK      M         MEDIUM                 4/9/2000    MACDOUGALL                                                             12/4/2028
 356666    JONES, ANTHONY DARREL              26   BLACK      M         MINIMUM              12/16/2019    LIVESAY                                                               10/19/2021
 375924    JONES, BENJAMIN ALEXANDER          29   BLACK      M         MEDIUM                 7/3/2019    TRENTON                                                               11/24/2025
 355786    JONES, BOBBY THEODORE              26   BLACK      M         MEDIUM                10/1/2019    RIDGELAND                                                              2/19/2021
 311373    JONES, BRANDON                     36   WHITE      M         MEDIUM                 4/8/2011    ALLENDALE                                                               3/9/2030
 381717    JONES, BRANDON SCOTT               33   WHITE      M         MINIMUM                            WATEREE RIVER                                                          11/1/2026
 350061    JONES, BRANDON WILLIAMS            26   WHITE      M         CLOSE                 9/26/2019    BROAD RIVER                 10/22/2018      10/8/2020       8/4/2020   1/31/2021
 375282    JONES, BRIAN ALAN                  30   WHITE      M         MINIMUM              10/15/2018    TYGER RIVER                  8/23/2019      8/27/2020     1/25/2022    7/24/2022
 282247    JONES, BRIAN KEITH                 37   BLACK      M         MEDIUM                6/28/2019    WATEREE RIVER                                                          6/10/2021
 375291    JONES, CALVIN LAMAR                42   BLACK      M         MINIMUM                            TURBEVILLE                                                            10/25/2021
 353049    JONES, CAMERON KEATON              27   BLACK      M         MEDIUM                4/17/2019    MCCORMICK                                                             10/12/2031
 375241    JONES, CASEY ADAMS                 40   BLACK      M         MINIMUM                            WATEREE RIVER                5/12/2020      5/12/2020     4/11/2022    10/8/2022
 309208    JONES, CHARLES                     38   BLACK      M         MEDIUM                3/11/2017    RIDGELAND                                                              3/23/2043
 381259    JONES, CHARLES EZZARD              72   BLACK      M         MEDIUM                             KIRKLAND                       5/7/2021      5/7/2021     5/29/2024 11/25/2024
 340411    JONES, CHRISTOPHE                  29   BLACK      M         MEDIUM                9/26/2019    RIDGELAND                                                              1/20/2021
 314252    JONES, CHRISTOPHE DAVID            32   WHITE      M         MEDIUM                1/23/2020    EVANS                                                                  1/14/2023
 289751    JONES, CHRISTOPHE JEROME           50   BLACK      M         MINIMUM               3/11/2020    MANNING                      1/18/2020      1/18/2020                   9/2/2020
 323217    JONES, CLAUDE VINCENT              39   BLACK      M         MEDIUM                1/30/2019    ALLENDALE                                                              7/19/2040
 278661    JONES, CLAVON DEMETRIS             40   BLACK      M         MEDIUM               10/14/2019    ALLENDALE                                                              2/14/2023
 376807    JONES, CLAYTON WILLIAM             19   WHITE      M         MEDIUM               12/21/2018    TYGER RIVER                                                            5/18/2023
 366195    JONES, COLBY DALE                  34   WHITE      M                               5/31/2016    KIRKLAND                                    9/28/2017                   9/6/2020
 369297    JONES, CORNELIUS                   28   BLACK      M         CLOSE                12/10/2018    PRISMA HEALTH RICHLAND                                                 8/14/2024
 373579    JONES, CORRELL DASHAWNE            21   BLACK      M         MEDIUM                4/20/2020    RIDGELAND                                                             10/23/2024

                                                                        SCDC INMATES MAY 5 000217
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 250332    JONES, DAMIAN JACQUISE            46   BLACK      M         MEDIUM                11/14/2018   MCCORMICK
 130817    JONES, DANIEL ARCHIE              58   BLACK      M         CLOSE                   9/8/2014   PERRY                        3/12/1994       8/21/2020
 352675    JONES, DAQUISE DEMAISTREY         26   BLACK      M         MEDIUM                  2/5/2020   EVANS                                                                    7/22/2020
 130397    JONES, DARRELL                    59   BLACK      M         MEDIUM                 3/20/2003   EVANS                        7/13/2000       4/24/2020
 362387    JONES, DARRYL VINCENT             53   BLACK      M         CLOSE                  3/21/2018   MCCORMICK                                                                2/21/2039
 382331    JONES, DAVID ALLEN                37   WHITE      M                                            KIRKLAND                      5/4/2022         5/4/2022     7/26/2024    1/22/2025
 240664    JONES, DAVID ALLEN                45   WHITE      M         MINIMUM               4/12/2020    LIVESAY                                                                   1/4/2024
 349325    JONES, DAVID DRAQUEAN             27   BLACK      M         MEDIUM                7/20/2018    KIRKLAND                                                                 9/22/2020
 322016    JONES, DEMETRIOUS                 34   BLACK      M         CLOSE                 1/28/2020    BROAD RIVER                   6/8/2028         6/8/2028                  10/2/2030
 355549    JONES, DEMONT DAVID               42   BLACK      M         MEDIUM                9/14/2014    RIDGELAND                                                                 1/5/2021
 319361    JONES, DENZIL PATRICK             35   BLACK      M         MEDIUM                10/7/2018    RIDGELAND                    5/26/2017      11/14/2020                   9/30/2021
 338589    JONES, DERRICK HYRICOUS           28   BLACK      M         MEDIUM                8/16/2017    LEE                                                                      12/4/2029
 250319    JONES, DERRICK TERELL             49   BLACK      M         MINIMUM                4/7/2020    RIDGELAND                    9/29/2016       3/24/2021      8/17/2020    2/13/2021
 219737    JONES, DEXTER LAMONT              42   BLACK      M                               8/27/2018    KIRKLAND                                                                 4/28/2023
   4349    JONES, DONALD ALLEN               59   BLACK      M         CLOSE                 5/29/2012    BROAD RIVER
 336980    JONES, DONALD SCOTT               51   WHITE      M         CLOSE                              PERRY
 318400    JONES, DONNIE JOE                 36   WHITE      M         MEDIUM                11/1/2018    RIDGELAND                                                               12/28/2023
 337599    JONES, DONNIE RICHARD             33   WHITE      M         MINIMUM               4/28/2020    LIVESAY                                                                  9/25/2025
 330960    JONES, DONNIE RODERICK            43   BLACK      M                                            KIRKLAND                      3/3/2020        3/3/2020                   8/20/2020
 371148    JONES, DONTAVIOUS RASHAD          20   BLACK      M         CLOSE                  3/4/2019    LIEBER                       1/10/2024       1/10/2024                    7/6/2026
 374865    JONES, DOUGLAS DESEAN             24   BLACK      M         MINIMUM               9/19/2019    LIVESAY                                                                   6/9/2026
 374029    JONES, DUSTIN                     20   WHITE      M         MEDIUM                             TURBEVILLE                   4/27/2020       4/27/2020       5/1/2021   10/28/2021
 364519    JONES, DUSTIN MATHIS              29   WHITE      M         MEDIUM                             ALLENDALE                                                                 1/8/2022
 302436    JONES, DWIGHT F.                  48   BLACK      M         MEDIUM                4/17/2020    PERRY                                                                     7/1/2037
 163693    JONES, EDDIE BRUCE                61   BLACK      M         MEDIUM               11/29/2017    KIRKLAND                                                                  9/2/2020
 243690    JONES, ELIJAH GAYLAN              43   WHITE      M         MINIMUM               4/10/1998    GOODMAN                     5/21/2020        5/21/2020                   6/29/2020
 297341    JONES, ERIC BERNARD               47   BLACK      M         MEDIUM                3/21/2020    RIDGELAND                  11/12/2020       11/12/2020     11/24/2022    5/23/2023
 118937    JONES, ERIC JASON                 57   BLACK      M         MEDIUM                7/17/2019    PERRY                       5/22/2000         1/8/2021
 380057    JONES, ERIC QUENNEL               30   BLACK      M         CLOSE                              LEE                         1/12/2021        1/12/2021      9/16/2022    3/15/2023
 370026    JONES, FORESIO                    26   BLACK      M         MEDIUM               11/20/2019    KERSHAW                                                                  5/19/2024
 197889    JONES, FREDDIE RICHARD            50   BLACK      M         CLOSE                  3/4/2019    MCCORMICK
 321866    JONES, FREDERICK CALVIN           38   BLACK      M         CLOSE                              BROAD RIVER                                                              1/31/2037
 361306    JONES, FREDERICK QUANACIO         25   BLACK      M         MEDIUM               12/13/2018    EVANS                                                                     8/3/2026
 136580    JONES, GARY ALLEN                 58   BLACK      M         MEDIUM               11/29/2001    KIRKLAND                      3/5/2006       9/18/2020
 259726    JONES, GAVIN VACHON               52   BLACK      M         MEDIUM                 6/6/2017    PERRY
 254442    JONES, GEORGE ALBERT              54   BLACK      M         MEDIUM                             BROAD RIVER                                                               4/2/2038
 281905    JONES, GEORGE ERNEST              38   BLACK      M         MEDIUM                1/22/2018    EVANS                        8/10/2024       8/10/2024                    8/5/2024
 372096    JONES, GROMYKO GEMAYEL            36   BLACK      M         MINIMUM               10/3/2018    TURBEVILLE                                                               6/29/2021
 140698    JONES, HARRY HENRY                58   BLACK      M         MEDIUM                3/22/2013    ALLENDALE                                                                 9/1/2023

                                                                       SCDC INMATES MAY 5 000218
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 381050    JONES, JALIN MICHAEL              22   BLACK      M         MINIMUM                            TURBEVILLE                                                               7/21/2020
 338545    JONES, JAMAR JARELL               31   BLACK      M         MINIMUM               3/12/2013    TYGER RIVER                                                             12/26/2021
 335879    JONES, JAMARIO QUNINTON           30   BLACK      M         CLOSE                 2/29/2020    BROAD RIVER                                                             11/20/2033
 267087    JONES, JAMES ANTHONY              64   BLACK      M         MEDIUM                 4/5/2019    TRENTON                                                                  9/23/2024
 210933    JONES, JAMES DANIEL               72   BLACK      M         MEDIUM                 3/6/2009    LEE                          9/26/2002        8/21/2021                   4/3/2032
 311115    JONES, JAMES MATTHEW              38   WHITE      M                               7/31/2011    KIRKLAND                     5/31/2020        5/31/2020                  2/23/2021
 351732    JONES, JAMES MICHAEL              33   WHITE      M         CLOSE                 4/24/2019    PERRY                                                                    8/30/2033
 213030    JONES, JAMES OKEEFE               46   BLACK      M         MEDIUM                 1/9/2018    LIEBER                       2/28/2014        8/15/2020
 279065    JONES, JASON RASHAAD              38   BLACK      M         MEDIUM                3/13/2020    EVANS                                                                    11/5/2027
 378732    JONES, JAVARIS MALIEK             19   BLACK      M         CLOSE                12/10/2019    LEE                          1/21/2035        1/21/2035                  1/17/2035
 383019    JONES, JAYMARIS TYDELL            24   BLACK      M         MEDIUM                             TURBEVILLE                                                              12/22/2023
 383186    JONES, JAYWON TYLEK               21   BLACK      M         MEDIUM                             KIRKLAND                                                                 10/5/2022
 345031    JONES, JEFFERY KYLE               50   BLACK      M         MEDIUM                             TYGER RIVER                11/11/2018       11/11/2018     12/10/2022     6/8/2023
 189503    JONES, JEFFREY                    65   BLACK      M         CLOSE                 2/25/2013    PERRY
 290522    JONES, JEFFREY DEVANE             36   BLACK      M         MEDIUM               11/14/2019    LEE                                                                      7/7/2032
 181726    JONES, JEFFREY LEVON              55   BLACK      M         MEDIUM               11/17/1999    WATEREE RIVER                2/19/2011       7/23/2020                  2/21/2023
 348419    JONES, JEREMIAH                   31   BLACK      M         CLOSE                 3/21/2020    LIEBER                                                                  4/18/2022
 346093    JONES, JEREMY RANDALL             41   WHITE      M         MINIMUM                            PALMER                                                                   2/3/2021
 361614    JONES, JEREMY WILLIAM             29   BLACK      M         MINIMUM                            KIRKLAND                      3/3/2020         3/3/2020                 5/18/2020
 320741    JONES, JERMEL DURA                32   BLACK      M         MEDIUM                4/24/2019    KERSHAW                                                                 3/21/2022
 382370    JONES, JERRY DEWAYNE              41   BLACK      M                                            KIRKLAND                     4/13/2020       4/13/2020                   1/6/2021
 320730    JONES, JERRY LENARD               36   BLACK      M         CLOSE                 7/24/2019    EVANS                                                                    3/5/2021
 298496    JONES, JESSICA NICHOLE            40   WHITE      F         MEDIUM                 6/5/2019    GRAHAM                                                                  4/19/2028
 330330    JONES, JIM ROBERT                 33   WHITE      M         MEDIUM                1/14/2020    RIDGELAND                    9/23/2020       9/23/2020                  9/18/2020
 289871    JONES, JIMMIVIUS LEATRONE         45   BLACK      M         MEDIUM                8/29/2010    BROAD RIVER
 372132    JONES, JODY RAY                   47   WHITE      M         MEDIUM                             KIRKLAND                                                                2/20/2034
 340271    JONES, JOHNNIE LEE                62   BLACK      M         MEDIUM                             ALLENDALE                                                               3/30/2025
 318253    JONES, JOHNNY                     48   BLACK      M         MEDIUM                8/13/2019    TURBEVILLE                                                              5/24/2027
 349698    JONES, JONATHON G                 28   BLACK      M         MEDIUM                 4/1/2019    TURBEVILLE                                                              11/4/2026
 264392    JONES, JOSEPH ANDRES              43   WHITE      M         MEDIUM                6/12/2010    TURBEVILLE                   4/27/2019       4/17/2020                 11/10/2020
 292363    JONES, JOSEPH L                   38   BLACK      M         MEDIUM                5/31/2015    LIEBER                                                                  11/3/2029
 358664    JONES, JOSHUA TREMAINE            34   BLACK      M         CLOSE                 7/28/2018    ALLENDALE
 375556    JONES, JR, WILLIE RAY             52   BLACK      M         MEDIUM                             KERSHAW                                                                 1/30/2024
 290869    JONES, JR., RALPH LEONARD         50   BLACK      M         MEDIUM                9/21/2015    EVANS                                                                   11/5/2021
 294044    JONES, JR., RONNIE GENE           42   BLACK      M         MINIMUM               6/11/2018    MANNING                                                                 4/23/2024
 182962    JONES, JR., TOMMY EDWIN           46   WHITE      M         MEDIUM                7/25/2018    TYGER RIVER                   5/1/2001       2/19/2022                  6/16/2060
 297092    JONES, JR., WILLIAM               58   WHITE      M         CLOSE                 1/10/2020    BROAD RIVER
 257618    JONES, JUVONE DEMETRIUS           39   BLACK      M         MEDIUM                3/24/2018    TRENTON                                                                 5/24/2023
 298762    JONES, KELVIN                     37   BLACK      M         MEDIUM                1/11/2016    KIRKLAND                                                                5/14/2036

                                                                       SCDC INMATES MAY 5 000219
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 377010    JONES, KELVON DEANDRAE             20   BLACK      M         MEDIUM                11/20/2019   TYGER RIVER                                                              7/16/2022
 363162    JONES, KEMONIE LASHAWN             25   BLACK      M         MEDIUM                 3/12/2019   MCCORMICK                                                                 2/5/2058
 282573    JONES, KENDEAL ONEAL               36   BLACK      M         MEDIUM                 5/29/2018   MCCORMICK                                                                 4/4/2031
 366794    JONES, KENDOLIUS CORTEZ            27   BLACK      M         MEDIUM                11/25/2019   KERSHAW                     9/16/2019       10/22/2020                  12/15/2020
 183003    JONES, KENNETH MAURICE             49   BLACK      M         CLOSE                  11/7/2016   MCCORMICK                    7/2/2013         3/21/2020
 164794    JONES, KENNETH WAYNE               60   BLACK      M         MEDIUM                             BROAD RIVER                10/16/1996         8/21/2021
 380609    JONES, KRISTY FILYAW               38   WHITE      F         MINIMUM                            GRAHAM                      8/17/2020         8/17/2020                   7/6/2020
 313549    JONES, LARRY DARNELL               36   BLACK      M         MEDIUM                6/27/2016    EVANS                                                                    1/18/2035
 172986    JONES, LAWREXEN -                  53   BLACK      M         MEDIUM                7/30/2017    ALLENDALE                    2/13/2010        1/23/2021
 339936    JONES, LEON                        56   BLACK      M         MEDIUM                             MCCORMICK                                                                 9/9/2038
 344377    JONES, LEONARD                     52   BLACK      M         MINIMUM               8/20/2019    RIDGELAND                    2/27/2020        3/25/2021       4/9/2021   6/10/2021
 335250    JONES, LINDY LAMONT                44   BLACK      M         MEDIUM                9/20/2012    EVANS                                                                    1/10/2023
 351889    JONES, LURENZA DENZEL              27   BLACK      M         MEDIUM                6/14/2018    ALLENDALE                                                               11/18/2021
 355610    JONES, MALCOM OCTAVIOUS            28   BLACK      M         MEDIUM                 7/8/2019    EVANS                        5/26/2019         5/8/2020       7/8/2023    1/4/2024
 359932    JONES, MALIK                       23   BLACK      M         MEDIUM                3/10/2020    RIDGELAND                                                                6/15/2020
 319420    JONES, MARCUS ANTWONE              34   BLACK      M         MEDIUM                4/10/2019    TYGER RIVER                  9/18/2024        9/18/2024                  11/3/2024
 309868    JONES, MARIO ANTWAN                34   BLACK      M         MEDIUM               11/15/2019    WATEREE RIVER                                                            6/28/2020
 146653    JONES, MARSHALL BERNARD            53   BLACK      M         MEDIUM                3/21/2020    RIDGELAND                                                                1/17/2028
 268672    JONES, MARSHALL DEWAYNE            38   WHITE      M         MEDIUM                6/21/2019    EVANS                      12/13/2022       12/13/2022      6/16/2022 12/13/2022
 296273    JONES, MICHAEL                     39   BLACK      M         MEDIUM                2/28/2020    LEE                                                                       6/1/2027
 271361    JONES, MICHAEL LAMONT              49   BLACK      M         MINIMUM               3/30/2017    WATEREE RIVER                3/14/2021        3/14/2021     4/12/2025    10/9/2025
 346965    JONES, MICHELLE ROSE ANN           32   WHITE      F         MINIMUM               2/15/2019    LEATH                                                                    7/17/2023
 326766    JONES, MONTREZ OBRIAN              31   BLACK      M         MINIMUM               12/5/2008    PALMER                       12/5/2019        3/25/2021                  7/18/2020
 231592    JONES, NAKIA                       45   BLACK      M         MEDIUM               11/19/2018    MCCORMICK
 382394    JONES, NICHOLAS LEE                23   WHITE      M         MEDIUM                             KIRKLAND                     3/13/2029       3/13/2029                   3/13/2029
 344518    JONES, OBED RONNELL                31   BLACK      M         CLOSE                              MCCORMICK                                                                7/17/2036
 382518    JONES, OMAR RASHAD                 33   BLACK      M                                            KIRKLAND                     8/17/2022       8/17/2022                   9/29/2020
 337727    JONES, PATRICK LESHAUN             41   BLACK      M         MINIMUM               8/15/2019    LIVESAY                      9/30/2021       9/30/2021                    1/4/2023
 352343    JONES, PHILLIP CORDERO             32   BLACK      M         MEDIUM               11/25/2019    TURBEVILLE                                                               6/29/2020
 363828    JONES, QUARMAINE MARQUISE          27   BLACK      M         CLOSE                 2/19/2019    BROAD RIVER                  9/24/2017       2/12/2021      9/21/2021    3/20/2022
 362944    JONES, QUENDARIAN MARQUEZE         22   BLACK      M         MEDIUM                 4/8/2020    ALLENDALE                    4/30/2020       4/30/2020                   2/10/2021
 365487    JONES, QWENSHUN                    23   BLACK      M         MEDIUM                8/16/2017    TYGER RIVER                                                              5/27/2025
 329327    JONES, REBECCA LYNN                38   WHITE      F         MINIMUM               4/25/2020    LEATH                        5/31/2020       5/31/2020      3/15/2021     8/7/2021
 243944    JONES, RICHARD ANTHONY             52   BLACK      M         MINIMUM               5/22/2019    MANNING                                                                  4/29/2022
 109659    JONES, RICKY                       61   WHITE      M         CLOSE                 12/5/1994    LEE                        12/13/2014        9/18/2020
 345713    JONES, RICKY KEITH                 26   BLACK      M         MEDIUM                8/11/2019    LIEBER                                                                    4/9/2030
 344801    JONES, ROBERT MONDRIQUES           28   BLACK      M         MEDIUM                 3/8/2018    KIRKLAND                                                                 8/30/2032
 381760    JONES, RONALD ALLEN                23   BLACK      M         MINIMUM               2/18/2020    TURBEVILLE                 10/31/2022       10/31/2022                  10/18/2022
 382770    JONES, RONDEZ GE QUAN              20   BLACK      M         MEDIUM                 4/4/2020    TURBEVILLE                  9/30/2020        9/30/2020                  10/19/2022

                                                                        SCDC INMATES MAY 5 000220
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 129886    JONES, ROY LEE                     69   BLACK      M         CLOSE                              BROAD RIVER
 333264    JONES, RUSTY ANTRON                30   BLACK      M         MEDIUM                3/26/2018    MCCORMICK                                                                8/10/2037
 366988    JONES, SHAMARI ANTIONE             26   BLACK      M         MEDIUM                1/26/2020    KERSHAW                                                                  8/19/2022
 366784    JONES, SHANNON LYNN                39   WHITE      F         MINIMUM                            GRAHAM                                                                  12/15/2023
 377149    JONES, SHERMAN                     19   BLACK      M         MEDIUM                3/11/2020    TYGER RIVER                  5/23/2020       5/23/2020      9/20/2021    3/19/2022
 143256    JONES, SR., GEORGE S               68   BLACK      M         CLOSE                10/11/2008    BROAD RIVER                  6/29/2007       8/29/2020
 317257    JONES, STANLEY PERNELL             32   BLACK      M         CLOSE                 7/22/2018    MCCORMICK                                                                 2/9/2085
 361213    JONES, SURVORGGIO LAMANDES         26   BLACK      M         MEDIUM               12/22/2019    LEE                                                                       7/2/2021
 283271    JONES, TAMMY RENE                  49   BLACK      F         MEDIUM                9/13/2005    LEATH                                                                     4/6/2029
 265710    JONES, THOMAS                      66   BLACK      M                               9/17/2003    KIRKLAND                                                                10/26/2030
 294725    JONES, TIMOTHY MARQUZE             51   BLACK      M         MEDIUM                6/20/2015    KERSHAW                                                                  10/7/2024
   5289    JONES, TIMOTHY RAY                 38   WHITE      M         CLOSE                              BROAD RIVER
 138082    JONES, TONY ATROY                  57   BLACK      M         CLOSE                 12/7/2002    BROAD RIVER
 383463    JONES, TORI SAVANNAH               26   WHITE      F                                            GRAHAM                       8/25/2020       8/25/2020                   3/11/2021
 376989    JONES, TRAVIS EMIL                 22   BLACK      M         MEDIUM                 3/5/2020    TURBEVILLE                                                                6/9/2026
 311221    JONES, TRAVIS TERRELL              34   BLACK      M         MEDIUM               10/31/2019    WATEREE RIVER                                                           10/16/2023
 317568    JONES, TRAVIS TYRONE               31   BLACK      M         CLOSE                 2/21/2020    LIEBER                                                                    5/8/2044
 342456    JONES, TRYSON OBRYAN               30   BLACK      M         CLOSE                 12/2/2019    BROAD RIVER                                                              3/28/2023
 331841    JONES, TUCSON                      37   BLACK      M         MEDIUM                 1/9/2020    TURBEVILLE                                                               9/12/2031
 374475    JONES, TYLER BRENDON               23   WHITE      M         MEDIUM                3/31/2020    TYGER RIVER                                                             11/22/2026
 373610    JONES, TYQONA MALEK                20   BLACK      M         MEDIUM                3/31/2020    TURBEVILLE                  6/15/2020        6/15/2020                  12/20/2021
 320934    JONES, TYQUAN JARED AMIR           30   BLACK      M         MEDIUM                7/23/2019    TURBEVILLE                 12/12/2022       12/12/2022                  12/12/2022
 197589    JONES, TYRONE                      45   BLACK      M         MINIMUM                            KIRKLAND                                                                 6/21/2021
 376914    JONES, VENSON TYRONE               39   BLACK      M         MEDIUM                             RIDGELAND                    10/4/2022       10/4/2022                   10/2/2022
 337908    JONES, VICTOR ANTHONY              31   BLACK      M         MEDIUM                4/19/2018    LIEBER                       3/12/2021       3/12/2021                   10/1/2022
 352057    JONES, VONDRITIUS                  27   BLACK      M         MEDIUM               12/25/2018    EVANS                        2/12/2021       2/12/2021       7/9/2023     1/5/2024
 335982    JONES, WALTER MICHAEL              31   WHITE      M         MEDIUM                 4/2/2020    KERSHAW                                                                  7/28/2024
 301134    JONES, WAYNE                       37   BLACK      M         MEDIUM                1/23/2019    ALLENDALE                                                                9/18/2026
 313417    JONES, WILLIAM DAVID               39   WHITE      M         MEDIUM                 7/5/2018    ALLENDALE                    7/19/2029       7/19/2029                   7/16/2029
 210571    JONES, WILLIAM HENRY               44   BLACK      M         MINIMUM              10/26/2015    WATEREE RIVER                8/19/2020       8/19/2020     10/10/2021   12/11/2021
 247496    JONES, WILLIAM MARIO               46   BLACK      M         MINIMUM                8/6/1998    MANNING                       3/1/2019       5/22/2020                   8/19/2020
 259792    JONES, WILLIAM SCOTT               65   WHITE      M         CLOSE                 6/22/2006    LEE
 236843    JONES, WILLIAM STACY               57   BLACK      M         MEDIUM                             BROAD RIVER
 274899    JONES, WILLIE CARL                 51   BLACK      M         MEDIUM                             TYGER RIVER                                                               1/5/2022
 345744    JONES, WILLIE FRANKLIN             58   BLACK      M                                            KIRKLAND                                                                11/16/2020
 367631    JONES, WILSHAWN                    41   BLACK      M         MEDIUM                 6/5/2018    KERSHAW                                                                  2/22/2021
 373431    JONES, WOODROW CHRISTOPHE          23   BLACK      M         CLOSE                 12/5/2019    LEE                                                                       5/1/2030
 222469    JONES,JR, ODELL                    54   BLACK      M         MEDIUM                1/13/2018    ALLENDALE                                                                 1/4/2025
 380037    JORDAN JR, ED WILLIE               21   BLACK      M         CLOSE                              LEE                                                                       2/7/2033

                                                                        SCDC INMATES MAY 5 000221
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 380093    JORDAN, ALSTON                   19   WHITE      M         MEDIUM                 4/13/2020   ALLENDALE
 268453    JORDAN, AMANDA ELAINE            40   WHITE      F                                4/30/2004   GRAHAM                       3/16/2020       3/16/2020                   9/28/2020
 292329    JORDAN, ANTONIO R                35   BLACK      M         MEDIUM                 2/19/2016   BROAD RIVER                                                               2/7/2035
 365497    JORDAN, CAMARA ATIBA             28   BLACK      M         MEDIUM                 10/7/2017   TURBEVILLE                    8/1/2026         8/1/2026                  7/27/2026
 380857    JORDAN, CARL TYSHUN              24   BLACK      M         CLOSE                              BROAD RIVER                                                             12/14/2033
 312649    JORDAN, CHAVIS                   35   BLACK      M         MEDIUM                11/3/2015    KERSHAW                                                                  6/10/2034
 377365    JORDAN, DENZIL TORRE             26   BLACK      M         CLOSE                              MCCORMICK                                                               11/25/2038
 378781    JORDAN, DRAPER JARRIETTE         43   BLACK      M         MINIMUM                            MANNING                                                                  8/20/2022
 382274    JORDAN, JAMES LEE                29   WHITE      M         MINIMUM                            KIRKLAND                    5/11/2021        5/11/2021      9/12/2023    3/10/2024
 357195    JORDAN, JAVAN CHRISTOPHE         26   BLACK      M         MEDIUM                9/17/2019    EVANS                       9/18/2017        2/12/2021                  11/24/2020
 381383    JORDAN, JONATHAN SCOTT           33   WHITE      M         CLOSE                              LIEBER                     10/19/2019        3/25/2021                   6/20/2020
 378359    JORDAN, JOSHUA ALEXANDER         21   BLACK      M         CLOSE                 11/5/2019    LEE                         2/11/2020        2/11/2020                   9/20/2020
 350481    JORDAN, JUSTIN ALEXANDER         32   WHITE      M         MEDIUM                             LIEBER                                                                   7/28/2032
  81875    JORDAN, LAWRENCE GRAHAM          70   BLACK      M         CLOSE                 8/24/2011    BROAD RIVER                                                              4/25/2023
 176304    JORDAN, PATRICIA DARLENE         68   WHITE      F         CLOSE                  2/6/2018    GRAHAM                       8/13/2010       4/10/2020
 369152    JORDAN, ROBERT                   51   BLACK      M         MEDIUM                8/18/2017    LEE                                                                      11/2/2027
 378061    JORDAN, ROBERT                   25   WHITE      M         MEDIUM                 1/9/2020    RIDGELAND                    6/17/2019       6/26/2020                   8/22/2020
 240874    JORDAN, RONNIE LOWE              45   BLACK      M         MEDIUM                 4/4/2019    RIDGELAND                                                                8/13/2053
 340469    JORDAN, TARRANCE                 30   BLACK      M         CLOSE                  9/2/2017    LEE                                                                      10/5/2034
 362095    JORDAN, TONY VERNON              58   WHITE      M         CLOSE                 3/14/2016    PERRY                                                                    11/4/2053
 372017    JORDAN, TREYON LAMONT            28   BLACK      M         CLOSE                              KERSHAW                     2/10/2020        2/10/2020                  10/28/2020
 223314    JORDAN, TVARIS SHAQUILLE         23   BLACK      M         MEDIUM               12/16/2019    TRENTON                    11/30/2018       12/11/2020      7/27/2021    1/23/2022
 383220    JORDAN, TYLER CHASE              30   WHITE      M                                            KIRKLAND                    9/25/2021        9/25/2021     11/19/2022    5/18/2023
 330469    JORDAN, TYWARD                   32   BLACK      M         MEDIUM                11/8/2019    LIEBER                                                                  10/21/2028
 378974    JORDON, NATHANIEL LERON          32   WHITE      M         MEDIUM                             TYGER RIVER                 9/17/2020        9/17/2020                   4/21/2021
 147764    JOSEPH, MARCUS ALBINUS           58   BLACK      M         CLOSE                 6/10/2014    KIRKLAND                    2/21/2008       10/25/2018
 350402    JOSEPH, TEVIN LAJUAN             25   BLACK      M         MEDIUM                 2/6/2020    MCCORMICK                  11/18/2017       10/22/2020                   7/15/2020
 289778    JOSEY, RYAN PATRICK              36   WHITE      M                              11/14/2013    KIRKLAND                     7/3/2021         7/3/2021      11/6/2023     5/4/2024
 321225    JOWERS, TREMAIN T.               33   BLACK      M         MEDIUM                6/23/2019    TURBEVILLE                                                                4/8/2024
 335771    JOYCE, DAMASCUS                  30   BLACK      M         CLOSE                 3/30/2020    LIEBER                                                                    6/9/2028
 383212    JOYE II, DERRICK JAMEEL          18   BLACK      M                                            KIRKLAND                   11/12/2020       11/12/2020                  12/13/2021
 326438    JOYE, STEPHEN AUSTIN             33   WHITE      M         MEDIUM                6/25/2019    LEE                                                                       8/9/2032
 381065    JOYNER, BRANDON CHANELL          23   BLACK      M         MEDIUM                             LEE                          5/27/2020       5/27/2020                   6/14/2020
 382551    JOYNER, CHYVAS LEKIA             19   BLACK      M         MEDIUM                2/26/2020    TURBEVILLE                    8/1/2027        8/1/2027                   7/29/2027
 379709    JOYNER, GABRIEL                  22   BLACK      M         MEDIUM                             LIEBER                                                                   9/17/2035
 127662    JUDGE, ERNEST -                  60   BLACK      M         MEDIUM                 8/2/2012    LIEBER                       6/19/2009       4/17/2020
 353791    JUDGE, TAMIKA S                  32   BLACK      F         MINIMUM               4/26/2018    GRAHAM                                                                   6/27/2021
 263761    JUDON, ELLIOTT JEROME            41   BLACK      M         CLOSE                 7/20/2010    LEE
 286075    JUDY, CHRISTOPHE DAVID           41   WHITE      M         MEDIUM                 2/5/2016    WATEREE RIVER              11/22/2019          3/3/2021                  8/31/2020

                                                                      SCDC INMATES MAY 5 000222
                                                                                      Incident Date of                              Projected                    Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 346237    JUDY, EDWARD H                    28   WHITE     M         MEDIUM                 4/30/2019 EVANS                          1/19/2019      5/23/2020       8/9/2020    2/5/2021
 349261    JUMPER, JASON L                   43   WHITE     M         CLOSE                  12/4/2019 PERRY                                                                    3/31/2033
 382099    JUMPER, TODD MCCOY                22   WHITE     M         CLOSE                            LEE                              2/9/2021      2/9/2021    12/23/2021    6/21/2022
 328621    JUNES III, HAROLD LEON            30   BLACK     M         MEDIUM                  3/3/2020 MCCORMICK                     12/26/2025    12/26/2025                  12/22/2025
 115905    JUNIOR, JOHN HENRY                54   BLACK     M         MEDIUM                 4/28/1998 RIDGELAND                     11/22/2019    11/22/2019                  10/16/2020
 332874    JUNIOUS, CHARLES E                37   BLACK     M         CLOSE                  7/14/2016 LEE
 372044    JUNKER, ZACHARY L                 29   WHITE     M         MEDIUM                 3/19/2020 TRENTON                                                                10/31/2022
 223116    JUSTICE, DWAYNE                   47   WHITE     M         MINIMUM                          LIVESAY                        7/8/2021       7/8/2021                   7/7/2021
  84810    JUSTICE, WILLIAM BRUCE            70   WHITE     M         MEDIUM                  6/9/2014 KERSHAW                      10/22/1996      2/21/2020                  7/22/2020
 255278    KABIR, QAWI AZIZ                  52   BLACK     M         MINIMUM                          GOODMAN                       12/8/2020      12/8/2020     2/16/2024    8/14/2024
 373410    KALB, CHRISTOPHE FRANCIS          28   WHITE     M         CLOSE                  9/27/2017 LIEBER                                                                   8/3/2046
 375795    KALT, DAVID STEPHEN               30   WHITE     M         MEDIUM                 2/11/2020 ALLENDALE                     2/10/2020      3/10/2021                 12/15/2020
 326986    KAMMERER, SEAN ERIC               32   WHITE     M         CLOSE                  9/23/2019 LEE                                                                     8/13/2041
 345650    KAMP, HEATHER                     40   WHITE     F         MEDIUM                 4/15/2019 LEATH                                                                   9/26/2048
 266253    KANE, JOSH RUBEN                  42   WHITE     M                                          KIRKLAND                                                                 7/9/2020
 383075    KARMO, CHRISTIAN                  31   BLACK     M                                          KIRKLAND                     10/28/2020    10/28/2020                   8/29/2021
 260038    KARNICKEY, SR., ERIC J.           50   BLACK     M         MEDIUM                12/31/2000 KERSHAW                                                                 3/17/2024
 298673    KARR, RONALD WAYNE                57   WHITE     M         MEDIUM                11/14/2019 WATEREE RIVER                                12/7/2012                  3/14/2022
 374194    KASPER, ALICIA                    33   WHITE     F         MEDIUM                           LEATH                                                                  11/16/2032
 358910    KATES JR, ANTHONY LASALLE         49   BLACK     M         MEDIUM                           KERSHAW                       2/12/2020      2/12/2020                   1/6/2021
 336379    KAY, RALPH JAMES                  58   WHITE     M         MEDIUM                           PERRY                                                                    6/8/2036
 352205    KAZADAYEV, RUVIM VICTOR           26   WHITE     M         MINIMUM                12/3/2016 LIVESAY                      10/15/2019    11/19/2020     12/11/2020    1/11/2021
 328676    KEAM, CHANNACK                    39   OTHER     M         MEDIUM                10/11/2012 TYGER RIVER                                                              3/4/2038
 151656    KEARNS, EUGENE                    55   BLACK     M         MEDIUM                 8/17/2006 TYGER RIVER                                                             4/17/2023
 382369    KEARNS, RALPH EDWARD              20   BLACK     M         MEDIUM                           KIRKLAND                                                                1/24/2024
 241166    KEARSE JR, STAFFORD               42   BLACK     M         MEDIUM                 9/17/2019 RIDGELAND                                                               3/13/2029
 374919    KEASLER, DAVIN LUTHER             21   WHITE     M         MINIMUM                          TRENTON                      10/29/2021    10/29/2021                  10/26/2021
 359502    KECK, ALLEN DENNIS                40   WHITE     M         CLOSE                 10/14/2019 BROAD RIVER                                                              3/8/2022
 222446    KEEFE III, DENNIS HAROLD          62   WHITE     M         MEDIUM                           RIDGELAND                                                                8/8/2021
 356541    KEEL, ANADAI KALILI               24   BLACK     M                                          KIRKLAND                       2/4/2020       2/4/2020     7/13/2021     1/9/2022
 108714    KEELER, JR., JAMES MORGAN         70   WHITE     M         MEDIUM                           PERRY                         7/23/2007      6/19/2020
 349442    KEENAN, MARTIN ROBERT             35   WHITE     M         MINIMUM                4/21/2013 WATEREE RIVER                 6/14/2020      6/14/2020     11/7/2022     5/6/2023
 321935    KEENER, KEITH RAMON               32   BLACK     M         CLOSE                  2/15/2020 MCCORMICK                                                               8/11/2036
 271153    KEENER, SHELDON GREGORY           60   WHITE     M         MEDIUM                 6/27/2008 TYGER RIVER                                                             4/14/2030
 204551    KEENON,JR., CURLY ODELL           60   BLACK     M         CLOSE                  8/16/2016 BROAD RIVER
 383267    KEHOE, BERNARD GEORGE             50   WHITE     M                                          KIRKLAND                      3/16/2020      3/16/2020                  5/21/2020
 378911    KEININGHAM, BOBBIE LEE            34   WHITE     F         MINIMUM                          LEATH                                                                   2/24/2022
 350655    KEIPER, MEGAN ANN                 29   WHITE     F         MINIMUM               11/10/2015 GRAHAM                        8/20/2020      8/20/2020                  8/27/2020
 373123    KEITH, CYNTHIA DIANE              62   WHITE     F         MINIMUM                          LEATH                                                                    7/9/2022

                                                                      SCDC INMATES MAY 5 000223
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 260078    KEITH, DINAL WAYNE                   61   WHITE      M         CLOSE                   7/3/2001   BROAD RIVER                  7/29/2037      7/29/2037                  7/24/2037
 369649    KEITH, JAKEEM SATRON                 23   BLACK      M         MEDIUM                  3/6/2020   TURBEVILLE                   1/28/2019      4/17/2020     8/10/2024     2/6/2025
 174394    KEITH, KEVIN LEE                     49   WHITE      M         MEDIUM                11/28/2006   TYGER RIVER                                                             5/5/2027
 272473    KEITH, TROVON A.                     38   BLACK      M         MEDIUM                  1/7/2020   KIRKLAND                                                               2/24/2085
 356839    KEITT, BILAL ABDUL                   25   BLACK      M         MEDIUM                 2/24/2020   RIDGELAND                                                              7/17/2021
 368990    KEITT, CHRISTOPHE WILBERT            29   BLACK      M         CLOSE                  2/15/2020   BROAD RIVER                                                            11/6/2040
 299982    KEITT, LEVOND TAYANO                 34   BLACK      M         MEDIUM                             KIRKLAND                       4/9/2022      4/9/2022                 10/28/2025
 375576    KELLENBENZ, KELSEY ANN MADAN         25   WHITE      F         MEDIUM                 1/3/2020    GRAHAM                       4/15/2021      4/15/2021                  1/30/2022
 306834    KELLER, CHASE SMITH                  34   WHITE      M         MINIMUM               3/13/2020    ALLENDALE                      3/2/2020     3/10/2021     5/16/2021     8/7/2021
 361692    KELLEY II, MICHAEL EUGENE            30   BLACK      M         CLOSE                  3/4/2015    MCCORMICK                      2/7/2044      2/7/2044                  7/16/2051
 382548    KELLEY, ANGELIA DAWN                 49   WHITE      F         MINIMUM                            GRAHAM                                                                 11/4/2020
 334711    KELLEY, ANTHONY DEON                 35   BLACK      M         MEDIUM                 4/2/2019    LIEBER                                                                10/11/2053
 373299    KELLEY, ANTHONY KASE                 24   WHITE      M         MEDIUM                             KERSHAW                                                                7/30/2027
 382893    KELLEY, APRIL LANDERS                48   WHITE      F         MEDIUM                             LEATH                                                                 12/22/2029
 347966    KELLEY, CAMEREN LARODERICK           30   BLACK      M         CLOSE                 12/5/2018    BROAD RIVER                                                            8/19/2045
 357112    KELLEY, ERICA SHUNTA                 26   BLACK      F         MEDIUM                             LEATH                        4/18/2031      4/18/2031                  4/14/2031
 324678    KELLEY, KELTRON DEMANTREL            32   BLACK      M         MEDIUM                1/26/2020    LIEBER                                                                 3/27/2026
 378834    KELLEY, KENNETH BRANDON              33   WHITE      M         MINIMUM                            KIRKLAND                                                               8/11/2020
 368608    KELLEY, KENTERIOUS DESHAWN           30   BLACK      M         MEDIUM                12/1/2018    LIEBER                                                                  7/9/2031
 114732    KELLEY, LEROY -                      55   BLACK      M         MEDIUM                7/20/2019    MCCORMICK                    6/21/2002      7/31/2020
 357646    KELLEY, MARY JOANN                   35   WHITE      F         MINIMUM                            LEATH                        8/27/2019      9/25/2020     7/24/2021    1/20/2022
 300218    KELLEY, MYRON                        34   BLACK      M         CLOSE                 8/11/2019    BROAD RIVER                                                             3/5/2031
 359670    KELLEY, PAUL SCOTT                   48   WHITE      M         MINIMUM               10/3/2019    LIVESAY                        9/2/2019     1/23/2021                   8/8/2020
 289618    KELLEY, STEVEN DWAYNE                37   WHITE      M         MEDIUM                7/17/2019    TRENTON                     12/22/2021    12/22/2021                  12/22/2021
 321270    KELLEY, TIMOTHY JOHN                 51   WHITE      M         MEDIUM                 8/5/2019    WATEREE RIVER                6/23/2019    10/16/2021      6/29/2020 12/26/2020
 298214    KELLEY, TYRONE                       34   BLACK      M         MEDIUM                 6/3/2019    RIDGELAND                                                              8/25/2032
 334733    KELLEY, WILLIAM A                    31   BLACK      M         MEDIUM                8/12/2019    MCCORMICK                                                              1/31/2024
 277334    KELLY, ALBERT SANTANIO               38   BLACK      M         CLOSE                12/11/2019    LEE                                                                    2/10/2067
 218526    KELLY, ANTHONY LAMAR                 47   BLACK      M                                            KIRKLAND                       3/6/2020      3/6/2020                  7/27/2020
 275046    KELLY, ANTOINE                       45   BLACK      M         MEDIUM                1/12/2014    KERSHAW                                                                 8/8/2026
 379936    KELLY, ARBRAE LEROY                  35   BLACK      M         MEDIUM                             ALLENDALE                    8/18/2019    12/11/2020                   7/10/2020
 369489    KELLY, CHARLES MATTHEW               28   WHITE      M         MEDIUM                 9/7/2017    TYGER RIVER                    7/3/2020      7/3/2020                  7/28/2020
 232251    KELLY, CHRISTOPHE KENNETH            49   WHITE      M         MEDIUM                12/9/2000    ALLENDALE                    7/24/2021      7/24/2021                 10/22/2022
 364589    KELLY, CRYSTAL D                     27   BLACK      F         MINIMUM                            GRAHAM                                                                 12/4/2023
 349383    KELLY, DAVID ANTHONY                 29   BLACK      M         MEDIUM                12/7/2017    MACDOUGALL                                                             7/15/2020
 375979    KELLY, DENZEL LEVAR                  24   BLACK      M         MEDIUM                8/20/2019    MCCORMICK                                                              6/30/2029
 365147    KELLY, JACK                          27   BLACK      M         MINIMUM                            GOODMAN                        4/5/2020      4/5/2020                  2/24/2021
 372036    KELLY, JAMEZ DEONDRE                 24   BLACK      M         MEDIUM               12/11/2019    TURBEVILLE                                                             4/23/2028
 287190    KELLY, JASON                         42   BLACK      M         MEDIUM                 1/3/2018    TURBEVILLE                                                              9/6/2044

                                                                          SCDC INMATES MAY 5 000224
                                                                                         Incident Date of                             Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                   entry Date
 310496    KELLY, JEREMY RAY                   42   WHITE      M         MEDIUM                 5/26/2009 KIRKLAND                     12/10/2023    12/10/2023                   10/8/2027
 178199    KELLY, JIMMY B                      48   WHITE      M         MEDIUM                  4/1/2020 KERSHAW                                                                 6/24/2020
 342423    KELLY, JOSEPH L                     40   BLACK      M         MINIMUM                          TURBEVILLE                                                             10/20/2020
 319026    KELLY, JR., RAYMOND                 35   BLACK      M         MEDIUM                 8/15/2018 RIDGELAND                                                               6/15/2022
 332348    KELLY, JUSTIN SEANTELL              34   BLACK      M         MINIMUM                          ALLENDALE                                                               5/20/2027
 341718    KELLY, MARCUS                       27   BLACK      M         MEDIUM                 7/21/2018 KIRKLAND                                                                6/14/2022
 302516    KELLY, MARION                       48   BLACK      M         MINIMUM                1/20/2019 TURBEVILLE                                                              4/29/2022
 288629    KELLY, MAURICE                      36   BLACK      M         CLOSE                   9/4/2018 MCCORMICK                                                              11/21/2043
 273455    KELLY, MICHAEL                      51   BLACK      M         MEDIUM                 11/6/2019 ALLENDALE                                                               7/21/2024
 128200    KELLY, ROBERT JAMES                 59   WHITE      M         MEDIUM                  5/5/1989 ALLENDALE                       6/4/2024      6/4/2024                  5/30/2024
 338817    KELLY, ROSHELL                      38   BLACK      F         MEDIUM                 7/26/2011 LEATH                                                                   10/1/2029
 237802    KELLY, SHELDON LAMAR                39   BLACK      M         CLOSE                  1/10/2020 LIEBER
 365576    KELLY, STEPHEN ROSS                 27   WHITE      M         MEDIUM                  4/6/2020 LEE                                                                    2/15/2064
 125733    KELLY, THEODORE                     68   BLACK      M         MEDIUM                11/26/2019 PERRY                         6/8/2014      2/20/2021
 320028    KELLY, TYLER                        36   BLACK      M         CLOSE                  9/25/2017 LIEBER                                                                 4/18/2057
 241903    KELLY, VERNON CARL                  54   BLACK      M         MEDIUM                 7/31/2019 LIEBER
 338891    KELLY, WALTER COLEMAN               47   BLACK      M         MEDIUM                 9/19/2017 KERSHAW                                                               11/15/2034
 250459    KELLY, WILLIAM ARTHUR               41   WHITE      M         MEDIUM                 1/31/2013 BROAD RIVER
 359287    KELLY, WILLIAM ELIJAH               28   BLACK      M         MINIMUM                3/31/2020 EVANS                         4/3/2020      4/3/2020      5/31/2024   11/27/2024
 217218    KELSEY, JOSEPH GLEN                 42   WHITE      M         MEDIUM                 9/12/2003 BROAD RIVER                  9/22/2015    11/13/2021
 289460    KELSEY, KATHRYN NICOLE              38   WHITE      F         MEDIUM                 6/17/2019 GRAHAM                                                                12/16/2022
 239701    KELSO, LU RENE                      61   WHITE      F         CLOSE                 12/11/2003 LEATH
 274426    KEMMERLIN, BRIAN ALLEN              41   WHITE      M         MINIMUM                4/20/2008 WATEREE RIVER                1/26/2020      1/26/2020                 11/30/2020
 338563    KEMMERLIN, JUSTIN                   29   WHITE      M         MINIMUM                12/7/2018 GOODMAN                                                                6/26/2022
 305605    KEMP, CARLOS                        34   BLACK      M         CLOSE                  4/21/2019 LEE                                                                    8/31/2042
 353277    KEMP, SEMII AKEEM                   30   BLACK      M         MEDIUM                12/13/2019 TURBEVILLE                  11/21/2024    11/21/2024                  11/17/2024
 271081    KENARD, MAURICE C                   41   BLACK      M         CLOSE                  9/21/2019 LEE                                                                    2/20/2032
 319409    KENDALL, JIMMY                      40   WHITE      M         CLOSE                   7/6/2017 LEE                                                                   12/11/2039
 381855    KENDRICK, AUSTIN CHANCELOR          23   WHITE      M         MINIMUM                2/24/2020 TURBEVILLE                   8/14/2020      8/14/2020                  3/18/2021
 271677    KENDRICK, GENE DARRYL               52   BLACK      M         MINIMUM                          MANNING                                                                2/17/2026
 344203    KENDRICK, PATRICK ALEXANDER         28   WHITE      M         MEDIUM                  1/3/2020 TRENTON                      7/25/2019      3/11/2021                  6/17/2020
 353002    KENNEDY III, CHARLIE                27   BLACK      M         MEDIUM                 12/3/2019 TURBEVILLE                                                             10/5/2022
 294592    KENNEDY, ANGELIA SHANNETTE          45   BLACK      F         MINIMUM                 9/6/2011 LEATH                       11/22/2020    11/22/2020     12/13/2021    6/11/2022
 369791    KENNEDY, BRANDON SCOTT              32   WHITE      M         MINIMUM               10/29/2019 MACDOUGALL                    3/4/2018     6/25/2020                    8/4/2020
 242869    KENNEDY, BROOKE DIONNE              44   WHITE      F         MINIMUM                          LEATH                                     10/12/2012                   6/23/2020
 288791    KENNEDY, CARNELL                    39   BLACK      M         MEDIUM                  1/4/2006 LIEBER                                                                 1/26/2031
 379780    KENNEDY, COREY BRITTON              35   BLACK      M         CLOSE                            LEE                                                                   10/21/2031
 252171    KENNEDY, DAVID JAMES                49   WHITE      M         CLOSE                  9/25/2019 LIEBER                                                                 7/26/2024
 348757    KENNEDY, DENNIS DEMARIO             31   BLACK      M         MINIMUM                2/24/2020 KERSHAW                      7/12/2021      7/12/2021     7/11/2024     1/7/2025

                                                                         SCDC INMATES MAY 5 000225
                                                                                        Incident Date of                              Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 217411    KENNEDY, GEORGE                     46   BLACK     M         MINIMUM                 1/3/2019 GOODMAN                                                                 8/21/2026
 315694    KENNEDY, JEFFREY SCOTT              52   WHITE     M         MEDIUM                           ALLENDALE                                                               8/17/2025
 358076    KENNEDY, JOHN FITZGERALD            55   BLACK     M         CLOSE                            LEE                                                                     3/24/2042
 370431    KENNEDY, JOHN WILLIAM               30   WHITE     M         CLOSE                 12/23/2019 LIEBER                                                                  9/12/2032
 261551    KENNEDY, MARK ANTHONY               50   BLACK     M         MINIMUM                6/17/2019 EVANS                                                                    1/1/2025
 321820    KENNEDY, MICHAEL                    32   BLACK     M         CLOSE                  10/7/2019 LEE                                                                     7/27/2032
 296992    KENNEDY, MICHAEL CHRISTOPHE         46   WHITE     M         MEDIUM                 1/22/2009 EVANS                          7/15/2020     7/15/2020    11/12/2021    5/11/2022
 266098    KENNEDY, NATHANIEL                  58   BLACK     M         MEDIUM                 12/1/2018 TYGER RIVER                                                             6/24/2024
  90564    KENNEDY, ORAN                       67   BLACK     M         MEDIUM                 4/22/1990 RIDGELAND                      6/27/1985     8/21/2021
 160408    KENNEDY, RAYMOND EUGENE             58   BLACK     M         MEDIUM                 4/25/2002 TURBEVILLE                      1/4/2019     6/18/2021
 272052    KENNERLY, LATROY FLONN              46   BLACK     M         MEDIUM                 5/15/2006 LIEBER
 360349    KEO, DA                             40   ASIAN     M         CLOSE                  2/25/2020 MCCORMICK                                                               11/1/2023
 375515    KERNELLS, JUSTIN LAMAR              27   WHITE     M         MINIMUM                 6/4/2019 EVANS                                                                   6/26/2023
 324801    KERNS, STEPHAN L                    31   BLACK     M         MEDIUM                  3/6/2020 KERSHAW                      12/20/2011      4/18/2019                  9/23/2020
 381548    KERSEY, FELICIA CHRISTINE           34   WHITE     F         MINIMUM                          LEATH                          2/3/2020       2/3/2020                  9/16/2020
 285275    KERSHAW, DEVIN                      36   BLACK     M         MEDIUM                  6/7/2018 EVANS                                                                   2/16/2023
 364940    KERSHAW, TYLER J'VONNE              24   BLACK     M         MEDIUM                 12/2/2019 KERSHAW                                                                  8/5/2026
 256621    KESL, CURTIS V.B.                   41   WHITE     M         MEDIUM                 9/16/2019 EVANS                                                                   6/18/2027
 350849    KESLER, PRESTON MONTRAIL            34   BLACK     M         MINIMUM                 4/1/2020 RIDGELAND                     4/15/2020      4/15/2020                  9/29/2020
 377922    KESTER, JAMES B                     67   WHITE     M         CLOSE                            BROAD RIVER                  10/27/2024     10/27/2024      9/5/2054     3/4/2055
 356751    KETH, DENNIS CHAIJARERN             26   OTHER     M         MINIMUM                4/28/2020 LIVESAY                                                                 5/25/2021
 363052    KEY, SHAQUILLE DEMETRIUS            26   BLACK     M         MEDIUM                 12/1/2015 ALLENDALE                    10/29/2020     10/29/2020     8/21/2021    1/27/2022
 381749    KEYS, MARK ANTHONY                  54   BLACK     M         MEDIUM                 11/1/2019 EVANS                        10/28/2029     10/28/2029                 10/24/2029
 200922    KIBLER, BENNIE JEROME               55   BLACK     M                                          KIRKLAND                                                                11/2/2020
 371084    KIBLER, JOSEPH ALLAN                28   WHITE     M         MEDIUM                  4/3/2020 KERSHAW                        3/27/2021     3/27/2021                  6/20/2022
 345794    KIBLER, MARKUS MARQUEL              31   BLACK     M         MINIMUM                8/20/2018 GOODMAN                                                                  2/8/2022
 237736    KIDD, LAMONT                        46   BLACK     M         MINIMUM                4/25/2002 GOODMAN                        9/11/2003     7/18/2020                  5/21/2021
 117856    KIEPPRIEN,JR., JOHN ANDREW          58   WHITE     M         MEDIUM                           TYGER RIVER                    3/29/1992    10/30/2020
 372092    KIGHT JR, JEFFREY ONEAL             26   WHITE     M         MEDIUM                 1/16/2019 LIEBER                                                                   3/6/2043
 366921    KIGHT, BRUCE EDWIN                  61   WHITE     M         MEDIUM                           MCCORMICK                                                               11/1/2036
 321516    KIKER, JUNIOR                       38   WHITE     M         CLOSE                   1/3/2020 LIEBER                                                                 11/13/2042
 323098    KILBY, JOSEPH COY                   33   WHITE     M         MINIMUM                 4/1/2020 TYGER RIVER                                                             7/21/2022
 377225    KILGORE, PHILIP RAY                 41   WHITE     M         MINIMUM                          KERSHAW                        4/18/2021     4/18/2021     5/31/2024   11/27/2024
 293925    KILGORE, TROY LEE                   45   BLACK     M         MEDIUM                           RIDGELAND                                                               3/12/2031
 236786    KILGORE, WILLIAM JOSEPH             43   WHITE     M         MEDIUM                 8/28/2016 TYGER RIVER                                                             1/31/2022
 383161    KILGORE, XEDRIN CHARLES             29   BLACK     M                                          KIRKLAND                                                                10/3/2025
 140463    KILGORE,JR, CHARLES ROBERT          63   BLACK     M         CLOSE                  11/3/2013 PERRY                           4/1/1995     4/17/2020
 370767    KILLIAN, ANTWON DEBREZIO            28   BLACK     M         MEDIUM                  7/8/2017 KERSHAW                        1/29/2027     1/29/2027                  1/26/2027
 256480    KILLINGBECK, CLIFFORD               41   BLACK     M         MEDIUM                           LIEBER

                                                                        SCDC INMATES MAY 5 000226
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 343726    KILLINGS, LANCE AQUAN               31   BLACK      M         MEDIUM                12/16/2019 KERSHAW                          9/7/2019     8/28/2020    10/21/2020    4/19/2021
 354931    KILLINGSWORTH, MICHAEL LEON         31   BLACK      M         MINIMUM                 4/2/2020 WATEREE RIVER                  4/28/2020      4/28/2020     9/29/2021    3/28/2022
 284110    KIMBLE, JOHN GARNER                 40   WHITE      M         MEDIUM                 8/12/2019 LIEBER                                                                  12/18/2035
 340199    KIMBRELL, JAMES MITCHELL            30   WHITE      M         MEDIUM                           ALLENDALE                                                                5/29/2020
 164751    KIMBRELL, JOSEPH MICHAEL            52   WHITE      M         MEDIUM                 3/26/2014 MACDOUGALL                                                               5/29/2021
 329118    KIMBRELL, MICHAEL CHARLES           39   WHITE      M                                          KIRKLAND                      11/26/2020    11/26/2020                    9/2/2021
 312916    KIMBRELL, ROBERT                    33   WHITE      M         MEDIUM                  4/3/2020 MACDOUGALL                                                               2/24/2021
 380471    KIMBROUGH, MELETTE DENISE           53   BLACK      F         CLOSE                            GRAHAM                                                                   5/13/2054
 326451    KINARD, DAVID LEE                   55   WHITE      M         MEDIUM                 2/21/2014 TURBEVILLE                                                               7/26/2024
 313171    KINARD, JERRY                       34   BLACK      M         MINIMUM                2/20/2020 TRENTON                                                                   9/9/2020
 363231    KINARD, KEASTON DAHJA               26   BLACK      M         CLOSE                  10/5/2019 PERRY                            3/8/2031      3/8/2031                 12/11/2032
 310664    KINARD, RONALD MATTHEW              34   WHITE      M         MEDIUM                11/23/2018 ALLENDALE                      5/30/2020      5/30/2020                  1/22/2021
 379944    KINARD, TONY LATRELL                37   BLACK      M         MEDIUM                           ALLENDALE                                                                 8/6/2020
 277942    KINDER, JOHNNY MACK                 41   WHITE      M         MEDIUM                 9/24/2018 LEE                                                                     10/24/2024
 362166    KING JR, ROGER LAMARIO              31   BLACK      M         MEDIUM                 8/25/2019 TRENTON                        7/11/2019      8/27/2020     2/13/2021    8/12/2021
 305316    KING, AHMED RANDY                   56   BLACK      M         MEDIUM                 8/14/2019 KERSHAW                                                                   8/7/2023
 258599    KING, ANDRE J.                      44   BLACK      M         CLOSE                  2/22/2018 MCCORMICK
 289310    KING, ANTOINE REVON                 47   BLACK      M         CLOSE                  8/20/2019 BROAD RIVER                   8/19/2020      8/19/2020     8/30/2022    2/26/2023
 337370    KING, BRIAN RAY                     39   WHITE      M         MEDIUM                 1/22/2020 ALLENDALE                     3/16/2021      3/16/2021    10/19/2023    4/16/2024
 359484    KING, CLARENCE                      62   BLACK      M         MEDIUM                           MACDOUGALL                                                              6/10/2025
 273504    KING, CURTIS LAMAR                  39   BLACK      M         MEDIUM                 6/19/2019 LIEBER                                                                 12/31/2021
 381842    KING, DALE EUGENE                   55   BLACK      M         MEDIUM                           MCCORMICK                                                                5/9/2052
 376087    KING, DANIEL LAMAR                  31   WHITE      M         MINIMUM                          MANNING                      11/12/2019      12/3/2021     1/19/2021    7/18/2021
 305885    KING, ERIK KENNETH                  47   WHITE      M         MEDIUM                 4/12/2014 ALLENDALE                                                               7/25/2024
 312375    KING, EUGENE                        58   BLACK      M         MEDIUM                 3/15/2019 RIDGELAND                                                               6/22/2043
 337501    KING, JACOB MARSHALL                38   WHITE      M         MEDIUM                 1/12/2020 TYGER RIVER                  12/15/2019       2/4/2021                   2/8/2021
 272367    KING, JEFFERY JAY                   53   WHITE      M         MEDIUM                11/12/2019 TYGER RIVER                                                            12/25/2022
 320281    KING, JERRY                         69   WHITE      M         MEDIUM                           MCCORMICK                                                                2/7/2024
 354458    KING, JOHN KYLE                     54   WHITE      M         MEDIUM                           EVANS                         9/23/2019      9/23/2019                  3/24/2021
 309535    KING, KAREEM                        36   BLACK      M         MEDIUM                 9/11/2017 RIDGELAND                                                               4/11/2025
 358561    KING, KAYLA PAIGE                   29   WHITE      F         MINIMUM                8/14/2019 LEATH                                                                   8/28/2024
 251185    KING, KEVIN LINDSEY                 40   WHITE      M         MEDIUM                 3/29/2018 KIRKLAND                     12/16/2025    12/16/2025                  12/12/2025
  88234    KING, LLOYD C.                      63   WHITE      M         MEDIUM                 3/23/2003 TYGER RIVER                   9/24/1985     2/20/2021
 244670    KING, MICHAEL DALE                  55   WHITE      M         MINIMUM                7/26/1998 LIVESAY                                                                  7/8/2022
 351301    KING, MIKEL EDISON                  38   WHITE      M         MINIMUM                          WATEREE RIVER                 8/23/2020      8/23/2020      3/5/2022     9/1/2022
 353110    KING, RAHEEM DEON                   29   BLACK      M         CLOSE                  2/14/2017 LIEBER                                                                  1/12/2041
 366399    KING, SYLVESTER KEEJAUN             41   BLACK      M         CLOSE                   9/4/2019 PERRY
 318429    KING, TRAVIS HEATH                  30   WHITE      M         CLOSE                  9/30/2019 KIRKLAND                       7/4/2021       7/4/2021                 10/27/2021
 249995    KING,JR., BILLY RANDOLPH            51   WHITE      M         MEDIUM                           KIRKLAND                                                                4/27/2027

                                                                         SCDC INMATES MAY 5 000227
                                                                                        Incident Date of                              Projected                   Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 271267    KINLAW JR, HENRY LEE               43   BLACK      M         MEDIUM                10/17/2019   RIDGELAND                                                             7/26/2027
 350106    KINLEY JR, DON ODELL               34   WHITE      M         MINIMUM                7/26/2019   RIDGELAND                    5/28/2024     5/28/2024                  4/30/2025
 363876    KINLOCH JR, HENRY EDWARD           53   BLACK      M         MEDIUM                 8/19/2016   KERSHAW                                                              11/18/2024
 219914    KINLOCH, ANTONIO                   44   BLACK      M         CLOSE                  7/17/2019   BROAD RIVER                  6/12/2015   11/13/2021
 361967    KINLOCH, JASON EDWARD              33   BLACK      M         CLOSE                              KIRKLAND                                                             10/18/2049
 247510    KINLOCH, JOSEPH FITZGERALD         52   BLACK      M         MEDIUM                             LIEBER                                                                5/28/2038
 376366    KINLOCH, MARQUISE KAYRON           26   BLACK      M         CLOSE                 1/27/2020    LEE                          3/20/2027     3/20/2027                  3/18/2027
 361547    KINLOCH, PATRICK DWAYNE            30   BLACK      M         CLOSE                10/16/2019    LIEBER                                                                9/18/2042
 128105    KINLOCH, REGINOLD                  58   BLACK      M         MEDIUM                5/21/2008    LIEBER
 177786    KINLOCK, SAMMY BERNARD             59   BLACK      M         MEDIUM                             KERSHAW                      7/20/2021     7/20/2021     2/27/2024    8/25/2024
 365418    KINLOW, IAN DERRICK                27   BLACK      M         MINIMUM               8/16/2019    LIVESAY                                                              11/26/2020
 378726    KINNEY, BUDDY RAY                  29   WHITE      M         MEDIUM                1/13/2020    ALLENDALE                    8/22/2019    10/22/2020     8/23/2020    2/19/2021
 342227    KINNEY, CHRISTOPHE                 29   BLACK      M         MEDIUM                 4/4/2017    BROAD RIVER                                                           6/13/2029
 347112    KINSEL, JOSEPH EDWARD              28   WHITE      M         MEDIUM                4/15/2020    EVANS                      11/30/2020     11/30/2020                   6/7/2023
 306190    KINSEY, BYRON CHRISTOPHE           34   BLACK      M         CLOSE                12/20/2019    LIEBER
 178344    KINSLER, GARY LEE                  46   BLACK      M         MEDIUM                1/29/2020    TRENTON                      9/11/2020     9/11/2020     5/22/2023   11/18/2023
 370800    KIPP, JOHN LLOYD                   35   WHITE      M         CLOSE                 12/6/2019    MCCORMICK                    11/5/2020     11/5/2020                  2/18/2021
 313369    KIRBY, ERNEST EDWARD               32   WHITE      M         MINIMUM              12/16/2019    MANNING                      5/26/2019    10/29/2020     6/20/2020   11/21/2020
 319119    KIRBY, JOHN MICHAEL                35   WHITE      M         MEDIUM                4/26/2017    KERSHAW                                                              10/29/2026
 249101    KIRBY, JOSHUA                      54   BLACK      M         CLOSE                 5/21/2004    KIRKLAND                   10/14/2019     12/11/2020                  9/18/2020
 370774    KIRBY, JUSTIN BRENT                28   WHITE      M                               6/18/2018    KIRKLAND                                                              3/24/2026
 374481    KIRBY, RAHIEM JOSEPH               26   BLACK      M         MEDIUM                             KERSHAW                      3/28/2020     3/28/2020    11/25/2022    5/24/2023
 380889    KIRBY, THOMAS JAMES                31   WHITE      M         MEDIUM                             RIDGELAND                    3/21/2021     3/21/2021     1/30/2022    7/29/2022
 282457    KIRBY, THOMAS SHANE                43   WHITE      M                                1/3/2013    KIRKLAND                     4/18/2026     4/18/2026                  4/18/2026
 368801    KIRK JR, EDWARD                    25   BLACK      M         CLOSE                 4/18/2019    MCCORMICK                                                             9/28/2028
 322181    KIRK, DENNIS                       36   BLACK      M         CLOSE                 2/27/2020    BROAD RIVER
 176609    KIRK, DONNIE WAYNE                 54   WHITE      M                                6/2/2010    KIRKLAND                      3/5/2020      3/5/2020                  12/1/2020
 363352    KIRK, JEFFERY JAMES                27   WHITE      M         MEDIUM                8/23/2019    KERSHAW                                                                8/8/2024
 290636    KIRKLAND, KENNETH LEVERNE          63   BLACK      M         MEDIUM                             KERSHAW                                                               10/6/2027
 360970    KIRKLAND, RUSSELL DALE             32   WHITE      M         MINIMUM               2/16/2017    MACDOUGALL                   2/15/2017      5/8/2020                 10/13/2020
 245250    KIRKLAND, TONY B                   54   BLACK      M                                            KIRKLAND                                                              9/22/2020
 381940    KIRKLAND, TYAEKON DEONTAE          23   BLACK      M         MINIMUM               2/24/2020    TURBEVILLE                   7/31/2020     7/31/2020                  8/20/2023
 334886    KIRKMAN, RAHIEM                    44   BLACK      M         CLOSE                 7/30/2019    PERRY                                                                  7/6/2030
 236919    KIRKSEY, KUNTA KINTE               43   BLACK      M         MEDIUM                1/27/2020    MCCORMICK                                                            10/30/2046
 346061    KIRTON, QUADRI LAKENZIE            32   BLACK      M                               9/14/2016    KIRKLAND                                   4/18/2019     9/10/2021    2/11/2022
 222913    KISE, WILLIAM                      79   WHITE      M         MEDIUM                             MACDOUGALL                    6/6/2028      6/6/2028                   6/3/2028
 337523    KISER, JAMI LINN                   31   WHITE      F         MEDIUM                             GRAHAM                       5/28/2020     5/28/2020                 12/27/2020
 312979    KISER, MARCUS LAMONT               31   BLACK      M         MINIMUM               7/25/2014    GOODMAN                                                               5/17/2022
 382191    KITCHENS, ANTIONETTE JENA          38   BLACK      F         MEDIUM                             LEATH                        10/4/2020     10/4/2020                  8/18/2021

                                                                        SCDC INMATES MAY 5 000228
                                                                                          Incident Date of                              Projected                   Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                  entry Date
 369002    KITE, NAKISHA LOUISE                 36   WHITE      F         MINIMUM                            GRAHAM                                                                5/19/2021
 352348    KITT, DARION D                       54   BLACK      M         MEDIUM                             TYGER RIVER                                                           5/28/2022
 334595    KITTRELL, JOHN                       43   WHITE      M         CLOSE                 2/15/2020    BROAD RIVER                                                           11/8/2029
 363420    KLINE, MATTHEW JAY                   31   WHITE      M         MEDIUM                11/8/2018    EVANS                        1/31/2018     5/16/2020       5/2/2021 10/29/2021
 358957    KLUTZ JR, LARRY EUGENE               36   WHITE      M         MEDIUM                3/24/2015    EVANS                        8/20/2021     8/20/2021       2/3/2023    8/2/2023
 370609    KNIGHT, BRITNEY NICOLE               29   WHITE      F         MEDIUM                8/25/2019    GRAHAM                       10/2/2019     3/25/2021                   6/1/2020
 376343    KNIGHT, CHRISTOPHE ANDREW            35   WHITE      M         MINIMUM               6/20/2019    LIVESAY                                                                6/7/2022
 378146    KNIGHT, DILLION CHRISTIAN            23   WHITE      M         MINIMUM                            KERSHAW                                                               10/2/2020
 329438    KNIGHT, DONNIE LEWIS                 50   WHITE      M         MEDIUM                             ALLENDALE                                                             3/27/2026
 283089    KNIGHT, JEREMY J.                    40   BLACK      M         CLOSE                10/14/2013    MCCORMICK
 373100    KNIGHT, MADISON SHEALY               23   WHITE      M         MEDIUM                             TYGER RIVER                                                           10/4/2026
 361341    KNIGHT, MATTHEW VANCE                24   WHITE      M         MEDIUM                 2/3/2020    MCCORMICK                    8/28/2017     2/11/2021    10/31/2020    4/29/2021
 378111    KNIGHT, MICHAEL ALEX                 24   WHITE      M         MEDIUM                2/25/2020    MCCORMICK                                                             12/5/2029
 353409    KNIGHT, RAJERICK                     32   BLACK      M         CLOSE                 12/6/2019    LIEBER
 101094    KNIGHT, WAYNE -                      58   WHITE      M         CLOSE                12/30/2019    PERRY                                      1/31/2002
 376940    KNIGHTON, ANNE                       45   WHITE      F         MINIMUM                            GRAHAM                                                                 6/4/2024
 242770    KNIGHTS, PATRICK MARC                42   WHITE      M         MEDIUM                3/13/2018    TYGER RIVER                                                          10/25/2022
 370146    KNOBLOCH, JILL MARIE                 41   WHITE      F                                            GRAHAM                       5/19/2020     5/19/2020                  2/11/2021
 253916    KNOTEN, MAX J.                       42   BLACK      M         CLOSE                12/15/1998    MCCORMICK
 380777    KNOTH, CATHERINE FAUST               44   WHITE      F         MINIMUM                            GRAHAM                        9/4/2020      9/4/2020                 10/22/2020
 164494    KNOTTS, MELVIN -                     53   BLACK      M         MEDIUM                 8/6/2019    PERRY                                                                 2/19/2030
 339437    KNOWLES, CHRISTOPHE SCOTT            32   WHITE      M         MINIMUM               6/23/2014    ALLENDALE                                                              4/6/2026
 251432    KNOWLES, JOHNATHAN LOPEZ             44   BLACK      M         MEDIUM               11/12/2019    KERSHAW                                                               4/21/2028
 376361    KNOWLES, MICHAEL D                   37   BLACK      M         CLOSE                              LEE                          3/19/2019     3/25/2021     4/13/2022   10/10/2022
 321713    KNOWLIN, JONATHAN JEREMY             44   BLACK      M                               4/26/2016    KIRKLAND                      4/3/2020      4/3/2020                 12/27/2020
 272504    KNOX JR, MICHAEL WILLIAM             39   BLACK      M         MEDIUM                8/24/2019    RIDGELAND                                                             5/22/2029
 381196    KNOX, BRUCE WAYNE                    33   BLACK      M         MINIMUM                            KIRKLAND                      1/1/2021      1/1/2021                 12/29/2020
 383009    KNOX, CECELIA ELAINE                 32   BLACK      F         CLOSE                              GRAHAM
 238386    KNOX, HENRY LEE                      80   BLACK      M         MEDIUM                9/21/2017    ALLENDALE                    1/29/2016     6/20/2020
 381942    KNOX, JANA LYNN JIMME                40   WHITE      F         MEDIUM                             GRAHAM                       4/21/2024     4/21/2024    11/25/2030    5/24/2031
 372155    KNOX, JOHN CHRISTIAN                 23   WHITE      M         MINIMUM              12/29/2019    RIDGELAND                     3/9/2019     3/24/2021      4/4/2022    10/1/2022
 217540    KNOX, JOSEPH DEWAYNE                 46   WHITE      M         CLOSE                  6/3/2006    KIRKLAND                                                              5/27/2030
 358090    KNOX, LEKELVION DAJON                27   BLACK      M         MEDIUM               10/28/2019    KERSHAW                                    1/28/2017                  2/10/2027
 153719    KNOX, WILLIE MATTHEW                 48   BLACK      M         MEDIUM                3/11/2004    LIEBER                       6/25/1996     12/3/2021
 358304    KNUCKLES, BRANDON S                  51   BLACK      M         CLOSE                              LEE                                                                   1/27/2048
 307228    KNUCKLES, ROJAMES LEE CURTIS         36   BLACK      M         MEDIUM                8/14/2018    TYGER RIVER                                                           5/30/2022
 383250    KOGER, JYQUEZ TEREON                 20   BLACK      M                                            KIRKLAND                                                             11/26/2023
 295255    KOGER, TRAVIS SINTEL                 37   BLACK      M         MINIMUM              12/24/2019    RIDGELAND                    5/26/2017    11/14/2020      8/5/2020     2/1/2021
 372454    KOHLHEPP, TODD CHRISTOPHE            49   WHITE      M         CLOSE                              BROAD RIVER

                                                                          SCDC INMATES MAY 5 000229
                                                                                         Incident Date of                              Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 362251    KOON, ALLEN LEE                      50   WHITE     M         CLOSE                  3/23/2015 MCCORMICK                                                                  10/3/2034
 382478    KOON, BRENT JOSEPH                   24   WHITE     M         MEDIUM                           TURBEVILLE                                                                12/25/2022
 227826    KOON, ROBERT HOLLAND                 53   WHITE     M         CLOSE                  9/29/2018 MCCORMICK
 383032    KORNICKY, DANYRIEL TYJAE             22   BLACK     M                                          KIRKLAND                       4/21/2022       4/21/2022                   4/21/2022
 376673    KOSTIC, KRISTY ELLEN                 39   WHITE     F         MINIMUM                          GRAHAM                         9/10/2020       9/10/2020     11/18/2021    1/12/2022
 381302    KOSTUIK, NICHOLAS SCOTT              28   WHITE     M         MEDIUM                12/13/2019 KERSHAW                        4/21/2021       4/21/2021                   4/27/2021
 338426    KOUGH, RICHARD M                     43   WHITE     M         MEDIUM                 1/31/2020 KIRKLAND                                                                   7/20/2022
 369451    KOZAK, MIKHAIL IVANOVICH             27   WHITE     M         MEDIUM                 3/22/2020 KERSHAW                                                                    4/15/2029
 283147    KRANCHICK, SHANNA                    36   OTHER     F         MEDIUM                10/15/2019 GRAHAM                                                                    12/27/2022
 381217    KRAUSS, RAYMOND EUGENE               53   WHITE     M         MINIMUM                          WATEREE RIVER                10/19/2020       10/19/2020      9/24/2021    3/23/2022
 365998    KREIS III, AUGUST BYRON              65   WHITE     M         CLOSE                 10/15/2019 PERRY                          4/1/2031         4/1/2031                   2/20/2046
 223184    KREISCHER, RICHARD                   45   WHITE     M         MEDIUM                  4/3/2019 EVANS                                                                     11/25/2024
 367979    KREVINKO, STEVE                      51   WHITE     M         MINIMUM                5/17/2018 LIVESAY                                                                    9/28/2024
 316117    KROMAH, MIAMA                        38   BLACK     F         MEDIUM                           GRAHAM                                                                     9/26/2021
 347476    KRUGER, BRANDON SCOTT                35   WHITE     M                                8/27/2018 KIRKLAND                                       5/25/2018                    8/3/2020
 342089    KRUGER, DERBERT LEE                  58   WHITE     M         MEDIUM                           MACDOUGALL                                                                10/13/2022
 373636    KUCINSKI, DAVID ANTONIO              25   WHITE     M         CLOSE                 12/31/2019 LIEBER                                                                     3/31/2046
 370780    KUHN, BRIAN S                        40   WHITE     M         MINIMUM                 2/2/2020 KERSHAW                                                                    3/17/2022
 355988    KUYKENDALL, JACK WAYLON              35   WHITE     M         MEDIUM                12/18/2018 EVANS                         8/13/2019        7/23/2020      9/22/2021    3/21/2022
 363680    KWIECINSKI, ROBERT JOSEPH            32   WHITE     M         MINIMUM                          MANNING                       1/18/2020        3/25/2021                   1/13/2021
 335932    KWILOS, THOMAS                       57   WHITE     M         MEDIUM                 5/31/2011 EVANS                        11/22/2013        1/28/2021                   7/19/2022
 177490    KYLE, RODNEY                         54   WHITE     M         MEDIUM                  9/5/2013 MCCORMICK                      2/1/2011       10/30/2021
 166710    KYZER JR, JAMES EDGAR                48   WHITE     M         MEDIUM                  8/1/2019 MACDOUGALL                                                                10/19/2020
 377019    LABREW, DENZELL                      25   BLACK     M         CLOSE                  5/31/2019 LEE                                                                         4/5/2036
  59332    LACEY, JOHN JULIUS                   71   WHITE     M         CLOSE                 11/29/2011 PERRY                          5/23/1977      10/16/2021
 354945    LACHINO, CAROL ANN                   51   WHITE     F         MINIMUM                          LEATH                                                                      12/3/2022
 340933    LACKEY, MICHAEL JERROD               31   BLACK     M         MEDIUM                 2/14/2020 KERSHAW                                                                    9/29/2025
 279027    LACKLAND, VINCENT                    36   BLACK     M         MEDIUM                 7/13/2019 TRENTON                        3/29/2021       3/29/2021                   3/29/2021
 237000    LACOSTA, CALVIN                      44   BLACK     M         MINIMUM                          MANNING                        1/10/2022       1/10/2022                    7/1/2024
 231680    LACROIX, KYLE EDWARD                 41   WHITE     M         MEDIUM                 8/27/2019 RIDGELAND                       9/3/2019      11/14/2020      7/17/2021    1/13/2022
 310754    LADD, ALLEN CLAYTON                  36   WHITE     M                                2/27/2006 KIRKLAND                       3/11/2021       3/11/2021      1/22/2022    7/21/2022
 351416    LADIA, ARTHUR RASHAD                 27   BLACK     M         MEDIUM                12/22/2019 TYGER RIVER                                                                1/22/2025
 216070    LADSON, FRANK                        44   BLACK     M         MEDIUM                  9/6/2011 KIRKLAND                        9/7/2015       3/18/2022
 378896    LADSON, KESHAWN DE'ANDRE             20   BLACK     M         MEDIUM                  4/8/2020 TURBEVILLE                     6/27/2020       6/27/2020      11/3/2023     5/1/2024
 244271    LADSON, LAWRENCE                     47   BLACK     M         MEDIUM                 2/15/2019 TURBEVILLE                                                                  2/1/2023
 262438    LADSON, RODNEY J.                    60   BLACK     M         MEDIUM                           MACDOUGALL                                                                  3/4/2029
 125875    LADSON, WILLIE JAMES                 69   BLACK     M         MEDIUM                 5/25/2002 BROAD RIVER                     5/8/2004       9/18/2020
 363728    LAFFODAY, JASON ETHRIDGE             24   WHITE     M         MEDIUM                 4/20/2016 EVANS                                                                     10/17/2020
 383302    LAFOLLETTE, MATTHEW JEREMIAH         23   WHITE     M                                          KIRKLAND                                                                    6/8/2022

                                                                         SCDC INMATES MAY 5 000230
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 341646    LAGO, ANTHONY MICHAEL               32   WHITE      M         MINIMUM                2/25/2020   TURBEVILLE                   11/4/2019       2/4/2021    11/28/2020    3/28/2021
 281949    LAGUER, LAMAR                       41   BLACK      M         CLOSE                  8/15/2019   BROAD RIVER
 374065    LAGUER, NATHANIEL BENAIAH           37   BLACK      M         MINIMUM                11/4/2018   GOODMAN                     4/29/2020      4/29/2020     1/13/2021    7/12/2021
  99073    LAIL, DANNY O'NEAL                  73   WHITE      M         CLOSE                  12/5/2012   PERRY                        1/2/1999      3/18/2022
 383289    LAINEZ, GERZON MOISES               22   WHITE      M                                            KIRKLAND                                                              1/25/2022
 346385    LAKE, DANIEL JERALD                 27   WHITE      M         MINIMUM                            RIDGELAND                                                              3/3/2021
 352637    LAKE, JAKE DALE                     50   WHITE      M         MEDIUM                             MCCORMICK                   1/27/2035      1/27/2035                  1/19/2035
 377853    LAKE, JAMES PAUL                    36   WHITE      M         MINIMUM                1/5/2020    LIVESAY                     7/24/2019      7/24/2020     2/26/2022    8/25/2022
 347507    LAKE, KENTWAN L                     29   BLACK      M         MEDIUM                7/30/2018    RIDGELAND                                                             7/15/2021
 232302    LAMB, BRIAN                         44   WHITE      M         CLOSE                 1/29/2010    LEE                         4/29/2024      4/29/2024
 186788    LAMB, CHARLES WILLIS                49   BLACK      M         CLOSE                 1/10/2009    BROAD RIVER                                                            8/5/2037
 380990    LAMB, DANIEL KEITH                  37   WHITE      M         MINIMUM                            PALMER                                                                6/19/2020
 380573    LAMB, MARY ANN                      29   WHITE      F         MEDIUM                             GRAHAM                                                                3/12/2025
 382067    LAMB, RACHEL ANN                    31   WHITE      F         MINIMUM                            GRAHAM                      5/23/2020      5/23/2020                  12/8/2020
 351715    LAMB, RONNIE DEAN                   50   WHITE      M         MEDIUM               12/23/2012    BROAD RIVER                  2/1/2028       2/1/2028                  1/28/2028
 369884    LAMBERT-SMITH, FREDA LYNN           48   WHITE      F         MEDIUM                             LEATH                                                                11/19/2021
 356777    LAMBERT, CICERO MANUEL              39   WHITE      M         MEDIUM               11/29/2018    ALLENDALE                  10/30/2019    11/13/2021      7/29/2021    1/25/2022
 334897    LAMBERT, JOHN                       45   WHITE      M         CLOSE                 9/22/2011    MCCORMICK                                                              5/6/2045
 353364    LAMBERT, MARCUS DEONTA              26   BLACK      M         CLOSE                 4/11/2019    LIEBER                                                                12/6/2028
 339270    LAMBERT, MICHAEL                    45   WHITE      M         MEDIUM                5/25/2018    ALLENDALE                                                             4/10/2028
 380425    LAMBERT, MICHAEL WAYNE              23   WHITE      M         MINIMUM                            TURBEVILLE                  4/30/2020      4/30/2020                   1/8/2023
 294558    LAMBERT, WILLIAM                    45   WHITE      M         MEDIUM                5/27/2006    KERSHAW                                                               5/17/2051
 109861    LAMBRIGHT, BERNARD -                64   BLACK      M         CLOSE                  2/2/2012    MCCORMICK                   7/27/1989    10/30/2020
 382815    LAMBRIGHT, TYASIA                   20   BLACK      F         CLOSE                              GRAHAM                                                                4/28/2031
 373778    LAMPKIN, TAYQUAN                    25   BLACK      M         MINIMUM               7/17/2019    GOODMAN                    11/25/2019    12/10/2020      10/9/2021     4/7/2022
 377641    LAMPLEY JR, CHARLES ANTHONY         26   BLACK      M         MEDIUM               11/28/2019    WATEREE RIVER                                                         1/22/2027
 377771    LAMPLEY, QUINTON JAMAR              23   BLACK      M         MEDIUM                4/10/2020    TRENTON                                                               8/24/2027
 382052    LANCASTER, ASHLEY ROSE              24   WHITE      F         MINIMUM                            LEATH                        3/3/2020       3/3/2020      5/1/2021   10/28/2021
 341546    LANCASTER, SHANNON MILES            46   WHITE      M         MEDIUM                12/1/2013    PERRY                                                                  2/6/2029
  63032    LANCE, ERNEST FRANK                 67   WHITE      M         MEDIUM                1/18/1979    PERRY                      11/16/2009      9/18/2021
 375653    LANCE, JACOB NATHANIEL              23   WHITE      M         CLOSE                12/11/2019    LEE                                                                    5/6/2041
 375654    LANCE, OSCAR ERNEST                 37   WHITE      M         MEDIUM                             LIEBER                                                                 5/6/2041
 310167    LANCE, RONALD LAMONT                34   BLACK      M         MEDIUM                 8/3/2019    LIEBER                                                                 1/8/2039
 154185    LANCE, WALTER MONROE                54   WHITE      M         CLOSE                10/30/2019    PERRY                        1/3/2049       1/3/2049                   1/3/2049
 374159    LAND JR, GERALD                     28   BLACK      M         CLOSE                11/20/2019    LEE                         3/20/2019      6/19/2021      8/5/2020     2/1/2021
 135103    LAND, CHRISTOPHE LEE                55   WHITE      M                               4/20/1998    KIRKLAND                                                              11/5/2022
 382673    LAND, CODY ANDERSON                 20   WHITE      M         CLOSE                11/21/2019    TURBEVILLE
 193273    LAND, CURTIS EUGENE                 56   WHITE      M         CLOSE                 7/22/2019    LIEBER
 331950    LAND, GERALDO DAMETRIUS             32   BLACK      M         CLOSE                 4/28/2020    LEE                                                                  11/22/2031

                                                                         SCDC INMATES MAY 5 000231
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 372793    LAND, KENDRICK D                    22   BLACK     M         CLOSE                  9/19/2019 BROAD RIVER                      9/2/2026      9/2/2026                  8/29/2026
 369121    LANDRETH, CHERYL RIVERIA            48   OTHER     F         MINIMUM                          LEATH                                                                    7/20/2024
 253453    LANDRETH, MARTIN C.                 45   WHITE     M         MINIMUM                1/24/2020 ALLENDALE                                                                2/16/2024
 342658    LANDRUM, LACOURTNEY L               30   BLACK     M         MEDIUM                12/30/2018 EVANS                                                                    1/28/2021
 372133    LANDY JR, WILLIAM DEARCK            33   BLACK     M         MEDIUM                 3/13/2018 EVANS                                                                    4/24/2028
 340321    LANDY, ROD                          39   BLACK     M         MINIMUM                2/18/2020 WATEREE RIVER                 10/20/2020    10/20/2020                   12/3/2021
 362247    LANE, AMY RENEE                     30   WHITE     F         MINIMUM                10/3/2019 LEATH                                                                    5/19/2023
 307401    LANE, CHRISTOPHE                    36   WHITE     M         CLOSE                   4/7/2020 PERRY                                                                   12/26/2052
 223266    LANE, CHRISTOPHE ALLAN              29   WHITE     M         MEDIUM                           EVANS                                                                    6/16/2020
 360811    LANE, EDWARD RAYMOND                42   WHITE     M         CLOSE                   8/9/2019 BROAD RIVER                      1/5/2030      1/5/2030                 12/31/2029
 345702    LANE, JESSE RAY                     27   WHITE     M         CLOSE                  11/4/2019 LEE                                                                      6/24/2060
 293885    LANE, JOHN DEBERTH                  56   BLACK     M         MEDIUM                 6/28/2007 MACDOUGALL                                                               11/4/2027
 292763    LANE, JOHNNY JAMES                  36   BLACK     M         MINIMUM                          GOODMAN                                                                   9/5/2024
 349514    LANE, KARL RYAN                     31   WHITE     M         MEDIUM                 3/24/2020 BROAD RIVER                                                              7/10/2026
 296353    LANE, MICHAEL MAURICE               35   BLACK     M         MEDIUM                  8/4/2017 BROAD RIVER                                                              3/24/2029
 329066    LANE, TEYON LEVAR                   32   BLACK     M         MEDIUM                11/13/2019 TYGER RIVER                    4/15/2018      8/29/2020     1/11/2022    7/10/2022
 382107    LANE, WILLIS                        20   BLACK     M                                          KIRKLAND                                                                 8/21/2029
 382942    LANEY JR, FRANKLIN LEE              41   WHITE     M         MINIMUM                          MANNING                        2/16/2020      2/16/2020                  7/19/2020
 323971    LANEY, MICHAEL JAMES                51   WHITE     M         CLOSE                  2/19/2020 BROAD RIVER
 381452    LANG, KEVIN JOSEPH                  43   WHITE     M         MINIMUM                          KERSHAW                       6/12/2020      6/12/2020     2/12/2021    8/11/2021
 372254    LANGFORD, ALLEN RASHAUN             23   BLACK     M         MEDIUM                 3/26/2020 TURBEVILLE                     3/9/2023       3/9/2023                 11/30/2024
 294500    LANGFORD, K. C.                     36   BLACK     M         MEDIUM                12/15/2019 EVANS                                                                    1/3/2026
 329603    LANGFORD, MARQUIS JERMAINE          32   BLACK     M         MEDIUM                11/10/2013 EVANS                                                                    9/3/2025
 349403    LANGSTON, CHRISTOPHE                33   BLACK     M         MEDIUM                  4/2/2020 KERSHAW                                                                 1/19/2023
 246517    LANGSTON, JOHNNY WAYNE              47   WHITE     M         MEDIUM                  1/5/2007 BROAD RIVER                   8/11/2031      8/11/2031                   8/7/2031
 296262    LANIER, ANTWAN                      39   BLACK     M         MEDIUM                 5/21/2018 KERSHAW                                                                 5/30/2028
 382502    LANIER, BRITTANY CAROL LYNN         33   WHITE     F         MINIMUM                          GRAHAM                        2/18/2020      2/18/2020                   9/5/2020
 381975    LANIER, HARDY MARVIN                45   WHITE     M         MEDIUM                           KERSHAW                       1/12/2030      1/12/2030                   1/8/2030
 380509    LANIER, JORDAN BLAKE                20   WHITE     M         MEDIUM                           MACDOUGALL                    6/15/2020      6/15/2020                  3/12/2021
 363315    LANKFORD, ERIC HUNTER               23   WHITE     M         MEDIUM                  2/3/2016 KIRKLAND                                                                 1/9/2051
 382826    LANKFORD, GARLAND EUGENE            47   WHITE     M         MEDIUM                           EVANS                                                                   5/22/2032
 380505    LANKSTON, SHELBY WAYNE              43   WHITE     M         MINIMUM                          MANNING                                                                 5/16/2021
 364645    LANNING, RYAN LONNIE                29   WHITE     M         MEDIUM                12/23/2015 KIRKLAND                      3/16/2021      3/16/2021      1/9/2022     3/9/2022
 334199    LANSDALL, JAMES FRANK               49   WHITE     M         MEDIUM                 9/24/2015 EVANS                                                                  12/30/2025
 375539    LANZARO, ANDREW ROBERT              37   WHITE     M         MINIMUM                          GOODMAN                                                                 7/13/2023
 128014    LAREAU, ALAIN -                     73   WHITE     M         CLOSE                   8/4/2016 PERRY                         3/24/2001      1/23/2020
 382976    LARK, DEVANTE                       24   BLACK     M         MEDIUM                 3/31/2020 MACDOUGALL                     2/6/2020       2/6/2020                  1/22/2021
 272660    LARK, JEREMY TODD                   36   BLACK     M         MINIMUM                 4/5/2017 LIVESAY                                                                 8/18/2024
 344734    LARKIN, COREY                       30   BLACK     M         MEDIUM                  3/8/2018 BROAD RIVER                    9/2/2029       9/2/2029                  8/26/2029

                                                                        SCDC INMATES MAY 5 000232
                                                                                           Incident Date of                              Projected                   Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                  entry Date
 337635    LARMAND, FRANCIS                      49   WHITE      M         MINIMUM                            PALMER                                                                7/15/2021
 284952    LARRY, DANIEL LAMAR                   37   BLACK      M         MINIMUM               8/16/2015    LIVESAY                      4/10/2020     4/10/2020                  3/31/2025
 366737    LARRY, PATRICK SINTELL                39   BLACK      M         MEDIUM                1/31/2019    MACDOUGALL                                                            5/25/2021
 338587    LARSON, JASON ALLEN                   38   WHITE      M         MINIMUM                            LIVESAY                                                               9/16/2024
 365581    LARSON, MICHAEL LEE                   47   WHITE      M         CLOSE                              LEE
 328306    LARTMAN, JENORRIS ALEXANDER           30   BLACK      M         CLOSE                 3/23/2020    LEE                                                                   12/9/2038
 381036    LASITER, VINCENT BLAINE               57   WHITE      M         MEDIUM                             EVANS                      11/10/2025     11/10/2025     3/19/2029    9/15/2029
 318454    LASSITER, HARDY                       45   BLACK      M         MEDIUM                3/28/2020    TURBEVILLE                   4/6/2031       4/6/2031                  7/12/2036
 145474    LAST, CARL                            70   WHITE      M         MEDIUM                             KIRKLAND                     9/4/2023       9/4/2023      3/9/2026     9/5/2026
 374024    LASTER, ELIJAH MICHAEL                30   WHITE      M         MEDIUM                 4/7/2020    TRENTON                     1/21/2020      1/21/2020                  7/16/2020
 262393    LATHAN, JULIANNE                      40   WHITE      F         MINIMUM              10/27/2019    LEATH                       5/14/2019      3/25/2021     9/24/2020    3/23/2021
 312398    LATHAN, MICHAEL                       63   WHITE      M         MEDIUM                             ALLENDALE                                                             9/26/2021
 375243    LATIMER JR, MICHAEL DEANTHONY         30   BLACK      M         MEDIUM                3/16/2020    RIDGELAND                                                             10/1/2028
 380177    LATIMER, BRANDON JOHN                 24   BLACK      M         MEDIUM                3/26/2020    EVANS                        5/16/2020     5/16/2020     5/17/2021   11/13/2021
 274663    LATIMER, CLEVELAND                    40   BLACK      M         MEDIUM               12/11/2018    TURBEVILLE                                                           10/14/2021
 135007    LATIMER, RANDALL EDWIN                52   BLACK      M         MEDIUM                11/3/2019    BROAD RIVER                  8/28/2007     2/26/2021
 363204    LATIMER, TEVIN CHANCE                 22   BLACK      M         MINIMUM                            TURBEVILLE                   7/31/2020     7/31/2020                  6/10/2021
 372102    LATIMORE, QUAMIN                      21   BLACK      M         MEDIUM                12/7/2019    TYGER RIVER                  2/22/2020     2/22/2020     1/13/2023    7/12/2023
 370021    LATURNO, JASON LEE                    22   WHITE      M         MEDIUM                1/28/2020    RIDGELAND                                                             4/30/2028
 114688    LAUGHLIN, FRED JUNIORUS               58   WHITE      M         MINIMUM               8/14/2010    LIVESAY                                                               4/24/2021
 382919    LAUGHTER, CHARLES BRANDON             26   WHITE      M         MINIMUM               4/17/2020    EVANS                                                                 11/5/2023
 299892    LAUGHTER, STEVE ANTHONY               44   WHITE      M         MINIMUM                            LIVESAY                                                               7/16/2020
 348468    LAURENT, NATICIA                      35   BLACK      F         MEDIUM                             LEATH                                                                  5/5/2028
 367700    LAURIA, DONALD                        36   WHITE      M         MEDIUM                7/13/2017    MACDOUGALL                                                           10/31/2023
 381620    LAUTH, MICHAEL ETHAN                  18   WHITE      M         MEDIUM                             TURBEVILLE                   8/14/2020     8/14/2020                  9/30/2023
 359950    LAVALLEE, DYLAN HEATH                 27   WHITE      M         CLOSE                12/15/2018    MCCORMICK                                                             4/14/2024
  93663    LAW, MANNIE LEE                       67   BLACK      M         MEDIUM                             KIRKLAND                     4/28/1984     5/16/2020
 381597    LAWHON, WILLIAM JORDAN                27   WHITE      M         MINIMUM                            PALMER                                                                8/15/2020
 375589    LAWHORN, BRYAN LAMONT                 36   BLACK      M         MINIMUM                            WATEREE RIVER                                                         8/16/2023
 239465    LAWLER, ALLEN LEE                     56   WHITE      M         MINIMUM                9/8/2017    LIVESAY                      4/23/2018     8/27/2020                  4/24/2024
 305752    LAWRENCE JR, OPHIE WILLIAM            54   BLACK      M         MINIMUM                            WATEREE RIVER                 6/9/2020      6/9/2020                  4/25/2021
 369405    LAWRENCE, CORIE KENDELL               38   BLACK      M         CLOSE                  3/9/2018    BROAD RIVER                                                          11/10/2029
 264086    LAWRENCE, CURTIS                      53   BLACK      M         MEDIUM                 3/2/2020    KERSHAW                      7/26/2024     7/26/2024                  6/26/2032
 302187    LAWRENCE, DANIEL JAMAAL               34   BLACK      M         MEDIUM                1/14/2011    BROAD RIVER                  11/1/2052     11/1/2052                 10/22/2052
 350946    LAWRENCE, DARRELL JOSHUA              26   BLACK      M         MINIMUM               3/16/2019    PALMER                                                                 1/1/2023
 320636    LAWRENCE, DAVID                       54   WHITE      M         MINIMUM               3/20/2014    GOODMAN                                                                2/3/2022
 352289    LAWRENCE, JAMES TYLER                 30   WHITE      M         MINIMUM                6/6/2018    GOODMAN                                                                2/4/2025
 232835    LAWRENCE, JOHNNY                      67   BLACK      M         MEDIUM                8/17/2014    EVANS                         6/6/2015    10/30/2021
 277216    LAWRENCE, JOSHUA DAVID                40   WHITE      M                                            KIRKLAND                                                              12/7/2021

                                                                           SCDC INMATES MAY 5 000233
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 338864    LAWRENCE, LESLIE DEAN              40   WHITE      M         MEDIUM                11/16/2019   WATEREE RIVER               10/23/2019    10/23/2020                   10/7/2020
 342217    LAWRENCE, TRAVIS LATRELL           27   BLACK      M         CLOSE                  2/28/2019   LEE                                                                    3/19/2044
 321662    LAWRIMORE, CHARLES WESLEY          58   WHITE      M         MINIMUM                7/31/2018   GOODMAN                                                                9/30/2026
 262633    LAWS, TYRONE                       52   BLACK      M         MINIMUM                 3/4/2018   RIDGELAND                                                               6/5/2025
 269286    LAWSHE, KENNETH GLENN              38   WHITE      M         CLOSE                  9/11/2019   KIRKLAND                     9/30/2021      9/30/2021                  9/30/2021
 294208    LAWSHE, SHANE                      46   WHITE      M         CLOSE                  1/31/2020   LIEBER
 365504    LAWSON, ANDREW ROBERT              31   WHITE      M         MEDIUM                 3/20/2018   MACDOUGALL                  4/18/2020      4/18/2020                 10/26/2020
 373466    LAWSON, HEATHER MARIE              25   WHITE      F         CLOSE                              GRAHAM
 370447    LAWSON, JAMES BONHAM               49   WHITE      M         CLOSE                 6/20/2017    BROAD RIVER                                                           6/21/2030
 290801    LAWSON, JASON SHANE                42   WHITE      M         CLOSE                 1/13/2004    PERRY                                                                 6/28/2031
  87449    LAWSON, JR., JAMES CLAYTON         73   WHITE      M         CLOSE                 5/31/2018    BROAD RIVER                  9/2/1985     6/18/2021
 344189    LAWSON, MICHAEL                    29   BLACK      M         MEDIUM               10/30/2015    EVANS                       2/23/2020     2/23/2020      2/28/2021    8/27/2021
 381160    LAWSON, OLIVIA DENISE              52   BLACK      F         MINIMUM                            GRAHAM                     12/23/2019    12/23/2019                   7/25/2020
 139852    LAWSON, PHILLIP                    59   BLACK      M         MEDIUM                 1/8/1996    BROAD RIVER                  4/5/1995     2/26/2022
 270537    LAWSON, TERRI ELLEN                54   WHITE      F         MEDIUM                1/25/2004    LEATH                                                                  9/1/2023
 324553    LAWTER, MARK LEVI                  36   WHITE      M                                            KIRKLAND                     9/7/2021       9/7/2021     7/21/2022    1/17/2023
 118969    LAWTON, ERNEST JAMES               53   WHITE      M         MEDIUM                4/17/2015    EVANS                                                                 4/17/2037
 276960    LAWTON, JAMES MAURICE              43   BLACK      M         MINIMUM              12/23/2016    KERSHAW                                                              10/12/2022
 367845    LAY, ANTHONY BERNARD               25   BLACK      M         MEDIUM                             TYGER RIVER                                                           11/2/2028
 263356    LAY, DAVORSRICK JERMAINE           39   BLACK      M         CLOSE                              MCCORMICK                   7/12/2030      7/12/2030                   7/9/2030
 331219    LAY, FREDERICK                     36   BLACK      M         MEDIUM                4/10/2020    TYGER RIVER                                                            1/8/2021
 380958    LAY, RONNEK                        30   BLACK      M         MINIMUM                            TRENTON                      9/8/2019     3/10/2021     10/27/2020    4/25/2021
 349744    LAZENBY, BRANDON LON               30   WHITE      M         MEDIUM                             KERSHAW                    11/15/2019    11/15/2019                    6/2/2020
 324632    LEACH, ANTONIO                     32   BLACK      M         MEDIUM                2/16/2020    TURBEVILLE                                                             3/4/2022
 197673    LEACH, ELDER PRESCOTT              56   BLACK      M         CLOSE                 2/16/2019    LIEBER
 226199    LEACH, MICHAEL VERNON              63   BLACK      M         MEDIUM                10/7/2009    LEE                                      10/11/2001                    9/5/2029
 187447    LEACH,JR, FRANK                    59   BLACK      M         MEDIUM                 5/3/2004    TYGER RIVER                 10/9/2011     8/15/2020
  75402    LEACH,JR, SAMMY NEAL               71   BLACK      M         MEDIUM               11/12/2008    PERRY                       5/11/1983     6/18/2021
 369443    LEAGUE, JEREMIAH JACK              37   WHITE      M         MEDIUM                11/1/2019    LIEBER                      9/18/2019     9/18/2019                   7/17/2020
 367855    LEAKE, JIMMY VALENTEENO            34   BLACK      M         MEDIUM                3/31/2020    MACDOUGALL                                                             8/8/2022
 374152    LEAKS, TAMAJIO DEVONTE             27   BLACK      M         MEDIUM                2/23/2018    KERSHAW                                                               4/17/2026
 320372    LEAMON, TONY LAMETRIUS             36   BLACK      M         CLOSE                              MCCORMICK
 378052    LEAP, KYLE WADE                    23   WHITE      M                                            KIRKLAND                    4/24/2020      4/24/2020                 11/10/2020
 349364    LEAPHART, DEONDRE JAWON            26   BLACK      M         CLOSE                 8/18/2019    BROAD RIVER                                                           6/11/2039
 345183    LEAPHART, JASON CAREY              30   WHITE      M         MEDIUM                9/17/2019    BROAD RIVER                 7/22/2021      7/22/2021      5/6/2027    11/2/2027
 297361    LEAPHART, KAREEM                   45   BLACK      M         MINIMUM              11/13/2017    GOODMAN                      7/3/2021       7/3/2021                 12/28/2023
 362167    LEAR, MATTHEW TRAVIS               32   WHITE      M         CLOSE                10/24/2016    MCCORMICK                                                             7/25/2031
 367499    LEATHERWOOD, DAVID BRADLEY         34   WHITE      M         MEDIUM                             EVANS                      10/29/2027    10/29/2027                  10/27/2027
 276725    LEAVY, NASHUN LAVELLE              39   BLACK      M                                9/8/2005    KIRKLAND                     6/1/2020      6/1/2020      9/13/2021    3/12/2022

                                                                        SCDC INMATES MAY 5 000234
                                                                                    Incident Date of                              Projected                    Projected
                                    Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                   Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                     Age                                                                                                       Hearing Date*                Maxout Date
                                                                                      Disciplinary                              Hearing Date                   entry Date
 322630    LECHNAR, WILLIAM PAUL          42   WHITE      M         MINIMUM                 6/6/2011 WATEREE RIVER                    2/8/2020      2/8/2020                  11/3/2020
 282554    LECROY, STEVEN MICHAEL         52   WHITE      M         MEDIUM                  5/9/2012 MCCORMICK                                                                10/3/2030
 314614    LEDAY JR, SOLOMAN J            42   WHITE      M                                          KIRKLAND                       4/27/2020      4/27/2020                 11/13/2020
 320356    LEDAY, MELINDA                 42   WHITE      F         MINIMUM                1/14/2009 GRAHAM                         1/20/2018      7/23/2020     9/14/2020    3/13/2021
 209685    LEDBETTER, JAMIE LEE           43   WHITE      M         MEDIUM                 9/26/2019 KIRKLAND                                                                 12/9/2023
 368472    LEDFORD, ADAM SHANE            37   WHITE      M         MEDIUM                           RIDGELAND                     11/12/2020    11/12/2020                   11/9/2020
 376074    LEDFORD, BOBBY RAYFORD         32   WHITE      M                                          KIRKLAND                       7/15/2020      7/15/2020                  8/16/2021
 338311    LEDFORD, JEREMY JOHN           39   WHITE      M         MEDIUM                           RIDGELAND                                                                 1/4/2022
 348833    LEE JR, ROBERT                 34   BLACK      M         CLOSE                            PERRY
 211786    LEE SR., JEFFERSON L           53   BLACK      M         MEDIUM                 10/4/1994 KIRKLAND                       5/9/2022       5/9/2022                   7/9/2024
 349539    LEE, ANTHONY DEAN              29   WHITE      M         MINIMUM                          WATEREE RIVER                  4/7/2020       4/7/2020                  7/22/2020
 227637    LEE, ANTHONY MAJOR             55   BLACK      M         MINIMUM                7/15/2014 GOODMAN                       7/12/2020      7/12/2020                   7/1/2020
 381145    LEE, ANTONIO RICARDO           38   BLACK      M         CLOSE                            KIRKLAND                                                               10/12/2039
 226354    LEE, ARCHIE                    50   BLACK      M         MINIMUM                8/24/2016 MANNING                      11/11/2003      2/27/2021                  7/24/2020
 229707    LEE, BILLY NATHAN              61   BLACK      M         CLOSE                  4/29/2013 LEE
 303732    LEE, BRANDON                   35   WHITE      M         MEDIUM                10/23/2019 RIDGELAND                                                              10/26/2033
 366541    LEE, BRANDON JEWEL             34   WHITE      M         MEDIUM                           LIEBER                                                                 12/10/2035
 325585    LEE, BRANDON MICHAEL           32   WHITE      M         MEDIUM                  3/6/2019 EVANS                         10/8/2020      10/8/2020                 11/10/2021
 364491    LEE, CALVIN ANTOINE            28   BLACK      M         MEDIUM                  4/7/2020 MCCORMICK                                                               1/22/2024
 381063    LEE, CHRISTOPHE JAMES          25   WHITE      M         MINIMUM                          KERSHAW                      12/13/2019      3/24/2021                  7/17/2020
 345636    LEE, DAQUAN HAKEEM             28   BLACK      M         MEDIUM                  3/9/2020 TURBEVILLE                                                              6/11/2021
 344358    LEE, ERIC CHRISTOPHE           32   WHITE      M                                2/27/2016 KIRKLAND                       3/7/2020       3/7/2020                  7/19/2020
 311337    LEE, II, GARRY DAVID           38   WHITE      M         MINIMUM                 7/8/2014 MANNING                                                                 5/19/2026
 375540    LEE, ISIAH                     45   BLACK      M         MEDIUM                           EVANS                                                                   8/20/2025
 276823    LEE, IVAN                      38   BLACK      M         MEDIUM                 4/10/2020 RIDGELAND                                                              10/17/2028
 196760    LEE, JAMES TRACY               56   WHITE      M         MEDIUM                 6/20/2006 ALLENDALE                    11/27/2021    11/27/2021
 332562    LEE, JAMES WALTER              75   WHITE      M         MEDIUM                 3/17/2015 TURBEVILLE                                                              5/18/2020
 382834    LEE, JASON DONN                41   WHITE      M         CLOSE                            KIRKLAND
 369221    LEE, JENAE JAVECA              30   BLACK      F         MINIMUM               11/19/2019 GRAHAM                                                                  3/27/2021
 357246    LEE, JERRELL                   25   BLACK      M         CLOSE                  8/26/2018 LEE                                                                      2/6/2033
 380224    LEE, JONATHAN MAURICE          32   BLACK      M         CLOSE                            NORTH CAROLINA                                                           7/7/2032
 303272    LEE, KENNETH GAVIN             53   WHITE      M         MINIMUM                6/12/2017 GOODMAN                                                                 12/5/2020
 380639    LEE, KENNY ALLEN               46   WHITE      M         MINIMUM                          EVANS                        10/21/2020    10/21/2020                   5/13/2021
 285227    LEE, KEVIN LAMONT              43   BLACK      M         MEDIUM                           ALLENDALE                                                               7/10/2029
 277800    LEE, MARKISS DEVON             41   BLACK      M         MEDIUM                  8/3/2016 LIEBER                                                                   2/6/2023
 353929    LEE, MATT DYLAN                29   WHITE      M         MINIMUM                          MACDOUGALL                                                             11/19/2024
 361905    LEE, MATTHEW SYLESTER          26   BLACK      M         MINIMUM                          TURBEVILLE                    8/31/2021      8/31/2021                  8/24/2021
 364580    LEE, MICHAEL JONATHAN          39   WHITE      M         MINIMUM                2/26/2019 LIVESAY                       7/30/2019      8/14/2020     8/12/2020     2/8/2021
 357016    LEE, MICHAEL MCLEAN            24   BLACK      M         CLOSE                  8/26/2018 BROAD RIVER                                                            11/12/2031

                                                                    SCDC INMATES MAY 5 000235
                                                                                         Incident Date of                             Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                     entry Date
 318172    LEE, RANDALL                        34   BLACK      M         MEDIUM                 9/26/2017 LEE                                                                      10/20/2021
 332460    LEE, RASHARD PRINCE                 32   BLACK      M         MEDIUM                           KIRKLAND                       4/2/2021         4/2/2021     7/15/2022    1/11/2023
 355190    LEE, RASHAUD                        26   BLACK      M         CLOSE                  12/4/2019 BROAD RIVER                   7/13/2031        7/13/2031                   7/9/2034
 292539    LEE, RAYMOND ADAM                   36   WHITE      M         MEDIUM                 7/21/2006 TRENTON                                                                    9/3/2021
 379909    LEE, RICARDO                        28   BLACK      M         MINIMUM                          MANNING                        4/7/2020         4/7/2020     4/29/2021 10/26/2021
 326428    LEE, RICORIUS SHUNDRE               36   BLACK      M         MEDIUM                 3/13/2020 WATEREE RIVER                                                             9/13/2026
 374617    LEE, ROBERT EDWARD                  65   WHITE      M         MEDIUM                           TYGER RIVER                                                               1/21/2028
 152243    LEE, ROGER DENNIS                   59   WHITE      M         MEDIUM                11/28/2016 TURBEVILLE                                                                3/12/2024
 300606    LEE, SCOTT                          43   WHITE      M         MEDIUM                 1/17/2020 PERRY                                                                    12/30/2050
 270553    LEE, SHAWN LENDELL                  38   BLACK      M         MINIMUM                1/30/2018 WATEREE RIVER                 10/9/2023        10/9/2023                 10/30/2024
 370592    LEE, TAYVIOUS SHAMOD                22   BLACK      M         MEDIUM                 6/13/2019 TYGER RIVER                                                               12/5/2022
 331481    LEE, TOBIAS                         44   BLACK      M         MEDIUM                  1/7/2019 MCCORMICK
 352842    LEE, TRAVIS ANTWAN                  27   BLACK      M         CLOSE                  12/4/2019 LEE                                                                       3/26/2031
 353930    LEE, TRAVIS CARLTON                 26   WHITE      M         MINIMUM                 8/8/2014 MACDOUGALL                                                                 3/9/2023
 358445    LEE, TROY                           53   BLACK      M         MEDIUM                 12/6/2018 TRENTON                                                                    3/9/2022
 119573    LEE, WILFORD                        56   BLACK      M         CLOSE                  3/20/2020 PERRY
 212122    LEE, WILLIE DARLENE                 54   BLACK      F         MEDIUM                           LEATH                         1/15/2014       5/16/2020
 262208    LEEBEY, MABLE IRENE                 50   BLACK      F         MINIMUM               11/25/2019 LEATH                                                                     1/20/2021
 382209    LEEK, KEITH ALLEN                   48   WHITE      M         MEDIUM                           KIRKLAND                      7/10/2020       7/10/2020                   8/11/2021
 332104    LEEK, LEROY H.                      67   WHITE      M         MEDIUM                           MACDOUGALL                                                                3/14/2033
 315813    LEGETTE II, MICHAEL N               41   WHITE      M                                          KIRKLAND                      3/30/2020       3/30/2020                  10/30/2020
 355993    LEGETTE, DAQUAN HAKEEM              24   BLACK      M         MEDIUM                           ALLENDALE                                                                 8/22/2023
 296431    LEGETTE, FULTON                     44   BLACK      M         MINIMUM                5/18/2015 WATEREE RIVER                                12/11/2020                   4/14/2021
 368117    LEGETTE, JAMONE SOMAURE             21   BLACK      M         MEDIUM                  2/7/2020 TURBEVILLE                  11/29/2019       11/29/2019      6/23/2021   12/20/2021
 331752    LEGETTE, MYCHAL RAYMONE             35   BLACK      M         MEDIUM                 4/11/2010 RIDGELAND                     1/1/2036         1/1/2036                  12/28/2035
 320340    LEGETTE, RICHARD                    52   BLACK      M         MINIMUM                2/12/2018 EVANS                                                                      2/5/2025
 243366    LEGETTE, ROGER SYNDELL              39   BLACK      M         MEDIUM                  1/1/2020 RIDGELAND                                                                 5/14/2036
 265256    LEGETTE, WILLIE FRANKLIN            40   BLACK      M         CLOSE                 10/30/2015 LEE
 241256    LEGETTE,JR., JULIUS                 43   BLACK      M         MEDIUM                 9/22/2010 EVANS                         8/10/2043       8/10/2043                   2/10/2046
 298009    LEGG, TRAVIS GEORGE                 38   BLACK      M         MEDIUM                 8/23/2019 TRENTON                                                                   4/23/2021
 340047    LEGGETTE, DOMINIC ALEXANDER         31   BLACK      M         MEDIUM                10/13/2019 BROAD RIVER                                                                3/4/2034
 264128    LEGRAND, RICHARD C                  56   WHITE      M         MEDIUM                  8/7/2018 BROAD RIVER                   6/13/2021       6/13/2021     11/15/2024    5/14/2025
 355955    LEGREE, DAVID                       37   BLACK      M         MEDIUM                 6/18/2018 RIDGELAND                                                                 1/25/2029
 372497    LEGREE, TYQUEZ LAQUAN               20   BLACK      M         MEDIUM                 9/15/2019 TURBEVILLE                                                                5/11/2025
 383036    LEHMAN JR, ROYCE LONDON             64   WHITE      M                                          KIRKLAND                    11/22/2020       11/22/2020                  12/23/2021
 382612    LEHNERT, TIMOTHY AARON              34   WHITE      M         MINIMUM                          WATEREE RIVER                11/2/2020        11/2/2020                   10/9/2020
 373674    LEHR, ARTHUR EDWIN                  67   WHITE      M         MEDIUM                           MACDOUGALL                    2/9/2020        2/26/2022                    8/6/2022
 383251    LEINO, KOURTNEY JEWELL              25   WHITE      F         MINIMUM                          GRAHAM                                                                     9/6/2020
 291143    LEMACKS, JENNIFER                   37   WHITE      F         MEDIUM                 6/23/2017 LEATH                                                                     4/24/2028

                                                                         SCDC INMATES MAY 5 000236
                                                                                            Incident Date of                              Projected                      Projected
                                             Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                        Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 345057    LEMACKS, TIMOTHY ALLEN                  35   WHITE     M         MEDIUM                11/26/2019 MCCORMICK                                                                  9/25/2035
 377590    LEMMONS, KATIE LEEANN                   34   WHITE     F         MINIMUM                          GRAHAM                       11/10/2019       11/10/2019                   6/16/2020
 353625    LEMOINE, SEAN                           26   WHITE     M         MINIMUM               11/16/2019 RIDGELAND                                                                  6/28/2026
 256984    LEMON, CURTIS JEROME                    62   BLACK     M         MEDIUM                  3/4/2012 MACDOUGALL                                                                  7/9/2023
 248379    LEMON, DAYON                            39   BLACK     M         MEDIUM                 10/6/2018 ALLENDALE                                                                   8/5/2027
 310411    LEMON, ISHMEL JAYVAN                    33   BLACK     M         CLOSE                  10/4/2017 BROAD RIVER                                                                5/25/2041
 360554    LEMON, JOZEPH GOSH                      27   BLACK     M         MEDIUM                  6/5/2018 TRENTON                                                                   12/31/2022
 360707    LEMON, TERRANCE                         33   BLACK     M         MINIMUM                10/6/2016 KIRKLAND                                                                  11/27/2022
 345684    LEMON, TIMOTHY ALAN                     28   BLACK     M         MEDIUM                 4/20/2020 RIDGELAND                                                                  2/24/2025
 345256    LENARD, RUSSELL DALE                    28   WHITE     M         MEDIUM                11/13/2019 EVANS                                                                       9/8/2025
 374970    LENNING, CHRISTOPHE                     30   WHITE     M         MEDIUM                           LEE                                                                        10/4/2029
 170098    LENNON, TERRY                           58   BLACK     M         MEDIUM                  3/7/2020 LEE                          10/15/2026       10/15/2026
 277794    LEON, MAURICIO EVAN                     45   OTHER     M         MEDIUM                12/21/2006 TYGER RIVER                                                                5/23/2022
 383183    LEONARD, CHRISTOPHE RYAN                27   WHITE     M                                          KIRKLAND                       5/23/2021        5/23/2021       9/4/2022    3/3/2023
 374556    LEONARD, DAVID                          26   BLACK     M         MEDIUM                 6/18/2018 LIEBER                                                                     4/23/2034
 163094    LEONARD, JR., JOHN ARTHUR               53   BLACK     M         MEDIUM                 8/25/2013 KERSHAW                        2/15/2015        8/21/2021
 261132    LEONARD, STEVEN MICHAEL                 38   BLACK     M         MINIMUM                7/23/2014 MANNING                                         1/22/2015                  7/15/2020
 377969    LEOPARD CARTER, DANIELLE LEEANN         39   WHITE     F         MEDIUM                 1/11/2020 GRAHAM                         4/30/2021        4/30/2021                  8/27/2021
 236684    LEOPARD, BILLY WAYNE                    42   WHITE     M         MEDIUM                  6/8/2011 WATEREE RIVER                                                              7/22/2026
 322394    LEOPARD, HOLLY MICHELLE                 39   WHITE     F         MEDIUM                 3/17/2019 LEATH                                                                       8/2/2023
 256491    LEOPARD, JERRY WAYNE                    50   WHITE     M         MEDIUM                 4/28/2016 MACDOUGALL                                                                  1/5/2024
 375887    LERCH, MYKELL ANTHONY                   27   WHITE     M         MEDIUM                10/27/2019 EVANS                                                                     11/14/2028
 352981    LEROY, PAUL WILLIAM                     40   WHITE     M         MINIMUM                          LIVESAY                        6/5/2019         6/26/2020                  7/19/2020
 296762    LESESENE, ANTWAN BRYON                  35   BLACK     M                               11/22/2010 KIRKLAND                       4/6/2020          4/6/2020                  8/18/2020
 226658    LESESNE, MICHAEL JOSEPH                 49   BLACK     M         MEDIUM                 1/17/2018 KERSHAW                      11/20/2003         10/8/2020                  4/24/2022
 310750    LESLEY, BRIAN SCOTT                     40   WHITE     M         MEDIUM                  6/5/2019 EVANS                                                                     11/19/2025
 238023    LESLEY, JASON ANDREW                    44   WHITE     M         MEDIUM                           EVANS                          7/16/2019        7/24/2020       2/7/2022    8/6/2022
 349465    LESLEY, MICHAEL ALAN                    28   WHITE     M         MEDIUM                 2/10/2018 TURBEVILLE                     9/21/2018        7/10/2019                 11/23/2020
 355201    LESLIE, PHIL JAY                        53   WHITE     M         MEDIUM                 7/25/2017 ALLENDALE                                                                 12/14/2025
 292959    LESSER, SHAWN RUSSELL                   41   WHITE     M         CLOSE                  10/1/2019 LEE                            5/22/2019        6/26/2020     6/25/2020    8/26/2020
 370683    LESSTON, ADRIAN WALLACE                 28   BLACK     M         MINIMUM                          LIVESAY                        8/10/2020        8/10/2020     8/23/2021    2/19/2022
 374003    LESTER, DORIS HOPKINS                   67   WHITE     F         MINIMUM                          GRAHAM                         12/4/2019        1/28/2021       3/2/2023   8/29/2023
 128657    LESTER, RANDY                           54   BLACK     M         MEDIUM                 8/15/2017 PERRY
  75259    LESTER, STEVE -                         63   BLACK     M         CLOSE                   8/7/2019 MCCORMICK                      11/8/1984       1/23/2021
 376373    LESTER, TANIA RENEE                     45   WHITE     F         MINIMUM                1/24/2019 GRAHAM                          1/7/2019       3/24/2021      2/15/2021    8/14/2021
 360138    LESTER, TASHIKA ZKZIKAY                 42   BLACK     F         MINIMUM                          GRAHAM                         12/8/2019       1/28/2021                  11/13/2020
 214137    LETMON, KEITH                           45   BLACK     M         CLOSE                   9/7/2019 MCCORMICK
 371451    LEVAN, KEITH SHELDON                    44   WHITE     M         CLOSE                            LEE                                                                        12/9/2056
 380932    LEVEL, JALEN DEMETRIUS                  19   BLACK     M         MEDIUM                           TURBEVILLE                     8/15/2022       8/15/2022                  12/11/2022

                                                                            SCDC INMATES MAY 5 000237
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 364490    LEVER, JOHNNY LAMAR              69   WHITE      M         CLOSE                  11/5/2019 PERRY
 248555    LEVERETT, JOHN STEPHEN           51   WHITE      M         MEDIUM                  7/6/2018 ALLENDALE                                                                  2/13/2026
 326948    LEVINER, STEVEN                  45   WHITE      M         MINIMUM                3/27/2019 RIDGELAND                                                                  1/22/2023
 381721    LEWIN, DEIPO DERRICK             24   BLACK      M         MEDIUM                           EVANS                                                                      4/21/2025
 216869    LEWIS JR, ALLEN                  55   BLACK      M         MINIMUM                 2/2/2006 TURBEVILLE                                                                  8/4/2020
 292996    LEWIS JR, KEITH                  44   BLACK      M                                2/25/2014 KIRKLAND                                       7/24/2014                   7/15/2020
 374432    LEWIS, ANTHONY RENARD            48   BLACK      M         MINIMUM                          EVANS                           1/8/2020       2/12/2021                   6/23/2020
 286070    LEWIS, BOBBY JOE                 66   WHITE      M         MEDIUM                 12/2/2015 EVANS                                                                     10/19/2023
 355387    LEWIS, BRIAN WILLIE              26   BLACK      M         MEDIUM                 3/21/2020 PERRY                                                                      6/27/2043
 330208    LEWIS, BRITTANY                  35   WHITE      F         CLOSE                  4/26/2020 GRAHAM                                                                     4/27/2035
 259254    LEWIS, CASEY CARON               44   BLACK      M         MEDIUM                 2/27/2019 RIDGELAND                                                                   6/9/2054
 191964    LEWIS, CECIL EVERETT             54   WHITE      M         MEDIUM                10/16/2007 KIRKLAND                       6/15/2020       6/15/2020      7/31/2021    9/16/2021
  69496    LEWIS, CHARLES HENRY             64   BLACK      M         MEDIUM                 8/14/2012 LIEBER                          7/6/1982      10/16/2021
 261249    LEWIS, CHRISTOPHE LAFAYE         38   BLACK      M         MEDIUM                 1/31/2020 WATEREE RIVER                   4/4/2021        4/4/2021      7/16/2023    1/12/2024
 375050    LEWIS, DESMOND TAQUAN            20   BLACK      M         MEDIUM                 12/3/2019 TURBEVILLE
 368411    LEWIS, DESMOND TERRELL           25   BLACK      M         MEDIUM                 4/26/2019 TURBEVILLE                      4/1/2018       7/23/2020      8/16/2020    2/12/2021
 373012    LEWIS, DOMINICK MARQUIL          28   BLACK      M         MEDIUM                 4/23/2018 EVANS                                                                      2/12/2022
 369937    LEWIS, GERALD                    58   BLACK      M         MEDIUM                 5/22/2017 LIEBER                                                                     8/11/2031
 270492    LEWIS, GERALD                    42   BLACK      M         MEDIUM                 8/12/2018 RIDGELAND                    12/21/2024       12/21/2024                  12/13/2024
 380755    LEWIS, JALANI LAMONTE            22   BLACK      M         MEDIUM                10/21/2019 LIEBER                         8/6/2021         8/6/2021                   9/12/2022
 299085    LEWIS, JAMIE RAY                 40   WHITE      M         CLOSE                  8/15/2017 BROAD RIVER                                                                 8/3/2033
 377697    LEWIS, JASON DEAN                46   WHITE      M         MINIMUM                8/10/2019 LIVESAY                      11/27/2020       11/27/2020      3/20/2024    9/16/2024
 262502    LEWIS, JEROME                    43   BLACK      M         CLOSE                            PERRY                                                                       8/8/2032
 377352    LEWIS, JONATH0N SCOTT            32   WHITE      M         CLOSE                            LEE                                                                        3/18/2030
 331245    LEWIS, JR., TYRONE               30   BLACK      M         MEDIUM                11/17/2019 RIDGELAND                                                                  7/30/2037
 381314    LEWIS, JUSTIN                    24   BLACK      M         CLOSE                            LEE                                                                        7/18/2029
 362322    LEWIS, JUSTIN JAMAL              30   BLACK      M         MEDIUM                  2/3/2020 KERSHAW                        6/19/2021       6/19/2021       9/2/2025     3/1/2026
 215632    LEWIS, KENNETH                   61   BLACK      M         MEDIUM                 3/27/2019 RIDGELAND                                                                 12/14/2020
 112217    LEWIS, LARRY LEE                 57   WHITE      M         MEDIUM                  1/7/1991 TYGER RIVER                    9/16/1998       6/19/2020
 350626    LEWIS, MICHAEL DOUGLAS           46   WHITE      M         MINIMUM               12/12/2012 GOODMAN                                                                    4/30/2024
 337721    LEWIS, PAUL A                    28   BLACK      M         CLOSE                 12/27/2019 LIEBER                         5/13/2022       5/13/2022                   5/13/2022
 359538    LEWIS, RANDALL AUSTIN            26   BLACK      M         MEDIUM                 4/19/2020 KERSHAW                                                                     2/4/2021
 320629    LEWIS, RAYSHAWN                  34   BLACK      M         MINIMUM                9/14/2018 TYGER RIVER                                                                8/10/2021
 377492    LEWIS, ROBERT OCTAVIUS           20   BLACK      M         MEDIUM                 1/10/2020 TURBEVILLE                                                                 9/17/2023
 358291    LEWIS, RYAN DLORENZO             25   BLACK      M         CLOSE                   6/6/2019 BROAD RIVER                  12/21/2023       12/21/2023                  12/21/2023
 140863    LEWIS, SAMMY JEROME              62   BLACK      M         CLOSE                  2/27/2019 MCCORMICK                     1/16/1998        4/24/2021
 370044    LEWIS, SHAQUEAN NEWJEAN          33   BLACK      M         MEDIUM                           TYGER RIVER                                                                6/10/2028
 370086    LEWIS, SHYHEIM RAEKWON           23   BLACK      M         MEDIUM                 3/24/2020 KERSHAW                                                                     8/1/2028
 372738    LEWIS, STEVEN RICHARD            34   WHITE      M         CLOSE                  7/29/2019 LIEBER

                                                                      SCDC INMATES MAY 5 000238
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 373136    LEWIS, TAHEEM ANTHONY                28   BLACK     M         CLOSE                  12/9/2019   LEE                          7/11/2021      7/11/2021                   3/6/2023
 370854    LEWIS, TERRY                         44   BLACK     M         MINIMUM                4/22/2020   TURBEVILLE                                                             3/26/2023
 350748    LEWIS, TYHEEM DAQUON                 25   BLACK     M                               12/12/2015   KIRKLAND                                                               10/5/2020
 297279    LEWIS, VALERIE P                     49   BLACK     F         MINIMUM               11/30/2009   GRAHAM                       8/28/2020      8/28/2020     4/18/2022 10/15/2022
 178709    LEWIS, VICTORIA                      57   BLACK     F         MEDIUM                 8/31/1999   GRAHAM                       7/15/2011      5/16/2020
 295841    LEWIS, WILLIE LEE                    64   BLACK     M         MEDIUM                 10/2/2005   TRENTON                      6/23/2021      6/23/2021     3/13/2023     9/9/2023
 291656    LEYSATH, DARREN ALONZO               53   BLACK     M         MEDIUM                 1/31/2019   EVANS                        5/18/2019      5/23/2020     11/7/2020     5/6/2021
 356514    LIABASTRE, CALVIN GARRETT            28   WHITE     M         MEDIUM                 3/12/2020   LEE                                                                     3/3/2029
 357498    LIBURD, KENTRELL TREVILLE            24   BLACK     M         CLOSE                  1/14/2020   MCCORMICK                                                             11/12/2041
 358746    LICONA JIMENEZ, ALEJANDRO            35   OTHER     M         MEDIUM                 5/21/2014   RIDGELAND                                                              6/17/2021
 364157    LIEWALD, WOLFGANG WILLIAM            37   WHITE     M         MEDIUM                             KIRKLAND                                                                2/2/2029
 290377    LIGHT, MICHAEL SAM                   63   WHITE     M         MINIMUM                            TURBEVILLE                                                             1/23/2027
 146913    LIGHT, RONALD DWAYNE                 55   WHITE     M         MEDIUM                1/21/2011    MACDOUGALL                   6/12/2022      6/12/2022       9/3/2025    3/2/2026
 191341    LIGHTCAP, KEVIN                      49   WHITE     M         MEDIUM                 2/1/2010    EVANS                          7/1/1999     4/10/2020                  9/14/2023
 277904    LIGHTNER, MICHAEL MONDALE            37   BLACK     M         MEDIUM               10/29/2019    KERSHAW                      2/12/2027      2/12/2027                  2/12/2027
 359452    LIGHTSEY JR, DAVID LENAIR            25   WHITE     M         MEDIUM                 9/9/2014    EVANS                        7/23/2020      7/23/2020     8/13/2021     2/9/2022
 318266    LIGHTSEY, BOBBY DEAN                 32   WHITE     M         MEDIUM                9/24/2018    ALLENDALE                      6/4/2018     8/14/2020     1/12/2021    7/11/2021
 337834    LIGHTY, CAZIEK JAHEEM                27   BLACK     M         CLOSE                 11/7/2019    LIEBER                                                                10/12/2031
 369576    LILES, TRAVIS                        32   BLACK     M         CLOSE                 2/15/2020    BROAD RIVER                                                           12/13/2032
 368312    LILLY, JONATHAN ALEXANDER            26   WHITE     M         CLOSE                 12/3/2019    KIRKLAND                                                               8/27/2035
 308353    LILLY, KIM TERRANCE                  41   BLACK     M         MINIMUM               6/13/2017    GOODMAN                                                               12/24/2020
 301368    LILLY, KWAME                         42   BLACK     M         MEDIUM                 3/5/2020    EVANS                                                                 10/26/2025
 297494    LILLY, THURMAN VAN                   58   BLACK     M         MEDIUM                1/24/2017    EVANS                        4/15/2020      4/15/2020                 10/10/2020
 376988    LIMBAUGH, JACOB AUSTIN               22   WHITE     M         MEDIUM                8/15/2019    ALLENDALE                                                              4/20/2022
 341313    LIMEHOUSE, BRANDON LEE CASEY         31   BLACK     M         CLOSE                 10/4/2019    LIEBER                                                                  4/1/2032
 380334    LINCOLN, MACON OSHAY JERR            22   BLACK     M         MEDIUM                             TRENTON                                                               12/25/2027
 369545    LINCOLN, MAURICE CAPRICE             31   BLACK     M         MINIMUM               3/21/2018    MANNING                                                                 8/4/2022
 382112    LINDER JR, ROBERT SAMPSON            51   WHITE     M         MEDIUM                             KIRKLAND                    11/15/2023    11/15/2023      8/20/2026    2/16/2027
 330358    LINDER, CORY DEMOND                  31   BLACK     M         CLOSE                 3/15/2020    BROAD RIVER                                                            8/24/2041
 380668    LINDER, JAYLEN SHEMAR                21   BLACK     M         MEDIUM                 3/5/2020    TURBEVILLE                   5/15/2020      5/15/2020                 11/20/2022
 325986    LINDER, JERRY LEE                    44   WHITE     M         CLOSE                 8/14/2017    LEE                         11/26/2019      4/23/2021                 10/26/2020
 147746    LINDER, MICHAEL                      65   WHITE     M         MEDIUM                1/30/2019    LIEBER                         3/5/1995     2/19/2022
 258798    LINDSAY, DEMARQUES MANDRELL          37   BLACK     M         MINIMUM                1/7/2006    GOODMAN                      3/26/2020      3/26/2020                 10/26/2020
 365225    LINDSAY, EARLE ADAM                  40   WHITE     M         CLOSE                 1/24/2020    BROAD RIVER                                                             7/8/2030
 383224    LINDSAY, JERMAINE DEONTE             23   BLACK     M                                            KIRKLAND                                                               1/11/2026
 383273    LINDSAY, KAYLA                       29   BLACK     F         MINIMUM                            GRAHAM                                                                 11/8/2020
 234534    LINDSAY, KENNETH LEE                 42   BLACK     M         MINIMUM               6/24/2010    PALMER                                      8/11/2011                   7/8/2020
 379541    LINDSAY, THOMAS EDWARD               52   BLACK     M         MEDIUM                             BROAD RIVER                                                            9/28/2038
 343948    LINDSEY, AUSTIN                      28   WHITE     M         MEDIUM                8/10/2018    EVANS                        4/11/2019      4/18/2020     12/8/2021     6/6/2022

                                                                         SCDC INMATES MAY 5 000239
                                                                                        Incident Date of                              Projected                   Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                  entry Date
 293468    LINDSEY, EDDIE BERNARD             55   BLACK      M         MEDIUM                 11/6/2003 TYGER RIVER                                                            11/29/2032
 317562    LINDSEY, GEORGE                    40   BLACK      M         MINIMUM                 5/3/2016 MANNING                                                                 7/17/2024
 382059    LINDSEY, HARLEY MARIE              23   WHITE      F         MINIMUM                          GRAHAM                         9/30/2020     9/30/2020                  5/23/2022
 337571    LINDSEY, JOSHUA JAMES              30   BLACK      M         MEDIUM                12/10/2019 RIDGELAND                                                               8/18/2020
   6015    LINDSEY, MARION A                  46   BLACK      M         CLOSE                  7/23/2018 BROAD RIVER
 308550    LINDSEY, RICO                      45   BLACK      M         MEDIUM                10/18/2019 TYGER RIVER                     7/6/2038      7/6/2038                 12/28/2040
 264528    LINDSEY, TED TERRY LEE             74   WHITE      M         MEDIUM                12/29/2015 RIDGELAND                                                               2/25/2024
 345605    LINDSEY, TOMMY BAXTER              54   WHITE      M         MEDIUM                           TURBEVILLE                                                              8/25/2027
 377030    LINEBERGER, KORIE BRITTON          24   WHITE      M         MEDIUM                           KERSHAW                        11/4/2019     12/3/2021      8/5/2020     2/1/2021
 292131    LINEN II, JOHN NATHAN              38   BLACK      M         CLOSE                   3/2/2020 LEE
 354799    LINEN, FRANK ANTONIO               32   BLACK      M         MEDIUM                           MACDOUGALL                      3/6/2020    11/19/2020     8/26/2023    2/22/2024
 238553    LINEN, QUINTIN                     54   BLACK      M         CLOSE                 10/21/2018 LEE
 297245    LINER, COREY E                     43   BLACK      M         MEDIUM                 6/20/2016 MCCORMICK                                                               3/18/2022
 382093    LINES, JASON MICHAEL               42   WHITE      M         MEDIUM                           MACDOUGALL                     1/12/2028     1/12/2028                   1/8/2028
 380005    LINSMIER, WILLIAM EDWARD           40   WHITE      M         MEDIUM                           ALLENDALE                      5/10/2021     5/10/2021     7/13/2021     1/9/2022
 345516    LINTON, ANTHONY GLENN              43   BLACK      M         MEDIUM                 12/5/2018 LIEBER                                                                 11/23/2036
 381547    LINTON, LINDSEY KAY                38   WHITE      F         MEDIUM                           GREENVILLE CO                  2/22/2020     2/22/2020     2/26/2021    7/27/2021
 353828    LIPPERT JR, JAMES E                57   WHITE      M         MINIMUM                          LIVESAY                                                                 10/3/2026
 179895    LIPSCOMB, MICHAEL DEAN             57   BLACK      M         MEDIUM                10/15/2008 KIRKLAND                       8/15/2020     8/15/2020      5/9/2021    11/5/2021
 349281    LIPSEY JR, KENNETH                 31   BLACK      M         MEDIUM                 12/6/2019 TYGER RIVER                                                             4/29/2024
 381706    LISBON, MALCOLM JAMAL              31   BLACK      M         MINIMUM                          WATEREE RIVER                                                           9/24/2025
 309262    LISLE, JONATHAN                    34   WHITE      M         MEDIUM                11/11/2019 RIDGELAND                                                               8/21/2021
 342643    LISTER, JOSH HEATH                 35   WHITE      M         MEDIUM                  4/3/2019 EVANS                         7/31/2018      10/8/2020      9/2/2020     3/1/2021
 287499    LISTER, LUKE ELLIOT                40   WHITE      M         MINIMUM                 1/9/2017 MANNING                      10/22/2022     10/22/2022                  1/11/2024
 377273    LISTER, RORY TYLER                 47   WHITE      M         MINIMUM                          MANNING                       10/9/2020      10/9/2020     9/28/2022    3/27/2023
 329104    LITCH, JONATHON RANDALL            32   WHITE      M         MEDIUM                10/10/2019 KERSHAW                       6/16/2019      12/3/2021                  1/24/2021
 376397    LITCHFIELD, TYLER GLENN            26   WHITE      M         MINIMUM                 4/6/2020 LIVESAY                                                                 8/21/2026
 363181    LITTELL, BRANDON JAMES             25   WHITE      M         CLOSE                  4/16/2019 LEE
 286652    LITTLE JR, OTIS JUNIOR             39   BLACK      M         MEDIUM                 7/21/2011 TRENTON                         1/5/2021      1/5/2021     1/26/2022    7/25/2022
 379393    LITTLE, DERIAS JSHAWN              20   BLACK      M         MEDIUM                12/24/2019 LEE                                                                      7/7/2034
 375769    LITTLE, GENERAL THEOPHILUS         73   BLACK      M         MEDIUM                           LIEBER                                                                 12/13/2047
 250131    LITTLE, JAMES GREGORY              56   BLACK      M         MINIMUM               10/30/2010 MACDOUGALL                                                               1/4/2028
 274315    LITTLE, KEVIN                      59   BLACK      M         MEDIUM                  3/8/2012 TYGER RIVER                                                              7/1/2028
 164183    LITTLE, WILLIAM LEONARD            63   WHITE      M         MINIMUM                          LIVESAY                        3/15/2020     3/15/2020                 10/20/2020
 296513    LITTLEJOHN, DURIN JACOBY           40   BLACK      M         MEDIUM                 1/17/2018 KERSHAW                        8/12/2018    12/11/2020     4/20/2021   10/17/2021
 220769    LITTLEJOHN, JIMMY LEE              53   BLACK      M         MINIMUM                2/28/2008 ALLENDALE                                                               10/6/2025
 244646    LITTLEJOHN, JOE RODNEY             50   BLACK      M         MEDIUM                           WATEREE RIVER                  3/21/2023     3/21/2023                  6/29/2023
 370602    LITTLEJOHN, JUSTIN MATTHEW         30   WHITE      M         MINIMUM                          EVANS                          12/9/2019     12/9/2019                  5/17/2022
 346082    LITTLEJOHN, KENDRICK D             32   BLACK      M         CLOSE                  4/10/2020 BROAD RIVER                                                             5/18/2025

                                                                        SCDC INMATES MAY 5 000240
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 379204    LITTLEJOHN, MONTELLIS A               34   BLACK      M         MEDIUM                             EVANS                                                                     4/6/2021
 220573    LITTLEJOHN, QUINCY RAYNARD            41   BLACK      M         CLOSE                 7/11/2019    LEE                          2/19/2020        3/25/2021                  8/31/2021
 354603    LITTLEJOHN, RICKY RASHARD             30   BLACK      M         MEDIUM               12/15/2018    TRENTON                      3/20/2020        3/11/2021     8/27/2022    2/23/2023
 347696    LITTLEJOHN, TIMOTHY O BRIAN           30   BLACK      M         MINIMUM               5/22/2018    GOODMAN                                                                   6/4/2024
 263016    LITTLEJOHN, TYRESS ANTONIO            38   BLACK      M         MEDIUM                2/11/2020    RIDGELAND                                                                 7/9/2027
 372654    LITTLEJOHN, VICTORIA MONIQUE          28   BLACK      F         MINIMUM               9/25/2017    GRAHAM                      2/15/2023         2/15/2023                  6/12/2023
 255863    LITTLES, JAMES JUNIOR                 52   BLACK      M         MEDIUM                6/16/2016    EVANS                       1/11/2022         1/11/2022                   1/7/2022
 356885    LITTLES, JEREMY SANTREZ               29   BLACK      M                                            KIRKLAND                   12/10/2020       12/10/2020        8/5/2022    2/1/2023
 282020    LITTLES, JR., EDWARD                  55   BLACK      M         MEDIUM                2/23/2007    TURBEVILLE                                                                2/4/2042
 279268    LITTLES, KENDRICK DEMAIZE             40   BLACK      M         MINIMUM               3/21/2020    WATEREE RIVER                                                            9/11/2023
 193489    LITTLETON, RICHARD LAMAR              59   WHITE      M                                            KIRKLAND                                                                 7/21/2020
 333033    LITTLETON, THOMAS JAMES               31   BLACK      M         CLOSE                  1/3/2020    LIEBER                        6/6/2020         6/6/2020                  1/18/2021
 383202    LITTON, RANDY WAYNE                   29   WHITE      M                                            KIRKLAND                     9/15/2020        9/15/2020                  7/16/2021
 363967    LITTREL, CHRISTOPHE M                 35   WHITE      M         MEDIUM                 7/6/2019    TURBEVILLE                                     2/3/2017                   6/7/2020
 237014    LITTRELL, HAROLD ALLEN                55   WHITE      M         MINIMUM                            KERSHAW                      5/28/2019        6/25/2020     6/10/2020 11/24/2020
 382894    LIVELY, APRIL LYNN                    43   WHITE      F         MINIMUM                            GRAHAM                                                                   6/27/2020
 381848    LIVELY, PATRICK DAKOTA                27   WHITE      M         MINIMUM                            WATEREE RIVER                 1/9/2020         1/9/2020                   8/2/2020
 304858    LIVINGSTON, CRAIG AUSTIN              37   BLACK      M         MEDIUM                             KIRKLAND                                                                12/19/2031
 371669    LIVINGSTON, JACOBY ALEXANDER          28   BLACK      M         MINIMUM               7/28/2018    KERSHAW                                                                  8/18/2026
 277133    LIVINGSTON, JR., RAYMOND              49   BLACK      M         MEDIUM                2/13/2012    TYGER RIVER                                                              2/24/2022
 274774    LIVINGSTON, MARQUILLE RONDALE         38   BLACK      M         CLOSE                12/23/2019    LIEBER
 330593    LIVINGSTON, MICHAEL                   37   BLACK      M         CLOSE                 11/1/2018    BROAD RIVER
 330587    LIVINGSTON, OCTAVIUS                  48   BLACK      M         MINIMUM               1/17/2020    RIDGELAND                                                                6/8/2021
 379506    LIVINGSTON, TRANIQUE PRINZE           21   BLACK      M         MEDIUM                 1/2/2020    LEE                                                                     9/12/2042
 366735    LLOYD II, LUCIUS HOWARD               34   WHITE      M         MINIMUM                            LIVESAY                    12/30/2019        4/22/2021                 11/30/2020
 322897    LLOYD, ANTAWAN L                      39   BLACK      M         MINIMUM                            PALMER                      3/24/2020        1/28/2021                  7/14/2021
 139084    LLOYD, BRADY                          55   WHITE      M         MEDIUM                1/12/2017    KERSHAW                      2/3/2031         2/3/2031                  6/26/2032
 325075    LLOYD, CHRIS M.                       51   BLACK      M         MEDIUM                8/10/2019    MACDOUGALL                                                             10/22/2024
 378701    LLOYD, CHRISTOPHE JUSTIN              24   BLACK      M         MINIMUM               3/28/2020    RIDGELAND                                                               9/14/2023
 273608    LLOYD, HAROLD MATTHEW                 39   BLACK      M         MINIMUM               3/29/2004    PALMER                       1/24/2020       1/24/2020                  4/22/2021
 376179    LLOYD, JEFFREY                        29   WHITE      M         MEDIUM                             KIRKLAND                                                                11/4/2020
 371384    LLOYD, KERRI ROSEAN                   43   BLACK      M         MINIMUM                3/4/2020    LIVESAY                                                                  8/2/2025
 342673    LLOYD, MARIO ANTUAN                   28   BLACK      M         MEDIUM                1/31/2020    WATEREE RIVER                                                           1/13/2024
 285639    LLOYD, MICHAEL JERMAINE               47   BLACK      M         MEDIUM                9/20/2019    RIDGELAND                                                                8/2/2025
 383264    LOADHOLT, QURAN                       19   BLACK      M                                            KIRKLAND
 382688    LOBO, DENIZ BREADMORE                 25   WHITE      M         CLOSE                              BROAD RIVER                                                             5/24/2034
 383057    LOCK II, DAVID AMERIDATH              37   WHITE      M                                            KIRKLAND                                                                7/23/2022
 142391    LOCKAMY, DANA                         62   WHITE      M         MEDIUM                             KERSHAW                                                                 5/17/2032
 327264    LOCKAMY, JOSEPH                       41   WHITE      M         MINIMUM               5/13/2008    LIVESAY                      7/25/2017      11/19/2020                   1/1/2021

                                                                           SCDC INMATES MAY 5 000241
                                                                                         Incident Date of                                Projected                      Projected
                                      Current                                                                                                            Next Parole                  Projected
Inmate #                   Name                      Race          Sex   Custody Level    Last Convicted           Current Location    Initial Parole                 Supervised Re-
                                       Age                                                                                                              Hearing Date*                Maxout Date
                                                                                           Disciplinary                                Hearing Date                     entry Date
 306378    LOCKARD, JASON LEE               34   BLACK         M         MEDIUM                 8/20/2016   MACDOUGALL                                                                 4/16/2030
 377685    LOCKE, AHLAYSHA DESTINY          20   BLACK         F         MEDIUM                10/13/2019   GRAHAM                                                                     11/4/2021
 158388    LOCKE, JEFFERY DARELL            49   BLACK         M         MEDIUM                  4/9/2015   EVANS                                                                      11/6/2025
 184799    LOCKHART, ANTHONY                56   BLACK         M         MEDIUM                 3/27/2019   PRISMA HEALTH GREENVILLE
 288575    LOCKHART, DENNIS                 34   BLACK         M         MEDIUM                  9/4/2019   TRENTON                                                                     8/7/2026
 222734    LOCKHART, DENNIS A               74   WHITE         M         MEDIUM                             PERRY                                                                       5/9/2021
 197604    LOCKHART, JR, LARRY -            51   BLACK         M         MEDIUM               12/29/1993    KIRKLAND                       2/13/2022       2/13/2022
 220702    LOCKLAIR, JIMMY CLIFTON          48   WHITE         M         CLOSE                 5/27/1998    KIRKLAND
 289959    LOCKLEAR, JOHN H.                59   WHITE         M         MEDIUM                7/10/2018    BROAD RIVER                                                                 8/8/2026
 360304    LOCKLEAR, SANDY LEE              48   AMER INDIAN   F         CLOSE                 2/24/2016    GRAHAM
 251458    LOCKRIDGE, CLINTON L.            53   WHITE         M         MINIMUM                            TYGER RIVER                                                                7/17/2023
 382681    LOCKWOOD, ANTWAN JABAR           44   BLACK         M         MINIMUM                            RIDGELAND                       3/4/2021         3/4/2021                  3/19/2022
 336605    LOCKWOOD, DAMON RAYNARD          48   BLACK         M         MEDIUM                 5/7/2018    RIDGELAND                                                                  1/11/2022
 358493    LOEHR, LYNWOOD RAYMOND           57   WHITE         M         CLOSE                              BROAD RIVER                                                                1/23/2034
 353502    LOERE, JESUS AVILA               44   OTHER         M         MEDIUM                             ALLENDALE                                                                 10/20/2021
 349868    LOFTIN, JOSEPH BRADLEY           38   WHITE         M         MEDIUM                9/14/2017    ALLENDALE                                                                  4/26/2022
 357690    LOGAN JR, MICHAEL SEAN           24   BLACK         M         MEDIUM                4/15/2020    TURBEVILLE                      8/7/2020        8/7/2020                  11/21/2020
 108342    LOGAN, ANDRE REED                59   BLACK         M         CLOSE                  5/6/2013    PERRY                          3/21/1998       4/24/2020
 315957    LOGAN, BRAD                      37   BLACK         M         CLOSE                  4/3/2020    PRISMA HEALTH RICHLAND                                                     2/21/2033
 382229    LOGAN, DESMOND KIERE             21   BLACK         M         MEDIUM                             KIRKLAND                                                                   4/25/2028
 109472    LOGAN, LARRY -                   66   BLACK         M         MEDIUM                9/26/2017    KIRKLAND                       5/13/2001       5/15/2020
 198999    LOGAN, LEWIS                     46   BLACK         M         MEDIUM                8/23/2019    EVANS                                                                      4/30/2021
 380819    LOGAN, RAHEEM FITZGERALD         29   BLACK         M         MINIMUM                            PALMER                         2/13/2020       3/24/2021                   1/18/2021
 375453    LOGAN, RAJA LARRY                22   BLACK         M         MINIMUM               6/18/2018    TURBEVILLE                     8/31/2020       8/31/2020                  10/21/2022
 345630    LOGAN, RYAN ANTHONY              39   BLACK         M         MEDIUM                3/11/2015    KIRKLAND                       9/27/2020       9/27/2020      10/5/2022     4/3/2023
 382257    LOGAN, SHAUN M                   39   WHITE         M         MINIMUM                            KIRKLAND                       8/20/2021       8/20/2021      8/25/2023    2/21/2024
 353767    LOGAN, TYREKE DEVONTE            27   BLACK         M                                            KIRKLAND                       3/30/2020       3/30/2020                    5/1/2021
 279491    LOGAN, VINCENT ERWIN             44   BLACK         M         MEDIUM                             SPARTANBURG CO                                                            11/11/2019
 379580    LOGGINS, JAY A                   38   WHITE         M                                            KIRKLAND                                                                   7/11/2026
 381398    LOKEY III, JAMES THOMAS          50   WHITE         M         MINIMUM                            PALMER                         1/16/2020       1/16/2020                    8/4/2020
 382249    LOLLIS, CHRISTOPHE D             40   WHITE         M         MEDIUM                             KIRKLAND                                                                   8/26/2021
 380001    LOLLIS, JIMMY RAY                43   WHITE         M         MEDIUM                             ALLENDALE                      3/24/2021       3/24/2021                   11/9/2021
 376894    LOLLIS, MICHAEL DAVID            33   WHITE         M         MEDIUM                3/17/2020    TURBEVILLE                                                                  5/7/2021
 357809    LOLLIS, WENDY CHRISTINE          35   WHITE         F         MINIMUM                7/9/2018    LEATH                                                                       6/7/2024
 379148    LOMAX JR, DONALD LEE             52   WHITE         M         MINIMUM                            MACDOUGALL                     8/28/2019      10/22/2020       9/3/2020     3/2/2021
 262660    LOMAX, CARIUS                    39   BLACK         M         MEDIUM                10/9/2019    BROAD RIVER                                                                3/21/2026
 338584    LOMAX, JAMES CHADWICK            29   BLACK         M         CLOSE                11/20/2019    LEE                                                                        11/4/2042
 351537    LOMAX, JUWAN DARNELL             27   BLACK         M         MEDIUM                 3/7/2018    ALLENDALE                                                                   1/6/2025
 374794    LOMAX, TOMMY LEE                 23   BLACK         M         MEDIUM                 6/5/2018    TRENTON                                                                    2/27/2026

                                                                         SCDC INMATES MAY 5 000242
                                                                                       Incident Date of                             Projected                    Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                   entry Date
 368769    LONG JR, TED WILLIAMS              29   WHITE     M         MEDIUM                  4/6/2017 MACDOUGALL                    2/24/2020      2/24/2020                 10/31/2020
 277620    LONG JR, WALTER LEE                45   BLACK     M         MINIMUM                 9/9/2016 RIDGELAND                                                               1/26/2022
 380935    LONG, ANTONIA LAMORRIS             26   BLACK     M         MINIMUM                          WATEREE RIVER                 7/16/2022      7/16/2022                  7/14/2022
 373682    LONG, CHRISTOPHE XAVIER            23   BLACK     M         MEDIUM                 1/28/2020 TURBEVILLE                    9/18/2020      9/18/2020     7/27/2024    1/23/2025
 344223    LONG, COREY DEVON                  28   BLACK     M         MEDIUM                 2/11/2020 RIDGELAND                                                               9/14/2021
 198557    LONG, DANNY RAY                    50   WHITE     M         MEDIUM                  8/3/2017 PERRY                         1/21/2023      1/21/2023
 312408    LONG, DEMETRIS                     33   BLACK     M         MINIMUM                          GOODMAN                         7/7/2020      7/7/2020                   4/6/2021
 373003    LONG, JAMES ZACHARY                25   BLACK     M         MEDIUM                 2/19/2020 WATEREE RIVER                   9/2/2021      9/2/2021                  8/30/2021
 151047    LONG, JEROME                       54   BLACK     M         CLOSE                  1/13/2014 LIEBER                        1/28/2015      7/31/2021
 222513    LONG, KAREEM                       45   BLACK     M         MEDIUM                 11/6/2018 RIDGELAND                                                              10/18/2023
 150762    LONG, LESTER ALLEN                 70   BLACK     M         MEDIUM                           LEE                                                                     3/24/2025
 261575    LONG, MAURICE O.                   42   BLACK     M         MEDIUM                 2/13/2019 RIDGELAND                                                              10/13/2022
 315612    LONG, MICHAEL ANTONIO              36   BLACK     M         MEDIUM                 1/16/2020 TURBEVILLE                                                              5/22/2025
 382838    LONG, PATRICK THOMAS               28   WHITE     M         MINIMUM                          GOODMAN                                                                  4/8/2021
 122435    LONG, PAUL EUGENE                  63   WHITE     M         MEDIUM                 2/20/2005 ALLENDALE                       4/7/2001     6/19/2020
 358854    LONG, PRECIOUS C.                  32   BLACK     F         MINIMUM                          GRAHAM                        4/14/2020      4/14/2020     8/22/2021    2/18/2022
 357033    LONG, RAYMOND DELEON               33   BLACK     M         MINIMUM                          GOODMAN                                                                 11/4/2021
 344483    LONG, RODNEY DALE                  44   WHITE     M         MEDIUM                 3/13/2020 TRENTON                         5/4/2021      5/4/2021     7/24/2024    1/20/2025
 350721    LONG, TAJUAN DEANGELO              32   BLACK     M         MINIMUM                3/19/2013 WATEREE RIVER                 12/1/2026      12/1/2026                 11/26/2026
 305486    LONG, TAMARCUS DETRELLE            34   BLACK     M         MINIMUM                3/14/2020 TYGER RIVER                                                             7/16/2027
 373918    LONG, TAZ FREDROCKO                24   BLACK     M         MEDIUM                 1/21/2020 KERSHAW                                                                 1/28/2025
 316633    LONG, TRAVIS DARRELL               33   BLACK     M         MEDIUM                 9/23/2019 TRENTON                         8/2/2019     7/23/2020       3/6/2022    9/2/2022
 238950    LONG, WILLIAM V.                   48   BLACK     M         CLOSE                 11/28/2018 KIRKLAND                      6/14/2054      6/14/2054                  6/14/2054
 219378    LONGA, ADAM LEE                    42   WHITE     M         MEDIUM                 9/10/2018 LEE                                                                     8/20/2026
 249617    LONGMORE, ANTHONY VON              49   BLACK     M         MEDIUM                 2/23/2010 LEE
 360804    LONGSHORE JR, CHRISTOPHE           25   BLACK     M         MEDIUM                 3/31/2020 TURBEVILLE                   7/13/2018      7/13/2018                  7/19/2020
 382211    LONGTINE, CHAD NICHOLAS            24   WHITE     M         MEDIUM                           TURBEVILLE                                                              5/6/2023
 353260    LOONEY, KENNETH CHARLES            44   WHITE     M         MEDIUM                           EVANS                       10/19/2020    10/19/2020      9/20/2024    3/19/2025
 377095    LOOPER, SHYHEIM LORENZO RA         22   BLACK     M         MEDIUM                           LEE                                                                     1/6/2028
 381621    LOOPER, WESLEY LEWIS               25   WHITE     M         MINIMUM                          PALMER                       4/18/2020      4/18/2020                 10/13/2020
 383243    LOPERENA JR, MICHAEL               37   WHITE     M                                          KIRKLAND                      6/8/2021       6/8/2021                   2/9/2021
 354734    LOPEY, ZACOATE LASAHANE            24   BLACK     M         MEDIUM                 1/29/2018 BROAD RIVER                                                             6/8/2036
 375302    LOPEZ-ROMERO, VICTOR               36   OTHER     M         MEDIUM                           LEE                                                                   12/28/2031
 333724    LOPEZ, ALBERTO                     36   OTHER     M         CLOSE                  10/8/2018 MCCORMICK                    11/2/2031      11/2/2031                 10/18/2036
 377116    LOPEZ, ALEX WILLIAM                25   OTHER     M         MEDIUM                 2/21/2019 KIRKLAND                                                              11/20/2025
 359045    LOPEZ, ANTONIO ENRIQUE             41   OTHER     M         MEDIUM                 3/10/2020 TYGER RIVER                                                             3/3/2022
 315448    LOPEZ, ARDELIO XALATE              40   OTHER     M         MEDIUM                10/28/2019 RIDGELAND                                                              5/25/2035
 359617    LOPEZ, CARLOS ROBERTO              42   OTHER     M         CLOSE                            LEE                                                                    3/12/2047
 365527    LOPEZ, CHRISTIAN LOUIS             26   OTHER     M         MEDIUM                10/10/2019 TURBEVILLE                                                             11/8/2024

                                                                       SCDC INMATES MAY 5 000243
                                                                                           Incident Date of                              Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 355282    LOPEZ, DANIEL                          49   OTHER     M         CLOSE                   4/8/2017   MCCORMICK                                                                6/18/2034
 269240    LOPEZ, ERVIN MONTEZ                    58   BLACK     M         CLOSE                   2/7/2020   PERRY
 361210    LOPEZ, JOSE PENALOZA                   31   OTHER     M         MEDIUM                11/18/2017   RIDGELAND                                                                4/20/2021
 376620    LOPEZ, MARVIN A                        47   OTHER     M         MEDIUM                  1/2/2019   ALLENDALE                     4/5/2021         4/5/2021     6/17/2024   12/14/2024
 333044    LOPEZ, ROBERT ALEXANDER                35   WHITE     M         MEDIUM                  1/3/2019   EVANS                                                                   10/11/2023
 358674    LORD, ANTHONY EUGENE                   54   BLACK     M         MINIMUM                            GOODMAN                                                                 12/16/2025
 368584    LORD, KYLE                             32   WHITE     M         CLOSE                 6/15/2017    LEE                                                                       7/3/2032
 366128    LORD, MICHAEL KEITH                    36   WHITE     M         MINIMUM                6/2/2016    MANNING                                                                  8/30/2020
 382989    LOTHRIDGE III, MELVIN IMMANUEL         37   WHITE     M         MEDIUM                             EVANS                      12/21/2020       12/21/2020      12/3/2022     6/1/2023
 344784    LOTT, AILKEEN KEONITY                  29   BLACK     M         CLOSE                11/14/2019    PERRY                                                                    6/24/2036
 382848    LOTT, CUASHAWN RANDY                   24   BLACK     M         MINIMUM                            PALMER                       8/22/2021       8/22/2021                   8/19/2021
 374239    LOTT, DERRICK DEYON                    28   BLACK     M         MEDIUM                 7/9/2018    EVANS                        4/21/2021       4/21/2021                   4/21/2021
 336446    LOTT, LANCE                            32   WHITE     M         MEDIUM                1/27/2010    LIEBER                                                                  10/31/2032
 378263    LOUDEN JR, LARRY JAVON                 20   BLACK     M         MINIMUM                            TURBEVILLE                   3/31/2023       3/31/2023                    9/6/2024
 279494    LOUIS, DARRYL KEITH                    36   BLACK     M         MEDIUM                 4/6/2020    KERSHAW                                                                 11/19/2033
 227456    LOUNDS, ANTHONY MAURICE                48   BLACK     M         CLOSE                  1/9/2014    PERRY
 378793    LOURENCO, LUCAS PIMENTEL               22   WHITE     M         MEDIUM                 6/6/2019    KERSHAW                    12/17/2019        1/28/2021     12/11/2020     6/9/2021
 353157    LOVE, KOREY LAMAR                      31   BLACK     M         CLOSE                              MCCORMICK                                                                 3/3/2060
 262061    LOVE, LARRY ALLEN                      64   BLACK     M         MEDIUM                             EVANS                                                                     6/3/2029
 271569    LOVE, ONTAVIOUS J                      37   BLACK     M         MEDIUM                3/23/2018    LIEBER
 340935    LOVE, ROBERT ALAN                      39   WHITE     M         MINIMUM                            LIVESAY                    11/18/2019         3/3/2021     12/10/2020    1/30/2021
 251554    LOVELACE, DOUGLAS                      39   WHITE     M         MEDIUM                12/7/2001    EVANS                       4/23/2020        4/23/2020                   3/28/2021
 381306    LOVELL, PHILLIP JAY                    31   WHITE     M         CLOSE                              BROAD RIVER                                                             11/10/2029
 312604    LOVELY, CHRISTOPHE DEVAUL              33   BLACK     M         CLOSE                 3/22/2020    LEE                           9/9/2015       7/23/2020      8/30/2021    2/26/2022
 269248    LOVETT, ANDREW S.                      48   BLACK     M         MEDIUM                2/26/2015    MACDOUGALL                    1/5/2040        1/5/2040                   6/26/2042
 346149    LOVETT, DARRELL DASHON                 46   BLACK     M         MINIMUM                            PALMER                        8/5/2019       7/24/2020       3/5/2022     9/1/2022
 314845    LOVETTE, LEONARD                       51   BLACK     M         CLOSE                10/22/2019    LIEBER
 383187    LOVING, CARL HAMPTON                   34   WHITE     M                                            KIRKLAND                      3/2/2020        3/2/2020                    6/9/2020
 327617    LOW, RODNEY ALLEN                      50   WHITE     M         MEDIUM                 9/5/2012    MACDOUGALL                   9/30/2019      11/20/2020                  11/27/2020
 293843    LOWDEN, CEDRIC FITZGERALD              54   BLACK     M                                9/1/2013    KIRKLAND                                      6/5/2019                   8/12/2021
 382667    LOWDER, ASHLEY MCKAY                   36   WHITE     F         MINIMUM                            GRAHAM                        5/3/2020        5/3/2020                   7/20/2020
 264239    LOWDER, JONAH                          41   WHITE     M         CLOSE                 3/11/2019    MCCORMICK
 181732    LOWE SR, RICHARD ALLEN                 52   WHITE     M         MEDIUM                3/11/2020    TURBEVILLE                                                                7/9/2024
 278408    LOWE, JAMES HAROLD                     47   WHITE     M         MINIMUM                            LIVESAY                    11/29/2020       11/29/2020      4/19/2022   10/16/2022
 176195    LOWE, MARTY DEAN                       53   WHITE     M         MINIMUM                7/2/2011    WATEREE RIVER               7/12/2020        7/12/2020                   7/20/2021
 359121    LOWE, SCOTT COREY                      31   WHITE     M         CLOSE                 1/21/2020    LEE                                                                      2/10/2031
 340496    LOWE, TRAVIS LEE                       28   WHITE     M         MEDIUM                8/29/2018    EVANS                        6/22/2018      11/20/2020      5/12/2021    11/8/2021
 319059    LOWER JR, JAMES RONALD                 37   WHITE     M         MEDIUM                 9/2/2019    KERSHAW                      3/25/2020       3/25/2020     10/19/2022    4/17/2023
 210338    LOWERY II, JOHN HENRY                  48   BLACK     M         CLOSE                  3/1/2017    LEE                                                                       5/9/2039

                                                                           SCDC INMATES MAY 5 000244
                                                                                           Incident Date of                             Projected                    Projected
                                            Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                   entry Date
 323759    LOWERY, ALMONZO VECENTA                34   BLACK     M         MEDIUM                 8/24/2012 BROAD RIVER                   1/12/2038      1/12/2038                   1/5/2038
 283942    LOWERY, CHARLES J                      65   BLACK     M         MINIMUM                4/30/2008 MACDOUGALL                                                               6/1/2023
 353545    LOWERY, DAMORRIUS TAYLOR               26   BLACK     M         MEDIUM                 1/24/2020 KERSHAW                       7/18/2020      7/18/2020                   1/2/2021
 381776    LOWERY, DUSTIN DEAN                    25   WHITE     M         MINIMUM                          PALMER                        3/13/2023      3/13/2023                  3/12/2023
 367494    LOWERY, JASHAWN                        23   BLACK     M         CLOSE                  3/18/2019 LEE                                                                      6/6/2032
 375867    LOWERY, JERMAINE LAMAR                 27   BLACK     M         CLOSE                  6/22/2019 LEE                                                                     1/18/2042
 274738    LOWERY, KENYATTA                       38   BLACK     M         CLOSE                   4/2/2020 LEE                                                                     10/5/2020
 281488    LOWERY, MARK JAMES                     40   WHITE     M         CLOSE                  3/19/2018 KIRKLAND
 281915    LOWERY, RICKY W.                       56   WHITE     M         MINIMUM                          TYGER RIVER                                                             8/6/2022
 382349    LOWERY, SHANNON ELIZABETH              34   WHITE     F         MINIMUM                          GRAHAM                       4/21/2021      4/21/2021      8/3/2022    1/30/2023
 115923    LOWERY, SYLVESTER -                    55   BLACK     M         MEDIUM                 3/14/2006 TYGER RIVER                 10/17/2002      8/20/2020
 370370    LOWERY, TARIQ SHAKUR                   21   BLACK     M         MEDIUM                 2/25/2020 WATEREE RIVER                 3/8/2019      3/24/2021     7/17/2020    1/13/2021
  83240    LOWERY, THOMAS -                       64   BLACK     M         MEDIUM                 3/20/1998 KERSHAW                       1/1/1985      6/19/2021
 309634    LOWERY, WILLIAM RUSSELL                45   WHITE     M         MEDIUM                           TYGER RIVER                                                             6/8/2022
 380949    LOWERY,JR, ANTONIO JERMAINE            23   BLACK     M         MEDIUM                           EVANS                        8/25/2020      8/25/2020     8/10/2021     2/6/2022
 265451    LOWMAN JR, JAMES LEWIS                 58   WHITE     M         MEDIUM                 7/25/2018 TURBEVILLE                                                             7/10/2024
 248506    LOWMAN, ABIN LEE                       41   BLACK     M         CLOSE                  1/26/2011 PERRY
 368468    LOWMAN, DEVIN DEMARCQUIS               23   BLACK     M         MINIMUM                          GOODMAN                                                               10/24/2023
 353834    LOWRANCE, PATRICK DEAN                 34   BLACK     M         CLOSE                  3/26/2018 MCCORMICK                                                               8/6/2035
 297071    LOWRY, BRIAN SCOTT                     48   WHITE     M         MEDIUM                10/15/2018 TYGER RIVER                                                           11/13/2028
 376667    LOWRY, DATRON ISAIAH                   28   BLACK     M         MEDIUM                  9/9/2019 EVANS                                                                 11/28/2026
 378840    LOY, CHANCE JACOB                      32   WHITE     M         MINIMUM                          TYGER RIVER                  5/19/2021      5/19/2021                  4/26/2021
 238041    LOYAL, KEVIN DONELL                    50   BLACK     M         MEDIUM                 2/12/2009 WATEREE RIVER                               3/16/2000                  6/26/2020
 379472    LOZANO PESCADOR, JESUS EDUARDO         29   OTHER     M         MEDIUM                           TRENTON                      5/22/2020      5/22/2020     4/26/2023   10/23/2023
 283002    LUBKIN, JOSHEP AARON                   37   WHITE     M         MEDIUM                  4/9/2020 ALLENDALE                    7/15/2021      7/15/2021                  1/12/2023
 376752    LUCAS-APARICIO, DAVID                  48   OTHER     M         MEDIUM                           ALLENDALE                     3/1/2020       3/1/2020     2/16/2022    8/15/2022
 377761    LUCAS, JAMAR                           31   BLACK     M         MEDIUM                 1/26/2020 KERSHAW                      4/24/2019      5/23/2020                  9/12/2020
 276323    LUCAS, JAMES MICHAEL                   44   WHITE     M         CLOSE                 12/22/2011 LEE
 333799    LUCAS, JEFFERY THOMAS                  55   WHITE     M         MINIMUM                          ALLENDALE                                                              3/14/2026
 235656    LUCAS, JOHNNY LEE                      67   BLACK     M         CLOSE                 10/15/2003 MCCORMICK
 311883    LUCAS, LASHENDA SADE                   33   BLACK     F         MEDIUM                  3/6/2020 LEATH                                                                 10/26/2021
 208725    LUCAS, MAURICE DELRAY                  54   BLACK     M                                12/2/1994 KIRKLAND                     8/15/2020      8/15/2020                   7/5/2021
 356387    LUCAS, SAMANTHA ELIZABETH              25   WHITE     F                                7/16/2017 GRAHAM                        3/2/2027       3/2/2027                   3/2/2027
 380206    LUCERO, TIMOTHY PAUL                   36   WHITE     M         CLOSE                 11/16/2019 KERSHAW                     11/20/2019      1/22/2021                   8/9/2020
 351475    LUCK, DASHAUD SAMEL                    31   BLACK     M         MEDIUM                 3/20/2018 KERSHAW                                                               12/16/2020
 259429    LUCKETT, LEROY                         40   BLACK     M         MEDIUM                  4/6/2020 TURBEVILLE                                                              7/5/2044
 231477    LUCKETT, NATHAN                        42   BLACK     M         CLOSE                  8/15/2019 LEE
 116513    LUDLAM, DARRELL PRESTON                58   WHITE     M         MEDIUM                  3/8/2019 LIEBER                       4/24/1991      7/17/2021                   1/4/2064
 375555    LUDY, DANTE BRYANT                     37   BLACK     M         MINIMUM               11/28/2019 KIRKLAND                      2/4/2023       2/4/2023                  1/31/2023

                                                                           SCDC INMATES MAY 5 000245
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 375214    LUE, COURTNEY ANDRE                42   BLACK     M         MEDIUM                             ALLENDALE                                                               12/27/2023
 276787    LUECK JR, LEONARD F                47   WHITE     M                               6/29/2009    KIRKLAND                                                                10/11/2025
 382158    LUHRMAN, SCOTT ANTHONY             39   WHITE     M         MINIMUM                            GOODMAN                      1/15/2020        1/15/2020    12/29/2020    6/27/2021
 381167    LUKE, VANESSA MARIE                36   WHITE     F         MINIMUM               3/17/2020    GRAHAM                       2/11/2020        2/11/2020                  2/18/2021
 382149    LUKE, ZACHARIAH RYAN               25   WHITE     M         MEDIUM                             KIRKLAND                      1/8/2022         1/8/2022     1/30/2025    7/29/2025
 359238    LUMPKINS, QUINTIN SHAJONTE         23   BLACK     M         CLOSE                  1/7/2019    MCCORMICK                                                                 6/1/2026
 354697    LUNA, JUVENTINO TOME               49   WHITE     M         MEDIUM                7/12/2017    EVANS                                                                   10/19/2025
 361959    LUNA, SERGIO                       41   OTHER     M         MEDIUM                 6/3/2019    RIDGELAND                                                                 1/7/2021
 335584    LUNN, BRANDON J                    31   BLACK     M         CLOSE                  1/2/2020    BROAD RIVER                  5/22/2027        5/22/2027                  5/19/2027
 364914    LUNSFORD, MICHAEL ANDRE            49   WHITE     M         MEDIUM                7/22/2019    MCCORMICK                                                                9/14/2021
 252961    LUSSARDI, HUGH CREIGHTON           50   WHITE     M         CLOSE                11/25/2019    LIEBER
 348827    LY, SAVANG C                       41   ASIAN     M         MEDIUM                             KERSHAW                                                                 10/11/2027
 382608    LYDA, GAGE AUSTIN                  21   WHITE     M         MEDIUM                             TURBEVILLE                 12/15/2022       12/15/2022                   1/12/2023
 324948    LYDE, CORDERO RAMONE               32   BLACK     M         MEDIUM               12/17/2016    KERSHAW                                                                  8/26/2021
 336467    LYDE, DOMINIC                      35   BLACK     M         MEDIUM                2/18/2020    LEE                                                                     11/13/2031
 300723    LYERLY, WALTER LEE                 36   WHITE     M         MEDIUM                4/17/2018    EVANS                        9/13/2020       9/13/2020                    4/2/2021
 185852    LYKES, SAMUEL D.                   45   BLACK     M         MEDIUM                8/27/2019    TURBEVILLE                                                               5/27/2022
 367169    LYLES JR, GARRETT LEMONT           30   BLACK     M         CLOSE                 10/7/2018    KIRKLAND                                                                10/15/2021
 285296    LYLES, CEDRICK DECARLOS            41   BLACK     M         MEDIUM                2/15/2016    LIEBER                                                                  12/12/2020
 294075    LYLES, CLIFTON D.                  51   BLACK     M         MEDIUM                3/17/2018    TURBEVILLE                                                               7/27/2030
 233530    LYLES, COURTNEY                    41   BLACK     M         MEDIUM                3/17/2009    TYGER RIVER                  7/22/2027       7/22/2027                   8/15/2027
 319285    LYLES, DARIUS RASHAD               32   BLACK     M         MEDIUM                 9/4/2018    PERRY                                                                    3/27/2033
 280310    LYLES, DOMINIQUE                   40   BLACK     M         MEDIUM                 2/1/2020    TURBEVILLE                                                                5/9/2020
 296135    LYLES, DONALD                      57   BLACK     M         MEDIUM                3/18/2018    PERRY                                                                   11/23/2025
 209983    LYLES, ISAAC GLENARD               53   BLACK     M         CLOSE                 1/10/2018    PERRY
 375084    LYLES, JAMEE TRESEAN               24   BLACK     M         MEDIUM                             WATEREE RIVER                 2/8/2020         2/8/2020      4/9/2021     5/3/2021
 382308    LYLES, JOSHUA DEMARKO              40   BLACK     M                                            KIRKLAND                                                                10/30/2021
 314408    LYLES, LANCE                       31   BLACK     M         CLOSE                 2/13/2018    LEE
 372012    LYLES, MARSHALL DEWAYNE            44   BLACK     M         MINIMUM                            PERRY                                                                    6/12/2021
 352980    LYLES, MICHAEL WAYNE               67   WHITE     M         MINIMUM                            LIVESAY                                                                  4/21/2021
 158337    LYLES, REGINALD LEE                59   BLACK     M         MINIMUM               3/27/2020    MANNING                                                                   8/4/2020
 321208    LYLES, RICHARD DEWAYNE             33   WHITE     M         MEDIUM               10/10/2016    KERSHAW                                                                  11/1/2021
 284004    LYLES, SEAN KENNETH                35   WHITE     M         MEDIUM                7/19/2019    LIEBER                                                                    4/6/2021
 234799    LYLES, THOMAS ANDREW               55   BLACK     M         MEDIUM                 4/1/2020    TYGER RIVER                                                 11/1/2021    4/30/2022
 363190    LYMAN JR, JERROD DEPREE            30   BLACK     M         MEDIUM                             KIRKLAND                     9/11/2020       9/11/2020                   7/12/2021
 356002    LYNCH JR, JACKSON JOSEPH           44   WHITE     M         MINIMUM               8/14/2017    MANNING                                                                   3/8/2025
 381715    LYNCH JR, WILLIAM PATRICK          25   WHITE     M         MINIMUM                            LIVESAY                      3/13/2020       3/13/2020                   2/16/2021
 341145    LYNCH, ALEXANDER EDWARD            34   BLACK     M         CLOSE                 2/13/2015    LEE
 378329    LYNCH, ANDRE MALACHI               18   OTHER     M         MEDIUM                10/8/2019    TURBEVILLE

                                                                       SCDC INMATES MAY 5 000246
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 382005    LYNCH, BRANDON EUGENE                31   WHITE      M         MINIMUM                            MACDOUGALL                  12/24/2020    12/24/2020      1/15/2022    7/14/2022
 327497    LYNCH, CODY WAYNE                    32   WHITE      M         MINIMUM               2/25/2009    TYGER RIVER                                                            7/19/2020
 267657    LYNCH, JACOB                         39   BLACK      M         CLOSE                 1/17/2020    PERRY
 244917    LYNCH, JAMES                         45   BLACK      M         MEDIUM                4/29/2014    MCCORMICK
 226150    LYNCH, JAMES DONNIE                  78   WHITE      M         MEDIUM                             BROAD RIVER                 6/19/2016      9/11/2021
 227918    LYNCH, JOE ALEX                      52   WHITE      M         MEDIUM                1/24/2017    MCCORMICK
 350750    LYNCH, KENNETH ANDREW                60   BLACK      M         CLOSE                              BROAD RIVER
 321604    LYNCH, KRISTAL DIANA                 37   WHITE      F         MINIMUM                2/8/2018    LEATH                                                                  3/7/2023
 226174    LYNCH, SAMMY JAMES                   44   WHITE      M         CLOSE                 1/21/2020    BROAD RIVER
 381537    LYNCH, SAMUEL JAMES                  21   WHITE      M         MEDIUM                             TRENTON                     9/30/2019      9/30/2019     10/8/2020     4/6/2021
 126004    LYNN, TONY                           57   BLACK      M         MEDIUM                 9/5/2019    LIEBER                                                                 8/1/2028
 360818    LYONS, BYRON DESHAWN                 27   BLACK      M                                4/1/2017    KIRKLAND                                                              9/17/2029
 324346    LYONS, CORELIUS                      44   BLACK      M         MEDIUM               12/21/2010    EVANS                        9/7/2020      9/7/2020                   10/9/2021
 310283    LYONS, JOSEPH M                      40   WHITE      M         MINIMUM                            EVANS                      11/20/2019    11/20/2019                   8/22/2020
 282918    LYTES, ODOURI                        39   BLACK      M         MEDIUM                12/5/2018    BROAD RIVER                                                           1/17/2029
 355381    LYTLE, DEVONTE                       24   BLACK      M         MEDIUM                 2/8/2019    TRENTON                                                              12/12/2021
 383233    MAAS, DESTIN THOMAS                  25   WHITE      M                                            KIRKLAND                   10/17/2021    10/17/2021                   12/2/2022
 366607    MABREY, DARIN LEE                    42   WHITE      M         MEDIUM                4/14/2020    TURBEVILLE                                                           12/27/2027
 370371    MABRY, JACOB THOMAS                  28   WHITE      M         MINIMUM                            LIVESAY                                                               11/9/2020
 243333    MABRY, TOBY DEAN                     42   WHITE      M         MEDIUM                 6/5/2018    EVANS                       12/5/2024      12/5/2024                  12/5/2024
  78719    MACDONALD, EUGENE -                  68   BLACK      M         MEDIUM                2/24/2006    BROAD RIVER                 6/29/1984      1/23/2021
 286799    MACE, BOYD KEITH                     61   WHITE      M         MEDIUM                 3/8/2019    LIEBER                                                                6/10/2034
 155043    MACE, JOHN TRAVIS                    48   WHITE      M         MEDIUM                2/28/2020    LIEBER                      2/27/2025      2/27/2025                   6/5/2030
 364330    MACK JR, LITTLE JOE                  22   BLACK      M         MINIMUM                            BROAD RIVER                 1/12/2021      1/12/2021     2/10/2025     8/9/2025
 356661    MACK JR, MELVIN LEWIS                29   BLACK      M         MEDIUM                 3/2/2020    LIEBER                                                                3/10/2021
 355965    MACK-HAYMOND, TRAVON JONZELL         26   BLACK      M         MEDIUM                 3/7/2020    TYGER RIVER                                                           2/14/2025
 151198    MACK, ALONZO                         53   BLACK      M         MEDIUM                2/22/2019    PERRY
 283079    MACK, CASEY DERVON                   38   BLACK      M         MEDIUM                 7/5/2006    KIRKLAND                                                               4/5/2031
 291051    MACK, CEDERICK T                     35   BLACK      M         MINIMUM               8/11/2019    EVANS                        3/1/2022       3/1/2022                  7/26/2023
 286421    MACK, CHRISTOPHE ZOLANCE             38   BLACK      M         MEDIUM               10/27/2003    KERSHAW                                                              12/31/2023
 339638    MACK, DARIUS DOMINIC                 27   BLACK      M         CLOSE                 8/22/2019    LEE                                                                   5/10/2029
 322203    MACK, DEMAREO                        34   BLACK      M         MINIMUM                8/7/2017    GOODMAN                                                               6/17/2027
 369053    MACK, DOMINIC LYDELL                 31   BLACK      M         MINIMUM                            KIRKLAND                                                               7/4/2023
 323350    MACK, DONTAVIOUS RICARDO             33   BLACK      M         CLOSE                 8/14/2019    LIEBER
 366326    MACK, DUDLEY B                       56   BLACK      M         MEDIUM                             KIRKLAND                                                              6/15/2029
 216237    MACK, EARL                           58   BLACK      M         MEDIUM                 5/2/2014    PERRY                       2/27/2002    12/12/2020
 261986    MACK, EDWARD                         49   BLACK      M         CLOSE                  2/7/2020    LEE
 317147    MACK, ERIC                           32   BLACK      M         MEDIUM                11/5/2019    RIDGELAND                                                            12/14/2024
 370751    MACK, ERIC JAMILLIEO                 32   BLACK      M         MINIMUM                            PALMER                      3/29/2021      3/29/2021                  5/12/2022

                                                                          SCDC INMATES MAY 5 000247
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 343243    MACK, ETHAN                      40   BLACK      M         CLOSE                  3/25/2019 MCCORMICK                                                                 12/31/2030
 361133    MACK, HYKEM RAMEL                25   BLACK      M         CLOSE                  3/12/2020 LEE                             6/6/2019        9/11/2020     10/8/2020     4/6/2021
 260567    MACK, JAMES ONEIL                37   BLACK      M                                 4/7/2009 KIRKLAND                        3/4/2021         3/4/2021    10/28/2022    4/26/2023
 380772    MACK, JAMI CHADREN               39   BLACK      M         MINIMUM                          GOODMAN                        4/24/2020        4/24/2020                  1/22/2021
 358133    MACK, JAVON DAQUAN               24   BLACK      M         MEDIUM                  9/3/2019 TURBEVILLE                                                                  6/7/2027
 106272    MACK, JOHN                       68   BLACK      M         CLOSE                   3/4/1983 LEE                          11/24/1989         7/31/2021
 257219    MACK, JOHN WILLIE                51   BLACK      M         MEDIUM                  3/9/2020 MCCORMICK
 315439    MACK, JOY                        34   BLACK      M         MEDIUM                  4/7/2020 RIDGELAND                                                                 11/11/2026
 380635    MACK, LATERRENCE LASHAR          36   BLACK      M         MINIMUM                          LIVESAY                                                                    2/13/2024
  96955    MACK, LEMAR THOMAS               58   BLACK      M         MEDIUM                  8/9/2017 LIEBER
 319677    MACK, MARCUS ANTONIO             34   BLACK      M         MEDIUM                 2/10/2015 WATEREE RIVER                                                               5/8/2029
 243592    MACK, MARSHALL J                 42   BLACK      M         MINIMUM                 6/7/2012 MANNING                         2/1/2021        2/1/2021                    9/3/2022
 211934    MACK, MATTHEW                    47   BLACK      M         CLOSE                  10/3/2019 PERRY                          1/13/2013       9/18/2021
 255391    MACK, NATHAN LEON                50   BLACK      M         MEDIUM                 7/10/2008 TYGER RIVER                                                                 3/2/2028
 273857    MACK, NATHANIEL                  67   BLACK      M         MEDIUM                 8/30/2018 RIDGELAND                                                                  11/2/2029
 240070    MACK, RICKY HOWINS               46   BLACK      M         MEDIUM                 4/19/2018 LIEBER                                                                     1/12/2033
 342556    MACK, RONALD H                   28   BLACK      M         CLOSE                  5/13/2019 MCCORMICK                                                                  8/11/2060
 354197    MACK, SAQUINTA JAMELLA           29   BLACK      F         MEDIUM                 12/9/2019 GRAHAM                         8/13/2021       8/13/2021                   8/11/2021
 345685    MACK, ST ELMORE ANDREW           27   BLACK      M         CLOSE                   1/3/2020 PERRY                                                                       9/8/2026
 379832    MACK, TERRELL JAVIN              33   BLACK      M         MINIMUM                9/22/2019 WATEREE RIVER                   4/9/2020         4/9/2020     6/28/2021   12/25/2021
 312070    MACK, TERRIEL L.                 33   BLACK      M         CLOSE                   3/8/2018 BROAD RIVER
 332399    MACK, TIMOTHY CHRISTOPHE         37   BLACK      M         MEDIUM                12/11/2019 TYGER RIVER                    5/14/2023       5/14/2023                   5/12/2023
 246723    MACK, TONY OLEVIA                54   BLACK      M         MEDIUM                 6/13/2018 RIDGELAND                                                                   2/5/2032
 377618    MACK, TORBERT                    38   BLACK      M         MEDIUM                           RIDGELAND                    12/23/2027       12/23/2027                  12/20/2027
 376280    MACK, TYLER GREG                 20   BLACK      M         CLOSE                  4/17/2020 LEE                                                                        11/5/2026
 378984    MACK, ZENOBIA MONIQUE            25   BLACK      F         MINIMUM                          GRAHAM                         12/5/2019       1/28/2021      3/20/2021    9/16/2021
 215768    MACKEY, BERNARD                  54   BLACK      M         MEDIUM                           LIEBER                         6/11/2031       6/11/2031                    6/8/2031
 171502    MACKEY, BROADUS P.               49   BLACK      M         MEDIUM                12/31/2019 EVANS                                                                     11/20/2029
 136609    MACKEY, GREGORY LYNN             58   BLACK      M         MEDIUM                 12/2/2002 TYGER RIVER                   8/19/2006       10/16/2020
 177328    MACKEY, JAMES                    53   BLACK      M         MEDIUM                 4/22/2019 LIEBER                       12/20/2010        10/9/2021
 294652    MACKEY, JOHNNY LEE               36   BLACK      M         CLOSE                  9/17/2019 BROAD RIVER                                                                 5/5/2054
 243945    MACKEY, MICHAEL ANTHONY          44   BLACK      M         MEDIUM                 8/24/2018 MCCORMICK
 380520    MACKEY, ROBERT AMBROSIA          30   BLACK      M         MINIMUM                          PERRY                          3/13/2020       3/13/2020                  11/29/2020
 241067    MACKEY, RODNEY DEMOND            40   BLACK      M         MEDIUM                11/26/2019 BROAD RIVER                                                               10/18/2031
 240354    MACKEY, SCOTT EDWARD             61   WHITE      M         MEDIUM                  7/2/2019 PERRY
 143599    MACKEY,JR., FRANKLIN             53   BLACK      M         MEDIUM                12/19/2006 TYGER RIVER                    2/19/2007      10/30/2021
 379761    MACKINS, JOHN NATHAN             57   BLACK      M         MEDIUM                           RIDGELAND                                                                  4/17/2028
 366340    MACKLIN, ARTHUR                  33   BLACK      M         CLOSE                  3/22/2019 BROAD RIVER                                                                1/21/2030
 323454    MACKLIN, NICHOLAS G.             39   WHITE      M         CLOSE                  3/12/2019 LEE                                                                         8/9/2031

                                                                      SCDC INMATES MAY 5 000248
                                                                                            Incident Date of                              Projected                    Projected
                                            Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                       Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 345216    MACOMSON, CLINTON HOWARD               27   WHITE      M                                5/11/2017   KIRKLAND                       3/6/2020      3/6/2020                  3/15/2021
 304226    MACON, ARTHUR WILLIAM                  35   BLACK      M         CLOSE                  11/2/2018   BROAD RIVER                                                            6/16/2033
 358152    MACON, LABORSE KAWANE                  28   BLACK      M         CLOSE                  4/30/2018   BROAD RIVER                                                           11/26/2021
 238502    MACON, SHAMAR LEE                      41   BLACK      M         MEDIUM                 8/23/2019   EVANS                                                                  2/28/2024
 171471    MADDEN JR, FRED LEWIS                  62   BLACK      M         CLOSE                  9/19/2013   MCCORMICK
 377846    MADDEN, ABIGAIL VICTORIA               26   WHITE      F         MEDIUM                 4/25/2020   LEATH                                                                11/11/2035
 182326    MADDEN, CHARLES JACKSON                57   WHITE      M         MEDIUM                 3/31/2007   ALLENDALE                    6/6/2011      3/21/2020
 361861    MADDEN, JOHN W                         56   WHITE      M         MINIMUM                            GOODMAN                                                               11/5/2023
 379589    MADDEN, PATRICK ALAIN                  50   WHITE      M         MINIMUM                            GOODMAN                                                               9/14/2026
 350706    MADDOX, ARTHUR BRANNON                 30   WHITE      M         MEDIUM                9/10/2019    MACDOUGALL                 12/25/2019      1/28/2021                 11/27/2020
 373215    MADDOX, BRANDON EUGENE                 28   WHITE      M         MEDIUM                             BROAD RIVER                                                          12/12/2022
 320807    MADDOX, CHRISTOPHE RANDALL             31   WHITE      M         MEDIUM                8/29/2018    TYGER RIVER                 3/23/2039      3/23/2039                  9/18/2042
 339622    MADDOX, DEVIN LAMAR                    29   BLACK      M         MEDIUM                8/23/2019    TRENTON                                                               11/4/2023
 360685    MADDOX, MICHAEL DEVONTE                22   BLACK      M         CLOSE                10/18/2019    MCCORMICK                                                             5/11/2038
 381244    MADISON, EMILY BETH                    26   WHITE      F         MINIMUM                            GRAHAM                                                               10/25/2020
 373573    MADISON, RANDALL SHARON                25   BLACK      M         MEDIUM                10/5/2018    KERSHAW                    12/13/2018      3/10/2021     3/26/2022    9/22/2022
 328499    MADISON, SHAWN                         44   BLACK      M         MINIMUM               8/27/2018    GOODMAN                                                               5/15/2025
 347140    MAGGIACOMO, CHRISTOPHE ANTHONY         29   WHITE      M         MINIMUM                6/2/2014    LIVESAY                    10/14/2020    10/14/2020                   9/24/2020
 345848    MAGNI JR, JOSEPH JAY                   38   WHITE      M         MEDIUM                             MACDOUGALL                                                             6/4/2021
 338083    MAHAFFEY, CHRISTOPHE PAUL              47   WHITE      M         CLOSE                12/13/2019    PERRY                                                                 6/14/2033
 311204    MAHAFFEY, DAVID B                      39   WHITE      M         CLOSE                 4/12/2020    PERRY                                                                 1/25/2021
 323863    MAHAFFEY, JOHNNY                       41   WHITE      M         CLOSE                 6/22/2008    BROAD RIVER
 186794    MAHAFFEY, MICHAEL                      53   WHITE      M         MEDIUM                1/10/2014    TYGER RIVER                                                          11/29/2021
 372286    MAHAFFEY, SCOTT CARLISLE               58   WHITE      M         MEDIUM                             KERSHAW                                                               12/9/2023
 294750    MAHAN, TARA ANN                        35   WHITE      F         CLOSE                              LEATH                                                                 2/19/2037
   5238    MAHDI, MIKAL D                         37   BLACK      M         CLOSE                  6/4/2015    BROAD RIVER
 370533    MAIDEN, JOSHUA WILLIAM                 36   WHITE      M         CLOSE                              BROAD RIVER                                                           3/16/2036
 381632    MAINS, JOLENE ANN                      40   WHITE      F         MINIMUM                            GRAHAM                       4/8/2020       4/8/2020                  3/13/2021
 286931    MAINVILLE JR, RONALD                   41   WHITE      M         MINIMUM                8/4/2017    EVANS                                                                10/23/2023
 299421    MAJAR, MITCHELL NEAL                   55   WHITE      M         MEDIUM                             WATEREE RIVER                              12/9/2005                  3/31/2021
 296668    MAJOR, ANTERIO DEMENZ                  43   BLACK      M         MEDIUM                2/19/2020    TURBEVILLE                                                            4/24/2033
 349719    MAJOR, ANTHONY                         28   BLACK      M         MEDIUM                4/14/2016    EVANS                       5/17/2020     5/17/2020      7/11/2021    8/12/2021
 210809    MAJOR, CLARENCE                        61   BLACK      M         MEDIUM                2/12/2015    EVANS                       6/16/2003    12/12/2020                    2/3/2043
 355826    MAJOR, CLEVELAND CLARENCE              41   BLACK      M         MEDIUM                1/19/2019    MACDOUGALL                                                           10/27/2020
 366624    MAJOR, DEANDRE                         23   BLACK      M         MEDIUM                1/28/2020    TURBEVILLE                   6/3/2019      5/23/2020     7/18/2022    1/14/2023
 352844    MAJOR, JEREMY                          32   BLACK      M         MEDIUM                7/26/2019    RIDGELAND                                                             6/26/2028
 335079    MAJOR, MALCOLM                         33   BLACK      M         MINIMUM                2/9/2020    RIDGELAND                                                             2/18/2021
 291751    MAJOR, MATTHEW                         42   BLACK      M         MEDIUM                3/22/2020    ALLENDALE                                                             9/30/2022
 316704    MAJOR, SAMANTHA MORGAN                 37   WHITE      F         CLOSE                 5/20/2019    GRAHAM

                                                                            SCDC INMATES MAY 5 000249
                                                                                           Incident Date of                             Projected                    Projected
                                            Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                   entry Date
 266646    MAJOR, SEAN LAURENZO                   46   BLACK     M         MINIMUM                4/14/2020 WATEREE RIVER                 1/10/2020      1/10/2020                 10/27/2020
 370725    MAKINS, ONTARIO STEFON PAT             31   BLACK     M         MEDIUM                           TYGER RIVER                   5/13/2019      8/21/2021     5/29/2021 11/25/2021
 374916    MAKINS, TAMIYUS S                      20   BLACK     M         MEDIUM                 9/11/2019 KERSHAW                       11/9/2018      3/10/2021    10/19/2020    4/17/2021
 349618    MAKUPSON, BRION DEWITT                 28   BLACK     M         CLOSE                  8/12/2019 LIEBER                                                                  6/24/2028
 354295    MALACHI, DEAUNDRE T                    24   BLACK     M         MEDIUM                 4/16/2019 RIDGELAND                     4/29/2017    11/14/2020     11/28/2020    5/27/2021
 380031    MALACHI, SACKETT                       32   OTHER     M         MEDIUM                           ALLENDALE                                                               6/22/2022
 351776    MALACHI, VONDELL ALSAHN                34   BLACK     M         CLOSE                  3/18/2019 LEE                                                                     4/26/2033
 381329    MALACZEWSKI, CLIFFORD MICHAEL          34   WHITE     M         MINIMUM                3/11/2020 EVANS                        11/12/2019    11/12/2019                   1/27/2021
 380630    MALAVE, DAVID ALEXANDER                24   WHITE     M         MEDIUM                  4/3/2020 RIDGELAND                       4/6/2022      4/6/2022     8/21/2024    2/17/2025
 375420    MALCOLM, JUSTIN LEE                    27   WHITE     M         MEDIUM                           WATEREE RIVER                                                           6/30/2023
 288292    MALCOM, CARL DAVID                     43   WHITE     M         MINIMUM               10/24/2017 EVANS                                                                  11/15/2026
 304560    MALDANADO, LUIS ANTONIO                40   WHITE     M         CLOSE                  6/27/2019 MCCORMICK                       3/7/2022      3/7/2022     7/28/2031    1/24/2032
 365113    MALDONADO-ARMIJO, HANS ESLALLY         24   OTHER     M         MEDIUM                 4/18/2019 KIRKLAND                                                               11/16/2024
 379247    MALDONADO, DAVID                       21   OTHER     M         MINIMUM                          TURBEVILLE                                                              2/24/2023
 312648    MALDONADO, JOSE                        46   WHITE     M         MEDIUM                 12/9/2011 KERSHAW                                                                  8/2/2022
 354792    MALDONADO, KAIRON B                    25   BLACK     M         CLOSE                   8/2/2019 BROAD RIVER                                                              8/8/2029
 365753    MALER, KEVIN WAYNE                     54   WHITE     M                                          KIRKLAND                                     1/24/2019                 11/22/2020
  97907    MALLARD, BLAND                         61   BLACK     M         MEDIUM                 1/10/1997 LIEBER                          7/2/1998     9/18/2021
 338415    MALLARD, PHILLIP RODNEY                30   BLACK     M         MEDIUM                 2/10/2019 KERSHAW                       7/24/2019      7/23/2020       9/5/2020 11/20/2020
 372218    MALLETT, HEATHER L                     50   WHITE     F         MINIMUM                          GRAHAM                                                                   8/2/2026
 363504    MALLETTE, JAMEY CHARLES                43   WHITE     M         MEDIUM                11/30/2015 PERRY                                                                  12/13/2042
 226758    MALLOY, HAYES                          55   BLACK     M         MEDIUM                 5/21/2012 KERSHAW                       6/23/2015    11/13/2021
 306119    MALLOY, JOHNNIE LEROY                  37   BLACK     M         MINIMUM                 3/2/2020 KERSHAW                       11/8/2022      11/8/2022                  11/4/2022
 350300    MALLOY, NOAH                           56   BLACK     M         MEDIUM                           TYGER RIVER                                                              9/2/2028
 351960    MALMISTER, WESLEY                      30   WHITE     M         CLOSE                  11/2/2018 BROAD RIVER                                                             4/23/2037
 362624    MALONE, AUSTIN DEVIN                   28   BLACK     M         MEDIUM                11/16/2015 EVANS                         6/11/2020      6/11/2020     10/6/2021     4/4/2022
 370714    MALONE, CHRISTOPHE ZACHARY             28   WHITE     M                                          KIRKLAND                     11/30/2020    11/30/2020                   2/15/2021
 379855    MALTBA, KRISTIN N                      36   WHITE     F         MINIMUM               10/25/2019 GRAHAM                        6/23/2020      6/23/2020                  6/23/2021
 372433    MAMAUX, JESSICA                        28   WHITE     F         MEDIUM                 7/30/2017 LEATH                                                                  10/23/2032
 358066    MANAGO JR, TONY DEQUAN                 25   BLACK     M         CLOSE                  3/30/2019 LIEBER
 320651    MANAGO, LAVORGGIO LANDES               46   BLACK     M         MINIMUM                1/19/2017 WATEREE RIVER                                                          1/10/2021
 277959    MANCE, CEDRIC                          38   BLACK     M         MEDIUM                12/27/2016 KERSHAW                                                               11/16/2054
 200410    MANCE, ERIC DION                       48   BLACK     M         CLOSE                  12/3/2019 PERRY
 125078    MANCE, JOHNNY RAY                      68   BLACK     M         MEDIUM                  6/7/2007 RIDGELAND                                                              9/11/2021
 301316    MANCE, MARK ANTHONY                    37   BLACK     M         MEDIUM                 3/10/2017 EVANS                                                                   3/5/2057
 297248    MANCE, SHELLRA                         41   BLACK     F         MEDIUM                 8/24/2019 LEATH
 257359    MANER, DARRIEL STEVEN                  68   WHITE     M         CLOSE                            LEE
 333244    MANER, DEREK                           32   BLACK     M         MEDIUM                 6/15/2019 LIEBER
 370865    MANESS III, DON SHERRILL               24   WHITE     M         MEDIUM                 1/24/2019 MCCORMICK                                                               9/6/2028

                                                                           SCDC INMATES MAY 5 000250
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 188061    MANESS, CARL MASON                   69   WHITE     M         MEDIUM                 5/29/1999   KIRKLAND                     1/16/2012      1/23/2021
 362466    MANICHE, SALVATORE                   27   WHITE     M         MEDIUM                  5/9/2018   RIDGELAND                    9/16/2020      9/16/2020                   1/9/2027
 259313    MANICK, JAMAL LASHAWN                41   BLACK     M         MEDIUM                 2/23/2011   TYGER RIVER                  8/27/2037      8/27/2037                  2/25/2038
 314280    MANICK, MARCUS ANTWON                35   BLACK     M         MEDIUM                  1/7/2020   RIDGELAND                    7/17/2020      7/17/2020    11/29/2021    5/28/2022
 243544    MANIGAN, MICHAEL ANDERSON            61   BLACK     M         CLOSE                  2/22/2019   PERRY                                                                  4/19/2045
 382652    MANIGAULT JR, JAMES CURTIS           32   BLACK     M         MINIMUM                 4/1/2020   LIVESAY                        4/3/2020      4/3/2020    10/22/2021    4/20/2022
 306837    MANIGAULT, AARON DEVON               41   BLACK     M         MEDIUM                             LIEBER                                                                  5/6/2038
 280550    MANIGAULT, JERRY LEE                 59   BLACK     M         CLOSE                 6/24/2019    PERRY
 362635    MANIGAULT, JULIUS QUINTEZ            28   BLACK     M         MEDIUM                 3/9/2020    TURBEVILLE                 11/30/2019    11/30/2019                    8/8/2021
 232698    MANIGAULT, ROBERT                    41   BLACK     M         MINIMUM               1/13/2017    MACDOUGALL                                                           11/25/2023
  92434    MANIGAULT, STAN JEROME               61   BLACK     M         MEDIUM               10/10/2019    KIRKLAND                                                              5/29/2023
 334929    MANLEY, DIVIERO                      29   BLACK     M         MEDIUM                1/19/2019    EVANS                       10/4/2019    12/11/2020                    6/3/2022
 381357    MANN III, JAMES RODGERS              21   WHITE     M         MEDIUM                2/24/2020    TRENTON                     4/24/2020     4/24/2020                   3/18/2021
 242498    MANN, ANTHONY LEE                    41   WHITE     M         CLOSE                 3/10/2020    LIEBER
 307903    MANN, CHRISTOPHE S                   36   WHITE     M         MINIMUM                            PALMER                      2/22/2020      2/22/2020                  1/13/2021
 367122    MANNERS, JOSEPH MICHAEL              27   WHITE     M         CLOSE                10/10/2017    PERRY
 360364    MANNING JR, GEORGE EARL              29   WHITE     M         MEDIUM                 1/8/2019    RIDGELAND                    9/3/2020       9/3/2020                  3/23/2022
 342056    MANNING JR, REGGIE RAVON             28   BLACK     M         CLOSE                  9/5/2019    BROAD RIVER                 1/10/2027      1/10/2027                   1/6/2027
 340790    MANNING, CHRISTOPHE D                50   WHITE     M         MEDIUM                7/30/2013    MACDOUGALL                                                             5/3/2025
 319655    MANNING, DANIELLE MORIAH             30   BLACK     F                               2/10/2010    GRAHAM                                                                9/28/2021
 104746    MANNING, JOHN ALBERT                 64   BLACK     M         MEDIUM                2/14/2007    RIDGELAND                   6/15/2000    10/30/2021
 329866    MANNING, JOSHUA                      34   BLACK     M         MEDIUM                3/22/2020    LEE                                                                   5/18/2059
 274167    MANNING, KENJI JEROME                40   BLACK     M         MEDIUM                4/20/2013    TYGER RIVER                                                           2/16/2040
  95231    MANNING, RICHARD KELTON              61   BLACK     M         CLOSE                  2/6/2019    PERRY                       5/11/2000      7/17/2021
 304949    MANNING, TELLY                       44   BLACK     M         MEDIUM                 3/6/2018    LEE                                                                    1/3/2036
 343245    MANNING, THEODORE                    40   BLACK     M         CLOSE                  5/2/2011    LEE                                                                   1/10/2035
 364781    MANNING, TORREY DEAUND               43   BLACK     M         MEDIUM                             KIRKLAND                                                              6/27/2021
 276871    MANOUS, BEVERLY A                    58   WHITE     F         MINIMUM                            LEATH                      10/19/2021    10/19/2021                   8/21/2023
 368172    MANRIQUEZ, ADAM THOMAS               36   OTHER     M         MEDIUM                             TYGER RIVER                 5/23/2018     9/19/2020      11/5/2020     5/4/2021
 249124    MANSFIELD, BRIAN W.                  47   BLACK     M         MINIMUM               7/18/2018    MANNING                                                               2/25/2023
 359758    MANUS, NOLAN GARREN CRA              27   WHITE     M         MINIMUM                            MACDOUGALL                                                            6/13/2020
 301085    MARADIAGA, ERIC MARION               47   OTHER     M         MEDIUM                3/11/2007    KERSHAW                                                                4/3/2021
 172337    MARBLE, JAMES                        63   BLACK     M         MINIMUM                4/9/2007    TURBEVILLE                  7/19/1999    12/12/2020                   5/28/2021
 341242    MARCENGILL, JAMIE CECIL              33   WHITE     M         MINIMUM                            KERSHAW                     3/17/2020     3/17/2020                    2/5/2021
 332992    MARCENGILL, JASON EUGENE             42   WHITE     M         MEDIUM                             MACDOUGALL                                                             4/2/2021
 382090    MARCHBANKS, CHANDLER WILLIAM         20   WHITE     M         MEDIUM                             TURBEVILLE                 12/15/2020    12/15/2020                    1/7/2024
 368332    MARCHBANKS, DAVID ALLAN              58   WHITE     M         MEDIUM                             ALLENDALE                    1/1/2025      1/1/2025                  12/26/2024
 333667    MARCHBANKS, JAMES FRANKLIN           34   WHITE     M         MEDIUM                3/17/2020    KERSHAW                      5/7/2019      5/7/2019                   4/25/2021
 344487    MARCINIAK, EDMUND                    75   WHITE     M         CLOSE                              LEE                                                                   7/19/2030

                                                                         SCDC INMATES MAY 5 000251
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 377036    MARCOTTE, MATTHEW                  27   WHITE     M         CLOSE                  2/25/2020 LIEBER
 218408    MARCUS, LUTHER BRIAN               44   WHITE     M         CLOSE                  8/14/2012 LEE                                                                        7/14/2021
 382322    MARENO, MARCUS PACK                35   OTHER     M                                          KIRKLAND                        6/3/2030         6/3/2030                 11/21/2027
 375151    MARIN-COLIN, SERGIO                27   OTHER     M         MEDIUM                           KIRKLAND                                                                   1/22/2028
 343371    MARIN, MANUEL ANTONIO              53   OTHER     M         MEDIUM                10/28/2019 LIEBER
 375585    MARIN, TITO OLAN                   44   OTHER     M         MEDIUM                           PERRY                                                                      2/28/2042
 261821    MARKLEY, DAVID ALAN                56   WHITE     M         CLOSE                  3/10/2013 MCCORMICK                      5/23/2021       5/23/2021      4/11/2023    10/8/2023
 375778    MARKS JR, MICHAEL LAVERNE          23   BLACK     M         MEDIUM                 10/8/2018 RIDGELAND                                                                  6/19/2022
 375549    MARKS, JAY LOGAN                   25   BLACK     M         MINIMUM                 2/1/2020 WATEREE RIVER                 1/26/2020        1/26/2020                   2/26/2021
 374280    MARKS, JAZZLYN MARIE               25   BLACK     F         MEDIUM                12/11/2019 GRAHAM                        5/14/2021        5/14/2021      8/21/2024    2/17/2025
 369252    MARKS, ROBERT EDWARD               47   WHITE     M         MEDIUM                           ALLENDALE                      6/7/2026         6/7/2026                    6/3/2026
 345260    MARLOW, CHRISTOPHE LIN             47   WHITE     M         MEDIUM                12/29/2017 KIRKLAND                      3/18/2021        3/18/2021                   5/18/2022
 379952    MARONEY, CHRISTINA                 32   WHITE     F         MINIMUM                          GRAHAM                       11/29/2019       12/10/2020     11/23/2020    5/10/2021
 380200    MARQUEZ MULERO, CARLOS             36   OTHER     M         MEDIUM                           LEE                                                                        11/6/2028
 382735    MARQUEZ, IVAN SOSA                 26   OTHER     M         CLOSE                            LEE                            6/22/2042       6/22/2042                   6/16/2042
 314827    MARRALE JR, JAMES BRIAN            36   WHITE     M         MEDIUM                 12/5/2019 TYGER RIVER                                                                 1/6/2026
 330923    MARRERO, JAIME                     40   OTHER     M         MEDIUM                           BROAD RIVER                                                                3/22/2044
 231575    MARROW, CHARLES C                  46   BLACK     M         MINIMUM                3/18/2013 RIDGELAND                      6/20/2021       6/20/2021                    2/5/2023
 379851    MARRS, LORI BETH                   28   WHITE     F         MINIMUM                6/22/2019 GRAHAM                         5/31/2020       5/31/2020                    6/3/2020
 305437    MARRUGO, MICHAEL                   43   WHITE     M         MINIMUM                3/15/2005 MACDOUGALL                                     4/12/2006                   7/10/2020
 352530    MARSH, CHRISTOPHE LOUIN            36   WHITE     M         MINIMUM                1/10/2016 PALMER                                                                     5/10/2022
 354716    MARSH, ERIC DEWAYNE                45   BLACK     M         MEDIUM                           BROAD RIVER                                                                7/31/2023
 217934    MARSH, JASPER KETIH                64   BLACK     M         MEDIUM                           PERRY                         3/24/2014        1/23/2021
 310895    MARSH, JETHRO                      33   BLACK     M         MEDIUM                 2/20/2020 TRENTON                       1/29/2024        1/29/2024                   1/29/2024
 383062    MARSH, LABRON PERICE               23   BLACK     M                                          KIRKLAND                     11/25/2030       11/25/2030                  11/25/2030
 265700    MARSH, MARVIN JOSEPH               37   BLACK     M         MEDIUM                           KIRKLAND                       2/4/2021         2/4/2021      1/12/2022    7/11/2022
 314608    MARSH, MICHAEL BRIEN               49   WHITE     M         MEDIUM                           ALLENDALE                                                                   7/3/2022
 367734    MARSHALL, BRANDON RASHAD           27   BLACK     M         MEDIUM                  4/9/2019 BROAD RIVER                                                                5/12/2054
 361283    MARSHALL, DION                     58   WHITE     M         MINIMUM                          LIVESAY                                                                   12/29/2021
 341824    MARSHALL, JASON EDWARD             35   WHITE     M         MINIMUM                1/23/2018 GOODMAN                                                                   12/16/2025
 186970    MARSHALL, JR., ELIJAH              65   BLACK     M         MEDIUM                 2/16/2020 MCCORMICK
 304508    MARSHALL, LARRY DONIAL             49   BLACK     M         MINIMUM                 5/6/2019 LIVESAY                                                                    2/14/2023
 371827    MARSHALL, MARCUS THOMPSON          29   BLACK     M         MEDIUM                 6/19/2019 EVANS                                                                      11/5/2021
 214003    MARSHALL, MICHAEL DEANGELO         46   BLACK     M         MINIMUM                          LIVESAY                                                                    9/29/2025
 231397    MARSHALL, MIMI JOE                 62   BLACK     M         CLOSE                            LEE
 371676    MARSHALL, QUASEAN DAVID            27   BLACK     M         CLOSE                  9/20/2019 BROAD RIVER                                                               10/15/2036
 356982    MARSHALL, ROBERT DUSTIN            33   WHITE     M         CLOSE                            BROAD RIVER                                                                5/15/2033
 285653    MARSHALL, SERGIO                   35   BLACK     M         MEDIUM                 4/15/2020 RIDGELAND                                                                  9/12/2036
 319191    MARSHALL, SHACOLBE                 37   BLACK     M         MEDIUM                 1/31/2019 KERSHAW                                                                     6/9/2023

                                                                       SCDC INMATES MAY 5 000252
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 317459    MARSHALL, SHAG QUTEE                 43   BLACK      M         CLOSE                  7/27/2016 LIEBER
 327284    MARSHALL, SHALLAH ALLAH              31   BLACK      M         MEDIUM                12/15/2018 EVANS                                                                       8/1/2023
 339687    MARSHALL, TRYKO ONTAIRO              29   BLACK      M         CLOSE                   2/7/2020 LEE                                                                        9/28/2033
 375695    MARSTON, JON PAUL JOSEPH             35   WHITE      M         CLOSE                            KIRKLAND                                                                   5/24/2058
 309730    MARTEL, ROBIN L.                     50   WHITE      F         MEDIUM                 9/14/2017 LEATH                                                                      1/27/2034
 358244    MARTIN III, DAVID                    23   BLACK      M         MEDIUM                           TYGER RIVER                                                                12/7/2020
 371562    MARTIN III, HEYWARD LEGREE           37   WHITE      M         MEDIUM                 1/16/2019 LIEBER                                                                      6/2/2032
 367875    MARTIN JR, CARSON                    27   BLACK      M         MEDIUM                  4/2/2020 TURBEVILLE                                                                10/31/2022
 362695    MARTIN JR, GARRY TYRONE              22   BLACK      M         MEDIUM                  3/2/2020 KERSHAW                         9/5/2020         9/5/2020                  4/10/2021
 302419    MARTIN JR, JONES EDWARD              46   WHITE      M                                          KIRKLAND                                                                   6/17/2020
 155238    MARTIN JR., JOHN WILLIAM             53   WHITE      M         MEDIUM                11/30/2017 PERRY
 367858    MARTIN, ADAM RICHARDSON              29   WHITE      M         MEDIUM                 7/19/2018 KIRKLAND                                                                   6/26/2028
 292931    MARTIN, ANDREW NMN                   52   BLACK      M         MINIMUM                1/28/2020 LIVESAY                        7/2/2020         7/2/2020       3/9/2022     9/5/2022
 241250    MARTIN, ANTHONY ALONZO               44   BLACK      M         MINIMUM               12/26/2013 GOODMAN                      10/21/2003        7/18/2020                   4/27/2023
 216573    MARTIN, ANTHONY BRADFORD             44   BLACK      M         MEDIUM                 8/12/2012 KIRKLAND
 242768    MARTIN, ANTHONY FRED                 53   BLACK      M         CLOSE                 12/11/2019 BROAD RIVER                                                                 8/4/2039
 380820    MARTIN, ANTHONY JOE                  42   WHITE      M         MEDIUM                 1/16/2020 MACDOUGALL                     11/6/2020       11/6/2020     11/17/2022    5/16/2023
 334006    MARTIN, ARTHUR RAY                   38   WHITE      M         MEDIUM                 3/27/2019 EVANS                                                                       3/4/2021
 364021    MARTIN, ASHLEY SCOTT                 44   WHITE      M         MINIMUM                          KIRKLAND                                                                    8/6/2020
 332889    MARTIN, BRANDON LEE                  34   WHITE      M         CLOSE                  1/26/2020 LEE                            8/15/2023       8/15/2023                   8/15/2023
 307574    MARTIN, CHRISTOPHE                   34   WHITE      M         MEDIUM                 1/13/2020 LIEBER                                                                     7/14/2031
 322637    MARTIN, CHRISTOPHE ALEXANDER         36   WHITE      M         MINIMUM                          LIVESAY                                                                   11/10/2020
 300949    MARTIN, CHRISTOPHE OBRIEN            52   BLACK      M         MINIMUM                          GOODMAN                                                                    2/27/2021
 381524    MARTIN, COREY ROSS                   34   WHITE      M         MINIMUM                          EVANS                                                                      2/21/2021
 374953    MARTIN, CURTIS LEON                  54   BLACK      M         MEDIUM                           ALLENDALE                      1/25/2019       2/12/2021       6/7/2021    12/4/2021
 334942    MARTIN, DARWIN                       51   WHITE      M         MEDIUM                  2/6/2020 ALLENDALE                                                                 10/11/2021
 376879    MARTIN, DONKEVIUS EUQUON             23   BLACK      M         MEDIUM                11/14/2019 TYGER RIVER                                                                6/15/2026
 367336    MARTIN, JACOB GLENN                  34   WHITE      M         MEDIUM                 7/22/2019 TYGER RIVER                                                                9/21/2023
 381276    MARTIN, JACOB LEE                    45   WHITE      M         CLOSE                            BROAD RIVER                                                                5/14/2032
 354249    MARTIN, JAMIE DALE                   41   WHITE      M         MINIMUM                          LIVESAY                        7/11/2020       7/11/2020       9/7/2024     3/6/2025
 377480    MARTIN, JAQWAN LEEANTAY              24   BLACK      M         MINIMUM                1/22/2020 LIVESAY                                                                    2/18/2027
 364572    MARTIN, JEFFREY JAY                  41   WHITE      M         MEDIUM                           MACDOUGALL                                                                12/12/2023
 382685    MARTIN, JEFFREY LEE                  31   WHITE      M         MEDIUM                           KERSHAW                        6/20/2021       6/20/2021      5/20/2023   11/16/2023
 353606    MARTIN, JERRY WAYNE                  51   WHITE      M         MINIMUM                5/23/2016 LIVESAY                                                                   11/29/2022
 308019    MARTIN, JOHNATHAN JEROME             43   BLACK      M                                 1/5/2010 KIRKLAND                       2/9/2022         2/9/2022                   2/19/2023
 311353    MARTIN, JONATHAN ROSHUN              37   BLACK      M         MEDIUM                 8/17/2018 TYGER RIVER                   9/16/2019       10/22/2020                   3/30/2022
 380535    MARTIN, JOSWAN CHARLES               20   BLACK      M         MEDIUM                10/28/2019 MACDOUGALL                   12/10/2019        1/28/2021      11/1/2021    4/30/2022
 190394    MARTIN, JR., HENRY WALTER            71   BLACK      M         MEDIUM                11/14/2012 LIEBER                        3/13/2012        2/20/2021
 294967    MARTIN, JUDY GENOBLES                75   WHITE      F         MINIMUM                1/28/2008 GRAHAM                                                                    11/24/2020

                                                                          SCDC INMATES MAY 5 000253
                                                                                              Incident Date of                             Projected                    Projected
                                               Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                             Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                                Age                                                                                                     Hearing Date*                Maxout Date
                                                                                                Disciplinary                             Hearing Date                   entry Date
 298911    MARTIN, LEMARKGO LEMONT                   42   BLACK     M         CLOSE                  2/13/2020 LIEBER                        5/11/2021      5/11/2021    11/17/2024    5/16/2025
 130785    MARTIN, LLOYD HENRY                       54   BLACK     M         CLOSE                   9/7/2017 PERRY                         6/14/2005      2/19/2021
 380530    MARTIN, MARCUS ELI                        45   WHITE     M         MEDIUM                           EVANS                        11/16/2020    11/16/2020                  12/14/2020
 299118    MARTIN, MARCUS LEVAR                      40   BLACK     M         MEDIUM                           TYGER RIVER                                                             4/18/2033
 373676    MARTIN, MATTHEW BRYANT                    29   WHITE     M         MEDIUM                           MCCORMICK                                                                7/9/2034
 380120    MARTIN, MATTHEW JUSTIN                    34   WHITE     M         MEDIUM                           KERSHAW                      11/16/2020    11/16/2020                   12/6/2020
 379702    MARTIN, MIRANDA NICOLE                    23   WHITE     F         MINIMUM                          GRAHAM                        1/29/2021      1/29/2021                  10/8/2022
 374608    MARTIN, PRESTON D                         81   WHITE     M         MEDIUM                           ALLENDALE                       5/8/2018     9/19/2020                  8/19/2020
 342069    MARTIN, RICHARD ADAM                      37   WHITE     M         MINIMUM                 5/9/2019 MACDOUGALL                    1/22/2019       5/7/2020     3/15/2021    9/11/2021
 262194    MARTIN, ROBBIE LEE                        48   WHITE     M         MEDIUM                  4/7/2020 PERRY
 278388    MARTIN, ROGER D                           38   BLACK     M         CLOSE                   2/7/2018 MCCORMICK                                                              3/14/2049
 200596    MARTIN, RONNIE                            53   BLACK     M         CLOSE                 11/10/2009 BROAD RIVER
  66462    MARTIN, SARA MAE                          69   BLACK     F         MEDIUM                 2/28/1997 GRAHAM                        8/1/1980    10/23/2021
 380173    MARTIN, SAVANNAH NICOLE                   20   WHITE     F         MEDIUM                           GRAHAM                      10/21/2026    10/21/2026                  10/18/2026
 222785    MARTIN, SHONDRA LAMONT                    47   BLACK     M         CLOSE                            MCCORMICK
 125993    MARTIN, STEVE CURTIS                      62   WHITE     M         MEDIUM                 11/3/2016 PERRY
 249181    MARTIN, THOMAS JUNIOR                     42   BLACK     M         MEDIUM                  8/6/2019 KERSHAW                                                               10/20/2025
 342726    MARTIN, TRAVELUS CONTRELL                 37   BLACK     M         MEDIUM                  9/2/2015 TYGER RIVER                                                            9/25/2020
 376948    MARTIN, TRAVIS SHELTON                    38   WHITE     M         CLOSE                            KIRKLAND                                                               9/11/2032
 372982    MARTIN, TRENT                             30   WHITE     M         MEDIUM                           EVANS                        8/11/2019    10/29/2020                   8/15/2020
 378133    MARTIN, TROY D                            32   WHITE     M         CLOSE                            BROAD RIVER                                                            1/26/2035
 366515    MARTIN, TYLER EARL                        24   WHITE     M         MINIMUM                2/22/2019 TYGER RIVER                                                            1/21/2023
 380717    MARTIN, TYREESE DAVION                    22   BLACK     M         MEDIUM                           TURBEVILLE                   5/15/2020      5/15/2020                   4/2/2023
 382065    MARTIN, VICTORIA BRANNON                  30   BLACK     F         MINIMUM                4/25/2020 GRAHAM                                                                 9/25/2020
 342683    MARTIN, XAVIER JOSHUA                     29   BLACK     M         MEDIUM                           KIRKLAND                     9/18/2021      9/18/2021                 10/19/2027
 377150    MARTINES, KIMBERLY NICOLE                 27   WHITE     F         CLOSE                            LEATH                                                                  1/23/2042
 349061    MARTINEZ CASTENADA, JUANITO               37   OTHER     M         MEDIUM                12/10/2016 ALLENDALE                                                              8/14/2023
 380119    MARTINEZ PEREZ, GABRIEL                   61   OTHER     M         CLOSE                            MCCORMICK                                                              6/28/2031
 361489    MARTINEZ PEREZ, MERCEDES                  47   OTHER     M         MEDIUM                           KERSHAW                                                                5/17/2027
 332008    MARTINEZ-CALLES, MANUEL ALEJANDRO         37   OTHER     M         MEDIUM                 7/30/2009 TYGER RIVER                                                            8/24/2023
 357306    MARTINEZ-ROSALES, ISMAEL                  41   OTHER     M         MEDIUM                 9/10/2019 ALLENDALE                                                              3/16/2021
 381088    MARTINEZ, DANA CASTILLO                   40   OTHER     F         MINIMUM                          LEATH                                                                 11/30/2025
 318511    MARTINEZ, DANIEL LARRY                    37   WHITE     M         MEDIUM                11/16/2019 WATEREE RIVER                                                         12/12/2020
 375048    MARTINEZ, DANIEL MORENO                   46   OTHER     M         MEDIUM                           KIRKLAND                                                               10/3/2029
 368494    MARTINEZ, DAVID                           27   OTHER     M         CLOSE                   1/9/2018 LEE                                                                   12/21/2029
 326852    MARTINEZ, EDUARDO PACHECO                 37   OTHER     M         MEDIUM                 2/21/2019 RIDGELAND                                                             11/20/2021
 344331    MARTINEZ, EFRAIN PEREZ                    43   OTHER     M         MEDIUM                           ALLENDALE                                                              3/15/2027
 374862    MARTINEZ, ELIU MORALES                    29   OTHER     M         MEDIUM                           RIDGELAND                    3/21/2019      7/17/2021    12/13/2020    6/11/2021
 378553    MARTINEZ, ERIK                            31   WHITE     M         MEDIUM                           EVANS                         7/8/2020       7/8/2020      6/7/2022    12/4/2022

                                                                              SCDC INMATES MAY 5 000254
                                                                                          Incident Date of                              Projected                   Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                  entry Date
 342900    MARTINEZ, FRANCISCO JAVIER            31   OTHER     M         MEDIUM                12/25/2014   KERSHAW                                                               5/27/2024
 361617    MARTINEZ, JEFFREY A                   39   WHITE     M         MEDIUM                 3/25/2019   BROAD RIVER                                                            6/9/2023
 340746    MARTINEZ, JR, RAYMOND                 28   BLACK     M         CLOSE                  1/22/2019   MCCORMICK                    1/22/2020     1/29/2021                 11/26/2022
 347237    MARTINEZ, JUSTIN BRIAN                32   BLACK     M         MEDIUM                  4/3/2020   ALLENDALE                    12/4/2017     3/27/2020       9/2/2020    3/1/2021
 357220    MARTINEZ, MALVA                       42   OTHER     F         MINIMUM                            LEATH                                                                 1/26/2022
 370708    MARTINEZ, NATHAN DANIEL               41   WHITE     M         CLOSE                              BROAD RIVER
 367742    MARTINEZ, PROSPERO                    51   OTHER     M         MEDIUM                9/10/2019    ALLENDALE                                                             4/26/2023
 333655    MARTINEZ, RAFAEL                      43   OTHER     M         CLOSE                12/24/2019    MCCORMICK                    7/14/2029     7/14/2029                   7/8/2029
 228064    MARTINEZ, RUBEN                       59   WHITE     M         MEDIUM                 1/7/2013    TYGER RIVER                  8/17/2023     8/17/2023
 382737    MARTINO, BRAD T                       34   BLACK     M         MEDIUM               12/12/2019    ALLENDALE                    5/31/2020     5/31/2020                  5/12/2021
 291396    MARTINO, CEDRIC DEWAYNE               38   BLACK     M         MEDIUM                10/8/2018    EVANS                         6/3/2020      6/3/2020                  7/29/2031
 314148    MARTUCCI, MARK ANTHONY                50   WHITE     M         MEDIUM                7/16/2014    MCCORMICK
 220401    MASH, PAUL                            58   WHITE     M         MEDIUM                             TYGER RIVER                11/17/2013     11/19/2020                 12/13/2043
 311000    MASHACK, ABEL ROOSEVELT               33   BLACK     M         MEDIUM                             RIDGELAND                  11/15/2021     11/15/2021    12/28/2024    6/26/2025
 308041    MASON III, CLARENCE JAMAR             33   BLACK     M         CLOSE                 3/27/2020    TRENTON                    10/19/2019      1/22/2021    10/18/2021    4/16/2022
 380926    MASON, DAVID DUANE                    72   WHITE     M         MEDIUM                             RIDGELAND                   1/25/2022      1/25/2022                  7/31/2022
 380846    MASON, JODY CALIN                     30   WHITE     M                                            KIRKLAND                   11/27/2020     11/27/2020                 12/28/2021
 383269    MASON, JORDAN ALLEN                   21   WHITE     M                                            KIRKLAND                                                              1/11/2022
 352212    MASON, JULIE MELTON                   54   WHITE     F         MEDIUM                1/19/2016    GRAHAM                                                                 7/5/2029
 380314    MASON, MARK WOODMAN                   52   WHITE     M         MEDIUM                             EVANS                        9/27/2019     1/22/2021     9/27/2020   11/28/2020
 381759    MASON, MASON THOMAS                   20   WHITE     M         CLOSE                              TURBEVILLE                                                            9/10/2023
 163197    MASON, RODNEY WHITFEILD               54   WHITE     M         MEDIUM                6/18/2019    TYGER RIVER                   5/3/2019     4/17/2020    10/29/2021    4/27/2022
 366298    MASON, TROY                           31   BLACK     M         MEDIUM                             RIDGELAND                                                            11/24/2025
 289614    MASSEY II, JOSEPH ALFRED              37   WHITE     M         MINIMUM               4/23/2016    WATEREE RIVER                                                        11/19/2026
 381272    MASSEY JR, KENNETH LEWIS              29   BLACK     M         MEDIUM                 2/2/2020    TYGER RIVER                  3/14/2021     3/14/2021                  4/11/2022
 365124    MASSEY, ALLEN WESLEY                  33   BLACK     M         MEDIUM                1/10/2020    TURBEVILLE                                                             4/9/2022
 274166    MASSEY, CHRISTOPHE MICHAEL            37   WHITE     M         CLOSE                  3/1/2017    MCCORMICK                                                             6/13/2035
 380736    MASSEY, DARON CORDELL                 25   BLACK     M         MEDIUM                             EVANS                                                                 7/29/2027
 210108    MASSEY, JESSIE WAYNE                  59   WHITE     M         CLOSE                  8/7/2018    BROAD RIVER                                                           1/23/2033
 351756    MASSEY, ODARIS LAMMORIS               34   BLACK     M         MEDIUM                             KERSHAW                      11/7/2019    12/11/2020      2/4/2021     8/3/2021
 358341    MASSEY, PATRICK CHASE                 30   WHITE     M         MEDIUM                2/26/2020    TRENTON                                                               5/21/2026
 330636    MASSEY, QUINCY DEVINCE                35   BLACK     M         MEDIUM                             KERSHAW                    10/19/2038     10/19/2038                 10/12/2038
 301670    MASSEY, SERGIO                        35   BLACK     M         MEDIUM                             TYGER RIVER                                                           4/23/2021
 300436    MASSEY, SHELBY JEAN                   71   BLACK     F         MINIMUM                            GRAHAM                                                                3/17/2022
 322913    MASSEY, TIMIYA RASHAD                 31   BLACK     M         CLOSE                 3/19/2018    MCCORMICK                                                             9/20/2055
 343554    MASSEY, TIMOTHY LEROY                 29   BLACK     M         CLOSE                  2/7/2020    LEE                                                                   2/25/2031
 248282    MASSEY, TORRIS CONTA                  40   BLACK     M         MEDIUM               11/14/2018    EVANS                                                                 7/11/2039
 382160    MASSEY, TREIKEYOUS JUANQUESEO         28   BLACK     M         MINIMUM                            KIRKLAND                     4/3/2020       4/3/2020                  8/15/2020
 293728    MASSEY, WILLIE LEWIS                  50   BLACK     M                                            KIRKLAND                   11/24/2020     11/24/2020                  9/25/2021

                                                                          SCDC INMATES MAY 5 000255
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 338517    MAST, RANDY                         27   WHITE     M         MEDIUM                  7/2/2019 MCCORMICK                      7/27/2018      7/27/2018     3/17/2021    9/13/2021
 362219    MASTACHE SOLANO, MIGUEL             47   OTHER     M         MEDIUM                 5/25/2016 KIRKLAND                                                                12/26/2021
 110057    MASTERS, RANDOLPH FLOYD             62   WHITE     M         MINIMUM                          GOODMAN                                                                   8/8/2020
 309895    MASTERS, WILLIAM                    46   WHITE     M         MEDIUM                 1/30/2020 TURBEVILLE                                                               3/12/2028
 375731    MATHENY, DESTINIE NICHOLE           24   BLACK     F         MINIMUM                2/15/2020 GRAHAM                        10/25/2025    10/25/2025                  10/22/2025
 356835    MATHENY, RANDALL DEAN               34   WHITE     M         CLOSE                  11/4/2018 LIEBER                                                                   5/19/2036
 371943    MATHEWES, JOHN MICHAEL              24   WHITE     M         MEDIUM                           EVANS                          6/24/2020      6/24/2020       8/9/2023    2/5/2024
 373761    MATHEY, DYQUANN DWAYNE              28   BLACK     M         MEDIUM                11/16/2019 LIEBER                                                                   12/1/2035
 131594    MATHIS, AARON                       54   BLACK     M         CLOSE                  4/28/2010 PERRY
 283966    MATHIS, BRUCE FRANKLIN              68   WHITE     M         MEDIUM                  3/8/2018 PERRY
 342372    MATHIS, CHADWICK FRANKLIN           41   WHITE     M                                 9/6/2011 KIRKLAND                                                                8/14/2021
 122784    MATHIS, DALE ELROY                  59   WHITE     M         CLOSE                   3/7/1989 PERRY
 381743    MATHIS, DEMONTE RODRIQUEZ           21   BLACK     M         MEDIUM                 3/17/2020 TURBEVILLE                    9/30/2020     9/30/2020                   9/30/2020
 301913    MATHIS, JAMES EMORY                 50   WHITE     M         MEDIUM                           ALLENDALE                    10/29/2020    10/29/2020     11/20/2021    5/19/2022
 220561    MATHIS, JONATHAN JOSEPH             45   WHITE     M         CLOSE                  11/6/2019 PERRY                         7/28/2003    12/12/2020                   1/15/2041
 354478    MATHIS, LADAVIOUS MARQUAN           30   BLACK     M         MEDIUM                 7/13/2019 EVANS                                                                  10/23/2021
 340577    MATHIS, LISA MONTGOMERY             50   WHITE     F         MINIMUM                          GRAHAM                         3/1/2020       3/1/2020                  6/17/2020
 304370    MATHIS, RICHARD MATTHEW             38   WHITE     M         MINIMUM                          KIRKLAND                      5/17/2020      5/17/2020                  2/26/2021
 345813    MATHIS, SUSAN AMANDA                52   WHITE     F         MINIMUM                          LEATH                          1/2/2020       1/2/2020                  8/16/2020
 297034    MATHIS, VERNARD                     56   BLACK     M         CLOSE                  6/10/2019 PERRY
 361020    MATLOCK, CALEB BRADD                31   WHITE     M         CLOSE                  6/11/2019 LEE                                                                     8/19/2067
 378899    MATTHEWS JR, DEREK MANDEL           34   BLACK     M         MINIMUM                          GOODMAN                                                                  8/2/2026
 276644    MATTHEWS JR, JOHN MICHAEL           43   WHITE     M         MINIMUM                          GOODMAN                        5/9/2020       5/9/2020                 10/16/2020
 298389    MATTHEWS, ALEXANDER                 62   BLACK     M         MEDIUM                10/14/2016 EVANS                                                                    9/9/2021
 238028    MATTHEWS, ALEXANDER RASHEEN         51   BLACK     M         MEDIUM                  1/6/2015 BROAD RIVER                                                              5/2/2037
 340876    MATTHEWS, ANTWINE LAMAR             29   BLACK     M         CLOSE                 12/11/2016 CHARLESTON CO                                                           5/26/2044
 329350    MATTHEWS, DENNIS ASHLEY             42   WHITE     M         MEDIUM                 2/27/2018 EVANS                         2/18/2021      2/18/2021      9/5/2023     3/3/2024
 242905    MATTHEWS, HERBERT L.                41   BLACK     M         MEDIUM                11/26/1998 LIEBER                                                                 10/30/2031
 161459    MATTHEWS, JASON                     51   WHITE     M         MEDIUM                           ALLENDALE                      4/9/2019      7/31/2021
 280591    MATTHEWS, JOHN ASTERN               39   BLACK     M         MEDIUM                  3/9/2004 TRENTON                       6/25/2021      6/25/2021                  1/27/2022
 265014    MATTHEWS, JONATHAN LEE              52   BLACK     M         MEDIUM                 3/21/2010 KIRKLAND                                                               10/14/2031
 376972    MATTHEWS, JUSTIN MCKENZIE           26   BLACK     M         MEDIUM                  4/7/2020 WATEREE RIVER                 3/10/2020      3/10/2020     10/3/2022     4/1/2023
 378093    MATTHEWS, KRISTOPHER LANCE          27   WHITE     M         MEDIUM                 1/16/2020 TYGER RIVER                    2/2/2020       2/2/2020                   6/8/2020
 319593    MATTHEWS, LATSON RAY                50   WHITE     M         CLOSE                  3/13/2020 BROAD RIVER
 261232    MATTHEWS, LEROY                     51   BLACK     M         MINIMUM                8/20/2012 LIVESAY                                                                 11/3/2026
 378728    MATTHEWS, MERRICK JASON             41   BLACK     M         MEDIUM                10/31/2019 LEE                                                                     7/17/2038
 359414    MATTHEWS, SHAUN ROBERT              29   WHITE     M         MINIMUM                4/13/2020 WATEREE RIVER                 6/26/2020      6/26/2020                  8/21/2021
 276675    MATTHEWS, TIMOTHY TERREL            37   BLACK     M         MEDIUM                 9/29/2019 EVANS                                                                   10/9/2027
 344316    MATTHEWS, TREVONTA                  28   BLACK     M         MEDIUM                  3/3/2020 TURBEVILLE                    10/1/2020      10/1/2020     3/12/2024     9/8/2024

                                                                        SCDC INMATES MAY 5 000256
                                                                                            Incident Date of                              Projected                      Projected
                                            Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 365049    MATTHEWS, WARREN OMAZA                 32   BLACK      M         MEDIUM                 12/8/2018 WATEREE RIVER                                                              1/25/2024
 198978    MATTISON, AMOS LAMONT                  49   BLACK      M         CLOSE                   2/3/2017 LEE
 270904    MATTISON, ANTHONY LEROY                55   BLACK      M         MEDIUM                           MCCORMICK                                                                  1/29/2031
 380204    MATTISON, DENNIS FRANKLIN              52   BLACK      M         MEDIUM                           EVANS                                                                      12/8/2020
 382072    MATTRESS, CHESNEE LABRI                25   BLACK      F         MEDIUM                           GRAHAM                                                                     10/1/2052
 264264    MATTRESS, LARRY                        62   BLACK      M         MEDIUM                 3/27/2020 TYGER RIVER                    5/21/2079       5/21/2079                   6/17/2088
 299479    MATUSE, JAMES CHRISTOPHE               35   WHITE      M         MEDIUM                 10/2/2014 KIRKLAND                                                                  11/30/2027
 350425    MAULDIN, BRANDON                       29   WHITE      M         MEDIUM                 3/12/2020 TURBEVILLE                      9/1/2018      11/20/2020      1/13/2021    7/12/2021
 297627    MAULDIN, DONALD JOSEPH                 38   WHITE      M         MEDIUM                 8/15/2019 BROAD RIVER                                                                6/21/2049
 365607    MAULDIN, JEFFREY SHANE                 33   WHITE      M         CLOSE                   2/3/2020 MCCORMICK                                                                   2/3/2022
 362451    MAULDIN, JOSEPH KEITH                  25   WHITE      M         MEDIUM                 5/19/2017 MACDOUGALL                                                                 12/2/2025
 303979    MAULDIN, MICHAEL LEE                   35   WHITE      M         MINIMUM                4/22/2019 LIVESAY                      12/21/2019        1/29/2021                   1/27/2023
 172425    MAVINS, RICHARD                        49   BLACK      M         MEDIUM                 8/26/2019 PERRY                                                                      3/20/2041
 139176    MAWYER, RUSSELL LEE                    54   WHITE      M         MEDIUM                11/15/1999 PERRY                          9/27/2016       3/20/2021
 380980    MAXFIELD JR, BENNIE LEE                31   BLACK      M         MEDIUM                           EVANS                                                                      7/13/2027
 374203    MAXFIELD, MICHAEL ALAN                 37   WHITE      M         MINIMUM                 3/4/2020 EVANS                          6/29/2019       6/26/2020     10/15/2022    4/13/2023
 267517    MAXWELL, DEJUAN EVAN                   52   WHITE      M         MEDIUM                           MACDOUGALL                     8/11/2021       8/11/2021      7/27/2023    1/23/2024
 245452    MAXWELL, DONNA YZETTE                  49   BLACK      F         MEDIUM                10/16/2019 LEATH                                                                      2/12/2031
 343170    MAXWELL, LAVONDA DANELLIA              40   BLACK      F         MINIMUM                 5/2/2015 LEATH                                                                     12/30/2025
 281784    MAXWELL, MARVIN DONNELL                40   BLACK      M         MEDIUM                 1/31/2003 KERSHAW                                                                     4/1/2025
 340524    MAXWELL, MICHAEL                       37   WHITE      M         CLOSE                  11/9/2011 LEE                                                                         7/8/2068
 241205    MAXWELL, PERRY TERRAINE                40   BLACK      M         MEDIUM                 4/22/2006 TRENTON                                                                   11/22/2025
 380675    MAXWELL, TERRENCE EUGENE               27   BLACK      M         MEDIUM                           TRENTON                                                                    3/23/2024
 211481    MAY, KEVIN RASHID                      44   BLACK      M         MINIMUM                7/28/2004 MACDOUGALL                      6/6/2019       1/22/2021      8/31/2020    2/27/2021
 304184    MAY, MARCUS AKEEM                      34   BLACK      M         MEDIUM                 10/9/2019 RIDGELAND                      4/30/2020       4/30/2020      5/18/2022   11/14/2022
 383180    MAYBERRY JR, CORNELIUS SENTELL         20   BLACK      M                                          KIRKLAND                       1/15/2021       1/15/2021                   3/24/2023
 356631    MAYBERRY, JAMES DANIEL                 26   WHITE      M         CLOSE                  1/16/2018 BROAD RIVER                                                                7/23/2037
 262165    MAYBERRY, JOE N.                       40   BLACK      M         MEDIUM                11/21/2018 KERSHAW                                                                    2/15/2021
 356630    MAYBERRY, MICKEY LANE                  27   WHITE      M         CLOSE                  3/29/2019 BROAD RIVER                                                                 3/6/2043
 365857    MAYBIN II, THEORY PATRICK              26   BLACK      M         MINIMUM                2/20/2020 MANNING                                                                    2/27/2025
 185886    MAYBIN, ANTHONY BOYD                   49   BLACK      M         MEDIUM                  6/6/2011 TYGER RIVER                                                                 5/9/2042
 204550    MAYBIN, LARRY PERCELL                  60   BLACK      M         MEDIUM                11/10/2019 KIRKLAND                       6/27/2020       6/27/2020       4/1/2021    9/28/2021
 302360    MAYBIN, STERLING                       49   BLACK      M         CLOSE                  9/30/2008 BROAD RIVER                    3/11/2023       3/11/2023     11/16/2028    5/15/2029
 351910    MAYERS, BREON JACOBY                   29   BLACK      M         CLOSE                  5/31/2018 LEE
 363370    MAYERS, DEMICHAEL EDWARD               26   BLACK      M         MEDIUM                 3/10/2020 MCCORMICK                                                                   4/5/2031
 362600    MAYERS, REGINALD WADE                  26   BLACK      M         MEDIUM                  7/7/2019 KIRKLAND                                                                   8/18/2020
 335663    MAYES, DONANCE M                       31   BLACK      M         CLOSE                  1/14/2020 MCCORMICK                                                                  6/18/2025
 334386    MAYES, DOUGLAS JAMES                   32   BLACK      M         CLOSE                  8/24/2018 LEE                                                                       10/23/2032
 383291    MAYES, JAMES EDWARD                    23   BLACK      M                                          KIRKLAND                                                                   8/27/2022

                                                                            SCDC INMATES MAY 5 000257
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 169207    MAYES, JOHNNY LEFRANCE               47   BLACK     M         MEDIUM                  4/9/2020 PERRY                            1/1/2010   11/14/2020
 250287    MAYES, VON FREDERICK                 43   BLACK     M         CLOSE                   4/8/2020 PERRY                                                                     4/4/2030
 380047    MAYFIELD, ALPHONZO LAMONT            45   BLACK     M         MINIMUM                          WATEREE RIVER                  3/21/2021      3/21/2021     8/24/2022    2/20/2023
 252907    MAYFIELD, GARY VLINY CLINTON         60   WHITE     M         CLOSE                  3/24/2020 PERRY                                                                     5/6/2044
 381328    MAYFIELD, RYAN AHMED JAME            24   BLACK     M         MINIMUM                          LIVESAY                        9/17/2019      9/17/2019                  8/15/2020
 322679    MAYFIELD, TARRANCE                   35   BLACK     M         MINIMUM                2/18/2020 TURBEVILLE                    12/27/2021    12/27/2021                  12/23/2021
 331026    MAYFIELD, TRACIE LEWIS               35   BLACK     M         MEDIUM                 8/12/2019 LIEBER                                                                   4/10/2026
 379248    MAYNARD II, ROBERT MARK              38   WHITE     M         MINIMUM                          GOODMAN                        6/18/2020      6/18/2020                  5/19/2021
 299959    MAYNARD, TERI LYNN                   48   WHITE     F         MINIMUM                          LEATH                         11/13/2019    11/13/2019      7/26/2021    1/22/2022
 257255    MAYNARD, TOMMY LANE                  48   WHITE     M         MEDIUM                10/22/2007 ALLENDALE                                                                 5/1/2033
 323811    MAYNOR JR., GARY RALPH               46   WHITE     M         MEDIUM                 9/12/2019 KERSHAW                                                                  1/11/2031
 323033    MAYNOR, BRANDON                      36   WHITE     M         MINIMUM               10/19/2013 KERSHAW                          1/4/2020     6/19/2020                 10/26/2020
 343164    MAYO, DEMARCUS MIQUEL                31   BLACK     M         MEDIUM                  3/8/2020 RIDGELAND                      11/5/2026      11/5/2026                  11/2/2026
 359416    MAYO, DESMOND H                      30   BLACK     M         MINIMUM                 2/8/2020 WATEREE RIVER                                                            8/14/2021
 238861    MAYS JR, STEVEN ERNEST               42   WHITE     M         MEDIUM                           BROAD RIVER                    11/8/2036      11/8/2036                  11/3/2036
 379408    MAYS, ALTERIK A                      19   BLACK     M         MEDIUM                  4/8/2020 TURBEVILLE                     3/15/2022      3/15/2022                   3/2/2022
 379500    MAYS, ANTHONY KWAME                  29   BLACK     M         MEDIUM                  1/9/2020 LIEBER                                                                  11/19/2057
 321425    MAYS, DENNIS DANSBY                  61   WHITE     M         MINIMUM                          TYGER RIVER                                                              6/29/2026
 335206    MAYS, RODRIGO                        33   BLACK     M         MEDIUM                  4/6/2020 TURBEVILLE                                                               2/25/2021
 276314    MAYS, TERRY                          38   BLACK     M         MEDIUM                 1/22/2016 WATEREE RIVER                                                            11/6/2024
 376622    MAYS, TYSHAWN                        24   BLACK     M         MEDIUM                 6/22/2019 EVANS                                                                    2/14/2022
 340585    MAYWEATHERS, JERMAINE                27   BLACK     M         MEDIUM                11/16/2018 KIRKLAND                                                                 3/18/2035
 345617    MAZARIEGO GOMEZ, RENE                41   OTHER     M         MEDIUM                           TURBEVILLE                                                               4/29/2023
 259625    MAZENKO, ANDREW PATRICK              38   WHITE     M         MINIMUM                4/16/2020 ALLENDALE                                                                8/17/2021
 353218    MAZIQUE, RICKY                       56   BLACK     M         CLOSE                            BROAD RIVER                                                             12/27/2032
 222078    MAZIQUE, RONALD                      50   BLACK     M         CLOSE                            LEE
 350423    MAZO, DERKE LAWRENCE                 54   BLACK     M         MINIMUM                9/30/2015 KIRKLAND                                                               10/20/2023
 360637    MAZYCK, DASHAWN DEAUNTREY            23   BLACK     M         MEDIUM                 1/17/2020 TURBEVILLE                    5/29/2020     5/29/2020                   7/23/2024
 371729    MAZYCK, DAVON                        22   BLACK     M         MEDIUM                12/19/2019 RIDGELAND                    12/31/2020    12/31/2020                  12/31/2020
 238056    MAZYCK, JAMIN                        40   BLACK     M         MEDIUM                  4/1/2019 EVANS                                                                   4/14/2025
 272145    MAZYCK, SHONNE LEROY                 47   BLACK     M         MINIMUM                9/28/2006 GOODMAN                       2/12/2021      2/12/2021     6/16/2023   12/13/2023
 238390    MAZYCK, SINCLAIR S.                  70   BLACK     M         CLOSE                   2/5/2019 BROAD RIVER                  11/13/2016      6/18/2021
  87743    MC INTOSH, BILLY WAYNE               61   WHITE     M         CLOSE                 10/22/2009 LEE                            2/2/1986      3/20/2021
 357928    MCABEE, DANIEL HUNTER                24   WHITE     M                                3/25/2015 KIRKLAND                                                                1/11/2021
 112302    MCABEE, DANNY RAY                    57   WHITE     M         MEDIUM                  2/7/2015 PERRY                          7/6/2003    10/10/2020                   12/6/2053
 325876    MCABEE, JAMES SCOTT                  50   WHITE     M         MINIMUM                          KERSHAW                                                                  1/3/2023
 318727    MCABEE, JOHNATHAN WADE               34   WHITE     M         MEDIUM                 7/27/2019 KERSHAW                        2/8/2021       2/8/2021      3/7/2023     9/3/2023
 354566    MCABEE, PATRICIA BRIGHT              60   WHITE     F         MINIMUM                4/21/2016 GRAHAM                        6/26/2019      6/26/2020     2/13/2021    8/12/2021
 174242    MCABEE, TIMOTHY LEE                  53   WHITE     M                                4/26/1996 KIRKLAND                      2/14/2020      2/14/2020                  7/22/2020

                                                                         SCDC INMATES MAY 5 000258
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 373174    MCADAMS, DUSTIN STUART            28   WHITE      M         MEDIUM                 9/27/2019   ALLENDALE                                                                 6/6/2020
 306514    MCADAMS, MICHAEL                  36   BLACK      M         MEDIUM                 8/15/2016   RIDGELAND                                                                7/15/2024
 370673    MCAFEE, TAYLOR EMERSON            39   WHITE      M         MEDIUM                 12/9/2019   WATEREE RIVER              10/11/2019         1/23/2021    12/24/2020    6/22/2021
 235981    MCAFFEE, PERRY DOUGLAS            51   BLACK      M         MINIMUM                12/3/2019   RIDGELAND                                                                 8/2/2020
 358721    MCALHANEY, TONYA                  55   WHITE      F         MINIMUM               11/23/2019   LEATH                                                                    8/21/2026
 378943    MCALISTER, DAVID                  56   WHITE      M         MEDIUM                             TYGER RIVER                10/28/2020       10/28/2020                  12/29/2022
 333916    MCALISTER, JAMES WESLEY           29   WHITE      M         CLOSE                10/10/2018    BROAD RIVER                10/28/2020       10/28/2020                  10/28/2020
 306641    MCALISTER, MATTHEW DARREN         35   WHITE      M         MEDIUM                3/13/2019    TYGER RIVER                 9/21/2019         9/25/2020                  2/17/2023
 377205    MCALISTER, PAUL RYAN              24   WHITE      M         CLOSE                  4/1/2020    EVANS                                                                    7/23/2021
 291602    MCALISTER, SETH DEMARCO           48   BLACK      M         MEDIUM               10/27/2019    TYGER RIVER                                                              8/21/2024
 216998    MCALLISTER, NIKIA                 43   BLACK      M         CLOSE                12/30/2019    LEE                          5/12/2004        7/17/2021                   3/3/2033
 383023    MCARDLE, BENJAMIN DUANE           40   WHITE      M         MEDIUM                3/24/2020    KIRKLAND                     5/22/2020        5/22/2020                 12/19/2020
 367770    MCARDLE, THEIA DARION             26   WHITE      F         MEDIUM                8/14/2019    GRAHAM                        7/1/2040         7/1/2040                  6/23/2040
 180570    MCARTHUR, JOHN                    52   BLACK      M         MEDIUM               12/16/2017    EVANS                                                                    9/30/2024
 302656    MCATEER, MARY GWEN                51   WHITE      F         MINIMUM                7/2/2010    LEATH                                                                     2/5/2025
 374185    MCBEE, KARINA GABRIELLE           38   BLACK      F         MINIMUM               1/17/2020    LEATH                                                                    1/31/2021
  96009    MCBEE, LEONARD E.                 59   WHITE      M         MEDIUM                4/14/2020    TYGER RIVER                   3/8/1991        3/20/2020                  6/16/2023
 295248    MCBETH, AUGUSTUS DONTE            36   BLACK      M         MEDIUM                 7/7/2019    EVANS                                                                   10/29/2032
 334718    MCBETH, NICHOLAS                  31   BLACK      M         CLOSE                 1/23/2019    LIEBER                                                                  11/12/2022
 237724    MCBRIDE, CLYDE L.                 50   BLACK      M         MEDIUM                5/23/2017    ALLENDALE                                                                 6/2/2031
 383046    MCBRIDE, JOSEPH ALLEN             42   WHITE      M         MEDIUM                             KIRKLAND                     6/18/2031        6/18/2031                  6/18/2031
 357684    MCBRIDE, JUSTIN                   26   BLACK      M         CLOSE                12/31/2015    LEE                                                                     10/21/2038
 132268    MCBRIDE, MOSES MICHAEL            53   BLACK      M         MEDIUM                 5/5/2018    TYGER RIVER                  6/10/2020        6/10/2020                   5/6/2030
 377772    MCBRIDE, RYAN CAMERON             35   WHITE      M         CLOSE                              BROAD RIVER                                                              9/12/2034
 380869    MCCABE, AUSTIN LEE                30   WHITE      M         MEDIUM                 1/9/2020    ALLENDALE                   3/13/2020         3/13/2020                   3/3/2021
 381236    MCCABE, ZACHARY EVAN              31   WHITE      M         MEDIUM                             ALLENDALE                    6/4/2020          6/4/2020     10/8/2021     4/6/2022
 379397    MCCAFFREY JR, ROBERT W            48   WHITE      M         MEDIUM                             KIRKLAND                   11/22/2020       11/22/2020      5/14/2023 11/10/2023
 377508    MCCAIN, CHRISTOPHE JON            45   WHITE      M         MEDIUM                             ALLENDALE                   2/17/2020         2/19/2022     6/10/2022    12/7/2022
 369266    MCCAIN, DEVALLE JAMARI            21   BLACK      M         MEDIUM                 3/6/2020    TURBEVILLE                                                               1/11/2021
 241848    MCCAIN, GARY THOMAS               57   BLACK      M         MINIMUM                            MANNING                                                                  8/22/2026
 285906    MCCAIN, LARRY                     50   BLACK      M         MEDIUM                             MACDOUGALL                    5/3/2020         5/7/2020                  7/15/2022
 337341    MCCAIN, SHANE VANCE               40   WHITE      M         MEDIUM                1/31/2014    EVANS                                                                     7/5/2022
 371150    MCCALL JR, RUSSELL RASHAD         27   BLACK      M         MEDIUM                4/22/2020    RIDGELAND                    1/17/2019        3/10/2021     7/24/2022    1/20/2023
 324593    MCCALL, ANTHONY                   36   BLACK      M         MINIMUM                3/4/2016    TURBEVILLE                                                                9/9/2020
 376349    MCCALL, CHRISTIAN THOMAS          49   WHITE      M         CLOSE                              BROAD RIVER
 356107    MCCALL, CHRISTOPHE PAUL           34   WHITE      M         MEDIUM                             TYGER RIVER                                                             2/22/2025
 270741    MCCALL, DAVID EUGENE              60   WHITE      M         MEDIUM                3/11/2020    RIDGELAND                                                               5/27/2027
 318565    MCCALL, ERIC BRYAN                36   WHITE      M         MEDIUM                             KIRKLAND                     8/19/2035       8/19/2035                  8/14/2035
 254401    MCCALL, ERIC D                    41   BLACK      M         MEDIUM                2/13/2019    LIEBER

                                                                       SCDC INMATES MAY 5 000259
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 317240    MCCALL, ERIC D                      31   WHITE      M         MEDIUM                 5/14/2018 LIEBER                           9/8/2030      9/8/2030                   9/5/2030
 226095    MCCALL, GEORGE                      42   BLACK      M         MEDIUM                 1/13/2020 LIEBER                                                                    7/7/2054
 338811    MCCALL, JENNIFER RENEE              36   WHITE      F         MEDIUM                 9/17/2019 LEATH                          9/11/2019      8/27/2020                 10/26/2020
 284499    MCCALL, KAREN ANN                   53   WHITE      F         MINIMUM                          GRAHAM                         12/6/2017      12/6/2017                   6/2/2020
 318528    MCCALL, KEVIN                       34   WHITE      M         MEDIUM                 1/25/2017 MANNING                                                                  9/10/2020
 211464    MCCALL, RICKY                       59   BLACK      M         MINIMUM                          GOODMAN                        2/20/2020      2/20/2020                  1/10/2021
 299164    MCCALL, ROBERT                      62   WHITE      M         MEDIUM                           TYGER RIVER                                                              1/10/2021
 339911    MCCALL, TERRANCE                    54   BLACK      M         MINIMUM                          TYGER RIVER                                                             12/30/2027
 233236    MCCALL, TERRY EDWARD                60   WHITE      M         MINIMUM                8/17/2019 MANNING                        11/5/2017      3/11/2021    12/29/2021    6/27/2022
 286886    MCCALL, THOMAS                      36   BLACK      M         MEDIUM                10/22/2019 ALLENDALE                      6/26/2024      6/26/2024                  1/20/2026
 303308    MCCALL, TRAVIS SCOTT                41   WHITE      M         MEDIUM                 11/1/2019 KERSHAW                          5/7/2019     8/21/2021       4/6/2020   7/31/2020
 381090    MCCALLA, KRISTINA ANN               18   WHITE      F         MEDIUM                10/10/2019 GRAHAM                         6/15/2020      6/15/2020                  5/24/2023
 257041    MCCALLUM, LEVON R.                  49   BLACK      M         MEDIUM                 9/18/2014 EVANS                                                                    2/19/2026
 350650    MCCANN, BOBBIE ALBERT               57   WHITE      M         MEDIUM                11/13/2015 LIEBER                         2/27/2037      2/27/2037                  8/20/2039
 172479    MCCANTS, ANTHONY                    57   BLACK      M                                          KIRKLAND                       6/25/2020      6/25/2020    11/26/2021    5/25/2022
 328568    MCCANTS, JOSEPH JARON               32   BLACK      M         MEDIUM                 2/27/2016 KERSHAW                                                                  11/9/2027
 286587    MCCANTS, KAWON MACIA                38   BLACK      M         MEDIUM                 11/4/2019 TURBEVILLE                                                               3/13/2025
 318280    MCCANTS, QUINCY ANDRE               47   BLACK      M         MEDIUM                 7/27/2019 ALLENDALE                      9/17/2023      9/17/2023                 10/13/2023
 378582    MCCANTS, TIMITHY                    60   WHITE      M         MINIMUM                          KERSHAW                        7/13/2020      7/13/2020                   2/6/2021
 308935    MCCANTS, TRAVIS EUGENE              39   BLACK      M         MINIMUM                3/27/2020 LIVESAY                        6/24/2020      6/24/2020     6/25/2022 12/22/2022
 171323    MCCARRELL, TERRY LEMORE             56   BLACK      M         CLOSE                  3/13/2019 PERRY                                                                    3/24/2031
 363130    MCCARSON, GREGORY EUGENE            56   WHITE      M         MEDIUM                           MACDOUGALL                                                               8/15/2028
 374317    MCCARTY, JOHN W                     51   WHITE      M         MEDIUM                           LIEBER                                                                    7/8/2045
 208153    MCCASKILL JR, DORIAN                57   BLACK      M         MEDIUM                           WATEREE RIVER                  1/30/2020      1/30/2020                  4/13/2021
 276407    MCCAULEY, RONALD LEE                46   WHITE      M         MEDIUM                 6/18/2003 MCCORMICK
 364614    MCCLADDIE, WILLIAM HERBERT          51   BLACK      M         MEDIUM                 3/17/2020 KERSHAW                                                                11/18/2027
 358351    MCCLAIN II, LAMONT MARQUISE         24   BLACK      M         MEDIUM                           KIRKLAND                                                                3/25/2028
 377162    MCCLAIN, ANGELA DAWN                34   WHITE      F         MINIMUM                          GRAHAM                        2/18/2020      3/10/2021     7/26/2022    1/22/2023
 186047    MCCLAIN, ANTHONY                    55   BLACK      M         MEDIUM                11/26/2019 BROAD RIVER                                                              2/7/2034
 268976    MCCLAIN, DANIEL                     57   WHITE      M         MEDIUM                  2/1/2019 TURBEVILLE                                                              2/25/2023
 300203    MCCLAIN, DANIEL MAURICE             33   BLACK      M                               11/12/2016 KIRKLAND                      6/18/2020      6/18/2020                  7/19/2021
 244967    MCCLAIN, DWAYNE ANDRE               48   BLACK      M         MEDIUM                11/29/2018 TURBEVILLE                                                              5/26/2020
 299188    MCCLAIN, JONATHAN                   44   BLACK      M         MEDIUM                 8/23/2019 EVANS                                                                    6/6/2021
 237704    MCCLAIN, ROBERT LEWIS               47   BLACK      M         MEDIUM                 9/27/2017 LIEBER                        2/14/2006    12/12/2020                   5/17/2061
 317500    MCCLAIN, ROBERT WAYNE               32   WHITE      M         MINIMUM               10/22/2019 MANNING                        8/6/2019    10/29/2020                   7/29/2020
 382409    MCCLAIN, SANDRA ANN                 38   WHITE      F         MEDIUM                           GRAHAM                         3/7/2020      3/7/2020                   9/23/2020
 353368    MCCLAIR, RONALD LAVON               29   BLACK      M         MINIMUM                          WATEREE RIVER                 5/24/2021     5/24/2021                    7/1/2022
 332762    MCCLAM, ANTONIO M.                  30   BLACK      M         CLOSE                  3/10/2020 RIDGELAND                                                               4/18/2029
 232709    MCCLAM, TELLY DARNELL               42   BLACK      M         CLOSE                  2/25/2019 BROAD RIVER

                                                                         SCDC INMATES MAY 5 000260
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 245253    MCCLARY, ANTHONY JERMAINE             41   BLACK      M         MEDIUM                 7/13/2015   EVANS                        12/6/2035      12/6/2035                   6/6/2038
 349908    MCCLARY, DESHAWN                      27   BLACK      M         CLOSE                   1/1/2020   BROAD RIVER                                                            4/27/2034
 269418    MCCLARY, LEON ALLEN                   40   BLACK      M         MEDIUM                 6/19/2014   LIEBER                                                    4/25/2021 10/22/2021
 109581    MCCLARY, MARION JOEY                  66   BLACK      M         MEDIUM                  9/8/1998   KIRKLAND                     1/13/1999    10/16/2020
 372043    MCCLEE, ARQUIVIUS LEE QUON            26   BLACK      M         MINIMUM               12/12/2018   WATEREE RIVER                1/11/2021      1/11/2021                   3/7/2021
 164831    MCCLELLAN, JAMES A.                   60   WHITE      M         CLOSE                  1/27/2020   LEE                            3/1/2011     6/18/2021
 354083    MCCLELLAN, LAMOND CHRISTOPHE          32   BLACK      M         CLOSE                  11/7/2018   MCCORMICK                                                               3/1/2031
 263680    MCCLENDON, STONEY MACK                55   BLACK      M         MEDIUM                10/24/2012   TURBEVILLE                                                             1/12/2021
 285187    MCCLENNEY JR, RALPH DAVIS             36   WHITE      M         MEDIUM                10/27/2003   KIRKLAND                     1/16/2020      1/16/2020     9/26/2020    3/25/2021
 255563    MCCLENTON, SHAWNDELL QUINTELL         41   BLACK      M         CLOSE                  12/1/2017   LEE                                                                   11/25/2032
 336556    MCCLEOD, ANDRE LEBREECE               32   BLACK      M         MINIMUM                 2/2/2019   MANNING                     10/17/2019      2/19/2021                   8/6/2023
 332774    MCCLEOD, JOHNNY                       35   BLACK      M         MEDIUM                10/14/2019   TYGER RIVER                                                             6/2/2021
 360681    MCCLINNICK, CORKITA ANTRA             36   BLACK      F         MEDIUM                  1/5/2017   GRAHAM                       12/8/2019      1/28/2021     12/2/2020    5/27/2021
 366251    MCCLINTOCK, KEYLAN DEJUAN             25   BLACK      M         CLOSE                   3/2/2020   LEE                                                                    8/29/2044
 381884    MCCLINTOCK, NIZAVIOUS ZIYON           20   BLACK      M         MEDIUM                             TRENTON                      2/13/2020      2/13/2020                  6/11/2020
 377972    MCCLINTON, BRITNEY LEANN              32   WHITE      F         MINIMUM                            LEATH                       11/28/2019    11/28/2019                   10/3/2020
 357715    MCCLINTON, DAVID LEE                  43   BLACK      M         CLOSE                 10/1/2019    LIEBER                       10/9/2019       3/3/2021                  9/13/2020
 349701    MCCLINTON, DENZEL RASHARD             25   BLACK      M         MEDIUM                11/1/2018    RIDGELAND                                                              4/20/2024
 347147    MCCLINTON, KEYNAN JAMAL               27   BLACK      M         MEDIUM                12/3/2018    EVANS                                                                   9/4/2026
 322099    MCCLINTON, QUINTON TYWAN              31   BLACK      M                              11/24/2016    KIRKLAND                                                               10/3/2041
 353786    MCCLINTON, STEVIE LAMONT              26   BLACK      M         CLOSE                 3/15/2020    BROAD RIVER                    9/9/2033      9/9/2033                  12/2/2037
 327771    MCCLINTON, TENISHA                    37   BLACK      F         MEDIUM                             GRAHAM                                                                 4/27/2037
 376795    MCCLINTON, WILLIAM MATTHEW            52   BLACK      M         MEDIUM                             EVANS                          4/9/2021      4/9/2021       6/4/2024   12/1/2024
 270848    MCCLOUD, HULES                        68   BLACK      M         MEDIUM                1/14/2016    LIEBER
 362427    MCCLOUD, LUCRUZ DANIELLE              33   BLACK      M         MEDIUM                6/29/2018    KIRKLAND                                                              1/17/2030
 370439    MCCLOUD, QUTESES SHAMAR               22   BLACK      M         MEDIUM               11/29/2019    LEE                         3/10/2019      3/25/2021    11/21/2020    5/20/2021
 233757    MCCLUNEY, MILES CURTIS                63   BLACK      M         CLOSE                 6/26/2009    MCCORMICK
 247676    MCCLURE JR, DAVID M                   42   WHITE      M         MEDIUM                             PERRY
 307117    MCCLURE JR, ROBERT LEE                36   BLACK      M         CLOSE                              BROAD RIVER                                                           7/24/2029
 376685    MCCLURE, AARON DAWSON                 24   WHITE      M         MEDIUM                1/31/2020    RIDGELAND                   4/17/2021     4/17/2021       9/2/2024     3/1/2025
 377033    MCCLURE, HENRY BRIAN                  47   WHITE      M         MEDIUM                             ALLENDALE                  10/17/2020    10/17/2020                    4/8/2022
 176958    MCCLURE, LAMANSDA                     48   BLACK      M         CLOSE                  1/3/2020    PERRY
 313778    MCCLURE, MARTY ALLEN                  34   WHITE      M         MINIMUM                4/6/2017    ALLENDALE                                                             5/30/2022
 382568    MCCLURE, TERRY RENEE                  32   BLACK      M         CLOSE                              MCCORMICK
 381898    MCCLURKIN JR, MARK CONNELL            20   BLACK      M         MEDIUM                4/21/2020    TURBEVILLE                  7/31/2020      7/31/2020                  2/25/2023
 366323    MCCLURKIN, THEODORE                   22   BLACK      M         MEDIUM                 3/8/2018    ALLENDALE                   9/15/2020      9/15/2020                  4/27/2021
 307307    MCCLURKIN, ZERELL BEAVER              32   BLACK      M         CLOSE                 9/24/2019    PRISMA HEALTH TUOMEY                                                  10/1/2030
 358976    MCCOLLOUGH, JA QIS RASAEN             25   BLACK      M         MEDIUM                1/24/2020    EVANS                       9/24/2018    11/20/2020      4/30/2023   10/27/2023
 380697    MCCOLLOUGH, RONALD DOUGLAS            25   BLACK      M         MINIMUM               12/5/2019    EVANS                       3/19/2021     3/19/2021       9/7/2023     3/5/2024

                                                                           SCDC INMATES MAY 5 000261
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 351673    MCCOLLUM II, DENNIS LEVON             30   BLACK      M         MEDIUM                 2/24/2020   RIDGELAND                                                                 3/7/2022
 307263    MCCOLLUM, CAROL LEE                   49   WHITE      F         MEDIUM                  5/2/2018   GRAHAM                                                                   3/10/2039
 309511    MCCOLLUM, JOHNNY DEAN                 34   WHITE      M         MEDIUM                  9/8/2019   KERSHAW                      7/25/2020        7/25/2020                  4/20/2023
 300769    MCCOLLUM, LAMONT                      35   BLACK      M         MINIMUM                8/27/2014   LIVESAY                                                                  3/29/2025
 316565    MCCOLLUM, LATRANCIA WATISE            44   BLACK      F         MINIMUM                            LEATH                       4/16/2021         4/16/2021    11/25/2023    5/23/2024
 308667    MCCOMBS, COREY FELTON                 34   BLACK      M         MEDIUM                6/13/2011    TRENTON                     5/27/2023         5/27/2023                  5/27/2023
 376732    MCCOMBS, JERMAINE                     26   BLACK      M         MINIMUM                            MANNING                      5/2/2019         4/17/2020       6/6/2020 11/12/2020
 342963    MCCOMBS, JONQUAY RAKEE                33   BLACK      M         MEDIUM                2/12/2020    KERSHAW                      8/1/2018         10/8/2020       7/7/2022    1/3/2023
 333345    MCCONATHY, JOSEPH ALLEN               35   WHITE      M         MEDIUM                4/16/2020    TYGER RIVER                 5/23/2019          5/8/2020                  6/26/2020
 347715    MCCONELL, DONQUAVIS JOHNTELLE         29   BLACK      M         MEDIUM               11/13/2015    EVANS                      11/18/2020       11/18/2020     11/23/2023    5/21/2024
 351391    MCCONNELL, CORDARRELL DESHAWN         27   BLACK      M         MINIMUM              10/12/2012    LIVESAY                    11/28/2024       11/28/2024      5/10/2026    11/6/2026
 381716    MCCONNELL, DENNIS LEE                 52   WHITE      M         MEDIUM                             TRENTON                     7/16/2021         7/16/2021     7/30/2023    1/26/2024
 367633    MCCONNELL, DUSTIN KYLE                29   WHITE      M         MEDIUM                             RIDGELAND                                                                7/16/2020
 375135    MCCONNELL, JOHN WAYNE                 52   WHITE      M         MEDIUM                9/10/2019    ALLENDALE                                                               12/16/2023
 372799    MCCORD JR, DARRELL ANTHONY            24   BLACK      M         MEDIUM                 1/8/2020    EVANS                                                                   10/11/2020
 349538    MCCORD, ROBERT LEE                    28   WHITE      M         CLOSE                12/10/2019    LIEBER                                                                  11/17/2034
 261746    MCCORD, TOMONGO                       44   BLACK      M         CLOSE                  8/3/2016    LIEBER                     12/27/2005       10/10/2020                    7/8/2049
 379004    MCCORKLE, RAHIEM                      20   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                  5/18/2020         5/18/2020    12/23/2024    6/21/2025
 378805    MCCORKLE, RAYQUAN R                   19   BLACK      M         CLOSE                10/25/2019    LEE                                                                     11/12/2051
 380306    MCCORMICK, ANTONIO DEMAINE            39   BLACK      M         CLOSE                              BROAD RIVER                                                              9/21/2030
 364424    MCCORMICK, BRANDON TYWAN              36   BLACK      M         MEDIUM                2/24/2020    KERSHAW                      12/6/2027        12/6/2027                 12/25/2027
 326467    MCCORMICK, CHARLES WILLIAM            63   WHITE      M         MEDIUM                             LIEBER
 215400    MCCORMICK, OCTAVIOUS                  51   BLACK      M         CLOSE                 8/15/2017    BROAD RIVER                12/14/2011        9/11/2021                    6/5/2029
 340516    MCCORMICK, TIMOTHY ROBIN              48   WHITE      M         MEDIUM                             TYGER RIVER                                                              5/24/2026
 382397    MCCOY II, JAMES LEE                   30   WHITE      M                                            KIRKLAND                                                                 1/27/2033
 307563    MCCOY JR, DARRELL FOSTER              38   WHITE      M         CLOSE                 11/8/2019    MCCORMICK                                                                4/29/2030
 348332    MCCOY, ALEXANDER                      32   BLACK      M         CLOSE                  4/7/2020    LIEBER                                                                   7/30/2027
 130622    MCCOY, CALVIN                         57   BLACK      M         MEDIUM                 2/7/1994    EVANS                        6/22/2002       5/15/2020
 350941    MCCOY, CODY MICHAEL                   27   WHITE      M         MEDIUM                4/16/2020    TYGER RIVER                                                              2/14/2022
 360272    MCCOY, CORY TYRELL                    27   BLACK      M         MEDIUM                8/31/2019    TURBEVILLE                                                                1/8/2022
 335925    MCCOY, CURTIS RHODELL                 28   BLACK      M         MEDIUM                1/15/2019    MACDOUGALL                                                               5/22/2021
 382239    MCCOY, DAMAINE ANTRON                 35   BLACK      M         MINIMUM                            KIRKLAND                   12/22/2021       12/22/2021       5/8/2027    11/4/2027
 369380    MCCOY, DAQUAN JAMES                   24   BLACK      M         CLOSE                              BROAD RIVER                 3/29/2022        3/29/2022                   3/29/2022
 318702    MCCOY, DARRYL ANTONIO                 54   BLACK      M         MINIMUM               5/24/2015    WATEREE RIVER               1/15/2020        1/15/2020      7/16/2021    1/12/2022
 324184    MCCOY, DAVID JAMEL                    34   BLACK      M         MEDIUM               10/12/2011    TYGER RIVER                                                              6/27/2024
 374828    MCCOY, EARL LOUIS                     58   BLACK      M         CLOSE                              PERRY                                                                    5/11/2023
 376326    MCCOY, GARY BARNARD                   52   BLACK      M         MINIMUM                            GOODMAN                      8/16/2020       8/16/2020      8/23/2021    2/19/2022
 382759    MCCOY, JAMES CHRISTOPHE               32   WHITE      M         MINIMUM                            MANNING                       6/8/2020        6/8/2020                   11/4/2020
 355188    MCCOY, JEFFREY GLENN                  46   WHITE      M         MEDIUM                             KIRKLAND                     2/27/2025       2/27/2025                  10/21/2029

                                                                           SCDC INMATES MAY 5 000262
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 353843    MCCOY, JERRY                       49   WHITE      M         MINIMUM                            MCCORMICK                    4/14/2020      4/14/2020                  2/17/2021
 189994    MCCOY, JOE WILLIAM                 47   BLACK      M         MEDIUM               12/16/2019    ALLENDALE                    9/22/2003       1/8/2022                   9/3/2033
 270816    MCCOY, JOHNNY                      77   BLACK      M         CLOSE                 1/28/2019    PERRY                        4/18/2038      4/18/2038                 10/18/2040
 210705    MCCOY, MARK                        52   BLACK      M         CLOSE                 3/17/2020    PERRY
 295815    MCCOY, MATTHEW DAVID               36   WHITE      M         MEDIUM                4/10/2020    EVANS                                                                10/29/2025
 299877    MCCOY, PHILLIP ONEAL               39   BLACK      M         CLOSE                  5/6/2017    BROAD RIVER                12/25/2020    12/25/2020     12/30/2022    6/28/2023
 301045    MCCOY, QUINCEY MARQUETTE           37   BLACK      M         MEDIUM                1/25/2019    RIDGELAND                                                              5/9/2028
 217903    MCCOY, RONNIE LEE                  48   BLACK      M         MEDIUM                9/18/2016    TYGER RIVER                  2/1/2003       1/8/2022                  4/28/2026
 245004    MCCOY, STACY HOWARD                44   WHITE      M         MINIMUM               2/11/2020    KIRKLAND                    6/24/2020      6/24/2020     4/10/2022    10/7/2022
 256070    MCCOY, TERRELL                     41   BLACK      M         MEDIUM                 4/6/2020    RIDGELAND                                                             3/17/2046
 325798    MCCOY, WILLIAM KARINGTON           33   BLACK      M         MEDIUM               11/11/2019    WATEREE RIVER                                                          7/9/2025
 368465    MCCRACKEN HALL, TERESA ANN         55   WHITE      F         CLOSE                              GRAHAM                                                                 3/6/2051
 130910    MCCRACKEN, WILLIAM CHARLES         52   WHITE      M         CLOSE                 10/1/1994    KIRKLAND                    10/6/2005      9/18/2020
 327708    MCCRAKEN, JACOB BENJAMIN           30   WHITE      M         MEDIUM                 1/9/2020    EVANS                       3/20/2023      3/20/2023                   7/9/2023
 176741    MCCRARY, WALTER                    58   BLACK      M         MEDIUM                2/19/2016    TURBEVILLE                                                            6/28/2027
 358041    MCCRAW, MICHAEL WILLIAM            52   WHITE      M         MINIMUM               3/28/2019    MANNING                                                               4/27/2023
 319977    MCCRAY, ADRIAN M                   41   BLACK      M         MEDIUM                 2/5/2019    RIDGELAND                                                            11/26/2027
 329983    MCCRAY, ANTHONY ____               32   BLACK      M         CLOSE                  3/3/2020    BROAD RIVER                                                           5/26/2026
 379315    MCCRAY, ELIJAH MICHAEL             20   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                                                            10/6/2026
 293635    MCCRAY, GERALD LAMONT              34   BLACK      M         MEDIUM                5/19/2019    WATEREE RIVER               2/25/2020      3/11/2021     5/26/2022   11/22/2022
 339584    MCCRAY, MARKETA S                  34   BLACK      F         MEDIUM                3/10/2016    LEATH                                                                10/18/2033
 130321    MCCRAY, MURRAY                     65   BLACK      M         MEDIUM                 4/2/2019    ALLENDALE                   1/14/2019      5/15/2021    10/27/2020    4/25/2021
 363919    MCCRAY, QUINTON                    21   BLACK      M         MEDIUM                 1/2/2020    TYGER RIVER                 10/9/2020      10/9/2020                  4/17/2021
 353031    MCCRAY, RON SANTA                  53   BLACK      M         CLOSE                  2/2/2020    LIEBER
 382275    MCCRAY, SHARAH DASHAWN             26   BLACK      M         MINIMUM                            KIRKLAND                     8/5/2022       8/5/2022     5/10/2026    11/6/2026
 274384    MCCRAY, SHARON LEVI                41   BLACK      M         MEDIUM                 2/7/2019    TYGER RIVER                 5/26/2019       5/7/2020    11/26/2021    5/25/2022
 294851    MCCRAY, STEPHEN LEVERNE            41   BLACK      M         MEDIUM                12/4/2017    ALLENDALE                                                            11/28/2022
 373783    MCCREA, BRITTANY IESHA             27   BLACK      F         MEDIUM                             LEATH                                                                 8/28/2023
 307627    MCCREA, DENNIS BRIAN               48   WHITE      M         MEDIUM                5/24/2008    TYGER RIVER                                                            5/1/2023
 381132    MCCREA, ERIC EQWAN                 20   BLACK      M         MEDIUM               11/15/2019    ALLENDALE                   7/31/2020      7/31/2020                  7/24/2023
 353866    MCCREA, ERIC LAVIN                 38   BLACK      M         MEDIUM                             ALLENDALE                                                             9/29/2026
 319624    MCCREA, FRANKLIN D                 55   BLACK      M         MINIMUM                            WATEREE RIVER              11/13/2019    11/13/2019                   10/3/2020
 359607    MCCREA, JASON BERNARD              34   BLACK      M         MEDIUM               11/20/2015    MCCORMICK                                                            10/26/2041
 293579    MCCREA, JEROME                     40   BLACK      M         MEDIUM                3/16/2020    RIDGELAND                                                            11/23/2030
 383086    MCCREA, JOEL LOUIS                 22   BLACK      M         MEDIUM                             TURBEVILLE                                                            12/6/2023
 348291    MCCREA, LEVERNE                    55   BLACK      M         MEDIUM                7/22/2016    PERRY
 219257    MCCREA, SCHAIN LEON                44   BLACK      M         MEDIUM                 6/1/2018    TURBEVILLE                                                            12/6/2026
 325265    MCCREA, SWAVA LAMERES              31   BLACK      M         MINIMUM               12/9/2017    RIDGELAND                                                            12/29/2021
 293580    MCCREA, TORRANCE                   39   BLACK      M         MEDIUM                2/25/2020    RIDGELAND                                                            11/23/2030

                                                                        SCDC INMATES MAY 5 000263
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 345851    MCCREARY JR, PHILLIP                 30   BLACK      M         MINIMUM               12/17/2012   ALLENDALE                                                                10/7/2020
 345340    MCCREARY, MAURICE                    30   BLACK      M         CLOSE                  10/2/2018   BROAD RIVER                  6/16/2037        6/16/2037                  12/9/2039
 237858    MCCREARY, TERRANCE E.                42   BLACK      M         MEDIUM                 10/4/2019   EVANS                                                                     7/8/2029
 263878    MCCROREY, FRONTA PERNELL             39   BLACK      M         MINIMUM                10/9/2004   WATEREE RIVER                5/18/2019        6/26/2020       8/2/2020   1/29/2021
 355464    MCCROREY, SHAUN NICHOLAS             26   BLACK      M         CLOSE                  2/15/2020   BROAD RIVER                                                               7/2/2025
 263993    MCCULLOUGH JR, JOE LEWIS             41   BLACK      M         MINIMUM                8/11/2010   MANNING                       4/1/2020         4/1/2020                  9/18/2020
 382538    MCCULLOUGH, ASHLEY NICOLE            32   BLACK      F         MINIMUM               11/28/2019   LEATH                        5/15/2020        5/15/2020                  4/30/2021
 311608    MCCULLOUGH, CHUCK EDWARD             43   WHITE      M         MINIMUM                            LIVESAY                      1/28/2017        3/25/2021     4/24/2025 10/21/2025
 216457    MCCULLOUGH, DAVID FRANKLIN           53   BLACK      M         MINIMUM              11/13/2017    WATEREE RIVER                                                            9/12/2022
 306997    MCCULLOUGH, JAMIE CHRISTOPHE         34   BLACK      M         MINIMUM                            MACDOUGALL                                                               11/8/2023
 375058    MCCULLOUGH, JARED WILLIAM            42   WHITE      M         MINIMUM                            GOODMAN                                                                  8/16/2024
 108122    MCCULLOUGH, JOHN C.                  60   BLACK      M         MEDIUM                 2/4/1988    TYGER RIVER                                                             11/18/2022
 204202    MCCULLOUGH, LAWRENCE JEFFREY         46   WHITE      M         MINIMUM              12/31/1995    LIVESAY                      9/22/2001        6/18/2021                  11/5/2021
 314281    MCCULLOUGH, SAKIMA KEON              41   BLACK      M         MEDIUM                9/25/2019    KERSHAW                                                                 11/26/2031
 362851    MCCULLOUGH, SENTRELL LEE             23   BLACK      M         CLOSE                11/20/2019    LEE                                                                      8/17/2032
 336911    MCCULLUM, CALIF LEVERN               33   BLACK      M         MEDIUM                2/13/2020    EVANS                         9/4/2019         9/4/2019     11/9/2020     5/8/2021
 340434    MCCURLEY, PAMELA J                   52   WHITE      F         MINIMUM                9/5/2017    GRAHAM                                                                   6/18/2020
 209564    MCCURLEY, RICHARD SCOTT              55   WHITE      M         MINIMUM               1/14/2020    RIDGELAND                    2/9/2020         3/18/2022     1/31/2021     2/6/2021
 110600    MCCURRY, DENNIS -                    64   WHITE      M         MEDIUM                8/18/2008    TYGER RIVER                12/18/1996         7/31/2020
 336013    MCCURRY, DENNIS SCOTT                44   WHITE      M         MINIMUM                            LIVESAY                                                                  4/20/2026
 336108    MCCURRY, MOLLY LOUISE                43   WHITE      F         MINIMUM                            GRAHAM                        8/6/2024         8/6/2024                   8/1/2024
 217063    MCCUTCHEN, ALPHONSO RAY              62   BLACK      M         MEDIUM                8/17/1999    MACDOUGALL                                                               12/6/2023
 371758    MCDANIEL, BRADY FELMET               40   WHITE      M         MEDIUM                             KIRKLAND                     4/20/2021        4/20/2021                  7/31/2022
 332212    MCDANIEL, CHRISTOPHE GLEN            31   WHITE      M         MINIMUM              11/20/2019    LIVESAY                      4/27/2019        7/17/2021                   2/6/2022
 368841    MCDANIEL, DEON WENDALL               26   BLACK      M         MEDIUM                9/11/2019    EVANS                                                                    1/23/2024
 303193    MCDANIEL, HARVEY RANDALL             49   WHITE      M         MEDIUM               10/23/2019    KERSHAW                                                                  3/11/2024
 298092    MCDANIEL, JAMES C                    37   BLACK      M         MEDIUM               10/10/2019    TURBEVILLE                                                                7/5/2022
 378903    MCDANIEL, JERAMY BRIAN               33   WHITE      M         MEDIUM                             MCCORMICK                    2/3/2034          2/3/2034                  1/30/2034
 375911    MCDANIEL, JEREMY DWAYNE              35   WHITE      M         MINIMUM               3/25/2020    WATEREE RIVER               1/29/2021         1/29/2021     7/17/2022    1/13/2023
 166436    MCDANIEL, JEROME                     49   BLACK      M         MEDIUM               10/12/2016    RIDGELAND                  12/28/2001         2/27/2021                  3/18/2055
 305961    MCDANIEL, KRISTA LYNN                33   WHITE      F         MEDIUM                6/14/2018    LEATH                                                                    11/7/2032
 132684    MCDANIEL, MARK                       59   WHITE      M         MEDIUM                             KERSHAW                      8/20/2020        8/20/2020     7/20/2022    1/16/2023
 270606    MCDANIEL, SPENCER LEWIS              41   BLACK      M         MINIMUM               2/12/2017    GOODMAN                                                                  1/18/2026
 228837    MCDANIELS JR, ALEX MARSHALL          42   WHITE      M         MEDIUM               12/25/2019    TURBEVILLE                                                               3/30/2025
 254398    MCDANIELS, KEVIN WAYNE               50   WHITE      M         MEDIUM                 2/5/2009    MCCORMICK                                                                8/12/2020
 367945    MCDERMOTT, RILEY CHRISTOPHE          30   WHITE      M         MEDIUM                             MCCORMICK                                                                2/21/2030
 331683    MCDEVITT, BRANDON SCOTT              32   WHITE      M         MEDIUM                9/11/2018    EVANS                                                                     5/9/2027
 167745    MCDONALD, BRENDA LEE                 56   WHITE      F         MEDIUM               11/13/2002    GRAHAM                       6/9/1997       12/12/2020
 361680    MCDONALD, BRUCE EUGENE               53   WHITE      M         MEDIUM               12/10/2018    MACDOUGALL                 12/15/2029       12/15/2029                  12/11/2029

                                                                          SCDC INMATES MAY 5 000264
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 359893    MCDONALD, CHRISTOPHE LEE             36   BLACK      M         MINIMUM                            KIRKLAND                                                                 2/25/2021
 328344    MCDONALD, DERRICK                    31   BLACK      M         MEDIUM               12/21/2017    KERSHAW                                                                  12/7/2041
 382626    MCDONALD, DONTRELL KHALI             28   BLACK      M         CLOSE                 1/13/2020    ALLENDALE                                                                9/13/2022
 303124    MCDONALD, KEVIN ANTWAN               38   BLACK      M         MEDIUM                 2/4/2019    TURBEVILLE                                                               3/12/2023
 282439    MCDONALD, LASHAWN KENDREKUS          35   BLACK      M         MEDIUM                 3/2/2020    TYGER RIVER                                                              5/19/2029
 361662    MCDONALD, MARQUIS SPENCER            28   BLACK      M         CLOSE                 12/2/2019    BROAD RIVER                                                              2/18/2058
 187245    MCDONALD, PARENTHIA                  64   BLACK      F         MEDIUM                             LEATH                      11/11/2011         7/18/2020
 353503    MCDONALD, RODNEY                     51   WHITE      M         MEDIUM                             TYGER RIVER                                                              6/29/2024
 363925    MCDONALD, SHAVELLE DOMINIQUE         27   BLACK      M         MEDIUM                             KERSHAW                       4/9/2031         4/9/2031                   4/6/2031
 331611    MCDOW, DELRICO LAMAR                 31   BLACK      M         CLOSE                 12/6/2016    KIRKLAND                      6/3/2020         6/3/2020                  2/26/2021
 381720    MCDOWELL III, HERBERT                26   BLACK      M         MEDIUM                             KERSHAW                      11/3/2020        11/3/2020     3/21/2022    9/17/2022
 326515    MCDOWELL, DUFFY                      31   WHITE      M         MEDIUM                11/5/2018    LIEBER                                                                   6/17/2029
 145167    MCDOWELL, HERBERT                    52   BLACK      M         MEDIUM               10/23/2017    PERRY                      10/28/2018         2/20/2021
 259069    MCDOWELL, JAMES CLARENCE             44   BLACK      M         MEDIUM                2/17/2020    TURBEVILLE                                                               1/14/2045
 379863    MCDOWELL, JAMES MILTON               62   BLACK      M         MEDIUM               12/21/2019    LEE                          9/16/2019      11/20/2020                   5/14/2020
 332105    MCDOWELL, JAMES STEPHON              33   BLACK      M         CLOSE                10/18/2018    LIEBER                                                                  11/22/2023
 368625    MCDOWELL, JARVOUS DUANE              30   BLACK      M         MEDIUM                             EVANS                        4/16/2021        4/16/2021     7/17/2021 11/17/2021
  84727    MCDOWELL, JOHNNY -                   73   WHITE      M         CLOSE                 3/15/2019    LEE                          5/21/1987        1/23/2021
 370448    MCDOWELL, KENNETH LEE                24   WHITE      M         MEDIUM                6/21/2017    KIRKLAND                      6/2/2020         6/2/2020                  2/25/2021
 242647    MCDOWELL, OSCAR BEECHER              41   WHITE      M         CLOSE                 2/13/2018    PERRY                                                                    1/27/2047
 270223    MCDOWELL, ROY DAVID                  42   BLACK      M         CLOSE                 8/25/2016    BROAD RIVER
 377667    MCDOWELL, TREVON DIONTE              25   BLACK      M         MEDIUM               12/11/2019    TYGER RIVER                  8/17/2020       8/17/2020       6/2/2023   11/29/2023
 339563    MCDOWELL, VANTONIUS ROSHAUN          32   BLACK      M         MEDIUM                1/18/2020    TURBEVILLE                                                                6/7/2020
 351037    MCDOWELL, ZACHERY JOE                26   WHITE      M         MEDIUM                1/20/2020    MCCORMICK                                                               12/15/2028
 363060    MCDUFFIE, FITZGERALD RAYSEAN         23   BLACK      M         MEDIUM                 4/8/2020    TURBEVILLE                                                               4/11/2024
 356613    MCDUFFIE, JYNEEL DEONTAI             25   BLACK      M         MEDIUM                3/27/2020    RIDGELAND                                                               11/22/2027
 267766    MCDUFFIE, VINSON WARREN              52   BLACK      M         MEDIUM                1/25/2002    TURBEVILLE                   8/29/2019      11/20/2020       9/3/2020     3/2/2021
 352287    MCEACHERN, JOSHUA DAVID              26   WHITE      M         CLOSE                11/13/2015    KIRKLAND                                                                 4/14/2034
 356277    MCEACHERN, RASHEED DAEVON            26   BLACK      M         CLOSE                 3/27/2020    LIEBER                                                                    6/2/2054
 341366    MCELRATH, LLOYD BRIAN                48   WHITE      M         MEDIUM                             KIRKLAND                                                                  7/6/2026
 328413    MCELRATH, STEVEN                     31   WHITE      M         MEDIUM                2/14/2011    ALLENDALE                                                                1/29/2041
 321043    MCELVEEN, DAVID KEITH                32   WHITE      M         MEDIUM               11/29/2011    BROAD RIVER                                                               7/5/2033
 311202    MCELVEEN, EDWARD EARL                69   WHITE      M         MEDIUM                             MCCORMICK                                                                 6/7/2032
 208308    MCELVEEN, MARVIN                     48   BLACK      M                               8/12/1999    KIRKLAND                     11/4/2020       11/4/2020                   12/5/2021
 347408    MCELVEEN, SHAWDRELL JERMOL           32   BLACK      M         MINIMUM               9/26/2018    MACDOUGALL                                                               7/17/2020
 132364    MCELVEEN, VICTOR DANE                54   WHITE      M         MINIMUM               7/24/1996    MANNING                      8/18/2017      11/19/2020                   9/24/2020
 383159    MCENTIRE, JEFFERY RAY                58   WHITE      M                                            KIRKLAND                     5/23/2021       5/23/2021                   10/4/2020
 333663    MCENTIRE, PHILLIP MICHAEL            33   BLACK      M         MEDIUM                 2/1/2020    KERSHAW                                                                  6/21/2027
 127453    MCFADDEN JR, JOE -                   61   BLACK      M         MEDIUM                3/15/2011    KIRKLAND                                                                 6/12/2026

                                                                          SCDC INMATES MAY 5 000265
                                                                                         Incident Date of                             Projected                    Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                   entry Date
 381866    MCFADDEN JR, RONNIE M                19   BLACK     M         MEDIUM                 3/12/2020 TURBEVILLE                   10/30/2020    10/30/2020                    9/7/2023
 345015    MCFADDEN, AUTIGO                     27   BLACK     M         CLOSE                  3/24/2020 ALLENDALE                                                               7/18/2024
 313848    MCFADDEN, BRANDON JAMAL              31   BLACK     M         CLOSE                   3/5/2020 LEE                                                                    10/20/2037
 377963    MCFADDEN, BRITTANY SIERRA            29   WHITE     F                                          GRAHAM                        5/13/2020      5/13/2020                   2/5/2021
 329524    MCFADDEN, CARLTON ALEXANDRIA         37   BLACK     M         MINIMUM               10/27/2018 TYGER RIVER                                                             5/10/2025
 229635    MCFADDEN, DONNELL                    44   BLACK     M         CLOSE                   5/1/2019 LEE                                                                    12/21/2027
 124011    MCFADDEN, EMMANUEL -                 57   BLACK     M         MEDIUM                  9/7/1996 TURBEVILLE                   11/25/1999      4/24/2020
 235419    MCFADDEN, JAMES                      63   BLACK     M         MEDIUM                 7/10/2014 MCCORMICK                     11/1/2015      4/17/2020
 136919    MCFADDEN, JEROME -                   55   BLACK     M         CLOSE                  1/15/2019 PERRY                         4/13/1996      2/27/2021
 343329    MCFADDEN, JOE TAJHAREY               28   BLACK     M         CLOSE                  1/17/2020 MCCORMICK                     1/13/2022      1/13/2022       7/8/2026    1/4/2027
 348216    MCFADDEN, JOSHUA                     27   WHITE     M         CLOSE                  3/15/2020 BROAD RIVER                                                              5/3/2021
 369866    MCFADDEN, MARCUS CODELL              31   BLACK     M         CLOSE                 10/18/2017 PERRY                                                                    6/1/2033
 315301    MCFADDEN, ROBERT ANDREW              32   BLACK     M         MEDIUM                  3/8/2019 BROAD RIVER                                                             7/15/2029
 312107    MCFADDEN, SHAMONA                    39   BLACK     F         MINIMUM                7/30/2019 GRAHAM                        7/24/2021      7/24/2021                  7/23/2021
 261189    MCFADDEN, SHERWIN L.                 55   BLACK     M         CLOSE                  4/22/2004 BROAD RIVER
 351346    MCFADDEN, TABIAS                     27   BLACK     M         CLOSE                  4/13/2020 LIEBER                                                                 4/10/2047
 367908    MCFADDEN, TESHAWN WILLIAM            26   BLACK     M         MEDIUM                 1/12/2020 LIEBER                                                                  1/1/2028
 357880    MCFADDEN, TRAVIS JACQUEESE           29   BLACK     M         CLOSE                  6/20/2016 LEE                           1/2/2046      1/2/2046                    1/2/2046
 362913    MCFADDEN, TRAVIS TYRELL              29   BLACK     M         MEDIUM                  5/3/2016 MACDOUGALL                    4/2/2020    10/23/2020                   2/21/2021
 262312    MCFADDEN, TYRONE                     38   BLACK     M         MEDIUM                10/29/2019 KERSHAW                     10/25/2020    10/25/2020                   12/1/2020
 226260    MCFADDEN, VERNARD                    49   BLACK     M         MEDIUM                  3/4/2020 KIRKLAND                                                               1/29/2035
 321540    MCFALLS, JAMES RANDAL LEE            36   WHITE     M                                          KIRKLAND                                                               6/10/2020
 204293    MCFALLS, ROBBIE LEE                  45   WHITE     M         MEDIUM                10/15/2018 TYGER RIVER                                                           10/12/2024
 378163    MCFARLAND, JABREY DESHAWN            26   BLACK     M         MEDIUM                           TURBEVILLE                                                             3/29/2022
 382372    MCFARLAND, JEFFREY DEMARUS           37   BLACK     M         MINIMUM                          GOODMAN                      3/14/2020      3/14/2020                 10/17/2020
 377187    MCFARLAND, MARSHALL BRANDON          38   BLACK     M         MEDIUM                  3/2/2020 WATEREE RIVER                                                          1/26/2024
 382228    MCFARLAND, SHAQUISE TREVON           20   BLACK     M         MINIMUM                          KIRKLAND                     4/21/2020      4/21/2020                   9/2/2020
 272483    MCFARLAND, VICTOR MARIO              38   OTHER     M         MEDIUM                  9/6/2017 KERSHAW                                                                8/26/2030
 342184    MCFARLIN II, MARVIN ELIJAH           40   BLACK     M         MINIMUM                          WATEREE RIVER                 7/4/2021       7/4/2021      7/4/2024   12/31/2024
 200701    MCFARLIN, SHAWNDELL M.               43   BLACK     M         MEDIUM                  7/2/2003 EVANS                         5/3/2013      2/19/2022
 250923    MCGAHA, MARSHALL D                   68   WHITE     M         MEDIUM                  3/8/2018 BROAD RIVER
 283391    MCGAHA, PHILLIP OSCAR                47   WHITE     M         MEDIUM                  7/3/2019 MACDOUGALL                                                             2/14/2028
 204267    MCGEE JR., JAMES ERVIN               49   BLACK     M         MEDIUM                 6/13/1998 MCCORMICK                                   2/20/2003
 112195    MCGEE, CALVIN EDWARD                 71   BLACK     M         MEDIUM                 9/21/2017 ALLENDALE                   10/18/1993      2/26/2021
 346174    MCGEE, DONALD TIWAN                  26   BLACK     M         MEDIUM                 9/14/2019 EVANS                         6/8/2020       6/8/2020     8/12/2021     2/8/2022
 241658    MCGEE, FRANKIE                       54   BLACK     M         MEDIUM                  7/6/2010 LIEBER
 333534    MCGEE, NATHANIEL                     36   BLACK     M         MEDIUM                  2/1/2019 MACDOUGALL                                                              4/9/2036
 147120    MCGEE, SHANNON DEROWE                52   BLACK     M         MEDIUM                 1/27/2008 LIEBER
 373902    MCGEE, TOMMY                         34   WHITE     M         CLOSE                            MCCORMICK                                                             10/19/2045

                                                                         SCDC INMATES MAY 5 000266
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 341227    MCGHANEY JR, ADOLPH               33   BLACK      M         CLOSE                  9/12/2019 BROAD RIVER
 352283    MCGIBBONS, NIEGEAL GEORGE         27   BLACK      M         CLOSE                  8/14/2019 BROAD RIVER                                                               10/11/2022
 362046    MCGILL, BRIAN LAMAR               34   BLACK      M         CLOSE                   4/4/2019 LIEBER                                                                     11/4/2032
 383219    MCGILL, CHRISTOPHE OBRYAN         27   BLACK      M                                          KIRKLAND                       3/16/2021       3/16/2021                  10/16/2020
 249745    MCGILL, HENRY JAMES               68   BLACK      M         MEDIUM                  9/1/1999 LIEBER
 332650    MCGILL, KENNETH EARLE             68   WHITE      M         CLOSE                            MCCORMICK                       2/4/2041         2/4/2041                  1/27/2041
 381876    MCGILL, MICHAEL DEWAYNE           21   WHITE      M         MINIMUM                          TURBEVILLE                      1/5/2020         1/5/2020                  7/26/2020
 240759    MCGILL, RUSSELL STERLING          51   WHITE      M         MEDIUM                10/23/2013 RIDGELAND                                                                  12/6/2020
 324578    MCGILTON, JEREMY S.               39   WHITE      M         MEDIUM                  1/8/2020 TURBEVILLE                     3/26/2022       3/26/2022                   3/22/2022
 382350    MCGINNIS, DONNA CROWE             51   WHITE      F         MINIMUM                          GRAHAM                                                                     9/19/2020
 382927    MCGINNIS, KURTIS PAUL             47   WHITE      M         MEDIUM                           KIRKLAND                       4/17/2020       4/17/2020                  12/18/2020
 278349    MCGIRT, FRANKLIN LEE              36   BLACK      M         MINIMUM                8/28/2018 MACDOUGALL                                                                 9/14/2024
 155671    MCGIRT, ROBERT                    50   WHITE      M         MEDIUM                  3/9/2017 TURBEVILLE                                                                 9/18/2023
 271904    MCGORDER, CHRISTOPHE              41   BLACK      M         CLOSE                   5/3/2014 BROAD RIVER                  10/17/2025       10/17/2025                  10/14/2025
 327846    MCGOWAN, TOMMY WAYNE              29   WHITE      M         MEDIUM                 4/16/2020 TYGER RIVER                   9/26/2018       11/19/2020      8/14/2020    2/10/2021
 330817    MCGRAW, CHRISTOPHE KELLY          53   WHITE      M         MEDIUM                           MACDOUGALL                                                                 8/10/2020
 168481    MCGRAW, KENNETH DWAYNE            48   WHITE      M         CLOSE                 12/18/2018 PERRY
 262289    MCGREW, NORMAN                    45   WHITE      M         MEDIUM                10/17/2019 RIDGELAND                                                                  1/13/2075
 376938    MCGREW, QUINTIN HAROLD            36   WHITE      M         MEDIUM                 1/26/2019 EVANS                          5/13/2019       5/23/2020      9/11/2020    3/10/2021
 178234    MCGRIFF, JERRY                    50   BLACK      M         MEDIUM                  9/7/2018 KERSHAW                                                                   12/23/2046
 242113    MCGUFFIN, STEPHEN WAYNE           44   WHITE      M         CLOSE                 11/26/2014 PERRY
 369986    MCGUGAN, CHRISTOPHE ALLEN         36   WHITE      M         CLOSE                            LEE                                                                       10/25/2029
 366687    MCGUIRE, NICOLE MARIE             33   WHITE      F         MINIMUM                9/24/2019 GRAHAM                                                                     6/14/2022
 296137    MCHAM, GREGORY                    48   BLACK      M         MINIMUM                9/12/2004 LIVESAY                                                                    12/1/2024
 293062    MCHAM, KERRY LAMAR                46   BLACK      M         MEDIUM                  2/8/2020 WATEREE RIVER                                                               2/2/2025
 239658    MCHONEY, SPENCER                  43   BLACK      M         CLOSE                  3/27/2017 BROAD RIVER                  11/17/2025       11/17/2025
 345047    MCILWAIN, BRANDON DUPREE          30   BLACK      M         CLOSE                  2/15/2020 BROAD RIVER                                                                8/16/2022
 313696    MCILWAIN, DERRICK ANTONIO         34   BLACK      M         MEDIUM                 12/3/2016 EVANS                                                                      7/27/2032
 290792    MCILWAIN, MONTE LARIKE            41   BLACK      M                                7/25/2017 KIRKLAND                       9/18/2020       9/18/2020                    2/4/2021
 338088    MCILWAIN, QUANELL MARQUAN         30   BLACK      M         CLOSE                 10/16/2019 LEE
 376842    MCINNIS, CODY JAMISON             20   WHITE      M         MEDIUM                           TURBEVILLE                     8/31/2020       8/31/2020                    4/1/2021
 290767    MCINTOSH, MARK BENJAMIN           36   WHITE      M                                          KIRKLAND                       9/12/2020       9/12/2020                   7/13/2021
 166345    MCINTOSH, WYMAN KEVIN             48   WHITE      M         MEDIUM                 7/30/2017 EVANS                                                                      10/5/2021
 364082    MCINTYRE, DYLAN GENE              24   WHITE      M         MEDIUM                  6/4/2019 KERSHAW                        9/30/2019      10/16/2021      11/4/2020     5/3/2021
 178488    MCINTYRE, JOHN S                  56   WHITE      M         MEDIUM                 9/13/1997 LIEBER                                                        9/27/2021    3/26/2022
 258373    MCINVILLE, LARRY                  64   WHITE      M         MEDIUM                           TURBEVILLE                                                                 10/3/2029
 376157    MCIVER, NICHOLAS JACOB            24   BLACK      M         CLOSE                   9/5/2019 LEE                                                                        8/28/2061
 182215    MCKANIC, ELSON                    71   BLACK      M         CLOSE                  5/15/2003 PERRY
 295915    MCKAY, DALTON                     64   WHITE      M         MEDIUM                           MACDOUGALL                     7/10/2019       8/13/2020                   6/13/2020

                                                                       SCDC INMATES MAY 5 000267
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 172274    MCKEE, PATRICK ALLEN                 64   WHITE      M         MEDIUM                 10/3/2019 ALLENDALE                      8/23/2019      10/9/2021
 126528    MCKEEVER, THERINE BENARDIE           52   BLACK      M         CLOSE                            MCCORMICK                                                               11/20/2041
 381413    MCKELLOP, KHOURI D                   38   BLACK      M         MEDIUM                           ALLENDALE                     12/21/2023    12/21/2023                  12/20/2023
 304815    MCKELVEY, JAMES LEE                  39   WHITE      M         MEDIUM                11/29/2012 KERSHAW                                                                   5/3/2029
 280590    MCKELVEY, JERMAINE                   39   BLACK      M         CLOSE                   3/4/2015 LEE                                                                      11/1/2036
 242491    MCKELVEY, OCTAVIUS L.                49   BLACK      M         MEDIUM                 2/25/2018 KERSHAW                                                                  6/17/2029
 379479    MCKELVEY, PIERRE RASHAD              29   BLACK      M         MINIMUM                 8/9/2019 MANNING                        11/4/2019      12/3/2021                  8/12/2020
 105696    MCKELVIE, ANGELO FREDERICK           60   BLACK      M         CLOSE                   7/1/2013 LEE                            12/5/1999      7/17/2021
 300281    MCKENNEY, ROMAN                      36   BLACK      M         MEDIUM                 4/19/2017 KERSHAW                                                                  5/18/2029
 336255    MCKENNIE, ANTHONY TYRONE             34   BLACK      M         MEDIUM                  6/1/2015 LIEBER                                                                   5/11/2032
 382632    MCKENZIE, DAMAR DONALD               25   BLACK      M         MEDIUM                           EVANS                          4/13/2020      4/13/2020                  8/10/2020
 298786    MCKENZIE, FRANK                      40   BLACK      M         CLOSE                  7/28/2013 LEE                                                                      7/22/2028
 373900    MCKENZIE, HENRY LEE                  30   WHITE      M         MEDIUM                           KIRKLAND                                                                 6/29/2029
 300416    MCKENZIE, LEROY ALVIN                60   BLACK      M         MEDIUM                 5/24/2010 LIEBER
 359309    MCKENZIE, LONTORRIO ALI              27   BLACK      M         CLOSE                 12/22/2019 LEE                            8/7/2021       8/7/2021                   8/7/2021
 354589    MCKENZIE, LURVELL                    64   BLACK      M         MINIMUM                          GOODMAN                                                                 10/6/2022
 356402    MCKENZIE, MAURICE EUGENE             67   WHITE      M         MEDIUM                           EVANS                                                                    7/9/2024
 177470    MCKENZIE, SHAWN                      47   BLACK      M         MEDIUM                  1/8/2008 MACDOUGALL                    11/9/2022      11/9/2022                   3/5/2025
 335488    MCKEVER, ERICA                       38   BLACK      F         MEDIUM                 9/18/2019 GRAHAM                                                                  8/12/2023
  98247    MCKEY, DONALD LEE                    71   WHITE      M         MEDIUM                 5/12/2011 TURBEVILLE                    3/29/1991      3/21/2020
 266615    MCKIE, MARCUS SHAREEF                39   BLACK      M         MEDIUM                           ALLENDALE                                                               2/10/2027
 366768    MCKIE, RYAN                          26   BLACK      M         MEDIUM                 1/21/2020 RIDGELAND                                                               10/6/2022
 296831    MCKIE, TRAVIS                        39   BLACK      M         CLOSE                   1/2/2020 LEE                                                                     1/13/2021
 380180    MCKILLIP, KEVIN WAYNE                42   WHITE      M         MINIMUM                          GOODMAN                                                                 3/15/2021
 261090    MCKINNEY, CHARLES                    43   BLACK      M         MINIMUM                 4/7/2020 LIVESAY                                                                 3/10/2021
 357468    MCKINNEY, DEUNTE JONMEL              27   BLACK      M         MEDIUM                  4/7/2020 KERSHAW                                                                 10/8/2022
 112168    MCKINNEY, HAROLD DEAN                58   WHITE      M         CLOSE                   1/1/2020 PERRY                          9/2/2000      2/26/2021
 336810    MCKINNEY, JAMAGO                     30   BLACK      M         MEDIUM                12/29/2019 PERRY                                                                   2/14/2023
 187439    MCKINNEY, JOHN                       61   BLACK      M         MEDIUM                11/10/2015 MACDOUGALL                                                              2/14/2032
 227423    MCKINNEY, JR., JAMES WILLIAM         60   BLACK      M         CLOSE                  7/25/2010 KIRKLAND
 279715    MCKINNEY, KENDRICK                   35   BLACK      M         MEDIUM                10/10/2019 LIEBER                                                                   8/1/2020
 366186    MCKINNEY, MICHAEL AARON              37   WHITE      M         MEDIUM                  1/6/2020 ALLENDALE                      5/6/2018      9/19/2020     10/8/2020     4/6/2021
 382741    MCKINNEY, RYAN JAMES                 33   WHITE      M         MEDIUM                           WATEREE RIVER                  5/3/2020       5/3/2020                  12/3/2020
 368046    MCKINNON, CALICE DYON                26   BLACK      M         MEDIUM                 8/13/2019 WATEREE RIVER                  3/7/2019       9/5/2020     1/22/2020    6/14/2020
 368688    MCKINNON, SEQUOIA DONTREL            24   BLACK      M         CLOSE                            LEE                                                                     12/2/2040
 272076    MCKISSICK, JAMES EDWARD              60   BLACK      M         MINIMUM                9/16/2003 TYGER RIVER                                                            11/23/2021
 354526    MCKISSICK, TERRANCE EUGENE           25   BLACK      M         MEDIUM                 3/18/2020 RIDGELAND                                                               8/23/2021
 229367    MCKIVER, JEROME                      54   BLACK      M         MEDIUM                 4/24/2013 RIDGELAND                                                               3/10/2023
 366474    MCKNIGHT JR, RONNIE ONEAL            29   WHITE      M         MEDIUM                 1/14/2020 WATEREE RIVER                 4/19/2020      4/19/2020                  1/27/2021

                                                                          SCDC INMATES MAY 5 000268
                                                                                          Incident Date of                              Projected                   Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                  entry Date
 241960    MCKNIGHT, AL JOHN                    41   BLACK      M         MEDIUM                  2/3/2020 KERSHAW                                                                 5/16/2035
 382148    MCKNIGHT, ALKIRT                     43   BLACK      M         MEDIUM                           EVANS                          1/15/2020     1/15/2020                  6/22/2020
 335796    MCKNIGHT, ANTONIO LATRELL            41   BLACK      M         MEDIUM                 9/26/2019 TURBEVILLE                                                              5/30/2028
 304720    MCKNIGHT, BRYANT                     34   BLACK      M         CLOSE                   3/8/2018 BROAD RIVER
 134006    MCKNIGHT, CALVIN                     60   BLACK      M         MEDIUM                10/21/1998 EVANS                          8/26/1997     9/18/2020
 302354    MCKNIGHT, DAMIEN L.                  33   BLACK      M         MEDIUM                 8/20/2019 TYGER RIVER                                                             12/4/2021
 383077    MCKNIGHT, ELIJAH ISAIAH              19   BLACK      M         MEDIUM                           KIRKLAND                                                                 1/5/2022
 317475    MCKNIGHT, HASAIN HASAN               43   BLACK      M         MEDIUM                 2/22/2019 TRENTON                                                                 7/10/2020
 189200    MCKNIGHT, JERRY                      51   BLACK      M         CLOSE                  9/20/2018 BROAD RIVER
 268238    MCKNIGHT, JOHNNIE LEE                40   BLACK      M         CLOSE                   6/6/2003 GEORGIA
 197335    MCKNIGHT, RANDY -                    47   BLACK      M         MEDIUM                 6/18/2012 KERSHAW                        8/10/2011     5/16/2020
 186784    MCKNIGHT, TOMMY                      64   BLACK      M         CLOSE                  7/18/2012 LEE                                                                     9/17/2035
 267728    MCKNIGHT, TONY PAUL                  37   BLACK      M         MINIMUM                5/18/2017 LIVESAY                                                                 7/28/2025
 383467    MCKNIGHT, TYRISHA                    24   BLACK      F                                          GRAHAM                         7/24/2020     7/24/2020                  4/18/2021
 338597    MCKOY, JR, JOSEPH                    34   BLACK      M         CLOSE                            BROAD RIVER                                                             5/17/2036
 377879    MCKUNE, CHATRON                      23   BLACK      M         MINIMUM                4/26/2020 TRENTON                                                                 9/11/2020
 292063    MCKUNE, DARRELL D                    41   BLACK      M         MEDIUM                 7/20/2015 TRENTON                         1/3/2021      1/3/2021     3/21/2022    9/17/2022
 299717    MCKUNE, WHELTHY                      38   BLACK      M         MEDIUM                  8/7/2014 BROAD RIVER
 381603    MCKVIAN, JUSTIN EMMANUEL             30   BLACK      M         MEDIUM                           TRENTON                        4/13/2020     4/13/2020     3/14/2021    9/10/2021
 379678    MCLAIN, CHRISTOPHE WESLEY            48   WHITE      M         MINIMUM                          MANNING                                                                 9/28/2020
 140830    MCLAIN, STEVEN L                     50   BLACK      M         CLOSE                  9/25/2019 PERRY
 364193    MCLAINE JR, STEPHON                  30   BLACK      M         MINIMUM                12/7/2016 MANNING                                                                 12/1/2025
 262267    MCLAMORE, CALVIN                     39   BLACK      M         MEDIUM                 6/18/2019 ALLENDALE                                                               7/27/2026
 382208    MCLAMORE, MALIK                      20   BLACK      M         MINIMUM                          TURBEVILLE                                                              8/10/2023
 273720    MCLAUGHLIN, CHARLES LAVON            55   WHITE      M         MINIMUM                          PALMER                       10/16/2020     10/16/2020                 11/13/2021
 367200    MCLAUGHLIN, CHARLIE                  36   BLACK      M         MEDIUM                 8/14/2018 BROAD RIVER                   2/20/2018      6/20/2020      2/4/2020     8/2/2020
 350102    MCLAUGHLIN, NICHOLAS LOPEZ           29   BLACK      M         MEDIUM                  9/2/2019 KERSHAW                      12/24/2019      1/28/2021      8/3/2022    1/30/2023
 356142    MCLAUGHLIN, RAVELL DOMINIQUE         26   BLACK      M         CLOSE                   8/2/2016 LEE                                                                      3/3/2034
 291562    MCLAUGHLIN, TRAVIS                   47   BLACK      M         CLOSE                  1/10/2017 MCCORMICK                                                                3/3/2031
 286323    MCLAUGHLIN, TYWAN JERMELLE           37   BLACK      M         MINIMUM                1/24/2003 GOODMAN                        1/16/2020     1/16/2020                  10/9/2020
 368667    MCLAUGHLIN, WILLIAM                  54   BLACK      M         CLOSE                            BROAD RIVER                                                             4/27/2033
 166894    MCLAURIN, BRENT CHRISTOPHE           74   WHITE      M         MEDIUM                 8/11/2019 LIEBER                                                                  7/10/2039
 363567    MCLEAN, RAEKWON NY ALLAH             24   BLACK      M         CLOSE                   5/8/2019 BROAD RIVER                                                            11/30/2040
 308815    MCLEMORE, BENJAMIN DARNELL           39   BLACK      M         MEDIUM                11/29/2018 KERSHAW                      10/19/2019     10/30/2021     4/14/2021   10/11/2021
 227043    MCLENDON, DENNIS DWAYNE              49   WHITE      M         MEDIUM                           MACDOUGALL                    4/12/2020      4/12/2020                  3/16/2021
 355555    MCLEOD, FREDERICK                    44   WHITE      M         MEDIUM                           LIEBER                                                                  8/12/2029
 257989    MCLEOD, LYNBURG                      58   BLACK      M         MEDIUM                 9/15/2016 WATEREE RIVER                                                           6/11/2028
 184918    MCLEOD, OSCAR                        47   BLACK      M         MEDIUM                 6/27/2003 KIRKLAND                       2/24/2015     7/17/2021
 281158    MCLEOD, PARIS                        33   BLACK      M         MEDIUM                 7/28/2019 EVANS                                                                  12/13/2029

                                                                          SCDC INMATES MAY 5 000269
                                                                                          Incident Date of                              Projected                  Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                 entry Date
 184870    MCLEOD, PERRY BENJAMIN               53   WHITE      M                                 8/3/1996   KIRKLAND                                  1/24/1997                  12/1/2020
 156667    MCLEOD, RODNEY                       51   BLACK      M         CLOSE                  8/11/2013   LIEBER                      3/23/2008     1/23/2021
 377397    MCLEOD, SHANNON MARIE                37   WHITE      F         MEDIUM                 7/16/2019   GRAHAM                      7/26/2019     7/24/2020                  8/12/2020
 292559    MCLURKIN, ARLUCIUS RONDRANCY         36   BLACK      M         MEDIUM                 4/14/2020   WATEREE RIVER              12/24/2018     8/14/2020     6/24/2020 12/21/2020
 291500    MCMICHAEL, BRIAN K.                  48   WHITE      M         MEDIUM                 7/24/2019   ALLENDALE                                                             3/4/2028
 347617    MCMILLAN, ANTWAN                     31   BLACK      M         CLOSE                  8/22/2018   LIEBER                       6/5/2027      6/5/2027                  5/25/2032
 263739    MCMILLAN, BRUCE ALLEN                60   WHITE      M         MEDIUM                             TRENTON                                                              7/30/2033
 297881    MCMILLAN, CHRISTOPHE TYRELL          35   BLACK      M         MINIMUM              12/31/2018    MANNING                     3/26/2019      5/7/2020                  6/21/2020
 147214    MCMILLAN, TONY                       65   BLACK      M         MEDIUM                             LIEBER                     10/24/2007     5/16/2020
 246633    MCMILLIAN, ERVIN                     62   BLACK      M         MEDIUM               12/17/2009    MACDOUGALL                                                           5/30/2021
 302768    MCMILLIAN, JONATHAN                  39   BLACK      M         MEDIUM                7/12/2019    EVANS                                                                9/10/2024
 320977    MCMILLIAN, NATHANIEL                 33   BLACK      M         CLOSE                 3/20/2020    BROAD RIVER                  3/1/2033      3/1/2033                  2/23/2033
 279039    MCMILLON, CHARLES                    48   WHITE      M         MEDIUM               11/22/2003    MACDOUGALL                                                           8/10/2021
 351003    MCMOORE, BRANDON MARQUIS             28   BLACK      M         CLOSE                 1/13/2020    LIEBER                                                               9/27/2031
 269857    MCMOORE, WINFRED BERNARD             57   BLACK      M         MEDIUM               10/23/2007    KIRKLAND                                                6/27/2020 12/24/2020
 285803    MCMORRIS, SHERRY COLEMAN             56   BLACK      F         MINIMUM                5/2/2019    LEATH                                                               10/10/2020
 322561    MCMULLEN III, LEONARD MANUEL         34   BLACK      M                               7/14/2016    KIRKLAND                    4/17/2020     4/17/2020                   6/6/2020
 280650    MCMULLEN, KELSIE TRAVAN              38   BLACK      M         CLOSE                  4/9/2008    LEE                                                                 12/11/2030
 331416    MCMURRAY, WILLIAM                    40   WHITE      M         MEDIUM                6/30/2011    EVANS                                                                9/16/2024
 368588    MCNAIR, CARL ANTHONY                 63   BLACK      M         MEDIUM                             RIDGELAND                                                            1/11/2024
 327232    MCNAIR, TROYVON D.                   32   BLACK      M         MEDIUM               12/10/2008    ALLENDALE                                                             3/7/2027
 322191    MCNEAL, CLEVELAND SHENARD            32   BLACK      M         MEDIUM                 9/9/2019    TYGER RIVER                                                          5/31/2022
 368283    MCNEAL, DEON                         51   BLACK      M         MEDIUM               10/15/2019    TURBEVILLE                   5/5/2024      5/5/2024                   5/3/2024
 279222    MCNEAL, ERIC CHRISTOPHE              36   BLACK      M         MINIMUM               6/27/2018    TRENTON                                                               2/1/2026
 301049    MCNEIL JR, ANSON                     50   BLACK      M         MINIMUM                3/2/2012    LIVESAY                     8/10/2019     8/28/2020       7/2/2020 12/29/2020
 360618    MCNEIL, ANTONIO ODELL                28   BLACK      M         CLOSE                 11/5/2019    LEE                         8/22/2030     8/22/2030                  2/18/2031
 314259    MCNEIL, ANTWAN WILLIAM               34   BLACK      M         MEDIUM                1/23/2020    KERSHAW                                                              4/15/2021
 367039    MCNEIL, DANDRE DESHAWN               23   BLACK      M         CLOSE                 4/11/2020    KERSHAW                                                               1/3/2023
 351104    MCNEIL, DEVANTE DESHAWN              27   BLACK      M         CLOSE                 11/6/2019    LEE                                                                  7/19/2035
 362583    MCNEIL, DEXTER LAMONT                40   BLACK      M         MEDIUM                3/17/2020    RIDGELAND                    1/5/2016   10/23/2020        8/6/2021    2/2/2022
 308147    MCNEIL, GEORGE                       50   BLACK      M         MINIMUM               4/24/2019    TRENTON                     6/22/2020     6/22/2020                  6/11/2025
 245857    MCNEIL, JOSEPH JUNIOR                41   BLACK      M         MEDIUM                6/26/2012    BROAD RIVER                 7/24/2019     7/24/2020     8/16/2020    2/12/2021
 356481    MCNEIL, KELLY JEROME                 50   BLACK      M         MEDIUM                             LIEBER                                                               4/29/2030
 281799    MCNEIL, KENNETH MALCOLM              60   BLACK      M         MEDIUM                 1/6/2013    RIDGELAND                   5/13/2020     5/13/2020     5/20/2021 11/16/2021
 288730    MCNEIL, MYRON ANTHONY                52   BLACK      M         MEDIUM                2/23/2005    MACDOUGALL                  11/4/2020     11/4/2020     11/8/2023     5/6/2024
 235846    MCNEIL, TONY L.                      46   BLACK      M         MEDIUM                 2/4/2016    LIEBER                     11/26/2014     10/9/2021
 379878    MCNEIL, VERNON GENE                  47   BLACK      M         MEDIUM                             ALLENDALE                                                           12/16/2026
 369401    MCNEILL, JAHMAND                     27   BLACK      M         CLOSE                  5/3/2019    LIEBER                                                                2/5/2049
 219506    MCNEILL,III, EDSEL L.                46   WHITE      M         MEDIUM                 8/9/2010    BROAD RIVER                 9/27/2003     7/18/2020                  6/12/2027

                                                                          SCDC INMATES MAY 5 000270
                                                                                          Incident Date of                             Projected                   Projected
                                           Current                                                                                                  Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                    Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                  entry Date
 336465    MCPHAIL, JEREMY                       32   BLACK     M         MEDIUM                  3/5/2015 ALLENDALE                                                               8/8/2028
 383309    MCPHERSON III, WILLIAM THOMAS         28   WHITE     M                                          KIRKLAND                      1/16/2021     1/16/2021                  9/25/2020
 371844    MCPHERSON, KAREEM                     23   BLACK     M         CLOSE                   4/2/2018 TURBEVILLE                    2/15/2021     2/15/2021                   7/3/2022
 324567    MCQUAGE IV, DANIEL HENRY              35   WHITE     M         MEDIUM                 1/10/2020 WATEREE RIVER                 3/22/2020     3/22/2020     8/31/2021    2/27/2022
 364854    MCQUARTERS, AUSTIN                    25   BLACK     M         CLOSE                 10/30/2019 LIEBER                                                                 11/2/2030
 278616    MCQUEEN, MARKEITH                     40   BLACK     M         MINIMUM                12/3/2014 KIRKLAND                                                              10/14/2022
 152425    MCQUILLA, ARTHUR                      50   BLACK     M         MEDIUM                 9/13/2016 LEE
 299882    MCQUNE, WALTER                        36   BLACK     M         MEDIUM                11/13/2018 TYGER RIVER                                                            7/29/2024
 383064    MCRAE, CAMELIN DEMTRIUS               26   BLACK     M                                          KIRKLAND                                                              11/13/2036
 341486    MCRAE, JAMES EDWARD                   55   WHITE     M         MEDIUM                 1/29/2019 RIDGELAND                                                               7/9/2022
 236188    MCRAE, RODERICK G.                    60   BLACK     M         CLOSE                   3/9/2015 MCCORMICK
 244026    MCSHARRY, JENNIFER L.                 40   WHITE     F         MINIMUM               10/16/2015 LEATH                                                                   9/5/2027
 345706    MCSWAIN, JAVOR M                      30   BLACK     M         MEDIUM                12/10/2015 KERSHAW                                                                8/12/2020
 296325    MCSWAIN, JR., ROY                     37   WHITE     M         CLOSE                  7/16/2013 MCCORMICK                                                               6/4/2020
 261322    MCTEER, PATRICK LEONARD               51   BLACK     M         CLOSE                  4/25/2002 KIRKLAND                      5/29/2020     5/29/2020                  2/21/2021
 241837    MCVAY, JAMES                          56   BLACK     M         MEDIUM                  9/9/2019 LIEBER                         4/6/2014     8/29/2020
 381011    MCWATTERS, KIMBERLY DAWN              36   WHITE     F         MINIMUM                          GRAHAM                                                                10/10/2020
 321345    MCWHITE, JUSTIN CHRISTOPHE            31   BLACK     M         CLOSE                  7/17/2019 LEE                           1/21/2020     3/18/2022     8/16/2023    2/12/2024
 372953    MCWILLIAMS, SABRINA ANN               42   WHITE     F         CLOSE                  12/9/2019 GRAHAM                                                                 3/17/2030
 370827    MEAD, KATRINA LYN                     22   WHITE     F         MINIMUM                7/16/2018 GRAHAM                      10/17/2023     10/17/2023                 10/16/2023
 275278    MEADE JR, JAMES MICHAEL               45   WHITE     M         MEDIUM                12/15/2002 EVANS                         8/2/2020       8/2/2020                  7/31/2022
 355230    MEADE, JENNIFER MELISSA               42   WHITE     F         MINIMUM                          LEATH                                                                  3/10/2022
 382965    MEADE, JOSEPH ROBERT                  19   WHITE     M         MEDIUM                           MACDOUGALL                                                              9/5/2027
 266610    MEADOWS JR, DARYL LEE                 39   WHITE     M         MEDIUM                 10/4/2019 TURBEVILLE                    2/16/2021     2/16/2021                  4/23/2023
 294273    MEADOWS, CHRISTOPHE L                 40   WHITE     M         MEDIUM                 4/10/2020 TYGER RIVER                                                           11/21/2026
 375319    MEADOWS, WILLIAM DAVID                23   BLACK     M         MEDIUM                 11/1/2018 BROAD RIVER                                                             8/5/2029
 358310    MEALOR, MICHAEL LEVANT                50   WHITE     M         MINIMUM                          RIDGELAND                                                               7/3/2021
 360650    MEANS II, ANTUANE JAMAL               25   BLACK     M         MEDIUM                 10/9/2019 LIEBER                                                                 6/21/2029
 359700    MEANS JR, GARY JERRELL                32   BLACK     M         MEDIUM                  4/3/2020 BROAD RIVER                                                            10/4/2030
 258965    MEANS, GARVIN EDWARD                  71   BLACK     M                                          KIRKLAND                                    12/9/2000                   1/5/2021
 376293    MEARITE, RONDRICK                     26   BLACK     M         MEDIUM                 4/18/2020 EVANS                                                                   3/2/2029
 316521    MECKELVANEY, HANS FREDRICK            56   WHITE     M         MEDIUM                           BROAD RIVER                   8/22/2102     8/22/2102                  8/22/2102
 331989    MEDDERS, CHARLES JOSEPH               34   WHITE     M         MINIMUM                          KERSHAW                                     8/17/2012                  6/15/2020
 374088    MEDEIROS, KYLE CHRISTIAN              29   WHITE     M         MEDIUM                           MACDOUGALL                                                             8/31/2023
 318000    MEDFORD JR, DANIEL TERRY              39   WHITE     M         MINIMUM               12/19/2007 GOODMAN                     10/31/2020     10/31/2020                   1/4/2021
 291647    MEDFORD, JUSTIN RAY                   35   WHITE     M                               10/31/2005 KIRKLAND                      7/8/2020       7/8/2020                   5/9/2021
 349218    MEDFORD, TONY PAUL                    43   WHITE     M         MINIMUM                1/25/2019 ALLENDALE                                                              10/9/2023
 381924    MEDINA LEBRON, LUIS ZACARIUS          29   OTHER     M         MEDIUM                           ALLENDALE                     6/8/2027       6/8/2027                   6/6/2027
 352412    MEDINA, CURTIS STANTON                27   WHITE     M         CLOSE                   4/3/2020 BROAD RIVER                 12/24/2019      1/28/2021                  5/21/2022

                                                                          SCDC INMATES MAY 5 000271
                                                                                            Incident Date of                             Projected                    Projected
                                             Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                              Age                                                                                                     Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
 330055    MEDLIN JR, DOUGLAS ANTHONY              29   WHITE     M         MEDIUM                 1/23/2020 KERSHAW                       1/10/2022      1/10/2022                   1/4/2025
 379857    MEDLIN, CHRISTOPHE DAVID                38   WHITE     M         MEDIUM                 6/28/2019 KERSHAW                         8/8/2019   11/20/2020                   6/17/2020
 318745    MEDLIN, PAUL JEREMIAH                   42   WHITE     M         MEDIUM                           TYGER RIVER                                                             1/31/2023
 337705    MEDLIN, SCOTTY MICHAEL                  45   WHITE     M         MINIMUM                          EVANS                         5/17/2020      5/17/2020                  12/7/2020
 278090    MEDLOCK, JOSEPH LAMAR                   37   BLACK     M         MEDIUM                10/25/2006 RIDGELAND                                                               1/11/2024
 269337    MEDLOCK, TRACEY                         53   WHITE     F         MINIMUM                          GRAHAM                                                                  8/16/2020
 270253    MEEDS, MICHAEL ANTHONY                  37   WHITE     M         MEDIUM                  1/2/2016 KERSHAW                       3/30/2020      3/30/2020    11/19/2021    5/18/2022
 314360    MEEK, MARVIN                            64   WHITE     M         CLOSE                            BROAD RIVER
 292531    MEEKINS, BOYD MATTHEW                   38   WHITE     M         CLOSE                  1/25/2020 LIEBER
 323594    MEEKS, DARRELL                          34   BLACK     M         MEDIUM                 2/15/2019 TURBEVILLE                                                            10/22/2020
 383166    MEEKS, MARSHALL SPENCE                  21   WHITE     M                                          KIRKLAND                                                               1/27/2024
 343610    MEGGETT, DAVID LEE                      54   BLACK     M         MEDIUM                 5/19/2016 LIEBER                                                                  7/8/2034
 140469    MEGGS, DENNIS R.                        55   WHITE     M         MEDIUM                  2/7/2017 KIRKLAND                     11/3/1994      2/27/2021
 362509    MEHAFFEY, ROBERT C                      28   WHITE     M         MEDIUM                 1/28/2020 RIDGELAND                    5/17/2019       2/4/2021                  6/10/2020
 374758    MEILER, NANCY CAUSEY                    52   WHITE     F         MINIMUM                          LEATH                        5/12/2022      5/12/2022                  5/11/2022
 364242    MEJEAN, CHRISTOPHE ERIC                 35   WHITE     M         MEDIUM                           TYGER RIVER                                                            1/17/2028
 348682    MEJIA, MARIA DELOSANGEL                 34   OTHER     F         MEDIUM                           LEATH                                                                  5/29/2023
 380290    MELLADO, TOMAS PORTILLO                 49   OTHER     M         MEDIUM                           KERSHAW                      2/16/2021     2/16/2021                   6/30/2023
 270982    MELLETTE, CHRISTOPHE                    38   BLACK     M         MINIMUM                6/12/2017 WATEREE RIVER                2/13/2026     2/13/2026                    2/6/2026
 238397    MELLETTE, KEVIN                         46   BLACK     M         MEDIUM                 3/24/2013 WATEREE RIVER                11/3/2033     11/3/2033                   4/25/2036
 352473    MELTON, ANTHONY ELIJAHJUAN              33   BLACK     M                                          KIRKLAND                      3/9/2022      3/9/2022      7/13/2024     1/9/2025
 331231    MELTON, ANTONIO                         30   BLACK     M         MEDIUM                 4/16/2018 TURBEVILLE                  10/13/2022    10/13/2022                  10/13/2022
 269852    MELTON, ANTONIO LAMONT                  40   BLACK     M         MEDIUM                           ALLENDALE                                                              11/8/2027
 364742    MELTON, HARLAN DONNELL                  47   WHITE     M         MEDIUM                           MCCORMICK                    2/22/2032     2/22/2032                   7/18/2033
 226507    MELTON, JOHN WILLIAM                    54   WHITE     M         MEDIUM                10/28/2001 TYGER RIVER                 12/13/2021    12/13/2021                    6/6/2024
 267078    MELTON, MARK CLAUDE                     57   WHITE     M         MEDIUM                  7/7/2013 TYGER RIVER                                                           10/29/2042
 258126    MELTON, WRISTON J.                      39   WHITE     M         MEDIUM                  9/8/2011 TYGER RIVER                                                            12/3/2028
 352482    MELVIN II, RANDY EUGENE                 37   WHITE     M         MEDIUM                 3/27/2019 EVANS                                                                  5/18/2022
 374761    MELVIN, CRYSTAL SHEREASE                31   BLACK     F         MINIMUM                4/19/2020 LEATH                         5/4/2020       5/4/2020                  6/30/2021
 381863    MELVIN, GREGORY AUSTIN                  22   WHITE     M         MINIMUM                          GOODMAN                                                                6/28/2020
 240780    MENDENHALL, JAMES                       41   BLACK     M         MEDIUM                  4/7/2020 KERSHAW                     11/18/2010      8/28/2020                 10/27/2020
 350471    MENDEZ BRIONES, MARIA GUADALUPE         39   OTHER     F         MEDIUM                10/27/2018 LEATH                                                                  5/12/2032
 373834    MENDEZ MARTINEZ, CESAR                  22   OTHER     M         CLOSE                  9/23/2019 LEE                                                                    3/19/2033
 371310    MENDEZ, CARMEN MARTINEZ                 54   OTHER     M         MEDIUM                  1/4/2019 ALLENDALE                                                              6/28/2027
 378455    MENDEZ, CHRISTOPHE BENJAMIN             31   WHITE     M         CLOSE                  1/26/2019 PERRY
 321149    MENDEZ, JUAN RAMON                      39   OTHER     M         CLOSE                  4/25/2019 BROAD RIVER                                                            1/16/2024
 378442    MENDIETA, NICHOLAS SAMER                18   BLACK     M         MEDIUM                 9/23/2019 TURBEVILLE                   3/14/2022      3/14/2022                  3/13/2022
 372431    MENDONES, ARTURO PADILLA                43   BLACK     M         MINIMUM                          PALMER                                                                  7/9/2022
 354664    MENDOZA, RICARDO                        38   OTHER     M         MEDIUM                 9/22/2017 MCCORMICK                    5/24/2028      5/24/2028                  5/19/2028

                                                                            SCDC INMATES MAY 5 000272
                                                                                           Incident Date of                              Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 355325    MENDOZA, VINCENTE                      35   OTHER     M         CLOSE                              LEE                                                                      3/31/2052
 381139    MENJIVAR MANCIAS, MAYNOR ARIEL         20   OTHER     M         MEDIUM                 1/9/2020    MACDOUGALL                    5/2/2020         5/2/2020       5/8/2021 10/25/2021
 284124    MENTION SR, DOUGLAS MACARTHUR          55   BLACK     M         MEDIUM                             BROAD RIVER                  10/1/2020        10/1/2020                 12/28/2021
 382260    MENTOR, NAJERIQ ANDRE                  29   BLACK     M         MINIMUM                            KIRKLAND                     6/23/2022        6/23/2022                 10/12/2024
 244201    MERCER, ANTHONY CALHOUN                39   WHITE     M         MEDIUM                8/19/2017    KERSHAW                                                                   8/2/2022
 372648    MERCER, JAMAAL CHRISTOPHE              21   BLACK     M         MEDIUM                8/29/2017    KIRKLAND                     6/18/2020        6/18/2020                  3/13/2021
 360547    MERCER, KEVIN JERMAINE                 42   BLACK     M         MEDIUM                 5/2/2017    LIEBER                                                                   5/27/2047
 383038    MERCK, ROBERT JUNIOR                   28   BLACK     M                                            KIRKLAND                     4/20/2023        4/20/2023                  3/13/2023
 364211    MERCK, TIMOTHY MICHAEL                 35   WHITE     M         MINIMUM                            GOODMAN                                                                  3/11/2022
 371711    MERCURI, VICTOR ALEXANDER              27   WHITE     M         MEDIUM                 4/9/2019    BROAD RIVER                                                              5/28/2031
 335447    MEREDITH, CHRISTOPHE MARK              40   WHITE     M         MEDIUM                10/8/2019    EVANS                      12/30/2020       12/30/2020                   1/23/2022
 341563    MEREDITH, JOHN JAMES                   33   WHITE     M         MEDIUM                7/12/2018    RIDGELAND                                                               10/26/2026
 308320    MEREDITH, SHANE WILLIAM                33   WHITE     M         MINIMUM                            MACDOUGALL                   4/10/2020        4/10/2020                 11/22/2020
 350098    MERINO, DOMENIC JOHN                   32   WHITE     M         CLOSE                  5/7/2019    LEE                                                                       2/8/2034
 368568    MERINO, JONATHAN                       29   OTHER     M         MINIMUM               3/31/2018    MANNING                                                                  1/12/2022
 383093    MERRELL, CHRISTOPHE TODD               46   WHITE     M                                            KIRKLAND                     11/3/2020        11/3/2020                  6/16/2020
 201444    MERRITT, DARELL ANTHONY                61   WHITE     M         CLOSE                 3/13/1995    PERRY                                                                   11/18/2057
 362163    MERRITT, DAVID PAUL                    50   WHITE     M         MINIMUM              12/18/2016    ALLENDALE                   3/29/2020         3/29/2020    11/17/2021    5/16/2022
 383216    MERRITT, JASON STUART                  37   WHITE     M                                            KIRKLAND                   11/18/2020       11/18/2020     11/18/2021    4/19/2022
 382000    MERRIWEATHER, KELVIN LAMAR             24   BLACK     M         MEDIUM                             EVANS                                                                     1/4/2028
 354612    MERRIWEATHER, PHILLIP ANTHONY          46   BLACK     M         MEDIUM                             KIRKLAND                                                                  2/2/2030
 314903    MESSER, BRIAN PAUL                     38   WHITE     M         MEDIUM                12/7/2014    WATEREE RIVER              10/19/2020       10/19/2020      7/20/2021    1/16/2022
 376570    METCALF, MANDI RAYE                    36   WHITE     F         MINIMUM                            LEATH                                                                    6/12/2026
 310606    METCALF, ROBERT DALE                   36   WHITE     M         MEDIUM                3/23/2007    KIRKLAND                                                                  1/3/2028
 376899    METTS JR, RONALD GENE                  45   WHITE     M         CLOSE                              MCCORMICK                                                                7/22/2030
 382740    MEYER JR, SAMUEL MILLER                60   WHITE     M         MINIMUM                            WATEREE RIVER                                                           10/24/2023
 350250    MEYERS JR, ROBERT JOSEPH               28   WHITE     M         CLOSE                10/28/2019    LEE                          1/23/2019      10/29/2020                    7/9/2020
 371164    MEYERS, ALONZO G                       28   BLACK     M         MEDIUM                3/16/2020    RIDGELAND                                                               10/15/2026
 258796    MEYERS, ANDREW LOUIS                   37   BLACK     M         CLOSE                 6/24/2019    LIEBER                       8/13/2018        10/8/2020     11/7/2020     5/6/2021
 372197    MEYERS, DONTRELL JAMAL                 27   BLACK     M         MEDIUM                2/21/2018    ALLENDALE                     6/3/2021         6/3/2021     5/11/2021    7/11/2021
 380507    MEYERS, JAREN BERNARD                  20   BLACK     M         CLOSE                  3/6/2020    LEE                                                                     11/10/2040
 372424    MEZA, PAULINO MACEDA                   37   OTHER     M         CLOSE                              KIRKLAND                                                                 3/15/2037
 263696    MICHAELS, MARK DAMION                  40   WHITE     M         MEDIUM                12/6/2019    TYGER RIVER                  11/1/2019        1/23/2021                 11/14/2020
 341675    MICHAELSON, JEFFREY                    40   WHITE     M         MEDIUM                6/13/2016    LIEBER                                                                   6/27/2055
 312436    MICHAU, JAMIE DWAYNE                   39   WHITE     M         MINIMUM               9/15/2019    TRENTON                      7/24/2020        7/24/2020     9/22/2022    3/21/2023
 369511    MICHAUX JR, RONALD DOUGLAS             37   BLACK     M         CLOSE                 2/15/2020    BROAD RIVER                                                              6/29/2037
 381394    MICHEL JR, ARNOLD LAMAR                39   BLACK     M         MINIMUM                            WATEREE RIVER                                                             9/7/2024
 379338    MICHEL, DARIUS ALIX                    28   BLACK     M         MEDIUM                4/21/2020    WATEREE RIVER                 5/4/2020         5/4/2020       2/1/2022   7/31/2022
 362384    MICKEL III, VERNON ANTHONY             29   BLACK     M         CLOSE                 8/18/2019    MCCORMICK                                                               10/29/2023

                                                                           SCDC INMATES MAY 5 000273
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 340668    MICKELL, DEANGELO CHRISTOPHE         43   BLACK      M         MINIMUM                            GOODMAN                                                                  8/12/2025
 357123    MICKENS, TOSHONDA MONIQUE            38   BLACK      F         CLOSE                              GRAHAM                                                                    4/5/2043
 377203    MICKLE, BYRON MAURICE                35   BLACK      M         MEDIUM                4/18/2020    ALLENDALE                    4/13/2019        7/31/2021     9/27/2020    3/26/2021
 245113    MICKLES, JAMES WADE                  65   BLACK      M         MEDIUM                 8/7/2009    TYGER RIVER                                                               6/6/2034
 213662    MIDDLETON, CHRISTOPHE ALLEN          49   BLACK      M         CLOSE                 3/29/1996    PERRY                                                                   12/14/2039
  73999    MIDDLETON, DAVID -                   73   BLACK      M         MEDIUM                 9/7/2016    KIRKLAND                   10/22/1983         3/20/2021
 335083    MIDDLETON, DEONTREA                  29   BLACK      M         MEDIUM                1/25/2020    RIDGELAND                                                               12/19/2025
 372859    MIDDLETON, DEVIN                     27   BLACK      M         CLOSE                              LEE                                                                      10/2/2033
 307245    MIDDLETON, GEORGE T.                 51   BLACK      M         MEDIUM                             LEE                                                                       7/6/2028
 374264    MIDDLETON, JAKEEM                    28   BLACK      M         MEDIUM                2/19/2020    TYGER RIVER                  6/26/2020        6/26/2020                  7/27/2025
 363735    MIDDLETON, KEVIN L                   32   BLACK      M         MEDIUM                12/5/2019    LEE                                                                     11/20/2026
 382327    MIDDLETON, LATYWN DEVIN              30   BLACK      M                                            KIRKLAND                   11/28/2020       11/28/2020      3/12/2022     9/8/2022
 273488    MIDDLETON, MARCEL SOLIES             42   BLACK      M         MEDIUM                9/26/2019    TURBEVILLE                                                               8/23/2021
 253919    MIDDLETON, OCTAVIA                   39   BLACK      M         CLOSE                  2/8/2019    LEE                                                                      7/31/2055
 347130    MIDDLETON, QUASHON GETERIS           28   BLACK      M         CLOSE                 2/15/2020    BROAD RIVER                                                              7/15/2037
 381526    MIDDLETON, RICARDO LAROY             46   BLACK      M         CLOSE                              PERRY
  86866    MIDDLETON, RICHARD KENNETH           61   BLACK      M         MEDIUM                8/12/2002    LIEBER                       8/19/2019       10/9/2020
 118225    MIDDLETON, RONALD -                  54   BLACK      M         MEDIUM                1/12/2016    MCCORMICK
 374821    MIDDLETON, STEVEN ALAXANDER          27   WHITE      M                                            KIRKLAND                                                                  6/6/2020
 304727    MIDDLETON, TAROYJA JAY               39   BLACK      M                               8/13/2014    KIRKLAND                     2/25/2020       2/25/2020                    9/9/2020
 366657    MIDDLETON, TONY RASHAD               30   BLACK      M         CLOSE                 2/13/2020    LEE                                                                     11/19/2021
 380677    MIHALIK, JOSEPH RYNE                 34   WHITE      M         CLOSE                              KIRKLAND                                                                 9/10/2020
 297186    MIKELL, CHRISTOPHE CARTER            44   BLACK      M         MINIMUM              10/12/2013    WATEREE RIVER                                                           11/21/2024
 298333    MIKELL, JOSHUA O                     37   BLACK      M         CLOSE                 6/13/2017    BROAD RIVER                                                               9/5/2047
 367710    MIKELL, KAREEM DAVON                 24   BLACK      M         CLOSE                 3/21/2020    MCCORMICK                     6/3/2019       9/11/2021       6/7/2023    12/4/2023
 337226    MIKELL, ZACHARY LAMAR                30   BLACK      M         MEDIUM                1/31/2020    RIDGELAND                                                                3/13/2026
 217813    MIKITIS, DAVID LEWIS                 53   WHITE      M         MEDIUM                4/28/2017    RIDGELAND                     5/3/2004       3/10/2021                   6/27/2021
 381308    MILAM, STEVEN LYNN                   46   WHITE      M         MINIMUM                4/2/2020    ALLENDALE                                                                6/13/2021
 344327    MILAN, SEAN STEPHEN                  35   WHITE      M         MEDIUM                 9/7/2016    MCCORMICK                                                               12/16/2029
 361091    MILES JR, CALVIN LEON                28   BLACK      M         MEDIUM               10/22/2019    KERSHAW                                                                  5/26/2024
 373889    MILES JR, FREDERICK LAVON            26   BLACK      M         MEDIUM               12/27/2019    EVANS                                                                    4/10/2024
 381772    MILES JR, JOHN BENJAMIN              45   WHITE      M         MINIMUM                            EVANS                                                                    4/27/2021
 275312    MILES, ANTHONY RAY                   48   WHITE      M         MEDIUM                1/29/2018    EVANS                                                                    4/19/2024
 345738    MILES, CHARLIE J                     70   BLACK      M         MEDIUM                5/10/2013    MACDOUGALL                                                               8/17/2022
 331866    MILES, DANIEL FREDRICK               31   WHITE      M         MEDIUM                 4/6/2020    TURBEVILLE                   4/16/2020       4/16/2020                   5/27/2026
 374962    MILES, DAVIS M                       25   WHITE      M         MEDIUM                             ALLENDALE                                                                 7/8/2020
 375039    MILES, DAVON KEITH                   23   BLACK      M         MEDIUM                 4/4/2020    TURBEVILLE                                                                6/8/2020
 307815    MILES, DERRICK JOSEPH                38   WHITE      M         MEDIUM                8/21/2015    KERSHAW                                                     5/23/2020   11/19/2020
 313832    MILES, DONALD                        45   WHITE      M         MEDIUM                             TYGER RIVER                                                               5/3/2048

                                                                          SCDC INMATES MAY 5 000274
                                                                                      Incident Date of                              Projected                      Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 285642    MILES, FERLANDO ERASKIN           38   BLACK     M         MEDIUM                 2/27/2020   EVANS                                                                   10/25/2022
 267383    MILES, GARY                       36   WHITE     M         MEDIUM                  8/8/2018   KERSHAW                      3/17/2032        3/17/2032                  3/11/2032
 363920    MILES, HAROLD ANTHONY             24   BLACK     M         MEDIUM                10/13/2016   EVANS                        8/27/2019        1/22/2021                   8/4/2020
 359880    MILES, JACKIE LEE                 30   WHITE     M         MINIMUM                 1/5/2017   MANNING                      4/26/2020        4/26/2020                   8/5/2020
 355626    MILES, JAMES CHRISTOPHE           40   WHITE     M         MINIMUM                1/27/2020   MCCORMICK                     5/7/2019        4/30/2020     2/24/2022    8/23/2022
 381647    MILES, JAYSON ANTONIO             21   BLACK     M         CLOSE                              LEE                                                                      4/12/2057
 296915    MILES, JESSE JOE                  33   WHITE     M         MINIMUM                            MANNING                      4/18/2020        4/18/2020                  7/14/2020
 365379    MILES, JOSEPH JONATHAN            39   WHITE     M         CLOSE                 7/17/2019    BROAD RIVER                                                             12/16/2029
 382849    MILES, JOSHUA MACKENZIE           29   WHITE     M         MEDIUM                             PERRY                        8/19/2035        8/19/2035                  8/15/2035
 299857    MILES, LANCE LEON                 36   BLACK     M         MEDIUM                2/15/2020    BROAD RIVER                                                               5/5/2036
 187005    MILES, MYRON                      46   BLACK     M         MEDIUM               12/11/2006    TYGER RIVER                  3/10/2011         1/8/2022
 318601    MILES, RAYMOND PARNELL            48   WHITE     M         MEDIUM                             KIRKLAND                     1/17/2020        1/17/2020                  5/23/2020
 156046    MILLEDGE, TREVIN LORENZO          51   BLACK     M         MEDIUM                 1/4/2019    LEE                                                                      8/19/2036
 311012    MILLEN, MARK                      39   WHITE     M         MEDIUM                3/16/2020    ALLENDALE                    9/16/2020        9/16/2020     2/27/2022    8/26/2022
 372515    MILLER III, ROBERT LEE            21   BLACK     M         CLOSE                 1/18/2020    LEE                                                                      3/23/2070
 378459    MILLER JR, JOHN MELVIN            22   OTHER     M         MINIMUM               3/22/2020    LIVESAY                                                                  7/12/2021
 237348    MILLER, ALBERT                    61   BLACK     M         CLOSE                              MCCORMICK                                                                4/17/2031
 381257    MILLER, ANTOINE TREMANE           21   BLACK     M         MEDIUM                             LEE                          10/6/2054        10/6/2054                  10/6/2054
 210399    MILLER, ANTONIE                   47   BLACK     M         MEDIUM                             TYGER RIVER                                                               8/7/2037
 363393    MILLER, AQIEN JAMAR               29   BLACK     M         MEDIUM                             LEE                                                                     10/29/2051
 383140    MILLER, ASHLEY MARIE LESH         23   BLACK     F         MEDIUM                             GRAHAM                        6/9/2021         6/9/2021                  1/10/2022
 243836    MILLER, BILLY DWAYNE              58   WHITE     M         MEDIUM                             MACDOUGALL                   9/15/2019      10/23/2020        8/5/2021    2/1/2022
 264725    MILLER, BOBBY                     41   BLACK     M                                            KIRKLAND                                                                11/13/2022
 364362    MILLER, BOBBY EUGENE              29   BLACK     M         MEDIUM                3/28/2020    ALLENDALE                                                                5/11/2022
 163907    MILLER, CALVIN EUGENE             58   BLACK     M         MINIMUM               4/14/2020    WATEREE RIVER              12/15/2019         3/25/2021                  11/1/2020
 304795    MILLER, CEDRIC L                  39   BLACK     M         MEDIUM                9/23/2016    RIDGELAND                  11/10/2020       11/10/2020                   8/13/2021
 379314    MILLER, CHADWICK AKKIM            32   BLACK     M         MEDIUM                             EVANS                       7/22/2019          1/8/2022                  9/30/2020
 244478    MILLER, CHARLES                   68   BLACK     M         MEDIUM                3/30/2018    TURBEVILLE                                                                7/2/2022
 265480    MILLER, CHAVIS TONAKA             44   BLACK     M         CLOSE                 4/16/2004    LEE
 267397    MILLER, CLARENCE SCOTT            51   BLACK     M         MEDIUM                1/29/2020    TYGER RIVER                                                             7/28/2023
 261270    MILLER, CLIFFORD                  40   BLACK     M         MINIMUM                7/2/2011    KERSHAW                                                                  7/9/2027
  80058    MILLER, COLLIS JUNIOR             65   BLACK     M         MEDIUM                 2/4/2002    BROAD RIVER
 338141    MILLER, COLTRANE                  43   BLACK     M         MEDIUM                9/20/2019    EVANS                                                                    4/4/2023
 333139    MILLER, DARRELL LEE               49   BLACK     M         MEDIUM                3/30/2020    LIEBER                       8/20/2018      10/23/2020     11/24/2021   5/23/2022
 293261    MILLER, DEMERIS RAFAEL            34   BLACK     M         MEDIUM                3/13/2020    RIDGELAND                                                  11/12/2021   5/11/2022
 376153    MILLER, DEREK NATHANIEL           40   WHITE     M         MEDIUM                             BROAD RIVER                                                              5/3/2032
 378046    MILLER, DESOMD LAMONT             24   BLACK     M         MINIMUM               4/24/2020    MANNING                                                                 9/19/2020
 330228    MILLER, DEVIN DEVON               36   BLACK     M         MEDIUM                10/2/2017    ALLENDALE                                                               7/14/2024
 369911    MILLER, DOMINIC LAMONT            23   BLACK     M         CLOSE                 6/11/2018    KIRKLAND                                                                6/16/2026

                                                                      SCDC INMATES MAY 5 000275
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 300201    MILLER, EDWIN EUGENE               48   BLACK      M                                9/28/2018 KIRKLAND                                                                   5/23/2021
 235474    MILLER, ERNEST ESDORNE             56   BLACK      M         MEDIUM                  5/8/2008 RIDGELAND                                                                  6/28/2021
 316951    MILLER, GEORGE LEE                 58   WHITE      M         CLOSE                            LEE
 361671    MILLER, JALEEL TRAYTWON            27   BLACK      M         CLOSE                  12/2/2019 KIRKLAND                                                                   7/10/2028
 353642    MILLER, JALEK JONQUES              29   BLACK      M         MEDIUM                11/12/2019 LIEBER                                                                    10/13/2029
 325381    MILLER, JAMES B                    68   WHITE      M         MEDIUM                10/17/2018 TYGER RIVER                                                                12/4/2023
 167675    MILLER, JAMES CARL                 53   BLACK      M         MEDIUM                10/24/2019 BROAD RIVER                  12/14/2009       11/14/2020
 367454    MILLER, JAMES WAYNE                43   WHITE      M         MEDIUM                           BROAD RIVER                   8/12/2032        8/12/2032                    8/1/2037
 188664    MILLER, JERRY JEROME               60   BLACK      M         CLOSE                   9/8/2010 KIRKLAND                      2/16/2012        1/23/2021
  69498    MILLER, JOHN EDWARD                67   BLACK      M         MEDIUM                  5/3/2017 MCCORMICK
 344805    MILLER, JONATHAN DAMARIOUS         30   BLACK      M         MEDIUM                  2/6/2020 TRENTON                        2/25/2022       2/25/2022                  12/31/2023
 325645    MILLER, JOSEPH WAYNE               45   WHITE      M         CLOSE                 10/10/2013 LEE                            9/22/2019       9/25/2020       3/7/2022     9/3/2022
 356580    MILLER, JUSTIN DEREK               30   WHITE      M         MEDIUM                  9/5/2018 EVANS                                                                     12/10/2020
 374451    MILLER, KEENAN JAMAL               24   BLACK      M         CLOSE                            KIRKLAND                                                                   8/26/2046
 208540    MILLER, KEITH                      50   BLACK      M         CLOSE                  4/14/2018 PERRY                          2/29/2024       2/29/2024                   3/13/2024
 255923    MILLER, KENNETH EUGENE             57   BLACK      M         MINIMUM                 8/3/2012 GOODMAN                        9/16/2020       9/16/2020                  11/27/2021
 250647    MILLER, LANCE MICHAEL              49   WHITE      M         CLOSE                            LEE                                                                        2/25/2035
 230199    MILLER, LANORA                     47   BLACK      F         MINIMUM                4/11/1998 GRAHAM                                                                     4/21/2026
 240651    MILLER, LARRY DONNELL              42   BLACK      M         MEDIUM                12/26/2016 LEE                                                                         6/9/2025
  79964    MILLER, LESTER JAMES               64   BLACK      M         MEDIUM                           LIEBER                         9/13/1981       8/29/2020
 375485    MILLER, LONNIE DEAN                32   BLACK      M         MEDIUM                 3/10/2020 MCCORMICK                                                                   6/6/2038
 330538    MILLER, MARION                     42   BLACK      M         MEDIUM                 1/26/2019 TRENTON                                                                    1/10/2021
 275784    MILLER, MARK LEE                   45   BLACK      M         MINIMUM                1/31/2005 PALMER                         3/11/2020       3/11/2020      3/22/2021    5/23/2021
 339382    MILLER, MARLON LEVON               44   BLACK      M         MEDIUM                12/14/2011 ALLENDALE                                                                  8/21/2026
 249557    MILLER, MARSHALL RAY               57   WHITE      M         MEDIUM                           TYGER RIVER                                                                 9/4/2024
 375300    MILLER, MATTHEW DAVID              37   BLACK      M         MINIMUM                          LIVESAY                                                                    1/12/2025
 365143    MILLER, MAURICE                    23   BLACK      M         CLOSE                  12/3/2019 BROAD RIVER                                                                6/27/2055
 355905    MILLER, MEON                       27   BLACK      M         MEDIUM                 3/13/2017 TYGER RIVER                                                                1/27/2026
 259269    MILLER, MICHAEL                    49   BLACK      M         MEDIUM                 6/23/2004 TURBEVILLE                                                                 3/12/2024
 227251    MILLER, MICHAEL JACK               59   WHITE      M         CLOSE                 10/17/1998 PERRY                                                                       6/6/2034
 383033    MILLER, MICHAEL RAY                42   WHITE      M                                          KIRKLAND                                                                   12/6/2035
 329670    MILLER, NAFYIS                     33   BLACK      M         MEDIUM                 9/24/2019 KERSHAW                                                                   12/25/2021
 363234    MILLER, NICKOLAS JERMAINE          32   BLACK      M         CLOSE                   1/2/2020 PERRY
 301097    MILLER, PHILLIP                    59   BLACK      M         CLOSE                  5/12/2005 MCCORMICK
 304241    MILLER, PHILLIP JIMMIE             38   BLACK      M         CLOSE                   2/7/2020 LIEBER                                                                     4/22/2033
 259639    MILLER, PHILLIP KELVIN             53   BLACK      M         MEDIUM                 9/18/2019 TRENTON                      11/28/2018         3/3/2021      9/22/2020    3/21/2021
 308451    MILLER, QHAUN MAURICE              39   BLACK      M         MEDIUM                 9/26/2015 TYGER RIVER                   6/11/2025        6/11/2025                   4/21/2026
 371169    MILLER, QUINTERIS ZYQUAN           22   BLACK      M         CLOSE                  1/31/2020 KIRKLAND                                                                   8/26/2045
 378057    MILLER, RAYFEUS LEVEL              31   BLACK      M         MEDIUM                 8/27/2019 ALLENDALE                      8/26/2021       8/26/2021      11/7/2025     5/6/2026

                                                                        SCDC INMATES MAY 5 000276
                                                                                             Incident Date of                              Projected                      Projected
                                             Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                         Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 310609    MILLER, RECO LAMONT                     41   BLACK      M         MEDIUM                 8/28/2018 RIDGELAND                                                                   5/7/2022
 370421    MILLER, REGGIE RAPHEL                   30   BLACK      M         MEDIUM                  4/6/2020 TYGER RIVER                                                               10/13/2022
 261476    MILLER, REGINALD JAMES                  41   BLACK      M         MINIMUM                 1/3/2018 TYGER RIVER                    2/19/2026        2/19/2026                   8/8/2026
 355703    MILLER, RICHARD SILVESTER               57   BLACK      M         MINIMUM                          TYGER RIVER                                                                3/14/2025
 118067    MILLER, ROBERT LEE                      61   BLACK      M         MEDIUM                 11/5/1984 RIDGELAND                                                                  4/17/2021
 305240    MILLER, ROBERT WAYNE                    52   WHITE      M         MEDIUM                 2/12/2019 ALLENDALE                                                                  5/17/2020
 259190    MILLER, SHARON NICOLE                   47   BLACK      F         MEDIUM                 5/17/2019 GRAHAM                                                                    11/12/2022
 326962    MILLER, SHAWN ANTONIO                   30   BLACK      M         CLOSE                  2/22/2020 LIEBER                                                                      2/2/2022
 340737    MILLER, SHERROD JARVIS                  58   BLACK      M         MEDIUM                           TYGER RIVER                                                                2/11/2025
 298176    MILLER, STANLEY                         42   BLACK      M         MEDIUM                 5/29/2019 RIDGELAND                                                    11/27/2021    5/26/2022
 379125    MILLER, STEPHANOS HARALAMBOS            36   WHITE      M         MINIMUM                          LIVESAY                                                                    2/11/2021
 263686    MILLER, STEVEN MITCHELL                 54   WHITE      M         MEDIUM                           PERRY                          4/2/2020          4/2/2020                   1/4/2021
 378762    MILLER, STEVEN SITEZ                    24   BLACK      M         MINIMUM                          LIVESAY                      11/24/2027       11/24/2027                  11/21/2027
 183340    MILLER, TERRY LEE                       50   BLACK      M         MEDIUM                 8/26/2016 LIEBER                        3/17/2003         3/21/2020                   7/6/2045
 245497    MILLER, TRAVIS DYLAND                   41   BLACK      M         MEDIUM                 7/23/2008 KIRKLAND                                                                  10/12/2021
 275851    MILLER, TREVOR                          38   BLACK      M         MEDIUM                 3/10/2020 RIDGELAND                    10/23/2029       10/23/2029                  10/23/2029
 373529    MILLER, WILLIE LEE                      43   BLACK      M         CLOSE                  8/15/2019 BROAD RIVER                                                               12/25/2036
 133749    MILLER, WILLIE LEE                      71   BLACK      M         MEDIUM                  8/9/1995 BROAD RIVER
 367569    MILLHOLLAND, JAMES MICHAEL              37   WHITE      M         MINIMUM                          ALLENDALE                                                                 6/13/2023
 354588    MILLIGAN JR, COSTELLO AVON              26   BLACK      M         MEDIUM                 1/21/2020 RIDGELAND                                                                 6/13/2028
 365058    MILLIGAN JR, DEANGELO RODRIQUEZ         27   BLACK      M         MEDIUM                 2/12/2020 KERSHAW                        4/13/2020       3/25/2021                  12/9/2021
 251319    MILLIGAN, CHARLES                       60   WHITE      M         MEDIUM                 2/14/2010 LEE
 137766    MILLIGAN, HERBERT A                     52   WHITE      M         MEDIUM                10/19/2018 LIEBER                                                                    5/12/2035
 382628    MILLIGAN, JOSHUA AVON                   22   BLACK      M         MEDIUM                           ALLENDALE                                                                 8/25/2028
 368010    MILLIGAN, MANNING ISIAH                 25   BLACK      M         MEDIUM                  4/1/2020 RIDGELAND                                                                 5/30/2027
 210016    MILLIGAN, PHILITO GIANNI                44   BLACK      M         CLOSE                  6/13/2017 PERRY                          2/17/2014       7/18/2020
 355935    MILLNER, GREGG LAMONT                   44   BLACK      M                                7/17/2014 KIRKLAND                       4/24/2020       4/24/2020                   9/5/2020
 373386    MILLS JR, CARLTON DEVON                 22   BLACK      M         CLOSE                 11/20/2019 LEE                            5/31/2019       9/11/2021      9/20/2022   3/19/2023
 287893    MILLS JR, FRANK                         52   BLACK      M         MEDIUM                 9/30/2012 LEE                            1/21/2009      12/10/2020                  10/7/2020
 340460    MILLS JR, ROBERT                        38   BLACK      M         MEDIUM                           BROAD RIVER                                                                9/8/2027
 183702    MILLS, BILLY RAY                        50   BLACK      M         MEDIUM                 1/26/2016 ALLENDALE                                                                 7/25/2035
 168411    MILLS, DERRICK TYLER                    47   BLACK      M         CLOSE                   3/5/2020 BROAD RIVER
 374576    MILLS, DESTINY H                        28   WHITE      F         MINIMUM                          GRAHAM                                                                    11/6/2025
 198973    MILLS, JOHN LEWIS                       48   BLACK      M         CLOSE                  3/10/2020 LIEBER
 266231    MILLS, JOSEPH BRIAN                     47   WHITE      M         MEDIUM                 5/13/2015 LIEBER
 376644    MILLS, JOSEPH ELIJAH                    29   WHITE      M         CLOSE                   2/9/2020 BROAD RIVER                                                               7/14/2056
 353310    MILLS, QUINTIN DEASEAN                  27   BLACK      M         MEDIUM                 12/3/2013 BROAD RIVER                                                               1/14/2033
 283923    MILLS, RONNIE                           40   BLACK      M         MEDIUM                  2/4/2020 TURBEVILLE                      3/6/2017       8/28/2020      8/24/2020   2/20/2021
 181230    MILLS, STEVEN BERNARD                   49   BLACK      M         MEDIUM                 3/14/2019 BROAD RIVER

                                                                             SCDC INMATES MAY 5 000277
                                                                                             Incident Date of                              Projected                   Projected
                                              Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                               Age                                                                                                     Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                  entry Date
 279740    MILLS, TROY ANTWAN                       43   BLACK     M         MINIMUM                            LIVESAY                                                               4/24/2026
 254436    MILLWOOD, DANA D                         49   WHITE     F         MINIMUM                            GRAHAM                        6/7/2021      6/7/2021                  1/23/2022
 321272    MILLWOOD, MICHAEL LEWIS                  53   WHITE     M         MEDIUM                             TYGER RIVER                                                           11/9/2035
  68553    MILTON, GEORGE THOMAS                    71   BLACK     M         CLOSE                 3/22/2020    PERRY                        5/19/2018   10/30/2020
 347246    MIMS, ARTHUR DEVAL                       55   BLACK     M         CLOSE                 1/26/2018    PERRY
 367042    MIMS, KENDRICK LAMONT                    39   BLACK     M         MEDIUM               11/26/2019    MCCORMICK                                                              5/4/2037
 346285    MIMS, MARVIN THOMAS                      52   BLACK     M         MEDIUM                6/10/2018    EVANS                                                                11/22/2023
 375677    MIMS, WILLIAM JOSHUA                     19   WHITE     M                                            KIRKLAND                                                               9/6/2021
 382994    MIN, THOMAS                              44   OTHER     M         MEDIUM                             KIRKLAND                                                              10/4/2028
 351919    MINCEY, WILLIAM EVERETTE                 44   WHITE     M         MEDIUM                             MACDOUGALL                                                            2/16/2025
 298525    MINGO, MICHAEL JEROME                    34   BLACK     M                               8/17/2016    KIRKLAND                      4/8/2020      4/8/2020                   7/1/2020
 353470    MINGO, TRAEVIS                           29   BLACK     M         MEDIUM                11/5/2019    MCCORMICK                    9/24/2019    10/16/2021    10/26/2021    4/24/2022
 261681    MINICH, SAMUEL HEATH                     44   WHITE     M         MEDIUM               12/26/2019    EVANS                                                                  1/7/2024
 365118    MINIHANE, TONY                           30   WHITE     M         MEDIUM                 4/3/2020    RIDGELAND                                                              3/2/2023
 328303    MINNICK, BOBBY F                         62   WHITE     M         MEDIUM                             MACDOUGALL                                                             3/8/2028
 330870    MINNIEFIELD, TURKEESHA CASSANDRA         32   BLACK     F         MINIMUM                            LEATH                        7/18/2020     7/18/2020                  6/23/2021
 255855    MINOR, MICHAEL UEGENE                    70   WHITE     M         MINIMUM                            MCCORMICK                                                             11/8/2020
 379164    MINSCHER, WILLIAM                        31   WHITE     M         MEDIUM                             BROAD RIVER                  9/29/2020     9/29/2020    11/30/2021    5/29/2022
 363617    MINTER JR, BYRON AARON                   29   BLACK     M         MEDIUM                12/6/2019    KIRKLAND                     6/11/2020     6/11/2020                  6/11/2020
 373512    MINTER, TYLIK                            20   BLACK     M         MEDIUM                             TURBEVILLE                   8/31/2022     8/31/2022                   2/1/2023
 365277    MINTON III, WILLIE JAMES                 25   BLACK     M         MEDIUM                9/26/2019    EVANS                         3/9/2019     4/17/2020     3/30/2021    9/26/2021
 248747    MINTON, DELVECIO ROMARIE                 42   BLACK     M         MEDIUM                             BROAD RIVER                                                           2/16/2023
 302448    MINTON, WADE LINDLEY                     58   WHITE     M         MINIMUM               4/15/2016    TYGER RIVER                                                           6/19/2022
 303362    MINTZ, LAVON GIBSON                      37   BLACK     M         MEDIUM                9/26/2019    TURBEVILLE                                                            8/20/2054
 369204    MIRANDA III, CARMINE JAMES               54   WHITE     M         CLOSE                              KIRKLAND                                                              10/7/2030
 369904    MIREE, ANTHONY J                         32   BLACK     M         MEDIUM                             BROAD RIVER                                                           8/11/2028
 359580    MIRZA, PERRY LEE                         25   WHITE     M         MINIMUM                1/6/2020    MANNING                    10/20/2019     10/20/2019                  7/24/2020
 345463    MISHOE JR, DANNY                         41   WHITE     M         MEDIUM                4/14/2020    RIDGELAND                    7/1/2022       7/1/2022     10/5/2026     4/3/2027
 336764    MISHOE, DANIEL B                         42   WHITE     M         MEDIUM                12/5/2019    EVANS                                                                  9/6/2028
 370558    MISHOE, JAMIE CORNELIUS                  29   BLACK     M         CLOSE                 5/17/2019    LEE                                                                   2/19/2030
 298391    MISHOE, WILLIAM CHARLES                  39   WHITE     M         MEDIUM                4/22/2020    WATEREE RIVER                10/4/2019    12/11/2020     2/25/2023    8/24/2023
 197996    MISSOURI, VINCENT                        55   BLACK     M         CLOSE                 5/17/2019    LIEBER                                                               11/12/2039
 371313    MITCHELL III, GUY ROBERT                 22   BLACK     M         CLOSE                 3/19/2020    BROAD RIVER                                                           2/10/2040
 374918    MITCHELL JR, WILLIAM HOWARD              27   WHITE     M         MINIMUM                            TYGER RIVER                                                          12/12/2021
 383244    MITCHELL, ABRAM MARK                     33   WHITE     M                                            KIRKLAND                   10/21/2021     10/21/2021      9/3/2022     3/2/2023
 380988    MITCHELL, ALVIN                          28   BLACK     M         CLOSE                              MCCORMICK
 304703    MITCHELL, BOBBY LYNN                     50   WHITE     M         MEDIUM                             RIDGELAND                     1/9/2020     3/24/2021      1/1/2021    6/30/2021
 189424    MITCHELL, CHARLES MICHAEL                45   BLACK     M         MEDIUM                 4/6/2017    LIEBER                       12/9/2011    10/10/2020
 381573    MITCHELL, CHARLIE DENZELL                33   BLACK     M         MEDIUM                11/5/2019    MACDOUGALL                                                            1/30/2021

                                                                             SCDC INMATES MAY 5 000278
                                                                                       Incident Date of                              Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 381412    MITCHELL, CHRISTIAN ALLEN          23   WHITE     M         MINIMUM                            MANNING                     11/11/2019      4/23/2021                  9/21/2020
 363530    MITCHELL, CHRISTOPHE               29   BLACK     M         CLOSE                  2/1/2020    LEE                          7/24/2018    11/14/2020        2/6/2024    8/4/2024
 363655    MITCHELL, CHRISTOPHE ADAM          29   BLACK     M         MINIMUM                            PALMER                                                                 7/18/2020
 301495    MITCHELL, CURTIS JEROME            43   BLACK     M         MEDIUM                7/26/2018    RIDGELAND                                                               1/1/2021
 311981    MITCHELL, DANIEL LEROY             41   WHITE     M         MEDIUM                4/13/2020    MACDOUGALL                     9/7/2020      9/7/2020    10/10/2022     4/8/2023
 295101    MITCHELL, DANTE JERMAIN            39   BLACK     M         MEDIUM               10/10/2019    RIDGELAND                      2/1/2028      2/1/2028                  1/19/2032
 192228    MITCHELL, DARRELL N.               71   BLACK     M         MEDIUM                             MCCORMICK                                                              5/10/2037
 364640    MITCHELL, DEVEK JERMAINE           29   BLACK     M         MEDIUM                1/15/2020    KERSHAW                      2/21/2023      2/21/2023                  2/18/2023
 138226    MITCHELL, DUANE                    53   BLACK     M         CLOSE                 2/14/2017    PERRY                                       7/26/2002
 345295    MITCHELL, IRAYAIN OBRIAN           30   BLACK     M         MINIMUM              11/19/2019    LIVESAY                        4/4/2020      4/4/2020                   1/4/2021
 236093    MITCHELL, JAMES ISAAC              46   WHITE     M         MINIMUM                            PALMER                       9/20/2019    11/20/2020      8/20/2020    2/16/2021
 382212    MITCHELL, JAMES LEE                54   BLACK     M         MEDIUM                             KIRKLAND                       8/9/2020      8/9/2020     6/22/2021 12/19/2021
 270053    MITCHELL, JEREMY DEMETRIUS         46   BLACK     M         MEDIUM                6/26/2015    EVANS                                                                  5/14/2031
 332545    MITCHELL, JOSHUA ALLEN             33   WHITE     M         CLOSE                  6/3/2011    BROAD RIVER                  5/10/2020      5/10/2020                   2/4/2022
 376870    MITCHELL, KINCAID BOBBY            49   BLACK     M         CLOSE                              KIRKLAND                                                              12/10/2033
 275112    MITCHELL, KOREY KENNETH            38   BLACK     M         MEDIUM                 9/2/2003    EVANS                                                                 12/11/2022
 308254    MITCHELL, LADERRIS KEON            36   BLACK     M         MINIMUM                1/7/2019    GOODMAN                        9/2/2018   11/14/2020      9/22/2020    3/21/2021
 295440    MITCHELL, LAMONT                   49   BLACK     M         MEDIUM                 5/6/2013    KERSHAW                                                                 9/4/2020
 213965    MITCHELL, LANCE LAMAR              48   BLACK     M         CLOSE                  3/7/2017    PERRY                                                                  10/4/2034
 264463    MITCHELL, LARRY                    48   BLACK     M         MINIMUM                9/3/2011    GOODMAN                                                               12/22/2024
 308980    MITCHELL, MARCUS                   43   BLACK     M         MEDIUM               11/13/2014    EVANS                                                                  1/11/2022
 331615    MITCHELL, MAURICE DEMON            33   BLACK     M         CLOSE                              LIEBER
 284407    MITCHELL, NATHANIEL                56   BLACK     M         MINIMUM               5/12/2003    GOODMAN                                                               4/20/2023
 353934    MITCHELL, OJI TREVON               29   BLACK     M         MEDIUM                9/16/2019    TRENTON                                                               7/16/2021
 355516    MITCHELL, ORTAVIOUS ROMOND         34   BLACK     M         MINIMUM               5/14/2018    TURBEVILLE                                                             6/1/2024
 328422    MITCHELL, PHILLIP                  40   BLACK     M         MEDIUM                9/10/2016    KERSHAW                                                               3/21/2029
 361771    MITCHELL, QUAN RASHAD              37   BLACK     M         CLOSE                              PERRY                                                                 9/28/2034
 322884    MITCHELL, QUENTIN OBRIAN           31   BLACK     M         MEDIUM                2/22/2019    TYGER RIVER                 3/20/2019      3/25/2021     9/20/2021    3/19/2022
 247782    MITCHELL, RANDY LAMON              41   BLACK     M         MEDIUM                1/24/2020    LEE
 262003    MITCHELL, ROBBIE                   42   BLACK     M         MEDIUM                 2/7/2018    LEE
 140920    MITCHELL, ROBERT LEE               51   BLACK     M         CLOSE                10/28/2015    PERRY                      12/15/2024    12/15/2024
 217691    MITCHELL, RONNIE ALLEN             59   WHITE     M         CLOSE                  4/1/2020    MCCORMICK                    8/8/2002     8/21/2021
 357647    MITCHELL, SANDY MARIE              28   OTHER     F         MEDIUM                3/11/2020    LEATH                       2/18/2020     2/18/2020      9/23/2022    3/22/2023
 288430    MITCHELL, SHELDON L                53   BLACK     M         MEDIUM               11/14/2011    RIDGELAND                   9/29/2019    10/29/2020      9/11/2024    3/10/2025
 369413    MITCHELL, STEVEN JONAH             36   WHITE     M         MEDIUM                             ALLENDALE                                                              6/3/2023
 305013    MITCHELL, THOMAS R                 59   BLACK     M         MINIMUM                            MANNING                     4/16/2019      4/30/2020     6/28/2023   12/25/2023
 283119    MITCHELL, VENABLE DEON             38   BLACK     M         MEDIUM               12/10/2018    KERSHAW                                                               2/14/2024
 361220    MITCHUM, CONNER DANE               25   WHITE     M         CLOSE                 2/19/2020    KERSHAW                      4/3/2020       4/3/2020                  8/17/2020
 117736    MITTAG, GEORGE WYLIE               65   WHITE     M         MEDIUM                 4/5/2007    TYGER RIVER                  4/9/1996      6/19/2021

                                                                       SCDC INMATES MAY 5 000279
                                                                                       Incident Date of                              Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 379508    MIXON JR, ROBERT LEVERNE           34   WHITE     M         MINIMUM                 9/6/2019   KERSHAW                        2/1/2020      2/1/2020     4/12/2021    10/9/2021
 332948    MIXON, ANTHONY                     32   WHITE     M         MEDIUM                 1/16/2020   TYGER RIVER                                               6/14/2020 12/11/2020
 312475    MIXON, CHARLES                     34   BLACK     M         CLOSE                  7/27/2018   KIRKLAND                    11/24/2049    11/24/2049                  11/13/2051
 369381    MIXON, THOMAS EUGENE               28   BLACK     M         MEDIUM                 7/30/2019   KERSHAW                                                                6/17/2020
 368351    MIXSON, HAKEEM DEVERN              25   BLACK     M         MEDIUM                 9/12/2019   KERSHAW                                                                9/19/2024
 187373    MIXSON, LEONARD                    48   WHITE     M                                9/29/2006   KIRKLAND                     8/11/2020      8/11/2020                   5/6/2021
 380486    MIXSON, LORA ANNE                  44   WHITE     F         MEDIUM                             LEATH                        3/24/2020      3/24/2020                  5/23/2021
 379796    MIZE, NATHAN TYLER                 25   WHITE     M                                            KIRKLAND                     5/19/2020      5/19/2020                  2/11/2021
 116545    MIZE, THOMAS GRIER                 73   WHITE     M         MEDIUM               10/24/2017    ALLENDALE                      5/7/1998     12/3/2021
 280582    MIZE, TONY                         52   WHITE     M         MEDIUM                9/11/2005    TYGER RIVER                                                            2/17/2027
 269570    MIZZELL JR, HAROLD EUGENE          40   WHITE     M         MEDIUM                 7/7/2015    TRENTON                      9/24/2020      9/24/2020                  9/22/2022
 250254    MIZZELL, JAMES WESLEY              43   WHITE     M         MEDIUM               11/20/2016    BROAD RIVER                 11/29/2020    11/29/2020        6/2/2020 11/29/2020
 377699    MOBLEY IV, GLENN JAQUIS            27   BLACK     M         MINIMUM                            WATEREE RIVER                5/17/2020      5/17/2020     3/24/2021     5/1/2021
 342587    MOBLEY, DEVONTA                    27   BLACK     M         MEDIUM                10/1/2019    LEE                                                                    3/28/2026
 367253    MOBLEY, FAUBION                    25   BLACK     M         CLOSE                 1/10/2018    KIRKLAND                                                                9/6/2022
 270795    MOBLEY, JARROD                     37   BLACK     M         MEDIUM                9/10/2019    EVANS                                                                   1/7/2023
 249231    MOBLEY, JR, TROY EUGENE            49   WHITE     M         CLOSE                  1/8/2013    BROAD RIVER
 372938    MOBLEY, KENDRA NICOLE              29   BLACK     F         MEDIUM                1/29/2018    LEATH                                                                 2/29/2040
 250832    MOBLEY, KENNETH MONTZ              40   BLACK     M         MINIMUM                6/9/2013    GOODMAN                                                                1/5/2022
 357374    MOBLEY, ROBERT EARNEST             34   WHITE     M         MEDIUM                 7/4/2018    TURBEVILLE                  7/23/2028      7/23/2028                  7/19/2028
 332433    MOBLEY, ROCKEE                     31   BLACK     M         MEDIUM               11/25/2017    BROAD RIVER                                                          10/27/2025
 369163    MOCK JR, RICHARD B                 53   WHITE     M         MEDIUM                             BROAD RIVER                 1/22/2034      1/22/2034     7/26/2033    1/22/2034
 373015    MOCK, BRANDON                      22   WHITE     M         MEDIUM                3/14/2020    TYGER RIVER                                                           4/10/2024
 378332    MOFFATT, RKEEM CHIWACHA            26   BLACK     M         MINIMUM                            PALMER                      8/19/2019      8/27/2020     8/17/2020    2/13/2021
 306937    MOISE, MARIO CHANEL                38   BLACK     M         MEDIUM                7/18/2012    EVANS                        7/5/2020       7/5/2020     7/27/2021    1/23/2022
 315546    MOLINA, DAVID                      40   OTHER     M         MEDIUM                9/21/2009    TYGER RIVER                                                           2/13/2022
 359894    MOLINA, EDUARDO ENRIQUE            33   OTHER     M         CLOSE                              BROAD RIVER                                                           6/16/2032
 333013    MOLINA, JOSE                       44   OTHER     M         MEDIUM                9/22/2015    TYGER RIVER                                                            1/5/2021
 382731    MOLINA, MARCO ANTONIO              37   OTHER     M         MEDIUM                             ALLENDALE                  12/25/2020    12/25/2020       5/9/2022    11/5/2022
 213715    MOLLEDA, ENCARNACIO JUNIOR         62   WHITE     M         MEDIUM                             MCCORMICK                    5/3/2013      1/8/2022
 210264    MOLLINS, RODNEY                    45   BLACK     M         MEDIUM                5/22/2010    BROAD RIVER                10/21/2012    10/30/2021
 360125    MONAGHAN, MICHAEL EDWARD           34   WHITE     M         MEDIUM                 2/1/2020    TURBEVILLE                                                             9/3/2020
 262378    MONAHAN, DREW JOHN                 58   WHITE     M         MINIMUM                6/2/2011    KIRKLAND                                                              5/27/2027
 325960    MONCRIEFT, RODRICUS GARCIA         31   BLACK     M         CLOSE                11/12/2019    LIEBER                     10/29/2032    10/29/2032                  11/23/2032
 373793    MONDESIR, KERLYN                   47   BLACK     M         MEDIUM                7/16/2019    ALLENDALE                                                             4/26/2023
 383102    MONO JR, ROBERT JOHN               49   WHITE     M                                            KIRKLAND                    4/11/2020      4/11/2020                  7/25/2020
 382802    MONROE, JONATHAN RYAN              33   BLACK     M         MEDIUM                             EVANS                       5/15/2020      5/15/2020                  4/18/2021
 344735    MONROE, JOSHUA ANDREW              31   BLACK     M         MEDIUM                3/17/2020    PERRY                                                                 8/29/2029
 356166    MONROE, LEAH ANN                   30   WHITE     F         MINIMUM               1/17/2020    GRAHAM                      6/11/2020      6/11/2020                  7/15/2020

                                                                       SCDC INMATES MAY 5 000280
                                                                                             Incident Date of                              Projected                      Projected
                                              Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                             Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                               Age                                                                                                        Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 305208    MONROE, MALCOLM IAN                      36   WHITE     M         MEDIUM                             MACDOUGALL                                                               7/27/2020
 366733    MONROE, OSCAR JOHN                       23   BLACK     M         CLOSE                  8/5/2016    MCCORMICK                                                                3/19/2035
 354301    MONROE, PHILLIP                          42   BLACK     M         MEDIUM                3/19/2019    LEE                                                                      3/17/2035
 381096    MONROE, THOMAS ALLEN                     22   BLACK     M         MEDIUM                 4/3/2020    WATEREE RIVER                 3/1/2020         3/1/2020       5/1/2021   10/8/2021
 368798    MONTANO RAMOS, ANGEL DE JESUS            30   OTHER     M         MEDIUM                2/21/2020    RIDGELAND                                                                9/17/2021
 375766    MONTECINOS, GONZALO STEFANO              23   OTHER     M         MEDIUM                4/12/2020    TRENTON                       9/2/2019         9/2/2019                   6/9/2020
 379766    MONTEROSE, TREY LEE                      21   WHITE     M         MEDIUM                             WATEREE RIVER                4/23/2020        4/23/2020       4/4/2022   10/1/2022
 382264    MONTES VILLAGRANA, ISIDRO                36   OTHER     M         MEDIUM                             KIRKLAND                      3/1/2020         3/1/2020                   4/2/2021
 318934    MONTES-SAENZ, FERNANDO                   42   OTHER     M         MEDIUM                             KERSHAW                                                                   8/8/2031
 335593    MONTFORD, TAQUAN                         30   BLACK     M         CLOSE                12/16/2019    LEE                                                                      5/30/2031
 378822    MONTGOM EL DEEB, ROBYN JUANTIA           33   WHITE     F         MINIMUM               1/17/2020    LEATH                      10/16/2019       11/19/2020                   1/27/2021
 359165    MONTGOMERY JR, ANTHONY GRANT             27   BLACK     M                                            KIRKLAND                                                    4/20/2022 10/17/2022
 305694    MONTGOMERY, AARON S                      37   BLACK     M         MINIMUM                2/5/2020    TURBEVILLE                                                               11/5/2020
 240958    MONTGOMERY, BENNIE LEWIS                 54   BLACK     M         MEDIUM                 7/7/2015    KIRKLAND                                                                 7/17/2028
 374601    MONTGOMERY, CHANCELLOR DESHAWN           26   OTHER     M         MEDIUM                3/25/2020    WATEREE RIVER                                                            2/10/2029
 346152    MONTGOMERY, CHRISTOPHE JAMAL             27   BLACK     M         MEDIUM                1/15/2020    EVANS                        7/23/2016        2/12/2021    10/28/2022    4/26/2023
 358574    MONTGOMERY, DEAUNGELA SHANTA LAT         29   BLACK     F         MEDIUM                1/22/2020    GRAHAM                        7/8/2021         7/8/2021                   7/7/2021
 382486    MONTGOMERY, KEITH RECARDO                19   BLACK     M         MINIMUM                            TURBEVILLE                                                               2/14/2023
 255053    MONTGOMERY, LAMONT T.                    43   BLACK     M         MEDIUM               10/19/2018    TURBEVILLE                                                                4/3/2023
 266639    MONTGOMERY, LAURKEIA                     38   BLACK     M         MEDIUM                3/19/2020    KERSHAW                      2/19/2019        7/24/2020     2/13/2021    8/12/2021
 101878    MONTGOMERY, MARCELINO                    58   BLACK     M         MEDIUM               10/14/1993    TYGER RIVER                                                               3/9/2026
 123197    MONTGOMERY, MICHAEL W                    61   BLACK     M         CLOSE                 6/18/2018    MCCORMICK                  11/27/2005       10/16/2020
 372236    MONTGOMERY, MILDRED MONICA               31   BLACK     F         MEDIUM                12/9/2019    LEATH                                                                    10/5/2031
 382137    MONTGOMERY, NIJEL RUFUS                  20   BLACK     M         MEDIUM                             TURBEVILLE                                                                8/5/2022
 279572    MONTGOMERY, REGINALD                     59   BLACK     M         MINIMUM                6/1/2012    KERSHAW                                                                   8/5/2026
 257290    MONTGOMERY, REGINALD                     39   BLACK     M         MEDIUM                2/15/2020    LIEBER                                                                   5/30/2026
 374489    MONTGOMERY, TAMARA LYNNDON               25   WHITE     F         MEDIUM                1/27/2020    GRAHAM                       4/30/2020        4/30/2020                  3/29/2021
 284122    MONTGOMERY, THOMAS                       56   BLACK     M         MEDIUM                             ALLENDALE                                                                 9/5/2031
  84153    MONTGOMERY, THOMAS BERNARD               67   BLACK     M         CLOSE                 1/13/2012    PERRY                        7/26/1984        8/21/2021
 346324    MONTGOMERY, TOMMY ANTWAN                 39   BLACK     M         CLOSE                 7/18/2019    BROAD RIVER                                                             11/28/2049
 378457    MONTGOMERY, TYLER WAYNE                  21   WHITE     M         MINIMUM                            TRENTON                      12/5/2025        12/5/2025                  12/1/2025
 359300    MONTGOMERY, TYRONE R                     34   BLACK     M         MEDIUM               12/15/2018    KERSHAW                                                                  6/15/2020
 266724    MONTVILLE, AUGUSTA JOHN                  41   WHITE     M         MEDIUM                1/10/2007    KIRKLAND                                                   10/10/2021    3/11/2022
 333864    MONTVILLE, BENJAMIN LOGAN                37   WHITE     M         MEDIUM                12/1/2015    KERSHAW                     4/28/2020         4/28/2020                  5/15/2021
 370216    MOODY JR, SHAWN ERIC                     26   WHITE     M         MEDIUM                 8/7/2019    TURBEVILLE                 12/26/2023       12/26/2023                   4/16/2024
 359832    MOODY, CHRISTINE SUSAN                   43   WHITE     F         CLOSE                 2/15/2020    LEATH
 370495    MOODY, CHRISTOPHE RONTA                  23   BLACK     M         MEDIUM                 4/8/2020    TURBEVILLE                                                             10/30/2022
 369527    MOODY, JAMES BRADLEY                     54   WHITE     M         MINIMUM               8/21/2019    LIVESAY                                                                 9/23/2025
 359801    MOODY, JEREMY LEE                        37   WHITE     M         CLOSE                 1/15/2016    PERRY

                                                                             SCDC INMATES MAY 5 000281
                                                                                             Incident Date of                              Projected                      Projected
                                             Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                         Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 354784    MOODY, JONATHAN DEAN                    27   WHITE      M         MEDIUM                  1/9/2020   RIDGELAND                                     2/28/2019                  6/16/2020
 305011    MOODY, KENDELL D.                       33   BLACK      M         MEDIUM                  9/5/2018   KERSHAW                                                                   2/1/2021
 327705    MOON, DUSTY TOY                         30   WHITE      M         MEDIUM                  2/4/2019   WATEREE RIVER                                                            2/22/2021
 310104    MOON, JEREMY RICHARD                    33   WHITE      M         MEDIUM                  7/8/2014   KIRKLAND                                                                 5/19/2030
 356531    MOON, MICHAEL E                         70   WHITE      M         CLOSE                   2/4/2019   LIEBER                                                                   3/24/2036
 279984    MOON, TRAMONE R                         39   BLACK      M         MEDIUM                 7/14/2016   KIRKLAND                                                                 9/17/2020
 186128    MOONEY, DAVID SCOTT                     49   WHITE      M         CLOSE                  3/19/2018   LIEBER                       6/28/2018        9/19/2020    11/14/2021    5/13/2022
 376774    MOORE FLOYD, DAMASCUS LAQUAVIS          23   BLACK      M         CLOSE                  8/25/2019   BROAD RIVER                                                             10/25/2024
 381662    MOORE HOLLEY, WILLIAM CORNELIUS         19   BLACK      M         MEDIUM                  4/7/2020   WATEREE RIVER                2/10/2020        2/10/2020                 10/24/2020
 378138    MOORE II, ANTONIO DEAN                  22   BLACK      M         CLOSE                              BROAD RIVER                                                              5/20/2030
 301472    MOORE III, ROSCOE ROY                   54   BLACK      M         MEDIUM                3/27/2020    WATEREE RIVER                4/23/2019        6/19/2020                  7/13/2020
 372364    MOORE III, THOMAS JOSEPH                38   WHITE      M         MINIMUM                6/7/2018    LIVESAY                                                                  12/2/2020
 347508    MOORE JR, ANDRE M                       28   BLACK      M         MEDIUM                 2/3/2020    ALLENDALE                    8/25/2026        8/25/2026                  2/22/2027
 383177    MOORE JR, DESMOND MARTEZ                26   BLACK      M                                            KIRKLAND                     7/22/2020        7/22/2020                  2/14/2021
 371710    MOORE JR, JAMES                         21   BLACK      M         MEDIUM                1/21/2019    EVANS                        3/31/2019        7/17/2021     5/14/2022 11/10/2022
 301122    MOORE JR, JOHNNY RAY                    39   WHITE      M         MEDIUM                1/11/2016    KERSHAW                                                                   1/6/2024
 380804    MOORE JR, JONATHAN EDWARD               25   BLACK      M         MINIMUM                            PALMER                       1/13/2025        1/13/2025                   1/8/2025
 319887    MOORE JR, KELVIN RILEY                  32   BLACK      M         MEDIUM                 2/3/2020    RIDGELAND                                                                1/25/2021
 373762    MOORE JR, MICHAEL KENNETH               22   BLACK      M         CLOSE                 6/22/2019    LEE                                                                       3/1/2040
 335012    MOORE JR, RICHARD MILTON                29   WHITE      M         MINIMUM               9/25/2009    RIDGELAND                    4/30/2019        4/30/2020    12/28/2020    6/26/2021
 347994    MOORE, AKEEM EARL                       29   BLACK      M         MINIMUM               3/14/2016    TRENTON                                                                 12/29/2023
 365899    MOORE, ANDREW JOEL                      32   WHITE      M         MEDIUM                8/23/2016    KIRKLAND                                                                 10/7/2020
 239643    MOORE, ANTONIO                          57   BLACK      M         MEDIUM                7/16/2019    RIDGELAND                                                                6/13/2022
 345798    MOORE, ASHLEY EUGENE                    40   BLACK      M         CLOSE                 2/24/2016    LEE                                                                      9/24/2031
 368309    MOORE, AUSTIN RYAN                      23   WHITE      M         MEDIUM                4/21/2020    RIDGELAND                                                                7/11/2021
 342822    MOORE, BILLY                            30   WHITE      M         CLOSE                 2/18/2020    KERSHAW                      7/25/2019        7/23/2020    12/29/2020    6/27/2021
 176186    MOORE, BOBBY WAYNE                      49   WHITE      M         MEDIUM                 9/5/2018    KERSHAW                                                                  6/17/2020
 297124    MOORE, BRADLEY THOMAS                   38   WHITE      M         MEDIUM                 2/3/2020    KERSHAW                      4/17/2020        4/17/2020     11/6/2021     5/5/2022
 349976    MOORE, BRANDON ADRIAN                   30   WHITE      M         CLOSE                              KERSHAW                      12/1/2019        12/1/2019                  7/28/2020
 383172    MOORE, CAMERON LEE                      25   WHITE      M                                            KIRKLAND                                                                 6/18/2021
 233678    MOORE, CHAD                             43   WHITE      M         MEDIUM                1/24/2020    ALLENDALE                                                                2/12/2022
 279633    MOORE, CHAD A                           48   BLACK      M         CLOSE                  5/3/2006    PERRY                        7/11/2042        7/11/2042                   7/6/2042
 296722    MOORE, CHRISTOPHE A                     50   WHITE      M         MEDIUM                5/16/2016    KIRKLAND                                                                 8/25/2036
 216509    MOORE, CLIFFORD                         46   BLACK      M         MINIMUM                7/1/2018    MANNING                                                                  7/30/2021
 374456    MOORE, CODY KYLE                        23   WHITE      M         MEDIUM                             KERSHAW                    11/27/2019       11/27/2019                    6/9/2020
 190612    MOORE, CURTIS R                         57   WHITE      M         MEDIUM                10/1/2013    MACDOUGALL                                                               8/11/2020
 217431    MOORE, DAMON RAY                        50   WHITE      M         CLOSE                 1/10/2019    LEE                                                                       1/9/2027
 373092    MOORE, DANIEL CHRISTOPHE                29   BLACK      M         MINIMUM               6/18/2019    MANNING                                                                  7/31/2020
 281663    MOORE, DAVID LEON                       39   WHITE      M         MEDIUM                             RIDGELAND                                                               12/28/2023

                                                                             SCDC INMATES MAY 5 000282
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 291909    MOORE, DEMAR                      38   BLACK      M         MINIMUM                 9/3/2019 KERSHAW                        9/11/2021      9/11/2021                  9/11/2021
 191927    MOORE, DONALD WAYMOND             58   BLACK      M                                          KIRKLAND                                      8/15/2013                  1/14/2021
 121599    MOORE, DONNIE -                   59   BLACK      M         MEDIUM                  2/7/2018 PERRY                            8/2/1992     2/26/2021                 10/10/2052
 303770    MOORE, ELIZABETH JANE             44   WHITE      F         MINIMUM                 3/3/2020 GRAHAM                           1/1/2020      3/3/2021                   1/5/2021
 334330    MOORE, ERVIN JUNIOR               47   BLACK      M         MINIMUM                7/16/2019 MANNING                                                                   9/8/2020
 167341    MOORE, FRANK                      59   BLACK      M         MINIMUM                 5/6/2013 TYGER RIVER                                                              6/14/2026
 264843    MOORE, FREDERICK                  36   BLACK      M         MEDIUM                  1/4/2020 TYGER RIVER                                                              5/11/2023
 367744    MOORE, GARY                       39   WHITE      M         CLOSE                  1/22/2020 BROAD RIVER                                                              7/17/2031
 275547    MOORE, HENRY DWAYNE               45   BLACK      M         MEDIUM                12/30/2002 KIRKLAND                                    11/19/2004                  10/24/2020
 381408    MOORE, JA'KENZIE DAIQUAWN         22   BLACK      M         MEDIUM                 2/25/2020 MANNING                       10/10/2019      3/25/2021                  6/20/2020
 371498    MOORE, JABARI                     21   BLACK      M         MEDIUM                           MCCORMICK                                                                5/14/2034
 299043    MOORE, JAMES                      37   BLACK      M         MINIMUM                6/25/2015 MACDOUGALL                    11/16/2015    11/16/2015                   8/23/2021
 359639    MOORE, JAMES AARON                43   WHITE      M         MEDIUM                11/16/2017 MACDOUGALL                       9/2/2016     2/11/2021     2/24/2021    8/23/2021
 193942    MOORE, JAMES ALLEN                45   BLACK      M         CLOSE                  12/2/2019 PERRY
 320649    MOORE, JASON ALTON                43   WHITE      M         MINIMUM               12/30/2016 LIVESAY                                                                  2/9/2022
 185010    MOORE, JOHN HASKELL               61   BLACK      M         MINIMUM                9/15/2019 MANNING                                      9/13/2007                  6/17/2020
 381454    MOORE, JONATHAN                   46   BLACK      M         MEDIUM                           LIEBER                         4/9/2020       4/9/2020     4/16/2021   10/13/2021
 326455    MOORE, JR., JOHN JOSEPH           34   BLACK      M         MEDIUM                 2/25/2011 ALLENDALE                                                               4/28/2031
 188313    MOORE, JR., TONY                  46   BLACK      M         MEDIUM                 6/16/1998 KERSHAW
 222671    MOORE, JUAN CARLOS                43   BLACK      M         MEDIUM                           TYGER RIVER                                                             8/21/2021
 379725    MOORE, JUAN QUASHAUN              18   BLACK      M         MEDIUM                 3/26/2020 TURBEVILLE                    2/14/2020      2/14/2020                   4/3/2023
 381546    MOORE, JUSTINA ELAINE ROB         33   BLACK      F         MINIMUM                          GRAHAM                        4/27/2020      4/27/2020                   7/5/2020
 378681    MOORE, KAYLA NICOLE               21   BLACK      F         CLOSE                  1/13/2020 GRAHAM
 364786    MOORE, KENNETH RAY                47   BLACK      M         MEDIUM                           TURBEVILLE                                                              6/16/2020
 373218    MOORE, KEON DAUNTE                21   BLACK      M         MEDIUM                 1/29/2019 LEE                                                                     8/26/2028
 302269    MOORE, LARRY GENE                 61   BLACK      M         MINIMUM                 3/6/2020 MANNING                       7/17/2019      9/25/2020                   7/8/2020
 349780    MOORE, LAUREN LAVON               42   BLACK      M         MINIMUM                 9/3/2016 RIDGELAND                                                               2/24/2028
 322064    MOORE, LESUND                     32   BLACK      M         MINIMUM                4/28/2020 LIVESAY                                                                  9/8/2020
 382220    MOORE, MALIK JAQUONE              23   BLACK      M         MEDIUM                           KIRKLAND                      3/19/2020      3/19/2020                  10/4/2020
 382498    MOORE, MELANIE LYNN               47   WHITE      F         MINIMUM                          GRAHAM                         8/6/2020       8/6/2020                   5/1/2021
 350457    MOORE, MELISSA MALANDA            40   BLACK      F         MEDIUM                  8/2/2018 GRAHAM                                                                   6/3/2020
 219515    MOORE, MICHAEL                    46   WHITE      M         MEDIUM                  7/8/2000 PERRY                         12/5/2013      8/29/2020
 356200    MOORE, MICHAEL ANTWAN             34   BLACK      M         MEDIUM                 1/27/2020 TYGER RIVER                                                             12/3/2021
 259895    MOORE, MICHAEL LEWIS              53   BLACK      M         MINIMUM                 2/5/2005 TYGER RIVER                                                             7/24/2024
 312846    MOORE, MICHALE LEVORIS            30   BLACK      M         MEDIUM                 3/15/2020 MACDOUGALL                    7/30/2021      7/30/2021     3/17/2025    9/13/2025
 362799    MOORE, QUANTREVIO SHACCUR         24   BLACK      M         MEDIUM                  1/5/2019 KIRKLAND                      6/14/2018      10/8/2020     8/21/2020    2/17/2021
 361957    MOORE, QUINTON DEQUAIUS           26   BLACK      M         MINIMUM                5/25/2018 LIVESAY                                                                 2/15/2021
 363509    MOORE, RANDALL SHERODRICK         30   BLACK      M         MEDIUM                  9/3/2019 TURBEVILLE                    3/15/2020      3/15/2020                 12/29/2022
 314625    MOORE, REVIS DESMOND              39   BLACK      M         MEDIUM                 2/20/2019 WATEREE RIVER                                                           12/8/2021

                                                                       SCDC INMATES MAY 5 000283
                                                                                      Incident Date of                              Projected                      Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
   6003    MOORE, RICHARD BERNARD            55   BLACK     M         CLOSE                  7/21/2006 BROAD RIVER
 169048    MOORE, RICHARD DALE               62   WHITE     M         CLOSE                  9/22/2014 PERRY
 373159    MOORE, RICHARD RYAN               36   WHITE     M         MEDIUM                           LIEBER                                                                     7/22/2041
 155652    MOORE, ROBERT                     48   BLACK     M         MEDIUM                 5/31/2018 BROAD RIVER
 256767    MOORE, ROBERT J.                  42   BLACK     M         MEDIUM                  8/2/2018 LEE                                                                       11/28/2028
 320303    MOORE, ROBERT LEE                 31   BLACK     M         CLOSE                   9/5/2018 PERRY                                                                     10/10/2053
 172694    MOORE, ROGER LEE                  52   BLACK     M         MINIMUM                          RIDGELAND                                                                  6/16/2020
 182066    MOORE, RONALD JEROME              51   BLACK     M         MEDIUM                 5/13/2012 KERSHAW                        3/29/2020       3/29/2020      4/27/2021    6/10/2021
 323910    MOORE, ROOSEVELT                  31   BLACK     M         MEDIUM                  1/6/2020 WATEREE RIVER                                                              6/13/2022
 145353    MOORE, RUSSELL DARRELL            50   WHITE     M         MEDIUM                 3/23/2020 EVANS                          3/20/2022       3/20/2022                   2/15/2030
 217820    MOORE, RYAN GRAY                  46   BLACK     M         MINIMUM                 4/2/1995 KERSHAW                        8/30/2020       8/30/2020      9/14/2021    1/15/2022
 376642    MOORE, SANTONIO DESHON            20   BLACK     M         MINIMUM                          MACDOUGALL                                                                 2/19/2026
 342772    MOORE, SHANE LAMAR                44   BLACK     M         MINIMUM                7/12/2016 GOODMAN                                                                    9/29/2022
 132079    MOORE, TERRY                      58   BLACK     M         CLOSE                   6/1/2017 LEE                          12/15/1993        3/18/2021
 364127    MOORE, TIJHIE AHTIF               25   BLACK     M         CLOSE                   3/3/2020 LIEBER                        12/2/2016        8/28/2020     11/20/2020    5/19/2021
 378548    MOORE, TIMOTHY LEE                44   BLACK     M         MEDIUM                           KERSHAW                                                                   11/20/2020
 350242    MOORE, TOBY EUGENE                41   BLACK     M         MEDIUM                  2/1/2013 ALLENDALE                       7/6/2036         7/6/2036                  6/30/2036
 136242    MOORE, TOMMIE                     56   BLACK     M         MEDIUM                  6/6/2013 LIEBER                                                                     6/14/2030
 275740    MOORE, TONY L.                    37   BLACK     M         CLOSE                  1/16/2019 LIEBER                         1/21/2026       1/21/2026                   1/21/2026
 304436    MOORE, TONYA LOUANN               40   WHITE     F         MEDIUM                 9/13/2019 LEATH                                                                      3/26/2023
 227771    MOORE, TRAVIS DEWAYNE             47   WHITE     M         MEDIUM                 8/19/2014 MCCORMICK                                                                  6/11/2032
 381737    MOORE, TRAVIS JERMAINE            19   BLACK     M         MEDIUM                           TURBEVILLE                     7/31/2020       7/31/2020                    9/6/2023
 372768    MOORE, TREY L                     26   BLACK     M         MEDIUM                 12/9/2019 RIDGELAND                                                                   3/9/2021
 318383    MOORE, TROY LAMONTE               38   BLACK     M                                9/18/2018 KIRKLAND                     11/27/2020       11/27/2020     11/27/2021    4/28/2022
 378749    MOORE, TYLER WAYNE                32   WHITE     M         MEDIUM                           MCCORMICK                                                                 11/20/2030
 364703    MOORE, TYMEKA                     34   BLACK     F         MINIMUM               12/14/2017 GRAHAM                                                                     3/19/2021
 156462    MOORE, TYRONE                     53   BLACK     M         MEDIUM                 6/27/1999 KERSHAW                        3/21/2013       8/14/2020                   4/24/2022
 329929    MOORE, WAYMOND                    43   BLACK     M         MINIMUM                5/14/2015 LIVESAY                                                                    4/24/2021
 222191    MOORE, WILLIE EUGENE              51   BLACK     M         MEDIUM                10/15/2000 RIDGELAND                                                                  3/24/2021
 353950    MOORE, WILLIE JAMES               37   BLACK     M         CLOSE                 11/26/2019 BROAD RIVER                                                                1/16/2032
 335867    MOORER, OCTIVA                    32   BLACK     M         MINIMUM                 1/8/2019 MANNING                                                                    4/23/2021
 373721    MOORER, SIDNEY STCLAIR            44   WHITE     M         CLOSE                            LEE                             4/7/2044         4/7/2044                  3/31/2044
 378074    MOORER, TAMMY CAISON              48   WHITE     F         MEDIUM                           LEATH                                                                       5/9/2043
 366623    MOORER, TRENT TIAWAN              31   BLACK     M         MINIMUM                5/24/2016 MANNING                                                                     8/4/2020
 272546    MORAGNE, ANTONIO                  47   BLACK     M         MINIMUM                8/31/2017 WATEREE RIVER                                                              5/15/2025
 302976    MORAGNE, LANDIS ALLEN             37   BLACK     M         CLOSE                   3/3/2020 LEE
 357353    MORALES FLORES, GUMECINDO         43   OTHER     M         MEDIUM                           EVANS                                                                      3/11/2025
 357177    MORALES JR, ANTONIO               45   OTHER     M         CLOSE                            LEE                                                                        7/27/2046
 370362    MORALES, ANTONIO MACEDO           41   OTHER     M         MEDIUM                           ALLENDALE                      3/10/2019       6/18/2021      3/15/2021    9/11/2021

                                                                      SCDC INMATES MAY 5 000284
                                                                                             Incident Date of                              Projected                      Projected
                                          Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                         Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                            Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 355236    MORALES, CHYRL WYATT                 45   WHITE         F         MEDIUM                             LEATH                                                                    5/29/2022
 379726    MORALES, DEMETRE                     48   OTHER         M         MEDIUM                             EVANS                         8/2/2019      11/13/2021        9/4/2020    3/3/2021
 381843    MORALES, ELIJAH SAMSON               23   OTHER         M         CLOSE                              MCCORMICK                    4/22/2021        4/22/2021    11/16/2023    5/14/2024
 373639    MORALES, GUADALUPE GUZMAN            49   OTHER         M         CLOSE                              LEE                                                                       8/8/2051
 368791    MORALES, JOSEPH                      37   BLACK         M         MEDIUM                             LIEBER                                                                    6/9/2030
 375312    MORALES, LORGIO DANILO               55   OTHER         M         MEDIUM                             PERRY                                                                   10/10/2038
 368559    MORAN, STEVEN SCOTT                  27   WHITE         M         MEDIUM                             ALLENDALE                    3/23/2023        3/23/2023                  3/22/2023
 321480    MORANEY, KEIFER DENNIS               30   BLACK         M         MEDIUM                 9/6/2018    KERSHAW                      6/13/2025        6/13/2025                 12/14/2027
 184215    MORANT, JOSEPH ODELL                 50   BLACK         M         CLOSE                 3/14/2019    LIEBER                                                                   1/26/2031
 371551    MOREE, KELLY VICTORIA                27   WHITE         F         MINIMUM                7/1/2019    LEATH                        5/21/2021        5/21/2021       6/4/2023   12/1/2023
 371083    MOREHOUSE, CHARLES ALTON             44   WHITE         M         CLOSE                              BROAD RIVER
 375888    MORENO-CASTILLO, JESUS               55   WHITE         M         MEDIUM                6/19/2019    KIRKLAND                                                                 8/27/2021
 381123    MORENO-TORRES, LUIS FERNANDO         18   OTHER         M         MEDIUM                             MACDOUGALL                   8/25/2021       8/25/2021       8/9/2023     2/5/2024
 297177    MORENO, FRANK                        57   AMER INDIAN   M         CLOSE                 4/17/2019    BROAD RIVER                                                              9/29/2020
 381980    MORENO, GILBERTO ANTONIO             37   OTHER         M         MEDIUM                             ALLENDALE                                                                1/30/2026
 350380    MORENO, GLODUALDO LUGANO             48   OTHER         M         MEDIUM                 4/3/2016    TURBEVILLE                                                               3/29/2022
 257136    MORENO, ROQUE RAIMUND                39   WHITE         M         MEDIUM                 5/5/2010    EVANS                        9/20/2018       4/30/2020     10/31/2020    4/29/2021
 257372    MORGAN JR, ALPHONSO                  41   BLACK         M         MINIMUM                            GOODMAN                                                                  6/28/2024
 278508    MORGAN JR, EARL                      38   BLACK         M         CLOSE                 2/29/2020    BROAD RIVER                  2/25/2019       3/27/2020       9/1/2020    2/28/2021
  85360    MORGAN, ALLEN GENE                   63   WHITE         M         MEDIUM                 2/5/1982    TYGER RIVER                   6/8/1985       1/23/2021
 379018    MORGAN, BARRY SCOTT                  42   WHITE         M         MINIMUM                            GOODMAN                                                                   3/1/2024
 302589    MORGAN, CEDRICK                      43   BLACK         M         MEDIUM                10/2/2018    MACDOUGALL                                                                9/3/2020
 314503    MORGAN, ERIC DALE                    37   WHITE         M         CLOSE                 6/16/2008    PERRY
 369794    MORGAN, EUGENE JABORIE               25   BLACK         M         MEDIUM               11/12/2019    RIDGELAND                  12/17/2018        2/12/2021      1/20/2021    7/19/2021
 376587    MORGAN, JA QUILL WALIK TABB          20   BLACK         M         MEDIUM                3/16/2020    TRENTON                     9/30/2021        9/30/2021                   9/28/2021
 366987    MORGAN, JACOB MATTHEW                22   WHITE         M         MINIMUM                6/5/2018    MANNING                     2/28/2021        2/28/2021                  12/10/2022
 300569    MORGAN, JONATHAN LEE                 49   WHITE         M         MEDIUM                10/9/2019    EVANS                                                                    8/29/2024
 379051    MORGAN, LYRIC ANTIONETTE             24   BLACK         F         MEDIUM                12/9/2019    LEATH                                                                    2/19/2026
 352025    MORGAN, MARIA C                      36   WHITE         F         MINIMUM                            LEATH                        2/20/2020       2/20/2020                   6/21/2020
 234476    MORGAN, ROBERT                       57   BLACK         M         MEDIUM                11/2/2018    TYGER RIVER                                                              10/3/2021
 380996    MORGAN, ROBERT KEITH                 35   WHITE         M         MEDIUM                             MCCORMICK                                                                9/30/2034
 355128    MORGAN, STEVEN LEE                   45   BLACK         M         CLOSE                 2/12/2016    LEE                                                                      1/19/2051
 374935    MORGAN, WAYNE MORRIS                 61   WHITE         M         MEDIUM                             EVANS                      11/16/2019        12/3/2021       4/1/2022    9/28/2022
 306166    MORGENROTH, PHILLIP A.               39   WHITE         M         MEDIUM                3/17/2020    LEE                                                                       3/2/2028
 357755    MORIN SEVRIE, JOSEPH RYAN            28   WHITE         M         CLOSE                  3/8/2016    MCCORMICK                                                                3/17/2029
 242176    MORPHY, PAUL CHARLES                 55   WHITE         M         MEDIUM                9/23/2016    KERSHAW                      3/23/2021       3/23/2021                  12/16/2021
 315709    MORRELL, DAVID KEITH                 47   WHITE         M                               11/9/2006    KIRKLAND                                    11/29/2007                    7/4/2021
 290676    MORRIS, ANTHONY LAMONT               50   BLACK         M         MEDIUM                5/16/2011    RIDGELAND                                                                7/18/2028
 383085    MORRIS, AUSTIN TAYLOR                28   WHITE         M                                            KIRKLAND                                                                 3/13/2021

                                                                             SCDC INMATES MAY 5 000285
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 364777    MORRIS, BENNY RAY                    45   WHITE      M         MEDIUM                             MCCORMICK                                                                10/2/2027
 179542    MORRIS, BOBBY DEAN                   48   BLACK      M         MEDIUM               10/17/2004    TRENTON                      8/10/2020        8/10/2020                   3/4/2021
 368942    MORRIS, CHAD                         44   WHITE      M         MINIMUM                            WATEREE RIVER                                                           10/12/2020
 352985    MORRIS, CHEVIS JAKE                  27   WHITE      M         CLOSE                11/15/2019    MCCORMICK                                                                1/23/2042
 330569    MORRIS, CHRISTOPHE                   36   WHITE      M         MINIMUM               10/8/2019    KERSHAW                      3/16/2020        3/24/2021     4/11/2021    10/8/2021
 380098    MORRIS, CHRISTOPHE NEAL              38   WHITE      M         MEDIUM                             TURBEVILLE                    2/3/2020        3/18/2022                 10/21/2020
 356497    MORRIS, CHRISTOPHE RAY               39   WHITE      M         MINIMUM                            KIRKLAND                                                                 7/11/2026
 251682    MORRIS, CHRISTOPHE WAYNE             38   WHITE      M         MEDIUM                             EVANS                                                                   10/13/2020
 318522    MORRIS, CORNELIUS FARRINGTON         36   BLACK      M         MINIMUM              10/20/2019    GOODMAN                       4/3/2019         5/8/2020     1/24/2021    7/23/2021
 356029    MORRIS, DAVID FITZGERALD             27   BLACK      M         MEDIUM                4/17/2020    KERSHAW                                                                  8/23/2026
 366488    MORRIS, DEBRA LYNN                   65   WHITE      F         MEDIUM                6/18/2018    GRAHAM                                                                    2/7/2029
 342381    MORRIS, DOMINIQUE ISRAEL             32   BLACK      M         MEDIUM                4/23/2011    KIRKLAND                                                                 10/8/2023
 280698    MORRIS, EDWARD LEON                  37   BLACK      M         CLOSE                 2/25/2020    MCCORMICK                                                                2/24/2045
 264311    MORRIS, HOYT                         65   WHITE      M         MEDIUM                9/18/2019    RIDGELAND                                                                 2/2/2034
  64164    MORRIS, JAMES WILLIAM                69   WHITE      M         MEDIUM                             MACDOUGALL                                                               9/15/2025
 345793    MORRIS, JASON RANDOLPH               34   WHITE      M         MINIMUM                1/2/2018    MACDOUGALL                                                               8/16/2027
 288022    MORRIS, JAVONDA                      36   BLACK      M         MEDIUM                             MACDOUGALL                                                               7/20/2029
 382689    MORRIS, JOHN RUSSEL                  39   WHITE      M         MINIMUM                            GOODMAN                       1/2/2020         1/2/2020                  6/20/2020
 373383    MORRIS, JONATHAN DENEZ               28   BLACK      M         MINIMUM               3/28/2020    LIVESAY                       3/8/2020         3/8/2020                 10/10/2021
 288777    MORRIS, JR, ROY CLARK                44   WHITE      M         MEDIUM                9/11/2018    EVANS                                                                     3/9/2028
 381143    MORRIS, KEITH CLIFTON                27   WHITE      M         MINIMUM                            PALMER                       2/15/2020        2/15/2020                  1/20/2021
 358951    MORRIS, KSHAWN ALDONTAY              27   BLACK      M         MINIMUM               12/8/2016    MANNING                                                                  5/31/2021
 336461    MORRIS, LAROLD LEE                   32   BLACK      M         CLOSE                10/30/2019    MCCORMICK                                                                 6/2/2032
 366252    MORRIS, LARRY ALVIN                  50   WHITE      M         MEDIUM                             TYGER RIVER                  5/28/2019        9/11/2021                 11/11/2021
 371830    MORRIS, LEROY LEE                    24   BLACK      M         MINIMUM               3/13/2020    MANNING                                                                   7/4/2024
 332071    MORRIS, MARTELLIS DENIKO             33   BLACK      M                                            KIRKLAND                      5/2/2019        7/17/2021     2/15/2020    8/13/2020
 358952    MORRIS, MAURICE ALEXANDER            28   BLACK      M         CLOSE                 10/3/2019    BROAD RIVER                                                               6/3/2021
 289055    MORRIS, MICHAEL LEE                  37   WHITE      M         CLOSE                 7/11/2019    BROAD RIVER                  7/10/2013        1/22/2021                 10/24/2020
 337249    MORRIS, PAUL                         51   WHITE      M         MEDIUM                             EVANS                                                                   12/25/2027
 108976    MORRIS, ROGER DALE                   58   WHITE      M                                            KIRKLAND                     1/14/2022        1/14/2022       2/5/2025    8/4/2025
 183712    MORRIS, ROSCOE LEON                  53   BLACK      M         MINIMUM              12/24/2001    WATEREE RIVER                                 4/22/2016                  1/21/2021
 356309    MORRIS, TERRANCE QUEON               27   BLACK      M         MINIMUM               2/25/2020    LIVESAY                                        5/6/2015                  12/9/2021
 272776    MORRIS, TRAVIS BERNARD               42   BLACK      M         MEDIUM                7/24/2001    EVANS                                                                     1/8/2027
 371147    MORRIS, TREVOR DEVON                 20   BLACK      M                                            KIRKLAND                                                                  7/6/2027
 377317    MORRISON III, CHARLES ALVIN          33   WHITE      M         MEDIUM                             LIEBER                       7/22/2020        7/22/2020       7/6/2022    1/2/2023
 372965    MORRISON, ANTHONY T                  30   BLACK      M         MINIMUM               1/25/2018    GOODMAN                                                                  7/27/2025
 296920    MORRISON, BILLY DEVAR                48   BLACK      M         CLOSE                12/16/2009    LEE                                                                      3/28/2026
 377110    MORRISON, DWANE BREEDEN              63   WHITE      M         MINIMUM                            MACDOUGALL                                                                9/3/2025
 208001    MORRISON, III, JOSEPH                47   BLACK      M         CLOSE                12/19/2019    LEE                           1/5/2023         1/5/2023

                                                                          SCDC INMATES MAY 5 000286
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 364694    MORRISON, JAMAICA SANITA           26   BLACK      F         MINIMUM                4/17/2020   GRAHAM                       5/19/2020      5/19/2020     9/28/2021    3/27/2022
  74168    MORRISON, JAMES CALVIN             77   WHITE      M         MEDIUM                  3/8/2006   PRISMA HEALTH RICHLAND       4/25/1983      1/23/2021
 226993    MORRISON, KENNETH                  57   BLACK      M         CLOSE                 10/12/2015   LEE                                                                     9/6/2024
 318888    MORRISON, MANDEL SADAT             43   BLACK      M         MEDIUM                 2/24/2017   LEE                                                                    7/31/2043
 379749    MORRISON, NA'VELL DARRON           37   BLACK      M         MEDIUM                             RIDGELAND                                                              5/24/2028
 362926    MORRISON, QUINTIN JAMOR            34   BLACK      M         MINIMUM              12/11/2016    LIVESAY                                                                 1/9/2021
 376846    MORRISON, VICTORIA NICOLE          24   WHITE      F         MEDIUM                             LEATH                                                                  9/16/2023
 306544    MORRISON, WILLIE                   47   BLACK      M         CLOSE                 2/26/2019    LIEBER                                                                 9/19/2037
 266037    MORROW, ERIC M.                    51   BLACK      M         MEDIUM                8/24/2013    TURBEVILLE                                                             8/30/2028
 365250    MORROW, JUSTIN HENRY               26   WHITE      M         CLOSE                 1/25/2020    LIEBER                                                                10/25/2024
 368652    MORROW, ROY GILBERT                30   WHITE      M         MEDIUM                6/28/2019    KIRKLAND                    11/13/2018      3/24/2021    12/25/2020    6/23/2021
 285329    MORROW, SCOTT EDWARD               38   WHITE      M         MEDIUM                 8/3/2018    KERSHAW                                                                10/8/2021
 323236    MORSE, PRESTON                     37   WHITE      M         CLOSE                 9/21/2019    LIEBER                       8/20/2025      8/20/2025                  8/20/2025
 371307    MORSE, RICHARD PATRICK             36   WHITE      M                               9/17/2018    KIRKLAND                     1/27/2023      1/27/2023                  1/27/2023
 366047    MORTON, BRIAN Z                    25   BLACK      M         CLOSE                 4/19/2019    LEE                                                                    5/22/2043
 264759    MORTON, DANA L                     41   BLACK      M         CLOSE                11/15/2019    LIEBER                                                                  1/7/2040
 369674    MORTON, DESMOND MARTEL             33   BLACK      M         MEDIUM                 1/3/2019    KERSHAW                                                               10/22/2020
 380016    MORTON, DETRICK V                  25   BLACK      M         MEDIUM                2/28/2020    TRENTON                                                                8/12/2021
 307841    MORTON, JARVIS MARICO              37   BLACK      M                               5/21/2009    KIRKLAND                                                               6/21/2021
 357953    MORTON, JASON                      36   WHITE      M         MEDIUM                3/20/2017    BROAD RIVER                                                             5/4/2032
 352517    MORTON, JEFFERY E                  58   BLACK      M         MINIMUM                5/3/2018    MANNING                                                                1/15/2022
 342160    MORTON, KIRBY ANTHONY              56   BLACK      M         MEDIUM                             MACDOUGALL                   11/1/2019      4/22/2021                  6/11/2020
 367915    MORTON, ROBERT AUSTIN              38   BLACK      M         MEDIUM                3/14/2017    RIDGELAND                    9/23/2018    12/12/2020      1/29/2021    7/28/2021
 252986    MORTON, ROBERT JAMEEN              42   BLACK      M         MINIMUM               4/23/2020    MACDOUGALL                                                              6/4/2021
 321716    MOSELEY J R, HENRY STOKES          59   WHITE      M         MINIMUM                            GOODMAN                      9/13/2016      2/20/2021                  5/20/2022
 199398    MOSELEY, ARTHUR                    43   BLACK      M         CLOSE                 3/12/2020    BROAD RIVER                                                             4/2/2062
 382359    MOSES, ANGELIA MONIQUE             29   BLACK      F         MINIMUM                            GRAHAM                       5/22/2020      5/22/2020                  12/7/2020
 268585    MOSES, BRYANT LESHAUN              40   BLACK      M         MINIMUM               8/16/2006    GOODMAN                     12/29/2020    12/29/2020      1/19/2022    7/18/2022
 206381    MOSES, CHRISTOPHE LEON             48   BLACK      M         MINIMUM                            GOODMAN                      1/17/2020      1/17/2020                 10/11/2020
 103370    MOSES, GEORGE NAPOLEON             62   BLACK      M         MEDIUM                 7/8/2010    LIEBER
 263140    MOSES, LIONEL                      61   BLACK      M         MEDIUM                             MCCORMICK                                                             1/15/2026
 326220    MOSES, MERRICK                     31   BLACK      M         MEDIUM                5/21/2014    MACDOUGALL                                                            10/2/2020
 367465    MOSES, STEVEN DWAYNE               48   BLACK      M         MEDIUM                             MCCORMICK                                                            12/13/2032
 382674    MOSES, ZAVION LASHARD              18   BLACK      M         MEDIUM                             TURBEVILLE
 237093    MOSIER, DARREL WAYNE               46   WHITE      M         MEDIUM                8/12/2005    ALLENDALE                   11/9/2014      6/19/2021
 359640    MOSLEY JR, FREDRICK B              27   BLACK      M         CLOSE                10/23/2019    MCCORMICK                                                             9/11/2020
 383191    MOSLEY JR, JEREL NATHANIEL         19   BLACK      M                                            PRISMA HEALTH RICHLAND      3/22/2042      3/22/2042                  3/22/2042
 361397    MOSLEY JR, LESTER DEVARIA          26   BLACK      M         CLOSE                 3/18/2020    LEE                                                                   12/9/2062
 381960    MOSLEY, JABARI CHARLES             35   BLACK      M         MINIMUM                            ALLENDALE                   11/5/2021      11/5/2021                  6/23/2022

                                                                        SCDC INMATES MAY 5 000287
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                  Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
  99423    MOSLEY, JOHN EVERETT                 83   BLACK      M         CLOSE                              BROAD RIVER
 371615    MOSLEY, JOSHUA DAVID                 27   WHITE      M         CLOSE                 1/14/2020    KIRKLAND                      1/7/2022         1/7/2022     8/12/2025     2/8/2026
 274101    MOSLEY, KANIVID LAMONT               46   BLACK      M         MEDIUM                9/23/2019    EVANS                                                                    11/4/2022
 382255    MOSS, DENNIS JAMES                   27   WHITE      M         MEDIUM                             KIRKLAND                   10/23/2043       10/23/2043                  11/13/2052
 377364    MOSS, JOHNATHAN DEVON                25   BLACK      M         CLOSE                 5/20/2019    LEE                                                                      3/20/2040
 380153    MOSS, KAISER DEVAUGHN                23   BLACK      M         MEDIUM                12/4/2019    TRENTON                      8/7/2019        1/22/2021      3/30/2021    9/26/2021
 382606    MOSS, MATTHEW CARLTON                37   WHITE      M         MINIMUM                            KERSHAW                    10/24/2019       10/24/2019                    9/3/2020
 233851    MOSS, QUENTARAS QUENTA               41   BLACK      M         CLOSE                 6/18/2018    PERRY                      12/18/2015        5/16/2020
 288176    MOSS, TIMMY RICHARD                  44   WHITE      M         MEDIUM                             PERRY                                                                    9/27/2029
 314064    MOSS, WILLIAM DEAN                   46   WHITE      M         MEDIUM                 8/1/2019    EVANS                                                                    8/24/2020
 314254    MOSSBURG, AARON LEE                  38   WHITE      M         MEDIUM                 3/9/2020    TURBEVILLE                                                               12/5/2020
 335847    MOTON, GEREME ORILEY LAS             30   BLACK      M         MINIMUM                            TRENTON                    12/14/2019        2/19/2022     10/26/2020   11/18/2020
 351358    MOTON, JOSHUA MICHAEL                31   WHITE      M         CLOSE                 4/13/2020    EVANS                                                                     8/4/2025
 114069    MOTTS, EDDIE JEROME                  61   WHITE      M         MEDIUM                             EVANS                                                                    3/10/2074
 332073    MOULTRIE, ANTONIO VASHAWN            43   BLACK      M         MEDIUM                8/22/2012    RIDGELAND                                                                9/26/2053
 317621    MOULTRIE, CLAYTON JEROME             55   BLACK      M         MEDIUM                3/25/2020    PERRY                                                                     4/3/2023
  85698    MOULTRIE, EARL RONALD                70   BLACK      M         MEDIUM                1/20/2011    LIEBER
 165614    MOULTRIE, ERIC LLOYD                 50   BLACK      M         MEDIUM                11/7/2012    BROAD RIVER                                                               4/6/2022
 276527    MOULTRIE, JOHN HENRY                 43   BLACK      M         MINIMUM               5/13/2018    MANNING                                                                 11/11/2021
 379240    MOULTRIE, MARQUIS JAQUAN             25   BLACK      M         MEDIUM                1/18/2020    EVANS                       6/11/2020        6/11/2020      6/28/2021   12/25/2021
 380683    MOULTRIE, SANTAWN JONARIS            27   BLACK      M         MEDIUM                 4/3/2020    WATEREE RIVER              12/25/2027       12/25/2027                  12/22/2027
 185590    MOULTRIE, STANLEY DELANOR            53   BLACK      M         CLOSE                10/15/2010    BROAD RIVER
 360263    MOULTRIE, TIMOTHY MARQUISE           25   BLACK      M         MEDIUM                1/20/2020    RIDGELAND                  11/16/2020       11/16/2020                  11/16/2020
  88662    MOULTRIE, WALTER -                   62   BLACK      M         MEDIUM                8/12/2008    BROAD RIVER                 7/20/1985       10/10/2020
 266116    MOUNT, DAVID CLARK                   39   WHITE      M         MEDIUM                8/22/2018    BROAD RIVER                                                              7/30/2031
 339706    MOUZON, ERIC LAGEORGE                35   BLACK      M         MEDIUM                2/11/2020    EVANS                                                                    1/31/2027
 377576    MOUZON, JACOB MALACHI                21   BLACK      M         CLOSE                 1/25/2020    LIEBER                                                                   7/12/2056
 347493    MOYER, JAMES WADE                    52   WHITE      M         MEDIUM                             TYGER RIVER                                                             10/19/2023
 216601    MOYER, KENNETH HIPP                  50   WHITE      M         MEDIUM               12/17/2018    ALLENDALE                    1/20/2014       7/18/2020
 232918    MOZEAK, PRESTON                      68   BLACK      M         MEDIUM                             LIEBER                                                                  11/20/2039
 352913    MUELLER, JOHNNY RAY                  57   WHITE      M         MINIMUM                            TYGER RIVER                                                              6/14/2025
 382153    MUETZE, TRAVIS LEE                   30   WHITE      M         MEDIUM                             MACDOUGALL                    6/3/2020         6/3/2020                  7/18/2020
 360189    MUHAMMAD, EMHOTEP KYSHEEM SH         27   BLACK      M         MEDIUM                1/13/2020    WATEREE RIVER                                                            10/2/2027
 339186    MUHAMMAD, IRSHAD IBRAHIM             31   BLACK      M         CLOSE                 9/13/2019    BROAD RIVER                                                               7/7/2034
  91408    MUHAMMAD, ISMAIL                     60   BLACK      M         MEDIUM                1/12/1988    EVANS                        7/10/1990       2/26/2021
 307236    MUHAMMAD, NATHANIEL                  51   BLACK      M         MEDIUM                1/11/2014    PERRY
 273877    MUHAMMAD, WAHID MU'MIN               48   BLACK      M         MEDIUM                2/15/2018    LIEBER                       1/27/2026       1/27/2026                    9/9/2026
 276879    MULDROW, CRAIG LARRY                 38   BLACK      M                               1/30/2012    KIRKLAND                                     7/18/2013                  10/23/2020
 288208    MULDROW, LARRY                       52   BLACK      M         MINIMUM               8/20/2018    EVANS                                                                   12/29/2021

                                                                          SCDC INMATES MAY 5 000288
                                                                                        Incident Date of                             Projected                    Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                   entry Date
  65743    MULDROW, RUFUS -                    71   BLACK     M         MEDIUM                 11/3/2009 LEE                             6/5/1989     3/20/2021
 368787    MULLEN, DESMON JAMAL                22   BLACK     M         MINIMUM                6/14/2017 GOODMAN                      10/17/2019    10/23/2020      11/2/2020     5/1/2021
 311984    MULLENS, THOMAS L.                  43   BLACK     M         MINIMUM                          TYGER RIVER                                                              5/4/2022
 344736    MULLIGAN, BRYAN                     31   BLACK     M         MEDIUM                           MCCORMICK                                                                7/5/2035
 338359    MULLIGAN, SERGIO JAMAL              27   BLACK     M         MEDIUM                 7/17/2016 KERSHAW                                                                 10/8/2025
 383078    MULLINAX, ANTHONY ALLEN             24   WHITE     M         MINIMUM                          KIRKLAND                                                                1/24/2023
 381288    MULLINAX, BRANDON DEAN              27   WHITE     M         MEDIUM                           EVANS                                                                   4/26/2021
 308724    MULLINAX, DANNY CHARLES             39   WHITE     M         MEDIUM                           TYGER RIVER                                                              9/9/2025
 366654    MULLINAX, JASON RICHARD             31   WHITE     M         MINIMUM                 4/1/2019 GOODMAN                                                                10/10/2026
 367960    MULLINAX, JOHNATHAN MATTHEW         35   WHITE     M         MINIMUM               10/30/2019 WATEREE RIVER                 7/29/2021      7/29/2021                 12/22/2021
 382655    MULLINAX, KRYSTAL DEANN             34   WHITE     F         MINIMUM                4/25/2020 LEATH                         11/9/2019      11/9/2019                 10/24/2020
 260700    MULLINAX, LORI                      47   WHITE     F         MEDIUM                           LEATH                           4/1/2020     3/11/2021     8/25/2022    2/21/2023
 378371    MULLINAX, RONNIE DEAN               42   WHITE     M                                          KIRKLAND                                                                 4/8/2021
 349769    MULLINS, JAMES                      25   BLACK     M         MEDIUM                 8/14/2018 LEE                                                                    11/23/2035
 239996    MULLINS, LAMAR SHAWN                49   BLACK     M         MEDIUM                 2/26/2014 KERSHAW                                                                 6/18/2022
 302684    MULLINS, TERRANCE                   36   BLACK     M         CLOSE                  1/28/2016 BROAD RIVER                                                             1/27/2022
 315001    MULLIS, STEVEN                      34   WHITE     M         MEDIUM                 2/27/2019 EVANS                                                                   7/24/2046
 348527    MULLIS, WILLIAM                     44   WHITE     M         MEDIUM                           TYGER RIVER                                                             8/15/2020
 382935    MULVANEY, CONNER JOHNATHON          23   WHITE     M         MEDIUM                           EVANS                         9/10/2022      9/10/2022                   9/7/2022
 210270    MUMFORD, ALONZO                     45   BLACK     M         MEDIUM                 7/14/2009 EVANS                        12/29/2019       2/4/2021     1/13/2021    6/14/2021
 382097    MUMFORD, DAVEON JAVA                25   BLACK     M         MINIMUM                          TURBEVILLE                    8/31/2020      8/31/2020                  6/10/2022
 325166    MUNDY, JOHN                         58   WHITE     M         MEDIUM                10/16/2010 TYGER RIVER                                                             9/16/2024
 363093    MUNDY, LOGAN DRAKE                  29   WHITE     M         MEDIUM                 8/24/2018 TURBEVILLE                                                               6/6/2027
 381392    MUNGIN III, CHARLES EDWARD          25   BLACK     M         CLOSE                            LIEBER
 337080    MUNGO II, VAN CURTIS                46   BLACK     M         CLOSE                   8/8/2019 KIRKLAND                                                                8/1/2044
 316525    MUNINGER, MATHEW SCOTT              33   WHITE     M         MEDIUM                11/23/2019 TURBEVILLE                                                             4/13/2035
 364643    MUNN, JAMES BRYSON                  26   WHITE     M         MEDIUM                  9/1/2017 MACDOUGALL                                                             5/31/2027
 226509    MUNN, JR., JOHN JACOB               66   WHITE     M         MEDIUM                 8/26/2003 TYGER RIVER                 10/19/2014      6/19/2021
 270557    MUNN, JULIUS ALLEN                  54   WHITE     M         MEDIUM                11/19/2004 LEE                                                                   10/23/2027
 358883    MUNS, FRANK                         55   WHITE     M         MINIMUM                          WATEREE RIVER                                                          3/18/2026
 318455    MUQUIT, YAHYA                       37   BLACK     M         MEDIUM                 3/12/2020 TYGER RIVER                  3/28/2041      3/28/2041                  3/28/2041
 290736    MURDAUGH, ASHLEY NATHAN             35   WHITE     M         MINIMUM                3/10/2020 RIDGELAND                    12/6/2019      12/6/2019                  7/23/2020
 289293    MURDAUGH, SAMUEL                    38   BLACK     M         MEDIUM                 2/11/2020 RIDGELAND                                                               5/1/2032
 377526    MURGUIA-HOLGUIN, DENNIS             23   OTHER     M         MEDIUM                 1/17/2020 WATEREE RIVER                                                          7/14/2022
 237017    MURPH, GREGORY                      45   BLACK     M         MEDIUM                 8/15/2019 KERSHAW                                                                7/22/2021
 347494    MURPHREE, MICHAEL BRUCE             36   WHITE     M         MEDIUM                  3/7/2012 WATEREE RIVER                                                           9/4/2025
 354373    MURPHY III, JAMES ERIC              27   BLACK     M         MEDIUM                 3/23/2018 BROAD RIVER                                                           11/28/2035
 184170    MURPHY IV, GEORGE FREDRICK          46   WHITE     M         MEDIUM                 6/14/2013 KIRKLAND                     7/16/2022      7/16/2022                   5/7/2023
 354829    MURPHY, ANDREW RYAN                 27   BLACK     M         MEDIUM                11/14/2019 LEE                                                                     2/6/2068

                                                                        SCDC INMATES MAY 5 000289
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 147150    MURPHY, DAVID                       62   BLACK      M         MEDIUM                 8/22/2018 PERRY                         11/18/2017      2/26/2022
 378303    MURPHY, DEANDRE MARQUELL            21   BLACK      M         CLOSE                   8/5/2019 LEE                                                                       7/9/2043
 375967    MURPHY, DOMINIQUE EUGENE            33   BLACK      M         MINIMUM                          WATEREE RIVER                 12/13/2019      2/19/2022     2/10/2021     8/9/2021
 376887    MURPHY, DOUGLAS BURN                21   BLACK      M         MEDIUM                  1/6/2020 MCCORMICK                        2/8/2033      2/8/2033                   2/3/2033
 339320    MURPHY, JEREMY                      32   BLACK      M         MINIMUM                 1/4/2018 LIVESAY                        9/26/2020      9/26/2020                 10/13/2020
 150790    MURPHY, JERRY THOMAS                51   WHITE      M         MEDIUM                 4/15/2007 WATEREE RIVER                                              11/10/2020     5/9/2021
 348949    MURPHY, JESSIE JAMES                32   BLACK      M         MEDIUM                  3/9/2019 TRENTON                                                                  10/2/2020
 328233    MURPHY, JOHN LUTHER COD             32   WHITE      M         MEDIUM                 4/15/2019 EVANS                                                                     8/7/2023
 284695    MURPHY, JR., WILLIE JAMES           34   BLACK      M         MEDIUM                  1/6/2020 BROAD RIVER                                                              5/12/2045
 168007    MURPHY, KEITH                       53   BLACK      M         MEDIUM                  3/8/2020 KERSHAW                                                                  6/20/2026
 316890    MURPHY, KORINTHIAN MACK             32   BLACK      M         MINIMUM                9/11/2014 EVANS                          3/29/2019      3/29/2019    10/16/2020    4/14/2021
 176259    MURPHY, RANDY EARL                  52   BLACK      M         MEDIUM                           TYGER RIVER                                                             12/16/2024
 323547    MURPHY, RESHAWN                     33   BLACK      M         CLOSE                  11/5/2019 BROAD RIVER
 367541    MURPHY, RUSTY A                     47   WHITE      M                                6/22/2016 KIRKLAND                      3/24/2020      3/24/2020                   7/6/2020
 197796    MURPHY, TERRY -                     57   BLACK      M         CLOSE                  1/28/2015 PERRY                        11/11/2012      9/11/2021
 364659    MURPHY, TRENTON DAMARIO             29   BLACK      M         MEDIUM                 3/14/2019 TYGER RIVER                                                              4/9/2024
 137585    MURRAY, ANTHONY                     53   BLACK      M         CLOSE                  5/17/2018 BROAD RIVER                    7/2/1996      2/27/2021
 237867    MURRAY, ANTHONY TYRONE              46   BLACK      M         MEDIUM                 5/23/2019 KIRKLAND                                                                3/18/2023
 284701    MURRAY, BRYAN                       36   BLACK      M         MEDIUM                 11/7/2018 MCCORMICK                     2/22/2027      2/22/2027                  8/14/2029
 356248    MURRAY, BRYANTAVIO KENTRELL         26   BLACK      M         CLOSE                 12/10/2017 KIRKLAND                                                                8/30/2021
 345729    MURRAY, CHRISTOPHE ROBERT           30   WHITE      M         CLOSE                 11/28/2019 PERRY                                                                   1/11/2050
 304604    MURRAY, DONOVAN                     35   BLACK      M         MEDIUM                 3/12/2018 KERSHAW                       9/12/2020      9/12/2020                   7/2/2021
 278745    MURRAY, JASON DANIEL                36   WHITE      M         MEDIUM                10/16/2019 EVANS                                                                    7/2/2023
 371207    MURRAY, JOSHUA E                    35   WHITE      M         MINIMUM                8/23/2017 MACDOUGALL                    11/9/2019      11/9/2019                  6/16/2020
 350068    MURRAY, JUSTIN ROBERT               34   WHITE      M                                3/24/2015 KIRKLAND                                                               10/14/2027
 347000    MURRAY, KEGAN TOBIAS                32   BLACK      M         MEDIUM                 4/11/2019 EVANS                                                                   8/27/2023
 294286    MURRAY, KENNETH                     35   BLACK      M         CLOSE                  1/24/2020 LIEBER                                                                  4/25/2036
 367761    MURRAY, LESTER                      58   BLACK      M         MEDIUM                           LIEBER                                                                  3/31/2031
 313891    MURRAY, NATHANIEL                   67   BLACK      M         CLOSE                  7/11/2013 BROAD RIVER
 314872    MURRAY, NICHOLAS EDWARD             36   WHITE      M         MINIMUM                          PALMER                        3/19/2020      3/11/2021                   4/5/2021
 382723    MURRAY, QUENTIN                     25   WHITE      M         MEDIUM                  3/5/2020 TYGER RIVER                   10/8/2020      10/8/2020                 10/27/2022
 311818    MURRAY, RODNEY TERRANCE             43   BLACK      M         MEDIUM                           ALLENDALE                                                                4/5/2031
 369694    MURRAY, TRISTIAN DANDRE             24   BLACK      M         CLOSE                  2/14/2020 LEE                                                                      2/6/2022
 381752    MURREY, WALTER                      33   BLACK      M         CLOSE                            MCCORMICK                                                               5/29/2047
 378453    MUSAE, MARK JAMES                   43   WHITE      M         MINIMUM                          PALMER                         6/9/2020      6/9/2020                   6/13/2020
 378796    MYERS JR, RICKY TYRONE              29   BLACK      M         MEDIUM                           KERSHAW                      12/29/2019    12/29/2019                   7/13/2020
 229315    MYERS JR., ROBERT LEE               46   BLACK      M         MEDIUM                  2/3/2020 MCCORMICK                     8/19/2050     8/19/2050                   8/11/2050
 378217    MYERS, ALLEN                        55   BLACK      M         MEDIUM                           EVANS                         7/21/2024     7/21/2024                   7/19/2024
 251664    MYERS, ANTHONY ALLEN                42   WHITE      M         MEDIUM                 1/27/2016 MCCORMICK

                                                                         SCDC INMATES MAY 5 000290
                                                                                     Incident Date of                              Projected                    Projected
                                      Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                      Hearing Date*                Maxout Date
                                                                                       Disciplinary                              Hearing Date                   entry Date
 298305    MYERS, ARETHA Y                  46   BLACK     F         MEDIUM                 12/2/2019 GRAHAM                        10/22/2017      2/26/2022                 12/14/2036
 382286    MYERS, AUSTIN BLAINE             26   WHITE     M         MINIMUM                          KIRKLAND                       11/4/2020      11/4/2020       2/6/2022    8/5/2022
 347118    MYERS, BRANDON MICHAEL           34   WHITE     M         MEDIUM                 12/3/2019 WATEREE RIVER                 10/14/2019      7/24/2020     2/11/2021    3/14/2021
 367364    MYERS, BRANDON PATRICK           24   BLACK     M         MINIMUM                6/14/2017 TURBEVILLE                    12/31/2020    12/31/2020                  12/30/2020
 372837    MYERS, BRIAN A                   36   BLACK     M         MEDIUM                           KIRKLAND                                                                  3/1/2028
 342110    MYERS, BRYAN OMEGA               29   BLACK     M         MINIMUM                4/23/2020 MANNING                        5/27/2019      8/28/2020     8/11/2020     2/7/2021
 210042    MYERS, CALVERT                   58   BLACK     M         MEDIUM                 11/9/1996 LIEBER                                                                  12/30/2049
 294203    MYERS, CHARLES TRAMAYNE          41   BLACK     M         CLOSE                   2/7/2020 PERRY                                                                    8/28/2034
 352916    MYERS, CLARENCE                  42   BLACK     M         CLOSE                  2/23/2018 LIEBER                         9/30/2022      9/30/2022                  9/30/2022
 365377    MYERS, DEXTER L                  26   BLACK     M         CLOSE                 10/19/2019 BROAD RIVER                                                              1/24/2060
 356933    MYERS, ERIC                      30   BLACK     M         MEDIUM                 7/11/2019 EVANS                                                                     8/5/2025
 258785    MYERS, GERALD                    38   BLACK     M         MEDIUM                  2/6/2017 TURBEVILLE                                                               5/29/2027
 201410    MYERS, IRVEN LEE                 45   WHITE     M         MEDIUM                 7/30/2008 LIEBER                         9/10/2023      9/10/2023
 336159    MYERS, JACQURON CYNTRELL         32   BLACK     M         MEDIUM                  6/3/2012 MACDOUGALL                                                               2/10/2025
 378193    MYERS, JAMES ELWOOD              39   WHITE     M         MEDIUM                           TRENTON                                                                 11/30/2028
 356203    MYERS, JEFFERY EUGENE            27   BLACK     M         MEDIUM                 10/6/2019 EVANS                                                                    11/1/2021
 250863    MYERS, KEITH RODNEY              53   BLACK     M         MINIMUM                          MANNING                                                                  3/13/2024
 241427    MYERS, MACK NEAL                 57   BLACK     M         MEDIUM                 7/25/2019 TURBEVILLE                                                                8/7/2022
 369868    MYERS, MALIK RAEKWON             22   BLACK     M         MEDIUM                 4/27/2019 TURBEVILLE                                                               3/24/2021
 358473    MYERS, MICHAEL ANDREW            36   WHITE     M         MEDIUM                 8/11/2019 EVANS                                                                   11/11/2022
 363754    MYERS, RAMONDEZ DEANDRE          25   BLACK     M         MEDIUM                 11/6/2019 PERRY                          3/25/2019      4/17/2020       9/1/2021   2/28/2022
 336185    MYERS, RANDALL D                 29   BLACK     M         CLOSE                  5/31/2013 LEE                                                                     12/15/2033
 270339    MYERS, REBECCA LYNN              45   WHITE     F         CLOSE                  12/6/2019 GRAHAM
 300067    MYERS, SHERMAN                   51   BLACK     M         MINIMUM                          GOODMAN                                                                 12/8/2026
 359325    MYERS, TAQUIEL DAQUAN            26   BLACK     M         CLOSE                  2/18/2020 MCCORMICK                                                              10/29/2021
 265907    MYERS, TOMMIE L                  62   BLACK     M         CLOSE                  1/30/2015 BROAD RIVER
 298741    MYERS, TONY NEVAIL               38   BLACK     M         MINIMUM                6/24/2004 RIDGELAND                      7/7/2019       7/9/2020     8/31/2021    2/27/2022
 382853    MYERS, WORTH GLOVER              64   WHITE     M         MINIMUM                          ALLENDALE                     6/21/2020      6/21/2020                  5/27/2021
 378597    MYLES, AVERY ARENETTE            43   BLACK     M         MEDIUM                 8/21/2019 EVANS                          7/8/2020       7/8/2020     8/25/2022    2/21/2023
 382891    NAASSAN, ANDREA MICHELLE         31   WHITE     F         MINIMUM                          GRAHAM                                                                  7/12/2020
 233844    NABORS, BENJAMIN RAY             44   WHITE     M         MEDIUM                 3/26/2020 PERRY                                                                   1/14/2032
 314243    NAJERA, RICARDO                  36   OTHER     M         MEDIUM                  5/8/2012 KERSHAW                                                                 10/9/2020
 154986    NALL, EMMETT RAY                 53   WHITE     M         MEDIUM                12/19/2018 PERRY
 116692    NALLEY, MARCUS -                 55   BLACK     M         CLOSE                  2/23/2020 PERRY                         2/18/2000      6/19/2020
 382799    NANCE, ANTONIO KURTEZ            31   BLACK     M         MEDIUM                           KERSHAW                        3/1/2021       3/1/2021    11/30/2021    5/29/2022
 341712    NANCE, CARSON RAFEAL             33   BLACK     M         MINIMUM                          LIVESAY                                                                 2/10/2025
 378774    NANCE, CURTIS RAHEEM             25   BLACK     M         MINIMUM                          WATEREE RIVER                                                          10/21/2020
 279152    NANCE, JOE LOUIS                 41   BLACK     M         MINIMUM                6/19/2015 MACDOUGALL                                                              6/25/2020
 349092    NANCE, LUCAS MATTHEW             26   WHITE     M         MEDIUM                 12/9/2019 KERSHAW                      12/17/2019      1/23/2021     3/23/2021    9/19/2021

                                                                     SCDC INMATES MAY 5 000291
                                                                                      Incident Date of                              Projected                    Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 234394    NANCE, PHELEPEO NMN               43   BLACK     M         MEDIUM                11/13/2018 EVANS                          3/23/2020      3/23/2020                  2/21/2021
 275742    NANCE, REGINALD ANTONIO           51   BLACK     M         MEDIUM                 4/10/2018 TYGER RIVER                   12/23/2017      6/20/2020                   8/3/2023
 383022    NANCE, REGINALD SAIVON            24   BLACK     M                                          KIRKLAND                                                                  2/7/2022
  91497    NANCE, ROBERT LEE                 63   BLACK     M         MEDIUM                           LIEBER
 346154    NANIA, JOSHUA DAVID               28   WHITE     M         CLOSE                   7/9/2019 MCCORMICK                     5/25/2021     5/25/2021                   5/25/2021
 379439    NAPOLEON, TIMOTHY LAMAR           25   BLACK     M         MEDIUM                 2/19/2020 TRENTON                        7/2/2022      7/2/2022                   6/30/2022
 383165    NARON II, RONALD FRANKLIN         38   WHITE     M         MINIMUM                3/19/2020 KIRKLAND                     11/15/2020    11/15/2020                  12/22/2021
 381309    NASH, JAMES PRINCE                35   BLACK     M         CLOSE                            BROAD RIVER                                                              7/6/2036
 272753    NASH, QUINCY M.                   43   BLACK     M         MEDIUM                  1/7/2019 KERSHAW                                                                 6/23/2028
 292870    NASH, RODNEY ALEXANDER            43   BLACK     M         MEDIUM                 3/30/2020 RIDGELAND                                                                6/7/2047
 352532    NATES III, PARIS YOUNG            42   WHITE     M         CLOSE                            PERRY                                                                  10/29/2033
 370840    NAUGHGLE, DANIELLE NICOLE         36   WHITE     F         MINIMUM                3/18/2020 LEATH                          1/7/2026      1/7/2026                    1/2/2026
 379598    NAUNDORFF, DAVID ALLEN            33   WHITE     M         MEDIUM                 9/22/2019 KERSHAW                       8/13/2019    11/14/2020                    7/1/2020
 378754    NAVA, ELIAN                       20   OTHER     M         MEDIUM                10/24/2019 ALLENDALE                    10/15/2020    10/15/2020                   4/19/2021
 376352    NAVARRE, DWAYNE NEGALE            50   BLACK     M         CLOSE                            PERRY                                                                   8/14/2022
 382269    NAVARRETE, FRANCISCO DIAZ         76   OTHER     M         MEDIUM                           KIRKLAND                      6/18/2020      6/18/2020     2/21/2023    8/20/2023
 359034    NAVARRO, EDWARD EMILIO            29   OTHER     M         MEDIUM                 6/21/2014 WATEREE RIVER                                                           3/23/2028
 251709    NAVY, ROGER DALE                  57   WHITE     M         MINIMUM                1/27/2017 WATEREE RIVER                                                          12/26/2020
 350015    NEADERHISER, LACY NICOLE          37   WHITE     F         MINIMUM                7/22/2017 GRAHAM                                                                  3/31/2024
 351553    NEAL, ADRIAN KEITH                50   BLACK     M         CLOSE                   9/4/2012 BROAD RIVER                                                             9/12/2041
 380111    NEAL, DEFONTE JOHUAN              23   BLACK     M         MEDIUM                10/14/2019 ALLENDALE                                                               6/26/2021
 381194    NEAL, DIAMOND DEPRIEST            35   BLACK     M         MINIMUM                          MANNING                      11/15/2019    11/15/2019                   6/29/2020
 383080    NEAL, EDMOND JOHN                 45   WHITE     M         MINIMUM                          KIRKLAND                      6/10/2020     6/10/2020                   8/11/2020
 250608    NEAL, JOSEPH CLIFFTON             57   WHITE     M         MINIMUM                          WATEREE RIVER                                                           9/14/2022
 383135    NEAL, KIMBERLY DAWN               30   WHITE     F                                          GRAHAM                         5/5/2020       5/5/2020                  1/28/2021
 334737    NEAL, MAURICE REMON               33   BLACK     M         MEDIUM                 3/11/2020 ALLENDALE                                                               8/26/2023
 339006    NEAL, MICHAEL                     29   WHITE     M         CLOSE                  1/22/2020 EVANS                                                                   3/31/2025
 297770    NEAL, MICHAEL                     36   WHITE     M                                5/13/2012 KIRKLAND                                   10/31/2008                    4/4/2022
 263607    NEAL, MICHAEL                     42   BLACK     M         MINIMUM               10/14/2014 LIVESAY                                                                  9/5/2026
 347182    NEAL, NATHAN ASHLEY               29   WHITE     M         MEDIUM                 4/13/2020 ALLENDALE                     9/12/2019      3/24/2021     3/19/2020    9/15/2020
 381037    NEAL, PAUL RONALD                 51   WHITE     M         MEDIUM                           KERSHAW                                                                 2/20/2022
 308498    NEAL, STEVEN ASHLEY               55   WHITE     M         MINIMUM                          WATEREE RIVER                 3/17/2020      3/17/2020     2/15/2021    8/14/2021
 292611    NEAL, TERANCE DWAYNE              37   BLACK     M         MINIMUM                 6/9/2012 KIRKLAND                      4/16/2020      4/16/2020                  8/28/2020
 337988    NEALEY, CURTIS RAY                46   WHITE     M         MEDIUM                 4/20/2016 LEE                                                                     4/16/2039
 226110    NEALOUS JR, SHERONE               44   BLACK     M         CLOSE                  6/11/2019 LIEBER                                                                  6/11/2031
 365959    NEALS, JAYVONTE                   24   BLACK     M         CLOSE                   2/3/2020 BROAD RIVER                                                             7/11/2030
 357595    NEALS, KADEEM SHANAIRE            26   BLACK     M         MINIMUM                6/21/2019 EVANS                                                                   5/30/2025
 317629    NEALS, RODNEY ALLEN               37   BLACK     M         CLOSE                  6/21/2019 PERRY                                                                  10/25/2045
 279082    NEALY, JOHNNY ANDREW              42   WHITE     M         MEDIUM                  4/8/2020 PERRY

                                                                      SCDC INMATES MAY 5 000292
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 279950    NEALY, MELBA JEAN                   61   WHITE     F         MEDIUM                10/24/2017   LEATH                                                                    3/14/2035
 235847    NEAT, TORIANO J.                    47   BLACK     M         MEDIUM                 2/28/2014   ALLENDALE                    7/14/2015         1/8/2022
 301891    NEDD, JERMAINE                      42   BLACK     M         MINIMUM                5/26/2005   MANNING                                                                  8/24/2023
 282952    NEDWARDS, TIM LAMONT                51   BLACK     M         MINIMUM                9/23/2015   MANNING                     9/16/2019         9/16/2019                  7/26/2020
 382186    NEEDS, EMMERALY ANNE                47   WHITE     F         MEDIUM                             GRAHAM                       7/6/2020          7/6/2020                   8/6/2021
 227163    NEEDS, SCOTT ANTHONY                51   WHITE     M         MEDIUM                1/17/2018    BROAD RIVER                 9/27/2015         2/19/2022
 306685    NEELEY II, STEPHEN ONEAL            34   WHITE     M         MEDIUM                 3/6/2020    KERSHAW                     2/25/2022         2/25/2022                  2/21/2022
 328174    NEELEY, ROBERT BRANDON              34   WHITE     M         MINIMUM                            MANNING                    12/21/2019         2/11/2021                 11/21/2020
 379806    NEELY, AHMAD KEDAURIS               19   BLACK     M         CLOSE                10/24/2019    LEE                                                                       2/7/2043
 213369    NEELY, GREGORY BERNARD              59   BLACK     M         MINIMUM               2/26/2013    MCCORMICK                    11/3/2020        11/3/2020                   1/6/2021
 308317    NEELY, JAQUESE JERMAINE             36   BLACK     M         MINIMUM               9/26/2018    TYGER RIVER                                                              9/28/2023
 382131    NEELY, QUENTAVIUS AKEEM             25   BLACK     M                                            KIRKLAND                     3/12/2020        3/12/2020                  6/25/2020
 365415    NEFF, NICHOLAS LEE                  40   WHITE     M                                            KIRKLAND                     7/26/2020        7/26/2020                  6/15/2021
 370560    NEFTALI, RIVAS CASTRO               46   OTHER     M         MEDIUM                6/17/2018    BROAD RIVER                                                              4/23/2022
 359521    NEGRI, MATTHEW J                    47   WHITE     M         MINIMUM                4/9/2019    TYGER RIVER                                                              1/18/2025
 369513    NEIGER, FRITZ EDWARD                70   WHITE     M         MEDIUM                             MACDOUGALL                   4/19/2019        7/17/2021     10/1/2022    3/30/2023
 375902    NEILSON, JOSHUA                     23   WHITE     M         CLOSE                              LEE                                                                     10/24/2029
 272566    NEISLER, ROBIN PROSSER              46   WHITE     F         MINIMUM               5/16/2019    GRAHAM                                                                   8/11/2020
 367870    NELSON JR, FORREST                  40   BLACK     M         CLOSE                 3/26/2020    TRENTON                                                                  2/15/2024
 359201    NELSON JR, VINCENT PHILLIPS         28   BLACK     M         CLOSE                 4/12/2019    LEE                                                                      1/24/2030
 361372    NELSON, ALEXANDER AISWAN            26   BLACK     M         MEDIUM               12/28/2019    RIDGELAND                                                                8/18/2020
 381134    NELSON, ANTHONY DEVON               24   BLACK     M         MEDIUM                             BROAD RIVER                   8/1/2026         8/1/2026                  7/29/2026
 223342    NELSON, ANTWUAN LEVON               31   BLACK     M         MEDIUM                             MACDOUGALL                   5/17/2042        5/17/2042                  5/17/2042
 285605    NELSON, BRAD LEVAR                  40   BLACK     M         MINIMUM               4/10/2018    GOODMAN                                                                  7/13/2023
 380077    NELSON, CARMIE JOSETTE              53   WHITE     F         CLOSE                              LEATH
 376116    NELSON, CHASE BERNARD               22   BLACK     M         CLOSE                 3/18/2019    LEE                                                                     11/11/2029
 362661    NELSON, CHRISTOPHE MICHAEL          35   WHITE     M         MEDIUM                7/25/2019    KERSHAW                       5/4/2019         3/3/2021                  8/20/2020
 380465    NELSON, CURTIS ROY                  51   BLACK     M         CLOSE                              KIRKLAND                                                                 5/12/2043
 366044    NELSON, DANGELO MONTEZ              33   BLACK     M         MEDIUM                 7/2/2019    KIRKLAND                                                                  4/4/2023
 380451    NELSON, DANIEL JOSEPH               41   WHITE     M         MEDIUM                             MACDOUGALL                   9/27/2019       1/22/2021      8/18/2020    2/14/2021
 263284    NELSON, DANNY                       53   BLACK     M         CLOSE                  1/2/2001    LEE                                                                     12/10/2031
 381287    NELSON, DARIUS                      29   BLACK     M         MEDIUM                             LIEBER                                                                    2/4/2039
 332261    NELSON, DEMETRIC JEROD              32   BLACK     M         CLOSE                 8/11/2019    LIEBER                                                                    7/7/2036
 276640    NELSON, GREGORY LASSEL              44   BLACK     M         MEDIUM                4/21/2019    TRENTON                    12/24/2020       12/24/2020                   3/16/2023
 341075    NELSON, JAMES                       52   WHITE     M         MINIMUM                1/5/2014    LIVESAY                                                                  1/22/2025
 382933    NELSON, JAROD MICHAEL               23   WHITE     M         MINIMUM               4/17/2020    TURBEVILLE                  7/31/2020        7/31/2020                    8/2/2021
 372189    NELSON, JEREMIAH J                  21   BLACK     M         MEDIUM                 4/7/2020    EVANS                      11/21/2019        12/3/2021     10/13/2024    4/11/2025
 103674    NELSON, JERLEEN PATTERSON           64   BLACK     F         MEDIUM                5/19/2012    GRAHAM                      9/16/2000        8/21/2021
 379847    NELSON, JERMASHA ELEZUS SHA         26   BLACK     F         MEDIUM                             GRAHAM                                                                   2/17/2031

                                                                        SCDC INMATES MAY 5 000293
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 307730    NELSON, JUSTIN                     32   BLACK      M         MEDIUM                  3/2/2020 RIDGELAND                      4/22/2022      4/22/2022                  7/18/2022
 365005    NELSON, KEVIN ALLEN                29   WHITE      M         MEDIUM                 11/8/2017 RIDGELAND                     10/24/2025    10/24/2025                  12/12/2025
 382215    NELSON, LATRELL DREVON             19   BLACK      M         MEDIUM                           KIRKLAND                                                                 6/18/2020
 376001    NELSON, MALIK ELIJAH               20   BLACK      M         MINIMUM                10/8/2018 TRENTON                                                                  10/2/2026
 361403    NELSON, MARC RAYMOND               42   WHITE      M         MINIMUM                 3/4/2016 KIRKLAND                                                                  1/5/2023
 262262    NELSON, MARCUS ANTONIO             38   BLACK      M         MINIMUM                9/20/2000 PALMER                         5/23/2020      5/23/2020       1/1/2023   6/30/2023
 293069    NELSON, MELVIN JEROME JR           37   BLACK      M         CLOSE                 12/30/2015 MCCORMICK                                                                6/16/2031
 338399    NELSON, MICHAEL ANTHONY            31   WHITE      M         MINIMUM                 5/5/2012 WATEREE RIVER                    5/7/2020      5/7/2020                   8/3/2021
 228675    NELSON, MICHAEL DONTE              49   BLACK      M         MINIMUM                          PALMER                         3/10/2020      3/10/2020                 10/22/2020
 289370    NELSON, OLUFEMI CLARAMIDEL         42   BLACK      M         MINIMUM                 8/5/2015 GOODMAN                                                                  1/16/2026
 320839    NELSON, RAYE                       38   BLACK      M         MINIMUM               10/10/2019 WATEREE RIVER                                                            8/19/2022
 351744    NELSON, ROBERT LEE                 30   BLACK      M         CLOSE                   8/6/2019 LEE                                                                     11/26/2057
 141070    NELSON, SEAN                       50   BLACK      M         CLOSE                  5/22/2019 BROAD RIVER
 346902    NELSON, STEVEN CORTAZE             34   BLACK      M                                          KIRKLAND                                                                 7/6/2026
 316883    NELSON, TERMAINE DEVON             37   BLACK      M         CLOSE                  11/3/2018 LIEBER                                                                  7/18/2052
 310610    NELSON, TERRELL                    33   BLACK      M         MEDIUM                 4/24/2020 RIDGELAND                                                               6/28/2025
 293271    NELSON, WILLIAM ALLEN              59   BLACK      M         MEDIUM                 2/23/2017 LEE                                                        3/12/2021     9/8/2021
 306941    NEPTUNE, JUSTIN                    37   BLACK      M         MINIMUM                5/18/2005 WATEREE RIVER                 11/6/2021      11/6/2021     2/12/2025    8/11/2025
 327987    NERO, ANTHONY QUINN                32   BLACK      M         MEDIUM                           EVANS                                                                   2/23/2023
 292341    NESBIT JR, HENRY O                 35   BLACK      M         CLOSE                 11/13/2019 BROAD RIVER                                                             4/21/2031
 268022    NESBIT, DEMARIO PATRICO            36   BLACK      M         MEDIUM                 4/30/2018 EVANS                                                                   4/11/2029
 359574    NESBITT JR, CURTIS LEON            25   BLACK      M         MEDIUM                 6/29/2019 KERSHAW                       7/20/2019    10/29/2020      9/21/2020    3/20/2021
 381364    NESBITT, AHMAD RASHEEK             21   BLACK      M         MINIMUM                1/13/2020 WATEREE RIVER                                                          11/13/2023
  85319    NESBITT, BOYCE LEE                 70   BLACK      M         MINIMUM                          TYGER RIVER                                                             4/22/2023
 349711    NESBITT, CHARVUS TARRELL           31   BLACK      M         MEDIUM                  4/5/2012 PERRY                                                                  11/30/2050
 165008    NESBITT, FRANKLIN                  65   BLACK      M         MINIMUM                2/23/2020 LIVESAY                       3/22/2021      3/22/2021    11/12/2023    5/10/2024
 291377    NESBITT, JAMES ARTHUR              67   BLACK      M         MEDIUM                           TYGER RIVER                                                             3/22/2026
 230120    NESBITT, JESSICA DANILLE           42   WHITE      F         CLOSE                            GRAHAM                        7/21/2030      7/21/2030                  1/18/2032
 182799    NESBITT, KENDRICK                  48   BLACK      M         CLOSE                 11/30/2018 PERRY
 264385    NESBITT, LARRY                     39   BLACK      M         MEDIUM                  4/2/2020 TURBEVILLE                                                             11/10/2020
 265345    NESBITT, LORENZO                   42   BLACK      M         MEDIUM                 8/29/2019 RIDGELAND                                                               2/18/2036
 361169    NESBITT, QUOTEAS                   35   BLACK      M         MEDIUM                 7/29/2019 MCCORMICK                                                                9/1/2062
 218791    NESBITT, REGINALD TIMOTHY          54   BLACK      M         MINIMUM                5/21/2019 MANNING                       7/31/2019      8/28/2020                  8/15/2020
 374027    NESBITT, TERRELL DOMINIQUE         30   BLACK      M         MEDIUM                 9/26/2019 TURBEVILLE                    12/4/2018      1/23/2021    11/14/2020    5/13/2021
 382196    NESMITH, CHRISTOPHE MELIK          22   BLACK      M         MEDIUM                           KIRKLAND                      5/27/2020      5/27/2020                 12/12/2020
 380570    NESMITH, CLARENCE KYLE             25   BLACK      M         MINIMUM                          PALMER                                                                   6/1/2024
 361804    NESMITH, NATHANIEL                 57   BLACK      M         CLOSE                  4/21/2016 BROAD RIVER                                                             6/12/2039
 342520    NESMITH, NICHOLAS                  27   BLACK      M         MEDIUM                 4/17/2019 EVANS                                                                   5/24/2027
 193640    NETHERTON, JOEY BUTCH              50   WHITE      M         MEDIUM                 12/1/2015 TURBEVILLE                    11/9/2020      11/9/2020                  11/9/2020

                                                                        SCDC INMATES MAY 5 000294
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 260155    NETHKEN JR, RALPH OLIVER            40   WHITE      M                                5/28/2004   KIRKLAND                     5/22/2020      5/22/2020                  6/23/2021
 368552    NETTLES, TRAVIS BERNARD             31   WHITE      M         MEDIUM                12/17/2017   MACDOUGALL                   10/1/2017      1/29/2021     9/20/2021    3/19/2022
 217800    NEUMAN, SR., VINCENT L.             51   BLACK      M         CLOSE                  4/10/2018   PERRY
 214761    NEW, JAMES JOHN                     68   WHITE      M         CLOSE                   7/9/2012   PERRY                        7/4/2013      2/19/2022
 234663    NEW, JOHN MICHAEL                   40   WHITE      M         MEDIUM                 2/10/2020   PERRY
 247874    NEW, RICKY DEAN                     55   WHITE      M         MEDIUM                 2/21/2019   KERSHAW                                                                3/3/2026
 353021    NEWBERRY, MICHAEL GEORGE            27   BLACK      M         MEDIUM                 3/27/2020   TRENTON                                                               9/19/2024
 342613    NEWMAN, AILEEN LOUISE               30   BLACK      F         MINIMUM                12/3/2019   GRAHAM                                                                 7/5/2022
 352829    NEWMAN, BENJAMIN J                  33   WHITE      M         CLOSE                  3/25/2020   LIEBER                                                                12/4/2033
 139557    NEWMAN, HARLAND PALMER              54   WHITE      M         CLOSE                   3/5/2019   PERRY                       1/25/1996      2/27/2021
 362601    NEWMAN, JONATHAN CODY               26   WHITE      M         CLOSE                  1/17/2019   BROAD RIVER                                                           5/27/2048
 317742    NEWMAN, RYAN CARL                   30   WHITE      M         CLOSE                   2/5/2020   BROAD RIVER                 4/18/2023      4/18/2023                  4/18/2023
 220855    NEWSOME, BUDDY                      46   WHITE      M         MEDIUM                  1/9/1999   TYGER RIVER                  7/3/2003      9/25/2020                  9/17/2046
 350972    NEWTON, DARYL ALLEN                 30   WHITE      M         CLOSE                  8/26/2014   KIRKLAND                                                             11/26/2031
 293340    NEWTON, HAROLD                      54   WHITE      M         MINIMUM                8/22/2017   LIVESAY                                                               2/12/2024
 316610    NEWTON, JESSE M                     32   WHITE      M         CLOSE                  6/30/2018   MCCORMICK                                                             8/14/2029
 368923    NEWTON, RAHEEM                      36   BLACK      M         MEDIUM                 10/1/2019   LEE                         2/12/2021      2/12/2021                  2/12/2021
 381641    NEWTON, WILLIAM ZACHARY             23   WHITE      M         CLOSE                              MCCORMICK                                                            10/13/2038
 378038    NGUYEN, THUONG                      42   ASIAN      M         CLOSE                              BROAD RIVER                                                           5/16/2030
 344907    NICE, JESSICA RENEE                 28   BLACK      F         MINIMUM                3/9/2020    GRAHAM                       1/1/2024       1/1/2024                 12/29/2023
 376637    NICHISTI, ASHLEY                    34   WHITE      F         MEDIUM                             GRAHAM                                                                9/17/2021
 269255    NICHOLAS, ANDREA DION               50   BLACK      M         CLOSE                 3/13/2019    PERRY
 313336    NICHOLAS, EARL LAVERIS              37   BLACK      M         MINIMUM               1/29/2017    GOODMAN                                                               6/23/2021
 372112    NICHOLS JR, TOMMY BRADLEY           23   WHITE      M                                8/8/2019    KIRKLAND                   11/19/2020    11/19/2020     11/19/2021    4/20/2022
 216202    NICHOLS, ARIS WILLIE                47   BLACK      M         MEDIUM                8/22/2016    MCCORMICK                                                             7/20/2033
 349751    NICHOLS, DANNIE F                   33   WHITE      M         MINIMUM              11/19/2013    TYGER RIVER                                                            8/7/2026
 317387    NICHOLS, DESHAWN ANTHONY            31   BLACK      M         MEDIUM                4/18/2019    TRENTON                     6/18/2019      6/25/2020      5/3/2021   10/30/2021
 187845    NICHOLS, GEORGE KEITH               57   WHITE      M         MEDIUM                4/25/2019    ALLENDALE                                                             12/8/2024
 253482    NICHOLS, GIBREEL H.                 41   BLACK      M         MEDIUM                 4/1/2020    EVANS                                                                 8/18/2030
 383107    NICHOLS, JACOB DANIEL               29   WHITE      M                                            KIRKLAND                     5/3/2020       5/3/2020                  9/14/2020
 312169    NICHOLS, KENNETH                    43   BLACK      M         MINIMUM                4/4/2019    ALLENDALE                                                            12/18/2023
 382251    NICHOLS, KENNETH CAMERIN            29   WHITE      M         MINIMUM                            KIRKLAND                    3/17/2020     3/17/2020                   4/18/2021
 300177    NICHOLS, RICKY JEROME               54   BLACK      M         MEDIUM                1/18/2020    ALLENDALE                  12/20/2019    12/20/2019                   6/27/2020
 216646    NICHOLS, RUSSELL ANTONIO            62   BLACK      M         MEDIUM                 9/3/2004    MACDOUGALL                                                            9/29/2022
 282880    NICHOLS, THIRLO DALLAS              70   BLACK      M         MEDIUM                9/27/2019    TYGER RIVER                12/23/2019     1/23/2021      12/9/2021     6/7/2022
 301145    NICHOLSON, ANTONIO RODREGAS         39   BLACK      M         MEDIUM               10/28/2010    EVANS                      12/11/2019    12/11/2019                    7/3/2020
 379735    NICHOLSON, JAQUAN DRE               31   BLACK      M         MEDIUM                             MCCORMICK                                                             12/3/2028
 229513    NICHOLSON, JOHNNY                   61   BLACK      M         CLOSE                12/30/2015    LEE                         7/27/2014     2/20/2021
 373403    NICHOLSON, LEESHAUN EDWARD          31   BLACK      M         CLOSE                              KIRKLAND                   12/11/2020    12/11/2020     12/11/2021    5/12/2022

                                                                         SCDC INMATES MAY 5 000295
                                                                                          Incident Date of                              Projected                  Projected
                                           Current                                                                                                  Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                            Age                                                                                                    Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                 entry Date
 276920    NICHOLSON, TRAVIS                     48   BLACK     M         MEDIUM                  3/7/2018   RIDGELAND                                                            7/25/2022
 326016    NICHOLSON, URAL JERMAINE              35   BLACK     M         MEDIUM                 9/23/2018   EVANS                                                                8/24/2028
 272567    NICKEL, SARAH                         37   WHITE     F         MINIMUM                 4/9/2017   GRAHAM                                                                4/4/2025
 333354    NICKENS, MICHAEL EUGENE               30   BLACK     M         MINIMUM                 1/6/2020   EVANS                                                               10/12/2025
 344158    NICKERSON, DOUGLAS MICHAEL            33   WHITE     M         MEDIUM                10/28/2019   MACDOUGALL                 11/21/2020   11/21/2020                    8/3/2021
 382415    NICOLE ROSE, DESTINY CHEYENNE         21   WHITE     F         MEDIUM                             LEATH                       5/26/2022     5/26/2022       7/9/2026    1/5/2027
 379814    NIETO, MIGUEL ANGEL                   30   OTHER     M         MINIMUM                            WATEREE RIVER                6/8/2021      6/8/2021     3/23/2023    9/19/2023
 333708    NILES, JR., RICHARD BILL              36   BLACK     M         CLOSE                  4/8/2020    KERSHAW                                                               4/6/2037
 259964    NILES, RODBRECO A.                    40   BLACK     M         MEDIUM                 4/5/2014    TYGER RIVER                                                          8/11/2027
 259433    NIMMONS, CLAUDE                       53   BLACK     M         MEDIUM                8/10/2018    RIDGELAND                                                           12/18/2023
 355132    NIMMONS, DEVIN MICHAEL                30   WHITE     M         MEDIUM                11/4/2018    MACDOUGALL                                                            9/8/2023
 256828    NIMMONS, JUAN M.                      57   BLACK     M         MEDIUM                7/19/1999    LIEBER
 360786    NIMMONS, TERESA                       60   BLACK     F         MINIMUM                            GRAHAM                                                               10/9/2022
 234742    NIVENS, JR., RAY S.                   65   WHITE     M         MEDIUM                6/28/1998    PERRY                      10/19/2025     10/19/2025
 361405    NIVENS, RAHEEM KOSHUN                 28   BLACK     M         CLOSE                  9/8/2016    BROAD RIVER                                                          4/12/2043
 363691    NIX, APRIL DAWN                       47   WHITE     F         MEDIUM                             GRAHAM                       3/26/2020     3/26/2020                 6/26/2020
 238219    NIX, BENJAMIN FRANKLIN                59   BLACK     M         MEDIUM                 9/1/1999    LIEBER                                                               11/5/2030
 330665    NIX, CANDICE SWILLING                 45   WHITE     F         MINIMUM                            LEATH                                                               10/13/2020
 327703    NIX, GERALD DEON                      39   BLACK     M         MEDIUM                 2/2/2016    KERSHAW                      5/19/2020     5/19/2020     7/2/2024   12/29/2024
 285422    NIX, NEANZA L                         43   BLACK     M         MEDIUM                 2/4/2020    TURBEVILLE                                                            8/3/2021
 317644    NIX, PHILLIP                          44   WHITE     M         MEDIUM               12/30/2019    TURBEVILLE                                                           12/7/2021
 354546    NIX, RUSSELL EDWARD                   48   WHITE     M         MEDIUM                             ALLENDALE                                                             7/9/2021
 373135    NIX, TERRY DEWAYNE                    43   WHITE     M         CLOSE                              KIRKLAND                                                             1/30/2031
 373933    NIXON, DOMINIQUE PIERRE               34   BLACK     M         MEDIUM                             ALLENDALE                                                             4/6/2028
 109570    NIXON, LEE ROY                        70   BLACK     M         CLOSE                 9/19/2018    MCCORMICK                                                            6/14/2022
 163482    NIXON, RONALD HARRISON                64   WHITE     M         MEDIUM                1/22/1991    EVANS                      10/16/1997     12/12/2020
 288195    NIXON, STUFON DELSHAN                 35   BLACK     M         CLOSE                 9/17/2015    BROAD RIVER                                                           9/1/2059
 352423    NIXON, TRAVIS LEE                     29   BLACK     M         MINIMUM               3/13/2019    MANNING                       8/8/2018     3/26/2020     1/6/2020     7/4/2020
 329038    NOBLE, HISON                          38   BLACK     M         MEDIUM                9/22/2019    KERSHAW                                                             11/23/2027
 382351    NOBLES, LAUREN NICOLE                 28   WHITE     F         MINIMUM                            GRAHAM                       3/24/2020     3/24/2020                12/17/2020
 328200    NOE, CODY ALLEN                       29   WHITE     M         CLOSE                 2/28/2019    LIEBER                        5/3/2021      5/3/2021                  5/1/2021
 244005    NOE, GEORGE R.                        64   WHITE     M         CLOSE                              KIRKLAND
 379398    NOISETTE, GREGORY LAMAR               31   BLACK     M         MEDIUM                 1/3/2020    RIDGELAND                  11/12/2019     12/11/2020   12/17/2020    6/15/2021
 371431    NOISETTE, NICHOLAS                    21   BLACK     M         CLOSE                 2/24/2020    TURBEVILLE                  1/31/2023      1/31/2023                  4/1/2023
 379673    NOLEN, ROBERT DAVID                   51   WHITE     M         CLOSE                              LIEBER
 367275    NOLFF, MICHAEL                        42   WHITE     M         MEDIUM                             MACDOUGALL                   4/11/2020     4/11/2020     1/8/2022     7/7/2022
 300283    NOONAN, KENNETH BRUCE                 49   WHITE     M         MEDIUM                 4/8/2020    MACDOUGALL                    1/6/2020      3/3/2021                 4/23/2021
 200999    NORBITS, ROBERT JONATHAN              54   WHITE     M         MEDIUM               12/29/2019    TRENTON                                                               2/6/2024
 328536    NORDSTROM, JEREMY                     38   WHITE     M         MINIMUM                            BROAD RIVER                                                          12/2/2025

                                                                          SCDC INMATES MAY 5 000296
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 374515    NORIEGA, JUAN                       62   OTHER     M         MEDIUM                 7/31/2018 ALLENDALE                                                                  5/22/2025
 383258    NORIS, JOSE MANUEL                  57   OTHER     M                                          KIRKLAND                       3/24/2020        3/24/2020                  7/25/2020
 375361    NORMAN BERRY, BRANDON               25   BLACK     M         MEDIUM                 5/16/2019 LIEBER                                                                      6/2/2038
 371759    NORMAN III, RALPH WHITFIELD         46   WHITE     M         MEDIUM                           MCCORMICK                                                                   9/8/2025
 380681    NORMAN JR, CHARLES ROBERT           36   WHITE     M         MEDIUM                           ALLENDALE                      2/1/2020         3/24/2021                   1/6/2021
 338277    NORMAN, CHRISTOPHE OBRIAN           33   BLACK     M         MEDIUM                 7/25/2019 EVANS                        11/11/2021       11/11/2021                   11/8/2021
 371673    NORMAN, DESHON JERMAINE             40   BLACK     M         MINIMUM                          TYGER RIVER                                                                5/10/2027
 383139    NORMAN, JASMINE ALISHA              24   BLACK     F         MEDIUM                           GRAHAM                                                                      2/5/2022
 285115    NORMAN, KENNETH LAMAR               36   BLACK     M         MEDIUM                 2/29/2016 TRENTON                                                      12/29/2020    6/27/2021
 376575    NORMAN, SHE'LAH GIOVANNI            19   BLACK     M         MEDIUM                 2/19/2020 TURBEVILLE                                                                 3/14/2026
 198543    NORMAN, TERRY LAMONT                48   BLACK     M         MEDIUM                 7/13/2004 KIRKLAND                       5/11/2015      10/16/2021
 348792    NORMAN, WILLIAM R                   29   BLACK     M         MINIMUM               11/23/2017 LIVESAY                                                                    2/25/2021
 377473    NORRIS II, RICHARD ALAN             31   WHITE     M         MEDIUM                12/14/2019 WATEREE RIVER                  3/18/2020        7/23/2020     10/5/2020     4/3/2021
 299691    NORRIS JR, LUTHER TOLLIE            66   BLACK     M         MEDIUM                           TYGER RIVER                                                                 6/7/2023
 334449    NORRIS, ANDRE                       38   BLACK     M         MEDIUM                  8/3/2019 TRENTON                                                                     7/1/2022
 307297    NORRIS, BRIAN EDWARD                39   WHITE     M         MINIMUM                 1/4/2007 LIVESAY                                                                   12/16/2026
 281530    NORRIS, GARRON LADON                49   BLACK     M         MEDIUM                  4/8/2020 PERRY                                                                      3/19/2022
 227226    NORRIS, III, CARNIE                 59   BLACK     M         MEDIUM                 6/13/1999 PERRY                                                                      2/15/2033
  95847    NORRIS, JOHN FOSTER                 70   BLACK     M         MEDIUM                 7/22/1998 EVANS                          2/16/2000         1/8/2021
 383016    NORRIS, JOHNATHAN BUDDY             28   WHITE     M         MINIMUM                          KIRKLAND                       3/31/2020        3/31/2020                 10/16/2020
 336804    NORRIS, JR, ROY                     52   BLACK     M         MEDIUM                 1/11/2012 TYGER RIVER                                                                 7/4/2021
 378731    NORRIS, KEITH SHAQUILL              29   BLACK     M         MEDIUM                 3/21/2020 PERRY                           7/8/2020         7/8/2020    12/21/2023    6/18/2024
 266101    NORRIS, ROBERT                      42   BLACK     M         MEDIUM                  5/6/2012 KERSHAW                                                                    8/11/2024
   6013    NORTHCUTT, CLINTON ROBERT           39   WHITE     M         CLOSE                  1/22/2009 BROAD RIVER
 196823    NORTHROP, JACK                      53   WHITE     M         MEDIUM                 8/23/2009 ALLENDALE                                                                  8/15/2032
 337893    NORTON, DANTE JAZEL                 30   BLACK     M         CLOSE                  7/24/2019 MCCORMICK                                                                  2/24/2024
 381977    NORTON, JOSEPH DAVID                33   WHITE     M         MEDIUM                           KIRKLAND                       4/18/2020       4/18/2020      4/18/2021    9/19/2021
 374034    NORTON, MICHAEL PAUL                34   WHITE     M         MEDIUM                           MACDOUGALL                                                                  6/3/2021
 282724    NORWOOD, ALLEN JEFFERSON            76   BLACK     M         MEDIUM                           PERRY
 381944    NOTARIO, MYRTLE S                   38   WHITE     F         MINIMUM                          GRAHAM                         7/28/2020       7/28/2020                    9/2/2021
 235818    NOVAK, EDWIN JAMES                  61   WHITE     M         MEDIUM                           RIDGELAND                      3/17/2004       9/18/2021                    2/5/2032
 297657    NOWLIN, CHRISTINA RENEE             52   BLACK     F         MINIMUM                          LEATH                          1/22/2020       1/22/2020                    7/9/2020
 344839    NOYOLA, PABLO                       52   OTHER     M         MEDIUM                 1/26/2015 EVANS                                                                      5/29/2023
 314594    NUNES, GARY                         36   BLACK     M         MEDIUM                12/11/2019 RIDGELAND                                                                   4/1/2021
 370022    NUNEZ DIAS, ANGEL                   34   OTHER     M         CLOSE                            LEE                                                                       11/17/2040
 313357    O'CONNOR, RIVERTON ZACCHARY         50   WHITE     M         MEDIUM                 4/26/2006 KERSHAW                                                                    4/12/2024
 279495    O'NEAL, OSWALD                      38   BLACK     M         MEDIUM                 3/18/2020 RIDGELAND                                                                  1/21/2031
 165041    O'NEILL, KIMBERLY M                 51   WHITE     F         MEDIUM                  9/9/1990 GRAHAM                                                                     3/20/2022
 293644    O'SHIELDS, RONNIE ONEIL             43   WHITE     M         MINIMUM                6/20/2008 LIVESAY                                                                    12/6/2021

                                                                        SCDC INMATES MAY 5 000297
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 360665    OAKLEY, MELODY TURNER               47   WHITE     F         CLOSE                              GRAHAM                                                                   6/23/2039
 175362    OAKMAN, ALFONZO                     55   BLACK     M         MEDIUM                             TYGER RIVER                10/17/2010         9/18/2021
 334456    OAKMAN, JR., JOHN OTIS              28   BLACK     M         MEDIUM                11/1/2019    EVANS                                                                   10/29/2023
 334454    OAKMAN, SHELDON                     32   BLACK     M         CLOSE                 9/26/2017    LEE                                                                      7/18/2033
 172338    OAKS JR, ROBERT ALVIN               50   BLACK     M         MINIMUM               9/13/2019    PALMER                       12/3/2019        2/12/2021                  7/31/2020
 312521    OAKS, SUSIE LORETTA                 47   BLACK     F         MINIMUM               7/25/2018    LEATH                        5/10/2019        6/26/2020    12/18/2021    6/16/2022
 360469    OATES, PRESTON RYAN                 36   WHITE     M         CLOSE                 10/2/2015    BROAD RIVER                                                               3/4/2034
 372617    OBREGON, JAIMIE SABIO               74   ASIAN     M         CLOSE                              MCCORMICK                                                                5/11/2039
 371532    OBRYANT, JUSTIN DOUGLAS             32   WHITE     M         MEDIUM                             BROAD RIVER                                                              1/22/2038
 296255    OBRYANT, SHANNON LEE                45   WHITE     M         MINIMUM                2/6/2015    LIVESAY                    10/18/2019         1/23/2021                  9/22/2020
 373835    OCAMPO, CHRISTOPHE                  24   OTHER     M         CLOSE                 1/22/2020    LEE                                                                      5/23/2033
 343937    OCASIO, BERNALDINO                  43   OTHER     M         MEDIUM                2/26/2018    KERSHAW                                                                   2/8/2021
 355382    OCHILTREE, WILLIAM MATTHEW          29   WHITE     M         MINIMUM               5/17/2016    LIVESAY                       5/3/2019        4/30/2020                  6/12/2020
 363134    OCHOA TAVERA, ANTONIO               42   OTHER     M         CLOSE                 12/4/2019    LEE                                                                      9/25/2035
 140829    ODOM, DONALD                        52   WHITE     M         MEDIUM                             LIEBER                                                                    8/5/2027
 254453    ODOM, JR., DONALD                   56   WHITE     M         MEDIUM                3/22/1999    KIRKLAND                                                                 2/25/2028
 199677    ODOM, MAURICE ANTHONY               45   BLACK     M         CLOSE                 3/21/2016    BROAD RIVER
 382856    ODOM, PHOENIX CONWAY                17   WHITE     M         MEDIUM                1/29/2020    TURBEVILLE
 237465    ODOM, RONALD G.                     60   BLACK     M         MEDIUM                2/12/2016    TRENTON                                                                  10/3/2029
 354562    ODOM, TKEYAH LATRELL                28   BLACK     F         MEDIUM                3/26/2020    LEATH                                                                     8/1/2028
 156748    ODOM, WILLIE JAMES                  63   BLACK     M         CLOSE                  8/3/2010    MCCORMICK
 313042    ODONAHUE, JOHN WILLIAM              49   WHITE     M         MEDIUM                9/28/2019    TRENTON                                                                 12/26/2022
 334526    ODONALD, BRANDON CHRISTOPHE         28   WHITE     M         MEDIUM                 1/2/2018    TRENTON                                      9/27/2019                   8/29/2020
 369595    OERTEL, TIMOTHY A                   31   WHITE     M         MEDIUM                             EVANS                                                                    3/21/2022
 361018    OGDEN, ANTHONY LAMAR                65   WHITE     M         MINIMUM                            TYGER RIVER                                                              1/12/2027
 369997    OGDEN, DEANNE                       58   WHITE     F         MINIMUM                            LEATH                        8/10/2018      10/23/2020                   9/20/2020
 379724    OGLE, CLYDE DAVID                   39   WHITE     M         MEDIUM                             KERSHAW                      11/1/2019       1/28/2021      12/3/2020    1/12/2021
 277363    OGLESBY, CRYSTAL ANN                40   WHITE     F         MINIMUM                            LEATH                         9/3/2020        9/3/2020                   7/24/2021
 194567    OGLESBY, JOHN FITZGERALD            52   BLACK     M         CLOSE                 2/18/2020    MCCORMICK
 380327    OGLESBY, JUMASI SHAMON              22   BLACK     M         MINIMUM                            TURBEVILLE                   5/15/2020       5/15/2020                   5/18/2023
 369325    OGLESBY, KELDREKUS TAYQUAU          24   BLACK     M         CLOSE                 1/24/2020    LEE                                                                      9/13/2031
 364450    OGLESBY, NIARE JAMES                23   BLACK     M         MEDIUM               12/26/2019    EVANS                                                                     4/8/2023
 324162    OGLESBY, NICHOLAS                   35   BLACK     M         MINIMUM                            TYGER RIVER                                                              8/25/2023
 254659    OGLESBY, RICKY DEMOND               39   BLACK     M                               5/15/2012    KIRKLAND                     10/2/2021       10/2/2021                    7/4/2023
 353065    OHARA, DALLAS ANDREW                26   WHITE     M         MEDIUM                7/26/2019    RIDGELAND                                                                 3/8/2023
 308536    OLIVER III, LEONARD HERBERT         47   WHITE     M         MEDIUM                8/22/2006    MACDOUGALL                                                                3/9/2033
 349044    OLIVER JR, KEITH DARGAN             37   WHITE     M         MEDIUM                             MACDOUGALL                 11/27/2019       11/27/2019                  10/19/2020
 364243    OLIVER, ANTHONY NEEL                48   WHITE     M         MEDIUM                             MCCORMICK                                                                5/16/2030
 357813    OLIVER, CHRISTINA LEIGH             43   WHITE     F         MINIMUM               2/11/2018    GRAHAM                       4/11/2015       2/26/2021                   12/5/2022

                                                                        SCDC INMATES MAY 5 000298
                                                                                            Incident Date of                              Projected                    Projected
                                             Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                              Age                                                                                                      Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 376278    OLIVER, CHRISTOPHE G                    63   BLACK     M         MEDIUM                             TRENTON                      8/24/2018      7/23/2020                  9/10/2020
 380118    OLIVER, CHRISTOPHE LEE                  46   WHITE     M         CLOSE                              LEE                                                                     6/9/2052
 309718    OLIVER, DAMIEN DEWAN                    38   BLACK     M         CLOSE                 3/31/2019    BROAD RIVER                                                            9/19/2031
 369283    OLIVER, DEMARCUS SHAQUAN                25   BLACK     M         MEDIUM                 5/1/2019    EVANS                        8/23/2024      8/23/2024                  8/21/2026
 331071    OLIVER, DON ANTONIO                     29   BLACK     M         CLOSE                  3/6/2020    MCCORMICK                    5/27/2018      8/13/2020     9/22/2021    3/21/2022
 380859    OLIVER, JUSTIN WAYNE                    39   WHITE     M         MINIMUM                2/4/2020    GOODMAN                      9/30/2021      9/30/2021     1/13/2025    7/12/2025
 265097    OLIVER, MARK CHRISTOPHE                 52   WHITE     M         MEDIUM                             TYGER RIVER                                                            3/25/2021
 381038    OLIVER, MATTHEW EZEKIEL                 22   WHITE     M         MINIMUM               1/23/2020    KERSHAW                                                               11/19/2022
 330266    OLIVER, MATTHEW MIGUEL                  36   BLACK     M         CLOSE                 2/28/2019    LEE                                                                    9/21/2030
 379646    OLIVO-BORBOINO, ABEL                    44   OTHER     M         MEDIUM                             KERSHAW                        6/2/2020      6/2/2020     4/30/2022 10/27/2022
 369350    OLLIVIERRE, JALEN ANTHONY               24   BLACK     M         MEDIUM                9/29/2018    ALLENDALE                                                              2/26/2027
 238377    OLMEDO, JUAN HERNANDEZ                  56   WHITE     M         MEDIUM                1/28/2018    ALLENDALE                                                              4/23/2022
 324168    ONEAL, KYLE                             30   WHITE     M         MINIMUM               12/2/2013    KIRKLAND                                                              11/30/2023
 357282    ONLEY, CHRISTOPHE JAMES                 27   WHITE     M         CLOSE                12/18/2019    LIEBER                                                                10/12/2029
 277671    ONLEY, DAVID C                          54   WHITE     M         CLOSE                 7/29/2019    LIEBER                                                                 3/20/2033
 156738    ONLEY, HUNTER LEMOND                    53   BLACK     M         MINIMUM              11/16/1998    WATEREE RIVER                  1/2/2021      1/2/2021     4/11/2022    10/8/2022
 370600    ONTIVERO, ELIDORO CARRILLO              50   OTHER     M         MEDIUM                             MCCORMICK                                                              1/29/2044
 364697    ONTIVEROS CARRILLO, JULIO CESAR         46   OTHER     M         MEDIUM                             RIDGELAND                    7/20/2019    10/24/2020                   5/21/2024
 379187    OPDYKE II, CHARLES RICHARD              43   WHITE     M         MEDIUM                             ALLENDALE                    2/14/2019    10/29/2020      6/16/2021 12/13/2021
 382494    OPENLANDER, TESSA MARIE                 26   WHITE     F         MEDIUM                             GRAHAM                      11/27/2032    11/27/2032                  11/27/2032
 382354    ORAM, DANIELLE MARIE                    32   WHITE     F         MEDIUM                             LEATH                        2/12/2020      2/12/2020                  6/19/2020
 276793    OREE, JERMAINE LEMONT                   45   BLACK     M         MINIMUM               7/19/2011    MANNING                        9/2/2019   10/23/2020     12/15/2020    6/13/2021
 347875    ORELLANA, WALTER MORROQUIN              55   OTHER     M         MEDIUM                3/28/2020    TURBEVILLE                                                             10/9/2020
 377481    OROSCO SALES, OVIDIO                    23   OTHER     M         CLOSE                              LEE                                                                    6/16/2023
 329612    OROZCO, JUAN CARLOS                     52   OTHER     M         MEDIUM                             ALLENDALE                                                               3/9/2021
 177069    ORR, CHAUNCY E.                         59   BLACK     M         CLOSE                10/21/2015    PERRY
 287827    ORR, DANNY DEWAYNE                      48   WHITE     M         MINIMUM               2/15/2003    GOODMAN                                                              11/17/2026
 180921    ORR, HAROLD                             50   BLACK     M         MEDIUM                1/10/2015    LEE                                                                    6/5/2029
 329462    ORR, MALCOLM ANTWON                     32   BLACK     M         CLOSE                              LIEBER                                                                6/24/2046
 228976    ORR, RODERICK                           45   BLACK     M         MEDIUM                9/15/2009    LIEBER
 241628    ORR, RONALD JOHN                        65   WHITE     M         MEDIUM                8/17/2005    ALLENDALE                   5/27/2017      10/9/2021
 285759    ORRICK, BRUCE DEWAYNE                   35   WHITE     M         MEDIUM                             WATEREE RIVER                                                         4/22/2028
 381728    ORRICK, HEATHER HENDERSON               32   WHITE     F         MEDIUM                             LEATH                       12/2/2021      12/2/2021    11/23/2023    5/21/2024
 378421    ORSINI, ROBERT ANTHONY                  26   WHITE     M         MINIMUM                            PALMER                       8/8/2020       8/8/2020                  6/14/2023
 362880    ORTIZ DELAVALLE, VICTOR NOE             32   OTHER     M         CLOSE                  4/5/2019    LIEBER
 335704    ORTIZ, JORGE LUIS                       52   WHITE     M         MEDIUM                4/28/2019    LIEBER                                                               11/18/2027
 358768    ORTIZ, JUAN CARLOS                      45   OTHER     M         MEDIUM               10/11/2014    ALLENDALE                                                            10/31/2020
  83417    ORTIZ, NELSON                           65   WHITE     M         MEDIUM                2/10/1998    LEE                          9/5/1984      2/26/2022
 282927    OSBEY, MICHAEL CHAVIS                   37   BLACK     M         MEDIUM                7/30/2019    EVANS                                                                 3/24/2041

                                                                            SCDC INMATES MAY 5 000299
                                                                                         Incident Date of                             Projected                      Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                     entry Date
 299910    OSBEY, ROBERT HENRY                  38   BLACK     M         MINIMUM                3/15/2018 TYGER RIVER                                                              12/27/2027
 381705    OSBORN, AARON ROBERT                 28   WHITE     M         MINIMUM                          PALMER                         1/9/2020         1/9/2020                  8/23/2020
 375878    OSBORNE JR, JIMMY KYSAUN MAL         24   BLACK     M         MINIMUM                          PALMER                        8/29/2018         2/4/2021     6/25/2020 12/22/2020
 370716    OSBORNE, JAMIE A                     35   WHITE     M         MEDIUM                           ALLENDALE                     4/25/2020        4/25/2020                  11/2/2020
 246524    OSBORNE, JASON BRYAN                 41   WHITE     M         MEDIUM                 7/19/2017 LIEBER                         2/1/2016        8/13/2020                  12/1/2020
 382777    OSBORNE, JESSE DEWITT                17   WHITE     M         CLOSE                            TURBEVILLE
 361674    OSBORNE, KEITH CHRISTOPHE            41   WHITE     M         MEDIUM                  2/5/2019 EVANS                          4/7/2017      10/22/2020      9/12/2021    3/11/2022
 323164    OSBORNE, THOMAS                      34   WHITE     M         MEDIUM                10/25/2018 BROAD RIVER                   9/17/2035       9/17/2035                   9/17/2035
 362909    OSBOURNE, SEAN KAREEM                35   BLACK     M         MINIMUM               10/15/2018 TRENTON                                                                   10/5/2026
 365365    OSHIELDS, ROBERT LEE                 58   WHITE     M         CLOSE                            MCCORMICK                                                                 4/22/2044
 230352    OSMUNDSON, BRANDI LYNN               44   WHITE     F         CLOSE                   2/9/2018 GRAHAM                        3/11/2015       10/9/2021
 377764    OSORIO, JOSE ALFREDO                 21   OTHER     M         CLOSE                            KIRKLAND                      4/11/2019       4/11/2019     10/29/2021   11/30/2021
 309763    OSTEEN, BRIAN PATRICK                39   WHITE     M         MINIMUM               11/14/2005 GOODMAN                       5/21/2020       5/21/2020                   12/2/2020
 375598    OSTROWSKI, JONATHAN STANLEY          47   WHITE     M         MEDIUM                  1/2/2020 LEE                                                                       6/11/2033
 275420    OSWALD, ANTHONY LEE                  50   WHITE     M         MEDIUM                 4/29/2014 KERSHAW                                      10/16/2014                    9/6/2020
 369109    OSWALD, GEORGE RAYMOND               63   WHITE     M         MINIMUM                          PALMER                      10/29/2023       10/29/2023                  11/15/2023
 309824    OSWALT, REBECCA PAIGE                34   WHITE     F         MEDIUM                 11/6/2009 LEATH                                                                      9/9/2030
 381280    OTIJELE, GAMALIEL BENNETT            29   BLACK     M         MINIMUM                4/16/2020 ALLENDALE                                                                  2/2/2022
 322502    OTT, KENNETH RAY                     50   WHITE     M         MEDIUM                10/10/2018 MACDOUGALL                                                                 5/5/2021
 332599    OTTEY, AURELIO VINCENT               54   BLACK     M         CLOSE                  4/28/2013 LEE
 382352    OUTEN, HANNA LEIGH                   42   WHITE     F         MINIMUM                          GRAHAM                        7/26/2020       7/26/2020                   5/27/2021
 259249    OUTEN, JOHN THOMAS                   39   WHITE     M         MEDIUM                 3/31/2020 WATEREE RIVER                  5/9/2023        5/9/2023      3/11/2025     9/7/2025
 378448    OUTEN, ROBERT EVANS                  21   WHITE     M         MEDIUM                           LEE                                                                       7/26/2033
 267522    OUTING, THOMAS                       39   BLACK     M         MEDIUM                 2/28/2019 LEE                                                                       9/26/2034
 370503    OUTLAW, ALEXANDER LAMAR              29   BLACK     M         MEDIUM                 3/22/2020 RIDGELAND                     6/16/2024       6/16/2024                   6/13/2024
 308544    OUTLAW, WILLIAM                      39   WHITE     M         MINIMUM               11/27/2017 MANNING                                                                   6/30/2026
 377038    OUTZ, JOHNNY RAY                     29   WHITE     M         MEDIUM                11/22/2019 KERSHAW                       7/24/2018       2/12/2021      5/28/2020   11/24/2020
 328172    OUZTS, LETRAVIS MARKEL               29   BLACK     M         MEDIUM                 9/24/2019 KERSHAW                       10/3/2020       10/3/2020                   7/18/2023
 370261    OVERBY, GREGORY DEAN                 34   WHITE     M         MINIMUM                          GOODMAN                                                                   4/15/2022
 382543    OVERSTREET, SARAH MICHELLE           36   WHITE     F         MINIMUM                          GRAHAM                        2/12/2020       2/12/2020                    9/5/2020
 339771    OWEN, FLOYD GREGORY                  36   WHITE     M         MEDIUM                           LEE                                                                       5/26/2065
 377532    OWEN, JASON JOHN                     48   WHITE     M         MEDIUM                           KIRKLAND                                                                   7/8/2021
 347179    OWEN, RENALDO                        37   BLACK     M         MINIMUM                 1/9/2018 MANNING                                                                   6/28/2020
 368105    OWENS II, FRANK                      37   WHITE     M         MEDIUM                 1/31/2020 TURBEVILLE                  11/18/2019          3/3/2021                  1/29/2021
 366983    OWENS, AHSHAAD MYKIEL                25   BLACK     M         CLOSE                  2/15/2019 LEE                                                                       10/3/2044
 178478    OWENS, ALBERT SHANE                  49   WHITE     M         MINIMUM                11/7/2019 EVANS                                                                     9/18/2021
 383130    OWENS, ALICIA JEAN                   31   WHITE     F         MEDIUM                           GRAHAM                                                                    3/23/2028
 279893    OWENS, ANTHONY MICHAEL               48   WHITE     M         CLOSE                  1/21/2005 BROAD RIVER
 360196    OWENS, BRANDON DEON                  33   BLACK     M         MINIMUM               12/25/2019 MANNING                                                                   9/27/2022

                                                                         SCDC INMATES MAY 5 000300
                                                                                            Incident Date of                             Projected                    Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                        Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
 316237    OWENS, BRANDON JUSTIN               31   WHITE         M         MEDIUM                10/23/2018 MACDOUGALL                    10/3/2020      10/3/2020                  3/27/2022
 368565    OWENS, CHRISTOPHE DAVID             41   WHITE         M         MEDIUM                           EVANS                                                                   6/12/2025
 279084    OWENS, CHRISTOPHE DEMONT            39   BLACK         M         MEDIUM                  5/3/2019 LEE
 342639    OWENS, DALANTIA LASHON              45   BLACK         M         MINIMUM                          KIRKLAND                     6/19/2019      6/25/2020                   4/3/2021
 356538    OWENS, DANIEL                       62   WHITE         M         MEDIUM                           LIEBER                                                                 5/25/2047
 252967    OWENS, ERIC LAMONT                  40   BLACK         M         CLOSE                   8/5/2019 LEE                                                                    2/24/2049
  82949    OWENS, FRANKLIN LEROY               66   WHITE         M         MEDIUM                 3/29/2008 TYGER RIVER                  11/6/1984    10/30/2021
   5065    OWENS, FREDDIE EUGENE               42   BLACK         M         CLOSE                   5/7/2019 BROAD RIVER
 365056    OWENS, GROVER LEE                   38   WHITE         M         MINIMUM                8/14/2017 PALMER                        9/7/2023       9/7/2023                   9/3/2023
 374442    OWENS, HAROLD DEVANTE               27   BLACK         M         MEDIUM                12/10/2019 RIDGELAND                                                              11/7/2024
  82569    OWENS, JAMES ANTHONY                62   BLACK         M         MEDIUM                 9/16/2005 TYGER RIVER                 10/26/2000      4/24/2020
 357166    OWENS, JAMES WALTER                 45   WHITE         M         CLOSE                  3/26/2019 BROAD RIVER                                                            7/14/2037
 201027    OWENS, JEFFREY SCOTT                51   WHITE         M         MEDIUM                           TYGER RIVER                                                             9/9/2020
 299108    OWENS, JEROME                       46   BLACK         M         MEDIUM                 7/30/2017 ALLENDALE                                                             12/23/2026
 235380    OWENS, JIMMY LEE                    52   WHITE         M         MEDIUM                 3/24/2020 PERRY                         8/2/2030       8/2/2030                  8/24/2039
 165409    OWENS, JOHN                         69   BLACK         M         MEDIUM                           LEE                          2/14/2019      5/15/2021
 369035    OWENS, JONATHAN SHANE               35   WHITE         M         MEDIUM                           KERSHAW                      7/14/2019      9/18/2021     1/20/2022    7/19/2022
 297589    OWENS, MARCO ORLANDO                36   BLACK         M         MEDIUM                 3/24/2020 RIDGELAND                                                               9/1/2046
 281410    OWENS, MARK ANTHONY                 59   BLACK         M         CLOSE                            BROAD RIVER
 380643    OWENS, MICHAEL ALLEN                32   WHITE         M         MINIMUM                          WATEREE RIVER                                                         12/29/2020
 263947    OWENS, OTIS KEITH                   38   WHITE         M         MINIMUM                          WATEREE RIVER                 3/4/2018       3/4/2018                  5/22/2021
 358263    OWENS, SAMUEL STEVENSON             52   WHITE         M         MEDIUM                           PERRY                                                                   4/8/2028
 276289    OWENS, SHANNON LEE                  48   WHITE         M         MINIMUM                          GOODMAN                     12/13/2020    12/13/2020      5/22/2023   11/18/2023
 349169    OWENS, SHAWN HAYDEN                 31   WHITE         M         CLOSE                   3/4/2020 LIEBER
 342813    OWENS, SINCERE JAMAAL               32   BLACK         M         CLOSE                  12/9/2017 LEE                                                                    3/27/2037
 347764    OWENS, TAMMY CRYSTAL                40   WHITE         F         MINIMUM                          GRAHAM                        5/2/2019     4/30/2020       8/9/2020     2/5/2021
 169604    OWENS, TIMOTHY L                    58   WHITE         M         CLOSE                  8/19/2017 LIEBER                      12/14/2020    12/14/2020      1/22/2021    7/21/2021
 344489    OWENS, TRAVIS S SHAWN               36   WHITE         M         MEDIUM                 10/1/2018 EVANS                                                                 10/19/2022
 286457    OWENS, VIRGAL WAYNE                 56   WHITE         M         MEDIUM                           KIRKLAND                                                               8/16/2029
 332121    OWENS, WILLIAM ALLEN                43   WHITE         M         CLOSE                            KIRKLAND
 340079    OWENS, WILLIAM JOSEPH               29   WHITE         M         MEDIUM                 3/16/2020 LIEBER                                                                11/10/2029
 101068    OWENS,JR., CHARLES A.               62   WHITE         M         MEDIUM                 5/30/2010 PERRY                         1/7/2000    10/24/2020
  92949    OWENS,JR., CLINTON                  64   BLACK         M         MEDIUM                 9/18/2006 KIRKLAND                      4/2/1998     6/19/2021
 332830    OWENSBY, DONALD RAY                 31   WHITE         M         MEDIUM                 7/19/2019 ALLENDALE                                                              9/27/2021
 359686    OWENSBY, VIRGINIA JO                39   WHITE         F         MINIMUM                          LEATH                        9/27/2020      9/27/2020    12/11/2021     6/9/2022
 195454    OWINGS, REGINA GAIL                 49   WHITE         F         MEDIUM                           LEATH                                                                  5/24/2029
 382662    OXANDABOURNE, CIERRA NICOLE         32   WHITE         F         MINIMUM                          GRAHAM                       9/29/2020      9/29/2020                  1/24/2021
 374575    OXENDINE, ALISA SHIAN               26   AMER INDIAN   F         MEDIUM                 9/16/2019 GRAHAM                                                                  1/8/2021
 234449    OXENDINE, ANTHONY RAY               46   WHITE         M         MINIMUM                5/23/2009 RIDGELAND                     4/7/2021       4/7/2021    11/16/2023    5/14/2024

                                                                            SCDC INMATES MAY 5 000301
                                                                                            Incident Date of                             Projected                    Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                        Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
 294525    OXENDINE, DONALD MACK               52   AMER INDIAN   M         MEDIUM                 6/12/2019 WATEREE RIVER                 11/9/2020      11/9/2020                   2/9/2024
 381187    OXNER, COREY PATRICK                27   WHITE         M         MINIMUM                          MANNING                      10/24/2019    10/24/2019                   7/19/2020
 347959    OZORIO, LUIZ ALONZO                 41   OTHER         M         MEDIUM                           TYGER RIVER                                                            11/21/2026
 347079    PABON, DOMINIQUE                    31   BLACK         F         MINIMUM                 6/6/2019 LEATH                                                                   3/29/2023
 140027    PACE, CHRISTOPHE RAY                56   WHITE         M         MEDIUM                 12/7/2013 PERRY                         9/27/2016      3/20/2021
 382307    PACE, DAMON LAMARD                  30   BLACK         M                                          KIRKLAND                      6/29/2020      6/29/2020    10/11/2021     4/9/2022
 321271    PACE, JEREMY MICHAEL                32   WHITE         M         MEDIUM                 7/10/2019 KERSHAW                                                                 4/16/2022
 354299    PACE, TONNIE JEFFERSON              40   BLACK         M         MEDIUM                 1/11/2016 MCCORMICK                    11/15/2025    11/15/2025                    8/6/2029
 381030    PACHECO ALVAREZ, URIEL              26   OTHER         M         MEDIUM                           KERSHAW                         4/1/2021      4/1/2021     5/24/2023 11/20/2023
 223219    PACHECO, MANUEL ANTONIO             38   OTHER         M         MEDIUM                           EVANS                         12/5/2015      3/27/2020                  8/22/2020
 380918    PACHECO, RAUL ALBERTO               53   OTHER         M         MEDIUM                           LIEBER                                                                  2/11/2035
 352860    PACKER, JORDAN LEE                  34   WHITE         F         MINIMUM                1/22/2020 LEATH                                      10/26/2017                   3/30/2021
 213110    PADEN, ANTHIONE LEVITICUS           49   BLACK         M         MEDIUM                 7/24/2000 ALLENDALE                     3/22/2014    10/24/2020
 154700    PADEN, JOHNNY LEE                   53   BLACK         M         CLOSE                  8/16/2019 PERRY
 320163    PADGET, THOMAS MARK                 41   WHITE         M         MINIMUM                 9/3/2013 ALLENDALE                                                               3/4/2021
 366320    PADGETT II, RONALD WAYNE            29   WHITE         M                                7/25/2019 KIRKLAND                     2/26/2020      2/26/2020                  6/22/2020
 376782    PADGETT JR, KENDRICK LAMONT         20   BLACK         M         MEDIUM                 4/20/2020 TURBEVILLE                                                             2/21/2026
 381571    PADGETT JR, LONNIE M                32   WHITE         M         MINIMUM                          PALMER                        3/4/2021       3/4/2021                   9/2/2022
 282562    PADGETT, MAURICE DENETURE           35   BLACK         M         MEDIUM                 3/13/2020 EVANS                        1/19/2022      1/19/2022                  8/10/2022
 374084    PADGETT, NICHOLAS HAYNE             29   WHITE         M         MINIMUM                2/10/2020 EVANS                        12/6/2019      2/12/2021                  3/18/2021
 344068    PADGETT, RAHEEM MARQUIS             29   BLACK         M         MEDIUM                 3/18/2020 BROAD RIVER                                                            3/23/2034
 325002    PADGETT, RYAN MAUZON                37   WHITE         M         MEDIUM                  3/4/2020 TURBEVILLE                                                            10/22/2021
 277674    PADGETT, SAMUEL JERRY               41   WHITE         M         MINIMUM                          GOODMAN                      4/15/2020     4/15/2020                   1/23/2021
 381284    PADGETT, ZACHERY                    23   WHITE         M         MINIMUM                          PALMER                      11/24/2019    11/24/2019                   8/29/2020
 382019    PAGAN, BRIAN ALAN                   33   WHITE         M         MINIMUM                          KIRKLAND                     11/2/2020     11/2/2020      2/14/2022    8/13/2022
 272720    PAGAN, CHARLES                      52   BLACK         M         MEDIUM                  5/5/2008 LEE
 362636    PAGAN, CHRISTIAN ANGEL              25   WHITE         M         MINIMUM                          PALMER                       4/28/2020      4/28/2020                  5/15/2021
 359072    PAGE, DENNIS BERNARD                31   BLACK         M         MEDIUM                           PERRY                                                                  1/27/2030
 375601    PAGE, JONATHAN XAVIER               20   BLACK         M         MEDIUM                 2/18/2020 TURBEVILLE                   1/31/2023      1/31/2023                  8/27/2023
 327815    PAGE, QUAVIS RACHAE                 32   BLACK         M         CLOSE                   1/7/2020 BROAD RIVER                  6/17/2021      6/17/2021                  6/17/2021
 375351    PAIGE, DOMINIQUE DAQUANN            25   BLACK         M         MEDIUM                 1/30/2019 KERSHAW                      9/24/2019      10/8/2020     2/16/2023    8/15/2023
 261512    PAINTER, RONNIE JAY                 48   WHITE         M         MEDIUM                  7/5/2012 KIRKLAND                                                               6/11/2032
 324597    PALACIOS, JORGE                     32   OTHER         M         MEDIUM                 8/13/2012 LEE                                                                    1/15/2032
 365057    PALMER JR, ANTHONY LABRIAN          28   BLACK         M         MEDIUM                 7/27/2018 EVANS                        2/19/2018      5/16/2020      3/6/2021     9/2/2021
 281948    PALMER, ALFRED D.                   47   BLACK         M         MINIMUM               10/17/2018 EVANS                                                                  2/20/2027
 378921    PALMER, BRANDON WAYNE               31   WHITE         M         MEDIUM                           ALLENDALE                    9/17/2019    10/16/2021      12/9/2021     6/7/2022
 311922    PALMER, DEXTER JEROME               54   BLACK         M         MEDIUM                 6/21/2018 LEE                                                                    2/27/2035
 320627    PALMER, GILES                       31   BLACK         M         CLOSE                  3/27/2020 LIEBER                                                                  3/6/2051
  99267    PALMER, HERBERT -                   64   BLACK         M         MEDIUM                 7/21/2003 EVANS                        3/26/1999      2/19/2022

                                                                            SCDC INMATES MAY 5 000302
                                                                                           Incident Date of                              Projected                      Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 279660    PALMER, JASON SCOTT                    38   WHITE     M         MEDIUM                11/13/2019   MACDOUGALL                                                               5/29/2026
 358847    PALMER, JAVON LAKENDRIC                28   BLACK     M         MEDIUM                 8/14/2019   KIRKLAND                                                                 6/25/2028
 186264    PALMER, JR, BENJAMIN                   47   BLACK     M         MEDIUM                  1/2/2005   TYGER RIVER                                                              9/23/2024
 356316    PALMER, KENDRIC WARNELL                24   BLACK     M         CLOSE                   9/9/2019   LIEBER                                                                   2/27/2021
 354634    PALMER, MARC ANTHONY                   36   BLACK     M         MEDIUM                  2/8/2018   LIEBER
 380523    PALMER, PRESTON CHARLES                33   WHITE     M         MEDIUM                             ALLENDALE                                                                 8/4/2024
 375707    PALMER, SEAN PHILLIP                   33   WHITE     M         MINIMUM               11/2/2019    MANNING                      1/10/2020         2/4/2021                  9/14/2020
 326488    PALMER, SERGIO                         31   BLACK     M         MEDIUM                9/12/2016    MCCORMICK                                                                 5/2/2024
 333339    PALMER, WAYNE DEANGELO                 30   BLACK     M         MINIMUM                4/9/2020    MANNING                      4/22/2020       4/22/2020                   6/21/2020
 332375    PALMER, WILLIAM                        51   WHITE     M         MINIMUM                            EVANS                                                                   10/20/2024
 260691    PALMER,JR., HERBERT                    43   BLACK     M         CLOSE                 2/25/2020    MCCORMICK
 282343    PALMORE, MARCELL DANTONYO              46   BLACK     M         MEDIUM                 8/7/2019    KERSHAW                                                                  5/15/2021
 352695    PALOMO, KENNETH JAMES                  32   OTHER     M         CLOSE                 12/6/2019    LIEBER                                                                    6/1/2024
 371864    PANEK, JOSHUA LEE                      32   WHITE     M         MINIMUM               1/24/2020    PALMER                                                                   1/25/2021
 287367    PANNELL, BOBBY LEE                     51   BLACK     M         MEDIUM                7/12/2019    KERSHAW                                                                  9/10/2023
  89592    PANNELL, JOE N.                        65   WHITE     M         CLOSE                11/20/2013    PERRY                       8/16/1994       11/14/2020
 378162    PANZO PANZO, FELIX                     38   OTHER     M         MEDIUM                             KERSHAW                    11/15/2019       12/11/2020     10/27/2021    4/25/2022
 346130    PAPAGEORGE II, MICHAEL JOHN            32   WHITE     M         MEDIUM                3/23/2020    TURBEVILLE                   9/7/2017        12/3/2021                   1/25/2022
 377255    PAPSTEIN, SEAN JOSEPH                  27   WHITE     M         MEDIUM                 1/4/2019    KERSHAW                                                                  8/14/2021
 378786    PAQUETTE, JAMES ADAM                   57   WHITE     M         MEDIUM                             ALLENDALE                    12/7/2020       12/7/2020      7/18/2023    1/14/2024
 361832    PARADA, ANGEL                          36   OTHER     M         MEDIUM                             EVANS                                                                    9/30/2022
 377817    PARDEW-LINGWAI, SAMANTHA MARIE         33   WHITE     F         MEDIUM                10/7/2019    LEATH                                                                   12/12/2046
 245952    PARHAM, GEROME                         49   BLACK     M         MINIMUM              10/22/2017    MANNING                                                                 12/16/2020
 381793    PARHAM, JOSHUA ERIC                    37   WHITE     M         MEDIUM                             LEE                          12/6/2024       12/6/2024     10/26/2029    4/24/2030
 197181    PARHAM, WILLIAM EUGENE                 47   BLACK     M         MINIMUM               7/26/2012    KIRKLAND                      8/7/2021        8/7/2021     12/11/2023     6/8/2024
  90868    PARIS, ELIZABETH HELENA                61   WHITE     F         MEDIUM                6/29/2012    LEATH                        6/26/1986       12/3/2021
 346142    PARIS, JOSHUA ADRIAN                   29   WHITE     M         MEDIUM               12/24/2019    TRENTON                                                                 11/25/2023
 373795    PARIS, JUSTIN PAYTON                   37   WHITE     M         CLOSE                11/27/2019    PERRY
 228428    PARKER, BOBBY                          45   WHITE     M         MEDIUM                10/6/2017    KERSHAW                                                                  10/6/2022
 344341    PARKER, BRANDON JAMAL                  31   BLACK     M         MINIMUM                            GOODMAN                       7/2/2020         7/2/2020                   8/3/2020
 381868    PARKER, BRANDON LEE                    28   WHITE     M         MINIMUM                            MANNING                       4/8/2020         4/8/2020                  9/24/2020
 355546    PARKER, BRETT DAVIS                    50   WHITE     M         CLOSE                              PERRY
 356530    PARKER, BRIAN ALLEN                    32   WHITE     M                                            KIRKLAND                                                                11/29/2020
 380146    PARKER, CHARLES                        52   WHITE     M         CLOSE                              LEE                                                                      6/18/2034
 356187    PARKER, CHRISTOPHE NATHANIEL           32   BLACK     M         MEDIUM                 2/9/2019    TURBEVILLE                 11/23/2015        8/13/2020      1/29/2021    7/28/2021
 324982    PARKER, COREY WALTER                   38   WHITE     M         MEDIUM                7/25/2018    MCCORMICK                   5/11/2025        5/11/2025                   4/15/2030
 383364    PARKER, DARRIAN                        18   BLACK     M                                            KIRKLAND                                                                  8/9/2023
 334246    PARKER, DERVICK LAMONT                 30   BLACK     M         MEDIUM               10/19/2018    RIDGELAND                                                                2/24/2025
 364941    PARKER, DONNIS RAY                     61   WHITE     M         MEDIUM                             TYGER RIVER                                                              7/11/2028

                                                                           SCDC INMATES MAY 5 000303
                                                                                      Incident Date of                              Projected                  Projected
                                      Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                       Age                                                                                                     Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                 entry Date
 328223    PARKER, JASON D.                 41   WHITE      M         MEDIUM                 4/10/2020 BROAD RIVER                                                             1/7/2030
 106965    PARKER, KENNETH LEROY            73   WHITE      M         MEDIUM                10/22/2016 PERRY                                                                  5/12/2023
 337544    PARKER, KERWIN S                 40   BLACK      M         MINIMUM                6/24/2011 WATEREE RIVER                                                         11/16/2023
 379381    PARKER, KEVAN DAVID              40   WHITE      M         MEDIUM                           BROAD RIVER                                                            5/29/2047
 269675    PARKER, MARCUS JERRELL           38   BLACK      M         MEDIUM                 6/18/2016 EVANS                                                                  12/2/2025
 289994    PARKER, MICHAEL                  36   BLACK      M         MINIMUM               11/15/2010 PALMER                       11/27/2020   11/27/2020     12/18/2021    6/16/2022
 320005    PARKER, NICHOLAS LEE             38   WHITE      M         MEDIUM                 2/12/2020 TRENTON                                                                 6/2/2027
 346628    PARKER, ORLANDO                  50   BLACK      M         CLOSE                  11/5/2019 LEE                                                                    5/26/2036
 377270    PARKER, PATRICIA ANN             46   WHITE      F         MINIMUM                          GRAHAM                                                                 11/3/2022
 315646    PARKER, RODNEY                   33   BLACK      M         CLOSE                  1/31/2020 BROAD RIVER                                                            2/10/2039
 326778    PARKER, ROGER                    38   BLACK      M         MEDIUM                  2/7/2017 BROAD RIVER
 359056    PARKER, ROSHAMEL DONSHEA         27   BLACK      M                                2/24/2017 KIRKLAND                                                               3/18/2063
 197951    PARKER, SCOTT DOUGLAS            49   WHITE      M         CLOSE                            BROAD RIVER                                                             1/5/2043
 352462    PARKER, SHANNON TYRONE           33   BLACK      M         MEDIUM                 2/26/2020 KERSHAW                                                                 8/3/2024
 278158    PARKER, STEVEN EUGENE            38   BLACK      M         CLOSE                  3/21/2020 PERRY
 373986    PARKER, STEVEN WAYNE             24   WHITE      M         MEDIUM                  3/8/2018 MACDOUGALL                   11/14/2020     11/14/2020   12/27/2023    6/24/2024
 240822    PARKER, TRAVIS SENTELL           40   BLACK      M         CLOSE                 12/23/2019 LEE
 358195    PARKER, TRAVON SHAKILL           23   BLACK      M         CLOSE                  2/27/2020 LEE                          12/28/2021     12/28/2021    6/10/2027    12/7/2027
 126283    PARKER, WILLIE -                 54   BLACK      M         MEDIUM                  2/8/2019 LIEBER                         8/7/2002     10/16/2020
 291769    PARKER, WILLIE JAMES             56   BLACK      M         MEDIUM                10/28/2016 LEE                                                                   10/20/2028
 381279    PARKER, ZACHARY DAVI             23   WHITE      M         MEDIUM                           EVANS                                                                   2/4/2024
 376166    PARKERSON, DEAN                  42   WHITE      M         MINIMUM                7/19/2019 MANNING                         6/8/2020      6/8/2020                 7/13/2020
 255876    PARKES, JOHN AUGUSTUS            65   WHITE      M         MEDIUM                 11/9/2014 KERSHAW                                                                6/21/2037
 327424    PARKHURST, TIPHANI MARIE         40   WHITE      F         MINIMUM                1/16/2020 LEATH                           5/3/2020      5/3/2020                11/19/2020
 364066    PARKIS, CHRISTINA ANN            37   WHITE      F         MINIMUM                 2/5/2020 LEATH                          3/25/2020     3/25/2020                11/10/2020
 382613    PARKMAN, MICHAEL CRAIG           30   WHITE      M         MEDIUM                           MACDOUGALL                     8/27/2023     8/27/2023                12/17/2026
 198847    PARKS, CHARLES EDWARD            50   BLACK      M         MEDIUM                 1/13/2005 MACDOUGALL                                                            11/13/2025
 324805    PARKS, JERAMY DALE               39   WHITE      M         CLOSE                  2/13/2018 LEE                             6/1/2043      6/1/2043                 11/3/2050
 305525    PARKS, JUSTERINE BROOKS          40   BLACK      M         CLOSE                  6/19/2017 LEE                                                                    5/10/2031
 309492    PARKS, MARCUS                    38   BLACK      M         MEDIUM                 3/14/2020 RIDGELAND                                                              2/18/2039
 376702    PARKS, MONTAVIUS ONEAL           35   BLACK      M         CLOSE                  2/25/2020 MCCORMICK                                                              5/29/2036
 377852    PARKS, MONTREO DEON              20   BLACK      M         MEDIUM                           TYGER RIVER                    7/19/2021     7/19/2021   10/11/2023     4/8/2024
 322183    PARKS, RANDI JARRELL             32   BLACK      M         MINIMUM                 4/3/2020 EVANS                                                                 12/14/2021
 376873    PARKS, THERON NICHOLAS           29   WHITE      M                                          KIRKLAND                        4/1/2021      4/1/2021    1/31/2022    3/19/2022
 174404    PARKS, VICTOR CARTHEL            53   BLACK      M         CLOSE                   8/3/2016 BROAD RIVER                    3/25/2020     3/25/2020
 341838    PARNELL, CHRISTOPHE              49   BLACK      M         MEDIUM                           BROAD RIVER                    5/22/2021     5/22/2021    6/21/2025   12/18/2025
 318825    PARNELL, ISAIAH EARL             37   WHITE      M         MINIMUM                          LIVESAY                                                                10/9/2022
 371502    PARNELL, JASON LYNN              35   WHITE      M         MINIMUM                          MANNING                         1/6/2020      1/6/2020                  3/8/2021
 377623    PARNELL, JOSHUA ELLIS            34   WHITE      M         MINIMUM                1/16/2020 KERSHAW                                                                7/26/2027

                                                                      SCDC INMATES MAY 5 000304
                                                                                         Incident Date of                              Projected                   Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                  entry Date
 372469    PARNELL, WILLIAM PATRICK             42   WHITE     M         MEDIUM                             MACDOUGALL                                 1/17/2020                  4/25/2021
 341188    PARRAN, DERRICK MICHAEL              35   BLACK     M         MEDIUM                3/29/2017    KERSHAW                      8/29/2014     1/28/2021                  1/13/2021
 351177    PARRIS, DERRICK JOE                  40   WHITE     M         MEDIUM                5/15/2019    ALLENDALE                    5/18/2020     5/18/2020                  1/24/2021
 309635    PARRIS, DONALD                       55   WHITE     M         MEDIUM                             TYGER RIVER                                                            3/2/2022
 370479    PARRIS, GARY MICHAEL                 65   WHITE     M         MEDIUM                             EVANS                        12/5/2018      2/4/2021     6/30/2021 12/27/2021
 370259    PARRISH, BRADLEY RICHARD             28   WHITE     M         MEDIUM                             TRENTON                                                                7/9/2023
 347809    PARROTT JR, PHILIP ANDREW            37   WHITE     M         MEDIUM                1/25/2015    MACDOUGALL                    6/4/2020      6/4/2020                  4/30/2021
 369096    PARSON, DASHAWN TYREESE              24   BLACK     M                               8/20/2017    KIRKLAND                     8/18/2022     8/18/2022     4/22/2024 10/19/2024
 247524    PARSONS, PHILLIP WAYNE               41   WHITE     M         MEDIUM                             BROAD RIVER                                                           1/16/2029
 331723    PARTAIN, BRANDON DRAKE               32   WHITE     M         MEDIUM                7/22/2016    KERSHAW                      10/1/2021     10/1/2021       9/6/2026    3/5/2027
 379920    PARTAKA, DONALD ANTHONY              61   WHITE     M         MEDIUM                             BROAD RIVER                                                           2/28/2038
 379190    PARTEN, STEPHEN GRANT                37   WHITE     M         CLOSE                  4/9/2020    LEE                                                                   8/23/2042
 382749    PARTIN, JORDAN DAVID                 27   WHITE     M         MEDIUM                             TRENTON                      2/16/2027     2/16/2027                  2/12/2027
 328308    PARTLOW, AUSTIN ONEIL                40   BLACK     M         MEDIUM                10/8/2019    TRENTON                                                                1/3/2025
 328118    PARTLOW, CHAUNCEY LAMAR              40   BLACK     M         MEDIUM                3/29/2020    KERSHAW                                                               10/4/2020
 371194    PARTLOW, LAWRENCE XAVIOR ELI         24   BLACK     M         MEDIUM                3/27/2020    ALLENDALE                                                              9/8/2023
 349127    PARVIN, LESLIE TODD                  49   WHITE     M         CLOSE                 2/19/2020    PERRY                                                                 8/10/2045
 366027    PASCUAL JUAN, SILVIA S               24   OTHER     F         MEDIUM                2/15/2020    GRAHAM                                                                7/24/2022
 382924    PASSARO, KEVIN ANDREW                47   WHITE     M         MINIMUM                            PALMER                        4/7/2020      4/7/2020                  2/17/2021
 377259    PASSIO JR, RICHARD                   41   WHITE     M         CLOSE                              BROAD RIVER                                                           6/28/2048
 315667    PASSMORE, RICKY                      52   WHITE     M         MEDIUM                             BROAD RIVER                                                          12/12/2038
 341659    PATE, DAVID ADAM                     31   WHITE     M         CLOSE                              MCCORMICK
 109613    PATE, HENRY                          67   BLACK     M         MEDIUM                             TYGER RIVER                  6/24/2006     6/19/2021                  1/18/2024
 379227    PATE, MICHAEL JASON                  37   WHITE     M         MINIMUM                            GOODMAN                       3/4/2021      3/4/2021     6/25/2024   12/22/2024
 282334    PATE, THOMAS ANDREW                  46   WHITE     M         MEDIUM                             ALLENDALE                     3/2/2020     2/26/2022                  7/30/2022
 346596    PATNOUDE, ROBERT VERNON              35   WHITE     M         MEDIUM               11/19/2014    LIEBER                                                                3/17/2046
 353878    PATRICK, ISRAEL TYRONE               25   BLACK     M         MEDIUM               12/19/2017    TYGER RIVER                                                           12/7/2021
 340156    PATRICK, MARY N                      58   WHITE     F         CLOSE                              LEATH                                                                 5/17/2039
 233697    PATRICK, TYRONE BERNARD              41   BLACK     M         MEDIUM                3/18/2020    KERSHAW                                                               7/27/2026
 296671    PATTERSON JR, RONNIE JOE             41   WHITE     M         MEDIUM                7/12/2006    KERSHAW                      2/24/2019     3/24/2021     9/24/2021    3/23/2022
 342594    PATTERSON, ANTONIO DIEARGO           50   BLACK     M         MEDIUM                             MACDOUGALL                                                            9/24/2020
 379945    PATTERSON, ANTONIO RAQUAN            22   BLACK     M         MEDIUM                8/16/2019    TURBEVILLE                                                            4/25/2023
 212530    PATTERSON, BRENDA PATRICE            43   BLACK     F         MEDIUM                9/14/1995    LEATH                        8/26/2020     8/26/2020                   8/1/2021
 262375    PATTERSON, CAROL DELLE               55   WHITE     F         MINIMUM               5/11/2003    LEATH                                                                 1/31/2021
 375708    PATTERSON, DONTAVIHA S               23   BLACK     M         CLOSE                 5/15/2019    LEE                           8/7/2021      8/7/2021                   8/7/2021
 324484    PATTERSON, ELAINE                    57   WHITE     F         MINIMUM               5/11/2018    GRAHAM                        2/9/2015     10/9/2021                   7/6/2022
 321525    PATTERSON, EUGENE                    30   BLACK     M         CLOSE                  1/7/2020    PERRY                                                                  4/4/2053
 337647    PATTERSON, EZELL                     31   BLACK     M         CLOSE                 7/16/2019    BROAD RIVER                                                            1/6/2022
 283098    PATTERSON, FRANK                     63   BLACK     M         CLOSE                  5/8/2008    BROAD RIVER

                                                                         SCDC INMATES MAY 5 000305
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 166516    PATTERSON, GREGORY                   60   BLACK      M         MEDIUM                             ALLENDALE                                                                8/27/2021
 226394    PATTERSON, IBIN KENTA                44   BLACK      M         CLOSE                 2/15/2006    KIRKLAND                                                                 7/19/2065
 217543    PATTERSON, JAMES BUBBA               57   BLACK      M         MEDIUM               10/28/2009    BROAD RIVER                                                             11/12/2029
 296129    PATTERSON, JAMES WESLEY              45   WHITE      M         MINIMUM               5/18/2009    PALMER                                                                   5/23/2024
 197237    PATTERSON, JR, RAYMOND -             54   BLACK      M         MEDIUM                             BROAD RIVER                   9/7/2005         9/7/2005
 145484    PATTERSON, JR., WARDELL -            60   BLACK      M         MEDIUM                 1/8/1999    BROAD RIVER                  8/19/2000        8/21/2021
 371851    PATTERSON, KEISHA MONTREZ            47   BLACK      F         MEDIUM                2/16/2020    GRAHAM                                                                  11/16/2041
 374294    PATTERSON, LONNIE EUGENE MAU         38   BLACK      M         MINIMUM                            GOODMAN                                                                  1/14/2026
 226651    PATTERSON, MICHAEL                   47   BLACK      M         MEDIUM                8/18/2019    KERSHAW                                                                 11/29/2025
 356864    PATTERSON, MICHAEL V                 29   BLACK      M         CLOSE                 7/30/2019    MCCORMICK                   12/3/2028         12/3/2028                 11/28/2028
 380223    PATTERSON, PATRICK ANTHONY           26   WHITE      M         MEDIUM                 9/3/2019    KERSHAW                    12/16/2020       12/16/2020     12/12/2022    6/10/2023
 331709    PATTERSON, QUENTEN                   29   BLACK      M         MEDIUM                3/30/2017    KIRKLAND                                                                 4/30/2021
 270085    PATTERSON, RICHARD KEVIN             53   WHITE      M         MEDIUM                             PERRY
 368043    PATTERSON, ROYRES ANTWON             32   BLACK      M         CLOSE                 3/27/2019    MCCORMICK                                                                 6/3/2049
 354875    PATTERSON, TARE SHAQUI               25   BLACK      M         CLOSE                  4/8/2020    LEE                                                                      1/27/2026
 324633    PATTERSON, TAVERAS BRESHUN           36   BLACK      M         MEDIUM                             WATEREE RIVER                10/2/2019      12/11/2020                   9/14/2020
 353407    PATTERSON, TERRANCE D                38   BLACK      M         CLOSE                11/30/2017    LIEBER                                                                    7/7/2045
 383053    PATTERSON, WILLIE JEROME             70   BLACK      M         MINIMUM                            KIRKLAND                     8/25/2022       8/25/2022                   6/25/2020
 363596    PATTERSON, ZACK DANIEL               29   WHITE      M         MEDIUM                1/13/2019    KERSHAW                      6/18/2019       7/23/2020       8/7/2020   11/18/2020
 301154    PATTON III, JAMES FRIEDMAN           36   BLACK      M         MEDIUM               11/27/2019    MACDOUGALL                    5/1/2019       8/13/2020                    6/8/2021
 304790    PATTON, CEDRIC                       33   BLACK      M         CLOSE                  1/2/2020    MCCORMICK                                                                 9/3/2030
 313922    PATTON, ERIC NEAL                    35   BLACK      M         MEDIUM                 2/1/2020    LIEBER                     12/25/2028       12/25/2028                  12/23/2030
 373887    PATTON, KYLE SHANE                   35   WHITE      M         MINIMUM                            LIVESAY                     4/27/2020        4/27/2020      4/15/2023   10/12/2023
 322245    PATTON, MARQUIS ANTWAIN              31   BLACK      M         CLOSE                 1/24/2020    LIEBER                                                                    4/2/2028
 360952    PATTON, STACEY N                     29   WHITE      F         MINIMUM              10/19/2019    LEATH                                                                    8/13/2026
 191116    PAUGH, EARL                          60   WHITE      M         MEDIUM                7/22/2004    LEE                           2/9/2012       6/19/2021
 343216    PAUGH, JOSEPH                        46   WHITE      M         CLOSE                 4/26/2012    LEE                                                                      1/29/2036
 259353    PAUL JR, MACK JAMES                  51   WHITE      M         MEDIUM                9/24/1999    KERSHAW                      8/10/2019      10/29/2020       8/6/2020     2/2/2021
 381324    PAUL, DAMON ANTHONY                  29   WHITE      M         MEDIUM                             WATEREE RIVER                5/13/2020       5/13/2020                   2/10/2021
 338994    PAUL, JOHN                           54   WHITE      M         MEDIUM                             TYGER RIVER                                                              4/22/2022
 257939    PAUL, JR., PRENELL                   44   BLACK      M         MEDIUM                9/15/2019    TURBEVILLE                                                               7/29/2023
 360487    PAUL, LUCIOUS GLOVER                 57   BLACK      M         CLOSE                 3/18/2020    LEE                                                                     11/18/2024
 231996    PAUL, ORLANDO                        41   BLACK      M         CLOSE                  3/5/2020    ALLENDALE                                                                6/12/2040
 338529    PAUL, PHILLIP PERRY                  37   BLACK      M         MEDIUM                11/1/2019    MACDOUGALL                                                               4/12/2033
 140007    PAUL, RICKEY                         60   BLACK      M         MEDIUM                10/5/2017    MACDOUGALL                                                 10/31/2022    4/29/2023
 321346    PAULING, ACKEIF                      31   BLACK      M         CLOSE                 7/31/2018    LEE
 314748    PAULING, COURTNEY LAMONT             33   BLACK      M         MEDIUM                3/15/2018    PRISMA HEALTH RICHLAND                                                   3/21/2036
 181883    PAULING, JAMES E.                    55   BLACK      M         MEDIUM                 5/3/2017    LEE                         12/3/1999        2/27/2021
 354189    PAULL, SIRDONOVAN                    29   BLACK      M         MEDIUM                 8/8/2019    TURBEVILLE                 12/10/2020       12/10/2020                  12/10/2020

                                                                          SCDC INMATES MAY 5 000306
                                                                                         Incident Date of                             Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                   entry Date
  89384    PAULS, CARL -                       63   WHITE      M         MEDIUM                  5/5/1985 KIRKLAND                      5/25/1994      7/18/2020
 355891    PAYNE, DELIA ANN                    54   WHITE      F         MINIMUM                          GRAHAM                          8/6/2020      8/6/2020                   5/1/2021
 373994    PAYNE, DEMONTAY MARKEITH            30   BLACK      M         CLOSE                  9/19/2019 MCCORMICK                                                               5/20/2050
 382609    PAYNE, JACOB JAMES                  29   WHITE      M         MINIMUM                          WATEREE RIVER                 2/26/2020      2/26/2020     1/25/2021    7/24/2021
 283894    PAYNE, JASON RAMON                  44   WHITE      M         MEDIUM                 3/13/2018 EVANS                         12/4/2021      12/4/2021       6/7/2021   12/4/2021
 244901    PAYNE, JIMMY LYNN                   63   WHITE      M         MEDIUM                 7/26/2019 TYGER RIVER                                                             8/26/2026
 383234    PAYNE, MALIK DEQUANE                23   BLACK      M                                          KIRKLAND                        4/2/2020      4/2/2020                  5/23/2020
 366105    PAYNE, MICHAEL DUAINE               28   WHITE      M         MEDIUM                  4/1/2020 TYGER RIVER                                                              4/7/2022
 337612    PAYTON, JOSHUA RYAN                 31   BLACK      M         MEDIUM                 1/20/2019 TYGER RIVER                  10/22/2018      2/20/2021                  5/31/2021
 329467    PAYTON, VINCENT CORDA               30   BLACK      M         MEDIUM                 4/20/2020 MCCORMICK                                                              10/28/2036
 182916    PEACE, ANTHONY RAY                  53   WHITE      M         MEDIUM                 1/20/2006 KIRKLAND                        3/4/2020      3/4/2020                   4/5/2021
 352080    PEACE, RICKY LYNN                   34   WHITE      M         MEDIUM                  2/8/2020 KERSHAW                                                                  8/2/2024
 377021    PEAKE, JOSHUA DAESEAN               20   BLACK      M         MEDIUM                 1/31/2019 KERSHAW                                                                  8/1/2025
 261885    PEARL, TIMOTHY DEWAYNE              41   BLACK      M         MINIMUM                6/16/2007 KIRKLAND                        7/6/2021      7/6/2021     11/9/2023     5/7/2024
 367877    PEARSON, ANDROWDO                   27   BLACK      M         MEDIUM                 2/29/2020 MCCORMICK                                                               8/18/2030
 380227    PEARSON, AUSTIN REED                24   WHITE      M         MEDIUM                           MACDOUGALL                                                             11/18/2027
 368453    PEARSON, BRITTANY SHAUNTA           31   BLACK      F         MEDIUM                 6/11/2019 LEATH                                                                   3/29/2035
 382521    PEARSON, CURTIS CHANNING            29   BLACK      M                                          KIRKLAND                                                                 4/6/2051
 336734    PEARSON, DANIEL                     31   BLACK      M         MEDIUM                 4/14/2020 TRENTON                       2/28/2019      3/26/2020    12/14/2020    6/12/2021
 104422    PEARSON, EDWARD                     58   BLACK      M         MEDIUM                 3/28/2019 KERSHAW                         9/4/2019     8/14/2020                  9/10/2020
 341617    PEARSON, FREDRICK MARTENIZE         27   BLACK      M         CLOSE                  8/14/2019 KIRKLAND                                                                3/31/2051
 360627    PEARSON, GENESIS MATTHEW            30   BLACK      M         CLOSE                   1/4/2019 LIEBER                                                                  6/17/2042
 304710    PEARSON, KASHAUWN ANTAVIOUS         33   BLACK      M         MEDIUM                 2/26/2020 WATEREE RIVER                 2/17/2018       5/7/2020     9/30/2021    3/29/2022
 213405    PEARSON, KEITH LAMONT               46   BLACK      M         MEDIUM                10/20/2019 RIDGELAND                       3/6/2021      3/6/2021                 10/23/2021
 290277    PEARSON, KEITH RASHIK               43   BLACK      M         MINIMUM                 8/6/2009 KERSHAW                                                                 11/3/2026
 379837    PEARSON, KENNETH ROBERT             47   WHITE      M         MEDIUM                           MACDOUGALL                    8/16/2020      8/16/2020     6/25/2022 12/22/2022
 344570    PEARSON, KEVIN LAWRENCE             28   BLACK      M         MEDIUM                 4/30/2015 KERSHAW                       9/21/2039      9/21/2039                  9/14/2039
 316541    PEARSON, MARK VASCO                 54   WHITE      M         MEDIUM                           TYGER RIVER                                                              4/7/2035
 238921    PEARSON, MICHAEL                    46   BLACK      M         MEDIUM                 2/15/2018 LIEBER                                                                   5/6/2061
 221363    PEARSON, MYRA                       55   WHITE      F         MEDIUM                 4/16/2003 LEATH                        11/18/2013      8/15/2020
 328341    PEARSON, OTTO L.                    35   BLACK      M         MINIMUM                 6/1/2018 MANNING                                                                 7/26/2020
 296097    PEARSON, RAYSHAWN KALIF             34   BLACK      M         CLOSE                  1/28/2020 BROAD RIVER
 368996    PEARSON, SANDRA ELAINE              40   BLACK      F         MINIMUM               12/11/2017 LEATH                                                                   2/4/2024
 376958    PEARSON, TRAVIS EUGENE              44   WHITE      M         MEDIUM                           ALLENDALE                                                             10/13/2021
 327391    PEARSON, TROY ALEXANDER             30   WHITE      M         MEDIUM                  2/4/2019 KIRKLAND                     6/29/2019       7/9/2020                  1/15/2022
 328627    PEARSON, TROY LAVERN                43   BLACK      M         MEDIUM                  2/4/2020 TURBEVILLE                                                             5/21/2032
 336210    PEARSON, WILLIAM RALPH              63   WHITE      M         MINIMUM                8/14/2017 ALLENDALE                                                              2/22/2025
 365808    PEAY JR, KEVIN SHAQUELLE            24   BLACK      M         CLOSE                 11/16/2018 MCCORMICK                                                              4/27/2029
 382285    PEAY, DALE FRANKLIN                 22   WHITE      M                                          KIRKLAND                                                               2/20/2026

                                                                         SCDC INMATES MAY 5 000307
                                                                                          Incident Date of                              Projected                      Projected
                                           Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 318430    PEAY, DANIELLE LAMAR                  32   BLACK     M         CLOSE                   1/2/2020 MCCORMICK                                                                 11/14/2049
 349444    PEAY, KWAUN KA SHAWN                  38   BLACK     M         MEDIUM                 2/27/2020 WATEREE RIVER                                                              1/20/2029
 362017    PECCHIA, JOSEPH MAURO                 23   WHITE     M         CLOSE                   7/6/2018 KIRKLAND                       7/18/2018        7/18/2018    12/30/2019    6/27/2020
 377022    PEDRAZA, FLAVIO                       30   OTHER     M         MEDIUM                           KIRKLAND                                                                    8/9/2026
 111433    PEE, BILLY J                          64   BLACK     M         MINIMUM                          PALMER                                                                    10/29/2022
 382776    PEE, RODGERICK DELANE                 49   BLACK     M         MINIMUM                          GOODMAN                        9/17/2020        9/17/2020       5/9/2022   11/5/2022
 378631    PEEBLES, KRISTIN CARROLINE            30   WHITE     F         MEDIUM                           LEATH                           4/5/2020         4/5/2020    11/26/2021    5/25/2022
 106099    PEEKS, AUTMUS -                       63   BLACK     M         MEDIUM                 12/7/1991 LEE                            1/25/2001        2/26/2022
 382111    PEELE, CHRISTOPHE MARTIN              25   WHITE     M         MEDIUM                 4/13/2020 ALLENDALE                      7/27/2020        7/27/2020                  4/26/2021
 327739    PEELER, STEPHEN THOMAS                35   WHITE     M         MEDIUM                 3/17/2020 KERSHAW                                                                    2/11/2022
 383304    PEEPLES, CHRISTY REYNOLDS             37   WHITE     F                                          GRAHAM                         4/29/2020        4/29/2020                  7/15/2020
 261269    PEGUES, WILLIAM SARAGARRA             46   BLACK     M         MEDIUM                           LIEBER                                                                     9/24/2029
 162631    PEIGLER JR, KENNETH WAYNE             53   WHITE     M         MINIMUM                2/29/2020 TRENTON                        3/10/2020        3/10/2020                  9/14/2020
 288440    PELLUM, AARON                         44   WHITE     M         MEDIUM                 7/13/2019 RIDGELAND
 338263    PELZER III, WILLIE                    34   BLACK     M         CLOSE                  5/31/2019 LEE
 210670    PELZER, BRENT                         49   BLACK     M         MEDIUM                  4/6/2008 TYGER RIVER                    5/24/2013        1/8/2022
 378356    PELZER, DEONTE QUAYSHAUN              27   BLACK     M         MEDIUM                 5/10/2019 TYGER RIVER                    4/10/2022       4/10/2022                    4/7/2022
 229672    PELZER, NATHANIEL                     48   BLACK     M         MEDIUM                12/30/2016 KERSHAW                                                                     6/7/2020
 322946    PENALOZA, LEONEL                      43   OTHER     M         MEDIUM                 7/11/2013 KERSHAW                                                                    1/13/2028
 381382    PENCE, JESSE RAY                      39   WHITE     M         MEDIUM                           KERSHAW                                                                    7/24/2023
 312332    PENCILLE, GREGORY THOMAS              42   WHITE     M         MEDIUM                10/21/2018 EVANS                                                                      3/26/2034
 375155    PENDERGRASS, DENAREAY MORSHON         27   BLACK     M         MINIMUM                 1/7/2020 KERSHAW                                                                     6/2/2024
  82421    PENDERGRASS, PHILLIP JACKSON          70   BLACK     M         MEDIUM                 8/22/1992 BROAD RIVER                    11/1/1984       2/19/2022
 344241    PENDERGRAST, CHARNISHA KEEL           33   BLACK     F         MEDIUM                 3/27/2020 LEATH                                                                      4/19/2021
 382213    PENLEY JR, JOHN DONALD LEE            45   WHITE     M         MINIMUM                4/14/2020 WATEREE RIVER                11/27/2020       11/27/2020      5/26/2022   11/22/2022
 312196    PENN, DAVID                           60   BLACK     M         MEDIUM                 8/25/2015 LIEBER                                                                     10/6/2046
 380018    PENNINGTON, DAVID ALLEN               34   WHITE     M         MINIMUM                 4/1/2020 LIVESAY                        3/18/2020       3/18/2020       5/2/2021   10/29/2021
 267380    PENNINGTON, EDWARD LEE                36   WHITE     M         MINIMUM               12/31/2017 GOODMAN                                                                   12/16/2025
 379339    PENNINGTON, JAMES HARRISON            41   WHITE     M         MEDIUM                           ALLENDALE                                                                  9/10/2025
 355842    PENNINGTON, JOHNNY EDWARD             41   WHITE     M         MINIMUM                          MANNING                      12/29/2019        1/28/2021                   9/16/2020
 381033    PENNINGTON, JONATHAN TYLER            26   WHITE     M         MINIMUM                          LIVESAY                                                                    8/10/2021
 377557    PENNINGTON, WILLIAM D                 74   WHITE     M         CLOSE                            MCCORMICK                                                                 12/12/2046
 267838    PENNY, CHRISTOPHE LENEER              38   BLACK     M         MEDIUM                 7/28/2010 EVANS                          1/10/2020       1/10/2020                    7/6/2020
 316219    PENNY, VICTOR C.                      32   BLACK     M         MEDIUM                12/31/2019 ALLENDALE                       8/6/2034        8/6/2034                   7/27/2041
 265115    PENSON, DENEIL TYSHAWN                41   BLACK     M         MEDIUM                11/11/2013 MCCORMICK                                                                   8/3/2032
 241842    PENZA, JOHN                           55   BLACK     M         CLOSE                  5/20/2019 LEE                             4/6/2014       8/29/2020
 376174    PENZES, JUSTIN ALLEN                  31   WHITE     M         MEDIUM                 4/10/2019 RIDGELAND                                                                  2/24/2021
 379792    PEOPLES III, BERNIE                   32   BLACK     M         MEDIUM                           KIRKLAND                                                                  12/28/2030
 353993    PEOPLES, BERNARD COLIN                26   BLACK     M         MEDIUM                  1/7/2020 RIDGELAND                      8/29/2019       8/13/2020                   8/27/2021

                                                                          SCDC INMATES MAY 5 000308
                                                                                           Incident Date of                             Projected                    Projected
                                            Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                   entry Date
 369482    PEOPLES, TYQUAY TRAVON                 23   BLACK     M         CLOSE                  10/9/2019 LEE                           12/5/2017      3/24/2021       1/7/2021    7/6/2021
 377451    PEPPER, ALLAN KEITH                    25   WHITE     M         MEDIUM                           KERSHAW                      12/29/2019      2/11/2021                  1/21/2021
 312486    PEPPER, DANA DAVIS                     37   WHITE     F         MINIMUM                          LEATH                         6/27/2020      6/27/2020                  5/17/2021
 326426    PEPPER, DEMETRIUS MYSHAWN              37   BLACK     M         CLOSE                  3/16/2020 PERRY
 367706    PERCIVAL, WALLACE WALKER               44   WHITE     M         MEDIUM                           MACDOUGALL                  11/10/2018      1/29/2021                  4/23/2023
 343804    PEREA, JOSE ROMAN                      39   OTHER     M         CLOSE                  5/17/2019 LIEBER                                                                 4/16/2039
 368192    PEREGO, EDRICK NORRIS                  93   WHITE     M         MEDIUM                           MCCORMICK                                                              12/2/2022
 366185    PEREZ GONZALEZ, JOSE FRANCISCO         43   WHITE     M         MEDIUM                12/29/2017 RIDGELAND                                                              2/10/2023
 362570    PEREZ LUNA, FRANCISCO JAVIER           39   OTHER     M         MEDIUM                           TYGER RIVER                  2/25/2022      2/25/2022                   5/3/2022
 376746    PEREZ-VIVCROS, CARMELO                 34   OTHER     M         CLOSE                            LEE                                                                   10/19/2034
 216006    PEREZ, ANGEL MARQUEZ                   68   WHITE     M         CLOSE                            BROAD RIVER                                                            5/30/2027
 353662    PEREZ, JONATHAN RAMAON                 27   BLACK     M         MEDIUM                 12/8/2018 KERSHAW                                                                1/13/2021
 359576    PEREZ, MARCOS LUCAS                    40   OTHER     M         MEDIUM                           MCCORMICK                                                              11/7/2030
 322615    PEREZ, MORGAN                          41   OTHER     M         CLOSE                   1/7/2020 LEE                                                                     6/8/2036
 240970    PEREZ, NATALIO ALFANO                  68   WHITE     M         MEDIUM                           ALLENDALE                                                              6/10/2026
 372916    PEREZ, SAID DANIEL                     36   OTHER     M         CLOSE                            KIRKLAND                                                               3/26/2031
 343947    PEREZ, VINCENT                         41   OTHER     M         MEDIUM                           ALLENDALE                                                              7/14/2020
 286100    PERKINS, CASEY RAYMOND                 48   WHITE     M         MEDIUM                 7/28/2014 KIRKLAND                                                               8/17/2055
 364126    PERKINS, JUSTIN                        28   WHITE     M         CLOSE                  4/14/2020 BROAD RIVER                                                            8/31/2038
 263271    PERNELL, GLENN QUANTA                  41   BLACK     M         MEDIUM                  2/3/2020 PERRY                                                                  6/26/2052
 268259    PERREAR, MARVIN TAVVON                 44   BLACK     M         MEDIUM                 1/21/2020 ALLENDALE                    9/25/2019      8/28/2020    10/30/2020    4/28/2021
 344103    PERRINE, CHARLES HAROLD                27   WHITE     M         MEDIUM                 3/12/2020 MCCORMICK                                                 3/15/2021    9/11/2021
 360858    PERRINEAU JR, JAMES                    71   BLACK     M         MEDIUM                           MACDOUGALL                                                             11/4/2027
 377474    PERROTTA, MICHAEL HARRISON             26   WHITE     M         MEDIUM                           TYGER RIVER                   7/2/2019      6/26/2020     6/27/2020   12/15/2020
 343131    PERRY III, JEFFERSON LEE               28   WHITE     M         MEDIUM                  9/8/2015 MCCORMICK                                                              2/14/2056
 239589    PERRY JR, JOHN ERNEST                  50   BLACK     M         CLOSE                  1/28/2020 MCCORMICK
 196841    PERRY, BARRINGTON                      54   BLACK     M         MEDIUM                11/18/2018 LEE                                                                    8/26/2027
 304395    PERRY, BRANDON                         35   BLACK     M         MEDIUM                  5/6/2019 RIDGELAND                                                               6/5/2024
 372405    PERRY, DESHAWN ANTWUAN                 24   BLACK     M         CLOSE                  3/27/2019 LIEBER                       2/26/2020      2/26/2020     3/31/2023    9/27/2023
 316329    PERRY, DOMINIQUE                       40   BLACK     M         MEDIUM                 5/24/2017 ALLENDALE                                                              6/10/2020
 318116    PERRY, DONALD P.                       66   BLACK     M         MINIMUM                          KERSHAW                                                               12/17/2024
 107365    PERRY, DONALD RAY                      59   BLACK     M         CLOSE                  10/2/2015 PERRY                       11/17/2000      5/15/2020
 338754    PERRY, ERIC DANTONIO                   40   BLACK     M         MEDIUM                 7/19/2019 LIEBER                       5/12/2019       9/5/2020      7/2/2020   12/29/2020
 380912    PERRY, ERIC JUSTIN                     37   WHITE     M         MEDIUM                           LIEBER                                                                 9/18/2062
 281290    PERRY, ERNEST DWIGHT                   59   WHITE     M         MEDIUM                 2/18/2014 KERSHAW                                                               10/14/2021
 282078    PERRY, IKEISHA                         44   BLACK     F         CLOSE                  2/24/2009 LEATH
 357361    PERRY, JAVON TYREK                     27   BLACK     M         MEDIUM                 2/25/2020 RIDGELAND                                                              8/25/2025
 146707    PERRY, JOHNNY ACE                      54   BLACK     M         MEDIUM                  9/3/2018 KERSHAW                      9/18/2017      2/12/2021     7/22/2020    1/18/2021
 187021    PERRY, MATTHEW D                       47   BLACK     M         MEDIUM                 2/28/2018 PERRY

                                                                           SCDC INMATES MAY 5 000309
                                                                                         Incident Date of                              Projected                   Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                  entry Date
 281249    PERRY, MICHAEL                      37   BLACK      M         MEDIUM                  6/1/2019 MCCORMICK                                                              11/17/2023
 312610    PERRY, NICHOLAS                     33   BLACK      M         MEDIUM                 9/28/2015 TYGER RIVER                                                             3/19/2034
 377260    PERRY, NICOLAS ALEXANDER            19   WHITE      M         MEDIUM                 7/20/2019 KIRKLAND                       2/13/2019     6/18/2021    11/28/2019    5/26/2020
 381902    PERRY, OMARION                      17   BLACK      M         MEDIUM                           TURBEVILLE
 371544    PERRY, STEVEN EUGENE                42   WHITE      M         MEDIUM                10/21/2019 ALLENDALE                                                               8/19/2026
 361380    PERRY, TE'QUAN JAMAL                26   BLACK      M         CLOSE                  2/29/2020 MCCORMICK                                                               9/17/2040
 307793    PERRY, TYRONE                       41   BLACK      M         MEDIUM                 11/7/2019 BROAD RIVER                                                            12/21/2054
 362330    PERRY, WALLACE STEVE                57   WHITE      M         MEDIUM                           MCCORMICK                                                              11/16/2044
 346891    PERRY, XAVIER LALORD                31   BLACK      M         CLOSE                  10/1/2018 LEE                                                                      3/7/2045
 338104    PERSON, ANDREA                      52   BLACK      F         MINIMUM                          LEATH                                                                    3/5/2027
 359379    PERSON, TYRIEK                      25   BLACK      M         MEDIUM                 1/24/2017 BROAD RIVER                                                             8/19/2038
 325054    PERTILLA JR, CEDRIC DERELL          30   BLACK      M         MINIMUM                9/30/2019 EVANS                           5/2/2021      5/2/2021                  4/30/2021
 359520    PETE, KRISTOPHER ANTHONY            31   WHITE      M         MINIMUM               12/29/2019 KIRKLAND                                                                7/26/2020
 316642    PETERS, DONALD                      47   WHITE      M         MEDIUM                  1/4/2019 LEE                                                                     1/10/2031
 372520    PETERS, SEAN PATRICK                42   WHITE      M         CLOSE                            BROAD RIVER
 364923    PETERSEN, BRANDON                   24   BLACK      M         CLOSE                  3/18/2020 KERSHAW                                                                  1/4/2022
 334149    PETERSEN, KENNETH SEAN              41   WHITE      M         MEDIUM                 7/24/2019 KERSHAW                                                                 2/18/2023
 355559    PETERSON, ARTHUR F                  44   WHITE      M         CLOSE                            PERRY                                                                    8/1/2031
 358542    PETERSON, CEDRIC ANTWAN             27   BLACK      M         CLOSE                   3/6/2020 KERSHAW                        9/13/2020     9/13/2020                  9/13/2020
 327827    PETERSON, CHRISTOPHE MAYHUE         34   BLACK      M         CLOSE                   3/9/2020 BROAD RIVER
 382241    PETERSON, DEQUARIUS THEO            22   BLACK      M         MEDIUM                           TURBEVILLE                     8/31/2020     8/31/2020                   3/5/2022
 274354    PETERSON, ERIC CHARLES              38   WHITE      M         MEDIUM                 3/24/2020 KIRKLAND                       9/19/2024     9/19/2024     4/24/2028   10/21/2028
 275789    PETERSON, GARY LYNN                 48   WHITE      M                                3/24/2014 KIRKLAND                                                                1/25/2028
 317586    PETERSON, JAMES ROBERT              31   WHITE      M         CLOSE                 11/25/2018 KIRKLAND                                                                 2/2/2040
 381594    PETERSON, KYRON EARL JAMAL          24   BLACK      M         MEDIUM                           LEE                                                                     9/15/2034
 382159    PETERSON, LATRELL JAMAR             28   BLACK      M         MINIMUM                          GOODMAN                        3/17/2020     3/17/2020                   2/7/2021
 210616    PETERSON, MICHAEL                   53   BLACK      M         CLOSE                   6/2/2010 MCCORMICK                                                               12/6/2056
 333919    PETERSON, MYRON                     30   BLACK      M         MEDIUM                  5/7/2012 RIDGELAND                                                              11/12/2023
 351303    PETERSON, ROBBIE WAYNE              46   WHITE      M         MEDIUM                 1/14/2016 EVANS                          8/28/2026     8/28/2026                  8/27/2026
 152897    PETERSON, WILLIAM                   51   BLACK      M         CLOSE                 11/12/2015 PERRY
 134682    PETERSON,III, MOSE                  62   BLACK      M         CLOSE                   5/2/2010 BROAD RIVER                    8/14/1998     7/31/2020
 364567    PETRAS, ROBERT ANTHONY              37   WHITE      M         MEDIUM                 3/19/2020 WATEREE RIVER                                                            2/4/2026
 342260    PETREA, BILLY                       65   WHITE      M         MEDIUM                  9/6/2019 TYGER RIVER                                                              5/3/2027
 351719    PETTIGREW, CARLYNIAS                34   BLACK      M         CLOSE                  8/16/2019 MCCORMICK                                                               7/18/2036
 377863    PETTIGREW, KEVIN                    31   BLACK      M         MEDIUM                           WATEREE RIVER                                                          11/28/2027
 218405    PETTINATO, MITCHELL                 62   WHITE      M         MEDIUM                  6/6/2005 TURBEVILLE                     4/9/2014      2/27/2021
 373367    PETTIT, ASHLEY SEAY                 46   WHITE      F         MINIMUM                          GRAHAM                       11/28/2019     11/28/2019     8/13/2022     2/9/2023
 239698    PETTIT, CHRISTOPHE L.               42   WHITE      M         MEDIUM                  3/4/2015 PERRY                         11/1/2025      11/1/2025
 306698    PETTUS, DENORRIS LARON              36   BLACK      M         MINIMUM                6/24/2018 LIVESAY                                                                10/15/2024

                                                                         SCDC INMATES MAY 5 000310
                                                                                          Incident Date of                               Projected                      Projected
                                          Current                                                                                                        Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location    Initial Parole                 Supervised Re-
                                           Age                                                                                                          Hearing Date*                Maxout Date
                                                                                            Disciplinary                               Hearing Date                     entry Date
 371910    PETTUS, STEVE MAURICE                26   BLACK      M         MEDIUM                10/10/2017 ALLENDALE                                                                   12/4/2024
 346575    PETTY, EVELYN DENIECE                53   BLACK      F         MEDIUM                           LEATH                                                                      12/15/2030
 264235    PETTY, GARY LAMONT                   40   BLACK      M         CLOSE                  3/14/2019 PERRY
 295384    PETTY, JOHNATHON LEE                 36   BLACK      M         MEDIUM                  9/7/2019 TYGER RIVER                                                                 4/14/2021
 324319    PETTY, TRAVIS TYRONE                 33   BLACK      M         MEDIUM                 5/16/2013 KIRKLAND                      12/12/2020       12/12/2020     12/23/2021    6/21/2022
 338650    PEURIFOY, ANDREW SCOTT               32   WHITE      M         MEDIUM                 8/15/2016 BROAD RIVER                                                                11/24/2048
 382329    PFEIFFER, DANIEL REEVES              29   WHITE      M                                          KIRKLAND                        2/22/2020       2/22/2020                  11/16/2020
 381973    PHAM, BRANDON LEE                    35   WHITE      M         MEDIUM                           KIRKLAND                                                                    7/25/2025
 383194    PHAM, MINH HOANG                     66   ASIAN      M                                          KIRKLAND                         5/3/2020         5/3/2020      1/2/2021     6/3/2021
 367791    PHEGLEY, RAY WALTER                  49   WHITE      M         MEDIUM                  8/3/2017 ALLENDALE                                                                   3/12/2028
 382184    PHELPS, ASHLEY DANYELLE              39   BLACK      F         MINIMUM                          GRAHAM                                                                      8/14/2020
 382001    PHELPS, TRISTAN CRAIG                24   WHITE      M         MEDIUM                           KERSHAW                                                                      5/9/2028
 380670    PHILBECK, TIMOTHY ALLEN              32   WHITE      M                                          KIRKLAND                      10/20/2020       10/20/2020                  11/27/2020
 365236    PHILIP, JACOB THEOPHILUS             29   BLACK      M         CLOSE                            WELLPATH (FORMERLY JUST C
 356963    PHILLIPS III, CARROL LEE             27   BLACK      M         MEDIUM                  2/8/2015 LIEBER                                                                     12/15/2029
 356563    PHILLIPS JR, LARRY DEAN              45   BLACK      M         CLOSE                   4/2/2019 BROAD RIVER                                                                 5/14/2029
 366757    PHILLIPS, BILLY                      47   BLACK      M         MEDIUM                           PERRY                                                                      10/26/2054
 379927    PHILLIPS, BRADLEY DOUGLAS            27   WHITE      M         MINIMUM                          TURBEVILLE                      9/12/2019      12/11/2020                   7/23/2020
 318212    PHILLIPS, BRYAN JORDAN               30   BLACK      M         MEDIUM                 7/11/2019 KERSHAW                                                                     9/25/2025
 376301    PHILLIPS, CALVIN LEE                 26   BLACK      M         CLOSE                  2/23/2020 MCCORMICK                                                                    4/4/2035
 218823    PHILLIPS, CHARLES DOUGLAS            65   WHITE      M         MEDIUM                 4/21/2006 MCCORMICK                        2/1/2015       9/11/2021
 382492    PHILLIPS, CHERYL LOWE                59   WHITE      F         MINIMUM                          GRAHAM                          3/26/2020       3/26/2020                   6/10/2020
 277082    PHILLIPS, CHRISTOPHE SHANE           38   WHITE      M         MEDIUM                 8/21/2019 MCCORMICK                        3/8/2041        3/8/2041                    6/8/2041
 351321    PHILLIPS, DEBRA S                    35   WHITE      F         MINIMUM                7/22/2018 LEATH                                                                      11/17/2020
 369118    PHILLIPS, DOUGLAS KELLY              58   WHITE      M         CLOSE                  2/26/2018 BROAD RIVER                      8/6/2030        8/6/2030                    8/2/2030
 380851    PHILLIPS, JAMES MICHAEL              36   WHITE      M         MINIMUM                          MANNING                         5/25/2021       5/25/2021                   1/10/2022
 325588    PHILLIPS, JEREMY                     41   WHITE      M         MEDIUM                           BROAD RIVER
 332296    PHILLIPS, JOHN WALTER                43   WHITE      M         MEDIUM                 2/27/2015 KIRKLAND                                                                     8/9/2028
 342030    PHILLIPS, JOHN WESLEY                41   WHITE      M         MEDIUM                 1/14/2013 KERSHAW                                                                      2/4/2024
 246822    PHILLIPS, JOHNNY DWAYNE              56   BLACK      M         CLOSE                  4/16/2020 PERRY
 355313    PHILLIPS, JONATHON ALEXANDER         28   BLACK      M         MEDIUM                 1/10/2020 LEE                                                                         5/13/2028
 335243    PHILLIPS, JOSHUA BRANDON             38   WHITE      M         MEDIUM                  4/8/2019 TURBEVILLE                                                                  4/18/2022
 312606    PHILLIPS, JOSHUA LEE                 32   BLACK      M         CLOSE                  2/21/2019 KIRKLAND
 364809    PHILLIPS, KARLITA DESEAN             46   BLACK      F         CLOSE                  2/12/2016 LEATH
 290422    PHILLIPS, KIRSTEN LASHAN             36   BLACK      M         MINIMUM                4/19/2020 LIVESAY                                                                     1/26/2023
 114109    PHILLIPS, LAWRENCE C                 58   WHITE      M         MEDIUM                  4/2/2019 EVANS                                                                      12/10/2028
 187010    PHILLIPS, MARVIN M.                  57   BLACK      M         MEDIUM                 3/24/2020 RIDGELAND                       10/1/2000       9/18/2021                    9/3/2022
 333901    PHILLIPS, MICHAEL RAY                29   WHITE      M         MEDIUM                11/16/2019 EVANS                                                                       5/13/2021
 312343    PHILLIPS, NIGEL                      32   BLACK      M         CLOSE                   4/4/2020 LIEBER                                                                       8/6/2023

                                                                          SCDC INMATES MAY 5 000311
                                                                                       Incident Date of                              Projected                   Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 381578    PHILLIPS, RAPHAEL                 28   BLACK      M         MINIMUM                            WATEREE RIVER                                                         1/29/2021
 302728    PHILLIPS, SHANNON LEE             46   WHITE      M         MEDIUM                7/16/2019    EVANS                         7/1/2019     8/14/2020    12/26/2020    6/24/2021
 369298    PHILLIPS, SHANNON NILES           38   WHITE      M         MEDIUM                             TYGER RIVER                                                            5/5/2024
 273075    PHILLIPS, SHANNON PAUL            47   WHITE      M         MEDIUM                12/7/2018    KIRKLAND                     11/9/2021     11/9/2021                  6/15/2022
 264250    PHILLIPS, SHAWN DEMETRIUS         40   BLACK      M         MEDIUM                2/24/2010    LIEBER                                                                12/4/2046
 381964    PHILLIPS, STEVEN TYLER            31   WHITE      M         MINIMUM                            GOODMAN                       9/8/2020      9/8/2020    11/12/2021    12/5/2021
 260439    PHILLIPS, TIMOTHY                 46   BLACK      M         CLOSE                 3/19/2020    PERRY                                                                 9/10/2033
 283753    PHILLIPS, TONY CHRISTOPHE         51   BLACK      M         MEDIUM                4/22/2020    TURBEVILLE                                                             9/8/2026
 365653    PHILLIPS, TYREKE KAHRON           23   BLACK      M         MINIMUM                3/9/2019    WATEREE RIVER                                                          7/1/2023
 383156    PHILLIPS, VICTRON BROWN           25   BLACK      M         MINIMUM                            KIRKLAND                                                              6/28/2021
 355787    PHILLIPS, WILLIAM JOE             40   WHITE      M         CLOSE                 4/17/2020    PERRY
 382883    PHILLIPS, WILLIAM JOSHUA          39   WHITE      M         MINIMUM               3/19/2020    RIDGELAND                    7/27/2020     7/27/2020     8/17/2021    2/13/2022
 269602    PHILLIPS, ZACHARY                 37   BLACK      M         MINIMUM                2/3/2020    EVANS                                                                  9/3/2020
 334249    PHIPPS, JR, ROBERT                60   BLACK      M         MEDIUM                             LIEBER
 249815    PHOENIX, NIRAM                    40   BLACK      M         MEDIUM                2/20/2020    KERSHAW                                                               9/29/2027
 379658    PICKENS, AVORY BEDALE             47   BLACK      M         CLOSE                              LEE                                                                   2/23/2042
 369953    PICKENS, CHARLES                  69   BLACK      M         MEDIUM                             MCCORMICK                                                             6/16/2029
 350083    PICKENS, DOREA D Q                26   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                                                            4/14/2021
 151245    PICKENS, MATTHEW THOMAS           49   BLACK      M         CLOSE                 4/24/2019    PERRY                        2/26/2006     2/26/2022
 200450    PICKENS, TYRONE CLAUDIS           43   BLACK      M         MEDIUM                4/10/2019    LIEBER                       1/14/2013     9/18/2021
 310134    PICKETT, EARNEST MAURICE          32   BLACK      M         CLOSE                  3/6/2018    LEE                                                                  12/16/2033
 372373    PICKETT, RAY A                    64   BLACK      M         MINIMUM                            MANNING                                                               9/18/2020
 376670    PICKRELL, GREGG                   67   WHITE      F         CLOSE                              GRAHAM                                                                 4/5/2053
 382088    PIERCE, ANTONIO TERRELL           23   BLACK      M         MEDIUM                             RIDGELAND                    8/7/2020       8/7/2020     8/13/2021     2/9/2022
 336307    PIERCE, BRYAN WAYNE               41   WHITE      M                                            KIRKLAND                   12/24/2020     12/24/2020      4/7/2022    10/4/2022
 365672    PIERCE, HERMAN RAY                66   WHITE      M                                            KIRKLAND                                   12/7/2017     8/15/2024    2/11/2025
 379136    PIERCE, JALISSA ELIZABETH         29   BLACK      F         MINIMUM                9/8/2019    LEATH                        7/9/2020       7/9/2020    10/14/2021    4/12/2022
 197235    PIERCE, JAMES JUNIOR              50   WHITE      M         MEDIUM                9/16/2014    TYGER RIVER                 2/22/2021      2/22/2021     9/18/2023    3/16/2024
 361482    PIERCE, JAMES RAKEEM              25   BLACK      M         MINIMUM               4/22/2020    PALMER                     12/22/2019     12/22/2019                  6/10/2020
 354582    PIERCE, JARVIS                    29   BLACK      M         CLOSE                 2/26/2020    KERSHAW                                                               1/10/2026
 138290    PIERCE, JR., MARCELLUS            72   BLACK      M         MEDIUM                9/20/2006    LEE                        11/20/2001      8/21/2020
 201290    PIERCE, THOMAS G                  52   BLACK      M         CLOSE                 7/23/2019    LEE                                                                   2/28/2027
 380328    PIERCE, WILL                      43   WHITE      M         MEDIUM                             MACDOUGALL                                                             9/8/2022
 373811    PIERSON, ANDREW M                 29   WHITE      M         MEDIUM                 6/3/2019    RIDGELAND                                                            12/20/2021
 369094    PIERSON, BRYAN ALEXANDER          32   WHITE      M         CLOSE                 11/6/2019    LIEBER                                                                11/9/2030
 375359    PIERSON, KEVIN ANDREW             23   WHITE      M         MEDIUM                             BROAD RIVER                                                           8/29/2030
 290281    PIKE, JOHNNY RANDALL              55   WHITE      M                                            KIRKLAND                     3/27/2020     3/27/2020                  6/10/2020
 303616    PILCHER, EDDIE                    36   BLACK      M         CLOSE                 3/27/2020    LIEBER                                                                 8/5/2032
 378286    PILGRIM, ALICIA                   34   BLACK      F         MEDIUM                             LEATH                                                                 8/11/2025

                                                                       SCDC INMATES MAY 5 000312
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 370979    PILGRIM, BENJAMIN JAMES             38   WHITE     M         MINIMUM                            KIRKLAND                                                                  8/3/2023
 182234    PILGRIM, CHRISTOPHE LACHELE         45   BLACK     M         MEDIUM                             KERSHAW                    10/14/2020       10/14/2020      5/10/2023    11/6/2023
 369582    PILLON, MATTHEW STEVEN              28   WHITE     M         MEDIUM                             TYGER RIVER                                                              4/27/2028
 379599    PILOT, JORDAN TYLER                 25   WHITE     M         MEDIUM                             KIRKLAND                     5/15/2020        5/15/2020                   2/7/2021
 352233    PIMENTEL, ALFONZO                   33   OTHER     M         MEDIUM                 1/8/2020    EVANS                        9/21/2024        9/21/2024                  9/16/2024
 381958    PIMIENTA, REYNALDO RAMON            56   OTHER     M         MEDIUM                             KIRKLAND                     3/31/2037        3/31/2037                  3/31/2037
 354376    PINALES MEJIA, CARLOS LUIS          32   OTHER     M         MEDIUM                 3/1/2019    KERSHAW                                                                   2/4/2024
 277518    PINCKNEY, DEMEIAN LAMONT            41   BLACK     M         MINIMUM                            MACDOUGALL                    5/8/2021         5/8/2021                  2/27/2022
 287062    PINCKNEY, DENARD LEMAR              35   BLACK     M         MEDIUM                9/21/2010    RIDGELAND                                                  10/16/2020    4/14/2021
 276550    PINCKNEY, EDMUND ANTONIO            54   BLACK     M         MINIMUM              11/18/2003    GOODMAN                      6/11/2019      11/14/2020     11/21/2021    5/20/2022
 261985    PINCKNEY, ERIC                      48   BLACK     M         CLOSE                 6/10/2019    PERRY
 377144    PINCKNEY, HENRY EDWARD              33   BLACK     M         CLOSE                              BROAD RIVER                                                              4/11/2031
 127389    PINCKNEY, HENRY LEE                 62   BLACK     M         MEDIUM                 1/3/2007    LIEBER                       3/28/1993       2/26/2021
 235657    PINCKNEY, JOHN LEE                  59   BLACK     M         MEDIUM                             MACDOUGALL                                                               9/29/2021
 153485    PINCKNEY, KENNETH                   54   BLACK     M         MEDIUM                1/15/2015    RIDGELAND                  12/11/2017        3/18/2022
 337981    PINCKNEY, LAWRENCE                  50   BLACK     M         MINIMUM               9/14/2018    GOODMAN                                                                   9/3/2026
 181686    PINCKNEY, LEROY                     57   BLACK     M         CLOSE                 11/4/2019    LEE                          3/12/2011      10/30/2021
 380258    PINCKNEY, MASON                     23   BLACK     M         MEDIUM                 3/8/2020    TRENTON                      1/15/2020       1/15/2020                   1/16/2022
 292632    PINCKNEY, QUANTIS JAMAL             37   BLACK     M         MEDIUM                4/12/2018    KERSHAW                                                                 10/13/2023
 383039    PINCKNEY, TYSHAWN RAZEIK            19   BLACK     M         MEDIUM                             KIRKLAND                                                                 5/24/2023
 380880    PINCKNEY, WAYNE JAMAL               24   BLACK     M         MEDIUM                4/18/2020    RIDGELAND                    7/18/2019       7/18/2019      3/29/2020    9/25/2020
 189900    PINDAK, JOHN NELSON                 46   WHITE     M         MEDIUM               10/10/2015    LIEBER                        1/4/2020        1/4/2020      7/30/2022    1/26/2023
 366704    PINEDA, RODRIGO                     36   OTHER     M         MEDIUM                             KIRKLAND                                                                12/19/2022
 379081    PINKARD, MOSES                      43   BLACK     M         MEDIUM                 3/2/2020    KERSHAW                                                                  8/11/2027
 346345    PINKARD, VINCENT L                  55   BLACK     M         MEDIUM                4/10/2012    TURBEVILLE                                                               4/18/2026
 341214    PINKLETON, WALKER WAYNE             28   BLACK     M         MEDIUM               10/23/2018    BROAD RIVER                                                              10/4/2057
 303317    PINO, KNESHON RAHEIME               32   BLACK     M         MEDIUM                3/23/2018    LIEBER                                                                  12/25/2030
 371143    PINSON, JAKOYE DEVON                26   BLACK     M         MEDIUM                9/26/2017    MACDOUGALL                                                              11/27/2021
 222764    PIOTTE, PATRICK                     42   WHITE     M         MEDIUM                11/7/2017    MACDOUGALL                                                              12/15/2021
 201377    PIPER, GARY MICHAEL                 44   WHITE     M         CLOSE                 8/13/2019    LEE                                                                     12/16/2051
 228810    PIPKIN, WILLIAM                     46   BLACK     M         MEDIUM                2/25/2017    KERSHAW                                                                   4/3/2021
 200242    PIPPIN, ANTHONY LEVON               47   WHITE     M         CLOSE                 6/24/2019    LEE                           6/3/2019      10/29/2020      7/23/2020    1/19/2021
 344882    PITTMAN, ABDEEL EVANS               31   BLACK     M         MINIMUM               8/30/2016    TYGER RIVER                                                              5/22/2027
 294081    PITTMAN, DANNY RAY                  40   WHITE     M         CLOSE                  2/2/2020    LIEBER                                                                    5/3/2033
 366763    PITTMAN, ELVIS SHANE                27   WHITE     M         MINIMUM               4/15/2016    WATEREE RIVER                                                            4/11/2024
 344881    PITTMAN, ENOCH ARTHUR               32   BLACK     M         MINIMUM               5/12/2013    TYGER RIVER                                                              5/22/2027
 381177    PITTMAN, MARTIN DARRIEL             22   BLACK     M         MEDIUM                             RIDGELAND                    3/22/2020       3/22/2020                    2/7/2021
 379515    PITTMAN, RONNIE CODY                23   WHITE     M         MEDIUM                             TRENTON                                                                 11/17/2026
 374697    PITTMAN, TERRELL BOGEN              49   WHITE     M         MEDIUM                             BROAD RIVER                  3/15/2025       3/15/2025                   3/14/2025

                                                                        SCDC INMATES MAY 5 000313
                                                                                          Incident Date of                              Projected                    Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 367002    PITTMAN, TREY CORBIN                  32   WHITE     M         MEDIUM                 4/20/2020 RIDGELAND                      6/23/2018    10/24/2020      5/18/2022 11/14/2022
 374311    PITTS JR, WILFRED AKEEM               29   BLACK     M         CLOSE                            MCCORMICK                                                                1/19/2030
 372825    PITTS, DASHON ANTWAN                  24   BLACK     M         CLOSE                 10/14/2019 LIEBER                                                                   8/30/2027
 133508    PITTS, HOWARD                         65   BLACK     M         CLOSE                  1/16/2020 PERRY                          7/16/1996      10/9/2021
 313788    PITTS, KEVIN M.                       35   BLACK     M         MEDIUM                 8/25/2019 WATEREE RIVER                                                             9/5/2034
 287033    PITTS, ROBERT GREEN                   58   WHITE     M         MEDIUM                  7/6/2011 KERSHAW                                                                 10/12/2030
 329967    PITTS, SHONTIS LEE                    36   BLACK     M         MINIMUM                          MACDOUGALL                     2/23/2020      2/23/2020                 10/23/2020
 315052    PITTS, VINCENT ANTHONY                31   BLACK     M         MEDIUM                  3/6/2020 TURBEVILLE                                                               7/24/2025
 271483    PITTS, WILLIE CLARENCE                52   BLACK     M         MEDIUM                 8/17/2006 TYGER RIVER                                                             10/20/2028
 372348    PIXLEY, DASHON CHRISTOPHE             28   BLACK     M         MEDIUM                           KERSHAW                          7/1/2020      7/1/2020                  1/26/2021
 261016    PIXLEY, RONALD                        59   BLACK     M         MEDIUM                  2/4/2019 KERSHAW                        6/26/2018    12/11/2020      7/30/2020    1/26/2021
 306027    PLACENCIA, RAFAEL ESCALANGE           37   OTHER     M         MEDIUM                 2/19/2020 RIDGELAND                                                                 3/6/2027
 382968    PLACKER, JASON ERIC                   44   WHITE     M         MEDIUM                           EVANS                          9/30/2020      9/30/2020                 10/16/2020
 359539    PLASCENCIA, BRANDHAM                  26   OTHER     M         MEDIUM                12/11/2019 EVANS                                                                    7/31/2020
 185474    PLASTER, CHARLES EDWARD               59   WHITE     M         MEDIUM                 2/11/1994 KERSHAW                                                                  7/30/2027
 362148    PLATT, JA QUAN                        24   BLACK     M                               11/19/2016 KIRKLAND                       4/28/2017      4/28/2017                  2/16/2022
 308874    PLATT, ROGER                          35   BLACK     M         MEDIUM                  2/2/2019 EVANS                          10/2/2021      10/2/2021                  10/2/2021
 381722    PLAYER JR, DANNY FRANKLIN             25   WHITE     M         MINIMUM                          MACDOUGALL                       7/5/2020      7/5/2020                  9/10/2021
 377409    PLEASANT, BIANCA                      28   BLACK     F         MEDIUM                  6/5/2019 GRAHAM                                                                  10/16/2021
 162748    PLEMMONS, JERRY WILLIAM               75   WHITE     M         CLOSE                  9/29/2014 BROAD RIVER                    10/1/2001      7/31/2020
 371879    PLOG, ALEXANDER MICHAEL               33   WHITE     M         MEDIUM                 2/15/2020 BROAD RIVER                   10/10/2023    10/10/2023                  10/14/2023
 375635    PLUMBLEY, JOHN ANCIL                  78   WHITE     M         MEDIUM                           TURBEVILLE                    11/24/2018      4/24/2021                  8/13/2020
 354585    PLUMER, ONTAVIOUS DERENTA             30   BLACK     M         CLOSE                  3/18/2014 BROAD RIVER
 274435    PLUMLEY, CHADWICK DEON                42   WHITE     M         MINIMUM               11/21/2019 LIVESAY                                                                 6/30/2021
 267484    PLUMLEY, JOHN DAVID                   48   WHITE     M         MEDIUM                           KIRKLAND                     12/15/2020    12/15/2020                  10/16/2021
 381450    PLYLER, JOSHUA LEE                    27   WHITE     M         MINIMUM                          WATEREE RIVER                 4/16/2021     4/16/2021     11/25/2023    5/23/2024
 372249    POACHER, JOSHUA                       25   BLACK     M         CLOSE                            LEE
 347355    POAGE, CHRISTOPHE MARKEEM             30   BLACK     M         CLOSE                   9/9/2016 MCCORMICK                                                               3/13/2036
 252188    POE, KEVIN PAUL                       40   WHITE     M         MEDIUM                           KERSHAW                      10/29/2025    10/29/2025                  10/25/2025
 337160    POINDEXTER, BRYAN LASHAWN             44   BLACK     M         MEDIUM                           ALLENDALE                                                               3/29/2025
 378667    POINSETTE JR, KEYSHON ANTHONY         22   BLACK     M         MINIMUM                          EVANS                                                                  11/23/2022
 248419    POLENSKY, MICHAEL CANNON              42   WHITE     M         MINIMUM                6/24/2014 MANNING                                      2/11/2016                  9/17/2024
 331941    POLICARPO, ROSENDO GUERRERO           46   OTHER     M         MEDIUM                           MACDOUGALL                                                              2/23/2023
 228161    POLITE, JACQUES RAYMOND               43   BLACK     M         MEDIUM                  1/1/2020 TRENTON                                                                 8/31/2024
 368106    POLITE, ROBERT LEE                    44   BLACK     M         MINIMUM                          GOODMAN                                                                  5/9/2027
 362894    POLITE, TRAVIS ABE                    39   BLACK     M         MEDIUM                  3/8/2018 BROAD RIVER                                                             4/28/2053
 218842    POLK, CLIFTON ULYSSES                 62   BLACK     M         MEDIUM                           MCCORMICK                     8/13/2027      8/13/2027                  8/10/2027
 368101    POLLARD, TIHEEM KHIRY                 29   BLACK     M         MEDIUM                 5/15/2019 EVANS                                                                    5/9/2025
 252081    POLLARD, TRAVIS                       38   BLACK     M         MINIMUM                 4/8/2020 TYGER RIVER                                                             11/6/2023

                                                                          SCDC INMATES MAY 5 000314
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 381861    POLSTON, CHRISTOPHE PERRY          33   WHITE      M         MINIMUM                            PALMER                         7/2/2020      7/2/2020     8/22/2021    9/23/2021
 357810    PONCE, BRENDA LEANNE               34   WHITE      F         MINIMUM                            LEATH                        3/30/2020      3/30/2020                   1/7/2021
 259096    PONDER, BOBBY LEVON                56   WHITE      M         MEDIUM                 6/4/2017    RIDGELAND                                                               4/9/2033
 367671    PONDS, QUAVIS                      25   BLACK      M         MEDIUM                3/31/2020    TURBEVILLE                                                             3/14/2024
 349279    PONE, TORRI ADARYL                 25   BLACK      M         MEDIUM                3/24/2020    KERSHAW                                                                8/16/2021
 365369    POOLE JR, MICHAEL ANDREW           25   WHITE      M         MEDIUM                1/27/2020    KERSHAW                      8/13/2022      8/13/2022                  8/14/2022
 365552    POOLE, BRITTANY LAUREN             27   WHITE      F         MINIMUM               3/31/2020    GRAHAM                      10/26/2020    10/26/2020                   12/2/2021
 293230    POOLE, JAMES MCARTHUR              44   BLACK      M         MINIMUM                            WATEREE RIVER                  2/1/2025      2/1/2025                  1/28/2025
 354729    POOLE, KEENAN DEONTA               25   BLACK      M         MEDIUM                 6/1/2018    KERSHAW                                                                5/20/2023
 262497    POOLE, KIMBERLY RENEE              43   WHITE      F         CLOSE                 8/19/2006    LEATH
 382403    POOLE, KOURTNEY LYNNE              41   WHITE      F         MINIMUM                            LEATH                      12/21/2020    12/21/2020      1/11/2022    7/10/2022
 360120    POOLE, SANDTARIO DERAE             43   BLACK      M         CLOSE                 5/21/2019    BROAD RIVER                                                           7/17/2026
 381587    POOLE, TIMOTHY KEITH               43   WHITE      M         CLOSE                              LEE                         5/19/2028      5/19/2028                  11/9/2032
 366708    POOLE, WILLIAM JUSTIN              32   WHITE      M         MINIMUM               4/11/2020    KERSHAW                     7/24/2020      7/24/2020                   7/6/2021
 270914    POOLE, WILLIE JAMES                41   BLACK      M         CLOSE                 3/16/2019    MCCORMICK                                                             2/25/2035
 282815    POPE, LEROY                        45   BLACK      M         MEDIUM                12/6/2019    TYGER RIVER                                                           3/25/2026
 268541    POPE, MICHAEL R                    61   WHITE      M         CLOSE                 11/9/2017    BROAD RIVER                                                          12/18/2023
 335701    POPE, MICHAEL WAYNE                42   WHITE      M         MINIMUM              11/16/2010    TRENTON                     6/16/2020      6/16/2020                  8/18/2021
 353017    POPE, SARAH DENISE                 37   WHITE      F         MEDIUM                             GRAHAM                                                               12/11/2023
 383021    POPE, SHAWN LAMAR                  36   BLACK      M                                            KIRKLAND                    1/10/2027      1/10/2027                  1/10/2027
 377366    POPE, TRAVIS RAY                   28   WHITE      M         MEDIUM                6/13/2019    KERSHAW                     4/28/2019      4/28/2019     2/24/2021    8/23/2021
 357979    PORCH, JOSHUA                      36   BLACK      M         CLOSE                 9/22/2016    LEE                                                                   7/26/2059
 328921    PORCHER, AKEEM SAM                 30   BLACK      M         MEDIUM                8/16/2019    RIDGELAND                                                             3/13/2024
 381418    PORCHER, CALVIN SEAN               29   BLACK      M         MINIMUM                            PALMER                       2/3/2020      2/3/2020                   9/16/2020
 257664    PORCHER, ICEEN JAMEL               39   BLACK      M         MEDIUM                8/27/2019    RIDGELAND                    1/8/2021      1/8/2021                  11/12/2022
 370727    PORCHER, MARQUIS TYQUAN            26   BLACK      M         MEDIUM                1/29/2020    KERSHAW                    12/31/2019    12/31/2019                   9/22/2020
 315900    PORCHER, MARVIN XAVIER             53   BLACK      M         MEDIUM                             MACDOUGALL                                                            7/31/2024
 285748    PORTEE, ANTONIO JEROME             43   BLACK      M         MEDIUM                8/15/2013    MACDOUGALL                  5/22/2021      5/22/2021    11/23/2020    5/22/2021
  81802    PORTEE, ARTHUR -                   62   BLACK      M         MEDIUM               10/22/2017    EVANS                        5/1/1989      9/19/2020                  7/26/2027
 145122    PORTEE, JIMMY DOUGLAS              56   BLACK      M         MEDIUM                1/27/2020    PERRY
 263560    PORTEE, JR., JOHN H.               40   BLACK      M         MEDIUM                9/12/2018    MCCORMICK
 373971    PORTEE, RHYTHM SHARMELL            21   BLACK      M         MEDIUM                1/15/2020    TYGER RIVER                 7/26/2025      7/26/2025                  7/25/2025
 144520    PORTER SR, SUBASTUS EUGENE         54   WHITE      M         MEDIUM                2/15/1988    EVANS                       4/27/2020      4/27/2020                  2/17/2021
 286668    PORTER, ALEXANDER                  48   BLACK      M         MINIMUM               2/25/2015    GOODMAN                      7/6/2020      3/24/2021                  10/2/2021
 247074    PORTER, BILLY JUNIOR               53   WHITE      M         MEDIUM                1/16/2020    KERSHAW                                                  9/21/2020    3/20/2021
 376002    PORTER, DERRICK L                  32   BLACK      M         CLOSE                              LEE                                                                  10/31/2046
 308868    PORTER, DONALD                     47   WHITE      M         MEDIUM               10/10/2016    TURBEVILLE                                                           11/30/2023
 332605    PORTER, FREDERICK JERMAINE         31   BLACK      M                                4/3/2020    KIRKLAND                    2/27/2020      2/27/2020                 11/13/2020
 137831    PORTER, HERMAN                     60   BLACK      M         MINIMUM                4/5/2018    GOODMAN                                                               12/4/2026

                                                                        SCDC INMATES MAY 5 000315
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 373320    PORTER, JACOB SHELLEY                22   WHITE     M         MEDIUM                  3/5/2018   KIRKLAND                     7/13/2018      7/13/2018                  1/22/2022
 372311    PORTER, JAKEON                       20   BLACK     M         CLOSE                  1/31/2020   LEE                                                                     2/6/2022
 240208    PORTER, JOHNELL                      69   BLACK     M         CLOSE                  9/30/2014   BROAD RIVER
 251065    PORTER, JUSTIN MATTHEW               39   WHITE     M         MEDIUM                 6/14/2018   TYGER RIVER                                                            4/6/2027
 295669    PORTER, MAURICE TYRONE               45   BLACK     M         MEDIUM                10/30/2019   RIDGELAND                                                              4/6/2023
 323912    PORTER, MICHAEL                      48   WHITE     M         MINIMUM                8/18/2015   MACDOUGALL                                                            4/15/2026
 311162    PORTER, ROYAL BENDELL                35   BLACK     M         MINIMUM                 4/8/2010   GOODMAN                                                                4/7/2022
 373206    PORTER, SARAH LESLIE                 33   WHITE     F         MINIMUM                            GRAHAM                      4/10/2021      4/10/2021     4/15/2023   10/12/2023
 273394    PORTER, WESLEY V.                    65   BLACK     M         MEDIUM                             KIRKLAND                                                               5/5/2021
 310529    PORTERFIELD, ANTHONY M               33   BLACK     M         MEDIUM                 5/3/2016    MCCORMICK                                                             5/27/2040
 226071    PORTERFIELD, GEORGE                  61   BLACK     M         CLOSE                  7/7/2014    BROAD RIVER
 231233    PORTERFIELD, RONALD                  43   BLACK     M         CLOSE                 2/25/2020    LIEBER
 346989    PORTILLO, CESAR ORLANDO              43   OTHER     M         CLOSE                              BROAD RIVER                                                            7/2/2036
 308516    PORTWOOD, AMBER N.                   37   WHITE     F         MINIMUM               2/20/2015    GRAHAM                                                                 4/1/2022
 382117    POSADA, MAYNOR JOSE                  19   OTHER     M         MINIMUM                            ALLENDALE                                                              9/8/2023
 372258    POSEY JR, WAYNE TILLMAN              43   WHITE     M         MEDIUM                             ALLENDALE                                                             7/18/2028
 298932    POSEY MATTHEWS, TRACY YVONNE         47   WHITE     F         MINIMUM                3/3/2020    LEATH                       4/15/2019       5/8/2020      7/7/2020     1/3/2021
 371503    POSEY, ANTONIO KENYARDO              44   BLACK     M         MEDIUM                             LIEBER                                                                12/1/2055
 160604    POSEY, BRIAN KEITH                   48   BLACK     M         MEDIUM                 7/3/2019    PERRY
 168061    POSEY, PAUL STEPHEN                  48   WHITE     M         MINIMUM               9/14/1995    BROAD RIVER                                                           1/26/2024
 357420    POSEY, STINSON ALPHONZO              35   BLACK     M         MEDIUM                 6/9/2014    RIDGELAND                  12/22/2019      2/12/2021                 11/26/2020
 309383    POSTELL, LAWRENCE ORLANDO            37   BLACK     M         CLOSE                10/31/2018    LIEBER                                                               11/10/2039
 116153    POSTON, BILLY RAY                    71   WHITE     M         MEDIUM                9/30/2008    LEE                        11/17/1999     9/11/2020
 349226    POSTON, BRANDON SHANE                26   WHITE     M         MINIMUM                9/4/2019    MANNING                     8/20/2019     2/12/2021                   7/16/2020
 382575    POSTON, CHARLES FRANKLIN             42   WHITE     M         MEDIUM                             BROAD RIVER                10/13/2020    10/13/2020       6/3/2022   11/30/2022
 355403    POSTON, DAVID CHASE                  29   WHITE     M         MINIMUM                            WATEREE RIVER               3/26/2020     3/26/2020      5/19/2021    6/20/2021
 352038    POSTON, KENNETH SAMUEL               25   WHITE     M                               6/30/2019    BROAD RIVER                 4/15/2020     4/15/2020                   9/20/2020
 274872    POSTON, THOMAS DAVID                 68   WHITE     M         MEDIUM                4/26/2010    ALLENDALE                    3/3/2020     6/25/2020                   6/19/2020
 233617    POTEAT, ANTHONY WAYNE                56   WHITE     M         MEDIUM                 7/8/2009    TYGER RIVER                                                          10/26/2024
 281159    POTLOW, ELDER DENNIS                 50   BLACK     M         MEDIUM                8/20/2019    RIDGELAND                                                              4/5/2024
 297883    POTTBERG, JOSHUA CODY                36   WHITE     M                                6/2/2016    KIRKLAND                   10/10/2020    10/10/2020                  11/11/2021
 365237    POTTER, BRANDON LEE ASHLEY           25   WHITE     M         MEDIUM                1/21/2020    RIDGELAND                   9/15/2019     3/25/2021                    6/1/2020
 322893    POTTER, JOHN MITCHELL                60   WHITE     M         MINIMUM               1/15/2008    LIVESAY                                                               4/26/2022
 381672    POTTER, RICHARD AVERY                25   WHITE     M         MEDIUM                             EVANS                       6/29/2023      6/29/2023                  6/27/2023
 354557    POTTER, ROBERT DEE                   49   WHITE     M         MEDIUM                 1/2/2020    TYGER RIVER                                                           1/23/2021
 235449    POTTS, MICHAEL ANTHONY               53   BLACK     M                                            KIRKLAND                    6/26/2020     6/26/2020                   1/11/2021
 274950    POTTS, MICHAEL JOE                   39   WHITE     M         MEDIUM                 4/3/2019    EVANS                       4/15/2019     7/24/2020                   9/25/2020
 350729    POU, BYRON JAMAL                     28   BLACK     M         CLOSE                  6/1/2017    LIEBER                     12/18/2035    12/18/2035                  12/14/2035
 363522    POU, PHILLIP DAYSHAWN                29   BLACK     M         MEDIUM                3/28/2019    TURBEVILLE                                                           11/24/2027

                                                                         SCDC INMATES MAY 5 000316
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 253735    POU, WILLIAM W                      41   WHITE      M         MEDIUM                 1/31/2013 MCCORMICK                                                                  4/14/2038
 373683    POUGH, JEREMIAH AMIR                24   BLACK      M         CLOSE                            KIRKLAND                                                                   8/29/2025
 367714    POULOS, KIAH NICOLE                 42   WHITE      F         MINIMUM                1/27/2020 GRAHAM                        8/17/2020         8/17/2020     8/15/2022    2/11/2023
 379504    POWELL III, JOHNNY FRANKLIN         36   WHITE      M         MEDIUM                           MACDOUGALL                   12/25/2019         2/19/2022                  10/1/2020
 372293    POWELL JR, CLIFFORD W               38   WHITE      M         CLOSE                  8/22/2019 LEE                                                                        7/21/2035
 383169    POWELL, ADAM CHRISTOPHE             33   WHITE      M                                          KIRKLAND                       6/21/2021        6/21/2021       6/5/2023   12/2/2023
 297663    POWELL, AMANDA DAWN                 40   WHITE      F         MINIMUM                          LEATH                           5/7/2020         5/7/2020                   3/3/2021
 287077    POWELL, BENJAMIN HARRISON           43   WHITE      M         MEDIUM                 3/12/2020 TYGER RIVER                    7/31/2018        9/25/2020       7/8/2021    1/4/2022
 377461    POWELL, DERRICK J                   33   BLACK      M         CLOSE                  2/26/2020 BROAD RIVER
 350880    POWELL, DESHAWN                     34   BLACK      M         CLOSE                  3/14/2020 LEE                                                                        4/28/2036
 334525    POWELL, EDDIE COLEMAN               37   WHITE      M         MEDIUM                 3/16/2020 TRENTON                        4/14/2020       4/14/2020      7/27/2021    1/23/2022
 152135    POWELL, GERALD DEWAYNE              56   WHITE      M         CLOSE                  8/15/2019 PERRY                                                                      1/10/2041
 346325    POWELL, HAROLD CENTELL              39   BLACK      M         MINIMUM                6/27/2016 PALMER                                                                    10/27/2020
 348371    POWELL, JAMIE JOSEPH                40   WHITE      M         MINIMUM               12/29/2014 LIVESAY                                                                    5/22/2021
 287179    POWELL, JESSE BRANDON               39   WHITE      M         MINIMUM               12/26/2003 LIVESAY                                                                    8/27/2026
 321939    POWELL, JONATHAN RICHARD            35   WHITE      M         MEDIUM                11/12/2019 ALLENDALE                      5/26/2020       5/26/2020                  11/24/2020
 369788    POWELL, JORDAN IMMANUEL             22   BLACK      M         CLOSE                  2/28/2020 PERRY                                                                     10/18/2022
 382813    POWELL, JOSHUA RYAN                 25   WHITE      M         CLOSE                            KIRKLAND                                                                  10/10/2055
 322080    POWELL, JULIUS                      53   BLACK      M         MEDIUM                 11/4/2019 EVANS                                                                     10/24/2021
 333610    POWELL, MARION BENJAMIN             34   BLACK      M         CLOSE                  9/19/2019 KIRKLAND                                                                    7/9/2042
 313349    POWELL, MICHAEL H.                  40   WHITE      M         MEDIUM                 9/22/2010 TYGER RIVER                                                                7/25/2020
 346648    POWELL, RAYMOND                     27   BLACK      M         CLOSE                 11/15/2019 LIEBER                                                                      6/1/2030
 383236    POWELL, THOMAS MICHAEL              32   BLACK      M                                          KIRKLAND                       8/26/2025       8/26/2025                   8/26/2025
 287744    POWELL, THOMAS WAYNE                40   WHITE      M         MINIMUM                          WATEREE RIVER                  1/10/2020       1/10/2020                  11/16/2020
 317445    POWELL, ZACHARY EARL                34   WHITE      M         MEDIUM                 7/18/2008 MCCORMICK                      4/26/2034       4/26/2034                   4/22/2034
 352977    POWERS, ELIJA                       52   BLACK      M         CLOSE                            MCCORMICK                                                                 12/23/2020
 217368    POWERS, KEVIN DARRELL               43   WHITE      M                                          KIRKLAND                        5/6/2020         5/6/2020     8/18/2021    2/14/2022
 121425    POWERS, RICHARD GARY                71   WHITE      M         MEDIUM                           KERSHAW                                                                   10/10/2025
 189517    POWERS, TED BENJAMIN                46   WHITE      M         MEDIUM                  2/7/2019 PERRY                           8/6/2014       2/20/2021
 379288    POWERS, THOMAS MICHAEL              46   WHITE      M         MINIMUM                          EVANS                                                                      8/16/2020
 181097    PRADUBSRI, JO                       49   BLACK      M         MEDIUM                10/21/2018 LEE                                                                         2/2/2030
 315663    PRATHER, JAMES D.                   41   BLACK      M         MEDIUM                  2/7/2020 TURBEVILLE                                                                 4/10/2023
 353316    PRATHER, ROBERT JARAD               37   WHITE      M         CLOSE                 11/17/2014 BROAD RIVER                                                               11/10/2041
 184771    PRATT, CURTIS LEWIS                 61   BLACK      M         MINIMUM                12/7/2019 MANNING                                                                    7/26/2020
 374093    PRATT, HAROLD RAY                   49   WHITE      M         CLOSE                            BROAD RIVER                                                                 5/7/2053
 287648    PRATT, JAMALE KENNETH               36   BLACK      M         MEDIUM                 2/11/2019 EVANS                                                                      9/25/2024
 383063    PRATT, JUSTIN                       26   WHITE      M         MEDIUM                           KIRKLAND                        7/9/2020         7/9/2020                   4/3/2021
 379680    PRATT, KYLE LEN RINGO               21   WHITE      M         MINIMUM                          LIVESAY                         1/2/2021         1/2/2021                 12/21/2023
 291608    PRATT, MICHAEL JEROME               45   BLACK      M         MEDIUM                  9/5/2004 EVANS                                                                      12/2/2026

                                                                         SCDC INMATES MAY 5 000317
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 352605    PRATT, TYRONE CONRAD                33   BLACK     M         MINIMUM                4/10/2015   PALMER                      11/10/2019      12/3/2021     10/9/2021     4/7/2022
 356030    PRAYLOU, LAVOURES DONTRELL          30   BLACK     M         MEDIUM                 3/16/2020   TURBEVILLE                                                              9/7/2020
 337777    PRAYLOW, JAMES OBRYAN               33   BLACK     M         MEDIUM                  9/5/2019   RIDGELAND                                                              7/31/2021
 286589    PRAYLOW, MARCUS D                   39   BLACK     M         MINIMUM                 8/7/2017   GOODMAN                                                               11/20/2020
 374118    PRAYTOR, ROBBIE CARSON              32   WHITE     M         MEDIUM                 5/15/2019   EVANS                          9/1/2021      9/1/2021                  1/11/2023
 144844    PRECHTL, WILLIAM B.                 68   WHITE     M         MEDIUM                  6/3/1992   EVANS                        9/11/2007      6/20/2020
 357150    PRECIADO, EDUARDO                   30   OTHER     M         MEDIUM                12/23/2014   TYGER RIVER                                                            4/26/2026
 307910    PREDELUS, OLIVER                    35   BLACK     M         MEDIUM                 7/19/2019   LIEBER                         4/6/2020      4/6/2020     4/11/2023    10/8/2023
 260344    PRESCOTT, ALONZA ALEXANDER          47   BLACK     M         CLOSE                   6/4/2015   LEE                                                         3/9/2022    9/5/2022
 323495    PRESCOTT, KELVIN DAMON              43   BLACK     M         MINIMUM                6/12/2008   MACDOUGALL                   2/26/2020      4/22/2021                  4/27/2021
 181354    PRESCOTT, SHON NATHANIEL            47   BLACK     M         CLOSE                 11/24/2015   BROAD RIVER                  9/23/2021      9/23/2021
 153729    PRESIDENT, LAMARK                   49   BLACK     M         MINIMUM                2/19/2019   TRENTON                                                                8/23/2025
 358630    PRESLEY, ANTHONY CUREEM             25   BLACK     M         MINIMUM                            EVANS                                                                 10/19/2021
 358540    PRESLEY, CURTIS                     28   BLACK     M         MEDIUM                 4/1/2020    KERSHAW                                                               10/22/2021
 297788    PRESLEY, TREVOR HULE                44   BLACK     M         CLOSE                 8/16/2015    LIEBER                                                                  8/6/2034
 357318    PRESSLEY JR, CHARLES LEE            38   WHITE     M         MINIMUM               7/14/2016    MCCORMICK                                                              9/24/2025
 245866    PRESSLEY, BENJAMIN HARRIS           40   BLACK     M         CLOSE                  4/8/2020    PERRY                                                                  8/29/2032
 369561    PRESSLEY, CHRISTOPHE                22   BLACK     M         MEDIUM               11/17/2019    RIDGELAND                                                             10/30/2022
 282915    PRESSLEY, ERIC LEE                  36   WHITE     M         MEDIUM                11/8/2018    TURBEVILLE                                                            10/13/2023
 350981    PRESSLEY, JERLINE                   62   BLACK     F         MINIMUM              11/14/2015    LEATH                                                                 11/22/2025
 361485    PRESSLEY, JHERWASKI DEMARIO         29   BLACK     M         MINIMUM                            PALMER                                                                 3/11/2023
 290594    PRESSLEY, MARCUS D'ALLEN            34   BLACK     M         MEDIUM                7/18/2019    EVANS                        1/29/2022      1/29/2022                  1/27/2022
 361484    PRESSLEY, MARTIN DORRELL            27   BLACK     M         MINIMUM               3/14/2018    PALMER                                                                 3/11/2023
 177947    PRESSLEY, RODNEY J.                 49   BLACK     M         MEDIUM                3/27/2019    PERRY                        8/11/2022      8/11/2022
 214606    PRESSLEY, ROGER DALE                64   WHITE     M         MEDIUM                4/26/2010    KIRKLAND                                                              12/14/2024
 376904    PRESSLEY, TYRESE JARELL             26   BLACK     M         CLOSE                              KIRKLAND                                                               8/29/2032
 371583    PRESSLEY, WILLIE                    80   BLACK     M         MINIMUM                            PALMER                                                                 5/24/2024
 378642    PRESTIA JR, EDWARD JOSEPH           52   WHITE     M         MINIMUM                            LIVESAY                      11/7/2020      11/7/2020    10/19/2022    4/17/2023
 181075    PRESTON, MICHAEL LEE                51   WHITE     M         CLOSE                11/13/2019    KIRKLAND                       4/4/2020      4/4/2020
 358643    PREVATT II, JAMES MADISON           42   WHITE     M         MEDIUM                             EVANS                                                                  3/28/2024
 217575    PREWITT, GARY LANE                  51   WHITE     M         MEDIUM                8/31/2017    LIEBER                       5/27/2003      4/10/2020
 315480    PREZZY, MARK A.                     57   BLACK     M         MEDIUM                6/20/2016    KIRKLAND                                                                9/5/2032
 315032    PRICE III, RANDOLPH SCOTT           34   WHITE     M         MINIMUM               4/17/2013    LIVESAY                                                               10/17/2023
 382386    PRICE JR, DAVID RAY                 37   WHITE     M                                            KIRKLAND                     3/14/2020      3/14/2020                  6/27/2020
 358309    PRICE, ALISON BETH                  40   WHITE     F                                            GRAHAM                       7/12/2020      7/12/2020                  7/17/2020
 229380    PRICE, ANTOINE KURRY                48   BLACK     M         MEDIUM                5/27/1999    ALLENDALE                                                              2/27/2025
 359646    PRICE, CHRISTOPHE ANTWAN            29   BLACK     M         MEDIUM                3/28/2019    TYGER RIVER                                                            8/12/2025
 367248    PRICE, COURTNEY LEOLA               29   BLACK     F         MINIMUM                8/9/2016    GRAHAM                       8/17/2018      2/26/2021                   3/6/2028
 303786    PRICE, CURTIS                       44   BLACK     M         MEDIUM                6/25/2019    RIDGELAND                                                              3/23/2034

                                                                        SCDC INMATES MAY 5 000318
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 378763    PRICE, DANIEL MICHAEL            26   WHITE      M         MINIMUM                            MACDOUGALL                   7/12/2020      7/12/2020                  6/17/2021
 338142    PRICE, DEMETRIUS UNDREUS         44   BLACK      M         MEDIUM                3/26/2020    LIEBER
 283929    PRICE, DRYNE CORNELIUS           41   BLACK      M         MEDIUM                 2/7/2018    TYGER RIVER                                                           9/24/2031
 381205    PRICE, GORDON MARQUIS            35   BLACK      M         MEDIUM                             MACDOUGALL                  1/27/2022      1/27/2022                  1/25/2022
 379899    PRICE, HEATHER DENISE            44   WHITE      F         MEDIUM                             GRAHAM                                                               12/18/2024
 265913    PRICE, JAMICA JERMAINE           40   BLACK      M         MINIMUM               4/13/2016    MANNING                                                               7/12/2020
 365621    PRICE, JASON EDWARD              35   WHITE      M         MINIMUM                            PALMER                      2/21/2019       7/9/2020     9/14/2020    3/13/2021
 298791    PRICE, JERIOD JOHN               40   BLACK      M         MEDIUM                7/31/2018    KIRKLAND                                                              3/10/2038
 374879    PRICE, JOHNATHAN LEE             30   WHITE      M         MINIMUM              10/15/2019    LIVESAY                     10/9/2019      1/28/2021                 12/28/2020
 296904    PRICE, JOSHUA ALLEN              35   WHITE      M         CLOSE                11/23/2007    KIRKLAND                    4/15/2021      4/15/2021     7/28/2022    1/24/2023
 382389    PRICE, LARECKIUS JARON           31   BLACK      M                               2/28/2020    KIRKLAND                                                              2/23/2033
 363076    PRICE, NYCHOLAS D                27   BLACK      M                                            KIRKLAND                    9/27/2020      9/27/2020                 10/29/2021
 346410    PRICE, RANDALL                   47   WHITE      M         MINIMUM              11/24/2011    ALLENDALE                                                             7/15/2021
 285743    PRICE, RICKY                     39   BLACK      M         MEDIUM                 3/8/2018    BROAD RIVER                                                           2/17/2031
 151538    PRICE, ROBERT SCOTT              51   WHITE      M         MEDIUM                2/11/2019    WATEREE RIVER                                                         6/25/2025
 382101    PRICE, SHI HEME RAQUAN           22   BLACK      M         MEDIUM                             ALLENDALE                                                             8/23/2021
 372706    PRICE, SHUROCKY AMORI            23   BLACK      M         MEDIUM                3/11/2020    KERSHAW                    10/28/2022    10/28/2022                  10/27/2022
 312634    PRICE, TAURES JIACORY            36   BLACK      M         MEDIUM                9/27/2019    TURBEVILLE                                                            1/18/2021
 356624    PRICE, TIMOTHY JOE               27   WHITE      M         MEDIUM                5/22/2019    TYGER RIVER                 9/21/2020     9/21/2020      3/22/2022    9/18/2022
 305099    PRICE, WILLIAM DAVID             45   WHITE      M         MEDIUM                8/24/2015    BROAD RIVER                12/22/2022    12/22/2022                   12/9/2026
 321763    PRIEST, CHARLES                  63   WHITE      M         MEDIUM                 6/8/2009    KIRKLAND                                                              5/13/2027
 364893    PRIEST, QUANTAE DEANDRE          24   BLACK      M         MEDIUM                2/17/2019    LEE                                                                   12/6/2028
 299439    PRIESTER, EVAN RAFEAL            42   BLACK      M         MEDIUM                3/21/2020    ALLENDALE                   4/24/2017      10/8/2020     5/14/2021   11/10/2021
 375543    PRIESTER, JEROME                 30   BLACK      M         MEDIUM                5/25/2018    MACDOUGALL                   7/8/2022       7/8/2022                   7/8/2022
 356867    PRIESTER, JOHN DONTUE            28   BLACK      M         CLOSE                 10/7/2013    KIRKLAND                    12/9/2046      12/9/2046                  12/2/2046
 382377    PRIESTER, MOSES SCOTT            55   BLACK      M                                            KIRKLAND                    9/19/2021      9/19/2021     1/22/2024    7/20/2024
 321138    PRIESTER, RODRIQUEZ              31   BLACK      M         CLOSE                 3/10/2020    LEE                                                                  10/27/2031
 279604    PRIESTER, WALLACE                34   BLACK      M         CLOSE                 5/12/2019    LIEBER
 339498    PRIGMORE, JOHN                   40   WHITE      M         MEDIUM                6/13/2017    EVANS                                                                12/27/2020
 252315    PRIMUS, JAMES A                  60   BLACK      M         MEDIUM                 4/8/2013    MACDOUGALL                  1/15/2023      1/15/2023                   1/1/2028
 250421    PRIMUS, JEROME                   51   BLACK      M         CLOSE                 4/12/2010    LEE
 373389    PRIMUS, KYRON ROMELO             22   BLACK      M         MEDIUM                1/12/2020    RIDGELAND                    9/7/2018    11/14/2020       6/3/2021   11/30/2021
 334848    PRIMUS, TYESHA                   41   BLACK      F         MEDIUM                5/19/2015    GRAHAM                                                                7/13/2033
 267925    PRINCE, COCHISE L                44   BLACK      M         MINIMUM               1/22/2019    RIDGELAND                                                              5/7/2021
 293286    PRINCE, ISSAC KENDALL            36   BLACK      M         MINIMUM              12/19/2016    BROAD RIVER                                                          10/18/2026
 130024    PRINCE, JR, ROBERT A             55   BLACK      M         MINIMUM               9/14/2019    KIRKLAND                                                             11/16/2024
 187689    PRINCE, JUDITH TRUETT            58   WHITE      F         MINIMUM                            LEATH                        3/1/2020       3/1/2020                   2/4/2021
 353559    PRINCE, MATTHEW                  26   WHITE      M         MEDIUM                3/14/2019    EVANS                        7/7/2020       7/7/2020                   7/5/2020
 280860    PRINCE, TRAVIS DEAN              36   WHITE      M                               12/3/2014    KIRKLAND                                                              8/13/2021

                                                                      SCDC INMATES MAY 5 000319
                                                                                         Incident Date of                              Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 374101    PRINCIPE, JORDAN PASQUALE            22   OTHER     M         MEDIUM                11/21/2019   LIEBER                                                                   1/27/2037
 352783    PRINGLE JR, STEPHON                  29   BLACK     M         MINIMUM                8/26/2018   KERSHAW                                                                  7/31/2027
 338601    PRINGLE TILLMAN, SHANE DVORE         30   BLACK     M         MINIMUM                8/16/2017   EVANS                                                                    1/27/2026
 287068    PRINGLE, ANTHONY DEWAYNE             42   BLACK     M         MEDIUM                 12/3/2006   KIRKLAND                                                                 12/5/2030
 281056    PRINGLE, CHRISTOPHE                  40   BLACK     M         MEDIUM                  5/3/2017   EVANS                         7/2/2037         7/2/2037                  7/13/2046
 279044    PRINGLE, CHRISTOPHE MAURICE          40   BLACK     M         MEDIUM                 2/21/2006   EVANS                         8/9/2024         8/9/2024                   8/6/2024
 276101    PRINGLE, DEMETRICE                   40   BLACK     M         MINIMUM                12/7/2018   MANNING                      11/1/2024        11/1/2024                 10/26/2024
 338600    PRINGLE, DONOVAN RAHEAM              31   BLACK     M         MINIMUM                4/28/2017   KIRKLAND                                                                  5/2/2026
 375358    PRINGLE, DUSTIN LEE                  25   WHITE     M         MEDIUM                 7/22/2019   MACDOUGALL                    2/7/2018        9/25/2020     7/17/2020    1/13/2021
 210464    PRINGLE, JESSIE LEE                  52   BLACK     M         MEDIUM                 10/6/2016   BROAD RIVER                  7/19/2021        7/19/2021
 343622    PRINGLE, JOEL ANTWOON                38   BLACK     M         MEDIUM                 7/28/2019   WATEREE RIVER                                                            8/22/2026
 178963    PRINGLE, JOHN CHRISTOPHE             52   BLACK     M         MEDIUM                  3/2/2002   ALLENDALE                                                                 3/8/2034
 379795    PRINGLE, JUSTIN MARQUISE             21   BLACK     M         CLOSE                  11/8/2019   MCCORMICK                                                                7/28/2043
 141320    PRINGLE, STACY                       50   BLACK     M         CLOSE                  2/16/2020   PERRY
 381363    PRINGLE, TYRELL                      31   BLACK     M         MINIMUM                            WATEREE RIVER                 5/5/2020         5/5/2020                  6/26/2021
 265954    PRIOLEAU, ANTUAN DANTE               41   BLACK     M         MEDIUM                8/21/2019    KERSHAW                                                                  6/18/2027
 379108    PRIOLEAU, BRANDEN RASHAWN            22   BLACK     M         MEDIUM                 4/6/2020    RIDGELAND                                                                1/17/2022
 246047    PRIOLEAU, COREY LONEAL               42   BLACK     M         MEDIUM                 3/9/2018    RIDGELAND                                                                3/11/2021
 335308    PRIOLEAU, COREY NOLAN                32   BLACK     M         MEDIUM                3/17/2020    RIDGELAND                                                                6/20/2020
 268813    PRIOLEAU, FRANCIS NIJIL              46   BLACK     M         MINIMUM              12/17/2009    LIVESAY                                                                   8/5/2024
 381370    PRIOLEAU, HASSAN REKO                20   BLACK     M         MEDIUM                             RIDGELAND                     6/1/2020         6/1/2020      9/2/2020   11/13/2020
 235811    PRIOLEAU, III, RUBIN                 43   BLACK     M         CLOSE                 9/28/2017    LEE                                                                       3/3/2027
 358345    PRIOLEAU, JONATHAN                   27   BLACK     M         CLOSE                 4/16/2019    LEE                                                                      3/10/2033
 280095    PRIOLEAU, ROBERT                     46   BLACK     M         CLOSE                 3/10/2020    LEE                           2/2/2022         2/2/2022                 11/14/2025
 370128    PRIOLEAU, ROSHID DION                40   BLACK     M         MINIMUM                            GOODMAN                                                                  8/24/2025
 257175    PRIOLEAU, THEODORE                   57   BLACK     M         CLOSE                 11/5/2012    BROAD RIVER                                                               1/1/2023
 290973    PRIOR, ASHLEY TAVELLE                47   WHITE     M         MEDIUM                3/21/2013    KIRKLAND                                                                 8/16/2035
 238100    PRITCHARD, DAVID RONALD              48   WHITE     M         MEDIUM                11/5/2019    TURBEVILLE                                                               6/13/2024
 361339    PRITCHETT, PHILLENZA                 33   BLACK     M         MEDIUM               12/31/2019    TRENTON                                                                  11/5/2025
 260687    PRITCHETT, THOMAS JAMES              54   BLACK     M         MEDIUM                8/21/2012    MACDOUGALL                                                               9/10/2024
 326758    PRITCHETT, TIMOTHY DOUGLAS           35   WHITE     M         MINIMUM                            WATEREE RIVER               11/6/2024        11/6/2024                   11/3/2024
 381013    PRIVETTE, TONI MELISSA               47   WHITE     F         MINIMUM                            LEATH                      12/30/2020       12/30/2020       6/8/2023    12/5/2023
 363300    PROCHASKA, CHRISTIAN FLOYD           25   WHITE     M         MEDIUM                1/21/2019    RIDGELAND                                                                5/10/2022
 248118    PROCTOR, DUNCAN RICARDO              57   WHITE     M         CLOSE                              LEE
 380773    PROFFITT, JENNIFER DEYONZA           35   WHITE     F         MINIMUM                            GRAHAM                       11/3/2020       11/3/2020                    2/8/2021
 321556    PROFIT, DARIUS                       30   BLACK     M         MEDIUM                4/28/2019    TURBEVILLE                                                               12/7/2023
 325163    PROFIT, OMAR VONTRAY                 36   BLACK     M         MEDIUM                4/28/2019    LIEBER                                                                   2/25/2047
 355796    PROFIT, TRENTON TYRELL               26   BLACK     M         MEDIUM                9/19/2018    KERSHAW                                                                  6/16/2020
 260785    PROFITT JR, CHARLES BENJAMIN         38   WHITE     M         CLOSE                 1/30/2019    MCCORMICK                                                                3/27/2035

                                                                         SCDC INMATES MAY 5 000320
                                                                                    Incident Date of                              Projected                      Projected
                                     Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                   Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                      Age                                                                                                        Hearing Date*                Maxout Date
                                                                                      Disciplinary                              Hearing Date                     entry Date
 354669    PROPHET, LARRY                  24   BLACK     M         CLOSE                  2/15/2020   BROAD RIVER                                                               6/8/2036
 353493    PROPHET, MARQUEZ Q              28   BLACK     M         MEDIUM                  6/3/2019   TRENTON                                                                  12/2/2024
 140639    PROPST, BILLY LEE               58   WHITE     M         MEDIUM                11/17/2008   BROAD RIVER                10/26/2008         8/21/2021
 342911    PROSSER, JONATHAN BLAKE         30   WHITE     M         MINIMUM                 9/7/2011   KIRKLAND                    2/13/2020         2/13/2020                  6/26/2020
 362657    PRUITT JR, JOHN WENDELL         52   WHITE     M         MEDIUM                  3/8/2019   LIEBER                                                                   2/24/2035
 367208    PRUITT, AMY MICHELLE            35   WHITE     F         MEDIUM                             GRAHAM                        4/6/2020         4/6/2020                 10/23/2020
 235112    PRUITT, CHARLES                 50   WHITE     M         MEDIUM                8/23/2012    EVANS                        3/13/2020        3/13/2020     8/26/2021    2/22/2022
 382092    PRUITT, DARTAGNAN KALE          19   WHITE     M         MEDIUM                             MACDOUGALL                   10/8/2020        10/8/2020    12/25/2021    6/23/2022
 233487    PRUITT, JERRY NATHAN            59   WHITE     M         MEDIUM                 2/3/2015    TYGER RIVER                                                             10/21/2038
 382864    PRUITT, ROBERT JASON            40   WHITE     M         MINIMUM                            GOODMAN                      6/10/2020        6/10/2020                  2/24/2021
 380112    PRUITT, RONALD SCOTT            53   WHITE     M                                            KIRKLAND                     4/18/2020        4/18/2020                 10/26/2020
 380797    PRYER, ANTONIO T                22   BLACK     M         MEDIUM               10/23/2019    WATEREE RIVER                                                             6/8/2023
 368389    PRYOR, AHMAD DEMONT             21   BLACK     M         CLOSE                 2/28/2020    MCCORMICK                                                                12/3/2021
 334072    PRYOR, DARRYL                   35   BLACK     M         MEDIUM                4/13/2016    EVANS                                                                    5/21/2022
 367749    PRYOR, DAVONTAY LEON            26   BLACK     M                                2/9/2017    KIRKLAND                     5/19/2020        5/19/2020                  7/20/2020
 368856    PRYOR, ISAAC TEON               30   BLACK     M         MEDIUM                             EVANS                                                                   10/26/2022
 376277    PRYOR, JOVONN                   19   BLACK     M                               2/12/2019    KIRKLAND                     4/15/2019        4/15/2019                   2/2/2024
 330342    PRYOR, LAKENDRICK DANTE         31   BLACK     M         MEDIUM                7/15/2019    LIEBER                                                                   2/13/2033
 377235    PRYOR, MELISSA RAE              24   WHITE     F         MINIMUM               3/11/2020    LEATH                       6/24/2024         6/24/2024                  6/22/2024
 213853    PUCKETT, DALE ROBERT            44   WHITE     M         MEDIUM                             KERSHAW                     4/17/2020         4/17/2020                  8/19/2020
 307207    PUCKETT, DUSTIN EUGENE          34   WHITE     M         MINIMUM                5/3/2017    WATEREE RIVER               8/19/2020         8/19/2020                  7/25/2021
 371421    PUGA JR, RICARDO                29   OTHER     M         CLOSE                 7/11/2018    EVANS                      10/26/2018       12/12/2020      4/26/2021 10/23/2021
 257711    PUGH, ADAM C                    56   BLACK     M         CLOSE                12/28/2019    KIRKLAND                    2/21/2021         2/21/2021    12/26/2022    6/24/2023
 347786    PUGH, ANTONIO MARCUS            31   BLACK     M                               1/18/2017    KIRKLAND                                                                12/17/2020
 382679    PUGH, DEAUNTE TONIEZ            23   BLACK     M         MINIMUM                            TURBEVILLE                   9/15/2020        9/15/2020                   8/3/2022
 382860    PUGH, MASON THOMAS              45   WHITE     M         MINIMUM                            KERSHAW                      2/10/2021        2/10/2021                  4/30/2021
 359558    PUGH, ROBERT DANIEL             43   WHITE     M         MEDIUM                 3/2/2019    TURBEVILLE                                                                5/1/2026
 345139    PULLEN, CHAVIS ODELL            32   BLACK     M         CLOSE                  8/8/2019    LEE                                                                       9/7/2030
 344247    PULLEY, JAKEIVAN                27   BLACK     M         MEDIUM                3/20/2020    LIEBER                                                                    1/3/2022
 277621    PULLON, WALTER EARL             55   BLACK     M         MEDIUM                1/21/2019    TYGER RIVER                                                              6/27/2020
 382780    PURCELL, THUNDER JAY            21   UNKNOWN   M         MINIMUM                            TURBEVILLE                   1/21/2023        1/21/2023                  1/19/2023
 219611    PURDIE, JOHN ROBERT             75   BLACK     M         CLOSE                              BROAD RIVER                                                             10/31/2030
 360617    PURNELL, WAYLAND                48   BLACK     M         MEDIUM                             LIEBER                                                                   6/15/2037
 306499    PURVIS, LARRELL                 41   BLACK     M         MEDIUM                3/11/2019    ALLENDALE                                                                 3/1/2024
 345214    PUTNAM, AUSTIN LOUIS            32   WHITE     M         MINIMUM               8/23/2011    PALMER                        5/7/2020         5/7/2020     6/18/2021 11/23/2021
 334375    PUTNAM, MARTINA                 45   WHITE     F         MEDIUM                9/24/2019    LEATH                                                                     6/4/2028
 374037    PUTNAM, PHILIP ANDREW           28   WHITE     M         MEDIUM                             EVANS                                                                   10/27/2022
 372644    PUYEAR, DANIELA DAWN            40   WHITE     F         MINIMUM               2/20/2018    LEATH                                                                     5/3/2022
 339481    PYATT, ELBERT D                 28   BLACK     M         MEDIUM                 1/9/2020    LIEBER                     10/30/2019         1/23/2021    11/19/2020    5/18/2021

                                                                    SCDC INMATES MAY 5 000321
                                                                                           Incident Date of                              Projected                    Projected
                                            Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                      Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 294132    PYATT, JOHNNNY RAY                     43   WHITE     M         MEDIUM                 9/14/2018 EVANS                            2/6/2024      2/6/2024     8/10/2023     2/6/2024
 382165    PYATT, JORDAN LEE                      24   BLACK     M         CLOSE                            KIRKLAND                                                                 3/15/2033
 355536    PYATT, JUSTIN TYLER                    26   BLACK     M         MEDIUM                 3/10/2020 RIDGELAND                                                                9/24/2024
 376335    PYATT, KYRON ARTHUR JEA                20   BLACK     M         CLOSE                  8/16/2019 BROAD RIVER                                                              6/26/2025
 277497    PYATT, TEDDY L.                        40   BLACK     M         CLOSE                  2/22/2017 LEE
 366062    PYATT, TEVIN TIMOTHY                   25   BLACK     M         MEDIUM                 4/25/2020 TRENTON                        2/8/2020       2/8/2020                  10/8/2020
 152785    PYETT, PHILLIP                         58   BLACK     M         MEDIUM                 2/29/2016 EVANS                                                                    9/7/2020
 143101    PYKE, JR., BOBBY EARL                  51   WHITE     M         CLOSE                  2/15/2018 LIEBER                                                                  3/25/2025
 273647    PYLE, ALAN WESLEY                      42   WHITE     M         MEDIUM                 5/27/2002 MCCORMICK                                                                6/4/2030
 364963    PYLES, SERGIO DEON                     35   BLACK     M         MINIMUM                1/11/2016 LIVESAY                                                                11/21/2023
 331925    PYLMAN, BLAKE SCOTT                    28   WHITE     M         MINIMUM                          LIVESAY                       7/13/2020      7/13/2020     3/14/2022    9/10/2022
 370569    PYSHNYI, ALEXEI VIKTOROVIC             42   WHITE     M         MINIMUM                          TRENTON                                                                 8/18/2022
 360434    QUALLS, CHRISTOPHE RYAN                35   WHITE     M         MEDIUM                 12/1/2015 KIRKLAND                                    4/22/2016       4/7/2021     9/8/2021
 352846    QUALLS, JENNIFER LYNN                  30   WHITE     F         MINIMUM                6/16/2019 LEATH                         6/18/2020     3/25/2021      3/12/2024     9/8/2024
  89314    QUALLS, ROOSEVELT                      71   BLACK     M         CLOSE                            BROAD RIVER                  11/17/2016    11/15/2019
 378255    QUALLS, WILLIAM CHARLES                31   WHITE     M         MEDIUM                 9/11/2019 WATEREE RIVER                 2/25/2020     2/25/2020      5/20/2021   11/16/2021
 368907    QUARLES, EMATTEZ CORNELIUS             30   BLACK     M         MEDIUM                 11/1/2019 KERSHAW                                                                 5/29/2025
 265317    QUARLES, JAMIE ANTHONY                 39   BLACK     M         MEDIUM                 10/4/2008 TRENTON                       4/18/2020      4/18/2020                  6/13/2020
 254402    QUARLES, LEON                          74   BLACK     M         MEDIUM                 1/24/2011 LIEBER                        5/18/2024      5/18/2024                  4/15/2034
 304651    QUARLES, MARCUS LEON                   37   BLACK     M         MINIMUM                          MANNING                       11/1/2018       2/4/2021      6/6/2020    12/3/2020
 351288    QUARLES, MICHAEL                       28   BLACK     M         MEDIUM                 2/26/2020 TURBEVILLE                     6/9/2018      8/27/2020     10/2/2021    3/31/2022
 355492    QUARLES, MICHAEL TYRONE                33   BLACK     M         CLOSE                  4/10/2020 LEE                                                                     12/2/2034
 359242    QUATTLEBAUM, DEMETRICE DEONTRE         25   BLACK     M         CLOSE                 10/15/2019 LIEBER                                                                 12/14/2037
 206804    QUATTLEBAUM, ROBERT JOSEPH             47   WHITE     M         CLOSE                  7/31/2017 MCCORMICK
 373698    QUEZADA, ROSEMARY                      29   OTHER     F         MINIMUM                 2/6/2019 LEATH                                                                   12/6/2024
 297048    QUICK, DEWAYNE E.                      42   WHITE     M         CLOSE                  2/15/2020 BROAD RIVER                   2/25/2015      9/11/2021                  4/29/2022
 118997    QUICK, JOE                             60   WHITE     M         MINIMUM                5/27/2013 MANNING                       7/27/2021      7/27/2021                  7/26/2021
 365541    QUICK, JOSHUA ALTON                    28   WHITE     M         CLOSE                  3/26/2020 MCCORMICK                     6/25/2020      6/25/2020                   4/6/2021
 362654    QUICK, MARQUISE HOWARD                 27   BLACK     M         MEDIUM                 3/23/2020 EVANS                          5/3/2020      8/28/2020     6/17/2021    12/2/2021
 365871    QUICK, RYAN MATHEW                     25   WHITE     M         MEDIUM                 1/13/2019 TYGER RIVER                                                             8/22/2023
 260225    QUICK, TYRONE                          53   BLACK     M         MEDIUM                 5/30/2019 LEE                                                                     9/18/2045
 376706    QUILLER, DOMINIQUE RASHAD              30   BLACK     M         MEDIUM                 9/19/2019 KERSHAW                       7/14/2019      7/17/2021      7/3/2020   12/30/2020
 381648    QUILLER, JABARICK MULEEK               24   BLACK     M         MEDIUM                           MACDOUGALL                                                              6/27/2023
 238965    QUILLIN, DERRY ELONZELL                40   BLACK     M         MEDIUM                 3/27/2020 WATEREE RIVER                                                           5/31/2025
 355729    QUINLAND, SAMA CHAKA                   29   BLACK     M         CLOSE                 11/20/2019 LEE                                                                     2/20/2038
 229362    QUINN III, JOSEPH ERSKINE              43   WHITE     M         MINIMUM                          TYGER RIVER                                                             7/28/2024
 311338    QUINN, CECIL JEROME                    47   WHITE     M         MEDIUM                 10/8/2019 BROAD RIVER                                  2/12/2021                 10/14/2032
 342163    QUINN, JUSTIN DAVID                    29   WHITE     M         MEDIUM                 2/20/2020 WATEREE RIVER                 7/16/2022      7/16/2022                   5/9/2023
 293886    QUINN, STEVEN CRAIG                    38   WHITE     M         MEDIUM                  5/8/2014 TYGER RIVER                   9/26/2020      9/26/2020     8/27/2020    1/28/2021

                                                                           SCDC INMATES MAY 5 000322
                                                                                             Incident Date of                              Projected                    Projected
                                              Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                               Age                                                                                                      Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                   entry Date
 381400    QUINONES FELICIANO, EDDIE XAVIER         28   OTHER     M         MEDIUM                 3/10/2020 MACDOUGALL                    10/10/2019      4/23/2021     5/15/2022 11/11/2022
 308879    QUINTANA, ENRIQUE BRAVO                  47   OTHER     M         MEDIUM                           ALLENDALE                                                               10/15/2021
 375883    QUINTANILLA PINEDA, BRYAN E              31   OTHER     M         MEDIUM                           KIRKLAND                                                                 7/27/2030
 375865    QUINTAS, DOUGLAS GREY                    41   WHITE     M         MEDIUM                           MACDOUGALL                     8/11/2023      8/11/2023                   8/9/2023
 381901    QUISHPI, JEFFERSON QUINDE                28   WHITE     M         CLOSE                            LEE
 126661    RABB,III, DOUGLAS EUGENE                 62   BLACK     M         MEDIUM                  8/7/2006 KIRKLAND                      6/17/2002       1/8/2021
 369641    RABON, ALVIN RUDOLPH                     56   WHITE     M         CLOSE                            LEE                                                                      7/1/2036
 351219    RABON, CHAD MICHAEL                      30   WHITE     M         MEDIUM                12/31/2015 RIDGELAND                                                                4/2/2021
 365192    RABON, DAVID EARL WESLY                  35   WHITE     M         MEDIUM                 3/13/2018 EVANS                                                                    8/3/2024
 211051    RABON, KELLY MICHAEL                     43   WHITE     M         MINIMUM               11/30/2018 GOODMAN                                                                 7/25/2021
 298022    RADFORD, MATTHEW ALLEN                   35   WHITE     M         MEDIUM                 3/19/2018 ALLENDALE                                                               12/5/2044
 299335    RAFFALDT, CHARLES W                      35   WHITE     M         MEDIUM                 6/17/2018 EVANS                                                                   8/17/2023
 122301    RAFFIELD, DAVID -                        68   WHITE     M         MEDIUM                           MACDOUGALL                     1/4/1999      6/19/2020
 382555    RAGIN, KEITH ALEXADRA                    37   BLACK     M         MINIMUM                          LIVESAY                       2/20/2021      2/20/2021    10/26/2022    4/24/2023
 166774    RAHIM, DAWUD ABDUL                       60   BLACK     M         MEDIUM                10/24/2018 ALLENDALE                      5/3/1998      8/21/2020                  10/2/2021
 308376    RAHMAN, IDRIS ABDUL                      42   BLACK     M         MEDIUM                           MACDOUGALL                                                             11/22/2028
  69206    RAHMEEN, SULAIMAN ABDULLAH               71   BLACK     M         CLOSE                   5/6/2019 PERRY                         3/12/1988    10/10/2020
 358656    RAIDEN III, RUFUS                        47   WHITE     M         MEDIUM                           PERRY                                                                    3/6/2033
  86702    RAILS, JR., JAMES URBIN                  72   WHITE     M         MEDIUM                  9/8/1999 PERRY                          5/6/1997      3/20/2020
 366420    RAINES JR, DARRELL ERVIN                 40   WHITE     M         CLOSE                 10/22/2019 PERRY
 351351    RAINEY III, CHARLES B                    44   WHITE     M         MEDIUM                           TYGER RIVER                                                             1/19/2024
 336389    RAINEY, CHRISTOPHE ALLEN                 30   WHITE     M         CLOSE                  7/11/2018 BROAD RIVER                    9/6/2021       9/6/2021     5/11/2023    11/7/2023
 305369    RAINEY, NICODEMUS                        35   BLACK     M         MEDIUM                 3/25/2007 EVANS                                                                    2/8/2022
 263244    RAINEY, TIMOTHY R.                       37   BLACK     M         CLOSE                  9/11/2019 BROAD RIVER                                                             10/8/2027
 273456    RALEY, KENNY WILLIAM                     55   BLACK     M         MEDIUM                12/25/2010 LEE                                                                     1/17/2034
 366942    RALLINGS, NICHOLAS BLAKE                 29   WHITE     M         MEDIUM                10/14/2019 ALLENDALE                                                               1/24/2021
 285695    RALLS, MARC LIONEL                       54   BLACK     M         CLOSE                   2/5/2018 MCCORMICK
 220354    RAMBO, ROBERT ANTHONY                    47   WHITE     M         MEDIUM                 6/26/2012 KERSHAW                       6/13/2020      6/13/2020     7/22/2022    1/18/2023
 376775    RAMEY JR, JEFFREY ALLAN                  29   WHITE     M         CLOSE                  6/30/2018 MCCORMICK                      8/4/2023       8/4/2023     3/16/2029    9/12/2029
 365343    RAMEY, JUSTIN                            33   WHITE     M         CLOSE                   1/8/2019 LEE                           6/27/2018      9/25/2020                  8/10/2020
 357741    RAMEY, MICHAEL                           29   WHITE     M         MEDIUM                  8/7/2019 KERSHAW                                                                 1/16/2024
 266220    RAMEY, ROGER TYRONE                      51   BLACK     M         MINIMUM                12/5/2017 GOODMAN                                                                 9/17/2021
 382405    RAMEY, SAMANTHA DAWN                     41   WHITE     F         MINIMUM                          LEATH                         3/20/2020      3/20/2020                   6/2/2020
 370712    RAMIREZ, ADRIAN                          32   OTHER     M         MEDIUM                           RIDGELAND                                                                1/7/2023
 331837    RAMIREZ, CAMILO                          38   OTHER     M         MEDIUM                 4/11/2017 TURBEVILLE                                                             10/27/2024
 373605    RAMIREZ, JORGE REYES                     48   UNKNOWN   M         CLOSE                            BROAD RIVER                                                             10/5/2029
 363355    RAMIREZ, MAURICIO CUEVAS                 47   OTHER     M         MEDIUM                  4/3/2020 TYGER RIVER                                                            12/29/2022
 286405    RAMIREZ, MIGUEL                          41   OTHER     M         MEDIUM                  4/4/2017 KERSHAW                       6/15/2022      6/15/2022                 11/20/2029
 331556    RAMIREZ, RUBEN                           29   OTHER     M         MEDIUM                 1/22/2020 RIDGELAND                                                               3/20/2024

                                                                             SCDC INMATES MAY 5 000323
                                                                                        Incident Date of                               Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted           Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                               Hearing Date                     entry Date
 379586    RAMIREZ, SALVADOR                   35   OTHER     M         MEDIUM                             KIRKLAND                                                                  7/12/2022
 347890    RAMIREZ, YESENIA CORTEZ             49   OTHER     F         MEDIUM                             LEATH                                                                      8/7/2051
 371824    RAMOS, JACOB                        23   WHITE     M         MEDIUM                7/29/2017    KIRKLAND                       3/1/2019         5/8/2020                  1/27/2021
 378920    RAMOS, MIGUEL                       35   OTHER     M         MEDIUM                             RIDGELAND                                                                 7/23/2022
 332366    RAMOS, VERNMIA A                    40   BLACK     F         MINIMUM                4/6/2010    GRAHAM                        1/28/2020        1/28/2020     3/14/2021    4/30/2021
 369597    RAMPEY, CHARLES BRANDON             32   WHITE     M         MEDIUM                             TYGER RIVER                                                 12/24/2022    6/22/2023
 379224    RAMPEY, CY WILLIAM                  24   WHITE     M         MEDIUM                1/22/2020    TRENTON                       7/19/2020        7/19/2020                  9/14/2021
 361388    RAMPOLLA, ROBERT                    83   WHITE     M         MINIMUM                            BROAD RIVER                                                               9/13/2022
 378662    RAMSDEN, JOSHUA WALTER              36   WHITE     M         MEDIUM               10/29/2019    ALLENDALE                                                                10/16/2020
 371530    RAMSEY JR, TERRILL LYNN             35   WHITE     M         MINIMUM               6/13/2019    KERSHAW                       9/28/2019      10/23/2020     10/19/2020    2/11/2021
 315314    RAMSEY, BARRY DOUGLAS               47   WHITE     M         MEDIUM                             EVANS                                                                      7/1/2022
 361992    RAMSEY, BERNARD KADEEM              26   BLACK     M         MEDIUM                9/12/2017    BROAD RIVER                                                               12/8/2029
 252827    RAMSEY, BILLY GENE                  39   WHITE     M         MINIMUM               9/11/2019    TYGER RIVER                   2/21/2019        3/11/2021     7/26/2023    1/22/2024
 254188    RAMSEY, CHRISTOPHE                  52   WHITE     M         CLOSE                 6/17/2008    LEE
 350632    RAMSEY, CLIFFORD ANTONIO            29   BLACK     M         CLOSE                 6/27/2019    MCCORMICK                                                                 3/21/2026
 289906    RAMSEY, DELGARDO MYCON              45   BLACK     M         MEDIUM                3/25/2018    ALLENDALE                                                                  5/5/2024
 351005    RAMSEY, JOSHUA JONATHAN             27   BLACK     M         CLOSE                10/23/2019    BROAD RIVER                  12/5/2020        12/5/2020                  12/22/2020
 382845    RAMSEY, ROBERT LANE                 38   WHITE     M         MINIMUM                            GOODMAN                      11/7/2020        11/7/2020                    6/1/2021
  93476    RAMSEY, RONALD -                    68   WHITE     M         MEDIUM                11/3/1993    BROAD RIVER                 11/14/1986       12/12/2020
 377695    RAMSEY, SARAH MEAGAN                34   WHITE     F         MINIMUM                            GRAHAM                       8/24/2019        7/24/2020      9/11/2020    2/17/2021
 257630    RAMSEY, THOMAS ROY                  57   WHITE     M         MINIMUM                8/8/2018    LIVESAY                                                                   10/1/2020
 280693    RAMSEY, TIMOTHY JOE                 46   WHITE     M         MEDIUM                7/26/2016    ALLENDALE                      4/9/2020         4/9/2020     4/16/2021   10/13/2021
 342239    RAMSEY, ZEDRICK T                   28   BLACK     M         MEDIUM                2/11/2020    EVANS                                                                      5/3/2025
 248851    RAND, THOMAS                        57   BLACK     M         MEDIUM                1/17/2005    BROAD RIVER                                                               6/30/2031
 362053    RANDALL, ANTHONY RAYNARD            30   BLACK     M         MEDIUM                6/29/2016    LIEBER                                                                    7/13/2048
 381845    RANDALL, DALTON PATRICK             23   WHITE     M         MINIMUM               2/24/2020    TURBEVILLE                  10/30/2020       10/30/2020                   11/2/2023
 335868    RANDOLPH JR, ROBERT LEE             37   BLACK     M         MINIMUM                            MANNING                      4/11/2019        5/23/2020      7/15/2022    1/11/2023
 369090    RANDOLPH JR, WILLIE JAMES           42   BLACK     M         CLOSE                              BROAD RIVER                                                               8/31/2032
 366491    RANDOLPH, ADRIENNE SABRINA          34   BLACK     F         MEDIUM                3/30/2019    GRAHAM                                                                    7/21/2029
 279528    RANDOLPH, ANNETTE WILLIFORD         59   BLACK     F         CLOSE                 3/30/2020    GRAHAM
 279148    RANDOLPH, DANIEL J.                 38   WHITE     M         MEDIUM                4/18/2002    GREENVILLE CO                 4/16/2020       4/16/2020                    6/9/2020
 375021    RANDOLPH, DEMARS UNIQUE             19   BLACK     M         MEDIUM                 2/4/2020    TURBEVILLE                                                                9/11/2025
 279485    RANDOLPH, LINART                    51   BLACK     M         MEDIUM                8/28/2015    BROAD RIVER
 244931    RANDOLPH, SHANE                     41   WHITE     M         MEDIUM               11/28/2018    KERSHAW                        6/2/2016       2/11/2021       9/2/2020     3/1/2021
 296483    RANDOLPH, TELLAFERRO                44   BLACK     M         MEDIUM                6/14/2018    ALLENDALE                                                                  5/1/2027
 363030    RANDOLPH, TIMOTHY JEROME            36   BLACK     M         MINIMUM               8/18/2018    MANNING                                                                   8/15/2023
 380966    RANGEL, COLE ELFONS                 23   WHITE     M         MINIMUM                            TURBEVILLE                                                                 6/5/2020
 286569    RANKIN, AMANDA MARIE                39   WHITE     F         MINIMUM               8/12/2019    GRAHAM                                                                   10/22/2026
 362816    RANKIN, KENDRAIL ORLANDO            24   BLACK     M         MEDIUM               11/22/2019    TURBEVILLE                                                                3/31/2024

                                                                        SCDC INMATES MAY 5 000324
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 374750    RANKIN, MINNIE MONIQUE              39   BLACK     F         MEDIUM                12/31/2019   GRAHAM                                                                   4/26/2029
 332967    RANKINS, JOHN ELTON                 30   BLACK     M         MEDIUM                 5/25/2018   EVANS                        3/27/2019         5/8/2020                  6/17/2022
 321048    RANSOM, ALLAN LASHAWN               33   BLACK     M         MINIMUM                 5/2/2019   PALMER                        6/7/2019        5/22/2020    10/19/2020    4/17/2021
 351629    RANSOM, DARIUS RASEAN               30   BLACK     M         CLOSE                  7/16/2019   MCCORMICK                                                                1/16/2037
 359100    RANSOM, HASIEN MARKEESE             23   BLACK     M         CLOSE                  3/18/2019   LEE                                                                       1/7/2030
 216084    RANSOM, TYRONE                      45   BLACK     M         MEDIUM                 1/18/2018   EVANS                                                                    3/20/2037
 331985    RAPE, MICHAEL ANTHONY               42   WHITE     M         MEDIUM                11/21/2019   EVANS                         5/3/2019        7/17/2021     11/8/2021     5/7/2022
 378355    RASBERRY, DEVANTE SHAMELL           27   BLACK     M         CLOSE                  1/21/2019   MCCORMICK                                                                6/14/2030
 242642    RASH, JOEL DAVID                    58   WHITE     M         MINIMUM                10/6/2006   TYGER RIVER                                                              9/22/2022
 264366    RASHEED, WAKEEL W.                  44   BLACK     M         MINIMUM                 7/7/2012   WATEREE RIVER                                                            9/27/2024
 265715    RATCHFORD, ANTWAIN MAURICE          45   BLACK     M                                            KIRKLAND                     2/13/2020        2/13/2020                  6/10/2020
 363471    RATHBONE JR, BLAIR KENT             32   WHITE     M         MEDIUM                 3/9/2020    KERSHAW                      4/10/2019        5/22/2020     7/27/2020    1/23/2021
 357032    RATLEY, JOSHUA AMOS                 30   WHITE     M         MINIMUM               9/26/2019    KERSHAW                       8/5/2019        7/23/2020     8/23/2021    2/19/2022
 374234    RATLIFF JR, MADISON ALLEN           39   WHITE     M                                            KIRKLAND                      8/7/2020         8/7/2020       4/2/2022   9/29/2022
 366392    RATLIFF, BRANDYN LAVONNACHE         32   BLACK     M         MEDIUM                 3/6/2018    LEE                                                                      2/11/2028
 301464    RATLIFF, STUART PERRY               59   WHITE     M                                            KIRKLAND                      4/4/2020         4/4/2020                 12/28/2020
 382644    RATTEERREE, TIMOTHY LEE             53   WHITE     M         MINIMUM                            MANNING                      3/19/2020        3/19/2020                   8/2/2020
 260097    RAUCH, ALLEN ALTORIAN               38   BLACK     M         CLOSE                  1/7/2020    PERRY                                                                   10/16/2025
 333090    RAVAN, ASHLEY ANDREW                41   WHITE     M         MEDIUM                10/4/2019    BROAD RIVER                                                              5/10/2033
 336066    RAVENEL, VASHAUN                    34   BLACK     M         MEDIUM                9/26/2019    BROAD RIVER                  1/8/2028          1/8/2028                  1/29/2033
 383136    RAVENELL, ERIN                      22   BLACK     F         MINIMUM                            GRAHAM                     11/13/2020       11/13/2020                   2/16/2023
 318711    RAVENELL, TYRONE ANNSON             43   BLACK     M         MEDIUM               10/11/2019    RIDGELAND                                                                5/19/2023
 382116    RAWDON, BOBBY JAMES                 44   WHITE     M         MEDIUM                             KIRKLAND                   10/14/2022       10/14/2022                   4/16/2021
 359985    RAWLINSON, CORI RAYVARR             26   BLACK     M         MEDIUM                2/27/2020    WATEREE RIVER                                                            6/20/2024
 337235    RAWLS, JUSTIN KELSEY                27   WHITE     M         MEDIUM                2/23/2018    KIRKLAND                     9/17/2020        9/17/2020                 10/19/2021
 355789    RAWSON, WILLIAM P                   33   WHITE     M                              10/27/2014    KIRKLAND                                       7/8/2016                  8/10/2020
 376786    RAY JR, LAMAR RAYSHAWN              25   BLACK     M         MEDIUM                4/10/2020    ALLENDALE                                                                5/18/2022
 356704    RAY, ANTHONY                        42   WHITE     M         MEDIUM                 7/7/2018    KERSHAW                      2/26/2024        2/26/2024                  2/20/2024
 356637    RAY, AQUAVIUOUS JUJUAN              26   BLACK     M         MEDIUM                9/12/2019    BROAD RIVER                                                              4/17/2038
 305499    RAY, BRANDON LAQUAN                 32   BLACK     M         CLOSE                 7/12/2019    KIRKLAND                                                                 3/31/2027
 321117    RAY, BRET MICHAEL                   30   OTHER     M         MINIMUM                1/5/2018    MANNING                       2/3/2020        3/24/2021                   1/8/2021
 302178    RAY, CHRISTIAN                      38   BLACK     M         MEDIUM                3/19/2019    TURBEVILLE                   6/12/2022        6/12/2022                  6/12/2022
 307946    RAY, DARELL VASHAUN                 35   BLACK     M         MEDIUM                3/30/2019    KERSHAW                                                                  1/29/2039
 222700    RAY, GREGORY MAURICE                41   BLACK     M         MEDIUM                3/16/2020    TYGER RIVER                                                              9/19/2033
 381040    RAY, JADON                          19   BLACK     M         MEDIUM                9/29/2019    TRENTON                    10/14/2026       10/14/2026                  10/11/2026
 381582    RAY, JONATHAN WILLIAM               25   WHITE     M         MEDIUM                             EVANS                                                                   12/20/2025
 298080    RAY, JR, JOHNNY BABE                49   WHITE     M         CLOSE                  2/7/2005    MCCORMICK
 351115    RAY, JULIAN FITZGERALD              30   BLACK     M         MEDIUM                 4/6/2020    TURBEVILLE                                                              6/23/2022
 275881    RAY, KENNETH FEOCHIE                61   BLACK     M         MEDIUM               12/25/2014    TURBEVILLE                                                             10/31/2085

                                                                        SCDC INMATES MAY 5 000325
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 250419    RAY, NATHAN ANGUS                    38   WHITE      M         MEDIUM                 6/30/2015   ALLENDALE                                                                 9/1/2031
 378219    RAY, NICHOLAS JOHN                   23   WHITE      M         MINIMUM                1/30/2020   LIVESAY                      7/23/2019        7/23/2020     8/20/2020    2/16/2021
 296382    RAY, PHYLLIS SHULER                  58   WHITE      F         MINIMUM                 7/2/2019   LEATH                        3/20/2020        3/20/2020       6/1/2024 11/28/2024
 376609    RAY, RICHARD DILLON                  28   WHITE      M         MEDIUM                 4/23/2019   TRENTON                      4/22/2019        4/17/2020    10/10/2020     4/8/2021
 376647    RAY, RODNEY                          47   WHITE      M         MINIMUM                            LEE                          8/24/2024        8/24/2024                 11/10/2024
 270733    RAY, THOMAS SUTTON                   69   WHITE      M         MINIMUM                            MACDOUGALL                                                               5/25/2025
 328939    RAY, TRENTON ZANE                    32   BLACK      M         MINIMUM               10/9/2018    LIVESAY                                                                  1/15/2023
 253928    RAY, WILLIAM EDWARD                  42   BLACK      M         CLOSE                 11/7/2018    MCCORMICK                    7/19/2021        7/19/2021                  9/29/2024
 269964    RAY, WILLIE A.                       44   BLACK      M         MEDIUM                 3/7/2016    KIRKLAND                                                                  4/7/2025
 376281    RAYAS, LISA MARIE                    43   WHITE      F         MINIMUM               7/28/2019    LEATH                                                                     9/1/2026
 380054    RAYFIELD JR, BOBBY JOE               65   WHITE      M         CLOSE                              KIRKLAND                                                                 9/27/2035
 283125    RAYFIELD, BYNUM                      56   WHITE      M         MEDIUM                             TURBEVILLE                                                               9/17/2027
 349311    RAYL, JUSTIN MONROE                  36   WHITE      M         MEDIUM                3/27/2018    EVANS                                                                    6/30/2020
 277550    RAYSOR, STACY                        48   BLACK      M         MINIMUM                            GOODMAN                                                                 11/13/2020
 371594    RAZOR, DEMICHAEL SHEAVON             25   BLACK      M         MEDIUM                7/25/2019    BROAD RIVER                                                              6/26/2040
 377196    REA, CHRISTOPHE HAGAN                39   WHITE      M         MEDIUM                5/20/2019    MACDOUGALL                  2/17/2019         3/26/2020       3/6/2020    9/2/2020
 215103    READON, ERNEST LEE                   54   BLACK      M         MEDIUM                1/26/2010    RIDGELAND                  11/12/2020       11/12/2020                   5/30/2022
 369675    READY, WILLIAM HUNTER                25   WHITE      M         MEDIUM               11/19/2019    WATEREE RIVER              12/14/2019       12/14/2019                   1/18/2021
 365028    REAGAN, DAVID MARK                   61   WHITE      M         CLOSE                              BROAD RIVER                10/20/2034       10/20/2034                  10/13/2034
 200865    REAMES, YAHCHANAN CHRISTOPHE         58   BLACK      M         MINIMUM                            MACDOUGALL                                                               9/15/2026
 380655    REAMSNYDER JR, JOHN THOMAS           35   WHITE      M         MINIMUM               1/15/2020    LIVESAY                      3/19/2020        3/11/2021                  6/29/2021
 380801    REARDEN, SCOTTY CRAIG                35   WHITE      M         MINIMUM                            MANNING                      4/12/2021        4/12/2021    11/21/2023    5/19/2024
 372049    REASON, SHANTA ARLEENE               39   BLACK      F         MEDIUM                             GRAHAM                                                                   4/21/2050
 334972    REAVES, JERELL                       29   BLACK      M         CLOSE                11/24/2010    BROAD RIVER                                                              5/14/2028
 286377    REAVES, JR., ROOSEVELT               42   BLACK      M         CLOSE                 1/27/2020    ALLENDALE                                                                11/3/2037
 348777    REAVES, KENDRICK DELEON              31   BLACK      M         CLOSE                 4/30/2012    KIRKLAND                                                                 2/14/2034
 354343    REAVES, MALIK                        25   BLACK      M         CLOSE                 7/22/2019    BROAD RIVER                  3/18/2016        8/15/2020     9/23/2021    3/22/2022
 381098    REAVES, SHANE                        30   BLACK      M         MEDIUM                1/11/2020    LEE                          1/25/2029        1/25/2029                  1/21/2029
 343643    REAVES, SHAWN                        29   BLACK      M         MEDIUM                5/17/2016    RIDGELAND                                                                8/31/2028
 357375    REAVES, ZACHERY LEE                  30   WHITE      M         MEDIUM                1/12/2015    KIRKLAND                     7/31/2015         9/9/2017     6/24/2021 12/21/2021
 338377    RECTOR, AHKEEM J                     28   BLACK      M         MEDIUM                4/15/2020    RIDGELAND                                                                4/24/2022
 377565    REDD JR, JAMES EDWARD                32   BLACK      M         MEDIUM                             LIEBER                                                                   10/8/2042
 331165    REDD, ANGELA BERNICE                 40   WHITE      F         MINIMUM              10/30/2018    GRAHAM                        2/7/2022         2/7/2022                  4/30/2024
 377796    REDDEN, ABBY NICOLE                  22   WHITE      F         MINIMUM               2/21/2020    LEATH                                                                    10/9/2023
 377155    REDDEN, APRIL DAWN                   31   WHITE      F         MINIMUM                            GRAHAM                        2/5/2020         2/5/2020                   9/4/2020
 296215    REDDIC, JERRELL                      38   BLACK      M         MEDIUM                3/12/2020    PERRY
 345595    REDDICK, CEDRIC KEAUNTE              27   BLACK      M         MEDIUM                 3/9/2020    RIDGELAND                   12/6/2020        12/6/2020     10/27/2021   4/25/2022
 234880    REDDICK, COREY L.                    43   BLACK      M         MEDIUM                4/14/2018    EVANS                      12/25/2004       10/30/2021                  5/29/2030
 377003    REDDICK, SHUANTAY                    31   BLACK      F         MEDIUM                1/24/2020    GRAHAM                                                                  7/25/2027

                                                                          SCDC INMATES MAY 5 000326
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 337515    REDDING, DONNA MARIE                 47   WHITE      F         MINIMUM                            GRAHAM                                                                   7/21/2023
 370383    REDDING, JONATHAN DAVID LOGA         34   WHITE      M         MEDIUM                3/18/2020    ALLENDALE                                                                10/4/2023
 329966    REDDING, TRAVIS EUGENE               40   WHITE      M         MINIMUM                            TRENTON                                                                  2/20/2021
 150796    REDDISH, CURTIS ALEXANDER            58   BLACK      M         MINIMUM                            KERSHAW                                                    11/20/2020    5/19/2021
 345170    REDFIELD, MARQUISE                   45   BLACK      M         MEDIUM                3/15/2018    MCCORMICK                                                               11/28/2038
 312236    REDICK III, WILLIE LEO               56   WHITE      M         MINIMUM               3/17/2020    KERSHAW                      8/13/2019        3/11/2021                  8/23/2020
 377044    REDMAN JR, JIMI CARL                 38   WHITE      M         CLOSE                  6/4/2019    BROAD RIVER                                                              3/25/2048
 366958    REDMON, STEVEN JAMES                 52   WHITE      M         MEDIUM                6/28/2019    TURBEVILLE                                                               7/29/2027
 361970    REDMOND, TODARIUS JOSHUA             25   BLACK      M         MEDIUM                3/16/2020    KERSHAW                                                                  8/12/2022
 291230    REDWINE, ALFRED                      34   BLACK      M         CLOSE                 3/23/2020    TYGER RIVER                                                               6/7/2037
 365795    REECE, CODY                          27   WHITE      M         CLOSE                 6/25/2019    TURBEVILLE                   2/24/2020        2/24/2020                   3/9/2021
 382858    REECE, JOSHUA EUGENE                 35   WHITE      M         MEDIUM                             MACDOUGALL                    5/1/2020         5/1/2020                  3/11/2021
 323946    REECE, WALLACE DEWAYNE               35   WHITE      M         MEDIUM                             KIRKLAND                                                                  7/6/2021
 379241    REED IV, BEN                         23   BLACK      M         MEDIUM                3/23/2020    LIEBER                                                                   4/25/2032
 369600    REED JR, RONALD EUGENE               46   WHITE      M         MEDIUM                1/23/2020    KERSHAW                                                                  3/15/2027
 367037    REED, ADAM BRADLEY                   33   WHITE      M         CLOSE                 3/19/2019    LEE                           2/8/2033         2/8/2033                   2/3/2033
 379293    REED, BENQUAN ELIJAH                 26   BLACK      M         MINIMUM                1/7/2020    MANNING                      7/28/2019      10/22/2020                   7/28/2020
 217830    REED, BYRON ROMAINE                  46   BLACK      M         MEDIUM                8/20/2019    KERSHAW                      3/23/2015         2/5/2020                  6/12/2020
 305676    REED, CLAUDE E                       36   BLACK      M         MEDIUM                 3/8/2018    BROAD RIVER                                                              1/14/2042
 383055    REED, DARRELL XAVIER                 21   BLACK      M                                            KIRKLAND                                                                 5/30/2028
 316090    REED, DAVON WILLIAM                  30   BLACK      M         CLOSE                 7/25/2019    MCCORMICK
 383275    REED, DIONTE JAMIL                   19   BLACK      M                                            KIRKLAND                    4/20/2020        4/20/2020                    6/3/2020
 367314    REED, DONALD GENE                    49   WHITE      M         MEDIUM                             MACDOUGALL                 11/30/2019        12/3/2021       3/1/2023    8/28/2023
 245993    REED, JAMES                          71   BLACK      M         MEDIUM                             KIRKLAND                    2/23/2022        2/23/2022                    3/5/2028
 152016    REED, JERRY LEE                      63   BLACK      M         MEDIUM                1/11/2002    BROAD RIVER                 7/22/2006        7/31/2021
 252079    REED, JOSHUA                         38   BLACK      M         MINIMUM              10/29/2018    MANNING                     1/27/2017        8/14/2020      7/16/2021    1/12/2022
 357568    REED, JOSHUA ALEXANDER               30   BLACK      M         CLOSE                 4/28/2020    LEE
 257936    REED, JR., ISAAC                     70   BLACK      M         CLOSE                 1/25/2013    KIRKLAND
 381574    REED, KALONJI                        24   BLACK      M         MINIMUM                            PALMER                       1/24/2020       1/24/2020                    9/7/2020
 232771    REED, KEVIN LAMONT                   41   BLACK      M         MEDIUM                8/28/2009    LIEBER
 257303    REED, LANELLE DIONYSIOUS             39   BLACK      M         MEDIUM                 3/6/2020    WATEREE RIVER                 8/5/2019       3/10/2021      7/14/2020   12/15/2020
 265362    REED, MICHAEL L                      39   BLACK      M         MEDIUM                 4/9/2020    TYGER RIVER                                                              7/28/2026
 275765    REED, NAPOLEON                       55   BLACK      M                                            KIRKLAND                                                                 6/19/2020
 265394    REED, ROGER                          47   BLACK      M         MINIMUM               10/7/2015    MANNING                                                                  12/4/2020
 309650    REED, RYAN MARTEZ                    35   BLACK      M         MEDIUM                4/16/2020    TYGER RIVER                   6/5/2020         6/5/2020      8/9/2021     2/5/2022
 269782    REED, SAMMY LEMAR                    41   BLACK      M         MEDIUM                6/26/2019    TRENTON                                                                  4/11/2024
 364533    REED, STANLEY MELVIN                 28   BLACK      M         CLOSE                 8/19/2018    BROAD RIVER                                                               7/3/2035
 338583    REEDER, CARLOS DEMOND                31   BLACK      M         MEDIUM                2/26/2018    KERSHAW                       3/2/2017       8/28/2020      1/14/2023    7/13/2023
 370089    REEDER, HORACE LEENIKO               27   BLACK      M         MEDIUM                3/27/2019    TRENTON                                                                  7/20/2023

                                                                          SCDC INMATES MAY 5 000327
                                                                                            Incident Date of                              Projected                      Projected
                                            Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 316370    REEDER, RISHAWN                        30   BLACK      M         CLOSE                 12/13/2019   LEE
 370752    REEDY, RUSSELL EDWARD                  34   WHITE      M         MEDIUM                11/30/2018   MACDOUGALL                                                               10/6/2022
 366035    REESE SIMS, MICHELLE SHAQUAISA         27   BLACK      F         MEDIUM                  4/2/2020   LEATH                                                                    8/10/2023
 332998    REESE, BORIS JEROME                    38   BLACK      M         MEDIUM                 7/27/2019   KERSHAW                                                                   3/9/2037
 291553    REESE, CHRISTOPHE                      49   BLACK      M         MEDIUM                 7/19/2007   KIRKLAND                   11/28/2034       11/28/2034                   5/13/2042
 262822    REESE, GONZALES                        49   BLACK      M         MEDIUM                 4/12/2018   KERSHAW                     5/12/2024        5/12/2024                   11/6/2025
 227047    REESE, JAMES DACUS                     69   WHITE      M         MEDIUM                11/21/2013   BROAD RIVER                 8/15/2015        2/19/2022
 280922    REESE, JR., WILLIE E.                  50   BLACK      M         MEDIUM                  1/8/2007   KERSHAW                                                                  4/22/2031
 295500    REESE, MARKUS                          35   BLACK      M         MEDIUM                 8/28/2019   TURBEVILLE                                                                3/4/2025
 360097    REESE, MICAH JACK                      27   WHITE      M         CLOSE                 11/25/2017   EVANS                         4/3/2020         4/3/2020                   5/5/2021
 281782    REESE, NICHOLAS SHANE                  39   WHITE      M                                 4/8/2002   KIRKLAND                                                    3/15/2022    9/11/2022
 350020    REESE, ROBIN GRAY                      48   BLACK      F         MEDIUM                             GRAHAM                                                                   2/20/2042
 380203    REESE, WILLIAM BRYAN                   47   WHITE      M         MINIMUM                            WATEREE RIVER                6/10/2020       6/10/2020      9/23/2021    3/22/2022
 370454    REEVES, ARNOLD BENJAMIN                56   WHITE      M                                            KIRKLAND                                                                 8/27/2020
 348770    REEVES, DEXTER DAVON                   30   BLACK      M         MEDIUM               10/29/2018    KERSHAW                       1/4/2020         2/4/2021     2/10/2022     8/9/2022
 339285    REEVES, PHILLIP CHARLES                36   WHITE      M         MINIMUM               2/21/2020    KERSHAW                                                                  7/25/2021
 370540    REEVES, ROBERT LEE                     52   BLACK      M         CLOSE                              MCCORMICK                                                               11/12/2033
 322868    REEVES, STANLEY SCOTT                  56   WHITE      M         MINIMUM               2/23/2020    LIVESAY                                                                  8/16/2024
 361856    REGISTER, DIQUAN ERIC                  24   WHITE      M         MEDIUM                11/5/2016    KERSHAW                                                                  11/2/2026
 346714    REGISTER, DUSTIN BEARD                 26   WHITE      M         MEDIUM                 6/4/2019    TURBEVILLE                   7/21/2018      11/13/2020     11/22/2020    5/21/2021
 353328    REGISTER, JAMES RAY                    46   WHITE      M         MEDIUM                11/6/2019    ALLENDALE                                                               11/19/2020
 191911    REGISTER, JOHNNIE K.                   47   WHITE      M         MEDIUM                             BROAD RIVER                  2/18/2022       2/18/2022
 381387    REGISTER, LAKLYN NICOLE                25   WHITE      F         MEDIUM                             GRAHAM                                                                   2/18/2028
 378523    REHER, JOSHUA CW                       35   WHITE      M         MINIMUM                            GOODMAN                                                                   4/5/2026
 368658    REID JR, ARCHIE LEE                    28   BLACK      M         MINIMUM              11/30/2016    MACDOUGALL                                                                2/6/2027
 374332    REID, ADAM KYLE                        30   WHITE      M         MEDIUM                5/14/2018    TURBEVILLE                    5/7/2020         5/7/2020                 11/13/2020
 204023    REID, ALEXANDER                        49   BLACK      M         MEDIUM                             LIEBER                                                                   8/24/2035
 242057    REID, BOBBY JOE                        51   BLACK      M         MEDIUM                 3/7/2019    MACDOUGALL                                                                5/7/2026
 348760    REID, DONTA KEVON                      27   BLACK      M         CLOSE                  2/8/2020    BROAD RIVER                                                              3/24/2045
 361132    REID, JAMES ROBERT                     28   WHITE      M         CLOSE                 9/24/2018    KIRKLAND                                                                 6/14/2033
 227731    REID, JASON FREEDOM                    42   WHITE      M         MINIMUM              12/20/2015    LIVESAY                      4/19/2020       4/19/2020                   2/18/2022
 373344    REID, JOHNATHAN K                      21   BLACK      M         MEDIUM                1/14/2020    TRENTON                      12/5/2018       1/23/2021                  12/14/2020
 374173    REID, JOSHUA TILLMAN                   32   WHITE      M         MINIMUM                            MACDOUGALL                   5/20/2020       5/20/2020                   4/25/2021
 328726    REID, LADANIEL MARQUISE                30   BLACK      M         MEDIUM                 2/3/2020    TYGER RIVER                                                               4/3/2025
 346234    REID, MARKELLE JAMAR                   30   BLACK      M         CLOSE                10/15/2018    MCCORMICK                                                               11/29/2037
 127458    REID, PAUL FLETCHER                    58   WHITE      M         MEDIUM                 5/8/2016    KERSHAW                                                                 10/31/2032
 378658    REID, ROBERT GREGG                     35   BLACK      M         MEDIUM                5/28/2019    WATEREE RIVER                                                            6/14/2020
 382172    REID, TRACY ALAN                       29   WHITE      M         MINIMUM                            KIRKLAND                     1/17/2020       1/17/2020                   6/24/2020
 311763    REILLY, KEVIN                          63   WHITE      M         MEDIUM                2/12/2019    ALLENDALE                                                                9/25/2051

                                                                            SCDC INMATES MAY 5 000328
                                                                                         Incident Date of                             Projected                    Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                   entry Date
 348237    REMBERT, ANTWAIN BERNARD             29   BLACK     M         MEDIUM                 9/19/2019 MCCORMICK                       7/9/2019   10/16/2021                  11/11/2022
 379447    REMBERT, LATISHA NICOLE              27   BLACK     F         MINIMUM                          GRAHAM                                                                  5/18/2027
 372018    RENCHER, MICHAEL TAQUARIUS           24   BLACK     M         MEDIUM                 1/15/2020 TRENTON                      11/22/2024    11/22/2024                  11/18/2024
 348233    RENCIU, RADU                         35   WHITE     M         MEDIUM                  3/8/2020 LIEBER                                                                  6/14/2029
 220563    RENNER, JOSHUA SHANE                 45   WHITE     M         MEDIUM                 8/22/2009 EVANS                         9/19/2003    10/23/2020                    4/4/2050
 382230    RENO, JASON DALE                     37   WHITE     M         CLOSE                            KIRKLAND                                                                4/20/2023
 326650    RENRICK, THOMAS                      35   BLACK     M                                8/15/2019 KIRKLAND                      10/4/2017      3/24/2021                  9/23/2020
 373739    RENTZ, CLAUDE EUGENE                 56   WHITE     M         MEDIUM                           TYGER RIVER                   6/30/2019      7/23/2020     12/6/2021     6/4/2022
 329193    RETANA, TIPPY MARIE                  50   WHITE     F         CLOSE                   6/9/2010 GRAHAM
 358569    REVAN, KATHY LEONARD                 65   WHITE     F         CLOSE                  2/18/2018 GRAHAM                                                                  1/2/2036
 371469    REVELS, SHANNON LANE                 52   WHITE     F         MINIMUM                          GRAHAM                       12/6/2020      12/6/2020                   1/8/2022
 351235    REVILLE, LOUIS NEAL                  40   WHITE     M         CLOSE                            PERRY                                                                  12/2/2054
 193905    REVIS, JAMES CAROL                   69   WHITE     M         MEDIUM                  7/8/2016 MCCORMICK                                                              7/30/2022
 217763    REXRODE, TIMOTHY ROBERT              45   WHITE     M         MINIMUM                 2/9/2010 PALMER                       2/26/2020      2/26/2020                  1/30/2021
 375827    REYES JR, JOSE                       21   BLACK     M         CLOSE                            LEE                                                                    2/19/2050
 370793    REYES, JOSE REYES                    32   OTHER     M         CLOSE                            LEE                                                                   11/28/2044
 352477    REYNOLDS II, JEFFERY MICHEAL         41   WHITE     M         MINIMUM                3/29/2017 GOODMAN                                                                2/22/2021
 360347    REYNOLDS JR, ANDRE LAWESLEY          26   BLACK     M         MEDIUM                 3/22/2020 TYGER RIVER                   7/2/2019      8/27/2020                  7/30/2020
 368875    REYNOLDS JR, DONALD EUGENE           36   WHITE     M         MINIMUM                          MANNING                      1/18/2020      1/18/2020                  8/26/2020
 198792    REYNOLDS, AUNDRAY                    45   BLACK     M         MINIMUM                11/5/2018 TYGER RIVER                  1/24/2003      10/9/2021                 12/11/2022
 335328    REYNOLDS, CHRISTOPHE DARR            31   WHITE     M         MINIMUM                5/31/2019 WATEREE RIVER                                                          4/24/2023
 365406    REYNOLDS, DARRELL JOHN               23   OTHER     M         MEDIUM                11/25/2019 TURBEVILLE                                                            10/28/2023
 383083    REYNOLDS, DILLON JOHN MICHA          26   WHITE     M                                          KIRKLAND                     8/17/2020      8/17/2020                  9/18/2021
 376307    REYNOLDS, JARVIS M                   28   BLACK     M         CLOSE                   9/4/2019 LEE                                                                     6/8/2020
 322109    REYNOLDS, JOSHUA E                   38   WHITE     M         CLOSE                  1/14/2020 MCCORMICK                    8/28/2042      8/28/2042                  8/28/2043
 344698    REYNOLDS, JUSTIN DARNELL             29   BLACK     M         CLOSE                  9/26/2017 LEE                                                                     5/6/2039
 377402    REYNOLDS, MATTHEW WAYNE              29   WHITE     M         MEDIUM                           EVANS                        6/19/2023      6/19/2023                  6/18/2023
 381938    REYNOLDS, ROBDEEVIS RENEZ            24   BLACK     M         MINIMUM                          TURBEVILLE                                                            12/16/2023
 370355    REYNOLDS, STEVEN LEE                 20   WHITE     M         CLOSE                 12/20/2019 LEE                                                                     9/1/2053
 382861    REYS-ACOSTA, JOSE ANTONIO            35   OTHER     M         MEDIUM                           EVANS                         1/7/2020       1/7/2020                  12/7/2020
 275503    RHAMES, LINBERT                      57   BLACK     M         MEDIUM                  7/3/2012 LEE
 291955    RHEA, ERIC                           52   WHITE     M         MEDIUM                 2/15/2020 BROAD RIVER                                                            4/12/2031
 329299    RHETT, MORRIS                        33   BLACK     M         MEDIUM                  4/6/2020 WATEREE RIVER                10/9/2019      10/9/2019    11/30/2020     4/1/2021
 330253    RHINEHART JR, EUGENE DEVOE           28   BLACK     M         CLOSE                   4/7/2020 BROAD RIVER                                                            8/11/2023
 290156    RHINEHART, JIMMY ARTHUR              51   WHITE     M         MEDIUM                 3/21/2018 RIDGELAND                    4/10/2020      4/10/2020     5/30/2021     7/1/2021
 218770    RHINEHART, PHILLIP A.                51   BLACK     M         MEDIUM                  8/1/1995 BROAD RIVER                                                             7/2/2030
 326395    RHINEHART, SAMANTHA                  35   WHITE     F         MINIMUM                5/18/2019 LEATH                         2/1/2019      2/11/2021                  9/11/2023
 368232    RHINEHART, SAVANNAH LYNN             26   WHITE     F         MINIMUM                6/25/2017 GRAHAM                       5/26/2020      5/26/2020     6/10/2021    12/7/2021
 338165    RHINEHART, WALI MELQUAN              27   BLACK     M                                2/26/2017 KIRKLAND                      7/1/2020       7/1/2020                  3/26/2021

                                                                         SCDC INMATES MAY 5 000329
                                                                                       Incident Date of                              Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 361912    RHOADS, CASSIOPIA                  29   WHITE     F         MEDIUM                 3/17/2020 LEATH                          7/22/2021      7/22/2021                  8/28/2024
 307773    RHOADS, PAUL DOUGLAS               47   WHITE     M         MEDIUM                           RIDGELAND                                                                10/4/2044
 373444    RHODEN, TYLIQUE D                  20   BLACK     M         CLOSE                  12/6/2019 LEE                            7/22/2021      7/22/2021                  1/13/2023
 364221    RHODES JR, HENRY LEE               30   BLACK     M         MEDIUM                 1/11/2019 RIDGELAND                                                                2/13/2022
 244081    RHODES, ANTONIO D                  41   BLACK     M         MEDIUM                12/25/2007 TRENTON                        4/20/2022      4/20/2022       6/1/2025 11/28/2025
 121117    RHODES, BARRY LEON                 54   BLACK     M         CLOSE                  5/26/2019 PERRY                          3/23/1992    10/30/2020
 373725    RHODES, DA'VASHEA LA'MOUND         26   BLACK     M         MEDIUM                11/14/2019 RIDGELAND                     11/24/2018      3/10/2021     11/8/2021     5/7/2022
 247257    RHODES, DERRICK                    43   BLACK     M         MINIMUM                11/7/2017 KIRKLAND                                                                 7/30/2023
 343817    RHODES, JONATHAN DONNELL           30   BLACK     M         CLOSE                  1/27/2020 PERRY
 318288    RHODES, SAMUEL LAMAR               30   BLACK     M         MEDIUM                 3/28/2020 TYGER RIVER                                                             8/15/2021
 380556    RHODES, SHANE CALVIN               28   WHITE     M         MEDIUM                 1/17/2020 WATEREE RIVER                 10/4/2019     1/28/2021                  10/22/2020
 293495    RHODES, TIO SANCHO                 34   BLACK     M         MEDIUM                11/26/2017 EVANS                          6/6/2010     2/27/2021                   4/27/2029
 382214    RHODUS JR, STACY WADE              28   WHITE     M         MEDIUM                           KIRKLAND                      5/16/2022     5/16/2022                   9/16/2024
 267350    RHOME, STANLEY DWAYNE              52   BLACK     M         MEDIUM                11/26/2007 KERSHAW                      10/16/2019    10/16/2019                   6/13/2020
 378589    RHYMER, JERRED ROGER               24   WHITE     M         MINIMUM                          KERSHAW                                                                  9/1/2021
 381108    RIASCOS, YEINER FRANCISCO          41   OTHER     M         MEDIUM                 4/14/2020 EVANS                         8/15/2019      3/24/2021      5/7/2020    11/3/2020
 364155    RIBBLE, STUART ADAM                55   WHITE     M         CLOSE                 10/14/2016 BROAD RIVER                                                             1/31/2030
 230720    RICARD, TONYA JEANETTE             41   WHITE     F         MEDIUM                 2/14/2020 LEATH                                                                  10/11/2020
 345326    RICE III, REGINALD                 32   BLACK     M         MEDIUM                           LIEBER                                                                  8/23/2035
 270316    RICE JR, ELEAZOR                   56   BLACK     M         MINIMUM                12/2/2014 LIVESAY                        3/8/2024       3/8/2024                   3/5/2024
 369105    RICE JR, LONNIE ERVIN              24   BLACK     M         MEDIUM                 9/19/2019 RIDGELAND                                                              12/23/2025
 378579    RICE JR, PHILLIP LIVI              40   BLACK     M         MINIMUM                          MACDOUGALL                   11/20/2020    11/20/2020      4/18/2022   10/15/2022
 308637    RICE, CARMEN LATRICE               42   BLACK     F         MEDIUM                 2/15/2011 LEATH
 265392    RICE, CLARENCE OCESIL              58   BLACK     M         MEDIUM                  5/5/2018 TYGER RIVER                                                              4/9/2042
 382305    RICE, DAQAURI ANTONIO              24   BLACK     M         MEDIUM                           TURBEVILLE                                                              7/30/2020
 267059    RICE, DAVID LEE                    55   BLACK     M         MINIMUM                3/13/2015 MANNING                       3/10/2019      6/25/2020     12/3/2020     6/1/2021
 319577    RICE, DOUGLAS LAMONT               46   BLACK     M         MEDIUM                  6/1/2018 TYGER RIVER                                                              3/8/2028
 381404    RICE, JOSHUA ADAM                  23   BLACK     M         MINIMUM                          WATEREE RIVER                10/17/2022    10/17/2022                  10/14/2022
 261804    RICE, KENNETH R.                   42   WHITE     M         CLOSE                            PERRY                                                                  12/26/2030
 378305    RICE, KESHAWN MELVIN               20   BLACK     M         CLOSE                            BROAD RIVER                                                             6/14/2042
 381937    RICE, KHELSEY CHANTA               40   BLACK     F         CLOSE                            LEATH                                                                  11/25/2032
 119481    RICE, LEON -                       70   BLACK     M         MEDIUM                  1/6/2014 MCCORMICK                    12/12/1991      6/18/2020
 372810    RICE, MARTAVIS TYRONE              27   BLACK     M         MEDIUM                  2/1/2020 TYGER RIVER                                                             5/11/2027
 283454    RICE, MECO RASHARD                 41   BLACK     M         MINIMUM               11/19/2007 WATEREE RIVER                                                           8/15/2023
 273296    RICE, PATRICK TROY                 37   BLACK     M         MEDIUM                 3/10/2020 KERSHAW                                                                 8/14/2058
 262913    RICE, PAUL ANTHONY                 49   BLACK     M         MINIMUM                2/14/2015 GOODMAN                                                                 7/28/2020
 260391    RICE, RANDY FITZGERALD             54   BLACK     M         MINIMUM                 6/1/2000 KIRKLAND                      8/17/2021      8/17/2021     8/22/2023    2/18/2024
 301294    RICE, RUSSELL                      63   WHITE     M         CLOSE                   8/3/2011 PERRY
 367852    RICE, THADDEUS OBRIAN              31   BLACK     M         MEDIUM                  5/2/2019 EVANS                         5/20/2020      5/20/2020      5/5/2022    11/1/2022

                                                                       SCDC INMATES MAY 5 000330
                                                                                               Incident Date of                              Projected                      Projected
                                               Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                              Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                                Age                                                                                                         Hearing Date*                Maxout Date
                                                                                                 Disciplinary                              Hearing Date                     entry Date
 376122    RICE, WAKEANE AMANL                       28   BLACK      M         CLOSE                  1/11/2020 LEE                                                                       10/28/2028
 355441    RICE, WILLIAM PATRICK                     28   WHITE      M         MEDIUM                  3/4/2020 EVANS                                                                      6/22/2021
 352864    RICH, KRISTY MERRITT                      42   WHITE      F         MEDIUM                           LEATH                                                                      4/13/2033
 379006    RICH, MICHAEL SHANE                       28   WHITE      M         MINIMUM                          LIVESAY                       7/29/2019       10/29/2020                   6/29/2020
 360817    RICH, RISHEEN GERVAIS                     30   BLACK      M         MINIMUM                          WATEREE RIVER                  5/8/2020          5/8/2020                  4/12/2021
 310723    RICHARDS, ANTONIO DEMOND                  33   BLACK      M         CLOSE                 11/29/2018 LIEBER                        5/11/2022         5/11/2022                  5/11/2022
 347030    RICHARDS, DAVID ANDREWS                   33   WHITE      M         MINIMUM                1/28/2020 KERSHAW                       6/21/2021         6/21/2021                 12/18/2023
 319461    RICHARDS, DAVID B.                        32   WHITE      M         MEDIUM                 2/19/2019 ALLENDALE                    11/10/2022       11/10/2022                   4/20/2030
 382748    RICHARDS, JERRY LEE                       50   WHITE      M         MEDIUM                           RIDGELAND                                                                  2/26/2029
 381844    RICHARDS, MARK ALAN                       43   WHITE      M         MEDIUM                           EVANS                           5/6/2020         5/6/2020                  2/22/2021
 253616    RICHARDS, PAMELA SNAPP                    60   WHITE      F         MEDIUM                           LEATH                                                                       4/3/2027
 339306    RICHARDSON JR, NATHANIEL JONATHAN         28   BLACK      M                                          KIRKLAND                                                                   12/1/2022
 233146    RICHARDSON SR, WILLIAM ROBERT             48   WHITE      M         CLOSE                  7/16/2011 BROAD RIVER                    1/11/2022        1/11/2022                   9/6/2025
 370802    RICHARDSON, ALASHAWN                      23   BLACK      M         MEDIUM                10/20/2019 WATEREE RIVER                                                              6/10/2023
 271264    RICHARDSON, ALFONZO BERNARD               37   BLACK      M         MEDIUM                  4/2/2020 TURBEVILLE                                                                  8/9/2028
 376977    RICHARDSON, ANGELIA MARIE                 50   WHITE      F         MINIMUM                          GRAHAM                         6/19/2020        6/19/2020                  6/24/2020
 234753    RICHARDSON, ANTONIO                       51   BLACK      M         MEDIUM                 2/19/2020 ALLENDALE                                                                   3/2/2022
 380424    RICHARDSON, ARNEAK TERRELL                29   BLACK      M         MEDIUM                           KERSHAW                        2/17/2020        2/17/2020    10/19/2020    4/17/2021
 291292    RICHARDSON, BRUCE M                       49   WHITE      M         CLOSE                   3/4/2014 LEE                            7/28/2022        7/28/2022     10/8/2025     4/6/2026
 368833    RICHARDSON, CORNELIUS JOE                 30   BLACK      M         MEDIUM                           TURBEVILLE                                                                 3/26/2029
 357807    RICHARDSON, DALE DOSIER                   55   WHITE      M         MEDIUM                           RIDGELAND                                                                 12/21/2028
 380767    RICHARDSON, DARIUS MALIK                  19   BLACK      M         MEDIUM                  4/6/2020 TURBEVILLE                     5/15/2020        5/15/2020                  7/10/2023
 340866    RICHARDSON, DAYVON                        36   BLACK      M         MEDIUM                  7/6/2018 WATEREE RIVER                                                             11/12/2024
 332160    RICHARDSON, DENNIS                        30   BLACK      M         MEDIUM                  9/9/2019 TURBEVILLE                    6/20/2023         6/20/2023                  6/20/2023
 374023    RICHARDSON, DWAYNE A                      29   BLACK      M         MEDIUM                 6/13/2019 EVANS                        12/22/2018         3/24/2021     4/14/2021 10/11/2021
 200616    RICHARDSON, EDDIE JEROME                  48   BLACK      M         MEDIUM                 8/31/2019 KERSHAW                                                                     6/9/2037
 380647    RICHARDSON, ERIC MACKENZIE                35   BLACK      M         MINIMUM                          MANNING                                                                    8/16/2020
 245070    RICHARDSON, FRED JOSEPH                   48   BLACK      M         MEDIUM                 5/22/2019 BROAD RIVER                                                                5/26/2036
 256102    RICHARDSON, GAFASKIE DANYEL               46   BLACK      M         MINIMUM                3/20/2020 WATEREE RIVER                                                               9/7/2026
 359561    RICHARDSON, HERBERT JORDAN                41   WHITE      M         MEDIUM                 1/22/2020 BROAD RIVER                                                               11/19/2029
 378676    RICHARDSON, HEYWARD                       70   WHITE      M         MINIMUM                          BROAD RIVER                    2/24/2019         7/9/2020                  8/15/2020
 336692    RICHARDSON, II, ANDRE TAFT                32   BLACK      M         MEDIUM                  3/2/2020 ALLENDALE                                                                  2/16/2044
 211240    RICHARDSON, JACKIE                        46   BLACK      M         MEDIUM                  8/6/1999 KERSHAW                        7/14/2012        6/18/2021
 368759    RICHARDSON, JACOBY                        36   BLACK      M         MINIMUM                7/16/2017 MANNING                        7/26/2018      12/12/2020      7/14/2020    1/10/2021
 368065    RICHARDSON, JAMAL RAHEEM                  23   BLACK      M         MEDIUM                12/14/2019 WATEREE RIVER                                                             10/25/2020
 336514    RICHARDSON, JAMES HENRY                   41   WHITE      M         MEDIUM                           TURBEVILLE                      1/5/2020        2/11/2021     12/2/2021    5/31/2022
 136884    RICHARDSON, JAMES TERRY                   65   WHITE      M         MEDIUM                 7/12/2008 KERSHAW                         6/1/2000        9/12/2013
 354088    RICHARDSON, JERRELL JAQUAN                25   BLACK      M         MEDIUM                 3/16/2020 RIDGELAND                                                                  7/17/2021
 253670    RICHARDSON, JOHN F.                       40   BLACK      M         MEDIUM                  4/4/2019 TRENTON                         8/1/2027         8/1/2027                  1/17/2028

                                                                               SCDC INMATES MAY 5 000331
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 379621    RICHARDSON, JOHN FLOYD             56   WHITE      M         CLOSE                              LEE                                                                       1/3/2029
 355032    RICHARDSON, JOHNELL                28   BLACK      M         CLOSE                11/21/2019    MCCORMICK                                                                12/5/2032
 322021    RICHARDSON, KELLY                  32   BLACK      M         MEDIUM               10/24/2018    WATEREE RIVER                                                            4/24/2023
 364410    RICHARDSON, KENNETH LAMON          27   BLACK      M         MEDIUM                12/7/2019    KERSHAW                       2/5/2019        6/26/2020       9/9/2020    3/8/2021
 342230    RICHARDSON, KENNETH LAMONT         30   BLACK      M         MEDIUM                3/27/2020    TRENTON                                                                  2/10/2023
 258786    RICHARDSON, LARON R.               41   BLACK      M         MEDIUM               12/10/2019    RIDGELAND                                                                5/29/2027
 254374    RICHARDSON, LONNIE LEE             49   BLACK      M         MEDIUM                12/7/2017    RIDGELAND                                                                2/21/2023
 268870    RICHARDSON, MICHAEL                57   BLACK      M         CLOSE                 12/5/2010    BROAD RIVER                                                              12/6/2032
 381166    RICHARDSON, NANCY                  47   WHITE      F         MINIMUM                            GRAHAM                       2/28/2020        2/28/2020                  1/15/2021
 357943    RICHARDSON, ORLANDO KASEEM         29   BLACK      M         MEDIUM                1/28/2019    EVANS                                                                    1/22/2022
 352527    RICHARDSON, PATRICK RASHAN         35   BLACK      M         MINIMUM                            PALMER                      3/31/2020         3/31/2020                  2/19/2021
 352466    RICHARDSON, RANCY LAFAYETT         47   BLACK      M         MINIMUM               11/5/2015    MANNING                    10/23/2021       10/23/2021                    7/5/2021
 380348    RICHARDSON, ROME JAVON             18   BLACK      M         MEDIUM                3/28/2020    TURBEVILLE                  4/30/2020         4/30/2020                 10/15/2022
 309040    RICHARDSON, SANDRA                 54   BLACK      F         MINIMUM               3/13/2020    GRAHAM                                                                    3/5/2022
 362455    RICHARDSON, SAQUAN KYON            25   BLACK      M         MEDIUM                4/22/2020    TURBEVILLE                                                                1/3/2023
 380512    RICHARDSON, SEM DEVIN              31   BLACK      M         MEDIUM                1/27/2020    KERSHAW                                                                  7/27/2020
 379808    RICHARDSON, TAVAIN RAYNARD         21   BLACK      M         MEDIUM               10/28/2019    RIDGELAND                     6/7/2019      11/20/2020                    7/7/2020
 191713    RICHARDSON, THERRON RENARD         50   BLACK      M         CLOSE                 4/25/2014    KIRKLAND                                                                 1/10/2041
 380181    RICHARDSON, THOMAS AVERY           37   WHITE      M                                            KIRKLAND                     7/25/2020        7/25/2020     9/26/2023    3/24/2024
 337482    RICHARDSON, TRAVIS QUENTIN         39   BLACK      M         MEDIUM               11/14/2011    KERSHAW                      2/13/2020        2/13/2020                   1/3/2021
 366381    RICHARDSON, WILLIE W               38   BLACK      M         MEDIUM                11/7/2016    ALLENDALE                    12/8/2018         2/4/2021     8/12/2020     2/8/2021
 317305    RICHBERG, DARRYLE                  37   BLACK      M         MEDIUM                 2/2/2019    ALLENDALE                                                                1/12/2033
 250006    RICHBOURG, WILLIAM GUY             53   WHITE      M         MEDIUM                2/27/2007    MACDOUGALL                                                               5/18/2032
 361259    RICHBURG, BRIAN ALEXANDER          29   BLACK      M         CLOSE                 7/10/2018    LEE                                                                      7/21/2043
 370792    RICHBURG, BRIAN P                  43   WHITE      M         MINIMUM               1/29/2020    TYGER RIVER                  7/22/2020        7/22/2020                  12/9/2021
 382619    RICHBURG, DANIELLE REBECCA         33   WHITE      F         MINIMUM                            GRAHAM                       3/16/2020        3/16/2020                 12/24/2020
 216174    RICHBURG, DARRYL                   57   BLACK      M         CLOSE                 9/28/2019    PERRY                                                                    5/27/2034
 340617    RICHBURG, DONALD RAY               29   WHITE      M         MEDIUM               11/12/2019    RIDGELAND                    9/14/2020        9/14/2020                   8/7/2023
 370745    RICHBURG, JOHNNIE LEE              65   BLACK      M         CLOSE                              BROAD RIVER                                                               8/6/2031
 101776    RICHBURG, LEON A.                  73   BLACK      M         CLOSE                 8/19/2015    PERRY                         7/7/1988        9/18/2021
 295986    RICHBURG, MICHAEL SHAWN            51   BLACK      M         MEDIUM                5/17/2019    RIDGELAND                                                                4/10/2025
 271746    RICHBURG, TARREN LEE               41   BLACK      M         MEDIUM                 7/1/2018    TURBEVILLE                                                               8/26/2028
 301029    RICHEY, CHARLES                    62   BLACK      M         CLOSE                  1/5/2020    LEE
 233472    RICHEY, DENNIS ROBERT              50   BLACK      M         MEDIUM               11/20/2005    TYGER RIVER                                                             11/8/2021
 330058    RICHEY, LOUIS                      72   WHITE      M         CLOSE                              MCCORMICK
 381981    RICHEY, MICAH BRANT                24   WHITE      M         MEDIUM                             TRENTON                      3/22/2020       3/22/2020                  7/19/2020
 323479    RICHEY, ROGER DALE                 32   WHITE      M         MEDIUM                 4/9/2018    KERSHAW                                      4/17/2020                 10/31/2020
 371241    RICHMOND, KODI ALAN                25   WHITE      M         MEDIUM                 1/6/2020    TYGER RIVER                  8/14/2019      10/23/2020                 10/21/2020
 331874    RICHMOND, MELINDA                  50   WHITE      F         MEDIUM                4/23/2020    LEATH                                                                   4/25/2047

                                                                        SCDC INMATES MAY 5 000332
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 377627    RICKARDS, CHRISTOPHE M              45   WHITE      M         CLOSE                              LEE                                                                      12/7/2042
 363819    RICKENBAKER, ERIC RASHARD           31   BLACK      M         MEDIUM                 2/3/2016    KIRKLAND                                                                  5/6/2032
 358214    RICKENBAKER, LESTER                 38   WHITE      M         MEDIUM                2/12/2020    KERSHAW                                                                  1/18/2022
 251835    RICKENBAKER, SHARNE BRELAND         52   BLACK      F         MINIMUM                            GRAHAM                                                                   3/28/2026
 261694    RICKETTS, ROBERT EARLE              61   WHITE      M         MEDIUM               10/22/2013    PERRY
 331024    RICKETTS, SAMUEL                    53   WHITE      M         MEDIUM                             TYGER RIVER                                                              1/21/2024
 299827    RICKMAN, BRANDON ANTONIO            34   BLACK      M         MEDIUM                 1/2/2020    KERSHAW                                                                  6/25/2020
 123086    RICKMON, WILBUR A                   59   BLACK      M         CLOSE                  3/6/1988    PERRY
 382375    RICKS JR, JASON MATTHEW             19   WHITE      M         MEDIUM                             KIRKLAND                                                                 4/29/2022
 323802    RICKS, CHANNEN F                    31   BLACK      M         CLOSE                 6/12/2019    BROAD RIVER                                                              5/16/2054
 325010    RICKS, RAVEN ELIZABETH              34   WHITE      F         MINIMUM                            GRAHAM                                         5/8/2020                  7/28/2020
 348100    RIDDLE JR, RALPH LEE                41   WHITE      M         MEDIUM                             KIRKLAND                                                                  7/6/2024
 357787    RIDDLE, JORDAN LEI                  26   WHITE      M         MEDIUM                 8/8/2016    WATEREE RIVER                2/24/2020       2/24/2020                   10/6/2020
 340777    RIDDLE, RYAN KRISTOPHER             32   WHITE      M         MINIMUM               3/25/2020    MANNING                       2/8/2020        2/8/2020                   6/18/2020
 360596    RIDDLE, TERRY LYNN                  46   WHITE      M         MEDIUM                 6/6/2019    LIEBER                                                                   8/30/2031
 382393    RIDDLE, ZACKIER RAY                 18   WHITE      M         MEDIUM                             KIRKLAND                                                                  1/3/2024
 315658    RIDEL, ERIC J                       49   WHITE      M         CLOSE                12/27/2019    PERRY
 366906    RIDEN, STACY CAROL                  35   WHITE      F         CLOSE                              GRAHAM                       8/21/2040       8/21/2040                    8/8/2045
 379044    RIDER, CARLA GAIL                   27   WHITE      F         MINIMUM                            LEATH                                                                    7/13/2022
 347418    RIDER, MICHAEL WAYNE                35   WHITE      M         MEDIUM                8/15/2019    TYGER RIVER                  4/28/2021       4/28/2021     10/30/2020    4/28/2021
 373145    RIDER, ZION ISRAEL                  23   WHITE      M         MEDIUM                6/28/2019    TURBEVILLE                                                              11/30/2020
 272957    RIDGEWAY, JOHN                      38   WHITE      M         MEDIUM                10/2/2015    ALLENDALE                                                               10/12/2029
 379519    RIDINGS, CHARLES THOMAS             24   WHITE      M         CLOSE                11/22/2019    LIEBER                                                                    6/3/2035
 271858    RIDLEY, FREDRICO D.                 40   BLACK      M         CLOSE                 4/21/2018    MCCORMICK
 289509    RIEB, ERIC A.                       50   WHITE      M         MEDIUM               12/12/2019    RIDGELAND                                                                11/9/2040
 177357    RIEBE, JEFFERY W.                   54   WHITE      M         MEDIUM                9/19/2012    MCCORMICK                                                                8/19/2048
 116041    RIGBY, HERMAN                       62   BLACK      M         MEDIUM                8/11/2013    MACDOUGALL                 12/22/2018        4/24/2021                   4/16/2026
 178886    RIGGINS, ANTHONY LEVERNE            51   BLACK      M         MEDIUM                 8/1/2019    PERRY                       11/1/2014        7/17/2021
 305169    RIGGINS, ANTHONY MAURICE            41   BLACK      M         MEDIUM                3/10/2020    LIEBER                                                                    7/7/2036
 372057    RIGGINS, JAMMIE LAMONT              38   BLACK      M         MEDIUM                5/30/2019    KERSHAW                       4/1/2019         5/7/2020    10/22/2021    4/20/2022
 308517    RIKARD, DANA                        45   WHITE      F         MEDIUM                5/15/2019    GRAHAM                                                                  12/11/2023
 381176    RILEY, DAMON RATIEK                 30   BLACK      M         CLOSE                 2/25/2020    LIEBER                                                                   5/26/2072
 352269    RILEY, JAMAAL                       27   BLACK      M         MEDIUM                4/21/2020    RIDGELAND                                                                9/13/2020
 261316    RILEY, JAMOND KEITH                 41   BLACK      M         MEDIUM               12/18/2019    TURBEVILLE                 11/15/2017        2/11/2021      9/15/2020    3/14/2021
 311527    RILEY, JASON O.                     43   BLACK      M         CLOSE                 5/16/2010    MCCORMICK
 317582    RILEY, KEVIN RENARD                 32   BLACK      M                                            KIRKLAND                     3/10/2020       3/10/2020                   5/25/2020
 380718    RILEY, OCIE RASHAD                  25   BLACK      M         MEDIUM                             EVANS                                                                   12/25/2027
 312779    RILEY, SAMUEL                       33   BLACK      M         MEDIUM               12/28/2019    TYGER RIVER                                                              5/30/2024
 141573    RILEY, TERRENCE                     51   BLACK      M         CLOSE                  4/5/2012    LEE                                                                      6/17/2039

                                                                         SCDC INMATES MAY 5 000333
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 271698    RILEY, TOMMY                       45   BLACK     M         CLOSE                  12/7/2019 MCCORMICK
 364420    RILEY, XAVIUS QUANDILE             28   BLACK     M         CLOSE                  6/26/2019 LIEBER                                                                      7/7/2052
 382867    RIMER, MICHAEL SHANE               47   WHITE     M         MINIMUM                          GOODMAN                        11/8/2020       11/8/2020                    3/3/2021
 181282    RIMERT, GARY ALLEN                 51   WHITE     M         MEDIUM                 1/16/2006 PERRY                          7/14/2010       3/20/2021
 381789    RINGER, BRIAN LEE                  48   WHITE     M         MINIMUM                          PALMER                          1/4/2020        1/4/2020                   12/1/2020
 112959    RINGSTAD, RANDOLPH WILLIS          64   WHITE     M         MEDIUM                  7/5/2015 EVANS                           6/8/1994        1/8/2021
 344751    RIOS, GABRIEL JON                  58   BLACK     M         CLOSE                   8/8/2018 MCCORMICK                                                                 12/23/2049
 382398    RIOS, NICHOLAS                     17   OTHER     M                                          KIRKLAND                                                                   5/27/2051
 328137    RIOS, SANTIAGO                     36   OTHER     M         MEDIUM                10/14/2008 TYGER RIVER                                                                2/14/2038
 371626    RIOUS, KENDALL KARON               26   BLACK     M         MINIMUM                          ALLENDALE                      6/15/2020       6/15/2020       2/3/2022     8/2/2022
 338494    RITENOUR, VERNON LEE               62   WHITE     M         MEDIUM                 5/11/2015 LEE                                                                        3/26/2036
 337044    RITTER, WILLIE                     76   BLACK     M         MEDIUM                           LEE                                                                        9/17/2026
 365754    RITTMAYER, RICHARD LEWIS           34   WHITE     M         MEDIUM                           TYGER RIVER                    8/22/2018      11/14/2020      1/18/2022    7/17/2022
 369339    RIVERA, EFRAIN MATOS               42   WHITE     M         MEDIUM                  9/4/2019 TRENTON                                                                    7/18/2022
 377664    RIVERA, JORDAN KAI                 19   WHITE     M         MEDIUM                  4/8/2020 TURBEVILLE                      9/9/2021        9/9/2021      9/26/2024    3/25/2025
 311123    RIVERA, JOSE ARIEL                 33   OTHER     M         MEDIUM                 4/16/2020 TURBEVILLE                     12/2/2021       12/2/2021                   10/5/2022
 318979    RIVERA, KENNETH DARRELL            33   BLACK     M         MEDIUM                  3/7/2019 BROAD RIVER                                                                6/25/2027
 233648    RIVERA, LARRY                      47   WHITE     M         MEDIUM                 3/24/2010 TYGER RIVER                                                               12/21/2021
 311864    RIVERA, MARLON                     45   OTHER     M         MEDIUM                           TYGER RIVER                                                                7/15/2034
 327397    RIVERA, RAYMONDEZE                 42   BLACK     M         CLOSE                  10/1/2018 LEE
 381414    RIVERS JR, BOBBY LEE RHEEM         24   BLACK     M         MEDIUM                 1/14/2020 TYGER RIVER                     1/2/2020         1/2/2020                  8/24/2020
 320978    RIVERS JR, HARRY JAMES             49   BLACK     M         MEDIUM                 2/20/2020 TURBEVILLE                                                                12/16/2023
 367978    RIVERS JR, REGINALD                28   BLACK     M         MEDIUM                10/22/2019 RIDGELAND                                                                 11/19/2023
 254306    RIVERS, ANDREW                     51   BLACK     M         MINIMUM                 2/8/2004 LIEBER                         3/16/2020       3/25/2021     10/12/2022    4/10/2023
 254993    RIVERS, ARTHUR LEE                 43   BLACK     M         MEDIUM                           MACDOUGALL                                                                10/20/2030
 378936    RIVERS, BRANDON DEQUAN             19   BLACK     M         MEDIUM                10/16/2019 ALLENDALE                                                                  7/21/2022
 367157    RIVERS, BRANDON HUNTER             23   WHITE     M         CLOSE                  3/12/2019 BROAD RIVER                                                                2/29/2036
 305681    RIVERS, BRYAN L                    35   BLACK     M         CLOSE                  4/16/2020 PERRY                                                                      5/11/2036
 380415    RIVERS, BYRON LABRON               27   BLACK     M         CLOSE                   4/8/2020 LEE
 342549    RIVERS, DAMEION                    31   BLACK     M         CLOSE                  10/8/2019 LIEBER                                                                     1/10/2028
 367825    RIVERS, DESHONE BERNARD            23   BLACK     M         MINIMUM                1/27/2020 LIVESAY                      11/17/2019          3/3/2021                 10/15/2020
 367730    RIVERS, DEVONTE STEFAN             24   BLACK     M         CLOSE                   2/8/2019 LEE                                                                       12/19/2028
 383296    RIVERS, EDWARD DAVID               22   BLACK     M                                          KIRKLAND                       4/13/2020       4/13/2020                   6/14/2020
 379410    RIVERS, ERICK DEONTRAY             26   BLACK     M         MINIMUM                2/19/2020 LIVESAY                         4/1/2020        4/1/2020      5/31/2021   11/27/2021
 146674    RIVERS, HARVEY EUGENE              55   WHITE     M         MEDIUM                           MCCORMICK                      6/21/2017      10/16/2021
  62812    RIVERS, JEROME                     67   BLACK     M         MEDIUM                 8/13/2018 PERRY                           6/2/1980       10/9/2021
 292942    RIVERS, JOHN                       52   BLACK     M         MEDIUM                           KERSHAW                                                                    7/28/2035
 342289    RIVERS, JONATHAN                   29   BLACK     M         MEDIUM                 8/20/2019 RIDGELAND                                                                  4/13/2023
 322216    RIVERS, KEON JEROME                33   BLACK     M         MEDIUM                  9/7/2018 KERSHAW                         3/3/2021         3/3/2021                   3/3/2021

                                                                       SCDC INMATES MAY 5 000334
                                                                                             Incident Date of                              Projected                      Projected
                                             Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                            Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                         Hearing Date*                Maxout Date
                                                                                               Disciplinary                              Hearing Date                     entry Date
 235623    RIVERS, LEROY                           46   BLACK      M         MEDIUM                  4/4/2013 ALLENDALE                                                                   2/3/2038
 232669    RIVERS, MAURIO                          43   BLACK      M         MEDIUM                 6/29/2016 LEE                                                                         1/6/2037
 250723    RIVERS, MISTY DAWN                      41   WHITE      F         MINIMUM                7/16/2013 GRAHAM                                                                     5/29/2023
 344799    RIVERS, MITCHELL                        43   BLACK      M         MEDIUM                           LEE
 332151    RIVERS, RASHARD                         35   BLACK      M         CLOSE                  11/5/2017 LIEBER                                                                     3/15/2026
 356951    RIVERS, RYAIS RYCHE                     27   BLACK      M         CLOSE                  3/31/2020 LIEBER                                                                    12/15/2029
 371343    RIVERS, SHAMELLE DIQUAN                 24   BLACK      M         CLOSE                   3/5/2017 BROAD RIVER                    2/18/2020       2/18/2020                   9/17/2022
 357935    ROACH JR, TERRY RICKEY                  31   WHITE      M         MINIMUM                          PALMER                         2/12/2020       2/12/2020                  10/27/2020
 231237    ROACH, ANDRE O.                         46   BLACK      M         MINIMUM               10/16/2018 LIVESAY                                                                    8/21/2024
 166696    ROACH, ANTONIO P                        49   BLACK      M         CLOSE                  9/22/2016 LEE                          11/29/2009       10/10/2020
 291887    ROACH, ARJANAL CECIL                    37   BLACK      M         MEDIUM                 9/11/2018 EVANS                                                                       4/3/2023
 293279    ROACH, BRIAN KEITH                      44   WHITE      M         MINIMUM                5/25/2006 WATEREE RIVER                                                              4/29/2026
 357433    ROACH, DEANDRE DEQUAN                   26   BLACK      M         MEDIUM                 7/28/2019 KERSHAW                        7/10/2019       3/10/2021                   12/7/2020
 336878    ROACH, MELEIK LAMONT                    37   BLACK      M         MINIMUM               11/25/2019 LIVESAY                                                                     4/8/2022
 368108    ROACH, MICHAEL DUSTIN                   23   WHITE      M         MEDIUM                12/15/2016 ALLENDALE                      3/29/2020       3/29/2020                    3/4/2021
 360055    ROACH, MICHAEL JOHN                     37   WHITE      M         MEDIUM                           EVANS                           2/5/2021        2/5/2021      10/1/2022    3/30/2023
 383114    ROACH, RANDALL KEVIN                    41   WHITE      M                                          KIRKLAND                                                                  11/22/2020
 374665    ROACH, SCOTT M                          36   WHITE      M         MEDIUM                11/14/2019 KERSHAW                        7/11/2024       7/11/2024                    7/9/2024
 363682    ROACH, TRACY                            49   WHITE      F         CLOSE                  9/14/2016 LEATH
 383268    ROACH, ZACHARY EARL                     22   WHITE      M                                          KIRKLAND                       12/4/2020       12/4/2020                    5/6/2022
 378334    ROARK, DIXON FLETCHER                   27   WHITE      M         MINIMUM                          EVANS                           1/8/2025        1/8/2025                    1/3/2025
 300579    ROBBINS, ANTONIO LAMONT                 38   BLACK      M         MEDIUM                 8/24/2014 MCCORMICK                                                                  6/20/2040
 380881    ROBBINS, ERNEST ELMORE                  35   WHITE      M         MINIMUM                          TRENTON                        4/18/2021       4/18/2021                   12/5/2021
 306857    ROBBINS, II, DAVID LYNN                 35   WHITE      M         MEDIUM                11/21/2019 RIDGELAND                                                                   2/4/2045
 327738    ROBBS-TANNER, BRANDON SYLVESTER         33   BLACK      M         MEDIUM                  8/6/2019 TYGER RIVER                                                                 1/8/2025
 319902    ROBBS, JR., LEE L.                      33   BLACK      M         CLOSE                 12/21/2019 ALLENDALE                                                                  7/26/2022
 382778    ROBERSON, CHARLIE MYRON                 21   BLACK      M         CLOSE                            LEE                                                                        2/19/2048
 218443    ROBERSON, DANZELL                       63   BLACK      M         MEDIUM                  3/3/2016 EVANS                                                                     10/20/2020
 349247    ROBERSON, DARRIAN JAMAL                 26   BLACK      M                                10/2/2017 KIRKLAND                                                                   11/4/2026
 376082    ROBERSON, DEREK MATTHEW                 34   BLACK      M         MEDIUM                           BROAD RIVER                                                                9/26/2037
 376705    ROBERSON, NEQUAN ONEAL                  20   BLACK      M         MEDIUM                 10/1/2019 BROAD RIVER                  12/31/2021       12/31/2021                  12/22/2021
 331079    ROBERSON, SHAMAINE MATRELL              33   BLACK      M         MEDIUM                12/12/2011 LIEBER                         3/2/2038         3/2/2038                   2/25/2038
 191327    ROBERSON, TYRONE                        47   BLACK      M         CLOSE                 10/29/2019 LEE                            1/9/2022         1/9/2022
 345065    ROBERTS JR, TIMOTHY ALAN                29   WHITE      M         MEDIUM                 6/18/2019 RIDGELAND                      6/4/2019        9/11/2021       3/7/2021     9/3/2021
 372316    ROBERTS, BRENDA L                       68   WHITE      F         MINIMUM               10/27/2018 LEATH                         2/22/2019        3/25/2021                   6/13/2023
 305470    ROBERTS, CALEB HENDRIX                  33   WHITE      M         MEDIUM                  4/4/2019 KERSHAW                        5/1/2020         5/1/2020                  11/18/2020
 360090    ROBERTS, CHRISTOPHE ADAM                43   WHITE      M         MEDIUM                           ALLENDALE                                                                 11/12/2022
 361781    ROBERTS, DERRICK                        30   BLACK      M         MINIMUM                3/25/2019 GOODMAN                         7/4/2022         7/4/2022                   7/3/2022
 279867    ROBERTS, DONALD                         71   WHITE      M         MEDIUM                           LIEBER

                                                                             SCDC INMATES MAY 5 000335
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 339112    ROBERTS, DOYLE WAYNE                  46   WHITE      M         MEDIUM                  3/6/2017 KERSHAW                          8/8/2020      8/8/2020     8/22/2021    2/18/2022
 299062    ROBERTS, EBON                         42   BLACK      M         CLOSE                  6/10/2019 BROAD RIVER
 321080    ROBERTS, EMMANUEL ELIJAH              32   BLACK      M         MINIMUM                7/28/2007 KERSHAW                       8/13/2019      8/13/2019                 10/11/2020
 373393    ROBERTS, EMORY WARREN                 41   BLACK      M         CLOSE                            LIEBER                                                                   9/3/2037
 381180    ROBERTS, ETHAN WIMBERLY               25   WHITE      M         MEDIUM                           TURBEVILLE                                                             12/21/2021
 247485    ROBERTS, GREGORY                      40   BLACK      M         MINIMUM                1/27/2019 GOODMAN                                                                 4/10/2027
 365160    ROBERTS, JADARIUS KHALIL              23   BLACK      M         MEDIUM                 6/12/2019 LIEBER                                                                  2/12/2023
 352607    ROBERTS, JAMAR R.                     46   BLACK      M         MEDIUM                  4/4/2019 RIDGELAND                                                               3/28/2021
 267674    ROBERTS, JAMES ALEX                   42   WHITE      M         MINIMUM                1/23/2007 LIVESAY                                                                 1/16/2026
 227442    ROBERTS, JAMES JUNIOR                 53   WHITE      M         MEDIUM                 12/3/2012 TYGER RIVER                                                            12/17/2027
 337016    ROBERTS, JASON HYMAN                  34   WHITE      M         MINIMUM                3/17/2020 KERSHAW                        8/7/2019    10/22/2020                  12/27/2020
 298818    ROBERTS, JASON SMITH                  41   BLACK      M         MEDIUM                 5/28/2019 KERSHAW                       6/12/2020     6/12/2020                   2/13/2025
 359634    ROBERTS, JOSHUA ANDREW                31   WHITE      M                                6/18/2014 KIRKLAND                       5/6/2020      5/6/2020                  10/12/2020
 380116    ROBERTS, KEVEN THOMAS                 34   WHITE      M         MEDIUM                           ALLENDALE                                                                8/9/2028
 262970    ROBERTS, LASHAWN D.                   41   BLACK      F         MINIMUM                7/12/2019 GRAHAM                                                                  5/17/2027
 264897    ROBERTS, LAURA REVIS                  52   WHITE      F         MINIMUM                          GRAHAM                         1/4/2020       1/4/2020                  11/3/2020
 359058    ROBERTS, MAURICE A                    25   BLACK      M         CLOSE                   2/9/2020 BROAD RIVER                                                             1/17/2058
 379413    ROBERTS, MIKAL DARNELL                39   BLACK      M         CLOSE                            ARIZONA                        8/8/2019    12/11/2020                   8/31/2020
 383206    ROBERTS, NAJEE DUPREE                 30   BLACK      M                                          KIRKLAND                       9/8/2020      9/8/2020                  10/10/2021
 383167    ROBERTS, NATHANIEL ISIAH              21   WHITE      M                                          KIRKLAND                                                                9/28/2022
 329574    ROBERTS, STEVEN                       47   WHITE      M         CLOSE                            PERRY                                                                  12/22/2020
 382508    ROBERTS, SUMMER ANN                   23   WHITE      F                                          GRAHAM                        6/20/2020      6/20/2020                  11/1/2020
 372662    ROBERTS, TABITHA SUZANNE              23   WHITE      F         CLOSE                  12/3/2019 GRAHAM                                                                  4/27/2037
 328182    ROBERTS, TERRANCE MAURICE             34   BLACK      M         MEDIUM                  4/3/2020 RIDGELAND                                                              11/23/2023
   6012    ROBERTS, TYREE ALPHONSO               57   BLACK      M         CLOSE                  6/28/2010 BROAD RIVER
 382617    ROBERTSON, CHRISTINA LEE              25   WHITE      F         MINIMUM                          GRAHAM                       12/29/2019    12/29/2019                   6/15/2020
 310149    ROBERTSON, CHRISTOPHE DALE            33   WHITE      M                                 5/7/2018 KIRKLAND                      11/4/2021     11/4/2021      4/10/2023    10/7/2023
 217826    ROBERTSON, DENNIS MICHAEL             52   WHITE      M         CLOSE                  9/14/2011 LEE                           2/18/2024     2/18/2024       6/9/2027    12/6/2027
 284226    ROBERTSON, DONALD SCOTT               61   WHITE      M         CLOSE                  5/17/2013 BROAD RIVER
   5067    ROBERTSON, JAMES D.                   46   WHITE      M         CLOSE                   9/1/2016 BROAD RIVER
 325859    ROBERTSON, JAMIE RAY                  32   WHITE      M         MINIMUM               12/27/2016 EVANS                         11/1/2017      5/22/2020      8/7/2020     2/3/2021
 377912    ROBERTSON, JOSEPH DEVIONTREY          21   BLACK      M         MEDIUM                 5/23/2019 TURBEVILLE                                                              1/11/2023
 299796    ROBERTSON, JOYCE ANN                  46   WHITE      F         MEDIUM                  7/8/2019 GRAHAM                                                                  8/31/2025
 185231    ROBERTSON, LEROY                      57   BLACK      M         MEDIUM                10/11/2014 LIEBER                        8/17/2036      8/17/2036                   8/5/2041
 329015    ROBERTSON, SHAHEEM CHRISTOPHE         28   BLACK      M         MEDIUM                 3/24/2019 BROAD RIVER                                                             7/28/2020
 376723    ROBERTSON, SHANNON DWAYNE             48   WHITE      M         MINIMUM                          LIVESAY                       9/17/2020      9/17/2020                 10/19/2020
 370345    ROBINSON III, CHARLIE DON             27   WHITE      M         CLOSE                   3/4/2020 LEE                                                                     6/23/2058
 329114    ROBINSON JR, JOHN DENNIS              53   WHITE      M         MEDIUM                10/10/2019 ALLENDALE                      7/6/2019       7/9/2020                  5/22/2021
 353355    ROBINSON JR, KEITH TYRONE             27   BLACK      M         MEDIUM                12/30/2019 LIEBER                                                                  6/17/2057

                                                                           SCDC INMATES MAY 5 000336
                                                                                           Incident Date of                              Projected                   Projected
                                           Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                      Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                  entry Date
 376714    ROBINSON JR, KENNETH LAMONT           20   BLACK      M         CLOSE                  9/10/2018   LIEBER                                                                 5/2/2065
 354848    ROBINSON JR, MICHAEL DIWAYNE          26   BLACK      M         MEDIUM                 1/23/2019   KERSHAW                                                               7/16/2021
 277336    ROBINSON JR, SYLVESTER ANDREW         37   BLACK      M         MEDIUM                12/30/2019   EVANS                         5/5/2021      5/5/2021     5/16/2023 11/12/2023
 341512    ROBINSON, ADRIAN JEROME               27   BLACK      M         CLOSE                   8/4/2019   LEE                                                                  12/25/2033
 190963    ROBINSON, ALBERT LEWIS                45   BLACK      M         CLOSE                  2/10/2016   LEE                           4/9/2001     6/20/2020
 255039    ROBINSON, ALLEN FITZGERALD            42   BLACK      M         MEDIUM                             EVANS                                                                 3/18/2022
 333390    ROBINSON, ALPHONZO MARKEE             28   BLACK      M         MINIMUM                3/7/2017    RIDGELAND                                                             4/17/2021
 375846    ROBINSON, AMY LYNN                    44   WHITE      F         MINIMUM                            GRAHAM                                                                11/7/2021
 319391    ROBINSON, ANDRE ANTONIO               47   BLACK      M         MEDIUM                3/23/2017    MCCORMICK                                                              9/3/2042
 322734    ROBINSON, ANTHONY Q.                  35   BLACK      M         CLOSE                  8/7/2017    BROAD RIVER
 200075    ROBINSON, ANTIWAN                     44   BLACK      M         CLOSE                 3/23/2020    ALLENDALE                                                             5/14/2029
 358193    ROBINSON, ANTONIO                     30   BLACK      M         MEDIUM                8/29/2019    KERSHAW                                                               4/20/2023
 247759    ROBINSON, ANTONIO                     43   BLACK      M         MEDIUM               11/25/2018    KERSHAW                                                               1/24/2027
 354084    ROBINSON, ASHTON NASHAWN              33   BLACK      M         CLOSE                12/27/2014    KIRKLAND                     2/27/2015     2/27/2015                  6/24/2021
 231547    ROBINSON, BENJAMIN E                  44   BLACK      M         MINIMUM               6/28/2007    GOODMAN                                                                3/2/2025
 349471    ROBINSON, BRIAN ONEIL                 30   BLACK      M         MEDIUM               10/23/2019    BROAD RIVER                                                          10/16/2024
 296275    ROBINSON, CALVIN                      36   BLACK      M         MEDIUM                8/16/2013    EVANS                         1/6/2021      1/6/2021      9/1/2022    2/28/2023
 130298    ROBINSON, CALVIN                      62   BLACK      M         CLOSE                 8/29/1999    LEE                                                                   4/10/2033
 347820    ROBINSON, CARDARELL CORDALE           32   BLACK      M         MEDIUM                6/21/2013    KIRKLAND                     3/18/2022     3/18/2022     8/22/2023    2/18/2024
 339198    ROBINSON, CARLOS ANTONIO              32   BLACK      M         MEDIUM                9/27/2019    RIDGELAND                    1/16/2020     1/16/2020                  8/11/2020
 352470    ROBINSON, CEDRIC BRANDON              27   BLACK      M         MEDIUM                9/30/2019    RIDGELAND                                                             5/22/2025
 335823    ROBINSON, CHARLIE TYLER               30   WHITE      M         CLOSE                 1/13/2020    LIEBER                                                               10/10/2032
 265006    ROBINSON, CHRISTOPHE                  37   BLACK      M         MINIMUM               7/31/2018    KERSHAW                                                               4/12/2025
 288634    ROBINSON, CHRISTOPHE DEMETRIC         41   BLACK      M         CLOSE                11/20/2019    MCCORMICK                                                             2/11/2026
 330646    ROBINSON, DALE A.                     60   WHITE      M         MINIMUM                            GOODMAN                                                              10/23/2020
 366400    ROBINSON, DAMEION DEVON               24   BLACK      M         CLOSE                  2/3/2020    LIEBER                                                                5/13/2024
 383238    ROBINSON, DANNIE TERRELL              38   BLACK      M                                            KIRKLAND                      9/9/2022      9/9/2022                  11/1/2023
 220904    ROBINSON, DARIAN                      43   BLACK      M         CLOSE                 11/7/2018    MCCORMICK
 351724    ROBINSON, DAYQUAN MARKEE              28   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                                                            8/13/2024
 367190    ROBINSON, DELAMONTRA K                23   BLACK      M         CLOSE                 6/19/2018    BROAD RIVER                                                            9/3/2026
 219982    ROBINSON, DELTON                      56   BLACK      M         MEDIUM                 2/8/2020    WATEREE RIVER              12/19/2019      7/24/2020     4/10/2021    9/28/2021
 374512    ROBINSON, DEMARCUS L                  24   BLACK      M         CLOSE                 3/15/2020    LEE                                                                  10/25/2037
 354170    ROBINSON, DEMETRICE ANTONIO           27   BLACK      M         MINIMUM                6/2/2019    MANNING                                                               9/25/2021
 375804    ROBINSON, DOMINICK                    25   BLACK      M         MEDIUM               10/19/2018    KIRKLAND                     9/23/2019     9/23/2019                  7/15/2020
 237941    ROBINSON, DONALD E.                   67   BLACK      M         MINIMUM               6/27/2001    MANNING                                                                8/7/2021
 369255    ROBINSON, DREVON                      22   BLACK      M         MEDIUM                             MACDOUGALL                                                            4/11/2026
 210394    ROBINSON, DWAYNE                      46   BLACK      M         MEDIUM                5/27/2006    LIEBER                       12/3/2013     5/18/2018
 255236    ROBINSON, DWAYNE LUNDY                42   BLACK      M         MEDIUM                5/23/2018    ALLENDALE                                                            12/16/2026
 304672    ROBINSON, FRANKLIN JEROME             34   BLACK      M         CLOSE                 4/18/2020    PERRY                                                                 9/18/2035

                                                                           SCDC INMATES MAY 5 000337
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 216375    ROBINSON, GARY L.                  44   BLACK      M         MEDIUM                 9/20/2019   EVANS                                                                    3/30/2021
 121720    ROBINSON, GEORGE WALTER            55   BLACK      M         CLOSE                  4/11/1999   MCCORMICK
 281032    ROBINSON, ISA                      37   BLACK      M         MEDIUM                  4/7/2020   RIDGELAND                                                                 3/9/2022
 273240    ROBINSON, JAMES                    38   BLACK      M         MEDIUM                  3/8/2018   KERSHAW                                                                  9/23/2020
 136814    ROBINSON, JAMES FITZGERALD         56   BLACK      M         MEDIUM                 2/24/2008   LEE                        10/21/1993        6/19/2020
 208384    ROBINSON, JAMES GILYARD            62   BLACK      M         MINIMUM                9/30/1995   PALMER                     12/25/2020       12/25/2020      3/30/2023    9/26/2023
 250720    ROBINSON, JAMES PAUL               47   BLACK      M         MINIMUM                            KIRKLAND                                                                 12/9/2026
 377145    ROBINSON, JAMIE                    47   BLACK      M         CLOSE                              PERRY                                                                    4/23/2042
 280210    ROBINSON, JASON MICHAEL            37   WHITE      M         CLOSE                 5/10/2019    BROAD RIVER                  8/23/2021       8/23/2021      1/24/2024    7/22/2024
 377023    ROBINSON, JEREMY RAY               30   WHITE      M         MINIMUM               10/3/2019    LIVESAY                                                                   7/9/2020
 334393    ROBINSON, JERMEL ANTHONY           30   BLACK      M         MEDIUM                 5/4/2012    MCCORMICK                                                               11/24/2038
 166280    ROBINSON, JESSIE JAMES             55   BLACK      M         MEDIUM                 4/7/2015    TYGER RIVER                                                               5/4/2024
 251879    ROBINSON, JOEL A                   47   BLACK      M         CLOSE                10/29/2019    PERRY
 280311    ROBINSON, JOHN BERNARD             44   BLACK      M         MEDIUM                5/14/2009    EVANS                                                                   10/24/2040
  97584    ROBINSON, JOHN CHARLES             69   BLACK      M         MEDIUM               11/15/2001    PERRY                                        12/6/1996
 211845    ROBINSON, JOHNNIE LEE              65   BLACK      M         MEDIUM               10/14/1997    LEE
 378170    ROBINSON, JOHNNY MATTHEW           31   WHITE      M         MINIMUM               3/22/2020    LIVESAY                                                                  8/27/2024
 281722    ROBINSON, JOMAR ANTAVIS            38   BLACK      M         MEDIUM                3/29/2019    LIEBER
 381411    ROBINSON, JUSTIN GRAHAM            40   WHITE      M         MINIMUM                            WATEREE RIVER              11/30/2020       11/30/2020                   9/13/2020
 382765    ROBINSON, KATLIN ALFONSO           20   BLACK      M         MEDIUM                             ALLENDALE                  12/30/2022       12/30/2022                   7/29/2023
 372151    ROBINSON, KEITH                    23   BLACK      M         MEDIUM                 4/6/2020    KERSHAW                                                                 11/25/2023
 135857    ROBINSON, KEITH BERNARD            50   BLACK      M         MEDIUM                3/27/2020    TYGER RIVER                                                               1/1/2022
 360374    ROBINSON, KENNETH                  26   BLACK      M         MEDIUM                 4/2/2020    ALLENDALE                    9/18/2020       9/18/2020       2/9/2022     8/8/2022
 325713    ROBINSON, KENNETH DEON             41   BLACK      M         MEDIUM                             ALLENDALE                                                                 8/9/2041
 382265    ROBINSON, KEVIN DARNELL            44   BLACK      M         MEDIUM                             KIRKLAND                      8/8/2025        8/8/2025                    8/8/2025
 382330    ROBINSON, KEVIN VERNON             47   WHITE      M                                            KIRKLAND                     5/11/2022       5/11/2022      1/19/2025    7/18/2025
 318623    ROBINSON, KEYON                    34   BLACK      M         CLOSE                  3/8/2018    BROAD RIVER                                                              7/11/2023
 380944    ROBINSON, KYLE MAURICE             39   BLACK      M         MEDIUM                             KERSHAW                       7/2/2020         7/2/2020      7/9/2021     1/5/2022
 358004    ROBINSON, KYNDELL MARQUIS          25   BLACK      M         MEDIUM                2/10/2020    EVANS                                                                    7/22/2021
 245966    ROBINSON, MARCUS                   40   BLACK      M         MEDIUM                 4/9/2019    TURBEVILLE                                                               3/14/2021
 383215    ROBINSON, MARCUS DEMOND            26   BLACK      M                                            KIRKLAND                                                                 7/17/2022
 147341    ROBINSON, MARK                     53   BLACK      M         MEDIUM                4/14/2014    MACDOUGALL                 11/23/2009       11/19/2020                   8/17/2024
 158137    ROBINSON, MARK GERALD              51   BLACK      M         MEDIUM                8/22/2012    TURBEVILLE                                                                9/2/2020
 266341    ROBINSON, MARQUIS JARIUS           37   BLACK      M         CLOSE                  8/7/2019    BROAD RIVER                                                              3/22/2038
 248304    ROBINSON, MAURICE LAVOUE           40   BLACK      M         MINIMUM                2/5/2016    GOODMAN                                                                   1/5/2027
 331401    ROBINSON, MELVIN JAMEL             30   BLACK      M         MEDIUM                1/31/2020    EVANS                        8/19/2019       12/5/2019      6/17/2020   12/14/2020
 376654    ROBINSON, MICHAEL ANTONIO          28   BLACK      M         MEDIUM                4/17/2020    KERSHAW                                                                  2/25/2021
 276971    ROBINSON, MICHAEL JULIAN           42   BLACK      M         MEDIUM                 5/6/2019    WATEREE RIVER                6/2/2020         6/2/2020                   7/17/2023
 376433    ROBINSON, MICHAEL JUNIOR           26   BLACK      M         MEDIUM                 1/6/2020    TRENTON                    11/16/2020       11/16/2020                   2/10/2021

                                                                        SCDC INMATES MAY 5 000338
                                                                                          Incident Date of                             Projected                    Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 357385    ROBINSON, MICHAEL LEE                 41   WHITE     M         MEDIUM                 8/24/2019 BROAD RIVER                   6/12/2022      6/12/2022                  6/12/2022
 377927    ROBINSON, MICHAEL SHANE               32   WHITE     M         MINIMUM                          GOODMAN                         4/3/2020      4/3/2020                  7/25/2020
 299630    ROBINSON, MICHAEL TORLANDO            52   BLACK     M         CLOSE                  7/28/2004 BROAD RIVER
 193407    ROBINSON, MICHAEL TRAVIS              45   WHITE     M         MEDIUM                 1/22/2004 EVANS                                                                  7/31/2025
 327754    ROBINSON, MIGUEL SAUCEDA              31   WHITE     M         MEDIUM                 1/13/2020 MCCORMICK                                                              9/16/2026
 257646    ROBINSON, NICHOLAS                    40   BLACK     M         MEDIUM                 4/12/2018 EVANS                                                                  7/22/2023
 365796    ROBINSON, OCTAVIS JAMAL               23   BLACK     M         MEDIUM                 1/10/2020 TURBEVILLE                                                              8/6/2022
 327798    ROBINSON, OSHAUN JOSEPH               30   BLACK     M         MEDIUM                 2/13/2020 TYGER RIVER                                                            3/12/2029
 288206    ROBINSON, OTIS MAURICE                50   BLACK     M         CLOSE                   5/3/2018 BROAD RIVER
 353370    ROBINSON, PAUL DEVONTE                26   BLACK     M         CLOSE                   4/6/2020 BROAD RIVER                 11/13/2023    11/13/2023                   2/25/2024
 342244    ROBINSON, RANDOLPH L                  63   BLACK     M         MINIMUM                          PALMER                       1/22/2020     1/22/2020                  10/31/2020
 370498    ROBINSON, RANDY GALE                  53   WHITE     M         CLOSE                            KIRKLAND                      9/6/2039      9/6/2039                   8/22/2044
 294178    ROBINSON, RANDY TRAVIS                35   BLACK     M         MEDIUM                 12/3/2016 RIDGELAND                                                               4/6/2023
 319666    ROBINSON, ROBBIE EARL                 42   WHITE     M                                          KIRKLAND                     6/21/2020      6/21/2020     10/3/2021     4/1/2022
 346441    ROBINSON, ROBERT                      30   BLACK     M         MEDIUM                 3/27/2020 RIDGELAND                                                               7/8/2023
 186611    ROBINSON, ROBERT L.                   48   BLACK     M         CLOSE                  3/20/2010 KIRKLAND
 243206    ROBINSON, SCOTTIE                     46   BLACK     M         MEDIUM                 4/18/2020 TURBEVILLE                                                              9/2/2034
 360268    ROBINSON, SHANA                       42   WHITE     F         MINIMUM                          GRAHAM                                                                11/12/2025
 334700    ROBINSON, STEPHON                     33   BLACK     M         MEDIUM                10/21/2019 RIDGELAND                                                              5/22/2028
 308290    ROBINSON, SUGAR RAY                   34   BLACK     M         CLOSE                  2/15/2020 BROAD RIVER                                                            3/17/2034
 362544    ROBINSON, TERYN LESHAN                26   BLACK     M         MINIMUM                7/31/2019 GOODMAN                                                                8/17/2022
 142668    ROBINSON, THEODORE R                  58   WHITE     M         CLOSE                 12/18/2006 KIRKLAND                    12/11/2006      9/18/2021
 330152    ROBINSON, TRAVIS                      30   BLACK     M         MEDIUM                 3/31/2020 BROAD RIVER                  7/19/2026      7/19/2026                   4/9/2027
 247974    ROBINSON, TROY LEE                    43   BLACK     M         MEDIUM                  5/1/2019 BROAD RIVER                                                            6/25/2023
 349492    ROBINSON, TROY TREMAINE               30   BLACK     M         MINIMUM               12/18/2018 MANNING                                                                7/19/2020
 381006    ROBINSON, TYANNA CELESTE              42   BLACK     F         MEDIUM                           GRAHAM                                                                  9/2/2021
 350157    ROBINSON, TYLER BRADLEY               26   BLACK     M         MINIMUM                 8/6/2019 KERSHAW                                                                 8/6/2020
 235104    ROBINSON, TYRONE                      44   BLACK     M         CLOSE                   5/3/2009 LIEBER
 378660    ROBINSON, TYRONE EUGENE               26   BLACK     M         MEDIUM                 3/11/2019 BROAD RIVER                                                           10/18/2024
 368616    ROBINSON, TYSHAWN                     22   BLACK     M         MEDIUM                 10/5/2019 RIDGELAND                    3/28/2020      3/28/2020     5/30/2021   11/26/2021
 380318    ROBINSON, TYSHAWN EUGENE              29   BLACK     M         CLOSE                            KIRKLAND                                                                5/7/2041
 382154    ROBINSON, VICTOR ELIJAH               31   BLACK     M         MEDIUM                           MACDOUGALL                   1/16/2020      1/16/2020                  8/23/2020
 380970    ROBINSON, WILLIAM CODY                23   WHITE     M         MINIMUM                          TURBEVILLE                   8/31/2022      8/31/2022                   2/5/2023
 268441    ROBINSON, WILLIE EARL                 53   BLACK     M                                2/18/2008 KIRKLAND                                                                6/2/2020
 368544    ROBLES, EDWIN MANUEL ROD              41   OTHER     M         MEDIUM                 7/27/2018 MACDOUGALL                                                              2/2/2021
 383307    ROBLES, JAIRO JOHA AVELLANEDA         24   OTHER     M                                          KIRKLAND                     3/20/2020      3/20/2020                   8/1/2020
 354175    ROBLES, MANUEL HERNANDEZ              35   OTHER     M         MEDIUM                           EVANS                                                                  6/19/2021
 341445    ROCHESTER, BLAKE                      28   WHITE     M         CLOSE                   3/1/2020 MCCORMICK                   11/23/2021    11/23/2021      5/19/2028   11/15/2028
 354270    ROCHESTER, BRANDON RAY                30   WHITE     M         MEDIUM                12/22/2015 KIRKLAND                                                               10/2/2020

                                                                          SCDC INMATES MAY 5 000339
                                                                                           Incident Date of                              Projected                    Projected
                                            Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                      Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 146731    ROCHESTER, DARRELL S.                  56   BLACK     M         MEDIUM                  6/4/2003 KERSHAW                       12/19/2017      4/10/2020
 171519    ROCHESTER, JULIAN EDWARD               74   WHITE     M         MEDIUM                 10/9/2014 PERRY                          3/25/2000    10/16/2021                  12/23/2022
 356087    ROCHESTER, KAITLIN NICOLE              29   WHITE     F         CLOSE                   9/2/2019 GRAHAM                                                                    2/9/2029
 382056    ROCHESTER, SABRINA NICOLE              33   WHITE     F         MINIMUM                          LEATH                          11/6/2020      11/6/2020     7/24/2021    1/20/2022
 306233    ROCKHOLT JR, ALBERT LEON               45   WHITE     M         MEDIUM                  4/6/2019 TYGER RIVER                   10/20/2019    11/19/2020     11/15/2020    5/14/2021
 318082    ROCKWOOD, JOHN ALLEN                   34   WHITE     M         MEDIUM                  8/2/2018 ALLENDALE                                                                 3/2/2023
 366728    RODDEY JR, JOHN TYRONE                 30   BLACK     M         CLOSE                            BROAD RIVER                                                             10/27/2031
 334372    RODGER, SHARON ELAINE                  40   WHITE     F         MINIMUM                          GRAHAM                         7/16/2020      7/16/2020                   8/6/2020
 214417    RODGERS, JAMES QUENTIN                 46   BLACK     M         MEDIUM                 7/17/1999 TYGER RIVER                   10/19/2021    10/19/2021                    1/8/2023
 332892    RODGERS, KENYAL LAMOND                 42   BLACK     M         MEDIUM                 8/17/2018 KERSHAW                                                                  7/23/2033
 382332    RODGERS, MATTHEW BLAKE                 31   WHITE     M                                          KIRKLAND                         8/5/2020      8/5/2020                   9/6/2021
 380132    RODGERS, ROBERT CHARLES                30   WHITE     M         MINIMUM               12/12/2019 EVANS                         11/26/2020    11/26/2020        7/1/2023 12/28/2023
 297772    RODGERS, STEVEN LUTHER                 42   WHITE     M         MEDIUM                 4/25/2019 ALLENDALE                      3/24/2019      3/24/2021                 10/25/2021
 380280    RODRIGUEZ IRIZARRY, ABNER              36   OTHER     M         CLOSE                            KIRKLAND                                                                  7/6/2038
 376225    RODRIGUEZ, ANDRES                      44   OTHER     M         MINIMUM                3/25/2020 WATEREE RIVER                                                             4/4/2028
 383299    RODRIGUEZ, CRUZ MORALES                48   OTHER     M                                          KIRKLAND                       9/17/2020      9/17/2020     7/31/2021    1/27/2022
 378693    RODRIGUEZ, DANIEL                      32   OTHER     M         MEDIUM                           MACDOUGALL                                                                9/4/2028
 366398    RODRIGUEZ, DEVIN RAUL                  30   BLACK     M         MEDIUM                 3/16/2020 KERSHAW                                                                 12/28/2028
 361467    RODRIGUEZ, EMMANUEL MARQUEZ            39   OTHER     M         CLOSE                            BROAD RIVER                                                               5/6/2044
 367766    RODRIGUEZ, FRANCISCO ROBERTO           42   OTHER     M         MEDIUM                 12/1/2019 RIDGELAND                      3/15/2019      6/19/2021     7/22/2022    1/18/2023
 376175    RODRIGUEZ, GERARDOR VILLARREAL         47   OTHER     M         CLOSE                            KIRKLAND                                                                 1/19/2046
 372154    RODRIGUEZ, JASON M                     37   WHITE     M         MINIMUM                          TURBEVILLE                    11/26/2019      3/24/2021                 12/14/2020
 371222    RODRIGUEZ, JESUS ALBERT                34   OTHER     M         MEDIUM                 3/11/2020 ALLENDALE                                                               12/16/2024
 300992    RODRIGUEZ, JORGE                       37   OTHER     M         MEDIUM                10/26/2018 KIRKLAND                                                                 4/16/2024
 379399    RODRIGUEZ, JOSE                        37   OTHER     M         MEDIUM                           TURBEVILLE                     8/30/2019    10/22/2020                    8/4/2020
 300991    RODRIGUEZ, JUAN                        39   OTHER     M         CLOSE                 10/17/2019 KIRKLAND                                                                  2/8/2026
 319453    RODRIGUEZ, MANUEL                      47   OTHER     M         CLOSE                  3/13/2020 BROAD RIVER                                                              8/21/2038
 365220    RODRIGUEZ, MARTIN ALEJANDRO            29   OTHER     M         CLOSE                  12/2/2019 BROAD RIVER                      9/2/2031      9/2/2031                  2/10/2039
 314915    RODRIGUEZ, SEAN MARK                   35   BLACK     M         MEDIUM                 9/15/2016 MCCORMICK                                                                2/15/2031
 329504    RODRIQUEZ, ALEXIS                      35   OTHER     M         MINIMUM                5/28/2019 RIDGELAND                        2/9/2019      2/5/2020     4/12/2023    10/9/2023
 348551    RODRIQUEZ, HORACIO                     41   OTHER     M         MEDIUM                 5/24/2018 EVANS                                                                   11/23/2020
 331997    RODRIQUEZ, JOHNATHAN                   31   OTHER     M         MEDIUM                 1/31/2019 KERSHAW                                                                  2/11/2037
 332544    RODRIQUEZ, MARIA ISABEL                49   OTHER     F         MINIMUM               12/14/2019 LEATH                                                                     9/5/2021
 357840    RODRIQUEZ, RENE MIGUEL                 44   OTHER     M         MEDIUM                 5/28/2016 KIRKLAND                                                                 5/25/2026
 294828    ROE, JONATHAN                          35   WHITE     M         MEDIUM                10/20/2016 MCCORMICK                                                               12/26/2052
 230850    ROE, JULIE ANN                         62   WHITE     F         MEDIUM                 11/4/2010 LEATH                          5/22/2005      2/19/2021
 348991    ROEDER, ROBERT                         39   WHITE     M         MINIMUM                4/20/2017 WATEREE RIVER                    5/4/2020      5/4/2020                  12/8/2020
 341043    ROEKER, BRYAN LEE                      37   WHITE     M         MEDIUM                 1/29/2019 KERSHAW                        8/13/2020      8/13/2020    10/25/2024    4/23/2025
 304004    ROGERS JR, RONNIE ANTHONY              44   WHITE     M         MINIMUM                8/19/2016 LIVESAY                        10/9/2020      10/9/2020                  2/19/2021

                                                                           SCDC INMATES MAY 5 000340
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 381643    ROGERS JR, SHAUN                    19   BLACK     M         CLOSE                  3/18/2020 LEE                                                                        9/29/2035
 304101    ROGERS, ANDRE RON                   37   BLACK     M         MINIMUM                5/15/2019 WATEREE RIVER                                                             12/30/2024
 379813    ROGERS, ANTONIO ALFONZO             46   BLACK     M         MEDIUM                 12/7/2019 TYGER RIVER                    4/11/2020        4/11/2020     5/16/2021 11/12/2021
 354136    ROGERS, ANTONIO JAMAL               31   BLACK     M         MINIMUM                          TYGER RIVER                                                                2/24/2023
 327699    ROGERS, ANTWON MARCEES              32   BLACK     M         CLOSE                  6/20/2019 BROAD RIVER                    2/12/2041        2/12/2041                   2/3/2041
 275539    ROGERS, BILLY D                     39   BLACK     M         MEDIUM                 1/14/2020 TRENTON                                                                   10/13/2024
 370290    ROGERS, BRANDEN LEESHAE             38   WHITE     M         MEDIUM                 4/10/2018 KERSHAW                                                                    10/8/2028
 262050    ROGERS, CALVIN JEROME               39   BLACK     M         MINIMUM               10/21/2019 ALLENDALE                      3/13/2021        3/13/2021                 11/12/2021
 355659    ROGERS, CHRISTOPHE MARQUISE         26   BLACK     M         MEDIUM                           KIRKLAND                                                                   11/4/2023
 379441    ROGERS, CIEARA LAREE                36   BLACK     F         MINIMUM                10/7/2019 LEATH                                                                     12/17/2025
 204149    ROGERS, CORNELIUS ANTWAN            43   BLACK     M         CLOSE                  3/26/2018 LIEBER                                                                     4/24/2035
 380289    ROGERS, DAKOTA PRESTON              27   WHITE     M         MINIMUM                          TRENTON                                                                     9/9/2023
 376877    ROGERS, DAMEON DEON                 30   BLACK     M         MINIMUM                 8/6/2019 MANNING                         8/7/2019        7/24/2020       3/2/2022   8/29/2022
 294170    ROGERS, DANIEL ANTWAN               39   BLACK     M         MEDIUM                 3/17/2020 WATEREE RIVER                   7/5/2022         7/5/2022     7/24/2027    1/20/2028
 368116    ROGERS, DIANTE JACQUON              21   BLACK     M         CLOSE                  4/24/2020 LEE
 279924    ROGERS, DUSTIN                      36   BLACK     M         MEDIUM                 2/28/2019 EVANS                                                                      6/23/2020
 278510    ROGERS, HEYWARD LEON                66   BLACK     M         MEDIUM                10/28/2016 BROAD RIVER
 247422    ROGERS, JULIUS LEVERN               51   BLACK     M         CLOSE                  4/18/2016 BROAD RIVER                     2/9/2017       8/21/2021       6/4/2020    12/1/2020
 308748    ROGERS, MCKENZIE                    36   BLACK     M         MEDIUM                 2/12/2020 KERSHAW                                                                     9/3/2023
 348110    ROGERS, MICHAEL ANTHONY             62   WHITE     M         MEDIUM                  3/3/2012 TYGER RIVER                                                                9/13/2028
 370718    ROGERS, RONNY CAIN                  54   WHITE     M         MEDIUM                           LEE                                                                        2/10/2029
 372131    ROGERS, SHADRIAN MARQUISE           24   BLACK     M         MEDIUM                  3/5/2019 TYGER RIVER                                                                 6/3/2027
 330084    ROGERS, SHARON MARIE                54   BLACK     F         CLOSE                 11/29/2009 GRAHAM                                                                      1/1/2049
 353340    ROGERS, STEVEN KYLE                 27   WHITE     M         MINIMUM                7/16/2014 LIVESAY                                                                   11/13/2024
 244362    ROGERS, TAVARUS                     41   BLACK     M         CLOSE                  1/24/2019 LIEBER
 343260    ROGERS, TIMMY J                     52   WHITE     M         CLOSE                            BROAD RIVER                                                                4/29/2043
 161087    ROGERS, TIMOTHY D                   51   BLACK     M         MEDIUM                  9/3/2017 LIEBER                                                                     12/2/2042
 331797    ROGERS, TOBIAS                      29   BLACK     M         CLOSE                   2/3/2019 LEE                                                                        6/22/2037
 366562    ROJAS VILLAS, RICARDO               43   OTHER     M         MEDIUM                           KIRKLAND                                                                    8/4/2025
 345193    ROJAS, ENRIQUE                      35   OTHER     M         MEDIUM                           RIDGELAND                                                                 10/20/2026
 226118    ROLAND, CARLOS MAURICE              44   BLACK     M         MEDIUM                 8/25/2011 WATEREE RIVER                                                              6/30/2020
 257993    ROLEN, CRAIG SHANE                  53   WHITE     M         MEDIUM                 9/27/2018 EVANS                                                                      7/17/2025
 362431    ROLLE, BRYAN ONTRELL                30   BLACK     M         CLOSE                  3/12/2020 MCCORMICK                                                                  7/12/2026
 383310    ROLLE, PHILLIP WILLIAM              25   BLACK     M                                          KIRKLAND                                                                    1/8/2021
 369922    ROLLERSON, EUGENE STANLEY           30   BLACK     M         CLOSE                  4/28/2017 LIEBER                         5/23/2038       5/23/2038                   5/19/2038
 382533    ROLLINGS, HEATHER MARIE             27   WHITE     F         MINIMUM                          LEATH                           9/7/2020        9/7/2020                   10/2/2020
 302718    ROLLINS JR, KEITH ALLEN             37   WHITE     M         MINIMUM                7/14/2016 WATEREE RIVER                  4/20/2020       4/20/2020       5/3/2021     6/4/2021
 375131    ROLLINS, CHRISTIAN PIERRE           27   BLACK     M         CLOSE                  9/21/2019 EVANS                                                                       6/3/2025
 330071    ROLT, BRANDON                       29   WHITE     M         MEDIUM                 1/19/2020 RIDGELAND                                                                  8/20/2021

                                                                        SCDC INMATES MAY 5 000341
                                                                                      Incident Date of                              Projected                    Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 380807    ROMAN RIVERA, DANILO              60   WHITE     M         MEDIUM                             KERSHAW                      1/28/2020      3/10/2021                  1/14/2021
 340182    ROMAN, DONAVAN ALEXIS             30   BLACK     M         MEDIUM                6/20/2013    LIEBER
 373737    ROMERO TREJO, LEONARD             37   UNKNOWN   M         MEDIUM                             EVANS                       11/6/2018       2/4/2021     6/11/2021    12/8/2021
 382339    ROMERO, JEFFERY ALEXANDER         19   OTHER     M         MEDIUM                             KIRKLAND                                                               2/5/2024
 375038    ROMERO, JOEL VINCENT              22   WHITE     M         MEDIUM                3/31/2020    TRENTON                                                               8/27/2023
 376625    ROMERO, JUAN CARLOS               22   OTHER     M         MINIMUM              11/16/2018    MANNING                      7/8/2020       7/8/2020     4/15/2022   10/12/2022
 352069    ROMIG, RICK ALEXANDER             26   WHITE     M         CLOSE                 3/12/2020    LEE                                                      7/14/2021    1/10/2022
 321392    RONCA, WILLIAM EDWARD             40   WHITE     M         MEDIUM                7/24/2019    ALLENDALE                                                             4/19/2027
 262630    RONDEAU, MICHAEL DAVID            39   WHITE     M         MEDIUM                 7/2/2009    EVANS                      11/24/2022    11/24/2022      2/19/2026    8/18/2026
 354262    RONEY, KENNETH MATTHEW            48   WHITE     M         MINIMUM               8/15/2018    MANNING                                                               7/15/2026
 141506    ROOF, CHARLES NOLAN               58   WHITE     M         MEDIUM                             TYGER RIVER                 1/18/2007    10/16/2021
 376053    ROOF, ERICA BROOKE                34   WHITE     F         MEDIUM                             GRAHAM                      3/26/2021     3/26/2021                   4/12/2021
 274667    ROOKARD, PEREZ L.                 40   BLACK     M         MINIMUM               6/16/2018    LIVESAY                                                               1/10/2023
 368432    ROOKS, JULIUS                     33   BLACK     M         MEDIUM                9/22/2019    KERSHAW                                                               9/21/2026
 274834    ROPER, GERALD JEROME              44   BLACK     M         MEDIUM                8/22/2012    ALLENDALE                                                             10/7/2029
 277477    ROPER, ROBBIN SPENCER             52   WHITE     M         MINIMUM               5/24/2011    GOODMAN                     1/24/2019      5/15/2021                  2/10/2021
 382223    ROPER, RYAN                       17   BLACK     M         MEDIUM                             KIRKLAND
 375840    RORIE, ANTWAN OMAR                29   BLACK     M         MEDIUM                             BROAD RIVER                                                           6/18/2032
 372979    ROSARIO, RAYMOND                  43   OTHER     M         MINIMUM                            PALMER                      1/24/2020      1/24/2020     7/10/2022     1/6/2023
 340559    ROSAS, JAVIER AQUILAR             41   OTHER     M         MEDIUM                10/9/2015    MCCORMICK                                                              7/2/2038
 231470    ROSCOE, MICHAEL EUGENE            44   WHITE     M         MEDIUM                1/14/2020    ALLENDALE                                                            11/24/2026
 313915    ROSE, ALAN DEWAYNE                66   WHITE     M         MEDIUM                12/3/2015    MACDOUGALL                                                            4/24/2027
 266971    ROSE, DONALD JAY                  37   WHITE     M         MEDIUM                4/15/2016    BROAD RIVER                 3/26/2021      3/26/2021     1/12/2021    3/26/2021
 293938    ROSE, JAMES                       42   BLACK     M         CLOSE                  4/5/2020    MCCORMICK
 318991    ROSE, JUSTIN                      33   WHITE     M         MEDIUM                3/20/2019    RIDGELAND                   8/21/2021      8/21/2021                  8/20/2021
 348248    ROSE, MICHAEL ARTHUR              63   BLACK     M         MINIMUM               11/6/2014    RIDGELAND                   3/26/2020      3/26/2020                 10/26/2020
 216589    ROSE, MICHAEL CHARLES             43   BLACK     M         MEDIUM                1/22/2014    WATEREE RIVER               9/11/2021      9/11/2021     3/10/2023     9/6/2023
 381671    ROSE, RICHARD ANTHONY             26   WHITE     M         MEDIUM                             MACDOUGALL                                                           12/30/2024
 217065    ROSE, TRACY                       63   BLACK     M         CLOSE                  8/8/1999    LEE                                                                   6/25/2021
 290214    ROSEBORO, JAMES EDWARD            38   BLACK     M         CLOSE                 4/19/2013    MCCORMICK
 354936    ROSEBORO, MICHAEL BERNARD         51   BLACK     M         MINIMUM                            MACDOUGALL                                                            1/23/2023
 353806    ROSEMOND, ANDRE KEVIN             55   BLACK     M         MEDIUM                             MCCORMICK                    4/1/2026       4/1/2026
 381337    ROSEMOND, DALLAS KIRIAKIA         31   BLACK     M         MINIMUM                2/9/2020    WATEREE RIVER               4/28/2020      4/28/2020      3/2/2021     6/3/2021
 275099    ROSEMOND, LENNY JOE               39   BLACK     M         MINIMUM                4/6/2015    TYGER RIVER                                                           5/31/2021
 378434    ROSENBAUM, JAMES RICHARD          56   WHITE     M         MEDIUM                             MACDOUGALL                                                             4/8/2029
 359214    ROSENBLATT, KIMBERLY ANNE         28   WHITE     F         MEDIUM                3/19/2020    GRAHAM                      7/15/2020      7/15/2020     12/3/2021     6/1/2022
 326280    ROSENWEIG, VINCENT SCOTT          31   WHITE     M         MEDIUM                 8/1/2019    BROAD RIVER                 10/9/2026      10/9/2026                  10/6/2026
 141435    ROSIER, DAVID                     52   WHITE     M         CLOSE                  9/2/2019    LEE                                                                    5/7/2038
 354015    ROSIER, JOSHUA ALLEN              29   WHITE     M         MEDIUM                2/28/2018    LIEBER                                                                 4/7/2032

                                                                      SCDC INMATES MAY 5 000342
                                                                                       Incident Date of                              Projected                   Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 366045    ROSS JR., DAVID LEE               50   WHITE      M         MEDIUM                             ALLENDALE                                                             6/17/2026
 362929    ROSS, ANDRAUL RASHAUN             26   BLACK      M         MEDIUM                             TYGER RIVER                                                           3/14/2022
 317755    ROSS, ANTONIO DONTA M             30   BLACK      M         MEDIUM                 9/2/2018    KERSHAW                                                                8/1/2027
 383197    ROSS, CHARLES ONALD               59   BLACK      M                                            KIRKLAND                                                              12/9/2022
 309018    ROSS, DANIEL LEE                  35   WHITE      M         MINIMUM              12/23/2014    EVANS                        8/17/2020     8/17/2020     7/10/2022     1/6/2023
 359786    ROSS, DOMINIQUE M                 29   BLACK      F         MINIMUM               3/10/2016    GRAHAM                                                                 3/8/2026
 342969    ROSS, FREDERICK VIDAL             47   BLACK      M         CLOSE                              MCCORMICK                    9/25/2029     9/25/2029                  9/22/2029
 273511    ROSS, GADERRIA LEON               45   BLACK      M         MEDIUM                7/16/2004    MCCORMICK
 377468    ROSS, JERICHO DEONTE              21   BLACK      M         MEDIUM                2/28/2020    TRENTON                      7/30/2021     7/30/2021                  7/18/2021
 381269    ROSS, JOHN DANIEL                 52   BLACK      M         MEDIUM                             EVANS                                                                  9/2/2020
 374737    ROSS, JOSEPH EUGENE               39   WHITE      M         MEDIUM                             LEE                                                                  11/21/2029
 372206    ROSS, JOSHUA                      25   WHITE      M         MEDIUM                4/12/2018    BROAD RIVER                   7/9/2020      7/9/2020                  8/10/2021
 306790    ROSS, JR., HENRY                  42   BLACK      M         MEDIUM                8/27/2013    LEE                                                                   2/24/2031
 261212    ROSS, KEITH LAMONTE               59   BLACK      M         MEDIUM                2/13/2019    PERRY
 376871    ROSS, KWAMAINE JARELLE            30   BLACK      M         CLOSE                11/12/2019    LIEBER                                                               12/12/2045
 295513    ROSS, LINDA FAYE                  51   WHITE      F         MINIMUM                            LEATH                        5/15/2021     5/15/2021                  6/19/2021
 314449    ROSS, LITTLE RIVERS               39   BLACK      M         MEDIUM                2/22/2018    TURBEVILLE                   7/11/2019    11/20/2020                  6/11/2020
 355958    ROSS, LOUIS CORNELIUS             31   BLACK      M         MINIMUM               4/12/2019    TURBEVILLE                    5/6/2019      5/7/2020      8/9/2020     2/5/2021
 360387    ROSS, ORLANDO RASHAWN             28   BLACK      M         MEDIUM                4/12/2019    TRENTON                                                              12/25/2022
 239819    ROSS, ROOSEVELT D.                40   BLACK      M         CLOSE                  3/3/2020    LIEBER
 291050    ROSS, RYAN DWIGHT                 35   BLACK      M         CLOSE                 9/12/2019    PERRY                                                                  8/4/2034
 297223    ROSS, VANCE                       48   BLACK      M         CLOSE                              BROAD RIVER
 382178    ROSS, XAVIER NIMOY                18   BLACK      M         MINIMUM               2/20/2020    KIRKLAND                                                               1/8/2024
 380504    ROSSMAN, JOSHUA TRAVIS            24   WHITE      M         MINIMUM                            BROAD RIVER                   6/9/2021      6/9/2021                 10/24/2023
 369333    ROTH, GLEN BARRY                  67   WHITE      M         MINIMUM                            RIDGELAND                                                             3/17/2021
 381732    ROTHER, EVANGELINE NICOLE         27   WHITE      F         MEDIUM                 1/3/2020    GRAHAM                       5/4/2020       5/4/2020                  4/12/2021
 191739    ROUNDTREE, ALEXANDER              48   BLACK      M         MEDIUM                 5/1/2016    LIEBER                       6/8/2012      3/20/2021
 380384    ROUNDTREE, DOMINIQUE L            30   BLACK      M         MINIMUM                            EVANS                      10/29/2020     10/29/2020      7/4/2022   12/31/2022
 330937    ROUNTREE, CHRISTOPHE              41   BLACK      M         MINIMUM               6/21/2017    MACDOUGALL                                                           12/17/2020
 196341    ROURK, MARK E.                    61   WHITE      M         MEDIUM                2/24/2020    ALLENDALE                    10/9/2012     9/11/2021
 350597    ROURKE, SONNY LYNN                29   WHITE      M         MEDIUM                9/28/2017    EVANS                                                                 2/18/2024
 318097    ROUSE, ANDREW TOREL               31   BLACK      M         MEDIUM                8/13/2019    KERSHAW                      5/29/2019     5/23/2020     8/28/2020    2/24/2021
 332635    ROUSE, DEVODUS A                  35   BLACK      M         MEDIUM                3/24/2020    TURBEVILLE                                                            5/17/2028
 263004    ROUSE, GLENN ALEXANDER            53   BLACK      M         MEDIUM                4/30/2009    PERRY
 272506    ROUSE, LERONE JEROME              66   BLACK      M         CLOSE                 4/19/2017    BROAD RIVER
 283491    ROUSE, LEROY ALFRED               47   BLACK      M         MEDIUM                2/12/2020    TURBEVILLE                                                           10/12/2023
 365082    ROUSE, LUTHER RASHAN              45   BLACK      M         MEDIUM                             TYGER RIVER                                                           3/14/2022
 382996    ROUSE, NAJAH MARIE                24   BLACK      F         MINIMUM                            GRAHAM                       9/30/2020     9/30/2020                  8/15/2023
 287818    ROUSE, TITUS LEE                  38   BLACK      M         MINIMUM               3/30/2018    TYGER RIVER                                                          10/12/2024

                                                                       SCDC INMATES MAY 5 000343
                                                                                      Incident Date of                              Projected                      Projected
                                      Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                       Age                                                                                                         Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 352966    ROUSE, WESLEY DAVID              37   WHITE      M         CLOSE                  4/17/2018 KIRKLAND                                                                    1/8/2030
 273408    ROUSEY, MICHAEL SCOTT            41   WHITE      M         MEDIUM                 3/13/2017 TYGER RIVER                                                                 3/2/2022
 279238    ROUTE, THOMAS LAMONT             46   BLACK      M         MEDIUM                 3/17/2020 TYGER RIVER                                   12/11/2015     12/20/2020    3/20/2021
 374652    ROUZARD, JOSHUA JAMAL            35   BLACK      M         MEDIUM                           RIDGELAND                                                                  7/23/2022
 222144    ROWAN, LORAS LEROY               63   WHITE      M         MEDIUM                           MCCORMICK
 375994    ROWAN, SCOTT RICHARD             35   WHITE      M         MEDIUM                           BROAD RIVER                                                                 1/4/2031
 273284    ROWE, BOYD WILLIAM               58   WHITE      M         MINIMUM                 9/1/2017 LIVESAY                         6/8/2017         1/8/2021     5/25/2021   11/21/2021
 296571    ROWE, DAVID                      40   BLACK      M         CLOSE                  7/20/2016 KIRKLAND
 192551    ROWE, EDWARD E                   48   BLACK      M         MEDIUM                 5/24/2013 KERSHAW                        7/18/2017       4/30/2020                  11/29/2020
 349357    ROWE, LONNIE                     31   BLACK      M         CLOSE                  11/7/2019 BROAD RIVER                                                                 6/8/2033
 184818    ROWE, TRACY KENARD               46   BLACK      M         MINIMUM               10/14/2018 KERSHAW                         2/2/2018       4/17/2020     12/11/2020     6/9/2021
 377564    ROWELL JR, KEVIN LAMONT          25   BLACK      M         MEDIUM                 2/15/2020 RIDGELAND                      10/7/2019       9/25/2020      9/21/2022    3/20/2023
 371591    ROWELL, ADAM MARTYN              31   WHITE      M         MINIMUM                          KIRKLAND                                                                    3/7/2028
 382011    ROWELL, ASHLEY NICOLE            22   WHITE      F         MINIMUM                          GRAHAM                       12/31/2020       12/31/2020                   7/25/2023
 357729    ROWELL, TALMADGE LEROY           60   WHITE      M         MEDIUM                           LEE                                                                        2/18/2026
 218834    ROWLAND JR, JAMES HUBERT         47   BLACK      M         CLOSE                  5/17/2019 MCCORMICK                                                                  3/20/2033
 378931    ROWLAND, JACKSON QUAID           24   WHITE      M         MINIMUM                          LIVESAY                        12/1/2019       1/23/2021      6/18/2023   12/15/2023
 290065    ROWLAND, JOSEPH                  36   WHITE      M         MEDIUM                  4/3/2003 RIDGELAND                                                                   5/3/2029
 163624    ROWLAND, MICHAEL JOSEPH          66   WHITE      M         MEDIUM                 3/10/2004 BROAD RIVER                    5/23/2009       4/10/2020
 319581    ROWLAND, ROGER GLENN             30   WHITE      M         MEDIUM                 1/23/2020 KERSHAW                                                                    7/21/2026
 245085    ROYSTER, MARQUIS HAMPTON         39   BLACK      M         MINIMUM                4/19/2020 WATEREE RIVER                11/18/2018        7/17/2021      11/6/2020     5/5/2021
 381535    RUBIN, JUSTIN BLAIR              26   BLACK      M         MINIMUM                          EVANS                                                                       5/2/2021
 372020    RUBIO, AMADOR                    39   WHITE      M         MEDIUM                           ALLENDALE                                                                  6/18/2026
 332101    RUCKER, CHRISTOPHE               39   BLACK      M         MEDIUM                  2/6/2020 LIEBER
 373002    RUCKER, DARIUS MARQUESE          26   BLACK      M         MINIMUM                4/21/2020 TURBEVILLE                     12/1/2019       12/1/2019                   8/19/2020
 349673    RUCKER, DOMINIQUE JAQUAN         29   BLACK      M         MEDIUM                12/12/2013 KERSHAW                                         6/3/2016                   8/21/2020
 353895    RUCKER, KEITH ANTONIO            36   BLACK      M         MEDIUM                 1/18/2019 LIEBER                                                                     3/17/2051
 328742    RUCKER, NITIYA KIANTE            37   BLACK      F         MINIMUM                2/18/2020 LEATH                                                                      5/27/2023
 355855    RUCKER, RANDALL LEE              26   WHITE      M         MEDIUM                  2/5/2016 EVANS                           5/8/2021         5/8/2021                  3/28/2021
 358140    RUDD, DEWAYNE LEE                46   WHITE      M         MEDIUM                           ALLENDALE                                                                  6/11/2026
 350144    RUDD, JESSICA LEIGH              30   WHITE      F         MEDIUM                 2/20/2020 LEATH                           9/2/2021         9/2/2021                  8/30/2021
 299258    RUDICILL, DAVID OSCAR            53   WHITE      M         MEDIUM                  3/5/2019 ALLENDALE                                                                  10/4/2022
 317900    RUFF, CHARLES M                  33   BLACK      M         MEDIUM                12/23/2019 TRENTON                                                                    5/29/2021
 371595    RUFF, DAYQUAN ANTONIO            23   BLACK      M         MINIMUM                          LEE                                                                         2/1/2027
 363901    RUFF, DEMONTA RAMONE             29   BLACK      M         MINIMUM                          MANNING                                                                     3/6/2022
 256017    RUFF, DERRICK                    38   BLACK      M         MEDIUM                 2/20/2020 RIDGELAND                                                                 12/16/2024
 365278    RUFF, DUSTIN SHADE               26   WHITE      M         MEDIUM                  9/9/2019 TRENTON                        7/20/2022       7/20/2022      4/30/2022   10/27/2022
 150775    RUFF, EDDIE JAMES                54   WHITE      M         MEDIUM                 1/22/2020 BROAD RIVER                                                                 1/1/2022
 264816    RUFF, KENNY OCTAVIS              37   BLACK      M         CLOSE                  7/22/2019 LIEBER

                                                                      SCDC INMATES MAY 5 000344
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 356821    RUFF, PARISH DARRELMON              31   BLACK     M         MINIMUM                            MANNING                      12/2/2019      12/2/2019                   7/8/2020
 293873    RUFF, TYRONE                        36   BLACK     M         MEDIUM                1/23/2020    WATEREE RIVER                                                           6/9/2024
 229279    RUFFIN JR, JAMES ALBERT             51   BLACK     M         MINIMUM               12/5/1995    WATEREE RIVER                8/17/2020      8/17/2020     11/1/2021    4/30/2022
 278213    RUFFIN, MIKAL JERMAIN               42   BLACK     M         CLOSE                 3/10/2006    PERRY
 371483    RUGER, THOMAS JAY                   25   WHITE     M                                            KIRKLAND                    5/21/2020      5/21/2020                  2/13/2021
 372969    RUHL, EDWARD GEORGE                 48   WHITE     M         MEDIUM                             KERSHAW                     8/22/2019      3/24/2021     8/27/2020    2/23/2021
 371060    RUIZ, CARLOS A                      64   OTHER     M         CLOSE                              PERRY
 368265    RUIZ, RUBEN RUSSELL                 31   WHITE     M         MEDIUM                             KIRKLAND                                                              7/30/2030
 333015    RUMPH, JARED                        32   BLACK     M         MEDIUM                 4/6/2018    TRENTON                                                               10/7/2021
 300227    RUMSEY, TRACY ELAINE                49   WHITE     F         MINIMUM               10/7/2019    LEATH                                                                 5/28/2027
 342887    RUSH, DAVID                         30   WHITE     M         MEDIUM                3/17/2020    TURBEVILLE                                                            4/27/2022
  95454    RUSHTON, JAMES BYRON                59   WHITE     M         CLOSE                              MCCORMICK                                                             6/29/2033
 329006    RUSHTON, KIMBERLY                   50   WHITE     F         MEDIUM                9/13/2019    GRAHAM                                                                 9/5/2020
 370009    RUSHTON, TERRY WILLIAM              45   WHITE     M         MINIMUM              12/17/2017    TRENTON                                                                9/1/2020
 382134    RUSHTON, THOMAS GLENN               22   WHITE     M         MEDIUM                             KIRKLAND                   10/16/2023    10/16/2023                    5/1/2023
 376257    RUSS JR, JEREMY KEN                 19   WHITE     M         MINIMUM               11/1/2019    TURBEVILLE                  4/21/2020     4/21/2020                    1/6/2021
 347813    RUSS, CHRISTOPHE ALEXANDER          35   WHITE     M         CLOSE                              LEE                                                                  12/20/2038
 377805    RUSSELL, DELSHON LAMONT             23   BLACK     M         MEDIUM                7/25/2019    LEE                         9/11/2020      9/11/2020                  9/20/2023
 320488    RUSSELL, JAMES                      55   WHITE     M         MEDIUM                 3/8/2018    BROAD RIVER                                                           6/13/2031
 381791    RUSSELL, JIMMY KEITH                42   WHITE     M         MINIMUM                            LIVESAY                      5/7/2024       5/7/2024                   5/4/2024
 382358    RUSSELL, KAITLIN SAMANTHA           28   WHITE     F                                            GRAHAM                       7/6/2020       7/6/2020                  3/31/2021
 295157    RUSSELL, KEVIN MATTHEW              35   WHITE     M         MINIMUM               9/20/2016    MACDOUGALL                                                           11/11/2026
 318200    RUSSELL, LAKISHA SHANCE             31   BLACK     F         MEDIUM               11/18/2019    GRAHAM                                                                4/26/2023
 371337    RUSSELL, RODDY LEE                  41   BLACK     M         MEDIUM                 7/8/2019    MACDOUGALL                                                           11/21/2023
 315712    RUSSELL, STEFON SHAN A              32   BLACK     M         MEDIUM                6/14/2017    EVANS                                                                  9/7/2023
 293971    RUTH, HENRY EUGENE                  59   BLACK     M         MINIMUM              10/11/2011    EVANS                      12/11/2018      1/17/2020                  7/30/2020
 382270    RUTHERFORD, DARYL WILLIAM           45   BLACK     M         MEDIUM                             KIRKLAND                    1/31/2023      1/31/2023                  1/31/2023
 382267    RUTHERFORD, JALEN SHAPRIE           18   BLACK     M         MEDIUM                             KIRKLAND                    6/16/2020      6/16/2020     7/29/2021    1/25/2022
 330305    RUTHERFORD, ZACHARY ALLEN           37   WHITE     M         MEDIUM                 9/6/2018    BROAD RIVER                                                           10/6/2022
 244471    RUTLAND, EDWARD RANDALL             40   WHITE     M         MEDIUM                3/23/2010    MACDOUGALL                                                            7/29/2027
 379769    RUTLEDGE JR, RION MCKISSICK         54   WHITE     M         MEDIUM                             KERSHAW                    10/28/2021    10/28/2021                   11/3/2021
 333909    RUTLEDGE, BRENTON LEE               42   BLACK     M         MEDIUM               11/21/2019    WATEREE RIVER                                                          5/5/2027
 364266    RUTLEDGE, DENNIS FRED               68   WHITE     M         CLOSE                              BROAD RIVER                                                            4/6/2040
 327007    RUTLEDGE, GARY TYRONE               32   BLACK     M         MEDIUM                2/25/2020    WATEREE RIVER                                                        10/15/2024
 241662    RUTLEDGE, JOHN HENRY                44   BLACK     M         MEDIUM                9/27/2019    KERSHAW                                                               7/29/2020
 341679    RUTLEDGE, MARVIN                    30   BLACK     M         MINIMUM               2/24/2016    MACDOUGALL                                                             3/1/2026
 349702    RUTLEDGE, MONTEZ LAVARREY           27   BLACK     M         CLOSE                 3/17/2020    LIEBER                                                                7/15/2044
 310245    RUTLEDGE, ROGER                     40   BLACK     M         MEDIUM               12/17/2019    RIDGELAND                                                             9/11/2025
 218844    RUTLEDGE,JR., JAMES                 54   BLACK     M         MEDIUM                2/27/2015    EVANS                        8/2/2014    10/24/2020

                                                                        SCDC INMATES MAY 5 000345
                                                                                            Incident Date of                              Projected                      Projected
                                             Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                              Age                                                                                                        Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 377629    RUTTLE, DEVIN ZACHARY                   22   WHITE     M         CLOSE                              PERRY
 276713    RYAN, REGINALD VINCENT                  51   BLACK     M         MEDIUM               11/16/2019    ALLENDALE                                                                9/26/2031
 350315    RYANS, MARQUAN ODASSA                   27   BLACK     M         MEDIUM                 9/6/2018    KERSHAW                                                                   3/8/2026
 344191    RYANT JR, DANNY                         30   BLACK     M         CLOSE                 7/11/2017    MCCORMICK                                                                 3/8/2050
 343091    RYANT, QUINCY ANTONIO                   43   BLACK     M         MINIMUM                            GOODMAN                                                                 10/25/2022
 366903    RYDER, CANDACE NICOLE                   35   WHITE     F                                            GRAHAM                        9/5/2020         9/5/2020                  7/26/2021
 273068    RYNES, CHARLES                          48   BLACK     M         CLOSE                 2/15/2018    LIEBER
 188800    SAAM, JR., MICHAEL L.                   47   WHITE     M         MEDIUM                1/14/2020    BROAD RIVER                10/24/2011        7/18/2020
 154433    SABATINO, RICHARD RAY                   62   WHITE     M         MEDIUM                2/17/2002    BROAD RIVER                                                              7/21/2020
 374107    SABB JR, ROOSEVELT                      41   BLACK     M         CLOSE                 2/14/2018    BROAD RIVER                                                               4/4/2030
 377544    SABB, MIRANDA DENISE                    35   BLACK     F         CLOSE                              LEATH                                                                     3/3/2033
 145720    SABO, STEVE                             64   WHITE     M         MEDIUM                 5/6/2014    TURBEVILLE                                                               3/12/2021
 266188    SABREE, MUHSIN A.                       40   BLACK     M         MEDIUM                4/24/2019    TURBEVILLE                                                              12/30/2035
 376907    SADLER JR, LEE MITCHELL                 27   WHITE     M         MEDIUM               12/23/2019    TRENTON                    10/24/2019        9/25/2020       9/1/2021    2/28/2022
 289821    SADLER, ANTONIO DEQUAN                  36   BLACK     M         MINIMUM                            MANNING                                                                   5/3/2021
 353966    SADLER, KINJTA KADEEM                   26   BLACK     M         MEDIUM                1/30/2020    KERSHAW                                                                   8/4/2029
 282614    SAGE, CHASDITY CALHOUN                  46   WHITE     F         MEDIUM                3/22/2018    LEATH                                                                   10/26/2046
 312844    SAILOR, ANDREW ANTONIO                  41   BLACK     M         MEDIUM                1/14/2020    BROAD RIVER                                                              8/19/2020
 299675    SAILORS JR., THOMAS HAROLD              55   WHITE     M         MEDIUM                8/16/2019    TRENTON                    12/31/2019       12/31/2019      2/25/2021     4/1/2021
 366937    SAINE, CAMERON LEE                      43   WHITE     M         MINIMUM               11/9/2017    GOODMAN                                                                  4/25/2023
 363786    SAITTA, KYLA TONI                       25   WHITE     F         MEDIUM                10/1/2019    GRAHAM                                                                  10/16/2022
 192412    SALAAM, MUSA ABDUL                      68   BLACK     M         MEDIUM                9/13/2010    MCCORMICK
 356794    SALAS JR, CARLOS                        25   OTHER     M         MINIMUM               10/4/2014    WATEREE RIVER                                                            5/25/2021
 294726    SALAS, JOSE JAVIER                      50   OTHER     M         CLOSE                              PERRY                                                                    12/2/2032
 378590    SALAZAR GONZALEZ, LEONEL STEVEN         18   OTHER     M         MEDIUM                4/25/2019    TURBEVILLE                    8/7/2019       7/24/2020      12/8/2020     6/6/2021
 303226    SALAZAR, WARNER                         53   OTHER     M         MEDIUM                             ALLENDALE                                                                6/11/2021
 356479    SALCEDA BALDERAS, JAIME                 33   OTHER     M         MEDIUM                 7/8/2015    RIDGELAND                                                               12/27/2020
 383246    SALCEDO, JAIME                          40   OTHER     M                                            KIRKLAND                      9/7/2022         9/7/2022                   1/9/2022
 379090    SALDANA, JOSHUA                         31   OTHER     M         MINIMUM                            KIRKLAND                                                                  8/2/2027
 262769    SALEEM, BRYAN                           40   BLACK     M         MEDIUM                1/27/2019    TRENTON                                                                 12/18/2021
 322864    SALERNO, DOMINIC FRANK                  35   WHITE     M         MEDIUM                6/13/2019    TURBEVILLE                                                               9/29/2022
 372101    SALES-SANCHEZ, ELIAS                    35   OTHER     M         MEDIUM                 4/1/2020    ALLENDALE                                                                 1/3/2024
 382266    SALES, BOUVIA ANTHONY                   25   BLACK     M                                            KIRKLAND                     3/8/2045         3/8/2045                    3/8/2045
 364128    SALEZ, FREDERICO                        27   OTHER     M         MEDIUM                2/26/2020    ALLENDALE                  10/29/2016        6/25/2020                   9/11/2021
 382252    SALGADO, DIEGO                          18   OTHER     M         MEDIUM                             KIRKLAND                                                                10/24/2023
 293854    SALINAS, RODOLFO AUELIANO               65   OTHER     M         MEDIUM                             TURBEVILLE                                                                4/4/2027
 310186    SALISBURY, CHRISTOPHE ALLEN             50   WHITE     M         MEDIUM                12/1/2006    TYGER RIVER                                                              1/19/2022
 263724    SALISBURY, GEORGE                       41   WHITE     M         MEDIUM                3/15/2017    PERRY
 268883    SALL, JOSEPH STEVEN                     38   WHITE     M         MEDIUM                 4/6/2020    BROAD RIVER                  2/17/2019       3/24/2021      7/21/2020    1/17/2021

                                                                            SCDC INMATES MAY 5 000346
                                                                                         Incident Date of                              Projected                  Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                 entry Date
 345433    SALLEY, JAMAQUES DEUNDRAY           30   BLACK      M         MEDIUM                 2/22/2020   LIEBER                                                              11/11/2042
 339340    SALLEY, MIKE TYREL                  30   BLACK      M         MEDIUM                 8/18/2016   KIRKLAND                                                             8/22/2033
 345601    SALLIE, SAMUEL GEROHAM              30   BLACK      M         MEDIUM                  9/2/2017   KIRKLAND                                                             3/30/2027
 366747    SALMON, WILLIAM D                   30   WHITE      M         MEDIUM                12/29/2018   KIRKLAND                     8/4/2017     2/12/2021     9/12/2020    3/11/2021
 382284    SALOMANI, FRANK CHRIS               39   WHITE      M         MEDIUM                             KIRKLAND                   12/26/2020   12/26/2020        4/9/2022   10/6/2022
 313353    SALTERS, ANTWAN                     38   BLACK      M         MEDIUM                4/22/2020    PERRY
 365902    SALTERS, BRANDON RASHAWN            22   BLACK      M         MEDIUM                4/10/2019    BROAD RIVER                  10/8/2019    11/20/2020     1/5/2023     7/4/2023
 270347    SALTERS, ILLYA TRAMEL               45   BLACK      M         MINIMUM                5/8/2015    TYGER RIVER                                                          4/10/2026
 100136    SALTERS, RAY CHARLES                63   BLACK      M         MEDIUM                7/10/1984    TURBEVILLE                 10/26/1988      2/19/2022
 349975    SALTSGIVER, CHARLES LYN             33   WHITE      M                               7/24/2012    KIRKLAND                                                             3/25/2021
 362579    SAMMONS, MATTHEW DION               30   WHITE      M         MEDIUM                             TRENTON                       1/1/2020      1/1/2020                 8/31/2020
 380648    SAMMONS, MICHAEL LEE                28   WHITE      M         MEDIUM                             KERSHAW                      6/13/2020     6/13/2020     7/9/2021   12/12/2021
 185092    SAMPLES, FORREST KELLY              49   WHITE      M         CLOSE                 8/15/2017    MCCORMICK
 381380    SAMPSON, BRIANNA SHERRELL           21   BLACK      F         MINIMUM              12/27/2019    GRAHAM                        2/6/2023      2/6/2023                  2/3/2023
 335507    SAMPSON, DEMARIO                    31   BLACK      M         MEDIUM                 5/6/2019    EVANS                                                               10/24/2020
 333787    SAMPSON, FREDRICK ONEIL             30   BLACK      M         MEDIUM                11/3/2019    TRENTON                      8/5/2019      10/9/2021   12/24/2021    6/22/2022
 380192    SAMPSON, KERRY LADREIGUS            31   BLACK      M         MINIMUM                            GOODMAN                    10/13/2022     10/13/2022                10/10/2022
 237609    SAMPSON, LATROY D                   42   BLACK      M         CLOSE                  9/3/2019    PERRY
 197045    SAMPSON, PHILLIP MORRIS             49   BLACK      M         CLOSE                 5/22/2014    KIRKLAND                    8/11/2012      3/20/2021
 196319    SAMPSON, RICHARD L.                 47   BLACK      M         CLOSE                 12/4/2018    PERRY                      10/23/2011     10/24/2020
 261273    SAMPSON, TASHON                     37   BLACK      M         CLOSE                 4/17/2018    BROAD RIVER
 332938    SAMS, DESMOND JAVON                 42   BLACK      M         MINIMUM              10/24/2016    TRENTON                                                              7/27/2023
 355041    SAMS, LINDSAY TAYLOR                33   WHITE      F         MEDIUM                 2/1/2020    LEATH                      11/14/2020     11/14/2020                 6/20/2021
 337536    SAMUEL, ALEXANDER                   47   BLACK      M         MEDIUM                             MACDOUGALL                                                           5/29/2028
 344743    SAMUEL, ALFRED                      32   BLACK      M         MEDIUM                1/29/2020    LEE                           4/6/2020      4/6/2020    5/11/2021    11/7/2021
 335125    SAMUEL, CHRISTOPHE                  30   BLACK      M         MEDIUM                3/28/2019    LEE                                                                  9/29/2022
 277784    SAMUEL, ERIC                        50   BLACK      M         CLOSE                10/12/2019    PERRY
 382476    SAMUEL, JAQUISE MALEEK TAV          19   BLACK      M         MEDIUM                             KIRKLAND                                                             4/15/2025
 365739    SAMUEL, KHARDIYS JAMON JAQY         25   BLACK      M         CLOSE                10/16/2018    LEE                          11/7/2017      2/4/2021    6/10/2023    12/7/2023
 242942    SAMUEL, MICHAEL                     63   BLACK      M         MINIMUM              10/11/1998    KIRKLAND                     4/20/2021     4/20/2021     8/2/2022    1/29/2023
 337548    SAMUEL, QUENTEN                     43   BLACK      M         MEDIUM                             MACDOUGALL                                                           5/27/2028
 377138    SAMUEL, SENTRELL                    29   BLACK      M         MINIMUM                            MANNING                     8/16/2018      3/13/2020     2/4/2020     8/2/2020
 237449    SAMUEL, WILLIE BEN                  65   BLACK      M         MINIMUM                            RIDGELAND                  12/29/2019       3/3/2021                11/12/2020
 351567    SAMUELS, ALVIN STANLEY              29   BLACK      M         MEDIUM               11/20/2015    EVANS                                                               12/10/2025
 281869    SAMUELS, JEFFREY                    36   BLACK      M         MEDIUM                 7/5/2019    TURBEVILLE                   8/26/2027     8/26/2027                 2/13/2030
 323170    SAMUELS, JESSIE JEAN                57   BLACK      M         CLOSE                              LEE                                                                  5/30/2035
 348785    SAMUELS, RODNEY OBRYANT             30   BLACK      M         CLOSE                12/20/2019    LIEBER
 378891    SAMUELS, TERRELL MARCEL             24   BLACK      M         MEDIUM                4/17/2020    ALLENDALE                                                            2/23/2028
 282759    SAMUELS, WAYNE V.                   55   BLACK      M         MEDIUM                1/25/2020    LEE                                                                  1/21/2064

                                                                         SCDC INMATES MAY 5 000347
                                                                                       Incident Date of                              Projected                  Projected
                                        Current                                                                                                  Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                         Age                                                                                                    Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                 entry Date
 364426    SANCHEZ ALCANTARA, WALTER          31   OTHER     M         MEDIUM                             KIRKLAND                                                             1/30/2028
 372557    SANCHEZ JR, ANGEL LUIS             47   OTHER     M         CLOSE                              BROAD RIVER                                                          12/5/2051
 369500    SANCHEZ-ALLEGRIA, IANACIO          24   OTHER     M         MEDIUM                5/21/2018    EVANS                                                                4/20/2028
 383096    SANCHEZ, ENRIQUE MANUEL            18   WHITE     M         MEDIUM                             KIRKLAND                                                             6/17/2022
 348473    SANCHEZ, EVA GABRIELA              27   OTHER     F         MEDIUM                3/23/2020    GRAHAM                                                              10/25/2025
 357865    SANCHEZ, JORGE ALBERTO             45   WHITE     M         MEDIUM                3/19/2015    EVANS                                                                6/20/2024
 307807    SANCHEZ, JOSHUA STEVEN             33   OTHER     M         CLOSE                 6/24/2017    EVANS                      12/26/2024   12/26/2024                  12/22/2024
 373980    SANCHEZ, JOVAN GARCIA              22   OTHER     M         MEDIUM                             KERSHAW                                                              7/22/2025
 325694    SANCHEZ, RAFAEL                    67   OTHER     M         CLOSE                              PERRY                                                                1/10/2033
 299325    SANCHEZ, SAUL                      41   OTHER     M         MEDIUM                 1/8/2016    LEE                                                                  8/31/2021
 378445    SANCHEZ, VICTORIA LORRAINE         26   WHITE     F         MEDIUM                             LEATH                                                                6/23/2042
 298845    SANDERS JR, DAVID BRUCE            47   WHITE     M         MEDIUM                 6/9/2014    EVANS                       10/9/2019     10/9/2019       9/7/2020    3/6/2021
 314824    SANDERS JR, GREGORY                31   BLACK     M         CLOSE                11/26/2019    BROAD RIVER
 232772    SANDERS JR, HARRISON               43   BLACK     M         MINIMUM                5/7/2016    GOODMAN                                                               4/6/2022
 200743    SANDERS JR, JACK                   71   WHITE     M         MEDIUM                             TURBEVILLE                                                            7/4/2020
 382774    SANDERS, AMANDA ROSE               32   WHITE     F         MINIMUM                            GRAHAM                      11/6/2020      11/6/2020                 6/16/2021
 381703    SANDERS, ANDARIUS MARQUIE          28   BLACK     M         MINIMUM                            WATEREE RIVER              12/25/2026     12/25/2026                12/21/2026
 339645    SANDERS, ANTHONY                   37   BLACK     M         CLOSE                  2/1/2016    LEE
 273311    SANDERS, ANTHONY                   43   BLACK     M         CLOSE                 1/24/2020    LIEBER
 347920    SANDERS, ANTHONY A                 33   BLACK     M         MEDIUM                2/11/2020    TURBEVILLE                                                           8/31/2026
 374191    SANDERS, ASHLEY JEANETTE           25   WHITE     F         MINIMUM                            GRAHAM                                                               11/2/2020
 378288    SANDERS, BETTY NICOLE              28   BLACK     F         MEDIUM                2/13/2020    LEATH                                                                 9/7/2030
 363597    SANDERS, CHARLES JOHNATHAN         31   WHITE     M         MINIMUM                            RIDGELAND                                                            1/21/2022
 363931    SANDERS, CHRISTOPHE EARL           35   WHITE     M         MEDIUM                             KERSHAW                                                               3/2/2024
 361487    SANDERS, COREY NIKO                27   BLACK     M         CLOSE                12/22/2019    MCCORMICK                                                            8/30/2038
 343086    SANDERS, DASHAWN MONTRELLE         40   BLACK     M         MEDIUM                             LIEBER                                                                3/7/2040
 345554    SANDERS, DAVIDROUS QUAMONE         26   BLACK     M         MEDIUM                 3/6/2020    TURBEVILLE                                                          10/19/2024
 221178    SANDERS, DEBORAH JEAN              52   BLACK     F         MEDIUM                8/26/2000    LEATH                        1/23/2015     7/17/2021
 245612    SANDERS, DENNIS                    47   WHITE     M         CLOSE                 1/17/2018    MCCORMICK                                                            6/17/2028
 272019    SANDERS, ELDREDGH S                52   BLACK     M         MINIMUM               3/18/2020    MANNING                      1/26/2017     7/31/2021     9/5/2020     3/4/2021
 300135    SANDERS, FRED JACK                 47   WHITE     M         MEDIUM                 8/5/2019    TURBEVILLE                                                            4/4/2026
 381267    SANDERS, GERALD LADON              57   BLACK     M         CLOSE                              BROAD RIVER                                                          12/2/2031
 115919    SANDERS, JAMES                     60   BLACK     M         CLOSE                  4/6/2011    PERRY
 383229    SANDERS, JAMORRIS DEMONTE          20   BLACK     M                                            KIRKLAND                                                              3/2/2024
 299801    SANDERS, JARROD LARON              34   BLACK     M         MEDIUM                5/16/2012    KERSHAW                                                              7/21/2025
 369945    SANDERS, JARVIS MARQUIL            21   BLACK     M         MEDIUM                2/24/2020    KERSHAW                                                              5/12/2023
 251003    SANDERS, JASON JEROME              44   BLACK     M         MINIMUM               9/27/2005    LIVESAY                                                              5/22/2023
 231754    SANDERS, JERRY                     54   BLACK     M         MEDIUM                 4/4/2008    EVANS                                                                7/23/2037
 220062    SANDERS, JOHNNIE (NMN)             60   BLACK     M         MEDIUM                 6/1/2004    TYGER RIVER                                                          9/22/2038

                                                                       SCDC INMATES MAY 5 000348
                                                                                            Incident Date of                             Projected                    Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                         Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
 370200    SANDERS, JON MICHAE                 21   BLACK         M         MEDIUM                 2/19/2020 TYGER RIVER                   2/19/2021      2/19/2021       9/1/2024   2/28/2025
 354903    SANDERS, KADEEM OLEWJUJUAN          28   BLACK         M         MEDIUM                 6/18/2018 KERSHAW                                                                  4/6/2025
 381903    SANDERS, KENYON                     36   BLACK         M         MEDIUM                           ALLENDALE                       4/6/2031      4/6/2031                   4/2/2031
 176594    SANDERS, KEVIN JEROME               46   BLACK         M         MEDIUM                  9/6/2018 RIDGELAND                                                              12/20/2026
 348121    SANDERS, KIAMMA HALSEY              27   BLACK         M         MEDIUM                 11/1/2019 TURBEVILLE                      2/1/2026      2/1/2026                  1/27/2026
 375000    SANDERS, KWAMARIUS DRAKINOS         23   BLACK         M         MINIMUM                9/22/2019 GREENWOOD CO                  4/16/2021      4/16/2021                 12/15/2021
 350795    SANDERS, LANDON THOMAS              27   WHITE         M         MEDIUM                 4/14/2019 LIEBER                                                                  3/15/2041
 259354    SANDERS, LAVAR                      42   BLACK         M         MEDIUM                 10/8/2019 KERSHAW                         6/5/2030      6/5/2030                  7/19/2030
 164301    SANDERS, LOUIS                      49   BLACK         M         MEDIUM                 3/19/2020 PERRY
 243091    SANDERS, MARCO SIARA                40   BLACK         M         CLOSE                  3/21/2019 LEE
 316083    SANDERS, MARK FURMAN                46   WHITE         M         MINIMUM                          RIDGELAND                                   4/23/2009                  11/1/2020
 190945    SANDERS, MICHAEL                    49   WHITE         M         MINIMUM                7/13/2007 MANNING                      11/6/2019      1/28/2021                  8/28/2020
 290266    SANDERS, MICHAEL TODD               56   WHITE         M         MEDIUM                 3/27/2020 PERRY                                                                   5/3/2028
 223321    SANDERS, PIERRE JUJUAN RIC          33   BLACK         M         MINIMUM                 2/8/2020 WATEREE RIVER                6/24/2019      8/27/2020      3/9/2022     9/5/2022
 332675    SANDERS, RANDALL Q                  37   BLACK         M         MEDIUM                  4/6/2020 TURBEVILLE                                                             4/27/2024
 368551    SANDERS, RHAJON AKEEM RESH          29   BLACK         M         CLOSE                            KIRKLAND                                                               12/1/2029
 279694    SANDERS, RUSSELL TREMAYNE           46   BLACK         M         MEDIUM                 1/30/2020 BROAD RIVER                                                            1/19/2029
 344853    SANDERS, SCOTTY                     45   AMER INDIAN   M         MINIMUM                 3/1/2020 MANNING                     12/21/2019    12/21/2019                    7/3/2020
 378075    SANDERS, SKYE                       27   WHITE         F         MINIMUM                1/17/2020 LEATH                         5/2/2020      5/2/2020      5/28/2021   11/24/2021
 379692    SANDERS, STANLEY LAMONT             21   BLACK         M         MEDIUM                 1/24/2020 WATEREE RIVER                                                         12/20/2026
 300882    SANDERS, TEDDY                      40   BLACK         M         MEDIUM                 1/13/2020 TURBEVILLE                                                             5/22/2031
 275472    SANDERS, TERRY                      42   BLACK         M         MEDIUM                 12/4/2019 WATEREE RIVER               12/14/2019      3/24/2021                  2/12/2021
 342130    SANDERS, TIFFANY ANN                31   WHITE         F         MEDIUM                 8/15/2019 GRAHAM                                                                 7/29/2039
 346206    SANDERS, TIMOTHY WAYNE              30   WHITE         M         CLOSE                  9/30/2019 LEE                          9/11/2018    10/23/2020                   6/13/2020
 301063    SANDERS, TRELLIS ANTUAWN            38   BLACK         M         MINIMUM                4/30/2004 MANNING                      7/25/2020     7/25/2020                   8/26/2020
 382497    SANDERS, TRISTA MARIE               35   WHITE         F                                          GRAHAM                       5/28/2022     5/28/2022                   8/26/2022
 255493    SANDERS, TUNZY A.                   40   BLACK         M         MEDIUM                  4/5/2019 KERSHAW                                                               12/18/2032
 156757    SANDERS, TYRONE                     49   BLACK         M         MEDIUM                 2/14/2019 PERRY
 378097    SANDERS, WENDELL THOMAS             57   WHITE         M         MEDIUM                           KERSHAW                      1/15/2022      1/15/2022                  3/31/2024
 272414    SANDERS, WILLIE ROY                 72   BLACK         M         MINIMUM                          GOODMAN                                                               10/30/2025
 196989    SANDIFER, BRADFORD                  51   WHITE         M         MEDIUM                 8/21/2019 MACDOUGALL                   2/16/2023      2/16/2023                   4/7/2023
 344641    SANDOVAL ACOSTA, IGNACIO            48   OTHER         M         MEDIUM                11/18/2016 RIDGELAND                                                              3/28/2024
 344642    SANDOVAL ACOSTA, PAUL               47   OTHER         M         MEDIUM                 3/17/2018 TURBEVILLE                                                             7/17/2022
 363041    SANDOVAL, LESLIE WARREN             53   WHITE         M         MEDIUM                 10/3/2017 EVANS                                                                  2/20/2029
 373588    SANDOVAL, ROSENDO RUIZ              40   OTHER         M         MEDIUM                           ALLENDALE                                                              6/22/2025
 349622    SANDS, BRANDON LASHUN               35   BLACK         M         MEDIUM                 9/21/2015 MCCORMICK                                                              1/19/2036
 330994    SANDVOS, ALLEN                      38   WHITE         M         CLOSE                  10/9/2013 PERRY
 379946    SANFORD V, COAX ARNOLD              28   WHITE         M         MEDIUM                           KERSHAW                      10/2/2019    12/11/2020       3/7/2022     9/3/2022
 340276    SANFORD, JASON JAMAL                28   BLACK         M         MEDIUM                  1/8/2019 ALLENDALE                                                              5/26/2041

                                                                            SCDC INMATES MAY 5 000349
                                                                                           Incident Date of                             Projected                   Projected
                                            Current                                                                                                  Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                             Age                                                                                                    Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                  entry Date
 375357    SANFORD, RANDALL P                     30   WHITE     M         MEDIUM                 1/28/2020 TYGER RIVER                                                            7/10/2023
 382890    SANSBURY, DORIAN ST JAMES              24   BLACK     M         MINIMUM                3/13/2020 EVANS                         5/16/2020     5/16/2020     6/15/2021 12/12/2021
 289422    SANSBURY, TIMOTHY D                    36   BLACK     M         MINIMUM                 5/5/2003 PALMER                        2/15/2020     2/15/2020                  9/28/2020
 378898    SANTANA, JOSE A                        72   OTHER     M         MEDIUM                           KERSHAW                       12/1/2021     12/1/2021     5/30/2024 11/26/2024
 371592    SANTERRE, JOSHUA PAUL                  42   WHITE     M         MINIMUM                2/21/2020 RIDGELAND                                                              5/22/2025
 304243    SANTIAGO, CHRISTOPHE A                 38   WHITE     M         CLOSE                  11/7/2011 KIRKLAND
 334961    SANTIAGO, EUGENE                       50   OTHER     M         MEDIUM                 3/19/2020 TURBEVILLE                                                              7/3/2030
 341615    SANTIAGO, GILBERT                      74   WHITE     M         MEDIUM                           TURBEVILLE                                                              9/6/2024
 371528    SANTIAGO, LOUIS J                      59   BLACK     M         MEDIUM                12/14/2019 EVANS                                                                  1/10/2021
 380283    SANTIESTEBAN DELGADO, HEMERSON         32   OTHER     M         MEDIUM                           KERSHAW                        5/9/2020      5/9/2020     9/24/2021    3/23/2022
 382992    SANTIS, STEPHENS DAN                   39   WHITE     M         MINIMUM                          EVANS                         1/19/2020     1/19/2020                   9/1/2020
 380964    SAPIER, JOSEPH MICHAEL                 31   WHITE     M         MEDIUM                 2/28/2020 TRENTON                        4/4/2020      4/4/2020                  1/31/2021
 351929    SAPP, ANTHONY SALIK                    43   BLACK     M         MEDIUM                 6/24/2019 EVANS                                                                   3/9/2025
 177903    SAPP, FRANKIE L                        46   BLACK     M         MEDIUM                 11/2/2019 MACDOUGALL                                                              2/2/2023
 340704    SARGENT III, RICHARD MELVIN            29   WHITE     M         MEDIUM                10/30/2019 ALLENDALE                                                             11/26/2022
 300750    SARGENT, GLENNIE JAMES                 39   BLACK     M         MINIMUM                5/31/2013 MANNING                       12/9/2021     12/9/2021      3/2/2025    8/29/2025
 367340    SARRATT JR, MARK ALAN                  42   WHITE     M         MEDIUM                  8/8/2016 ALLENDALE                      4/9/2027      4/9/2027                   4/7/2027
 381406    SARRATT, DERICK RAY                    32   BLACK     M         MEDIUM                           TYGER RIVER                                                             6/9/2020
 371623    SARRATT, JONATHAN ADAM                 33   WHITE     M         MINIMUM                          MACDOUGALL                                                              8/8/2026
 299026    SARRATT, MICHAEL ANTHONY               42   WHITE     M         MEDIUM                 3/21/2020 BROAD RIVER                                                            2/11/2055
 338105    SARRATT, TERRY LEE                     33   BLACK     M         MEDIUM                  8/3/2019 TYGER RIVER                   5/27/2018     8/13/2020     1/26/2021    7/25/2021
 332011    SARVIS, DANNY RAY                      66   WHITE     M                                          KIRKLAND                                                               9/11/2020
 366522    SATCHER, AUSTIN BLAKE                  22   WHITE     M         MEDIUM                 3/14/2020 TRENTON                                                                4/19/2023
 374147    SATTERFIELD, CODY WADE                 24   WHITE     M         MEDIUM                 3/31/2020 WATEREE RIVER                  3/4/2020      3/4/2020                   4/2/2021
 131972    SATTERFIELD, MICHAEL EUGENE            55   WHITE     M         CLOSE                  1/22/2020 BROAD RIVER
 191257    SATTERFIELD, MICHAEL SHANE             51   WHITE     M         MEDIUM                 1/23/1993 DILLON CO                                                             11/10/2027
 370361    SATTERWHITE, DECARLOS                  26   BLACK     M         MEDIUM                  2/9/2020 EVANS                                                                  3/25/2029
 355341    SATTERWHITE, JOSEPH DANTE              38   BLACK     M         CLOSE                  1/21/2018 PERRY
 377491    SATTERWHITE, LAVONTRE KATRELL          19   BLACK     M         MINIMUM                3/23/2020 TYGER RIVER                                                            4/11/2022
 383106    SATTERWHITE, MAREK ANTHONY             32   BLACK     M                                          KIRKLAND                      2/27/2020     2/27/2020                  9/10/2020
 241402    SAUCER, DALLAS                         39   BLACK     M         MEDIUM                 3/19/2020 TURBEVILLE                                                            12/12/2030
 382825    SAULISBURY, RICHARD MCKINLEY           45   WHITE     M         MINIMUM                          PALMER                        5/10/2020     5/10/2020     5/16/2021   11/12/2021
 381957    SAULS, DIXIE REBECCA                   38   WHITE     F         MINIMUM                          LEATH                          4/4/2020      4/4/2020                 11/16/2020
 335772    SAULS, JUSTIN                          28   WHITE     M         CLOSE                  1/12/2020 BROAD RIVER                   3/23/2016    10/23/2020                  3/21/2021
 324591    SAUNDERS, CEDRIC LAMONT                36   BLACK     M         MEDIUM                10/16/2015 LIEBER
 383030    SAUNDERS, CHRISTOPHE CARL              42   WHITE     M         MEDIUM                           KIRKLAND                                                                9/9/2032
 338152    SAUNDERS, DANNY EUGENE                 32   BLACK     M         CLOSE                 12/17/2019 EVANS                          5/6/2020      5/6/2020     3/20/2022    9/16/2022
 367823    SAUNDERS, KEITH DEONTA                 24   BLACK     M         MINIMUM                 1/7/2017 WATEREE RIVER                 10/3/2024     10/3/2024                  9/30/2024
 334101    SAUVOLA, STEPHANIE NICOLE              43   WHITE     F         MINIMUM                 2/9/2020 LEATH                          9/3/2020      9/3/2020     4/25/2022   10/22/2022

                                                                           SCDC INMATES MAY 5 000350
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 345917    SAVAGE, JEFFREY A                     28   BLACK      M         MEDIUM                 9/15/2018   BROAD RIVER                  11/2/2021      11/2/2021                  11/2/2021
 341416    SAVAGE, JOSHUA COREY                  28   WHITE      M                               12/17/2017   KIRKLAND                                                               1/13/2021
 294223    SAVAGE, SHEDRICK ANDRE                37   BLACK      M         CLOSE                   8/7/2019   BROAD RIVER                                                           11/15/2044
 307455    SAWYER, AUBREY C.                     32   WHITE      M         MEDIUM                 1/23/2020   KERSHAW                                                                3/27/2022
 376838    SAWYER, JUSTIN ROBERT                 29   WHITE      M         MEDIUM                12/14/2019   EVANS                        3/25/2020      3/25/2020       1/8/2023    7/7/2023
 382152    SAWYERS, DAVID                        47   BLACK      M         MEDIUM                             KIRKLAND                    12/24/2025    12/24/2025                  12/22/2025
 344841    SAXON, ROBERT TYLER                   27   WHITE      M         MEDIUM                9/21/2019    KERSHAW                        3/4/2018      4/9/2020                  12/5/2020
 293645    SAXON, ROGER STEPHEN                  37   WHITE      M         CLOSE                  3/3/2020    KIRKLAND                     3/23/2021      3/23/2021                  1/21/2023
 233607    SAYLES JR, JOHN ROBERT                48   BLACK      M         MEDIUM                             KIRKLAND                                    8/26/2016                 10/20/2021
 241546    SCALF, JASON                          41   WHITE      M         MEDIUM               12/22/2016    LIEBER
 259057    SCANTLING, JERRY                      37   BLACK      M         MEDIUM                12/1/2014    LIEBER
 141397    SCARBOROUGH, SAMMY LEE                49   BLACK      M         CLOSE                              PERRY
 354622    SCARBOROUGH, SHENRYUS RUSHAWN         41   BLACK      M         MEDIUM                11/6/2019    RIDGELAND                                                              9/5/2021
 358012    SCARBROUGH, RASHAD HIKEEM             27   BLACK      M         MEDIUM                1/28/2019    KERSHAW                                                               3/15/2026
 326730    SCARPITTI, WILLIAM A.                 57   WHITE      M         MEDIUM                             TYGER RIVER                                                           12/9/2022
 374212    SCARPO, JAMES IAN                     21   WHITE      M         MEDIUM                 9/9/2019    RIDGELAND                                                            11/12/2026
 326034    SCATES, SEAN MICHAEL                  40   WHITE      M         MEDIUM                3/23/2020    TURBEVILLE                                                             7/7/2024
 327904    SCHAEFER, JASON S                     41   WHITE      M         MEDIUM                 9/9/2018    KERSHAW                    12/13/2016      8/14/2020                   7/9/2020
 360737    SCHAEFER, MICHAEL ADAM                35   WHITE      M         MEDIUM                             MACDOUGALL                                                            6/20/2023
 313888    SCHELLENGER JR, MICHAEL D             44   WHITE      M         MINIMUM                1/5/2012    GOODMAN                                                              11/22/2021
 382277    SCHERMERHORN, JAMES A                 43   WHITE      M         MEDIUM                             KIRKLAND                                                               4/2/2022
 382969    SCHINDLER, WESLEY LEVI                40   WHITE      M         MEDIUM                             EVANS                                                                 5/13/2029
 353901    SCHLAG, MICHAEL GREGORY               40   WHITE      M         MEDIUM                             MACDOUGALL                                                            4/29/2028
 379938    SCHMIDT, MICHAEL LAWSON               25   WHITE      M         MEDIUM                 4/1/2020    WATEREE RIVER                                                        10/25/2027
 173987    SCHMITZ, JOSEPH W                     55   WHITE      M         MEDIUM                7/24/2019    PRISMA HEALTH RICHLAND      5/23/1999      7/17/2020                  1/13/2029
 354333    SCHOCLET, CURTIS RAY                  49   BLACK      M         CLOSE                 4/19/2018    LEE                                                                  10/20/2031
 355802    SCHOMER, MATTISON                     25   WHITE      M         MEDIUM                8/28/2019    KERSHAW                                                                1/8/2021
 381593    SCHOPPERT, RICHARD EUGENE             31   WHITE      M         MINIMUM                            WATEREE RIVER               9/30/2019      9/30/2019     6/21/2020   12/18/2020
 360053    SCHRADER FALLS, VIVIAN LYNN           57   WHITE      F         CLOSE                              GRAHAM                      10/2/2018      3/18/2021                  3/24/2042
 371297    SCHULTS, CYNTHIA HOPE                 55   WHITE      F         MINIMUM              10/11/2019    GRAHAM                                                                4/10/2025
 369361    SCHULTZ, DAVID JAMES                  53   WHITE      M         MEDIUM                             MACDOUGALL                   1/1/2018      3/12/2020                  6/25/2020
 380562    SCHULTZ, DEONTE RAEQUAN               21   BLACK      M         MEDIUM               10/14/2019    TYGER RIVER                  1/9/2022       1/9/2022                  7/17/2024
 298635    SCHULTZ, RANDY                        40   BLACK      M         MEDIUM                4/27/2011    PERRY                                                                  3/6/2029
 257674    SCHUMACHER, KENNETH LEE               54   WHITE      M         MEDIUM                             MCCORMICK
 317041    SCHWED, ALEX GEORGE                   39   WHITE      M         MEDIUM                 8/6/2019    KERSHAW                                                               6/30/2022
  65719    SCIPIO, ALLAN -                       72   BLACK      M         MEDIUM                4/30/2007    MCCORMICK                   10/1/1981      6/20/2020
 380878    SCOGGINS, KYLE AUSTIN                 23   WHITE      M         CLOSE                              TURBEVILLE                  4/30/2021      4/30/2021                  2/18/2022
 359982    SCOTT BROWN, SANTONIO                 29   BLACK      M         MEDIUM                11/5/2019    RIDGELAND                                                              8/2/2022
 268872    SCOTT III, MARVIN EUGENE              49   WHITE      M         MINIMUM               2/25/2020    LIVESAY                    11/26/2019    11/26/2019                   7/10/2020

                                                                           SCDC INMATES MAY 5 000351
                                                                                              Incident Date of                              Projected                    Projected
                                           Current                                                                                                        Next Parole                  Projected
Inmate #                     Name                         Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                          Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                   entry Date
 373592    SCOTT JR, JERRY                       29   BLACK         M         MINIMUM                2/24/2020 TURBEVILLE                     6/15/2020      6/15/2020                   7/3/2021
 289865    SCOTT JR, NATHAN                      35   BLACK         M         MEDIUM                           RIDGELAND                                                                 3/6/2021
 357576    SCOTT JR, WAYNE ALBEON                53   WHITE         M         CLOSE                  1/26/2020 LEE
 344017    SCOTT, ANDRE RASHAUN                  35   BLACK         M         MINIMUM                8/24/2016 LIVESAY                       4/19/2017      9/25/2020    10/19/2021    4/17/2022
 192735    SCOTT, ANDREW BRENT                   60   BLACK         M         MEDIUM                           BROAD RIVER                                                             3/19/2041
 244441    SCOTT, ANTHONY MARVIN                 47   BLACK         M         MINIMUM                 3/4/2009 GOODMAN                                                                 8/10/2021
 314600    SCOTT, ANTHONY QUENTIN                34   BLACK         M         CLOSE                  11/1/2017 LEE                                                                      3/1/2037
 320475    SCOTT, ANTONIO DEMAZIO                41   BLACK         M         CLOSE                  7/25/2018 MCCORMICK                                                               3/13/2041
 251957    SCOTT, ARTHUR LEE                     61   BLACK         M         CLOSE                  3/28/2019 LIEBER
 211082    SCOTT, BERNARD                        43   BLACK         M         MEDIUM                 2/16/2018 EVANS                                                                   1/21/2025
 306293    SCOTT, BRANDON LOREN                  35   WHITE         M         MEDIUM                 4/11/2007 MACDOUGALL                   10/22/2019    10/22/2019      8/22/2020   11/19/2020
 382899    SCOTT, BRITTANY KAYE                  28   WHITE         F         MINIMUM                          GRAHAM                        3/11/2020     3/11/2020                   10/4/2020
 302450    SCOTT, CARLOS ANTONIO                 38   BLACK         M         CLOSE                   3/8/2018 BROAD RIVER                                                             9/23/2029
 344297    SCOTT, CHAMAR                         28   BLACK         M         CLOSE                  5/15/2019 BROAD RIVER                                                             1/15/2050
 358633    SCOTT, COREY TEKEITH                  33   BLACK         M         MINIMUM                6/20/2017 LIVESAY                                                                10/17/2020
 264412    SCOTT, DAMON                          42   BLACK         M         MEDIUM                 4/22/2020 TURBEVILLE                    5/21/2014     6/25/2020                   4/27/2021
 233182    SCOTT, DARREN GEROME                  54   BLACK         M         MEDIUM                           ALLENDALE                    11/26/2028    11/26/2028                  11/26/2028
 170489    SCOTT, DAVID                          49   BLACK         M         MEDIUM                 4/22/2019 ALLENDALE                                                               6/12/2022
 323045    SCOTT, DEANGELO A                     31   BLACK         M         MEDIUM                           ALLENDALE                     8/20/2020      8/20/2020     4/25/2022   10/22/2022
 340077    SCOTT, DENNIS ONEIL                   40   BLACK         M         MEDIUM                  5/4/2011 MACDOUGALL                                                              10/5/2024
 286443    SCOTT, DEXTER TYRONE                  53   BLACK         M                                          KIRKLAND                      3/11/2020      3/11/2020                   7/2/2020
 342246    SCOTT, DONDRE MICHAEL                 28   BLACK         M         CLOSE                   2/8/2020 BROAD RIVER                                                             5/26/2069
 383311    SCOTT, FRANK GIUSEEPPE                38   BLACK         M                                          KIRKLAND                     10/27/2020    10/27/2020                  12/28/2020
 282106    SCOTT, GARY                           49   BLACK         M         MEDIUM                 10/8/2019 LIEBER
 192924    SCOTT, GENE WADE                      48   BLACK         M         CLOSE                  3/13/2015 LEE                            8/1/2005       8/1/2005
 189973    SCOTT, GEORGE WADE                    55   WHITE         M         MEDIUM                 3/21/2014 TYGER RIVER                   6/12/2013       1/8/2022
 223283    SCOTT, HERSHEL                        35   WHITE         M         MEDIUM                  4/4/2019 TRENTON                                                                  6/3/2023
 228008    SCOTT, ISAIAH                         54   BLACK         M         MEDIUM                12/19/2013 LIEBER                        6/28/2015    11/13/2021
 269988    SCOTT, JAMES                          38   BLACK         M         CLOSE                   2/5/2019 LEE                                                                     3/11/2030
 272658    SCOTT, JAMES KENNETH                  59   BLACK         M                                          KIRKLAND                                                   5/22/2024   11/18/2024
 257409    SCOTT, JAMES MARVELL                  40   BLACK         M         MEDIUM                10/17/2009 EVANS                         5/11/2020      5/11/2020                   9/5/2021
 153381    SCOTT, JEROME -                       71   BLACK         M         MEDIUM                 5/31/2011 ALLENDALE                     5/24/2008      6/19/2021
 342902    SCOTT, JOHN ANTHONY                   42   AMER INDIAN   M         MEDIUM                 8/11/2019 EVANS                                                                    7/1/2022
 351258    SCOTT, JOHN LEE MONROE                44   WHITE         M         CLOSE                            PERRY                                                                  11/20/2040
 366336    SCOTT, JOHN RASHARD                   24   BLACK         M         MEDIUM                11/27/2018 LEE                                                                     8/21/2050
 188240    SCOTT, JOHNNY S.                      63   BLACK         M         MEDIUM                 5/20/2018 TYGER RIVER                  10/22/1998      10/9/2021                 11/23/2027
 359163    SCOTT, JOSHUA RASHAD                  27   BLACK         M         MINIMUM                3/26/2018 EVANS                                                                    2/6/2022
 365229    SCOTT, JQUAN MARQUEL                  26   BLACK         M         CLOSE                   1/2/2020 LIEBER
 329401    SCOTT, JR., GREGORY NATHANIEL         44   BLACK         M         CLOSE                  5/30/2018 LEE

                                                                              SCDC INMATES MAY 5 000352
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 322565    SCOTT, JR., JEFFREY LEE              39   BLACK      M         MEDIUM                             MACDOUGALL                                                                2/3/2036
 346425    SCOTT, KELVIN LEROY                  43   BLACK      M         MINIMUM               7/21/2018    GOODMAN                                                                  1/29/2025
 382406    SCOTT, KERRI SUE                     54   WHITE      F         MINIMUM                            LEATH                                                                     2/1/2021
 345977    SCOTT, LEONDARY SENTELLE             38   BLACK      M         MEDIUM                12/3/2014    TURBEVILLE                                                               7/16/2021
 360029    SCOTT, MARQUETTE DUBOIS              29   BLACK      M         MEDIUM                12/8/2019    TRENTON                    12/21/2019         2/12/2021                  12/9/2020
 325553    SCOTT, MAURICE DARNELLE              31   BLACK      M         MEDIUM                8/22/2018    MCCORMICK                                                                 6/2/2020
 380780    SCOTT, NARIKA AMINA                  34   BLACK      F         MINIMUM                            LEATH                        3/12/2020        3/25/2021     5/15/2021     6/8/2021
 377168    SCOTT, NIKETA                        34   BLACK      F         CLOSE                  1/6/2019    GRAHAM                                                                  10/16/2031
 218949    SCOTT, PATRICK NICOLE                45   BLACK      M         MEDIUM                8/28/2015    MCCORMICK                     4/1/2025         4/1/2025
 376665    SCOTT, QUINTON DEVON                 30   BLACK      M         CLOSE                 3/23/2020    BROAD RIVER                                                             12/22/2024
 373388    SCOTT, RAKEEM                        21   BLACK      M         CLOSE                              LEE                                                                      1/26/2030
 371140    SCOTT, RESHAUN MARQUIS               24   BLACK      M         MEDIUM                 2/5/2020    WATEREE RIVER                                                            5/10/2022
 378308    SCOTT, RYAN KEITH                    28   BLACK      M         MINIMUM                6/7/2019    WATEREE RIVER                                                            5/16/2026
 330564    SCOTT, SAMMY                         31   BLACK      M         MEDIUM                3/31/2020    KERSHAW                                                                  6/30/2061
 322685    SCOTT, SAMUEL MARION                 33   WHITE      M                                            KIRKLAND                   11/28/2023       11/28/2023                  11/28/2023
 375551    SCOTT, STEVEN WAYNE                  46   WHITE      M         MEDIUM                             BROAD RIVER                                                              6/29/2025
 296019    SCOTT, SYLVESTER DESMOND             50   BLACK      M         MEDIUM                3/20/2013    LIEBER                                                                   2/28/2032
 230814    SCOTT, TAMIKA M                      42   BLACK      F         MEDIUM                 7/2/1999    LEATH                        5/28/2022        5/28/2022                   8/2/2024
 300950    SCOTT, TERAN                         38   BLACK      M         CLOSE                 1/15/2019    LIEBER                                                                    8/1/2045
 334699    SCOTT, TERRELL                       41   BLACK      M         MEDIUM                1/10/2020    RIDGELAND                    12/3/2033        12/3/2033                 11/26/2033
 298804    SCOTT, TERRELLE SINCLAIR             36   BLACK      M         MEDIUM                3/18/2020    WATEREE RIVER                                                             8/7/2022
 376047    SCOTT, TORY J                        23   BLACK      M         MEDIUM                4/24/2019    EVANS                      11/23/2022       11/23/2022                  11/21/2022
 383204    SCOTT, TYRELL WILLIAM                21   BLACK      M                                            KIRKLAND                    7/21/2026         7/21/2026                  7/21/2026
 346479    SCOTT, TYRON LASHAWN                 26   BLACK      M         MEDIUM                 7/1/2019    LEE                                                                       7/6/2022
 114797    SCOTT,JR., GEORGE BENNETT            65   BLACK      M         CLOSE                  6/6/2011    KIRKLAND                   10/17/2000         5/15/2020
  95604    SCOTT,JR., WALTER HUDGENS            65   WHITE      M         MEDIUM               11/26/2006    KIRKLAND                    2/16/1989         7/18/2020
 373633    SCOWCROFT, CHRISTIAN ARENSON         28   WHITE      M         CLOSE                              KIRKLAND                                                                 3/22/2030
 373743    SCRAGGS, TYLER CLYDE                 21   WHITE      M         MINIMUM                            TYGER RIVER                                                              6/10/2025
 253734    SCRIVENS, BERNARD                    39   BLACK      M         CLOSE                 3/11/2020    LEE                           8/1/2018        10/8/2020     3/13/2022     9/9/2022
 380004    SCROGGS, EDWARD ALLEN                26   WHITE      M         MINIMUM                            TURBEVILLE                                                               2/16/2026
 361428    SCROGGS, THOMAS CONWAY               29   WHITE      M         MINIMUM               2/24/2018    TYGER RIVER                                                               1/4/2023
 136701    SCRUGGS, ALBERT -                    61   BLACK      M         MEDIUM                1/18/1994    BROAD RIVER
 358106    SCRUGGS, GREGORY CALDWELL            45   WHITE      M         MINIMUM                1/2/2018    WATEREE RIVER                12/1/2019      12/10/2020                   11/5/2020
 375923    SCRUGGS, JEREMY NATHAN               40   WHITE      M         MEDIUM               10/21/2019    TYGER RIVER                  2/25/2021       2/25/2021     12/13/2023    6/10/2024
 238662    SCRUGGS, ROY ANTHONY                 55   BLACK      M         MINIMUM                            KIRKLAND                                                                  7/9/2020
 381275    SCRUGGS, STEVEN CLAYTON              33   WHITE      M         CLOSE                              MCCORMICK                                                               12/10/2043
 260711    SCRUGGS, TIMOTHY                     40   BLACK      M         CLOSE                 4/10/2020    EVANS                                                                    4/28/2037
 337325    SCRUGGS, WADE RANDALL                42   WHITE      M         CLOSE                 6/12/2014    MCCORMICK                                                                1/19/2032
 309062    SCURRY, ANDREW                       38   WHITE      M         MINIMUM               3/29/2020    WATEREE RIVER                3/15/2020       3/15/2020                  10/25/2021

                                                                          SCDC INMATES MAY 5 000353
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 381158    SCURRY, MARIBETH TAYLOR             26   WHITE      F         MINIMUM                            GRAHAM                         1/3/2020      1/3/2020                  8/20/2020
 373662    SCURRY, RAJI RAEHAUN                21   BLACK      M         MINIMUM               2/16/2020    RIDGELAND                      3/2/2020      3/2/2020     6/15/2021 12/12/2021
 375937    SCURRY, REGINALD RODEZERE           44   BLACK      M         CLOSE                 8/22/2019    LEE                                                                    4/17/2038
 371723    SEABROOK III, JAMES CHARLES         23   BLACK      M         MEDIUM                 3/8/2020    LIEBER                                                                 1/15/2037
 378595    SEABROOK, DAMONTE JAMON             35   BLACK      M         CLOSE                              KIRKLAND                                                               8/30/2031
 346322    SEABROOK, DEVIN                     30   BLACK      M         MEDIUM                4/10/2020    EVANS                                                                  1/25/2026
 306945    SEABROOK, JERMAINE                  38   BLACK      M         MEDIUM                3/25/2020    TURBEVILLE                                                              4/2/2025
 376295    SEABROOK, JR, BRUCE ELLIOTT         33   BLACK      M         MEDIUM                             MACDOUGALL                   9/18/2019    12/11/2020                   9/12/2020
 236422    SEABROOK, ONAJE KUDURA              43   BLACK      M         MEDIUM                1/11/2020    LEE                                                                    7/29/2030
 184020    SEABROOK, TERRANCE LAMONT           48   BLACK      M         MEDIUM                4/18/2019    PERRY
 364821    SEABROOK, WILLIAM LAMONT            34   BLACK      M         MEDIUM                 3/5/2020    LIEBER                                                                1/29/2038
 106152    SEABROOK, WILLIE F                  57   BLACK      M         MEDIUM                8/21/2006    ALLENDALE                                                             3/21/2027
 289365    SEABROOKS, MAURICE SHONQUIN         41   BLACK      M         MEDIUM                             GOODMAN                                    6/28/2007                  12/3/2020
 362969    SEAGER, CARL                        48   WHITE      M         MEDIUM                             BROAD RIVER                                                           4/25/2031
 294406    SEAGERS, DEAN NELSON                40   BLACK      M         CLOSE                 4/15/2019    LEE
 354035    SEAGLE, DONALD LEE                  39   WHITE      M         MEDIUM                             ALLENDALE                   5/18/2020     5/18/2020                   12/5/2020
 323783    SEAGRAVES, JAMES EARL               40   WHITE      M         MEDIUM                 1/9/2020    KERSHAW                    10/30/2021    10/30/2021      8/27/2022    2/23/2023
 382819    SEAGRAVES, KRISTEN MICHELLE         36   WHITE      F         MINIMUM                            GRAHAM                      12/2/2020     12/2/2020       8/6/2022     2/2/2023
 135926    SEAGRAVES, TRACY YVETTE             52   WHITE      F         MINIMUM                            LEATH                       10/3/2020     10/3/2020                   11/3/2021
 380871    SEAL, JR, JEUEL FRANCIS             64   WHITE      M         MEDIUM                             EVANS                       9/28/2022     9/28/2022      6/21/2025   12/18/2025
 365453    SEALS, CHRISTOPHE                   26   BLACK      M         MEDIUM                1/20/2016    TURBEVILLE                  3/13/2020     3/13/2020                   7/17/2022
 375957    SEALS, MICHAEL                      30   BLACK      M         MINIMUM                6/5/2019    WATEREE RIVER                                                         7/23/2026
 379394    SEARCY, TRYSTAN KAIN                22   WHITE      M         MINIMUM                            PALMER                                                               12/18/2022
 348058    SEARLES, DONSHAY                    26   BLACK      M         CLOSE                 3/31/2020    EVANS                                                                  6/7/2024
 328318    SEASE, COURTNEY OQUINN              31   BLACK      M         MEDIUM                3/20/2020    EVANS                                                                  2/4/2048
 382173    SEASE, JAYLON CHRISTIAN             20   BLACK      M         MEDIUM                             KIRKLAND                    5/30/2020     5/30/2020                  12/15/2020
 312218    SEASE, RILEY A                      33   WHITE      M         MEDIUM                6/22/2006    WATEREE RIVER              11/23/2020    11/23/2020      7/25/2022    1/21/2023
 377348    SEAWRIGHT JR, WILLIE ALBERT         24   BLACK      M         CLOSE                              KIRKLAND                                                              5/16/2038
 373305    SEAWRIGHT, JOSHUA EUGENE            28   WHITE      M         MEDIUM                8/28/2018    EVANS                       6/15/2018    12/10/2020                   7/28/2020
 214986    SEAWRIGHT, MICHAEL WAYNE            43   WHITE      M         MEDIUM                 2/6/2012    TYGER RIVER                                                           6/13/2027
 301216    SEAWRIGHT, WILLIAM ANTHONY          37   BLACK      M         MEDIUM                5/29/2018    TYGER RIVER                                                          10/29/2043
 335896    SEAY, CAMERON DOUGLAS               30   WHITE      M         MEDIUM                6/27/2010    KERSHAW                                                               5/21/2023
 299405    SEAY, ELVIRA LYNN                   55   WHITE      F         MEDIUM                11/5/2017    GRAHAM                                                                4/21/2033
 337373    SEAY, JACOB HEYWARD                 29   WHITE      M         MINIMUM               3/20/2019    MANNING                                                               9/16/2024
 285173    SEAY, KENNETH LARRY                 68   WHITE      M         MEDIUM                             KERSHAW                                                              10/12/2054
  75572    SEBASTIAN, JOHN VERNON              71   WHITE      M         MEDIUM               10/25/1986    BROAD RIVER                 10/6/1983      2/20/2021
 344838    SECOR JR, THOMAS DAVID              38   WHITE      M         MINIMUM               1/25/2019    GOODMAN                      3/1/2019      3/11/2021     9/24/2021    3/23/2022
 318520    SEEGARS, BRIAN                      35   BLACK      M         MEDIUM                1/25/2020    TURBEVILLE                                                             7/8/2022
 282200    SEICH, WILLIAM CHARLES              66   WHITE      M         CLOSE                              BROAD RIVER

                                                                         SCDC INMATES MAY 5 000354
                                                                                            Incident Date of                               Projected                      Projected
                                             Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location    Initial Parole                 Supervised Re-
                                              Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                               Hearing Date                     entry Date
 333841    SEIFER, ROBERT                          55   WHITE     M         MEDIUM                 2/26/2019 RIDGELAND                                                                   3/13/2025
 382537    SEIGLE, LATRICIA NICOLE                 34   BLACK     F         MEDIUM                           GRAHAM                        11/16/2019       11/16/2019                   6/28/2020
 375843    SEIGLER, CHRISTINE ANN                  34   WHITE     F         MINIMUM                9/16/2018 GRAHAM                                                                      2/25/2024
 372671    SEIGLER, DAVID KYKER                    26   WHITE     M         MINIMUM                          KIRKLAND                                                                    6/16/2020
 338360    SEIPLE, LYON                            58   WHITE     M         MEDIUM                           LIEBER                                                                       8/1/2039
 174115    SEKERCHAK, BRIAN K                      50   WHITE     M         MEDIUM                           TYGER RIVER                                                                 8/14/2024
 354638    SEKULA, MICHAEL C                       33   WHITE     M         MEDIUM                  8/8/2018 KERSHAW                        1/10/2019         6/19/2021    10/28/2021    4/26/2022
 344685    SEKULA, WILLIAM PARKER                  30   WHITE     M         CLOSE                   3/2/2020 LEE                           12/28/2018         2/11/2021     5/11/2023    11/7/2023
 379729    SELDON, LAMONT                          59   BLACK     M         MEDIUM                           TURBEVILLE                     3/19/2021         3/19/2021       5/5/2021   11/1/2021
 371892    SELF, CHRISTOPHE EUGENE                 46   WHITE     M         MINIMUM                          LIVESAY                         9/1/2019         9/25/2020                   3/6/2021
 228332    SELF, RONNIE CAMPBELL                   42   BLACK     M         MEDIUM                  2/3/2019 ALLENDALE                                                                  11/14/2025
 370657    SELF, STEVEN WAYNE                      33   WHITE     M         MEDIUM                  3/2/2020 TRENTON                       12/26/2019       12/26/2019                  10/24/2020
 337434    SELLARS, CHRISTOPHE RAY                 37   WHITE     M         MINIMUM                 8/9/2017 LIVESAY                                                                    11/23/2024
 125441    SELLARS, WILLIAM STEVEN                 59   WHITE     M         MEDIUM                 9/11/2006 TYGER RIVER                      9/3/2006        6/19/2020
 367828    SELLERS JR, CHARLES WAYNE               38   WHITE     M         MEDIUM                           ALLENDALE                       3/17/2020        3/17/2020                 10/29/2020
 243348    SELLERS, JAMES                          43   WHITE     M         MINIMUM                9/18/2013 LIVESAY                                                                     4/23/2022
 339424    SELLERS, KAREEM MARQUEL                 29   BLACK     M         MEDIUM                12/13/2018 TURBEVILLE                                                                 12/10/2020
 337349    SELLERS, LORENZO DOMINIC                34   BLACK     M         MEDIUM                 5/27/2017 EVANS                                                                       9/17/2034
 164295    SELLERS, RALPH BRUCE                    63   BLACK     M         MEDIUM                 5/23/2017 ALLENDALE                       7/26/1996        7/31/2021
 377621    SELLERS, WILLIAM C BILLY                36   WHITE     M         CLOSE                            LEE
 344175    SELPH, ELLIS                            47   WHITE     M         MEDIUM                           TYGER RIVER                                                                6/14/2025
 354811    SELSEY, JIMMY                           48   BLACK     M         MEDIUM                 2/23/2018 PERRY                                                                      10/3/2036
 371659    SEM, KEAR                               40   ASIAN     M         MEDIUM                 4/28/2019 LIEBER                                                                      9/2/2028
 291741    SENGSOURIN, SAYAMATH                    42   ASIAN     M         MEDIUM                 6/15/2015 MCCORMICK                        6/8/2017       10/9/2021      9/30/2020   3/29/2021
 381618    SENO, JUSTIN EDWARD                     39   WHITE     M         MINIMUM                          PALMER                          4/26/2020       4/26/2020       5/8/2021   11/4/2021
 353513    SERGENTON, DERRICK ANDREAS              32   BLACK     M         MEDIUM                12/30/2019 TURBEVILLE                                                                 10/2/2022
 337207    SERRA, MICHAEL EDWARD                   35   WHITE     M         MEDIUM                 6/20/2010 ALLENDALE                       1/31/2021       1/31/2021                  8/25/2021
 378940    SERRANO-GUTIERREZ, LUIS ANTONIO         33   OTHER     M         CLOSE                            LEE                                                                         6/1/2048
 365941    SERRANO, JAVIER MARTIN                  40   OTHER     M         MEDIUM                 3/16/2020 RIDGELAND                                                                  3/13/2024
 344994    SERVICE, BRANDEN TISEAN                 28   BLACK     M         MEDIUM                 2/11/2020 WATEREE RIVER                    5/4/2018       8/13/2020                   9/1/2021
 382126    SESSION, ROCKY LOWELL                   28   BLACK     M         MINIMUM                          MACDOUGALL                                                                 7/29/2020
 359143    SESSIONS III, JOHN EDWARD               41   WHITE     M         MEDIUM                 12/1/2019 RIDGELAND                                                                   8/6/2023
 215137    SESSIONS, JIMMY                         50   BLACK     M         MEDIUM                12/23/2019 LIEBER
 364364    SESSIONS, KORON CLEVELAND               23   BLACK     M         MEDIUM                  4/7/2020 EVANS                                                                        5/6/2024
 269024    SESSIONS, THOMAS JEFFERSON              72   BLACK     M         CLOSE                  12/2/2017 WELLPATH (FORMERLY JUST C
 381939    SETTLES, ADAM TEON                      37   BLACK     M         MINIMUM                          KERSHAW                         5/17/2026       5/17/2026                  5/16/2026
 363547    SETTLES, TAVARIOUS DE QUAN              24   BLACK     M         CLOSE                  10/7/2019 LEE                                                                         6/3/2053
 173739    SEVEN X SR, HAKIIM ABDULLAH             46   BLACK     M         MEDIUM                 9/22/2019 KERSHAW                                                        7/20/2020   1/16/2021
 382399    SEWARD, CARLSAM JAMAL                   27   BLACK     M         MINIMUM                          KIRKLAND                        6/19/2020       6/19/2020                   5/9/2021

                                                                            SCDC INMATES MAY 5 000355
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 378430    SEWARD, THURMOND A                  39   BLACK      M         MEDIUM                             MACDOUGALL                                                              12/16/2022
 309901    SEWELL JR, CURTIS GLEN              43   WHITE      M         MINIMUM                            MACDOUGALL                   6/29/2020        6/29/2020                   1/6/2021
 375593    SEWELL, QUIMAINE TISHAWN            26   BLACK      M         CLOSE                 3/26/2020    LIEBER                                                                   6/28/2022
 381325    SEXTON, BRANT LOGAN                 22   WHITE      M         MEDIUM                             TURBEVILLE                   7/15/2020        7/15/2020                   9/7/2023
 335650    SEXTON, DAVID JEMELLE               31   BLACK      M         MEDIUM                 9/5/2018    KERSHAW                                                                   9/1/2020
 341076    SEXTON, JIMMY                       68   WHITE      M         MINIMUM                1/9/2018    MANNING                                                                   8/9/2020
 378015    SEXTON, LLOYD ANTONIO               25   WHITE      M         MINIMUM                            GOODMAN                                                                 10/27/2023
 380994    SEXTON, MARCUS A                    45   BLACK      M         CLOSE                              MCCORMICK                                                                 6/9/2033
 292899    SEXTON, MICHAEL TRAVIS              39   WHITE      M         MEDIUM                12/2/2018    KERSHAW                                                                  5/17/2022
 373341    SEXTON, WILLIAM SCOTTIE             52   BLACK      M         MEDIUM                             ALLENDALE                   10/2/2019       10/30/2021     12/15/2021    6/13/2022
 382481    SEYMORE, CHRISTOPHE ALEX            20   WHITE      M         MINIMUM                            KIRKLAND                   11/18/2020       11/18/2020                  12/28/2021
 373224    SEYMOUR, CHRISTOPHE GLENN           45   WHITE      M         CLOSE                              LEE                                                                      9/11/2032
 350826    SEYMOUR, DAQUAN                     26   BLACK      M         CLOSE                 5/31/2019    LIEBER                                                                    9/7/2023
 381338    SFORZA, MAXIMILIAN ANDREA           18   WHITE      M         MINIMUM               2/20/2020    TURBEVILLE                   7/30/2021        7/30/2021                  7/30/2021
 262122    SHABAZZ, IDI AMIN LABEE             38   BLACK      M         MEDIUM                             KIRKLAND                     6/15/2020        6/15/2020     4/28/2021 10/25/2021
 175388    SHABAZZ, MINISTER BARKIM            48   BLACK      M         MEDIUM                 6/9/2000    RIDGELAND                     7/1/2020         7/1/2020       7/7/2021    1/3/2022
 381001    SHACKELFORD, COLTEN ONEILL          26   WHITE      M         MEDIUM                2/25/2020    WATEREE RIVER                                                             5/8/2027
 361708    SHACKLEFORD, AUSTIN                 25   WHITE      M         CLOSE                 8/28/2017    KIRKLAND                                                                 6/18/2035
  73941    SHACKLEFORD, ROGER DALE             66   WHITE      M         CLOSE                11/13/2017    BROAD RIVER                   5/2/1991      10/30/2020
 152904    SHAD, GREGG JOHN                    62   BLACK      M         MEDIUM                6/25/2012    LEE                          10/1/1996        8/21/2021
 364166    SHAEFFER, JERRY LEE                 68   WHITE      M         CLOSE                 9/12/2018    BROAD RIVER                                                               1/6/2048
 348402    SHAER, HUSSEIN KHALIL               45   WHITE      M         MINIMUM                3/3/2020    LIVESAY                      1/21/2020        3/10/2021                  1/19/2021
 300184    SHAFER, WESLEY AARON                41   WHITE      M         CLOSE                10/22/2018    PERRY
 381968    SHAFFER, RICHARD DAVID              40   WHITE      M         MEDIUM                             MACDOUGALL                   6/13/2021       6/13/2021                   5/30/2021
 335312    SHAHEED, DAWUD                      30   BLACK      M         MEDIUM                10/4/2019    TYGER RIVER                                                               9/8/2021
 383222    SHALLOW, AHMANI EVANTE              22   BLACK      M                                            KIRKLAND                     12/7/2021       12/7/2021     12/12/2023     6/9/2024
 295338    SHAMBLE, STANLEY SHAGUAY            34   BLACK      M         MINIMUM               4/16/2020    TYGER RIVER                                                               8/8/2025
 168699    SHANDS JR, PRESTON                  63   BLACK      M         CLOSE                 2/18/1996    LEE
 252693    SHANK, SAMIR KEVIN                  55   BLACK      M         MEDIUM                7/24/2014    KERSHAW                      6/10/2019       1/22/2021                   6/17/2020
 214488    SHANKS, WILLIE                      56   BLACK      M         MEDIUM                 9/4/2014    TURBEVILLE                                                              10/18/2027
 373402    SHANNON III, RONALD LEVERNE         23   BLACK      M         MINIMUM               4/12/2020    LIVESAY                                                                 11/18/2026
 363125    SHANNON, DALLAS                     28   BLACK      M         MEDIUM                3/10/2020    KERSHAW                                                                 10/10/2024
 290938    SHANNON, DANIEL                     40   WHITE      M         CLOSE                 1/22/2020    LEE
 305897    SHANNON, LAMAR MAURICE              35   BLACK      M         MEDIUM                5/15/2019    LIEBER                                                                  12/20/2031
 376922    SHANNON, SYMARIA JEONA              21   BLACK      F         CLOSE                 2/25/2020    GRAHAM                                                                  11/12/2031
 191277    SHARP, IAN CHRISTOPHE               45   WHITE      M                               4/26/1998    KIRKLAND                    11/3/2020        11/3/2020                   12/4/2021
 381986    SHARP, JACK DANIEL                  37   WHITE      M         MINIMUM                            MACDOUGALL                 11/27/2021       11/27/2021                  11/24/2023
 356881    SHARP, ROBERT BRIAN                 33   WHITE      M         MEDIUM                             RIDGELAND                   3/27/2020        3/27/2020      9/15/2022    3/14/2023
 200480    SHARPE, JAMES MARTIN                44   WHITE      M         MEDIUM                8/30/2019    LIEBER                      10/4/2106        10/4/2106                   10/4/2106

                                                                         SCDC INMATES MAY 5 000356
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 319815    SHARPE, MICHAEL                       44   WHITE      M         MEDIUM                 9/10/2019 KERSHAW                        1/20/2020      1/20/2020                  8/30/2020
 311810    SHARPE, MICHAEL ANTHONY               34   WHITE      M         MEDIUM                12/12/2019 RIDGELAND                      9/13/2016      2/20/2021     6/29/2020 12/26/2020
 340383    SHARPE, SHAWN WILLIAM                 28   WHITE      M         CLOSE                   2/7/2020 MCCORMICK                                                                6/11/2054
 382880    SHARPE, STEVEN WYATT                  38   WHITE      M         MINIMUM                          MANNING                        2/22/2020      2/22/2020                  1/12/2021
 381762    SHARPER, ISIAH TERRELL                21   BLACK      M         MEDIUM                 2/18/2020 TURBEVILLE                     8/31/2020      8/31/2020                  7/20/2021
 370936    SHARPERSON, BYRON RICARDO             36   BLACK      M         MINIMUM                1/22/2018 MANNING                                                                  1/18/2022
 364671    SHARPERSON, DONTRELL DWAYNE           26   BLACK      M         MEDIUM                 11/4/2019 RIDGELAND                                                                10/3/2023
 353459    SHARPERSON, HAKEEM JAMAAL             27   BLACK      M         MEDIUM                 4/17/2020 KERSHAW                                                                  5/14/2021
 300289    SHATNEY, THORPE LOUIS                 68   WHITE      M         MEDIUM                 5/11/2016 LEE                              1/8/2024      1/8/2024                 12/25/2028
 355302    SHATTUCK, JACOB ALEXANDER             29   WHITE      M         MINIMUM                          RIDGELAND                                                                 4/5/2025
 362606    SHAVER, MARGIE ELIZABETH              34   WHITE      F         MINIMUM               10/11/2019 GRAHAM                                                                   6/27/2020
 196112    SHAVER, PHILLIP                       55   WHITE      M         MEDIUM                  2/8/1995 KERSHAW                                                                 11/25/2035
 208295    SHAW, BOBBY MARION                    68   BLACK      M         MEDIUM                           BROAD RIVER                                                              8/21/2027
 378358    SHAW, CASEY DALE                      34   WHITE      M         MINIMUM                11/9/2019 LIVESAY                                                                  1/13/2023
 374886    SHAW, DEANNA LETOYA                   30   BLACK      F         MINIMUM                          GRAHAM                                                                   8/19/2020
 382966    SHAW, DONTAVIOUS XAVIER               20   BLACK      M         MEDIUM                           LEE                                                                       3/4/2054
 375454    SHAW, JAMES LESTER                    31   WHITE      M         MEDIUM                           LIEBER                           3/1/2030      3/1/2030                  8/26/2031
 374425    SHAW, JEREMIAH                        25   BLACK      M         MINIMUM                          TURBEVILLE                    12/31/2020    12/31/2020                    1/6/2021
 376193    SHAW, JESSE LEE                       35   WHITE      M         MEDIUM                  6/3/2019 TURBEVILLE                    12/11/2019      2/26/2022     8/12/2021     2/8/2022
 380645    SHAW, KENNETH                         34   WHITE      M         MINIMUM                          TURBEVILLE                       4/8/2020      4/8/2020                  7/19/2020
 331285    SHAW, KEVIN L                         38   BLACK      M         CLOSE                 11/11/2019 LEE                                                                       4/1/2037
 301480    SHAW, LEROY                           58   BLACK      M         MEDIUM                  2/3/2020 LIEBER
 352639    SHAW, MICHAEL WARREN                  46   WHITE      M         MINIMUM                7/31/2018 ALLENDALE                                                               2/23/2021
 371745    SHAW, PHILLIP DARWIN                  35   BLACK      M         MEDIUM                           TYGER RIVER                                                             4/19/2021
 235641    SHAW, QUENTIN ONEAL                   44   BLACK      M         MEDIUM                           TURBEVILLE                                                             11/28/2020
 293570    SHEAHAN, JASON CHARLES                37   WHITE      M         MEDIUM                 10/9/2008 TYGER RIVER                                                              5/8/2046
 375105    SHEALY, AUSTIN BRETT                  20   WHITE      M         CLOSE                  9/18/2019 BROAD RIVER                    9/5/2020       9/5/2020     8/27/2023    2/23/2024
 291061    SHEALY, FRANK LEMUEL                  40   WHITE      M         MEDIUM                           ALLENDALE                                                              11/28/2020
 323389    SHEARIN, MARCUS LAMONT                35   BLACK      M         MEDIUM                10/19/2012 MCCORMICK                    11/25/2028    11/25/2028                  11/21/2028
 177216    SHEDRICK, CALVIN MICHAEL              60   BLACK      M         MEDIUM                  2/9/2017 LIEBER
 339589    SHEEDY, DONNA M                       71   WHITE      F         MINIMUM                          LEATH                                                                   6/13/2025
 348974    SHEFTALL JR, REGINALD CHARLES         31   BLACK      M         CLOSE                  4/29/2016 LEE                                                                     6/10/2044
 380658    SHEHANE, DYLAN CASE                   27   WHITE      M         MEDIUM                 2/26/2020 KERSHAW                      11/18/2019    11/18/2019                   11/4/2020
 382844    SHELL, KASHAWN AURELLIUS              24   BLACK      M         MEDIUM                           LIEBER                        3/29/2033     3/29/2033                   3/26/2033
 285528    SHELL, TRAVIS DONNELL                 38   BLACK      M         MINIMUM                9/10/2014 LIVESAY                                                                 10/2/2026
 381484    SHELL, TYLER DANIEL                   22   WHITE      M         MEDIUM                 4/16/2020 TYGER RIVER                    1/4/2020       1/4/2020                  1/24/2021
 353229    SHELLEY, BRONSON                      39   BLACK      M         CLOSE                  8/13/2018 MCCORMICK                                                               9/20/2025
 380059    SHELLEY, CODY DOUGLAS                 24   WHITE      M         MINIMUM                          TURBEVILLE                    2/26/2021      2/26/2021                  9/13/2022
 355049    SHELLEY, LATASHA LYNNE                38   WHITE      F         MEDIUM                 2/13/2019 LEATH                                                                  10/10/2032

                                                                           SCDC INMATES MAY 5 000357
                                                                                         Incident Date of                              Projected                   Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                  entry Date
 336264    SHELTON, DEARIUS BERNARD            32   BLACK      M         MINIMUM                1/17/2019   MANNING                                                              11/11/2023
 314457    SHELTON, JARAED ROBERT              37   WHITE      M         MEDIUM                 7/15/2019   KERSHAW                      5/20/2019     8/21/2021                   1/4/2021
 297604    SHELTON, MCKENZIE COREY             39   BLACK      M         CLOSE                   9/4/2018   MCCORMICK
 249326    SHELTON, ROBERT LEE                 54   BLACK      M         CLOSE                   6/4/1998   KIRKLAND                                                              7/27/2021
 266010    SHELTON, TONY                       40   BLACK      M         MINIMUM               12/14/2016   LIVESAY                                                               2/10/2023
 227496    SHEPARD, CHRISTOPHE MORRIS          45   WHITE      M         MEDIUM                  3/9/2018   LIEBER
 358389    SHEPARD, FRANCIOSX EDRIQOU          29   BLACK      M         MINIMUM                            KERSHAW                                                                7/2/2024
 155575    SHEPARD, RICKY JAMES                64   BLACK      M         CLOSE                  3/6/2009    PERRY
 338072    SHEPHARD, ROGER EUGENE              34   WHITE      M         CLOSE                10/13/2018    LIEBER
 378565    SHEPHERD II, LEONARD ALAN           30   WHITE      M         MINIMUM               5/26/2019    ALLENDALE                    8/28/2020     8/28/2020                  3/15/2022
 383072    SHEPHERD III, LEROY MONTEZ          24   BLACK      M                                            KIRKLAND                                                              7/20/2023
 172128    SHEPHERD, ALESANDRO                 55   BLACK      M         MEDIUM                7/28/1996    TYGER RIVER                 5/10/2009      5/16/2020
 299770    SHEPHERD, JACOBI D                  41   BLACK      M         MEDIUM                 2/7/2019    TURBEVILLE                   7/1/2020       7/1/2020                  6/27/2020
 314073    SHEPPARD, AVIAN KELDRICIOU          33   BLACK      M         MEDIUM                1/27/2020    TURBEVILLE                   4/6/2022       4/6/2022                   4/4/2022
 382105    SHEPPARD, BRADLEY AARON             24   WHITE      M         MEDIUM                             EVANS                      11/27/2020     11/27/2020      1/7/2022    6/13/2022
 323786    SHEPPARD, BRAUN JESSE               35   WHITE      M         MINIMUM               9/13/2010    MACDOUGALL                                                            5/29/2021
 279958    SHEPPARD, JAMES EARL                38   WHITE      M         CLOSE                 10/7/2019    LIEBER                                                                9/14/2039
 236563    SHEPPARD, JOSEPH RODRIGUE           44   BLACK      M         CLOSE                  3/4/2019    BROAD RIVER
 378160    SHEPPARD, KEVIN WAYNE               46   WHITE      M                                            KIRKLAND                                                              2/16/2021
 262090    SHEPPARD, LOUIS                     38   BLACK      M         CLOSE                 5/31/2019    PERRY
 284632    SHEPPARD, REFEALIEL ANTIONE         36   BLACK      M         MINIMUM               11/7/2019    MANNING                      5/10/2019    10/29/2020     8/10/2020    9/13/2020
 376364    SHERARD JR, TIMOTHY DARREN          20   BLACK      M         CLOSE                              TURBEVILLE                    9/4/2022      9/4/2022                 10/11/2024
 380172    SHERBERT, COURTNEY RAE              24   WHITE      F         MINIMUM                            LEATH                        4/23/2020     4/23/2020     1/29/2021    7/28/2021
 341793    SHERER, CHRISTOPHE P                52   WHITE      M         MEDIUM                 5/8/2019    KERSHAW                                                               6/20/2025
 380189    SHERFIELD, CHASITY CREASY           27   WHITE      F         MINIMUM               9/19/2019    LEATH                        12/1/2019     1/23/2021     1/20/2021     2/6/2021
 213946    SHERIDAN, BRIAN E.                  62   WHITE      M         CLOSE                 8/21/2019    KIRKLAND
 270830    SHERIDAN, DALE EDWARD               52   WHITE      M         CLOSE                10/21/2013    MCCORMICK                                                             1/10/2033
 171192    SHERIFF, DAVID DALE                 51   WHITE      M         CLOSE                  4/9/2014    PERRY
 379222    SHERLEY, WILLIAM EARL               56   WHITE      M         MEDIUM                             ALLENDALE                                                              9/2/2020
 362709    SHERLOCK, EDDIE SHAWN               25   WHITE      M         CLOSE                10/14/2016    KIRKLAND                      9/1/2020      9/1/2020                   7/2/2021
 313647    SHERLOCK, MICHAEL WILLIAM           37   WHITE      M         MINIMUM               6/13/2018    ALLENDALE                    2/21/2021     2/21/2021                   9/5/2021
 377470    SHERLOCK, THOMAS JOSEPH             21   WHITE      M         MEDIUM                             TURBEVILLE                   4/15/2020     4/15/2020                 10/12/2023
 362467    SHERMAN, CHRISTOPHE DONNELL         29   BLACK      M         MEDIUM                 1/4/2020    TURBEVILLE                   2/13/2021     2/13/2021     9/24/2023    3/22/2024
 289202    SHERMAN, COREY SOYNDEL              43   BLACK      M         MEDIUM               11/13/2009    EVANS                                                                  8/9/2028
 282045    SHERMAN, DANIEL EUGENE              59   WHITE      M         MEDIUM                 2/3/2018    PERRY
 220224    SHERMAN, ERSKINE HOWARD             61   BLACK      M         MEDIUM                             KERSHAW                      11/8/2013     4/17/2020
 183789    SHERMAN, HENRY KENNETH              47   BLACK      M         MINIMUM                1/6/2010    WATEREE RIVER                                                        10/23/2024
 279953    SHERMAN, JANET LYNNE                52   WHITE      F         MEDIUM               11/13/2011    LEATH
 345189    SHERMAN, JASON KYLE                 37   BLACK      M         CLOSE                              LEE                                                                    3/5/2031

                                                                         SCDC INMATES MAY 5 000358
                                                                                         Incident Date of                              Projected                  Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                 entry Date
 380856    SHERMAN, MALIK NASHEEM              25   BLACK      M         CLOSE                              BROAD RIVER                                                          4/12/2032
 314197    SHERRILL II, JOHN RICHARD           35   WHITE      M         MEDIUM                3/21/2014    LEE                        11/10/2021   11/10/2021                    2/3/2022
 336401    SHERROD IV, GEORGE                  31   BLACK      M         MEDIUM                2/12/2020    KERSHAW                                                              9/30/2027
 331904    SHERROD, DURAN DEMETRIUS            36   BLACK      M         CLOSE                 8/21/2019    LIEBER                                                               10/9/2026
 369687    SHEWTZUK, THOMAS ROBERT             23   WHITE      M         CLOSE                12/18/2019    LIEBER
 363038    SHIELDS, ANTOINE LAMAR              28   BLACK      M         MEDIUM                 2/1/2020    LEE                                                                  5/17/2032
 176066    SHIELDS, DONALD WAYNE               52   WHITE      M         MEDIUM               10/28/1998    TYGER RIVER                  2/25/2011     9/19/2020
 361676    SHIFLET, SYLVESTER OBRIAN           30   BLACK      M         MEDIUM                 4/3/2015    TRENTON                                                              11/5/2026
 291865    SHIGGS, TARIK OMAR                  38   BLACK      M         MEDIUM                3/16/2019    LEE                                                                   6/9/2021
 255237    SHINE, MIKE GARNELL                 58   BLACK      M         CLOSE                10/12/2017    LEE
 333417    SHIPMAN, KENDALL                    44   WHITE      M         MEDIUM                 6/5/2019    TRENTON                    12/13/2019     12/10/2020                12/18/2020
 352004    SHIPPLETT, THOMAS EDWARD            68   WHITE      M         MINIMUM               5/18/2013    ALLENDALE                                                            1/27/2021
 382256    SHIPPY, LABRYON RASHAD              30   BLACK      M         MEDIUM                             KIRKLAND                                                             7/27/2020
 361117    SHIPPY, WADE JERMEL                 30   BLACK      M         CLOSE                  8/4/2017    LIEBER                                                                4/2/2047
 129111    SHIRAH, CHARLES RICHARD             68   WHITE      M         CLOSE                 1/16/2020    LIEBER                        4/6/2001     9/18/2020
 328304    SHIRAR, BILLY JOE                   49   BLACK      M         MINIMUM               2/17/2014    MACDOUGALL                                                           6/24/2021
 366938    SHIRLEY, AUSTIN CHANDLER            26   WHITE      M         MEDIUM                2/11/2020    TURBEVILLE                   9/24/2019    11/19/2020    2/13/2021    8/12/2021
 288452    SHIRLEY, ROBERT CHRISTOPHE          49   WHITE      M         MINIMUM                8/6/2006    LIVESAY                                                               6/8/2025
 143367    SHIRLEY, STEPHEN                    68   WHITE      M         MEDIUM                 9/1/1993    PERRY                      12/19/2016      6/18/2021
 361975    SHIVER, WILLIAM                     33   BLACK      M         MEDIUM                3/24/2020    KERSHAW                                                               7/3/2025
 328601    SHIVERS, ANTHONY MAURICE            32   BLACK      M         MEDIUM                8/12/2019    TRENTON                                                              12/6/2028
 344174    SHIVERS, MARIO MONTEZ               31   BLACK      M         CLOSE                 2/17/2020    MCCORMICK                                                             3/8/2060
 145660    SHIVERS, TOMMY                      49   BLACK      M         CLOSE                 5/19/2016    LIEBER                       6/6/2007      4/17/2020
 381032    SHIVERS, ZARON DEANGELO             25   BLACK      M         MEDIUM                             ALLENDALE                   6/15/2020      6/15/2020                  6/4/2023
 200829    SHOATS, KENNETH ANTHONY             64   BLACK      M         MEDIUM               10/15/2015    TYGER RIVER                11/26/1998      8/15/2020
 382921    SHOBE, MICHAEL GLENN                57   WHITE      M         MINIMUM                            GOODMAN                     8/12/2020      8/12/2020    4/25/2021   10/22/2021
 177900    SHOCK, REGINALD -                   51   WHITE      M         MEDIUM                 6/9/2019    EVANS                                                                10/7/2024
 318943    SHOCKLEY, LARRY LEE                 33   WHITE      M         MEDIUM                7/11/2008    KIRKLAND                                                             7/28/2025
 378131    SHOCKLEY, TOSHIA RENAE              35   WHITE      F         MINIMUM              11/14/2019    LEATH                        10/2/2024     10/2/2024                 9/29/2024
 238504    SHOMPERT, FREDERICK                 45   WHITE      M         MEDIUM                1/30/2008    RIDGELAND                                                            1/21/2022
 381002    SHOOP, ADAM SAMUEL                  38   WHITE      M         MEDIUM                             MCCORMICK                                                            10/6/2032
 339316    SHORT, ALLEN WILLIAM                35   WHITE      M         MEDIUM                             BROAD RIVER                                                           8/6/2029
 354408    SHORT, JAMES PATRICK                27   WHITE      M         MEDIUM                1/23/2017    RIDGELAND                    2/24/2020     2/24/2020                 1/24/2021
 376066    SHORT, RICKY ANTHONY                31   BLACK      M         CLOSE                              LEE
 341294    SHORTER III, SAMUEL SANFORD         38   WHITE      M         MEDIUM                9/30/2019    BROAD RIVER                                                           3/8/2028
 380649    SHRUM, AUSTIN CAIN                  22   WHITE      M         MINIMUM                            MANNING                      9/10/2019     9/10/2019                 7/15/2020
 369640    SHULER II, PAUL JOSEPH              37   WHITE      M         MEDIUM                 1/8/2020    EVANS                                                                 1/5/2024
 333980    SHULER, JAMEL O.                    31   BLACK      M         CLOSE                11/13/2019    KIRKLAND                                                             8/21/2022
 196792    SHULER, PHILLIP                     47   WHITE      M         MEDIUM                2/12/2020    TYGER RIVER                                                         12/14/2020

                                                                         SCDC INMATES MAY 5 000359
                                                                                          Incident Date of                              Projected                      Projected
                                           Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 372507    SHULER, ZAQUAI RUSSHANTRE             21   BLACK     M         MEDIUM                 4/18/2020   TURBEVILLE                                                               12/5/2024
 360283    SHUMAN JR, ALVIN DERRICK              25   BLACK     M         CLOSE                  3/10/2020   LEE                          11/8/2030        11/8/2030                  9/24/2031
 319438    SHUMATE, DOMINIQUE JARARD             36   BLACK     M         MINIMUM                6/21/2017   LIVESAY                                                                  8/28/2024
 292828    SHUMPERT, TYRONE                      38   BLACK     M         CLOSE                  7/11/2017   LEE                          6/19/2021        6/19/2021                 12/14/2022
 373496    SHUMPERT, WILLIAM GUY                 41   WHITE     M         CLOSE                   4/2/2018   LIEBER                                                                    5/4/2030
 340427    SHY II, ANTHONY                       29   BLACK     M         MEDIUM                 4/23/2020   TYGER RIVER                                                               2/7/2023
 242734    SIBERT, ERNEST BERRY                  51   BLACK     M         MINIMUM                3/22/2016   LIVESAY                                                                  12/6/2023
 325743    SIBERT, XAVIER EARL                   41   BLACK     M         MINIMUM                3/31/2020   PERRY                      12/29/2019         2/11/2021                   2/9/2021
 113445    SIBILIA, ROBERT M.                    63   WHITE     M         MEDIUM                  9/8/2009   ALLENDALE                   6/24/1997         9/18/2020
 178549    SIBLEY, DONALD                        46   BLACK     M         CLOSE                  2/23/2017   LEE                         8/17/2022         8/17/2022     2/18/2022    8/17/2022
 338184    SIBRIAN, FREDY EDUARDO                33   OTHER     M         MEDIUM                 11/3/2014   PERRY                                                                    6/12/2043
 262284    SIDERS, ALBERT EDWARD                 58   BLACK     M         CLOSE                  9/15/2008   LEE
 355899    SIEBURG, MICHAEL STEVEN               36   WHITE     M         MEDIUM                  8/7/2019   TYGER RIVER                  8/27/2019       10/9/2021      1/27/2022    7/26/2022
 367207    SIFONTE, DAISY                        37   OTHER     F         MEDIUM                 1/20/2017   GRAHAM                       3/28/2017      11/14/2020                   10/7/2020
 353325    SIGAFOOS, BRANDON ANTHONY             26   WHITE     M         CLOSE                  2/28/2019   LEE                                                                     11/13/2020
 360696    SIGHTLER, BOBBY GEORGE                26   WHITE     M         CLOSE                  3/12/2020   LEE                                                                      7/10/2032
 311918    SIGHTLER, RANDALL EARL                37   WHITE     M         MEDIUM                 8/14/2015   ALLENDALE                                                                7/15/2023
   6008    SIGMON, BRAD KEITH                    62   WHITE     M         CLOSE                  5/23/2016   BROAD RIVER
 370272    SIGMON, BRANDON KEITH                 36   WHITE     M         CLOSE                              LEE                                                                      2/26/2040
 349133    SIKORSKI, SERENA MARIE                31   WHITE     F         MINIMUM               9/14/2017    GRAHAM                                                                  10/21/2021
 381495    SILVA, MARISSA LEE                    23   WHITE     F         MEDIUM                             GRAHAM                        6/4/2020         6/4/2020                  6/14/2020
 372166    SILVA, PAUL                           42   OTHER     M         MEDIUM                             KIRKLAND                                                                 10/9/2029
 285343    SILVA, TYRON CARDELL                  37   BLACK     M         MEDIUM                3/11/2019    RIDGELAND                                                                8/29/2022
 291694    SIMES, WILLIAM ROSTER                 57   BLACK     M         MEDIUM                5/14/2003    KERSHAW                                                                   4/4/2024
 303854    SIMMONS III, RALPH PAUL               48   WHITE     M         MINIMUM                            WATEREE RIVER                 7/4/2020        7/4/2020     10/12/2021    4/10/2022
 165989    SIMMONS III, WILLIAM FORNAM           54   WHITE     M         MINIMUM               10/5/2006    PALMER                       1/22/2020       3/10/2021                  12/26/2020
 380000    SIMMONS JR, DONALD ROGER              28   BLACK     M         CLOSE                              BROAD RIVER                                                               6/6/2039
 378174    SIMMONS JR, RICHARD DARA              25   BLACK     M         MEDIUM                             LIEBER                                                                    5/7/2045
 369434    SIMMONS JR, WILLIAM ALEXANDER         21   BLACK     M         CLOSE                 4/27/2020    LEE                                                                     11/12/2030
 369292    SIMMONS, ADRIAN VASHARD               28   BLACK     M         MEDIUM               12/30/2019    MACDOUGALL                                                              10/18/2026
 350833    SIMMONS, AKEEM THEODORE               30   BLACK     M         CLOSE                 8/29/2019    LEE                                                                       4/5/2027
 382744    SIMMONS, AMEER TRAVON                 23   BLACK     M         MINIMUM                            RIDGELAND                    4/19/2026       4/19/2026                   4/17/2026
 279418    SIMMONS, ANTONIO ORLANDO              37   BLACK     M         MEDIUM                1/24/2008    BROAD RIVER                                                              7/25/2029
 161419    SIMMONS, ARCHIE                       59   BLACK     M         MEDIUM                8/10/2017    LIEBER                     10/23/1997        4/24/2021
 332152    SIMMONS, BRANDON JEROME               31   BLACK     M         CLOSE                 7/17/2019    LIEBER                                                                  12/11/2032
 177634    SIMMONS, CECIL                        58   BLACK     M         MEDIUM                12/3/2019    RIDGELAND                   1/26/2000       12/12/2020                    3/2/2024
 292462    SIMMONS, CHANCE ALLEN                 34   BLACK     M         CLOSE                  1/8/2018    KIRKLAND                   11/30/2025       11/30/2025                  11/30/2025
 134962    SIMMONS, CHARLES JEROME               53   BLACK     M         MEDIUM               12/20/2016    EVANS                        1/6/2020        2/26/2022                   11/4/2021
 380026    SIMMONS, CHRISTOPHE DALE              21   WHITE     M         MEDIUM                2/29/2020    KIRKLAND                    4/15/2020        4/15/2020                  10/23/2022

                                                                          SCDC INMATES MAY 5 000360
                                                                                            Incident Date of                               Projected                    Projected
                                            Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted          Current Location    Initial Parole               Supervised Re-
                                             Age                                                                                                        Hearing Date*                Maxout Date
                                                                                              Disciplinary                               Hearing Date                   entry Date
 365743    SIMMONS, DANGELO DEVANTE               23   BLACK      M                                6/14/2017 KIRKLAND                        8/19/2020      8/19/2020                  9/20/2021
 355022    SIMMONS, DARCEY DUANE                  34   BLACK      M         MINIMUM                          LIVESAY                                                                   1/13/2021
 341140    SIMMONS, DARREN NATHANIEL              31   BLACK      M         MEDIUM                  4/1/2020 TYGER RIVER                                                               3/31/2027
 226947    SIMMONS, DARYL A                       45   BLACK      M         MINIMUM               10/13/2016 GOODMAN                                                                   2/21/2023
 382887    SIMMONS, DAVID JAMAAL                  34   BLACK      M         MINIMUM                          PERRY                          10/24/2020    10/24/2020      1/21/2022    7/20/2022
 283195    SIMMONS, DEMETRIUS                     44   BLACK      M         MEDIUM                11/21/2016 TRENTON                                                                   3/29/2027
 342597    SIMMONS, DENVER JORDAN                 38   WHITE      M         CLOSE                 12/27/2016 KIRKLAND
 362125    SIMMONS, DESHAWN LIVAUGHN              27   BLACK      M         CLOSE                   2/3/2020 MCCORMICK                                                                8/17/2068
 363222    SIMMONS, DEVONTE                       27   BLACK      M         MEDIUM                 3/20/2020 LIEBER                                                                   12/8/2022
  84695    SIMMONS, EDWARD LOUIS                  67   BLACK      M         MEDIUM                           ALLENDALE                      3/16/1985      7/18/2020
 350296    SIMMONS, ERIC ANTHONY                  30   BLACK      M         MEDIUM                  8/1/2016 MACDOUGALL                                                               8/29/2020
 375741    SIMMONS, EUGENE TREY                   20   BLACK      M                                          KIRKLAND                       3/30/2020      3/30/2020                  8/11/2020
 278288    SIMMONS, FRANCIS ANDREA                38   BLACK      M         MEDIUM                 12/6/2019 LEE                                                                      1/13/2024
 180733    SIMMONS, IVAN MARCEL                   53   BLACK      M                                          KIRKLAND                                                                 10/4/2021
 378917    SIMMONS, JAARON KAREEM                 19   BLACK      M         MEDIUM                 1/22/2020 LEE                            5/21/2022     5/21/2022                   7/29/2023
 370436    SIMMONS, JABARI KADEEM                 26   BLACK      M         MEDIUM                 4/22/2020 TYGER RIVER                    2/18/2018     2/12/2021     10/29/2020    4/27/2021
 361096    SIMMONS, JAHLEEL LAMAR                 25   BLACK      M         CLOSE                   3/3/2020 MCCORMICK                      4/14/2021     4/14/2021                   4/12/2021
 211008    SIMMONS, JAMES                         43   BLACK      M         MEDIUM                           EVANS                         12/17/2032    12/17/2032                  12/12/2032
 164685    SIMMONS, JAMES JEFFERY                 49   BLACK      M         MINIMUM                2/23/2017 EVANS                          4/26/2020     4/26/2020                   1/30/2021
 296486    SIMMONS, JAMES L                       51   BLACK      M         MEDIUM                 2/23/2007 PERRY                          3/26/2030     3/26/2030                   3/22/2030
 382078    SIMMONS, JASON SCOTT                   45   WHITE      M         MEDIUM                           RIDGELAND                      1/20/2051     1/20/2051                   1/12/2051
 315843    SIMMONS, JEROME                        32   BLACK      M         MEDIUM                11/25/2019 RIDGELAND                       1/2/2022      1/2/2022                    1/2/2022
 265716    SIMMONS, JOHN H.                       64   BLACK      M         MEDIUM                10/14/2004 BROAD RIVER
 107481    SIMMONS, JOHNNIE CARL                  72   WHITE      M         MEDIUM                 8/31/2010 LIEBER                         11/7/1990      5/15/2020
 229882    SIMMONS, JONATHAN DALE                 51   BLACK      M         MEDIUM                 9/22/2019 LIEBER
 328823    SIMMONS, JOSEPH LAMART                 44   BLACK      M                               12/11/2009 KIRKLAND                      10/29/2020    10/29/2020     10/29/2021    3/30/2022
 362201    SIMMONS, JOSEPH ONEAL                  35   BLACK      M         MEDIUM                 7/26/2019 ALLENDALE                                                                5/14/2023
 377977    SIMMONS, JOSHUA HEATH                  45   WHITE      M                                          KIRKLAND                                                                 7/29/2021
 279349    SIMMONS, JR., ALPHONSO LEONARD         39   BLACK      M         CLOSE                  11/4/2019 BROAD RIVER                    10/5/2058      10/5/2058                 10/23/2067
 334648    SIMMONS, KEITH LAMAR                   33   BLACK      M         MEDIUM                12/10/2019 RIDGELAND                                                                4/30/2029
 366048    SIMMONS, LEON JACOB                    24   BLACK      M         MEDIUM                 6/24/2019 BROAD RIVER                                                              5/22/2043
 322450    SIMMONS, MARK ALLEN                    32   WHITE      M         MEDIUM                 1/26/2014 WELLPATH (FORMERLY JUST C                                                3/21/2045
 352064    SIMMONS, MARKELL DONTUE                28   BLACK      M         MEDIUM                12/11/2012 KERSHAW                        6/28/2020      6/28/2020     1/22/2023    7/21/2023
 240773    SIMMONS, MARQUE DELEPRE                46   BLACK      M         CLOSE                  1/22/2015 PERRY                                                                    4/11/2032
 280399    SIMMONS, MAURICE MONTREZ               37   BLACK      M         MEDIUM                 7/27/2018 RIDGELAND                                                               10/17/2028
 380827    SIMMONS, MELISSA ANDERSON              46   WHITE      F         MINIMUM                          GRAHAM                        11/11/2019    11/11/2019                    6/6/2020
 332565    SIMMONS, MICHAEL                       32   WHITE      M         MEDIUM                 9/14/2017 KERSHAW                                                                 11/23/2024
 240526    SIMMONS, MICHAEL                       46   BLACK      M         MEDIUM                10/24/2019 TYGER RIVER                    6/16/2021      6/16/2021                  6/16/2021
 369821    SIMMONS, MICHAEL SCOTT                 33   WHITE      M         MEDIUM                 9/24/2018 BROAD RIVER                    3/22/2019      7/31/2021      5/8/2021    11/4/2021

                                                                            SCDC INMATES MAY 5 000361
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 318822    SIMMONS, NATHANIEL                    31   BLACK      M         CLOSE                  7/29/2018   MCCORMICK                                                                10/4/2027
 243506    SIMMONS, PRESTON                      42   BLACK      M         MEDIUM                 3/20/2007   KERSHAW                      5/3/2019         8/28/2020    12/19/2019    6/16/2020
 304321    SIMMONS, RANDALL JASON                37   WHITE      M         MINIMUM               10/28/2019   GOODMAN                    10/23/2020       10/23/2020                  11/27/2021
 243368    SIMMONS, RAY                          39   WHITE      M         MEDIUM                  3/9/2020   ALLENDALE                                                                 8/8/2022
 232156    SIMMONS, RICHARD                      57   BLACK      M         CLOSE                  2/22/2018   LIEBER                       9/27/2024        9/27/2024
 343814    SIMMONS, RODNEY ALEXANDER             54   BLACK      M         MEDIUM                  3/6/2018   ALLENDALE                                                                7/19/2023
 296120    SIMMONS, RONALD DEAN                  57   WHITE      M                                            KIRKLAND                                    11/16/2012                   9/13/2021
 309102    SIMMONS, RONALD LAMONT                40   BLACK      M         CLOSE                  8/5/2008    BROAD RIVER                                                              10/7/2031
 335710    SIMMONS, RONALD MARK                  30   BLACK      M         CLOSE                 3/17/2020    LIEBER                                                                    7/2/2033
 375475    SIMMONS, RUSSELL ANDREW               38   WHITE      M                               6/15/2018    KIRKLAND                                                                 1/13/2021
 302393    SIMMONS, SAMUEL                       47   BLACK      M         MEDIUM               11/14/2019    PERRY                                                                    4/30/2024
 379340    SIMMONS, SHAQUINTA DOMINIQUE          32   BLACK      F         MINIMUM                            GRAHAM                                                                    1/4/2021
 253040    SIMMONS, STEVEN BERNARD               49   BLACK      M         MEDIUM                 1/9/2019    EVANS                                                                    11/7/2027
 233275    SIMMONS, TERRY WILLIAMS               51   WHITE      M         CLOSE                              PERRY                                                                    12/2/2039
 332343    SIMMONS, TWAYNE                       37   BLACK      M         MINIMUM               3/29/2016    MANNING                                                                  6/21/2020
 383000    SIMMS, ADRANA DEYVONNE                28   BLACK      F         MEDIUM                 3/1/2020    LEATH                         6/7/2020         6/7/2020                  5/30/2021
 358130    SIMMS, JUSTIN RASHAWN                 28   BLACK      M         CLOSE                12/15/2019    LEE                                                                      9/16/2052
 350599    SIMON JR, JAMES EARL                  32   BLACK      M         MEDIUM                 8/2/2015    MCCORMICK                                                                 4/5/2033
 253039    SIMON, CEDRIC LAMONT                  41   BLACK      M         MEDIUM                 7/2/2018    KERSHAW                                                                  11/6/2034
 383069    SIMON, JAMACIA RAKEEM                 27   BLACK      M                                            KIRKLAND                                                                  8/4/2033
 280170    SIMON, JOE NATHANIEL                  46   BLACK      M         MINIMUM                2/3/2020    EVANS                         7/3/2019        7/23/2020       7/5/2021    1/1/2022
 189626    SIMON, RICHARD -                      55   BLACK      M         CLOSE                11/21/2012    PERRY
 365017    SIMON, ROBERT WENDELL                 28   BLACK      M         MEDIUM                 9/2/2019    WATEREE RIVER                                                            5/28/2025
 355731    SIMON, STANLEY                        44   BLACK      M         MEDIUM                7/22/2015    EVANS                                                                     6/8/2026
 376115    SIMONS, ERIC TYRELL                   23   BLACK      M         MEDIUM                7/25/2019    TRENTON                       6/4/2020         6/4/2020     9/11/2023     3/9/2024
 379717    SIMPKINS, ANTONIO DEAUNTE             27   BLACK      M         CLOSE                              PERRY
 357130    SIMPKINS, CORNELIUS MARQUELLE         32   BLACK      M         MINIMUM               7/28/2019    MANNING                       8/8/2019       8/13/2020                   8/27/2020
 244933    SIMPKINS, DAMON RISHARD               42   BLACK      M         CLOSE                 10/2/2019    LIEBER                                                                   8/12/2028
 361383    SIMPKINS, DAVERIN R                   24   BLACK      M         CLOSE                  9/9/2019    MCCORMICK                    5/15/2020       5/15/2020                   7/27/2021
 340683    SIMPKINS, JEROD CORNELIUS             27   BLACK      M         MEDIUM                 5/1/2014    EVANS                                                                    6/11/2022
 277606    SIMPKINS, MICHAEL                     51   BLACK      M         MINIMUM                            PALMER                       12/4/2020       12/4/2020                   6/23/2021
 340657    SIMPKINS, SEAN M                      41   WHITE      M         CLOSE                 11/6/2015    PERRY                        11/9/2034       11/9/2034                  11/24/2034
 338441    SIMPSON DAVIS, HOLMES ANDREW          29   BLACK      M         CLOSE                 10/3/2019    BROAD RIVER
 360159    SIMPSON JR, ERNELL                    32   BLACK      M         MEDIUM                8/22/2019    KERSHAW                                                                  2/19/2022
 381199    SIMPSON JR, SCOTT ALAN                42   WHITE      M         MEDIUM                             ALLENDALE                                                                6/27/2022
 328556    SIMPSON, ANTHONY                      47   BLACK      M         MEDIUM                2/15/2016    TYGER RIVER                                                              5/12/2030
 260413    SIMPSON, ANTONIO                      41   BLACK      M         MINIMUM                3/9/2016    BROAD RIVER                                                              6/27/2024
 379661    SIMPSON, BRITTANY                     34   WHITE      F         CLOSE                              LEATH                                                                    8/21/2032
 383087    SIMPSON, CALVIN JEROME                45   BLACK      M                                            KIRKLAND                     1/24/2021       1/24/2021       5/8/2022    11/4/2022

                                                                           SCDC INMATES MAY 5 000362
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 354645    SIMPSON, CHRISTOPHE G                 29   WHITE      M         CLOSE                  11/3/2019 EVANS                            3/5/2021      3/5/2021                  3/29/2024
 354893    SIMPSON, DANNY RAY                    46   WHITE      M         CLOSE                            KIRKLAND                                                                10/28/2020
 382163    SIMPSON, DAVID TYLER                  21   WHITE      M         CLOSE                            KIRKLAND                         2/9/2020      2/9/2020     6/26/2021 12/23/2021
 377908    SIMPSON, DELLUTRI PERNAL              20   BLACK      M         MEDIUM                 9/13/2019 TURBEVILLE                     8/14/2020      8/14/2020                  2/23/2022
 154029    SIMPSON, DEVARIO MARSHATT             49   BLACK      M         CLOSE                  9/21/2019 PERRY                                                                    9/22/2029
 169613    SIMPSON, DONNIE MACK                  66   WHITE      M         MEDIUM                 4/22/1992 TURBEVILLE                       5/1/1997     8/15/2020                  7/20/2054
 328517    SIMPSON, DONTRALE LAMAR               31   BLACK      M         MEDIUM                  4/5/2019 TURBEVILLE                    11/30/2020    11/30/2020                  11/30/2020
 378136    SIMPSON, ELIJAH ASANTE'Y Z            22   BLACK      M         MEDIUM                           MACDOUGALL                     11/5/2020      11/5/2020                 11/29/2021
 331972    SIMPSON, FRANKIE LANE                 33   BLACK      M         MEDIUM                11/25/2018 EVANS                                                                    3/25/2025
 112534    SIMPSON, JAMES ERIC                   58   WHITE      M         MEDIUM                           BROAD RIVER                   10/15/2001      9/18/2020
 314344    SIMPSON, JASMANE THEODRE              31   BLACK      M         MEDIUM                12/26/2019 RIDGELAND                                                               10/25/2027
 257158    SIMPSON, JASPER                       40   BLACK      M         MEDIUM                  8/9/2012 ALLENDALE                                                                4/22/2028
 365484    SIMPSON, JAZZRELLE FITZGERALD         29   BLACK      M         MINIMUM                7/13/2018 KERSHAW                                                                 10/30/2023
 255266    SIMPSON, JERRY                        38   BLACK      M         MEDIUM                 1/26/2019 MACDOUGALL                                                              12/23/2026
 256423    SIMPSON, JONATHAN GLENN               58   WHITE      M         MEDIUM                 2/25/2010 ALLENDALE                      6/13/2022      6/13/2022    12/15/2021    6/13/2022
 318626    SIMPSON, JONATHAN LEON                35   BLACK      M         MEDIUM                  4/2/2018 EVANS                                                                     5/6/2023
 264738    SIMPSON, JR., DENNIS RAY              36   BLACK      M         MEDIUM                 9/19/2019 LEE                                                                      11/6/2037
 168120    SIMPSON, JR., JACK -                  65   WHITE      M         MEDIUM                 7/29/2002 BROAD RIVER                   11/21/1996      5/16/2020
 300190    SIMPSON, JUSTIN                       34   WHITE      M         MEDIUM                 4/15/2020 PERRY                                                                    6/29/2027
 316634    SIMPSON, KEITH                        52   BLACK      M         CLOSE                  2/14/2020 LIEBER                           8/8/2022      8/8/2022
 382810    SIMPSON, MELISSA ANN                  25   WHITE      F         MINIMUM                2/20/2020 GRAHAM                         6/15/2020      6/15/2020                   6/6/2020
 169114    SIMPSON, MELVIN DERRICK               51   WHITE      M         MEDIUM                 6/12/2012 TYGER RIVER                                                              6/30/2021
 209002    SIMPSON, MICHAEL GERALD               52   WHITE      M         MEDIUM                 8/15/2019 TRENTON                                                                  1/11/2022
 315061    SIMPSON, RANDALL M                    36   WHITE      M         CLOSE                  1/31/2012 LEE                           10/22/2063    10/22/2063                  10/22/2063
 299865    SIMPSON, RUSSELL A                    55   BLACK      M         CLOSE                  2/27/2015 KIRKLAND                         9/8/2019     3/10/2021                   4/1/2021
 368727    SIMPSON, SUZANNA BROWN                42   WHITE      F         CLOSE                            LEATH
 344621    SIMPSON, TYSON MARQUIS                29   BLACK      M         MINIMUM               12/28/2018 TYGER RIVER                                                             9/15/2022
 300823    SIMS JR, WILLIE BILLY                 41   BLACK      M         MINIMUM                8/26/2019 LIVESAY                        6/3/2020       6/3/2020                  1/17/2021
 200401    SIMS SR, DWAYNE FITZGERALD            55   BLACK      M         CLOSE                 10/21/2019 LIEBER                                                                  8/29/2029
 363384    SIMS, BOBBY RANDOLPH                  58   BLACK      M         MINIMUM                          KERSHAW                                                                11/13/2027
 319768    SIMS, BRANDON                         33   BLACK      M         MEDIUM                 7/19/2014 TURBEVILLE                                                              6/10/2022
 376798    SIMS, CARMINSKI DAMONIC               33   BLACK      M         MEDIUM                           MACDOUGALL                                                               9/1/2022
 342188    SIMS, CHARLES DEAN                    54   WHITE      M         MEDIUM                           KERSHAW                       1/12/2020       2/4/2021                  8/17/2021
 280209    SIMS, DANIEL SCOTT                    52   WHITE      M         MINIMUM                7/24/2014 KERSHAW                      12/22/2019      1/28/2021     5/17/2022   11/13/2022
 376005    SIMS, DASHON LAWRENCE                 24   BLACK      M         MEDIUM                  4/2/2019 KERSHAW                                                                12/23/2024
 375763    SIMS, DERICK DAWAYNE                  33   WHITE      M         MINIMUM                7/11/2018 GOODMAN                                                                12/12/2022
 366510    SIMS, DEVIN JAMAHL                    32   BLACK      M         CLOSE                  4/28/2019 LIEBER                                                                  2/13/2031
 379691    SIMS, JAVON RUSSELL                   22   BLACK      M         MEDIUM                           TURBEVILLE                                                              8/30/2027
 361773    SIMS, JOHNNY MARIO                    31   BLACK      M         MINIMUM               11/13/2015 WATEREE RIVER                 3/29/2020      3/29/2020                  2/21/2021

                                                                           SCDC INMATES MAY 5 000363
                                                                                          Incident Date of                             Projected                    Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                      Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 210641    SIMS, JONATHAN D                      44   BLACK     M         MEDIUM                 3/11/2020 TURBEVILLE                    5/12/2021      5/12/2021     12/6/2021     6/4/2022
 314569    SIMS, KEITH A.                        36   BLACK     M         MEDIUM                 7/24/2019 TURBEVILLE                                                               2/3/2044
 256127    SIMS, MANDAL                          52   BLACK     M         CLOSE                            BROAD RIVER
 279674    SIMS, MARCUS LATHAN                   37   BLACK     M         MEDIUM                 3/19/2016 EVANS                       11/11/2023    11/11/2023                   11/9/2023
 301566    SIMS, PHILLIP KEITH                   43   WHITE     M         MEDIUM                 9/20/2013 ALLENDALE                    5/13/2031     5/13/2031                    5/7/2031
 364413    SIMS, RANDEVIOUS HI KEEM              25   BLACK     M         MEDIUM                 3/26/2020 TURBEVILLE                  11/18/2040    11/18/2040                   11/9/2040
 273381    SIMS, RICHARD ALVIN                   45   BLACK     M         MEDIUM                10/26/2018 TYGER RIVER                  2/17/2012     3/11/2021                   8/16/2020
 306702    SIMS, ROBERT                          64   BLACK     M         MEDIUM                           TRENTON                       1/4/2020      1/4/2020                   7/12/2020
 331965    SIMS, RONNIE CARL                     37   WHITE     M         MEDIUM                 8/30/2017 KERSHAW                      4/15/2020     4/15/2020                  10/12/2020
 319755    SIMS, RUSSELL LEE                     34   BLACK     M         CLOSE                  6/29/2013 BROAD RIVER
 328456    SIMS, WILLIAM                         53   BLACK     M         MEDIUM                 2/10/2015 RIDGELAND                                                               6/1/2020
 349813    SIMS, ZACKARY ANTWONE                 35   BLACK     M         MEDIUM                           TRENTON                                                   7/29/2021    1/25/2022
 213525    SIMS,JR., HOWARD LEE                  47   BLACK     M         CLOSE                 11/12/2019 PERRY
 297154    SIMUEL, DEMARCUS DARRIELL             36   BLACK     M         CLOSE                   8/3/2018 MCCORMICK                                                             12/13/2029
 338144    SIMUEL, LUCIUS                        41   BLACK     M         CLOSE                  7/12/2019 MCCORMICK
 246568    SIMUEL, TRAVON                        41   BLACK     M         MEDIUM                11/15/2013 TURBEVILLE                                                             1/16/2027
 241319    SINCLAIR, JERMAINE                    42   BLACK     M         MINIMUM                 7/4/2002 WATEREE RIVER                 5/5/2021       5/5/2021     8/24/2023    2/20/2024
 344010    SINGH, HARVINDER                      48   OTHER     M         CLOSE                            BROAD RIVER                  7/22/2034      7/22/2034                  1/17/2037
 364884    SINGLENTON, BRIAN MARRYO              38   BLACK     M         CLOSE                  2/26/2018 BROAD RIVER                                                            11/9/2030
 367755    SINGLETARY III, CHARLES GARY          24   BLACK     M         CLOSE                  2/27/2017 LEE                                                                     6/1/2054
 357969    SINGLETARY JR, JIMMIE                 29   BLACK     M         MEDIUM                  3/2/2015 KERSHAW                                                               10/23/2025
 217943    SINGLETARY, CLIFTON                   43   BLACK     M         MEDIUM                  9/9/2018 BROAD RIVER                  7/28/2006      2/20/2021                  2/25/2023
 292482    SINGLETARY, DERRICK LAMONT            39   BLACK     M         MINIMUM               12/13/2009 WATEREE RIVER                12/4/2020      12/4/2020      4/8/2023    10/5/2023
 309964    SINGLETARY, JARRETTE JEVETTE          34   BLACK     M         MEDIUM                 8/20/2019 RIDGELAND                                                              4/20/2024
 146714    SINGLETARY, JOE                       54   BLACK     M         CLOSE                  4/10/2018 PERRY                        9/28/2007      7/18/2020
 367398    SINGLETARY, KIANTE MARCEL             24   BLACK     M         MEDIUM                11/18/2019 TURBEVILLE                                                             12/8/2023
 307430    SINGLETARY, MATTHEW                   36   WHITE     M         MEDIUM                  7/1/2016 ALLENDALE                                                             12/24/2062
 370500    SINGLETARY, NIQUAN JAQUEL             23   BLACK     M         CLOSE                 11/28/2019 LIEBER                        3/3/2019      6/18/2021     6/21/2020   12/18/2020
 166941    SINGLETARY, RANDY                     62   BLACK     M         MEDIUM                 10/6/1997 LEE                          8/24/2008      7/17/2021
 189516    SINGLETARY, ROBERT                    69   BLACK     M         MEDIUM                           BROAD RIVER                                                           10/13/2035
 382096    SINGLETARY, ROMEL DEANDRE             32   BLACK     M         MINIMUM                          GOODMAN                      6/29/2020      6/29/2020                   6/4/2021
 338278    SINGLETARY, RONTELL                   35   BLACK     M         CLOSE                  3/11/2019 BROAD RIVER                                                           12/28/2035
 189891    SINGLETARY, STEVIE L.                 45   BLACK     M         MEDIUM                 3/31/2020 KERSHAW                      3/19/2003      8/14/2020                 12/22/2023
 316632    SINGLETARY, SYLVESTER                 62   BLACK     M         MEDIUM                           RIDGELAND                                                              2/13/2024
 368184    SINGLETARY, TONY DOYLE                50   WHITE     M         MEDIUM                           ALLENDALE                                                              8/24/2024
 237129    SINGLETARY, TYRONE                    40   BLACK     M         CLOSE                   4/1/2020 PERRY
 320564    SINGLETARY, TYRONE PRINCE             34   BLACK     M         MEDIUM                           EVANS                       12/12/2019      3/24/2021     12/9/2020     6/7/2021
 359270    SINGLETON III, FRANK TERRANCE         32   BLACK     M         CLOSE                  7/30/2019 LEE
 278178    SINGLETON JR, ARTHUR                  43   BLACK     M         MINIMUM                 8/6/2015 MANNING                                                   7/21/2020    9/18/2020

                                                                          SCDC INMATES MAY 5 000364
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 283177    SINGLETON JR, DOMINQUE S             37   BLACK      M         MEDIUM                 7/30/2013 RIDGELAND                      8/19/2026      8/19/2026                  8/17/2026
 364011    SINGLETON JR, JAMES LAMONT           25   BLACK      M         CLOSE                  2/10/2020 KIRKLAND                                                                 7/23/2049
 357606    SINGLETON JR, MICHAEL TYRONE         33   BLACK      M         MEDIUM                           KIRKLAND                                                                  1/6/2027
 329052    SINGLETON, ALLIC ANDRO               45   BLACK      M         MEDIUM                 5/16/2016 LIEBER                                                                   12/7/2030
 180293    SINGLETON, ARTHUR L.                 67   BLACK      M         MEDIUM                 5/30/1992 ALLENDALE                      3/22/2011      4/17/2020
 300109    SINGLETON, ARTHUR L.                 37   BLACK      M         MEDIUM                 12/4/2019 LEE
 380148    SINGLETON, BRANDON JERELL            27   BLACK      M         MINIMUM                 9/4/2019 LIVESAY                       8/29/2019      8/29/2019                  7/27/2020
 283155    SINGLETON, BUTCH L.                  58   WHITE      M         MEDIUM                 8/26/2014 TURBEVILLE                                                              6/25/2023
 177674    SINGLETON, BYRON KENYATTIA           47   BLACK      M         CLOSE                  2/16/2005 LIEBER                                                                 12/13/2031
 382972    SINGLETON, DAQUAN LAVONTE            24   BLACK      M         MINIMUM                          TURBEVILLE                   10/30/2020    10/30/2020                  11/11/2020
 270513    SINGLETON, DERRICK                   42   BLACK      M         CLOSE                  12/9/2019 LEE
 372806    SINGLETON, DESMOND                   19   BLACK      M         MEDIUM                  1/6/2020 TURBEVILLE
 374224    SINGLETON, ERNEST THOMAS             26   BLACK      M         CLOSE                  3/17/2020 LEE                                                                      4/5/2030
 332583    SINGLETON, EUGENE                    36   BLACK      M         MEDIUM                 3/19/2020 EVANS                                                                   8/13/2029
 336601    SINGLETON, EUGENE LAMAR              39   BLACK      M         MEDIUM                  3/8/2018 RIDGELAND                                                                9/9/2029
 157361    SINGLETON, FRAZIER                   49   BLACK      M         MEDIUM                 2/28/2017 KIRKLAND                      8/26/2020      8/26/2020                  9/27/2021
   4336    SINGLETON, FRED                      75   BLACK      M         CLOSE                   9/8/1982 BROAD RIVER
 350334    SINGLETON, HERBERT                   35   BLACK      M         MEDIUM                 3/17/2020 KERSHAW                                                                 8/12/2027
 331891    SINGLETON, JABRIEL                   28   BLACK      M         CLOSE                 10/31/2018 PERRY
 349493    SINGLETON, JAMELL CARDELL            29   BLACK      M         MEDIUM                 2/29/2020 EVANS                                                                    2/8/2025
 179961    SINGLETON, JAYME MORRIS              46   WHITE      M         MINIMUM                 3/5/2017 PALMER                        3/17/2019      6/19/2021     3/25/2021    9/21/2021
 258481    SINGLETON, JOHN ANTHONY              53   BLACK      M         CLOSE                  9/24/2018 MCCORMICK                                                                7/8/2025
 156097    SINGLETON, JOHN F.                   67   BLACK      M         MEDIUM                 7/18/1989 BROAD RIVER
 287670    SINGLETON, JONATHAN O                41   BLACK      M         MEDIUM                12/30/2019 TURBEVILLE                                                              3/15/2023
 364457    SINGLETON, JUSTIN BERNARD            25   BLACK      M         CLOSE                            BROAD RIVER                                                             4/20/2035
 335449    SINGLETON, KADRIN R                  30   BLACK      M         CLOSE                   2/1/2019 LIEBER
 378882    SINGLETON, MALIK JABREE              23   BLACK      M         MEDIUM                           LEE                                                                     6/27/2036
 228204    SINGLETON, PAUL                      56   BLACK      M         MEDIUM                 8/22/2019 RIDGELAND                                                               7/16/2021
 143209    SINGLETON, RUSSELL                   61   WHITE      M         MEDIUM                 4/15/1991 PERRY
 339777    SINGLETON, STERLING                  31   BLACK      M         CLOSE                  4/20/2017 BROAD RIVER                                                             6/15/2023
 245708    SINGLETON, THOMAS LEO                57   BLACK      M         CLOSE                  4/14/1998 KIRKLAND                                                                8/30/2030
 381026    SINGLETON, TONY O                    37   BLACK      M         CLOSE                  8/27/2019 BROAD RIVER
 348191    SINGLETON, TREVOR L                  31   BLACK      M         MEDIUM                 3/29/2019 EVANS                                                                   7/20/2027
 276559    SINGLETON, WILLIAM                   46   BLACK      M         MINIMUM                 7/2/2017 GOODMAN                                                                12/19/2024
 276128    SINGLETON,III, MARION EUGENE         42   BLACK      M         CLOSE                  6/26/2017 KIRKLAND                                                                6/22/2020
 211565    SINGLEY, FERRIS                      53   WHITE      M         CLOSE                  11/3/2016 MCCORMICK
 320502    SIPES, MAXWELL                       52   WHITE      M         MEDIUM                           TYGER RIVER                                                              6/1/2028
 371935    SISANACHANDENG, SOULYLACK            40   ASIAN      M         MEDIUM                 1/23/2020 KERSHAW                                                                 3/25/2021
 377170    SISCO, NICHOLE CHRISTINE             30   WHITE      F         MEDIUM                           GRAHAM                        6/15/2019    11/13/2021       6/1/2020   11/28/2020

                                                                          SCDC INMATES MAY 5 000365
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 381828    SISK, CHYNA NICOLE               29   WHITE      F         MINIMUM                            GRAHAM                         7/1/2020      7/1/2020                  7/11/2020
 371085    SISK, WILEY EUGENE               31   WHITE      M         MEDIUM                3/20/2020    BROAD RIVER                                                            7/27/2060
 314740    SISTRUNK, DONALD                 32   BLACK      M         MEDIUM               10/22/2018    ALLENDALE                                                             10/15/2020
 279387    SITTON, DEMETRIUS LATRON         43   BLACK      M         MINIMUM              11/30/2008    PALMER                      12/10/2019      2/12/2021                 11/14/2020
 258514    SITTON, TROY ANTONIO             49   BLACK      M         MEDIUM                 2/5/2016    PERRY                        4/11/2030      4/11/2030                   4/7/2030
 382118    SIZEMORE, TYLER MICHAEL          27   WHITE      M         MEDIUM                             MACDOUGALL                   2/24/2020      2/24/2020                  8/11/2020
 377262    SKATES, RODNEY ALLEN             32   WHITE      M         MEDIUM                             MCCORMICK                                                              8/13/2030
 350438    SKEENS, CHRISTOPHE LEE           33   WHITE      M         MEDIUM                3/16/2020    TRENTON                      2/16/2018      6/25/2020    10/19/2021    4/17/2022
 199165    SKEETERS, MARCUS                 47   BLACK      M         CLOSE                 4/19/2005    LEE                                       11/14/2014
 374770    SKELTON, DAWSON CHASE            21   WHITE      M         MINIMUM               3/18/2020    EVANS                        2/11/2020      2/11/2020                  5/14/2021
 374459    SKELTON, MATTHEW BRYANT          30   WHITE      M         MEDIUM                             MCCORMICK                                                               9/6/2030
 377775    SKINNER, AL JEROME               42   BLACK      M         MEDIUM                             EVANS                          5/9/2020      5/9/2020       4/8/2022   10/5/2022
 297623    SKINNER, CHRISTOPHE              44   BLACK      M         MEDIUM                10/3/2019    KIRKLAND                                                               7/17/2024
 147101    SKINNER, JOSEPH                  55   WHITE      M         CLOSE                  3/6/2008    BROAD RIVER                                                            2/10/2031
 357190    SKIPPER, CASEY LEE               32   WHITE      M         MINIMUM               3/12/2020    WATEREE RIVER                                                         10/26/2023
 284581    SKIPPER, CHARLIE                 38   WHITE      M         CLOSE                 3/17/2020    BROAD RIVER                                                             8/5/2048
 382084    SKIPPER, DAVID KYLE              25   WHITE      M         MEDIUM                             MACDOUGALL                     1/8/2020      1/8/2020                 11/29/2020
 138244    SKIPPER, RONALD DERAY            63   WHITE      M         MEDIUM                 5/4/2017    PERRY                        7/11/1999      3/18/2021
 345454    SKIPPER, WINSTON CARL            27   WHITE      M                                5/6/2013    KIRKLAND                                                               5/13/2022
 347857    SLADE, MARQUIS                   35   BLACK      M         MEDIUM               10/14/2015    KIRKLAND                                                                2/5/2028
  63535    SLAPPY, ISAAC EUGENE             74   BLACK      M         MEDIUM                7/20/2004    PERRY                        6/15/1990      3/21/2020
 372767    SLATER JR, JAMES                 70   BLACK      M         MINIMUM                6/2/2019    PRISMA HEALTH TUOMEY                                                   3/31/2027
 314270    SLATER, ARTHUR IRA               64   BLACK      M         MINIMUM               10/3/2017    LEE                                                                    11/5/2026
 270076    SLATER, HERBERT                  63   BLACK      M         MEDIUM                 8/2/2012    BROAD RIVER                                                            9/17/2020
 373773    SLATER, JUSTIN BERNARD           26   BLACK      M         MINIMUM                            GOODMAN                                                                1/24/2025
 279992    SLATER, LORD                     38   BLACK      M         CLOSE                  2/3/2020    MCCORMICK
 290534    SLATON, DARNELL KERI             37   BLACK      M         MEDIUM                 3/8/2020    KERSHAW                      7/2/2025      7/2/2025                   6/28/2025
 381670    SLATON, JAMES DEMPSEY            31   WHITE      M         MEDIUM                4/18/2020    WATEREE RIVER              10/21/2020    10/21/2020      6/26/2022   12/23/2022
 380061    SLATTERY, DONALD RAGAN           47   WHITE      M         MEDIUM               12/13/2019    LIEBER                       7/8/2030      7/8/2030                    7/5/2030
 380922    SLAUGHTER JR, ALLEN              48   BLACK      M         MINIMUM                            ALLENDALE                  10/18/2020    10/18/2020      3/13/2023     9/9/2023
 271882    SLAUGHTER, ALFRED EUGENE         46   BLACK      M         MEDIUM               12/15/2016    KERSHAW                     1/14/2018     4/30/2020      12/5/2020     6/3/2021
 230785    SLAYTON, GLINDA SUE              61   WHITE      F         MINIMUM                            GRAHAM                     10/14/2026    10/14/2026                  11/14/2026
 367447    SLEDGE, JOHN CALVIN              52   WHITE      M         CLOSE                              MCCORMICK
 375390    SLEEPER, JAMES BRYAN             34   WHITE      M         MINIMUM                            MANNING                     2/10/2020      2/10/2020                  7/26/2020
 109201    SLEZAK, GARY RONALD              71   WHITE      M         MEDIUM                4/14/2018    ALLENDALE                   7/21/2000      7/31/2020
 338137    SLIGH, DERRICK DAVON             30   BLACK      M         MEDIUM                 9/7/2016    LIEBER                                                                11/8/2057
 269160    SLOAN III, JOHN WILSON           43   WHITE      M         CLOSE                 4/28/2019    LIEBER                                                               12/28/2033
 274818    SLOAN JR, WILBUR                 51   BLACK      M         MEDIUM                2/10/2015    KERSHAW                      5/5/2020       5/5/2020     5/15/2021   11/11/2021
 325649    SLOAN, JACK                      57   WHITE      M         MEDIUM                             MACDOUGALL                                                            9/16/2023

                                                                      SCDC INMATES MAY 5 000366
                                                                                      Incident Date of                                 Projected                      Projected
                                      Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted           Current Location     Initial Parole                 Supervised Re-
                                       Age                                                                                                            Hearing Date*                Maxout Date
                                                                                        Disciplinary                                 Hearing Date                     entry Date
 370895    SLOAN, JAMES MICHAEL             32   WHITE      M         MINIMUM                            MCCORMICK                                                                   4/25/2021
 382870    SLOAN, MITCHELL ADAIR            37   BLACK      M         MINIMUM                            RIDGELAND                        6/1/2020         6/1/2020       5/2/2021 10/29/2021
 252928    SLOAN, WESLEY JEVON              39   BLACK      M         MINIMUM                3/6/2007    GOODMAN                          6/7/2021         6/7/2021                  7/13/2022
 197165    SLOCUMB, CONRAD L.               40   BLACK      M         MEDIUM                 3/2/2018    WELLPATH (FORMERLY JUST C                                                    1/3/2110
 381913    SLUDER, ANTHONY HUGH             67   WHITE      M         MEDIUM                             EVANS                         10/15/2031       10/15/2031                   10/5/2036
 382012    SLUDER, EDNA JEAN                56   WHITE      F         MEDIUM                             LEATH                          1/15/2036         1/15/2036                  1/11/2036
 378684    SMALL JR, LARRY LEE              34   WHITE      M         MEDIUM                 4/3/2019    TRENTON                        5/10/2020         5/10/2020       5/4/2022 10/31/2022
 373287    SMALL JR, OSCAR JAMES            60   BLACK      M         CLOSE                              MCCORMICK                     12/15/2040       12/15/2040                   12/2/2045
 374518    SMALL, CHARLES LEVI              31   WHITE      M         MEDIUM                             ALLENDALE                      4/11/2020         4/11/2020                 11/17/2020
 220451    SMALL, CLARENCE                  44   BLACK      M         MEDIUM                4/16/2020    MCCORMICK                                                                    5/6/2044
 323402    SMALL, EDWIN EVANDER             32   BLACK      M         MEDIUM                 1/7/2020    EVANS                            4/9/2019         5/8/2020     1/23/2022    7/22/2022
 306965    SMALL, ERNEST                    32   BLACK      M         MEDIUM                4/17/2020    KERSHAW                                                                    10/11/2022
 343654    SMALL, GEORGE                    42   BLACK      M         MINIMUM                            MANNING                                                                    11/21/2021
 360173    SMALL, GIVONNI ALEXANDER         26   BLACK      M         MINIMUM                            PALMER                           8/1/2021         8/1/2021                 10/21/2021
 375691    SMALLEY, TREY FRANKLIN           35   WHITE      M         MEDIUM                             LIEBER                                                                      1/15/2033
 351870    SMALLS II, ERVIN                 33   BLACK      M         MEDIUM                1/16/2019    EVANS                           2/17/2020        2/26/2022    11/17/2020    5/16/2021
 370850    SMALLS JR, JOSEPH LEROY          35   BLACK      M         MINIMUM               10/1/2017    GOODMAN                                                                     6/12/2022
 381020    SMALLS JR, RAVIN LOUIS           23   BLACK      M         MINIMUM                4/9/2020    LIVESAY                         4/16/2020        4/16/2020                   1/8/2021
 229750    SMALLS JR, RAY CHARLES           41   BLACK      M         MEDIUM               11/20/2019    BROAD RIVER                     11/1/2028        11/1/2028                 10/23/2032
 381295    SMALLS, ALEXANDER LOUIS          31   BLACK      M         MEDIUM                             KERSHAW                         2/14/2020        2/14/2020     3/11/2021    4/27/2021
 247667    SMALLS, ANTHONY LEE              44   BLACK      M         MEDIUM                9/19/2018    ALLENDALE                                                                   4/25/2022
 337071    SMALLS, BENJAMIN LAVON           29   BLACK      M         CLOSE                 6/10/2019    MCCORMICK                                                                   3/25/2023
 280821    SMALLS, COREY                    39   BLACK      M         CLOSE                  1/2/2020    BROAD RIVER                                                                11/22/2022
 101342    SMALLS, DANIEL LEE               60   BLACK      M         MEDIUM                6/13/1997    BROAD RIVER                      9/2/1998        9/18/2021
 305798    SMALLS, DATRONE G                33   BLACK      M         MEDIUM               12/12/2019    WATEREE RIVER                                                              11/18/2020
 344584    SMALLS, DEMETRIS D               32   BLACK      M         CLOSE                 4/19/2019    LEE                                                                        11/14/2030
 286806    SMALLS, DEMETRIUS                38   BLACK      M         MEDIUM                4/11/2018    LIEBER                                                                      6/14/2027
 359765    SMALLS, EDWARD                   29   BLACK      M         MINIMUM               1/24/2019    MANNING                                                                     3/13/2024
 115499    SMALLS, HARRY LAMONT             54   BLACK      M         MEDIUM                2/20/1990    MCCORMICK                                                                    3/7/2055
 258624    SMALLS, HERBERT                  39   BLACK      M         CLOSE                  7/3/2018    BROAD RIVER                                                                 4/27/2047
 369042    SMALLS, JANARIUS DAQUAN          24   BLACK      M         MEDIUM                 2/3/2020    RIDGELAND                                                                    6/1/2020
 345489    SMALLS, JOHNNY ROCKEEM           29   BLACK      M         MEDIUM                4/15/2020    WATEREE RIVER                                                              11/28/2023
 357643    SMALLS, JOSHUA MATTHEW           25   BLACK      M         MINIMUM               1/17/2014    PALMER                        12/11/2019       12/10/2020     12/27/2020    6/25/2021
 379107    SMALLS, KEITH DANIEL             37   BLACK      M         MEDIUM                7/17/2019    KIRKLAND                                                                   10/18/2028
 211241    SMALLS, LEROY                    44   BLACK      M         CLOSE                 6/24/2019    BROAD RIVER                    10/8/2012         9/11/2021
 318550    SMALLS, LOUIS AVIS               35   BLACK      M         MINIMUM                2/6/2020    TURBEVILLE                    11/24/2020       11/24/2020      8/25/2023    2/21/2024
 369721    SMALLS, MIKE                     25   BLACK      M         CLOSE                 11/7/2019    BROAD RIVER                                                                11/16/2032
 342471    SMALLS, PHILLIP                  28   BLACK      M         MEDIUM                 9/4/2019    BROAD RIVER                                                                 8/10/2029
 338145    SMALLS, QWENTIN MARCEL           30   BLACK      M         MEDIUM                 5/5/2019    KERSHAW                                                                      1/3/2022

                                                                      SCDC INMATES MAY 5 000367
                                                                                         Incident Date of                             Projected                   Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                  entry Date
 358824    SMALLS, SHAQUILLE                   25   BLACK      M         MEDIUM                10/25/2019 EVANS                                                                  3/18/2026
 228752    SMALLS, ST JULIAN                   51   BLACK      M         MINIMUM                          PALMER                                                                 12/3/2021
 382753    SMALLS, TREMAINE ANTONIO            28   BLACK      M         MINIMUM                          PALMER                         4/4/2020      4/4/2020     3/31/2021    9/27/2021
 211232    SMALLS, WILLIE                      68   BLACK      M         MEDIUM                 2/29/1996 MACDOUGALL                                   6/1/2000                  10/4/2028
 379592    SMALLS, ZIARE XAVIER                22   BLACK      M         MEDIUM                  4/4/2020 TURBEVILLE                                                             6/19/2021
 277378    SMART, JON PAUL                     37   WHITE      M         CLOSE                 11/21/2019 PERRY
 372354    SMART, RAEKWON RAKIM                23   BLACK      M         CLOSE                  12/5/2018 LEE                                                                   10/11/2029
 354279    SMATHERS, TAMMY LEE                 57   WHITE      F         MINIMUM                 7/2/2019 LEATH                                                                  11/5/2025
 229682    SMELCHER, III, WILLIAM L.           44   WHITE      M         MEDIUM                 3/29/2020 TURBEVILLE                                                             7/13/2027
 383143    SMILEY JR, RONNIE                   18   BLACK      M         MEDIUM                           KIRKLAND
 349965    SMILEY, DAVORIS TANYATA             27   BLACK      M         MEDIUM                12/27/2019 RIDGELAND                                                               7/2/2021
 382333    SMILEY, EARL TYRIC                  30   BLACK      M                                          KIRKLAND                    11/30/2028     11/30/2028                 11/30/2028
 262734    SMILEY, JULIUS                      54   BLACK      M         MEDIUM                  2/1/2019 EVANS                                                                  1/25/2023
 238036    SMILEY, RAYMOND                     59   BLACK      M         CLOSE                  3/12/2019 PERRY                                                                  4/21/2040
 361602    SMILEY, SAMUEL PHILLIP              29   BLACK      M         MEDIUM                12/13/2019 LEE                                                                     5/8/2040
 373867    SMITH DURHAM, KELLI NOELLE          32   WHITE      F         MEDIUM                           LEATH                                                                  9/18/2028
 347105    SMITH II, ROBERT LEE                28   BLACK      M         CLOSE                   3/5/2020 LIEBER                                                                 5/29/2035
 320654    SMITH III, HARRY BANKERT            56   WHITE      M         MINIMUM                          GOODMAN                       11/1/2020     11/1/2020                  5/18/2021
 377868    SMITH III, ROBERT SAMUEL            19   BLACK      M         MEDIUM                  6/9/2019 TURBEVILLE                    8/31/2020     8/31/2020                  5/16/2022
 348889    SMITH JR, CALVIN                    26   BLACK      M         CLOSE                  2/24/2020 LEE                                                                    1/18/2029
 327337    SMITH JR, CARL RICHARD              44   WHITE      M         MEDIUM                           ALLENDALE                                                               6/2/2028
 379828    SMITH JR, CHARLES EDGAR             34   WHITE      M         MEDIUM                12/18/2019 BROAD RIVER                                                            12/4/2020
 353469    SMITH JR, HERMAN BRANDON            29   BLACK      M         MEDIUM                11/21/2019 TYGER RIVER                                                            2/16/2022
 336698    SMITH JR, JEREMIAH JERMAINE         31   BLACK      M         CLOSE                  2/28/2020 BROAD RIVER                                                           12/13/2038
 355865    SMITH JR, JOEY DEWAYNE              37   WHITE      M         MINIMUM                          PALMER                        3/19/2020     3/19/2020                  11/1/2020
 315964    SMITH JR, KENNETH WAYNE             36   BLACK      M         MINIMUM                          KIRKLAND                                                               4/15/2026
 331903    SMITH JR, PAUL ANTHONY              32   BLACK      M         MEDIUM                 7/25/2019 EVANS                        9/11/2019      8/28/2020                 10/27/2020
 381025    SMITH JR, STEVE RANDALL             42   WHITE      M         MINIMUM                          MANNING                     11/11/2019     11/11/2019                   6/6/2020
 368249    SMITH JR, WILLIE ERVIN              42   BLACK      M         MINIMUM                          GOODMAN                                                                 7/3/2026
 352504    SMITH, ADRIAN ELMO                  43   WHITE      M         MEDIUM                  2/9/2016 ALLENDALE                      6/1/2019     8/27/2020                 12/26/2020
 297780    SMITH, AKEEM OMAR                   33   BLACK      M         MEDIUM                 7/27/2018 LIEBER
 356345    SMITH, ALAN DALE                    55   WHITE      M         MEDIUM                           TYGER RIVER                   7/15/2017    11/19/2020                  5/25/2023
 370220    SMITH, ANDREW KINARD                38   BLACK      M         MEDIUM                 8/29/2018 EVANS                                                                  11/5/2022
 307683    SMITH, ANDREW PAUL                  42   WHITE      M         MEDIUM                 1/23/2019 MACDOUGALL                                                             1/25/2021
 381263    SMITH, ANDREY DEMETROIS             22   BLACK      M         MINIMUM                          TURBEVILLE                    7/15/2020     7/15/2020                 10/26/2021
 326549    SMITH, ANN BAXLEY                   64   WHITE      F         MINIMUM                          GRAHAM                                                                 8/12/2027
 179143    SMITH, ANTAUNE DEMERTRICK           48   BLACK      M                                3/21/2000 KIRKLAND                      6/18/2022     6/18/2022     7/10/2025     1/6/2026
 380419    SMITH, ANTHONY                      58   BLACK      M         MEDIUM                           ALLENDALE                      3/4/2023      3/4/2023                 12/13/2022
 347607    SMITH, ANTONIO MARCUS               30   BLACK      M         MEDIUM                           EVANS                         8/22/2020     8/22/2020      4/9/2021    10/6/2021

                                                                         SCDC INMATES MAY 5 000368
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 353247    SMITH, ARCEA EDWARD               28   BLACK      M         MINIMUM                            KIRKLAND                                                                 11/3/2020
 306393    SMITH, ARTHUR FRANKLIN            57   WHITE      M         MEDIUM                 4/2/2013    MCCORMICK                                                                2/19/2030
 380243    SMITH, ASHLEE BLAKE               25   WHITE      F         MINIMUM                            GRAHAM                      12/4/2019         2/26/2022                  8/25/2020
 382355    SMITH, AUTUMN GAYLE               24   WHITE      F         MINIMUM                            GRAHAM                     10/30/2020       10/30/2020                   3/24/2022
 380724    SMITH, AVIS RAYNALDO              44   BLACK      M         MINIMUM                            LIVESAY                      6/2/2020          6/2/2020                  5/14/2021
 350207    SMITH, BARON SIMPSON              34   WHITE      M         MINIMUM               6/23/2012    KERSHAW                      2/4/2021          2/4/2021                  4/24/2021
 255584    SMITH, BEN PATRICK                47   WHITE      M         MINIMUM               7/30/2019    KERSHAW                    12/20/2020       12/20/2020      5/22/2023 11/18/2023
 274409    SMITH, BILLY RAY                  59   WHITE      M         CLOSE                              PERRY                                                                    4/19/2031
 329045    SMITH, BLATON WAKEEM              28   BLACK      M         CLOSE                11/26/2019    LEE
  98962    SMITH, BOBBY LEON                 59   BLACK      M         CLOSE                  6/4/2009    TURBEVILLE
 378678    SMITH, BRADLEY DONALD             45   WHITE      M         MINIMUM                            MANNING                       8/8/2020         8/8/2020                  10/7/2020
 338126    SMITH, BRANDON CHAZ               30   WHITE      M         MEDIUM                4/14/2020    KERSHAW                                                                  9/21/2021
 364651    SMITH, BRANDON CHRISTOPHE         27   WHITE      M         MEDIUM                 1/9/2016    PERRY                                                                     1/6/2029
 309381    SMITH, BRIAN MARK                 48   WHITE      M                               5/25/2011    KIRKLAND                                     8/30/2018                  10/16/2020
 236768    SMITH, BRYANT B.                  41   BLACK      M         MEDIUM                3/15/2020    TYGER RIVER                                                              1/21/2021
 366967    SMITH, BRYSON                     33   BLACK      M         MEDIUM                3/24/2017    ALLENDALE                    1/22/2020       1/22/2020                    9/4/2020
  90424    SMITH, CALVIN -                   66   BLACK      M         MEDIUM                1/10/1992    KERSHAW                      4/27/1993       1/23/2021
 379132    SMITH, CANDY L                    30   WHITE      F         MINIMUM                            LEATH                        5/20/2021       5/20/2021      5/18/2023   11/14/2023
 372471    SMITH, CARLOS LERIC               24   BLACK      M         MEDIUM                5/20/2019    LEE                                                                      5/16/2024
 365942    SMITH, CASS FRANKLIN              53   WHITE      M         CLOSE                              MCCORMICK
 332034    SMITH, CEDRICK                    32   BLACK      M         CLOSE                  1/5/2020    BROAD RIVER                                                             12/29/2021
 292738    SMITH, CHAD ARMIN                 42   BLACK      M         MINIMUM               10/1/2018    TURBEVILLE                                                               6/28/2024
 382177    SMITH, CHADWICK LINWARD           48   WHITE      M         MEDIUM                             KIRKLAND                     9/18/2020       9/18/2020                   6/24/2021
 141961    SMITH, CHARLES R.                 63   WHITE      M         MEDIUM               12/10/2018    PERRY                         5/1/1998       2/27/2021
 338910    SMITH, CHAS LAMOUS                30   BLACK      M         MEDIUM                 7/3/2018    TYGER RIVER                                                              9/16/2026
 362308    SMITH, CHRISTOPHE EVON            37   BLACK      M         CLOSE                10/21/2016    LEE                                                                      1/23/2040
 302446    SMITH, CHRISTOPHE SCOTT           38   WHITE      M         MEDIUM                2/12/2019    KIRKLAND                     7/18/2019       7/18/2019                   2/28/2021
 378988    SMITH, CIARA LEE                  31   WHITE      F         MINIMUM               3/17/2020    GRAHAM                       6/27/2019       8/27/2020                   9/22/2020
 259061    SMITH, CLIFTON EUGENE             57   WHITE      M         MEDIUM                             EVANS                        8/19/2032       8/19/2032                   8/15/2032
 378066    SMITH, CLINTON ANTHONY            43   BLACK      M         MEDIUM                             LIEBER                                                                    3/1/2054
 377197    SMITH, COLBY RANDALL              19   BLACK      M         MEDIUM                 4/8/2020    TURBEVILLE                   3/20/2019       4/17/2020      5/28/2020   11/24/2020
 380733    SMITH, CORNELIUS                  17   BLACK      M         MEDIUM                 4/7/2020    TURBEVILLE                                                                2/1/2023
 380104    SMITH, COURTNEY ANTHONY           36   BLACK      M         MEDIUM                             KERSHAW                      2/21/2023       2/21/2023      5/19/2026   11/15/2026
 380549    SMITH, CURTIS                     34   BLACK      M         MINIMUM                            ALLENDALE                    8/15/2020       8/15/2020                   1/16/2024
 321086    SMITH, CURTIS LENNARD             49   BLACK      M         MEDIUM                             KIRKLAND                                                                 6/25/2023
 377816    SMITH, DANDRE TREAUN              24   BLACK      M         CLOSE                              LEE                                                                     11/26/2031
 248815    SMITH, DANNY EUGENE               49   BLACK      M         MINIMUM               8/19/2011    WATEREE RIVER                5/20/2020       5/20/2020                  10/26/2020
 250509    SMITH, DANTLEE ADRIAN             41   BLACK      M         CLOSE                 2/27/2019    BROAD RIVER
 314954    SMITH, DAPHANEY DENISE            40   WHITE      F         MEDIUM                 9/7/2007    GRAHAM                       2/23/2032       2/23/2032                   2/19/2032

                                                                       SCDC INMATES MAY 5 000369
                                                                                       Incident Date of                              Projected                   Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 309505    SMITH, DARRIN J                   34   BLACK      M         MINIMUM                4/10/2020   EVANS                                                                 8/12/2022
 360603    SMITH, DAVID                      42   BLACK      M         MEDIUM                 1/31/2018   LEE                                                                  12/17/2028
 227428    SMITH, DAVID KEITH                47   WHITE      M         MEDIUM                 9/21/2017   PERRY                                                                  8/4/2031
 330312    SMITH, DAZZELLE DEMARCUS          35   BLACK      M         CLOSE                  1/16/2019   LEE                                                                    4/5/2039
 255449    SMITH, DEEANE R.                  58   BLACK      M         MEDIUM                             LIEBER                                                                9/18/2030
 343997    SMITH, DEMEKA NACHELL             39   BLACK      F         MEDIUM                5/17/2019    LEATH                        5/29/2020     5/29/2020                   2/2/2021
 381633    SMITH, DENISE                     58   BLACK      F         MINIMUM                            GRAHAM                       8/14/2021     8/14/2021                  10/3/2023
 339486    SMITH, DEQUINTIN RAYMOND          28   BLACK      M         MEDIUM                1/24/2020    KERSHAW                                                              10/25/2023
 261055    SMITH, DEREK KEITH                62   BLACK      M         MEDIUM                             BROAD RIVER                                                           7/10/2024
 383175    SMITH, DERICO TYRICK              22   BLACK      M         MEDIUM                             KIRKLAND                                                              2/13/2024
 279826    SMITH, DERRICK                    37   BLACK      M         MEDIUM                 4/6/2020    LEE                                                                   1/31/2028
 284763    SMITH, DERRICK                    35   BLACK      M         MEDIUM                8/27/2018    TURBEVILLE                                                           12/26/2020
 245576    SMITH, DERRICK L.                 51   BLACK      M         MEDIUM                 8/5/2015    LIEBER
 376129    SMITH, DEVIN JOHN                 26   BLACK      M         MINIMUM                4/1/2019    PALMER                       9/26/2024     9/26/2024                  9/21/2024
 306747    SMITH, DUJUAN VARMONDO            47   BLACK      M                                            KIRKLAND                     8/23/2020     8/23/2020     8/23/2021    1/24/2022
 324682    SMITH, ERIC CORNELL               51   BLACK      M         MEDIUM                             MACDOUGALL                                                            8/23/2043
 360927    SMITH, ERIC MARKRECUS             26   BLACK      M         MEDIUM                12/3/2018    KERSHAW                       5/9/2016    12/19/2019     9/25/2020    3/24/2021
 342730    SMITH, ERIC OBRIAN                29   BLACK      M         MEDIUM                4/21/2020    RIDGELAND                     2/5/2020      2/5/2020     6/22/2023   12/19/2023
 352915    SMITH, ERIC T                     31   BLACK      M         MINIMUM                            LIVESAY                                                                4/8/2021
 381271    SMITH, FAVIAN VONDERRICK          22   BLACK      M         MEDIUM                2/24/2020    TURBEVILLE                                                            9/17/2021
 378210    SMITH, FILICIANO JERMAINE         31   BLACK      M         MEDIUM                             LIEBER                                                                8/20/2055
 348679    SMITH, FRANCIS NICOLE             32   BLACK      F         MINIMUM               8/18/2016    LEATH                                                                10/22/2021
 337423    SMITH, FRANKIE DEAN               39   WHITE      M         MINIMUM                            LIVESAY                      12/7/2019     3/24/2021                  11/1/2020
 301583    SMITH, FRANTRELL M                37   BLACK      M         MEDIUM                1/21/2018    RIDGELAND                                                              6/4/2026
 154399    SMITH, FREDDIE L                  54   BLACK      M         MEDIUM                8/24/2018    EVANS                        4/18/2019     4/30/2020     6/24/2020    7/24/2020
 329531    SMITH, GEORGE                     31   BLACK      M         CLOSE                 11/4/2008    LEE                                                                    9/3/2029
 353524    SMITH, GREGORY VINCENT            58   WHITE      M         MEDIUM                             PERRY                        5/28/2041     5/28/2041                 11/20/2043
 144913    SMITH, GROVER LEE                 70   WHITE      M         MEDIUM                4/29/1988    MCCORMICK                     9/4/2007     7/18/2020
 371848    SMITH, HEATHER CHRISTIAN          29   WHITE      F         MEDIUM                             LEATH                        6/25/2020     6/25/2020                 12/24/2020
 306606    SMITH, HILTON JERMANIE            35   BLACK      M         MEDIUM                 3/2/2020    EVANS                        3/19/2019     7/24/2020     6/24/2021   12/21/2021
 308420    SMITH, HOLLY CHANDRA              40   WHITE      F         MINIMUM                            GRAHAM                                    11/30/2006                  11/6/2020
 295137    SMITH, HOWARD                     66   BLACK      M         MEDIUM                 5/2/2012    BROAD RIVER
 363793    SMITH, HOWARD HENRY               45   WHITE      M         MEDIUM                 9/8/2016    BROAD RIVER                                                           9/16/2031
 333203    SMITH, II, ALBERT CLAYTON         41   BLACK      M         MEDIUM                             MACDOUGALL                                                             5/9/2047
 371846    SMITH, ISAAC JERELL               26   BLACK      M         MEDIUM               11/26/2018    RIDGELAND                                                             5/20/2023
 333407    SMITH, ISIAH                      31   BLACK      M         CLOSE                 2/25/2020    MCCORMICK                                                            11/17/2022
 371233    SMITH, JACOB ALLEN                29   WHITE      M         MEDIUM                             ALLENDALE                                                             10/4/2024
 375721    SMITH, JAHRU HAROLD               56   BLACK      M         CLOSE                11/26/2019    BROAD RIVER
 356622    SMITH, JAMAAL FREDRICK            37   BLACK      M         MINIMUM                            PALMER                       6/28/2019      7/9/2020     6/14/2021   12/11/2021

                                                                       SCDC INMATES MAY 5 000370
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 369037    SMITH, JAMAR BERNARD              22   BLACK      M         CLOSE                   3/1/2019   TURBEVILLE                   6/15/2021      6/15/2021                   6/9/2021
 248821    SMITH, JAMES A.                   58   BLACK      M         CLOSE                  4/27/2020   PERRY
 275590    SMITH, JAMES BRANDON              37   WHITE      M         MEDIUM                 7/16/2019   PERRY                                                                10/22/2038
 173686    SMITH, JAMES DEMETRIES            58   BLACK      M         MEDIUM                  9/7/2008   EVANS                                                                  5/3/2023
 228179    SMITH, JAMES EUGENE               50   WHITE      M         MEDIUM                             RIDGELAND                                                             12/5/2026
 295230    SMITH, JAMES MICHAEL              37   WHITE      M         CLOSE                 7/24/2018    LIEBER                                                               12/17/2021
 382875    SMITH, JAMES MICHAEL              53   WHITE      M         MINIMUM                            PALMER                      12/2/2019      12/2/2019    11/25/2020     2/6/2021
 197390    SMITH, JAMES R.                   53   WHITE      M         MEDIUM                1/30/2008    MACDOUGALL                                                            7/16/2021
 324097    SMITH, JAMIE ALLAN                36   WHITE      M         MINIMUM                            KIRKLAND                     5/3/2021       5/3/2021                 12/18/2021
 331070    SMITH, JAREMY ALEXANDER           29   BLACK      M         CLOSE                11/20/2019    LEE                                                                   12/5/2023
 382310    SMITH, JASON EUGENE               39   WHITE      M                                            KIRKLAND                    5/20/2020      5/20/2020                  2/12/2021
 316799    SMITH, JASON TRAVIS               32   WHITE      M         MEDIUM                1/10/2020    KERSHAW                      3/6/2021       3/6/2021                   3/5/2021
 378528    SMITH, JAVARE CORTEZ              22   BLACK      M         MINIMUM                2/4/2020    WATEREE RIVER                7/4/2022       7/4/2022                 12/13/2022
 322992    SMITH, JEFFREY LEIGHTON           52   WHITE      M         MINIMUM               4/10/2012    LIVESAY                                                              10/24/2024
 308712    SMITH, JEREMY JOHN                32   BLACK      M         MEDIUM                7/19/2018    EVANS                       7/21/2018    11/20/2020     12/28/2020    6/26/2021
 332154    SMITH, JERROD                     33   BLACK      M         MEDIUM                10/1/2019    EVANS                                                                 3/15/2026
 332155    SMITH, JERRY JEROME               36   BLACK      M         MINIMUM               8/23/2018    GOODMAN                                                                4/7/2026
 380862    SMITH, JERRY LEE                  31   WHITE      M         MEDIUM               10/22/2019    WATEREE RIVER               7/17/2020     7/17/2020      9/21/2021    3/20/2022
 268226    SMITH, JESSE FALLS                54   BLACK      M         MEDIUM                             ALLENDALE                  11/18/2019      3/3/2021                   8/24/2020
 362482    SMITH, JESSICA LEIGH              33   WHITE      F         MEDIUM               11/30/2019    GRAHAM                       8/1/2019    11/19/2020                   8/14/2020
 353220    SMITH, JOEL BLAKE                 30   WHITE      M         MEDIUM                             KIRKLAND                    8/17/2027     8/17/2027                   8/14/2027
 211679    SMITH, JOHN                       61   BLACK      M         MEDIUM                             LIEBER                                                                 3/6/2033
 307409    SMITH, JOHN ANTHONY               37   BLACK      M         MINIMUM               10/4/2009    LIVESAY                                                              12/13/2023
 119335    SMITH, JOHN HARDEN                56   WHITE      M         CLOSE                 3/25/2019    BROAD RIVER                                                           5/11/2036
 246646    SMITH, JOHN J                     40   BLACK      M         MINIMUM               3/21/2020    LIVESAY                                                               8/20/2023
 382676    SMITH, JOHN PAUL                  72   WHITE      M         MEDIUM                             PERRY                        6/2/2030       6/2/2030                  6/18/2039
 233610    SMITH, JOHN TIMOTHY               60   BLACK      M         CLOSE                 8/28/2017    PERRY                       5/22/2016      2/20/2021
 355096    SMITH, JOHNATHAN SCOTT            32   WHITE      M         MEDIUM               10/18/2017    MCCORMICK                   7/11/2046      7/11/2046                  7/11/2046
 349409    SMITH, JOHNATHAN WENDELL          37   WHITE      M         MINIMUM                5/5/2012    PALMER                     11/10/2019       3/3/2021                  8/15/2020
 310505    SMITH, JOHNNIE                    43   BLACK      M         MINIMUM               8/16/2017    LIVESAY                                                              10/20/2026
 221030    SMITH, JOHNNY EARL                54   BLACK      M         MINIMUM                4/1/2020    MANNING                     4/25/2019      7/31/2021                  7/26/2020
 296998    SMITH, JOSEPH DUVALL              38   BLACK      M         MEDIUM                7/23/2019    TURBEVILLE                                                            1/13/2021
 317272    SMITH, JOSEPH LAVERNE             41   BLACK      M         MEDIUM                             LEE                                                                  10/26/2028
 379596    SMITH, JOSEPH VANCE               40   WHITE      M         MINIMUM                            GOODMAN                                                               9/26/2024
 369784    SMITH, JOSHUA J C                 26   BLACK      M         MINIMUM              10/26/2018    PALMER                       1/2/2020      2/19/2022      2/1/2023    7/31/2023
 160708    SMITH, JR., LAWRENCE KENT         52   BLACK      M         MEDIUM                8/24/2013    TYGER RIVER                                                           4/21/2023
 299853    SMITH, JULIUS GERMAINE            42   BLACK      M         MINIMUM               1/23/2018    LIVESAY                                                               5/21/2024
 381351    SMITH, JUSTIN GREY                31   WHITE      M         MEDIUM                             EVANS                        3/7/2021       3/7/2021                  3/28/2021
 380563    SMITH, JUSTIN LEE                 28   WHITE      M         MINIMUM                            TRENTON                                                               9/26/2024

                                                                       SCDC INMATES MAY 5 000371
                                                                                     Incident Date of                             Projected                    Projected
                                     Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                    Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                      Age                                                                                                      Hearing Date*                Maxout Date
                                                                                       Disciplinary                             Hearing Date                   entry Date
 366888    SMITH, JUSTIN TYLER             30   WHITE      M         MEDIUM                  9/2/2019 KERSHAW                       8/27/2019    10/22/2020     10/17/2020    1/17/2021
 371571    SMITH, JUSTIN WAYNE             22   WHITE      M         MINIMUM                2/24/2020 TURBEVILLE                    7/29/2022      7/29/2022                  7/30/2022
 378352    SMITH, KADARIAN RASHEEM         21   BLACK      M         CLOSE                            BROAD RIVER                                                             9/29/2041
 382423    SMITH, KAITLIN SIERRA           24   WHITE      F         MEDIUM                           GRAHAM                        1/29/2020      1/29/2020                  9/11/2020
 381095    SMITH, KARTEL DMARCO            22   BLACK      M         MEDIUM                           TRENTON                         4/1/2043      4/1/2043                  3/26/2043
 273615    SMITH, KEITH ANDREA             60   BLACK      M         MEDIUM                 9/26/2017 ALLENDALE                                                               6/27/2030
 379754    SMITH, KEITH LESTER             33   WHITE      M                                          KIRKLAND                      3/15/2020      3/15/2020                  7/27/2020
 268079    SMITH, KELVIN BERNARD           48   BLACK      M         CLOSE                  2/24/2001 PERRY                                                                   1/21/2031
 297395    SMITH, KENNETH DANFELIX         37   BLACK      M         CLOSE                   5/3/2019 PERRY
 164920    SMITH, KEVIN -                  54   BLACK      M         MEDIUM                10/18/2018 PERRY                                                                 11/20/2048
 380207    SMITH, KEVIN MICHAEL            38   BLACK      M         MINIMUM                          MANNING                      2/26/2020       3/3/2021                  9/11/2020
 272440    SMITH, KEVIN SYLVESTER          43   WHITE      M         MEDIUM                 6/21/2019 RIDGELAND                                                              2/21/2034
 311697    SMITH, KIEV MILEK               34   BLACK      M         CLOSE                 12/31/2019 LEE
 370565    SMITH, LAJA LAQUAN              27   BLACK      M         MEDIUM                           EVANS                                                                  10/2/2022
 348951    SMITH, LAKEEM OLIJUWON          30   BLACK      M         MEDIUM                 9/11/2019 KERSHAW                                                                 3/7/2022
 339381    SMITH, LANDON C                 45   BLACK      M         MINIMUM                          MANNING                                                                8/13/2020
 336753    SMITH, LARRY DOUGLAS            51   WHITE      M         MEDIUM                           MCCORMICK                    1/17/2017      1/17/2017                   5/6/2029
 365191    SMITH, LARRY EUGENE             36   WHITE      M         MEDIUM                 6/30/2019 WATEREE RIVER                                                          8/22/2022
 375657    SMITH, LAUREN CHARITY           34   WHITE      F         MEDIUM                           LEATH                                                                 10/15/2029
 380310    SMITH, LEMONT MICHAEL B         28   BLACK      M         CLOSE                            BROAD RIVER                                                             2/8/2033
 310409    SMITH, LEONARD MAURICE          43   BLACK      M                                          KIRKLAND                                                               6/21/2026
 303612    SMITH, LONNIE HOWARD            49   WHITE      M         MEDIUM                 5/15/2016 TURBEVILLE                                                             2/27/2034
 268751    SMITH, LONNIE WILLIAM           37   BLACK      M         CLOSE                  1/13/2020 BROAD RIVER                                                            6/25/2064
 357404    SMITH, MANDY LENORE             43   WHITE      F         MEDIUM                  3/8/2018 LEATH                                                                  1/14/2034
 378454    SMITH, MARCUS DEMARIUS          22   BLACK      M         MEDIUM                 2/12/2020 BROAD RIVER                                                            3/18/2027
 260170    SMITH, MARK JASMINE             57   BLACK      M                                          KIRKLAND                                                                8/4/2021
 364559    SMITH, MARK NEHEMIAH            25   BLACK      M         CLOSE                  3/25/2020 LIEBER                                                                11/28/2021
 381062    SMITH, MARQUIS ANTWAN           38   BLACK      M         MINIMUM                          WATEREE RIVER                3/17/2021      3/17/2021     2/15/2023    8/14/2023
 323834    SMITH, MARQUITA                 33   BLACK      F         MEDIUM                10/16/2018 GRAHAM                                                                 8/19/2037
 320801    SMITH, MATTHEW CHESTER          37   WHITE      M         MEDIUM                 8/22/2019 TURBEVILLE                                                             4/28/2026
 329988    SMITH, MATTHEW CHUCKIE          57   BLACK      M         MEDIUM                           PERRY                                                                 10/24/2020
 320079    SMITH, MICHAEL A.               39   BLACK      M         MEDIUM                 2/27/2019 TURBEVILLE                                                             2/15/2032
 312873    SMITH, MICHAEL DEMOND           40   BLACK      M                                3/25/2013 KIRKLAND                     6/19/2024     6/19/2024      1/20/2028    7/18/2028
 281614    SMITH, MICHAEL EUGENE           49   WHITE      M         MEDIUM                10/20/2012 TURBEVILLE                   7/24/2020     7/24/2020                   7/30/2021
 364265    SMITH, MICHAEL GLENN            27   WHITE      M         MEDIUM                  2/3/2020 MCCORMICK                    2/28/2017    10/23/2020       8/3/2020    1/30/2021
 226974    SMITH, MICHAEL JOE              42   WHITE      M         CLOSE                   7/3/2019 PERRY
 350413    SMITH, MICHAEL JUAN             27   BLACK      M         CLOSE                  1/29/2019 LEE                           4/4/2044       4/4/2044                  10/4/2046
 284888    SMITH, MICHAEL VINCENT          38   BLACK      M         CLOSE                   4/5/2020 LIEBER                                                                 8/16/2043
 311064    SMITH, MIKE A.                  36   BLACK      M         MEDIUM                 3/27/2020 RIDGELAND                                                             12/26/2048

                                                                     SCDC INMATES MAY 5 000372
                                                                                      Incident Date of                              Projected                   Projected
                                      Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                       Age                                                                                                      Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                  entry Date
 334335    SMITH, NORRIS HENNESEY           58   BLACK      M         MEDIUM                 2/28/2013   MCCORMICK                                                              7/4/2030
 267982    SMITH, ORLANDO FONTE             46   BLACK      M         MEDIUM                 1/10/2020   RIDGELAND                                                              7/8/2030
 242207    SMITH, PATRICK LEVAR             41   BLACK      M         MINIMUM                 1/9/2006   LEE                          9/15/2019     1/28/2021                   3/2/2021
 119472    SMITH, PAUL                      60   BLACK      M         MEDIUM                 3/22/1991   PERRY
 310236    SMITH, PEPLOS LAMONT             39   BLACK      M         MEDIUM                 3/16/2020   TURBEVILLE                    2/8/2018     8/28/2020     6/14/2020   12/11/2020
 283357    SMITH, PERRY                     36   BLACK      M         CLOSE                  3/25/2020   EVANS                                                                11/29/2029
 240614    SMITH, PERRY SAMUEL              51   BLACK      M         MEDIUM                11/19/2002   TYGER RIVER                                                          10/20/2021
 373119    SMITH, PORSCHA ALEXIS            33   BLACK      F         MINIMUM                8/29/2019   GRAHAM                                                                6/16/2020
 312339    SMITH, RANDALL                   64   WHITE      M         MEDIUM                11/20/2019   ALLENDALE                                                             2/10/2021
 264503    SMITH, RANDY                     58   WHITE      M         MINIMUM               12/19/2002   LIVESAY                                                               5/12/2021
 358756    SMITH, RANDY                     37   WHITE      M         MEDIUM                 4/17/2020   TYGER RIVER                                                           3/12/2026
 336807    SMITH, RAYSHON LAMAR             28   BLACK      M         CLOSE                  8/19/2019   LEE                                                                    2/4/2047
  86125    SMITH, REGINALD BERNARD          61   BLACK      M         MINIMUM                            PERRY                                                                 1/13/2026
 350949    SMITH, RICHARD TERRELL           29   BLACK      M         MEDIUM                12/3/2019    RIDGELAND                    7/19/2020     7/19/2020                   8/1/2020
 319515    SMITH, RICHARDEAR DEMOND         40   BLACK      M         MINIMUM               7/17/2014    LIVESAY                      4/13/2020     4/13/2020     8/24/2022    2/20/2023
 321505    SMITH, RICKY LEE                 32   WHITE      M         CLOSE                  7/9/2019    BROAD RIVER                  2/12/2031     2/12/2031                   8/5/2031
 378168    SMITH, RICKY WAYNE               60   WHITE      M         MEDIUM                             PERRY                        2/18/2022     2/18/2022                  7/14/2027
 147443    SMITH, ROBERT                    55   WHITE      M         MEDIUM                1/12/1997    EVANS                         4/6/2018     8/15/2020
 373298    SMITH, ROBERT                    39   WHITE      M         MINIMUM                            GOODMAN                      2/11/2019     4/18/2020                  3/21/2021
 302035    SMITH, ROBERT                    36   WHITE      M         MEDIUM                 3/4/2020    TYGER RIVER                                                          12/18/2027
 368831    SMITH, ROBERT ALEXANDER          31   BLACK      M         MEDIUM                7/13/2019    TURBEVILLE                    2/8/2019     3/10/2021     7/11/2021     1/7/2022
 285136    SMITH, ROBERT DAVIS              45   BLACK      M         MEDIUM                7/12/2004    BROAD RIVER                                                          12/30/2032
 370098    SMITH, ROBERT EDWARD             48   WHITE      M         MINIMUM                            MANNING                       1/6/2020      1/6/2020     1/12/2021    7/11/2021
 246106    SMITH, ROBERT GLEN               48   WHITE      M         CLOSE                 5/27/2006    BROAD RIVER
 220439    SMITH, ROBERT LEE                46   BLACK      M         CLOSE                12/27/2017    PERRY                       7/18/2014      2/20/2021
 215792    SMITH, RODERICK JAMES            60   WHITE      M         MEDIUM                             LIEBER                     11/10/2013      8/29/2020
 260686    SMITH, RODNEY LAREESE            45   BLACK      M         MEDIUM                             TYGER RIVER                                                           3/26/2022
 382183    SMITH, RODRICUS                  19   BLACK      M                                            KIRKLAND                                                              4/18/2023
 347780    SMITH, RONALD                    33   BLACK      M         CLOSE                12/28/2019    PERRY                                                                  8/8/2041
 176740    SMITH, RONALD LAMONT             52   BLACK      M         MEDIUM                 5/5/2015    ALLENDALE                                                             3/14/2025
 378671    SMITH, RONNIE DEWAYNE            23   WHITE      M         MEDIUM               12/13/2019    MACDOUGALL                    8/4/2019     8/28/2020     8/24/2020    2/20/2021
 371662    SMITH, ROY ELLIS                 54   WHITE      M         MEDIUM                8/10/2017    TYGER RIVER                                                           1/31/2028
 383217    SMITH, RYLEY MORGAN              23   WHITE      M                                            KIRKLAND                   10/12/2020     10/12/2020                 11/13/2021
 350482    SMITH, SAM HAROLD                77   BLACK      M         MEDIUM                             PERRY                                                                  5/1/2026
 291306    SMITH, SAMUEL GLENN              40   WHITE      M         MEDIUM                11/4/2019    EVANS                         2/8/2037      2/8/2037                   2/8/2037
 373398    SMITH, SAMUEL JACOB              33   WHITE      M         MEDIUM                             LEE                                                                  10/30/2028
 348326    SMITH, SAMUEL TYRONE             30   BLACK      M         MEDIUM                3/20/2020    BROAD RIVER                                                           3/27/2039
 367830    SMITH, SANTERIO BERNARD          25   BLACK      M         MEDIUM                4/25/2020    TURBEVILLE                                                           12/24/2020
 380311    SMITH, SEAN DONADRIAN            36   BLACK      M         MEDIUM                             TURBEVILLE                                                           10/21/2022

                                                                      SCDC INMATES MAY 5 000373
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 252146    SMITH, SETH HASSAN               40   BLACK      M         MEDIUM                 8/22/2019   RIDGELAND                    8/27/2020      8/27/2020       6/5/2024   12/2/2024
 261518    SMITH, SHANNON                   42   BLACK      M         MEDIUM                 8/12/2012   KIRKLAND                                                              12/15/2028
 349542    SMITH, SHAQUAN KWOMAINE          29   BLACK      M         MINIMUM                3/30/2012   WATEREE RIVER                12/5/2020      12/5/2020     1/10/2022    5/31/2022
 376840    SMITH, SHYKIEM UNIVERSAL         22   BLACK      M         MEDIUM                 7/30/2019   WATEREE RIVER                                                          9/14/2025
 371064    SMITH, SHYQUESE DEAIRES          22   BLACK      M         MEDIUM                 3/30/2020   RIDGELAND                    5/25/2020      5/25/2020     5/16/2021 11/12/2021
 381893    SMITH, SPENCER JUNIOR            30   BLACK      M         MEDIUM                             MACDOUGALL                                                             8/24/2020
 214871    SMITH, STANLEY                   57   BLACK      M         MEDIUM                10/5/2014    TYGER RIVER                                                           11/12/2021
 237429    SMITH, STANLEY TROY              56   BLACK      M         MEDIUM               10/12/2004    LIEBER                       7/27/2015       1/8/2022
 372195    SMITH, STEFAN LAMONT             30   BLACK      M         MEDIUM                5/28/2019    WATEREE RIVER                                                           8/6/2025
 336978    SMITH, STEVEN                    28   WHITE      M         CLOSE                 10/9/2018    BROAD RIVER                                                           10/13/2022
 221487    SMITH, SUSAN                     48   WHITE      F         MEDIUM                3/23/2015    LEATH                        11/4/2024      11/4/2024
 382791    SMITH, TERRANCE JERMAINE         41   BLACK      M         MEDIUM                             MACDOUGALL                   12/5/2020      12/5/2020     11/8/2021    12/4/2021
 292962    SMITH, TERRANCE V.               38   BLACK      M         CLOSE                  1/9/2020    MCCORMICK
 372430    SMITH, TERRELL ARTIETH           23   BLACK      M         CLOSE                 4/14/2020    PERRY                                                                  5/4/2049
 160785    SMITH, TERRY BO                  49   BLACK      M         MEDIUM                 5/5/2008    LEE                                                                  10/22/2025
 376868    SMITH, THOMAS ALLEN              55   WHITE      M         CLOSE                              KIRKLAND                                                              6/12/2031
 343750    SMITH, THOMAS MICHAEL            33   WHITE      M         CLOSE                 6/28/2019    LIEBER                                                                 6/6/2030
 367135    SMITH, TIANT ALPHONSO            44   BLACK      M         MEDIUM                             LIEBER                                                               12/30/2032
 332231    SMITH, TOCARA NASHA              35   BLACK      F         MINIMUM               7/25/2019    GRAHAM                                                                3/13/2026
 287326    SMITH, TOMMIE                    39   BLACK      M         MEDIUM                 4/4/2019    RIDGELAND                                                             3/25/2031
 376021    SMITH, TONY JAMES                28   WHITE      M         MINIMUM                            PALMER                      7/13/2021      7/13/2021      3/1/2024    8/28/2024
 191824    SMITH, TRAVIS                    45   WHITE      M         MINIMUM               9/17/2013    RIDGELAND                   6/13/2020      6/13/2020                  7/29/2020
 309894    SMITH, TRAVIS DALE               36   WHITE      M         MEDIUM                             TYGER RIVER                                                            5/8/2023
 285273    SMITH, TRAVIS M                  41   BLACK      M         MEDIUM                6/10/2004    TYGER RIVER                                                           5/17/2029
 382804    SMITH, TYLER JORDAN              24   WHITE      M         MINIMUM                            EVANS                      12/15/2021    12/15/2021       1/6/2025     7/5/2025
 349951    SMITH, TYREK JAJUAN              26   BLACK      M         MEDIUM                5/24/2019    EVANS                                                                 4/25/2026
 297753    SMITH, TYRONE DANIEL             35   BLACK      M         MINIMUM                            WATEREE RIVER               6/13/2020      6/13/2020                  3/13/2021
 211467    SMITH, VARSHEEN                  43   BLACK      M         MEDIUM                 3/2/1997    LIEBER                                                                 2/5/2037
 348112    SMITH, VICTOR D                  36   BLACK      M         CLOSE                 6/30/2019    MCCORMICK
 370195    SMITH, VJ LEFOY                  77   WHITE      M         MEDIUM                             MACDOUGALL                   8/4/2018      9/25/2020                   9/9/2021
 184653    SMITH, WARREN                    57   BLACK      M         CLOSE                              LEE                                                                   5/17/2032
 254857    SMITH, WAYNE B.                  47   BLACK      M         MEDIUM                3/15/2017    RIDGELAND                                                              9/1/2023
 370534    SMITH, WAYNE MCCONNELL           34   WHITE      M         MEDIUM                             BROAD RIVER                                                           6/14/2032
 365770    SMITH, WAYNE MICHAEL             31   BLACK      M         MEDIUM               11/20/2019    EVANS                        2/4/2018       5/8/2020     4/25/2025   10/22/2025
 383112    SMITH, WILLIAM CAMERON           20   WHITE      M         MEDIUM                             KIRKLAND                                                              2/28/2023
 169864    SMITH, WILLIAM LAMAR             49   BLACK      M         MEDIUM               10/24/2018    ALLENDALE                                                             9/10/2021
 342225    SMITH, WILLIAM MCKNIGHT          30   BLACK      M         CLOSE                 1/11/2020    LIEBER                                                                11/2/2032
 256495    SMITH, WILLIAM ROSCOE            73   WHITE      M         MINIMUM              11/26/2018    LIVESAY                     9/19/2018      3/13/2020                  8/12/2021
  68068    SMITH, WILLIE -                  72   BLACK      M         MEDIUM                 2/5/2002    PERRY                        5/5/1982      1/23/2021

                                                                      SCDC INMATES MAY 5 000374
                                                                                                Incident Date of                              Projected                      Projected
                                                 Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                                Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                                  Age                                                                                                        Hearing Date*                Maxout Date
                                                                                                  Disciplinary                              Hearing Date                     entry Date
 331227    SMITH, ZACHARY                              31   BLACK     M         MEDIUM                  6/8/2017   TYGER RIVER                                                               7/2/2020
 368413    SMITH, ZACHARY MARK                         32   WHITE     M         MEDIUM                 3/16/2020   ALLENDALE                                                                12/4/2024
 380090    SMITHEY, CASSIE LYDIA                       37   WHITE     F         MEDIUM                  1/9/2020   GRAHAM                       9/27/2019        9/27/2019                  6/13/2020
 354516    SMITHPETERS, DANIEL                         30   WHITE     M         MINIMUM                5/25/2018   KERSHAW                                                                  1/20/2026
 283281    SMOAK, BRYAN WILLIAM                        37   WHITE     M         MEDIUM                 6/10/2019   TURBEVILLE                                                    5/3/2022 10/30/2022
 352161    SMOAK, JAMIE BENTON                         34   WHITE     M         MEDIUM                  7/1/2018   MACDOUGALL                                                               9/22/2024
 377159    SMOAK, REBECCA                              60   WHITE     F         CLOSE                   3/5/2020   LEATH                                                                    3/23/2036
 235609    SMOAK,JR., EDWARD LAMAR                     44   WHITE     M         CLOSE                  1/10/2017   LIEBER                                                                    8/4/2032
 372688    SMOOT, ADREAN LAMAR                         34   BLACK     M         MEDIUM                             RIDGELAND                                                               10/29/2028
 263901    SMOOT, CORESSELL                            39   BLACK     M         MEDIUM                 2/6/2019    TURBEVILLE                                                               5/17/2022
 351660    SMOOT, TONY MIKE                            27   BLACK     M         CLOSE                  6/3/2019    KIRKLAND                                                                  7/2/2020
 222929    SMYRE, CARL LEWIS                           34   BLACK     M         MEDIUM                8/13/2019    RIDGELAND                    4/12/2018        8/28/2020                   7/6/2021
 363756    SMYTH, KEITH ADGER                          26   WHITE     M         MEDIUM                 8/6/2019    KIRKLAND                                                                 5/13/2036
 290808    SNEED, DONALD S                             46   BLACK     M         MEDIUM               10/14/2019    ALLENDALE                                                                7/12/2023
 192858    SNELL, CALVIN                               44   BLACK     M         MEDIUM                9/28/2019    EVANS                         4/4/2021         4/4/2021     10/6/2025     4/4/2026
 362447    SNIDER, ADRIAN DAMARIO                      28   BLACK     M         MINIMUM               8/13/2016    MACDOUGALL                   11/5/2019        1/23/2021     9/23/2020    3/22/2021
 316423    SNIPE, LAMAJ DECEASERE                      31   BLACK     M                                            KIRKLAND                                                                 10/2/2021
 369504    SNIPES, CALEB LEE                           22   WHITE     M         MEDIUM                4/28/2020    RIDGELAND                    10/7/2020        10/7/2020                 10/31/2020
 356225    SNIPES, PRINCE DEVEN                        37   BLACK     M         CLOSE                              BROAD RIVER
 166996    SNOW, GARY                                  51   BLACK     M         MEDIUM                7/27/1990    RIDGELAND                                                               12/26/2023
 365715    SNUGGS, CARLA MICHELLE                      37   WHITE     F         MINIMUM                            LEATH                       5/18/2020        5/18/2020                   11/4/2020
 243665    SNYDER, BENJAMIN                            50   BLACK     M         MEDIUM               10/21/2004    LIEBER                     11/22/2025       11/22/2025
 135805    SNYDER, JEFF                                58   WHITE     M         MEDIUM                4/14/2017    PERRY
 322955    SNYDER, MARK ALLAN                          58   WHITE     M         MEDIUM                 2/5/2013    MACDOUGALL                                                               5/29/2023
 342645    SOBERS, RASHAUN JAMINE                      29   BLACK     M         CLOSE                  5/1/2012    PERRY
 348189    SODERBERG, TIMOTHY LOUIS                    37   WHITE     M         MINIMUM                1/6/2012    KERSHAW                      12/6/2021       12/6/2021       2/1/2025    7/31/2025
 371043    SOFGE, DANIEL JAMES                         34   WHITE     M         MEDIUM                3/11/2017    KERSHAW                       3/3/2020        3/3/2020      2/23/2021    8/22/2021
 314333    SOFIA, WILLIAM                              44   WHITE     M         MEDIUM                 1/7/2019    EVANS                        11/9/2034       11/9/2034                    5/2/2037
 382360    SOLES, ASHLYN BROOKE                        25   WHITE     F         MINIMUM                            GRAHAM                                                                   9/27/2020
 345606    SOLESBEE, ADAM LEE                          31   WHITE     M         MEDIUM               12/19/2019    TYGER RIVER                12/22/2020       12/22/2020                   1/17/2021
 382836    SOLESBEE, BRIAN NEAL                        18   WHITE     M         MEDIUM                2/11/2020    TURBEVILLE                  7/15/2020        7/15/2020                    7/5/2022
 346794    SOLESBEE, CHAD MICHAEL                      36   WHITE     M         MEDIUM                             EVANS                       7/14/2020        7/14/2020                   6/12/2021
 381540    SOLIS-SANTOS, JESSICA LYNN                  32   WHITE     F         MINIMUM                            GRAHAM                     11/15/2019       11/15/2019                  10/15/2020
 366374    SOLOMON, CARLTON LAMOND                     26   BLACK     M         MEDIUM                1/25/2020    LIEBER                                                                   7/24/2033
 375965    SOLOMON, JACOB CRAIG                        22   WHITE     M         MEDIUM                12/3/2018    BROAD RIVER                                                             11/29/2020
 234075    SOLOMON, RICHARD                            60   BLACK     M         MEDIUM                3/26/2020    ALLENDALE                     9/8/2021         9/8/2021                 12/13/2026
 363633    SOLORZANO HERNANDEZ, MANUEL DEJESUS         36   OTHER     M         MEDIUM                3/18/2020    KERSHAW                                                                   9/6/2024

 366024 SOLORZANO, GEOVANI ANTONIO                     26 BLACK       M         CLOSE                  3/2/2020 LEE                                                                         12/9/2032

                                                                                SCDC INMATES MAY 5 000375
                                                                                       Incident Date of                              Projected                    Projected
                                        Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 382227    SONSON II, JEFFREY MILES           28   WHITE     M         MEDIUM                             KIRKLAND                     1/22/2020      1/22/2020                   5/6/2020
 383301    SOSA CANSECO, GREGORIO             39   OTHER     M                                            KIRKLAND                     4/15/2020      4/15/2020                  3/23/2021
 303970    SOSBEE, GEORGE                     58   WHITE     M         CLOSE                 8/30/2005    PERRY
 362731    SOSBY, MATTHEW BLAKE               46   WHITE     M         MEDIUM                             ALLENDALE                   2/26/2021      2/26/2021                  4/29/2023
 360661    SOTO SANTIAGO, JOSE ANGEL          43   OTHER     M         MEDIUM                             WATEREE RIVER                                                          5/5/2022
 378350    SOTO, ALEX VINCENT                 39   WHITE     M         MEDIUM               10/25/2019    EVANS                                                                10/24/2024
 380534    SOTO, DAVID                        19   OTHER     M         MEDIUM                 3/3/2020    TURBEVILLE                  7/29/2022      7/29/2022                  3/21/2023
 317197    SOTO, JOSE                         54   OTHER     M         MEDIUM                             KIRKLAND                                                              8/16/2022
 380817    SOTOMAYOR, KERMIT                  61   OTHER     M         MEDIUM                             KERSHAW                      5/3/2021       5/3/2021                   6/7/2022
 330356    SOUDEN, MOSES TIMOTHY              29   BLACK     M         MINIMUM               8/28/2019    LIVESAY                     10/1/2021      10/1/2021                   4/2/2022
 347218    SOUTH, LEIF ERICSON                49   WHITE     M         CLOSE                 2/10/2020    LEE                                                                   4/18/2025
 381514    SOUTHALL JR, MICHAEL LEE           28   WHITE     M         MINIMUM               4/21/2020    MANNING                     10/5/2019      10/5/2019                  7/12/2020
 123541    SOUTHERLAND, CARL H.               63   WHITE     M         MEDIUM               11/29/1990    LIEBER                                                                3/12/2030
 381204    SOUTHERS, JERTAVICE JERONE         32   BLACK     M         MINIMUM                            PALMER                       8/2/2020       8/2/2020                  8/27/2020
 231498    SOWELL, DEMETRIC LAMONT            44   BLACK     M         MINIMUM                            TURBEVILLE                   8/6/2019      8/13/2020     2/20/2021    8/19/2021
 321314    SOWELL, INDIA KORIN                43   BLACK     F         MINIMUM                9/5/2013    GRAHAM                      3/13/2020      3/11/2021      4/8/2021     9/5/2021
 267064    SOWELL, KENNY                      42   BLACK     M         MEDIUM                 4/6/2020    TURBEVILLE                                                             2/3/2068
 332117    SOWELL, PAUL WILLIAM               29   WHITE     M         MINIMUM               6/26/2018    WATEREE RIVER               2/21/2022      2/21/2022                   2/8/2023
 238581    SOWELL, TODD                       45   WHITE     M         MEDIUM               11/29/2018    PERRY                                                                  2/8/2024
 381240    SOWELLS, MARCUS                    26   BLACK     M         MEDIUM                 3/3/2020    WATEREE RIVER               1/28/2020      1/28/2020                 12/12/2020
 358974    SPADE, DANIEL WILLIAM              44   WHITE     M         MEDIUM                5/29/2019    BROAD RIVER                                                          12/19/2048
 375896    SPAIN, MAURICE DEANGELO            23   BLACK     M         MEDIUM                10/4/2019    TYGER RIVER                                                            1/3/2024
 376336    SPAIN, TIMOTHY JERRY MYER          20   BLACK     M         CLOSE                 3/24/2020    BROAD RIVER                                                           7/17/2025
 351494    SPAN, WHITNEY DESMOND              27   BLACK     M         CLOSE                 2/15/2020    BROAD RIVER                                                           5/31/2022
 377361    SPANN, ALEXANDER MARCELL           30   BLACK     M         MEDIUM               12/27/2018    RIDGELAND                                                              2/1/2027
 320123    SPANN, BRIAN DELONTE               37   BLACK     M         MEDIUM                8/14/2019    EVANS                                                                 7/24/2026
 375982    SPANN, DANTONIUS TAVARES           34   BLACK     M         MEDIUM                             ALLENDALE                   4/23/2019      4/30/2020     8/31/2021    2/27/2022
 254859    SPANN, DERRIAN LATROYCE            45   BLACK     M         CLOSE                  2/9/2018    LIEBER
 245840    SPANN, ERIC L                      41   BLACK     M         MEDIUM                3/23/2020    TURBEVILLE                                                            1/23/2027
 286321    SPANN, JAMES KEION                 36   BLACK     M         CLOSE                 3/22/2020    LEE
 377877    SPANN, JASON TREMAINE              26   BLACK     M         CLOSE                 11/8/2019    LEE                         9/29/2020      9/29/2020                 10/22/2020
 382520    SPANN, MILLIK TYRELL               20   BLACK     M         MEDIUM                             TURBEVILLE                                                           11/29/2023
 380128    SPANN, SHYHEIM                     20   BLACK     M         MEDIUM                1/14/2020    MACDOUGALL                                                            10/5/2022
 305939    SPANN, TOURIARNOL WAYNE            34   BLACK     M         MEDIUM                 4/7/2020    PERRY                                                                10/26/2039
 364783    SPANN, WILLIAM JERQUZES            23   BLACK     M         MEDIUM                3/26/2020    TRENTON                                                               8/11/2024
 199433    SPARKMAN, COREY LAMONT             44   BLACK     M         CLOSE                 9/28/2017    BROAD RIVER                 7/14/2012      6/18/2021
 242448    SPARKMAN, DAVID                    46   BLACK     M         MEDIUM                6/29/2018    EVANS                                                                 11/3/2031
 332357    SPARROW, VALLON                    36   BLACK     F         MEDIUM                 3/1/2018    LEATH                                                                 1/23/2021
 241453    SPEAKS, ALEXANDER                  48   BLACK     M         MEDIUM                5/22/2008    PERRY

                                                                       SCDC INMATES MAY 5 000376
                                                                                           Incident Date of                             Projected                      Projected
                                           Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                        Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                     entry Date
 297965    SPEAR, JR., PHILLIP LEE               43   BLACK      M         MEDIUM                 1/16/2020 TURBEVILLE                                                                8/17/2032
 240488    SPEARMAN, JASON LEE                   44   WHITE      M         MINIMUM                 2/8/2018 MANNING                                                                    8/6/2020
 151919    SPEARMAN, QUIENTIN EUGENE             54   BLACK      M         CLOSE                  10/3/2012 KIRKLAND                                                                  5/22/2043
 121148    SPEARMAN, RICHARD EUGENE              70   WHITE      M         MEDIUM                           TYGER RIVER                   3/17/2000        9/18/2020
 340805    SPEARS, BRIAN                         33   BLACK      M         CLOSE                 10/22/2019 LEE                                                                       5/31/2037
 363100    SPEARS, ERIC TERRELL                  50   BLACK      M         MEDIUM                 12/2/2019 BROAD RIVER                                                               2/11/2040
 350776    SPEARS, MICHAEL SAHEEM                26   BLACK      M         CLOSE                  1/14/2020 BROAD RIVER                                                               11/2/2036
 378561    SPECHT JR, HENRY FREDERICK            62   WHITE      M         MINIMUM                          PALMER                        8/11/2019        7/24/2020     8/31/2020    2/27/2021
 372868    SPEER, JESSIE GENE                    39   WHITE      M         MEDIUM                           TYGER RIVER                                                               3/29/2029
 331357    SPEIGHT, DAVID                        41   WHITE      M         MEDIUM                 3/30/2020 RIDGELAND                                                                 5/31/2026
 272006    SPELL, WOODROW HENRY                  54   WHITE      M         MEDIUM                 1/23/2019 RIDGELAND                                                                 8/21/2021
 255195    SPENCER JR, RONALD                    40   BLACK      M         MEDIUM                  3/4/2020 EVANS                                                                      1/4/2025
 284416    SPENCER, CHRISTOPHE                   39   BLACK      M         MEDIUM                 9/22/2017 BROAD RIVER                                                               4/17/2028
 240234    SPENCER, DEMETRIUS RODRRIQUEZ         41   BLACK      M         MEDIUM                 12/3/2019 EVANS                         11/3/2027        11/3/2027                 11/14/2033
  90183    SPENCER, EARL                         74   WHITE      M         MEDIUM                           LIEBER                                                                     7/9/2054
 381469    SPENCER, KEITH RANDALL                18   WHITE      M         MEDIUM                           TURBEVILLE                   8/14/2020         8/14/2020                  4/30/2022
 315380    SPENCER, MICHAEL AUSTIN               38   WHITE      M         MEDIUM                 3/27/2020 RIDGELAND                   12/29/2021       12/29/2021                   9/15/2024
 383141    SPENCER, RONTERIA DENISE              36   BLACK      F                                          GRAHAM                       5/15/2020         5/15/2020                   7/8/2020
 247748    SPENCER, WADE ROBINSON                41   BLACK      M         MINIMUM                6/12/2006 GOODMAN                      3/19/2020         3/10/2021       3/9/2022    9/5/2022
 246472    SPICER, ALVIN                         59   WHITE      M         MINIMUM                5/16/2012 TURBEVILLE                  10/24/2019       11/19/2020                  12/24/2020
 336380    SPICER, ROBERT STEPHEN                32   WHITE      M         MINIMUM               12/16/2009 GOODMAN                                                                   6/30/2021
 340898    SPIGNER, PATRICK A                    33   BLACK      M         MEDIUM                  3/4/2020 RIDGELAND                                                                  9/4/2022
  65500    SPIGNER, ROBERT FRANK                 69   BLACK      M         MEDIUM                 6/16/2001 ALLENDALE                     9/20/2001        6/19/2021
 297791    SPILLERS III, OLLIE                   36   BLACK      M         MEDIUM                10/29/2019 WATEREE RIVER                                                            11/20/2027
 343051    SPIRAKIS, PANTELEIMO N                59   WHITE      M         CLOSE                            LEE                                                                      11/17/2035
 383294    SPIRES, KENNETH LEON                  38   WHITE      M                                          KIRKLAND                                                                   6/6/2020
 345261    SPIRES, MICAH RODNEY                  39   WHITE      M         MEDIUM                  2/9/2018 PERRY                                                                    11/28/2022
 331124    SPITZER, RUSSELL FRED                 61   WHITE      M         MEDIUM                  7/2/2012 ALLENDALE                      1/3/2013         2/5/2020                  6/17/2020
 382570    SPIVEY, ALBERT LEE                    29   WHITE      M         MEDIUM                           EVANS                          1/8/2020         1/8/2020     9/24/2021    3/23/2022
 316537    SPIVEY, BYRON L.                      36   BLACK      M         MEDIUM                10/16/2019 TURBEVILLE                                                                6/15/2027
 273097    SPIVEY, BYRON LEONARD                 51   BLACK      M         MEDIUM                 3/11/2010 PERRY
 256255    SPIVEY, DOMINIC                       47   BLACK      M         CLOSE                  7/13/2018 LIEBER                                                                   5/13/2022
 346440    SPIVEY, RAKEEM JAMAL                  29   BLACK      M         MEDIUM                 9/28/2017 EVANS                                                                     7/8/2027
 333288    SPIVEY, TERRANCE RONNEL               29   BLACK      M         CLOSE                  3/10/2020 LEE                                                                      8/17/2028
 309287    SPOONE, JAMES                         61   WHITE      M         MEDIUM                  9/7/2016 PERRY
 319776    SPORTS, JOE                           46   WHITE      M         MEDIUM                           MACDOUGALL                                                               1/28/2023
 383283    SPRAGUE, ADAM TIMOTHY                 33   WHITE      M                                          KIRKLAND                      4/21/2020       4/21/2020                  9/27/2020
 257899    SPRATT, ERIC                          38   BLACK      M         MEDIUM                 5/16/2009 LIEBER                                                                   6/30/2028
 357370    SPRING, JONATHAN MASCIA               26   WHITE      M         MINIMUM                8/20/2017 ALLENDALE                     4/13/2016      11/14/2020     11/12/2020   5/11/2021

                                                                           SCDC INMATES MAY 5 000377
                                                                                               Incident Date of                              Projected                    Projected
                                               Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                              Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                                Age                                                                                                       Hearing Date*                Maxout Date
                                                                                                 Disciplinary                              Hearing Date                   entry Date
 382782    SPRING, MICHAEL ROBERT                    43   WHITE      M         MINIMUM                            KERSHAW                     11/26/2020    11/26/2020      7/22/2022    1/18/2023
 198897    SPRINGS, LACOSTA MONTRELL                 44   BLACK      M         MEDIUM               11/27/2007    TYGER RIVER                 12/22/2013      8/15/2020
 356950    SPRINGS, TOMARIUS WILSON                  35   BLACK      M         MEDIUM                 4/6/2020    TYGER RIVER                  8/16/2017      12/3/2021     8/10/2021     2/6/2022
 383146    SPRINKLE JR, TALMADGE ISHMAEL             21   BLACK      M                                            KIRKLAND                     8/21/2022      8/21/2022                  8/21/2022
 373750    SPRINKLE, ROBERT EDWARD                   65   WHITE      M         MEDIUM                             KERSHAW                     10/10/2020    10/10/2020                   12/3/2021
 356165    SPROUSE, GEORGIA ANN                      38   WHITE      F         MEDIUM                 8/7/2017    GRAHAM                                                                 4/28/2023
 164533    SPROUSE, JOHN EARL                        51   WHITE      M         MINIMUM               7/20/2008    GOODMAN                                                                10/9/2020
 343308    SPROUSE, PATRICIA                         69   WHITE      F         MEDIUM                6/30/2018    GRAHAM                                                                 7/28/2022
 362050    SPROUSE, PHILLIP SHAE                     27   WHITE      M         MEDIUM                 5/4/2018    TURBEVILLE                                                              8/6/2020
 339348    SPRUILL, DETRON DELTRAY                   29   BLACK      M         MEDIUM                7/31/2019    RIDGELAND                                                              6/11/2022
 278011    SPRY JR, GENE                             37   BLACK      M                               9/12/2002    KIRKLAND                                                                8/2/2021
 306964    SPRY, KENYA EUGENE                        34   BLACK      M         CLOSE                 12/7/2018    KIRKLAND                    12/28/2018      4/24/2020                   5/9/2027
 381781    SPURGEON, DANYASHA LESHA                  29   BLACK      F         MINIMUM                            GRAHAM                       7/16/2020      7/16/2020    12/18/2022    6/16/2023
  70122    SPURGEON, JAMES JUNIOR                    63   BLACK      M         MEDIUM               11/29/2007    PERRY
 382102    SQUIER, CRAIG LEWIS                       49   WHITE      M         MEDIUM                             MACDOUGALL                 10/14/2021    10/14/2021      1/13/2023    7/12/2023
 359693    SQUIRE, MARCUS WILLIAMS                   35   BLACK      M         MEDIUM                3/25/2020    TURBEVILLE                                                            3/20/2021
 372339    ST CROIX, MARIO MIGUEL                    31   BLACK      M         MEDIUM                 7/5/2018    EVANS                                                                  1/1/2022
 269411    STABLER JR, GLENN KELLER                  49   WHITE      M         MINIMUM                            KIRKLAND                     2/4/2022       2/4/2022                 12/31/2022
 296243    STACKHOUSE III, EDWARD W                  48   BLACK      M         CLOSE                10/13/2019    BROAD RIVER
 137860    STACKHOUSE, ANTHONY                       54   BLACK      M         MEDIUM                8/26/2017    EVANS                        6/3/1995      6/20/2020                  5/19/2025
 333793    STACKHOUSE, PHILLIP                       38   BLACK      M         MEDIUM                11/7/2019    KERSHAW                                                               9/11/2059
 366750    STACKS, AUBREY DURELL                     40   BLACK      M         CLOSE                11/14/2016    BROAD RIVER                                                           1/19/2040
 274994    STACKS, RUSTY JOEL                        42   WHITE      M         MEDIUM               11/22/2003    RIDGELAND                  11/14/2019      2/26/2022                  12/6/2022
 368278    STACKS, THEO SAMUEL                       35   BLACK      M         MEDIUM               12/25/2019    ALLENDALE                   4/20/2020      4/20/2020                  5/12/2021
 328317    STACKS, TRAVIS KEITH                      30   WHITE      M         MEDIUM                1/23/2020    KERSHAW                    10/20/2016      7/23/2020                  6/23/2020
 319592    STACY, RODNEY                             43   BLACK      M         MEDIUM                1/10/2018    ALLENDALE                                                             6/16/2023
 334498    STADALSKY, STEVEN TAYLOR                  30   WHITE      M         MINIMUM                            LIVESAY                                                              11/16/2021
 350841    STAFFORD, ADAM E                          33   WHITE      M         MEDIUM                2/24/2020    RIDGELAND                                                             8/21/2023
 382335    STAFFORD, CHRISTOPHE STORM                28   WHITE      M                                            KIRKLAND                                                               6/1/2020
 361344    STAFFORD, DEVONTE DEANGLO                 26   BLACK      M         MINIMUM                9/9/2017    MACDOUGALL                                                            8/28/2024
 158111    STAFFORD, JAMES ERNEST                    52   WHITE      M         MEDIUM                3/28/2018    RIDGELAND                   7/28/2017    12/11/2020      9/12/2026    3/11/2027
 351768    STAFFORD, PHILLIP OLIVER                  29   WHITE      M         MEDIUM                1/25/2018    EVANS                                                                 12/8/2023
 350297    STAFFORD, STACEY JAMALL                   34   BLACK      M         MINIMUM                            MANNING                                                              10/16/2026
 357279    STAFFORD, THOMAS LEE                      46   WHITE      M         MINIMUM                            TYGER RIVER                                                           5/12/2027
 378549    STAGG WASHINGTON, RANDALL TAVARIS         20   BLACK      M         MEDIUM                             KERSHAW                                                               2/17/2028
 342367    STAGGERS, CORNELIUS JEROME                28   BLACK      M         MEDIUM                11/1/2018    KERSHAW                                                                6/2/2020
 273706    STAHL, JAMES ARTHUR                       65   WHITE      M         MEDIUM                             LIEBER
 327582    STAHLNECKER, TIMOTHY                      54   WHITE      M         MEDIUM                             TYGER RIVER                                                           12/2/2024
 326284    STALEY, BRANDON                           33   BLACK      M         MEDIUM                 3/4/2020    RIDGELAND                                                            12/15/2023

                                                                               SCDC INMATES MAY 5 000378
                                                                                            Incident Date of                              Projected                      Projected
                                            Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 336934    STALEY, DEANDRE RASHAD                 29   BLACK      M         MEDIUM                 2/19/2019   EVANS                                                                     2/4/2021
 329389    STALEY, ISIAH                          32   BLACK      M         CLOSE                  1/16/2020   LEE                           1/4/2023         1/4/2023                   1/4/2023
 376910    STALEY, XAVIER LUTHER                  21   BLACK      M         MEDIUM                10/16/2019   ALLENDALE                                                                6/19/2022
 358508    STALK, DAVID D                         30   BLACK      M         CLOSE                  1/15/2020   BROAD RIVER                                                              1/25/2058
 373925    STALK, DERRICK LERON                   21   BLACK      M         CLOSE                  6/20/2019   KIRKLAND                                                                10/19/2033
 177403    STALLINGS, CLIFTON                     58   BLACK      M         MEDIUM                 9/15/1992   EVANS                        6/11/2010        3/20/2021
 345756    STALLINGS, CORPERRAL DEANTHONY         30   BLACK      M         CLOSE                   3/2/2017   LEE                                                                      7/18/2020
 341006    STALLINGS, MOSES LECAL                 29   BLACK      M         MEDIUM                11/21/2019   RIDGELAND                                                               12/19/2021
 356154    STALLWORTH, SHAMEL                     24   BLACK      M         MEDIUM                 2/26/2020   TURBEVILLE                 10/14/2019         9/25/2020     6/27/2021 12/24/2021
 369754    STALNAKER, CHAD PATRICK                35   WHITE      M         CLOSE                  4/11/2019   BROAD RIVER                                                              1/12/2030
 381991    STALVEY III, DAVID ODELL               35   WHITE      M         MINIMUM                            MACDOUGALL                   9/15/2020        9/15/2020                 12/12/2021
 292948    STALVEY, RAY                           59   WHITE      M         MEDIUM                7/31/2012    ALLENDALE                                                                10/6/2037
 377512    STAMEY JR, CLARENCE GERALD             39   WHITE      M         MEDIUM               12/27/2019    TURBEVILLE                   3/12/2019        4/18/2020                  7/11/2020
 273230    STANCIL, ANTHONY WILLIAM               52   BLACK      M         MINIMUM                8/7/2001    LIVESAY                                                                 12/11/2025
 236608    STANDARD, JR., JAMES RICKY             40   WHITE      M         CLOSE                 1/10/2018    PERRY
 361085    STANDARD, SHANE WILLIAM                28   WHITE      M         MEDIUM                8/27/2019    TURBEVILLE                                                               3/11/2024
 379325    STANDARD, WESLEY ADAM                  34   WHITE      M         MEDIUM                             ALLENDALE                    12/5/2019       1/28/2021      2/22/2022    8/21/2022
 235306    STANFIELD, LEONARD G.                  42   BLACK      M         MEDIUM                 2/3/2017    RIDGELAND                                                                4/17/2039
 371256    STANFIELD, MALIK SHAKUR                22   BLACK      M         MEDIUM                10/1/2018    BROAD RIVER                                                              5/12/2032
 375009    STANFILL JR, CHARLES KEVIN             20   WHITE      M         MINIMUM               7/18/2018    ALLENDALE                                                                 6/7/2020
   6022    STANKO, STEPHEN CHRISTOPHE             52   WHITE      M         CLOSE                              BROAD RIVER
 274236    STANLEY, BARRY JEROD                   36   BLACK      M         CLOSE                  2/4/2020    LIEBER                       3/18/2038       3/18/2038                   9/12/2039
 301377    STANLEY, DERAL LAMONT                  41   BLACK      M         MINIMUM                5/6/2017    GOODMAN                                                                   7/6/2025
 287776    STANLEY, ERNEST SEAN                   43   BLACK      M         MEDIUM                4/23/2020    TYGER RIVER                                                              9/27/2024
 382015    STANLEY, GAY OPEL                      47   WHITE      F         MINIMUM                            GRAHAM                       1/21/2020       1/21/2020                   6/22/2020
 353280    STANLEY, JAMES AARON                   41   WHITE      M         MEDIUM               12/31/2019    MACDOUGALL                   4/14/2020       4/14/2020                    1/3/2021
 372928    STANLEY, RODREZ D                      26   BLACK      M         MINIMUM               4/22/2020    WATEREE RIVER                                                            8/24/2025
 371121    STANLEY, SAMURI DESHAWN                27   BLACK      M         MEDIUM                2/12/2020    LIEBER                                                                   1/17/2032
 379316    STANLEY, TAVON MALIK                   24   BLACK      M         MINIMUM              10/15/2019    PALMER                       1/19/2021       1/19/2021      9/13/2023    3/11/2024
 338665    STANLEY, TYREESE                       31   BLACK      M         CLOSE                 4/30/2019    LEE                                                                      8/17/2029
 304298    STANTON, STUART                        48   WHITE      M         CLOSE                 7/27/2013    EVANS                        6/21/2018      12/12/2020       9/1/2024    2/28/2025
 315393    STAPLE, KEITH                          40   BLACK      M         MINIMUM               3/23/2015    GOODMAN                                                                  3/11/2024
 308556    STAPLETON, BRIAN SCOTT                 39   WHITE      M         CLOSE                              PERRY                                                                     4/3/2032
 335793    STAPLETON, JODI LEA                    37   WHITE      F         MEDIUM                             LEATH                                                                    3/25/2037
 253926    STARKS, DWAYNE E                       54   BLACK      M         CLOSE                  6/1/2018    LEE                                                                      5/23/2033
 304497    STARKS, MICHAEL T.                     42   BLACK      M         MINIMUM               5/15/2013    LIVESAY                                                                  8/21/2021
 345327    STARKS, MIGUEL DOMINIQUE               29   BLACK      M         MEDIUM                 1/8/2019    MCCORMICK                                                                8/22/2035
 379582    STARKWEATHER, BRANDON GERALD           28   WHITE      M         MEDIUM                 1/7/2020    EVANS                                                                   12/17/2024
 373907    STARLING, ANTHONY STEVEN               38   WHITE      M         MEDIUM                3/20/2018    TURBEVILLE                   5/18/2020       5/18/2020     12/17/2022    6/15/2023

                                                                            SCDC INMATES MAY 5 000379
                                                                                        Incident Date of                             Projected                   Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                  entry Date
 283941    STARNES, DAVID S.                  36   WHITE      M         MINIMUM                 7/2/2015 EVANS                                                                  8/13/2022
 260983    STARNES, GERALD ROBERT             38   WHITE      M         MEDIUM                 8/18/2019 TYGER RIVER                    2/6/2039      2/6/2039                  8/10/2039
 375569    STARNES, HUNTER WADE               24   WHITE      M         MEDIUM                           TURBEVILLE                    3/15/2021     3/15/2021                  9/18/2023
   5053    STARNES, NORMAN                    54   WHITE      M         CLOSE                   9/4/1998 BROAD RIVER
 287191    STARNES, WILLIE THOMAS             39   WHITE      M         CLOSE                 12/18/2018 PERRY
 275653    STARR, BERNARD KEITH               38   BLACK      M         MEDIUM                 9/23/2015 TRENTON                       4/11/2022     4/11/2022      6/1/2026   11/28/2026
 157938    STARRETT, RICHARD DANIEL           60   WHITE      M         CLOSE                  5/31/2017 PERRY
 282728    STASTNY, JOSEPH ANTHONY            47   WHITE      M         MEDIUM                 8/29/2006 TYGER RIVER                                                            4/19/2031
 282328    STATEN, DUSHON                     42   BLACK      M         MEDIUM                  5/6/2012 LEE                                                                    1/16/2029
 241382    STATON, LEROY                      67   BLACK      M         MEDIUM                 1/26/2020 LEE                         11/13/2026     11/13/2026
 382523    STEADMAN, DAVID LANCE              27   WHITE      M         MEDIUM                           KIRKLAND                    10/26/2035     10/26/2035                 10/26/2035
 361264    STEADMAN, ROBERT LEE               27   WHITE      M         MEDIUM                12/10/2018 LIEBER                                                                  6/8/2031
 361080    STEAGALL, ROBERT LELAND            29   WHITE      M         CLOSE                 10/22/2019 LEE                                                                    6/16/2022
 372523    STEARNS JR, MICHAEL KEVIN          37   WHITE      M         MINIMUM                          WATEREE RIVER                                                         11/27/2025
 327380    STEARNS, SETH AARON                40   WHITE      M         MEDIUM                 3/25/2014 PERRY                         3/15/2033     3/15/2033                  3/31/2033
 268642    STEARNS, TYRONE A                  36   BLACK      M         MEDIUM                 11/4/2019 KERSHAW                       5/10/2025     5/10/2025                   5/9/2026
 274334    STEED, BOISE ANTONIO               52   BLACK      M         MINIMUM               11/16/2015 MANNING                        6/1/2020      6/1/2020     6/18/2022   12/15/2022
 271499    STEED, ROBERT ANTONIO              41   BLACK      M         MEDIUM                  3/9/2020 RIDGELAND                                                              4/29/2029
 380221    STEED, ROBERT CLAYTON              20   BLACK      M         MEDIUM                 12/6/2019 WATEREE RIVER                 10/1/2019     1/23/2021                 10/27/2020
 326163    STEEL, BRUCE E.                    63   WHITE      M         MEDIUM                           RIDGELAND                     6/12/2031     6/12/2031                 11/18/2038
 382973    STEELE, BRANDON LEE                25   WHITE      M         MEDIUM                           KIRKLAND                      3/21/2020     3/21/2020                  4/22/2021
 241447    STEELE, CHRISTOPHE D.              49   BLACK      M         MINIMUM                8/15/2014 MANNING                                                                 4/9/2026
 360652    STEELE, JAMES DANTE                31   BLACK      M         MEDIUM                  7/5/2018 KERSHAW                                                                 1/8/2023
 353314    STEELE, KENNETH MARK               47   WHITE      M         MINIMUM                          ALLENDALE                                                               6/3/2021
  71598    STEELE, STEVE VICTOR               66   BLACK      M         MEDIUM                 12/6/2004 PERRY                         3/14/1992     3/18/2022
 351728    STEELE, THOMAS MICHEAL             33   WHITE      M         MINIMUM                1/21/2013 MACDOUGALL                     4/5/2020      4/5/2020                  9/19/2020
 351965    STEELE, VARSHAN MARQUITON          28   BLACK      M         MEDIUM                 6/28/2015 EVANS                          3/8/2020      3/8/2020     3/14/2021    9/10/2021
 371842    STEELEY, WILLIAM GANTT             25   WHITE      M                                          KIRKLAND                                                               1/19/2024
 380916    STEELMAN, SAMANTHA NICOLE          28   WHITE      F         MINIMUM                          GRAHAM                                                                 6/10/2022
 150637    STEEN, JAMES LEON                  49   BLACK      M         MEDIUM                  8/1/2017 TYGER RIVER                                                            4/13/2029
 344266    STEEN, KALI CHRISTINA              31   WHITE      F         MINIMUM                3/18/2020 LEATH                                                                  1/22/2021
 314083    STEGALL II, RAYMOND DONALD         42   BLACK      M         MEDIUM                 2/10/2020 LEE
 302169    STEGALL, BRYAN MICHAEL             37   WHITE      M         MEDIUM                  9/1/2011 EVANS                                                                  1/19/2026
 208711    STEGALL, LEWIS WILLIAM             65   WHITE      M         CLOSE                   8/6/2018 LIEBER                        9/23/2012     9/11/2021
 318680    STEGALL, RICHARD HORACE            52   WHITE      M         MINIMUM                3/23/2010 ALLENDALE                                                              6/13/2020
 370866    STENGER, MICHAEL JAMES             24   WHITE      M         MEDIUM                  6/5/2018 EVANS                        1/22/2028      1/22/2028                  1/17/2028
 376208    STEPHENS, AMANDA DANIELLE          32   WHITE      F         MINIMUM                          GRAHAM                      12/30/2019     12/30/2019                  6/12/2020
 379605    STEPHENS, ARAEL DAWN               25   WHITE      F         MEDIUM                           GRAHAM                       4/15/2023      4/15/2023                  4/14/2023
 131066    STEPHENS, BRIAN KEITH              53   WHITE      M         MEDIUM                 1/30/2019 BROAD RIVER                                                            11/3/2030

                                                                        SCDC INMATES MAY 5 000380
                                                                                           Incident Date of                             Projected                   Projected
                                           Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                            Age                                                                                                     Hearing Date*                Maxout Date
                                                                                             Disciplinary                             Hearing Date                  entry Date
 301767    STEPHENS, CHRISTOPHE MAURICE          42   BLACK      M         MEDIUM                  1/1/2020 EVANS                                                                  4/21/2047
 228500    STEPHENS, DANNY RAY                   58   BLACK      M         MINIMUM                          MANNING                                                                6/16/2024
 361522    STEPHENS, DAVID LEON                  46   BLACK      M         CLOSE                  2/18/2020 LIEBER                                                                 6/14/2026
 368654    STEPHENS, JOSEPH ONEAL                26   WHITE      M         MEDIUM                 4/16/2019 MACDOUGALL                     1/3/2020      3/3/2021       3/7/2021   4/27/2021
 333714    STEPHENS, KASEEM                      42   BLACK      M         MEDIUM                12/10/2019 LEE                                                                    3/16/2048
 381464    STEPHENS, MARKELTON TYVON             23   BLACK      M         CLOSE                 11/25/2019 KIRKLAND                                                               11/1/2034
 352415    STEPHENS, MICHAEL                     52   BLACK      M         MEDIUM                           TYGER RIVER                                                           10/19/2023
 279707    STEPHENS, REGINALD WAYNE              64   BLACK      M         CLOSE                            LEE
 361486    STEPHENS, RONNIE TERRELL              26   BLACK      M         MEDIUM                  3/9/2020 RIDGELAND                                                              3/13/2023
 356273    STEPHENS, SAMUEL LYNN                 52   WHITE      M         MEDIUM                 6/21/2014 PERRY                                                                  7/10/2028
 230926    STEPHENS, TOSHA MANIGO                43   BLACK      F         MINIMUM                8/27/2019 LEATH                                                                   6/3/2026
 273128    STEPHENS, WAYNE EDWARD                56   BLACK      M         MEDIUM                  1/7/2020 TRENTON                       4/6/2020       4/6/2020     8/23/2021    2/19/2022
 359594    STEPHENSON, BOBBY ANTHONY             38   WHITE      M         MINIMUM                          WATEREE RIVER                3/11/2020      3/11/2020                  2/14/2021
 251880    STEPHENSON, JACK                      56   BLACK      M         MEDIUM                           BROAD RIVER                 10/27/2016      3/20/2021
 379049    STEPHERSON, PHIA KRAUSE               43   WHITE      F         MINIMUM                          GRAHAM                                                                  8/1/2020
 300260    STEPP, CHRISTOPHE                     43   WHITE      M         MEDIUM                 3/17/2020 KERSHAW                                                                 2/7/2027
 372190    STEVENS, DEANDRE MONTEL               23   BLACK      M         MEDIUM                 4/11/2019 BROAD RIVER                                                           12/26/2029
 363717    STEVENS, DERRICK LOUIS                55   BLACK      M         MEDIUM                           TURBEVILLE                                                             1/14/2029
 167227    STEVENS, JEFFREY C.                   51   WHITE      M         MEDIUM                  4/2/2008 PERRY                         1/23/1999     9/18/2021
 193919    STEVENS, JR., RAYMOND                 50   BLACK      M         MEDIUM                 2/13/2010 TYGER RIVER                                                            4/16/2041
 208226    STEVENS, LAWRENCE A                   50   BLACK      M         MEDIUM                  2/1/2019 WATEREE RIVER                                                          3/28/2029
 382302    STEVENS, LELAND JAMEL                 21   BLACK      M                                          KIRKLAND                                                                7/6/2024
 352659    STEVENS, MARQUEZ SHAKEEM              25   BLACK      M         MEDIUM                11/14/2019 TURBEVILLE                                                             1/18/2028
 376111    STEVENS, MATT                         36   WHITE      M         MEDIUM                           MANNING                        5/1/2021      5/1/2021    10/28/2023    4/25/2024
 380561    STEVENS, MELVIN RASHAD                25   BLACK      M         CLOSE                            KIRKLAND                                                               3/14/2031
 354959    STEVENS, MICHAEL                      24   BLACK      M         MEDIUM                 11/4/2019 RIDGELAND                                                             10/17/2024
 377493    STEVENS, STACY RALPH                  20   BLACK      M         MEDIUM                  1/9/2020 TYGER RIVER                                                            4/11/2022
 218819    STEVENS, WILLIE ANTHONY               47   BLACK      M         MEDIUM                 1/11/2020 TRENTON                                                                8/17/2022
 237814    STEVENSON JR, DONALD VERNON           49   WHITE      M         MEDIUM                11/28/2001 ALLENDALE                      2/6/2021      2/6/2021      4/5/2025    10/2/2025
 371942    STEVENSON JR, TYRONE EVERETT          26   BLACK      M         CLOSE                  1/30/2020 LEE                                                                    4/19/2029
 372341    STEVENSON, ANTHONY DEONTAE            30   BLACK      M         MEDIUM                           EVANS                         1/23/2020     1/23/2020                 11/20/2020
 370762    STEVENSON, BRANDON LAVONACHET         34   BLACK      M         MEDIUM                 2/19/2019 MACDOUGALL                                                              8/9/2025
 168365    STEVENSON, CALLIE                     49   BLACK      M         MEDIUM                  3/7/2018 TURBEVILLE                    8/29/2000     7/17/2021                   9/3/2020
 333165    STEVENSON, DONDRELL JEROD             33   BLACK      M         MEDIUM                  4/5/2019 EVANS                                                                   6/7/2024
 378500    STEVENSON, DONNA ARLENE               59   WHITE      F         MINIMUM                          LEATH                         2/17/2020     2/17/2020     5/13/2021    11/9/2021
 370719    STEVENSON, FREQUEZ ZAREASE            25   BLACK      M         MINIMUM                          PALMER                        2/17/2020     2/17/2020                   1/7/2021
 264792    STEVENSON, NICHOLAS ANTWAN            40   BLACK      M         MEDIUM                12/27/2019 KERSHAW                        2/2/2020      2/2/2020                  8/17/2020
 229846    STEVENSON, ROBERT                     60   WHITE      M         MEDIUM                           KIRKLAND                      12/1/2015     2/27/2021
 382231    STEVENSON, TAJA MALIEKE               25   BLACK      M         MINIMUM                          KIRKLAND                                                               8/13/2023

                                                                           SCDC INMATES MAY 5 000381
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 378291    STEVENSON, TAKEYA                    44   BLACK      F         MEDIUM                  2/2/2020   GRAHAM                         1/6/2020      1/6/2020                   9/8/2020
 316191    STEVENSON, WILLIE MARQUIS            32   BLACK      M         MEDIUM                  5/9/2019   KERSHAW                     10/29/2025    10/29/2025                  10/26/2025
 348537    STEVERSON, DEVONTE                   29   BLACK      M         CLOSE                   1/9/2020   LIEBER                                                                  1/9/2023
 306441    STEWARD, TIMOTHY JAMAL               38   BLACK      M         MINIMUM               10/25/2015   MANNING                                                                7/18/2020
  87057    STEWART JR, JAMES                    66   BLACK      M         MEDIUM                             PRISMA HEALTH RICHLAND                                                 7/23/2022
 287115    STEWART JR, THOMAS DANIEL            34   WHITE      M         MINIMUM               7/15/2015    GOODMAN                      9/18/2020      9/18/2020    12/22/2022    6/20/2023
 347884    STEWART JR, WILLIE JAMES             43   BLACK      M         MEDIUM                             KERSHAW                                                               10/13/2023
 373302    STEWART, ANTHONY MALIK               24   BLACK      M         CLOSE                  1/8/2020    LEE                                                                   11/29/2021
 223006    STEWART, BEN ROBERT                  33   BLACK      M         MEDIUM                9/27/2019    LEE                                                                   11/15/2045
 348448    STEWART, BRIAN JAMES                 33   WHITE      M         MEDIUM                8/11/2018    WATEREE RIVER                2/18/2021      2/18/2021                  10/4/2021
 299076    STEWART, DARIUS JERMALE              33   BLACK      M         MEDIUM                12/1/2006    MCCORMICK                                                             11/30/2036
 271526    STEWART, EDDIE MACK                  38   BLACK      M         CLOSE                12/27/2017    MCCORMICK                                                              12/1/2033
 361145    STEWART, FATIMA F                    35   BLACK      F         MINIMUM              10/31/2019    LEATH                        1/11/2020      1/11/2020                   9/8/2020
 307413    STEWART, GREGORY                     61   BLACK      M         MINIMUM                            GOODMAN                                                                8/31/2023
 262792    STEWART, JAMAR TERELL                39   BLACK      M                               9/15/2003    KIRKLAND                                     8/5/2016     8/27/2025    2/23/2026
 310573    STEWART, JOHN                        54   WHITE      M         MEDIUM                 8/9/2016    ALLENDALE                                                              6/15/2029
 245399    STEWART, JOHN                        60   BLACK      M         MEDIUM                5/19/2016    LIEBER
 223307    STEWART, JOSHUA MICHAEL              26   WHITE      M         MINIMUM                            RIDGELAND                  12/30/2020    12/30/2020      1/13/2024    7/11/2024
 279281    STEWART, JOSHUA PAUL                 40   WHITE      M         CLOSE                 7/15/2010    KIRKLAND                                                              3/29/2024
 295095    STEWART, JR., WELDON                 39   BLACK      M         MEDIUM                9/18/2019    KERSHAW                      6/6/2026       6/6/2026                 11/25/2030
 356620    STEWART, KAREEM                      24   BLACK      M         MEDIUM                 9/7/2019    RIDGELAND                                                              3/5/2021
 221024    STEWART, MARION EARL                 43   WHITE      M         MEDIUM                3/26/2018    PERRY
 378058    STEWART, MELEKE DASHAWN              23   BLACK      M         CLOSE                 4/16/2019    LEE                                                                    6/9/2044
 367971    STEWART, MERRILLD CHRISTOPHE         31   BLACK      M         MEDIUM                             EVANS                                                                 5/10/2022
 298374    STEWART, MICHAEL RAY                 51   WHITE      M         MEDIUM                9/15/2008    KIRKLAND                     8/6/2021       8/6/2021     8/21/2025    2/17/2026
 343460    STEWART, MORRIS FITZGERALD           36   BLACK      M         MEDIUM                4/21/2020    TURBEVILLE                                                            11/4/2022
 369075    STEWART, PELHAM BLAKE                46   WHITE      M         MEDIUM                             ALLENDALE                                                             3/19/2021
 373667    STEWART, RIVERTTO SYDEL              33   BLACK      M         MINIMUM               10/5/2018    GOODMAN                                                               9/27/2022
 368589    STEWART, SHAQUAN TYRIQU              27   BLACK      M         MEDIUM                8/12/2019    TYGER RIVER                                                          11/13/2022
 381734    STEWART, STEPHANIE MICHELLE          47   WHITE      F         MINIMUM                            LEATH                        9/1/2020       9/1/2020                 12/25/2020
 370862    STEWART, TERRANCE EDWARD             42   BLACK      M         CLOSE                12/17/2018    LIEBER                                                                4/17/2036
 353430    STEWART, THOMAS FEFFREY              50   BLACK      M         CLOSE                  3/9/2014    LEE                                                                  12/25/2039
 382217    STEWART, THOMAS RAY                  32   WHITE      M         MEDIUM                             RIDGELAND                   8/21/2020      8/21/2020     8/27/2021    2/23/2022
 332211    STEWART, TRAVIS                      42   BLACK      M         MEDIUM               10/17/2019    RIDGELAND                                                            11/17/2020
 245305    STEWART, TROY LAMONT                 47   BLACK      M                                            KIRKLAND                                                              7/17/2020
 376998    STILES, DAVID MICHAEL                30   WHITE      M                                            KIRKLAND                                                               6/5/2020
 382938    STILES, JOSHUA LEE                   34   WHITE      M         MINIMUM                            PALMER                       8/8/2020       8/8/2020                   9/9/2021
 306309    STILL, ELIZABETH                     55   WHITE      F                              10/17/2014    GRAHAM                      7/17/2021      7/17/2021     3/12/2023     9/8/2023
 274662    STILL, LARRY W.                      49   WHITE      M         CLOSE                 5/19/2014    BROAD RIVER

                                                                          SCDC INMATES MAY 5 000382
                                                                                         Incident Date of                              Projected                      Projected
                                         Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                         Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                     entry Date
 380274    STIMSON, CLAUDE ALAN                37   WHITE      M         MEDIUM                             LIEBER                                                                   2/20/2032
 261696    STINGLEY, JEFFREY B                 55   BLACK      M                                            KIRKLAND                     4/13/2021        4/13/2021                  8/23/2022
 304398    STINNETTE II, STEPHEN WAYNE         33   WHITE      M         CLOSE                  1/3/2020    LEE                           5/4/2048         5/4/2048                   5/6/2051
 381339    STINSON, ANTERRIUS ROY              40   BLACK      M         CLOSE                              MCCORMICK                                                                3/15/2033
 363938    STINSON, KEVIN DUSTIN               31   WHITE      M         MEDIUM                4/16/2020    TURBEVILLE                                                              10/24/2023
 243987    STITES, CHAD ALLEN                  42   WHITE      M         MEDIUM               10/31/2007    KERSHAW                      4/18/2020        4/18/2020                   3/9/2021
 378139    STITZEL, WILLIAM COOPER             20   WHITE      M         MEDIUM                             TURBEVILLE                                                               9/28/2022
 339246    STIWINTER, SONYA                    54   WHITE      F         MINIMUM                4/1/2019    GRAHAM                       6/22/2020        6/22/2020                  7/22/2020
 378349    STOCKER, ROBERT BRAXTON             29   WHITE      M         MINIMUM                            RIDGELAND                     5/6/2019        8/21/2021     1/11/2020     7/9/2020
 280534    STOCKMAN, BYRUM CHADWICK            42   WHITE      M         MINIMUM              12/21/2016    LIVESAY                      7/28/2021        7/28/2021                  3/28/2025
 273665    STOGNER, CHRISTOPHE MARK            45   WHITE      M         MINIMUM               1/16/2005    ALLENDALE                                                                 6/4/2023
 324518    STOKES, CHARLES                     58   WHITE      M         MEDIUM                8/14/2018    MCCORMICK                  10/10/2023       10/10/2023                  10/10/2023
 235768    STOKES, DARNELL                     48   BLACK      M         MINIMUM                            MANNING                     12/7/2019         12/7/2019                  7/21/2020
 356131    STOKES, DONTE JAROD                 29   BLACK      M         CLOSE                 2/15/2020    BROAD RIVER                                                              6/12/2050
 286143    STOKES, JOE                         39   BLACK      M         MEDIUM                             MCCORMICK
 258800    STOKES, JOHN B.                     61   WHITE      M         MEDIUM                 4/2/2020    RIDGELAND                                                                5/11/2041
 365722    STOKES, RODNEY                      24   WHITE      M         CLOSE                11/15/2019    PERRY                        6/27/2028       6/27/2028                   11/6/2028
   5069    STOKES, SAMMIE LOUIS                53   BLACK      M         CLOSE                10/17/2014    BROAD RIVER
 285333    STOKES, SAMUEL                      37   BLACK      M         CLOSE                 10/9/2019    LIEBER
 361361    STOKES, TYREECE RAHEAM              27   BLACK      M         CLOSE                 6/30/2015    MCCORMICK                                                               11/30/2037
 382515    STOKES, WILLIAM BURT                45   WHITE      M                                            KIRKLAND                     5/16/2020       5/16/2020                   12/1/2020
 218473    STOKES,II, LOYAL THOMAS             47   BLACK      M         CLOSE                 9/24/2018    MCCORMICK                     9/9/2013       4/10/2020
 357816    STOLL, CHELSEY NICOLE               30   WHITE      F         MINIMUM               1/31/2020    GRAHAM                       3/31/2020       3/31/2020                   3/25/2023
 382017    STONE JR, GERALD DANIEL             47   WHITE      M         MEDIUM                             EVANS                        8/26/2020       8/26/2020     10/28/2021   11/22/2021
 267003    STONE, ALLEN                        56   WHITE      M         MEDIUM                 1/9/2020    TYGER RIVER                  9/17/2019      10/16/2021     12/29/2022    6/27/2023
   5051    STONE, BOBBY WAYNE                  54   WHITE      M         CLOSE                              BROAD RIVER
 218527    STONE, JEFFREY RUSSELL              54   WHITE      M         MEDIUM                1/20/2017    MCCORMICK                                                                12/2/2020
 382342    STONE, JORDAN TYLER                 25   WHITE      M                                            KIRKLAND                   10/22/2020       10/22/2020                   8/23/2021
 115342    STONE, LEVON -                      57   WHITE      M         MEDIUM                1/20/2009    LIEBER
 379925    STONE, TIMOTHY RAY                  49   WHITE      M         MINIMUM                            MANNING                    10/21/2019       12/11/2020                   9/21/2020
 339235    STONEAKER, ERIC LEE                 46   WHITE      M         MEDIUM               11/10/2016    TURBEVILLE                 10/11/2019       11/20/2020                  11/19/2020
 383464    STONELL, SHAREON DENISE             42   WHITE      F                                            GRAHAM                      8/30/2020        8/30/2020                   3/16/2021
 305937    STOREY, ANDREW LAGRAND              40   WHITE      M         MEDIUM                7/12/2018    KIRKLAND                                                                 5/22/2025
 343072    STORMS, JASON LAMAR                 41   BLACK      M         MEDIUM                2/15/2018    ALLENDALE                                                               11/28/2026
 381541    STOTTLEMYER, TINA SEIDEL            44   WHITE      F         MINIMUM                            LEATH                        4/11/2020       4/11/2020                    3/1/2021
 349731    STOUDEMIRE III, HAZELL              26   BLACK      M         CLOSE                10/25/2019    KERSHAW                                                                   9/6/2023
 269633    STOUDEMIRE SR, BENNIE LEE           61   BLACK      M         MEDIUM                             ALLENDALE                    5/24/2020       5/24/2020     10/31/2022    4/29/2023
 220501    STOUDEMIRE, JR., HAZEL              45   BLACK      M         CLOSE                  8/2/2019    BROAD RIVER
 350709    STOUDEMIRE, OSHEA KEEM              27   BLACK      M         CLOSE                 1/16/2020    LEE                           2/2/2019       2/12/2021     12/16/2020    6/14/2021

                                                                         SCDC INMATES MAY 5 000383
                                                                                           Incident Date of                              Projected                    Projected
                                            Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                      Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 371139    STOUDENMIRE, BRANDON TYLER             24   WHITE     M         MINIMUM                            LIVESAY                      1/13/2025      1/13/2025                   1/9/2025
 182302    STOUDENMIRE, NORMAN EUGENE             61   WHITE     M         MEDIUM               10/12/2019    PERRY
 265757    STOWERS, DARYL JERMAINE                48   BLACK     M         MEDIUM                3/13/2019    RIDGELAND                  10/21/2019      1/22/2021      6/8/2021    12/5/2021
 200385    STRADLEY, KENNETH ALAN                 46   WHITE     M         MEDIUM                7/29/1997    KERSHAW                     8/15/2012      2/20/2021
 352958    STRATTON, QUENTIN LEE                  30   OTHER     M         MEDIUM                9/19/2018    LIEBER                                                                8/18/2052
 333606    STRAUB, WILLIAM                        38   WHITE     M         CLOSE                 11/5/2019    BROAD RIVER                                                            4/1/2026
 382535    STRAWDERMANN, BRANDI ANN               20   WHITE     F         MEDIUM                             GRAHAM                      6/26/2021      6/26/2021      2/3/2024     8/1/2024
 231018    STRAWS, JABBAR JOMO                    44   BLACK     M         MEDIUM               11/26/2019    KERSHAW                                                               5/23/2099
 348844    STREET, NAKITA SEAN                    35   BLACK     M         MEDIUM                4/23/2020    RIDGELAND                                                            12/18/2026
 268027    STREETS, JONATHAN DANIEL               40   WHITE     M         MEDIUM                7/23/2017    EVANS                                                                11/25/2028
 263959    STRIBLING, RICHARD TODD                40   WHITE     M         MEDIUM               12/22/2019    TYGER RIVER                                                           9/19/2028
 304257    STRICKLAND IV, WILLIAM HENRY           47   WHITE     M         MEDIUM               10/15/2019    LIEBER                                                                2/27/2043
 364109    STRICKLAND, CHAD NELSON                31   WHITE     M         CLOSE                12/11/2015    BROAD RIVER                                                           1/27/2045
 374246    STRICKLAND, CHRISTOPHE DAVID           37   WHITE     M         MEDIUM                             MCCORMICK                                                             1/23/2033
 337279    STRICKLAND, CHRISTOPHE MICHEAL         29   WHITE     M         MINIMUM                            TURBEVILLE                  4/10/2020      4/10/2020                  2/16/2021
 236332    STRICKLAND, DAVID PAUL                 41   WHITE     M         MEDIUM                3/26/2020    ALLENDALE                    9/9/2021       9/9/2021                  4/18/2022
 363116    STRICKLAND, DELANE                     56   BLACK     M         MEDIUM                             EVANS                        9/6/2025       9/6/2025                   9/2/2025
 280552    STRICKLAND, JEFFREY DALE               42   WHITE     M         MEDIUM                1/10/2020    WATEREE RIVER                              7/28/2011                  8/13/2020
 232810    STRICKLAND, JESSE                      42   WHITE     M         MINIMUM                1/4/2007    WATEREE RIVER                                                         4/20/2021
 354918    STRICKLAND, JOHNATHAN MICHAEL          31   BLACK     M         MEDIUM               12/31/2019    TRENTON                                                               4/18/2022
 371309    STRICKLAND, KENNETH                    53   WHITE     M         MEDIUM                             WATEREE RIVER                                                         4/15/2027
 377965    STRICKLAND, LADARIAS DESHON            22   BLACK     M         MEDIUM                4/26/2019    TRENTON                                                                5/2/2025
 254974    STRICKLAND, MATTHEW EDWIN              39   WHITE     M         MEDIUM                1/30/2012    ALLENDALE                                                             4/17/2027
 324002    STRICKLAND, MICHAEL S                  32   WHITE     M         CLOSE                              KIRKLAND                   10/25/2020    10/25/2020                   8/26/2021
 280806    STRICKLAND, RICHARD EARL               38   WHITE     M         MEDIUM                 3/4/2020    RIDGELAND                   2/25/2021     2/25/2021       6/5/2023    12/2/2023
 380003    STRICKLAND, WILLIAM BRIAN              21   WHITE     M         MEDIUM                             TYGER RIVER                 5/20/2020     5/20/2020     12/20/2021    6/18/2022
 375325    STRINGER, CARNELLIOU DAEKWON           20   BLACK     M         MEDIUM                11/4/2019    LEE                                                                  12/10/2046
 373857    STRINGER, TADRIQUEZ TYKWON             21   BLACK     M         MEDIUM                2/11/2020    EVANS                                                                  9/1/2022
 378264    STRIPLING, JARVIS                      34   BLACK     M         MEDIUM                1/22/2020    BROAD RIVER                                                           8/29/2042
 358149    STROBERT, CHRISTOPHE DAWAYNE           24   BLACK     M         MINIMUM                            MANNING                     7/11/2020      7/11/2020                  9/29/2020
 136104    STROMAN, BOBBY LEE                     54   BLACK     M         MEDIUM                 3/4/1999    TYGER RIVER                                                           7/10/2024
 364617    STROMAN, JAMEL MAURICE                 26   BLACK     M         MEDIUM                1/16/2020    TURBEVILLE                                                            4/29/2022
 262517    STROMAN, JAMIE L                       41   BLACK     M         MEDIUM               12/26/1999    BROAD RIVER                                                           3/21/2052
 367412    STROMAN, NAIM RAFFI                    29   BLACK     M         CLOSE                 9/27/2019    MCCORMICK                                                              8/6/2025
 367691    STROMAN, SEAN LARMONT                  29   BLACK     M         CLOSE                12/11/2019    BROAD RIVER                                                           2/13/2058
 355003    STRONG III, ARMA VICTOR                30   BLACK     M         MINIMUM               3/13/2014    MANNING                    12/14/2019    12/14/2019                   7/18/2020
 380502    STRONG, CHRISTOPHE COTTRELL            27   BLACK     M         MEDIUM                10/2/2019    KERSHAW                     2/12/2020      3/3/2021      9/30/2021    3/29/2022
 380045    STRONG, JOHNIE LEE                     33   BLACK     M         MINIMUM                            LIVESAY                                                              11/10/2020
 372457    STRONG, KENDRICK MAURICE               22   BLACK     M         MEDIUM                 5/1/2018    TURBEVILLE                 10/30/2020    10/30/2020                   9/29/2022

                                                                           SCDC INMATES MAY 5 000384
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 244737    STRONG, SR., ERNEST                77   BLACK      M         MEDIUM                 1/23/1998 PERRY
 338305    STROPE, CHRISTOPHE EDWARD          41   WHITE      M         MEDIUM                           TYGER RIVER                                                                12/5/2024
 378919    STROTHER, MICHAEL G                67   WHITE      M         CLOSE                            LEE                                                                        2/25/2030
 367570    STROUD, LEWIS GRAHAM               32   WHITE      M         MEDIUM                 3/27/2020 MACDOUGALL                                                                12/20/2022
 181561    STROUD, WILLIE DAVID               53   BLACK      M         CLOSE                   2/3/2018 PERRY
 383262    STROUPE, JONATHAN ANDREW           36   WHITE      M                                          KIRKLAND                       3/17/2020       3/17/2020                   6/26/2020
 370075    STROUPE, MADISEN RENE              24   WHITE      F         CLOSE                  11/9/2019 LEATH                                                                       4/8/2030
 119519    STROZIER, PATRICK GEARD            55   BLACK      M         MEDIUM                 2/10/2020 MCCORMICK                      6/28/1992      10/16/2020
 316162    STUART, MICHAEL BROOKS             31   WHITE      M         MINIMUM                          PALMER                         2/15/2020       2/11/2021                  11/19/2020
 134683    STUBBS, CRAIG ANTHONY              60   BLACK      M         CLOSE                  9/26/2017 PERRY                           8/9/2001       7/31/2021
 377174    STUBBS, JEREMY LEE                 38   WHITE      M         MINIMUM                          WATEREE RIVER                                                               5/9/2025
 343516    STUBBS, KRISTIAN JARRED            31   WHITE      M         MEDIUM                 4/11/2020 TRENTON                         5/7/2019      10/29/2020      5/18/2020    8/19/2020
 241747    STUCKEY JR, BOBBY BERNARD          40   BLACK      M         MEDIUM                 9/13/2019 EVANS                          1/25/2021       1/25/2021      8/14/2024    2/10/2025
 249824    STUCKEY JR, THOMPSON               60   BLACK      M         MINIMUM                 6/7/2010 MACDOUGALL                     3/13/2019      11/14/2020      1/14/2021    7/13/2021
 349406    STUCKEY, ALAN ALTRON               50   BLACK      M         MINIMUM                          MANNING                                                                   11/10/2023
 227186    STUCKEY, ARTHUR CURTIS             53   WHITE      M         MEDIUM                  7/3/2014 KERSHAW                         3/4/2021         3/4/2021     12/4/2021     6/2/2022
 297810    STUCKEY, CASEY BERNARD             44   BLACK      M         CLOSE                   6/3/2016 LEE
 331097    STUCKEY, TONY ANTHONY              41   BLACK      M         MEDIUM                 7/20/2016 LEE                                                                        2/18/2027
 348324    STUDYVANCE, JONATHAN EILON         28   BLACK      M         MEDIUM                 9/10/2015 KERSHAW                        1/13/2024       1/13/2024                   1/11/2024
 350166    STUKES, DANTAE RAHEEVE             39   BLACK      M         MEDIUM                 9/25/2019 RIDGELAND                                                                  12/9/2024
 345319    STUKES, DEMARIO M                  29   BLACK      M         CLOSE                  3/27/2019 BROAD RIVER                                                               12/22/2026
 330924    STUKES, JODY JAMES                 38   WHITE      M         MEDIUM                  3/4/2020 EVANS                                                                      8/26/2023
 380684    STUKES, NOLAN LOUIS                28   BLACK      M         MINIMUM                          GOODMAN                                                                    9/24/2026
 316514    STURGEON, BRIAN                    46   WHITE      M         MEDIUM                 1/23/2020 PERRY                                                                      8/14/2048
 182368    STURKEY, DARRELL LEWIS             52   BLACK      M         MINIMUM               12/13/2018 TYGER RIVER                                                                2/26/2021
 241619    STUTTS, THOMAS MITCHELL            70   WHITE      M         MEDIUM                12/25/2017 LIEBER                         5/12/2014       1/23/2021
 369609    STYLA, THOMAS ANTHONY              59   WHITE      M         CLOSE                            PERRY                                                                      2/25/2041
 123115    STYLES, BARRY                      60   BLACK      M         MINIMUM                2/11/2017 TYGER RIVER                                                                1/30/2027
 373300    STYLES, FRANKLIN REED              22   WHITE      M         MINIMUM               10/13/2017 LIVESAY                        6/28/2021       6/28/2021      10/1/2023    3/29/2024
 335111    SUAREZ, TONY EUGENE                35   WHITE      M         MEDIUM                  2/5/2018 ALLENDALE                                                                 11/19/2021
 346330    SUBER JR, WALTER LEWIS             31   BLACK      M         MEDIUM                  2/7/2014 TYGER RIVER                                                                10/7/2020
 347338    SUBER, JUWAN LEROI                 41   BLACK      M         MEDIUM                 4/20/2020 TYGER RIVER                                                                 5/2/2022
 382595    SUBER, MAURICE DESHAWN             19   BLACK      M         MEDIUM                           TYGER RIVER                                                                11/9/2027
 318249    SUBER, MICHAEL                     47   BLACK      M                                          KIRKLAND                       4/18/2020       4/18/2020                    8/1/2020
 217031    SUBER, NATHANIEL J.                43   BLACK      M         MEDIUM                  3/8/2019 BROAD RIVER                                                                 7/2/2020
 321416    SUBER, RAYSHAWN ANTHONY            32   BLACK      M         MEDIUM                12/13/2019 KERSHAW                      12/17/2019        1/28/2021       2/9/2021     8/8/2021
 312596    SUDA, ABDUL                        61   BLACK      M         MINIMUM                 2/5/2017 GOODMAN                                                                   11/21/2024
 368454    SUDDETH, DONNA MILLS               59   WHITE      F                                          GRAHAM                          5/7/2020        5/7/2020                   9/18/2020
 371217    SUDDRETH, CHAZ AARON               37   WHITE      M         MINIMUM                4/18/2020 PERRY                          7/12/2020       7/12/2020                    1/6/2022

                                                                        SCDC INMATES MAY 5 000385
                                                                                        Incident Date of                              Projected                    Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 356184    SUDDUTH, KENDAL CAROL               43   WHITE     M         MEDIUM                             ALLENDALE                   12/20/2016      6/25/2020     7/16/2020    1/12/2021
 273731    SUDDUTH, TONY C                     51   WHITE     M         MEDIUM                             TYGER RIVER                                                            8/21/2024
 383059    SUGIBAYASHI, JOSHUA ROY             38   WHITE     M         MINIMUM                            KIRKLAND                     2/21/2020      2/21/2020                  6/28/2020
 336889    SULIER III, MICHAEL GENE            31   WHITE     M         CLOSE                 1/13/2020    BROAD RIVER
 304592    SULLENS, RANDY KELLY                54   WHITE     M         MEDIUM                8/12/2016    MCCORMICK
 371408    SULLIVAN, ALVIN JERMAINE            37   BLACK     M         MINIMUM                            TURBEVILLE                                                            6/26/2020
 169322    SULLIVAN, ANDREW                    61   BLACK     M         CLOSE                 2/19/1999    PERRY                                      3/31/2001
 314814    SULLIVAN, ANTONIO LAVAR             33   BLACK     M         MEDIUM               11/25/2019    KIRKLAND                                                              1/30/2022
 290797    SULLIVAN, CEDRIC MARQUIS            39   BLACK     M                                            KIRKLAND                    2/21/2020      2/21/2020     1/18/2021    7/17/2021
 278028    SULLIVAN, DANIEL EDWARD             62   BLACK     M         MEDIUM                             LIEBER                                                                7/14/2021
 319615    SULLIVAN, DEVROSS MCCORFT           36   BLACK     M         MEDIUM                3/10/2020    TRENTON                                                               11/1/2028
 309653    SULLIVAN, DWIGHT FITZGERALD         44   BLACK     M         CLOSE                  4/2/2020    PERRY
 262509    SULLIVAN, EDWARD CHARLES            57   BLACK     M         MEDIUM                5/16/2009    TYGER RIVER                                                            8/3/2033
 378550    SULLIVAN, ELVIN LEON                47   BLACK     M         MINIMUM                            MACDOUGALL                  11/1/2019    10/23/2020                   4/26/2021
 317707    SULLIVAN, GERALD                    30   BLACK     M         MEDIUM                1/14/2019    BROAD RIVER                                                           6/17/2022
 115451    SULLIVAN, HERBERT -                 64   BLACK     M         MEDIUM                1/18/2014    BROAD RIVER                 7/21/2000      4/24/2020
 335849    SULLIVAN, JAQUES JAMAR              44   BLACK     M         CLOSE                              PERRY                                                                 9/23/2030
 370858    SULLIVAN, JEROME                    37   BLACK     M         CLOSE                 11/7/2018    MCCORMICK                                                             3/14/2049
 152435    SULLIVAN, JR, OSCAR                 52   BLACK     M         MEDIUM                2/27/2020    KERSHAW                    12/16/2025    12/16/2025                   8/15/2028
 382404    SULLIVAN, JULIETTE LOLITA           39   BLACK     F         MINIMUM                            GRAHAM                      3/17/2020     3/17/2020                   5/18/2020
 308769    SULLIVAN, LARRY JOE                 67   BLACK     M         MEDIUM                             TYGER RIVER                                                            7/8/2020
 353397    SULLIVAN, LORENZO                   30   BLACK     M         CLOSE                 6/16/2018    LIEBER                                                                5/26/2041
 378764    SULLIVAN, MICHAEL                   54   BLACK     M         MEDIUM                             WATEREE RIVER               7/11/2021      7/11/2021     7/12/2023     1/8/2024
 352667    SULLIVAN, PERRY                     46   WHITE     M         MEDIUM                2/23/2019    LIEBER                                                                2/11/2037
 324897    SULLIVAN, QUENTIN                   33   BLACK     M         MEDIUM                7/31/2018    KERSHAW                                                                8/1/2027
 139211    SULLIVAN, TONY BERNARD              55   BLACK     M         MINIMUM               9/11/2012    EVANS                       9/11/2020      9/11/2020                  2/27/2021
 382892    SUMMERALL, LAUREN NICOLE            35   WHITE     F         MINIMUM                            LEATH                        3/2/2020       3/2/2020                 10/15/2020
 299200    SUMMERFORD, RICKY GLENN             52   WHITE     M         MEDIUM                 4/1/2020    WATEREE RIVER               5/23/2021      5/23/2021      9/7/2024     3/6/2025
 377182    SUMMERS, ANTONIO SEQUAN             24   BLACK     M         MEDIUM                 4/9/2020    WATEREE RIVER                                                         1/19/2021
 377224    SUMMERS, BRIAN KEITH                46   WHITE     M         MEDIUM                             BROAD RIVER                                                           8/14/2021
 324516    SUMMERS, DELVIN                     33   BLACK     M         MINIMUM               4/26/2020    MACDOUGALL                                                            4/18/2023
 372191    SUMMERS, DEMETRIUS TERRELL          36   BLACK     M         MINIMUM                            GOODMAN                                                               1/25/2024
 341680    SUMMERS, MARQUISE                   29   BLACK     M         CLOSE                12/20/2019    LIEBER                                                                5/28/2030
 349128    SUMMERS, REGINALD LOPEZ             25   BLACK     M         MEDIUM                9/15/2013    RIDGELAND                                                             3/26/2026
 326274    SUMMERS, SINTARI                    33   BLACK     M         MEDIUM                3/27/2020    RIDGELAND                                                              2/3/2023
 318793    SUMMERS, WILBUR XAVIER              39   OTHER     M         MEDIUM               10/12/2018    RIDGELAND                                                             3/11/2027
 325363    SUMMERSET, VAUGHN TREY              30   WHITE     M         CLOSE                 3/10/2008    MCCORMICK                    2/2/2020     2/26/2022     12/10/2020     6/8/2021
 332313    SUMMERSILL, SCOTT EARL              44   WHITE     M         MINIMUM               3/17/2020    MANNING                    11/21/2019     1/22/2021      1/16/2021     5/9/2021
 242378    SUMMONS JR, ALVIN                   53   BLACK     M         CLOSE                 4/19/2004    MCCORMICK                  10/23/2020    10/23/2020      2/13/2024    8/11/2024

                                                                        SCDC INMATES MAY 5 000386
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 235289    SUMPTER, CARLOS JERMAINE              46   BLACK      M         CLOSE                   1/8/2020   LEE                                                                      4/16/2023
 173647    SUMPTER, MITCHELL LEE                 48   BLACK      M         MEDIUM                 2/24/2020   EVANS                                                                   10/11/2020
 334828    SUMPTER, WILLIE JAMAL                 28   BLACK      M         MEDIUM                 1/14/2012   EVANS                      11/30/2019       11/30/2019                  10/15/2020
 316335    SUMTER, DARELL MARKYES                32   BLACK      M         MEDIUM                 10/2/2018   RIDGELAND                                                                10/1/2022
 278658    SUMTER, ERIC A                        38   BLACK      M         MEDIUM                12/12/2019   EVANS                                                                     8/1/2029
 138558    SUMTER, RAYMOND LEE                   53   BLACK      M         MEDIUM                 5/10/2010   TURBEVILLE                                                                8/4/2026
 361136    SUMTER, RODREKUIS L                   28   BLACK      M         MEDIUM                  2/4/2020   WATEREE RIVER                                                             5/9/2024
 253400    SUMTER, SAMUEL EDWARD                 71   BLACK      M         MINIMUM                            MACDOUGALL                   5/16/2025        5/16/2025                  5/15/2025
 280315    SUMTER, TINA L.                       54   BLACK      F         MEDIUM                             LEATH                        6/17/2045        6/17/2045                 12/17/2047
 368455    SUPRUNCHIK, NATAL YA                  33   WHITE      F         MINIMUM                            GRAHAM                       5/30/2020        5/30/2020                  7/28/2020
 288551    SURETT, KEVIN RAY                     41   WHITE      M         MINIMUM               10/7/2014    MANNING                      8/24/2020        8/24/2020                  5/19/2022
 380566    SURLS, NICKLAS J                      25   WHITE      M         MEDIUM                1/26/2020    WATEREE RIVER                8/11/2020        8/11/2020     2/13/2022    8/12/2022
 356147    SURRATTE, JAMIE LAMAR                 49   BLACK      M         MEDIUM                             LIEBER                        8/9/2020         8/9/2020                  3/13/2021
 227673    SUTHERLAND, DAVID EARL                50   WHITE      M         CLOSE                 10/2/2007    BROAD RIVER                                                              6/29/2032
 381622    SUTHERLAND, JOSEPH ANDREW             29   WHITE      M                                            KIRKLAND                     5/13/2020        5/13/2020                 11/29/2020
 323075    SUTHERLAND, ROY GENE                  36   WHITE      M         CLOSE                 9/28/2019    PERRY
 313655    SUTHERLAND, STEPHEN EZEKIEL           43   WHITE      M                                7/9/2015    KIRKLAND                     6/15/2021       6/15/2021                  12/16/2023
 117598    SUTTLES, JOHNNY RAY                   64   WHITE      M         MEDIUM               12/21/1991    ALLENDALE                    1/25/2000       6/19/2020
 220528    SUTTLES, LEONARD NEIL                 61   WHITE      M         MEDIUM                             TYGER RIVER                   1/6/2003      10/16/2021                   3/11/2023
 315058    SUTTLES, MICHAEL PHILLIP              35   WHITE      M         MINIMUM                            WATEREE RIVER                3/23/2020       3/23/2020                  10/28/2020
 375148    SUTTON, DARYL LOUIS OMAR              20   BLACK      M         MEDIUM                3/10/2020    LEE                                                                      3/21/2039
 135958    SUTTON, JR., JAMES DOYLE              65   WHITE      M         MEDIUM               12/19/2008    MCCORMICK                  11/12/2006          1/8/2022
 305608    SUTTON, KEVIN GERARD                  35   BLACK      M         MINIMUM               1/22/2007    LIVESAY                                                                   7/2/2022
 382020    SUTTON, MICHAEL                       47   WHITE      M         MEDIUM                             EVANS                         5/7/2020        5/7/2020                  12/10/2020
 383363    SUTTON, PARRIS DSHAWN                 22   BLACK      M                                            KIRKLAND                     4/16/2020       4/16/2020                   8/14/2020
  88240    SWAFFORD, DAVID                       60   WHITE      M         MINIMUM                            LIVESAY                                                                  7/15/2026
 352983    SWAFFORD, TONY ALFRED                 62   WHITE      M         MINIMUM                            MANNING                                                                  7/16/2020
 329402    SWAIN, JEFFREY MICHAEL                32   WHITE      M         MINIMUM               7/17/2009    MANNING                      2/21/2019       3/10/2021      12/4/2020     6/2/2021
 258208    SWANEY, JESSIE TODD                   56   WHITE      M         MEDIUM                4/15/2020    ALLENDALE                    5/14/2022       5/14/2022                   1/16/2023
 249421    SWANEY, WILLIAM D.                    55   WHITE      M         MEDIUM                             TYGER RIVER                                                              10/6/2032
 282792    SWANEY, WOODY                         38   WHITE      M         MEDIUM               12/29/2015    TYGER RIVER                                                               6/4/2041
 363443    SWANGER, BRITTANY LYN                 31   WHITE      F         MINIMUM                3/9/2020    LEATH                        5/15/2025       5/15/2025                   5/12/2025
 214364    SWANGER, TERRY DEAN                   56   WHITE      M         CLOSE                              PERRY
 354288    SWAREZ, ENPHAINE MICHELLE             26   BLACK      F         MINIMUM              12/15/2019    GRAHAM                                                                   1/12/2023
 380924    SWEARINGEN III, JOSEPH EDWARD         25   WHITE      M         MEDIUM                             WATEREE RIVER                5/10/2022       5/10/2022                   1/18/2027
 211539    SWEAT JR, JACK                        54   WHITE      M         CLOSE                 12/6/1995    LEE                                                                      1/31/2035
 244121    SWEAT, CHUCK                          59   WHITE      M         MEDIUM                6/18/2002    LIEBER
 336530    SWEAT, DARRICK DEVON                  42   BLACK      M         MINIMUM              10/25/2018    MACDOUGALL                                                               8/17/2023
 326997    SWEAT, JEREMY SHAY                    38   WHITE      M         MEDIUM                4/11/2018    EVANS                                                                    6/15/2074

                                                                           SCDC INMATES MAY 5 000387
                                                                                              Incident Date of                              Projected                      Projected
                                               Current                                                                                                      Next Parole                  Projected
Inmate #                      Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                                Age                                                                                                        Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                     entry Date
 249414    SWEAT, JIMMY LYNN                         66   WHITE     M         MEDIUM                12/11/2006 EVANS                                                                      4/11/2023
 270613    SWEAT, RICHARD                            44   WHITE     M         MINIMUM               12/17/2000 MACDOUGALL                                                                10/25/2024
 346121    SWEATT JR, CURTIS RANDALL                 37   WHITE     M         MINIMUM                          MANNING                                                                    8/12/2023
 249549    SWEENEY, JEROME                           49   BLACK     M         MEDIUM                 9/15/2019 TYGER RIVER                                                                 9/4/2020
 381405    SWEENEY, MALEEK JAMAL                     22   BLACK     M         MINIMUM                2/24/2020 TURBEVILLE                                                                 4/13/2020
 371112    SWEET, BRANDI IRENE                       27   WHITE     F         MEDIUM                           LEATH                                                                       4/5/2022
 246003    SWEET, LAMAR VINCENT                      46   BLACK     M         MINIMUM                 9/4/2019 KIRKLAND                       5/30/2020        5/30/2020     8/23/2023    2/19/2024
 254779    SWEEZY, ROBIN CATER                       65   WHITE     M         MEDIUM                  9/9/1999 MCCORMICK                                                                 10/31/2032
 337641    SWINDELL, STEVEN WILLIAM                  37   WHITE     M         MINIMUM                4/13/2020 MANNING                                                                    6/27/2020
 377177    SWINDLER, MACKAVIOUS ANTWOINE             22   BLACK     M         MEDIUM                           KIRKLAND                                                                   4/11/2027
 294385    SWINGER, DAVID DEMETRIOUS                 39   BLACK     M         MINIMUM                7/11/2018 MANNING                       6/24/2013         12/3/2021                   9/6/2022
 382571    SWINK, CHARLES RALPH                      29   WHITE     M         MINIMUM                          PALMER                        11/7/2019         11/7/2019                  8/10/2020
 313791    SWINTON, JEROD                            39   BLACK     M         MEDIUM                 8/15/2016 ALLENDALE                     8/26/2027         8/26/2027                  2/22/2028
 364676    SWINTON, PRESTON BERNARD                  28   BLACK     M         MEDIUM                10/22/2018 EVANS                         11/9/2025         11/9/2025                  11/5/2025
 382103    SWITZER, LONNIE DARNELL                   41   BLACK     M         MEDIUM                           KIRKLAND                     12/12/2024       12/12/2024                  12/10/2024
 374819    SWOFFORD III, WILLIAM GRADY               33   WHITE     M         MINIMUM                6/17/2019 LIVESAY                                                                    3/13/2025
 218281    SWOFFORD JR, RONNIE CLEVELAND             47   WHITE     M         CLOSE                  3/19/2018 MCCORMICK
 344220    SYLVESTER, NIGEL ANTHONY                  39   BLACK     M         MEDIUM                 6/29/2018 EVANS                                                                      12/2/2021
 380439    TABOR, CLAYTON JOSEPH                     22   WHITE     M         MEDIUM                           MCCORMICK                                                                  2/27/2031
 381613    TABOR, DILLON JAMES                       24   WHITE     M         MINIMUM                          MANNING                                                                    8/18/2020
 380899    TACKETT, PAMELA MICHELLE                  33   WHITE     F         CLOSE                            LEATH                                                                      4/12/2032
 374022    TADEO GARCIA, INOCENTE                    44   OTHER     M         MEDIUM                11/13/2019 ALLENDALE                     3/29/2018        8/28/2020       2/6/2020     8/4/2020
 305024    TADEO-PEDRO, JORGE                        41   OTHER     M         MEDIUM                 1/21/2020 RIDGELAND                     2/22/2023        2/22/2023                   2/15/2023
 378082    TALFORD, JESSICA MEDLIN                   27   WHITE     F         MINIMUM                          GRAHAM                       12/10/2019        1/28/2021      1/21/2022    7/20/2022
 377345    TALFORD, JOSHUA OBRIAN                    42   BLACK     M         MINIMUM                          GOODMAN                       6/18/2019       11/13/2021       5/7/2020     6/8/2020
 365986    TALIAFERRO, CHRISTOPHE GREGORY            33   WHITE     M         CLOSE                   1/7/2019 MCCORMICK                                                                  6/21/2030
 378282    TALIB, IDRIS LUKMAN                       39   BLACK     M         MINIMUM                          MANNING                      10/29/2019       11/14/2020     11/18/2020    5/17/2021
 357180    TALLENT, DWAYNE C                         50   WHITE     M         CLOSE                            BROAD RIVER                                                                 4/3/2034
 378089    TALLEY JR, OBEDIAH                        31   BLACK     M         MEDIUM                 8/17/2019 TYGER RIVER                   4/20/2020        4/20/2020      6/28/2021   12/25/2021
 382185    TALLEY SULLIVAN, CHALISHIA QUETTE         29   BLACK     F         MINIMUM                          LEATH                        12/29/2024       12/29/2024                  12/27/2024
 264002    TALLEY, BECKY ANN                         50   WHITE     F         MINIMUM                7/18/2001 GRAHAM                                                                     3/11/2021
 287095    TALLEY, BRYANT EUGENE                     43   BLACK     M         MEDIUM                 6/21/2019 MACDOUGALL                      5/3/2021         5/3/2021     3/20/2023    9/16/2023
 284184    TALLEY, RAY ANTHONY                       57   BLACK     M         MEDIUM                           TYGER RIVER                                                   4/14/2021   10/11/2021
 361797    TALOTTA, LOUIS JOSEPH                     64   WHITE     M         MINIMUM                          GOODMAN                                                                    7/27/2021
 381055    TALTON, DENZEL MAURICE                    22   BLACK     M         MEDIUM                 4/15/2020 RIDGELAND                      5/29/2020       5/29/2020      8/22/2021    2/18/2022
 370196    TAMISO, SAYER ANTHONY                     31   WHITE     M         MEDIUM                           ALLENDALE                                                                  1/29/2029
 337169    TANNER, DAVID LEELAND                     35   WHITE     M         MEDIUM                 9/11/2019 RIDGELAND                                                                 10/31/2020
 383071    TANNER, LEVERGIO                          29   BLACK     M                                          KIRKLAND                        5/2/2022        5/2/2022                    9/2/2021
 247456    TANNER, NICKIE                            41   BLACK     M         MEDIUM                 3/13/2020 TYGER RIVER                    5/23/2018      10/23/2020                   2/20/2022

                                                                              SCDC INMATES MAY 5 000388
                                                                                      Incident Date of                              Projected                      Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                    Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                     entry Date
 319111    TAPIA, MARTIN HERNANDEZ           44   OTHER     M         MEDIUM                 12/9/2014 TYGER RIVER                                                                3/26/2022
 307277    TAPP, JAROD WAYNE                 39   WHITE     M         MEDIUM                  1/4/2018 LIEBER
 301588    TAPP, PHILLIP                     65   WHITE     M         MEDIUM                           MCCORMICK
 342057    TARRANT, MARQUIS                  31   BLACK     M         CLOSE                  11/4/2019 LIEBER                                                                      4/6/2030
 378309    TARRANT, NICO ANTOINE             29   BLACK     M         MEDIUM                           TYGER RIVER                                                               12/13/2028
 352730    TART, IKEEM                       30   BLACK     M         MINIMUM                4/17/2020 PALMER                       12/25/2019       12/25/2019      8/26/2020    2/22/2021
 376844    TARTE, SANDY JOSEPH               50   WHITE     M         MINIMUM                4/14/2020 TURBEVILLE                    8/18/2020        8/18/2020                   9/10/2020
 127885    TASCO, ERON JAMES                 60   BLACK     M         MEDIUM                 9/20/1997 PERRY
 273413    TATE JR, HERMAN LEE               40   BLACK     M                                          KIRKLAND                       8/14/2020       8/14/2020                   9/15/2021
 240561    TATE, ALVIN DEMETRIOUS            42   BLACK     M         MEDIUM                10/18/2019 TYGER RIVER                                                                8/12/2027
 355103    TATE, ANTHONY BOYD                30   BLACK     M         MINIMUM                          MACDOUGALL                                                                 7/31/2026
 355630    TATE, ANTONIO EMERSON             41   BLACK     M         CLOSE                            MCCORMICK                                                                  4/26/2033
 379376    TATE, CAMERON BERNARD             31   BLACK     M         MINIMUM                          LIVESAY                        7/24/2020       7/24/2020                  12/16/2020
 362949    TATE, DEQUARIUS SHAIHEEM          23   BLACK     M         CLOSE                   4/1/2020 LIEBER                                                                     9/17/2022
 294222    TATE, JOHN FRANK                  57   BLACK     M         MEDIUM                  6/1/2012 KERSHAW                        1/25/2028       1/25/2028                   1/17/2029
 131879    TATE, JR., JAY WALTER             57   BLACK     M         MEDIUM                  5/8/1997 LEE                             6/4/2014       2/20/2021
 236480    TATE, KEITH DENVER                59   BLACK     M         MEDIUM                 1/18/2000 TYGER RIVER                                                                 7/2/2027
 328637    TATE, LEE EDWARD                  29   BLACK     M         MEDIUM                 9/13/2019 BROAD RIVER                                                                1/13/2028
 375603    TATE, MARQUINIS LEE               22   BLACK     M         MEDIUM                 1/28/2020 TURBEVILLE                      2/1/2024         2/1/2024                  6/12/2025
 261418    TATE, RICKEY DEAN                 41   BLACK     M         CLOSE                  1/13/2017 MCCORMICK
 251069    TATE, RICKY                       40   BLACK     M         MEDIUM                           MCCORMICK                                                                  3/15/2032
 309171    TATE, RODERICK D                  36   BLACK     M         CLOSE                  4/17/2012 LEE                                                                         8/4/2030
 114188    TATE, RONALD -                    63   BLACK     M         MEDIUM                  6/6/2006 TYGER RIVER                    3/11/1998       6/19/2020
 327174    TATE, SERGIO ANWAN                36   BLACK     M         MEDIUM                  6/4/2019 TURBEVILLE                                                                 7/10/2022
 337639    TATE, TRAVONTE DEVON              30   BLACK     M         CLOSE                   1/8/2020 EVANS                           5/7/2020         5/7/2020      2/9/2024     8/7/2024
 306921    TATE, WILLIE LAMONT               36   BLACK     M         MEDIUM                11/26/2018 KERSHAW                                                                    3/27/2021
 372935    TATUM, LAKENZIL DAMON             28   BLACK     M         MINIMUM                          LIVESAY                                                                     4/3/2024
 304634    TAYLOR JR, BRUCE ELLIOTT          36   WHITE     M         MEDIUM                 8/22/2019 KERSHAW                                                                     7/4/2025
 354578    TAYLOR JR, JEFFREY ALLEN          28   WHITE     M         MINIMUM               10/19/2016 KERSHAW                         6/2/2020         6/2/2020                 11/27/2021
 235209    TAYLOR JR, MALIKAIH               42   BLACK     M         CLOSE                   6/9/1997 MCCORMICK                                                                   4/6/2043
 366126    TAYLOR JR, REGINALD BRUCE         34   BLACK     M         MEDIUM                12/18/2018 TYGER RIVER                                                                11/6/2023
 330174    TAYLOR, AARON                     37   WHITE     M         MEDIUM                  4/7/2020 TRENTON                                                                     7/5/2026
 381150    TAYLOR, AIMEE ELIZABETH           29   WHITE     F         MINIMUM                          GRAHAM                         1/14/2020       1/14/2020                  12/19/2020
 375218    TAYLOR, ALBERT LAVERN             26   BLACK     M         CLOSE                   4/3/2020 LEE                                                                         2/8/2048
 274939    TAYLOR, ALEX DEWANN               35   BLACK     M         CLOSE                  2/28/2020 LEE                                                                       12/26/2029
 380688    TAYLOR, AMY N                     35   WHITE     F         CLOSE                  9/27/2019 LEATH                                                                      2/22/2052
 377773    TAYLOR, ANGELO HORACE             23   BLACK     M         CLOSE                            LEE                                                                       12/10/2035
 287163    TAYLOR, ANTHONY TYRELL            40   BLACK     M         MEDIUM                 1/22/2020 BROAD RIVER                                                                12/1/2033
 366353    TAYLOR, BAPTICE DEANGELO          22   BLACK     M         CLOSE                  1/29/2018 KIRKLAND                       9/14/2018       9/14/2018                   12/9/2020

                                                                      SCDC INMATES MAY 5 000389
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                      Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 325370    TAYLOR, BILLY LEMURCES               29   BLACK      M         MEDIUM                  4/1/2008   PERRY                                                                    2/17/2054
 316071    TAYLOR, BO ANDERSON                  37   WHITE      M         MEDIUM                 7/12/2019   MCCORMICK                                                                1/31/2023
 276004    TAYLOR, BRANDON CLARENCE             39   BLACK      M         MEDIUM                 3/21/2019   RIDGELAND                  11/21/2017         3/10/2021     1/13/2021    7/12/2021
 311025    TAYLOR, BUDDY                        37   WHITE      M         MEDIUM                 9/28/2019   TRENTON                     6/24/2019       10/29/2020                    7/9/2020
 349200    TAYLOR, BYRON                        30   BLACK      M         MEDIUM                  3/6/2020   RIDGELAND                                                                9/16/2023
 349408    TAYLOR, CHRISTOPHE                   40   WHITE      M         MEDIUM                  2/3/2020   TRENTON                      1/20/2020        1/20/2020                  8/28/2020
 306657    TAYLOR, CHRISTOPHE                   33   BLACK      M         MEDIUM                             TYGER RIVER                                                              6/14/2021
 350467    TAYLOR, DAKOTA                       30   BLACK      M         MINIMUM               7/12/2016    LIVESAY                                                                  3/14/2022
 312035    TAYLOR, DAVID WILLIAM                35   WHITE      M         MINIMUM               3/28/2016    MANNING                    11/24/2019       10/22/2020                   8/12/2020
 381642    TAYLOR, DEONTREY JONNELL             21   BLACK      M         MEDIUM                             BROAD RIVER                  5/2/2020          5/2/2020       2/6/2021    4/7/2021
 380750    TAYLOR, DEVANTE ISMAIL               28   BLACK      M         MEDIUM                1/14/2020    TYGER RIVER                 11/8/2019          3/3/2021       1/1/2021   6/30/2021
 353955    TAYLOR, DONALD LEE                   32   WHITE      M         MINIMUM              10/30/2013    RIDGELAND                    3/3/2020          3/3/2020                   7/3/2020
 341954    TAYLOR, DUSTIN                       29   WHITE      M         MEDIUM               11/14/2019    WATEREE RIVER               3/30/2020         3/30/2020     1/16/2022    7/15/2022
 364225    TAYLOR, EMMANUEL JEROME              24   BLACK      M         CLOSE                 3/14/2020    LEE                                                                       5/7/2028
 353108    TAYLOR, FITZROY                      34   BLACK      M         MEDIUM                1/14/2020    RIDGELAND                                                                 6/4/2025
 198161    TAYLOR, FURMAN EUGENE                53   WHITE      M         CLOSE                 1/22/2019    PERRY
 370753    TAYLOR, GLENN ALLEN                  58   WHITE      M         MINIMUM                            KERSHAW                       6/1/2018       4/24/2020                   8/29/2027
 291735    TAYLOR, GRAHAM NEIL                  42   WHITE      M         MINIMUM               3/17/2020    WATEREE RIVER                                                            7/20/2021
 375037    TAYLOR, HERSCHEL RAY                 33   BLACK      M         MINIMUM                            GOODMAN                      9/18/2021       9/18/2021     12/29/2024    6/27/2025
 350159    TAYLOR, JALON T                      28   BLACK      M         MEDIUM                2/14/2020    KERSHAW                      6/23/2017       1/22/2021                  10/10/2025
 367149    TAYLOR, JAMANDI DUQUAN               27   BLACK      M         MINIMUM                8/1/2018    KERSHAW                      4/17/2023       4/17/2023                   4/15/2023
 128429    TAYLOR, JAMES M.                     54   WHITE      M         MINIMUM               3/31/2019    KIRKLAND                                                                12/17/2020
 377516    TAYLOR, JASON ODELL                  40   WHITE      M         MEDIUM                 4/8/2019    KERSHAW                       8/4/2019       7/24/2020      4/21/2021   10/18/2021
 350468    TAYLOR, JEFFERY                      27   BLACK      M         MINIMUM                            LIVESAY                                                                  4/18/2027
 378467    TAYLOR, JEFFREY RONALD               38   WHITE      M         MINIMUM                            LIVESAY                                                                  10/4/2023
 291888    TAYLOR, JERROD NATHAN                36   BLACK      M         MEDIUM                3/16/2020    RIDGELAND                                                   2/21/2022    8/20/2022
 321636    TAYLOR, JIMMY R                      66   BLACK      M         MINIMUM               1/31/2018    MACDOUGALL                                                               4/29/2024
 244830    TAYLOR, JOEY                         43   WHITE      M         MEDIUM                4/25/2019    EVANS                                                                    7/12/2020
 169451    TAYLOR, JOHN DALE                    59   WHITE      M         MEDIUM                2/21/1997    TYGER RIVER                  10/1/1997      12/12/2020
 382006    TAYLOR, JORDAN LEON                  20   BLACK      M         MEDIUM                             LEE                                                                      3/17/2040
 321154    TAYLOR, JOSEPH DENARIO               38   BLACK      M         MINIMUM               7/25/2019    EVANS                                                                   11/22/2023
 382522    TAYLOR, JOSEPH MICHAEL               41   WHITE      M                                            KIRKLAND                     2/21/2021       2/21/2021       6/5/2022    12/2/2022
 382876    TAYLOR, JOSHUA LAMAR                 36   WHITE      M         MINIMUM                            MANNING                      5/11/2021       5/11/2021                  12/20/2021
 341251    TAYLOR, JOSHUA RASHAUN               26   BLACK      M         MEDIUM                7/16/2010    LIEBER                                                                   9/20/2030
 322378    TAYLOR, JR., COLA FRED BLEAS         33   BLACK      M         CLOSE                11/27/2019    LIEBER
 220321    TAYLOR, KALIEF TYRONE                43   BLACK      M         MEDIUM                9/13/2019    TYGER RIVER                                                              9/17/2021
 330443    TAYLOR, KENDRICK                     30   BLACK      M         CLOSE                  4/4/2020    LIEBER
 316813    TAYLOR, KIMBERLY                     47   WHITE      F         MINIMUM               4/22/2010    LEATH                                                                     3/6/2027
 382343    TAYLOR, LAMONT ANTIONE               54   BLACK      M                                            KIRKLAND                                                                 10/7/2024

                                                                          SCDC INMATES MAY 5 000390
                                                                                       Incident Date of                             Projected                      Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                     Name                     Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                     entry Date
 300671    TAYLOR, LAWRENCE TERRELL          39   BLACK      M                                 3/9/2014 KIRKLAND                                                                 12/21/2027
 348552    TAYLOR, MICHAEL GLENN             47   WHITE      M         MEDIUM                           KERSHAW                                                                   1/13/2022
 335734    TAYLOR, MICHAEL L                 49   WHITE      M         MEDIUM                           TYGER RIVER                                                               3/24/2024
 379462    TAYLOR, NIKO ROMON                19   BLACK      M         MINIMUM                10/3/2019 TYGER RIVER                   9/16/2021        9/16/2021    12/22/2023    6/19/2024
 357756    TAYLOR, NOVIAN GARBRILLE          24   BLACK      M         MINIMUM                7/12/2018 EVANS                         3/24/2022        3/24/2022                  3/24/2022
 344401    TAYLOR, PHILLIP BRANDON           33   WHITE      M         CLOSE                            EVANS                          3/3/2023         3/3/2023                   3/2/2023
 357276    TAYLOR, QUINTON THOMAS            29   BLACK      M         MEDIUM                 4/19/2020 TYGER RIVER                   11/1/2020        11/1/2020                  1/23/2023
 343542    TAYLOR, RICHARD JAMES             37   WHITE      M         MEDIUM                           EVANS                          3/7/2020         3/7/2020                 10/15/2020
 364672    TAYLOR, ROBERT DALE               46   WHITE      M         MEDIUM                           KERSHAW                                                                    3/2/2022
 352570    TAYLOR, RONASHA                   31   BLACK      F         MEDIUM                           LEATH                       10/14/2017         2/27/2021                  7/18/2021
 366299    TAYLOR, SAMUEL TREVON             25   BLACK      M         MINIMUM                 1/4/2020 EVANS                                                                    10/13/2025
 364588    TAYLOR, SHAKIRA DANIELLE          27   BLACK      F         MINIMUM                 3/9/2020 LEATH                                                                    11/23/2023
 375432    TAYLOR, SHELBY HARPER             28   WHITE      F         MEDIUM                           LEATH                                                                      5/3/2039
 360445    TAYLOR, STEPHEN JERMAINE          39   BLACK      M                                          KIRKLAND                       6/2/2020         6/2/2020                 10/14/2020
 251960    TAYLOR, SYLVESTER D               42   BLACK      M         MEDIUM                 7/28/2019 KERSHAW                                                                  10/12/2032
 260961    TAYLOR, THERL AVERY               46   WHITE      M         MEDIUM                  9/5/2018 EVANS                                                                     6/19/2036
 340587    TAYLOR, THOMAS LAMAR              48   BLACK      M         CLOSE                   9/7/2018 LEE
 382808    TAYLOR, TODD COLLINS              31   BLACK      M         CLOSE                            KIRKLAND                                                                  4/30/2033
 331974    TAYLOR, TOMMY                     44   BLACK      M         CLOSE                            LEE
 382983    TAYLOR, TRAVIS LEE                38   BLACK      M         MEDIUM                           TRENTON                       3/29/2028       3/29/2028                   3/27/2028
 228487    TAYLOR, WILLIAM                   65   WHITE      M         MEDIUM                           LIEBER                         9/1/2014       6/18/2021
 382175    TAYLOR, WILLIAM J                 31   WHITE      M         MINIMUM                          GOODMAN                        4/1/2020        4/1/2020                   9/18/2020
 321397    TAYLOR, WILLIAM SAMUEL            69   WHITE      M         MEDIUM                           ALLENDALE                     5/16/2013       8/14/2020                   7/17/2022
 213955    TAYLOR, WILLIE JERMAINE           43   BLACK      M         MINIMUM                12/3/1999 TYGER RIVER                                                              11/12/2027
 219170    TAYLOR,JR., LARRY DONALD          45   BLACK      M         MEDIUM                 1/29/1999 BROAD RIVER                   7/22/2013       2/19/2022
 125775    TEAGUE JR, EDSEL BILL             55   WHITE      M         MEDIUM                  8/2/2016 EVANS                                         3/16/2017                    8/3/2020
 361061    TEAGUE, JAVARIUS GIOVANNI         28   BLACK      M         CLOSE                  4/10/2020 BROAD RIVER                                                              10/23/2029
 222643    TEAGUE, MARK EDWARD               51   WHITE      M         MINIMUM               10/16/2018 LIEBER                      10/11/2018        1/22/2021      6/16/2021   12/13/2021
 271416    TEAGUE, NATHAN LEE                48   WHITE      M         CLOSE                 12/14/2017 MCCORMICK                                                                 12/1/2029
 343595    TEAL, PAMELA MARIE                35   WHITE      F         CLOSE                   7/3/2019 GRAHAM                        2/21/2035       2/21/2035                   2/13/2035
 369662    TEAL, TIFFANY ANN                 34   WHITE      F         MINIMUM                          LEATH                                                                      3/8/2022
 285309    TEAMER, NATHANIEL                 38   BLACK      M         MEDIUM                 2/13/2018 LIEBER
 374040    TEASLEY, CHAD EVERETT             27   WHITE      M         MEDIUM                           KIRKLAND                       8/1/2020        8/1/2020       8/1/2021     1/2/2022
 361885    TEASLEY, DERRICK LEE              43   BLACK      M         MEDIUM                 5/27/2015 KERSHAW                       3/21/2020       3/21/2020                   2/18/2021
 292451    TEASLEY, FRANKIE JAMES            48   WHITE      M         MINIMUM                2/28/2006 KIRKLAND                       3/9/2020        3/9/2020                   12/2/2020
 378214    TEASLEY, LONEL ALI                29   BLACK      M         MINIMUM                          KIRKLAND                                                                   2/9/2027
 379788    TEASLEY, OMAR RAHIM               27   BLACK      M         MEDIUM                  9/1/2019 KERSHAW                                                                   3/24/2027
 267394    TEASLEY, TONY                     74   BLACK      M         MEDIUM                  5/8/2005 MCCORMICK
 178232    TEDDER, BILLY JOE                 57   WHITE      M         CLOSE                   4/3/2015 BROAD RIVER

                                                                       SCDC INMATES MAY 5 000391
                                                                                          Incident Date of                              Projected                      Projected
                                           Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 365731    TEDFORD, RICHARD EARL                 55   WHITE     M         MEDIUM                             LIEBER                                                                    3/5/2033
 323303    TEER, CHRISTOPHE LAMAR                33   WHITE     M         MINIMUM               11/1/2019    LEE                        12/19/2019         3/11/2021                  1/19/2021
 378514    TELFORD, GEORGE EDWARD                48   BLACK     M         MINIMUM                            MANNING                     7/11/2019         8/14/2020                  6/24/2020
 366881    TEMPLE, BURT EDGAR                    55   WHITE     M         MEDIUM               10/26/2017    TYGER RIVER                                                               1/3/2023
 274802    TEMPLE, DENNIS M.                     47   BLACK     M         MEDIUM                 7/4/2014    LEE                        10/21/2086       10/21/2086                  10/15/2091
 382402    TEMPLE, GABRIELLE ELAINE              32   WHITE     F         MINIMUM                            GRAHAM                       4/5/2020          4/5/2020                  2/27/2021
 344409    TENANT JR, HAROLD DAVID               29   WHITE     M         MINIMUM               9/18/2015    MACDOUGALL                                                              12/28/2021
 326516    TERRELL, BRIAN J                      38   WHITE     M         MEDIUM               10/14/2018    EVANS                        9/8/2018       11/14/2020                   4/17/2024
 374192    TERRELL, CHRISTINA                    22   WHITE     F         MINIMUM                            GRAHAM                     10/30/2020       10/30/2020                   7/24/2022
 146694    TERRELL, LELMON JACKSON               53   WHITE     M         MEDIUM               10/20/1994    ALLENDALE                   9/17/2011         2/27/2021                  8/20/2022
 372355    TERRY JR, DALE ROSCOE                 32   WHITE     M         MEDIUM                3/15/2020    TRENTON                     3/29/2019         10/9/2021     8/14/2021    2/10/2022
 368024    TERRY VIAMONTES, ROGER LUIS           42   OTHER     M         MEDIUM                4/22/2020    RIDGELAND                                                                10/3/2023
 236743    TERRY, DENNIS BOYD                    48   WHITE     M         CLOSE                 3/16/2019    MCCORMICK                    9/28/2015        2/19/2022
   5054    TERRY, GARY DUBOSE                    52   WHITE     M         CLOSE                              BROAD RIVER
 358901    TERRY, JACOB LEE                      34   WHITE     M         MEDIUM                10/8/2019    LIEBER                                                                   7/23/2056
 375523    TERRY, JONATHAN THOMAS LEW            27   WHITE     M         MEDIUM                 3/2/2020    EVANS                         6/4/2019       6/25/2020      3/24/2022    9/20/2022
 380713    TERRY, JOSEPH JAMES                   22   BLACK     M         MINIMUM               3/25/2020    TYGER RIVER                                                               3/3/2024
 344140    TERRY, JUSTIN KENT                    28   WHITE     M         MEDIUM                5/15/2018    EVANS                         9/1/2019       10/9/2021      9/26/2021    3/25/2022
 119520    TERRY, LEROY SLOAN                    60   BLACK     M         CLOSE                  8/6/2013    LEE                           2/1/2000       8/21/2020
 353344    TERRY, MAKANDI LEVITICUS              31   BLACK     M         MEDIUM                 7/9/2019    TRENTON                                                                  9/24/2024
 307935    TERRY, TERRENCE DIMINGO               60   BLACK     M         MEDIUM                             TYGER RIVER                                                               7/6/2021
 359943    TERRY, THERIAN DEWIGHT                29   BLACK     M         MEDIUM                2/20/2020    MANNING                       2/9/2020         2/9/2020     8/28/2021    2/24/2022
 244150    TERRY, TIMOTHY SCOTT                  50   WHITE     M         MEDIUM                5/25/2015    KIRKLAND                                                                 9/20/2035
 378827    TESSINER, LEE AUSTIN                  41   WHITE     M         MEDIUM                             WATEREE RIVER                                                            11/5/2025
 223208    TESSNEAR, KASIE NICHOLE               30   WHITE     F         CLOSE                  1/2/2020    LEATH                                                                   11/22/2029
 361217    THAMES DANIELS, KENTWON SAVON         24   BLACK     M         MEDIUM                             TRENTON                                                                  9/25/2024
 375998    THAMES, HYFAYBIAN                     23   BLACK     M         MEDIUM                2/29/2020    TURBEVILLE                  8/31/2020        8/31/2020                  12/22/2023
 353373    THAMES, KEVIN MARK                    37   WHITE     M         MINIMUM                            LIVESAY                    10/12/2019       10/12/2019                  10/27/2020
 223272    THAMES, MARCUS                        33   BLACK     M         MEDIUM                2/21/2020    TRENTON                     4/21/2025        4/21/2025                    9/5/2025
 195639    THAMES, RUTH ANN                      57   WHITE     F         MEDIUM                3/27/2019    LEATH                        4/9/2013         1/8/2022
 382496    THARP, VICTORIA DIANE                 30   WHITE     F         MINIMUM                            GRAHAM                       5/8/2020         5/8/2020      8/20/2021    2/16/2022
 376648    THARPE, CHRISTOPHE                    30   WHITE     M         MEDIUM                1/22/2020    ALLENDALE                   3/15/2025        3/15/2025                    4/7/2025
 374237    THERIOT JR, MERLIN F                  65   WHITE     M         MEDIUM                             EVANS                       1/18/2020        3/18/2022                   2/23/2021
 249001    THERRIEN, PHILLIP HENRY               64   WHITE     M         MEDIUM                             LIEBER
 370321    THIBODEAU, KATIE                      29   WHITE     F         MINIMUM                            LEATH                                                                    8/18/2024
 350243    THIGPEN, DONNIE                       35   WHITE     M         MINIMUM                            GOODMAN                                                                  9/17/2020
 347337    THILAVANH, ADDIE                      58   ASIAN     M         MEDIUM                             RIDGELAND                                                                 9/6/2027
 262491    THIVENER, EARL RICHARD                49   WHITE     M         MEDIUM               12/15/2008    TYGER RIVER                                                              1/24/2022
 369257    THOLA, CHRISTIAN ANTONIO              25   OTHER     M         MEDIUM               12/13/2019    WATEREE RIVER                                                            5/20/2021

                                                                          SCDC INMATES MAY 5 000392
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 378432    THOMAS III, DANIEL EDWARD           35   WHITE      M         MEDIUM                  3/8/2020 ALLENDALE                      6/14/2019      8/14/2020       7/7/2020    1/3/2021
 173282    THOMAS III, HENRY TIMMONS           49   WHITE      M         MINIMUM                9/24/2007 MACDOUGALL                     8/14/2018      8/14/2018                  6/24/2020
 332314    THOMAS JR, DOUGLAS MCARTHUR         45   BLACK      M                                          KIRKLAND                                                                10/28/2027
 256088    THOMAS JR, JAMES ARTHUR             58   BLACK      M         MEDIUM                 9/20/2019 ALLENDALE                                     9/24/2003                  3/27/2021
 379194    THOMAS JR, JOHNNY RAY               41   WHITE      M         MINIMUM                          LIVESAY                        7/17/2019    10/22/2020                    6/9/2020
  84875    THOMAS, AARON JUNIOR                61   BLACK      M         MEDIUM                  7/8/2015 ALLENDALE                      6/29/1985    10/10/2020
 365499    THOMAS, ALVIN LEMOND                40   BLACK      M         MINIMUM                          GOODMAN                                                                  2/15/2021
 349938    THOMAS, ANTONIO                     40   BLACK      M         MEDIUM                  3/9/2018 LIEBER                                                                   9/18/2044
 281744    THOMAS, BOBBY SHANNON               40   WHITE      M         MEDIUM                 5/29/2019 KERSHAW                        12/8/2072      12/8/2072                   2/8/2103
 320186    THOMAS, BRUCE BAROND                59   BLACK      M         MEDIUM                           BROAD RIVER
 302564    THOMAS, CHRISTOPHE LAMONT           37   BLACK      M         MEDIUM                 3/20/2017 TRENTON                       3/26/2027     3/26/2027                   3/23/2027
 378837    THOMAS, CHRISTOPHE LANDON           20   WHITE      M         CLOSE                            KIRKLAND                      7/22/2020     7/22/2020                   8/23/2021
 267653    THOMAS, CHUCK HAYWARD               40   WHITE      M         MINIMUM                 1/8/2020 KERSHAW                      12/25/2019    12/25/2019       4/5/2021    5/24/2021
 284619    THOMAS, DALLAS ASHLEY               39   WHITE      M         MEDIUM                11/19/2019 WATEREE RIVER                 3/22/2020     3/11/2021       4/3/2023    9/30/2023
 381653    THOMAS, DAMEION EDWIN               39   BLACK      M         CLOSE                            MCCORMICK
 300500    THOMAS, DANIEL LYNN                 34   WHITE      M         MEDIUM                 1/18/2019 EVANS                        10/26/2018      1/28/2021                 12/14/2020
 364385    THOMAS, DAQUINN TAHEEN              25   BLACK      M         MEDIUM                 8/23/2019 EVANS                                                                   5/31/2021
 259051    THOMAS, DERRICK L.                  43   BLACK      M         MEDIUM                11/24/2018 TURBEVILLE                                                              8/22/2028
 360168    THOMAS, DEVON SHERMAYNE             27   BLACK      M         MINIMUM                 3/7/2018 MANNING                                                                  4/9/2022
 350376    THOMAS, DMARQUES LAQUEN             31   BLACK      M         CLOSE                  2/24/2020 RIDGELAND                     1/30/2021      1/30/2021                  1/30/2021
 375696    THOMAS, DOUGLAS DESHAWN             27   BLACK      M         CLOSE                 12/19/2019 LEE                                                                      3/9/2032
 355794    THOMAS, DVONTE                      24   BLACK      M         MEDIUM                 9/19/2019 KERSHAW                                                                  3/9/2021
 254554    THOMAS, EDGAR LERON                 40   BLACK      M         CLOSE                  7/24/2014 KIRKLAND
 314836    THOMAS, EFRAIN                      37   BLACK      M         MEDIUM                 4/10/2019 TURBEVILLE                                                              4/22/2035
 379063    THOMAS, ERIC PATTERSON              21   BLACK      M         MINIMUM                          TYGER RIVER                   6/30/2019      10/8/2020      7/9/2020     1/5/2021
 222351    THOMAS, EUGENE                      58   BLACK      M         CLOSE                   6/5/2000 MCCORMICK
 200776    THOMAS, EZEKIAL J.                  44   BLACK      M         MEDIUM                 6/30/2018 TYGER RIVER                   7/10/2003      5/16/2020                  2/28/2025
 366010    THOMAS, GARY WAYNE                  56   BLACK      M         MEDIUM                           LIEBER                                                                  8/13/2049
 310751    THOMAS, GARY ZACHARIAH              45   WHITE      M         MEDIUM                           TRENTON                       1/21/2020       3/3/2021                  10/4/2020
 293616    THOMAS, GREGORY JEROME              58   BLACK      M         MEDIUM                           TYGER RIVER                                                             8/11/2020
 303139    THOMAS, HALEY JEFFERSON             58   BLACK      M         MEDIUM                  8/2/2007 KIRKLAND                                                                7/18/2020
 375132    THOMAS, ISAAC LYNWOOD               21   BLACK      M         MEDIUM                 3/17/2020 TURBEVILLE                                                              12/1/2024
 359532    THOMAS, JAMAAD DREQWAN              27   BLACK      M         MEDIUM                  3/8/2018 BROAD RIVER                                                             7/15/2035
 232015    THOMAS, JAMES EDWARD                53   BLACK      M         MEDIUM                  3/9/2020 KERSHAW                                                                  6/2/2025
 363976    THOMAS, JAMES TYLER                 25   WHITE      M         MEDIUM                 2/13/2020 KERSHAW                       10/3/2018      3/26/2020    12/29/2019    6/26/2020
 232947    THOMAS, JAMES WINDELL               56   BLACK      M         MINIMUM                          GOODMAN                       5/18/2020      5/18/2020    11/28/2022    5/27/2023
 323189    THOMAS, JEREMY JAMES                38   WHITE      M         CLOSE                  5/17/2019 LIEBER                                                                  5/20/2029
 355927    THOMAS, JEREMY LECHLOE              31   BLACK      M         CLOSE                 10/22/2019 LEE                                                                     6/29/2029
 339343    THOMAS, JERRICK MIGUEL              28   BLACK      M         MEDIUM                  4/6/2020 KERSHAW                                                                 12/8/2022

                                                                         SCDC INMATES MAY 5 000393
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 315894    THOMAS, JOSEPH                     44   BLACK      M         CLOSE                 11/20/2019 LEE                                                                        11/5/2025
 263684    THOMAS, JOSEPH DEAN                37   WHITE      M         MINIMUM                          LIVESAY                                                                    6/23/2020
 370593    THOMAS, JOSEPH EMERSON             31   WHITE      M         MINIMUM                3/28/2019 LIVESAY                         7/8/2020         7/8/2020                  5/13/2021
 326956    THOMAS, KEITH ROCQUELL             30   BLACK      M         MEDIUM                 2/11/2017 BROAD RIVER                                                                11/5/2026
 376655    THOMAS, KELAN TOURE                20   BLACK      M         MEDIUM                 1/22/2019 RIDGELAND                      9/30/2018      11/14/2020                   9/15/2020
 363082    THOMAS, KESHAWN DWAYNE             38   BLACK      M         MEDIUM                12/19/2019 TYGER RIVER                    1/12/2022        1/12/2022                  12/5/2024
 339907    THOMAS, KEVIN BRYANT               31   BLACK      M         MEDIUM                 3/27/2020 KERSHAW                                                                     3/3/2023
 351343    THOMAS, LEDARIUS DELONTAE          27   BLACK      M                                4/12/2015 KIRKLAND                       10/1/2020        10/1/2020     1/13/2022    7/12/2022
 381969    THOMAS, LELAND JESSE               67   WHITE      M         MINIMUM                          KIRKLAND                        3/8/2020         3/8/2020     6/20/2021 12/17/2021
 252638    THOMAS, LITTLE JACK                43   BLACK      M         MEDIUM                  6/1/2018 MACDOUGALL                                                                 9/26/2023
 379638    THOMAS, MARCUS                     30   BLACK      M         MINIMUM                4/15/2020 TYGER RIVER                    2/21/2020         3/3/2021    11/27/2021    5/26/2022
 329390    THOMAS, MICHAEL DARNELL            28   BLACK      M         CLOSE                   4/7/2020 PERRY                                                                       2/2/2042
 377500    THOMAS, NAJM AHMAD                 21   BLACK      M         CLOSE                            LEE                                                                        1/28/2032
 198320    THOMAS, PATRICK DEON               49   BLACK      M         MEDIUM                 1/23/2020 KERSHAW                      12/31/2019         1/29/2021     3/24/2022    9/20/2022
 346395    THOMAS, PRINCE JEMELE              36   BLACK      M         MINIMUM                5/14/2012 MANNING                       2/25/2020         2/25/2020                  8/12/2020
 355872    THOMAS, RAHEEM N                   24   BLACK      M         MEDIUM                  1/2/2020 EVANS                                                                       2/1/2028
 313802    THOMAS, RANDY                      41   WHITE      M         MEDIUM                11/12/2019 KERSHAW                                                                    7/24/2023
 344003    THOMAS, RASHAAD DAMAL              29   BLACK      M         CLOSE                  4/23/2013 LIEBER                         4/11/2034        4/11/2034                   4/7/2034
 380567    THOMAS, RASHEEM KEVIN              35   BLACK      M         MEDIUM                           LIEBER                                                                      9/6/2038
 221038    THOMAS, ROBERT DEXTER              42   BLACK      M         MEDIUM                 7/11/2018 PERRY
 381053    THOMAS, ROBERT EDWARD              24   BLACK      M         MINIMUM               12/23/2019 WATEREE RIVER                  11/6/2019       3/24/2021                   11/2/2020
 275199    THOMAS, RYAN                       39   BLACK      M         MEDIUM                 9/21/2019 EVANS                                                                       1/1/2030
 361159    THOMAS, TERRANCE LAMONT            34   BLACK      M         CLOSE                 10/31/2018 LEE                                                                        11/5/2048
 358184    THOMAS, TEVIN MARQUEZ              26   BLACK      M         MEDIUM                 7/25/2019 KERSHAW                                                                    8/26/2021
 325121    THOMAS, TIMOTHY ROY                46   WHITE      M         MINIMUM                6/27/2017 WATEREE RIVER                  9/25/2020       9/25/2020                   9/26/2020
 382262    THOMAS, TYRELL CURTIS              35   BLACK      M         MINIMUM                          KIRKLAND                       1/18/2022       1/18/2022      5/23/2024   11/19/2024
 369404    THOMAS, VINTRELL                   22   BLACK      M         MEDIUM                  2/4/2019 RIDGELAND                       8/5/2018      12/12/2020      8/28/2020    2/24/2021
 308699    THOMAS, WALTER                     37   BLACK      M         MINIMUM                1/20/2015 GOODMAN                                                                    8/29/2025
 339534    THOMAS, WILLIAM JAMELL             35   BLACK      M         CLOSE                            MCCORMICK                                                                  3/24/2030
 272501    THOMAS, WILLIAM LEON               45   BLACK      M         MEDIUM                 7/23/2019 ALLENDALE                                                                  10/6/2029
 370798    THOMAS, WILLIAM TYLER              24   WHITE      M         MEDIUM                 12/7/2018 LEE                                                                         2/6/2040
  89648    THOMASON, ERNEST J.                73   BLACK      M         MEDIUM                 9/29/1995 KIRKLAND                       3/13/1994      10/30/2021
 382596    THOMASON, EUGENE                   62   WHITE      M         MINIMUM                          MANNING                                                                     9/3/2020
 285999    THOMASON, FRANK DARRELL            46   BLACK      M         MEDIUM                           ALLENDALE                                                                 10/12/2022
 300408    THOMASON, JAMES ARTHUR             35   BLACK      M         MEDIUM                 9/12/2019 BROAD RIVER                                                                8/15/2026
 280112    THOMASON, MELVIN DEVALE            50   BLACK      M         MEDIUM                11/26/2018 RIDGELAND                                                                  12/9/2022
 146125    THOMASON, WILLIAM JENNINGS         74   WHITE      M         MEDIUM                           TYGER RIVER                    1/26/2018       5/16/2020
 269354    THOMASSON SR, JOHN WESLEY          57   WHITE      M         MEDIUM                  2/8/2020 WATEREE RIVER                  6/30/2020       6/30/2020      9/26/2021    3/25/2022
 185291    THOMPKINS, ERIC D.                 52   BLACK      M         MEDIUM                 10/4/2013 TYGER RIVER                                                                 8/2/2024

                                                                        SCDC INMATES MAY 5 000394
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 314694    THOMPSON IV, JAMES WALTER            37   WHITE      M         MEDIUM                 5/31/2019   KERSHAW                        6/2/2019     10/8/2020                  6/15/2020
 218312    THOMPSON JR, GARY REECE              50   WHITE      M         CLOSE                  3/15/2020   BROAD RIVER
 336975    THOMPSON JR, PERNELL CLAYTON         33   BLACK      M         MEDIUM                 10/1/2018   BROAD RIVER
 366984    THOMPSON JR, RAY                     47   WHITE      M         MEDIUM                 7/22/2017   EVANS                                                                  2/1/2028
 375525    THOMPSON JR, RODNEY                  26   BLACK      M         MEDIUM                             KIRKLAND                     8/8/2018       8/8/2018                  8/18/2020
 124650    THOMPSON JR, SAMUEL                  68   BLACK      M         MINIMUM                            KIRKLAND                                                              7/21/2020
 382268    THOMPSON JR, TYRONE TYVON            18   BLACK      M         MEDIUM                             KIRKLAND                   11/14/2027    11/14/2027                  11/14/2027
 289382    THOMPSON, ALLEN CARSON               60   BLACK      M                              11/14/2012    KIRKLAND                    6/28/2021     6/28/2021      11/1/2023    4/29/2024
 175654    THOMPSON, ANTHONY HERMAN             50   BLACK      M         MINIMUM                9/6/1992    LIVESAY                                                               8/18/2027
 257810    THOMPSON, BILLY JOE                  52   BLACK      M         MEDIUM                             MACDOUGALL                 11/20/2019    11/20/2019                   3/24/2022
 197011    THOMPSON, BOBBY -                    59   BLACK      M         MEDIUM                1/23/2020    LEE                         7/11/2024     7/11/2024                   7/11/2024
 307808    THOMPSON, BOBBY JOSEPH               39   WHITE      M         MINIMUM               7/25/2012    LIVESAY                     9/10/2019     9/10/2019                  11/23/2020
 326685    THOMPSON, BRANSON J.                 32   BLACK      M         CLOSE                  3/4/2020    KERSHAW                     5/26/2026     5/26/2026                   5/22/2026
 380745    THOMPSON, BRIAN SCOTT                30   WHITE      M         MINIMUM                            PALMER                      3/29/2020     3/11/2021                   6/25/2021
 301452    THOMPSON, CHARLES                    64   BLACK      M         MINIMUM                            RIDGELAND                                                             4/21/2025
 379787    THOMPSON, CHARLES A                  61   BLACK      M         MEDIUM                             WATEREE RIVER               6/21/2021      6/21/2021                 11/26/2021
 373346    THOMPSON, CHRISTAURI WAYNE           24   BLACK      M         MEDIUM                 9/8/2019    KERSHAW                      7/9/2022       7/9/2022                   7/7/2022
 365626    THOMPSON, COREY D                    25   BLACK      M         MEDIUM                2/27/2020    LIEBER                      12/3/2017      8/28/2020      3/2/2021    8/29/2021
 360154    THOMPSON, COURTNEY SHANTE            31   BLACK      F         CLOSE                 9/18/2019    GRAHAM
 362864    THOMPSON, DAMEON LAMAR               27   BLACK      M         MINIMUM               2/27/2017    GOODMAN                      9/2/2017    12/19/2019       7/3/2022   12/30/2022
 373638    THOMPSON, DANIEL ALI                 34   BLACK      M         MINIMUM                2/5/2019    GOODMAN                     9/28/2025     9/28/2025                   9/24/2025
 370748    THOMPSON, DANIEL LEE                 33   WHITE      M         MEDIUM                 7/9/2019    EVANS                       6/20/2019     8/13/2020      9/30/2020    10/1/2020
 269997    THOMPSON, DANNY                      40   BLACK      M         CLOSE                 3/25/2020    BROAD RIVER                                                          10/14/2027
 337471    THOMPSON, DANTARNA JUWOND            30   BLACK      M                                            KIRKLAND                                                              1/27/2021
 328832    THOMPSON, DARRYL LAMAR LEWI          30   BLACK      M         MEDIUM                 4/9/2020    WATEREE RIVER                                                        12/17/2025
 232212    THOMPSON, DAVID EARL                 55   BLACK      M         MEDIUM                             LEE                          2/3/2022       2/3/2022
 326036    THOMPSON, DAVID LAMAR                31   BLACK      M         CLOSE                              MCCORMICK                                                            11/18/2044
 273501    THOMPSON, DAVID TAMAYA               38   BLACK      M         MEDIUM                7/21/2014    LIEBER                                     4/25/2007                  9/10/2020
 275974    THOMPSON, DELEORN                    37   BLACK      M         MINIMUM               12/7/2016    GOODMAN                                                              10/20/2020
 323258    THOMPSON, DEMARIO MONTE              36   BLACK      M         MEDIUM                             KERSHAW                     4/17/2027      4/17/2027                  4/13/2027
 346147    THOMPSON, DOMINICK ANTONIO           28   BLACK      M         CLOSE                 2/25/2020    MCCORMICK
 361024    THOMPSON, DONSHAY                    24   BLACK      M         CLOSE                10/23/2019    LIEBER                       7/6/2017    12/10/2020      8/30/2021    2/26/2022
 348634    THOMPSON, DOUGLAS MONRAY             30   BLACK      M         MEDIUM                 8/2/2018    TURBEVILLE                                                            1/31/2024
 133715    THOMPSON, ERNEST EARL                51   WHITE      M         MEDIUM                 3/6/1987    KERSHAW                                                               2/12/2028
 375568    THOMPSON, ERNEST MARKEVIUS           25   BLACK      M         MEDIUM                 2/7/2020    LEE                                                                   8/25/2029
 332090    THOMPSON, FREDDIE ANTWAN             30   BLACK      M         MEDIUM                2/12/2020    KERSHAW                                                               7/11/2021
  70450    THOMPSON, FURMAN ELLIOTT             68   BLACK      M         MEDIUM                             TYGER RIVER                                                           2/26/2021
 214218    THOMPSON, GALVIN S                   45   BLACK      M         MINIMUM              10/11/2017    LIVESAY                                                              12/31/2020
 303635    THOMPSON, GERALD STANLEY             35   BLACK      M         MEDIUM                7/23/2019    RIDGELAND                                                            10/29/2027

                                                                          SCDC INMATES MAY 5 000395
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 266775    THOMPSON, GRADY LEE                  42   WHITE      M         MEDIUM                 3/20/2001 EVANS                          12/9/2019      12/9/2019                  8/19/2020
 299956    THOMPSON, HOLLY JO                   46   WHITE      F         MEDIUM                           LEATH                                                                    1/17/2059
 322000    THOMPSON, HOWARD                     33   BLACK      M         MEDIUM                10/17/2019 KERSHAW                                                                 11/12/2030
 382221    THOMPSON, JAHEIL DYIIR               18   BLACK      M         MEDIUM                           TURBEVILLE                                                              10/27/2023
 244993    THOMPSON, JAMES ADAM                 45   WHITE      M         MEDIUM                           KERSHAW                        6/21/2020      6/21/2020     8/10/2022     2/6/2023
 198614    THOMPSON, JAMES EDWARD               66   BLACK      M         CLOSE                 11/21/2012 PERRY                          4/25/2013    11/13/2021
 273263    THOMPSON, JAMES FRANKLIN             50   WHITE      M         MINIMUM                          GOODMAN                                                                   1/6/2025
 321961    THOMPSON, JEROME LATEEK              32   BLACK      M         MEDIUM                10/20/2009 KIRKLAND                                                                 6/20/2032
 336176    THOMPSON, JIMMY REESE                31   BLACK      M         MEDIUM                 6/27/2019 TYGER RIVER                                                             12/11/2024
 346145    THOMPSON, JODY RAY                   36   BLACK      M         MEDIUM                11/10/2011 LIEBER                                                                  11/10/2033
 301945    THOMPSON, JOHN                       51   BLACK      M         MEDIUM                 6/30/2012 TYGER RIVER                                                              8/10/2025
 368038    THOMPSON, JOHNNY DEWAYNE             24   WHITE      M                               11/12/2017 KIRKLAND                                                                 8/23/2026
 381401    THOMPSON, JOSEPH LOWELL              42   WHITE      M         MEDIUM                           ALLENDALE                                                                8/16/2023
 379008    THOMPSON, JOSHUA RYAN                37   WHITE      M         MINIMUM                          PALMER                           7/4/2020      7/4/2020     6/20/2023 12/17/2023
 280883    THOMPSON, JR, EDWARD D.              41   BLACK      M         MEDIUM                 1/29/2007 TYGER RIVER                      6/1/2027      6/1/2027                 11/25/2029
 352816    THOMPSON, KAREEM JAMARA              30   BLACK      M         MEDIUM                  1/8/2020 EVANS                          12/7/2019      1/28/2021       2/4/2022    8/3/2022
 359980    THOMPSON, KENDRICK LAMAR             27   BLACK      M         MEDIUM                  4/6/2020 ALLENDALE                      2/12/2021      2/12/2021                  1/11/2022
 215094    THOMPSON, KIRT                       51   BLACK      M         MEDIUM                  8/9/2012 MCCORMICK                      9/18/2013      4/17/2020
 382638    THOMPSON, LAKEDREN TERRELL           23   BLACK      M         MINIMUM                          LIVESAY                          2/5/2020      2/5/2020     3/27/2022    9/23/2022
 374348    THOMPSON, LEMARCUS DEVIONNE          28   BLACK      M         CLOSE                  2/11/2019 MCCORMICK                                                                2/16/2034
 180590    THOMPSON, LOUIS                      55   BLACK      M         MINIMUM                7/10/2006 MANNING                                                                  8/22/2022
 367405    THOMPSON, MARCELL RASHAD             27   BLACK      M         CLOSE                            LEE                                                                      3/27/2029
 316230    THOMPSON, MARCUS ANTONIO             39   BLACK      M         MEDIUM                 1/27/2020 KERSHAW                                                                  2/10/2030
 300577    THOMPSON, MARCUS DARRELL             35   BLACK      M         MINIMUM                8/13/2009 EVANS                                                                     1/9/2027
 383184    THOMPSON, MARQUIEZ RODRIQUEZ         20   BLACK      M                                          KIRKLAND                       4/29/2020      4/29/2020                  9/10/2020
 379191    THOMPSON, MICHAEL HELON              20   BLACK      M         MINIMUM                          TYGER RIVER                    5/22/2021      5/22/2021                  4/22/2022
 204294    THOMPSON, MICHAEL KARSEN             61   BLACK      M                                7/14/2016 KIRKLAND                       8/12/2020      8/12/2020                  9/13/2021
 365199    THOMPSON, MICHAEL LYNN               45   WHITE      M         MEDIUM                  7/2/2018 KERSHAW                                                                   9/4/2027
 277011    THOMPSON, MILLER                     49   BLACK      M         MEDIUM                 5/19/2019 EVANS                                                                    11/7/2022
 326006    THOMPSON, NICOLE RENEE               35   WHITE      F                                          GRAHAM                           6/3/2020      6/3/2020                  10/7/2020
 342668    THOMPSON, NIKITA R                   30   BLACK      M         CLOSE                   2/7/2020 BROAD RIVER                      5/8/2026      5/8/2026                   5/4/2026
 353766    THOMPSON, QUANTARUS DEVARIO          30   BLACK      M         MEDIUM                           ALLENDALE                                                                7/13/2021
 305018    THOMPSON, RAMELL A                   32   BLACK      M         MEDIUM                           LIEBER                                                                   1/29/2031
 334873    THOMPSON, REASHEE LAMAR              29   BLACK      M         MEDIUM                 1/25/2019 TYGER RIVER                      4/4/2022      4/4/2022     5/25/2022 11/21/2022
 342396    THOMPSON, RICKARDO DAVON             28   BLACK      M         CLOSE                  10/4/2017 BROAD RIVER                                                             10/24/2034
 259992    THOMPSON, ROBERT EARL                63   BLACK      M         CLOSE                  1/23/2020 PERRY                                                                    10/6/2027
 366844    THOMPSON, ROBERT WILLIAM             24   WHITE      M         MINIMUM                1/17/2018 MCCORMICK                                                                 8/1/2023
 240357    THOMPSON, RODNEY                     53   BLACK      M         CLOSE                   4/5/2003 KIRKLAND
 374666    THOMPSON, RODNEY D                   35   BLACK      M         MINIMUM                2/19/2020 WATEREE RIVER                 8/12/2019      7/17/2021     6/23/2022   12/20/2022

                                                                          SCDC INMATES MAY 5 000396
                                                                                           Incident Date of                                 Projected                   Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted           Current Location     Initial Parole              Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                                 Hearing Date                  entry Date
 383221    THOMPSON, RODRIQUEZ                   22   BLACK      M         MEDIUM                             KIRKLAND                                                                12/20/2022
 324034    THOMPSON, SR., TRICO DANGELO          47   BLACK      M         MEDIUM                 2/5/2019    RIDGELAND                                                                4/19/2046
 258487    THOMPSON, TERRELL                     38   BLACK      M         CLOSE                 2/11/2020    LEE                                                                      11/8/2024
 246932    THOMPSON, THADDEUS ANTONIO            45   BLACK      M         MINIMUM               12/9/2019    ALLENDALE                                     7/27/2006                  5/19/2020
 342387    THOMPSON, THOMAS DENZEL               28   BLACK      M         MEDIUM                3/17/2020    KERSHAW                                                                   4/5/2023
 259033    THOMPSON, THOMAS EDWARD               64   BLACK      M         MEDIUM                3/15/2019    KERSHAW                         12/1/2019     4/23/2021       1/7/2021   3/14/2021
 249554    THOMPSON, THOMAS FITZGERALD           45   BLACK      M         CLOSE                 5/17/2019    PERRY
  80681    THOMPSON, THOMAS NEIL                 61   WHITE      M         MEDIUM                 6/5/2009    TYGER RIVER                   12/21/1984      2/19/2022
  72571    THOMPSON, TOMMY QUEEN                 74   WHITE      M         MEDIUM                2/17/1993    KIRKLAND                        9/5/1983      2/26/2022
 245827    THOMPSON, TRAVIS SIENTEL              40   BLACK      M         MEDIUM                3/17/2020    KERSHAW                                                                 12/12/2024
 381209    THOMPSON, TRAVIS TRENT                28   WHITE      M         MINIMUM                            WATEREE RIVER                    4/6/2021      4/6/2021    10/17/2022    4/15/2023
 145029    THOMPSON, WILLIAM ALFRED              61   WHITE      M         MEDIUM                1/18/1994    KERSHAW                         12/7/1995     2/27/2021
 358734    THOMPSON, XAVIUS MALIK                24   BLACK      M         CLOSE                  4/7/2020    RIDGELAND                                                                 1/9/2023
 333520    THOMPSON, YOLANDA DEE                 31   BLACK      F         MEDIUM                             LEATH
 370779    THOMPSON, ZACHERY STEPHEN             26   WHITE      M         MEDIUM                8/13/2019    EVANS                           3/18/2018     7/23/2020     7/28/2021    1/24/2022
 379075    THORNBUG, JEREMY DEVONTE              20   BLACK      M         MEDIUM                             KIRKLAND                                                                 2/11/2024
 375064    THORNE, RASHEAN DEQWONE               25   BLACK      M         MEDIUM                9/26/2019    TURBEVILLE                      7/24/2018     7/23/2020    12/28/2021    6/26/2022
 348446    THORNTON, COREY DALE                  27   WHITE      M         CLOSE                  2/3/2020    MCCORMICK                                                                 6/3/2034
 349909    THORNTON, ROBERT                      40   WHITE      M         MEDIUM                6/22/2017    KERSHAW                                                                  8/12/2026
 360988    THORNTON, RODRICK TERRENCE            32   BLACK      M         MEDIUM                 4/6/2020    WATEREE RIVER                                                            9/27/2024
 373498    THREADGILL III, ROBERT DENNIS         40   WHITE      M         MEDIUM                             ALLENDALE                       11/1/2022     11/1/2022                  1/21/2024
 248516    THREADGILL, KEITH ALBERT              59   WHITE      M         CLOSE                  6/3/2014    PERRY
 383248    THREAT, ALVAREZ                       18   BLACK      M                                            KIRKLAND                                                                 12/1/2023
 138219    THREATTE, KENNETH DALE                59   WHITE      M         MEDIUM               11/20/2009    LEE                             1/28/2006     8/21/2020
 358671    THRIFT, BENJAMIN LEE                  27   WHITE      M         MEDIUM                11/1/2019    TURBEVILLE                                                              12/23/2023
 370581    THRIFT, CHARLES EDWARD                32   WHITE      M         MEDIUM                11/5/2019    WELLPATH (FORMERLY JUST C                     6/14/2018                  3/16/2021
 300701    THROWER, PRINCETON ALEX               35   BLACK      M         CLOSE                 12/5/2018    BROAD RIVER                                                               8/7/2034
 348459    THURMAN, WAYNE ANTHONY                39   WHITE      M                                            KIRKLAND                        4/23/2020     4/23/2020                  9/29/2020
 290415    THURMOND, STEVEN KEITH                37   WHITE      M         MEDIUM                5/18/2016    KERSHAW                         7/12/2017     1/22/2021      6/9/2020    12/6/2020
 334985    TILLER, BRIAN                         45   WHITE      M         MEDIUM                             TYGER RIVER                                                              5/19/2021
 364520    TILLER, CHRISTOPHE ORMOND             30   BLACK      M         MEDIUM                2/11/2020    TURBEVILLE                    12/19/2017      10/8/2020     7/19/2022    1/15/2023
 236688    TILLMAN, CHARLES                      50   BLACK      M         CLOSE                              PERRY
 162812    TILLMAN, DENNIS                       56   BLACK      M         MINIMUM              11/10/2018    PALMER                          6/10/2018    10/29/2020                   9/5/2020
 349042    TILLMAN, DESHAUNE SHANQUAVIS          27   BLACK      M         MEDIUM               10/23/2019    TRENTON                                                                  6/13/2020
 324871    TILLMAN, ELIZABETH A                  35   BLACK      F         MEDIUM                 9/5/2019    GRAHAM                         4/24/2029      4/24/2029                 10/24/2031
 381220    TILLMAN, ERIK DEZJHION                24   BLACK      M         MINIMUM               1/27/2020    TURBEVILLE                     7/15/2020      7/15/2020                   5/1/2023
 157129    TILLMAN, RAYMOND                      47   WHITE      M         CLOSE                  8/6/2019    PERRY                         10/14/2008      8/21/2021
 222153    TILLMAN, RONALD                       60   BLACK      M         CLOSE                              BROAD RIVER
 268523    TILLMAN, WILLIAM EDWARD               55   WHITE      M         CLOSE                 4/29/2019    KIRKLAND

                                                                           SCDC INMATES MAY 5 000397
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 345028    TILMON II, ANTHONY CURTIS          36   BLACK      M         MEDIUM                 2/15/2020 MCCORMICK                                                                 12/18/2045
 370580    TILSON, JORDAN SCOTT               22   WHITE      M         MEDIUM                 3/13/2020 TYGER RIVER                                                                9/11/2023
 375136    TILTON, JADE PATRICK               25   WHITE      M         MINIMUM                          GOODMAN                        6/26/2020        3/10/2021                 10/25/2021
 312259    TILTON, ROY PATRICK                53   WHITE      M         MEDIUM                 9/28/2019 EVANS                                                                      9/12/2022
 362258    TIMBLIN, ROBERT                    29   WHITE      M         MEDIUM                 12/9/2018 TURBEVILLE                                                                10/16/2020
 379437    TIMMONS, ABDUL SAI'ONE             26   BLACK      M         MINIMUM                1/14/2020 LIVESAY                        9/21/2019      11/19/2020                    9/5/2020
 249319    TIMMONS, ALFRED LAVAUGHN           59   BLACK      M         MEDIUM                  3/5/2006 EVANS                          6/17/2018      11/14/2020        9/1/2020   2/28/2021
 288215    TIMMONS, CHADDRICK DERAND          38   BLACK      M         CLOSE                  10/5/2017 KIRKLAND                                        11/9/2017     11/6/2022     5/5/2023
 374643    TIMMONS, JASON RASHAD K            20   BLACK      M         CLOSE                  1/28/2020 LIEBER                                                                     7/24/2035
 280769    TIMMONS, JOHN H                    54   WHITE      M         MEDIUM                11/25/2015 LIEBER                         6/27/2022        6/27/2022                  10/5/2022
 217397    TIMMONS, MARCUS                    44   BLACK      M         CLOSE                   9/4/2011 BROAD RIVER
 217432    TIMMONS, QUINCY                    46   BLACK      M         MEDIUM                 2/20/2003 EVANS                          4/14/2013       2/19/2022
 353965    TIMMONS, SHAQUAN CURTIS            31   BLACK      M         MEDIUM                           ALLENDALE                      1/24/2020       2/12/2021       2/4/2021     7/5/2021
 333438    TIMMS, AARON                       32   WHITE      M         MEDIUM                 3/26/2019 KERSHAW                                                                    8/31/2020
 358978    TIMMS, MARION LEE                  41   WHITE      M         MEDIUM                           ALLENDALE                                                                 10/27/2020
 312991    TIMMS, RYAN MATTHEW                39   WHITE      M         MINIMUM                          PALMER                                                                     3/14/2021
 337120    TIMPSON, JACASTARIU DAQUAN         29   BLACK      M         CLOSE                  1/12/2020 LIEBER                                                                    10/22/2026
 117998    TIMPSON, JEFFERY LAMONT            54   BLACK      M         CLOSE                   3/8/2020 PERRY                        11/22/2002        8/21/2020
 275986    TINCH, STEVEN A                    48   BLACK      M         MEDIUM                           TYGER RIVER                                                                 6/5/2051
 376943    TINDAL JR, DAVID ALLEN             33   WHITE      M         MEDIUM                           KERSHAW                         4/4/2022         4/4/2022     12/5/2027     6/2/2028
 294948    TINDAL, ANDRE DWAYNE               38   BLACK      M                                9/18/2016 KIRKLAND                                                                   7/20/2021
 371902    TINDALL III, ASHLEY PRICE          54   WHITE      M         MEDIUM                           WATEREE RIVER                                                              3/20/2022
 243834    TINDALL, ERIC                      39   BLACK      M         MEDIUM                           LIEBER                                                                      8/9/2029
 364276    TINDALL, JOSEPH                    44   BLACK      M         MEDIUM                           LIEBER                                                                     8/24/2033
 378407    TINGEN, DUSTIN BLAKE               22   WHITE      M         MEDIUM                  5/1/2019 TURBEVILLE                                                                 10/7/2021
 382957    TINSLEY, HEZEKIAH ROYMEL           21   BLACK      M         MEDIUM                           KERSHAW                        9/11/2039       9/11/2039                    9/4/2039
 245579    TISDALE, ANTONIO D.                46   BLACK      M         MINIMUM                 1/9/2018 MACDOUGALL                                                                 4/18/2022
 302541    TISDALE, DAVID ALLEN               36   WHITE      M         MEDIUM                 11/4/2019 EVANS                                                                      6/19/2024
 381198    TISDALE, DAVID LARON               33   BLACK      M         MINIMUM                          PALMER                          8/1/2020        8/1/2020      8/22/2021    2/18/2022
 365091    TISDALE, LAMONT                    30   BLACK      M         MEDIUM                           MACDOUGALL                     9/12/2019       8/27/2020      10/8/2020     3/7/2021
 383116    TISDALE, MACE MALAWN               22   BLACK      M                                          KIRKLAND                        9/1/2020        9/1/2020                    7/2/2021
 297442    TITUS, RODERICK SUCAR              39   BLACK      M                               12/21/2006 KIRKLAND                       7/10/2018        3/3/2021                   8/20/2021
 348148    TITUS, RODNEY NICHOLAS             25   BLACK      M         MEDIUM                12/27/2018 EVANS                                                                      1/10/2023
 359401    TOATLEY, DAVON                     26   BLACK      M         MEDIUM                  1/8/2019 EVANS                          7/22/2021       7/22/2021       5/6/2026    11/2/2026
 382076    TOBEY, JEREMIE DAVID               22   WHITE      M         MEDIUM                 2/20/2020 KIRKLAND                                                                   1/15/2068
 311197    TODD, ANTHONY CORDAY               34   BLACK      M         MEDIUM                           TYGER RIVER                                                                3/17/2025
 248388    TODD, BOBBY JOE                    40   BLACK      M         MEDIUM                 3/21/1998 WATEREE RIVER                                                              3/19/2025
 240334    TODD, BRUCE JARMILLE               48   BLACK      M         MEDIUM                  6/7/2018 LIEBER                         5/20/2015      10/30/2021
 317993    TODD, CHRISTOPHE                   32   WHITE      M         CLOSE                  3/29/2020 RIDGELAND                                                                   9/3/2025

                                                                        SCDC INMATES MAY 5 000398
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 353636    TODD, CHRISTOPHE DAVID               36   WHITE     M         CLOSE                  11/8/2019 LEE                            6/29/2020      6/29/2020     3/28/2023    9/24/2023
 211283    TODD, FRANK CLIFFORD                 47   WHITE     M                                          KIRKLAND                      12/17/2020    12/17/2020      3/31/2022    9/27/2022
 277278    TODD, II, JAMES                      50   WHITE     M         MEDIUM                  7/1/2013 EVANS                                                                    2/22/2022
 334334    TODD, JOSHUA BERNICE                 33   WHITE     M         MEDIUM                 3/23/2015 KIRKLAND                                                      9/8/2021    3/7/2022
 379940    TODD, JOSHUA DANTRELL                31   BLACK     M         MEDIUM                           EVANS                                                                   11/12/2022
 373979    TODD, MARCUS QUANTE                  23   BLACK     M         CLOSE                  1/11/2020 LEE
 362834    TODD, MARK TIMOTHY                   38   WHITE     M         MEDIUM                  4/6/2020 TURBEVILLE                                                              2/19/2026
 368958    TODD, ROBERT ANDREW                  21   WHITE     M         CLOSE                  1/23/2020 PERRY                                                                  10/24/2043
 381972    TODMAN, OMARIOUS JAWAN               21   BLACK     M         MINIMUM                          TURBEVILLE                   11/13/2020    11/13/2020                   8/23/2023
 363340    TOESE, FAASIU                        33   OTHER     M         CLOSE                  8/26/2019 LEE                                                                    12/24/2048
 363712    TOJ DE LA CRUZ, CARLOS               35   OTHER     M         MEDIUM                           LIEBER                                                                   2/3/2039
 275858    TOLAND, MELCELUS                     35   BLACK     M         MEDIUM                 3/21/2013 LIEBER                                                                  7/21/2031
 321571    TOLAND, WILLIE DAVID                 52   BLACK     M                                6/21/2007 PRISMA HEALTH RICHLAND         3/4/2020       3/4/2020                  6/20/2020
 375705    TOLBERT, JUMAHN RAYMAR               21   BLACK     M         MEDIUM                           MACDOUGALL                                                              8/30/2022
 246966    TOLEN, JR., FRANK                    48   BLACK     M         CLOSE                   7/3/2008 BROAD RIVER
 328834    TOLEN, KENO LORENOZ                  33   BLACK     M         MEDIUM                  4/9/2020 RIDGELAND                                                               3/10/2027
 382923    TOLEN, TRUEQUN LLAQUN                35   BLACK     M         MINIMUM                          MANNING                      12/17/2019    12/17/2019                   6/17/2020
 333515    TOLENTINO, ALFREDO HERNANDEZ         48   OTHER     M         MEDIUM                 12/6/2018 EVANS                                                                   4/12/2023
 333517    TOLENTINO, CARLOS HERNANDEZ          39   OTHER     M         MEDIUM                  5/1/2015 EVANS                                                                  12/24/2024
 348930    TOLISON, JASON PATRICK               26   BLACK     M         MEDIUM                 3/30/2020 BROAD RIVER                                                              2/6/2026
 381185    TOLLEFSON, COLLYN JOEL               23   WHITE     M                                          KIRKLAND                      4/14/2020     4/14/2020                  10/11/2020
 351319    TOLLEY, CASSANDRA BELLE              35   WHITE     F         MEDIUM                12/13/2015 GRAHAM                        2/18/2020     2/18/2020                    1/5/2021
 221132    TOLLISON, CAREY JOE                  44   WHITE     M         MEDIUM                11/16/2012 KERSHAW                       6/10/2020     3/10/2021      5/11/2021    11/7/2021
 380547    TOLLISON, KEVIN SHAWN                31   WHITE     M         MINIMUM                          LIVESAY                      10/23/2020    10/23/2020                   1/14/2021
 267177    TOLLIVER, DOUGLAS SHAUN              39   BLACK     M         MEDIUM                11/20/2013 TYGER RIVER                    2/7/2029      2/7/2029                    2/1/2034
 347693    TOLLIVER, TRAVIS JERMAINE            34   BLACK     M         MEDIUM                 7/28/2019 KERSHAW                                                                 3/13/2022
 378107    TOMBLIN III, KENNETH GORDON          24   WHITE     M         MEDIUM                           EVANS                                                                  11/27/2023
 372769    TOMLIN, DETREION ESCALANTE           23   BLACK     M         CLOSE                   5/6/2019 LEE                                                                     12/2/2032
 355763    TOMPAI II, MICHAEL JOHN              27   WHITE     M         MINIMUM                2/13/2018 EVANS                                                                   6/26/2027
 365338    TOMPKINS JR, CURTIS DWIGHT           21   BLACK     M                                3/17/2017 KIRKLAND                       5/5/2020       5/5/2020                  1/28/2021
 227642    TOMPKINS, DEEVIOUS MARQUETTE         43   BLACK     M                                9/30/2000 KIRKLAND                      10/6/2020      10/6/2020                  6/28/2020
 117063    TOMPKINS, JERMEL                     57   BLACK     M         MEDIUM                 11/3/1983 TYGER RIVER                                                             3/24/2028
 363990    TOMPKINS, SONJA ROBIN                38   WHITE     F         MINIMUM               10/17/2019 LEATH                                                                   5/21/2026
 318169    TOMPKINS, TERRANCE MALCOLM           59   BLACK     M         MINIMUM                 6/6/2009 GOODMAN                                                                 10/4/2026
 322569    TOMPKINS, ZACHARY ANDREW             32   WHITE     M         MEDIUM                           RIDGELAND                     3/29/2020      3/29/2020     5/30/2021    6/25/2021
 346126    TONEY, BREYON                        28   BLACK     M         CLOSE                  1/31/2020 LEE                                                                     6/10/2039
 373973    TONEY, DAVNUS QUAVON                 28   BLACK     M         MEDIUM                           KIRKLAND                                                                3/30/2028
 353588    TONEY, ERNEST                        63   BLACK     M         MEDIUM                           LIEBER                                                                  8/27/2052
 299774    TONEY, JAMECO ABDUL                  44   BLACK     M         MINIMUM                          KIRKLAND                                                                7/11/2021

                                                                         SCDC INMATES MAY 5 000399
                                                                                        Incident Date of                              Projected                  Projected
                                         Current                                                                                                  Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                    Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                 entry Date
 371030    TONEY, SARAH LANE                   37   WHITE     F         CLOSE                              GRAHAM                                                               10/9/2038
 306816    TOOKE, KYLE                         33   WHITE     M         MEDIUM                9/25/2016    KIRKLAND                                                             2/10/2023
 321818    TOOKS, LUGENE D.                    30   BLACK     M         MEDIUM                1/16/2018    TURBEVILLE                                                           5/23/2033
 359702    TOOLE, ROBERT L                     38   WHITE     M         MINIMUM               5/12/2016    GOODMAN                                                              10/9/2021
 289341    TOOMER, DEANGELO SHAMOND            35   BLACK     M         CLOSE                  1/7/2019    KIRKLAND                   10/10/2016   12/11/2020        7/6/2020    1/2/2021
 372148    TOOMER, QUINTAVIS ANTONIO           21   BLACK     M         MEDIUM                 1/7/2020    KIRKLAND                                                             6/23/2029
 334825    TOOMER, TOMMY                       71   BLACK     M         MEDIUM                             LIEBER                                                               5/12/2039
 373960    TORAIN, RODNEY NATHINEL             51   BLACK     M         MEDIUM                             ALLENDALE                                                            10/4/2022
 346350    TORRENCE JR, ANDREW E               40   WHITE     M         CLOSE                 10/8/2018    MCCORMICK                                                            7/15/2031
 356338    TORRENCE, ELI JAMES                 28   WHITE     M         CLOSE                  3/6/2020    LIEBER                                                                8/2/2021
  94651    TORRENCE, THOMAS JOHN               61   WHITE     M         CLOSE                  7/9/2017    PERRY
   6028    TORRES, ANDRES ANTONIO              39   WHITE     M         CLOSE                 3/12/2018    BROAD RIVER
 366476    TORRES, ARTHURO RIOS                35   OTHER     M         CLOSE                10/13/2019    BROAD RIVER                                                           4/7/2032
 336149    TORRES, EDDIE FRANCISCO             31   OTHER     M         MINIMUM               10/2/2014    WATEREE RIVER                                                        7/15/2026
 381852    TORRES, ERICK CALO                  40   OTHER     M         MEDIUM                             KIRKLAND                      7/6/2020      7/6/2020                 3/20/2021
 336538    TORRES, FRANCISCO ALEXANDER         45   OTHER     M         MINIMUM                            MANNING                      8/12/2019     8/12/2019                 6/13/2020
 381747    TORRES, LEONIDAS J                  35   OTHER     M         MEDIUM                             KIRKLAND                      6/3/2020      6/3/2020   10/11/2021     4/9/2022
 381493    TORRES, ZELENIA ISABEL              21   OTHER     F         MINIMUM                            GRAHAM                       9/25/2019     9/25/2019                  6/3/2020
 380821    TORRESSHAW, PEDRO A                 41   BLACK     M         CLOSE                              BROAD RIVER                                                          1/21/2043
 364181    TOSCANO, ALBERTO CRUZ               44   OTHER     M         MEDIUM                             MCCORMICK                                                             9/1/2027
 372932    TOTIN, MATTHEW STEPHEN              38   WHITE     M         MEDIUM                2/19/2019    TURBEVILLE                   6/23/2020     6/23/2020                 4/27/2025
 368316    TOWARD, JAMES WILLIAM               24   WHITE     M         CLOSE                              LEE                                                                 12/21/2061
 378638    TOWE, FREDRICK HARRISON             50   WHITE     M         MEDIUM                             ALLENDALE                                                             5/8/2027
 227964    TOWNSEND, JAMES CHRISTOPHE          46   WHITE     M         CLOSE                 9/27/2019    LEE                           3/4/2022      3/4/2022     5/7/2026    11/3/2026
 377779    TOWNSEND, KEVIN EARL                27   BLACK     M         MEDIUM                 3/3/2020    TRENTON                                                              9/13/2021
 348435    TOWNSEND, MARCUS                    27   BLACK     M         CLOSE                  3/3/2020    LIEBER                                                              11/21/2029
 344785    TOWNSEND, TAISHEEM LARONE           29   BLACK     M         MEDIUM                8/30/2018    KERSHAW                                                              1/15/2023
 289418    TOWNSEND, TIMOTHY LAMAR             57   BLACK     M         MEDIUM                2/18/2020    LEE                                                                  2/15/2031
 379228    TRABUE, MICHAEL                     47   WHITE     M         MINIMUM                            LIEBER                                                               5/10/2024
 355812    TRACY, RASHELL JAMALL               27   BLACK     M         MEDIUM                4/14/2020    EVANS                                                                6/12/2021
 347877    TRACY, TRAVIS TYRONE                33   BLACK     M         MEDIUM                8/17/2018    MCCORMICK                                                           10/18/2027
 292425    TRADER, RICHARD KENNETH             39   WHITE     M         MEDIUM                 6/8/2011    KIRKLAND                     8/27/2020     8/27/2020                 9/28/2021
 374837    TRAMMELL, JAMES DEAN                30   WHITE     M         MINIMUM               4/26/2020    TRENTON                       4/9/2021      4/9/2021                 5/27/2021
  95582    TRAMMELL, MARK LEE                  59   WHITE     M         MEDIUM                1/24/2011    PRISMA HEALTH RICHLAND        8/3/1987     2/26/2021
 379732    TRAN, HUY DANG                      31   ASIAN     M         MEDIUM                4/21/2020    ALLENDALE                     6/5/2019    11/14/2020     7/9/2020     1/5/2021
 381226    TRAPP-MCRAE, TIMOTHY                18   WHITE     M         MEDIUM                             TRENTON                       8/9/2021      8/9/2021     9/7/2025     3/6/2026
 347026    TRAPP, JAMES LAMAR                  31   BLACK     M         MEDIUM                 4/9/2019    BROAD RIVER                                                          8/10/2053
 217717    TRAPP, TOABY ALEXANDER              50   BLACK     M         CLOSE                  9/5/1998    PERRY                                                                1/24/2036
 293939    TRAVELSTEAD, SCOTT ANDREW           35   WHITE     M         MEDIUM                3/18/2020    TURBEVILLE                                                            1/2/2022

                                                                        SCDC INMATES MAY 5 000400
                                                                                       Incident Date of                             Projected                    Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                  Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                         Disciplinary                             Hearing Date                   entry Date
 348726    TRAVIS, GREGORY ALFRED             33   WHITE     M         MEDIUM                 2/12/2018 ALLENDALE                     2/24/2020      2/24/2020                 11/13/2020
 331580    TRAYLOR, ADAM                      34   WHITE     M         CLOSE                  8/14/2019 LEE                           1/28/2021      1/28/2021                  1/28/2021
 292702    TREADWAY JR, WALTER JAMES          35   WHITE     M                                          KIRKLAND                                                  12/20/2021     2/5/2022
 281514    TREADWAY, BERNEDETTE               38   BLACK     F         CLOSE                  4/14/2019 GRAHAM                        10/3/2018      1/22/2021     9/22/2020    3/21/2021
 370328    TREADWAY, ROBIN HAYNES             40   WHITE     F         MINIMUM                          GRAHAM                                                                  7/15/2020
 257177    TREADWELL, LEROY                   61   BLACK     M         MEDIUM                  8/9/2019 KERSHAW                                                                 7/15/2024
 378562    TREMPE, AARON PHILLIP              41   WHITE     M         MEDIUM                           ALLENDALE                                                              10/19/2022
 356181    TREVINO, ELENI NICOLE              28   OTHER     F         MEDIUM                 8/14/2018 GRAHAM                        2/21/2021      2/21/2021                  4/13/2021
 276397    TREVINO, GEORGE                    45   OTHER     M         MEDIUM                 5/24/2013 ALLENDALE                                                               9/11/2024
 283802    TREVINO, JOHN                      44   WHITE     M         MEDIUM                 3/22/2016 MACDOUGALL                                                              5/28/2021
 369464    TREXLER, WILLIAM DAVID             49   WHITE     M         MINIMUM                          WATEREE RIVER                                                          12/26/2020
 382181    TRIBBLE JR, BILLIE LEE             31   BLACK     M         MINIMUM                          RIDGELAND                       4/9/2020      4/9/2020                  7/31/2020
 347532    TRIBBLE, TEVAURUS TERELL           31   BLACK     M         MINIMUM                 9/4/2016 KERSHAW                                                                 11/8/2024
 342398    TRICE, CHRISTOPHE X                31   BLACK     M         CLOSE                   6/2/2016 BROAD RIVER                                                             12/5/2031
 337233    TRIMMIER, ANTONIO                  29   BLACK     M         MEDIUM                  8/5/2019 EVANS                                                                   1/10/2027
 346315    TRIMNAL, JOSHUA B                  31   WHITE     M         MEDIUM                           EVANS                        12/12/2019    12/12/2019                    8/7/2020
 326484    TRIPLETT, JEFFREY JOSHUA           40   WHITE     M         MEDIUM                 4/11/2019 KIRKLAND                                                                4/20/2022
 359697    TRIPP, JASON                       42   WHITE     M         MEDIUM                11/25/2019 TURBEVILLE                    7/27/2021      7/27/2021     9/16/2023    3/14/2024
 309266    TROGLIN, LARRY GENE                44   WHITE     M         MEDIUM                 4/12/2018 MACDOUGALL                                                              8/20/2042
 360663    TROJAN, RYAN FREELAND              27   WHITE     M         MEDIUM                 6/12/2018 TYGER RIVER                                                            10/13/2023
 355989    TRONCO JR, GEORGE ROBERT           44   WHITE     M         CLOSE                            LEE                                                                     11/2/2033
 353550    TROTMAN, GRACE NICHOLE             34   BLACK     F         MINIMUM                          LEATH                                                                    4/4/2023
 291388    TROTMAN, STEVEN HENRY              56   BLACK     M         MEDIUM                 3/11/2019 RIDGELAND                       8/3/2040      8/3/2040                  7/28/2045
 273557    TROTTER, GREGORY GENE              55   WHITE     M         MEDIUM                           KERSHAW                                                                 6/15/2020
 381915    TROTTER, JEREMY ALEXANDER          20   WHITE     M         MEDIUM                           BROAD RIVER                                                              6/8/2031
 262687    TROTTER, MARVIN LEE                38   WHITE     M         MEDIUM                11/22/2019 LIEBER                                                                  1/20/2023
 305666    TROTTER, MATTHEW DEWAYNE           34   WHITE     M         MEDIUM                  1/7/2020 RIDGELAND                    10/22/2021    10/22/2021                   8/26/2023
 285172    TROTTER, MICHAEL LEE               36   WHITE     M         MEDIUM                 4/14/2020 WATEREE RIVER                   1/4/2022      1/4/2022     5/23/2025 11/19/2025
 362302    TROTTER, ROBERT ALLEN              31   WHITE     M         MINIMUM               11/18/2016 WATEREE RIVER                 11/3/2021      11/3/2021     9/12/2025    3/11/2026
 375879    TROTTER, STEVEN KEITH              39   WHITE     M         MEDIUM                           TRENTON                                                                 3/10/2023
 374291    TROUTMAN, MONTRELL DESHAWN         40   BLACK     M         MEDIUM                           BROAD RIVER                     6/9/2042      6/9/2042                  6/27/2048
 318267    TRUESDALE, ANTONIO R               39   BLACK     M         MEDIUM                           BROAD RIVER                   1/28/2020      1/28/2020                  9/18/2020
 308217    TRUESDALE, GEORGE                  78   WHITE     M         MEDIUM                           RIDGELAND                     5/19/2011    11/14/2020                    7/9/2021
 313568    TRUESDALE, HEYWARD                 34   BLACK     M         CLOSE                   2/6/2020 LIEBER                                                                  9/13/2041
 331620    TRUESDALE, JARGARY SHAROD          29   BLACK     M                               11/16/2017 KIRKLAND                                                                8/26/2027
 299794    TRUETT, ELIZABETH ASHLEY           39   WHITE     F         MEDIUM                  5/3/2019 GRAHAM                        4/20/2019      5/22/2020     1/12/2022    7/11/2022
 376926    TRULL, ASHLEY LEANNE               33   WHITE     F         MEDIUM                  2/6/2019 LEATH                                                                   5/31/2030
 380665    TRULL, ERNEST TRENT                51   WHITE     M         MINIMUM                          GOODMAN                       3/18/2020      3/24/2021                  9/21/2021
 377380    TUALA, MUA TUA                     31   WHITE     M         MEDIUM                12/17/2018 ALLENDALE                    11/26/2019      1/28/2021                   1/2/2022

                                                                       SCDC INMATES MAY 5 000401
                                                                                            Incident Date of                              Projected                      Projected
                                            Current                                                                                                       Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                             Age                                                                                                         Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                     entry Date
 314351    TUCKER, BILLY SHANE                    44   WHITE      M         MEDIUM                 2/19/2016 MCCORMICK
 382263    TUCKER, BRIAN MITCHELL                 51   WHITE      M         MEDIUM                           KIRKLAND                       7/17/2022       7/17/2022                  11/17/2021
 355821    TUCKER, COREY JOSEPH                   31   WHITE      M         MEDIUM                 1/20/2020 TYGER RIVER                    1/13/2025       1/13/2025                   2/13/2027
 312089    TUCKER, DAVID LEE                      46   WHITE      M         MEDIUM                11/17/2014 ALLENDALE                                                                  6/12/2028
 260993    TUCKER, JAMES ANTHONY                  53   WHITE      M         CLOSE                 10/20/2009 BROAD RIVER
 376725    TUCKER, JAYSON                         29   BLACK      M         MEDIUM                 2/28/2020 WATEREE RIVER                                                             12/12/2022
 351835    TUCKER, JUSTIN BLAKE                   26   WHITE      M         MEDIUM                  6/4/2019 EVANS                           9/9/2018       2/11/2021      11/4/2020     5/3/2021
 269474    TUCKER, KENDRA                         42   BLACK      F         MINIMUM                1/19/2020 LEATH                                                                      12/8/2026
 345812    TUCKER, KENDRA                         37   WHITE      F         MINIMUM               12/12/2019 LEATH                          7/15/2018       10/8/2020      11/6/2020     5/5/2021
 369974    TUCKER, KENYATTA WAYNE                 42   BLACK      M         MINIMUM                9/27/2017 LIVESAY                                                                     3/7/2025
 250214    TUCKER, LEROY DOUGLAS                  51   BLACK      M         MEDIUM                 2/26/2010 EVANS                                                                     10/20/2023
 368370    TUCKER, MICHAEL DALE                   32   WHITE      M         MEDIUM                 4/21/2020 TURBEVILLE                                                                  9/6/2027
 291794    TUCKER, NATILA J                       45   BLACK      F         CLOSE                 12/22/2003 GRAHAM                         8/12/2037       8/12/2037                    2/3/2041
 362249    TUCKER, QUAMELL MONTREZ                27   BLACK      M         MEDIUM                           ALLENDALE                                                                  9/13/2028
 295028    TUCKER, RICHARD ANTHONY                60   BLACK      M         MEDIUM                  5/9/2007 MCCORMICK
 303890    TUCKER, SAMUEL CALEB                   32   WHITE      M         CLOSE                  5/11/2017 BROAD RIVER                    10/7/2020       10/7/2020                   10/7/2020
 287044    TUCKER, SHAWN                          50   WHITE      M         MEDIUM                 1/25/2020 LIEBER                                          9/4/2015                   5/18/2021
 194427    TUCKER, STANFORD BYRON                 53   BLACK      M         MEDIUM                 3/26/2020 RIDGELAND                                                                  10/1/2037
 368198    TUCKER, TIMOTHY LEVELL                 41   BLACK      M         CLOSE                            BROAD RIVER                     8/9/2020         8/9/2020                   9/3/2020
 368045    TUCKER, TYREE JATREAON                 27   BLACK      M         MEDIUM                10/15/2019 KERSHAW                                                                    5/15/2027
 363718    TUCKER, WALTER                         34   BLACK      M         CLOSE                  11/7/2019 LIEBER                                                                      9/9/2052
 243378    TUDOR, MILO EARL                       55   WHITE      M         MEDIUM                 2/20/2013 EVANS                                                                      11/9/2026
 379418    TUMBLESTON, ADAM CARSON                33   WHITE      M         MINIMUM                2/23/2020 LIVESAY                        8/27/2019      10/22/2020      10/2/2020   11/30/2020
 315512    TUMBLESTON, VERNON DEMORS              62   WHITE      M         MEDIUM                 2/26/2016 MACDOUGALL                                                                 1/20/2025
 323140    TUMBLIN, JUDY ANN                      71   WHITE      F         MINIMUM                          GRAHAM                         6/25/2011       7/31/2020                   5/18/2024
 344577    TURBEVILLE, JEFFERY                    26   BLACK      M         MEDIUM                 2/13/2020 KERSHAW                                                                    8/26/2023
 363553    TURBEVILLE, JORDAN                     33   WHITE      M         CLOSE                            LEE                                                                        5/19/2045
 299569    TURBEVILLE, TIMOTHY CHRISTOPHE         52   WHITE      M         CLOSE                  7/15/2004 KIRKLAND                                                                    7/2/2036
 352925    TURISK, DARREN                         54   WHITE      M         MINIMUM                          MANNING                                                                    7/16/2020
 285665    TURMON, JASON                          42   BLACK      M         MEDIUM                 8/17/2018 MCCORMICK                                                                   6/4/2031
 369578    TURNAGE, DAN ROSS                      32   WHITE      M         CLOSE                            KIRKLAND                                                                   12/8/2030
 382179    TURNAGE, STEPHEN PAUL                  29   WHITE      M         MEDIUM                           KIRKLAND                        3/1/2020        3/1/2020                    4/2/2021
 382631    TURNER III, MARION LEE                 24   BLACK      M         MEDIUM                           TURBEVILLE                     9/15/2020       9/15/2020                   6/25/2023
 291289    TURNER IV, HASKELL                     38   BLACK      M         MEDIUM                 2/14/2020 TRENTON                        5/19/2020       5/19/2020                   8/30/2021
 379073    TURNER JR, RANDOLPH S                  72   WHITE      M         MEDIUM                           BROAD RIVER                    8/13/2020       8/13/2020      11/7/2021     5/6/2022
 274264    TURNER SR, JODY LEE                    47   WHITE      M                                 7/3/2013 KIRKLAND                                      10/16/2014                  11/17/2021
 365663    TURNER, ALEXANDER GRAY                 28   WHITE      M         CLOSE                  7/15/2019 BROAD RIVER                                                                2/25/2062
 112731    TURNER, BARRETT JEROME                 57   BLACK      M         CLOSE                  11/1/2018 PERRY                          7/11/1994       12/3/2020
 313870    TURNER, BRANDI LYNN                    39   WHITE      F         MINIMUM                 6/7/2009 LEATH                                                                       1/2/2027

                                                                            SCDC INMATES MAY 5 000402
                                                                                       Incident Date of                              Projected                   Projected
                                       Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                        Age                                                                                                      Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                  entry Date
 363377    TURNER, BRANDON D ANDRE           27   BLACK      M         CLOSE                  2/14/2019 LIEBER                                                                  2/24/2040
 380749    TURNER, BRANDON TYLER             21   WHITE      M         CLOSE                            LEE                            8/22/2020     8/22/2020                 10/13/2020
 257198    TURNER, CHRISTOPHE GEORGE         41   WHITE      M         MINIMUM                4/16/2020 LIVESAY                        5/15/2020     5/15/2020                  9/28/2020
 381550    TURNER, CLAUDIA ROSE              43   WHITE      F         MINIMUM                          GRAHAM                                                                  7/17/2020
 309386    TURNER, DERRICK SHAWN             45   BLACK      M         MEDIUM                 7/12/2017 MCCORMICK
 194475    TURNER, DOUGLAS D.                49   WHITE      M         MINIMUM                2/19/2017 MANNING                                                                 4/30/2022
 177777    TURNER, EDDIE                     54   BLACK      M         MEDIUM                  9/4/2019 KERSHAW                        1/31/2021     1/31/2021     9/21/2023    3/19/2024
 307096    TURNER, ERIC                      39   WHITE      M         MINIMUM                5/24/2018 MANNING                                                                12/15/2020
 304774    TURNER, FRANCES MARIE             58   BLACK      F         MINIMUM                          GRAHAM                         7/11/2019     10/3/2020     8/15/2020    9/22/2020
 383002    TURNER, GINNA ELISE               33   WHITE      F         MINIMUM                          LEATH                          7/14/2021     7/14/2021                  4/13/2022
 345674    TURNER, HAROLD                    27   BLACK      M         CLOSE                 10/15/2018 ALLENDALE                      4/10/2016     1/17/2020                  6/19/2020
 318380    TURNER, JASON PATRICK             37   WHITE      M         MEDIUM                10/16/2017 WATEREE RIVER                  3/13/2025     3/13/2025                  3/10/2025
 340197    TURNER, JEREMIAH                  35   BLACK      M         MEDIUM                 4/13/2019 LIEBER                                                                   9/3/2038
 290521    TURNER, JOHN BRADLEY              44   WHITE      M         MEDIUM                10/14/2009 TYGER RIVER                                                             12/4/2032
 274521    TURNER, JONATHAN LEE              41   WHITE      M                                          KIRKLAND                                                                1/14/2021
 371883    TURNER, JOSHUA PAUL STUAR         20   WHITE      M         MEDIUM                  4/1/2020 TYGER RIVER                                                             3/23/2022
 330518    TURNER, JUSTIN                    29   WHITE      M         MINIMUM                1/31/2017 EVANS                                                                    1/9/2023
 380395    TURNER, KERESTEN RENEE            45   WHITE      F         MEDIUM                           GRAHAM                         9/5/2019      3/18/2022     5/26/2020     8/7/2020
  99179    TURNER, LUTHER                    61   WHITE      M         MEDIUM                 3/20/2019 LIEBER                       12/12/2003      1/23/2021                  9/13/2024
 378411    TURNER, MARCUS ALLEN              23   BLACK      M         MEDIUM                           BROAD RIVER                                                             7/28/2034
 358563    TURNER, MCKENZIE LEE              34   WHITE      M         MEDIUM                 9/28/2016 MCCORMICK                                                              10/11/2029
 254814    TURNER, PATRICK JACKSON           46   BLACK      M         MEDIUM                  1/8/2009 KERSHAW                                                   10/21/2020    4/19/2021
 352350    TURNER, PAUL WILLIAM              41   WHITE      M         MEDIUM                           MACDOUGALL                                                12/10/2020     6/8/2021
 379022    TURNER, PHILIP ELIJAH             27   BLACK      M                                6/25/2019 KIRKLAND                       3/13/2019     3/13/2019     2/27/2021    8/26/2021
 288680    TURNER, PHILLIP MARION            38   BLACK      M         MEDIUM                 11/1/2017 ALLENDALE                                                              11/30/2023
 366724    TURNER, RICHARD SCOTT             53   WHITE      M                                          KIRKLAND                                      8/3/2017                 12/20/2020
 338159    TURNER, ROBERT PERNELL            40   BLACK      M         MINIMUM                10/5/2017 WATEREE RIVER                  8/22/2020     8/22/2020      8/6/2021     2/2/2022
 377388    TURNER, STAVALYON AMANE           37   BLACK      M         MEDIUM                           LIEBER                                                                  10/6/2029
 341470    TURNER, TERESA DUBE               49   WHITE      F         MEDIUM                           GRAHAM                                                                  2/25/2023
 349005    TURNER, TOBIAS SALIVIO            31   BLACK      M         MEDIUM                  2/3/2020 EVANS                          3/10/2022     3/10/2022                   3/7/2022
 345107    TURNER, TRAVIS GENTRY             29   WHITE      M         MEDIUM                 3/26/2018 TYGER RIVER                                                             11/5/2029
 303886    TURNER, WILLIAM B.                62   WHITE      M         CLOSE                            KIRKLAND
 311288    TURNIPSEED, REGINALD              49   BLACK      M         MEDIUM                           KERSHAW                                                                  8/5/2020
 370497    TURNNIDGE, CLINTON STUART         31   WHITE      M         MEDIUM                  3/6/2020 TURBEVILLE                     10/4/2018     1/23/2021     10/7/2022     4/5/2023
 270624    TUTEIN, RAYMOND ADRIAN            36   BLACK      M         MEDIUM                  9/2/2009 RIDGELAND                                                              11/16/2025
 369551    TUTEN, KENNETH                    31   WHITE      M         MINIMUM                          PALMER                         4/26/2020     4/26/2020                  12/9/2020
 353603    TUTT JR, MARLON ABDUL             27   BLACK      M         MEDIUM                  2/5/2018 LEE                                                                      2/7/2029
 382580    TUTTEROW, DENNIS EUGENE           39   WHITE      M         MINIMUM                          PALMER                         3/26/2020     3/26/2020      7/9/2021     1/5/2022
 355681    TWITTY, DANIEL JEROLD             43   BLACK      M         MINIMUM                          LIVESAY                         1/9/2021      1/9/2021                  8/27/2021

                                                                       SCDC INMATES MAY 5 000403
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 270014    TWITTY, IRVING EUGENE                53   BLACK      M                                 2/1/2012   KIRKLAND                       4/9/2020      4/9/2020                 10/25/2020
 345787    TWYMAN, LESLIE                       49   BLACK      M         MEDIUM                 5/20/2014   MCCORMICK                                                             11/20/2031
 280082    TYLER III, BILLY JOE                 35   WHITE      M         MEDIUM                12/17/2017   KIRKLAND                       2/7/2017     8/13/2020    10/13/2020    4/11/2021
 244046    TYLER, ASHLEY DEAN                   45   WHITE      M         CLOSE                  1/16/2020   KIRKLAND                                                              11/19/2057
 258233    TYLER, CALVIN                        37   BLACK      M         MINIMUM               12/15/2018   EVANS                                                                  8/18/2023
 318708    TYLER, CHRISTOPHE BRANDON            35   WHITE      M         MEDIUM                 3/10/2020   MCCORMICK                   12/21/2019      1/29/2021    12/27/2021    6/25/2022
 377707    TYLER, CHRISTOPHE LEWIS              42   WHITE      M         MINIMUM                            MANNING                                                                9/26/2020
 326023    TYLER, CORNELL DEVON                 37   BLACK      M         MEDIUM                5/29/2015    LEE                                                                    6/24/2059
 381465    TYLER, DELVIN RAYNARD                27   BLACK      M         MEDIUM                             ALLENDALE                                                              7/20/2027
 318077    TYLER, EDWARD                        44   BLACK      M         MEDIUM                 7/6/2019    TURBEVILLE                                                             9/26/2046
 367545    TYLER, HASSAN ROBERT                 43   BLACK      M         MEDIUM                1/24/2017    MCCORMICK                                                              6/18/2041
 368868    TYLER, JORICO DEVONTE                27   BLACK      M                                3/3/2020    KIRKLAND                       1/6/2020      1/6/2020     7/16/2020    1/12/2021
 248190    TYLER, LINDA ANN                     63   BLACK      F         CLOSE                11/19/2019    LEATH
 138551    TYLER, MORRIS                        56   BLACK      M         MEDIUM                1/11/1996    KIRKLAND
 132728    TYLER, NATHANIEL                     54   BLACK      M         CLOSE                 4/19/2017    EVANS                                                                 11/2/2034
 345370    TYLER, PATRICK JERELL                26   BLACK      M         MEDIUM                4/16/2020    TURBEVILLE                                                           12/12/2022
 294029    TYLER, RANDALL S.                    53   WHITE      M         CLOSE                 4/18/2019    PERRY
 258963    TYLER, SHARON ROVETT                 42   BLACK      F         MEDIUM                8/27/2013    LEATH                                                                12/15/2028
 379942    TYNDALL, MATTHEW GLEN                27   WHITE      M         MINIMUM               4/14/2020    TURBEVILLE                 10/16/2019    12/11/2020                   11/4/2020
 314517    TYNER, CARRIE LEIGH                  35   WHITE      F         CLOSE                 1/14/2020    GRAHAM                     12/14/2019     1/28/2021                   12/9/2020
 374810    TYNER, TOMMY JOE                     31   WHITE      M                                            KIRKLAND                     8/4/2020      8/4/2020       8/4/2021     1/5/2022
 340936    TYNES, MARIO                         32   BLACK      M         MEDIUM                 4/7/2020    KERSHAW                                                               8/15/2026
 343149    TYRE, DAVID ANTHONY                  42   WHITE      M         CLOSE                              PERRY
 113360    TYSON, CHARLES -                     59   BLACK      M         CLOSE                 3/26/2013    LEE                         3/11/1999      9/18/2020
 321155    TYSON, JEREL                         33   BLACK      M         MINIMUM                2/6/2020    EVANS                                                                  5/4/2024
 382320    TYSON, JEREMY RAY                    43   WHITE      M                                            KIRKLAND                   10/23/2020    10/23/2020                   8/24/2021
 358948    TYSON, MICHAEL BERNARD               34   BLACK      M         MINIMUM                            EVANS                                                                  9/2/2026
 364677    TYUS JR, KENDALL JEROME              29   BLACK      M         MEDIUM                 3/8/2020    KERSHAW                                                               7/22/2026
 280631    ULMER, ALPHONSO                      62   BLACK      M         MEDIUM               10/10/2017    ALLENDALE                                                             3/15/2023
 251793    UMPHLETT, JOSEPH RUSSELL             40   WHITE      M         CLOSE                 4/17/2019    LIEBER
 366635    UNDERWOOD, AARON QUINCEY             33   WHITE      M         MEDIUM                 7/4/2016    TURBEVILLE                   6/3/2020       6/3/2020     6/10/2021    12/7/2021
 352178    UNDERWOOD, BRIAN ANTHONY             36   WHITE      M                                            KIRKLAND                                                               9/1/2020
 351848    UNDERWOOD, BRUCE OLEN                49   WHITE      M         MEDIUM                8/16/2018    BROAD RIVER                  7/5/2028       7/5/2028                  6/30/2028
 323347    UNDERWOOD, JACQUESE TRAVEON          34   BLACK      M         MEDIUM                 6/5/2018    EVANS                                                                 4/13/2025
 346184    UPCHURCH, ANGELA DENISE              32   WHITE      F         MINIMUM                            GRAHAM                                                                8/10/2023
 252797    UPCHURCH, CHRISTOPHE MICHAEL         46   WHITE      M                               8/16/2002    KIRKLAND                    5/16/2022      5/16/2022                  2/14/2024
 260087    UPCHURCH, JAMES NOAH                 45   WHITE      M                               8/19/2014    KIRKLAND                     5/3/2022       5/3/2022      4/7/2025    10/4/2025
 350540    UPCHURCH, KAREENE ABDUL              27   BLACK      M         MEDIUM                 2/7/2019    KERSHAW                                                                4/8/2023
 233517    UPSON, CHARLES                       56   BLACK      M         MEDIUM               11/20/2018    EVANS                                                                 7/12/2031

                                                                          SCDC INMATES MAY 5 000404
                                                                                         Incident Date of                             Projected                      Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                             Hearing Date                     entry Date
 229134    UPSON, JOHN L                        48   BLACK     M         CLOSE                  9/24/2018 LEE                                                                      11/28/2030
 281136    UPTON, FREDDIE L.                    54   WHITE     M         MEDIUM                 5/16/2008 BROAD RIVER
 379516    URAPO PRIETO, ALEJANDO               33   OTHER     M         MEDIUM                           TRENTON                                                                   5/18/2023
 349299    URATO, JOSEPH DOMINICK               48   WHITE     M         MINIMUM                5/24/2017 MACDOUGALL                                                               11/12/2025
 354385    URENA, MIGUEL ALEJANDRO              57   OTHER     M         MEDIUM                           LEE                                                                       3/22/2032
 381586    UREY SR, FRED RUSSELL                41   WHITE     M         MEDIUM                           KERSHAW                       9/11/2032       9/11/2032                    9/5/2032
 376715    URGELL-PEREZ, CARLOS                 26   OTHER     M         CLOSE                   9/3/2019 BROAD RIVER                                                               12/6/2036
 340216    URIOUSTEGUI, RUFINO BRITO            48   OTHER     M         MEDIUM                 9/14/2010 KIRKLAND                                                                  11/9/2022
 381234    URIZAR, DAVID OMAR                   23   WHITE     M         MEDIUM                           TRENTON                       8/29/2020       8/29/2020      6/30/2022   12/27/2022
 347667    USSERY, CHRISTOPHE TRAVIS            38   WHITE     M         MINIMUM                1/21/2014 PALMER                        8/28/2019       8/13/2020       1/9/2021     7/8/2021
 383067    UTLEY, KENNETH JAMES                 53   BLACK     M                                          KIRKLAND                                                                  6/18/2020
 192660    UTSEY, SPENCER                       49   BLACK     M         MEDIUM                 10/8/2018 KIRKLAND                                                                   6/1/2025
 152333    VAIDA, BOBBY                         60   WHITE     M         MINIMUM                 8/4/2005 EVANS                                                                      6/6/2022
 365434    VALASQUEZ CRUZ, JUAN ANTONIO         49   OTHER     M         MEDIUM                           RIDGELAND                     5/31/2018       2/20/2021      7/27/2021    1/23/2022
 371765    VALDES, JEANNINE KANTUS              39   WHITE     F         MEDIUM                  1/2/2020 LEATH                                                                     12/6/2029
 295004    VALDEZ, PAUL K                       53   WHITE     M         MEDIUM                 9/16/2017 ALLENDALE                                                                 2/25/2028
  71878    VALENTI, RICHARD RAYMOND             77   WHITE     M         MEDIUM                 9/29/1980 BROAD RIVER                    2/6/1983      10/10/2020
 314805    VALENTINE, DAYVONN                   35   BLACK     M         MEDIUM                 3/28/2020 TURBEVILLE                                                                6/29/2022
 242226    VALENTINE, DEMOSSIO MONTAE           41   BLACK     M         MEDIUM                 1/16/2018 TYGER RIVER                                                               5/23/2027
 366992    VALLES, SAMUEL                       45   OTHER     M         MINIMUM                12/4/2019 ALLENDALE                                                                 12/5/2021
 367871    VAN TASELL, MICHAEL                  41   WHITE     M         MEDIUM                  2/1/2020 RIDGELAND                     3/11/2019       6/19/2021     10/19/2021    4/17/2022
 304517    VANBUREN, RICK FERNANDO              39   BLACK     M                                1/12/2010 KIRKLAND                                     11/16/2012                   9/14/2020
 377658    VANBUREN, STEVEN                     28   BLACK     M         MEDIUM                 5/28/2019 KIRKLAND                      6/11/2020       6/11/2020                    7/9/2020
 347506    VANCE, JAVARIS ANTWAN                32   BLACK     M         CLOSE                  6/19/2012 BROAD RIVER                                                               7/27/2033
 319234    VANCE, KEVIN DALE                    49   WHITE     M         CLOSE                            PERRY                                                                     9/23/2023
 249291    VANCE, MARK H                        50   WHITE     M         MEDIUM                  9/4/2010 EVANS                                                                    11/13/2031
 286203    VANCE, ROBERT DEMOND                 36   BLACK     M         MEDIUM                 3/18/2020 KERSHAW                       6/17/2018      11/14/2020     10/29/2020    4/27/2021
 354843    VANCLEAVE, ERIC N                    42   WHITE     M         CLOSE                            BROAD RIVER                                                               3/28/2030
 344689    VANDERFORD, WILLIAM SHANE            43   WHITE     M         CLOSE                  5/29/2019 MCCORMICK                     8/11/2027       8/11/2027                   2/10/2030
 365773    VANDERHORST, CALVIN MALONE           24   BLACK     M         CLOSE                  9/27/2019 LEE                                                                      11/15/2025
 118722    VANDERHORST, HENRY                   62   BLACK     M         MEDIUM                 12/4/2013 MACDOUGALL                                                                 5/8/2024
 361775    VANDERHORST, NIGAL OMAR              33   BLACK     M         MINIMUM                3/16/2020 PALMER                                                                   12/27/2023
 317434    VANDOHLEN, HERMAN HENRY              65   WHITE     M         MEDIUM                           ALLENDALE                     6/5/2020         6/5/2020
 111780    VANDROFF, JAMES E.                   61   BLACK     M         MEDIUM                           EVANS                        12/3/1996        12/3/2020
  88743    VANDROFF, ROBERT LEE                 63   BLACK     M         CLOSE                  5/26/2001 BROAD RIVER                 10/14/1993        6/19/2020
 316095    VANDROSS, CHARLES NEMON              57   BLACK     M         CLOSE                  4/22/2016 PERRY
 269142    VANG, JAMES                          38   ASIAN     M         MINIMUM               11/25/2003 MANNING                                                                   7/10/2027
 381674    VANGELDER, BRIAN JAMES               26   WHITE     M         MINIMUM                          KERSHAW                       10/9/2019       10/9/2019                   7/14/2020
 348984    VANHOOSE JR, THOMAS ELBERT           28   WHITE     M         CLOSE                 11/12/2019 LIEBER                                                                     9/1/2040

                                                                         SCDC INMATES MAY 5 000405
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 376755    VANHOOSE, JONATHAN ALEXANDER         27   WHITE     M         MINIMUM                4/28/2019 ALLENDALE                      9/30/2020      9/30/2020                  9/28/2020
 261945    VANLUE, DERRICK                      41   BLACK     M         MEDIUM                 3/11/2020 RIDGELAND                                                                7/20/2028
 383034    VANN, JOSHUA JAROME                  33   BLACK     M         MEDIUM                           KIRKLAND                      12/21/2020    12/21/2020                   2/23/2021
 370213    VANN, MICHAEL                        39   BLACK     M         MEDIUM                  9/3/2017 RIDGELAND                                                                7/11/2024
 272239    VANNATTER, SR., GARY                 69   WHITE     M         MEDIUM                           PERRY
 352164    VANOVER, GLENN EDWIN                 57   WHITE     M         CLOSE                            PERRY                                                                   9/14/2034
 363664    VANSICKEL JR, STEVEN RAY             34   WHITE     M         MINIMUM                3/26/2020 LIVESAY                                                                 3/14/2023
 357476    VANZANT, RONNIE JOE                  57   WHITE     M         CLOSE                  2/14/2020 PERRY                                                                   2/23/2024
 376085    VARGAS, JULIO OCAMPOS                33   OTHER     M         MEDIUM                           RIDGELAND                                                                4/5/2022
  94960    VARNADORE, CHRISTOPHE LADD           59   WHITE     M         MEDIUM                  2/1/2016 PERRY                                                                   9/24/2027
 360393    VARNADORE, DESTINY NICOLE            27   WHITE     F         MINIMUM                1/31/2019 GRAHAM                                                                  7/12/2020
 285964    VARNADORE, LESTER FLOYD              51   WHITE     M         MEDIUM                           KIRKLAND                                                                 8/9/2034
 301173    VARNER, ALFONSO                      56   BLACK     M         MEDIUM                  5/1/2017 MACDOUGALL                                                               4/7/2021
 381282    VARNER, CURTIS BRIAN                 59   WHITE     M         MEDIUM                 11/9/2019 ALLENDALE                                                               9/16/2028
 287514    VARNER, DAMEION                      42   BLACK     M         MINIMUM                          BROAD RIVER                   7/14/2019      7/24/2020                  9/24/2020
 173636    VARNER, JOHN M.                      54   WHITE     M         MEDIUM                 1/30/2018 MCCORMICK
 295391    VARNER, KENTRELL                     34   BLACK     M         MINIMUM                6/14/2017 MACDOUGALL                     7/9/2021       7/9/2021                   7/9/2021
 359812    VARNEY, ZACHARY R                    25   WHITE     M         MEDIUM                 5/12/2017 KIRKLAND                       6/1/2041       6/1/2041                  5/14/2047
 275625    VARNS, ABRAHAM ISAAC                 36   BLACK     M         MEDIUM                  1/7/2020 RIDGELAND                     4/24/2019      8/14/2020      1/3/2022     7/2/2022
 364860    VASQUEZ PEDRO, JESUS ARMANDO         33   OTHER     M         CLOSE                            BROAD RIVER                                                              9/4/2029
 363036    VASQUEZ, ARTURO                      44   OTHER     M         MEDIUM                 8/15/2017 LEE                                                                     3/12/2036
 333001    VASQUEZ, DAMITRIO                    34   OTHER     M         MEDIUM                           EVANS                                                                    2/8/2021
 383284    VASQUEZ, JOE LOUIS                   32   WHITE     M                                          KIRKLAND                      7/31/2020      7/31/2020                   9/1/2021
 240804    VASQUEZ, JUAN CARLOS                 73   WHITE     M         MEDIUM                           ALLENDALE                                                              10/16/2022
 355021    VAUGHAN, DANIEL JOSEPH               27   WHITE     M         MEDIUM                10/31/2019 EVANS                          5/7/2021       5/7/2021     3/14/2022    9/10/2022
 367635    VAUGHN II, EDWARD DOUGLAS            43   WHITE     M         MEDIUM                           LIEBER                                                                  6/10/2045
 313443    VAUGHN, ANGELA M.                    56   WHITE     F         MEDIUM                 3/31/2018 LEATH                                                                   1/12/2036
 339181    VAUGHN, CHRISTOPHE                   48   BLACK     M         MINIMUM                8/18/2016 LIVESAY                                                                  6/4/2022
 272976    VAUGHN, CHRISTOPHE CORY              41   WHITE     M         MEDIUM                  4/3/2020 RIDGELAND                                                                2/8/2027
 378539    VAUGHN, DAVID JONATHAN               33   WHITE     M         MINIMUM                          MANNING                       8/26/2020      8/26/2020                   4/4/2021
 246912    VAUGHN, EARNEST EDWARD               60   WHITE     M         MEDIUM                11/25/2000 MCCORMICK                     2/23/2042      2/23/2042                   2/9/2047
 354403    VAUGHN, JEROME ANTIONE               39   BLACK     M         MINIMUM                          KIRKLAND                                                               11/14/2025
 306282    VAUGHN, JOSHUA BRADLEY               39   WHITE     M         MEDIUM                  6/1/2019 WATEREE RIVER                 12/3/2019    11/19/2020                  12/28/2022
 360996    VAUGHN, PATRICK DAVID                27   BLACK     M         CLOSE                   3/6/2020 LIEBER                                                                   4/9/2031
  86127    VAUGHN, RANDALL NORMAN               69   WHITE     M         MEDIUM                 1/11/1990 KERSHAW                       3/22/1999      2/26/2022
 344810    VAUGHN, RICHARD CHANCE               31   WHITE     M         MEDIUM                  1/9/2020 RIDGELAND                      1/6/2019      2/12/2021     8/24/2021    2/20/2022
 317474    VAUGHN, TIMOTHY JEROME               35   BLACK     M         MEDIUM                 6/12/2015 TURBEVILLE                                                              4/15/2034
 354406    VAUGHN, WALTER                       31   BLACK     M         MEDIUM                 3/25/2020 LEE                                                                    10/11/2022
 382150    VAUGHNER, JEFFERY LEE                50   BLACK     M         MINIMUM                          RIDGELAND                    10/29/2020    10/29/2020                   3/25/2023

                                                                         SCDC INMATES MAY 5 000406
                                                                                              Incident Date of                              Projected                      Projected
                                               Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                              Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                                Age                                                                                                        Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                     entry Date
 380380    VAZQUEZ VALENTIN, RAFAEL ANTONIO          40   OTHER     M         MEDIUM                             TRENTON                                                                  6/11/2023
 241396    VAZQUEZ, ANGLE JOE PERRIE                 41   BLACK     M         CLOSE                11/10/1999    LEE
 363120    VAZQUEZ, HECTOR                           29   OTHER     M         MEDIUM                             LEE                                                                     10/25/2027
 361822    VAZQUEZ, ISAI                             25   OTHER     M         MEDIUM               11/13/2017    KERSHAW                       3/2/2019       4/10/2020      6/23/2020   12/20/2020
 351021    VAZQUEZ, JUAN CARLOS                      43   OTHER     M         CLOSE                 7/17/2014    MCCORMICK
 380995    VELA, JUAN GALVAN                         35   OTHER     M         MEDIUM                             EVANS                        2/27/2020       3/18/2022     10/14/2020    4/12/2021
 353388    VELA, ROLANDO OMAR                        31   OTHER     M         CLOSE                 11/2/2017    LEE                                                                      4/13/2025
 357520    VELASQUEZ CARRANZA, HECTOR MANUEL         34   OTHER     M         MEDIUM                4/30/2018    KERSHAW                                                                 10/13/2023
 365000    VELASQUEZ, DERRICK EUGENE                 50   BLACK     M         MEDIUM                1/16/2018    KERSHAW                                                                  1/26/2028
 336174    VELASQUEZ, GUILLERMO MIRANDA              30   OTHER     M         CLOSE                10/19/2019    LEE                           5/5/2021        5/5/2021                    5/5/2021
 373929    VELAZQUEZ, FAUSTINO                       26   OTHER     M         MEDIUM                6/25/2019    TURBEVILLE                   8/31/2020       8/31/2020                    6/1/2021
 337443    VELCHOFF, JUSTIN MICHAEL                  32   WHITE     M         MEDIUM                2/26/2013    PERRY                        6/28/2027       6/28/2027                   6/24/2027
 345428    VELEZ, GREGORY                            37   OTHER     M         MEDIUM                5/16/2016    LIEBER                                                                   11/7/2029
 375956    VELINA, RODEL OBRADOR                     43   OTHER     M         MEDIUM                             ALLENDALE                    10/2/2020       10/2/2020      1/23/2024    7/21/2024
 133505    VELL, JAMES                               66   BLACK     M         MEDIUM                7/30/2012    TYGER RIVER                                                              3/12/2036
 379877    VENABLE, JONATHAN WILMER                  37   BLACK     M         MINIMUM                            MACDOUGALL                                                               5/25/2025
 351029    VENTURA, RUDIS ARNOLDO                    37   OTHER     M         CLOSE                              PERRY                                                                    1/15/2043
 339097    VERDUGO, JUAN                             52   OTHER     M         MEDIUM                3/17/2020    ALLENDALE                                                               11/30/2023
 311266    VEREEN, BYRON ANTONIO                     35   BLACK     M         MEDIUM                 8/1/2018    EVANS                        3/15/2019       3/27/2020      11/5/2022     5/4/2023
 364939    VEREEN, DEQUAN MARQUELL                   26   BLACK     M         MEDIUM                 7/7/2017    LIEBER                       3/20/2039       3/20/2039                   3/15/2039
 324568    VEREEN, FRANKIE MOORE                     38   BLACK     M         CLOSE                  2/3/2016    MCCORMICK                                                                 2/1/2039
 336875    VEREEN, JEREMY DONTA                      31   BLACK     M         CLOSE                  1/3/2020    LIEBER                                                                  10/31/2023
 232743    VEREEN, JERRY WAYNE                       65   BLACK     M         MEDIUM                9/19/1999    EVANS                        3/17/2027       3/17/2027                   3/16/2027
 343581    VEREEN, KAREEM L                          29   BLACK     M         MEDIUM                1/29/2019    LEE                                                                       7/4/2027
 232125    VEREEN, MAURICE QUINTREL                  41   BLACK     M         MEDIUM                 5/1/2012    ALLENDALE                   7/31/2020        7/31/2020      3/17/2022    9/13/2022
 380644    VERHAGE, JEFFREY PERRY                    35   WHITE     M         MEDIUM                             TRENTON                      9/3/2019         2/4/2021      7/23/2020    1/19/2021
 300501    VERNON, JASON SCOTT                       44   WHITE     M         MEDIUM                1/23/2020    WATEREE RIVER                8/6/2019         1/8/2022       8/1/2020   12/23/2020
 378275    VIA, ROBERT CODY                          26   WHITE     M         MEDIUM               12/11/2019    KERSHAW                    11/11/2019       12/11/2020      8/30/2021    2/26/2022
 314663    VICE, DAVID R                             34   BLACK     M         MINIMUM                3/8/2019    EVANS                                                                     5/4/2021
 319001    VICK, JONATHAN CHRISTIAN                  42   WHITE     M         MEDIUM                6/20/2016    LIEBER                     10/24/2035       10/24/2035
 197756    VICTOR, WILLIAM -                         62   WHITE     M         MEDIUM               10/17/2017    PERRY                       1/29/2018        5/16/2020
 306364    VIDRINE, THOMAS AVERY                     48   WHITE     M         MEDIUM                4/23/2020    RIDGELAND                                                                5/27/2059
 372292    VILLA, ALBERTO MARTINEZ                   50   OTHER     M         MEDIUM                8/27/2018    LIEBER                                                                   5/22/2040
 334926    VILLAFUERTE, HECTOR CAMO                  41   OTHER     M         MEDIUM                6/29/2011    PERRY                                                                     5/2/2076
 372004    VILLEGAS, ALBERTO D                       47   OTHER     M         MEDIUM                             KERSHAW                    12/22/2019        2/19/2022      2/16/2023    8/15/2023
 247516    VINCENT, JAMES ALLEN                      54   WHITE     M         MEDIUM                1/24/2012    EVANS                                        5/19/2005                   11/7/2020
 366424    VINSON, BENJAMIN ANTHONY                  59   WHITE     M         MINIMUM                            LIVESAY                                                                   9/6/2020
 382388    VINSON, JARIUS JIKEE                      20   BLACK     M         MEDIUM                             KIRKLAND                                                                  5/8/2023
 145710    VINSON, JOHN T.                           77   WHITE     M         MEDIUM                5/18/1991    PERRY                        5/29/2007       5/16/2020

                                                                              SCDC INMATES MAY 5 000407
                                                                                       Incident Date of                              Projected                      Projected
                                        Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                        Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 372120    VINSON, MALINDA GAIL               63   WHITE     F         MINIMUM                 9/5/2017 LEATH                                                                      7/15/2021
 172159    VINSON, WILLIAM HAROLD             52   WHITE     M         MEDIUM                           EVANS                        12/28/2019       12/28/2019                   7/29/2020
 234176    VINSON,SR., CLAUDE EDWARD          52   BLACK     M         MEDIUM                           KERSHAW                      10/16/2015         3/18/2022
 327802    VIRGIL, MARCUS QUINN               32   BLACK     M         MINIMUM                 5/2/2013 MACDOUGALL                     8/1/2020          8/1/2020       3/8/2022    9/4/2022
 381343    VISSAGE, REBECCA LEIGH             31   WHITE     F         MINIMUM                          GRAHAM                        6/24/2020         6/24/2020     7/13/2021     1/9/2022
 362229    VIVEROS SANCHEZ, ALEJANDRO         32   OTHER     M         MEDIUM                           KIRKLAND                                                                    5/6/2022
 350819    VOGT, TAVEON M                     26   BLACK     M                                 9/7/2018 KIRKLAND                                                                    8/6/2020
 307817    VOLLBRECHT, WILLIAM                57   WHITE     M         MEDIUM                10/22/2019 ALLENDALE                                                                 11/26/2029
 382904    VOLTZ-LOOMIS, JEANNE B             68   WHITE     F         MINIMUM                          LEATH                        10/20/2021       10/20/2021                    6/4/2022
 301109    VOORHEES, ROBERT WILSON            43   BLACK     M         CLOSE                 12/12/2019 LEE                          11/26/2021       11/26/2021                  11/26/2021
 333128    VOSBURGH, RALPH                    33   WHITE     M         MINIMUM                7/20/2016 EVANS                         1/25/2025         1/25/2025                  1/20/2025
 362833    WACASTER, JON CONNER               25   WHITE     M         MEDIUM                 9/12/2019 KERSHAW                                                                   11/22/2026
 366160    WADDELL, ELIZABETH M               42   WHITE     F         MINIMUM                          GRAHAM                         11/7/2019      11/20/2020                  10/12/2020
 364171    WADDELL, RAYQUAN                   23   BLACK     M         MEDIUM                 4/22/2018 EVANS                          3/12/2018        1/22/2021    12/19/2020    6/17/2021
 368534    WADE JR, WALTER BRIAN              34   WHITE     M         CLOSE                            KIRKLAND                                                                   1/28/2022
 262442    WADE, ANTWAN MARCUS                43   BLACK     M         MINIMUM               11/25/2014 LIVESAY                                         12/3/2004                  6/17/2022
 117070    WADE, ARTHUR LEWIS                 61   BLACK     M         MEDIUM                 8/29/2019 BROAD RIVER                   7/26/2002          1/8/2021
 267716    WADE, BRANDI MICHELLE              42   WHITE     F         MINIMUM                5/21/2019 GRAHAM                       12/13/2019         1/28/2021     1/14/2021    7/13/2021
 378055    WADE, CHRISTIAN WAYNE              23   WHITE     M         MEDIUM                 11/8/2019 WATEREE RIVER                 8/15/2020         8/15/2020                  8/13/2021
 354940    WADE, ELISHA MAGEE                 39   WHITE     F         MINIMUM                          LEATH                          8/4/2020          8/4/2020                   5/4/2021
 284384    WADE, TYRONE G.                    34   BLACK     M         CLOSE                   3/3/2020 KIRKLAND                                                                   2/25/2039
 378918    WADFORD JR, JOSEPH SAMUEL          54   WHITE     M         MINIMUM                          BROAD RIVER                                                               10/24/2025
 263190    WAHL, ROBERT GENE                  56   WHITE     M         MINIMUM                11/5/2008 WATEREE RIVER                                                              2/14/2025
 328021    WAHNON, DILLON INMAN               40   WHITE     M         MINIMUM                          EVANS                          8/20/2020        8/20/2020     12/2/2021    5/31/2022
 341282    WAITE, TYCREE JIMERE               30   BLACK     M         MEDIUM                 6/12/2019 TYGER RIVER                                                                11/9/2020
 349791    WAITERS, DAMIEN                    26   BLACK     M         MEDIUM                  1/1/2019 BROAD RIVER                   7/27/2019         7/17/2021     1/16/2023    7/15/2023
 126205    WAITS, TERRY RICHARD               62   WHITE     M         CLOSE                  1/16/2019 LEE                           1/21/2000         9/18/2020
 369780    WAKEFIELD, ANTONIO TYKEISH         23   BLACK     M         CLOSE                 12/15/2019 LEE                           4/11/2026         4/11/2026                  5/31/2026
 380270    WAKEFIELD, JARED MATTHEW           34   BLACK     M                                          KIRKLAND                     11/26/2020       11/26/2020      3/10/2022     9/6/2022
 371991    WAKEFIELD, KARLON NAQUAN           23   BLACK     M         MEDIUM                 7/22/2018 EVANS                                                                      10/6/2020
 268361    WALCOTT, DEXTER ANTONIO            36   BLACK     M         MEDIUM                 12/8/2015 ALLENDALE                       6/1/2019        9/11/2021     10/4/2020     4/2/2021
 288501    WALDEN, KENNETH                    40   BLACK     M         MEDIUM                 11/3/2007 TYGER RIVER                                                                8/28/2020
 324907    WALDEN, TIMOTHY MICHAEL            30   WHITE     M         MEDIUM                 2/16/2020 TURBEVILLE                                                                 3/29/2022
 336684    WALDEN, TRAVIS LEE                 38   WHITE     M         MEDIUM                  3/6/2020 ALLENDALE                      8/24/2021        8/24/2021                  1/31/2023
 380533    WALDRON, ANTHONY CURTIS            53   WHITE     M         MINIMUM                          GOODMAN                         6/4/2020         6/4/2020     3/13/2022     9/9/2022
 382083    WALDRON, DONALD LEFON              52   WHITE     M         MEDIUM                 3/11/2020 WATEREE RIVER                  5/18/2020        5/18/2020                   4/6/2021
 352135    WALDROP, GLEN EDWARD               50   WHITE     M         CLOSE                  8/12/2016 MCCORMICK                      8/19/2040        8/19/2040                  8/11/2040
 213741    WALDROP, JR, ROBERT EUGENE         46   WHITE     M         CLOSE                  6/22/2013 PERRY
 347395    WALDROP, KASEY CLAYTON             27   WHITE     M         CLOSE                  2/26/2020 LEE                                                                       2/13/2051

                                                                       SCDC INMATES MAY 5 000408
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 201052    WALDROP, KENNETH CLAYTON           58   WHITE      M         CLOSE                  12/7/2019 MCCORMICK                                                                  2/20/2034
 300680    WALDROP, ROD                       60   WHITE      M         MEDIUM                           MCCORMICK
 370867    WALDROP, WAYLON WESLEY             26   WHITE      M         MINIMUM                9/18/2018 LIVESAY                                                                    9/23/2025
 360887    WALDRUP, RICHARD DOUGLAS           53   WHITE      M         MEDIUM                           PERRY                                                                      4/10/2034
 229751    WALKER JR, COLEY                   63   BLACK      M         MINIMUM                 2/9/1996 KIRKLAND                       3/10/2020       3/10/2020                   7/22/2020
 294267    WALKER JR, DAVID RICHARD           37   WHITE      M         CLOSE                  6/19/2019 KIRKLAND                                                                   8/13/2063
 264754    WALKER JR, JOHNNY ANTONIO          39   BLACK      M         MINIMUM                 9/1/2019 LIVESAY                         4/5/2019         4/5/2019      8/1/2020    1/28/2021
 372580    WALKER JR, JOHNNY RAY              30   WHITE      M         MEDIUM                 5/14/2018 KERSHAW                                                                    2/15/2024
 377860    WALKER JR, NORMAN BENJAMIN         26   WHITE      M         MINIMUM                          MANNING                      11/22/2021       11/22/2021                    2/1/2022
 140025    WALKER JR, ROBERT GENE             59   BLACK      M         MINIMUM                2/23/1989 WATEREE RIVER                 11/1/2026        11/1/2026                  10/27/2026
 372556    WALKER SHOOK, DYLAN PETE           30   WHITE      M         MEDIUM                 12/5/2019 TYGER RIVER                                                                 8/7/2021
  79996    WALKER SR, RAYMOND                 67   BLACK      M         MEDIUM                           MACDOUGALL                                                                 3/16/2026
 372365    WALKER, AARON DAMON                22   BLACK      M         MEDIUM                 10/7/2019 TYGER RIVER                                                                4/19/2026
 307941    WALKER, ALFRED TYRONE              37   BLACK      M         CLOSE                  3/21/2020 BROAD RIVER
 238597    WALKER, CHANIETY DEENA             40   WHITE      F         MEDIUM                 2/16/2020 LEATH                                                                      8/13/2031
 378117    WALKER, CHRISTIAN DIOR             29   BLACK      M         MEDIUM                 1/28/2020 TYGER RIVER                                                                12/2/2020
 309388    WALKER, CHRISTOPHE FLOYD           32   WHITE      M         MEDIUM                 9/19/2019 KERSHAW                                                                    3/23/2025
 355319    WALKER, DARIUS                     26   BLACK      M         CLOSE                  2/25/2020 MCCORMICK                                                                 12/12/2050
 370344    WALKER, DARRYL STEPHON             30   BLACK      M         MEDIUM                11/19/2019 ALLENDALE                                                                 11/14/2024
 274195    WALKER, DAVID LEE                  52   BLACK      M         CLOSE                   6/8/2018 BROAD RIVER
 365914    WALKER, DERRICK L                  58   BLACK      M         MINIMUM                          GOODMAN                      11/11/2018          2/4/2021                  1/13/2022
 353491    WALKER, DETRICK                    29   BLACK      M         CLOSE                   9/7/2016 BROAD RIVER                                                                 1/7/2030
 260152    WALKER, DONALD CLARK               58   BLACK      M         MEDIUM                 5/29/2019 TRENTON                        2/14/2019       2/11/2021     10/14/2020    4/12/2021
 366099    WALKER, EDWARD ANTONIO             40   BLACK      M         MEDIUM                           ALLENDALE                                                                   6/4/2028
 359345    WALKER, ELIAS JAMES                30   WHITE      M         MINIMUM                12/4/2017 KIRKLAND                                                                  12/31/2027
 363057    WALKER, FREDRICK JERMAINE          28   BLACK      M         MINIMUM                3/17/2019 MANNING                        12/9/2019       12/9/2019      8/28/2021    2/24/2022
 269962    WALKER, ISAAC JEROME               52   BLACK      M         MEDIUM                12/12/2019 EVANS                                                                      9/30/2026
 322149    WALKER, ISAIAH                     33   BLACK      M         CLOSE                  4/21/2020 LEE
 247367    WALKER, JACK J                     61   WHITE      M         CLOSE                   6/1/2015 MCCORMICK                      1/15/2020       1/15/2020                   7/24/2020
 259220    WALKER, JOHNNIE                    40   BLACK      M         MEDIUM                 3/21/2020 BROAD RIVER                                                                7/23/2033
 347785    WALKER, JONATHAN E                 37   BLACK      M         MINIMUM                 8/3/2016 LIVESAY                                                                    7/19/2021
 285497    WALKER, JOSEPH                     35   BLACK      M         MEDIUM                 2/22/2019 PERRY
 313005    WALKER, JR., KENNETH               35   BLACK      M         MEDIUM                 1/18/2020 KERSHAW                                                                    12/2/2024
 115287    WALKER, JR., LEWIS -               62   BLACK      M         CLOSE                   6/1/2019 PERRY                          2/16/2001       6/19/2020
 264329    WALKER, JR., WILLIAM               71   BLACK      M         MEDIUM                11/18/2002 KERSHAW                                                                   12/30/2020
 378585    WALKER, JUSTIN MICHEAL             29   WHITE      M         MINIMUM                          PALMER                       11/17/2024       11/17/2024                  11/14/2024
 351095    WALKER, KENDAL JEROD               32   BLACK      M         MEDIUM                  3/3/2019 LIEBER                        7/17/2020        7/17/2020                    9/7/2020
 380178    WALKER, KENDARIUS                  19   BLACK      M         MEDIUM                 1/15/2020 WATEREE RIVER                 5/10/2020        5/10/2020      1/13/2022    7/12/2022
 179429    WALKER, KENNETH EDGAR              59   WHITE      M         CLOSE                  6/19/2010 PERRY                         2/20/2011       10/30/2021

                                                                        SCDC INMATES MAY 5 000409
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 355747    WALKER, LAKASHIA R                    36   BLACK      F         MEDIUM                 2/21/2015   LEATH                                                                    1/28/2033
 180702    WALKER, LARRY                         49   BLACK      M         MEDIUM                 2/22/2018   LIEBER                                                                   10/9/2034
 235682    WALKER, MARKE                         50   BLACK      M         MEDIUM                  3/8/2019   LIEBER
 361570    WALKER, MELVIN OCTAVISE               53   WHITE      M         MEDIUM                 10/3/2019   KERSHAW                      7/19/2019       6/26/2020                    8/4/2028
 237640    WALKER, MICHAEL                       52   BLACK      M         MINIMUM                8/15/2003   KERSHAW                      2/12/2020       2/12/2020                  11/10/2020
 302395    WALKER, NEWITT RODNEY                 34   BLACK      M         MEDIUM                 2/13/2015   LIEBER                                                                    7/6/2033
 296176    WALKER, PATRICK BERTRAM               54   BLACK      M         MEDIUM                 3/27/2005   PERRY
 374226    WALKER, PHILIP WESLEY                 41   BLACK      M         MEDIUM                             MCCORMICK                                                                2/14/2034
 146941    WALKER, REGINALD MORRIS               50   BLACK      M         CLOSE                  6/8/2019    BROAD RIVER                                                               1/1/2023
 358369    WALKER, RICKY LABRADFORD              26   BLACK      M         MEDIUM                 2/5/2020    WATEREE RIVER                                                           11/30/2020
 363607    WALKER, SHAQUILLE DEONDRA             26   BLACK      M         MINIMUM               3/27/2020    RIDGELAND                                                                6/12/2024
 382003    WALKER, SIR JOE T ELIJHA              20   BLACK      M         MINIMUM                            WATEREE RIVER                 1/7/2020         1/7/2020      8/7/2020   11/12/2020
 242126    WALKER, STACY                         50   BLACK      M         CLOSE                  3/5/2014    LEE                                                                     11/23/2038
 171414    WALKER, STANLEY                       49   BLACK      M         MEDIUM                7/12/2004    KIRKLAND                      6/5/2001       3/21/2020
 329922    WALKER, TERRELL M                     29   BLACK      M         CLOSE                 2/12/2020    KERSHAW                      8/18/2028       8/18/2028                   8/14/2028
 186616    WALKER, TIMOTHY WAYNE                 53   WHITE      M         MEDIUM                7/25/2001    ALLENDALE                    12/7/2011       8/29/2020
 377065    WALKER, TRADEAN FREDERICK             24   BLACK      M         MEDIUM               11/15/2019    WATEREE RIVER                                                             5/2/2024
 358642    WALKER, TRAVARIS D                    37   BLACK      M         MEDIUM                3/21/2019    LEE                                                                      10/9/2037
 299107    WALKER, TYRONE                        39   BLACK      M         MEDIUM                4/12/2019    LIEBER                                                                    6/1/2023
 266376    WALKER, TYRONZO                       44   BLACK      M                               5/16/2009    KIRKLAND                                                                 5/26/2023
 369456    WALL, JORDAN RUSSELL                  23   WHITE      M         CLOSE                 8/21/2019    PERRY                                                                     4/1/2045
 296476    WALL, MITCHELL EUGENE                 56   WHITE      M         MEDIUM                             TYGER RIVER                                                               4/6/2038
 366570    WALLACE II, STEVEN WILSON             25   BLACK      M         MEDIUM                1/16/2020    TURBEVILLE                                                               9/25/2020
 346096    WALLACE, ANDREA COURTNEY              34   BLACK      M         MEDIUM               12/12/2018    LIEBER                                                                   4/26/2047
 372062    WALLACE, BOBBY CHARLES                30   WHITE      M         MEDIUM                 7/1/2019    KERSHAW                     1/17/2019        4/24/2021      4/13/2021   10/10/2021
 367372    WALLACE, BRANDON XAVIER               24   BLACK      M         CLOSE                 3/11/2020    KIRKLAND                   10/11/2016       10/11/2016      7/13/2022     1/9/2023
 249998    WALLACE, BRUCE NELSON                 57   BLACK      M         MINIMUM              12/30/2011    MANNING                     8/15/2019        7/23/2020                   8/30/2020
 369646    WALLACE, CHRISTOPHE JAIVON            23   BLACK      M         MINIMUM                3/6/2020    KERSHAW                     3/12/2019        4/17/2020     12/18/2023    6/15/2024
 242114    WALLACE, DAVID ALLEN                  56   WHITE      M         MEDIUM                7/12/2019    ALLENDALE                   6/13/2021        6/13/2021                   6/15/2022
 372447    WALLACE, DEOMONTAE SHAMARIOUS         21   BLACK      M         MEDIUM                9/12/2019    KIRKLAND                                                                  2/8/2024
 264322    WALLACE, ELBERT                       55   BLACK      M         MEDIUM                             ALLENDALE
 173203    WALLACE, JASON M.                     47   WHITE      M         CLOSE                 7/24/2017    MCCORMICK
 354075    WALLACE, JOSHUA DELUGE                29   BLACK      M         CLOSE                 3/10/2018    LIEBER                                                                   5/29/2043
 318261    WALLACE, KIAWAN                       33   BLACK      M         MEDIUM                7/23/2019    TURBEVILLE                                                              12/31/2020
 346427    WALLACE, QUINTON LAMONT               29   BLACK      M         MEDIUM                             WATEREE RIVER              11/16/2019         3/3/2021      3/28/2021    7/13/2021
 383011    WALLACE, REGINA LOIS                  38   WHITE      F         MINIMUM                            LEATH                       3/15/2020        3/15/2020                  10/27/2020
 358727    WALLACE, RICKY JERRY                  27   WHITE      M         MEDIUM                8/14/2016    WATEREE RIVER                6/1/2017        6/26/2020                   9/14/2020
 382004    WALLACE, ROBERT ALLEN                 33   BLACK      M         MEDIUM                             KIRKLAND                                                                10/18/2022
 222935    WALLACE, TIMOTHY LAMAR                45   BLACK      M         MEDIUM                4/17/2020    TYGER RIVER                                                              4/15/2028

                                                                           SCDC INMATES MAY 5 000410
                                                                                        Incident Date of                              Projected                      Projected
                                         Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                          Age                                                                                                        Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 376861    WALLACE, TYRONE                     25   BLACK     M         CLOSE                  8/19/2019 BROAD RIVER
 320396    WALLACE, WILLIAM ANTHONY            35   BLACK     M         CLOSE                 10/21/2019 BROAD RIVER
 292474    WALLEN, ANSEL BRADLEY               49   WHITE     M         CLOSE                            BROAD RIVER                    9/7/2031         9/7/2031                    9/3/2031
 381519    WALLER, CINDY POOLE                 44   WHITE     F         MINIMUM                          LEATH                        10/26/2019       10/26/2019                   7/23/2020
 347092    WALLER, DEON RASHAD                 27   BLACK     M         MEDIUM                 3/17/2020 KERSHAW                                                                   10/13/2022
 376947    WALLIN, CRAIG ALAN                  59   WHITE     M         MINIMUM                          ALLENDALE                                                                  8/10/2026
 259386    WALLING, ALVIN LEE                  44   WHITE     M         CLOSE                  7/22/2018 MCCORMICK                    10/21/2018        8/27/2020      3/23/2021    9/19/2021
 124780    WALLING,III, LAURIE 'BUBBA'         60   WHITE     M         MEDIUM                 3/13/2013 TYGER RIVER                                                                9/17/2024
 286020    WALLS, BRIAN                        39   WHITE     M         MEDIUM                  1/2/2020 BROAD RIVER                                                               11/29/2056
 300390    WALLS, CARLEY JASON                 39   WHITE     M         MINIMUM                11/3/2005 BROAD RIVER                     6/3/2020         6/3/2020                 11/13/2022
 374056    WALLS, JA VONTE ANTONIO             21   BLACK     M         MEDIUM                 3/12/2018 KERSHAW                                                                     4/5/2025
 241383    WALLS, JEFFREY                      45   BLACK     M         MEDIUM                 3/31/2009 RIDGELAND                      3/13/2025       3/13/2025
 366302    WALLS, RUDOLPH                      69   BLACK     M         MEDIUM                           TURBEVILLE                      4/7/2019       7/31/2021       7/6/2022     1/2/2023
 377507    WALRATH JR, RONALD CHARLES          33   WHITE     M         MEDIUM                12/27/2019 KERSHAW                        8/20/2020       8/20/2020                   1/20/2021
 274462    WALRATH, JONATHAN                   38   OTHER     M         MEDIUM                 1/21/2020 TRENTON                        4/30/2022       4/30/2022      11/1/2021    4/30/2022
 309098    WALTERS JR, ROY CECIL               36   WHITE     M         MEDIUM                 1/28/2012 TYGER RIVER                                                                 9/8/2026
 367084    WALTERS, ANTHONY LAMAR              25   BLACK     M         MINIMUM               12/16/2019 LIVESAY                                                                    11/2/2022
 363123    WALTERS, JALEEN GREGORY             26   BLACK     M         MINIMUM                          MANNING                        1/20/2020       8/27/2020                    9/3/2020
 359508    WALTERS, KENNETH DARRELL            35   BLACK     M         MEDIUM                 7/20/2014 KIRKLAND                                                                   8/17/2028
 342951    WALTERS, KIMBLE                     46   BLACK     M         MINIMUM                 5/6/2012 EVANS                          3/12/2020       3/12/2020                  10/15/2020
 345832    WALTERS, TRABIAS QUINNZEL           31   BLACK     M         MINIMUM                          KIRKLAND                        9/7/2020        9/7/2020                   10/9/2021
 237534    WALTERS, TRAVIS LEVONT              40   BLACK     M         MINIMUM                9/24/2019 MANNING                                                                    7/13/2020
 375910    WALTON, ANTONIO LEWIS               31   BLACK     M         MEDIUM                           EVANS                          5/22/2018       10/8/2020      9/23/2020    3/22/2021
 353118    WALTON, BRAQUETTE WYKINA            38   BLACK     F         MEDIUM                  2/3/2020 GRAHAM
 176568    WALTON, DOMINIC BARTHALOMU          50   BLACK     M         MINIMUM                3/14/2004 GOODMAN                         5/4/2020         5/4/2020                 10/17/2021
 350799    WALTON, GEORGE LEE                  41   BLACK     M         MEDIUM                 3/23/2018 RIDGELAND                                                                  3/30/2029
 321491    WALTON, KEVIN                       64   WHITE     M         MEDIUM                  4/6/2020 PERRY
 376160    WALTON, MICHAEL JOHN                60   WHITE     M         CLOSE                            KIRKLAND                                                                    8/8/2032
 323111    WALTON, WILLIE                      33   BLACK     M         MEDIUM                  4/7/2018 RIDGELAND                                                                   6/8/2026
 101922    WANNAMAKER, EDDIE LEE               63   BLACK     M         MEDIUM                  7/1/2014 PERRY                           6/4/1998       7/31/2021
 253252    WANNAMAKER, SHERINETTE              42   BLACK     F         MEDIUM                 6/15/2018 LEATH
 375292    WANSLEY, MARK TRISTRAM              64   WHITE     M         MINIMUM                1/26/2019 MANNING                                                                    6/21/2021
 109169    WARD, ARNOLD LEA                    57   WHITE     M         MEDIUM                 4/11/2019 RIDGELAND                                                                 10/29/2022
 272579    WARD, BRADFORD JOSEPH               38   BLACK     M                                8/21/2013 KIRKLAND                                       9/11/2014     10/16/2021    4/14/2022
 382188    WARD, COURTNEY SYBIL                31   WHITE     F         MINIMUM                          LEATH                          9/14/2020       9/14/2020                  10/16/2021
 377252    WARD, DANIEL BROOKS                 38   WHITE     M         MEDIUM                           ALLENDALE                                                                 10/24/2024
 355757    WARD, DANIEL LEON                   26   BLACK     M         MEDIUM                 3/17/2020 RIDGELAND                                                                  8/24/2025
 381197    WARD, DOCK RAYMOND                  43   WHITE     M         MEDIUM                10/26/2019 WATEREE RIVER                   3/9/2020         3/9/2020    10/14/2021    4/12/2022
 342481    WARD, DUSTIN ARNOLD                 29   WHITE     M         CLOSE                   2/7/2020 LEE                                                                       10/26/2024

                                                                        SCDC INMATES MAY 5 000411
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 382383    WARD, HIKEEM QUALEKE               22   BLACK      M                                            KIRKLAND                       2/3/2023      2/3/2023     11/5/2026     5/4/2027
 375026    WARD, IAN PARKER                   32   WHITE      M         MINIMUM                8/8/2019    PALMER                      11/15/2019    10/23/2020                   8/23/2020
 284074    WARD, JAMES THOMAS                 61   WHITE      M         MINIMUM               12/4/2012    TYGER RIVER                                                           12/15/2020
 276634    WARD, JAMES WADE                   37   WHITE      M         MEDIUM                7/23/2019    EVANS                          8/1/2021      8/1/2021                 12/27/2021
 374834    WARD, JAVARI M                     23   BLACK      M         CLOSE                 3/18/2020    KERSHAW                                                                5/21/2028
 334932    WARD, JERRY LEE                    60   WHITE      M         MEDIUM                9/26/2017    ALLENDALE                                                               6/6/2021
 300644    WARD, JODY LYNN                    45   WHITE      M         CLOSE                  1/4/2019    MCCORMICK
 309598    WARD, JOHN HENRY                   46   BLACK      M         MEDIUM                2/21/2019    RIDGELAND                                                              6/2/2035
 272741    WARD, JOHN MICHAEL                 66   BLACK      M         MEDIUM                7/17/2013    RIDGELAND                                                              4/4/2031
 171770    WARD, JOHN MICHALE                 55   WHITE      M         MEDIUM                6/26/2009    TYGER RIVER                                                          10/13/2023
 291014    WARD, JONATHAN                     37   BLACK      M                               5/17/2018    KIRKLAND                    9/26/2020      9/26/2020      1/8/2022     7/7/2022
 375230    WARD, JONATHAN RANDALL             41   WHITE      M         MINIMUM              10/25/2018    PALMER                                                                6/16/2021
 320975    WARD, JONTEZ MYRELLE               35   BLACK      M         MEDIUM               10/28/2013    LIEBER                                                                9/16/2036
 379149    WARD, LAWTON EARL                  29   WHITE      M         MINIMUM                            LIVESAY                      7/2/2020       7/2/2020     5/27/2021   11/23/2021
 330240    WARD, MATTHEW J                    35   WHITE      M         CLOSE                 9/12/2018    KIRKLAND                   10/28/2013      2/12/2021                 11/15/2020
 281883    WARD, MAURICE WALLACE              58   BLACK      M         MEDIUM                 9/5/2019    LIEBER                       8/7/2021       8/7/2021      2/8/2021     8/7/2021
 383108    WARD, MICHAEL PAUL                 37   WHITE      M                                            KIRKLAND                    2/14/2021      2/14/2021                  5/21/2021
 317162    WARD, ROY CHARLES                  44   WHITE      M                                3/6/2007    KIRKLAND                                                 8/14/2026    2/10/2027
 356694    WARD, SAMANTHA FAYE                30   WHITE      F         MEDIUM                9/18/2019    GRAHAM                      1/22/2019       4/9/2020                  6/19/2021
  91566    WARD, WILLIAM RAY                  63   WHITE      M         CLOSE                 5/24/2011    PERRY
 382311    WARDEN, ANTHONY JAMEL              19   BLACK      M                                            KIRKLAND                                                              5/18/2022
 304167    WARDLAW, DAVID                     62   WHITE      M         MEDIUM                             TRENTON                                                               9/14/2028
 343782    WARDLAW, GONZALES REESE            28   BLACK      M         CLOSE                 11/8/2019    KIRKLAND
 348553    WARDLOW, DIOVANTA LEMAR            31   BLACK      M         MEDIUM                9/30/2017    TYGER RIVER                                                           2/29/2028
 378114    WARE JR, GARY EDWARD               33   WHITE      M         MEDIUM               12/14/2019    WATEREE RIVER              11/30/2020    11/30/2020       5/3/2021   10/30/2021
 145560    WARE, ANDREW                       72   BLACK      M         MEDIUM                3/17/2014    KERSHAW                     6/10/2028     6/10/2028                   12/3/2028
 382581    WARE, DARELLE QUANTAE              27   BLACK      M         MINIMUM                            PALMER                       5/2/2020      5/2/2020                    2/9/2021
 364056    WARE, DEMARIO ONTREY               31   BLACK      M         CLOSE                 1/28/2019    LIEBER                                                                3/22/2025
 382936    WARE, JAKQUAN RAIMAINE             22   BLACK      M         MINIMUM                            TURBEVILLE                 10/15/2020    10/15/2020                   1/20/2023
 271206    WARE, JOHNNY LEE                   57   BLACK      M         MEDIUM                 6/9/2008    KERSHAW                                                                4/3/2029
 168464    WARE, JR, ALPHONSO                 62   BLACK      M         MEDIUM                4/25/2002    BROAD RIVER                11/28/2009      8/15/2020
 366707    WARE, ROBERT CARL                  58   WHITE      M         CLOSE                10/16/2019    PERRY
 309990    WARING, CHRISTOPHE A               34   BLACK      M         MEDIUM                 1/9/2019    EVANS                                                                 6/24/2030
 382379    WARLICK, CHARLES SAMUEL            38   WHITE      M                                            KIRKLAND                    9/27/2023      9/27/2023                  9/27/2023
 372502    WARNER, CARL LESTER                66   WHITE      M         MEDIUM                             MACDOUGALL                                                            5/16/2023
 372737    WARNER, JUSTIN JAMAL               30   BLACK      M         CLOSE                              LEE
 366354    WARNER, SAMUEL GUY                 43   WHITE      M         MINIMUM                            PALMER                                                                4/21/2023
 365452    WARREN JR, CECIL BARRY VAN         32   WHITE      M         MEDIUM                             TRENTON                     6/19/2020      6/19/2020                  7/21/2021
 382722    WARREN JR, WILLIAM A               41   WHITE      M         MEDIUM                             RIDGELAND                   5/27/2020      5/27/2020                 11/25/2020

                                                                        SCDC INMATES MAY 5 000412
                                                                                            Incident Date of                             Projected                    Projected
                                            Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                      Hearing Date*                Maxout Date
                                                                                              Disciplinary                             Hearing Date                   entry Date
 354227    WARREN, ANTHONY                        26   BLACK      M         MEDIUM                 3/12/2019 TURBEVILLE                      8/4/2023      8/4/2023                   8/4/2023
 378540    WARREN, DAVID DEMONTE                  23   BLACK      M         MINIMUM                          WATEREE RIVER                                                           4/26/2027
 381362    WARREN, EMANUEL LEE                    36   BLACK      M         MINIMUM                 2/4/2020 WATEREE RIVER                 5/23/2021      5/23/2021    11/17/2022    5/16/2023
 382130    WARREN, JAQUARISE DAQUAN               20   BLACK      M         MEDIUM                           TURBEVILLE                    2/28/2023      2/28/2023                  9/16/2023
 325297    WARREN, JOSHUA KYLE                    32   WHITE      M         CLOSE                  6/22/2018 LEE                                                                     3/21/2036
 382298    WARREN, MATTHEW SENTEL                 38   BLACK      M                                          KIRKLAND                        6/6/2020      6/6/2020                   3/1/2021
 373405    WARREN, RAHMEL JAMAAL                  27   BLACK      M         MEDIUM                 2/10/2020 TURBEVILLE                                                              9/16/2023
 263936    WARREN, ROBERT                         40   WHITE      M         MEDIUM                 8/10/2014 MACDOUGALL                                                             12/24/2028
 375710    WARREN, RODREQUIS ANTHONY              19   BLACK      M         MEDIUM                           KIRKLAND                                                               12/23/2024
 381395    WARREN, SHAMAR LEVAR                   41   BLACK      M         MINIMUM                          WATEREE RIVER                 8/22/2025      8/22/2025                  8/20/2025
 275432    WARREN, TERRION                        45   BLACK      M         CLOSE                 11/27/2019 LIEBER
 378541    WARREN, TERRY TARILL                   34   BLACK      M         MINIMUM                          LEE                                                                   10/21/2026
 260679    WARREN, TIMOTHY JEROME                 40   BLACK      M         MEDIUM                10/18/2019 LEE                                                                    9/29/2031
 278573    WARSOP, DALE J                         43   WHITE      M         MEDIUM                  9/4/2015 KERSHAW                                                                8/29/2042
 360925    WASHELL, JUSTICE LEE                   24   WHITE      M         MEDIUM                           KERSHAW                      1/22/2020      1/22/2020                 12/17/2020
 368096    WASHINGTON ALLISON, DONTRELL           29   BLACK      M         MEDIUM                           KIRKLAND                                                               5/14/2028
 367630    WASHINGTON III, RICCO DAMION           26   BLACK      M         CLOSE                 11/25/2019 LEE                                                                    8/26/2028
 380066    WASHINGTON JR, JAMAA ATO               21   BLACK      M         MEDIUM                 3/27/2020 WATEREE RIVER                                                          8/31/2028
 372687    WASHINGTON JR, MICHAEL ANTHONY         22   BLACK      M         CLOSE                  3/28/2020 LIEBER                                                                 7/19/2027
 368479    WASHINGTON, ALMONDO D                  24   BLACK      M         MINIMUM               10/28/2017 PALMER                       9/11/2024      9/11/2024                   9/7/2024
 289294    WASHINGTON, ANTHONY C                  47   BLACK      M         MEDIUM                 5/14/2016 LIEBER
 284412    WASHINGTON, BRANDON TERRELL            39   BLACK      M         CLOSE                  7/24/2019 BROAD RIVER                 11/17/2027    11/17/2027                    5/9/2030
 367333    WASHINGTON, CARROL TREMAYNE            36   BLACK      M         MEDIUM                           LIEBER                                                                  6/3/2040
 294443    WASHINGTON, CEDRIC SEBASTIAN           38   BLACK      M         MINIMUM                6/19/2010 TRENTON                                                                10/5/2027
 264675    WASHINGTON, CLAYTON JEROME             56   BLACK      M         CLOSE                 10/19/2015 MCCORMICK
 335826    WASHINGTON, COLVIN PRESTON             35   BLACK      M         MEDIUM                 2/13/2018 KERSHAW                                                                1/12/2031
 290074    WASHINGTON, CORDELL TYRONE             34   BLACK      M         CLOSE                  11/3/2018 EVANS                                                                  6/15/2041
 339375    WASHINGTON, DAVON LAMAR                31   BLACK      M         CLOSE                            BROAD RIVER                                                           10/31/2036
 327684    WASHINGTON, DEANGELO L                 31   BLACK      M         MINIMUM               12/10/2018 EVANS                        11/3/2019    12/11/2020       5/3/2021   10/30/2021
 337975    WASHINGTON, DELRONEZY                  31   BLACK      M         MEDIUM                 7/29/2019 LIEBER                                                                 5/27/2047
 356158    WASHINGTON, DOMONEIK ANTWAN            33   BLACK      M         MEDIUM                 2/15/2018 LIEBER                                                                 5/14/2028
 361295    WASHINGTON, DONNEL LAMONT              41   BLACK      M         CLOSE                            KIRKLAND                                                               8/20/2032
 311014    WASHINGTON, EDWARD LEE JOSEPH          34   BLACK      M         CLOSE                            BROAD RIVER                  12/1/2034      12/1/2034                 11/26/2034
 229680    WASHINGTON, ERIC LAMONT                43   BLACK      M         MEDIUM                 6/20/2019 MCCORMICK                                                               8/9/2024
 382569    WASHINGTON, EUGENE CHRISTOPHE          34   BLACK      M         MEDIUM                           EVANS                        10/6/2021     10/6/2021                    7/1/2023
 350478    WASHINGTON, FORREST D                  27   BLACK      M         MEDIUM                 3/10/2020 MCCORMICK                   11/23/2036    11/23/2036                  11/14/2036
 291556    WASHINGTON, FRANK JERMAINE             36   BLACK      M         MEDIUM                 4/13/2020 TURBEVILLE                   2/26/2020     2/26/2020      10/4/2021     4/2/2022
 306269    WASHINGTON, GEORGE ALVIN               64   BLACK      M         MEDIUM                           RIDGELAND                                                              5/24/2031
 307825    WASHINGTON, HAROLD TIMOTHY             36   BLACK      M         MEDIUM                  6/5/2018 RIDGELAND                                                              4/10/2022

                                                                            SCDC INMATES MAY 5 000413
                                                                                              Incident Date of                              Projected                    Projected
                                              Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                             Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                               Age                                                                                                       Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                   entry Date
 371255    WASHINGTON, JAQUAVIOUS                   21   BLACK      M         MEDIUM                 3/17/2020 TURBEVILLE                     4/30/2020      4/30/2020                  8/19/2022
 219168    WASHINGTON, JOE HENRY                    63   BLACK      M         MEDIUM                  8/5/2009 KERSHAW                        1/18/2020      3/10/2021                 12/23/2020
 362938    WASHINGTON, JOHN EDWARD                  65   BLACK      M         MEDIUM                           BROAD RIVER                                                               9/4/2053
 369792    WASHINGTON, JOHNATHAN LAMONT             33   BLACK      M         MEDIUM                 4/24/2019 EVANS                                                                    12/7/2022
 302920    WASHINGTON, JOHNNY                       33   BLACK      M         MEDIUM                 3/22/2020 WATEREE RIVER                 12/12/2020    12/12/2020                    6/8/2022
 382854    WASHINGTON, JOSHUA PHILLIP               21   BLACK      M         MEDIUM                           TURBEVILLE                    10/15/2020    10/15/2020                    2/8/2023
 228909    WASHINGTON, JULIUS LEROY                 52   BLACK      M         CLOSE                 11/27/2006 LEE                                                                      5/12/2036
 366749    WASHINGTON, JUSTIN K                     29   BLACK      M         MEDIUM                11/26/2019 BROAD RIVER                                                              5/19/2033
 355629    WASHINGTON, K RON YEH KLEEN              26   BLACK      M         MEDIUM                 3/27/2020 TURBEVILLE                                                               5/29/2024
 264390    WASHINGTON, LEWIS ANTHONY                49   BLACK      M         MINIMUM                11/3/2009 MANNING                                                                  9/15/2024
 240109    WASHINGTON, LOWELL JEROME                56   BLACK      M         MEDIUM                 1/17/2019 BROAD RIVER
 314550    WASHINGTON, MACK                         37   BLACK      M         MEDIUM                 3/16/2019 LIEBER                                                                 11/30/2042
 196259    WASHINGTON, MACK SEAL                    62   BLACK      M         MEDIUM                 5/25/2012 MACDOUGALL                                                             12/17/2028
 370221    WASHINGTON, MARION WADE                  24   BLACK      M         CLOSE                  2/19/2020 LEE                           3/26/2023      3/26/2023                 10/10/2026
 246204    WASHINGTON, MICHAEL                      42   BLACK      M         MEDIUM                  1/3/2017 MACDOUGALL                                                             12/24/2033
 256316    WASHINGTON, MITCHELL                     54   BLACK      M         MEDIUM                 3/30/2020 PERRY                          4/1/2000       4/1/2000
 318457    WASHINGTON, NATHANIEL ANDREW             32   BLACK      M         CLOSE                  3/13/2020 PERRY                         2/23/2024      2/23/2024                  2/19/2024
 328515    WASHINGTON, PATRICK                      29   BLACK      M         MEDIUM                  5/7/2018 EVANS                                                                  11/29/2025
 305196    WASHINGTON, PATRICK JAMEL                34   BLACK      M                                          KIRKLAND                                                                1/27/2021
 331437    WASHINGTON, RICO JUMA                    34   BLACK      M         CLOSE                 12/20/2018 BROAD RIVER                  11/18/2030    11/18/2030                  11/11/2030
 291211    WASHINGTON, ROBERT                       58   BLACK      M         MEDIUM                11/18/2019 RIDGELAND                     9/18/2018     2/20/2021      4/22/2021   10/19/2021
 277750    WASHINGTON, ROBERT DECORE                40   BLACK      M         MEDIUM                 2/17/2002 WATEREE RIVER                 4/24/2020     4/24/2020                   8/22/2020
 321056    WASHINGTON, ROBERT J                     34   BLACK      M         CLOSE                            KIRKLAND                                                               11/11/2028
 314463    WASHINGTON, RODRIQUEZ DEANDRE            35   BLACK      M         MEDIUM                           TYGER RIVER                                                             5/29/2022
 142702    WASHINGTON, RONNIE                       53   BLACK      M         MEDIUM                 8/26/1994 LIEBER
 367946    WASHINGTON, SHANE ALEXANDER              34   BLACK      M         MEDIUM                  5/5/2018 LIEBER                                                                  3/22/2046
 365760    WASHINGTON, SHAQUILLE MILEAK JAM         24   BLACK      M         CLOSE                  11/4/2019 MCCORMICK                                                                6/1/2041
 280549    WASHINGTON, SHAROD                       37   BLACK      M         MEDIUM                12/28/2019 TURBEVILLE                                                              7/15/2026
 350872    WASHINGTON, SHYHEIM                      24   BLACK      M                               11/17/2015 KIRKLAND                       4/3/2020      3/24/2021                   9/7/2020
 263817    WASHINGTON, TEKO A                       43   BLACK      M         MEDIUM                  2/7/2004 KIRKLAND                                                               12/15/2031
 236363    WASHINGTON, TERWALTER MARTINIS           41   BLACK      M         MINIMUM                12/8/2008 LIVESAY                        2/9/2020      2/11/2021      7/4/2022   12/31/2022
 270491    WASHINGTON, TIMOTHY                      56   BLACK      M         CLOSE                  11/5/2014 PERRY
 309599    WASHINGTON, TREMAYNE RASHAD              40   BLACK      M         MEDIUM                 4/13/2010 RIDGELAND                                                                6/2/2035
 378283    WASHINGTON, TYKERIA ISHEONNIA            23   BLACK      F         MINIMUM                3/23/2020 LEATH                                                                  11/25/2021
 305655    WASHINGTON, WARREN EDWARD                37   BLACK      M         MEDIUM                  4/2/2019 RIDGELAND                                                               8/30/2027
 338245    WASHINGTON, WILBERT                      36   BLACK      M         MEDIUM                  9/1/2016 EVANS                                                                  10/29/2039
 257151    WASHINGTON, WILLIAM                      60   BLACK      M         MEDIUM                 2/25/2020 MCCORMICK
 359348    WASHINGTON, XAVIER CARL                  33   BLACK      M         MEDIUM                12/16/2019 EVANS                         1/17/2022      1/17/2022     5/11/2025    11/7/2025
 351846    WASHINGTON, ZIRCLONZO TIMAIN             29   BLACK      M         MEDIUM                10/11/2019 RIDGELAND                                                               5/16/2022

                                                                              SCDC INMATES MAY 5 000414
                                                                                            Incident Date of                              Projected                    Projected
                                            Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                             Age                                                                                                       Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                   entry Date
 380426    WASIELEWSKI, CHRISTOPHE JOSEPH         20   WHITE      M         MEDIUM                             ALLENDALE                      6/9/2020      6/9/2020     6/30/2021 12/27/2021
 260055    WATERMAN, DAMEIN RASHANE               39   BLACK      M         MINIMUM              12/26/2008    GOODMAN                      2/13/2020      2/13/2020                  6/14/2020
 264835    WATERS, ANDRE NAPOLIAN                 45   BLACK      M         MEDIUM                10/5/2019    LIEBER                                                                 10/2/2021
 383073    WATERS, BRIAN JON                      31   WHITE      M                                            KIRKLAND                       5/8/2022      5/8/2022                   9/8/2024
 328607    WATERS, CODY                           38   BLACK      M         MEDIUM                2/26/2019    EVANS                                                                  9/15/2027
 152625    WATERS, CURTIS WILLIE                  54   BLACK      M         CLOSE                12/14/2018    MCCORMICK                    2/12/2008    11/14/2020
 361657    WATERS, DAVID BRUCE                    54   WHITE      M         MINIMUM                            LIVESAY                                                                12/8/2021
 132296    WATERS, JEFFREY W                      56   WHITE      M         MEDIUM                 9/6/2019    TYGER RIVER                                                            2/11/2025
 348265    WATERS, JUSTIN BLAKE                   30   WHITE      M         MINIMUM               2/22/2020    KIRKLAND                                    11/8/2018                   6/2/2020
 379518    WATERS, JUSTIN DWAYNE                  29   WHITE      M         MINIMUM               2/26/2020    LIVESAY                      12/5/2019      1/23/2021       1/1/2021   6/30/2021
 379290    WATERS, KENNETH JAMES                  64   WHITE      M         MINIMUM              10/17/2019    MANNING                     10/30/2020    10/30/2020      2/11/2022    8/10/2022
 253861    WATERS, TERRY GLENN                    50   BLACK      M         MEDIUM               12/31/2018    KIRKLAND                     12/3/2020      1/23/2021                   7/4/2021
 383049    WATERSON, JESSE MICHAEL                38   WHITE      M                                            KIRKLAND                    11/14/2020    11/14/2020                   9/15/2021
 332470    WATFORD, JOSHUA CALEB                  37   WHITE      M                                            KIRKLAND                     3/10/2020      3/10/2020                  9/26/2020
 381500    WATFORD, MEGAN NICOLE                  31   WHITE      F         MINIMUM                            GRAHAM                         6/4/2020      6/4/2020     6/26/2021 12/23/2021
 289215    WATFORD, PERRY LEE                     52   WHITE      M         MEDIUM                2/14/2020    TURBEVILLE                                                            11/27/2022
 277057    WATFORD, SAMUEL STEVENSON              48   BLACK      M         MEDIUM               10/30/2001    ALLENDALE                   10/20/2017      2/19/2022                  5/27/2021
 367411    WATKINS, CORY EDWARD                   50   BLACK      M         CLOSE                              KIRKLAND                                                               1/25/2021
 375975    WATKINS, DANIEL WILLIS                 80   WHITE      M         MEDIUM                             LEE                          6/30/2020      6/30/2020       9/1/2023   2/28/2024
 317253    WATKINS, ERIC WAYNE                    51   WHITE      M         MINIMUM                5/6/2011    KIRKLAND                                                               6/28/2027
 317339    WATKINS, JAMIE MADONNA                 40   WHITE      F         MINIMUM                            LEATH                                                                  11/1/2026
 381982    WATKINS, JOHN MICHAEL                  26   WHITE      M         MEDIUM                             KIRKLAND                       4/1/2020      4/1/2020                 10/17/2020
 189309    WATKINS, MARSHALL LEON                 49   BLACK      M         CLOSE                11/12/2019    LIEBER                       6/21/2007      4/10/2020
 340783    WATKINS, MYKEL RASHEED                 33   BLACK      M         MEDIUM                3/16/2020    RIDGELAND                                                             12/24/2027
 243803    WATKINS, ROBERT                        54   BLACK      M         MINIMUM               11/7/2012    TYGER RIVER                                                            3/12/2028
 382166    WATSON II, FRANCIS LAWRENCE            54   WHITE      M         MEDIUM                             KIRKLAND                     1/16/2020      1/16/2020                  9/19/2020
 377909    WATSON JR, TERRY ANTHONY               37   BLACK      M         MINIMUM                            EVANS                                                                  8/29/2027
 264840    WATSON SR, DONELL ROMONTA              45   BLACK      M         MEDIUM               11/12/2003    KIRKLAND                                                              12/29/2029
 191615    WATSON, ARTHUR S.                      60   BLACK      M         MINIMUM               7/18/2001    TYGER RIVER                                                             6/7/2027
 277427    WATSON, BOBBY                          52   BLACK      M         MEDIUM                             TYGER RIVER                                                             2/1/2027
 325305    WATSON, BRIAN JASON                    38   BLACK      M         MINIMUM              10/28/2018    GOODMAN                                                               12/20/2023
 325306    WATSON, DANIEL WESLEY                  32   WHITE      M         CLOSE                 10/7/2017    KIRKLAND                                                               2/24/2025
 359797    WATSON, DARELLA                        23   BLACK      M         MEDIUM                3/17/2020    TURBEVILLE                                                              3/4/2021
 334288    WATSON, DAVID                          31   BLACK      M         CLOSE                 5/20/2019    BROAD RIVER                                                            5/26/2061
 363007    WATSON, DEION MALIK                    23   BLACK      M         CLOSE                  1/7/2017    MCCORMICK                                                              5/21/2031
 273350    WATSON, DEMETRICK RODRQUEZ             41   BLACK      M         MEDIUM                 9/9/2019    RIDGELAND                                                              8/24/2030
 323908    WATSON, DEVIN ANTIONE                  39   BLACK      M         MEDIUM                7/24/2019    TRENTON                                                               10/30/2024
 355263    WATSON, GENE ADAM                      37   WHITE      M         MEDIUM                9/24/2013    KERSHAW                      2/11/2020      2/11/2020                  1/10/2021
 357624    WATSON, JAMES                          35   WHITE      M         CLOSE                  7/9/2018    KIRKLAND                                                               4/22/2030

                                                                            SCDC INMATES MAY 5 000415
                                                                                     Incident Date of                              Projected                    Projected
                                     Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                      Age                                                                                                       Hearing Date*                Maxout Date
                                                                                       Disciplinary                              Hearing Date                   entry Date
 132925    WATSON, JAMES M.                67   WHITE      M         MEDIUM                             TYGER RIVER                 10/24/2005      4/24/2020
 317794    WATSON, JEROME                  57   BLACK      M         CLOSE                 10/8/2018    MCCORMICK                                                              9/13/2035
 368023    WATSON, JIMMY F                 33   WHITE      M         MEDIUM                 2/9/2020    BROAD RIVER                                                            3/11/2032
 378096    WATSON, JOSEPH ERIN             28   WHITE      M         MEDIUM                8/20/2019    WATEREE RIVER               11/25/2020    11/25/2020     12/23/2022    6/21/2023
 372351    WATSON, JUSTIN W                34   WHITE      M         MEDIUM                 2/7/2020    LEE                          6/28/2023      6/28/2023                   5/5/2025
 380089    WATSON, KIMBERLY NIKOLE         43   WHITE      F         MINIMUM               7/10/2019    LEATH                        4/21/2020      4/21/2020     5/27/2021 11/23/2021
 274213    WATSON, KURT DARRELL            49   BLACK      M         MINIMUM                7/3/2019    EVANS                        7/26/2020      7/26/2020     4/12/2023    10/9/2023
 382226    WATSON, LANCE LUKE              33   WHITE      M         MEDIUM                             KIRKLAND                     2/18/2020      2/18/2020                   7/1/2020
 234397    WATSON, LARRY                   61   BLACK      M         CLOSE                 2/14/2016    MCCORMICK                      3/3/2015     9/11/2021
 379297    WATSON, LAZANO                  31   BLACK      M         MEDIUM                             LIEBER                                                                  5/1/2029
 306011    WATSON, MARK                    35   BLACK      M         MINIMUM               2/15/2017    PALMER                                                                  3/6/2022
 371663    WATSON, MARVIN MOLIQUE          35   BLACK      M         CLOSE                 3/14/2019    LEE                                                                   11/26/2055
 298957    WATSON, MAURICE                 41   BLACK      M         MEDIUM                9/13/2013    ALLENDALE                                                              1/23/2027
 342010    WATSON, MICHAEL DURAN           31   BLACK      M         MEDIUM                 4/5/2013    MCCORMICK                                                              1/28/2033
 361855    WATSON, REAKWON LATRAY          23   BLACK      M         MEDIUM                4/16/2020    KERSHAW                                                                7/28/2020
 308580    WATSON, RUFUS EUGENE            34   BLACK      M         MEDIUM                 4/2/2020    TURBEVILLE                   12/9/2018      3/13/2020                  7/11/2020
 281072    WATSON, SAMUEL DECARLOS         42   BLACK      M         CLOSE                  8/3/2011    BROAD RIVER                  6/26/2021      6/26/2021    12/10/2022     6/8/2023
 299212    WATSON, SHAWN RYAN              36   BLACK      M         MEDIUM                1/28/2020    ALLENDALE                                                              5/16/2031
 378551    WATSON, SHELDON ALONZO          53   BLACK      M         MEDIUM                3/25/2019    PERRY                                                                  2/17/2029
 334543    WATSON, TREMAINE ARQUIS         29   BLACK      M         MEDIUM                9/28/2009    EVANS                       11/27/2020    11/27/2020      11/8/2022     5/7/2023
 373742    WATSON, TREY PATRICK            21   WHITE      M         CLOSE                 1/17/2020    MCCORMICK                                                              7/17/2025
 360647    WATT, JAMEL DASHAWN             30   BLACK      M         MINIMUM               7/13/2019    KERSHAW                                                                7/10/2023
 374267    WATT, JASPER DIONTEA            22   BLACK      M         CLOSE                 4/24/2018    BROAD RIVER                                                            11/5/2029
  70886    WATT, LARRY DONELL              67   BLACK      M         CLOSE                 8/11/2017    BROAD RIVER                  10/3/1982      3/20/2021
 248312    WATT, MICHAEL ANTHONY           45   BLACK      M         MEDIUM               10/12/2018    EVANS                                                                  11/3/2027
 352812    WATT, TYSON TYRONE              33   BLACK      M         MEDIUM                2/24/2020    KERSHAW                                                                4/10/2025
 357739    WATTS, ANTON DANTAVIS           32   BLACK      M         MEDIUM                9/30/2019    KERSHAW                      5/26/2019       5/8/2020     9/29/2022    3/28/2023
 364350    WATTS, CLAYTON ELI              24   WHITE      M         CLOSE                  9/7/2018    PERRY                                                                  1/23/2043
 375285    WATTS, DEION L                  21   BLACK      M         MEDIUM                8/28/2019    TURBEVILLE                                                             11/1/2021
 349616    WATTS, DEVANTE                  27   BLACK      M         MEDIUM               11/20/2019    TYGER RIVER                 11/13/2022    11/13/2022                    3/2/2024
 375656    WATTS, DIAMANTE SENTEL          22   BLACK      M         CLOSE                 11/5/2019    TYGER RIVER                                                            7/19/2021
 222851    WATTS, GERALD                   37   BLACK      M         MINIMUM               4/10/2017    TURBEVILLE                                                              5/1/2024
 127180    WATTS, HAROLD                   59   BLACK      M         CLOSE                              BROAD RIVER                                                            8/25/2041
 355244    WATTS, HORACE ELIJAH            27   BLACK      M         CLOSE                11/26/2019    MCCORMICK                                                             10/31/2053
 375425    WATTS, JUSTIN ELLIOTT           40   WHITE      M         MEDIUM                             BROAD RIVER                                                             1/7/2034
 316590    WATTS, MARCUS L.                32   BLACK      M         MEDIUM                 4/9/2013    ALLENDALE                                                              1/27/2042
 323225    WATTS, MICHAEL                  37   BLACK      M         CLOSE                  9/4/2018    MCCORMICK
 357057    WATTS, NAQUARIUS IKEEM          26   BLACK      M         CLOSE                10/16/2018    LEE                         5/15/2031      5/15/2031                  5/11/2031
 307234    WATTS, PHILLIP FLEMING          32   BLACK      M         CLOSE                11/11/2018    ALLENDALE

                                                                     SCDC INMATES MAY 5 000416
                                                                                         Incident Date of                              Projected                    Projected
                                         Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                          Age                                                                                                       Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 381724    WATTS, ROY R                        26   WHITE      M         MINIMUM                            TURBEVILLE                   5/29/2020      5/29/2020                   9/9/2020
 372026    WATTS, SHAVARIO BEONTRAY            25   BLACK      M                                            KIRKLAND                    11/30/2017    11/30/2017                   11/8/2022
 324820    WATTS, TAURUS                       41   BLACK      M         MEDIUM               10/23/2016    KERSHAW                                                                3/12/2044
 216983    WATTS, TOMMY                        43   BLACK      M         MINIMUM              10/17/2018    ALLENDALE                    9/11/2021      9/11/2021                  9/11/2021
 381765    WATTS, TREVONTE ANTONIO             24   BLACK      M         MINIMUM               2/26/2020    WATEREE RIVER                                                          2/16/2027
 380753    WATTS, TROY CARLISLE                39   WHITE      M         CLOSE                              MCCORMICK                                                              9/29/2030
 361025    WAUGH, RICHARD                      33   WHITE      M         MEDIUM                1/28/2020    RIDGELAND                      8/2/2021      8/2/2021       2/3/2021    8/2/2021
 366417    WAY, HARRY LEGRANDE                 60   BLACK      M         CLOSE                              LEE                                                                    6/13/2030
 382833    WAY, KYLE WAYNE                     32   WHITE      M         MEDIUM                             EVANS                        8/23/2023      8/23/2023    11/21/2026    5/20/2027
 283748    WAYMAN, RANDY GERALD                40   WHITE      M         MEDIUM                 4/8/2020    ALLENDALE                      6/4/2019     7/24/2020    12/16/2020    6/14/2021
 373009    WAYMER, TIREE KESHAWN               25   BLACK      M         MEDIUM                 3/8/2020    TRENTON                        5/5/2019     8/21/2021       4/5/2021   10/2/2021
 153769    WAYMER, TROY                        52   BLACK      M         MEDIUM                 3/4/2019    BROAD RIVER                  12/4/2020      12/4/2020                 12/27/2025
 356740    WAYS, JOHN ANTWOIN                  28   BLACK      M         MEDIUM                9/28/2018    TYGER RIVER                                                             5/3/2022
 363679    WAZNEY, ROBERT WILLIAM              48   WHITE      M         CLOSE                 9/13/2016    LEE                                                                   12/31/2064
 265597    WEARING, TREVOR DESHAUN             38   BLACK      M         CLOSE                  2/6/2020    LEE                                                                   10/29/2030
 283431    WEARY, WILLIS                       35   BLACK      M         MEDIUM                 5/1/2019    KERSHAW                                                                 1/6/2021
 371932    WEATHERALL, MITCHELL MONROE         38   BLACK      M         CLOSE                10/25/2018    PERRY
 358373    WEATHERFORD, SAMANTHA PAIGE         29   WHITE      F         MINIMUM                4/2/2019    LEATH                      12/14/2021    12/14/2021                   7/18/2022
 378706    WEATHERS II, BILLY TODD             54   WHITE      M         MEDIUM                             TYGER RIVER                 9/30/2020     9/30/2020                   5/18/2021
  70759    WEATHERS JR, FRANK -                76   WHITE      M         MEDIUM                 1/1/2005    ALLENDALE                   8/10/1982    10/10/2020
 290538    WEATHERS JR, ISAAC                  62   BLACK      M                               5/10/2003    KIRKLAND                    5/27/2020     5/27/2020                   2/19/2021
 354256    WEATHERS JR, TOMMIE DOWARD          28   BLACK      M         MINIMUM               6/18/2015    PALMER                                                               12/10/2020
 319685    WEATHERS JR, VERNON ALVIN           41   WHITE      M         MINIMUM                            RIDGELAND                                                            12/15/2025
 241980    WEATHERS, ERICK R.                  52   BLACK      M         MEDIUM                 1/9/2019    ALLENDALE                                                             9/16/2027
 294420    WEATHERS, JULIUS DAVID              49   BLACK      M         MEDIUM                1/25/2017    TRENTON                                                                8/4/2028
 370442    WEATHERS, RICHARD KEITH             59   WHITE      M         MEDIUM                             RIDGELAND                                                             6/10/2021
 381998    WEATHERS, YUQWAN DEMEAK             19   BLACK      M         MEDIUM                             TURBEVILLE                 12/15/2020    12/15/2020                    1/1/2024
 352593    WEATHERSPOON, MICHAEL               29   BLACK      M         MINIMUM               2/17/2019    GOODMAN                                                                8/8/2027
 294431    WEAVER, ALEXANDER                   38   BLACK      M         MEDIUM               12/15/2017    KERSHAW                                                               6/18/2028
 382203    WEAVER, ANTHONY MYRON               24   BLACK      M         MEDIUM                3/20/2020    TURBEVILLE                  9/30/2020     9/30/2020                    9/8/2021
 344480    WEAVER, JAMES LEE                   26   BLACK      M         MEDIUM                8/29/2019    KERSHAW                    10/24/2018    12/11/2020       6/5/2020    12/2/2020
 369146    WEAVER, JONATHAN BRANDON            27   WHITE      M         MEDIUM                1/23/2020    KERSHAW                      6/6/2019      7/9/2020      10/3/2020     4/1/2021
 379805    WEAVER, JUSTIN                      25   BLACK      M         MEDIUM                 3/4/2020    EVANS                       7/15/2019    11/20/2020     10/16/2020    4/14/2021
 277868    WEAVER, LEVELL                      43   BLACK      M         MEDIUM                 2/7/2015    MACDOUGALL                                                            6/16/2029
 380769    WEAVIL, ZACHARY GREY                32   WHITE      M         MEDIUM               11/28/2019    WATEREE RIVER                9/9/2020      9/9/2020       6/5/2022    12/2/2022
 377953    WEBB JR, BERNIS                     52   BLACK      M         MINIMUM                            MACDOUGALL                 10/24/2021    10/24/2021                  10/21/2021
 380600    WEBB, CLINMESHA BRENYELL            21   BLACK      F         MEDIUM                             GRAHAM                      6/24/2021     6/24/2021     10/25/2023    4/22/2024
 383074    WEBB, JAMES CLAYTON                 52   BLACK      M                                            KIRKLAND                     6/2/2027      6/2/2027                    6/2/2027
 214186    WEBB, JEFFERY                       46   WHITE      M         MEDIUM                7/13/2018    EVANS                                                                 7/19/2026

                                                                         SCDC INMATES MAY 5 000417
                                                                                         Incident Date of                              Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                   entry Date
 380522    WEBB, JOSHUA DEANDRE                 23   BLACK     M         MEDIUM                             KIRKLAND                     3/21/2027      3/21/2027                  3/20/2027
 367738    WEBB, NICHOLAS SCOTT                 31   WHITE     M         MINIMUM               9/12/2019    LIVESAY                                                                5/30/2026
 383282    WEBB, PATRICK DESHAWN                31   BLACK     M                                            KIRKLAND                       4/8/2020      4/8/2020                  6/27/2020
 374963    WEBB, RL                             67   WHITE     M         CLOSE                              PERRY                                                                  8/21/2061
 291521    WEBB, THOMAS ERNEST                  58   WHITE     M         MEDIUM                1/24/2020    ALLENDALE                                                              1/17/2044
 349412    WEBBER, CASEY JAY                    26   WHITE     M         MEDIUM                10/7/2019    RIDGELAND                    1/21/2024      1/21/2024                  1/21/2024
 368123    WEBBER, HERMAN AL                    65   BLACK     M         MEDIUM                9/20/2017    ALLENDALE                                                              8/20/2021
 265336    WEBBER, MICHAEL WAYNE                56   WHITE     M         MEDIUM                6/10/2019    KIRKLAND                                                               9/20/2025
 340857    WEBBER, ROBERT ANTHONY               46   WHITE     M         MEDIUM                 3/5/2020    TYGER RIVER                                                            2/27/2022
 279818    WEBER, ESTABER                       41   OTHER     M         CLOSE                  8/3/2015    MCCORMICK
 355997    WEBER, PATRICK NELSON                42   WHITE     M         MINIMUM               1/17/2015    WATEREE RIVER               7/28/2020      7/28/2020                   2/8/2021
 347905    WEBER, TARA                          30   WHITE     F         MEDIUM                3/17/2020    LEATH                                                                 7/13/2030
 348472    WEBSTER, DIANNE ALICE                55   WHITE     F         MEDIUM                             LEATH                                                                 1/12/2033
 325073    WEBSTER, JAHZEEL                     30   BLACK     M         MEDIUM                12/1/2019    RIDGELAND                                                              9/4/2024
 374645    WEEKS, DARRIEN ZACK                  31   WHITE     M         CLOSE                              KIRKLAND                                                             10/31/2033
 380034    WEEKS, DAYTON                        28   BLACK     M         CLOSE                              BROAD RIVER                                                           3/16/2028
 273527    WEERSING, JAMES BARRY                72   WHITE     M         MEDIUM                             ALLENDALE                   8/10/2051      8/10/2051                   6/4/2071
 369069    WEIK, JOHN EDWARD                    53   WHITE     M         CLOSE                              PERRY
 373120    WEIR JR, THOMAS CHARLES              20   WHITE     M         MEDIUM                1/27/2020    KIRKLAND                                                              9/20/2020
 352845    WEIR, LORETTA RENEE                  32   WHITE     F         CLOSE                 5/17/2019    GRAHAM                                                                1/10/2027
 372585    WEIR, WILLIS RODRIGUS                36   BLACK     M         MINIMUM                            LIVESAY                     1/19/2022      1/19/2022                   8/8/2024
 319884    WEITENHAGAN, ADAM BENJAMIN           37   WHITE     M         MEDIUM                 9/7/2008    TYGER RIVER                                                           6/22/2035
 289696    WELBORN, JASON JEROME                40   WHITE     M         MEDIUM                9/27/2011    MCCORMICK                                                             10/7/2030
 372246    WELCH, DAVID JAMES                   25   WHITE     M         MEDIUM                11/6/2019    MCCORMICK                   9/15/2035      9/15/2035                   9/8/2035
 156337    WELCH, EDWARD                        53   WHITE     M         MEDIUM                3/17/2014    PERRY
 352299    WELCH, RICHARD LANDON                46   WHITE     M         MEDIUM                             ALLENDALE                                                             6/17/2020
 175317    WELCH, SCOTT RUDOLPH                 54   WHITE     M         CLOSE                 9/18/2019    LEE                                                                    6/6/2030
 222120    WELCH, TIMOTHY ADRON                 47   WHITE     M         MEDIUM                3/30/2017    RIDGELAND                                                             5/23/2025
 208451    WELCH, WILLIAM R.                    59   WHITE     M         CLOSE                 2/21/2010    LEE                                                                  10/16/2024
 370544    WELCHER JR, CHARLES LEE              51   BLACK     M         MEDIUM               10/10/2019    WATEREE RIVER               4/20/2020      4/20/2020     3/21/2021    9/17/2021
 258452    WELDON, DANA RICARDO                 60   BLACK     M         CLOSE                10/30/2013    LEE                         6/15/2006      9/18/2020
 350911    WELDON, VICTOR MCCOY                 33   BLACK     M         CLOSE                11/29/2017    BROAD RIVER                                                            7/6/2061
 379309    WELLS JR, CONNELL SHAUNTAVEI         23   BLACK     M         MEDIUM                 4/6/2019    BROAD RIVER                                                           12/2/2046
 382940    WELLS JR, SAMMIE LATROY              21   BLACK     M         MEDIUM                 3/5/2020    KIRKLAND                   12/28/2020    12/28/2020                   7/29/2022
 284236    WELLS JR, TOMMIE LEE                 58   BLACK     M         MEDIUM                             PERRY                                                                  9/3/2028
 264731    WELLS, ANNIE RUTH                    53   BLACK     F         MEDIUM                             LEATH                                                                 6/28/2025
 193588    WELLS, CHRISTOPHE JERMAINE           46   BLACK     M         CLOSE                 11/2/2006    PERRY
 371049    WELLS, DAMON RASHAD                  21   BLACK     M         MEDIUM                 9/9/2019    RIDGELAND                                                             9/12/2020
 279926    WELLS, DANIEL LEROY                  63   WHITE     M         MINIMUM               8/29/2018    KERSHAW                     7/19/2019       4/9/2020    12/14/2020    6/12/2021

                                                                         SCDC INMATES MAY 5 000418
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                      Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 381798    WELLS, ERIC NATHANIEL            35   WHITE      M         MINIMUM                            PALMER                       4/20/2020      4/20/2020                  3/12/2021
 281942    WELLS, ERICK                     45   BLACK      M         MEDIUM                6/17/2017    RIDGELAND                                                             11/19/2026
 180458    WELLS, JAMES D.                  48   BLACK      M         MEDIUM                 8/9/2018    EVANS                       11/22/2033    11/22/2033                  11/22/2033
 369054    WELLS, JAQUAN JOHNMAN            23   BLACK      M         MINIMUM                            PALMER                         8/6/2020      8/6/2020     4/25/2023 10/22/2023
 372169    WELLS, JAVONTA MARQUIS           27   BLACK      M         MEDIUM                3/10/2020    MCCORMICK                                                              3/23/2029
 165662    WELLS, JR., ROBERT               59   BLACK      M         MEDIUM                1/20/2006    BROAD RIVER                  1/11/2020      3/18/2022
 314139    WELLS, JR., WAYNE                36   BLACK      M         MEDIUM                3/12/2020    TRENTON                                                                6/30/2021
 346508    WELLS, LEVI CORY                 27   BLACK      M         CLOSE                 1/26/2020    LEE                                                                    3/11/2041
 173651    WELLS, RAY LEE                   53   WHITE      M         MEDIUM               11/30/2010    LIEBER                       3/23/2020      3/23/2020
 319086    WELLS, RODDREGUS                 36   BLACK      M         MEDIUM                3/17/2020    KERSHAW                                                                 6/8/2022
 175824    WELLS, TONEY LEON                48   BLACK      M         MEDIUM               12/18/2017    BROAD RIVER                  5/24/2019      8/21/2021       6/5/2020   12/2/2020
 381135    WELLS, WILLIAM WALTER            24   WHITE      M         MEDIUM                2/29/2020    ALLENDALE                                                              2/21/2028
 356198    WELLS, XAVIER ONEIL              27   BLACK      M         MEDIUM                1/20/2020    KERSHAW                      10/4/2017      8/28/2020     2/26/2023    5/31/2023
 231181    WELSH, AMIN A                    42   BLACK      M         MEDIUM                 2/8/2020    TYGER RIVER                                                            4/29/2030
 312256    WELSH, LEWIS                     50   BLACK      M         MINIMUM              11/28/2018    GOODMAN                                                                 6/9/2026
 376882    WELTE, SHAUN ALLEN               19   WHITE      M         MINIMUM                            TYGER RIVER                                                            5/15/2026
 368344    WENTZ, ANGELA LUCILLE            45   WHITE      F         MEDIUM                             GRAHAM                                                                 12/2/2022
 371703    WENTZ, KENDAL LYNNE              37   WHITE      F         MINIMUM               1/29/2020    GRAHAM                         1/5/2019     2/11/2021     6/21/2022 12/18/2022
 369885    WERKMEISTER, SHERRA L            55   WHITE      F         MINIMUM                            LEATH                                                                  8/31/2022
 381576    WESLEY JR, KEVIN MICHAEL         33   BLACK      M         CLOSE                              LEE                                                                    7/25/2033
 256254    WEST, ANTHONY                    57   BLACK      M         MEDIUM                3/29/2017    TURBEVILLE                                                            11/24/2048
 367006    WEST, CHASITY JUNE               39   WHITE      F         MEDIUM                2/25/2020    LEATH                                                                  1/17/2024
 382477    WEST, DEAN NIGEL                 44   WHITE      M                                            KIRKLAND                     6/14/2020      6/14/2020     7/30/2021    9/15/2021
 367661    WEST, JACOB ANTHONY              22   WHITE      M         MEDIUM                1/24/2017    EVANS                                                                  6/26/2020
 380405    WEST, JAMIE LEANN                34   WHITE      F         MINIMUM               7/27/2019    GRAHAM                         2/3/2020      2/3/2020     3/12/2021     9/8/2021
 233218    WEST, JOHN CHRISTOPHE            43   WHITE      M         MEDIUM                9/16/2018    TYGER RIVER                                                            5/10/2026
 287281    WEST, JONATHAN J                 37   BLACK      M         MEDIUM                1/26/2018    TURBEVILLE                                                            12/31/2022
 284151    WEST, JOSHUA LEVON               34   BLACK      M         MEDIUM                7/11/2019    EVANS                          8/9/2022      8/9/2022                   8/9/2022
 381501    WEST, MEREDITH SLOAN             35   WHITE      F         MINIMUM                            GRAHAM                       6/12/2020      6/12/2020     6/19/2021 11/22/2021
 329507    WEST, RAKEEM DESHAUN             29   BLACK      M         MEDIUM                             KIRKLAND                     6/28/2021      6/28/2021     11/1/2023    4/29/2024
 211757    WEST, RICO                       45   BLACK      M         CLOSE                 6/16/2017    MCCORMICK                    6/18/2013      3/18/2022
 376607    WEST, SHELBY RYAN                34   WHITE      M         MINIMUM               3/23/2020    TURBEVILLE                                                              6/1/2027
 284812    WEST, TELLAS LAVAR               40   BLACK      M                                            KIRKLAND                     7/29/2022      7/29/2022     8/20/2025    2/16/2026
 382803    WEST, YASHEEM KALIAK             25   BLACK      M         CLOSE                              LEE                            4/3/2022      4/3/2022    11/22/2022    5/21/2023
 252374    WESTBERRY, STEPHEN RAY           66   WHITE      M         CLOSE                 1/26/2012    PERRY
 362335    WESTMORELAND, SANDY LYNN         57   WHITE      M         CLOSE                 4/17/2015    LEE                                                                    6/7/2033
 293594    WESTON, JEFFERY                  60   WHITE      M         MEDIUM                 7/6/2017    KERSHAW                                                               9/30/2040
 291092    WESTPOINT, JAMES NATHIEL         37   BLACK      M         MEDIUM                1/14/2020    KERSHAW                                                               4/20/2021
 317576    WETHERALL, DONALD THOMAS         46   WHITE      M         MEDIUM                6/16/2008    TYGER RIVER                                                           12/3/2021

                                                                      SCDC INMATES MAY 5 000419
                                                                                         Incident Date of                              Projected                  Projected
                                         Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                          Age                                                                                                     Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                 entry Date
 239981    WHACK, ELIJAH DESHAWN               45   BLACK      M         MEDIUM                 5/29/2005   KERSHAW                                                10/24/2020    4/22/2021
 365163    WHALEY JR., TERRELL TYKEEM          22   BLACK      M         MEDIUM                 1/26/2020   TYGER RIVER                  9/9/2019     9/25/2020     11/1/2021    4/30/2022
 357132    WHALEY, JAMES CARL                  41   WHITE      M         MEDIUM                 9/24/2018   TYGER RIVER                11/24/2016      5/7/2020                  7/23/2021
 274420    WHARTON, GEORGIA ANN                54   BLACK      F         MEDIUM                 9/28/2018   GRAHAM                                                                5/6/2024
 266106    WHATLEY, JULIAN                     38   BLACK      M         MEDIUM                 1/27/2020   PERRY
 208735    WHATLEY, TYRONE JOSEPH              46   BLACK      M         CLOSE                  9/18/2019   LIEBER
 375355    WHEELER, ADAM                       24   WHITE      M         MEDIUM                12/25/2019   WATEREE RIVER                 5/3/2019     7/17/2021    6/24/2021   12/21/2021
 364425    WHEELER, ANDREW TARELL              29   BLACK      M         MEDIUM                 11/5/2019   KERSHAW                      4/15/2021     4/15/2021                  8/7/2021
 377619    WHEELER, ELIJAH                     55   BLACK      M         MEDIUM                             MACDOUGALL                   6/16/2019     5/23/2020                 8/25/2020
 177099    WHEELER, JAMES                      51   WHITE      M         CLOSE                  1/9/2020    BROAD RIVER                  2/27/2020     9/18/2021
 369693    WHEELER, JED DOUGLAS                38   WHITE      M         MEDIUM                 5/8/2018    ALLENDALE                    4/16/2024     4/16/2024                 4/13/2024
 285843    WHEELER, JOYCE MOUZON               44   WHITE      F         MINIMUM              11/17/2017    GRAHAM                       2/11/2020     2/11/2020                 6/21/2020
 377141    WHEELER, NIKOLAI KOVALEVSKY         30   WHITE      M         MEDIUM                             LIEBER                                                               7/29/2032
 358765    WHEELER, RASHAWN                    27   BLACK      M         MINIMUM               9/28/2018    EVANS                                                               10/15/2020
 325579    WHEELER, REGINALD                   32   BLACK      M         MEDIUM                1/16/2020    TURBEVILLE                                                           10/4/2026
 284381    WHEELER, REGINALD D.                52   BLACK      M         MEDIUM                9/21/2012    ALLENDALE                                                            2/19/2032
 191962    WHEELER, ROBERT                     44   WHITE      M         MEDIUM                3/11/2020    TURBEVILLE                                                          10/27/2020
 343891    WHEELER, TAVIS AQUAN                27   BLACK      M         MEDIUM                7/31/2019    EVANS                       11/5/2019      12/3/2020    8/23/2020    1/16/2021
 220533    WHEELER, TERRENCE LAMONT            44   BLACK      M         CLOSE                  3/8/2018    BROAD RIVER                 3/11/2014      8/29/2020
 381214    WHEELER, THOMAS CHRISTOPHE          24   WHITE      M         MINIMUM                            LIVESAY                    12/23/2019     12/23/2019                  8/6/2020
 371128    WHEELER, TIMOTHY WAYNE              57   WHITE      M         CLOSE                              LEE                                                                  3/17/2037
 270760    WHEELER, TONY ELIJAH                61   BLACK      M         MINIMUM                            LEE                          2/27/2019      9/5/2020    1/12/2020    7/10/2020
 182757    WHELCHEL II, RICHARD FINLEY         48   WHITE      M         MEDIUM                 4/9/2013    PERRY                         6/5/2011     4/17/2020
 360350    WHELCHEL, ROBERT                    30   WHITE      M         MEDIUM                4/20/2020    TYGER RIVER                                                          10/6/2024
 311530    WHERRY, LATROY LAMAR                33   BLACK      M         MEDIUM                2/17/2015    LEE                                                                  1/16/2030
 380714    WHETSTONE II, ANDREW GRANT          48   WHITE      M         MINIMUM                            KERSHAW                      6/18/2022     6/18/2022                 6/15/2022
 242661    WHETSTONE, RONALD O.                58   WHITE      M         MEDIUM               10/31/2018    EVANS                        7/19/2004     2/27/2021                12/18/2042
 378554    WHIDBY, RICHARD ANDREW              22   WHITE      M         CLOSE                11/25/2019    LIEBER                                                               1/13/2031
 250431    WHIPPLE, JAMES BERNARD              67   WHITE      M         CLOSE                 6/15/2006    PERRY
 382157    WHISENANT, ANTHONY BEN              46   WHITE      M         MINIMUM                            MACDOUGALL                   2/26/2020     2/26/2020                 8/13/2020
 336428    WHISENANT, TIMOTHY WAYNE            35   WHITE      M         CLOSE                  3/6/2020    LIEBER                       9/26/2020     9/26/2020   11/25/2021    5/24/2022
 343850    WHISENHUNT, TERRY DAMIEN            29   WHITE      M         MINIMUM               6/30/2016    WATEREE RIVER                                                        9/22/2024
 292287    WHISONANT, DANIEL ERIC              55   WHITE      M                               2/19/2013    KIRKLAND                     5/24/2020     5/24/2020                 10/5/2020
 328389    WHITAKER, BRANDON CURTIS            33   WHITE      M         MINIMUM               9/17/2019    MANNING                                                              6/29/2020
 382507    WHITAKER, COURTNEY LYNN             23   WHITE      F                                            GRAHAM                        6/2/2020      6/2/2020                10/14/2020
 320525    WHITAKER, JOE                       56   WHITE      M         MEDIUM                9/18/2013    EVANS                                                                6/14/2040
 290273    WHITAKER, JOHNNY RAY                49   WHITE      M         MEDIUM                             TYGER RIVER                                                          9/11/2029
 350593    WHITE III, PAUL JENNING             27   WHITE      M         MEDIUM               10/10/2019    EVANS                                                                 1/7/2022
 298935    WHITE JR, CARL EUGENE               37   BLACK      M         MEDIUM                             PERRY                                                                5/27/2041

                                                                         SCDC INMATES MAY 5 000420
                                                                                        Incident Date of                             Projected                   Projected
                                        Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                       Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole              Supervised Re-
                                         Age                                                                                                     Hearing Date*                Maxout Date
                                                                                          Disciplinary                             Hearing Date                  entry Date
 306407    WHITE JR, DANNY                    41   BLACK      M                                2/13/2007 KIRKLAND                                     8/9/2018                 11/18/2020
 199387    WHITE JR, DAVID WILLIAM            45   BLACK      M         MEDIUM                 3/28/2019 TRENTON                                                                10/9/2026
 382382    WHITE JR, DONALD LEE               19   BLACK      M         MEDIUM                           TURBEVILLE                                                             8/21/2022
 334494    WHITE JR, DONNIE RAY               31   BLACK      M         CLOSE                   1/4/2019 LIEBER                                                                 6/18/2025
 281574    WHITE JR, FREEMAN J                38   BLACK      M         MINIMUM                          MACDOUGALL                    5/23/2020     5/23/2020                 11/25/2021
 329319    WHITE JR, MORRIS LEON              34   BLACK      M                                5/27/2017 KIRKLAND                                    6/14/2018     11/5/2021     4/6/2022
 353172    WHITE JR, REGINALD RAYNARD         32   BLACK      M         CLOSE                  8/21/2018 LIEBER
 352801    WHITE JR, WILLIAM TRACY            28   WHITE      M         MEDIUM                 6/26/2018 KERSHAW                        4/4/2020      4/4/2020                  6/18/2020
 309726    WHITE JR., GARY A                  38   BLACK      M         CLOSE                  3/17/2020 PERRY
 382747    WHITE, AARON JORDAN                20   BLACK      M         CLOSE                            LEE
 328460    WHITE, ANDREA                      34   BLACK      F         MEDIUM                 10/3/2019 LEATH                                                                 11/29/2027
 132891    WHITE, ANDREW RAY                  59   BLACK      M         MEDIUM                 6/25/2013 EVANS                                                                  3/14/2027
  97637    WHITE, BERNARD MIKELL              64   BLACK      M         CLOSE                   9/5/2019 LEE                           3/29/1998     2/19/2022
 335899    WHITE, BRANDON CHRISTOPHE          33   WHITE      M         MEDIUM                 9/19/2018 EVANS                                                                  4/26/2023
 361688    WHITE, BRANDON KEVON               31   BLACK      M         MEDIUM                11/19/2019 WATEREE RIVER                  1/7/2022      1/7/2022                 12/20/2022
 382851    WHITE, BRIAN NEIL                  27   WHITE      M         MEDIUM                           EVANS                                                                 11/29/2054
 382665    WHITE, CONNIE MICHELE              43   WHITE      F         MEDIUM                           GRAHAM                        3/28/2020     3/28/2020                   9/4/2020
 378192    WHITE, DANIEL CHASE                36   WHITE      M         MEDIUM                           ALLENDALE                                                               5/6/2024
 260884    WHITE, DARREN DEVILLE              37   BLACK      M         MEDIUM                 4/23/2019 TURBEVILLE                     6/8/2021      6/8/2021    12/10/2020     6/8/2021
 379880    WHITE, DAYON JAVOR                 21   BLACK      M         MEDIUM                 1/19/2020 RIDGELAND                                                              7/25/2025
 294569    WHITE, DESLYN J                    33   BLACK      M         MEDIUM                 9/15/2019 EVANS                                                                  5/31/2021
 362850    WHITE, DEVANTE RASHAD              26   BLACK      M         MEDIUM                 11/4/2019 EVANS                          8/4/2019      8/4/2019    10/15/2020     4/7/2021
 106257    WHITE, EDWARD HOWARD               69   BLACK      M         MEDIUM                 10/4/1996 MACDOUGALL                    1/24/1999     8/29/2020
 255263    WHITE, ELIJAH                      62   BLACK      M         CLOSE                 11/19/2012 LEE
 246161    WHITE, EUGENE LAMONT               40   BLACK      M         MEDIUM                  4/5/2007 LIEBER                                                    6/16/2020    7/26/2020
 354797    WHITE, GEORGE W                    76   WHITE      M         MEDIUM                           MACDOUGALL                                                             5/14/2023
 255360    WHITE, HENRY BERNARD               48   BLACK      M                               10/26/2004 KIRKLAND                       3/6/2020      3/6/2020     4/12/2020    9/13/2020
 381971    WHITE, JAMES ANTWON                30   BLACK      M         MINIMUM                          RIDGELAND                      2/1/2021      2/1/2021     6/16/2022   12/13/2022
 232496    WHITE, JAMES D                     42   BLACK      M         CLOSE                   4/2/2020 RIDGELAND                                                               1/8/2025
 246370    WHITE, JAMES DAMON LANA            40   BLACK      M         CLOSE                  2/16/2019 BROAD RIVER                                                            6/12/2026
 337138    WHITE, JAWAN RAYEL                 32   BLACK      M         CLOSE                   3/7/2019 BROAD RIVER                                                            4/19/2035
 381872    WHITE, JEREMY SCOTT                42   WHITE      M         MINIMUM                          GOODMAN                      4/11/2020      4/11/2020                  9/28/2020
 310643    WHITE, JERMAINE                    34   BLACK      M         MEDIUM                 8/14/2017 KERSHAW                     12/21/2042     12/21/2042                 12/21/2042
 247948    WHITE, JOSEPH E                    39   WHITE      M                                          KIRKLAND                    10/26/2021     10/26/2021    11/17/2024    5/16/2025
 306786    WHITE, JOSEPH MANDRELL             37   BLACK      M         MEDIUM                 1/21/2020 LEE                                                                    1/18/2023
 371785    WHITE, JOSHUA JEREL                28   BLACK      M                               10/25/2017 KIRKLAND                      7/23/2020     7/23/2020                  6/12/2021
 147554    WHITE, JR., ELWOOD                 50   BLACK      M         CLOSE                  8/14/2017 PERRY
 252141    WHITE, JULIUS MARCEL               40   BLACK      M         CLOSE                  4/28/2019 LEE                                                                    3/17/2030
 370651    WHITE, JUSTIN NAZARETH             25   BLACK      M         CLOSE                  2/12/2020 KERSHAW                                                                 6/3/2023

                                                                        SCDC INMATES MAY 5 000421
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 380013    WHITE, KEMAD DASHAWN               20   BLACK      M         MEDIUM                  3/3/2020   TURBEVILLE                   3/31/2020      3/31/2020                 12/30/2022
 228409    WHITE, KENNETH EARL                59   BLACK      M         MEDIUM                 4/28/2012   LIEBER                       9/12/2025      9/12/2025
 293078    WHITE, KENNETH WAYNE               57   WHITE      M                                7/23/2013   KIRKLAND                     5/23/2020      5/23/2020                  4/12/2021
 372091    WHITE, KEYON PATRICK               23   BLACK      M         MEDIUM                  8/7/2019   TURBEVILLE                   3/29/2023      3/29/2023                  3/29/2023
 371303    WHITE, LARRY                       24   BLACK      M         CLOSE                  3/23/2020   LIEBER                                                                12/28/2030
 377733    WHITE, LASHAWN DEVERT              26   BLACK      M         MEDIUM                 1/13/2019   KERSHAW                      6/19/2024      6/19/2024                  6/16/2024
 285208    WHITE, LEON LEE                    56   BLACK      M         MINIMUM               10/31/2012   WATEREE RIVER                8/20/2019    11/14/2020      8/25/2020    2/21/2021
 344162    WHITE, MARCUS                      34   BLACK      M         CLOSE                  3/28/2019   LIEBER                                                                 4/10/2030
 231301    WHITE, MELVIN JAMES                59   BLACK      M         CLOSE                              LEE                                                                    5/23/2041
 217110    WHITE, MICHAEL A.                  45   BLACK      M         CLOSE                 3/12/2008    LEE
 367593    WHITE, MICHAEL EUGENE              24   BLACK      M         MINIMUM               4/15/2018    LIVESAY                     2/26/2018      6/25/2020     6/19/2021   12/16/2021
 288819    WHITE, ORENTHAL JOSEPH             42   BLACK      M         MINIMUM                            ALLENDALE                  12/22/2019      3/24/2021                   8/5/2020
 317060    WHITE, PELE JAMAAR                 37   BLACK      M         MEDIUM               11/22/2019    MCCORMICK                                                            11/12/2022
 247460    WHITE, PERVIS                      47   BLACK      M         CLOSE                 8/28/2019    PERRY                       2/12/2018      6/20/2020
 353101    WHITE, QUENTIS JERON               36   BLACK      M         MEDIUM                9/11/2019    KERSHAW                                                               1/24/2028
 381637    WHITE, RAASHID JAAMAL              29   BLACK      M                                            KIRKLAND                                                              7/29/2052
 339496    WHITE, RAKEEM JEREAL               27   BLACK      M         CLOSE                 5/13/2019    LEE                                                                   12/5/2056
 276060    WHITE, RAYMOND ALAN                35   WHITE      M         MEDIUM                3/16/2019    EVANS                                                                 2/14/2022
 379157    WHITE, RICHARD K                   43   WHITE      M         MINIMUM                            PALMER                      4/16/2020     4/16/2020                   9/29/2021
 367657    WHITE, RICKY LEE                   27   WHITE      M                                            KIRKLAND                     7/1/2020      7/1/2020                   5/21/2021
 325862    WHITE, ROY R                       34   BLACK      M         MEDIUM                             EVANS                      11/15/2020    11/15/2020     11/11/2022    5/10/2023
 330432    WHITE, SAMUEL LEE                  31   BLACK      M         MEDIUM                7/19/2018    EVANS                       8/16/2018     8/14/2020                    1/7/2023
 358364    WHITE, SHAWN PATRICK               38   WHITE      M         MEDIUM                4/22/2020    PERRY                                                                 8/28/2046
 306740    WHITE, TODD PERRY                  51   BLACK      M         CLOSE                              BROAD RIVER                                                           9/12/2030
 291324    WHITE, TRAVIS SENTELL              38   BLACK      M         MEDIUM                1/30/2020    WATEREE RIVER              12/13/2019    12/13/2019                    6/6/2020
 379759    WHITE, TYLER LINWOOD               25   BLACK      M         MINIMUM                            TRENTON                                                              11/28/2023
 313878    WHITE, VERTASHA MCCULLOUGH         42   BLACK      F         MINIMUM                2/2/2015    LEATH                                                                 1/24/2023
 329476    WHITE, VICTOR                      29   BLACK      M         CLOSE                 2/11/2020    LIEBER                                                                9/27/2046
 319353    WHITE, WALTER MONTRELL             36   BLACK      M         MEDIUM                 9/2/2019    RIDGELAND                                                             9/24/2020
 328809    WHITE, WILLIAM CLARENCE            31   BLACK      M         MEDIUM               12/18/2014    TYGER RIVER                                                            4/4/2021
 244739    WHITE, WILLIE J                    56   BLACK      M         MINIMUM               6/30/2001    TYGER RIVER                                                           8/13/2024
 374389    WHITE, WILLIE LARRY                48   BLACK      M         CLOSE                 4/21/2020    MCCORMICK                                                             5/19/2032
 328345    WHITEHEAD, CHRISTOPHE RYAN         31   WHITE      M         CLOSE                12/16/2018    LIEBER
 358819    WHITEHEAD, HEATH A                 48   BLACK      M         MINIMUM               11/9/2014    LIVESAY                                                                3/8/2022
 126284    WHITEHEAD, ROBERT LEROY            53   BLACK      M         CLOSE                 4/11/2014    LEE                         1/28/2002    10/16/2020
 381376    WHITEHURST, NOLA DANETTE           42   BLACK      F         MINIMUM                            GRAHAM                      3/29/2020     3/29/2020                    6/5/2020
 363644    WHITENER, CARLOS RASHIEM           27   BLACK      M                                            KIRKLAND                    8/30/2024     8/30/2024                   8/30/2024
 375232    WHITENER, DARIUS DAYQUAN           22   BLACK      M         CLOSE                 5/22/2018    KIRKLAND                    1/11/2019     3/24/2021                   9/23/2021
 330242    WHITENER, EDDY LYNN                31   WHITE      M         MINIMUM              10/15/2018    LIVESAY                     7/22/2019     9/18/2021      7/22/2020    1/18/2021

                                                                        SCDC INMATES MAY 5 000422
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 370648    WHITESIDE, DEONDRE VONTAVIOUS         24   BLACK      M         MINIMUM                11/8/2019   MANNING                      11/8/2019      11/8/2019                  6/22/2020
 250837    WHITESIDE, JIMMY RAY                  62   WHITE      M         MINIMUM                5/19/2006   WATEREE RIVER                  8/6/2019   10/22/2020                   6/19/2020
 304198    WHITESIDE, JOSEPH B                   36   BLACK      M         MEDIUM                 2/17/2019   LIEBER                                                                11/27/2032
 365390    WHITESIDE, KAYLAN ELAINE              27   WHITE      F         MINIMUM                11/3/2019   LEATH                                                                  2/23/2023
 361789    WHITESIDES, JAMES CHRISTOPHE          43   WHITE      M         MEDIUM                             KIRKLAND                       8/2/2020      8/2/2020                   1/3/2022
 357421    WHITFIELD JR, WILLIAM CURTIS          28   WHITE      M         CLOSE                              PERRY                                                                  8/16/2030
 381627    WHITFIELD, BRANDI CASSANDRA           30   WHITE      F         MINIMUM                            LEATH                        3/27/2020      3/27/2020                   3/2/2021
 355473    WHITFIELD, HOLLY KRISTIN              34   WHITE      F         MEDIUM                8/16/2019    GRAHAM                                                                 9/28/2021
 281575    WHITFIELD, JARROD                     51   BLACK      M         MEDIUM                3/10/2020    TRENTON                                                                1/23/2021
 323362    WHITFIELD, KEVIN                      47   BLACK      M         MEDIUM                 2/4/2016    RIDGELAND                                                              11/4/2028
 271715    WHITFIELD, LEROY                      53   BLACK      M         MEDIUM               12/12/2019    TYGER RIVER                                                            11/3/2023
 312013    WHITFIELD, WILLIAM SCOTT              50   WHITE      M         MEDIUM                             KERSHAW                                                                4/25/2022
 354099    WHITLEY, STEVEN                       50   WHITE      M         MEDIUM                6/28/2016    BROAD RIVER                                                            1/20/2028
 277009    WHITLOCK, ARTEASA                     40   BLACK      M         MEDIUM                             TYGER RIVER                                                             7/2/2024
 380393    WHITLOCK, DENNIS WILLIAM              48   WHITE      M         MEDIUM                             ALLENDALE                   12/21/2019      2/12/2021                  6/29/2020
 201405    WHITLOCK, EDWARD LEE                  49   WHITE      M         CLOSE                  2/2/2020    KIRKLAND                                                                9/2/2042
 184875    WHITLOCK, JEFFREY LAMAR               48   WHITE      M         MEDIUM                10/4/2017    BROAD RIVER                    2/1/2020      2/1/2020
 222621    WHITLOCK, PATRICK                     41   BLACK      M         CLOSE                 9/19/2011    KIRKLAND                                                                9/4/2036
 379675    WHITMAN, BRANDON JUSTIN               31   WHITE      M         MEDIUM                             EVANS                                                                  6/18/2028
 379216    WHITMAN, CHRISTOPHE LEE               43   WHITE      M         MEDIUM                             KERSHAW                     11/20/2019      3/24/2021                 10/12/2020
 363449    WHITMAN, MICHAEL J                    35   WHITE      M         MINIMUM               9/17/2019    PERRY                        7/21/2020      7/21/2020       2/5/2025    8/4/2025
 335166    WHITMIRE, ANTWAN DEMARCUS             37   BLACK      M         MEDIUM                 1/7/2020    TYGER RIVER                                                            1/24/2022
 259733    WHITMIRE, TRAVIS                      39   BLACK      M         MEDIUM                3/23/2020    RIDGELAND                                                              6/19/2025
 351297    WHITMORE, ANTHONY LEMORIS             28   BLACK      M         MEDIUM                 2/8/2019    WATEREE RIVER                                                         12/14/2020
 214145    WHITNER, EDWARD A.                    45   BLACK      M         MINIMUM                4/1/2020    TYGER RIVER                                                            2/11/2027
 320178    WHITNER, MARCUS DERREL                34   BLACK      M         MEDIUM                12/2/2019    KERSHAW                      5/31/2021      5/31/2021                  7/12/2023
 263066    WHITNER, SAMUEL LAMONT                45   BLACK      M         CLOSE                  2/6/2019    BROAD RIVER                                                            9/15/2033
 383200    WHITNEY, JOSHUA DAVID                 25   WHITE      M                                            KIRKLAND                     1/25/2021      1/25/2021                   5/1/2021
 373029    WHITSETT, JEFFEREY LANCE              30   WHITE      M         CLOSE                 1/17/2018    BROAD RIVER                  6/27/2062      6/27/2062                  6/10/2067
 369606    WHITT, CODY AUSTIN                    25   WHITE      M                                            KIRKLAND                       9/4/2020      9/4/2020                  10/6/2021
 331010    WHITT, JOSEPH                         35   WHITE      M         MEDIUM                3/10/2019    EVANS                                                                  6/29/2036
 318514    WHITTAKER, ROBERT                     50   BLACK      M         MINIMUM               3/25/2012    KIRKLAND                                                               5/28/2026
 291851    WHITTAKER, RONALD BLAKE               60   WHITE      M         MINIMUM               6/23/2016    BROAD RIVER                  10/9/2018      1/22/2021       5/6/2021   11/2/2021
 164109    WHITTAKER, THOMAS EDWARD              60   WHITE      M         MEDIUM                4/17/2010    LIEBER                                                                 5/31/2033
 336347    WHITTED, JOSHUA EMANUEL               35   WHITE      M         MEDIUM                 3/5/2015    TYGER RIVER                 10/31/2020    10/31/2020                    4/9/2021
 349634    WHITTEN, AMBER MICHELLE               37   WHITE      F         MEDIUM                3/17/2020    GRAHAM                                                                  6/5/2020
 382290    WHITTEN, CORY ADAM                    31   WHITE      M         MEDIUM                             KIRKLAND                                                               6/27/2032
 292136    WHITTINGTON, DON MARK                 56   WHITE      M         MINIMUM                            MACDOUGALL                                                             8/22/2023
 371558    WHITTLE, JR, ROBERT MICHAEL           46   WHITE      M         MEDIUM                 2/4/2019    LIEBER                                                                 8/27/2029

                                                                           SCDC INMATES MAY 5 000423
                                                                                          Incident Date of                              Projected                  Projected
                                          Current                                                                                                   Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                           Age                                                                                                     Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                 entry Date
 344400    WHITWORTH JR, RONALD EUGENE          32   WHITE      M         MEDIUM                             KERSHAW                                                              7/25/2020
 325590    WHITWORTH, CLINTON TREY              33   WHITE      M         MINIMUM               11/9/2010    GOODMAN                                    6/9/2011                  2/18/2021
 255970    WHITWORTH, KENNETH W                 48   WHITE      M         MEDIUM                9/18/2018    PERRY                                                                3/30/2034
 269487    WHITWORTH, WILLIAM BRYAN             46   WHITE      M         MEDIUM                 8/6/2019    KERSHAW                    12/23/2019   12/23/2019                   8/14/2020
 327641    WICK, TIMOTHY                        41   WHITE      M         MEDIUM                 8/3/2017    BROAD RIVER
 382483    WICKER JR, ERIC GROD                 19   BLACK      M                                            KIRKLAND                     8/10/2029     8/10/2029                 8/10/2029
 122304    WICKER, JR., BENNIE -                57   BLACK      M         MEDIUM                 8/9/2018    TYGER RIVER                  8/20/2000    10/30/2020
 236524    WICKS, MICHAEL LEWIS                 48   BLACK      M         MEDIUM                4/17/2018    TYGER RIVER                                                          12/7/2021
 220140    WIDEMAN, DARRICK DELMAR              44   BLACK      M         MEDIUM                             BROAD RIVER                                                           6/9/2027
 360219    WIDEMAN, NATHANIEL TYLER             25   BLACK      M         CLOSE                 3/10/2020    MCCORMICK                    7/31/2018    12/10/2020    7/17/2020    1/13/2021
 374579    WIDEMAN, RAEFORD DERRANE             31   BLACK      M         CLOSE                              BROAD RIVER                                                           3/6/2045
 209774    WIDEMAN, WILLIE MAYS                 62   BLACK      M         MEDIUM                 3/3/1994    MACDOUGALL                                                            6/9/2024
 381064    WIDENER, SHAWN FREDERICK             28   WHITE      M         CLOSE                              BROAD RIVER                                                          7/20/2029
 376602    WIDENER, TRISTAN ADDISON             31   WHITE      M         MEDIUM                             MACDOUGALL                   7/14/2022     7/14/2022                 9/14/2027
 351225    WIDER, KWAMAINE RODRIGUEZ            26   BLACK      M         CLOSE                 2/28/2020    LIEBER                                                               11/1/2023
 379628    WIER, MICHAEL JAMES                  31   WHITE      M                                            RICHLAND CO                                                          7/15/2035
 343119    WIGFALL, BRANDON ANTWANE             28   BLACK      M         MEDIUM                2/14/2020    WATEREE RIVER                                                        3/28/2021
 275859    WIGFALL, DEXTER                      55   BLACK      M         MINIMUM               8/31/2017    TURBEVILLE                                                          10/11/2021
 299508    WIGFALL, ERIC DEANGELO               34   BLACK      M         MEDIUM                2/28/2019    LEE                                                                 12/13/2031
 258402    WIGFALL, KENNETH                     59   BLACK      M         MINIMUM               4/19/2016    GOODMAN                                                              8/27/2021
 383255    WIGFALL, MALACHI MAURICE             17   BLACK      M                                            KIRKLAND                                                             5/22/2023
  90323    WIGFALL, SHEDRICK -                  59   BLACK      M         MEDIUM                 2/4/2004    PERRY                      10/28/1992      1/23/2021
 310985    WIGFALL, TRAVIS SENTELL              37   BLACK      M         MEDIUM                 4/9/2020    WATEREE RIVER               8/21/2020      8/21/2020                  5/2/2021
 296708    WIGFALL, WARREN JERMAINE             36   BLACK      M         MEDIUM                4/21/2019    MACDOUGALL                                                           5/21/2022
 367813    WIGGINS JR, SAMUEL TRAVIS            22   WHITE      M         MEDIUM                1/28/2020    RIDGELAND                   1/16/2020      1/16/2020                 7/15/2020
 375217    WIGGINS, CLEVELAND DARQUAN           24   BLACK      M         MEDIUM                             LIEBER                     12/21/2055     12/21/2055                 6/21/2056
 345961    WIGGINS, DERRELL DEWITT              29   BLACK      M         CLOSE                 7/18/2011    BROAD RIVER                                                          5/10/2040
 343442    WIGGINS, HARVEY RICARDO              30   BLACK      M                               8/21/2019    KIRKLAND                     1/25/2017     1/25/2017     1/3/2020     7/1/2020
 268616    WIGGINS, JARVIS MONROE               38   BLACK      M         MEDIUM                9/26/2017    LEE                                                                  1/18/2035
 265346    WIGGINS, KENNIER JERRELL             39   BLACK      M         CLOSE                 2/14/2012    BROAD RIVER                                                           6/4/2030
 244953    WIGGINS, KEVIN JERMAINE              43   BLACK      M         CLOSE                  3/4/2020    KIRKLAND                                                             10/1/2030
 334667    WIGGINS, SAMUEL TRAVIS               40   WHITE      M         CLOSE                 1/28/2020    MCCORMICK                                                             1/9/2032
 167168    WIGGLETON, MICHAEL F                 53   BLACK      M         MEDIUM                3/15/2020    TYGER RIVER                                                         10/12/2024
 380545    WIGGS, MICHAEL                       30   BLACK      M         MEDIUM                             MCCORMICK                   9/22/2020      9/22/2020    5/14/2022   11/10/2022
 347791    WILBANKS, CHRISTOPHE CHARLES         41   WHITE      M         MINIMUM               1/20/2015    MANNING                      3/6/2020       9/5/2020    12/1/2020    5/30/2021
 115167    WILBANKS, JAMES OLIVER               58   WHITE      M         MEDIUM                6/25/2019    MCCORMICK                    7/3/1999      7/31/2020
 138798    WILCHER, WILLIE                      49   BLACK      M         MEDIUM                3/17/2020    KERSHAW                    11/13/2014      2/26/2022                  2/1/2022
 383117    WILCOX, DEVONTE MALIK                21   BLACK      M                                            KIRKLAND                     2/8/2024       2/8/2024                  2/8/2024
 366462    WILCOXEN, JUSTIN DALE                31   WHITE      M         MEDIUM                 7/2/2019    RIDGELAND                   1/18/2019      5/15/2021    5/13/2022    11/9/2022

                                                                          SCDC INMATES MAY 5 000424
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 328282    WILDER, ANTHONY DOMINIQUE             34   BLACK      M         CLOSE                   1/7/2013   MCCORMICK
 303905    WILDER, CHRISTOPHE TRENT              34   BLACK      M         CLOSE                 10/19/2019   LIEBER                                                                  12/22/2022
 379198    WILDER, JOSHUA RAY                    34   WHITE      M         MEDIUM                10/14/2019   BROAD RIVER                  3/13/2019       10/8/2020      3/12/2020    6/13/2020
 258295    WILDER, SAMUEL A.                     66   BLACK      M         MEDIUM                10/27/2015   MCCORMICK
 296467    WILDER, SYLVESTER                     56   BLACK      M         CLOSE                  2/19/2009   LEE
 373366    WILEY, ASHLEY MARIE                   27   WHITE      F         MINIMUM                1/31/2020   GRAHAM                        9/1/2026        9/1/2026                   8/28/2026
 144702    WILEY, CARL WAYNE                     52   WHITE      M         CLOSE                  1/27/2020   PERRY                        12/7/2007      10/24/2020
 327305    WILEY, KAREEM                         44   BLACK      M         MINIMUM                3/13/2012   MCCORMICK                                                                 4/3/2028
 244942    WILEY, RANDY ANTONIO                  43   BLACK      M         MEDIUM                 1/27/2008   EVANS                                                                    6/25/2027
 281139    WILEY, TED                            63   BLACK      M         MEDIUM                 7/19/2019   TURBEVILLE                                                               2/20/2025
 302453    WILIAMS SR, ERVIN EUGENE              48   BLACK      M                                            KIRKLAND                      7/3/2020         7/3/2020                  11/1/2021
 249958    WILKERSON, DANNY                      45   WHITE      M         MEDIUM                6/30/2019    KERSHAW                                                                   3/3/2022
 331946    WILKERSON, RICHARD                    41   BLACK      M         MINIMUM                3/9/2018    RIDGELAND                                                                2/22/2025
 349498    WILKES, CHRISTOPHE DEMETRIC           30   BLACK      M         MEDIUM                9/12/2019    EVANS                                                                    2/26/2022
 376023    WILKES, JOSEPH CODY                   29   WHITE      M         MEDIUM                3/24/2020    RIDGELAND                    4/13/2018      11/20/2020                    4/9/2021
 375739    WILKES, JUSTEN LEE                    24   WHITE      M         CLOSE                              EVANS                                                                   12/21/2052
 375614    WILKES, MARION C                      78   WHITE      M         MEDIUM                             KIRKLAND                                                                  6/7/2059
 289709    WILKIE, ANTONIO KAY                   46   BLACK      M         MEDIUM                3/29/2019    RIDGELAND                    1/28/2022       1/28/2022                   4/27/2023
 345673    WILKIE, CURTIS ANTONIO                28   BLACK      M         MEDIUM                 2/4/2019    LIEBER                                                                   1/15/2032
 378877    WILKIE, SHANE GREGORY                 24   WHITE      M         MINIMUM               10/1/2019    WATEREE RIVER                1/31/2020       1/31/2020      12/2/2021    5/31/2022
 290911    WILKINS, AHMAD JAMAL                  44   BLACK      M         MEDIUM                 7/2/2019    PERRY
 361083    WILKINS, BRUCE BERSHAD                28   BLACK      M         MEDIUM                3/26/2020    EVANS                        3/19/2019       8/13/2020                   7/15/2020
 269386    WILKINS, CURTIS TERRELL               39   BLACK      M         MEDIUM                3/14/2020    TYGER RIVER                  8/21/2018      10/23/2020     10/19/2021    4/17/2022
 317688    WILKINS, DAWN MICHELLE                43   WHITE      F         CLOSE                              GRAHAM                        8/9/2030        8/9/2030                    7/9/2040
 244320    WILKINS, JOHNNY RAY                   50   BLACK      M         CLOSE                 8/26/2019    LEE
 272081    WILKINS, RICHARD                      74   WHITE      M         MEDIUM                             MCCORMICK                                                                 6/2/2040
 368504    WILKINS, ZACHARY ADAM                 22   WHITE      M         CLOSE                              PERRY                                                                     6/7/2044
 322936    WILKINSON, JAMES                      50   WHITE      M         MEDIUM               12/16/2012    TYGER RIVER                                                              7/25/2024
 297514    WILKS II, EARLE MICHAEL               37   BLACK      M                                            KIRKLAND                                     4/12/2018                   8/22/2020
 369812    WILKS, JOSHUA DEION                   24   BLACK      M         CLOSE                  4/6/2020    LIEBER                                                                  11/22/2025
 356599    WILKS, JOSHUA XAZIER                  25   BLACK      M         CLOSE                  3/2/2020    LEE                                                                      1/20/2030
 237037    WILL, EARL KENNETH                    50   WHITE      M         MEDIUM                             ALLENDALE                    5/17/2025       5/17/2025
 265040    WILLARD, ERICK MAURICE                39   BLACK      M         MEDIUM                             LIEBER                                                                   1/29/2043
 119141    WILLARD, JACKIE -                     64   WHITE      M         MEDIUM               11/10/2016    LIEBER                     12/12/1992        7/17/2020
 381714    WILLIAM CROMER, GEORGE SAQUAN         30   BLACK      M         MEDIUM                             RIDGELAND                                                                1/22/2025
 373746    WILLIAMS II, JOSEPH CAMPBELL          48   WHITE      M         CLOSE                              MCCORMICK                                                                8/16/2051
 344402    WILLIAMS III, ARTHUR LEE              30   BLACK      M         CLOSE                 1/13/2019    MCCORMICK                                                                4/22/2039
 338068    WILLIAMS III, ROYAL DANIEL            31   BLACK      M         CLOSE                  3/8/2018    LIEBER
 365344    WILLIAMS JR, ALLEN CHARRON            30   BLACK      M         CLOSE                 1/24/2020    LIEBER                        4/4/2042         4/4/2042                   4/4/2042

                                                                           SCDC INMATES MAY 5 000425
                                                                                          Incident Date of                             Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 348618    WILLIAMS JR, CHAD LAVELL             26   BLACK      M         MEDIUM                 4/16/2019 RIDGELAND                    12/31/2019    12/31/2019                    7/6/2020
 348508    WILLIAMS JR, CHARLES DESOIL          28   BLACK      M         MEDIUM                 3/18/2020 TYGER RIVER                                                            12/17/2024
 181972    WILLIAMS JR, CLYDE                   50   BLACK      M         MEDIUM                  2/4/2020 KIRKLAND                     12/10/2019    12/10/2019      9/23/2020 11/24/2020
 358092    WILLIAMS JR, ERNEST EUGENE           51   BLACK      M         MEDIUM                           KIRKLAND                                                                3/29/2028
 343369    WILLIAMS JR, HAROLD                  28   BLACK      M         MINIMUM                1/14/2020 TURBEVILLE                                                             10/28/2026
 334728    WILLIAMS JR, HOWARD JULIAN           37   BLACK      M         MEDIUM                 5/26/2017 EVANS                                                                   3/10/2021
 258602    WILLIAMS JR, HUEY J                  39   WHITE      M         MEDIUM                 9/24/2018 KIRKLAND                                                               11/30/2020
 382877    WILLIAMS JR, JERRY MADISON           44   WHITE      M         MINIMUM                          MANNING                       2/14/2020      2/14/2020                   6/6/2020
 382164    WILLIAMS JR, JOHN WEBSTER            31   WHITE      M         MINIMUM                          GOODMAN                         4/4/2020      4/4/2020                 10/26/2020
 380699    WILLIAMS JR, KENNETH ANTHONY         30   BLACK      M         CLOSE                   3/4/2020 BROAD RIVER                                                             9/14/2033
 376177    WILLIAMS JR, KENNETH RAY             33   WHITE      M         MINIMUM                          MANNING                                                                 6/10/2020
 231200    WILLIAMS, AARON                      47   BLACK      M         MEDIUM                 9/29/2013 KERSHAW                                                                  9/2/2029
 274626    WILLIAMS, ADONIS                     37   BLACK      M         CLOSE                  1/30/2020 LEE                                                                     7/17/2032
 340245    WILLIAMS, AKIM ALEJUAN               30   BLACK      M                                          KIRKLAND                      4/27/2020      4/27/2020                  1/20/2021
 373609    WILLIAMS, ALJAQUAN TIQUEZ            23   BLACK      M         CLOSE                  3/19/2018 MCCORMICK                     8/28/2020      8/28/2020       9/3/2021    3/2/2022
 382259    WILLIAMS, ANDRE VONDALE              19   BLACK      M         MEDIUM                           TURBEVILLE                   12/31/2020    12/31/2020                    4/6/2023
 322504    WILLIAMS, ANDREW REYNARD             32   BLACK      M         MEDIUM                 9/18/2019 EVANS                         3/27/2019      3/27/2019                  12/1/2021
 382054    WILLIAMS, ANGELINA D                 50   WHITE      F         MINIMUM                          LEATH                         2/22/2021      2/22/2021       1/3/2022    4/7/2022
 285929    WILLIAMS, ANTHONY                    38   BLACK      M         MEDIUM                 3/17/2020 RIDGELAND                                                               2/16/2025
 288859    WILLIAMS, ANTHONY ANTWAN             38   BLACK      M         MEDIUM                11/10/2019 TYGER RIVER                                                             11/2/2020
 288041    WILLIAMS, ANTHONY GLENN              57   BLACK      M         MEDIUM                10/10/2013 MCCORMICK                     9/29/2028      9/29/2028                  9/24/2028
 281042    WILLIAMS, ANTHONY MICHAEL            45   WHITE      M         MINIMUM                8/22/2008 KERSHAW                                                                  7/6/2027
 292593    WILLIAMS, ANTHONY QUINN              50   BLACK      M         MEDIUM                 9/21/2018 MACDOUGALL                                                             11/15/2024
 198433    WILLIAMS, ANTONIAS P                 51   BLACK      M         MEDIUM                           TYGER RIVER                                                             12/6/2022
 383048    WILLIAMS, ANTONIO DEVON              19   BLACK      M                                          KIRKLAND                        2/2/2026      2/2/2026                   2/2/2026
 344744    WILLIAMS, ANTONIO LAMAR              31   BLACK      M         MINIMUM                          WATEREE RIVER                   9/4/2019     8/13/2020       1/5/2022    7/4/2022
 300760    WILLIAMS, ANTONIO M                  34   BLACK      M         MEDIUM                 1/22/2020 KERSHAW                       8/28/2026      8/28/2026                 10/14/2026
 371204    WILLIAMS, ARMANI                     23   BLACK      M         MEDIUM                  2/9/2020 BROAD RIVER                                                             1/24/2025
 171034    WILLIAMS, BARRY DEWAYNE              54   BLACK      M         MEDIUM                  4/2/2019 EVANS                         12/2/2013      2/12/2021                  2/25/2024
 155683    WILLIAMS, BARRY WAYNE                57   WHITE      M         MINIMUM                 5/5/2017 TRENTON                                                                12/17/2020
 345769    WILLIAMS, BRADFORD HESTER            28   BLACK      M         CLOSE                  4/17/2020 PERRY
 294071    WILLIAMS, BRENTEN RAY                39   WHITE      M         MEDIUM                 3/14/2014 EVANS                         4/1/2021       4/1/2021     9/15/2022    3/14/2023
 342138    WILLIAMS, BRIAN                      27   BLACK      M         MINIMUM                1/27/2019 EVANS                                                                   2/6/2021
 377011    WILLIAMS, BRIAN KEITH                42   WHITE      M         MEDIUM                 3/18/2020 WATEREE RIVER                8/18/2019      7/17/2021     5/19/2021   11/15/2021
 377830    WILLIAMS, BRIHEEM ANTHONY            23   BLACK      M         CLOSE                 11/20/2019 LEE                                                                    10/9/2033
 326988    WILLIAMS, BRUCE LEROY                35   BLACK      M         CLOSE                  3/17/2020 LEE                                                                    11/4/2037
 142899    WILLIAMS, CALVIN                     64   BLACK      M         CLOSE                 10/10/2013 BROAD RIVER                                                             8/6/2036
 242875    WILLIAMS, CALVIN MYNICKVUES          43   BLACK      M         MEDIUM                  8/5/2015 TYGER RIVER                                                            5/28/2038
 218862    WILLIAMS, CALVIN TERRELL             43   BLACK      M         CLOSE                 11/22/2019 BROAD RIVER

                                                                          SCDC INMATES MAY 5 000426
                                                                                          Incident Date of                             Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 360517    WILLIAMS, CAMERON CHRISTOPHE         24   BLACK      M         CLOSE                 10/22/2019 EVANS                        11/23/2020    11/23/2020                  11/23/2020
 356602    WILLIAMS, CARLOS DEMETRIUS           28   BLACK      M         MEDIUM                 2/25/2019 RIDGELAND                                                                3/6/2024
 199130    WILLIAMS, CARNELL                    45   BLACK      M         MINIMUM                          TRENTON                       3/30/2020      3/30/2020                 12/23/2020
 270559    WILLIAMS, CEDRIC KATRON              38   BLACK      M         CLOSE                  4/10/2020 BROAD RIVER                                                             2/17/2021
 303225    WILLIAMS, CHAD E.                    35   WHITE      M         CLOSE                   2/3/2020 MCCORMICK
 322174    WILLIAMS, CHARLES                    60   BLACK      M         MEDIUM                 10/4/2009 LEE                           3/1/2016      8/27/2020                  6/21/2022
  86721    WILLIAMS, CHARLES -                  69   BLACK      M         MEDIUM                  8/8/2012 BROAD RIVER                  8/16/1984      1/23/2021
 383198    WILLIAMS, CHARLES CHRISTOPHE         37   BLACK      M                                          KIRKLAND
 295745    WILLIAMS, CHARLES EVANS              39   BLACK      M         MEDIUM                 9/12/2008 MACDOUGALL                   1/16/2021      1/16/2021                  4/22/2021
 381340    WILLIAMS, CHEMAR YENTIL              20   BLACK      M         MEDIUM                           TURBEVILLE                                                              8/1/2021
 372547    WILLIAMS, CHERYL MAE                 60   WHITE      F         MEDIUM                           LEATH                                                                  10/9/2036
 137835    WILLIAMS, CHRIS NATHANIEL            53   BLACK      M         CLOSE                  3/24/2020 PERRY
 281434    WILLIAMS, CHRISTOPHE                 37   BLACK      M         MEDIUM                  9/2/2018 BROAD RIVER                   1/1/2042      1/1/2042                    1/1/2042
 269359    WILLIAMS, CHRISTOPHE                 53   BLACK      M         CLOSE                   2/5/2020 PERRY                       11/12/2033    11/12/2033                   11/3/2033
 292217    WILLIAMS, CHRISTOPHE EDWARD          35   BLACK      M         MEDIUM                 3/20/2012 KIRKLAND                                                               6/14/2022
 376202    WILLIAMS, CHRISTOPHE JAY             41   WHITE      M         MEDIUM                  4/8/2020 EVANS                                                                  8/29/2032
 358942    WILLIAMS, CHRISTOPHE LEE             34   WHITE      M         MEDIUM                  3/2/2020 WATEREE RIVER                 3/1/2021       3/1/2021     1/10/2023     7/9/2023
 342585    WILLIAMS, CHRISTOPHE ROBERT          46   WHITE      M         MEDIUM                 3/15/2020 TYGER RIVER                                                             3/5/2022
 351924    WILLIAMS, CHRISTOPHE SHAVONE         27   BLACK      M         CLOSE                  9/28/2017 LEE                                                                    7/19/2041
 356670    WILLIAMS, CLARENCE DEVON             28   BLACK      M         MEDIUM                           ALLENDALE                                                              3/22/2025
 255416    WILLIAMS, CLARENCE EDWARD            47   BLACK      M         MEDIUM                  6/2/2012 LEE                                                                    1/27/2029
 299040    WILLIAMS, CLAUDIUS ADRIAN            34   BLACK      M         CLOSE                  3/20/2020 PERRY
 301579    WILLIAMS, COLIN JAMES                43   BLACK      M         MEDIUM                 10/3/2019 RIDGELAND                                                              4/15/2024
 382297    WILLIAMS, COLTEN GAGE                20   WHITE      M                                          KIRKLAND                                                               7/16/2024
 314346    WILLIAMS, COREY                      32   BLACK      M         CLOSE                   3/2/2020 KIRKLAND                                                               7/11/2033
 304602    WILLIAMS, COREY D.                   48   BLACK      M         MEDIUM                12/23/2018 ALLENDALE                                                              11/8/2020
 259070    WILLIAMS, COREY L.                   43   BLACK      M         MEDIUM                 7/22/2019 KERSHAW                      1/26/2045      1/26/2045                  1/11/2049
 359902    WILLIAMS, CORRY SHANARD              41   BLACK      M         MINIMUM                          PALMER                       5/27/2020      5/27/2020                  1/17/2021
 362245    WILLIAMS, CRYSTAL GAIL               41   WHITE      F         CLOSE                  1/24/2017 LEATH
 369781    WILLIAMS, CURTIS TYRONE              31   BLACK      M         CLOSE                 12/31/2019 MCCORMICK                                                              7/23/2041
 113746    WILLIAMS, DANIEL                     65   BLACK      M         MEDIUM                  8/4/1986 TYGER RIVER                                                            9/18/2027
 381858    WILLIAMS, DARIUS FREDERICK           27   BLACK      M         MINIMUM                          WATEREE RIVER                                                           1/8/2022
 358107    WILLIAMS, DARIUS QUINNTEL            31   BLACK      M         MINIMUM                 3/9/2017 GOODMAN                                                                 4/7/2027
 219730    WILLIAMS, DARRELL                    53   BLACK      M         MEDIUM                 8/15/2018 LEE
 382930    WILLIAMS, DARRELL KASEY              28   BLACK      M         MEDIUM                           EVANS                        5/25/2021      5/25/2021     6/16/2024   12/13/2024
 334447    WILLIAMS, DARRELL L.                 37   BLACK      M         MEDIUM                 10/5/2018 LEE                          8/13/2033      8/13/2033                   8/7/2033
 297444    WILLIAMS, DARRELL LEE                35   BLACK      M         MINIMUM                5/31/2009 GOODMAN                      3/31/2020      3/31/2020      7/7/2021    10/4/2021
 266095    WILLIAMS, DAVID DENORRIS             39   BLACK      M         MEDIUM                  2/7/2019 KERSHAW                                                                 8/3/2025
 379115    WILLIAMS, DAVONTA EDWARD             22   BLACK      M         CLOSE                  3/16/2020 LEE                                                                    11/3/2051

                                                                          SCDC INMATES MAY 5 000427
                                                                                              Incident Date of                              Projected                    Projected
                                           Current                                                                                                        Next Parole                  Projected
Inmate #                    Name                          Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                          Hearing Date*                Maxout Date
                                                                                                Disciplinary                              Hearing Date                   entry Date
 380063    WILLIAMS, DEANDREVIO KEVANTE          19   BLACK         M         MEDIUM                11/14/2019   TYGER RIVER                    7/4/2020      7/4/2020                   8/4/2021
 231281    WILLIAMS, DEATRICK LAVON              41   BLACK         M         MEDIUM                 2/19/2019   EVANS                                                                  8/17/2025
 345699    WILLIAMS, DEDRICK LAMAR               29   BLACK         M         CLOSE                 10/31/2019   LEE                            6/9/2021      6/9/2021                   6/9/2021
 361359    WILLIAMS, DENNIS                      33   BLACK         M         MEDIUM                  3/3/2019   LEE                                                                     6/8/2031
 364961    WILLIAMS, DENZEL                      27   BLACK         M         MEDIUM                 3/27/2019   RIDGELAND                                                              5/11/2022
 354597    WILLIAMS, DEONTE NATHANIEL            35   BLACK         M         MEDIUM                  5/1/2019   LIEBER                                                                 4/23/2041
 290042    WILLIAMS, DEREK BENNETT               39   WHITE         M         MEDIUM                12/11/2019   RIDGELAND                    8/16/2017    12/19/2019      8/19/2020    2/15/2021
 272958    WILLIAMS, DERRICK LORENZO             48   BLACK         M         MEDIUM                 3/30/2005   ALLENDALE                                                             10/20/2030
 383260    WILLIAMS, DEVIN RAY                   24   WHITE         M                                            KIRKLAND                                                               5/19/2021
 354051    WILLIAMS, DEVOURSHAY ANTWAN           28   BLACK         M         MINIMUM               2/24/2020    KERSHAW                                                                6/13/2024
 372208    WILLIAMS, DEWAN LASHON                25   BLACK         M         CLOSE                 1/16/2020    LEE                                                                   11/12/2032
 246162    WILLIAMS, DEWAYNE                     47   BLACK         M         MEDIUM                2/27/2016    TURBEVILLE                                                             7/13/2024
 279004    WILLIAMS, DEXTER ANTONIO              37   BLACK         M         MEDIUM                11/9/2017    EVANS                        9/13/2020      9/13/2020                  2/27/2021
 336760    WILLIAMS, DOMINIC                     28   BLACK         M         CLOSE                12/12/2019    LIEBER                                                                 3/25/2026
 266554    WILLIAMS, DONALD                      60   BLACK         M         MINIMUM               4/21/2001    TURBEVILLE                                                             11/6/2020
 179953    WILLIAMS, DOUGLAS EDWARD              62   BLACK         M         CLOSE                  2/9/2017    MCCORMICK                      9/9/2011     6/20/2020
 345654    WILLIAMS, DOUGLAS FITZGERALD          48   BLACK         M         MEDIUM                3/31/2020    WATEREE RIVER                                                          4/17/2025
 381952    WILLIAMS, DREVON J                    17   BLACK         M         MEDIUM                             TURBEVILLE                   2/15/2023      2/15/2023                  8/22/2023
 296021    WILLIAMS, DUSTIN                      36   BLACK         M         MEDIUM                8/22/2019    RIDGELAND                                                              8/20/2027
 308413    WILLIAMS, EAURA MELISSA               40   BLACK         F         MINIMUM               4/10/2007    LEATH                        3/21/2020      3/21/2020                  10/6/2020
 180284    WILLIAMS, ELLIOTT                     49   BLACK         M         CLOSE                12/30/2019    MCCORMICK                      2/6/2016     5/16/2020    12/27/2020    6/25/2021
 381755    WILLIAMS, ELLQUIN CARBAN              19   BLACK         M         MEDIUM                 4/6/2020    TURBEVILLE                                                            12/16/2021
 332423    WILLIAMS, EMITH                       40   BLACK         M         MEDIUM                9/12/2018    BROAD RIVER
 234526    WILLIAMS, ERIC SHANTA                 39   BLACK         M         CLOSE                 4/17/2019    LIEBER                                                                 5/7/2029
 345989    WILLIAMS, EZRA RYSUNN                 29   BLACK         M         CLOSE                10/21/2019    LIEBER                                                                2/22/2067
 250410    WILLIAMS, FAYE PURVIS                 51   WHITE         F         MEDIUM                 6/2/2011    GRAHAM                      3/10/2020      3/10/2020                 10/24/2020
 261158    WILLIAMS, FLORENCE DEMETROUS          48   BLACK         F         MINIMUM               5/22/2013    GRAHAM                                                                8/18/2026
 333373    WILLIAMS, FRANKIE                     29   BLACK         M         MEDIUM                4/14/2020    KERSHAW                                                               2/23/2022
 273395    WILLIAMS, FRANKLIN FITZGERALD         44   BLACK         M         MINIMUM               9/14/2019    TYGER RIVER                                                           2/13/2023
 227393    WILLIAMS, FRAZIER                     66   BLACK         M         MEDIUM                9/27/2003    PERRY                       11/3/2015      4/17/2020
 340952    WILLIAMS, FREDERICK ALLEN             30   BLACK         M         MINIMUM              10/22/2019    LEE                                                                   4/11/2024
 375094    WILLIAMS, GARNELL BRYAN               24   BLACK         M         MEDIUM                1/28/2020    WATEREE RIVER                                                         4/30/2021
 315280    WILLIAMS, GARY                        53   BLACK         M         MEDIUM                7/24/2019    TURBEVILLE                                                             2/8/2027
 352562    WILLIAMS, GEORGE                      31   BLACK         M         MEDIUM                1/23/2020    KERSHAW                                                               9/27/2020
 191416    WILLIAMS, GEORGE JUNIOR               52   BLACK         M         MEDIUM                1/23/2018    LEE                                                                  10/26/2037
 279073    WILLIAMS, GERALD                      48   BLACK         M         CLOSE                 3/19/2019    LEE                                                                    4/8/2029
 314275    WILLIAMS, GRECO LATAURUS              34   BLACK         M         CLOSE                 2/23/2009    BROAD RIVER                 11/6/2042      11/6/2042                 10/29/2042
 376740    WILLIAMS, HUEY JAY                    20   AMER INDIAN   M         MEDIUM                7/23/2019    TYGER RIVER                                                            1/5/2021
 256864    WILLIAMS, III, JOHN                   50   BLACK         M         MINIMUM              12/31/2015    GOODMAN                                                               8/30/2024

                                                                              SCDC INMATES MAY 5 000428
                                                                                            Incident Date of                              Projected                   Projected
                                            Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                             Age                                                                                                      Hearing Date*                Maxout Date
                                                                                              Disciplinary                              Hearing Date                  entry Date
 365231    WILLIAMS, ISAAC ROMELL                 27   BLACK      M         CLOSE                  2/18/2020 MCCORMICK                                                               9/27/2053
 363404    WILLIAMS, ISHMELL ANTHONY              59   BLACK      M         MEDIUM                           BROAD RIVER                                                             4/17/2029
 362793    WILLIAMS, ISIAH JEROME                 33   BLACK      M         MEDIUM                  4/3/2020 RIDGELAND                                                                1/7/2028
 251998    WILLIAMS, ISRAEL                       39   BLACK      M         MINIMUM                1/18/2009 LIEBER                                                                  3/26/2027
 357781    WILLIAMS, IVAN                         35   BLACK      M         MEDIUM                 3/17/2020 RIDGELAND                                                               6/19/2026
 231414    WILLIAMS, JACKIE L                     50   BLACK      M         MEDIUM                 5/27/2009 LIEBER                         1/19/2016     7/18/2020
 377088    WILLIAMS, JACQUAVIAN KAYESHAWN         23   BLACK      M         MEDIUM                  7/6/2019 KERSHAW                        7/31/2019     10/9/2021     7/13/2020    8/15/2020
 320676    WILLIAMS, JAHMELL RAHEEM               33   BLACK      M         MEDIUM                 7/25/2019 LIEBER                         7/28/2030     7/28/2030                  7/23/2030
 362634    WILLIAMS, JALANN LEE                   28   BLACK      M         CLOSE                 12/14/2019 MCCORMICK                                                               1/24/2043
 374586    WILLIAMS, JAMANTE QUENTEZ              22   BLACK      M         MEDIUM                 4/19/2020 ALLENDALE                                                               6/12/2020
 348445    WILLIAMS, JAMEL DAJOUR                 30   BLACK      M         CLOSE                  8/30/2016 MCCORMICK
 180089    WILLIAMS, JAMES                        62   BLACK      M         MINIMUM                9/26/2012 KIRKLAND                                                                 9/9/2020
 373238    WILLIAMS, JAMES CALEB                  22   BLACK      M         MEDIUM                10/25/2019 RIDGELAND                                                               9/24/2025
 282929    WILLIAMS, JAMES CHESTER                67   BLACK      M         MEDIUM                           TURBEVILLE                                                               9/8/2029
 379542    WILLIAMS, JAMES CLAUDIUS               28   BLACK      M         MEDIUM                11/20/2019 BROAD RIVER                                                              1/9/2030
 382210    WILLIAMS, JAMES EDWARD                 25   BLACK      M         MEDIUM                           KIRKLAND                        4/3/2021      4/3/2021      8/8/2023     2/4/2024
 180550    WILLIAMS, JAMES JAMAL                  47   BLACK      M         CLOSE                  7/19/2018 BROAD RIVER
 318156    WILLIAMS, JAMES JUNIOR                 63   BLACK      M         MEDIUM                           MCCORMICK                                                               2/18/2035
 308816    WILLIAMS, JAMES LEE                    33   WHITE      M         CLOSE                  4/14/2020 MCCORMICK                                                               4/12/2037
 361191    WILLIAMS, JAMIE C                      25   BLACK      M         MEDIUM                 4/23/2020 TURBEVILLE                                                              1/14/2028
 382326    WILLIAMS, JAMIE JOCELYN                32   BLACK      F         MINIMUM                          LEATH                          4/23/2020     4/23/2020                  8/14/2020
 342691    WILLIAMS, JARED LEE                    38   BLACK      M         MEDIUM                  2/8/2019 LIEBER                                                                   3/2/2036
 300323    WILLIAMS, JARIS NIGEL                  36   BLACK      M         MINIMUM                11/1/2019 RIDGELAND                                                              11/20/2023
 298412    WILLIAMS, JASON                        41   WHITE      M         MEDIUM                 1/14/2018 PERRY
 379575    WILLIAMS, JASON NEIL                   40   WHITE      M         MEDIUM                 7/17/2019 MCCORMICK                                                               7/23/2038
 294469    WILLIAMS, JAYCOBY TERREAK              33   BLACK      M         MEDIUM                12/12/2019 LIEBER                                                                  5/20/2050
 270812    WILLIAMS, JEFFERY JAMES                50   BLACK      M         MEDIUM                 2/19/2019 EVANS                          5/10/2020     5/10/2020     5/17/2021   11/13/2021
 318861    WILLIAMS, JEREMY                       38   BLACK      M         CLOSE                  2/20/2020 LEE
 351709    WILLIAMS, JEREMY LEE                   28   WHITE      M         CLOSE                            KIRKLAND                                                                3/25/2037
 213559    WILLIAMS, JEROME                       64   BLACK      M         MINIMUM                 1/2/2004 LIVESAY                                                                 9/12/2026
  74917    WILLIAMS, JEROME A                     62   BLACK      M         CLOSE                  2/20/2019 TURBEVILLE                     7/19/2000     6/19/2020
 240412    WILLIAMS, JEROME MICHAEL               43   BLACK      M         MINIMUM                7/22/2012 LIVESAY                                                                  2/5/2027
 269289    WILLIAMS, JERRY GENE                   36   WHITE      M         MEDIUM                  1/4/2001 KIRKLAND                       4/23/2021     4/23/2021      3/8/2023     9/4/2023
 292419    WILLIAMS, JERRY LEE                    37   BLACK      M         CLOSE                  9/11/2017 KIRKLAND                                                                8/28/2031
 382558    WILLIAMS, JHAKELL DAQUAN               21   BLACK      M         CLOSE                  3/19/2020 TYGER RIVER                  11/22/2024     11/22/2024                 11/20/2024
 331836    WILLIAMS, JIMMY LEE                    34   BLACK      M         MEDIUM                 6/21/2018 KERSHAW                                                                  3/1/2037
 219561    WILLIAMS, JOE LEVERN                   54   BLACK      M         MEDIUM                  1/7/2015 PERRY                                                      5/17/2024   11/13/2024
 370815    WILLIAMS, JOHN CLIFTON                 24   BLACK      M         MEDIUM                 11/2/2019 TYGER RIVER                                                              6/9/2025
 373157    WILLIAMS, JOHNATHAN TREVIONE           28   BLACK      M         CLOSE                            KIRKLAND                                                                9/21/2030

                                                                            SCDC INMATES MAY 5 000429
                                                                                         Incident Date of                              Projected                   Projected
                                         Current                                                                                                    Next Parole                  Projected
Inmate #                    Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                          Age                                                                                                      Hearing Date*                Maxout Date
                                                                                           Disciplinary                              Hearing Date                  entry Date
 367469    WILLIAMS, JOHNTE KAHEEM             22   BLACK      M         MEDIUM                 2/19/2020   TURBEVILLE                                                            5/27/2026
 372666    WILLIAMS, JONAH IZIAH               25   BLACK      M         MINIMUM                 9/7/2018   KERSHAW                                                              11/12/2021
 322443    WILLIAMS, JONATHAN                  34   BLACK      M                                10/8/2012   KIRKLAND                     9/16/2020     9/16/2020                 10/18/2021
 237708    WILLIAMS, JOSEPH LEROY              54   BLACK      M         MEDIUM                 7/17/2018   BROAD RIVER
 370694    WILLIAMS, JOSHUA                    22   WHITE      M         CLOSE                  2/22/2019   BROAD RIVER                                                            6/2/2024
 336715    WILLIAMS, JR, MICHAEL               32   BLACK      M         MEDIUM                  4/2/2019   KERSHAW                                                               6/12/2023
 285056    WILLIAMS, JR., ANTHONY              38   BLACK      M         MEDIUM                 4/29/2017   EVANS                                                                  6/1/2034
 309407    WILLIAMS, JR., RODNEY GRANT         41   WHITE      M         MEDIUM                 6/25/2019   KIRKLAND                                                             12/19/2034
 189883    WILLIAMS, JR., TITUS                62   BLACK      M         MEDIUM                             KERSHAW                                                               2/28/2028
 345102    WILLIAMS, JUKELVIN LAQUAN           27   BLACK      M         MEDIUM                2/26/2012    KIRKLAND                                                              6/14/2030
 335850    WILLIAMS, JUSTIN                    35   WHITE      M         MEDIUM                3/17/2020    RIDGELAND                     8/8/2017    12/11/2020      9/8/2020     3/7/2021
 368908    WILLIAMS, KEDERICK                  25   BLACK      M         MEDIUM                3/22/2018    EVANS                                                                 3/16/2021
 275488    WILLIAMS, KEITH                     45   WHITE      M         MEDIUM               10/29/2018    EVANS                        7/23/2018     10/8/2020     4/25/2021   10/22/2021
 347270    WILLIAMS, KEITH K                   40   BLACK      M         MEDIUM                8/18/2019    WATEREE RIVER                                                         10/3/2023
 348128    WILLIAMS, KEITH O                   29   BLACK      M         MEDIUM                 3/8/2019    WATEREE RIVER                                                         7/12/2022
 364196    WILLIAMS, KELVIN CLAUDE             29   BLACK      M         MEDIUM               12/11/2019    EVANS                         3/4/2021      3/4/2021                   3/4/2021
 366438    WILLIAMS, KENDRICK                  26   BLACK      M         MEDIUM                4/27/2017    TYGER RIVER                  7/12/2019     9/18/2021    11/17/2022    5/16/2023
 213874    WILLIAMS, KENNETH EDWARD            49   BLACK      M         MEDIUM                10/7/1995    TYGER RIVER                   6/9/2014     2/27/2021
 140886    WILLIAMS, KENNETH SAMMY             54   BLACK      M         MEDIUM                8/15/2019    LIEBER                                                                9/11/2037
 247407    WILLIAMS, KENNETH TYRONE            54   BLACK      M         MEDIUM               11/24/2014    KIRKLAND                                                             12/30/2023
 210910    WILLIAMS, KENYATTA DARMY            44   BLACK      M         MEDIUM                 9/5/2019    LEE                                                                   1/15/2039
 255462    WILLIAMS, KEVIN JASON               50   WHITE      M         MINIMUM              11/29/1999    MACDOUGALL                   1/16/2026     1/16/2026                  1/12/2026
 320570    WILLIAMS, KYRAN LAMOND              33   BLACK      M         MEDIUM                8/25/2018    EVANS                         5/8/2020      5/8/2020     5/21/2022   11/17/2022
 285568    WILLIAMS, LAMAR D                   34   BLACK      M         MEDIUM                1/27/2018    LEE
 345477    WILLIAMS, LANCE AUSTIN              35   WHITE      M         CLOSE                              BROAD RIVER                                                           4/10/2035
 357076    WILLIAMS, LAQUINCY MANUEL           34   BLACK      M         CLOSE                 3/21/2020    LEE
  94203    WILLIAMS, LARRY -                   63   BLACK      M         CLOSE                11/29/2018    PERRY
 143642    WILLIAMS, LARRY DARNELL             56   BLACK      M         MEDIUM                8/18/2016    LIEBER                       7/17/2017      1/8/2022
 304083    WILLIAMS, LARRY LATAURIN            35   BLACK      M         MEDIUM                 3/9/2020    KERSHAW                                                                2/8/2021
 192289    WILLIAMS, LEE RANDY                 45   BLACK      M         MEDIUM                2/16/2009    LIEBER
 375943    WILLIAMS, LINDELL MARLIN            22   BLACK      M         MEDIUM               12/24/2019    RIDGELAND                     3/8/2022      3/8/2022     9/29/2025    3/28/2026
 375944    WILLIAMS, LINZELL LAMAR             22   BLACK      M         MEDIUM                5/16/2019    TURBEVILLE                   9/13/2021     9/13/2021     9/15/2025    3/14/2026
 255953    WILLIAMS, LITISHA                   47   BLACK      F         MEDIUM                4/28/2015    LEATH                        2/25/2028     2/25/2028                   2/7/2034
 372578    WILLIAMS, MALCOLM ANTWON            27   BLACK      M         CLOSE                  6/4/2019    BROAD RIVER                                                           6/13/2030
 359846    WILLIAMS, MALCOLM SHAQUILLE         25   BLACK      M         MEDIUM                6/24/2019    EVANS                        4/14/2018     6/25/2020                 10/20/2020
 374269    WILLIAMS, MALCOM                    29   BLACK      M         CLOSE                 9/23/2019    KIRKLAND                                                              7/21/2047
 293225    WILLIAMS, MARK E.                   51   BLACK      M         MEDIUM                5/27/2009    TYGER RIVER                                                           5/17/2075
 333023    WILLIAMS, MARK PATRICK              30   WHITE      M                               8/19/2016    KIRKLAND                      3/4/2020      3/4/2020                   6/2/2020
 371386    WILLIAMS, MARLON JAMES              35   BLACK      M         MINIMUM                7/1/2017    LIVESAY                                                               7/12/2023

                                                                         SCDC INMATES MAY 5 000430
                                                                                          Incident Date of                              Projected                      Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                     entry Date
 373759    WILLIAMS, MARQUIS S                  35   BLACK      M         MEDIUM                 9/17/2019 RIDGELAND                                                                  6/26/2025
 357023    WILLIAMS, MARQUISE                   24   BLACK      M         MEDIUM                  3/5/2020 WATEREE RIVER                                                               6/7/2021
 371437    WILLIAMS, MARQUISE SHAMON            21   BLACK      M         MINIMUM                          LIVESAY                         7/5/2020         7/5/2020     10/6/2021     4/4/2022
 333927    WILLIAMS, MARVIN LEE                 38   BLACK      M         MEDIUM                 4/16/2020 BROAD RIVER                                                               11/12/2040
 215077    WILLIAMS, MATTHEW                    48   BLACK      M         MEDIUM                 12/9/1999 ALLENDALE                      1/19/2013        9/18/2021
 215188    WILLIAMS, MAURICE                    55   BLACK      M         CLOSE                  11/4/2011 LEE                             4/6/2023         4/6/2023
 300601    WILLIAMS, MCKINLEY                   66   BLACK      M         MINIMUM                          LIVESAY                                                                    5/26/2025
 351533    WILLIAMS, MICHAEL                    66   WHITE      M         CLOSE                            PERRY                                                                       3/8/2037
 273114    WILLIAMS, MICHAEL                    38   BLACK      M         MEDIUM                 1/21/2020 RIDGELAND                                                                  9/12/2021
 355065    WILLIAMS, MICHAEL AARON              32   WHITE      M         MEDIUM                 8/26/2019 KERSHAW                                                                    1/23/2022
 353957    WILLIAMS, MICHAEL ANTONIO            30   BLACK      M         CLOSE                  8/17/2015 BROAD RIVER                                                                 7/3/2034
 283356    WILLIAMS, MICHAEL EDWARDS            54   WHITE      M         MEDIUM                           TYGER RIVER                                                                1/15/2022
 382960    WILLIAMS, MICHAEL JEKOBE             20   BLACK      M         MEDIUM                           ALLENDALE                      7/16/2020        7/16/2020                  6/21/2021
 313839    WILLIAMS, MICHAEL LARONE             31   BLACK      M         CLOSE                  1/16/2020 LEE
 116622    WILLIAMS, MICHAEL LEROY              56   BLACK      M         CLOSE                  4/14/2005 LEE                                                                        6/12/2030
 379865    WILLIAMS, MICHAEL RAY                34   BLACK      M         MINIMUM                8/14/2019 MANNING                        9/25/2019      11/20/2020                   9/21/2020
 312537    WILLIAMS, MICHAEL TERRELL            34   BLACK      M         MINIMUM                8/17/2018 MANNING                                                                    8/22/2024
 376701    WILLIAMS, MONTAVIOUS MARQUIS         20   BLACK      M         MEDIUM                 5/13/2019 ALLENDALE                      1/29/2021       1/29/2021                  10/19/2021
 308833    WILLIAMS, MR LARRY DONNELL           60   BLACK      M         MEDIUM                 9/28/2018 KERSHAW                                                                     3/5/2021
 191269    WILLIAMS, MUTEKIS JAMAR              45   BLACK      M         CLOSE                   4/3/2019 PERRY                                                                       9/7/2039
 298212    WILLIAMS, MYRON                      57   BLACK      M         MEDIUM                           KERSHAW                                                                     2/9/2025
 383121    WILLIAMS, NEARIN NECOLN              43   BLACK      F         MINIMUM                          GRAHAM                         10/1/2020       10/1/2020     10/24/2023    4/21/2024
 373043    WILLIAMS, NICHOLAS MAJOR             37   BLACK      M         MINIMUM                          KIRKLAND                                                                    4/9/2024
 369086    WILLIAMS, NICHOLAS SCOTT             34   WHITE      M         CLOSE                  9/21/2018 LEE                                                                        1/28/2035
 375022    WILLIAMS, NICHOLAS TERRY             27   WHITE      M         MEDIUM                  3/4/2020 EVANS                          3/26/2019         4/9/2020                  7/17/2020
 374572    WILLIAMS, NIKENYA SAMARIA            31   BLACK      F         MINIMUM                 1/6/2020 LEATH                                                                      7/23/2021
 263809    WILLIAMS, NYERERE KINTA              39   BLACK      M         MINIMUM                 5/3/2010 GOODMAN                                                                     4/6/2025
 374734    WILLIAMS, NYRIQUE SALIDEEN           20   BLACK      M         CLOSE                   4/2/2020 LEE                           3/17/2019        3/25/2021     11/28/2021    5/27/2022
 315162    WILLIAMS, OCTAVIOUS LEON             34   BLACK      M         MEDIUM                 3/13/2020 EVANS                        11/24/2020       11/24/2020      10/9/2023     4/6/2024
 322531    WILLIAMS, OMAR RICK                  32   BLACK      M         MINIMUM                          GOODMAN                                                                    9/11/2024
 229258    WILLIAMS, PATRICK DARNELL            44   BLACK      M         MEDIUM                11/18/2019 TYGER RIVER                                                                7/21/2021
 301603    WILLIAMS, PERCY S                    39   BLACK      M         MEDIUM                  9/4/2018 RIDGELAND                                                                 11/22/2025
 341485    WILLIAMS, PETE JOEL                  42   WHITE      M         CLOSE                  7/23/2018 LEE                                                                       11/13/2039
 381740    WILLIAMS, PHILLIP ANDREW             28   WHITE      M         MEDIUM                           RIDGELAND                      1/25/2020       1/25/2020                    9/8/2020
 372121    WILLIAMS, QUINNTAVIA LATIFAH         28   BLACK      F         MEDIUM                  9/8/2019 LEATH                                                                       9/7/2027
 249826    WILLIAMS, RALPH                      57   BLACK      M         MEDIUM                           ALLENDALE
 362206    WILLIAMS, RAQUAN                     23   BLACK      M         MEDIUM                 3/23/2018 KERSHAW                                                                    7/23/2020
 373505    WILLIAMS, RASHAWN EDWARD             24   BLACK      M         MEDIUM                 12/7/2017 EVANS                                                                      6/26/2026
 371833    WILLIAMS, RASHON MARKEISE            22   BLACK      M                                 2/8/2018 KIRKLAND                       3/30/2018       3/30/2018                   6/28/2022

                                                                          SCDC INMATES MAY 5 000431
                                                                                           Incident Date of                              Projected                      Projected
                                           Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                            Age                                                                                                         Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                     entry Date
 307826    WILLIAMS, RAY A                       38   BLACK      M         MEDIUM                 7/25/2019   RIDGELAND                                                                 8/9/2025
 253164    WILLIAMS, RAYMOND GARY                42   BLACK      M         MEDIUM                 3/25/2020   KERSHAW                       3/9/2019      10/22/2020        6/8/2020    9/9/2020
 309135    WILLIAMS, RAYMOND SHAMAR              44   BLACK      M         MINIMUM                3/25/2020   KERSHAW                      12/9/2019         2/4/2021                  9/28/2020
 288632    WILLIAMS, RICARDO                     38   BLACK      M         MEDIUM                 1/22/2018   MCCORMICK                                                                3/27/2033
 372885    WILLIAMS, RICHARD                     32   BLACK      M         MEDIUM                 2/17/2018   ALLENDALE                    5/13/2018        10/8/2020                  2/22/2021
 283845    WILLIAMS, RICK MORROCCO               35   BLACK      M         MEDIUM                 3/26/2020   RIDGELAND                                                               12/31/2027
 247455    WILLIAMS, RICKY LAMONT                41   BLACK      M         CLOSE                              MCCORMICK                                                                8/18/2058
 370270    WILLIAMS, ROBERT EUGENE               56   WHITE      M         MEDIUM                             MACDOUGALL                   8/17/2018      10/23/2020      3/27/2021    9/23/2021
 357131    WILLIAMS, RODNEY BREON                32   BLACK      M         MEDIUM               12/26/2019    RIDGELAND                     2/6/2016      11/14/2020      8/17/2020    2/13/2021
 303509    WILLIAMS, ROGER                       39   BLACK      M         CLOSE                 8/22/2019    LEE
 139796    WILLIAMS, ROLAND JOE NEALSO           52   BLACK      M         MEDIUM                4/26/2007    EVANS                      10/10/2026       10/10/2026                   10/7/2026
 381562    WILLIAMS, ROLAND LAMON                40   BLACK      M         MEDIUM                             WATEREE RIVER                5/7/2020         5/7/2020      8/21/2022    2/17/2023
 371323    WILLIAMS, ROLANDO ANTOINE             40   BLACK      M         MINIMUM                            GOODMAN                                                                   4/5/2023
 291288    WILLIAMS, RONALD                      54   BLACK      M         MEDIUM                             ALLENDALE                                                                9/10/2021
 297503    WILLIAMS, RONEVERETT THEODORE         37   BLACK      M         MINIMUM               12/3/2018    WATEREE RIVER              10/31/2019       10/31/2019      7/15/2021    1/11/2022
 154722    WILLIAMS, RONNIE LEE                  58   BLACK      M         MEDIUM                4/20/2013    MCCORMICK                   11/2/2008        9/18/2021
 381460    WILLIAMS, RONNIE MARTIN               32   BLACK      M         MINIMUM                            RIDGELAND                                                               12/23/2020
 382499    WILLIAMS, SALACIA EVEREIL             30   BLACK      F         MINIMUM                            GRAHAM                       3/24/2028       3/24/2028                   3/24/2028
 371318    WILLIAMS, SANTONIO TOREZ              24   BLACK      M         MEDIUM                 3/4/2019    MCCORMICK                                                                4/28/2065
 235861    WILLIAMS, SAUL                        61   BLACK      M         MEDIUM                3/31/2010    KIRKLAND                                                                 2/10/2080
 381109    WILLIAMS, SETH BRADLEY                29   WHITE      M         CLOSE                              LIEBER                                                                    7/9/2031
 364615    WILLIAMS, SHACORIEN MAURICE           23   BLACK      M         MEDIUM               10/10/2019    RIDGELAND                                                                 2/1/2021
 381565    WILLIAMS, SHAHEEM DONEE               21   BLACK      M         MEDIUM                             RIDGELAND                    2/24/2020       2/24/2020                   10/7/2020
 333803    WILLIAMS, SHAKIM KEITH                30   BLACK      M         MEDIUM                2/13/2019    TURBEVILLE                                                               3/31/2021
 292133    WILLIAMS, SHANNON LEON                39   WHITE      M         CLOSE                  7/3/2014    LIEBER                                                                   3/29/2031
 332550    WILLIAMS, SHAWN                       54   BLACK      M         CLOSE                 5/13/2013    MCCORMICK
 260415    WILLIAMS, SHELDON W                   52   BLACK      M         MEDIUM                 1/1/2002    ALLENDALE                                                                5/18/2020
 373149    WILLIAMS, SHIKEEM DAIQUAN             21   BLACK      M         MEDIUM                             ALLENDALE                    6/16/2020       6/16/2020      1/20/2022    7/19/2022
 198544    WILLIAMS, SHONDRE LAMOND              44   BLACK      M         MEDIUM                2/19/2019    MCCORMICK                                                                5/31/2033
 380663    WILLIAMS, SHYIEM J                    21   BLACK      M         MEDIUM                             TURBEVILLE                   6/15/2020       6/15/2020                   6/24/2022
 380705    WILLIAMS, SIMEON TAFARI               29   BLACK      M         CLOSE                              MCCORMICK                                                                8/13/2030
 320451    WILLIAMS, SIR PRINCE                  33   BLACK      M         MEDIUM                 6/6/2019    TRENTON                                                                   4/4/2021
 214092    WILLIAMS, SPIRO                       50   BLACK      M         MEDIUM                11/6/2016    MCCORMICK                     1/4/2014       6/20/2020
 237167    WILLIAMS, STANLEY OTIS                60   BLACK      M         MEDIUM                12/1/2012    KERSHAW                                                                  4/10/2038
 131574    WILLIAMS, STEVEN L                    57   BLACK      M         MEDIUM                6/25/2019    PERRY                                                                   10/27/2025
 157166    WILLIAMS, STEVEN LEVON                48   BLACK      M         CLOSE                  3/7/2020    LEE
 330558    WILLIAMS, TAQUAN RASHAD               29   BLACK      M         MINIMUM               10/8/2018    MANNING                      7/16/2020       7/16/2020                   7/22/2020
 274155    WILLIAMS, TAVARIS QUARLNAKA           40   BLACK      M                               2/24/2008    KIRKLAND                     7/10/2020       7/10/2020                    4/4/2021
 353970    WILLIAMS, TCARRO                      32   BLACK      M         MEDIUM                7/30/2018    TYGER RIVER                                                              4/24/2023

                                                                           SCDC INMATES MAY 5 000432
                                                                                            Incident Date of                                 Projected                      Projected
                                            Current                                                                                                          Next Parole                  Projected
Inmate #                    Name                           Race       Sex   Custody Level    Last Convicted           Current Location     Initial Parole                 Supervised Re-
                                             Age                                                                                                            Hearing Date*                Maxout Date
                                                                                              Disciplinary                                 Hearing Date                     entry Date
 364898    WILLIAMS, TERRY                        37   BLACK      M         MEDIUM                 3/31/2020   LIEBER                                                                      7/24/2039
 372174    WILLIAMS, TERRY ANTHONY                30   BLACK      M         MEDIUM                 6/19/2019   KIRKLAND                                                                   12/12/2020
 247944    WILLIAMS, THOMAS CHRISTOPHE            50   WHITE      M         MEDIUM                 4/22/2005   TYGER RIVER                                                                 3/24/2032
 255549    WILLIAMS, THOMAS JEROME                41   BLACK      M         MEDIUM                 7/17/2018   KERSHAW                         7/8/2020          7/8/2020                   7/8/2020
 379907    WILLIAMS, TORY JAMAL                   42   BLACK      M         MEDIUM                             WATEREE RIVER                   9/9/2021          9/9/2021     9/23/2023    3/21/2024
 276278    WILLIAMS, TRACY LEE                    50   BLACK      M         MINIMUM               1/11/2008    MANNING                       12/30/2019         2/12/2021                 11/15/2020
 359507    WILLIAMS, TRAVES                       28   BLACK      M         MEDIUM                1/14/2020    TRENTON                                                                    11/13/2021
 321552    WILLIAMS, TRAVIS JUSTIN                39   WHITE      M         MEDIUM                 1/9/2019    ALLENDALE                                                                   3/19/2024
 249923    WILLIAMS, TRAVIS SENTELL               39   BLACK      M         MEDIUM                11/4/2018    LIEBER                                                                      12/9/2031
 346287    WILLIAMS, TRAVONTE JAMAL               33   BLACK      M         CLOSE                 3/26/2020    LIEBER                                                                     12/19/2042
 380144    WILLIAMS, TREVON                       26   BLACK      M         CLOSE                 2/18/2020    TURBEVILLE                      2/28/2020        2/28/2020                  3/22/2022
 365232    WILLIAMS, TROY DAVID                   54   BLACK      M         MEDIUM                4/12/2019    KERSHAW                                                                     8/26/2022
 323975    WILLIAMS, TYLER DWAYNE                 29   WHITE      M         CLOSE                 7/22/2019    KERSHAW                         8/22/2019        8/22/2019                   7/3/2020
 299935    WILLIAMS, VAUGHN                       54   BLACK      M         MINIMUM               2/27/2019    WATEREE RIVER                   2/20/2020        2/20/2020                  6/19/2022
 264383    WILLIAMS, VERDELL                      61   BLACK      M         MEDIUM                6/20/2014    TURBEVILLE                                                                   8/8/2025
 316495    WILLIAMS, WAYNE L                      33   BLACK      M         MEDIUM                6/13/2018    BROAD RIVER                                                                 8/27/2035
 167044    WILLIAMS, WILLIE MARVIN                54   BLACK      M         CLOSE                 12/8/2014    PERRY
 352376    WILLIAMS, YOREL LEROY                  35   BLACK      M         MEDIUM                 2/7/2018    LIEBER                                                                      4/23/2032
 335726    WILLIAMS, ZACHARIAH ALIOYN             34   BLACK      M         MEDIUM                             TYGER RIVER                                                                 9/10/2026
 375996    WILLIAMS, ZACHARY NATHAN               34   WHITE      M         MEDIUM                 3/4/2020    RIDGELAND                       3/16/2019       3/10/2021     11/17/2020    5/16/2021
 381023    WILLIAMS, ZYREQUIS TYREZ               19   BLACK      M         MEDIUM                3/13/2020    TURBEVILLE
 268685    WILLIAMSON JR, ALLEN GEORGE            42   BLACK      M         MINIMUM                7/6/2011    WATEREE RIVER                                                                7/8/2027
 253239    WILLIAMSON, ALTON LEON                 64   BLACK      M         MINIMUM               3/13/2016    MANNING                                                                      5/9/2023
 299413    WILLIAMSON, AMY DELORES                35   BLACK      F         CLOSE                  4/7/2020    GRAHAM                          11/9/2019      10/23/2020       8/6/2021     2/2/2022
 303726    WILLIAMSON, ANTHONY                    58   BLACK      M         MEDIUM                             KIRKLAND                                                                    1/18/2031
 382565    WILLIAMSON, BRANDON LEE                37   WHITE      M         MINIMUM                            PALMER                          7/20/2020       7/20/2020      9/22/2021   10/16/2021
 315847    WILLIAMSON, CHARLES DIQUESNE           41   BLACK      M         MEDIUM                 4/9/2014    KIRKLAND                                                                   10/16/2030
 287112    WILLIAMSON, DEMONTA JACO               37   BLACK      M         MEDIUM                3/22/2019    EVANS                                                                       6/18/2020
 233080    WILLIAMSON, DENNIS WAYNE               54   WHITE      M         MEDIUM                 5/8/2001    MACDOUGALL                                                                  6/29/2032
 185927    WILLIAMSON, ERVIN ARTHUR               47   WHITE      M         MINIMUM                2/7/2020    RIDGELAND                     12/31/2019        3/24/2021                   10/8/2020
 345906    WILLIAMSON, HANNAH REBECCA             28   BLACK      F         MEDIUM               10/18/2017    WELLPATH (FORMERLY JUST C                                                   1/22/2021
 379428    WILLIAMSON, HARLEY                     30   WHITE      M         MEDIUM               10/21/2019    TRENTON                        9/15/2019       11/13/2021                   6/24/2020
 312996    WILLIAMSON, JAMES D                    52   WHITE      M         MEDIUM                7/15/2009    LEE                           11/21/2056       11/21/2056                  10/18/2071
 349992    WILLIAMSON, JODY JAMES ANTHONY         40   WHITE      M                                            KIRKLAND                                                                    10/7/2020
 365872    WILLIAMSON, JOHNATHAN RAY              32   WHITE      M         CLOSE                 6/24/2018    LEE                                                                          7/9/2033
 379281    WILLIAMSON, JOSHUA LEE                 22   WHITE      M         MINIMUM               9/10/2019    EVANS                         12/19/2019        3/11/2021       2/4/2021    6/24/2021
 305769    WILLIAMSON, KEVIN                      39   BLACK      M         MEDIUM               12/29/2016    EVANS                                                                       4/15/2024
 271092    WILLIAMSON, LARMARCUS T                38   BLACK      M         MEDIUM               12/16/2019    KIRKLAND                                                                     2/9/2026
 336030    WILLIAMSON, LARRY                      44   WHITE      M         MEDIUM                             LEE                                                                         4/14/2026

                                                                            SCDC INMATES MAY 5 000433
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 262196    WILLIAMSON, MARCUS ROSCHELL          53   BLACK      M         MINIMUM                8/19/2011   GOODMAN                      4/17/2020      4/17/2020     8/30/2021    2/26/2022
 352359    WILLIAMSON, MEGAN BROOKE             32   WHITE      F         MINIMUM                9/19/2019   GRAHAM                       2/20/2019      3/26/2020                  8/22/2020
 163705    WILLIAMSON, MICHAEL ALAN             51   WHITE      M         CLOSE                  3/11/2020   PERRY
 269915    WILLIAMSON, ROBERT EARL              56   WHITE      M         MEDIUM                 1/24/2020   KERSHAW                     2/16/2020      2/16/2020      3/8/2021    5/10/2021
 370013    WILLIAMSON, STEPHON RASHAWN          24   BLACK      M         MEDIUM                 11/8/2018   EVANS                                                                  3/7/2027
 375891    WILLIAMSON, WALTER N                 37   BLACK      M         MINIMUM                            MACDOUGALL                                                             3/1/2028
 196625    WILLIAMSON, WALTER NATHANIEL         68   BLACK      M         MINIMUM                            BROAD RIVER                  9/9/2019      8/13/2020     8/21/2021    2/17/2022
 352475    WILLIS JR, ANTHONY                   26   BLACK      M         CLOSE                  3/7/2019    BROAD RIVER                                                           7/11/2049
 382567    WILLIS JR, JAMES ERVIN               41   WHITE      M         MEDIUM                             MACDOUGALL                  9/24/2020      9/24/2020     10/7/2021     4/5/2022
 377092    WILLIS, EDRICK LAMONT                24   BLACK      M                              10/17/2018    KIRKLAND                    5/31/2019      5/31/2019                  5/17/2024
 299492    WILLIS, EDWARD EARL                  45   BLACK      M         MEDIUM                5/14/2014    EVANS                       9/14/2021      9/14/2021                  9/12/2021
 320933    WILLIS, QUADRIK MICHAEL              34   BLACK      M         CLOSE                              LIEBER
 239761    WILLS JR, THEODORE DAVID             42   BLACK      M         MEDIUM                 7/4/2015    RIDGELAND                                                            11/23/2044
 381342    WILLSON, HEATHER NICOLE              36   WHITE      F         MINIMUM                            LEATH                       1/11/2020      1/11/2020                 12/12/2020
 378378    WILLSON, KEVIN MARK                  49   WHITE      M         MEDIUM                             ALLENDALE                   5/19/2022      5/19/2022                  9/23/2022
 211647    WILLSTEIN, RICKY                     61   WHITE      M         MEDIUM                11/6/2019    PERRY                      11/27/2003      2/20/2021                   8/7/2026
 178229    WILMORE, ALLEN RAY                   59   BLACK      M         CLOSE                 4/21/2017    LEE
 217739    WILMORE, TERRY MICHAEL               57   BLACK      M         MEDIUM                 1/6/1997    KERSHAW                      4/6/2014    10/24/2020
 377620    WILSON III, NORRIS JAVONTE           20   BLACK      M         MEDIUM                3/24/2020    TURBEVILLE                                                            8/30/2029
 341061    WILSON IV, JOHN                      30   BLACK      M         MINIMUM                            WATEREE RIVER               6/14/2020      6/14/2020                  5/20/2021
 175318    WILSON JR, ALEXANDER                 69   BLACK      M         CLOSE                              KIRKLAND
 268559    WILSON JR, JAMES ERIC                40   BLACK      M         MEDIUM                 4/9/2020    BROAD RIVER                                                          10/22/2029
 367394    WILSON JR, JAQUAN JERRY              26   BLACK      M         MINIMUM                            PALMER                     12/15/2020    12/15/2020      4/29/2022   10/26/2022
  66874    WILSON JR, JOHN HENRY                72   BLACK      M         MEDIUM                6/16/2008    TYGER RIVER                  5/2/2000     3/20/2021
 371617    WILSON JR, RALPH DEMAJIO             27   BLACK      M         MINIMUM               2/14/2020    WATEREE RIVER                                                          4/8/2025
 189436    WILSON SR, SAMUEL                    49   BLACK      M         MINIMUM               7/11/2010    MACDOUGALL                                                             9/1/2020
 337590    WILSON, ANTHONY EARL                 27   BLACK      M         MEDIUM                3/27/2020    ALLENDALE                                                            11/29/2022
 370483    WILSON, ANTHONY LEMONT               41   BLACK      M         MEDIUM                7/19/2018    EVANS                                                                  8/6/2028
 324007    WILSON, ANTHONY TERRELL              34   BLACK      M         MEDIUM               12/22/2019    KERSHAW                                                               8/27/2021
 350120    WILSON, ANTHONY TOMMY                26   BLACK      M         MEDIUM                 3/8/2018    BROAD RIVER                                                           4/16/2038
 307418    WILSON, BARNEY BERNARD               39   BLACK      M         MEDIUM                6/28/2019    RIDGELAND                                                             1/13/2022
 305604    WILSON, BRADFORD ALLEN               33   BLACK      M         MINIMUM              12/11/2011    RIDGELAND                  12/29/2020    12/29/2020       8/1/2022    1/28/2023
 355494    WILSON, BRANDON MARSALIS             26   BLACK      M         CLOSE                 1/15/2020    LIEBER                                                                 1/3/2021
 319443    WILSON, BRIAN                        46   BLACK      M         MEDIUM                 5/9/2019    ALLENDALE                                                             6/25/2045
 343569    WILSON, BRODRICK ONEAL               33   BLACK      M         MINIMUM               3/18/2014    WATEREE RIVER                9/2/2020       9/2/2020      5/6/2024    11/2/2024
 192733    WILSON, BRUCE                        45   BLACK      M         MEDIUM                4/11/2019    BROAD RIVER                 1/10/2025      1/10/2025                  1/10/2025
 257562    WILSON, CALVIN                       46   WHITE      M         MEDIUM                9/25/2018    EVANS                       1/27/2018      4/30/2020                 10/21/2021
 379616    WILSON, CHARLES RICKY                28   WHITE      M         MEDIUM               12/29/2019    TRENTON                                                               6/28/2024
 170415    WILSON, CHRISTIAN CICERO             51   BLACK      M         MEDIUM                9/10/2019    TYGER RIVER                                                           6/15/2022

                                                                          SCDC INMATES MAY 5 000434
                                                                                          Incident Date of                              Projected                  Projected
                                       Current                                                                                                      Next Parole                  Projected
Inmate #                    Name                      Race          Sex   Custody Level    Last Convicted          Current Location   Initial Parole             Supervised Re-
                                        Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                 entry Date
 316742    WILSON, CHRISTOPHE                33   BLACK         M         CLOSE                  3/16/2020 LIEBER                                                                12/21/2062
 303971    WILSON, CHRISTOPHE                45   BLACK         M         CLOSE                  5/17/2019 LIEBER                                                                10/30/2028
 275101    WILSON, CONRAD ANTHONY            36   BLACK         M         MEDIUM                           EVANS                        11/28/2020   11/28/2020      9/19/2024    3/18/2025
 303689    WILSON, CRAIG JUNIOR              47   BLACK         M         MEDIUM                 5/15/2011 EVANS                                                                  3/22/2027
 379794    WILSON, CURTIS EUGENE             37   BLACK         M         MINIMUM                          PALMER                        3/14/2020     3/24/2021     4/11/2021    10/2/2021
 235039    WILSON, DAMON                     44   BLACK         M         MEDIUM                  2/7/2020 TYGER RIVER                                                            1/28/2041
 372724    WILSON, DANIEL                    31   WHITE         M         MINIMUM                          MACDOUGALL                                                             3/18/2023
 245425    WILSON, DANIEL CRAIG              52   AMER INDIAN   M         MEDIUM                 2/21/2019 PERRY
  98016    WILSON, DANNY EDWARD              59   BLACK         M         MEDIUM                 9/23/1993 TYGER RIVER                     4/9/1998     9/18/2021
 335634    WILSON, DANTWAN ANTONIO           29   BLACK         M         MEDIUM                 3/24/2020 RIDGELAND                       4/4/2018     8/29/2020                 9/11/2022
 250384    WILSON, DARIUS LEANDER            46   BLACK         M         CLOSE                   4/8/2010 KIRKLAND                                                               7/22/2046
 381317    WILSON, DARRYL QUAN               31   BLACK         M         CLOSE                  2/18/2020 LIEBER                                                                  3/2/2053
 380428    WILSON, DAUNDRE DY'QUAN           22   BLACK         M         MEDIUM                 4/14/2020 TRENTON                        3/31/2020     3/31/2020     4/2/2021    9/23/2021
 283825    WILSON, DEDRIC SHAMON             38   BLACK         M         MEDIUM                  8/9/2017 KERSHAW                                                                9/10/2023
 321620    WILSON, DENARDA DEWITT            31   BLACK         M         MEDIUM                 11/6/2019 TURBEVILLE                                                              5/4/2022
 381566    WILSON, DEQUAN RASHAD             24   BLACK         M         MINIMUM                          EVANS                           4/2/2020      4/2/2020     6/1/2021    10/2/2021
 353147    WILSON, DEVIN JAVONNE             25   BLACK         M         CLOSE                   3/7/2020 LEE                                                                    7/31/2028
 361693    WILSON, DEVON                     27   BLACK         M         MEDIUM                 8/27/2019 TURBEVILLE                                                            12/17/2020
 290751    WILSON, EDWIN JEROME              49   BLACK         M         MEDIUM                 1/22/2020 TRENTON                                                                9/30/2023
 360330    WILSON, ELIJAH FERNANDEZE         26   BLACK         M         MINIMUM                1/12/2019 LIVESAY                                                                1/21/2026
 309531    WILSON, ERIC                      45   BLACK         M         MEDIUM                 6/30/2019 KERSHAW                                                                 5/9/2040
 346957    WILSON, ERIC                      33   WHITE         M         MEDIUM                  3/7/2020 TURBEVILLE                   11/11/2019      12/3/2021                 5/15/2023
 276454    WILSON, GEORGE ROY                45   BLACK         M         MEDIUM                 7/23/2016 TURBEVILLE                                                             2/28/2021
 319978    WILSON, GLEN                      44   BLACK         M         MEDIUM                           BROAD RIVER                    6/10/2082     6/10/2082                12/10/2084
 228657    WILSON, HAROLD FITZGERALD         51   BLACK         M         CLOSE                  5/22/2008 LEE                                                                    7/20/2029
 306094    WILSON, HAROLD JAMAR              35   BLACK         M         CLOSE                  2/21/2020 ALLENDALE
 343819    WILSON, HENRY LEE                 61   BLACK         M         CLOSE                            MCCORMICK                                                              9/10/2035
 289508    WILSON, HERLONZA LEE              44   BLACK         M         MEDIUM                 6/25/2019 RIDGELAND                                                             12/28/2023
 257550    WILSON, JACKIE PAUL               41   WHITE         M         MINIMUM                          PALMER                         10/8/2018    11/19/2020    7/26/2021    1/22/2022
 303739    WILSON, JAKE ANTONIO              36   BLACK         M         CLOSE                   7/6/2019 MCCORMICK
 370871    WILSON, JAMAINE DONNELL           47   BLACK         M         MEDIUM                  9/3/2019 TURBEVILLE                                                             5/27/2021
 326103    WILSON, JAMAR                     29   BLACK         M         MEDIUM                11/10/2018 BROAD RIVER                                                            3/20/2028
 155975    WILSON, JAMES                     49   BLACK         M         MEDIUM                  6/7/2012 LIEBER
 339674    WILSON, JAMES ABDULA              27   BLACK         M         CLOSE                  5/22/2019 LEE                                                                    10/5/2039
 235717    WILSON, JAMES K.                  42   BLACK         M         MEDIUM                10/16/2018 BROAD RIVER                     7/2/2024      7/2/2024                 4/29/2026
   4482    WILSON, JAMES WILLIAM             51   WHITE         M         CLOSE                   8/5/2009 BROAD RIVER
 367859    WILSON, JEFFERY TYLER             27   WHITE         M         CLOSE                  5/11/2017 MCCORMICK                       4/7/2021      4/7/2021                 5/12/2023
 211823    WILSON, JERONICA NORVELLA         44   BLACK         M         MINIMUM                11/1/2019 WATEREE RIVER                                                          5/19/2022
 295493    WILSON, JOHN                      36   BLACK         M         CLOSE                  8/20/2019 EVANS                                                                 12/20/2036

                                                                          SCDC INMATES MAY 5 000435
                                                                                          Incident Date of                              Projected                    Projected
                                          Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                       Hearing Date*                Maxout Date
                                                                                            Disciplinary                              Hearing Date                   entry Date
 380641    WILSON, JOHN LUKE                    19   WHITE      M         MEDIUM                             TURBEVILLE                   5/15/2020      5/15/2020                 12/13/2021
 381933    WILSON, JOHN RYAN TATE               21   WHITE      M         MINIMUM                4/3/2020    TYGER RIVER                 12/17/2020    12/17/2020                   7/10/2021
 276993    WILSON, JOSEPH                       40   BLACK      M         MEDIUM                9/24/2018    KERSHAW                                                                2/11/2033
 326457    WILSON, JOSHUA GRANT                 33   BLACK      M         MINIMUM               4/23/2016    LIVESAY                      12/4/2019      3/10/2021                  11/1/2020
 294952    WILSON, JR., JOSEPH OSTEEN           38   BLACK      M         MINIMUM                5/8/2016    KIRKLAND                                                               8/19/2026
 316767    WILSON, JR., RANDY                   33   BLACK      M         MINIMUM               7/30/2018    LIVESAY                                                               10/14/2024
 372989    WILSON, JUSTIN MARTEL                26   BLACK      M         CLOSE                 5/14/2019    LEE                                                                   11/18/2065
 327385    WILSON, JUSTIN MICHAEL               31   WHITE      M         MEDIUM                12/4/2019    WATEREE RIVER               11/10/2018    11/14/2020        3/6/2021    9/2/2021
 258834    WILSON, JUSTIN PEDRE                 42   BLACK      M         MEDIUM                5/18/2018    EVANS                        3/25/2022      3/25/2022     9/26/2021    3/25/2022
 382995    WILSON, KAJA MONIQUE                 42   BLACK      F         MINIMUM                            GRAHAM                         2/8/2020      2/8/2020                  7/25/2020
 378753    WILSON, KAMERON TYJAI                20   BLACK      M         MEDIUM                3/15/2019    TURBEVILLE                  10/15/2020    10/15/2020                   10/6/2022
 377515    WILSON, KEONTRAIL JHAMARCQWE         23   BLACK      M         MINIMUM               4/17/2020    PALMER                                                                 2/28/2024
 380164    WILSON, KERRIE RENA                  41   WHITE      F         MINIMUM                            GRAHAM                                                                 11/1/2024
 247081    WILSON, LEVERN                       64   BLACK      M         MINIMUM               9/27/2011    GOODMAN                        4/1/2020      4/1/2020                   5/5/2021
 221424    WILSON, LIBBY MARIE                  47   BLACK      F         MINIMUM              12/11/2010    GRAHAM                       7/30/2019      5/22/2020     7/13/2020    12/5/2020
 375030    WILSON, LINDEL                       19   BLACK      M         MEDIUM                9/17/2018    TURBEVILLE                   5/18/2021      5/18/2021                   4/5/2023
 371763    WILSON, LINDSEY ELIZABETH            30   WHITE      F         MEDIUM                 4/9/2020    LEATH                                                                   7/8/2024
 270196    WILSON, LINWOOD JULIUS               37   BLACK      M         MEDIUM                3/25/2020    WATEREE RIVER               12/24/2019      1/29/2021     1/13/2021    7/12/2021
 322314    WILSON, LORENZO JAQUEZ               31   BLACK      M         MINIMUM                            MCCORMICK                      6/7/2021      6/7/2021       6/8/2022   12/5/2022
 366209    WILSON, MARK CHRISTOPHE              30   WHITE      M         MEDIUM                 9/7/2017    KIRKLAND                                                               8/18/2028
 342328    WILSON, MAURICE D                    39   BLACK      M         MEDIUM                8/23/2018    ALLENDALE                      2/3/2025      2/3/2025                  1/30/2025
 382943    WILSON, MICHAEL                      55   WHITE      M         MEDIUM                             MACDOUGALL                  11/20/2020    11/20/2020     12/12/2021    6/10/2022
 343053    WILSON, MICHAEL BRENTON              48   WHITE      M         CLOSE                  4/5/2018    BROAD RIVER                                                             3/3/2035
 380960    WILSON, MICHAEL CHRISTOPHE           27   BLACK      M         MINIMUM                            TURBEVILLE                   3/13/2020      3/13/2020                  12/3/2020
 220424    WILSON, MICHAEL EARL                 66   WHITE      M         MEDIUM                8/22/1995    TYGER RIVER                    1/8/2020     3/24/2021                  8/21/2020
 367819    WILSON, MICHAEL SHANNON              40   WHITE      M         MEDIUM                2/14/2019    PERRY                        9/18/2017      1/23/2021     8/23/2020    2/19/2021
 194013    WILSON, MICKEY RAY                   50   WHITE      M         MEDIUM               11/24/2019    WATEREE RIVER               11/30/2019    12/10/2020        2/4/2021    8/3/2021
 101895    WILSON, MILTON -                     62   BLACK      M         CLOSE                  1/5/2015    PERRY                        9/23/1999      8/21/2021
 280397    WILSON, MONTY                        40   BLACK      M         MEDIUM                4/14/2020    TRENTON                      3/21/2020      3/21/2020                   3/1/2021
 372927    WILSON, NICAREE ASHOON               22   BLACK      M         MEDIUM                4/15/2020    EVANS                        6/17/2018      9/25/2020    12/12/2020    6/10/2021
 377232    WILSON, NICOLE MARIE                 32   WHITE      F         MINIMUM                            LEATH                                                                 12/19/2022
 320671    WILSON, OMEGA                        33   BLACK      M         MINIMUM              11/30/2019    TRENTON                                                               11/10/2021
 239697    WILSON, OZZIE ORLANDO                40   BLACK      M         MEDIUM                 1/7/2020    RIDGELAND                                                             11/22/2021
 301984    WILSON, PHILLIP LLOYD                38   BLACK      M         MINIMUM               7/22/2019    LIVESAY                      7/10/2020      7/10/2020    12/31/2022    6/29/2023
 368983    WILSON, PIERE ROMERO                 22   BLACK      M         CLOSE                 6/18/2019    BROAD RIVER                                                             5/5/2023
 337054    WILSON, QUANDELLE                    34   BLACK      M         CLOSE                  9/5/2019    BROAD RIVER                                                            2/10/2029
 375336    WILSON, RAEKWON DAISHAAD             22   BLACK      M         CLOSE                  1/3/2020    LEE                                                                    1/30/2038
 322568    WILSON, RECO                         33   BLACK      M         MEDIUM               10/25/2019    KERSHAW                      2/18/2021      2/18/2021                  2/18/2021
 375224    WILSON, RICKEY WADDELL               72   WHITE      M         CLOSE                              PERRY

                                                                          SCDC INMATES MAY 5 000436
                                                                                           Incident Date of                              Projected                    Projected
                                           Current                                                                                                     Next Parole                  Projected
Inmate #                     Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                            Age                                                                                                       Hearing Date*                Maxout Date
                                                                                             Disciplinary                              Hearing Date                   entry Date
 272726    WILSON, ROBERT                        62   BLACK      M         MEDIUM                             MACDOUGALL                  11/25/2026    11/25/2026                  12/22/2026
 383176    WILSON, ROBERT PAUL                   35   WHITE      M                                            KIRKLAND                     5/20/2020      5/20/2020                  6/21/2021
 235803    WILSON, RONNIE WESLEY                 57   BLACK      M         MEDIUM                6/14/2016    RIDGELAND                    1/21/2026      1/21/2026                  1/14/2026
 155117    WILSON, ROSE KATHLEEN                 65   BLACK      F         MEDIUM                 3/2/2008    LEATH                          8/3/2008     7/31/2021
 328856    WILSON, STEFANIE MICHELLE             36   WHITE      F         MINIMUM                            LEATH                        12/8/2020      12/8/2020                  6/27/2022
 375496    WILSON, STEPHANIE NICOLE              34   WHITE      F         MINIMUM              10/26/2019    LEATH                        7/15/2019      7/23/2020     6/24/2022 12/21/2022
 361137    WILSON, STEPHEN LAMONT                24   BLACK      M         MEDIUM                2/29/2020    TURBEVILLE                                                            10/20/2021
 374590    WILSON, STEVEN DYLLAN                 27   WHITE      M         MEDIUM                10/9/2019    BROAD RIVER                  7/26/2019      7/23/2020       1/5/2022    7/4/2022
 382057    WILSON, TARRA NICOLE                  37   BLACK      F         MINIMUM                            GRAHAM                                                                 7/31/2024
 293530    WILSON, TASHONBY PEDRICK              35   BLACK      M         CLOSE                  4/6/2020    LIEBER                                                                  9/2/2039
 368517    WILSON, TERRILL S                     37   BLACK      M         MEDIUM               12/31/2019    TRENTON                                                                11/5/2022
 317702    WILSON, THERESA DIANNE                41   WHITE      F         MINIMUM                8/5/2019    GRAHAM                       7/17/2027      7/17/2027                  7/16/2027
 378021    WILSON, TIMOTHY BLAKE                 24   WHITE      M         MEDIUM                3/13/2020    KERSHAW                      8/23/2019      8/23/2019                   7/6/2020
 359578    WILSON, TIMOTHY JAMAL                 29   BLACK      M         MEDIUM                3/10/2019    EVANS                                                                  4/18/2024
 377755    WILSON, TOMMY LEE                     19   BLACK      M         MEDIUM               11/15/2019    ALLENDALE                                                              9/14/2022
 382161    WILSON, TONDAVIAN                     29   BLACK      M         MINIMUM                            KIRKLAND                     1/17/2020      1/17/2020     8/24/2020    2/20/2021
 275341    WILSON, TORREY                        35   BLACK      M         MEDIUM               10/24/2019    TRENTON                                                                 4/7/2025
 288083    WILSON, TRON                          37   BLACK      M         MEDIUM               10/21/2018    KERSHAW                                                                1/11/2047
 250753    WILSON, TYRONE                        43   BLACK      M         MEDIUM                 3/8/2020    KERSHAW                                                                1/22/2024
 231382    WILSON, UGANDA                        42   BLACK      M         MEDIUM                2/19/2014    MCCORMICK                   10/11/2014      6/19/2021
 379407    WILSON, WILLIE JEROME                 28   BLACK      M         CLOSE                              LEE                                                                    8/14/2066
 261105    WIMBUSH, DONALD RAY                   49   BLACK      M         MEDIUM                11/6/2005    MCCORMICK                    10/2/2026      10/2/2026
 333349    WIMPHRIE, STANLEY                     30   BLACK      M         MEDIUM                 6/3/2019    TURBEVILLE                                                             2/19/2025
 359011    WINBURN, EDWARD EUGENE                46   WHITE      M         MINIMUM                            LEE                                                                     5/2/2026
 309185    WINCHESTER JR, CORNELIOUS JOE         53   WHITE      M         MINIMUM                            GOODMAN                      8/24/2027      8/24/2027                  8/21/2027
 127054    WINDHAM, JIMMY C.                     74   WHITE      M         CLOSE                 8/24/2011    LEE                          3/19/2001      4/24/2020
 371929    WINDHAM, JOSHUA CAIN                  29   WHITE      M         CLOSE                 2/26/2020    LEE                                                                    7/11/2028
 292034    WINDLEY, GREGORY LENAY                56   BLACK      M         MEDIUM                3/10/2004    LEE                         12/12/2011      8/29/2020                   7/2/2023
 223046    WINDSOR, BRUCE LEE                    54   WHITE      M         MEDIUM                             KERSHAW                                                               11/14/2021
 181109    WINE, KARL REGINALD                   64   BLACK      M         CLOSE                 4/17/2020    PERRY                          3/6/2011   10/30/2021
 368974    WINES, JASON HEATH                    44   WHITE      M         MEDIUM                             TURBEVILLE                     8/6/2019     1/23/2021                  3/12/2023
 362130    WINFIELD, MARSHALL                    26   BLACK      M         MEDIUM                             TURBEVILLE                     3/5/2015      3/5/2015                  6/26/2020
 315421    WINGARD, BRUCE                        43   WHITE      M         MEDIUM                             KERSHAW                                                                1/26/2021
 315016    WINGATE, TAMARQUIS ANTWAIN            36   BLACK      M         CLOSE                  1/6/2017    LEE                                                                    7/31/2034
 382879    WINGATE, WILLIAM JODY                 48   WHITE      M         CLOSE                              LEE                          1/19/2021      1/19/2021                   2/3/2023
 382979    WINGO, ERIC SCOTT                     39   WHITE      M         MINIMUM                            WATEREE RIVER               12/28/2020    12/28/2020                    4/7/2021
 269107    WINGO, MARK STEPHEN                   49   WHITE      M         MEDIUM                4/28/2020    PERRY                                                                 11/25/2032
 377659    WINKLER III, HARRY                    30   BLACK      M         MEDIUM                             ALLENDALE                                                              8/21/2022
   6027    WINKLER, LOUIS MICHAEL                60   WHITE      M         CLOSE                              BROAD RIVER

                                                                           SCDC INMATES MAY 5 000437
                                                                                        Incident Date of                              Projected                      Projected
                                        Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                        Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                         Age                                                                                                         Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                     entry Date
 376901    WINN, NATHANIEL JAMES              34   WHITE      M         CLOSE                              LEE                                                                       7/1/2035
 268099    WINNINGHAM, ADAM                   43   WHITE      M         MINIMUM              12/13/2010    GOODMAN                                                                 10/25/2022
 250841    WINNS, HERMAN                      62   BLACK      M         CLOSE                  2/6/2015    LEE
 368128    WINSTON, CHARLES                   41   BLACK      M         CLOSE                11/14/2016    BROAD RIVER                                                              3/31/2040
 344796    WINSTON, LARRY CORTEZ              30   BLACK      M         MINIMUM               11/1/2018    RIDGELAND                                                                5/29/2022
 372712    WISE JR, LEE OTIS                  23   BLACK      M         CLOSE                 8/27/2019    KIRKLAND                                                                 8/10/2020
 280282    WISE JR, QUINN MAURICE             38   BLACK      M         MINIMUM                            LEE                                                                      8/23/2024
 372713    WISE, ANTHONY MAURICE              27   BLACK      M         CLOSE                 1/22/2020    BROAD RIVER                                                              5/29/2035
 312547    WISE, CEDERICK                     36   BLACK      M         CLOSE                 8/30/2019    LIEBER                                                                   8/11/2022
  89076    WISE, CHARLES ARTHUR               67   WHITE      M         MEDIUM                5/10/1994    BROAD RIVER                  6/12/1995       4/10/2020
 377047    WISE, DONTRAVIOU KRENSHAW          23   BLACK      M         MEDIUM                1/31/2020    RIDGELAND                                                               10/30/2027
 269610    WISE, LINDA MASHELLE               52   BLACK      F         MEDIUM                11/2/2010    GRAHAM                                                                   3/19/2030
 266187    WISE, LIONEL                       56   BLACK      M                                6/1/2011    KIRKLAND                   10/24/2020       10/24/2020                  11/25/2021
 377511    WISE, NATHAN PATRICK               25   WHITE      M         MEDIUM               11/14/2019    WATEREE RIVER               11/4/2021        11/4/2021      3/25/2027    9/21/2027
 362650    WISE, SAMSON DEMETRIUS             41   BLACK      M         MEDIUM                7/19/2019    WATEREE RIVER                                                            9/13/2021
 233383    WISE, STANLEY                      59   BLACK      M         MEDIUM                3/10/2014    WATEREE RIVER                5/15/2015      10/16/2021
 360170    WISE, TIMOTHY CARROLL              39   WHITE      M         MINIMUM                            LIVESAY                       7/1/2017      12/10/2020     10/27/2022    4/25/2023
 366936    WISEMAN, TOMMY LEE                 69   WHITE      M         MEDIUM                             EVANS                        8/24/2019       10/9/2021      9/15/2021    3/14/2022
 353084    WISNIEWSKI, JAMES                  30   WHITE      M         MEDIUM                             ALLENDALE                                                                11/9/2027
 298453    WITCHER, SPENCER T.                35   BLACK      M         MEDIUM                3/25/2020    KERSHAW                                                                  9/26/2030
 311733    WITCHER, TELLY SAVALLIS            37   BLACK      M         MEDIUM                             TYGER RIVER                                                             10/17/2027
 345333    WITHERINGTON, DAVID JOSEPH         40   WHITE      M         MEDIUM                1/16/2020    TRENTON                      9/21/2018       8/21/2021      2/13/2022    8/12/2022
 371774    WITHERSPOON, ALBERT LEE            28   BLACK      M         MEDIUM                 9/6/2018    KIRKLAND                                                                 10/4/2033
 315785    WITHERSPOON, ELIJAH DAQUAN         32   BLACK      M         MEDIUM                 4/3/2020    ALLENDALE                                                                 4/7/2033
 285014    WITHERSPOON, JOHN D                44   WHITE      M         MINIMUM               11/5/2006    GOODMAN                                        9/2/2010                  4/25/2022
 254076    WITHERSPOON, LYNEL                 41   BLACK      M         MEDIUM                 8/5/2019    TURBEVILLE                                                               4/27/2027
 382902    WITHERSPOON, RHONDA SUE            53   WHITE      F         MINIMUM                            GRAHAM                                                                    4/6/2021
 367605    WITTICH, DEANTE DOMINIC            23   BLACK      M         CLOSE                 3/22/2020    LEE                                                                     11/11/2030
 312399    WITTRELL, JARRIEL                  42   BLACK      M         MEDIUM                             MACDOUGALL                                                               8/12/2020
 370289    WITZMAN, ROBERT KEITH              49   WHITE      M         MEDIUM                             ALLENDALE                                                                1/31/2029
 366175    WOFFORD, ERNEST ANDREW             33   BLACK      M         MINIMUM              12/18/2019    BROAD RIVER                  9/26/2017       3/24/2021       2/7/2022     8/6/2022
 372299    WOFFORD, MATTHEW BENJAMIN          36   WHITE      M         MEDIUM               11/26/2019    TRENTON                                                                  3/14/2025
 377730    WOJTACH, HUTSON MICHAEL            27   WHITE      M         MEDIUM                             ALLENDALE                     6/8/2021         6/8/2021    10/20/2023    4/17/2024
 375085    WOLFE, JOSHUA                      20   BLACK      M         CLOSE                12/28/2019    MCCORMICK                                                                 4/1/2022
 381534    WOLFE, MARCOS                      42   BLACK      M         MEDIUM                             ALLENDALE                    4/28/2020       4/28/2020                    4/3/2021
 346590    WOLFE, MICHAEL EDWARD              29   WHITE      M         MEDIUM                3/11/2019    MCCORMICK                    3/28/2023       3/28/2023                   3/28/2023
 380927    WOLFF, JOSHUA J                    34   WHITE      M         MEDIUM                             ALLENDALE                                                                 7/5/2028
 382091    WOLFORD, RYAN ALLEN                34   WHITE      M         MINIMUM                            WATEREE RIVER                2/28/2021       2/28/2021      2/13/2022    8/12/2022
 200641    WOMACK, DAVID LAWRENCE             67   BLACK      M         MEDIUM                 6/1/2001    LEE                          8/10/2012       6/18/2021

                                                                        SCDC INMATES MAY 5 000438
                                                                                        Incident Date of                              Projected                    Projected
                                        Current                                                                                                     Next Parole                  Projected
Inmate #                  Name                         Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                         Age                                                                                                       Hearing Date*                Maxout Date
                                                                                          Disciplinary                              Hearing Date                   entry Date
 379649    WOOD JR, EZELL JAMES               37   BLACK      M         CLOSE                              LIEBER                         3/9/2020      3/9/2020     11/9/2020     5/8/2021
 290903    WOOD JR, STEVEN EDWARD             40   WHITE      M         CLOSE                 12/5/2018    BROAD RIVER                    5/9/2020      5/9/2020                   6/6/2023
 338866    WOOD, CHARLIE GENE                 28   WHITE      M         CLOSE                 8/16/2019    MCCORMICK                                                               4/6/2030
 242210    WOOD, CHRISTOPHE ANDREW            41   WHITE      M         MEDIUM                8/31/2016    ALLENDALE                                                              3/11/2021
 236867    WOOD, CHRISTOPHE MICHAEL           41   BLACK      M         MEDIUM                             KERSHAW                      8/14/2018    12/12/2020        7/5/2020    1/1/2021
 312637    WOOD, DAVID EDWARD                 35   WHITE      M         MINIMUM              10/23/2018    BROAD RIVER                  12/4/2019    12/10/2020      1/14/2025    7/13/2025
 322709    WOOD, DEANDRE X.                   32   BLACK      M         MEDIUM                9/13/2018    EVANS                                                                   6/2/2020
 315669    WOOD, JAYMES MICHAEL               32   WHITE      M         MEDIUM                 8/1/2019    KERSHAW                                                                7/12/2021
 373574    WOOD, JEFFREY ADAM                 38   WHITE      M         MEDIUM                 2/1/2018    ALLENDALE                                                             12/14/2026
 364975    WOOD, JEFFREY TYLER                24   WHITE      M         MEDIUM                 4/2/2018    TURBEVILLE                   9/15/2019      3/10/2021                   7/3/2020
 166294    WOOD, JIMMY STEVEN                 51   WHITE      M         MEDIUM                 4/2/2019    ALLENDALE                    10/5/2046      10/5/2046                  3/19/2054
 280812    WOOD, JOHN PATRICK                 39   BLACK      M         CLOSE                 1/24/2020    LIEBER                                                                 5/27/2030
   6005    WOOD, JOHN RICHARD                 53   WHITE      M         CLOSE                10/10/2019    BROAD RIVER
 240847    WOOD, JOSHUA EURUN                 41   BLACK      M         MEDIUM                4/11/2020    TURBEVILLE                   7/2/2020       7/2/2020                  7/16/2023
 380487    WOOD, KENNEDY ALANIS               22   WHITE      F         CLOSE                 3/11/2020    LEATH                       2/18/2020      3/18/2022                 11/27/2020
 379843    WOOD, LINDSEY MICHELLE             30   WHITE      F         MINIMUM              10/29/2019    LEATH                       9/14/2024      9/14/2024                  9/11/2024
 349579    WOOD, MICQUE BURNELL               43   BLACK      M         MEDIUM                             WATEREE RIVER                                                         11/1/2020
 372512    WOOD, ROBIN                        58   WHITE      M         MINIMUM                7/8/2019    PALMER                       2/3/2020      3/18/2022     1/16/2021    7/15/2021
 110416    WOOD, TERRY SANFORD                59   BLACK      M         MEDIUM                3/31/2016    TYGER RIVER                                                            2/4/2026
 334865    WOODARD, CHRISTOPHE DAVID          27   WHITE      M         MEDIUM                1/15/2019    KERSHAW                      6/1/2019      6/25/2020                  7/12/2020
 353960    WOODARD, NAJAHWAN ADUL             26   BLACK      M         CLOSE                 4/16/2020    MCCORMICK                                                             10/8/2024
 353988    WOODARD, SAVOYY LUVME              26   BLACK      M         MEDIUM                1/13/2020    TURBEVILLE                                                            1/12/2025
 356361    WOODBERRY, GEORGIA                 37   BLACK      F         CLOSE                              GRAHAM                                                                3/25/2052
 367188    WOODBERRY, LAVANTE DASHAWN         26   BLACK      M         MEDIUM                 4/6/2020    TURBEVILLE                  2/12/2019      5/15/2021     7/11/2020     1/7/2021
 339341    WOODBURY, ANTONIO MARTINEZ         47   BLACK      M                               5/22/2016    KIRKLAND                    7/13/2021      7/13/2021    11/16/2023    5/14/2024
 373429    WOODBURY, KEITH A                  48   WHITE      M         MINIMUM                4/5/2019    EVANS                                                                 5/17/2026
 358878    WOODBURY, RICHARD ALLEN            44   BLACK      M         MEDIUM                             LEE                                                                   3/24/2038
 368623    WOODBURY, TRACY ANTHONY            54   BLACK      M         MEDIUM                             MACDOUGALL                                                            2/18/2029
 334937    WOODE, COURTNEY EDWARD             38   BLACK      M         CLOSE                 3/20/2020    BROAD RIVER                                                           3/22/2042
 357930    WOODEN, LONDON DEVONTA             25   BLACK      M         CLOSE                10/29/2019    MCCORMICK                                                             9/22/2046
 362178    WOODEN, RAPHAEL A                  25   BLACK      M         CLOSE                12/15/2019    LEE                                                                   8/17/2034
 146586    WOODFORD, LEON                     71   BLACK      M         MEDIUM                6/19/2019    PERRY                       4/15/2008      1/23/2021
 312423    WOODLIN, ANTOINE                   33   BLACK      M         CLOSE                 1/13/2020    LIEBER                                                                9/11/2031
 264339    WOODRUFF, BILLY                    62   BLACK      M         MEDIUM                 1/3/2011    TYGER RIVER                                                           1/10/2022
 296287    WOODRUFF, CHARLES                  40   BLACK      M         MINIMUM               11/6/2018    EVANS                                                                  7/9/2025
 365410    WOODRUFF, DONDREQUEZ LAMAR         28   BLACK      M         MINIMUM                2/5/2020    KERSHAW                                                              12/25/2021
 368456    WOODRUFF, NATALIE FAYE             33   BLACK      F         MEDIUM                             GRAHAM                                                                3/20/2022
 348882    WOODRUFF, RYAN O NEIL              27   WHITE      M         MEDIUM                 9/6/2019    TYGER RIVER                12/17/2017      3/11/2021      1/5/2021     7/4/2021
 144425    WOODRUFF, TIMOTHY F.               53   BLACK      M         CLOSE                 2/24/2017    PERRY                        2/9/2017      7/17/2021

                                                                        SCDC INMATES MAY 5 000439
                                                                                             Incident Date of                             Projected                    Projected
                                          Current                                                                                                       Next Parole                  Projected
Inmate #                    Name                         Race          Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                         Hearing Date*                Maxout Date
                                                                                               Disciplinary                             Hearing Date                   entry Date
 291922    WOODRUFF, TYRAN KIYONNE              41   BLACK         M         MINIMUM                1/21/2005 KERSHAW                       5/15/2020      5/15/2020                  7/23/2020
 353331    WOODRUFF, TYRUS RASHAWN              27   BLACK         M         MEDIUM                 1/25/2019 MCCORMICK                                                               10/6/2036
 371777    WOODS JR, HOWARD JAMES               54   BLACK         M         MEDIUM                           KERSHAW                                                                 8/14/2028
 377633    WOODS, AMAHD RAEKWON                 21   BLACK         M         MEDIUM                 2/26/2020 TURBEVILLE                    5/15/2020      5/15/2020                   5/9/2020
   6023    WOODS, ANTHONY                       55   BLACK         M         CLOSE                   4/1/2011 BROAD RIVER
 274791    WOODS, ANTHONY DEVON                 43   BLACK         M         MEDIUM                           TRENTON                                                                6/13/2020
 260658    WOODS, ANTHONY M                     45   BLACK         M         MEDIUM                           MACDOUGALL                   2/25/2020     2/26/2022      1/22/2022    7/21/2022
 118943    WOODS, BERNARD -                     57   BLACK         M         CLOSE                  4/23/2020 PERRY                         4/3/2001     4/24/2020
 265789    WOODS, CEDRIC FLOYD                  59   BLACK         M         MEDIUM                10/12/2000 ALLENDALE                   12/12/2024    12/12/2024                  11/28/2029
 197161    WOODS, DERRICK BERNARD               48   BLACK         M         MEDIUM                 2/20/2020 MACDOUGALL                   2/14/2010     2/12/2021                   3/14/2022
 272800    WOODS, DONNIEL                       44   BLACK         M         MEDIUM                 6/25/2019 LEE                                                                   12/21/2032
 317572    WOODS, GREGORY                       35   BLACK         M         MEDIUM                10/28/2016 TURBEVILLE                                                             4/19/2021
 210582    WOODS, HARRY                         57   BLACK         M         MEDIUM                 11/1/2004 EVANS                         2/7/2006      7/17/2021
 314307    WOODS, HENRY                         37   BLACK         M         MEDIUM                  6/9/2017 KERSHAW                                                                 4/2/2029
 373625    WOODS, JAMES THOMAS                  42   WHITE         M         MEDIUM                           KIRKLAND                                                                1/9/2023
 366859    WOODS, JASON WAYNE                   39   WHITE         M         MINIMUM                          GOODMAN                                                  11/27/2020    1/28/2021
 378733    WOODS, JEREMIE                       27   BLACK         M         MINIMUM                9/11/2019 WATEREE RIVER                2/18/2020      2/26/2022     12/9/2021     6/7/2022
 286582    WOODS, JR, FREDDIE RAY               45   WHITE         M         MEDIUM                 3/11/2020 TURBEVILLE                                                             5/25/2026
 273194    WOODS, JR., ALBERT                   44   WHITE         M         CLOSE                            PERRY
 380923    WOODS, LOUIE DEAN                    36   AMER INDIAN   M         MEDIUM                           KERSHAW                      9/20/2020      9/20/2020      9/6/2021     3/5/2022
 296667    WOODS, PHILIP                        69   BLACK         M         MEDIUM                 6/17/2008 LEE                                                                   10/30/2022
 382205    WOODS, RAQUAN SHAKEEL                22   BLACK         M         MEDIUM                           TURBEVILLE                   9/30/2020      9/30/2020                  4/10/2021
 220216    WOODS, RICHARD EUGENE                64   WHITE         M         MEDIUM                 1/23/2008 PERRY                         3/1/2015      9/11/2021
 305393    WOODS, ROBERT                        41   BLACK         M         MEDIUM                 10/4/2019 BROAD RIVER                                                            11/9/2036
 361532    WOODS, SEDRICK DEX                   26   BLACK         M         MINIMUM                          KIRKLAND                     5/15/2015      5/15/2015                  2/28/2021
 344913    WOODS, TYRELL                        27   BLACK         M         CLOSE                 11/15/2018 LEE
 168065    WOODS, WIATT EXAVIER                 49   BLACK         M         MEDIUM                12/30/2019 TYGER RIVER                                                             9/4/2027
 318551    WOODS, WILLIAM                       37   BLACK         M         MEDIUM                 3/24/2020 TRENTON                                                                 1/6/2022
 265980    WOODSIDE, GARY W                     53   WHITE         M         MEDIUM                 8/27/2018 MCCORMICK                                                               1/2/2037
 341401    WOODSON, REGINALD RASHAWD            28   BLACK         M         CLOSE                   2/4/2020 MCCORMICK                                                              5/12/2024
 379893    WOODWARD, AMY LOUISE                 26   WHITE         F         MINIMUM                          GRAHAM                      11/18/2019      2/19/2022     6/29/2020   12/26/2020
 376872    WOODWARD, TERRY GLENN                43   WHITE         M         MINIMUM                          MANNING                      6/19/2020      6/19/2020                   5/7/2021
 383300    WOODWARD, ZANE STUART                26   WHITE         M                                          KIRKLAND                     8/29/2021      8/29/2021                   3/3/2022
 309141    WOODY, CHRISTOPHE ALLEN              40   BLACK         M         CLOSE                            BROAD RIVER
 311152    WOODY, COREY ANTWAN                  35   BLACK         M         MEDIUM                 3/26/2019 EVANS                                                                  1/28/2023
 227810    WOODY, MILLANYO ANTONIO              45   BLACK         M         MEDIUM                10/25/2000 EVANS                                                                  4/25/2026
 357164    WOOLRIDGE, ZACHARIOUS LANINO         28   BLACK         M         MINIMUM                4/20/2019 PALMER                                                                11/25/2021
 383004    WOOTEN, CRYSTAL RENEE                27   WHITE         F         MINIMUM                          LEATH                        3/13/2022      3/13/2022                  3/17/2022
 266160    WOOTEN, JONATHAN FLOYD               38   WHITE         M         MEDIUM                 1/27/2020 LEE                                                                    9/19/2023

                                                                             SCDC INMATES MAY 5 000440
                                                                                       Incident Date of                              Projected                    Projected
                                       Current                                                                                                     Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                        Age                                                                                                       Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                   entry Date
 217260    WOOTEN, VERNON LEE                51   WHITE      M         CLOSE                  1/11/2019 BROAD RIVER                    1/26/2015      7/17/2021
 349872    WOOTEN, WILLIAM DAIVD             50   WHITE      M         MEDIUM                 11/8/2016 ALLENDALE                                                               11/11/2036
 381959    WOOTERS, JAMES ROBERT             54   WHITE      M         CLOSE                            BROAD RIVER                   12/18/2019    12/18/2019      2/27/2021    8/26/2021
 382424    WORKING, MELISSA JOY              39   WHITE      F         MINIMUM                          LEATH                          3/24/2020      3/24/2020                  2/18/2021
 272838    WORKMAN, JEROME                   47   BLACK      M         MEDIUM                12/10/2005 EVANS                                                                     1/8/2026
 332705    WORKMAN, KENNETH M                30   BLACK      M         MEDIUM                 3/24/2020 RIDGELAND                      7/20/2021      7/20/2021                  7/20/2021
 373261    WORKMAN, MICHAEL D                29   WHITE      M         MEDIUM                 5/18/2018 EVANS                          2/28/2020      2/28/2020                   6/5/2020
 273352    WORKMAN, OLANDIO R                47   BLACK      M         MEDIUM                           KERSHAW                        6/24/2029      6/24/2029                  6/21/2029
 341193    WORKMAN, ROOSEVELT KADEEM         29   BLACK      M         MEDIUM                  1/3/2018 EVANS                                                                    8/11/2022
 356080    WORLD, TAVARES                    42   BLACK      M         MEDIUM                 4/11/2019 LIEBER                                                                  11/16/2038
 360529    WORLEY, JOE ROSS                  62   WHITE      M         MINIMUM                          TRENTON                                                                 11/11/2026
 355586    WORSHAM, JACOB BRIAN              26   WHITE      M         CLOSE                 12/16/2018 MCCORMICK                                                               12/13/2033
 217082    WORTHEN, JEROME PHILIP            44   BLACK      M         MINIMUM                3/10/2016 GOODMAN                        5/22/2020      5/22/2020                 10/29/2020
 209828    WORTHY JR, JESSIE                 45   BLACK      M         CLOSE                  3/17/2003 LEE                                                                      6/10/2022
 345792    WORTHY, ALLEN LAMONT              29   BLACK      M         MINIMUM                 1/4/2018 EVANS                                                                     3/4/2023
 334679    WORTHY, JOSHUA ISIAH              35   BLACK      M         CLOSE                  4/20/2010 BROAD RIVER                                                               3/1/2037
 347065    WORTHY, ROBERT DYLAN              33   WHITE      M         MEDIUM                  7/6/2019 KERSHAW                        2/14/2019      2/12/2021     4/14/2023 10/11/2023
 380335    WORTHY, ROBERT LEWIS              67   BLACK      M         CLOSE                            PERRY                                                                    3/18/2036
 341898    WOYE, A JAMES                     28   BLACK      M         CLOSE                  10/7/2019 LEE                                                                      8/25/2053
 232522    WRAGG, MICHAEL                    47   BLACK      M         MEDIUM                  3/8/2018 MACDOUGALL                                                                1/8/2025
 321998    WRAY, BRANDON JAMES               35   WHITE      M                                8/13/2012 KIRKLAND                                                                 2/10/2023
 337442    WRAY, TREMAINE                    39   BLACK      M         MEDIUM                 1/26/2019 MCCORMICK                                                                6/21/2047
 371802    WRICE, MARCUS LORENZO             42   BLACK      M         MINIMUM                          LIVESAY                                                                  7/19/2022
 336546    WRIGHT JR, DOUGLAS JAMES          31   WHITE      M         MEDIUM                 5/15/2017 MACDOUGALL                                                               3/10/2027
 367276    WRIGHT JR, RONALD LAMONT          24   BLACK      M         CLOSE                  2/28/2020 EVANS                                                                    9/27/2023
 374021    WRIGHT, ALFONZA                   38   BLACK      M         MINIMUM                          GOODMAN                       12/23/2019    12/23/2019                   6/12/2020
 374749    WRIGHT, ANGELITA                  30   WHITE      F         MEDIUM                  2/8/2020 LEATH                                                                    5/27/2046
 304084    WRIGHT, ANTONIO LEE               39   BLACK      M         MEDIUM                 1/28/2005 LIEBER                         6/10/2019      5/23/2020       1/4/2021    7/3/2021
 326386    WRIGHT, ASHANTE ISHMAEL           32   BLACK      M         MEDIUM                 7/17/2019 RIDGELAND                                                                 6/2/2056
 350454    WRIGHT, BARBARA CHAVIS            72   WHITE      F         MEDIUM                 4/12/2020 GRAHAM                                                                   3/15/2029
 314864    WRIGHT, BRANDON MARIO             35   BLACK      M         MINIMUM               10/23/2007 MACDOUGALL                    10/17/2020    10/17/2020        9/1/2022   2/28/2023
 325539    WRIGHT, BRANDON SENTRELL          31   BLACK      M         MINIMUM                 7/1/2011 WATEREE RIVER                  5/21/2023      5/21/2023                  5/21/2023
 336215    WRIGHT, CASSIE MARIE              32   WHITE      F         MEDIUM                 7/31/2010 GRAHAM                           8/9/2020      8/9/2020                  4/24/2021
 382573    WRIGHT, CEDRIC MANDRELL           30   BLACK      M         MINIMUM                          PALMER                                                                   2/13/2021
 381094    WRIGHT, CHAUNCEY ANTONIO          25   BLACK      M         CLOSE                            KIRKLAND                                                                  6/8/2036
 352943    WRIGHT, CHRISTOPHE LEROY          32   WHITE      M         MEDIUM                 7/11/2019 EVANS                                                                    3/10/2021
 290076    WRIGHT, CORNELIUS OLONZO          40   BLACK      M                               12/19/2013 KIRKLAND                                                                 8/24/2020
 377039    WRIGHT, CYMAICIO MIKELL           20   BLACK      M         MEDIUM                 8/12/2019 TRENTON                                                                   5/5/2027
 372445    WRIGHT, DAVANTE PATRICK           24   BLACK      M         MEDIUM                 4/24/2020 RIDGELAND                                                                5/28/2026

                                                                       SCDC INMATES MAY 5 000441
                                                                                      Incident Date of                              Projected                    Projected
                                      Current                                                                                                     Next Parole                  Projected
Inmate #                    Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole               Supervised Re-
                                       Age                                                                                                       Hearing Date*                Maxout Date
                                                                                        Disciplinary                              Hearing Date                   entry Date
 381862    WRIGHT, DAVID KEITH              37   WHITE      M         MINIMUM                            MANNING                      3/18/2020      3/18/2020                   9/4/2020
 381839    WRIGHT, DELONTE LATRONE          33   BLACK      M         MINIMUM                            MACDOUGALL                   2/29/2020      2/29/2020                  8/16/2020
 315141    WRIGHT, DEMARKO JAMAR            32   BLACK      M         MEDIUM                1/18/2020    TURBEVILLE                                                            10/20/2021
 336607    WRIGHT, DERRICK LESTER           52   BLACK      M         MINIMUM                            MACDOUGALL                                                            10/30/2027
 343780    WRIGHT, DONTARIOUS               28   BLACK      M         CLOSE                  3/3/2011    MCCORMICK                                                              8/12/2057
 325701    WRIGHT, EDRIAN                   33   BLACK      M         CLOSE                 12/5/2019    LEE                                                                    4/16/2041
 348455    WRIGHT, ERIC                     37   BLACK      M         MEDIUM                 9/2/2019    EVANS                                                                 10/11/2026
 197284    WRIGHT, ERIC                     47   BLACK      M                                2/8/2004    KIRKLAND                                                               12/8/2020
 350368    WRIGHT, ERIC L                   26   BLACK      M         CLOSE                  3/6/2019    LEE                                                                    2/18/2024
 381456    WRIGHT, GERALD FRANKLIN          61   WHITE      M         MINIMUM                            MACDOUGALL                   1/24/2020      1/24/2020     2/16/2021     4/7/2021
 166553    WRIGHT, GREGORY -                50   BLACK      M         MEDIUM                 6/4/2019    PERRY                                                                  3/12/2030
 282111    WRIGHT, III, JAMES               37   BLACK      M         CLOSE                 4/23/2019    BROAD RIVER
 239903    WRIGHT, ILLYA LARON              43   BLACK      M         MEDIUM                7/21/2014    EVANS                       8/21/2021      8/21/2021      1/4/2024     7/2/2024
 372353    WRIGHT, ISSAC ARMADAIS           33   BLACK      M         MEDIUM                             KIRKLAND                                                               1/6/2027
 307354    WRIGHT, JAMES                    34   BLACK      M         CLOSE                 10/3/2019    BROAD RIVER                                                            5/2/2031
 382334    WRIGHT, JAMIE LEE                27   BLACK      M                                            KIRKLAND                                                              3/17/2029
 302369    WRIGHT, JEREMY                   34   BLACK      M         CLOSE                 7/24/2019    MCCORMICK
 283115    WRIGHT, JERMAINE B               41   BLACK      M         MEDIUM                8/14/2019    RIDGELAND                                                              6/7/2031
 204542    WRIGHT, JOE ANTHONY              55   BLACK      M         MEDIUM                             TYGER RIVER                  5/2/2013       1/8/2022
 324422    WRIGHT, JOHN HENRY               41   BLACK      M         MEDIUM                 4/9/2013    BROAD RIVER                                                           8/14/2031
 256078    WRIGHT, JR, ROCKSELL N.          59   BLACK      M         CLOSE                  8/3/2010    MCCORMICK
 302190    WRIGHT, JUAN VALDEZ              32   BLACK      M         MEDIUM               10/24/2010    EVANS                       11/6/2018      8/27/2020                 10/19/2020
 238801    WRIGHT, JULIAN                   55   WHITE      M         MEDIUM                8/13/2019    TURBEVILLE                                                            12/5/2026
 371029    WRIGHT, KAYLA GAYLE              25   WHITE      F         MEDIUM                 4/1/2018    GRAHAM                                                                3/19/2027
 352349    WRIGHT, LAVOR CECIL              29   BLACK      M         MEDIUM                 1/8/2020    KERSHAW                                                              12/22/2026
 289646    WRIGHT, MARCUS DWAIN             38   BLACK      M         CLOSE                 8/25/2019    MCCORMICK
 362590    WRIGHT, MARKEL                   30   BLACK      M         MEDIUM               10/15/2019    MCCORMICK                                                            10/11/2028
 382686    WRIGHT, MARQUEZ ANTONIO          32   BLACK      M         MINIMUM                            GOODMAN                     11/7/2019      11/7/2019     7/24/2020   10/25/2020
 236409    WRIGHT, MARQUIS CREADALE         45   BLACK      M         MINIMUM               8/24/2005    MANNING                                                                6/2/2020
 258872    WRIGHT, MICHAEL ALLEN            53   WHITE      M         MINIMUM                9/9/2014    LIVESAY                     7/23/2020     7/23/2020                   9/26/2020
 378695    WRIGHT, MICHAEL CLINTON          33   WHITE      M         MEDIUM                9/17/2019    KERSHAW                     6/30/2019     8/28/2020      7/31/2020   11/14/2020
 383119    WRIGHT, MIRANDA JANE             33   WHITE      F                                4/8/2020    GRAHAM                      5/11/2020     5/11/2020                   6/17/2021
 187179    WRIGHT, NATHANIEL                67   BLACK      M         MEDIUM                1/27/2009    ALLENDALE                  12/14/2011    10/24/2020
 345376    WRIGHT, NATHANIEL                36   BLACK      M         MEDIUM                1/13/2019    LIEBER                                                                4/14/2034
 199900    WRIGHT, PAUL                     66   WHITE      M         MEDIUM                11/5/2019    PERRY                       5/11/2022      5/11/2022
 351822    WRIGHT, QUINCY                   29   BLACK      M         CLOSE                 9/28/2019    MCCORMICK                                                             6/12/2029
 373809    WRIGHT, RANDY                    55   WHITE      M         MINIMUM                            MACDOUGALL                                                            2/26/2026
 382390    WRIGHT, RASHAWN JEVON            26   BLACK      M                                            KIRKLAND                                                              11/3/2022
 351164    WRIGHT, RASHOD MARKEA            28   BLACK      M         MEDIUM                3/31/2020    KERSHAW                                                              12/20/2022

                                                                      SCDC INMATES MAY 5 000442
                                                                                     Incident Date of                              Projected                   Projected
                                      Current                                                                                                   Next Parole                  Projected
Inmate #                   Name                     Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole              Supervised Re-
                                       Age                                                                                                     Hearing Date*                Maxout Date
                                                                                       Disciplinary                              Hearing Date                  entry Date
 370455    WRIGHT, RAYON DAVON              26   BLACK     M         MEDIUM                 2/11/2020 WATEREE RIVER                                                           7/11/2028
 334552    WRIGHT, ROBERT ANTWON            34   BLACK     M         MEDIUM                 10/4/2017 KERSHAW                                                                  8/8/2029
 358939    WRIGHT, ROBERT LEE               49   BLACK     M         MEDIUM                           LIEBER                                                                  9/13/2053
 370450    WRIGHT, SAMUEL AVERY             50   BLACK     M         MINIMUM                3/13/2020 PERRY                          9/22/2020     9/22/2020     10/1/2021    3/11/2022
 214681    WRIGHT, SAMUEL PHILLIP           57   BLACK     M         MEDIUM                  8/7/2006 RIDGELAND                      11/7/2002     8/14/2020                 10/28/2020
 160932    WRIGHT, SANDRA                   67   BLACK     F         MEDIUM                12/15/2016 LEATH                          9/22/2019   10/16/2021
 270520    WRIGHT, SHAWN                    42   BLACK     M         MEDIUM                12/29/2014 LIEBER
 365940    WRIGHT, SHYKEIM RAYKAWAN         24   BLACK     M         MEDIUM                  1/4/2020 RIDGELAND                    12/24/2019      1/28/2021      3/3/2021    8/30/2021
 337175    WRIGHT, STANLEY LEONARD          38   BLACK     M         MEDIUM                           LIEBER                                                                  8/15/2039
 199209    WRIGHT, THEODORE                 46   WHITE     M         MEDIUM                 5/30/2017 ALLENDALE                    11/28/2000      4/10/2020
 331298    WRIGHT, TIMOTHY                  31   BLACK     M         CLOSE                  1/22/2020 KERSHAW                                                                11/24/2026
 354842    WRIGHT, TIMOTHY JAMES            41   BLACK     M         CLOSE                   1/3/2017 LIEBER
 306187    WRIGHT, TIMOTHY MONTEZ           34   BLACK     M         MEDIUM                 9/11/2019 LEE                                                                      8/1/2036
 382651    WRIGHT, TODDREQUES               20   BLACK     M         MEDIUM                 4/24/2020 WATEREE RIVER                                                           7/27/2026
 361475    WRIGHT, TONY                     24   BLACK     M         MEDIUM                 7/14/2017 LIEBER                                                                  4/10/2030
 294403    WRIGHT, TROY                     56   BLACK     M         MEDIUM                 4/10/2020 KERSHAW                                                                 8/29/2023
 366104    WRIGHT, WESLEY SCOTT             25   WHITE     M         MEDIUM                 11/1/2019 EVANS                                                                   3/25/2025
 142024    WRIGHT, WILLIAM TERRY            53   BLACK     M         MEDIUM                  4/2/2017 EVANS                          10/8/1996    11/13/2021                 12/18/2023
 312439    WROTEN, LAMONT MONTRELL          32   BLACK     M         MINIMUM                 3/6/2019 PALMER                                                                  1/18/2025
 308444    WYATT JR, MAX DOUGLAS            40   WHITE     M         MEDIUM                 1/18/2020 TYGER RIVER                    3/12/2020     3/12/2020     6/21/2021   12/18/2021
 373303    WYATT, DAKOTA JOE                22   WHITE     M                                9/24/2018 KIRKLAND                                                                3/11/2021
 328636    WYATT, GROVER                    51   WHITE     M         MINIMUM                3/16/2012 LIVESAY                                                                  9/9/2024
 246419    WYATT, JR., THOMAS LEWIS         50   BLACK     M         MEDIUM                 8/24/2019 RIDGELAND                                                               4/24/2027
 242732    WYATT, THOMAS J                  42   WHITE     M                                 9/4/1997 KIRKLAND                      5/26/2020      5/26/2020                  10/7/2020
 213966    WYKEL, MARK EUGENE               46   WHITE     M         MEDIUM                 4/18/2016 TYGER RIVER                  11/22/2025     11/22/2025                 11/18/2025
 347976    WYLIE JR, MICHAEL ROBERT         30   BLACK     M         MEDIUM                 1/10/2020 BROAD RIVER                                                             5/29/2027
 372127    WYLIE, CELIA NATILINE            35   WHITE     F         MINIMUM                          GRAHAM                                                                  9/25/2020
 367575    WYLIE, CHRISTOPHE AUSTIN         22   WHITE     M         MEDIUM                 3/11/2020 RIDGELAND                                                               2/17/2032
 338937    WYLIE, CLIFFORD AUSTIN           63   WHITE     M         MEDIUM                 6/26/2010 MCCORMICK
 296993    WYLIE, MICHAEL ROBERT            66   BLACK     M         MEDIUM                           MACDOUGALL                                                              7/18/2028
 380933    WYLIE, PRESTON                   28   WHITE     M         MINIMUM                          MANNING                                                                 11/8/2023
 240954    WYNE, HAROLD MICHAEL             41   BLACK     M         MEDIUM                 9/15/2010 BROAD RIVER                                                              3/7/2032
 378532    WYNN, DONALD AKEEM               27   BLACK     M         MINIMUM                          MACDOUGALL                                                              2/19/2023
 164872    WYNN, RICHARD DALE               59   WHITE     M         CLOSE                  12/5/2018 BROAD RIVER                                                             9/23/2047
 257393    WYNN, RODERICK JERMAINE          49   BLACK     M         MEDIUM                 7/30/2009 MCCORMICK                                                               5/14/2034
 382988    XANTHOS, NICHOLAS                49   WHITE     M         MEDIUM                           TRENTON                      10/28/2022     10/28/2022                 10/25/2022
 320548    YAGHI, CHUKRALLAH A.             53   WHITE     M         MEDIUM                12/29/2010 BROAD RIVER
 382287    YANG, TCHA                       48   OTHER     M         MEDIUM                           KIRKLAND                        2/7/2020      2/7/2020                  8/24/2020
 363110    YANSANEH, LAMIN                  26   BLACK     M         MEDIUM                 4/28/2016 BROAD RIVER                                                             12/8/2030

                                                                     SCDC INMATES MAY 5 000443
                                                                                          Incident Date of                             Projected                    Projected
                                          Current                                                                                                    Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole               Supervised Re-
                                           Age                                                                                                      Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                   entry Date
 317416    YARBOROUGH, BRUCE WAYNE              49   WHITE      M         MEDIUM                 3/21/2008 KERSHAW                         5/8/2020      5/8/2020     5/27/2021    7/20/2021
 377561    YARBOROUGH, DALE EDWARD              60   WHITE      M         MEDIUM                           LIEBER                                                                   2/4/2032
 334712    YARBOROUGH, WILLIAM DAVID            41   WHITE      M         MEDIUM                  1/5/2015 MACDOUGALL                                                               4/1/2027
 380281    YARBROUGH, KENNETH SHANE             59   WHITE      M         CLOSE                            BROAD RIVER                                                             1/19/2048
 381410    YATES III, DONALD DEWEY              22   WHITE      M         MEDIUM                12/29/2019 WATEREE RIVER                                                           9/18/2022
  75327    YATES, ALAN WAYNE                    63   WHITE      M         MEDIUM                 8/28/2014 TYGER RIVER                                                             1/12/2032
 178896    YATES, DALE ROBERT                   62   WHITE      M         MEDIUM                           BROAD RIVER                   2/13/2001      3/18/2022
 366071    YATES, JESSE G W                     27   WHITE      M         MEDIUM                  2/6/2020 EVANS                                                                   4/30/2022
 376432    YATES, JOSHUA STEVEN                 34   WHITE      M         MEDIUM                  1/9/2020 WATEREE RIVER                 6/19/2020      6/19/2020                   3/9/2021
 184992    YAWN, STEVE WAYNE                    65   WHITE      M         MEDIUM                  7/5/2002 ALLENDALE                     2/12/2011    11/13/2021
 317173    YEARGIN, TAVISH                      33   BLACK      M         CLOSE                  3/29/2019 LIEBER                                                                  9/21/2071
 193509    YEARGIN, WILLIE ISSAC                50   BLACK      M         MEDIUM                 7/30/2004 TYGER RIVER                     7/7/2020      7/7/2020                  5/21/2022
 354580    YELDELL JR, RICKY ANTHONY            26   BLACK      M         MEDIUM                 12/5/2019 LIEBER                                                                   8/7/2031
 382204    YELDELL, RAFAEL BRANDEN              34   BLACK      M         MINIMUM                          GOODMAN                       5/31/2020      5/31/2020                 12/18/2020
 369062    YELTON, DAVID LELAND                 33   WHITE      M         MEDIUM                           ALLENDALE                                                               2/24/2025
 196762    YENSEN, KEVIN T.                     52   WHITE      M         MEDIUM                           LIEBER                       12/12/2021    12/12/2021
 268596    YINGLING, TROY                       39   WHITE      M         MEDIUM                 8/21/2019 RIDGELAND                                                              10/22/2028
 312280    YONSON, RANDY                        34   WHITE      M         MEDIUM                 11/1/2019 EVANS                        11/25/2028    11/25/2028                  12/14/2034
 369211    YORK, HERBERT DEMOND                 35   BLACK      M                               10/30/2017 KIRKLAND                      3/16/2020      3/16/2020                  7/30/2020
 256973    YORK, JR, JAMES OSCAR                72   WHITE      M         MEDIUM                           BROAD RIVER
 170102    YOUMANS, DARRYL                      54   BLACK      M         CLOSE                  1/29/2020 LEE                         11/19/1997      7/18/2020                 11/16/2020
 281091    YOUMOUS, ERIC                        50   BLACK      M         MEDIUM                  5/4/2011 RIDGELAND                                                              6/12/2040
 231443    YOUMOUS, ERVIA                       48   BLACK      M         MEDIUM                 9/29/2019 LIEBER                                                                 3/31/2034
 341154    YOUNG III, SAMUEL LEEQUAN            26   BLACK      M         CLOSE                  8/15/2019 BROAD RIVER                                                            9/25/2029
 363175    YOUNG JR, AARON SCOTT                26   BLACK      M         MEDIUM                 8/16/2019 KIRKLAND                                                               4/15/2043
 381797    YOUNG JR, DANNY LAMAR                38   WHITE      M         MEDIUM                           ALLENDALE                     6/7/2020       6/7/2020                  2/28/2021
 267685    YOUNG JR, JAMES                      46   BLACK      M         MINIMUM                12/6/2000 WATEREE RIVER                                                         12/20/2025
 345614    YOUNG JR, MICHAEL                    34   BLACK      M         CLOSE                  2/12/2018 LEE                                                                     6/1/2057
 288580    YOUNG SR, AARON                      43   BLACK      M         CLOSE                  1/19/2003 BROAD RIVER                                                            11/5/2043
 248053    YOUNG SR, CALVIN BERNARD             50   BLACK      M         MINIMUM                          RIDGELAND                                                               1/1/2022
 369615    YOUNG-GAINES, DAMON BROOKLYN         25   BLACK      M         MEDIUM                 8/31/2017 EVANS                                                                 10/20/2020
 219030    YOUNG, AKEEM AKBAR                   42   BLACK      M         MEDIUM                 4/29/2011 EVANS                                                                 12/19/2027
 375749    YOUNG, ANEISHA SHAIRE                25   BLACK      F         MEDIUM                11/12/2019 GRAHAM                                                                 6/17/2055
 312631    YOUNG, ANTHONY DENAREO               33   BLACK      M                                9/30/2012 KIRKLAND                    12/28/2020    12/28/2020       1/2/2023     7/1/2023
 297595    YOUNG, ANTWAN DAMON                  44   BLACK      M         CLOSE                  4/25/2018 LIEBER                                                                11/19/2029
 104491    YOUNG, ARTHUR HAMILTON               65   BLACK      M         MEDIUM                 6/26/2002 PERRY
 200536    YOUNG, BRUCE ALLEN                   43   BLACK      M         MEDIUM                 7/12/2019 RIDGELAND                                                             12/28/2025
 381138    YOUNG, CHRISTOPHE JOSEPH             35   WHITE      M         MEDIUM                           TYGER RIVER                                                            6/22/2020
 327662    YOUNG, CHRISTOPHE PRESTON            30   BLACK      M         MEDIUM                           EVANS                                                                   6/7/2020

                                                                          SCDC INMATES MAY 5 000444
                                                                                       Incident Date of                              Projected                      Projected
                                       Current                                                                                                       Next Parole                  Projected
Inmate #                   Name                       Race       Sex   Custody Level    Last Convicted          Current Location   Initial Parole                 Supervised Re-
                                        Age                                                                                                         Hearing Date*                Maxout Date
                                                                                         Disciplinary                              Hearing Date                     entry Date
 141241    YOUNG, CLEVELAND EDWARD           56   BLACK      M         CLOSE                  4/22/2003   PERRY
 322789    YOUNG, DANIEL JUDSON              31   WHITE      M         CLOSE                  1/16/2020   LEE                          1/11/2019       3/24/2021       1/5/2021     7/4/2021
 146369    YOUNG, DAVID ADAM                 54   BLACK      M         CLOSE                   1/9/2020   LEE
 379613    YOUNG, DE'AVIAN DEANNE            19   BLACK      F         MEDIUM                 2/25/2020   GRAHAM                                                                    7/2/2027
 374623    YOUNG, DEMETRIUS JAMIEK           22   BLACK      M         CLOSE                  4/14/2019   LEE                                                                      2/26/2026
 273562    YOUNG, DERRICK ANTRON             38   BLACK      M         MEDIUM                  4/2/2020   RIDGELAND                                                               12/28/2023
 198555    YOUNG, DERRICK LASHAN             45   BLACK      M         MINIMUM                3/30/2018   EVANS                                                                    6/13/2022
 309944    YOUNG, DERRINGER LAMONT           34   BLACK      M         CLOSE                   8/1/2016   BROAD RIVER
 311120    YOUNG, DISHSHI RODRICKUS          35   BLACK      M         MEDIUM                 3/26/2020   TURBEVILLE                    5/8/2020        5/8/2020     11/12/2021    5/11/2022
 339194    YOUNG, DONALD LAMON               34   BLACK      M         MEDIUM                             TYGER RIVER                  8/13/2026       8/13/2026                   8/10/2026
 294552    YOUNG, DOUGLAS LAVANCE            41   BLACK      M         MEDIUM                             MACDOUGALL                                                               11/8/2053
  83658    YOUNG, EARLINE -                  65   BLACK      F         CLOSE                 7/11/2008    GRAHAM                       4/10/2009       1/23/2021
 276241    YOUNG, GERALD                     57   BLACK      M         MEDIUM                             KERSHAW                                                                   4/2/2026
 171239    YOUNG, GRADY CHARLES              89   WHITE      M         MEDIUM                             PERRY                        8/22/2010       7/17/2021
 362732    YOUNG, GREGORY FITZGERALD         43   BLACK      M         MEDIUM                             PERRY                                                                     3/8/2031
 285487    YOUNG, III, WILLIE                41   BLACK      M         MINIMUM               2/18/2020    KERSHAW                                                                  3/28/2027
 268705    YOUNG, J B                        75   BLACK      M         MEDIUM                             LEE                           7/7/2018      10/24/2020      5/25/2020   11/21/2020
 258119    YOUNG, JAMES HEATH                39   WHITE      M         MEDIUM                 1/3/2018    KERSHAW                       4/5/2024        4/5/2024                   6/23/2024
 304961    YOUNG, JERMAINE                   37   BLACK      M         MEDIUM                7/17/2018    LIEBER                                                                  10/21/2036
 361782    YOUNG, JOHN MICHAEL               43   WHITE      M         MEDIUM                             PERRY                         2/8/2019       3/11/2021     10/19/2027    4/16/2028
 380728    YOUNG, JOSHUA CODY                26   BLACK      M         MEDIUM                             MCCORMICK                                                               12/21/2030
 352043    YOUNG, JULIAN C                   25   BLACK      M         CLOSE                  3/3/2020    PERRY                                                                    7/10/2046
 323182    YOUNG, KENNETH LOVETTE            64   BLACK      M         MEDIUM                1/19/2017    MCCORMICK
 362689    YOUNG, LAUKIA SONDRIA             33   BLACK      F         MEDIUM                1/17/2016    LEATH                         4/1/2029         4/1/2029                  3/26/2029
 311607    YOUNG, LEVITICUS DONYASKI         34   BLACK      M         CLOSE                 1/25/2020    LIEBER                                                                    1/4/2032
 362169    YOUNG, LORENZO BERNARD            25   BLACK      M         CLOSE                 2/15/2020    LEE
 321575    YOUNG, MARCUS DEANDRUS            34   BLACK      M         MINIMUM              11/30/2016    TRENTON                                                                  4/28/2021
 313520    YOUNG, MARTIN                     32   BLACK      M         CLOSE                 3/30/2018    MCCORMICK                                                                 1/9/2048
 310657    YOUNG, MATTHEW ALEXANDER          34   WHITE      M         MINIMUM                            MANNING                      8/26/2020       8/26/2020                   9/18/2021
 279949    YOUNG, MELBA RENEE                39   WHITE      F         MEDIUM                1/21/2020    LEATH                                                                    3/15/2030
 136878    YOUNG, MICHAEL                    51   BLACK      M         MEDIUM                12/4/1986    ALLENDALE                                                                 3/1/2023
 375637    YOUNG, MONQUEZ JAMONE             29   BLACK      M         MEDIUM                             LEE                                                                      3/28/2030
 287133    YOUNG, OLIN EARL                  77   WHITE      M         MEDIUM                             MCCORMICK                                                                8/15/2047
 252478    YOUNG, PERRY                      56   BLACK      M         MEDIUM                9/14/2011    MCCORMICK
 326594    YOUNG, ROBERT                     37   BLACK      M         MEDIUM                 5/3/2018    KERSHAW                                                                  4/22/2049
 339999    YOUNG, ROBERT                     60   WHITE      M         MINIMUM                            LIVESAY                                                                   5/5/2021
 334491    YOUNG, SCOTT                      30   BLACK      M         CLOSE                 4/13/2020    MCCORMICK                     9/8/2020         9/8/2020     6/26/2023   12/23/2023
 357849    YOUNG, SHANE KELLY                37   WHITE      M         CLOSE                              PERRY
 375884    YOUNG, STEPHEN ALEX               46   BLACK      M         MEDIUM                             MCCORMICK                                                                 2/5/2030

                                                                       SCDC INMATES MAY 5 000445
                                                                                          Incident Date of                             Projected                      Projected
                                          Current                                                                                                      Next Parole                  Projected
Inmate #                   Name                          Race       Sex   Custody Level    Last Convicted         Current Location   Initial Parole                 Supervised Re-
                                           Age                                                                                                        Hearing Date*                Maxout Date
                                                                                            Disciplinary                             Hearing Date                     entry Date
 296628    YOUNG, TIMOTHY                       54   BLACK      M         MEDIUM                10/12/2018 RIDGELAND                                                                 2/23/2023
 365002    YOUNG, TONY LAMONT                   27   BLACK      M         CLOSE                  3/30/2020 PERRY                                                                     12/1/2048
 380721    YOUNG, TRAIVON DAYSHAD               24   BLACK      M         CLOSE                            LEE                                                                        4/9/2055
 346356    YOUNG, TREVIOUS SHONDRA              33   BLACK      M         MEDIUM                           MACDOUGALL                  12/24/2020       12/24/2020      9/18/2021    2/24/2022
 381779    YOUNG, TYRESE KEVON                  20   BLACK      M         MEDIUM                  4/1/2020 TURBEVILLE                   9/15/2020         9/15/2020                  6/26/2023
 367101    YOUNG, TYRONE                        50   BLACK      M         MEDIUM                           KIRKLAND                                                                  1/11/2029
 380114    YOUNG, WILLIAM ANTHONY               68   WHITE      M         MEDIUM                           KIRKLAND                    12/27/2020       12/27/2020      11/9/2021     5/8/2022
 344347    YOUNG, WILLIAM C                     42   WHITE      M         CLOSE                   8/3/2015 KIRKLAND                                                                  5/16/2036
 382013    YOUNGBLOOD, ETTA LENORA              45   WHITE      F         MINIMUM                          LEATH                         3/16/2020        3/16/2020                   7/8/2020
 328194    YOUNGBLOOD, TONY                     51   BLACK      M         MEDIUM                 2/27/2018 TYGER RIVER                                                               9/16/2024
 358624    YOUNGINER, CHEVONNE DEANDRA          25   BLACK      F         MEDIUM                 6/20/2018 GRAHAM                                                                    7/29/2022
 380785    ZACH, SEDENEA NICOLE                 30   WHITE      F         MINIMUM                2/18/2020 GRAHAM                         1/6/2020        3/10/2021                  1/15/2021
 362623    ZACHERY, ELGIN LORENZO               26   BLACK      M         MEDIUM                11/11/2018 RIDGELAND                                                                  4/3/2026
 378906    ZARCZYNSKI, SHALYNN RENEE            27   WHITE      F         MINIMUM                4/20/2020 LEATH                                                                      7/1/2020
 311279    ZEIGLER JR, FRANK                    36   BLACK      M         MEDIUM                 5/17/2018 TURBEVILLE                                                                11/7/2028
 281885    ZEIGLER, ANTWAN                      37   BLACK      M         MEDIUM                12/15/2019 LEE                                                                       6/10/2047
 357325    ZEIGLER, BRANDON LEE                 29   WHITE      M                                 3/9/2015 KIRKLAND                                        1/7/2016                 10/25/2022
 357075    ZEIGLER, DAVID CRAIG                 24   WHITE      M         CLOSE                 11/22/2019 LIEBER                                                                     9/4/2023
 285176    ZEIGLER, TROY ALEXANDER              37   BLACK      M         MEDIUM                  6/8/2018 RIDGELAND                                                                 1/27/2046
 154981    ZEIGLER, WILLIAM DOUGLAS             58   WHITE      M         MEDIUM                12/20/1990 LIEBER                                                                     1/5/2039
 264140    ZELAZURO, ZEE ZEE                    38   BLACK      M         MEDIUM                12/16/2019 EVANS                                                                     2/16/2024
 378062    ZELLA, ROBERT DAVID                  32   WHITE      M         MEDIUM                11/23/2019 KERSHAW                       7/11/2019        6/26/2020                  1/15/2021
 382953    ZEMAN, DERRICK CHARLES               28   WHITE      M         MINIMUM                2/28/2020 KERSHAW                       2/14/2020        2/14/2020                  7/31/2020
 371446    ZEMAN, DON CRAIG                     34   WHITE      M         MINIMUM                5/30/2019 KERSHAW                                                                   8/21/2020
 250842    ZEY,II, LARRY STEVEN                 39   WHITE      M         MEDIUM                 1/12/2011 MACDOUGALL                                                                3/13/2036
 194791    ZHAN, HAO QING                       48   ASIAN      M         MEDIUM                10/24/2015 PERRY                         4/19/2020        4/19/2020
 365214    ZIEGLAR, JOHN ADRIAN                 43   BLACK      M         MEDIUM                 3/13/2019 ALLENDALE                                                                 7/20/2021
 382661    ZIMMERMAN, CRYSTAL                   32   BLACK      F         MINIMUM                          GRAHAM                         2/5/2020         2/5/2020                  8/29/2020
 376350    ZIMMERMAN, DAVIONTEZ DAMAIZE         25   BLACK      M         MEDIUM                           KERSHAW                       1/27/2019        3/10/2021       6/4/2021   12/1/2021
 381385    ZIMMERMAN, DONDRE RESHARD            25   BLACK      M         MEDIUM                 3/23/2020 TRENTON                       3/17/2020        3/17/2020                  3/27/2021
 308259    ZIMMERMAN, HARRY                     56   BLACK      M         CLOSE                            BROAD RIVER
 348168    ZUCCHI, TERESA L                     51   WHITE      F         MINIMUM                          GRAHAM                        4/16/2020       4/16/2020                   4/3/2021
 361138    ZUNIGA, CHRISTIAN JAYQUAN            25   BLACK      M         MEDIUM                  3/8/2020 KERSHAW                                                                  7/16/2022




                                                                          SCDC INMATES MAY 5 000446
